Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1 of 1145 PageID #: 4787




                   EXHIBIT D
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 2 of 1145 PageID #: 4788
Table of Contents



                                                             UNITED STATES
                                                 SECURITIES AND EXCHANGE COMMISSION
                                                                            Washington, D.C. 20549

                                                                                   Form 10-Q
(Mark One)
     þ           QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                 For the quarterly period ended March 31, 2014
                                                                                                or
      ¨          TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                 For the transition period from                       to
                                                                       Commission File Number: 001-13251


                                                               Navient Corporation
                                                                       (Exact name of registrant as specified in its charter)



                                      Delaware                                                                                                XX-XXXXXXX
                             (State or other jurisdiction of                                                                                  (I.R.S. Employer
                            incorporation or organization)                                                                                   Identification No.)

                  300 Continental Drive, Newark, Delaware                                                                                         19713
                         (Address of principal executive offices)                                                                               (Zip Code)

                                                                                       (302) 283-8000
                                                                      (Registrant’s telephone number, including area code)

                                                        (Former name, former address and former fiscal year, if changed since last report)


      Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of
1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing
requirements for the past 90 days. Yes þ      No ¨
      Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.
See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):

Large accelerated filer þ                                                                                                                                                     Accelerated filer ¨
Non-accelerated filer ¨                                                                                                                                            Smaller reporting company ¨
(Do not check if a smaller reporting company)
      Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File
required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was
required to submit and post such files). Yes þ      No ¨
      Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨                                            No þ
      Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:

                                   Class                                                                                          Outstanding at April 30, 2014
                    Common Stock, par value $0.01 per share                                                                               422,739,239
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 3 of 1145 PageID #: 4789

Table of Contents


                                                           NAVIENT CORPORATION
                                                                    Table of Contents

Part I. Financial Information
Item 1.        Financial Statements                                                                     1
Item 2.        Management’s Discussion and Analysis of Financial Condition and Results of Operations   35
Item 3.        Quantitative and Qualitative Disclosures about Market Risk                              91
Item 4.        Controls and Procedures                                                                 95
PART II. Other Information
Item 1.        Legal Proceedings                                                                       96
Item 1A.       Risk Factors                                                                            98
Item 2.        Unregistered Sales of Equity Securities and Use of Proceeds                             98
Item 3.        Defaults Upon Senior Securities                                                         98
Item 4.        Mine Safety Disclosures                                                                 98
Item 5.        Other Information                                                                       98
Item 6.        Exhibits                                                                                98
          Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 4 of 1145 PageID #: 4790

Table of Contents

                                                                             PART I. FINANCIAL INFORMATION

Item 1.             Financial Statements

                                                                                     NAVIENT CORPORATION

                                                                           CONSOLIDATED BALANCE SHEETS
                                                                      (In millions, except share and per share amounts)
                                                                                         (Unaudited)
                                                                                                                                        March 31,       December 31,
                                                                                                                                          2014              2013
Assets
FFELP Loans (net of allowance for losses of $107 and $119, respectively)                                                                $ 102,635       $    104,588
Private Education Loans (net of allowance for losses of $2,059 and $2,097 respectively)                                                    38,157             37,512
Investments
    Available-for-sale                                                                                                                          135             109
    Other                                                                                                                                       652             783
Total investments                                                                                                                               787              892
Cash and cash equivalents                                                                                                                     3,742            5,190
Restricted cash and investments                                                                                                               3,794            3,650
Goodwill and acquired intangible assets, net                                                                                                    421              424
Other assets                                                                                                                                  6,936            7,287
Total assets                                                                                                                            $ 156,472       $    159,543
Liabilities
Short-term borrowings                                                                                                                   $    11,626     $     13,795
Long-term borrowings                                                                                                                        136,177          136,648
Other liabilities                                                                                                                             3,071            3,458
Total liabilities                                                                                                                           150,874          153,901
Commitments and contingencies
Equity
Preferred stock, par value $0.20 per share, 20 million shares authorized
    Series A: 3.3 million and 3.3 million shares issued, respectively, at stated value of $50 per share                                         165              165
    Series B: 4 million and 4 million shares issued, respectively, at stated value of $100 per share                                            400              400
Common stock, par value $0.20 per share, 1.125 billion shares authorized: 549 million and 545 million shares issued, respectively               110              109
Additional paid-in capital                                                                                                                    4,461            4,399
Accumulated other comprehensive income (loss) (net of tax (expense) benefit of $(4) and $(7), respectively)                                       7               13
Retained earnings                                                                                                                             2,733            2,584
Total Navient Corporation stockholders’ equity before treasury stock                                                                           7,876           7,670
Less: Common stock held in treasury at cost: 127 million and 116 million shares, respectively                                                 (2,283)         (2,033)
Total Navient Corporation stockholders’ equity                                                                                                5,593            5,637
Noncontrolling interest                                                                                                                           5                5
Total equity                                                                                                                                  5,598            5,642
Total liabilities and equity                                                                                                            $ 156,472       $    159,543


Supplemental information — assets and liabilities of consolidated variable interest entities:
                                                                                                                                    March 31,           December 31,
                                                                                                                                      2014                  2013
FFELP Loans                                                                                                                         $ 97,380            $     99,254
Private Education Loans                                                                                                                25,139                 25,530
Restricted cash and investments                                                                                                         3,618                  3,395
Other assets                                                                                                                            2,163                  2,322
Short-term borrowings                                                                                                                   1,694                  3,655
Long-term borrowings                                                                                                                  115,533                115,538
Net assets of consolidated variable interest entities                                                                               $       11,073      $     11,308


                                                               See accompanying notes to consolidated financial statements.

                                                                                                      1
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 5 of 1145 PageID #: 4791

Table of Contents

                                                             NAVIENT CORPORATION

                                                   CONSOLIDATED STATEMENTS OF INCOME
                                                      (In millions, except per share amounts)
                                                                     (Unaudited)

                                                                                                                   Three Months Ended March 31,
                                                                                                                2014                         2013
Interest income:
   FFELP Loans                                                                                              $      646                  $        735
   Private Education Loans                                                                                         644                           623
   Other loans                                                                                                       3                             3
   Cash and investments                                                                                              3                             5
Total interest income                                                                                            1,296                         1,366
Total interest expense                                                                                             530                           571
Net interest income                                                                                                766                           795
Less: provisions for loan losses                                                                                   185                           241
Net interest income after provisions for loan losses                                                               581                           554
Other income (loss):
   Gains on sales of loans and investments                                                                          —                                55
   Losses on derivative and hedging activities, net                                                                 (8)                             (31)
   Servicing revenue                                                                                                61                               70
   Contingency revenue                                                                                             111                               99
   Gains on debt repurchases                                                                                        —                                23
   Other                                                                                                             6                               34
Total other income (loss)                                                                                          170                              250
Expenses:
   Salaries and benefits                                                                                           142                              125
   Other operating expenses                                                                                        224                              110
   Total operating expenses                                                                                        366                              235
   Goodwill and acquired intangible asset impairment and amortization expense                                        4                                3
   Restructuring and other reorganization expenses                                                                  26                               10
Total expenses                                                                                                     396                              248
Income from continuing operations, before income tax expense                                                       355                              556
Income tax expense                                                                                                 136                              211
Net income from continuing operations                                                                              219                              345
Income from discontinued operations, net of tax expense                                                             —                                 1
Net income                                                                                                         219                              346
Less: net loss attributable to noncontrolling interest                                                              —                                —
Net income attributable to Navient Corporation                                                                     219                              346
Preferred stock dividends                                                                                            5                                5
Net income attributable to Navient Corporation common stock                                                 $      214                  $           341
Basic earnings per common share attributable to Navient Corporation:
Continuing operations                                                                                       $       .50                 $           .76
Discontinued operations                                                                                              —                               —
Total                                                                                                       $       .50                 $           .76
Average common shares outstanding                                                                                  427                              451
Diluted earnings per common share attributable to Navient Corporation:
Continuing operations                                                                                       $       .49                 $           .74
Discontinued operations                                                                                              —                               —
Total                                                                                                       $       .49                 $           .74
Average common and common equivalent shares outstanding                                                            435                              458
Dividends per common share attributable to Navient Corporation                                              $       .15                 $           .15

                                             See accompanying notes to consolidated financial statements.

                                                                          2
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 6 of 1145 PageID #: 4792

Table of Contents

                                                                NAVIENT CORPORATION

                                          CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME
                                                             (In millions)
                                                             (Unaudited)

                                                                                                                      Three Months Ended March 31,
                                                                                                                   2014                         2013
Net income                                                                                                     $       219                 $           346
Other comprehensive income (loss):
  Unrealized gains (losses) on derivatives:
      Unrealized hedging gains (losses) on derivatives                                                                 (11)                              1
      Reclassification adjustments for derivative losses included in net income (interest expense)                       3                               3
      Total unrealized gains (losses) on derivatives                                                                    (8)                              4
  Unrealized gains (losses) on investments                                                                              —                               (1)
  Income tax (expense) benefit                                                                                           2                              (1)
Other comprehensive income (loss), net of tax                                                                           (6)                              2
Total comprehensive income                                                                                     $       213                 $           348




                                                See accompanying notes to consolidated financial statements.

                                                                              3
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 7 of 1145 PageID #: 4793

Table of Contents

                                                                                     NAVIENT CORPORATION

                                                CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY
                                                         (Dollars in millions, except share and per share amounts)
                                                                                 (Unaudited)

                                                                                                                        Accumulated
                         Preferred              Common Stock Shares                                       Additional       Other                                     Total
                          Stock                                                     Preferred   Common     Paid-In     Comprehensive Retained        Treasury    Stockholders’ Noncontrolling    Total
                          Shares       Issued        Treasury       Outstanding      Stock       Stock     Capital     Income (Loss) Earnings         Stock         Equity        Interest      Equity
Balance at
   December 31,
   2012               7,300,000      535,507,965     (82,910,021) 452,597,944 $          565    $   107   $    4,237   $          (6) $     1,451    $ (1,294) $        5,060    $         6    $ 5,066
Comprehensive
   income:
   Net income (loss)         —                  —            —               —            —          —           —               —           346          —               346             —        346
   Other
       comprehensive
       income, net of
       tax                   —                  —            —               —            —          —           —                2           —           —                 2             —          2
Total comprehensive
    income                —                     —            —               —            —          —           —               —            —           —               348             —        348
Cash dividends:
    Common stock
         ($.15 per
         share)           —                     —            —               —            —          —           —               —            (68)        —               (68)            —        (68)
    Preferred stock,
         series A ($.87
         per share)       —                     —            —               —            —          —           —               —             (3)        —                (3)            —          (3)
    Preferred stock,
         series B ($.49
         per share)       —                     —            —               —            —          —           —               —             (2)        —                (2)            —          (2)
Dividend equivalent
    units related to
    employee stock-
    based
    compensation
    plans                 —                     —            —               —            —          —           —               —             (1)        —                (1)            —          (1)
Issuance of common
    shares                —            4,157,795             —        4,157,795           —           1          33              —            —           —                34             —         34
Tax benefit related to
    employee stock-
    based
    compensation
    plans                 —                     —            —               —            —          —            2              —            —           —                 2             —          2
Stock-based
    compensation
    expense               —                     —            —               —            —          —           19              —            —           —                19             —         19
Common stock
    repurchased           —                     —    (10,220,804)    (10,220,804)         —          —           —               —            —          (199)           (199)            —       (199)
Shares repurchased
    related to
    employee stock-
    based
    compensation
    plans                 —                     —     (2,324,575)     (2,324,575)         —          —           —               —            —           (42)            (42)            —        (42)
Balance at
    March 31, 2013 7,300,000         539,665,760     (95,455,400) 444,210,360 $          565    $   108   $    4,291   $          (4) $     1,723    $ (1,535) $        5,148    $         6    $ 5,154
Balance at
   December 31,
   2013               7,300,000      545,210,941    (116,262,066) 428,948,875 $          565    $   109   $    4,399   $         13     $   2,584    $ (2,033) $        5,637    $         5    $ 5,642
Comprehensive
   income:
   Net income (loss)         —                  —            —               —            —          —           —               —           219          —               219             —        219
   Other
       comprehensive
       income, net of
       tax                   —                  —            —               —            —          —           —                (6)         —           —                (6)            —          (6)
Total comprehensive
   income                       —               —            —               —            —          —           —               —            —           —               213             —        213
Cash dividends:
   Common stock
        ($.15 per
        share)                  —               —            —               —            —          —           —               —            (64)        —               (64)            —        (64)
   Preferred stock,
        series A ($.87
        per share)              —               —            —               —            —          —           —               —             (3)        —                (3)            —          (3)
   Preferred stock,
        series B ($.49
        per share)              —               —            —               —            —          —           —               —             (2)        —                (2)            —          (2)
Dividend equivalent
   units related to
   employee stock-
   based
   compensation
   plans                        —               —            —               —            —          —           —               —             (1)        —                (1)            —          (1)
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 8 of 1145 PageID #: 4794
Issuance of common
    shares                     —       4,238,182            —      4,238,182      —          1         33        —          —          —          34         —       34
Tax benefit related to
    employee stock-
    based
    compensation
    plans                      —             —              —             —       —         —          11        —          —          —          11         —       11
Stock-based
    compensation
    expense                    —             —              —             —       —         —          18        —          —          —          18         —       18
Common stock
    repurchased                —             —       (8,368,300)   (8,368,300)    —         —          —         —          —         (200)      (200)       —     (200)
Shares repurchased
    related to
    employee stock-
    based
    compensation
    plans                      —             —       (2,115,470)   (2,115,470)    —         —          —         —          —          (50)       (50)       —      (50)
Balance at
   March 31, 2014        7,300,000   549,449,123   (126,745,836) 422,703,287 $   565   $   110   $   4,461   $    7   $   2,733   $ (2,283) $   5,593    $   5   $ 5,598


                                                             See accompanying notes to consolidated financial statements.

                                                                                            4
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 9 of 1145 PageID #: 4795

Table of Contents


                                                                                      NAVIENT CORPORATION

                                                                    CONSOLIDATED STATEMENTS OF CASH FLOWS
                                                                               (Dollars in millions)
                                                                                   (Unaudited)

                                                                                                                                     Three Months Ended March 31,
                                                                                                                                   2014                       2013
Operating activities
Net income                                                                                                                     $        219              $           346
Adjustments to reconcile net income to net cash provided by operating activities:
    Income from discontinued operations, net of tax                                                                                      —                             (1)
    Gains on loans and investments, net                                                                                                  —                            (55)
    Gains on debt repurchases                                                                                                            —                            (23)
    Goodwill and acquired intangible asset impairment and amortization expense                                                            4                             3
    Stock-based compensation expense                                                                                                     18                            19
    Unrealized gains on derivative and hedging activities                                                                              (181)                         (138)
    Provisions for loan losses                                                                                                          185                           241
    Decrease (increase) in restricted cash — other                                                                                        5                           (15)
    Decrease in accrued interest receivable                                                                                             109                            19
    (Decrease) increase in accrued interest payable                                                                                     (69)                            2
    Decrease in other assets                                                                                                            257                           291
    Increase (decrease) in other liabilities                                                                                             11                          (158)
    Cash provided by operating activities — continuing operations                                                                       558                          531
    Cash (used in) operating activities — discontinued operations                                                                        —                             (2)
Total net cash provided by operating activities                                                                                         558                          529
Investing activities
   Student loans acquired and originated                                                                                             (1,975)                     (1,559)
   Reduction of student loans:
       Installment payments, claims and other                                                                                         3,090                      3,349
       Proceeds from sales of student loans                                                                                              —                         226
   Other investing activities, net                                                                                                      119                         65
   Purchases of available-for-sale securities                                                                                           (25)                       (14)
   Proceeds from maturities of available-for-sale securities                                                                              2                          9
   Purchases of held-to-maturity and other securities                                                                                   (65)                       (93)
   Proceeds from sales and maturities of held-to-maturity and other securities                                                           67                         94
   (Increase) decrease in restricted cash — variable interest entities                                                                 (221)                       107
Total net cash provided by investing activities                                                                                         992                      2,184
Financing activities
   Borrowings collateralized by loans in trust — issued                                                                               2,649                       2,588
   Borrowings collateralized by loans in trust — repaid                                                                              (2,834)                     (3,182)
   Asset-backed commercial paper conduits, net                                                                                       (1,918)                        427
   ED Conduit Program facility, net                                                                                                      —                       (2,583)
   Other long-term borrowings issued                                                                                                    834                       1,489
   Other long-term borrowings repaid                                                                                                 (1,535)                     (1,433)
   Other financing activities, net                                                                                                      (11)                       (358)
   Retail and other deposits, net                                                                                                        86                         396
   Common stock repurchased                                                                                                            (200)                       (199)
   Common stock dividends paid                                                                                                          (64)                        (68)
   Preferred stock dividends paid                                                                                                        (5)                         (5)
Net cash used in financing activities                                                                                                (2,998)                     (2,928)
Net decrease in cash and cash equivalents                                                                                            (1,448)                      (215)
Cash and cash equivalents at beginning of period                                                                                      5,190                      3,900
Cash and cash equivalents at end of period                                                                                     $      3,742              $       3,685
Cash disbursements made (refunds received) for:
   Interest                                                                                                                    $        519              $           568
    Income taxes paid                                                                                                          $         38              $            15
    Income taxes received                                                                                                      $         (1)             $             (1)
Noncash activity:
   Investing activity — Student loans and other assets removed related to sale of Residual Interest in securitization          $         —               $       (3,665)
    Financing activity — Borrowings removed related to sale of Residual Interest in securitization                             $         —               $       (3,681)


                                                                See accompanying notes to consolidated financial statements.

                                                                                                         5
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 10 of 1145 PageID #: 4796

Table of Contents


                                                                 NAVIENT CORPORATION
                                                NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                              (Information at March 31, 2014 and for the three months ended
                                                         March 31, 2014 and 2013 is unaudited)

1.   Organization and Business
       On May 29, 2013, SLM Corporation (“Existing SLM”) first announced its intent to separate into two distinct publicly traded entities — a loan
management, servicing and asset recovery business and a consumer banking business. The loan management, servicing and asset recovery business, Navient
Corporation (“Navient”), would be comprised primarily of Existing SLM’s portfolios of education loans not currently held in Sallie Mae Bank, as well as
servicing and asset recovery activities on these loans and loans held by third parties. The consumer banking business would be comprised primarily of Sallie
Mae Bank and its Private Education Loan origination business, the Private Education Loans it holds and a related servicing business, and would be a
consumer banking franchise with expertise in helping families save, plan and pay for college.

       On April 8, 2014, the board of directors of Existing SLM approved the distribution of all of the issued and outstanding shares of Navient common
stock on the basis of one share of Navient common stock for each share of Existing SLM common stock issued and outstanding as of the close of business on
April 22, 2014, the record date for the distribution. The distribution occurred on April 30, 2014. The distribution was preceded by an internal corporate
reorganization of Existing SLM pursuant to which, on April 29, 2014, New BLC Corporation (“SLM BankCo”) replaced Existing SLM as the parent holding
company of Sallie Mae pursuant to a holding company merger (the “Merger”). In accordance with Section 251(g) of the Delaware General Corporation Law,
by action of the Existing SLM board of directors and without a shareholder vote, Existing SLM was merged into Navient, LLC, a wholly-owned subsidiary of
SLM BankCo, with Navient, LLC surviving (“Existing SLM SurvivorCo”). Immediately following the effective time of the Merger, SLM BankCo changed
its name to “SLM Corporation.” Following the Merger, the assets and liabilities associated with the education loan management, servicing and asset recovery
business were transferred to Navient, and those assets and liabilities associated with the consumer banking business were transferred to Existing SLM. The
internal corporate reorganization and the distribution of Navient common stock are sometimes collectively referred to herein as the “Spin-Off.” The
separation and distribution is intended to be tax-free to stockholders of Sallie Mae. For further information on the Spin-Off, please refer to Navient’s
Registration Statement on Form 10 (File No. 001-36228) filed with the Securities and Exchange Commission (“SEC”) on April 10, 2014 and declared
effective on April 14, 2014 (the “Form 10”) and Existing SLM’s Annual Report on Form 10-K for the year ended December 31, 2013 filed with the SEC on
February 19, 2014 (the “2013 Form 10-K”).

      Due to the relative significance of Navient to Existing SLM, among other factors, for financial reporting purposes Navient is treated as the “accounting
spinnor” and therefore is the “accounting successor” to Existing SLM, notwithstanding the legal form of the Spin-Off. As a result, the historical financial
statements of Existing SLM are the historical financial statements of Navient. For that reason, the historical financial information contained in this Quarterly
Report on Form 10-Q is that of Existing SLM (which includes the consolidated results of both Navient and the consumer banking business). Navient will
show the distribution of the approximate $1.7 billion of consumer banking business net assets as of the distribution date.

       By virtue of Navient’s Form 10 registration statement being declared effective by the SEC on April 14, 2014, Navient is required to file this Form 10-Q
for the quarter ended March 31, 2014.

      On May 6, 2014, SLM BankCo, as reconstituted after the Spin Off, issued audited consolidated financial statements on a stand-alone basis for SLM
BankCo and its subsidiaries for each of the three years ended December 31, 2013. These carve-out financial statements were presented on a basis of
accounting that reflects a change in reporting entity. They reflected the results of the consumer banking business and did not include Navient’s results. As
previously discussed, the historical financial statements of Existing SLM prior to the Spin-Off have become the historical financial statements of Navient.

                                                                               6
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 11 of 1145 PageID #: 4797

Table of Contents

                                                                   NAVIENT CORPORATION
                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)
1.    Organization and Business (Continued)
      For purposes of this Quarterly Report on Form 10-Q, any references to “we,” “our,” “us,” or the “Company” with respect to any period on or prior to the
date of the Spin-Off means and refers to Existing SLM and its consolidated subsidiaries as constituted prior to the Spin-Off, and any references to “Navient,”
“we,” “our,” “us,” or the “Company” with respect to any period after the date of the Spin-Off means and refers to Navient and its consolidated subsidiaries.

2.    Significant Accounting Policies
     Basis of Presentation
       The accompanying unaudited, consolidated financial statements of Navient Corporation have been prepared in accordance with generally accepted
accounting principles in the United States of America (“GAAP”) for interim financial information. Accordingly, they do not include all of the information
and footnotes required by GAAP for complete consolidated financial statements. The consolidated financial statements include the accounts of Navient
Corporation and its majority-owned and controlled subsidiaries and those Variable Interest Entities (“VIEs”) for which we are the primary beneficiary, after
eliminating the effects of intercompany accounts and transactions. In the opinion of management, all adjustments considered necessary for a fair statement of
the results for the interim periods have been included. The preparation of financial statements in conformity with GAAP requires management to make
estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from
those estimates. Operating results for the three months ended March 31, 2014 are not necessarily indicative of the results for the year ending December 31,
2014 or for any other period. These unaudited financial statements should be read in conjunction with the audited financial statements and related notes
included in the Form 10 and the 2013 Form 10-K. Definitions for certain capitalized terms used in this document can be found in the Form 10 and the 2013
Form 10-K.

     Consolidation
       In first-quarter 2013, we sold the Residual Interest in a FFELP Loan securitization trust to a third party. We will continue to service the student loans in
the trust under existing agreements. Prior to the sale of the Residual Interest, we had consolidated the trust as a VIE because we had met the two criteria for
consolidation. We had determined we were the primary beneficiary because (1) as servicer to the trust we had the power to direct the activities of the VIE that
most significantly affected its economic performance and (2) as the residual holder of the trust we had an obligation to absorb losses or receive benefits of the
trust that could potentially be significant. Upon the sale of the Residual Interest we are no longer the residual holder, thus we determined we no longer met
criterion (2) above and deconsolidated the trust. As a result of this transaction we removed trust assets of $3.8 billion and the related liabilities of $3.7 billion
from the balance sheet and recorded a $55 million gain as part of “gains on sales of loans and investments.”

     Reclassifications
      Certain reclassifications have been made to the balances as of and for the three months ended March 31, 2013 to be consistent with classifications
adopted for 2014, and had no effect on net income, total assets, or total liabilities.

3.    Allowance for Loan Losses
      Our provisions for loan losses represent the periodic expense of maintaining an allowance sufficient to absorb incurred probable losses, net of expected
recoveries, in the held-for-investment loan portfolios. The evaluation of the provisions for loan losses is inherently subjective as it requires material estimates
that may be

                                                                                  7
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 12 of 1145 PageID #: 4798

Table of Contents

                                                                                      NAVIENT CORPORATION
                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)
3.    Allowance for Loan Losses (Continued)
susceptible to significant changes. We believe that the allowance for loan losses is appropriate to cover probable losses incurred in the loan portfolios. We
segregate our Private Education Loan portfolio into two classes of loans — traditional and non-traditional. Non-traditional loans are loans to (i) customers
attending for-profit schools with an original Fair Isaac and Company (“FICO”) score of less than 670 and (ii) customers attending not-for-profit schools with
an original FICO score of less than 640. The FICO score used in determining whether a loan is non-traditional is the greater of the customer or cosigner FICO
score at origination. Traditional loans are defined as all other Private Education Loans that are not classified as non-traditional.

     Allowance for Loan Losses Metrics

                                                                                                                                Three Months Ended March 31, 2014
                                                                                                                                 Private Education             Other
       (Dollars in millions)                                                                       FFELP Loans                         Loans                   Loans                          Total
       Allowance for Loan Losses
       Beginning balance                                                                           $         119                   $           2,097                  $      28           $     2,244
          Total provision                                                                                     10                                 175                         —                    185
          Charge-offs(1)                                                                                     (22)                               (218)                        (1)                 (241)
          Reclassification of interest reserve(2)                                                             —                                    5                         —                      5
       Ending balance                                                                              $         107                   $           2,059                  $      27           $     2,193
       Allowance:
       Ending balance: individually evaluated for impairment                                       $          —                    $           1,081                  $      20           $     1,101
       Ending balance: collectively evaluated for impairment                                       $         107                   $             978                  $       7           $     1,092
       Loans:
       Ending balance: individually evaluated for impairment                                       $      —                        $          9,590                   $      44           $ 9,634
       Ending balance: collectively evaluated for impairment                                       $ 101,727                       $         31,307                   $      79           $133,113
       Charge-offs as a percentage of average loans in
          repayment (annualized)                                                                              .12%                              2.82%                      3.62%
       Charge-offs as a percentage of average loans in
          repayment and forbearance (annualized)                                                              .10%                              2.72%                      3.62%
       Allowance as a percentage of the ending total loan
          balance                                                                                             .10%                              5.03%                     21.80%
       Allowance as a percentage of the ending loans in
          repayment                                                                                       .15%                                 6.58%                   21.80%
       Allowance coverage of charge-offs (annualized)                                                     1.2                                    2.3                     5.9
       Ending total loans(3)                                                                       $ 101,727                       $         40,897                   $ 123
       Average loans in repayment                                                                  $ 73,496                        $         31,416                   $ 126
       Ending loans in repayment                                                                   $ 73,061                        $         31,309                   $ 123
       (1)     Charge-offs are reported net of expected recoveries. For Private Education Loans, the expected recovery amount is transferred to the receivable for partially charged-off loan balance. Charge-offs
               include charge-offs against the receivable for partially charged-off loans which represents the difference between what was expected to be collected and any shortfalls in what was actually collected
               in the period. See “Receivable for Partially Charged-Off Private Education Loans” for further discussion.
       (2)     Represents the additional allowance related to the amount of uncollectible interest reserved within interest income that is transferred in the period to the allowance for loan losses when interest is
               capitalized to a loan’s principal balance.
       (3)     Ending total loans for Private Education Loans includes the receivable for partially charged-off loans.

                                                                                                         8
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 13 of 1145 PageID #: 4799

Table of Contents


                                                                                     NAVIENT CORPORATION
                                                     NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.   Allowance for Loan Losses (Continued)
                                                                                                                               Three Months Ended March 31, 2013
                                                                                                                                Private Education             Other
      (Dollars in millions)                                                                       FFELP Loans                         Loans                   Loans                          Total
      Allowance for Loan Losses
      Beginning balance                                                                           $         159                   $           2,171                  $      47           $     2,377
         Total provision                                                                                     16                                 225                         —                    241
         Charge-offs(1)                                                                                     (22)                               (232)                        (5)                 (259)
         Student loan sales                                                                                  (6)                                 —                          —                     (6)
         Reclassification of interest reserve(2)                                                             —                                    6                         —                      6
      Ending balance                                                                              $         147                   $           2,170                  $      42           $     2,359
      Allowance:
      Ending balance: individually evaluated for impairment                                       $          —                    $           1,157                  $      31           $     1,188
      Ending balance: collectively evaluated for impairment                                       $         147                   $           1,013                  $      11           $     1,171
      Loans:
      Ending balance: individually evaluated for impairment                                       $      —                        $          8,018                   $ 65                $ 8,083
      Ending balance: collectively evaluated for impairment                                       $ 118,058                       $         32,389                   $ 106               $150,553
      Charge-offs as a percentage of average loans in
         repayment (annualized)                                                                              .10%                              2.97%                     10.95%
      Charge-offs as a percentage of average loans in
         repayment and forbearance (annualized)                                                              .09%                              2.87%                     10.95%
      Allowance as a percentage of the ending total loan
         balance                                                                                             .12%                              5.37%                     24.55%
      Allowance as a percentage of the ending loans in
         repayment                                                                                       .17%                                 6.88%                   24.55%
      Allowance coverage of charge-offs (annualized)                                                     1.6                                    2.3                     2.1
      Ending total loans(3)                                                                       $ 118,058                       $         40,407                   $ 171
      Average loans in repayment                                                                  $ 87,256                        $         31,645                   $ 179
      Ending loans in repayment                                                                   $ 85,304                        $         31,533                   $ 171
      (1)     Charge-offs are reported net of expected recoveries. For Private Education Loans, the expected recovery amount is transferred to the receivable for partially charged-off loan balance. Charge-offs
              include charge-offs against the receivable for partially charged-off loans which represents the difference between what was expected to be collected and any shortfalls in what was actually collected
              in the period. See “Receivable for Partially Charged-Off Private Education Loans” for further discussion.
      (2)     Represents the additional allowance related to the amount of uncollectible interest reserved within interest income that is transferred in the period to the allowance for loan losses when interest is
              capitalized to a loan’s principal balance.
      (3)     Ending total loans for Private Education Loans includes the receivable for partially charged-off loans.

                                                                                                        9
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 14 of 1145 PageID #: 4800

Table of Contents


                                                                                        NAVIENT CORPORATION
                                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.      Allowance for Loan Losses (Continued)
      Key Credit Quality Indicators
      FFELP Loans are substantially insured and guaranteed as to their principal and accrued interest in the event of default; therefore, the key credit quality
indicator for this portfolio is loan status. The impact of changes in loan status is incorporated quarterly into the allowance for loan losses calculation.

      For Private Education Loans, the key credit quality indicators are school type, FICO scores, the existence of a cosigner, the loan status and loan
seasoning. The school type/FICO score are assessed at origination and maintained through the traditional/non-traditional loan designation. The other Private
Education Loan key quality indicators can change and are incorporated quarterly into the allowance for loan losses calculation. The following table
highlights the principal balance (excluding the receivable for partially charged-off loans) of our Private Education Loan portfolio stratified by the key credit
quality indicators.

                                                                                                                                                      Private Education Loans
                                                                                                                                                      Credit Quality Indicators
                                                                                                                                  March 31, 2014                                   December 31, 2013
(Dollars in millions)                                                                                                Balance(3)              % of Balance                  Balance(3)           % of Balance
Credit Quality Indicators
School Type/FICO Scores:
  Traditional                                                                                                        $36,822                            93%                $36,140                            93%
  Non-Traditional (1)                                                                                                  2,778                             7                   2,860                             7
Total                                                                                                                $39,600                           100%                $39,000                           100%
Cosigners:
  With cosigner                                                                                                      $27,084                            68%                $26,321                            67%
  Without cosigner                                                                                                    12,516                            32                  12,679                            33
Total                                                                                                                $39,600                           100%                $39,000                           100%
Seasoning (2):
   1-12 payments                                                                                                     $ 5,305                            13%                $ 5,171                            14%
   13-24 payments                                                                                                      5,282                            13                   5,511                            14
   25-36 payments                                                                                                      5,186                            13                   5,506                            14
   37-48 payments                                                                                                      5,038                            13                   5,103                            13
   More than 48 payments                                                                                              11,714                            30                  11,181                            29
   Not yet in repayment                                                                                                7,075                            18                   6,528                            16
Total                                                                                                                $39,600                           100%                $39,000                           100%
(1)   Defined as loans to customers attending for-profit schools (with a FICO score of less than 670 at origination) and customers attending not-for-profit schools (with a FICO score of less than 640 at
      origination).
(2)   Number of months in active repayment for which a scheduled payment was due.
(3)   Balance represents gross Private Education Loans.

                                                                                                          10
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 15 of 1145 PageID #: 4801

Table of Contents

                                                                                       NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.     Allowance for Loan Losses (Continued)
          The following tables provide information regarding the loan status and aging of past due loans.

                                                                                                                                                                 FFELP Loan Delinquencies
                                                                                                                                                         March 31,                   December 31,
                                                                                                                                                            2014                          2013
(Dollars in millions)                                                                                                                               Balance          %            Balance         %
Loans in-school/grace/deferment (1)                                                                                                               $ 13,016                            $ 13,678
Loans in forbearance(2)                                                                                                                             15,650                              13,490
Loans in repayment and percentage of each status:
  Loans current                                                                                                                                      62,721            85.9%             63,330            82.8%
  Loans delinquent 31-60 days(3)                                                                                                                      3,059             4.2               3,746             4.9
  Loans delinquent 61-90 days(3)                                                                                                                      1,784             2.4               2,207             2.9
  Loans delinquent greater than 90 days(3)                                                                                                            5,497             7.5               7,221             9.4
Total FFELP Loans in repayment                                                                                                                       73,061            100%              76,504            100%
Total FFELP Loans, gross                                                                                                                           101,727                             103,672
FFELP Loan unamortized premium                                                                                                                       1,015                               1,035
Total FFELP Loans                                                                                                                                  102,742                             104,707
FFELP Loan allowance for losses                                                                                                                       (107)                               (119)
FFELP Loans, net                                                                                                                                  $102,635                            $104,588
Percentage of FFELP Loans in repayment                                                                                                                                 71.8%                               73.8%
Delinquencies as a percentage of FFELP Loans in repayment                                                                                                              14.2%                               17.2%
FFELP Loans in forbearance as a percentage of loans in repayment and forbearance                                                                                       17.6%                               15.0%
(1)   Loans for customers who may still be attending school or engaging in other permitted educational activities and are not required to make payments on their loans, e.g., residency periods for medical students
      or a grace period for bar exam preparation, as well as loans for customers who have requested and qualify for other permitted program deferments such as military, unemployment, or economic hardships.
(2)   Loans for customers who have used their allowable deferment time or do not qualify for deferment, that need additional time to obtain employment or who have temporarily ceased making full payments due
      to hardship or other factors.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.

                                                                                                         11
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 16 of 1145 PageID #: 4802

Table of Contents

                                                                                       NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.     Allowance for Loan Losses (Continued)
                                                                                                                                                    Private Education Traditional Loan
                                                                                                                                                              Delinquencies
                                                                                                                                             March 31,                             December 31,
                                                                                                                                               2014                                    2013
(Dollars in millions)                                                                                                                 Balance               %                 Balance                      %
Loans in-school/grace/deferment (1)                                                                                               $      6,637                                  $     6,088
Loans in forbearance(2)                                                                                                                  1,069                                          969
Loans in repayment and percentage of each status:
  Loans current                                                                                                                        27,364                94.0%                   26,977                92.8%
  Loans delinquent 31-60 days(3)                                                                                                          550                 1.9                       674                 2.3
  Loans delinquent 61-90 days(3)                                                                                                          353                 1.2                       420                 1.4
  Loans delinquent greater than 90 days(3)                                                                                                849                 2.9                     1,012                 3.5
  Total traditional loans in repayment                                                                                                 29,116                100%                    29,083                100%
Total traditional loans, gross                                                                                                         36,822                                        36,140
Traditional loans unamortized discount                                                                                                   (609)                                         (629)
Total traditional loans                                                                                                                36,213                                        35,511
Traditional loans receivable for partially charged-off loans                                                                              795                                           799
Traditional loans allowance for losses                                                                                                 (1,583)                                       (1,592)
Traditional loans, net                                                                                                            $    35,425                                   $    34,718
Percentage of traditional loans in repayment                                                                                                                 79.1%                                         80.5%
Delinquencies as a percentage of traditional loans in repayment                                                                                                6.0%                                          7.2%
Loans in forbearance as a percentage of loans in repayment and forbearance                                                                                     3.5%                                          3.2%
(1)   Deferment includes customers who have returned to school or are engaged in other permitted educational activities and are not required to make payments on their loans, e.g., residency periods for medical
      students or a grace period for bar exam preparation.
(2)   Loans for customers who have requested extension of grace period generally during employment transition or who have temporarily ceased making full payments due to hardship or other factors, consistent
      with established loan program servicing policies and procedures.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.

                                                                                                         12
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 17 of 1145 PageID #: 4803

Table of Contents

                                                                                       NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.     Allowance for Loan Losses (Continued)
                                                                                                                                                  Private Education Non-Traditional Loan
                                                                                                                                                               Delinquencies
                                                                                                                                              March 31,                            December 31,
                                                                                                                                                2014                                   2013
(Dollars in millions)                                                                                                                  Balance              %                Balance                       %
Loans in-school/grace/deferment (1)                                                                                                $        438                                 $        440
Loans in forbearance(2)                                                                                                                     147                                          133
Loans in repayment and percentage of each status:
  Loans current                                                                                                                           1,792               81.7%                   1,791                78.3%
  Loans delinquent 31-60 days(3)                                                                                                            105                4.8                      128                 5.6
  Loans delinquent 61-90 days(3)                                                                                                             77                3.5                       93                 4.1
  Loans delinquent greater than 90 days(3)                                                                                                  219               10.0                      275                12.0
  Total non-traditional loans in repayment                                                                                                2,193               100%                    2,287                100%
Total non-traditional loans, gross                                                                                                        2,778                                       2,860
Non-traditional loans unamortized discount                                                                                                  (72)                                        (75)
Total non-traditional loans                                                                                                               2,706                                       2,785
Non-traditional loans receivable for partially charged-off loans                                                                            502                                         514
Non-traditional loans allowance for losses                                                                                                 (476)                                       (505)
Non-traditional loans, net                                                                                                         $      2,732                                 $     2,794
Percentage of non-traditional loans in repayment                                                                                                              79.0%                                        80.0%
Delinquencies as a percentage of non-traditional loans in repayment                                                                                           18.3%                                        21.7%
Loans in forbearance as a percentage of loans in repayment and forbearance                                                                                      6.3%                                         5.5%
(1)   Deferment includes customers who have returned to school or are engaged in other permitted educational activities and are not required to make payments on their loans, e.g., residency periods for medical
      students or a grace period for bar exam preparation.
(2)   Loans for customers who have requested extension of grace period generally during employment transition or who have temporarily ceased making full payments due to hardship or other factors, consistent
      with established loan program servicing policies and procedures.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.


      Receivable for Partially Charged-Off Private Education Loans
       At the end of each month, for loans that are 212 days past due, we charge off the estimated loss of a defaulted loan balance. Actual recoveries are
applied against the remaining loan balance that was not charged off. We refer to this remaining loan balance as the “receivable for partially charged-off
loans.” If actual periodic recoveries are less than expected, the difference is immediately charged off through the allowance for loan losses with an offsetting
reduction in the receivable for partially charged-off Private Education Loans. If actual periodic recoveries are greater than expected, they will be reflected as a
recovery through the allowance for Private Education Loan losses once the cumulative recovery amount exceeds the cumulative amount originally expected
to be recovered. Private Education Loans which defaulted between 2008 and 2013 for which we have previously charged off estimated losses have, to
varying degrees, not met our post-default recovery expectations to date and may continue not to do so. According to our policy, we have been charging off
these periodic shortfalls in expected recoveries against our allowance for Private Education Loan losses and the related receivable for partially charged-off
Private Education Loans and we will continue to do so. There was $334 million and $209 million in the allowance for Private Education Loan losses at
March 31, 2014 and 2013, respectively, providing for possible additional future charge-offs related to the receivable for partially charged-off Private
Education Loans.

                                                                                                         13
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 18 of 1145 PageID #: 4804

Table of Contents

                                                                                     NAVIENT CORPORATION
                                                     NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.    Allowance for Loan Losses (Continued)
       The following table summarizes the activity in the receivable for partially charged-off Private Education Loans.
                                                                                                                                                                              Three Months Ended
                                                                                                                                                                                   March 31,
       (Dollars in millions)                                                                                                                                                2014             2013
       Receivable at beginning of period                                                                                                                                 $ 1,313               $ 1,347
       Expected future recoveries of current period defaults(1)                                                                                                               71                    78
       Recoveries(2)                                                                                                                                                         (61)                  (68)
       Charge-offs(3)                                                                                                                                                        (26)                  (18)
       Receivable at end of period                                                                                                                                         1,297                 1,339
       Allowance for estimated recovery shortfalls(4)                                                                                                                       (334)                 (209)
       Net receivable at end of period                                                                                                                                   $ 963                 $ 1,130
       (1)     Represents the difference between the loan balance and our estimate of the amount to be collected in the future.
       (2)     Current period cash recoveries.
       (3)     Represents the current period recovery shortfall — the difference between what was expected to be collected and what was actually collected. These amounts are included in the Private Education
               Loan total charge-offs as reported in the “Allowance for Loan Losses Metrics” tables.
       (4)     The allowance for estimated recovery shortfalls of the receivable for partially charged-off Private Education Loans is a component of the $2.1 billion and $2.2 billion overall allowance for Private
               Education Loan losses as of March 31, 2014 and 2013, respectively.


     Troubled Debt Restructurings (“TDRs”)
       We modify the terms of loans for certain customers when we believe such modifications may increase the ability and willingness of a customer to make
payments and thus increase the ultimate overall amount collected on a loan. These modifications generally take the form of a forbearance, a temporary
interest rate reduction or an extended repayment plan. For customers experiencing financial difficulty, certain Private Education Loans for which we have
granted either a forbearance of greater than three months, an interest rate reduction or an extended repayment plan are classified as TDRs. Approximately 46
percent and 45 percent of the loans granted forbearance have qualified as a TDR loan at March 31, 2014 and December 31, 2013, respectively. The unpaid
principal balance of TDR loans that were in an interest rate reduction plan as of March 31, 2014 and December 31, 2013 was $1.7 billion and $1.5 billion,
respectively.

                                                                                                       14
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 19 of 1145 PageID #: 4805

Table of Contents


                                                                                      NAVIENT CORPORATION
                                                      NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.    Allowance for Loan Losses (Continued)
      At March 31, 2014 and December 31, 2013, all of our TDR loans had a related allowance recorded. The following table provides the recorded
investment, unpaid principal balance and related allowance for our TDR loans.

                                                                                                                                                                     TDR Loans
                                                                                                                                                                        Unpaid
                                                                                                                                             Recorded                  Principal            Related
        (Dollars in millions)                                                                                                              Investment(1)                Balance            Allowance
        March 31, 2014
        Private Education Loans — Traditional                                                                                              $      7,800                $ 7,856             $   852
        Private Education Loans — Non-Traditional                                                                                                 1,441                  1,439                 229
        Total                                                                                                                              $      9,241                $ 9,295             $ 1,081
        December 31, 2013
        Private Education Loans — Traditional                                                                                              $      7,515                $ 7,559             $   812
        Private Education Loans — Non-Traditional                                                                                                 1,434                  1,427                 236
        Total                                                                                                                              $      8,949                $ 8,986             $ 1,048
        (1)     The recorded investment is equal to the unpaid principal balance and accrued interest receivable net of unamortized deferred fees and costs.

        The following table provides the average recorded investment and interest income recognized for our TDR loans.

                                                                                                                                                       Three Months Ended March 31,
                                                                                                                                               2014                                       2013
                                                                                                                              Average                  Interest               Average             Interest
                                                                                                                              Recorded                 Income                 Recorded            Income
(Dollars in millions)                                                                                                        Investment               Recognized             Investment          Recognized
Private Education Loans — Traditional                                                                                        $ 7,631                  $        118           $ 6,185             $      96
Private Education Loans — Non-Traditional                                                                                      1,434                            29             1,315                    27
Total                                                                                                                        $ 9,065                  $        147           $ 7,500             $     123

                                                                                                        15
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 20 of 1145 PageID #: 4806

Table of Contents

                                                                                       NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.      Allowance for Loan Losses (Continued)
          The following table provides information regarding the loan status and aging of TDR loans that are past due.

                                                                                                                                                                   TDR Loan Delinquencies
                                                                                                                                                         March 31, 2014           December 31, 2013
(Dollars in millions)                                                                                                                                  Balance        %          Balance          %
Loans in deferment (1)                                                                                                                                $ 997                            $       913
Loans in forbearance(2)                                                                                                                                 786                                    740
Loans in repayment and percentage of each status:
  Loans current                                                                                                                                         6,045           80.5%               5,613         76.5%
  Loans delinquent 31-60 days(3)                                                                                                                          413            5.5                  469          6.4
  Loans delinquent 61-90 days(3)                                                                                                                          286            3.8                  330          4.5
  Loans delinquent greater than 90 days(3)                                                                                                                768           10.2                  921         12.6
  Total TDR loans in repayment                                                                                                                          7,512           100%                7,333         100%
Total TDR loans, gross                                                                                                                                $9,295                           $ 8,986
(1)   Deferment includes customers who have returned to school or are engaged in other permitted educational activities and are not required to make payments on the loans, e.g. residency periods for medical
      students or a grace period for bar exam preparation.
(2)   Loans for customers who have requested extension of grace period generally during employment transition or who have temporarily ceased making full payments due to hardship or other factors, consistent
      with established loan program servicing policies and procedures.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.

       The following table provides the amount of modified loans that resulted in a TDR in the periods presented. Additionally, the table summarizes charge-
offs occurring in the TDR portfolio, as well as TDRs for which a payment default occurred in the current period within 12 months of the loan first being
designated as a TDR. We define payment default as 60 days past due for this disclosure. The majority of our loans that are considered TDRs involve a
temporary forbearance of payments and do not change the contractual interest rate of the loan.

                                                                                                                                                   Three Months Ended March 31,
                                                                                                                                         2014                                               2013
                                                                                                                       Modified         Charge-        Payment          Modified           Charge-       Payment
(Dollars in millions)                                                                                                  Loans(1)         Offs(2)         Default         Loans(1)           Offs(2)        Default
Private Education Loans — Traditional                                                                                  $ 466            $ 100          $ 119            $ 545              $  97         $ 216
Private Education Loans — Non-Traditional                                                                                 57               34             29               90                 34            57
Total                                                                                                                  $ 523            $ 134          $ 148            $ 635              $ 131         $ 273
(1)   Represents period ending balance of loans that have been modified during the period and resulted in a TDR.
(2)   Represents loans that charged off that were classified as TDRs.

                                                                                                         16
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 21 of 1145 PageID #: 4807

Table of Contents

                                                                                          NAVIENT CORPORATION
                                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.      Allowance for Loan Losses (Continued)
      Accrued Interest Receivable
      The following table provides information regarding accrued interest receivable on our Private Education Loans. The table also discloses the amount of
accrued interest on loans greater than 90 days past due as compared to our allowance for uncollectible interest. The allowance for uncollectible interest
exceeds the amount of accrued interest on our 90 days past due portfolio for all periods presented.

                                                                                                                                                    Accrued Interest Receivable
                                                                                                                                                        Greater Than               Allowance for
                                                                                                                                                          90 Days                  Uncollectible
          (Dollars in millions)                                                                                                     Total                 Past Due                    Interest
          March 31, 2014
          Private Education Loans — Traditional                                                                                   $ 939                  $        29               $          41
          Private Education Loans — Non-Traditional                                                                                   85                          11                          18
          Total                                                                                                                   $1,024                 $        40               $          59
          December 31, 2013
          Private Education Loans — Traditional                                                                                   $ 926                  $        35               $          46
          Private Education Loans — Non-Traditional                                                                                   97                          13                          20
          Total                                                                                                                   $1,023                 $        48               $          66


4.      Borrowings
          The following table summarizes our borrowings.

                                                                                                                             March 31, 2014                               December 31, 2013
                                                                                                                     Short      Long                           Short           Long
(Dollars in millions)                                                                                                Term       Term            Total          Term            Term             Total
Unsecured borrowings:
Senior unsecured debt                                                                                            $ 1,046     $ 16,836         $ 17,882       $ 2,213        $ 16,056          $ 18,269
Bank deposits                                                                                                      5,964        2,755            8,719         6,133           2,807             8,940
Other(1)                                                                                                             684           —               684           691              —                691
   Total unsecured borrowings                                                                                      7,694       19,591           27,285         9,037          18,863            27,900
Secured borrowings:
FFELP Loan securitizations                                                                                            —        90,608           90,608            —           90,756            90,756
Private Education Loan securitizations                                                                                —        18,861           18,861            —           18,835            18,835
FFELP Loans — other facilities                                                                                     3,919        4,400            8,319         4,715           5,311            10,026
Private Education Loans — other facilities                                                                            —           597              597            —              843               843
   Total secured borrowings                                                                                        3,919      114,466          118,385         4,715         115,745           120,460
Total before hedge accounting adjustments                                                                         11,613      134,057          145,670        13,752         134,608           148,360
Hedge accounting adjustments                                                                                          13        2,120            2,133            43           2,040             2,083
Total                                                                                                            $11,626     $136,177         $147,803       $13,795        $136,648          $150,443
(1)   “Other” primarily consists of the obligation to return cash collateral held related to derivative exposures.

                                                                                                             17
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 22 of 1145 PageID #: 4808

Table of Contents


                                                               NAVIENT CORPORATION
                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

4.    Borrowings (Continued)
Variable Interest Entities
       We consolidate the following financing VIEs as of March 31, 2014 and December 31, 2013, as we are the primary beneficiary. As a result, these VIEs
are accounted for as secured borrowings.

                                                                                                           March 31, 2014
                                                                                                                        Carrying Amount of Assets Securing
                                                                           Debt Outstanding                                     Debt Outstanding
                                                                   Short       Long
(Dollars in millions)                                              Term        Term             Total         Loans           Cash        Other Assets          Total
Secured Borrowings — VIEs:
FFELP Loan securitizations                                     $    —      $ 90,608           $ 90,608     $ 91,299         $ 3,055       $       700         $ 95,054
Private Education Loan securitizations                              —         18,861             18,861       23,880            390               428            24,698
FFELP Loans — other facilities                                   1,694         4,137              5,831        6,081            157                73             6,311
Private Education Loans — other facilities                          —            597                597        1,259             16                24             1,299
Total before hedge accounting adjustments                        1,694       114,203            115,897      122,519          3,618             1,225           127,362
Hedge accounting adjustments                                        —          1,330              1,330           —              —                938               938
Total                                                          $ 1,694     $ 115,533          $ 117,227    $ 122,519        $ 3,618       $     2,163         $ 128,300

                                                                                                          December 31, 2013
                                                                                                                         Carrying Amount of Assets Securing
                                                                           Debt Outstanding                                      Debt Outstanding
                                                                   Short       Long
(Dollars in millions)                                              Term        Term             Total         Loans           Cash        Other Assets          Total
Secured Borrowings — VIEs:
FFELP Loan securitizations                                     $    —      $ 90,756           $ 90,756     $ 91,535         $ 2,913       $       683         $ 95,131
Private Education Loan securitizations                              —         18,835             18,835       23,947            338               540            24,825
FFELP Loans — other facilities                                   3,655         3,791              7,446        7,719            128                91             7,938
Private Education Loans — other facilities                          —            843                843        1,583             16                30             1,629
Total before hedge accounting adjustments                        3,655       114,225            117,880      124,784          3,395             1,344           129,523
Hedge accounting adjustments                                        —          1,313              1,313           —              —                978               978
Total                                                          $ 3,655     $ 115,538          $ 119,193    $ 124,784        $ 3,395       $     2,322         $ 130,501


5.    Derivative Financial Instruments
     Our risk management strategy and use of and accounting for derivatives have not materially changed from that discussed in the Form 10 and the 2013
Form 10-K. Please refer to “Note 7 — Derivative Financial Instruments” in the Form 10 and the 2013 Form 10-K for a full discussion.

                                                                             18
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 23 of 1145 PageID #: 4809

Table of Contents

                                                                                          NAVIENT CORPORATION
                                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

5.      Derivative Financial Instruments (Continued)
      Summary of Derivative Financial Statement Impact
     The following tables summarize the fair values and notional amounts of all derivative instruments at March 31, 2014 and December 31, 2013, and their
impact on other comprehensive income and earnings for the three months ended March 31, 2014 and 2013.

      Impact of Derivatives on Consolidated Balance Sheet

                                                                                                          Cash Flow                   Fair Value                    Trading                               Total
                                                                           Hedged Risk               Mar. 31,     Dec. 31,       Mar. 31,    Dec. 31,         Mar. 31,    Dec. 31,            Mar. 31,             Dec. 31,
(Dollars in millions)                                                       Exposure                  2014         2013           2014         2013            2014         2013               2014                 2013
Fair Values(1)
Derivative Assets:
Interest rate swaps                                                      Interest rate               $     16       $    24      $ 753         $ 738         $         47   $        61      $      816           $     823
Cross-currency interest rate swaps                                   Foreign currency &
                                                                         interest rate                     —             —         1,118         1,185                 —             —            1,118               1,185
Other(2)                                                                 Interest rate                     —             —            —             —                   1             2               1                   2
Total derivative assets(3)                                                                                 16            24        1,871         1,923                 48            63           1,935               2,010
Derivative Liabilities:
Interest rate swaps                                                      Interest rate                     —              —         (110)         (149)            (180)          (215)             (290)               (364)
Floor Income Contracts                                                   Interest rate                     —              —           —             —            (1,206)        (1,384)           (1,206)             (1,384)
Cross-currency interest rate swaps                                   Foreign currency &
                                                                         interest rate                     —             —          (142)   (155)     (25)      (31)    (167)                                         (186)
Other(2)                                                                 Interest rate                     —             —            —       —        (4)      (23)      (4)                                          (23)
Total derivative liabilities(3)                                                                            —             —          (252)   (304)  (1,415)   (1,653)  (1,667)                                       (1,957)
Net total derivatives                                                                                $     16       $    24      $ 1,619 $ 1,619 $ (1,367) $ (1,590) $ 268                                        $     53
(1)   Fair values reported are exclusive of collateral held and pledged and accrued interest. Assets and liabilities are presented without consideration of master netting agreements. Derivatives are carried on the
      balance sheet based on net position by counterparty under master netting agreements, and classified in other assets or other liabilities depending on whether in a net positive or negative position.
(2)   “Other” includes embedded derivatives bifurcated from securitization debt as well as derivatives related to our Total Return Swap Facility and back-to-back private credit floors.
(3)   The following table reconciles gross positions without the impact of master netting agreements to the balance sheet classification:

                                                                                                                                          Other Assets                                   Other Liabilities
                                                                                                                           March 31,                December 31,                 March 31,            December 31,
          (Dollar in millions)                                                                                               2014                       2013                       2014                    2013
          Gross position                                                                                                   $   1,935                $      2,010                 $ (1,667)            $       (1,957)
          Impact of master netting agreements                                                                                   (342)                        (386)                    342                        386
          Derivative values with impact of master netting agreements (as carried on balance sheet)                               1,593                       1,624                    (1,325)                          (1,571)
          Cash collateral (held) pledged                                                                                          (683)                       (687)                      645                              777
          Net position                                                                                                     $       910              $            937             $        (680)             $            (794)


      The above fair values include adjustments for counterparty credit risk both for when we are exposed to the counterparty, net of collateral postings, and
when the counterparty is exposed to us, net of collateral postings. The net adjustments decreased the overall net asset positions at March 31, 2014 and
December 31, 2013 by $87 million and $91 million, respectively. In addition, the above fair values reflect adjustments for illiquid

                                                                                                            19
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 24 of 1145 PageID #: 4810

Table of Contents

                                                                                         NAVIENT CORPORATION
                                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

5.      Derivative Financial Instruments (Continued)
derivatives as indicated by a wide bid/ask spread in the interest rate indices to which the derivatives are indexed. These adjustments decreased the overall net
asset positions at March 31, 2014 and December 31, 2013 by $82 million and $84 million, respectively.

                                                                                                   Cash Flow                       Fair Value                       Trading                            Total
                                                                                             Mar. 31,      Dec. 31,          Mar. 31,      Dec. 31,          Mar. 31,      Dec. 31,         Mar. 31,           Dec. 31,
(Dollars in billions)                                                                         2014          2013              2014           2013             2014          2013             2014               2013
Notional Values:
Interest rate swaps                                                                          $     .7        $     .7        $ 17.2           $ 16.0         $ 46.3           $ 46.3        $ 64.2             $ 63.0
Floor Income Contracts                                                                             —               —             —                —            27.2             31.8          27.2               31.8
Cross-currency interest rate swaps                                                                 —               —           10.7             11.1             .4               .3          11.1               11.4
Other(1)                                                                                           —               —             —                —             3.8              3.9           3.8                3.9
Total derivatives                                                                            $     .7        $     .7        $ 27.9           $ 27.1         $ 77.7           $ 82.3        $106.3             $110.1
(1)   “Other” includes embedded derivatives bifurcated from securitization debt, as well as derivatives related to our Total Return Swap Facility and back to back private credit floors.


      Impact of Derivatives on Consolidated Statements of Income

                                                                                                                                                   Three Months Ended March 31,
                                                                                                                                                                        Unrealized
                                                                                                                        Unrealized                   Realized              Gain
                                                                                                                           Gain                       Gain              (Loss) on
                                                                                                                         (Loss) on                  (Loss) on            Hedged                     Total Gain
                                                                                                                      Derivatives(1)(2)           Derivatives(3)          Item(1)                      (Loss)
(Dollars in millions)                                                                                                2014         2013          2014         2013    2014        2013             2014        2013
Fair Value Hedges:
Interest rate swaps                                                                                                 $ 53         $(172)        $ 100         $ 109          $(53)      $195      $100           $132
Cross-currency interest rate swaps                                                                                   (53)         (556)           22            21             7        552       (24)            17
Total fair value derivatives                                                                                          —           (728)          122           130           (46)       747        76            149
Cash Flow Hedges:
Interest rate swaps                                                                                                     —             —             (3)           (3)         —             —          (3)          (3)
Total cash flow derivatives                                                                                             —             —             (3)           (3)         —             —          (3)          (3)
Trading:
Interest rate swaps                                                                                                   19           (19)           12            24            —          —         31               5
Floor Income Contracts                                                                                               181           189          (198)         (213)           —          —        (17)            (24)
Cross-currency interest rate swaps                                                                                     7           (47)           (1)           20            —          —          6             (27)
Other                                                                                                                 19            (4)           (1)           —             —          —         18              (4)
Total trading derivatives                                                                                            226           119          (188)         (169)           —          —         38             (50)
Total                                                                                                                226          (609)          (69)          (42)          (46)       747       111              96
Less: realized gains (losses) recorded in interest expense                                                            —             —            119           127            —          —        119            127
Gains (losses) on derivative and hedging activities, net                                                            $226         $(609)        $(188)        $(169)         $(46)      $747      $ (8)          $ (31)
(1)   Recorded in “Gains (losses) on derivative and hedging activities, net” in the consolidated statements of income.
(2)   Represents ineffectiveness related to cash flow hedges.
(3)   For fair value and cash flow hedges, recorded in interest expense. For trading derivatives, recorded in “Gains (losses) on derivative and hedging activities, net.”

                                                                                                            20
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 25 of 1145 PageID #: 4811

Table of Contents

                                                                                            NAVIENT CORPORATION
                                                           NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

5.      Derivative Financial Instruments (Continued)
      Collateral
          Collateral held and pledged related to derivative exposures between us and our derivative counterparties are detailed in the following table:

                                                                                                                                                     March 31,             December 31,
(Dollars in millions)                                                                                                                                  2014                    2013
Collateral held:
Cash (obligation to return cash collateral is recorded in short-term borrowings)(1)                                                                  $   683               $      687
Securities at fair value — on-balance sheet securitization derivatives (not recorded in financial statements)(2)                                         633                      629
Total collateral held                                                                                                                                $ 1,316               $    1,316
Derivative asset at fair value including accrued interest                                                                                            $ 1,824               $    1,878
Collateral pledged to others:
Cash (right to receive return of cash collateral is recorded in investments)                                                                         $     645             $      777
Total collateral pledged                                                                                                                             $     645             $      777
Derivative liability at fair value including accrued interest and premium receivable                                                                 $     769             $      948
(1)   At March 31, 2014 and December 31, 2013, $0 and $0 million, respectively, were held in restricted cash accounts.
(2)   The trusts do not have the ability to sell or re-pledge securities they hold as collateral.

       Our corporate derivatives contain credit contingent features. At our current unsecured credit rating, we have fully collateralized our corporate
derivative liability position (including accrued interest and net of premiums receivable) of $581 million with our counterparties. Further downgrades would
not result in any additional collateral requirements, except to increase the frequency of collateral calls. Two counterparties have the right to terminate the
contracts based on our recent unsecured credit rating downgrades. We currently have a liability position with these derivative counterparties (including
accrued interest and net of premiums receivable) of $133 million and have posted $118 million of collateral to these counterparties. If these two
counterparties exercised their right to terminate, we would be required to deliver additional assets of $15 million to settle the contracts. Trust related
derivatives do not contain credit contingent features related to our or the trusts’ credit ratings.

6.      Other Assets
          The following table provides the detail of our other assets.

                                                                                                                              March 31, 2014              December 31, 2013
                                                                                                                         Ending              % of        Ending        % of
          (Dollars in millions)                                                                                          Balance           Balance       Balance      Balance
          Accrued interest receivable, net                                                                               $2,052               30%        $2,161          30%
          Derivatives at fair value                                                                                       1,593               23          1,624          22
          Income tax asset, net current and deferred                                                                      1,212               17          1,299          18
          Accounts receivable                                                                                               810               12            881          12
          Benefit and insurance-related investments                                                                         480                7            477           7
          Fixed assets, net                                                                                                 244                4            237           3
          Other loans, net                                                                                                   96                1            101           1
          Other                                                                                                             449                6            507           7
             Total                                                                                                       $6,936              100%        $7,287         100%

                                                                                                       21
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 26 of 1145 PageID #: 4812

Table of Contents

                                                                                   NAVIENT CORPORATION
                                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

7.   Stockholders’ Equity
      The following table summarizes Existing SLM’s common share repurchases and issuances.
                                                                                                                                                                Three Months Ended
                                                                                                                                                                     March 31,
                                                                                                                                                        2014                              2013
      Common shares repurchased (1)                                                                                                                 8,368,300                         10,220,804
      Average purchase price per share(2)                                                                                                         $     23.89                       $      19.49
      Shares repurchased related to employee stock-based compensation plans(3)                                                                      2,115,470                          2,324,575
      Average purchase price per share                                                                                                            $     23.56                       $      18.11
      Common shares issued (4)                                                                                                                      4,238,182                          4,157,795
      (1)   Common shares purchased under Existing SLM’s share repurchase program, of which $0 million remained available as of March 31, 2014.
      (2)   Average purchase price per share includes purchase commission costs.
      (3)   Comprises shares withheld from stock option exercises and vesting of restricted stock for employees’ tax withholding obligations and shares tendered by employees to satisfy option exercise costs.
      (4)   Common shares issued under Existing SLM’s various compensation and benefit plans.

      The closing price of Existing SLM’s common stock on March 31, 2014 was $24.48.

Dividend and Share Repurchase Program
      In the first-quarter 2014, Existing SLM paid a common stock dividend of $0.15 per common share.

      In the first-quarter 2014, Existing SLM repurchased 8 million shares of common stock for $200 million, fully utilizing Existing SLM’s July 2013 share
repurchase program authorization. In 2013, Existing SLM repurchased 27 million shares for an aggregate purchase price of $600 million.

                                                                                                    22
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 27 of 1145 PageID #: 4813

Table of Contents

                                                                                         NAVIENT CORPORATION
                                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

8.      Earnings per Common Share
      Basic earnings per common share (“EPS”) are calculated using the weighted average number of shares of common stock outstanding during each
period. A reconciliation of the numerators and denominators of the basic and diluted EPS calculations follows.
                                                                                                                                                                                           Three Months Ended
                                                                                                                                                                                                March 31,
(In millions, except per share data)                                                                                                                                                     2014              2013
Numerator:
Net income attributable to Navient Corporation                                                                                                                                       $     219              $     346
Preferred stock dividends                                                                                                                                                                    5                      5
Net income attributable to Navient Corporation common stock                                                                                                                          $     214              $     341
Denominator:
Weighted average shares used to compute basic EPS                                                                                                                                          427                    451
Effect of dilutive securities:
   Dilutive effect of stock options, non-vested restricted stock, restricted stock units and Employee Stock Purchase Plan
      (“ESPP”)(1)                                                                                                                                                                            8                      7
Dilutive potential common shares(2)                                                                                                                                                          8                      7
Weighted average shares used to compute diluted EPS                                                                                                                                        435                    458
Basic earnings (loss) per common share attributable to Navient Corporation:
Continuing operations                                                                                                                                                                $      .50             $      .76
Discontinued operations                                                                                                                                                                      —                      —
Total                                                                                                                                                                                $      .50             $      .76
Diluted earnings (loss) per common share attributable to Navient Corporation:
Continuing operations                                                                                                                                                                $      .49             $      .74
Discontinued operations                                                                                                                                                                      —                      —
Total                                                                                                                                                                                $      .49             $      .74
(1)   Includes the potential dilutive effect of additional common shares that are issuable upon exercise of outstanding stock options, non-vested deferred compensation and restricted stock, restricted stock units,
      and the outstanding commitment to issue shares under the ESPP, determined by the treasury stock method.
(2)   For the three months ended March 31, 2014 and 2013, securities covering approximately 3 million and 5 million shares, respectively, were outstanding but not included in the computation of diluted
      earnings per share because they were anti-dilutive.


9.      Fair Value Measurements
          We use estimates of fair value in applying various accounting standards in our financial statements.

      We categorize our fair value estimates based on a hierarchical framework associated with three levels of price transparency utilized in measuring
financial instruments at fair value. Please refer to “Note 12 — Fair Value Measurements” in the Form 10 and the 2013 Form 10-K for a full discussion.

     During the three months ended March 31, 2014, there were no significant transfers of financial instruments between levels, or changes in our
methodology or assumptions used to value our financial instruments.

                                                                                                           23
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 28 of 1145 PageID #: 4814

Table of Contents

                                                                                          NAVIENT CORPORATION
                                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

9.      Fair Value Measurements (Continued)
          The following table summarizes the valuation of our financial instruments that are marked-to-market on a recurring basis.

                                                                                                                                 Fair Value Measurements on a Recurring Basis
                                                                                                                      March 31, 2014                                    December 31, 2013
(Dollars in millions)                                                                               Level 1        Level 2      Level 3      Total        Level 1     Level 2      Level 3                       Total
Assets
Available-for-sale investments:
  Agency residential mortgage-backed
      securities                                                                                    $   —          $   129      $      —       $    129        $     —        $    102        $     —        $     102
  Guaranteed investment contracts                                                                       —               —              —             —               —              —               —               —
  Other                                                                                                 —                6             —              6              —               7              —                7
Total available-for-sale investments                                                                    —              135             —            135              —             109              —              109
Derivative instruments: (1)
  Interest rate swaps                                                                                   —              784          32             816               —             785            38             823
  Cross-currency interest rate swaps                                                                    —                1       1,117           1,118               —              27         1,158           1,185
  Other                                                                                                 —               —            1               1               —              —              2               2
Total derivative assets(3)                                                                              —              785       1,150           1,935               —             812         1,198           2,010
Total                                                                                               $   —          $   920      $1,150         $ 2,070         $     —        $    921        $1,198         $ 2,119
Liabilities(2)
Derivative instruments(1)
  Interest rate swaps                                                                               $   —          $ (171)      $ (119)        $ (290)         $     —        $ (239)         $ (125)        $ (364)
  Floor Income Contracts                                                                                —           (1,206)         —           (1,206)              —         (1,384)            —           (1,384)
  Cross-currency interest rate swaps                                                                    —              (30)       (137)           (167)              —            (35)          (151)           (186)
  Other                                                                                                 —               —           (4)             (4)              —             —             (23)            (23)
Total derivative liabilities(3)                                                                         —           (1,407)       (260)         (1,667)              —         (1,658)          (299)         (1,957)
Total                                                                                               $   —          $(1,407)     $ (260)        $(1,667)        $     —        $(1,658)        $ (299)        $(1,957)
(1)   Fair value of derivative instruments excludes accrued interest and the value of collateral.
(2)   Borrowings which are the hedged items in a fair value hedge relationship and which are adjusted for changes in value due to benchmark interest rates only are not carried at full fair value and are not reflected
      in this table.
(3)   See “Note 5 — Derivative Financial Instruments” for a reconciliation of gross positions without the impact of master netting agreements to the balance sheet classification.

                                                                                                              24
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 29 of 1145 PageID #: 4815

Table of Contents

                                                                                        NAVIENT CORPORATION
                                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

9.      Fair Value Measurements (Continued)
       The following tables summarize the change in balance sheet carrying value associated with level 3 financial instruments carried at fair value on a
recurring basis.

                                                                                                                            Three Months Ended March 31,
                                                                                                        2014                                                               2013
                                                                                              Derivative instruments                                             Derivative instruments
                                                                                                Cross                                                              Cross
                                                                                              Currency                          Total                            Currency                        Total
                                                                          Interest             Interest                       Derivative            Interest      Interest                     Derivative
(Dollars in millions)                                                    Rate Swaps          Rate Swaps        Other         Instruments           Rate Swaps   Rate Swaps        Other       Instruments
Balance, beginning of period                                             $       (87)        $ 1,007             $(21)       $      899            $     (73)   $ 1,053           $ 4         $       984
Total gains/(losses) (realized and unrealized):
Included in earnings(1)                                                           —                 (10)           17                 7                    5            (546)       (5)               (546)
Included in other comprehensive income                                            —                  —             —                 —                    —               —         —                   —
Settlements                                                                       —                 (17)            1               (16)                  (8)            (37)        1                 (44)
Transfers in and/or out of level 3                                                —                  —             —                 —                    —               —         —                   —
Balance, end of period                                                   $       (87)        $      980          $ (3)       $      890            $     (76)   $        470      $ —         $        394
Change in unrealized gains/(losses) relating to
  instruments still held at the reporting date(2)                        $        —          $       (28)        $ 19        $         (9)         $      (3)   $       (514)     $ (5)       $       (522)
(1)   “Included in earnings” is comprised of the following amounts recorded in the specified line item in the consolidated statements of income:

                                                                                                                                                                         Three Months Ended
                                                                                                                                                                               March 31,
          (Dollars in millions)                                                                                                                                       2014                 2013
          Gains (losses) on derivative and hedging activities, net                                                                                                  $     (11)           $    (562)
          Interest expense                                                                                                                                                 18                   16
          Total                                                                                                                                                     $       7             $   (546)

(2)   Recorded in “gains (losses) on derivative and hedging activities, net” in the consolidated statements of income.

                                                                                                          25
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 30 of 1145 PageID #: 4816

Table of Contents

                                                                      NAVIENT CORPORATION
                                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

9.    Fair Value Measurements (Continued)
      The following table presents the significant inputs that are unobservable or from inactive markets used in the recurring valuations of the level 3
financial instruments detailed above.
                                                            Fair Value at               Valuation                                                         Range
(Dollars in millions)                                      March 31, 2014               Technique                           Input                   (Weighted Average)
Derivatives
Consumer Price Index/                                                                                               Bid/ask adjustment              0.03% — 0.03%
   LIBOR basis swaps                                      $           29           Discounted cash flow              to discount rate                   (0.03%)
Prime/LIBOR basis
   swaps                                                            (116)          Discounted cash flow          Constant prepayment rate                 4.2%
                                                                                                                  Bid/ask adjustment to             0.08% — 0.08%
                                                                                                                      discount rate                     (0.08%)
Cross-currency interest
  rate swaps                                                         980           Discounted cash flow          Constant prepayment rate                 2.6%
Other                                                                 (3)
Total                                                     $          890

      The significant inputs that are unobservable or from inactive markets related to our level 3 derivatives detailed in the table above would be expected to
have the following impacts to the valuations:
        •       Consumer Price Index/LIBOR basis swaps — These swaps do not actively trade in the markets as indicated by a wide bid/ask spread. A wider
                bid/ask spread will result in a decrease in the overall valuation.
        •       Prime/LIBOR basis swaps — These swaps do not actively trade in the markets as indicated by a wide bid/ask spread. A wider bid/ask spread will
                result in a decrease in the overall valuation. In addition, the unobservable inputs include Constant Prepayment Rates of the underlying
                securitization trust the swap references. A decrease in this input will result in a longer weighted average life of the swap which will increase the
                value for swaps in a gain position and decrease the value for swaps in a loss position, everything else equal. The opposite is true for an increase
                in the input.
        •       Cross-currency interest rate swaps — The unobservable inputs used in these valuations are Constant Prepayment Rates of the underlying
                securitization trust the swap references. A decrease in this input will result in a longer weighted average life of the swap. All else equal in a
                typical currency market, this will result in a decrease to the valuation due to the delay in the cash flows of the currency exchanges as well as
                diminished liquidity in the forward exchange markets as you increase the term. The opposite is true for an increase in the input.

                                                                                   26
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 31 of 1145 PageID #: 4817

Table of Contents

                                                                                      NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

9.     Fair Value Measurements (Continued)
          The following table summarizes the fair values of our financial assets and liabilities, including derivative financial instruments.

                                                                                                                           March 31, 2014                                      December 31, 2013
                                                                                                                Fair          Carrying                               Fair           Carrying
(Dollars in millions)                                                                                          Value            Value            Difference         Value            Value            Difference
Earning assets
FFELP Loans                                                                                                $103,058           $102,635           $     423       $104,481           $104,588          $ (107)
Private Education Loans                                                                                      38,862             38,157                 705         37,485             37,512             (27)
Cash and investments(1)                                                                                       8,323              8,323                  —           9,732              9,732              —
Total earning assets                                                                                        150,243            149,115               1,128        151,698            151,832            (134)
Interest-bearing liabilities
Short-term borrowings                                                                                         11,633             11,626                 (7)         13,807            13,795               (12)
Long-term borrowings                                                                                         134,190            136,177              1,987         133,578           136,648             3,070
Total interest-bearing liabilities                                                                           145,823            147,803              1,980         147,385           150,443             3,058
Derivative financial instruments
Floor Income Contracts                                                                                          (1,206)           (1,206)             —              (1,384)            (1,384)            —
Interest rate swaps                                                                                                526               526              —                 459                459             —
Cross-currency interest rate swaps                                                                                 951               951              —                 999                999             —
Other                                                                                                               (3)               (3)             —                 (21)               (21)            —
Excess of net asset fair value over carrying value                                                                                               $ 3,108                                              $ 2,924
(1)   “Cash and investments” includes available-for-sale investments that consist of investments that are primarily agency securities whose cost basis is $138 million and $113 million at March 31, 2014 and
      December 31, 2013, respectively, versus a fair value of $135 million and $109 million at March 31, 2014 and December 31, 2013, respectively.


10. Commitments and Contingencies
      As previously reported, Sallie Mae Bank remains subject to a cease and desist order originally issued in August 2008 by the Federal Deposit Insurance
Corporation (the “FDIC”) and the Utah Department of Financial Institutions. In July 2013, the FDIC first notified Sallie Mae Bank of plans to replace its order
with a new formal enforcement action (the “Bank Order”) that more specifically addresses certain cited violations of Section 5 of the Federal Trade
Commission Act, including the customer billing disclosures and assessments of certain late fees, as well as alleged violations under the Servicemembers Civil
Relief Act (“SCRA”). In November 2013, the FDIC indicated an additional enforcement action would be issued against Sallie Mae, Inc. (“SMI”) in its
capacity as a servicer of education loans for Sallie Mae Bank and other financial institutions. In connection with the recently completed spin-off of Navient
Corporation (“Navient”) from SLM Corporation, SMI became a wholly-owned subsidiary of Navient and changed its name to Navient Solutions, Inc. (“NSI”).

      Based on our discussions with the FDIC, we believe the FDIC intends to require certain late fee refunds to be made by NSI and Sallie Mae Bank with
respect to loans owned or originated by Sallie Mae Bank from November 28, 2005 until the effective date of the agreement. To fulfill this requirement, NSI
would fund a $30 million restitution reserve account.

       In order to treat all customers in a similar manner, NSI expects to voluntarily make restitution of certain late fees to all other customers whose loans
were neither owned nor originated by Sallie Mae Bank on the same basis and in the same manner as that which would be required by the FDIC. These refunds
are estimated at $42 million.

                                                                                                        27
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 32 of 1145 PageID #: 4818

Table of Contents

                                                                 NAVIENT CORPORATION
                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

10. Commitments and Contingencies (Continued)
       With respect to alleged civil violations of the SCRA, NSI and Sallie Mae Bank remain engaged in discussions regarding a comprehensive settlement,
remediation and civil settlement plan with the United States Department of Justice (“DOJ”), in its capacity as the agency having primary authority for
enforcement of such matters. The DOJ inquiry covers all loans owned by either Sallie Mae Bank or serviced by NSI from November 28, 2005 until the
effective date of the settlement. Based on our settlement discussions with the DOJ, NSI would be required to fund a $60 million settlement fund, which would
represent the total amount of compensation due to service members under the DOJ agreement.

      Previous regulatory requirements and guidance from the Department of Education regarding compliance with the SCRA statute provide that customers
must provide both a copy of the military orders calling a person to active duty and a written request to receive the 6 percent interest rate cap available for
active duty service members. The terms of the potential settlement with the DOJ, which remain subject to approval by the Department of Education, would
provide new guidance on what a service member must do to receive the SCRA benefit and would apply this new approach retroactively to November
2005. The proposed settlement would assess a penalty for past non-compliance with this new approach. This new approach would reduce the documentation
required, thereby easing the burden on service members.

       As of December 31, 2013, a reserve of $70 million was established for estimated amounts and costs that were probable of being incurred for the FDIC
and DOJ matters discussed above. In the first quarter of 2014, an additional reserve of $103 million was recorded for pending regulatory matters based on the
progression of settlement discussions with the regulators. The final cost of these proceedings remains uncertain until final execution of the agreements with
the regulators.

       We are cooperating fully and expect to resolve these matters very soon. We have already made enhancements to our billing statements and late fee
practices. In addition, since 2009, we have made a number of enhancements to better serve military customers and their families. NSI created a specialized
customer service team to serve military customers; launched a special, comprehensive website for service members; worked with the U.S. Department of
Education and other federal loan servicers to publish resources to help service members learn more about their benefits under SCRA; and expedited
processing to provide responsive service to members of the armed forces.

      NSI has also received Civil Investigative Demands (“CIDs”) from the Consumer Financial Protection Bureau (the “CFPB”) as part of the CFPB’s
separate investigation regarding allegations relating to Navient’s disclosures and assessment of late fees. Navient recently commenced discussions with the
CFPB relating to the customer billing statement disclosures and assessment of late fees. Reserves have not been established for this matter as such estimate
cannot be made at this time. Navient and its subsidiaries will remain subject to the CIDs. Sallie Mae Bank is not currently subject to CFPB jurisdiction on
these matters but may be subject to inquiry as an affiliate.

      Pursuant to the Separation and Distribution Agreement among SLM Corporation, New BLC Corporation and Navient, dated April 28, 2014 (the
“Separation Agreement”), entered into in connection with the internal reorganization and Spin-Off, all liabilities arising out of the aforementioned regulatory
matters, other than fines or penalties directly levied against Sallie Mae Bank, are the responsibility of, or assumed by, Navient or one of its subsidiaries, and
Navient has agreed to indemnify and hold harmless Sallie Mae and its subsidiaries, including Sallie Mae Bank, therefrom.

                                                                               28
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 33 of 1145 PageID #: 4819

Table of Contents

                                                                        NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

10. Commitments and Contingencies (Continued)
   Contingencies
      In the ordinary course of business, we and our subsidiaries are defendants in or parties to pending and threatened legal actions and proceedings
including actions brought on behalf of various classes of claimants. These actions and proceedings may be based on alleged violations of consumer
protection, securities, employment and other laws. In certain of these actions and proceedings, claims for substantial monetary damage are asserted against us
and our subsidiaries.

      In the ordinary course of business, we and our subsidiaries are subject to regulatory examinations, information gathering requests, inquiries and
investigations. In connection with formal and informal inquiries in these cases, we and our subsidiaries receive numerous requests, subpoenas and orders for
documents, testimony and information in connection with various aspects of our regulated activities.

      In view of the inherent difficulty of predicting the outcome of such litigation and regulatory matters, we cannot predict what the eventual outcome of
the pending matters will be, what the timing or the ultimate resolution of these matters will be, or what the eventual loss, fines or penalties related to each
pending matter may be.

      We are required to establish reserves for litigation and regulatory matters where those matters present loss contingencies that are both probable and
estimable. When loss contingencies are not both probable and estimable, we do not establish reserves.

      Based on current knowledge, reserves have been established for certain litigation or regulatory matters where the loss is both probable and estimable.
Based on current knowledge, management does not believe that loss contingencies, if any, arising from pending investigations, litigation or regulatory
matters will have a material adverse effect on our consolidated financial position, liquidity, results of operations or cash flows.

11. Segment Reporting
   FFELP Loans Segment
      Our FFELP Loans segment consists of our FFELP Loan portfolio and underlying debt and capital funding these loans. Even though FFELP Loans are
no longer originated we continue to seek to acquire FFELP Loan portfolios to leverage our servicing scale to generate incremental earnings and cash flow.
This segment is expected to generate significant amounts of cash as the FFELP Loan portfolio amortizes.

      As of March 31, 2014, approximately $1.4 billion of FFELP Loans was held at Sallie Mae Bank, which remained with the consumer banking business
following the separation and distribution. Navient will continue to service the FFELP Loans held by Sallie Mae Bank after the separation and distribution.

      The following table includes asset information for our FFELP Loans segment.
      (Dollars in millions)                                                                                   March 31, 2014              December 31, 2013
      FFELP Loans, net                                                                                        $    102,635                $      104,588
      Cash and investments(1)                                                                                        3,836                         4,473
      Other                                                                                                          2,808                         3,587
      Total assets                                                                                            $    109,279                $      112,648
      (1)   Includes restricted cash and investments.

                                                                                  29
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 34 of 1145 PageID #: 4820

Table of Contents

                                                                        NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

11. Segment Reporting (Continued)
   Private Education Loans Segment
      In this segment, we acquire, finance, service and historically originated Private Education Loans. The Private Education Loans we historically
originated were primarily to bridge the gap between the cost of higher education and the amount funded through financial aid, federal loans or customers’
resources. In this segment, we earn net interest income on the Private Education Loan portfolio (after provision for loan losses) as well as servicing fees,
primarily late fees.

       As of March 31, 2014, approximately $7.2 billion of our Private Education Loans was held at Sallie Mae Bank. In connection with the separation and
distribution, Sallie Mae Bank, and its portfolio of Private Education Loans, will remain with the consumer banking business. Navient will provide servicing
and asset recovery services for the consumer banking business’s Private Education Loans during a transition period, with Private Education Loans whose
individual borrowers also have an education loan owned by Navient continuing to be serviced by Navient after the transition period. Navient cannot
originate Private Education loans until 2019, pursuant to the terms of the separation and distribution agreement.

      The following table includes asset information for our Private Education Loans segment.
      (Dollars in millions)                                                                                   March 31, 2014               December 31, 2013
      Private Education Loans, net                                                                            $     38,157                 $       37,512
      Cash and investments(1)                                                                                        1,724                          2,555
      Other                                                                                                          3,369                          2,934
      Total assets                                                                                            $     43,250                 $       43,001
      (1)   Includes restricted cash and investments.


   Business Services Segment
      Our Business Services segment generates the majority of its revenue from servicing our FFELP Loan portfolio. We also provide servicing, loan default
aversion and asset recovery services for loans on behalf of Guarantors of FFELP Loans and other institutions, including ED. We also operate a consumer
savings network that provides financial rewards on everyday purchases to help families save for college, Upromise.

     After the separation and distribution, we will perform substantially all of the activities of the Business Services Segment, other than the activities of
Upromise and the Insurance Business, which will be carried on by the consumer banking business.

      At March 31, 2014 and December 31, 2013, the Business Services segment had total assets of $789 million and $892 million, respectively.

   Other Segment
      Our Other segment primarily consists of activities of our holding company, including the repurchase of debt, the corporate liquidity portfolio and all
overhead. We also include results from certain smaller wind-down and discontinued operations within this segment.

      At March 31, 2014 and December 31, 2013, the Other segment had total assets of $3.2 billion and $3.0 billion, respectively.

                                                                                  30
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 35 of 1145 PageID #: 4821

Table of Contents

                                                                NAVIENT CORPORATION
                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

11. Segment Reporting (Continued)
   Measure of Profitability
       The tables below include the condensed operating results for each of our reportable segments. Management, including the chief operating decision
makers, evaluates the Company on certain performance measures that we refer to as “Core Earnings” performance measures for each operating segment. We
use “Core Earnings” to manage each business segment because “Core Earnings” reflect adjustments to GAAP financial results for two items, discussed below,
that create significant volatility mostly due to timing factors generally beyond the control of management. Accordingly, we believe that “Core Earnings”
provide management with a useful basis from which to better evaluate results from ongoing operations against the business plan or against results from prior
periods. Consequently, we disclose this information as we believe it provides investors with additional information regarding the operational and
performance indicators that are most closely assessed by management. The two items adjusted for in our “Core Earnings” presentations are (1) our use of
derivative instruments to hedge our economic risks that do not qualify for hedge accounting treatment or do qualify for hedge accounting treatment but
result in ineffectiveness and (2) the accounting for goodwill and acquired intangible assets. The tables presented below reflect “Core Earnings” operating
measures reviewed and utilized by management to manage the business. Reconciliation of the “Core Earnings” segment totals to our consolidated operating
results in accordance with GAAP is also included in the tables below.

       Our “Core Earnings” performance measures are not defined terms within GAAP and may not be comparable to similarly titled measures reported by
other companies. Unlike financial accounting, there is no comprehensive, authoritative guidance for management reporting. The management reporting
process measures the performance of the operating segments based on the management structure of the Company and is not necessarily comparable with
similar information for any other financial institution. Our operating segments are defined by the products and services they offer or the types of customers
they serve, and they reflect the manner in which financial information is currently evaluated by management. Intersegment revenues and expenses are netted
within the appropriate financial statement line items consistent with the income statement presentation provided to management. Changes in management
structure or allocation methodologies and procedures may result in changes in reported segment financial information.

                                                                             31
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 36 of 1145 PageID #: 4822

Table of Contents

                                                                                        NAVIENT CORPORATION
                                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

11. Segment Reporting (Continued)
      Segment Results and Reconciliations to GAAP

                                                                                                                          Three Months Ended March 31, 2014
                                                                               Private                                                  Total                           Adjustments
                                                                   FFELP      Education      Business                                   “Core                            Additions/             Total          Total
(Dollars in millions)                                              Loans       Loans         Services   Other        Eliminations (1) Earnings” Reclassifications      (Subtractions)       Adjustments(2)     GAAP
Interest income:
    Student loans                                                  $   523    $      644     $     —    $      —     $           — $       1,167     $          198    $           (75)     $         123      $1,290
    Other loans                                                         —             —            —            3                —             3                 —                  —                  —            3
    Cash and investments                                                 1             1            1           1                (1)           3                 —                  —                  —            3
Total interest income                                                  524           645            1           4                (1)       1,173                198                (75)               123       1,296
Total interest expense                                                 293           206           —           21                (1)         519                 10                  1(4)              11         530
Net interest income (loss)                                             231           439            1        (17)                —           654                188                (76)               112        766
Less: provisions for loan losses                                        10           175           —          —                  —           185                 —                  —                  —         185
Net interest income (loss) after provisions for loan losses            221           264            1        (17)                —           469                188                (76)               112        581
Other income (loss):
    Gains on sales of loans and investments                              —             —           —           —                 —            —                  —                 —                    —         —
    Servicing revenue                                                    11             1         167          —               (118)          61                 —                 —                    —         61
    Contingency revenue                                                  —             —          111          —                 —           111                 —                 —                    —        111
    Gains on debt repurchases                                            —             —           —           —                 —            —                  —                 —                    —         —
    Other income (loss)                                                  —             —            8           3                —            11               (188)              175(5)               (13)       (2)
Total other income (loss)                                                11             1         286            3             (118)         183               (188)              175                  (13)      170
Expenses:
   Direct operating expenses                                           125             76         106       105                (118)         294                   —               —                   —         294
   Overhead expenses                                                    —              —           —         72                  —            72                   —               —                   —          72
      Operating expenses                                               125             76         106       177                (118)         366                   —               —                   —         366
      Goodwill and acquired intangible asset impairment and
         amortization                                                    —             —           —           —                 —            —                    —                4                   4          4
      Restructuring and other reorganization expenses                    —             —           —           26                —            26                   —               —                   —          26
Total expenses                                                         125             76         106       203                (118)         392                   —                 4                  4        396
Income (loss) from continuing operations, before income tax
    expense (benefit)                                                  107           189          181       (217)                —           260                   —               95                  95        355
Income tax expense (benefit)(3)                                         41            71           68        (83)                —            97                   —               39                  39        136
Net income (loss) from continuing operations                             66          118          113       (134)                —           163                   —               56                  56        219
Income from discontinued operations, net of tax expense                  —            —            —          —                  —            —                    —               —                   —          —
Net income (loss)                                                        66          118          113       (134)                —           163                   —               56                  56        219
Less: net loss attributable to noncontrolling interest                   —            —            —          —                  —            —                    —               —                   —          —
Net income (loss) attributable to Navient Corporation              $     66   $      118     $    113   $ (134) $                —     $     163     $             —   $           56       $          56      $ 219

(1)   The eliminations in servicing revenue and direct operating expense represent the elimination of intercompany servicing revenue where the Business Services segment performs the loan servicing function for
      the FFELP Loans segment.
(2)   “Core Earnings” adjustments to GAAP:

                                                                                                                                                     Three Months Ended March 31, 2014
                                                                                                                                   Net Impact of                   Net Impact of
                                                                                                                                     Derivative                    Goodwill and
          (Dollars in millions)                                                                                                     Accounting                 Acquired Intangibles                   Total
          Net interest income after provisions for loan losses                                                                     $         112               $                 —                    $ 112
          Total other loss                                                                                                                    (13)                               —                      (13)
          Goodwill and acquired intangible asset impairment and amortization                                                                   —                                  4                       4
          “Core Earnings” adjustments to GAAP                                                                                      $          99               $                    (4)                 95
          Income tax benefit                                                                                                                                                                            39
          Net income                                                                                                                                                                                  $ 56

(3)   Income taxes are based on a percentage of net income before tax for the individual reportable segment.
(4)   Represents a portion of the $6 million of “other derivative accounting adjustments.”
(5)   Represents the $180 million of “unrealized gains on derivative and hedging activities, net” as well as the remaining portion of the $6 million of “other derivative accounting adjustments.”

                                                                                                            32
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 37 of 1145 PageID #: 4823

Table of Contents


                                                                                        NAVIENT CORPORATION
                                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

11. Segment Reporting (Continued)
                                                                                                                          Three Months Ended March 31, 2013
                                                                              Private                                                  Total                            Adjustments
                                                                   FFELP     Education     Business                                    “Core                             Additions/             Total           Total
(Dollars in millions)                                              Loans      Loans        Services     Other        Eliminations(1) Earnings” Reclassifications       (Subtractions)       Adjustments(2)      GAAP
Interest income:
    Student loans                                                  $   599   $       623   $      —     $   —        $           — $        1,222   $           212    $          (76)      $            136    $1,358
    Other loans                                                         —             —           —          3                   —              3                —                 —                      —          3
    Cash and investments                                                 2             1           1         2                   (1)            5                —                 —                      —          5
Total interest income                                                  601           624           1         5                   (1)        1,230               212               (76)                   136     1,366
Total interest expense                                                 340           203          —         13                   (1)          555                18                (2)(4)                 16       571
Net interest income (loss)                                             261           421           1        (8)                  —            675               194               (74)                   120      795
Less: provisions for loan losses                                        16           225          —         —                    —            241                —                 —                      —       241
Net interest income (loss) after provisions for loan losses            245           196            1          (8)               —            434               194               (74)                   120      554
Other income (loss):
    Gains on sales of loans and investments                             55            —           —         —                    —             55                —                 —                      —        55
    Servicing revenue                                                   23            10         186        —                  (149)           70                —                 —                      —        70
    Contingency revenue                                                 —             —           99        —                    —             99                —                 —                      —        99
    Gains on debt repurchases                                           —             —           —         29                   —             29                (6)               —                      (6)      23
    Other income (loss)                                                 —             —            7        —                    —              7              (188)              184(5)                  (4)       3
Total other income (loss)                                               78            10         292        29                 (149)          260              (194)              184                    (10)     250
Expenses:
   Direct operating expenses                                           157            67          95         3                 (149)          173                —                 —                      —       173
   Overhead expenses                                                    —             —           —         62                   —             62                —                 —                      —        62
      Operating expenses                                               157            67          95        65                 (149)          235                —                 —                      —       235
      Goodwill and acquired intangible asset impairment and
         amortization                                                   —             —           —         —                    —             —                 —                  3                      3        3
      Restructuring and other reorganization expenses                   —             —           —         10                   —             10                —                 —                      —        10
Total expenses                                                         157            67          95        75                 (149)          245                —                  3                      3      248
Income (loss) from continuing operations, before income tax
    expense (benefit)                                                  166           139         198        (54)                 —            449                —                107                    107      556
Income tax expense (benefit)(3)                                         62            52          73        (20)                 —            167                —                 44                     44      211
Net income (loss) from continuing operations                           104            87         125        (34)                 —            282                —                 63                     63      345
Income from discontinued operations, net of tax expense                 —             —            1         —                   —              1                —                 —                      —         1
Net income (loss)                                                      104            87         126        (34)                 —            283                —                 63                     63      346
Less: net loss attributable to noncontrolling interest                  —             —           —          —                   —             —                 —                 —                      —        —
Net income (loss) attributable to Navient Corporation              $   104   $        87   $     126    $ (34) $                 —     $      283   $            —     $           63       $             63    $ 346

(1) The eliminations in servicing revenue and direct operating expense represent the elimination of intercompany servicing revenue where the Business Services segment performs the loan servicing function for
    the FFELP Loans segment.
(2) “Core Earnings” adjustments to GAAP:

                                                                                                                                            Three Months Ended March 31, 2013
                                                                                                                          Net Impact of                   Net Impact of
                                                                                                                            Derivative                    Goodwill and
                  (Dollars in millions)                                                                                    Accounting                 Acquired Intangibles                      Total
                  Net interest income after provisions for loan losses                                                    $         120               $                 —                       $ 120
                  Total other loss                                                                                                   (10)                               —                         (10)
                  Goodwill and acquired intangible asset impairment and amortization                                                  —                                  3                          3
                  “Core Earnings” adjustments to GAAP                                                                     $          110                $                  (3)                   107
                  Income tax benefit                                                                                                                                                              44
                  Net loss                                                                                                                                                                      $ 63

(3)   Income taxes are based on a percentage of net income before tax for the individual reportable segment.
(4)   Represents a portion of the $29 million of “other derivative accounting adjustments.”
(5)   Represents the $157 million of “unrealized gains (losses) on derivative and hedging activities, net” as well as the remaining portion of the $29 million of “other derivative accounting adjustments.”

                                                                                                            33
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 38 of 1145 PageID #: 4824

Table of Contents

                                                                                   NAVIENT CORPORATION
                                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

11. Segment Reporting (Continued)
   Summary of “Core Earnings” Adjustments to GAAP
       The two adjustments required to reconcile from our “Core Earnings” results to our GAAP results of operations relate to differing treatments for: (1) our
use of derivative instruments to hedge our economic risks that do not qualify for hedge accounting treatment or do qualify for hedge accounting treatment
but result in ineffectiveness and (2) the accounting for goodwill and acquired intangible assets. The following table reflects aggregate adjustments associated
with these areas.
                                                                                                                                                              Three Months Ended
                                                                                                                                                                   March 31,
            (Dollars in millions)                                                                                                                         2014                  2013
            “Core Earnings” adjustments to GAAP:
            Net impact of derivative accounting (1)                                                                                                   $      99                  $     110
            Net impact of goodwill and acquired intangibles assets(2)                                                                                        (4)                        (3)
            Net tax effect (3)                                                                                                                              (39)                       (44)
            Net effect from discontinued operations                                                                                                          —                          —
            Total “Core Earnings” adjustments to GAAP                                                                                                 $      56                  $      63
            (1)   Derivative accounting: “Core Earnings” exclude periodic unrealized gains and losses that are caused by the mark-to-market valuations on derivatives that do not qualify for hedge
                  accounting treatment under GAAP as well as the periodic unrealized gains and losses that are a result of ineffectiveness recognized related to effective hedges under GAAP. These unrealized
                  gains and losses occur in our FFELP Loans, Private Education Loans and Other business segments. Under GAAP, for our derivatives that are held to maturity, the cumulative net
                  unrealized gain or loss over the life of the contract will equal $0 except for Floor Income Contracts where the cumulative unrealized gain will equal the amount for which we sold the
                  contract. In our “Core Earnings” presentation, we recognize the economic effect of these hedges, which generally results in any net settlement cash paid or received being recognized ratably
                  as an interest expense or revenue over the hedged item’s life.
            (2)   Goodwill and acquired intangible assets: Our “Core Earnings” exclude goodwill and intangible asset impairment and amortization of acquired intangible assets.
            (3)   Net tax effect: Such tax effect is based upon our “Core Earnings” effective tax rate for the year.

                                                                                                     34
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 39 of 1145 PageID #: 4825

Table of Contents

Item 2.      Management’s Discussion and Analysis of Financial Condition and Results of Operations
       The following discussion and analysis should be read in conjunction with our consolidated financial statements and related notes included elsewhere
in this Quarterly Report on Form 10-Q and the audited consolidated financial statements and related notes thereto and “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” included in the Form 10 and included in the 2013 Form 10-K.

       This report contains “forward-looking” statements and information based on management’s current expectations as of the date of this document.
Statements that are not historical facts, including statements about our beliefs, opinions, or expectations and statements that assume or are dependent upon
future events, are forward-looking statements. Forward-looking statements are subject to risks, uncertainties, assumptions and other factors that may cause
actual results to be materially different from those reflected in such forward-looking statements. These factors include, among others, the risks and
uncertainties set forth in Item 1A “Risk Factors” and elsewhere in this Quarterly Report on Form 10-Q, the 2013 Form 10-K, the Form 10 and our subsequent
filings with the SEC; increases in financing costs; limits on liquidity; increases in costs associated with compliance with laws and regulations; changes in
accounting standards and the impact of related changes in significant accounting estimates; any adverse outcomes in any significant litigation to which we
are a party; credit risk associated with our exposure to third parties, including counterparties to our derivative transactions; and changes in the terms of
student loans and the educational credit marketplace (including changes resulting from new laws and the implementation of existing laws). We could also be
affected by, among other things: changes in our funding costs and availability; reductions to our credit ratings or the credit ratings of the United States of
America; failures of our operating systems or infrastructure, including those of third-party vendors; damage to our reputation; failures to successfully
implement cost-cutting initiatives and adverse effects of such initiatives on our business; risks associated with restructuring initiatives, including the recently
completed separation of Navient and SLM Corporation into two, distinct publicly traded companies; changes in the demand for educational financing or in
financing preferences of lenders, educational institutions, students and their families; changes in law and regulations with respect to the student lending
business and financial institutions generally; increased competition from banks and other consumer lenders; the creditworthiness of our customers; changes
in the general interest rate environment, including the rate relationships among relevant money-market instruments and those of our earning assets versus our
funding arrangements; changes in general economic conditions; our ability to successfully effectuate any acquisitions and other strategic initiatives; and
changes in the demand for debt management services. The preparation of our consolidated financial statements also requires management to make certain
estimates and assumptions including estimates and assumptions about future events. These estimates or assumptions may prove to be incorrect. All forward-
looking statements contained in this report are qualified by these cautionary statements and are made only as of the date of this document. We do not
undertake any obligation to update or revise these forward-looking statements to conform the statement to actual results or changes in our expectations.

      Definitions for certain capitalized terms used in this document can be found in the Form 10 and in the 2013 Form 10-K.

      Through this discussion and analysis, we intend to provide the reader with some narrative context for how our management views our consolidated
financial statements, additional context within which to assess our operating results, and information on the quality and variability of our earnings, liquidity
and cash flows.

Presentation of Information
      Unless the context otherwise requires, references in this Management’s Discussion and Analysis of Financial Condition and Results of Operations to:
      • “We,” “our,” “us,” or the “Company” with respect to any period on or prior to the date of the Spin-Off means and refers to Existing SLM and its
        consolidated subsidiaries as constituted prior to the Spin-Off, and any references to “Navient,” “we,” “our,” “us,” or the “Company” with respect to
        any period after the date of the Spin-Off means and refers to Navient and its consolidated subsidiaries.

                                                                                35
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 40 of 1145 PageID #: 4826

Table of Contents


      • “Existing SLM” refers to SLM Corporation, as it existed prior to the separation and distribution of Navient that occurred on April 30, 2014, and its
        consolidated subsidiaries. As part of an internal corporate reorganization of Existing SLM, Existing SLM was merged into a limited liability
        company and become a subsidiary of Navient, changing its name to “Navient, LLC.”
      • Navient’s historical business and operations refer to Existing SLM’s portfolio of FFELP and private education student loans not held by Sallie Mae
        Bank, together with the servicing and asset recovery businesses that will be retained by or transferred to Navient in connection with the internal
        corporate reorganization.
      • Navient historical information on a “pro forma basis” refers to Navient’s businesses, net income, assets and liabilities, as adjusted to give effect to
        the separation and the distribution. See “Unaudited Pro Forma Condensed Consolidated Financial Statements.”
      • “SLM BankCo” refers to New BLC Corporation, which become the publicly traded successor to Existing SLM by virtue of a merger pursuant to
        Section 251(g) of the Delaware General Corporation Law (“DGCL”), and its consolidated subsidiaries. Following consummation of the merger, New
        BLC Corporation changed its name to SLM Corporation. After the separation and distribution, SLM BankCo’s business consists primarily of Sallie
        Mae Bank and its portfolio of Private Education Loans, a new Private Education Loan servicing business and the Upromise Rewards business.

Spin-Off of Navient
       On May 29, 2013, Existing SLM first announced its intent to separate into two distinct publicly traded entities — a loan management, servicing and
asset recovery business and a consumer banking business. The loan management, servicing and asset recovery business, Navient, would be comprised
primarily of Existing SLM’s portfolios of education loans not currently held in Sallie Mae Bank, as well as servicing and asset recovery activities on these
loans and loans held by third parties. The consumer banking business, SLM BankCo, would be comprised primarily of Sallie Mae Bank and its Private
Education Loan origination business, the Private Education Loans it holds and a related servicing business, and would be a consumer banking franchise with
expertise in helping families save, plan and pay for college.

       On April 8, 2014, the board of directors of Existing SLM approved the distribution of all of the issued and outstanding shares of Navient common
stock on the basis of one share of Navient common stock for each share of Existing SLM common stock issued and outstanding as of the close of business on
April 22, 2014, the record date for the distribution. The distribution occurred on April 30, 2014. The distribution was preceded by an internal corporate
reorganization of Existing SLM pursuant to which, on April 29, 2014, SLM BankCo replaced Existing SLM as the parent holding company of Sallie Mae
pursuant the Merger. In accordance with Section 251(g) of the Delaware General Corporation Law, by action of the Existing SLM board of directors and
without a shareholder vote, Existing SLM was merged into Navient, LLC, a wholly-owned subsidiary of SLM BankCo, with Navient, LLC surviving.
Immediately following the effective time of the Merger, SLM BankCo changed its name to “SLM Corporation.” Following the Merger, the assets and
liabilities associated with the education loan management, servicing and asset recovery business were transferred to Navient, and those assets and liabilities
associated with the consumer banking business were transferred to SLM BankCo. The separation and distribution is intended to be tax-free to stockholders of
Sallie Mae. For further information on the Spin-Off, please refer to the Form 10 and the 2013 Form 10-K of Existing SLM.

       Due to the relative significance of Navient to Existing SLM, among other factors, for financial reporting purposes Navient is treated as the “accounting
spinnor” and therefore is the “accounting successor” to Existing SLM, notwithstanding the legal form of the separation and distribution. As a result, the
historical financial statements of Existing SLM are the historical financial statements of Navient. For that reason the historical financial information
contained in this 10-Q is that of Existing SLM (which includes the consolidated results of both Navient and SLM BankCo). Navient will show the
distribution of the approximate $1.7 billion of consumer banking business net assets on the distribution date.

       By virtue of Navient’s Form 10 registration statement being declared effective by the SEC on April 14, 2014, Navient is required to file this Form 10-Q
for the quarter ended March 31, 2014.

                                                                               36
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 41 of 1145 PageID #: 4827

Table of Contents

Navient’s Business
       Navient holds the largest portfolio of education loans insured or guaranteed under the Federal Family Education Loan Program (referred to as FFELP
Loans), as well as the largest portfolio of private education loans (referred to as Private Education Loans). FFELP Loans are insured or guaranteed by state or
not-for-profit agencies and are also protected by contractual rights to recovery from the United States pursuant to guaranty agreements among the U.S.
Department of Education (referred to as ED) and these agencies. Private Education Loans are education loans to students or their families that are non-federal
loans and not insured or guaranteed under FFELP. Private Education Loans bear the full credit risk of the customer and any cosigner and are made primarily
to bridge the gap between the cost of higher education and the amount funded through financial aid, federal loans or students’ and families’ resources. As of
March 31, 2014 approximately 87 percent of the FFELP Loans and 60 percent of the Private Education Loans held by Navient were funded to term with non-
recourse, long-term securitization debt through the use of securitization trusts.

       Navient services and collects on its own portfolio of education loans, as well as on those owned by numerous banks, credit unions and non-profit
education lenders. It provides servicing support for guaranty agencies, which serve as intermediaries between the U.S. federal government and FFELP lenders
and are responsible for paying claims on defaulted FFELP Loans. These services include account maintenance, default aversion, and asset recovery. Navient
will also be one of four large servicers to ED under its Direct Student Loan Program, and will provide asset recovery services to ED. Navient will also generate
revenue through asset recovery services (consisting of both education loans as well as other asset classes) on behalf of other clients on a contingent basis.

      In 2010, Congress passed legislation ending the origination of education loans under the FFELP program. FFELP Loans that remain outstanding will
amortize over approximately the next 20 years, and Navient’s goal is to maximize the cash flow generated by its FFELP Loan portfolio, including by
acquiring additional FFELP Loans from third parties and expanding its related servicing business. For a detailed description of FFELP, see “Appendix B —
Description of Federal Family Education Loan Program” in the Form 10.

      As of March 31, 2014, on a pro forma basis, Navient’s principal assets consisted of:
      • $101.2 billion in FFELP Loans, which yield an average of 2.03 percent annually on a “Core Earnings” basis and have a weighted average life of 7.6
        years;
      • $30.9 billion in Private Education Loans, which yield an average of 6.37 percent annually on a “Core Earnings” basis and have a weighted average
        life of 6.8 years;
      • a leading student loan servicing platform that services loans for more than 12 million FFELP Loan, DSLP loan and Private Education Loan
        customers (including cosigners), including 5.8 million customer accounts serviced under Navient’s contract with ED; and
      • a leading student loan asset recovery platform with an outstanding inventory of contingent asset recovery receivables of approximately $15.9
        billion, of which approximately $13.2 billion was student loans and the remainder was other debt.

   Navient’s Strengths and Opportunities
      Navient possesses a number of competitive advantages that distinguishes it from its competitors, including:
      Large, high quality asset base with predictable cash flows. On a pro forma basis at March 31, 2014, Navient’s $132 billion student loan portfolio is 80
percent funded to term and is expected to produce consistent and predictable cash flows over the remaining life of the portfolio. Navient’s $101 billion
portfolio of FFELP Loans bear a maximum three-percent loss exposure due to the federal guarantee. Navient also owns a $31 billion portfolio of Private
Education Loans, which bear the full credit risk of the borrower and cosigner. Navient expects that cash flows from its FFELP Loan and Private Education
Loan portfolios will significantly exceed future debt service obligations.

                                                                              37
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 42 of 1145 PageID #: 4828

Table of Contents

       Efficient and large scale servicing platform. Navient is the largest servicer of education loans, servicing 12 million customers with approximately
$300 billion of loans. Navient has demonstrated scalable infrastructure with capacity to add volume at a low cost. Navient’s premier market share and tested
servicing and asset recovery infrastructure make it well-positioned to expand its servicing and asset recovery businesses to additional third-party FFELP,
federal, Private Education and other loan portfolios.

      Superior operating performance. Navient has demonstrated superior default prevention performance and industry leading asset recovery services.
Navient ranks first in cumulative default prevention performance according to an analysis of ED’s servicing contract results statistics since the start of the
contract in 2009. Federal loan customers with loans serviced by Navient default at a rate 30 percent lower than the national average. Navient prides itself in a
robust compliance culture driven by a “customer first” approach.

      Strong capital return. As a result of the significant cash flow and capital generation, Navient expects to return excess capital to stockholders through
dividends and share repurchases.

      Meaningful growth opportunities. Navient will pursue opportunistic acquisitions of FFELP and Private Education Loan portfolios as well as pursue
additional ED and third-party servicing and asset recovery fee income opportunities. Navient will leverage its large-scale servicing platform, superior default
prevention and asset recovery performance, operating efficiency and regulatory compliance and risk management infrastructure in pursuing these and other
growth opportunities.

   Navient’s Approach to Assisting Students and Families in Repaying their Education Loans
      Navient has a leading student loan servicing platform that services loans for more than 12 million FFELP Loan, DSLP loan and Private Education Loan
customers (including cosigners), including 5.8 million customer accounts serviced under Navient’s contract with ED. Employee emphasis is placed on
providing service with accuracy, courtesy, consistency and empathy. If we fall short, we make it a priority to correct our mistake, and we make it a priority to
prevent it from happening again.

       We understand managing repayment of education loans is critical for students to achieve their educational goals, recognize their full earning potential
and develop a strong credit profile. A key indicator of future success in loan repayment is graduation. Navient encourages customers to plan for the full cost
of their education to increase their likelihood of completing their course of study because we know that those who drop out or do not complete their course of
study are more likely to default on their education loans.

      When it comes to repaying education loans, customer success means making steady progress toward repayment, instead of falling behind on payments.
Our experience has taught us that the transition from school to full repayment requires making and carrying out a financial plan. For many, this is their first
borrowing experience. For new graduates, salaries grow over time, typically making payments easier to handle as their career progresses. It is also not
uncommon for some to return to school, experience illness or encounter temporary interruptions in earnings.

       To help customers manage these realities, Navient makes customer success and default prevention top priorities. Contact and counseling keep
customers on track, and we believe we go beyond what is required in our efforts to assist customers with past-due student loan payments. That outreach pays
off: approximately 90 percent of federal loan customers we reach successfully leverage the options available to them to resolve their delinquency. As a result
of our outreach, the federal education loans Navient services default at rates 30 percent better than the national average.

Unaudited Pro Forma Condensed Consolidated Financial Statements
      The unaudited pro forma condensed consolidated financial statements of Navient presented below consist of unaudited pro forma consolidated
statements of income for the quarter ended March 31, 2014 and the year ended

                                                                               38
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 43 of 1145 PageID #: 4829

Table of Contents


December 31, 2013, and an unaudited pro forma consolidated balance sheet as of March 31, 2014. The unaudited pro forma condensed consolidated
financial statements should be read in conjunction with the information under “Management’s Discussion and Analysis of Financial Condition and Results
of Operations,” and the consolidated financial statements and notes thereto of Navient included elsewhere in this Quarterly Report on Form 10-Q and in the
Form 10.

       The unaudited pro forma condensed consolidated financial statements are not intended to be a complete presentation of Navient’s financial position or
results of operations had the separation and distribution and related agreements summarized under “Certain Relationships and Related Party Transactions”
occurred as of and for the period indicated. In addition, they are provided for illustrative and informational purposes only and are not necessarily indicative
of Navient’s future results of operations or financial condition as an independent, publicly traded company. The pro forma adjustments are based upon
available information and assumptions that management believes are reasonable, that reflect the expected impacts of events directly attributable to the
separation and distribution and related agreements, and that are factually supportable and for the purposes of the statement of operations, are expected to
have a continuing impact on Navient. However, such adjustments are subject to change based on the finalization of the separation and distribution agreement
with SLM BankCo and related agreements.

       The unaudited pro forma consolidated statements of operations for the quarter ended March 31, 2014 and the year ended December 31, 2013 reflect
Navient’s results as if the separation and distribution and related transactions described in the Form 10 and this Form 10-Q had occurred as of January 1,
2013. The unaudited pro forma consolidated balance sheet as of March 31, 2014 reflects Navient’s results as if the separation and distribution and such
related transactions had occurred as of such date.

       As described in the Form 10 and this Form 10-Q, from a legal standpoint, SLM BankCo, the post-separation successor to Existing SLM, is distributing
Navient. However, due to the relative significance of Navient to Existing SLM, among other factors, for financial reporting purposes Navient will be treated
as the “accounting spinnor” and therefore will be the “accounting successor” to Existing SLM, notwithstanding the legal form of the separation and
distribution described in the Form 10 and this Form 10-Q. As a result, the “Historical” financial statements for the periods presented herein are those of
Existing SLM, which will be Navient’s accounting predecessor.

       The unaudited pro forma condensed consolidated financial statements have been adjusted to give effect to the distribution by means of a tax-free
dividend, at a 1-to-1 ratio, for U.S. stockholders and other adjustments resulting from the distribution, the transfer of certain assets and liabilities historically
operated by Navient that will be contributed to Existing SLM’s post-separation successor SLM BankCo, Navient’s anticipated post-separation capital
structure and the impact of, and transactions contemplated by, the separation and distribution agreement, tax sharing agreement, employee matters
agreement, a transition services agreement and other commercial agreements between Navient and SLM BankCo summarized under “Certain Relationships
and Related Party Transactions” described in the Form 10.

       Navient is currently in the process of implementing plans, which are subject to further refinement, to separate from Existing SLM certain of the internal
functions that Navient needs to operate effectively and fulfill its responsibilities as a stand-alone public company. These plans reflect anticipated recurring
activities that are different than our current activities, as well as certain nonrecurring activities that Navient expects will be required during our transition to a
stand-alone public company.

      The unaudited pro forma condensed consolidated financial statements do not give effect to future estimated annual operating expenses after
separation, ranging from approximately $30 million to $45 million, attributed to various factors such as the following:
      • Personnel required operating as a stand-alone public company;
      • Possible changes in compensation with respect to new and existing positions;

                                                                                  39
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 44 of 1145 PageID #: 4830

Table of Contents

      • The level of assistance required from professional service providers; and
      • The amount of capital expenditures for information technology infrastructure investments associated with being a stand-alone public company.

       We have estimated the costs of the nonrecurring activities and will continue to revise our estimates as we implement our plans. We currently estimate
the nonrecurring costs that we will incur during our transition to being a stand-alone public company to be approximately $195 million. Of this amount, $30
million relates to expected severance, with the remainder related to other costs. We anticipate that substantially all of these costs will be incurred during the
period from July 1, 2013 to a date approximately nine months after the distribution date. Our historical consolidated statements of income for the quarter
ended March 31, 2014 and the year ended December 31, 2013 include approximately $26 million and $72 million, respectively, of such costs. These costs
relate to the following:
      • one-time legal, accounting, tax and consulting costs pertaining to structuring transactions and the separation and distribution and establishing
        Navient as a stand-alone public company;
      • Costs to separate information systems;
      • Office relocation costs;
      • Recruiting and relocation costs associated with hiring key senior management personnel new to our company;
      • Severance and related costs; and
      • Other one-time costs.

       We are continuing to refine our transition plan including specific arrangements for certain significant elements of our cost structure as a stand-alone
public company. Although we believe our estimates of nonrecurring transition costs are reasonable based on the information we have to date, certain
significant components of our estimates are preliminary and subject to change. A substantial portion of our estimated costs are thus not considered to be
factually supportable.

      Except for the pro forma adjustments described in footnote (d) to the tables below, we have not adjusted the unaudited pro forma consolidated
statement of income presented below for nonrecurring transition costs as these costs are not expected to have an ongoing impact on our operating results.

      The unaudited pro forma condensed consolidated financial statements of Navient presented herein constitute forward-looking information and are
subject to uncertainties that could cause our actual results to differ materially from those inferred by such statements. Please see the forward-looking
statements discussion at the beginning of Item 2. of this Form 10-Q.

                                                                               40
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 45 of 1145 PageID #: 4831

Table of Contents

                                                                            Navient

                                                        Unaudited Pro Forma Consolidated Balance Sheet
                                                                      As of March 31, 2014
                                                            ($ in millions except per share amounts)
                                                                                                      Less: Historical
                                                                                                        I/C charges,
                                                                                          Less:       receivables and
                                                                                       Stand-alone   payables that are
                                                                      “Existing           SLM          3rd party for            Add:                Navient
                                                                       SLM”              BankCo         stand-alone           Separation              Pro
                                                                         (a)               (b)       SLM BankCo (c)          adjustments             forma
Assets
FFELP loans (net of allowance for losses)                             $102,635         $   1,395     $            —          $       —          $101,240
Private Education loans (net of allowance for losses)                   38,157             7,209                  —                  —            30,948
Investments
   Available-for-sale                                                      135              127                   —                  —                 8
   Other                                                                   652               22                   —                  —               630
Total investments                                                          787              149                   —                                  638
Cash and cash equivalents                                                3,742            1,235                   —               (493) (h)2       2,014
Restricted cash and investments                                          3,794                4                   —                 —              3,790
Goodwill and acquired intangible assets, net                               421                5                   —                 —                416
Other assets                                                             6,936              503                  (79) (c)4          (4) (g)1       6,508
Total assets                                                          $156,472         $ 10,500      $           (79)        $    (497)         $145,554
Liabilities
Short-term borrowings                                                 $ 11,626         $   5,968     $            —          $       —          $     5,658
Long-term borrowings                                                   136,177             2,748                  —                  —              133,429
Other liabilities                                                        3,071               550                 (79) (c)4          (22) (g)2         2,578
Total liabilities                                                      150,874             9,266                 (79)               (22)            141,665
Equity
Preferred stock, par value $.20 per share; 20 million shares
   authorized, 7.3 million shares issued and outstanding, actual,
   and none issued and outstanding, as adjusted                            565                 —                  —               (565) (h)1              —
Common stock, par value $.20 per share; 1.125 billion shares
   authorized and 549 million shares issued and outstanding,
   actual, and 549 million shares issued and outstanding, as
   adjusted                                                                110                 —                  —                  —                  110
Additional paid in capital                                               4,461             1,658                  —                 90                2,893
Accumulated other comprehensive income                                       7                (2)                 —                 —                     9
Retained earnings                                                        2,733              (427)                 —                 —                 3,160
Total stockholders’ equity before treasury stock                         7,876             1,229                  —               (475)               6,172
Less: Common stock held in treasury at cost: 127 million shares,
  actual and 127 million shares, as adjusted                            (2,283)              —                    —                 —             (2,283)
Total stockholders’ equity                                               5,593            1,229                   —               (475)            3,889
Noncontrolling interest                                                      5                5                   —                 —                 —
Total equity                                                             5,598            1,234                   —               (475)            3,889
Total liabilities and equity                                          $156,472         $ 10,500      $           (79)        $    (497)         $145,554

                                                                                  41
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 46 of 1145 PageID #: 4832

Table of Contents

                                                                         Navient

                                              Unaudited Pro Forma Consolidated Statement of Income
                                                      Three Months Ended March 31, 2014
                                                     ($ in millions except per share amounts)

                                                                                                  Less:Historical
                                                                                                    I/C charges,
                                                                                                  receivables and
                                                                                      Less:      payables that are
                                                                                   Stand-alone     3rd party for
                                                                     “Existing        SLM           stand-alone                Add:             Navient
                                                                      SLM”           BankCo        SLM BankCo               Separation            Pro
                                                                        (a)            (b)               (c)                adjustments          forma
Total interest income                                                $ 1,296       $     162     $            —      (c)3           — (h)2      $1,134
Total interest expense                                                   530              23                  —                      1 (h)3        508
Net interest income                                                      766             139                  —                     (1)            626
Less: provisions for loan losses                                         185              39                  —                     —              146
Net interest income after provisions for loan losses                     581             100                  —                     (1)            480
Other income (loss):
Gains on sales of loans and investments                                     —             34                 (34) (c)1              —                —
Losses on derivative and hedging activities, net                            (8)           (1)                 —                     —                (7)
Servicing revenue                                                           61             1                  (1) (c)2              1     (e)        62
Contingency revenue                                                        111            —                   —                     —               111
Gains on debt repurchases                                                   —             —                   —                     —                —
Other                                                                        6             7                  —                     3     (e)         2
Total other income (loss)                                                  170            41                 (35)                   4               168
Expenses:
Total operating expenses                                                   366            64                  (9) (c)2              (2)           309
Goodwill and intangible expenses                                             4             2                  —                     —               2
Restructuring and other reorganization expenses                             26            —                   —                    (26) (d)        —
Total expenses                                                             396            66                  (9)                  (28) (e)       311
Income from continuing operations, before income tax expense               355            75                 (26)                   31            337
Income tax expense                                                         136            29                 (10) (c)5              12 (f)        129
Net income from continuing operations                                $     219     $      46     $           (16)           $       19          $ 208
Earnings per common share calculation:
Net income from continuing operations                                $     219     $      46     $           (16)           $       19          $ 208
Less: net loss attributable to non-controlling interests                    —             —                   —                     —              —
Less: Preferred stock dividends                                              5            —                   —                     (5) (h)1       —
Net income from continuing operations attributable to common stock   $     214     $      46     $           (16)           $       24          $ 208
Basic earnings (loss) per common share:
Continuing operations                                                $      .50                                                                 $    .49(i)
Average common shares outstanding                                          427                                                                      427(i)
Diluted earnings (loss) per common share:
Continued operations                                                 $      .49                                                                 $    .48(i)
Average common and common equivalent shares outstanding                    435                                                                      435(i)

                                                                           42
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 47 of 1145 PageID #: 4833

Table of Contents

                                                                    Navient

                                              Unaudited Pro Forma Consolidated Statement of Income
                                                          Year Ended December 31, 2013
                                                     ($ in millions except per share amounts)
                                                                                             Less: Historical
                                                                                               I/C charges,
                                                                                             receivables and
                                                                                 Less:      payables that are
                                                                              Stand-alone     3rd party for
                                                                  “Existing      SLM           stand-alone             Add:             Navient
                                                                   SLM”         BankCo        SLM BankCo             Separation           Pro
                                                                     (a)          (b)               (c)             adjustments          forma
Total interest income                                             $ 5,377     $     551     $           (18) (c)3           — (h)2      $4,844
Total interest expense                                              2,210            89                  (1)                19 (h)3      2,141
Net interest income                                                 3,167           462                 (17)               (19)          2,703
Less: provisions for loan losses                                      839            69                  —                  —              770
Net interest income after provisions for loan losses                2,328           393                 (17)               (19)          1,933
Other income (loss):
Gains on sales of loans and investments                               302           260                (260) (c)1           —              302
Losses on derivative and hedging activities, net                     (268)            1                  —                  —             (269)
Servicing revenue                                                     290             5                  (3) (c)2            4    (e)      292
Contingency revenue                                                   420            —                   —                  —              420
Gains on debt repurchases                                              42            —                   —                  —               42
Other                                                                 100            32                  —                  32    (e)      100
Total other income (loss)                                             886           298                (263)                36             887
Expenses:
Total operating expenses                                            1,042           268                 (26) (c)2            8             808
Goodwill and intangible expenses                                       13             3                  —                  —               10
Restructuring and other reorganization expenses                        72             2                  —                 (70) (d)         —
Total expenses                                                      1,127           273                 (26)               (62) (e)        818
Income from continuing operations, before income tax expense        2,087           418                (254)                79           2,002
Income tax expense                                                    776           159                 (93) (c)5           29 (f)         739
Net income from continuing operations                             $ 1,311     $     259     $          (161)        $       50          $1,263
Earnings per common share calculation:
Net income from continuing operations                             $ 1,311     $     259     $          (161)        $       50          $1,263
Less: net loss attributable to non-controlling interests               (1)           (1)                 —                  —               —
Less: Preferred stock dividends                                        20            —                   —                 (20) (h)1        —
Net income from continuing operations attributable to common
  stock                                                           $ 1,292     $     260     $          (161)        $       70          $1,263
Basic earnings (loss) per common share:
Continuing operations                                             $ 2.94                                                                $ 2.87(i)
Average common shares outstanding                                   440                                                                   440(i)
Diluted earnings (loss) per common share:
Continued operations                                              $ 2.89                                                                $ 2.82(i)
Average common and common equivalent shares outstanding             449                                                                   449(i)

                                                                       43
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 48 of 1145 PageID #: 4834

Table of Contents


                                                                          Navient
                                      Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements
(a) Represents the historical financial statements of Existing SLM, the accounting predecessor of Navient.
(b) Represents the operations, assets, liabilities and equity of SLM BankCo, which will be comprised of Sallie Mae Bank, Upromise Rewards, the Insurance
    Business, and the Private Education Loan origination functions. Included in these amounts are also certain general corporate overhead expenses related
    to SLM BankCo. General corporate overhead of $25 million and $77 million for the quarter ended March 31, 2014 and year ended December 31, 2013,
    respectively, consisted of costs primarily associated with accounting, finance, legal, human resources, certain information technology costs, stock
    compensation, and executive management and the board of directors. These costs were generally allocated to SLM BankCo based on the proportionate
    level of effort provided to SLM BankCo relative to Existing SLM using a relevant allocation driver (e.g., in proportion to the number of employees by
    function that were being transferred to BankCo as opposed to remaining at Navient).
(c) Represents intercompany transactions between SLM BankCo and Navient that were eliminated in consolidation of the historical Existing SLM financial
    statements in accordance with GAAP, but not eliminated from the historical financial statements of SLM BankCo. Examples of historical intercompany
    revenues, expenses, receivables and payables that are third party for stand-alone SLM BankCo include, but are not limited to, the following:
      1.    Gains on intercompany loan and investment sales of $34 million and $260 million for the quarter ended March 31, 2014 and year ended
            December 31, 2013, respectively, presented on SLM BankCo’s historical statement of income. Existing SLM historically has used Sallie Mae
            Bank to initially fund originated private education loans through their bank deposits with the intent for Existing SLM to purchase and securitize
            such loans at a future date. Sallie Mae Bank sells Private Education Loans to Existing SLM on a regular basis in order for Existing SLM to
            securitize the loans along with other Private Education Loans Existing SLM owns. This purchase activity by Existing SLM of Sallie Mae Bank
            loans resulted in $34 million and $196 million of gains on intercompany loan sales for the quarter ended March 31, 2014 and year ended
            December 31, 2013, respectively. The remaining $64 million of gains on intercompany loan and investment sales for the year ended
            December 31, 2013, relates to asset-backed security investments sold by SLM BankCo as further discussed in footnote (c)(3) below;
      2.    FFELP and Private Education Loan servicing fees paid by SLM BankCo to Navient of $9 million and $26 million for the quarter ended
            March 31, 2014 and year ended December 31, 2013, respectively, that were presented on SLM BankCo’s historical statement of income as
            operating expense. Sallie Mae Bank historically has not maintained servicing and asset recovery functions. As a result, Sallie Mae Bank remits
            to Existing SLM a market rate to service and collect on their student loan portfolios. Conversely, SLM BankCo recognized $1 million and $3
            million of other revenue in connection with providing banking services to one of Existing SLM’s business units for the quarter ended March 31,
            2014 and year ended December 31, 2013, respectively;
      3.    During 2008, Existing SLM contributed $629 million (par value) of asset-backed securities to Sallie Mae Bank as additional capital. The asset-
            backed securities, which were issued by securitization trusts owned and consolidated by Existing SLM, were recorded at Sallie Mae Bank as
            available for sale investments until they were sold by Sallie Mae Bank to a third party during the fourth quarter of 2013. Sallie Mae Bank
            recorded $18 million of interest income and recognized a $64 million gain from the sale of the investments for the year ended December 31,
            2013. For the purposes of the Existing SLM historical financial statements, the asset-backed securities held by Sallie Mae Bank, the associated
            debt at Existing SLM and related intercompany interest income/expense and gain on sale were eliminated in consolidation. Refer to footnote
            (h) for further discussion. Existing SLM contributed the $629 million (par value) of asset-backed securities as part of maintaining Sallie Mae
            Bank’s required regulatory capital levels;

                                                                             44
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 49 of 1145 PageID #: 4835

Table of Contents


      4.      The other assets adjustment of $79 million consists of an intercompany receivable at Navient due from SLM BankCo. The $79 million other
              liabilities adjustment consists of the corresponding $79 million intercompany payable from BankCo to Navient;
      5.      The income tax expense adjustment of $10 million and $93 million for the quarter ended March 31, 2014 and year ended December 31, 2013,
              respectively, reflects the income tax effect of the pro forma adjustments at the statutory rate in effect in the respective tax jurisdiction during the
              period presented. The statutory tax rate for the quarter ended March 31, 2014 and year ended December 31, 2013, respectively, was 36.8 percent
              and 36.6 percent.
(d) Reflects the removal of separation costs directly related to the separation and distribution that were incurred during the historical period. These costs
    were primarily for third-party tax, accounting, legal and other consulting fees as well as severance costs.
(e) Represents the anticipated impact of (i) a tax sharing agreement, (ii) an employee matters agreement, (iii) a transition services agreement and (iv) other
    commercial agreements which will be in place at the time of the distribution. Please see “Certain Relationships and Related Party Transactions” in the
    Form 10 for a general description of these agreements. The impacts of these agreements were determined based on the contractual provisions of the
    agreements in comparison with our historical operations on an as managed basis. Any difference between the as managed basis and the impacts of these
    agreements are presented as a separation adjustment. The individual effects of each agreement are detailed in the tables below:

                                                                                                                   Three Months Ended March 31, 2014
                                                                                                       Agreements
                                                                Tax                Employee              Transition            Other                               Other                      Total
                                                              Sharing               Matters               Services          Commercial                          Separation                 Separation
      (Dollars in millions)                                  Agreement             Agreement             Agreement          Agreements         Total           Adjustments(1)              Adjustments
      Earnings data:
      Net interest income after
         provision for loan losses                           $       —             $        —               $   —          $       —            $—             $           (1)             $         (1)
      Total other income                                             —                      —                                      4             4                         —                          4
      Total expenses                                                 —                      —                                      2             2                        (30)(2)                   (28)
      Income tax expense                                             —                      —                   —                  1             1                         11                        12
      Net income from continuing
         operations                                          $       —             $        —               $   —          $        1           $ 1            $           18              $         19
      (1)   Other separation adjustments are comprised of the items in footnotes (d), (f), (g), and (h).
      (2)   Amount is comprised of $26 million of separation costs discussed in footnote (d) above and $4 million of costs related to private loan servicing functions moving from Existing SLM to SLM
            BankCo.

                                                                                                           45
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 50 of 1145 PageID #: 4836

Table of Contents

                                                                                                                               Year Ended December 31, 2013
                                                                                                                Agreements
                                                                        Tax               Employee                Transition            Other                       Other                     Total
                                                                      Sharing              Matters                 Services           Commercial                 Separation                Separation
      (Dollars in millions)                                          Agreement            Agreement               Agreement           Agreements        Total   Adjustments(1)             Adjustments
      Earnings data:
      Net interest income after provision for
         loan losses                                                 $       —            $       —               $      —            $      —          $—      $          (19)            $        (19)
      Total other income                                                     —                    —                      18                  18          36                 —                        36
      Total expenses                                                         —                    —                      18                  10          28                (90)(2)                  (62)
      Income tax expense                                                     —                    —                      —                    3           3                 26                       29
      Net income from continuing operations                          $       —            $       —               $      —            $       5         $ 5     $           45             $         50
      (1)   Other separation adjustments are comprised of the items in footnotes (d), (f), (g), and (h).
      (2)   Amount is comprised of $70 million of separation costs discussed in footnote (d) above and $20 million of costs related to private loan servicing functions moving from Existing SLM to SLM
            BankCo.

(f) The income tax expense adjustment of $12 million and $29 million for the quarter ended March 31, 2014 and year ended December 31, 2013,
    respectively, reflects the income tax effects of the separation adjustments at the statutory rate in effect in the respective tax jurisdiction during the period
    presented. The statutory rate for the quarter ended March 31, 2014 and year ended December 31, 2013, respectively, was 36.8 percent and 36.6 percent.
(g) Reflects changes to deferred taxes as a result of the separation and distribution as follows:
      1.      The other asset adjustment reflects a $4 million valuation allowance against deferred tax assets that will be required as a result of the separation.
      2.      In connection with the separation and distribution, SLM BankCo will be the taxpayer legally responsible for $283 million of deferred taxes
              payable in connection with gains recognized by Existing SLM on debt repurchases in prior years. As part of the tax sharing agreement between
              SLM BankCo and Navient, Navient has agreed to indemnify SLM BankCo for these deferred taxes due. At the time of the separation, Navient
              will record a liability necessary to recognize the fair value of such indemnification. At this time we estimate the amount of the liability that will
              be recorded by Navient to be $261 million. The other liability adjustment on the balance sheet of $22 million reflects the transfer of the $283
              million deferred tax liability on debt repurchases to BankCo, net of the related $261 million indemnification Navient will record.
(h) Reflects changes in the capital structure of Navient as a result of the separation and distribution. Changes in the capital structure are a result of the
    following:
      1.      In connection with the separation and distribution, SLM BankCo will succeed Existing SLM, by means of a merger, as the issuer of the preferred
              stock. An adjustment has been made to the balance sheet to reflect the transfer of the $565 million of Existing SLM preferred stock to SLM
              BankCo for the periods presented. As a result Navient will not pay the dividends associated with this preferred stock. Preferred stock dividends
              were $5 million and $20 million for the quarter ended March 31, 2014 and year ended December 31, 2013, respectively.
      2.      In connection with the separation and distribution, it is anticipated that $493 million in cash will be contributed to SLM BankCo, which is
              primarily to support the $565 million of preferred stock discussed above. The amount of cash anticipated to be contributed could change
              between March 31, 2014 and the actual separation and distribution date to offset other changes to SLM BankCo’s equity during that time
              period. An adjustment has been made to reflect the cash contribution at March 31, 2014. An adjustment to interest income of $0.1 million and
              $0.4 million for the quarter ended March 31, 2014 and year ended December 31, 2013, respectively, reflects the removal of interest

                                                                                                           46
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 51 of 1145 PageID #: 4837

Table of Contents


            income historically earned on the cash contributed. The adjustment to interest income reflects an interest rate of approximately 0.05 percent and
            0.07 percent for the quarter ended March 31, 2014 and year ended December 31, 2013, respectively, estimated using rates earned on comparable
            investments during the period.
      3.    During 2008, Existing SLM contributed $629 million (par value) of asset-backed securities to Sallie Mae Bank as additional capital. For the
            purposes of the Existing SLM historical financial statements, the asset-backed securities held by Sallie Mae Bank, the associated debt at
            Existing SLM and related intercompany interest income/expense were eliminated in consolidation. See footnote (c)3 for further discussion of
            this intercompany transaction. As noted in (c)3, the asset-backed securities were sold by Sallie Mae Bank during the fourth quarter of 2013.
            However, as a result of the separation, these asset-backed securities are considered outstanding to a third party for the entire year ended
            December 31, 2013 as Navient consolidates the related securitization trust. Adjustments reflect the recognition by Navient of the related interest
            expense of $1 million and $19 million for the quarter ended March 31, 2014 and year ended December 31, 2013, respectively.
(i) Common stock and pro forma weighted average basic and diluted shares outstanding reflect the issuance of Navient common stock as a result of the
    separation and distribution. Pro forma basic earnings per share and pro forma weighted-average basic shares outstanding are based on the number of
    shares of Existing SLM common stock outstanding during each period, adjusted for a 1-to-1 distribution ratio. Pro forma diluted earnings per share and
    pro forma weighted-average diluted shares outstanding reflect common shares from Navient equity plans in which employees participate based on the
    distribution ratio.

Alternative performance measures — “Core Earnings” presentation
       We prepare financial statements in accordance with GAAP. However, we also evaluate our business segments on a basis that differs from GAAP. We
refer to this different basis of presentation as “Core Earnings.” We provide this “Core Earnings” basis of presentation on a consolidated basis for each
business segment because this is what we review internally when making management decisions regarding our performance and how we allocate resources.
We also refer to this information in our presentations with credit rating agencies, lenders and investors. Because our “Core Earnings” basis of presentation
corresponds to our segment financial presentations, we are required by GAAP to provide “Core Earnings” disclosure in the notes to our consolidated financial
statements for our business segments.

      “Core Earnings” are not a substitute for reported results under GAAP. We use “Core Earnings” to manage each business segment because “Core
Earnings” reflect adjustments to GAAP financial results for two items, discussed below, that create significant volatility mostly due to timing factors
generally beyond the control of management. Accordingly, we believe that “Core Earnings” provide management with a useful basis from which to better
evaluate results from ongoing operations against the business plan or against results from prior periods. Consequently, we disclose this information as we
believe it provides investors with additional information regarding the operational and performance indicators that are most closely assessed by management.
The two items for which we adjust our “Core Earnings” presentations are (1) our use of derivative instruments to hedge our economic risks that do not qualify
for hedge accounting treatment or do qualify for hedge accounting treatment but result in ineffectiveness and (2) the accounting for goodwill and acquired
intangible assets.

      While GAAP provides a uniform, comprehensive basis of accounting, for the reasons described above, our “Core Earnings” basis of presentation does
not. “Core Earnings” are subject to certain general and specific limitations that investors should carefully consider. For example, there is no comprehensive,
authoritative guidance for management reporting. Our “Core Earnings” are not defined terms within GAAP and may not be comparable to similarly titled
measures reported by other companies. Accordingly, our “Core Earnings” presentation does not represent a comprehensive basis of accounting. Investors,
therefore, may not be able to compare our performance with that of other financial services companies based upon “Core Earnings.” “Core Earnings” results
are only meant to supplement GAAP results by providing additional information regarding the operational and performance indicators that are most closely
used by management, our board of directors, rating agencies, lenders and investors to assess performance.

                                                                              47
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 52 of 1145 PageID #: 4838

Table of Contents


Differences between “Core Earnings” and GAAP
       The two adjustments required to reconcile from Navient’s “Core Earnings” results to Navient’s GAAP results of operations relate to differing treatments
for: (1) our use of derivative instruments to hedge our economic risks that do not qualify for hedge accounting treatment or do qualify for hedge accounting
treatment but result in ineffectiveness and (2) the accounting for goodwill and acquired intangible assets. Substantially all of the Existing SLM GAAP to
“Core Earnings” differences relate to Navient activities. Please see “Management’s Discussion and Analysis — ‘Core Earnings’ — Definition and
Limitations” and “— Differences between ‘Core Earnings’ and GAAP” for further discussion of the adjustments required to reconcile “Core Earnings” results
to GAAP results. The following table reflects aggregate adjustments associated with these areas.


                                                                           Navient

                          Unaudited Pro Forma Consolidated Statement of Income — GAAP to “Core Earnings” Reconciliation
                                                       Three Months Ended March 31, 2014
                                                      ($ in millions except per share amounts)

                                                                                                                                                        “Core
                                                                                                             GAAP                                     Earnings”
                                                                                                            Pro forma          Adjustments            Pro forma
Net interest income                                                                                             626                  (112)                 514
Less: provisions for loan losses                                                                                146                    —                   146
Net interest income after provisions for loan losses                                                            480                  (112)                 368
Other income (loss):
  Gains on sales of loans and investments                                                                        —                     —                    —
  Losses on derivative and hedging activities, net                                                               (7)                    7                   —
  Servicing revenue                                                                                              62                    —                    62
  Contingency revenue                                                                                           111                    —                   111
  Gains on debt repurchases                                                                                      —                     —                    —
  Other                                                                                                           2                     6                    8
Total other income (loss)                                                                                       168                    13                  181
Total expenses                                                                                                  311                    (2)                 309
Income from continuing operations, before income tax expense                                                    337                   (97)                 240
Income tax expense                                                                                              129                   (40)                  89
Net income from continuing operations                                                                       $   208            $      (57)            $    151
Diluted earnings (loss) per common share attributable to Navient:
Continuing operations                                                                                       $ 0.48                                    $    0.35
Average common and common equivalent shares outstanding                                                       435                                          435

                                                                                                                                      Three months ended
                                                                                                                                        March 31, 2014
      “Core Earnings” adjustments to GAAP:
      Pro forma Navient GAAP net income from continuing operations                                                                    $            208
      Net impact of derivative accounting                                                                                                          (99)
      Net impact of goodwill and acquired intangible assets                                                                                          2
      Net income tax effect                                                                                                                         40
      Pro forma Navient “Core Earnings” net income adjustments                                                                                     (57)
      Pro forma “Core Earnings” net income from continuing operations                                                                 $            151

                                                                             48
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 53 of 1145 PageID #: 4839

Table of Contents

                                                                    Navient

                          Unaudited Pro Forma Consolidated Statement of Income — GAAP to “Core Earnings” Reconciliation
                                                           Year Ended December 31, 2013
                                                      ($ in millions except per share amounts)

                                                                                                                                        “Core
                                                                                                     GAAP                             Earnings”
                                                                                                    Pro forma      Adjustments        Pro forma
Net interest income                                                                                 $ 2,703               (455)       $ 2,248
Less: provisions for loan losses                                                                        770                 —             770
Net interest income after provisions for loan losses                                                  1,933               (455)         1,478
Other income (loss):
  Gains on sales of loans and investments                                                               302                —                302
  Losses on derivative and hedging activities, net                                                     (269)              268                (1)
  Servicing revenue                                                                                     292                —                292
  Contingency revenue                                                                                   420                —                420
  Gains on debt repurchases                                                                              42                 6                48
  Other                                                                                                 100               (62)               38
Total other income (loss)                                                                               887               212             1,099
Total expenses                                                                                          818                (10)           808
Income from continuing operations, before income tax expense                                          2,002               (233)         1,769
Income tax expense                                                                                      739                (96)           643
Net income from continuing operations                                                               $ 1,263        $      (137)       $ 1,126
Diluted earnings (loss) per common share attributable to Navient:
Continuing operations                                                                               $ 2.82                            $    2.51
Average common and common equivalent shares outstanding                                               449                                  449

                                                                                                                                   Year ended
                                                                                                                                  December 31,
                                                                                                                                      2013
“Core Earnings” adjustments to GAAP:
Pro forma Navient GAAP net income from continuing operations                                                                      $       1,263
Net impact of derivative accounting                                                                                                        (243)
Net impact of goodwill and acquired intangible assets                                                                                        10
Net income tax effect                                                                                                                        96
Pro forma Navient “Core Earnings” net income adjustments                                                                                   (137)
Pro forma “Core Earnings” net income from continuing operations                                                                   $       1,126

                                                                       49
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 54 of 1145 PageID #: 4840

Table of Contents


      The following tables reconcile Pro forma Navient GAAP net income from continuing operations to Pro forma Navient GAAP net income and “Core
Earnings” net income for the three months ended March 31, 2014 and the year ended December 31, 2014:
                                                                                                                             Three Months ended
                                                                                                                               March 31, 2014
      “Core Earnings” adjustments to GAAP:
      Pro forma Navient GAAP net income from continuing operations                                                           $               208
      Pro forma Navient income from discontinued operations, net of tax                                                                       —
      Pro forma Navient GAAP net income                                                                                                      208
      Net impact of derivative accounting                                                                                                    (99)
      Net impact of goodwill and acquired intangible assets                                                                                    2
      Net income tax effect                                                                                                                   40
      Net effect from discontinued operations                                                                                                 —
      Pro forma Navient “Core Earnings” net income                                                                           $               151
      Pro forma Navient diluted “Core Earnings” EPS                                                                          $              0.35

                                                                                                                                    Year ended
                                                                                                                                 December 31, 2013
      “Core Earnings” adjustments to GAAP:
      Pro forma Navient GAAP net income from continuing operations                                                               $         1,263
      Pro forma Navient income from discontinued operations, net of tax                                                                      106
      Pro forma Navient GAAP net income                                                                                                    1,369
      Net impact of derivative accounting                                                                                                   (243)
      Net impact of goodwill and acquired intangible assets                                                                                   10
      Net income tax effect                                                                                                                   96
      Net effect from discontinued operations                                                                                                  6
      Pro forma Navient “Core Earnings” net income                                                                               $         1,238
      Pro forma Navient diluted “Core Earnings” EPS                                                                              $          2.76

                                                                          50
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 55 of 1145 PageID #: 4841

Table of Contents


Pro forma Performance and Portfolio Metrics (Unaudited)
Pro Forma Selected Financial Information and Ratios
                                                                                                                                                  Three Months
                                                                                                                                                     Ended                          Year Ended
                                                                                                                                                   March 31,                        December 31,
      (In millions, except per share data)                                                                                                            2014                              2013
      Pro Forma GAAP Basis
      Net income attributable to Navient Corporation                                                                                              $        208                      $     1,369
      Diluted earnings per common share attributable to Navient Corporation                                                                       $        0.48                     $      3.05
      Weighted average shares used to compute diluted earnings per share                                                                                   435                              449
      Return on assets                                                                                                                                      .60%                             .91%
      Pro Forma “Core Earnings” Basis(1)
      “Core Earnings” attributable to Navient Corporation                                                                                         $        151                      $     1,238
      “Core Earnings” diluted earnings per common share attributable to Navient Corporation                                                       $        0.35                     $      2.76
      Weighted average shares used to compute diluted earnings per share                                                                                   435                              449
      “Core Earnings” return on assets                                                                                                                      .44%                             .82%
      Other Operating Statistics
      Ending FFELP Loans, net                                                                                                                     $ 101,240                         $ 103,163
      Ending Private Education Loans, net                                                                                                            30,948                            31,006
      Ending total student loans, net                                                                                                             $ 132,188                         $ 134,169
      Average student loans                                                                                                                       $ 133,854                         $ 143,304
      (1)   “Core Earnings” are non-GAAP financial measures and do not represent a comprehensive basis of accounting. For a greater explanation of “Core Earnings,” see the section titled “‘Core Earnings’ —
            Definition and Limitations” and subsequent sections.


Pro Forma FFELP Loan Performance Metrics

                                                                                                                             Three Months Ended                                  Year Ended
      (In millions, except per share data)                                                                                     March 31, 2014                                 December 31, 2013
      “Core Earnings” loan spread                                                                                                             .94%                                           .97%
      “Core Earnings” net interest margin                                                                                                     .86%                                           .86%
      Ending allowance for loan losses balance                                                                               $               101                              $             113
      Provision for loan losses                                                                                              $                 10                             $               48
      Charge-offs                                                                                                            $                 22                             $               76
      Charge-off rate                                                                                                                         .12%                                           .09%
      Total delinquency rate                                                                                                                 13.8%                                          17.0%
      Greater than 90-day delinquency rate                                                                                                    7.3%                                           9.3%
      Forbearance rate                                                                                                                       17.6%                                          14.9%

Pro Forma Private Education Loan Performance Metrics
                                                                                                                                                                                    Year Ended
                                                                                                                                 Three Months Ended                                December 31,
      (In millions, except per share data)                                                                                         March 31, 2014                                      2013
      “Core Earnings” loan spread                                                                                                                4.01%                                     4.09%
      “Core Earnings” net interest margin                                                                                                        3.91%                                     3.87%
      Ending allowance for loan losses balance(1)                                                                                $              1,987                              $      2,035
      Provision for loan losses                                                                                                  $                136                              $        722
      Charge-offs                                                                                                                $                218                              $        878
      Charge-off rate                                                                                                                              3.3%                                      3.1%
      Total delinquency rate                                                                                                                       7.8%                                      9.4%
      Greater than 90-day delinquency rate                                                                                                         3.9%                                      4.7%
      Forbearance rate                                                                                                                             4.3%                                      3.8%
      Cosigner rate                                                                                                                                64%                                       63%
      Average FICO                                                                                                                                718                                       717
      (1)   Prior to the Spin-Off, Sallie Mae Bank sold $666 million of loans to Existing SLM in the quarter ended March 31, 2014 for (1) securitization transactions at Existing SLM and (2) to enable
            Existing SLM to manage loans either granted forbearance or were 90 days or more past due. In the quarter ended March 31, 2014, $29 million of the allowance for loan loss balance was transferred
            from Sallie Mae Bank to Existing SLM. As a result, Existing SLM did not record any additional provision for loan losses for these loans in the quarter ended March 31, 2014 on a pro forma
            basis.

                                                                                                    51
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 56 of 1145 PageID #: 4842

Table of Contents

      Navient’s portfolio of Private Education Loans is well seasoned. Loan seasoning affects credit risk because a loan with a history of making payments
generally has a lower incidence of default than a loan with a history of making infrequent or no payments. Based on Navient’s experience, the probability of
default substantially diminishes as the number of payments and years of seasoning increases.

      The tables below show the composition and status of Navient’s pro forma Private Education Loan portfolio aged by number of months in active
repayment status (months for which a scheduled monthly payment was due). As indicated in the tables, the percentage of loans that are delinquent greater
than 90 days or that are in forbearance status decreases the longer the loans have been in active repayment status.

       On a pro forma basis at March 31, 2014, loans in forbearance status as a percentage of loans in repayment and forbearance were 10.5 percent for loans
that have been in active repayment status for less than 25 months. The percentage drops to 1.3 percent for loans that have been in active repayment status for
more than 48 months. Approximately 63 percent of our Private Education Loans in forbearance status has been in active repayment status less than
25 months.

      At March 31, 2014, loans in repayment that are delinquent greater than 90 days as a percentage of loans in repayment were 7.7 percent for loans that
have been in active repayment status for less than 25 months. The percentage drops to 1.9 percent for loans that have been in active repayment status for more
than 48 months. Approximately 46 percent of our Private Education Loans in repayment that are delinquent greater than 90 days status has been in active
repayment status less than 25 months.

        The following table illustrates Navient’s loan seasoning, on a pro forma basis at March 31, 2014 and December 31, 2013:

(Dollars in millions)                                                         Monthly Scheduled Payments Due                       Not Yet in
March 31, 2014                                            0 to 12      13 to 24        25 to 36        37 to 48     More than 48   Repayment          Total
Loans in-school/grace/ deferment                         $      —      $      —       $      —         $      —     $       —      $ 4,090          $ 4,090
Loans in forbearance                                           551           206            176              120           152          —             1,205
Loans in repayment — current                                 1,958         3,563          4,096            4,246        11,049          —            24,912
Loans in repayment — delinquent 31-60 days                     136           130            118               92           158          —               634
Loans in repayment — delinquent 61-90 days                      89            92             77               60            98          —               416
Loans in repayment — delinquent greater than
  90 days                                                   230           266            198              151              223          —             1,068
Total                                                    $2,964        $4,257         $4,665           $4,669       $   11,680     $ 4,090          $32,325
Loans in forbearance as a percentage of loans in
  repayment and forbearance                                   18.6%          4.8%           3.8%             2.6%           1.3%          —%             4.3%
Loans in repayment — delinquent greater than 90
  days as a percentage of loans in repayment                   9.5%          6.6%           4.4%             3.3%           1.9%          —%             4.0%

                                                                               52
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 57 of 1145 PageID #: 4843

Table of Contents

(Dollars in millions)                                                                               Monthly Scheduled Payments Due                                         Not Yet in
December 31, 2013                                                          0 to 12           13 to 24        25 to 36        37 to 48               More than 48           Repayment               Total
Loans in-school/grace/ deferment                                          $      —          $      —           $      —          $      —           $        —             $ 3,954                $ 3,954
Loans in forbearance                                                            491               186                164               105                  139                 —                   1,085
Loans in repayment — current                                                  2,241             3,663              4,196             4,277               10,458                 —                  24,835
Loans in repayment — delinquent 31-60 days                                      155               160                145               117                  196                 —                     773
Loans in repayment — delinquent 61-90 days                                      112               113                 92                71                  115                 —                     503
Loans in repayment — delinquent greater than
  90 days                                                                    330               305                238               171                     243                 —                   1,287
Total                                                                     $3,329            $4,427             $4,835            $4,741             $    11,151            $ 3,954                $32,437
Loans in forbearance as a percentage of loans in
  repayment and forbearance                                                    14.8%              4.2%               3.4%              2.2%                   1.2%                  —%                 3.8%
Loans in repayment — delinquent greater than 90
  days as a percentage of loans in repayment                                   11.6%              7.2%               5.1%              3.7%                   2.2%                  —%                 4.7%

Selected Historical Financial Information and Ratios
       Although SLM BankCo is the entity that distributed the shares of Navient common stock to SLM common stockholders, for financial reporting
purposes Navient will be treated as the “accounting spinnor” and therefore it will be Navient, and not SLM BankCo, that will be the “accounting successor”
to Existing SLM. Hence, the following discussion and analysis relates to the historical results of operations and financial condition of Existing SLM, which
will be the accounting predecessor of Navient.

                                                                                                                                                                              Three Months Ended
                                                                                                                                                                                   March 31,
(In millions, except per share data)                                                                                                                                       2014                2013
GAAP Basis
Net income attributable to Navient Corporation                                                                                                                         $      219             $       346
Diluted earnings per common share attributable to Navient Corporation                                                                                                  $       .49            $        .74
Weighted average shares used to compute diluted earnings per share                                                                                                            435                     458
Return on assets                                                                                                                                                               .59%                    .82%
“Core Earnings” Basis(1)
“Core Earnings” attributable to Navient Corporation                                                                                                                    $      163             $       283
“Core Earnings” diluted earnings per common share attributable to Navient Corporation                                                                                  $       .36            $        .61
Weighted average shares used to compute diluted earnings per share                                                                                                            435                     458
“Core Earnings” return on assets                                                                                                                                               .44%                    .67%
Other Operating Statistics
Ending FFELP Loans, net                                                                                                                                                $102,635               $119,195
Ending Private Education Loans, net                                                                                                                                      38,157                 37,465
Ending total student loans, net                                                                                                                                        $140,792               $156,660
Average student loans                                                                                                                                                  $142,679               $160,261
        (1)   “Core Earnings” are non-GAAP financial measures and do not represent a comprehensive basis of accounting. For a greater explanation of “Core Earnings,” see the section titled “‘Core Earnings’ —
              Definition and Limitations” and subsequent sections.


Overview
      Navient holds the largest portfolio of student loans issued under the FFELP. Navient is also the largest holder of Private Education Loans. Navient
services and performs asset recovery services on these loans for its

                                                                                                     53
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 58 of 1145 PageID #: 4844

Table of Contents


own account, as well as for loans owned by ED, numerous financial institutions, banks, credit unions and non-profit education lenders.

      The following discussion and analysis presents a review of our business and operations as of and for the quarter ended March 31, 2014.

     We monitor and assess our ongoing operations and results based on the following four reportable segments: (1) FFELP Loans (2) Private Education
Loans, (3) Business Services and (4) Other.

   FFELP Loans Segment
      Our FFELP Loans segment consists of our FFELP Loan portfolio and underlying debt and capital funding these loans. Even though FFELP Loans are
no longer originated we continue to seek to acquire FFELP Loan portfolios to leverage our servicing scale to generate incremental earnings and cash flow.
This segment is expected to generate significant amounts of cash as the FFELP Loan portfolio amortizes.

      As of March 31, 2014, approximately $1.4 billion of FFELP Loans was held at Sallie Mae Bank, which will remain with SLM BankCo following the
separation and distribution. Navient will continue to service the FFELP Loans held by Sallie Mae Bank after the separation and distribution.

   Private Education Loans Segment
      In this segment, we acquire, finance, service and historically originated Private Education Loans. The Private Education Loans we historically
originated were primarily to bridge the gap between the cost of higher education and the amount funded through financial aid, federal loans or customers’
resources. In this segment, we earn net interest income on the Private Education Loan portfolio (after provision for loan losses) as well as servicing fees,
primarily late fees.

       As of March 31, 2014, approximately $7.2 billion of Existing SLM’s Private Education Loans was held at Sallie Mae Bank. In connection with the
separation and distribution, Sallie Mae Bank, and its portfolio of Private Education Loans, remained with SLM BankCo. Navient will service and collect on
SLM BankCo’s Private Education Loans during a transition period, with Private Education Loans whose individual borrowers also have an education loan
owned by Navient continuing to be serviced by Navient after the transition period. Navient cannot originate Private Education loans until 2019 pursuant to
the terms of the separation and distribution agreement.

   Business Services Segment
      Our Business Services segment generates the majority of its revenue from servicing our FFELP Loan portfolio. We also provide servicing, loan default
aversion and asset recovery services for loans on behalf of Guarantors of FFELP Loans and other institutions, including ED. We also operate a consumer
savings network that provides financial rewards on everyday purchases to help families save for college, Upromise.

     After the separation and distribution, we will perform substantially all of the activities of the Business Services Segment, other than the activities of
Upromise and the Insurance Business, which will be carried on by SLM BankCo.

   Other
      Our Other segment primarily consists of activities of our holding company, including the repurchase of debt, the corporate liquidity portfolio and all
overhead. We also include results from certain smaller wind-down and discontinued operations within this segment.

Key Financial Measures
       Our operating results are primarily driven by net interest income from our student loan portfolios (which include financing costs), provision for loan
losses, the revenues and expenses generated by our service

                                                                               54
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 59 of 1145 PageID #: 4845

Table of Contents

businesses, and gains and losses on subsidiary sales, loan sales and debt repurchases. We manage and assess the performance of each business segment
separately as each is focused on different customers and each derives its revenue from different activities and services. A brief summary of our key financial
measures (net interest income; provisions for loan losses; charge-offs and delinquencies; servicing and contingency revenues; other income (loss); operating
expenses; and “Core Earnings”) can be found in Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the
2013 Form 10-K.

First-Quarter 2014 Summary of Results
       We report financial results on a GAAP basis and also present certain “Core Earnings” performance measures. Our management, equity investors, credit
rating agencies and debt capital providers use these “Core Earnings” measures to monitor our business performance. See “‘Core Earnings’ — Definition and
Limitations” for a further discussion and a complete reconciliation between GAAP net income and “Core Earnings.”

       First-quarter 2014 GAAP net income was $219 million ($.49 diluted earnings per share), versus net income of $346 million ($0.74 diluted earnings per
share) in the first-quarter 2013. The changes in GAAP net income are driven by the same types of “Core Earnings” items discussed below as well as changes
in “mark-to-market” unrealized gains and losses on derivative contracts and amortization and impairment of goodwill and intangible assets that are
recognized in GAAP but not in “Core Earnings” results. First-quarter 2014 results included gains of $99 million from derivative accounting treatment that are
excluded from “Core Earnings” results, compared with gains of $110 million in the year-ago period.

       “Core Earnings” for the quarter were $163 million ($.36 diluted earnings per share), compared with $283 million ($0.61 diluted earnings per share) in
the year-ago period. The primary driver of the decrease in net income was $103 million of additional reserve recorded for pending regulatory matters (see Part
II. “Other Information,” Item 1. “Legal Proceedings—Regulatory Matters”). In addition, last year we undertook a series of actions to improve shareholder
value as the Company sold residual interests in FFELP securitization trusts and initiated the separation of the Company into two publicly traded
companies. In the first quarter of 2013 the Company generated a $55 million gain on the sale of a residual interest in a FFELP securitization trust in addition
to $29 million in gains from debt repurchases. There were no similar transactions in 2014. Compared to the year-ago quarter, we spent $16 million in
additional reorganization expense tied to the separation of the Company and $28 million in additional operating expenses (excluding the $103 million of
additional reserve discussed above), which increased third-party revenue in the business services segment and reduced loan losses in the Private Education
Loans segment. Two other major contributors to the quarter’s results — a $56 million reduction in provision and $21 million reduction in net interest income
— are the result of an improving credit quality in the Private Education Loan business and the continued amortization of the FFELP portfolio, respectively.

      During the first quarter of 2014, we:
      • issued $2 billion of FFELP asset-backed securities (“ABS”), $676 million of Private Education Loan ABS and $850 million of unsecured bonds;
      • closed on a new $8 billion asset-backed commercial paper (“ABCP”) facility that matures in January 2016. This facility replaces an existing $5.5
        million FFELP ABCP facility which was retired in January 2014; and
      • repurchased 8 million common shares for $200 million on the open market.

2014 Outlook and Management Objectives
       In May 2013, Existing SLM announced plans to separate its consumer banking and education loan management operations into two separate
businesses and complete the Spin-Off in the first half of 2014. The primary objective for 2014 is successfully completing this transaction. Navient is expected
to be spun off from Existing SLM on or about April 30, 2014. After the Spin-Off, Navient will put in place its own 2014 Management Objectives. We expect
those objectives to be similar, as appropriate, to the 2013 Management Objectives that were previously established for Existing SLM.

                                                                              55
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 60 of 1145 PageID #: 4846

Table of Contents


Results of Operations
       We present the results of operations below first on a consolidated basis in accordance with GAAP. Following our discussion of consolidated earnings
results on a GAAP basis, we present our results on a segment basis. We have four business segments: FFELP Loans, Private Education Loans, Business
Services and Other. Since these segments operate in distinct business environments and we manage and evaluate the financial performance of these segments
using non-GAAP financial measures, these segments are presented on a “Core Earnings” basis (see “‘Core Earnings’ — Definition and Limitations”).

GAAP Statements of Income (Unaudited)

                                                                                                                  Three Months               Increase
                                                                                                                Ended March 31,             (Decrease)
(In millions, except per share data)                                                                           2014          2013       $                 %
Interest income:
   FFELP Loans                                                                                             $ 646           $ 735      $ (89)              (12)%
   Private Education Loans                                                                                    644             623        21                 3
   Other loans                                                                                                  3               3        —                 —
   Cash and investments                                                                                         3               5        (2)              (40)
Total interest income                                                                                       1,296           1,366       (70)               (5)
Total interest expense                                                                                        530             571       (41)               (7)
Net interest income                                                                                           766             795       (29)               (4)
Less: provisions for loan losses                                                                              185             241       (56)              (23)
Net interest income after provisions for loan losses                                                          581             554        27                 5
Other income (loss):
   Gains on sales of loans and investments                                                                       —              55      (55)             (100)
   Gains (losses) on derivative and hedging activities, net                                                      (8)           (31)      23               (74)
   Servicing revenue                                                                                             61             70       (9)              (13)
   Contingency revenue                                                                                          111             99       12                12
   Gains on debt repurchases                                                                                     —              23      (23)             (100)
   Other income (loss)                                                                                            6             34      (28)              (82)
Total other income (loss)                                                                                       170            250      (80)              (32)
Expenses:
   Operating expenses                                                                                        366             235        131                56
   Goodwill and acquired intangible asset impairment and amortization expense                                  4               3          1                33
   Restructuring and other reorganization expenses                                                            26              10         16               160
Total expenses                                                                                               396             248        148                60
Income from continuing operations, before income tax expense                                                 355             556       (201)              (36)
Income tax expense                                                                                           136             211        (75)              (36)
Net income from continuing operations                                                                        219             345       (126)              (37)
Income (loss) from discontinued operations, net of tax expense (benefit)                                      —                1         (1)             (100)
Net income                                                                                                   219             346       (127)              (37)
Less: net loss attributable to noncontrolling interest                                                        —               —          —                 —
Net income attributable to Navient Corporation                                                               219             346       (127)              (37)
Preferred stock dividends                                                                                      5               5         —                 —
Net income attributable to Navient Corporation common stock                                                $ 214           $ 341      $(127)              (37)%
Basic earnings per common share attributable to Navient Corporation:
  Continuing operations                                                                                    $     .50       $   .76    $ (.26)             (34)%
  Discontinued operations                                                                                         —             —         —                —
Total                                                                                                      $     .50       $   .76    $ (.26)             (34)%
Diluted earnings per common share attributable to Navient Corporation:
   Continuing operations                                                                                   $     .49       $   .74    $ (.25)             (34)%
   Discontinued operations                                                                                        —             —         —                —
Total                                                                                                      $     .49       $   .74    $ (.25)             (34)%
Dividends per common share attributable to Navient Corporation                                             $     .15       $   .15    $ —                  —%

                                                                            56
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 61 of 1145 PageID #: 4847

Table of Contents


Consolidated Earnings Summary — GAAP-basis
Three Months Ended March 31, 2014 Compared with Three Months Ended March 31, 2013
       For the three months ended March 31, 2014, net income was $219 million, or $0.49 diluted earnings per common share, compared with net income of
$346 million, or $0.74 diluted earnings per common share, for the three months ended March 31, 2013. The primary driver of the decrease in net income was
$103 million of additional reserve recorded for pending regulatory matters (see Part II. “Other Information,” Item 1. “Legal Proceedings—Regulatory
Matters”). The decrease in net income was also due to a $55 million gain on the sale of the Residual Interest in a FFELP Loan securitization that occurred in
the year-ago quarter, a $29 million decline in net interest income, a $23 million decrease in debt repurchase gains, a $28 million decrease in other income,
higher operating expenses of $28 million (excluding the $103 million of additional reserve discussed above) and higher restructuring and other
reorganization costs of $16 million, which was partially offset by a $56 million decline in the provision for loan losses and a $23 million decrease in net
losses on derivative and hedging activities.

      The primary contributors to each of the identified drivers of changes in net income for the current quarter compared with the year-ago quarter are as
follows:
      • Net interest income decreased by $29 million primarily due to a reduction in FFELP net interest income resulting from an $18 billion decline in
        average FFELP Loans outstanding. This decline in FFELP loans was due, in part, to the sale of Residual Interests in FFELP Loan securitization trusts
        in the first half of 2013. There were approximately $12 billion of FFELP Loans in these trusts at the time of sale.
      • Provisions for loan losses declined $56 million primarily as a result of the overall improvement in Private Education Loans’ credit quality,
        delinquency and charge-off trends leading to decreases in expected future charge-offs.
      • Gains on sales of loans and investments decreased by $55 million as the result of a $55 million gain on the sale of the Residual Interest in a FFELP
        Loan securitization trust in the year-ago quarter. There were no sales in the current quarter.
      • Losses on derivative and hedging activities, net, decreased $23 million. The primary factors affecting the change were interest rate and foreign
        currency fluctuations, which primarily affected the valuations of our Floor Income Contracts, basis swaps and foreign currency hedges during each
        period. Valuations of derivative instruments vary based upon many factors including changes in interest rates, credit risk, foreign currency
        fluctuations and other market factors. As a result, net gains and losses on derivative and hedging activities may continue to vary significantly in
        future periods.
      • Gains on debt repurchases decreased $23 million. Debt repurchase activity will fluctuate based on market fundamentals and our liability
        management strategy.
      • Other income decreased $28 million primarily due to a $32 million decrease in foreign currency translation gains. The foreign currency translation
        gains relate to a portion of our foreign currency denominated debt that does not receive hedge accounting treatment. These gains were partially
        offset by the “losses on derivative and hedging activities, net” line item on the income statement related to the derivatives used to economically
        hedge these debt instruments.
      • Operating expenses increased $131 million primarily as a result of $103 million of additional reserve recorded for pending regulatory matters (see
        Part II. “Other Information,” Item 1. “Legal Proceedings—Regulatory Matters”). Operating expenses also increased due to increases in our third-
        party servicing and asset recovery activities, as well as, increased account resolution activity on our Private Education Loan portfolio.
      • Restructuring and other reorganization expenses increased $16 million to $26 million, which consisted of $25 million of expenses primarily related
        to third-party costs incurred in connection with the Company’s previously announced plan to separate its existing organization into two, separate,
        publicly traded companies and $1 million related to severance costs.

                                                                              57
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 62 of 1145 PageID #: 4848

Table of Contents

       We repurchased 8 million shares and 10 million shares of our common stock during the three months ended March 31, 2014 and 2013, respectively, as
part of our common share repurchase program. Primarily as a result of ongoing common share repurchases, our average outstanding diluted shares decreased
by 23 million common shares from the year-ago quarter.

“Core Earnings” — Definition and Limitations
       We prepare financial statements in accordance with GAAP. However, we also evaluate our business segments on a basis that differs from GAAP. We
refer to this different basis of presentation as “Core Earnings.” We provide this “Core Earnings” basis of presentation on a consolidated basis for each
business segment because this is what we review internally when making management decisions regarding our performance and how we allocate resources.
We also refer to this information in our presentations with credit rating agencies, lenders and investors. Because our “Core Earnings” basis of presentation
corresponds to our segment financial presentations, we are required by GAAP to provide “Core Earnings” disclosure in the notes to our consolidated financial
statements for our business segments. For additional information, see “Note 11 — Segment Reporting.”

      “Core Earnings” are not a substitute for reported results under GAAP. We use “Core Earnings” to manage each business segment because “Core
Earnings” reflect adjustments to GAAP financial results for two items, discussed below, that create significant volatility mostly due to timing factors
generally beyond the control of management. Accordingly, we believe that “Core Earnings” provide management with a useful basis from which to better
evaluate results from ongoing operations against the business plan or against results from prior periods. Consequently, we disclose this information as we
believe it provides investors with additional information regarding the operational and performance indicators that are most closely assessed by management.
The two items for which we adjust our “Core Earnings” presentations are (1) our use of derivative instruments to hedge our economic risks that do not qualify
for hedge accounting treatment or do qualify for hedge accounting treatment but result in ineffectiveness and (2) the accounting for goodwill and acquired
intangible assets.

      While GAAP provides a uniform, comprehensive basis of accounting, for the reasons described above, our “Core Earnings” basis of presentation does
not. “Core Earnings” are subject to certain general and specific limitations that investors should carefully consider. For example, there is no comprehensive,
authoritative guidance for management reporting. Our “Core Earnings” are not defined terms within GAAP and may not be comparable to similarly titled
measures reported by other companies. Accordingly, our “Core Earnings” presentation does not represent a comprehensive basis of accounting. Investors,
therefore, may not be able to compare our performance with that of other financial services companies based upon “Core Earnings.” “Core Earnings” results
are only meant to supplement GAAP results by providing additional information regarding the operational and performance indicators that are most closely
used by management, our board of directors, rating agencies, lenders and investors to assess performance.

       Specific adjustments that management makes to GAAP results to derive our “Core Earnings” basis of presentation are described in detail in the section
titled “‘Core Earnings’ — Definition and Limitations — Differences between ‘Core Earnings’ and GAAP” of this Item 2.

                                                                              58
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 63 of 1145 PageID #: 4849

Table of Contents


     The following tables show “Core Earnings” for each business segment and our business as a whole along with the adjustments made to the
income/expense items to reconcile the amounts to our reported GAAP results as required by GAAP and reported in “Note 11 — Segment Reporting.”

                                                                                                                         Three Months Ended March 31, 2014
                                                                                                                                         Total                              Adjustments
                                                                               Private
                                                                   FFELP      Education      Business                                      “Core                              Additions/           Total           Total
(Dollars in millions)                                              Loans       Loans         Services   Other        Eliminations(1)      Earnings”     Reclassifications   (Subtractions)     Adjustments(2)      GAAP
Interest income:
    Student loans                                                  $   523    $      644     $     —    $      —     $             — $          1,167   $            198    $         (75)     $            123    $1,290
    Other loans                                                         —             —            —            3                  —                3                 —                —                     —          3
    Cash and investments                                                 1             1            1           1                  (1)              3                 —                —                     —          3
Total interest income                                                  524           645            1           4                   (1)         1,173                198              (75)                  123     1,296
Total interest expense                                                 293           206           —           21                   (1)           519                 10                1(4)                 11       530
Net interest income (loss)                                             231           439            1        (17)                  —             654                 188              (76)                  112      766
Less: provisions for loan losses                                        10           175           —          —                    —             185                  —                —                     —       185
Net interest income (loss) after provisions for loan losses            221           264            1        (17)                  —             469                 188              (76)                  112      581
Other income (loss):
    Gains on sales of loans and investments                              —             —           —           —                    —             —                   —                —                     —        —
    Servicing revenue                                                    11             1         167          —                  (118)           61                  —                —                     —        61
    Contingency revenue                                                  —             —          111          —                    —            111                  —                —                     —       111
    Gains on debt repurchases                                            —             —           —           —                    —             —                   —                —                     —        —
    Other income (loss)                                                  —             —            8           3                   —             11                (188)             175(5)                (13)      (2)
Total other income (loss)                                                11             1         286            3                (118)          183                (188)             175                   (13)     170
Expenses:
   Direct operating expenses                                           125             76         106       105                   (118)          294                  —                —                     —       294
   Overhead expenses                                                    —              —           —         72                     —             72                  —                —                     —        72
      Operating expenses                                               125             76         106       177                   (118)          366                  —                —                     —       366
      Goodwill and acquired intangible asset impairment and
         amortization                                                    —             —           —           —                   —              —                   —                 4                     4        4
      Restructuring and other reorganization expenses                    —             —           —           26                  —              26                  —                —                     —        26
Total expenses                                                         125             76         106       203                   (118)          392                  —                 4                     4      396
Income (loss) from continuing operations, before income tax
    expense (benefit)                                                  107           189          181       (217)                  —             260                  —                95                    95      355
Income tax expense (benefit)(3)                                         41            71           68        (83)                  —              97                  —                39                    39      136
Net income (loss) from continuing operations                             66          118          113       (134)                  —             163                  —                56                    56      219
Income from discontinued operations, net of tax expense                  —            —            —          —                    —              —                   —                —                     —        —
Net income (loss)                                                        66          118          113       (134)                  —             163                  —                56                    56      219
Less: net loss attributable to noncontrolling interest                   —            —            —          —                    —              —                   —                —                     —        —
Net income (loss) attributable to Navient Corporation              $     66   $      118     $    113   $ (134) $                  —      $      163    $             —     $          56      $             56    $ 219

(1)   The eliminations in servicing revenue and direct operating expense represent the elimination of intercompany servicing revenue where the Business Services segment performs the loan servicing function for
      the FFELP Loans segment.
(2)   “Core Earnings” adjustments to GAAP:

                                                                                                                                               Three Months Ended March 31, 2014
                                                                                                                            Net Impact of                    Net Impact of
                                                                                                                              Derivative                     Goodwill and
                  (Dollars in millions)                                                                                       Accounting                  Acquired Intangibles                     Total
                  Net interest income after provisions for loan losses                                                      $          112                $                —                       $ 112
                  Total other loss                                                                                                     (13)                                —                         (13)
                  Goodwill and acquired intangible asset impairment and amortization                                                    —                                    4                         4
                  “Core Earnings” adjustments to GAAP                                                                       $             99                $                   (4)                  95
                  Income tax benefit                                                                                                                                                                 39
                  Net income                                                                                                                                                                       $ 56

(3)   Income taxes are based on a percentage of net income before tax for the individual reportable segment.
(4)   Represents a portion of the $6 million of “other derivative accounting adjustments.”
(5)   Represents the $180 million of “unrealized gains on derivative and hedging activities, net” as well as the remaining portion of the $6 million of “other derivative accounting adjustments.”

                                                                                                            59
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 64 of 1145 PageID #: 4850

Table of Contents

                                                                                                                          Three Months Ended March 31, 2013
                                                                                Private                                                                                          Adjustments
                                                                                                                                              Total
                                                                 FFELP      Education      Business                                           “Core                            Additions/                Total           Total
(Dollars in millions)                                            Loans        Loans        Services    Other         Eliminations(1)        Earnings”    Reclassifications   (Subtractions)          Adjustments(2)      GAAP
Interest income:
    Student loans                                                $    599   $        623   $      —    $   —         $           — $            1,222    $            212    $             (76)      $            136    $1,358
    Other loans                                                        —              —           —         3                    —                  3                  —                    —                      —          3
    Cash and investments                                                2              1           1        2                    (1)                5                  —                    —                      —          5
Total interest income                                                 601            624           1        5                     (1)           1,230                 212                  (76)                   136     1,366
Total interest expense                                                340            203          —        13                     (1)             555                  18                   (2)(4)                 16       571
Net interest income (loss)                                            261            421           1       (8)                   —                675                 194                  (74)                   120      795
Less: provisions for loan losses                                       16            225          —        —                     —                241                  —                    —                      —       241
Net interest income (loss) after provisions for loan losses           245            196           1           (8)               —                434                 194                  (74)                   120      554
Other income (loss):
    Gains on sales of loans and investments                            55             —           —        —                     —                 55                  —                    —                      —        55
    Servicing revenue                                                  23             10         186       —                   (149)               70                  —                    —                      —        70
    Contingency revenue                                                —              —           99       —                     —                 99                  —                    —                      —        99
    Gains on debt repurchases                                          —              —           —        29                    —                 29                  (6)                  —                      (6)      23
    Other income (loss)                                                —              —            7       —                     —                  7                (188)                 184(5)                  (4)       3
Total other income (loss)                                              78             10         292       29                  (149)              260                (194)                 184                    (10)     250
Expenses:
   Direct operating expenses                                          157             67          95        3                  (149)              173                  —                    —                      —       173
   Overhead expenses                                                   —              —           —        62                    —                 62                  —                    —                      —        62
      Operating expenses                                              157             67          95       65                  (149)              235                  —                    —                      —       235
      Goodwill and acquired intangible asset impairment and
         amortization                                                  —              —           —        —                     —                 —                   —                     3                      3        3
      Restructuring and other reorganization expenses                  —              —           —        10                    —                 10                  —                    —                      —        10
Total expenses                                                        157             67          95       75                  (149)              245                  —                     3                      3      248
Income (loss) from continuing operations, before income tax
    expense (benefit)                                                 166            139         198       (54)                  —                449                  —                   107                    107      556
Income tax expense (benefit)(3)                                        62             52          73       (20)                  —                167                  —                    44                     44      211
Net income (loss) from continuing operations                          104             87         125       (34)                  —                282                  —                    63                     63      345
Income from discontinued operations, net of tax expense                —              —            1        —                    —                  1                  —                    —                      —         1
Net income (loss)                                                     104             87         126       (34)                  —                283                  —                    63                     63      346
Less: net loss attributable to noncontrolling interest                 —              —           —         —                    —                 —                   —                    —                      —        —
Net income (loss) attributable to Navient Corporation            $    104   $         87   $     126   $ (34) $                  —          $     283    $             —     $              63       $             63    $ 346

(1)   The eliminations in servicing revenue and direct operating expense represent the elimination of intercompany servicing revenue where the Business Services segment performs the loan servicing function for
      the FFELP Loans segment.
(2)   “Core Earnings” adjustments to GAAP:

                                                                                                                                                    Three Months Ended March 31, 2013
                                                                                                                                                                  Net Impact of
                                                                                                                                        Net Impact of             Goodwill and
                                                                                                                                          Derivative                 Acquired
                  (Dollars in millions)                                                                                                  Accounting                 Intangibles                          Total
                  Net interest income after provisions for loan losses                                                                  $         120             $           —                          $ 120
                  Total other income                                                                                                               (10)                       —                            (10)
                  Goodwill and acquired intangible asset impairment and amortization                                                                —                           3                            3
                  Total “Core Earnings” adjustments to GAAP                                                                             $          110                $              (3)                  107
                  Income tax expense                                                                                                                                                                       44
                  Net income                                                                                                                                                                             $ 63
(3)   Income taxes are based on a percentage of net income before tax for the individual reportable segment.
(4)   Represents a portion of the $29 million of “other derivative accounting adjustments.”
(5)   Represents the $157 million of “unrealized gains on derivative and hedging activities, net” as well as the remaining portion of the $29 million of “other derivative accounting adjustments.”

                                                                                                           60
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 65 of 1145 PageID #: 4851

Table of Contents

   Differences between “Core Earnings” and GAAP
       The two adjustments required to reconcile from our “Core Earnings” results to our GAAP results of operations relate to differing treatments for: (1) our
use of derivative instruments to hedge our economic risks that do not qualify for hedge accounting treatment or do qualify for hedge accounting treatment
but result in ineffectiveness and (2) the accounting for goodwill and acquired intangible assets. The following table reflects aggregate adjustments associated
with these areas.

                                                                                                                               Three Months Ended
                                                                                                                                    March 31,
             (Dollars in millions)                                                                                          2014                2013
             “Core Earnings” adjustments to GAAP:
             Net impact of derivative accounting                                                                        $      99            $    110
             Net impact of goodwill and acquired intangible assets                                                             (4)                 (3)
             Net income tax effect                                                                                            (39)                (44)
             Net effect from discontinued operations                                                                           —                   —
             Total “Core Earnings” adjustments to GAAP                                                                  $      56            $     63

       1) Derivative Accounting: “Core Earnings” exclude periodic unrealized gains and losses that are caused by the mark-to-market valuations on
derivatives that do not qualify for hedge accounting treatment under GAAP, as well as the periodic unrealized gains and losses that are a result of
ineffectiveness recognized related to effective hedges under GAAP. These unrealized gains and losses occur in our FFELP Loans, Private Education Loans
and Other business segments. Under GAAP, for our derivatives that are held to maturity, the cumulative net unrealized gain or loss over the life of the contract
will equal $0 except for Floor Income Contracts, where the cumulative unrealized gain will equal the amount for which we sold the contract. In our “Core
Earnings” presentation, we recognize the economic effect of these hedges, which generally results in any net settlement cash paid or received being
recognized ratably as an interest expense or revenue over the hedged item’s life.

       The accounting for derivatives requires that changes in the fair value of derivative instruments be recognized currently in earnings, with no fair value
adjustment of the hedged item, unless specific hedge accounting criteria are met. We believe that our derivatives are effective economic hedges, and as such,
are a critical element of our interest rate and foreign currency risk management strategy. However, some of our derivatives, primarily Floor Income Contracts
and certain basis swaps, do not qualify for hedge accounting treatment and the stand-alone derivative must be marked-to-market in the income statement with
no consideration for the corresponding change in fair value of the hedged item. These gains and losses recorded in “Gains (losses) on derivative and hedging
activities, net” are primarily caused by interest rate and foreign currency exchange rate volatility and changing credit spreads during the period as well as the
volume and term of derivatives not receiving hedge accounting treatment.

       Our Floor Income Contracts are written options that must meet more stringent requirements than other hedging relationships to achieve hedge
effectiveness. Specifically, our Floor Income Contracts do not qualify for hedge accounting treatment because the pay down of principal of the student loans
underlying the Floor Income embedded in those student loans does not exactly match the change in the notional amount of our written Floor Income
Contracts. Additionally, the term, the interest rate index, and the interest rate index reset frequency of the Floor Income Contract can be different than that of
the student loans. Under derivative accounting treatment, the upfront payment is deemed a liability and changes in fair value are recorded through income
throughout the life of the contract. The change in the value of Floor Income Contracts is primarily caused by changing interest rates that cause the amount of
Floor Income earned on the underlying student loans and paid to the counterparties to vary. This is economically offset by the change in value of the student
loan portfolio earning Floor Income but that offsetting change in value is not recognized. We believe the Floor Income Contracts are economic hedges
because they effectively fix the amount of Floor Income earned over the contract period, thus eliminating the timing and uncertainty that changes in interest
rates can have on Floor Income for that period. Therefore, for purposes of “Core Earnings,” we have removed the unrealized gains and losses related to these
contracts and

                                                                                61
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 66 of 1145 PageID #: 4852

Table of Contents


added back the amortization of the net premiums received on the Floor Income Contracts. The amortization of the net premiums received on the Floor Income
Contracts for “Core Earnings” is reflected in student loan interest income. Under GAAP accounting, the premiums received on the Floor Income Contracts are
recorded as revenue in the “gains (losses) on derivative and hedging activities, net” line item by the end of the contracts’ lives.

       Basis swaps are used to convert floating rate debt from one floating interest rate index to another to better match the interest rate characteristics of the
assets financed by that debt. We primarily use basis swaps to hedge our student loan assets that are primarily indexed to LIBOR or Prime. The accounting for
derivatives requires that when using basis swaps, the change in the cash flows of the hedge effectively offset both the change in the cash flows of the asset
and the change in the cash flows of the liability. Our basis swaps hedge variable interest rate risk; however, they generally do not meet this effectiveness test
because the index of the swap does not exactly match the index of the hedged assets as required for hedge accounting treatment. Additionally, some of our
FFELP Loans can earn at either a variable or a fixed interest rate depending on market interest rates and therefore swaps economically hedging these FFELP
Loans do not meet the criteria for hedge accounting treatment. As a result, under GAAP, these swaps are recorded at fair value with changes in fair value
reflected currently in the income statement.

      The table below quantifies the adjustments for derivative accounting between GAAP and “Core Earnings” net income.
                                                                                                                                                                         Three Months Ended
                                                                                                                                                                              March 31,
      (Dollars in millions)                                                                                                                                           2014                 2013
      “Core Earnings” derivative adjustments:
      Gains (losses) on derivative and hedging activities, net, included in other income                                                                          $      (8)                $     (31)
      Plus: Realized losses on derivative and hedging activities, net (1)                                                                                               188                       188
      Unrealized gains on derivative and hedging activities, net (2)                                                                                                    180                       157
      Amortization of net premiums on Floor Income Contracts in net interest income for “Core Earnings”                                                                 (75)                      (76)
      Other derivative accounting adjustments(3)                                                                                                                         (6)                       29
      Total net impact of derivative accounting (4)                                                                                                               $      99                 $     110
      (1)   See “Reclassification of Realized Gains (Losses) on Derivative and Hedging Activities” below for a detailed breakdown of the components of realized losses on derivative and hedging activities.
      (2)   “Unrealized gains on derivative and hedging activities, net” comprises the following unrealized mark-to-market gains (losses):

                                                                                                                                                         Three Months Ended
                                                                                                                                                              March 31,
                        (Dollars in millions)                                                                                                        2014                  2013
                        Floor Income Contracts                                                                                                   $     181                 $     189
                        Basis swaps                                                                                                                     (1)                       (4)
                        Foreign currency hedges                                                                                                        (39)                      (32)
                        Other                                                                                                                           39                         4
                        Total unrealized gains on derivative and hedging activities, net                                                         $     180                 $     157
      (3)   Other derivative accounting adjustments consist of adjustments related to: (1) foreign currency denominated debt that is adjusted to spot foreign exchange rates for GAAP where such adjustment are
            reversed for “Core Earnings” and (2) certain terminated derivatives that did not receive hedge accounting treatment under GAAP but were economic hedges under “Core Earnings” and, as a result,
            such gains or losses amortized into “Core Earnings” over the life of the hedged item.
      (4)   Negative amounts are subtracted from “Core Earnings” net income to arrive at GAAP net income and positive amounts are added to “Core Earnings” net income to arrive at GAAP net income.

                                                                                                       62
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 67 of 1145 PageID #: 4853

Table of Contents


   Reclassification of Realized Gains (Losses) on Derivative and Hedging Activities
       Derivative accounting requires net settlement income/expense on derivatives and realized gains/losses related to derivative dispositions (collectively
referred to as “realized gains (losses) on derivative and hedging activities”) that do not qualify as hedges to be recorded in a separate income statement line
item below net interest income. Under our “Core Earnings” presentation, these gains and losses are reclassified to the income statement line item of the
economically hedged item. For our “Core Earnings” net interest margin, this would primarily include: (a) reclassifying the net settlement amounts related to
our Floor Income Contracts to student loan interest income and (b) reclassifying the net settlement amounts related to certain of our basis swaps to debt
interest expense. The table below summarizes the realized losses on derivative and hedging activities and the associated reclassification on a “Core
Earnings” basis.

                                                                                                                                                          Three Months Ended
                                                                                                                                                               March 31,
      (Dollars in millions)                                                                                                                            2014                2013
      Reclassification of realized gains (losses) on derivative and hedging activities:
      Net settlement expense on Floor Income Contracts reclassified to net interest income                                                           $ (198)            $ (212)
      Net settlement income on interest rate swaps reclassified to net interest income                                                                   10                 18
      Net realized gains on terminated derivative contracts reclassified to other income                                                                 —                   6
      Total reclassifications of realized losses on derivative and hedging activities                                                                $ (188)            $ (188)

   Cumulative Impact of Derivative Accounting under GAAP compared to “Core Earnings”
        As of March 31, 2014, derivative accounting has reduced GAAP equity by approximately $854 million as a result of cumulative net unrealized losses
(after tax) recognized under GAAP, but not in “Core Earnings.” The following table rolls forward the cumulative impact to GAAP equity due to these
unrealized after tax net losses related to derivative accounting.
                                                                                                                                             Three Months Ended
                                                                                                                                                  March 31,
                      (Dollars in millions)                                                                                                2014              2013
                      Beginning impact of derivative accounting on GAAP equity                                                            $ (926)          $ (1,080)
                      Net impact of net unrealized gains (losses) under derivative accounting (1)                                             72                 53
                      Ending impact of derivative accounting on GAAP equity                                                               $ (854)          $ (1,027)
                        (1)   Net impact of net unrealized gains (losses) under derivative accounting is composed of the following:

                                                                                                                                             Three Months Ended
                                                                                                                                                  March 31,
                      (Dollars in millions)                                                                                               2014                2013
                      Total pre-tax net impact of derivative accounting recognized in net income(a)                                   $      99            $    110
                      Tax impact of derivative accounting adjustments recognized in net income                                              (22)                (60)
                      Change in unrealized gain (losses) on derivatives, net of tax recognized in other
                        comprehensive income                                                                                                 (5)                  3
                      Net impact of net unrealized gains (losses) under derivative accounting                                         $      72            $     53
                        (a)   See “‘Core Earnings’ derivative adjustments” table above.

                                                                                                    63
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 68 of 1145 PageID #: 4854

Table of Contents

       Net Floor premiums received on Floor Income Contracts that have not been amortized into “Core Earnings” as of the respective year-ends are presented
in the table below. These net premiums will be recognized in “Core Earnings” in future periods. As of March 31, 2014, the remaining amortization term of the
net floor premiums was approximately 2.25 years for existing contracts. Historically, we have sold Floor Income Contracts on a periodic basis and depending
upon market conditions and pricing, we may enter into additional Floor Income Contracts in the future. The balance of unamortized Floor Income Contracts
will increase as we sell new contracts and decline due to the amortization of existing contracts.

                                                                                                                                                      March 31,
                          (Dollars in millions)                                                                                                2014                   2013
                          Unamortized net Floor premiums (net of tax)(1)                                                                    $ (308)               $ (498)
                            (1)   $(492) million and $(795) million on a pre-tax basis as of March 31, 2014 and 2013, respectively.

      2) Goodwill and Acquired Intangible Assets: Our “Core Earnings” exclude goodwill and intangible asset impairment and the amortization of acquired
intangible assets. The following table summarizes the goodwill and acquired intangible asset adjustments.
                                                                                                                                                               Three Months Ended
                                                                                                                                                                    March 31,
        (Dollars in millions)                                                                                                                               2014                 2013
        “Core Earnings” goodwill and acquired intangible asset adjustments(1)                                                                           $       (4)           $         (3)
        (1)   Negative amounts are subtracted from “Core Earnings” net income to arrive at GAAP net income.


Business Segment Earnings Summary — “Core Earnings” Basis
FFELP Loans Segment
        The following table includes “Core Earnings” results for our FFELP Loans segment.

                                                                                                                                             Three Months Ended                    % Increase
                                                                                                                                                  March 31,                         (Decrease)
(Dollars in millions)                                                                                                                     2014                2013                2013 vs. 2012
“Core Earnings” interest income:
   FFELP Loans                                                                                                                        $     523             $     599                     (13)%
   Cash and investments                                                                                                                       1                     2                     (50)
Total “Core Earnings” interest income                                                                                                       524                   601                     (13)
Total “Core Earnings” interest expense                                                                                                      293                   340                     (14)
Net “Core Earnings” interest income                                                                                                         231                   261                     (11)
Less: provision for loan losses                                                                                                              10                    16                     (38)
Net “Core Earnings” interest income after provision for loan losses                                                                         221                   245                     (10)
Gains on sales of loans and investments                                                                                                      —                     55                    (100)
Servicing revenue                                                                                                                            11                    23                     (52)
Total other income                                                                                                                           11                    78                     (86)
Direct operating expenses                                                                                                                   125                   157                     (20)
Restructuring and other reorganization expenses                                                                                              —                     —                       —
Total expenses                                                                                                                              125                   157                     (20)
Income from continuing operations, before income tax expense                                                                                107                   166                     (36)
Income tax expense                                                                                                                           41                    62                     (34)
“Core Earnings”                                                                                                                       $      66             $     104                     (37)%

                                                                                                         64
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 69 of 1145 PageID #: 4855

Table of Contents


      “Core Earnings” from the FFELP Loans segment were $66 million in the first quarter of 2014, compared with $104 million in the year-ago quarter. The
decrease is primarily due to the $55 million gain from the sale of the Residual Interest in a FFELP Loan securitization trust in the year-ago quarter, as well as
a reduction in net interest income due to the decrease in FFELP Loans outstanding. Key financial measures include:
      • Net interest margin of .87 percent in the first quarter of 2014 compared with .83 percent in the year-ago quarter (see “FFELP Loan Net Interest
        Margin” for a further discussion of this increase).
      • The provision for loan losses of $10 million in the first quarter of 2014 decreased from $16 million in the year-ago quarter.

   FFELP Loan Net Interest Margin
       The following table includes the “Core Earnings” basis FFELP Loan net interest margin along with reconciliation to the GAAP-basis FFELP Loan net
interest margin.
                                                                                                                                                            Three Months Ended
                                                                                                                                                                March 31,
                                                                                                                                                        2014                  2013
            “Core Earnings” basis FFELP Loan yield                                                                                                        2.56%                      2.61%
            Hedged Floor Income                                                                                                                            .29                        .25
            Unhedged Floor Income                                                                                                                          .05                        .06
            Consolidation Loan Rebate Fees                                                                                                                (.65)                      (.68)
            Repayment Borrower Benefits                                                                                                                   (.11)                      (.11)
            Premium amortization                                                                                                                          (.10)                      (.14)
            “Core Earnings” basis FFELP Loan net yield                                                                                                    2.04                       1.99
            “Core Earnings” basis FFELP Loan cost of funds                                                                                               (1.09)                     (1.06)
            “Core Earnings” basis FFELP Loan spread                                                                                                        .95                        .93
            “Core Earnings” basis other interest-earning asset spread impact                                                                              (.08)                      (.10)
            “Core Earnings” basis FFELP Loan net interest margin (1)                                                                                      0.87%                       .83%

            “Core Earnings” basis FFELP Loan net interest margin (1)                                                                                       .87%                       .83%
            Adjustment for GAAP accounting treatment (2)                                                                                                   .44                        .40
            GAAP-basis FFELP Loan net interest margin (1)                                                                                                 1.31%                      1.23%
            (1)   The average balances of our FFELP “Core Earnings” basis interest-earning assets for the respective periods are:

                                                                                                                                                             Three Months Ended
                                                                                                                                                                  March 31,
                  (Dollars in millions)                                                                                                                      2014           2013
                  FFELP Loans                                                                                                                             $ 103,734      $ 121,855
                  Other interest-earning assets                                                                                                               3,895           5,555
                  Total FFELP “Core Earnings” basis interest-earning assets                                                                               $ 107,629         $ 127,410

            (2)   Represents the reclassification of periodic interest accruals on derivative contracts from net interest income to other income, the reversal of the amortization of premiums received on Floor
                  Income Contracts, and other derivative accounting adjustments. For further discussion of these adjustments, see section titled “‘Core Earnings’ — Definition and Limitations — Difference
                  between ‘Core Earnings’ and GAAP” above.

      As of March 31, 2014, our FFELP Loan portfolio totaled approximately $103 billion, comprised of $39 billion of FFELP Stafford loans and $64 billion
of FFELP Consolidation Loans. The weighted-average life of these portfolios is 4.9 years and 9.2 years, respectively, assuming a Constant Prepayment Rate
(“CPR”) of 4 percent and 3 percent, respectively.

                                                                                                   65
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 70 of 1145 PageID #: 4856

Table of Contents


    Floor Income
       The following table analyzes the ability of the FFELP Loans in our portfolio to earn Floor Income after March 31, 2014 and 2013, based on interest
rates as of those dates.

                                                                                                                            March 31, 2014                                    March 31, 2013
                                                                                                               Fixed           Variable                             Fixed       Variable
                                                                                                              Borrower        Borrower                             Borrower     Borrower
(Dollars in billions)                                                                                           Rate             Rate              Total             Rate         Rate              Total
Student loans eligible to earn Floor Income                                                                   $ 88.4           $ 12.9             $101.3           $ 102.9       $ 14.6           $117.5
Less: post-March 31, 2006 disbursed loans required to rebate Floor Income                                       (44.7)            (.9)             (45.6)            (52.9)        (1.0)           (53.9)
Less: economically hedged Floor Income Contracts                                                                (27.2)             —               (27.2)            (31.7)          —             (31.7)
Student loans eligible to earn Floor Income                                                                   $ 16.5           $ 12.0             $ 28.5           $ 18.3        $ 13.6           $ 31.9
Student loans earning Floor Income                                                                            $ 16.4           $     1.6          $ 18.0           $ 18.3        $     1.9        $ 20.2

       We have sold Floor Income Contracts to hedge the potential Floor Income from specifically identified pools of FFELP Consolidation Loans that are
eligible to earn Floor Income.

     The following table presents a projection of the average balance of FFELP Consolidation Loans for which Fixed Rate Floor Income has been
economically hedged through Floor Income Contracts for the period April 1, 2014 to June 30, 2016. The hedges related to these loans do not qualify as
accounting hedges.
                                                                                                                            April 1, 2014 to
                (Dollars in billions)                                                                                      December 31, 2014                     2015                 2016
                Average balance of FFELP Consolidation Loans whose Floor Income is
                  economically hedged (1)                                                                                  $               27.2                 $27.2                $10.4
                (1)     The remaining projected unamortized net Floor premium balance (pre-tax) related to Floor Income Contracts as of December 31, 2014, 2015 and 2016 is $314 million, $77 million, and $0
                        million, respectively.


    FFELP Loan Provision for Loan Losses and Charge-Offs
        The following table summarizes the total FFELP Loan provision for loan losses and charge-offs for the three months March 31, 2014 and 2013.

                                                                                                                                                                  Three Months Ended
                                                                                                                                                                       March 31,
                (Dollars in millions)                                                                                                                          2014                2013
                FFELP Loan provision for loan losses                                                                                                       $     10               $     16
                FFELP Loan charge-offs                                                                                                                           22                     22

    Gains on Sales of Loans and Investments
        The decrease in gains on sales of loans and investments for the quarter ended March 31, 2014 from the year-ago period was the result of a $55 million
gain from the sale of the Residual Interest in a FFELP Loan securitization trust in the first-quarter 2013. We will continue to service the student loans in the
trusts that were sold under existing agreements. The first-quarter 2013 sale removed securitization trust assets of $3.8 billion and related liabilities of $3.7
billion from the balance sheet.

    Operating Expenses — FFELP Loans
       Operating expenses for our FFELP Loans segment primarily include the contractual rates we pay to service loans in term asset-backed securitization
trusts or a similar rate if a loan is not in a term financing facility (which is presented as an intercompany charge from the Business Services segment who
services the loans), the fees we pay for third-party loan servicing and costs incurred to acquire loans. The intercompany revenue charged by the

                                                                                                     66
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 71 of 1145 PageID #: 4857

Table of Contents

Business Services segment and included in those amounts was $118 million and $149 million for the quarters ended March 31, 2014 and 2013, respectively.
These amounts exceed the actual cost of servicing the loans. Operating expenses were 49 basis points and 52 basis points of average FFELP Loans in the
quarters ended March 31, 2014 and 2013, respectively. The decrease in operating expenses of $32 million in the quarter ended March 31, 2014 compared
with the year-ago period was primarily the result of the reduction in the average outstanding balance of our FFELP Loan portfolio.

Private Education Loans Segment
      The following table includes “Core Earnings” results for our Private Education Loans segment.

                                                                                                Three Months Ended
                                                                                                     March 31,                     % Increase (Decrease)
      (Dollars in millions)                                                              2014                        2013             2014 vs. 2013
      “Core Earnings” interest income:
         Private Education Loans                                                     $     644                  $      623                             3%
         Cash and investments                                                                1                           1                            —
      Total “Core Earnings” interest income                                                645                         624                             3
      Total “Core Earnings” interest expense                                               206                         203                             1
      Net “Core Earnings” interest income                                                  439                         421                             4
      Less: provision for loan losses                                                      175                         225                           (22)
      Net “Core Earnings” interest income after provision for loan
         losses                                                                            264                         196                            35
      Servicing revenue                                                                      1                          10                           (90)
      Direct operating expenses                                                             76                          67                            13
      Restructuring and other reorganization expenses                                       —                           —                             —
      Total expenses                                                                        76                          67                            13
      Income before income tax expense                                                     189                         139                            36
      Income tax expense                                                                    71                          52                            37
      “Core Earnings”                                                                $     118                  $       87                            36%

      Quarterly core earnings were $118 million, compared with $87 million in the year-ago quarter. The increase is primarily the result of a $50 million
decrease in the provision for Private Education Loan losses.

      First-quarter 2014 Private Education Loan portfolio results vs. first-quarter 2013 included:
      • Loan originations of $1.5 billion, up 8 percent.
      • Delinquencies of 90 days or more of 3.4 percent of loans in repayment, down from 3.9 percent.
      • Total delinquencies of 6.9 percent of loans in repayment, down from 7.8 percent.
      • Loans in forbearance of 3.7 percent of loans in repayment and forbearance, up from 3.4 percent.
      • Annualized charge-off rate of 2.8 percent of average loans in repayment, down from 3.0 percent.
      • Provision for Private Education Loan losses of $175 million, down from $225 million.
      • Core net interest margin, before loan loss provision, of 4.34 percent, up from 4.15 percent.
      • The portfolio balance, net of loan loss allowance, totaled $38.2 billion, a $692 million increase over the year-ago quarter.

                                                                              67
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 72 of 1145 PageID #: 4858

Table of Contents


   Private Education Loans Net Interest Margin
     The following table shows the “Core Earnings” basis Private Education Loans net interest margin along with reconciliation to the GAAP-basis Private
Education Loans net interest margin before provision for loan losses.
                                                                                                                                                              Three Months Ended
                                                                                                                                                                   March 31,
                                                                                                                                                           2014                2013
            “Core Earnings” basis Private Education Loan yield                                                                                                 6.47%                     6.35%
            Discount amortization                                                                                                                               .23                       .23
            “Core Earnings” basis Private Education Loan net yield                                                                                             6.70                      6.58
            “Core Earnings” basis Private Education Loan cost of funds                                                                                        (2.08)                    (2.02)
            “Core Earnings” basis Private Education Loan spread                                                                                                4.62                      4.56
            “Core Earnings” basis other interest-earning asset spread impact                                                                                   (.28)                     (.41)
            “Core Earnings” basis Private Education Loans net interest margin (1)                                                                              4.34%                     4.15%

            “Core Earnings” basis Private Education Loans net interest margin (1)                                                                             4.34%                     4.15%
            Adjustment for GAAP accounting treatment (2)                                                                                                      (.03)                     (.03)
            GAAP basis Private Education Loans net interest margin (1)                                                                                        4.31%                     4.12%
            (1)   The average balances of our Private Education Loans “Core Earnings” basis interest-earning assets for the respective periods are:

                                                                                                                                                          Three Months Ended
                                                                                                                                                                March 31,
                  (Dollars in millions)                                                                                                                 2014                2013
                  Private Education Loans                                                                                                             $ 38,945            $ 38,406
                  Other interest-earning assets                                                                                                           2,005               2,662
                  Total Private Education Loans “Core Earnings” basis interest-earning assets                                                         $   40,950             $   41,068

            (2)   Represents the reclassification of periodic interest accruals on derivative contracts from net interest income to other income and other derivative accounting adjustments. For further
                  discussion of these adjustments, see section titled “‘Core Earnings’ — Definition and Limitations — Difference between ‘Core Earnings’ and GAAP” above.


   Private Education Loan Provision for Loan Losses and Charge-Offs
      The following table summarizes the total Private Education Loan provision for loan losses and charge-offs.
                                                                                                                                                                 Three Months Ended
                                                                                                                                                                      March 31,
            (Dollars in millions)                                                                                                                             2014                2013
            Private Education Loan provision for loan losses                                                                                              $     175                 $     225
            Private Education Loan charge-offs                                                                                                                  218                       232

      In establishing the allowance for Private Education Loan losses as of March 31, 2014, we considered several factors with respect to our Private
Education Loan portfolio. In particular, we continue to see improvement in credit quality and continuing positive delinquency and charge-off trends in
connection with this portfolio. Improving credit quality is seen in higher FICO scores and cosigner rates as well as a more seasoned portfolio. Total loans
delinquent (as a percentage of loans in repayment) have decreased to 6.9 percent from 7.8 percent in the year-ago quarter. Loans greater than 90 days
delinquent (as a percentage of loans in repayment) have decreased to 3.4 percent from 3.9 percent in the year-ago quarter. The charge-off rate decreased to 2.8
percent from 3.0 percent in the year-ago quarter. Loans in forbearance (as a percentage of loans in repayment and forbearance) increased to 3.7 percent from
3.4 percent in the year-ago quarter.

                                                                                                    68
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 73 of 1145 PageID #: 4859

Table of Contents


      Apart from the overall improvements discussed above that had the effect of reducing the provision for loan losses in the first-quarter 2014 compared to
the year-ago quarter, Private Education Loans that have defaulted between 2008 and 2013 for which we have previously charged off estimated losses have, to
varying degrees, not met our post-default recovery expectations to date and may continue to not do so. Our allowance for loan losses takes into account these
potential recovery uncertainties. See “Financial Condition — Private Education Loans Portfolio Performance — Receivable for Partially Charged-Off Private
Education Loans” for further discussion.

      The Private Education Loan provision for loan losses was $175 million in the first quarter of 2014, down $50 million from the first quarter of 2013. The
decline was a result of the overall improvement in credit quality and performance trends discussed above, leading to decreases in expected future charge-offs.

      For a more detailed discussion of our policy for determining the collectability of Private Education Loans and maintaining our allowance for Private
Education Loan losses, see Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Critical Accounting Policies
and Estimates — Allowance for Loan Losses” in our Annual Report on Form 10-K for the year ended December 31, 2013.

    Operating Expenses — Private Education Loans Segment
       Operating expenses for our Private Education Loans segment include costs incurred to originate Private Education Loans and to service and collect on
our Private Education Loan portfolio. The increase in operating expenses of $9 million in the quarter ended March 31, 2014 compared with the year-ago
quarter was primarily the result of increased account resolution activity on the portfolio which contributed to significant improvements in delinquency and
charge-off rates. Direct operating expenses as a percentage of revenues (revenues calculated as net interest income after provision plus total other income)
were 29 percent and 33 percent in the quarters ended March 31, 2014 and 2013, respectively.

Business Services Segment
        The following table includes “Core Earnings” results for our Business Services segment.

                                                                                                                 Three Months Ended             % Increase
                                                                                                                      March 31,                  (Decrease)
(Dollars in millions)                                                                                         2014                2013         2014 vs. 2013
Net interest income                                                                                       $        1           $         1               —%
Servicing revenue:
   Intercompany loan servicing                                                                                  118                 149                (21)
   Third-party loan servicing                                                                                    40                  27                 48
   Guarantor servicing                                                                                            9                  10                (10)
Total servicing revenue                                                                                         167                 186                (10)
Contingency revenue                                                                                             111                  99                 12
Other Business Services revenue                                                                                   8                   7                 14
Total other income                                                                                              286                 292                 (2)
Direct operating expenses                                                                                       106                  95                 12
Restructuring and other reorganization expenses                                                                  —                   —                  —
Total expenses                                                                                                  106                  95                 12
Income from continuing operations, before income tax expense                                                    181                 198                 (9)
Income tax expense                                                                                               68                  73                 (7)
Net income from continuing operations                                                                           113                 125                (10)
Income from discontinued operations, net of tax expense                                                          —                    1               (100)
“Core Earnings”                                                                                           $     113            $    126                (10)%

                                                                              69
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 74 of 1145 PageID #: 4860

Table of Contents

      Business services “Core Earnings” were $113 million in first-quarter 2014, compared with $126 million in the year-ago quarter. The decrease is
primarily due to the lower balance of FFELP Loans we serviced.

       Our Business Services segment includes intercompany loan servicing fees from servicing the FFELP Loans in our FFELP Loans segment. The average
balance of this portfolio was $103 billion and $121 billion for the quarters ended March 31, 2014 and 2013, respectively. The decline in average balance of
FFELP loans outstanding along with the related intercompany loan servicing revenue from the year-ago period is primarily the result of normal amortization
of the portfolio, as well as the sale of our Residual Interests in $12 billion of securitized FFELP loans in the first half of 2013.

      Third-party loan servicing income for the current quarter compared with the prior-year period increased $13 million, primarily due to the increase in
ED servicing revenue (discussed below) as well as a result of the sale of Residual Interests in FFELP Loan securitization trusts in 2013. (See “FFELP Loans
Segment” for further discussion.) When we sold the Residual Interests, we retained the right to service the loans in the trusts. As such, servicing income that
had previously been recorded as intercompany loan servicing is now recognized as third-party loan servicing income.

      We are servicing approximately 5.8 million accounts under the ED Servicing Contract as of March 31, 2014, compared with 5.7 million and
4.8 million accounts serviced at December 31, 2013 and March 31, 2013, respectively. Third-party loan servicing fees in the quarters ended March 31, 2014
and 2013 included $31 million and $23 million, respectively, of servicing revenue related to the ED Servicing Contract.

       Our contingency revenue consists of fees we receive for asset recovery on delinquent debt on behalf of third-party clients performed on a contingent
basis. Contingency revenue increased $12 million in the current quarter compared with the year-ago quarter as a result of the higher asset recovery volume.

      The following table presents the outstanding inventory of contingent asset recovery receivables that our Business Services segment will collect on
behalf of others. We expect the inventory of FFELP contingent asset recovery receivables to decline over time as a result of the elimination of FFELP.
                                                                                                   March 31,          December 31,         March 31,
            (Dollars in millions)                                                                    2014                 2013               2013
            Contingent asset recovery receivables:
              Student loans                                                                        $13,168            $ 13,481             $13,549
              Other                                                                                  2,734               2,693               2,239
            Total                                                                                  $15,902            $ 16,174             $15,788

      In 2013, we sold our Campus Solutions and 529 college savings plan administration. The results related to these businesses for all periods presented
have been reclassified as discontinued operations and are shown on an after-tax basis.

      Revenues related to services performed on FFELP Loans accounted for 76 percent and 80 percent, respectively, of total segment revenues for the
quarters ended March 31, 2014 and 2013.

Operating Expenses — Business Services Segment
       Operating expenses for our Business Services segment primarily include costs incurred to service our FFELP Loan portfolio, third-party servicing and
asset recovery costs, and other operating costs. The increase in operating expenses of $11 million in the quarter ended March 31, 2014, respectively,
compared with the year-ago period was primarily the result of an increase in our third-party servicing and asset recovery activities. This increase in activity
resulted in a $26 million increase in related revenue over the same period.

                                                                               70
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 75 of 1145 PageID #: 4861

Table of Contents


Other Segment
        The following table includes “Core Earnings” results of our Other segment.
                                                                                                          Three Months Ended
                                                                                                               March 31,                       % Increase (Decrease)
(Dollars in millions)                                                                              2014                        2013               2014 vs. 2013
Net interest loss after provision for loan losses                                              $     (17)                 $           (8)                     113%
Gains (losses) on sales of loans and investments                                                      —                               —                        —
Gains on debt repurchases                                                                             —                               29                     (100)
Other                                                                                                  3                              —                       100
Total other income                                                                                     3                              29                      (90)
Direct operating expenses                                                                            105                               3                    3,400
Overhead expenses:
   Corporate overhead                                                                                  40                          35                           14
   Unallocated information technology costs                                                            32                          27                           19
Total overhead expenses                                                                                72                          62                           16
Total operating expenses                                                                              177                          65                          172
Restructuring and other reorganization expenses                                                        26                          10                          160
Total expenses                                                                                        203                          75                          171
Loss before income tax benefit                                                                       (217)                        (54)                         302
Income tax benefit                                                                                    (83)                        (20)                         315
“Core Earnings” (loss)                                                                         $     (134)                $       (34)                         294%

Net Interest Loss after Provision for Loan Losses
      Net interest loss after provision for loan losses includes net interest income related to our corporate liquidity portfolio as well as net interest income
and provision expense related to our mortgage and consumer loan portfolios.

Gains on Debt Repurchases
       We repurchased $0 million and $927 million face amount of our debt for the quarters ended March 31, 2014 and 2013, respectively. Debt repurchase
activity will fluctuate based on market fundamentals and our liability management strategy.

Direct Operating Expenses — Other Segment
       The primary driver of the increase in direct operating expenses was $103 million of additional reserve recorded in 2014 for pending regulatory matters
(see Part II. “Other Information,” Item 1. “Legal Proceedings—Regulatory Matters”).

Overhead — Other Segment
      Corporate overhead is comprised of costs related to executive management, the board of directors, accounting, finance, legal, human resources and
stock-based compensation expense. Unallocated information technology costs are related to infrastructure and operations. The increase in overhead from
fourth-quarter 2013 was primarily the result of $10 million of seasonal stock-based compensation expense.

                                                                                71
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 76 of 1145 PageID #: 4862

Table of Contents


Restructuring and Other Reorganization Expenses — Other Segment
      Restructuring and other reorganization expenses for the quarter ended March 31, 2014 were $26 million compared with $10 million in the year-ago
quarter. For the quarter ended March 31, 2014, these consisted of expenses primarily related to third-party costs incurred in connection with the Company’s
previously announced plan to separate its existing organization into two, distinct publicly traded companies.

Financial Condition
      This section provides additional information regarding the changes in our loan portfolio assets and related liabilities as well as credit quality and
performance indicators related to our loan portfolio.

Average Balance Sheets — GAAP
      The following table reflects the rates earned on interest-earning assets and paid on interest-bearing liabilities and reflects our net interest margin on a
consolidated basis.

                                                                                                                                                            Three Months Ended March 31,
                                                                                                                                                         2014                       2013
(Dollars in millions)                                                                                                                               Balance      Rate       Balance                  Rate
Average Assets
FFELP Loans                                                                                                                                       $103,734         2.53%       $121,855              2.45%
Private Education Loans                                                                                                                             38,945         6.70          38,406              6.58
Other loans                                                                                                                                             98         9.69             133              9.36
Cash and investments                                                                                                                                 8,080          .17           9,878               .19
Total interest-earning assets                                                                                                                      150,857         3.48%        170,272              3.25%
Non-interest-earning assets                                                                                                                          4,124                        4,567
Total assets                                                                                                                                      $154,981                     $174,839
Average Liabilities and Equity
Short-term borrowings                                                                                                                             $ 13,258          .82%       $ 19,070              1.03%
Long-term borrowings                                                                                                                               133,116         1.53         146,977              1.44
Total interest-bearing liabilities                                                                                                                 146,374         1.47%        166,047              1.39%
Non-interest-bearing liabilities                                                                                                                     2,982                        3,674
Equity                                                                                                                                               5,625                        5,118
Total liabilities and equity                                                                                                                      $154,981                     $174,839
Net interest margin                                                                                                                                                2.06%                             1.89%

Rate/Volume Analysis — GAAP
        The following rate/volume analysis shows the relative contribution of changes in interest rates and asset volumes.

                                                                                                                               Increase                   Change Due To(1)
                        (Dollars in millions)                                                                                 (Decrease)              Rate            Volume
                        Three Months Ended March 31, 2014 vs. 2013
                        Interest income                                                                                       $     (70)             $ 92                 $ (162)
                        Interest expense                                                                                            (41)               29                    (70)
                        Net interest income                                                                                   $     (29)             $ 66                 $ (95)
                         (1)   Changes in income and expense due to both rate and volume have been allocated in proportion to the relationship of the absolute dollar amounts of the change in each. The
                               changes in income and expense are calculated independently for each line in the table. The totals for the rate and volume columns are not the sum of the individual lines.

                                                                                                    72
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 77 of 1145 PageID #: 4863

Table of Contents

      Summary of our Student Loan Portfolio
      Ending Student Loan Balances, net

                                                                                                                                       March 31, 2014
                                                                                                    FFELP              FFELP                 Total              Private
                                                                                                 Stafford and        Consolidation          FFELP              Education        Total
(Dollars in millions)                                                                                Other              Loans               Loans               Loans          Portfolio
Total student loan portfolio:
   In-school (1)                                                                                 $    682            $        —            $    682            $ 3,001     $  3,683
   Grace, repayment and other(2)                                                                   37,886                 63,159            101,045             36,599      137,644
Total, gross                                                                                       38,568                 63,159            101,727             39,600      141,327
Unamortized premium/(discount)                                                                        589                    426              1,015               (681)         334
Receivable for partially charged-off loans                                                             —                      —                  —               1,297        1,297
Allowance for loan losses                                                                             (69)                   (38)              (107)            (2,059)      (2,166)
Total student loan portfolio                                                                     $ 39,088            $    63,547           $102,635            $38,157     $140,792
% of total FFELP                                                                                           38%                 62%               100%
% of total                                                                                                 28%                 45%                73%                27%            100%

                                                                                                                                      December 31, 2013
                                                                                                    FFELP              FFELP                 Total              Private
                                                                                                 Stafford and        Consolidation          FFELP              Education        Total
(Dollars in millions)                                                                                Other              Loans                Loans              Loans          Portfolio
Total student loan portfolio:
   In-school (1)                                                                                 $    742            $        —            $    742            $ 2,629     $  3,371
   Grace, repayment and other(2)                                                                   38,752                 64,178            102,930             36,371      139,301
Total, gross                                                                                       39,494                 64,178            103,672             39,000      142,672
Unamortized premium/(discount)                                                                        602                    433              1,035               (704)         331
Receivable for partially charged-off loans                                                             —                      —                  —               1,313        1,313
Allowance for loan losses                                                                             (75)                   (44)              (119)            (2,097)      (2,216)
Total student loan portfolio                                                                     $ 40,021            $    64,567           $104,588            $37,512     $142,100
% of total FFELP                                                                                           38%                 62%               100%
% of total                                                                                                 28%                 46%                74%                26%            100%
(1)   Loans for customers still attending school and are not yet required to make payments on the loan.
(2)   Includes loans in deferment or forbearance.


Average Student Loan Balances (net of unamortized premium/discount)

                                                                                                                            Three Months Ended March 31, 2014
                                                                                             FFELP                 FFELP                    Total              Private
                                                                                          Stafford and           Consolidation             FFELP              Education         Total
(Dollars in millions)                                                                         Other                 Loans                  Loans               Loans           Portfolio
Total                                                                                     $ 39,682               $   64,052             $103,734             $38,945       $142,679
% of FFELP                                                                                      38%                      62%                 100%
% of total                                                                                      28%                      45%                  73%                   27%             100%

                                                                                                                            Three Months Ended March 31, 2013
                                                                                             FFELP                 FFELP                    Total              Private
                                                                                          Stafford and           Consolidation             FFELP              Education         Total
(Dollars in millions)                                                                         Other                 Loans                  Loans               Loans           Portfolio
Total                                                                                     $ 43,721               $   78,134             $121,855             $38,406       $160,261
% of FFELP                                                                                      36%                      64%                 100%
% of total                                                                                      27%                      49%                  76%                   24%             100%

                                                                                                          73
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 78 of 1145 PageID #: 4864

Table of Contents


Student Loan Activity

                                                                                                                                         Three Months Ended March 31, 2014
                                                                                                          FFELP                   FFELP                 Total           Total Private
                                                                                                       Stafford and             Consolidation          FFELP             Education                             Total
(Dollars in millions)                                                                                      Other                   Loans               Loans               Loans                              Portfolio
Beginning balance                                                                                      $ 40,021                 $     64,567               $104,588                $ 37,512                 $142,100
Acquisitions and originations                                                                               278                          175                    453                   1,522                    1,975
Capitalized interest and premium/discount amortization                                                      307                          304                    611                     211                      822
Consolidations to third parties                                                                            (404)                        (277)                  (681)                    (33)                    (714)
Sales                                                                                                        —                            —                      —                       —                        —
Repayments and other                                                                                     (1,114)                      (1,222)                (2,336)                 (1,055)                  (3,391)
Ending balance                                                                                         $ 39,088                 $     63,547               $102,635                $ 38,157                 $140,792

                                                                                                                                         Three Months Ended March 31, 2013
                                                                                                          FFELP                   FFELP                 Total           Total Private
                                                                                                       Stafford and             Consolidation          FFELP             Education                             Total
(Dollars in millions)                                                                                      Other                   Loans               Loans               Loans                              Portfolio
Beginning balance                                                                                      $ 44,289                 $     81,323               $125,612                $ 36,934                 $162,546
Acquisitions and originations                                                                               101                           53                    154                   1,405                    1,559
Capitalized interest and premium/discount amortization                                                      295                          313                    608                     200                      808
Consolidations to third parties                                                                            (445)                        (275)                  (720)                    (24)                    (744)
Sales(1)                                                                                                    (72)                      (3,749)                (3,821)                     —                    (3,821)
Repayments and other                                                                                     (1,163)                      (1,475)                (2,638)                 (1,050)                  (3,688)
Ending balance                                                                                         $ 43,005                 $     76,190               $119,195                $ 37,465                 $156,660
(1)   Includes $3.7 billion of student loans in connection with the sale of Residual Interests in FFELP Loan securitization trusts.


Student Loan Allowance for Loan Losses Activity

                                                                                                                                                       Three Months Ended March 31,
                                                                                                                                           2014                                                 2013
                                                                                                                                         Private                                              Private
                                                                                                                        FFELP           Education           Total            FFELP           Education           Total
(Dollars in millions)                                                                                                   Loans            Loans             Portfolio         Loans            Loans             Portfolio
Beginning balance                                                                                                       $ 119           $ 2,097            $2,216            $ 159           $ 2,171            $2,330
Less:
   Charge-offs(1)                                                                                                           (22)             (218)             (240)            (22)              (232)            (254)
   Student loan sales                                                                                                        —                 —                 —               (6)                —                (6)
Plus:
   Provision for loan losses                                                                                               10               175               185               16               225               241
   Reclassification of interest reserve(2)                                                                                 —                  5                 5               —                  6                 6
Ending balance                                                                                                          $ 107           $ 2,059            $2,166            $ 147           $ 2,170            $2,317
Troubled debt restructuring (3)                                                                                         $ —             $ 9,241            $9,241            $ —             $ 7,714            $7,714
(1)   Charge-offs are reported net of expected recoveries. For Private Education Loans, the expected recovery amount is transferred to the receivable for partially charged-off loan balance. Charge-offs include charge-
      offs against the receivable for partially charged-off loans which represents the difference between what was expected to be collected and any shortfalls in what was actually collected in the period. See
      “Receivable for Partially Charged-Off Private Education Loans” for further discussion.
(2)   Represents the additional allowance related to the amount of uncollectible interest reserved within interest income that is transferred in the period to the allowance for loan losses when interest is capitalized to
      a loan’s principal balance.
(3)   Represents the recorded investment of loans classified as troubled debt restructuring.

                                                                                                             74
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 79 of 1145 PageID #: 4865

Table of Contents


Private Education Loan Originations
          The following table summarizes our Private Education Loan originations.

                                                                                                                                                                       Three Months Ended
                                                                                                                                                                            March 31,
                  (Dollars in millions)                                                                                                                               2014            2013
                  Smart Option — interest only (1)                                                                                                                  $ 372             $   365
                  Smart Option — fixed pay (1)                                                                                                                          483               439
                  Smart Option — deferred (1)                                                                                                                           661               590
                  Other                                                                                                                                                  14                17
                  Total Private Education Loan originations                                                                                                         $ 1,530           $ 1,411
                  (1)   Interest only, fixed pay and deferred describe the payment option while in school or in grace period. See “Consumer Loans Portfolio Performance — Private Education Loan Repayment
                        Options” for further discussion.


FFELP Loan Portfolio Performance
FFELP Loan Delinquencies and Forbearance
          The table below presents our FFELP Loan delinquency trends.

                                                                                                                                                                   FFELP Loan Delinquencies
                                                                                                                                                                          March 31,
                                                                                                                                                            2014                                2013
(Dollars in millions)                                                                                                                             Balance              %              Balance             %
Loans in-school/grace/deferment (1)                                                                                                             $ 13,016                            $ 17,324
Loans in forbearance(2)                                                                                                                           15,650                              15,430
Loans in repayment and percentage of each status:
  Loans current                                                                                                                                     62,721            85.9%               71,792         84.2%
  Loans delinquent 31-60 days(3)                                                                                                                     3,059             4.2                 4,186          4.9
  Loans delinquent 61-90 days(3)                                                                                                                     1,784             2.4                 2,441          2.9
  Loans delinquent greater than 90 days(3)                                                                                                           5,497             7.5                 6,885          8.0
Total FFELP Loans in repayment                                                                                                                      73,061            100%                85,304         100%
Total FFELP Loans, gross                                                                                                                         101,727                             118,058
FFELP Loan unamortized premium                                                                                                                     1,015                               1,284
Total FFELP Loans                                                                                                                                102,742                             119,342
FFELP Loan allowance for losses                                                                                                                     (107)                               (147)
FFELP Loans, net                                                                                                                                $102,635                            $119,195
Percentage of FFELP Loans in repayment                                                                                                                                71.8%                              72.3%
Delinquencies as a percentage of FFELP Loans in repayment                                                                                                             14.2%                              15.8%
FFELP Loans in forbearance as a percentage of loans in repayment and forbearance                                                                                      17.6%                              15.3%
(1)   Loans for customers who may still be attending school or engaging in other permitted educational activities and are not required to make payments on the loans, e.g., residency periods for medical students
      or a grace period for bar exam preparation, as well as loans for customers who have requested extension of grace period during employment transition or who have temporarily ceased making payments due to
      hardship or other factors.
(2)   Loans for customers who have used their allowable deferment time or do not qualify for deferment, that need additional time to obtain employment or who have temporarily ceased making payments due to
      hardship or other factors.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.

                                                                                                        75
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 80 of 1145 PageID #: 4866

Table of Contents

        Allowance for FFELP Loan Losses
        The following table summarizes changes in the allowance for FFELP Loan losses.

                                                                                                Three Months Ended
                                                                                                     March 31,
(Dollars in millions)                                                                        2014                2013
Allowance at beginning of period                                                                119                159
Provision for FFELP Loan losses                                                                  10                 16
Charge-offs                                                                                     (22)               (22)
Student loan sales                                                                               —                  (6)
Allowance at end of period                                                               $      107          $     147
Charge-offs as a percentage of average loans in
   repayment (annualized)                                                                      .12%                .10%
Charge-offs as a percentage of average loans in repayment and forbearance (annualized)         .10%                .09%
Allowance as a percentage of ending total loans, gross                                         .10%                .12%
Allowance as a percentage of ending loans in repayment                                         .15%                .17%
Allowance coverage of charge-offs (annualized)                                                 1.2                 1.6
Ending total loans, gross                                                                $101,727            $118,058
Average loans in repayment                                                               $ 73,496            $ 87,256
Ending loans in repayment                                                                $ 73,061            $ 85,304

                                                                            76
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 81 of 1145 PageID #: 4867

Table of Contents


Private Education Loans Portfolio Performance
Private Education Loan Delinquencies and Forbearance
          The table below presents our Private Education Loan delinquency trends.

                                                                                                                                                            Private Education Loan Delinquencies
                                                                                                                                                                         March 31,
                                                                                                                                                              2014                         2013
(Dollars in millions)                                                                                                                                 Balance         %            Balance                  %
Loans in-school/grace/deferment (1)                                                                                                                  $ 7,075                           $ 6,434
Loans in forbearance(2)                                                                                                                                1,216                             1,101
Loans in repayment and percentage of each status:
  Loans current                                                                                                                                        29,156           93.1%            29,069            92.2%
  Loans delinquent 31-60 days(3)                                                                                                                          655            2.1                731             2.3
  Loans delinquent 61-90 days(3)                                                                                                                          430            1.4                491             1.6
  Loans delinquent greater than 90 days(3)                                                                                                              1,068            3.4              1,242             3.9
Total Private Education Loans in repayment                                                                                                             31,309           100%             31,533            100%
Total Private Education Loans, gross                                                                                                                  39,600                            39,068
Private Education Loan unamortized discount                                                                                                             (681)                             (772)
Total Private Education Loans                                                                                                                         38,919                            38,296
Private Education Loan receivable for partially charged-off loans                                                                                      1,297                             1,339
Private Education Loan allowance for losses                                                                                                           (2,059)                           (2,170)
Private Education Loans, net                                                                                                                         $38,157                           $37,465
Percentage of Private Education Loans in repayment                                                                                                                      79.1%                              80.7%
Delinquencies as a percentage of Private Education Loans in repayment                                                                                                     6.9%                               7.8%
Loans in forbearance as a percentage of loans in repayment and forbearance                                                                                                3.7%                               3.4%
Loans in repayment greater than 12 months as a percentage of loans in repayment (4)                                                                                     84.8%                              79.1%
(1)   Deferment includes customers who have returned to school or are engaged in other permitted educational activities and are not required to make payments on their loans, e.g., residency periods for medical
      students or a grace period for bar exam preparation.
(2)   Loans for customers who have requested extension of grace period generally during employment transition or who have temporarily ceased making full payments due to hardship or other factors, consistent
      with established loan program servicing policies and procedures.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.
(4)   Based on number of months in an active repayment status for which a scheduled monthly payment was due.

                                                                                                         77
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 82 of 1145 PageID #: 4868

Table of Contents

Allowance for Private Education Loan Losses
          The following table summarizes changes in the allowance for Private Education Loan losses.

                                                                                                                                                                                          Three Months Ended
                                                                                                                                                                                               March 31,
(Dollars in millions)                                                                                                                                                                   2014              2013
Allowance at beginning of period                                                                                                                                                     $ 2,097                $ 2,171
Provision for Private Education Loan losses                                                                                                                                              175                    225
Charge-offs(1)                                                                                                                                                                          (218)                  (232)
Reclassification of interest reserve(2)                                                                                                                                                    5                      6
Allowance at end of period                                                                                                                                                           $ 2,059                $ 2,170
Charge-offs as a percentage of average loans in repayment (annualized)                                                                                                                    2.8%                   3.0%
Charge-offs as a percentage of average loans in repayment and forbearance (annualized)                                                                                                    2.7%                   2.9%
Allowance as a percentage of ending total loans                                                                                                                                           5.0%                   5.4%
Allowance as a percentage of ending loans in repayment                                                                                                                                    6.6%                   6.9%
Average coverage of charge-offs (annualized)                                                                                                                                              2.3                    2.3
Ending total loans(3)                                                                                                                                                                $40,897                $40,407
Average loans in repayment                                                                                                                                                           $31,416                $31,645
Ending loans in repayment                                                                                                                                                            $31,309                $31,533
(1)   Charge-offs are reported net of expected recoveries. The expected recovery amount is transferred to the receivable for partially charged-off loan balance. Charge-offs include charge-offs against the receivable for
      partially charged-off loans which represents the difference between what was expected to be collected and any shortfalls in what was actually collected in the period. See “Receivable for Partially Charged-Off
      Private Education Loans” for further discussion.
(2)   Represents the additional allowance related to the amount of uncollectible interest reserved within interest income that is transferred in the period to the allowance for loan losses when interest is capitalized to
      a loan’s principal balance.
(3)   Ending total loans represents gross Private Education Loans, plus the receivable for partially charged-off loans.

                                                                                                             78
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 83 of 1145 PageID #: 4869

Table of Contents

          The following table provides the detail for our traditional and non-traditional Private Education Loans for the quarters ended.

                                                                                                                    March 31, 2014                               March 31, 2013
                                                                                                                         Non-                                         Non-
(Dollars in millions)                                                                            Traditional         Traditional         Total     Traditional    Traditional         Total
Ending total loans(1)                                                                            $ 37,617                $ 3,280     $40,897       $ 36,746        $ 3,661        $40,407
Ending loans in repayment                                                                          29,116                  2,193      31,309         29,022          2,511         31,533
Private Education Loan allowance for losses                                                         1,583                    476       2,059          1,643            527          2,170
Charge-offs as a percentage of average loans in repayment
   (annualized)                                                                                           2.3%                9.5%          2.8%          2.5%           8.7%            3.0%
Allowance as a percentage of ending total loan balance                                                    4.2%               14.5%          5.0%          4.5%          14.4%            5.4%
Allowance as a percentage of ending loans in repayment                                                    5.4%               21.7%          6.6%          5.7%          21.0%            6.9%
Average coverage of charge-offs (annualized)                                                              2.3                 2.3           2.3           2.3            2.4             2.3
Delinquencies as a percentage of Private Education Loans in
   repayment                                                                                              6.0%               18.3%          6.9%          6.7%          20.5%            7.8%
Delinquencies greater than 90 days as a percentage of Private
   Education Loans in repayment                                                                           2.9%               10.0%          3.4%          3.3%          11.2%            3.9%
Loans in forbearance as a percentage of loans in repayment and
   forbearance                                                                                            3.5%                6.3%          3.7%          3.2%            5.1%           3.4%
Loans that entered repayment during the period (2)                                               $       528             $    11     $     539     $     553       $      23      $     576
Percentage of Private Education Loans with a cosigner                                                     71%                 31%           68%           69%             30%            66%
Average FICO at origination                                                                              730                 625           723           728             624            720
(1)   Ending total loans represent gross Private Education Loans, plus the receivable for partially charged-off loans.
(2)   Includes loans that are required to make a payment for the first time.

      As part of concluding on the adequacy of the allowance for loan losses, we review key allowance and loan metrics. The most significant of these
metrics considered are the allowance coverage of charge-offs ratio; the allowance as a percentage of total loans and of loans in repayment; and delinquency
and forbearance percentages.

Receivable for Partially Charged-Off Private Education Loans
       At the end of each month, for loans that are 212 days past due, we charge off the estimated loss of a defaulted loan balance. Actual recoveries are
applied against the remaining loan balance that was not charged off. We refer to this remaining loan balance as the “receivable for partially charged-off
loans.” If actual periodic recoveries are less than expected, the difference is immediately charged off through the allowance for loan losses with an offsetting
reduction in the receivable for partially charged-off Private Education Loans. If actual periodic recoveries are greater than expected, they will be reflected as a
recovery through the allowance for Private Education Loan losses once the cumulative recovery amount exceeds the cumulative amount originally expected
to be recovered. Private Education Loans which defaulted between 2008 and 2013 for which we have previously charged off estimated losses have, to
varying degrees, not met our post-default recovery expectations to date and may continue not to do so. According to our policy, we have been charging off
these periodic shortfalls in expected recoveries against our allowance for Private Education Loan losses and the related receivable for partially charged-off
Private Education Loans and we will continue to do so. There was $334 million and $209 million in the allowance for Private Education Loan losses at
March 31, 2014 and 2013, respectively, providing for possible additional future charge-offs related to the receivable for partially charged-off Private
Education Loans (see “Private Education Loans Segment — Private Education Loan Provision for Loan Losses and Charge-Offs” for a further discussion).

                                                                                                           79
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 84 of 1145 PageID #: 4870

Table of Contents


      The following table summarizes the activity in the receivable for partially charged-off Private Education Loans.
                                                                                                                                                                  Three Months Ended
                                                                                                                                                                       March 31,
            (Dollars in millions)                                                                                                                                2014            2013
            Receivable at beginning of period                                                                                                                 $ 1,313              $ 1,347
            Expected future recoveries of current period defaults(1)                                                                                               71                   78
            Recoveries(2)                                                                                                                                         (61)                 (68)
            Charge-offs(3)                                                                                                                                        (26)                 (18)
            Receivable at end of period                                                                                                                         1,297                1,339
            Allowance for estimated recovery shortfalls(4)                                                                                                       (334)                (209)
            Net receivable at end of period                                                                                                                   $ 963                $ 1,130
            (1)   Represents the difference between the defaulted loan balance and our estimate of the amount to be collected in the future.
            (2)   Current period cash recoveries.
            (3)   Represents the current period recovery shortfall — the difference between what was expected to be collected and what was actually collected. These amounts are included in total charge-offs
                  as reported in the “Allowance for Private Education Loan Losses” table.
            (4)   The allowance for estimated recovery shortfalls of the receivable for partially charged-off Private Education Loans is a component of the $2.1 billion and $2.2 billion overall allowance for
                  Private Education Loan losses as of March 31, 2014 and 2013, respectively.


Use of Forbearance as a Private Education Loan Recovery Tool
        Forbearance involves granting the customer a temporary cessation of payments (or temporary acceptance of smaller than scheduled payments) for a
specified period of time. Using forbearance extends the original term of the loan. Forbearance does not grant any reduction in the total repayment obligation
(principal or interest). While in forbearance status, interest continues to accrue and is capitalized to principal when the loan re-enters repayment status. Our
forbearance policies include limits on the number of forbearance months granted consecutively and the total number of forbearance months granted over the
life of the loan. In some instances, we require good-faith payments before granting forbearance. Exceptions to forbearance policies are permitted when such
exceptions are judged to increase the likelihood of recovery of the loan. Forbearance as a recovery tool is used most effectively when applied based on a
customer’s unique situation, including historical information and judgments. We leverage updated customer information and other decision support tools to
best determine who will be granted forbearance based on our expectations as to a customer’s ability and willingness to repay their obligation. This strategy is
aimed at mitigating the overall risk of the portfolio as well as encouraging cash resolution of delinquent loans.

       Forbearance may be granted to customers who are exiting their grace period to provide additional time to obtain employment and income to support
their obligations, or to current customers who are faced with a hardship and request forbearance time to provide temporary payment relief. In these
circumstances, a customer’s loan is placed into a forbearance status in limited monthly increments and is reflected in the forbearance status at month-end
during this time. At the end of their granted forbearance period, the customer will enter repayment status as current and is expected to begin making their
scheduled monthly payments on a go-forward basis.

      Forbearance may also be granted to customers who are delinquent in their payments. In these circumstances, the forbearance cures the delinquency and
the customer is returned to a current repayment status. In more limited instances, delinquent customers will also be granted additional forbearance time.

       The table below reflects the historical effectiveness of using forbearance. Our experience has shown that three years after being granted forbearance for
the first time, 66 percent of the loans are current, paid in full, or receiving an in-school grace or deferment, and 20 percent have defaulted. The default
experience associated with

                                                                                                    80
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 85 of 1145 PageID #: 4871

Table of Contents

loans which utilize forbearance is considered in our allowance for loan losses. The number of loans in a forbearance status as a percentage of loans in
repayment and forbearance increased to 3.7 percent in the first quarter of 2014 compared with 3.4 percent in the year-ago quarter. As of March 31, 2014,
one percent of loans in current status were delinquent as of the end of the prior month, but were granted a forbearance that made them current as of March 31,
2014 (customers made payments on approximately 34 percent of these loans as a prerequisite to being granted forbearance).

                                          Tracking by First Time in Forbearance Compared to All Loans Entering Repayment —
                                                                  Portfolio data through March 31, 2014
                                                                        Status distribution                                          Status distribution
                                                                          36 months after                   Status distribution        36 months after
                                                                           being granted                      36 months after      entering repayment for
                                                                            forbearance                     entering repayment      loans never entering
                                                                          for the first time                     (all loans)             forbearance
      In-school/grace/deferment                                                     9.8%                                  9.1%                      5.5%
      Current                                                                      51.2                                  59.9                      67.7
      Delinquent 31-60 days                                                         3.1                                   2.0                        .4
      Delinquent 61-90 days                                                         1.9                                   1.1                        .1
      Delinquent greater than 90 days                                               4.7                                   2.7                        .3
      Forbearance                                                                   3.8                                   3.0                        —
      Defaulted                                                                    20.2                                  11.4                       7.6
      Paid                                                                          5.3                                  10.8                      18.4
      Total                                                                        100%                                  100%                      100%

       The tables below show the composition and status of the Private Education Loan portfolio aged by number of months in active repayment status
(months for which a scheduled monthly payment was due). As indicated in the tables, the percentage of loans that are delinquent greater than 90 days or that
are in forbearance status decreases the longer the loans have been in active repayment status.

      At March 31, 2014, loans in forbearance status as a percentage of loans in repayment and forbearance were 7.2 percent for loans that have been in
active repayment status for less than 25 months. The percentage drops to 1.3 percent for loans that have been in active repayment status for more than
48 months. Approximately 63 percent of our Private Education Loans in forbearance status has been in active repayment status less than 25 months.

      At March 31, 2014, loans in repayment that are delinquent greater than 90 days as a percentage of loans in repayment were 5.0 percent for loans that
have been in active repayment status for less than 25 months. The percentage drops to 1.9 percent for loans that have been in active repayment status for more
than 48 months. Approximately 46 percent of our Private Education Loans in repayment that are delinquent greater than 90 days status has been in active
repayment status less than 25 months.

                                                                                   81
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 86 of 1145 PageID #: 4872

Table of Contents

(Dollars in millions)                                                                                   Monthly Scheduled Payments Due                           Not Yet in
March 31, 2014                                                                     0 to 12        13 to 24       25 to 36     37 to 48    More than 48           Repayment        Total
Loans in-school/grace/deferment                                                    $ —            $     —        $     —      $     —     $         —            $    7,075      $ 7,075
Loans in forbearance                                                                   559             208            177          121             151                   —         1,216
Loans in repayment — current                                                        4,271           4,580          4,611        4,609           11,085                   —        29,156
Loans in repayment — delinquent 31-60 days                                             147             134            121           95             158                   —           655
Loans in repayment — delinquent 61-90 days                                              98              94             79           62              97                   —           430
Loans in repayment — delinquent greater than 90 days                                   230             266            198          151             223                   —         1,068
Total                                                                              $ 5,305        $ 5,282        $ 5,186     $ 5,038      $     11,714           $    7,075       39,600
Unamortized discount                                                                                                                                                                   (681)
Receivable for partially charged-off loans                                                                                                                                            1,297
Allowance for loan losses                                                                                                                                                            (2,059)
Total Private Education Loans, net                                                                                                                                               $38,157
Loans in forbearance as a percentage of loans in repayment and forbearance           10.5%            3.9%           3.4%        2.4%                1.3%               —%              3.7%
Loans in repayment — delinquent greater than 90 days as a percentage of loans in
   repayment                                                                          4.8%            5.2%           4.0%        3.1%                1.9%               —%              3.4%


(Dollars in millions)                                                                                   Monthly Scheduled Payments Due                           Not Yet in
March 31, 2013                                                                     0 to 12        13 to 24       25 to 36     37 to 48    More than 48           Repayment        Total
Loans in-school/grace/deferment                                                    $ —            $     —        $     —      $     —     $         —            $    6,434      $ 6,434
Loans in forbearance                                                                   587             184            145           79             106                   —         1,101
Loans in repayment — current                                                        5,645           5,156          5,345        4,505            8,418                   —        29,069
Loans in repayment — delinquent 31-60 days                                             252             139            132           85             123                   —           731
Loans in repayment — delinquent 61-90 days                                             189              95             82           54              71                   —           491
Loans in repayment — delinquent greater than 90 days                                   513             260            204          115             150                   —         1,242
Total                                                                              $ 7,186        $ 5,834        $ 5,908     $ 4,838      $      8,868           $    6,434       39,068
Unamortized discount                                                                                                                                                                   (772)
Receivable for partially charged-off loans                                                                                                                                            1,339
Allowance for loan losses                                                                                                                                                            (2,170)
Total Private Education Loans, net                                                                                                                                               $37,465
Loans in forbearance as a percentage of loans in repayment and forbearance            8.2%            3.2%           2.5%        1.6%                1.2%               —%              3.4%
Loans in repayment — delinquent greater than 90 days as a percentage of loans in
   repayment                                                                          7.8%            4.6%           3.5%        2.4%                1.7%               —%              3.9%


      The table below stratifies the portfolio of Private Education Loans in forbearance by the cumulative number of months the customer has used
forbearance as of the dates indicated.

                                                                                                                   March 31, 2014                      March 31, 2013
                                                                                                             Forbearance          % of           Forbearance          % of
        (Dollars in millions)                                                                                  Balance            Total            Balance            Total
        Cumulative number of months customer has used forbearance
        Up to 12 months                                                                                      $      913             75%          $         867                 79%
        13 to 24 months                                                                                             200             16                     178                 16
        More than 24 months                                                                                         103              9                      56                  5
        Total                                                                                                $    1,216            100%          $       1,101                100%

                                                                                             82
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 87 of 1145 PageID #: 4873

Table of Contents


          Private Education Loan Repayment Options
      Certain loan programs allow customers to select from a variety of repayment options depending on their loan type and their enrollment/loan status,
which include the ability to extend their repayment term or change their monthly payment. The chart below provides the optional repayment offerings in
addition to the standard level principal and interest payments as of March 31, 2014.
                                                                                                                                           Loan Program
                                                                                             Signature and                                                                     Career
(Dollars in millions)                                                                            Other                                Smart Option                            Training             Total
$ in repayment                                                                                               $21,765                                 $8,385                              $1,159 $31,309
$ in total                                                                                                    26,660                                 11,735                               1,205 39,600
Payment method by enrollment status:
      In-school/grace                                                                                     Deferred (1)                          Deferred (1),           Interest-only or fixed
                                                                                                                                     interest-only or fixed                       $25/month
                                                                                                                                               $25/month
      Repayment                                                                              Level principal and                      Level principal and                 Level principal and
                                                                                            interest or graduated                                 interest                            interest
(1)   “Deferred” includes loans for which no payments are required and interest charges are capitalized into the loan balance.

       The graduated repayment program that is part of Signature and Other Loans includes an interest-only payment feature that may be selected at the
option of the customer. Customers elect to participate in this program at the time they enter repayment following their grace period. This program is available
to customers in repayment, after their grace period, who would like a temporary lower payment from the required principal and interest payment amount.
Customers participating in this program pay monthly interest with no amortization of their principal balance for up to 48 payments after entering repayment
(dependent on the loan product type). The maturity date of the loan is not extended when a customer participates in this program. As of March 31, 2014 and
2013, customers in repayment owing approximately $4.2 billion (13 percent of loans in repayment) and $6.1 billion (19 percent of loans in repayment),
respectively, were enrolled in the interest-only program. Of these amounts, 9 percent and 10 percent were non-traditional loans as of March 31, 2014 and
2013, respectively.

          Accrued Interest Receivable
      The following table provides information regarding accrued interest receivable on our Private Education Loans. The table also discloses the amount of
accrued interest on loans greater than 90 days past due as compared to our allowance for uncollectible interest. The allowance for uncollectible interest
exceeds the amount of accrued interest on our 90 days past due portfolio for all periods presented.

                                                                                                                                                Accrued Interest Receivable
                                                                                                                                                    Greater Than                  Allowance for
                                                                                                                                                      90 Days                     Uncollectible
                  (Dollars in millions)                                                                                      Total                    Past Due                       Interest
                  March 31, 2014                                                                                           $1,024                    $          40                $        59
                  December 31, 2013                                                                                        $1,023                    $          48                $        66
                  March 31, 2013                                                                                           $ 918                     $          48                $        68

                                                                                                           83
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 88 of 1145 PageID #: 4874

Table of Contents

Liquidity and Capital Resources
   Funding and Liquidity Risk Management
      The following “Liquidity and Capital Resources” discussion concentrates on our FFELP Loans and Private Education Loans segments. Our Business
Services and Other segments require minimal capital and funding. After the Spin-Off, Sallie Mae Bank became part of SLM BankCo, and Navient will neither
originate Private Education Loans nor have bank deposits. As a result, Navient will not have liquidity risks associated with the origination of Private
Education Loans and the maintenance of bank deposits.

       We define liquidity risk as the potential inability to meet our obligations when they become due without incurring unacceptable losses, such as the
ability to fund liability maturities or invest in future asset growth and business operations at reasonable market rates. Our two primary liquidity needs include
our ongoing ability to meet our funding needs for our businesses throughout market cycles, including during periods of financial stress and servicing our
indebtedness. To achieve these objectives we analyze and monitor our liquidity needs, maintain excess liquidity and access diverse funding sources
including the issuance of unsecured debt and the issuance of secured debt primarily through asset-backed securitizations and/or other financing facilities.

       We define liquidity as cash and high-quality liquid securities that we can use to meet our funding requirements. Our primary liquidity risk relates to
our ability to raise replacement funding at a reasonable cost as our unsecured debt matures. In addition, we must continue to obtain funding at reasonable
rates to meet our other business obligations and to continue to grow our business. Key risks associated with our liquidity relate to our ability to access the
capital markets at reasonable rates. This ability may be affected by our credit ratings, as well as the overall availability of funding sources in the marketplace.
In addition, credit ratings may be important to customers or counterparties when we compete in certain markets and when we seek to engage in certain
transactions, including over-the-counter derivatives.

      Credit ratings and outlooks are opinions subject to ongoing review by the ratings agencies and may change from time to time based on our financial
performance, industry dynamics and other factors. Other factors that influence our credit ratings include the ratings agencies’ assessment of the general
operating environment, our relative positions in the markets in which we compete, reputation, liquidity position, the level and volatility of earnings,
corporate governance and risk management policies, capital position and capital management practices. A negative change in our credit rating could have a
negative effect on our liquidity because it would raise the cost and availability of funding and potentially require additional cash collateral or restrict cash
currently held as collateral on existing borrowings or derivative collateral arrangements. It is our objective to improve our credit ratings so that we can
continue to efficiently access the capital markets even in difficult economic and market conditions.

       We have unsecured debt that totaled, as of March 31, 2014, approximately $17.9 billion. On April 30, 2014, three rating agencies took negative ratings
actions with regard to our long-term unsecured debt ratings. Fitch lowered its rating one notch to BB and changed its rating outlook to stable. Moody’s
lowered its rating two notches to Ba3 and changed its rating outlook to stable. S&P lowered its rating two notches to BB and changed its rating outlook to
stable. As a result of S&P’s action, all three credit rating agencies now rate our long-term unsecured debt at below investment grade. This could result in
higher cost of funds, and our senior unsecured debt to trade with greater volatility.

      The negative actions taken by the credit rating agencies were based on concerns that the Spin-Off will have a negative impact on the holders of our
senior unsecured debt. According to their ratings reports, these concerns primarily focus on Navient’s loss of access to the earnings, cash flow, equity and
potential market value of Sallie Mae Bank, the run-off of the FFELP Loan portfolio and the growth of other fee businesses to replace the earnings that are in
run-off, refinancing risk, and the potential for new and more onerous rules and regulations.

                                                                                84
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 89 of 1145 PageID #: 4875

Table of Contents

       We expect to fund our ongoing liquidity needs, including the repayment of $1.0 billion of senior unsecured notes that mature in the next twelve
months, primarily through our current cash and investment portfolio, the issuance of additional unsecured debt, the predictable operating cash flows
provided by earnings, the repayment of principal on unencumbered student loan assets and the distributions from our securitization trusts (including
servicing fees which are priority payments within the trusts). We may also draw down on our secured FFELP facilities; we may also issue term ABS.

      Currently, new Private Education Loan originations of Existing SLM are initially funded through deposits and subsequently securitized to term. We
have $1.4 billion of cash at Sallie Mae Bank as of March 31, 2014 available to fund future originations. We no longer originate FFELP Loans and therefore
no longer have liquidity requirements for new FFELP Loan originations, but will continue to opportunistically purchase FFELP Loan portfolios from others.

   Sources of Liquidity and Available Capacity
   Ending Balances

                                                                                                                March 31,           December 31,
            (Dollars in millions)                                                                                 2014                  2013
            Sources of primary liquidity:
              Unrestricted cash and liquid investments:
                 Holding Company and other non-bank subsidiaries                                                $ 2,516             $    3,015
                 Sallie Mae Bank (1)                                                                              1,361                  2,284
              Total unrestricted cash and liquid investments                                                    $ 3,877             $    5,299
               Unencumbered FFELP Loans:
                 Holding Company and other non-bank subsidiaries                                                $ 1,441             $    1,259
                 Sallie Mae Bank                                                                                  1,395                  1,425
               Total unencumbered FFELP Loans                                                                   $ 2,836             $    2,684

                                                                             85
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 90 of 1145 PageID #: 4876

Table of Contents


   Average Balances
                                                                                                                                                                           Three Months Ended
                                                                                                                                                                                March 31,
      (Dollars in millions)                                                                                                                                               2014            2013
      Sources of primary liquidity:
        Unrestricted cash and liquid investments:
           Holding Company and other non-bank subsidiaries                                                                                                              $ 2,180        $ 2,820
           Sallie Mae Bank (1)                                                                                                                                            1,505          1,229
        Total unrestricted cash and liquid investments                                                                                                                  $ 3,685        $ 4,049
            Unencumbered FFELP Loans:
              Holding Company and other non-bank subsidiaries                                                                                                           $ 1,670        $   655
              Sallie Mae Bank                                                                                                                                             1,411          1,040
            Total unencumbered FFELP Loans                                                                                                                              $ 3,081        $ 1,695
      (1)    This amount will be used primarily to originate or acquire student loans at Sallie Mae Bank. See discussion below on restrictions on Sallie Mae Bank to pay dividends.

      Liquidity may also be available under secured credit facilities to the extent we have eligible collateral and capacity available. Maximum borrowing
capacity under the FFELP Loan–other facilities will vary and be subject to each agreement’s borrowing conditions, including, among others, facility size,
current usage and availability of qualifying collateral from unencumbered FFELP Loans. As of March 31, 2014 and December 31, 2013, the maximum
additional capacity under these facilities was $12.7 billion and $10.6 billion, respectively. For the three months ended March 31, 2014 and 2013, the average
maximum additional capacity under these facilities was $12.3 billion and $10.8 billion, respectively.

      We also hold a number of other unencumbered assets, consisting primarily of Private Education Loans and other assets. At March 31, 2014, total
unencumbered student loans, net, comprised $16.0 billion of our unencumbered assets of which $13.2 billion and $2.8 billion related to Private Education
Loans, net and FFELP Loans, net, respectively. At March 31, 2014, we had a total of $24.2 billion of unencumbered assets inclusive of those described above
as sources of primary liquidity and exclusive of goodwill and acquired intangible assets.

                                                                                                    86
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 91 of 1145 PageID #: 4877

Table of Contents

      For further discussion of our various sources of liquidity, such as our continued access to the ABS market, our asset-backed financing facilities and our
issuance of unsecured debt, see “Note 6 — Borrowings” in the 2013 Form 10-K.

      The following table reconciles encumbered and unencumbered assets and their net impact on total tangible equity.

                                                                                                                                            March 31,                    December 31,
            (Dollars in billions)                                                                                                             2014                           2013
            Net assets of consolidated variable interest entities (encumbered assets) — FFELP
              Loans                                                                                                                         $      4.6                   $         4.6
            Net assets of consolidated variable interest entities (encumbered assets) — Private
              Education Loans                                                                                                                      6.5                             6.7
            Tangible unencumbered assets — Holding Company and other non-bank
              subsidiaries(1)                                                                                                                  13.6                              13.1
            Tangible unencumbered assets — Sallie Mae Bank (1)                                                                                 10.6                              10.7
            Unsecured debt                                                                                                                    (27.3)                            (27.9)
            Mark-to-market on unsecured hedged debt (2)                                                                                        (0.8)                             (0.8)
            Other liabilities, net                                                                                                             (2.0)                             (1.2)
              Total tangible equity                                                                                                         $   5.2                      $        5.2
            (1)   Excludes goodwill and acquired intangible assets.
            (2)   At March 31, 2014 and December 31, 2013, there were $640 million and $612 million, respectively, of net gains on derivatives hedging this debt in unencumbered assets, which partially
                  offset these losses.


   First-Quarter 2014 Financing Transactions
      The following financing transactions have taken place in the first quarter of 2014:
      Unsecured Financings:
      • March 27, 2014 — issued $850 million senior unsecured bonds.

      FFELP Loan Financings:
      • January 28, 2014 — issued $994 million FFELP Loan ABS.
      • March 27, 2014 — issued $992 million FFELP Loan ABS.

      Private Education Loan Financings:
      • March 6, 2014 — issued $676 million Private Education Loan ABS.

      FFELP ABCP Facility
       On January 10, 2014, we closed on a new $8 billion asset-backed commercial paper (“ABCP”) facility that matures in January 2016. This facility
replaces an existing $5.5 billion FFELP ABCP facility which was retired in January 2014. The additional $2.5 billion will be available for FFELP acquisition
or refinancing. The maximum amount that can be financed steps down to $7 billion in March 2015. The new facility’s maturity date is January 8, 2016.

   Shareholder distributions
      In the first-quarter 2014, Existing SLM paid a common stock dividend of $0.15 per share.

      In the first-quarter 2014, Existing SLM repurchased 8 million shares of common stock for $200 million, fully utilizing Existing SLM’s 2013 share
repurchase program authorization.

                                                                                                87
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 92 of 1145 PageID #: 4878

Table of Contents

   Counterparty Exposure
      Counterparty exposure related to financial instruments arises from the risk that a lending, investment or derivative counterparty will not be able to
meet its obligations to us. Risks associated with our lending portfolio are discussed in the section titled “Financial Condition — FFELP Loans Portfolio
Performance” and “— Private Education Loans Portfolio Performance.”

       Our investment portfolio is composed of very short-term securities issued by a diversified group of highly rated issuers, limiting our counterparty
exposure. Additionally, our investing activity is governed by Board of Director approved limits on the amount that is allowed to be invested with any one
issuer based on the credit rating of the issuer, further minimizing our counterparty exposure. Counterparty credit risk is considered when valuing investments
and considering impairment.

      Related to derivative transactions, protection against counterparty risk is generally provided by International Swaps and Derivatives Association, Inc.
(“ISDA”) Credit Support Annexes (“CSAs”). CSAs require a counterparty to post collateral if a potential default would expose the other party to a loss. All
derivative contracts entered into by us and Sallie Mae Bank are covered under such agreements and require collateral to be exchanged based on the net fair
value of derivatives with each counterparty. Our securitization trusts require collateral in all cases if the counterparty’s credit rating is withdrawn or
downgraded below a certain level. Additionally, securitizations involving foreign currency notes issued after November 2005 also require the counterparty to
post collateral to the trust based on the fair value of the derivative, regardless of credit rating. The trusts are not required to post collateral to the
counterparties. In all cases, our exposure is limited to the value of the derivative contracts in a gain position net of any collateral we are holding. We consider
counterparties’ credit risk when determining the fair value of derivative positions on our exposure net of collateral.

      We have liquidity exposure related to collateral movements between us and our derivative counterparties. Movements in the value of the derivatives,
which are primarily affected by changes in interest rate and foreign exchange rates, may require us to return cash collateral held or may require us to access
primary liquidity to post collateral to counterparties. If our credit ratings are downgraded from current levels, we may be required to segregate additional
unrestricted cash collateral into restricted accounts.

      The table below highlights exposure related to our derivative counterparties at March 31, 2014.

                                                                                                                                           Navient Corporation
                                                                                                                                           and Sallie Mae Bank         Securitization Trust
             (Dollars in millions)                                                                                                              Contracts                   Contracts
             Exposure, net of collateral (1)                                                                                               $                   75  $                    947
             Percent of exposure to counterparties with credit ratings below S&P AA- or Moody’s Aa3                                                            51%                       30%
             Percent of exposure to counterparties with credit ratings below S&P A- or Moody’s A3                                                              44%                        0%
             (1)   Our securitization trusts had total net exposure of $770 million related to financial institutions located in France; of this amount, $577 million carries a guaranty from the French
                   government. The total exposure relates to $5.1 billion notional amount of cross-currency interest rate swaps held in our securitization trusts, of which $3.3 billion notional amount carries a
                   guaranty from the French government. Counterparties to the cross currency interest rate swaps are required to post collateral when their credit rating is withdrawn or downgraded below a
                   certain level. As of March 31, 2014, no collateral was required to be posted and we are not holding any collateral related to these contracts. Adjustments are made to our derivative
                   valuations for counterparty credit risk. The adjustments made at March 31, 2014 related to derivatives with French financial institutions (including those that carry a guaranty from the
                   French government) decreased the derivative asset value by $57 million. Credit risks for all derivative counterparties are assessed internally on a continual basis.


   “Core Earnings” Basis Borrowings
      The following tables present the ending balances of our “Core Earnings” basis borrowings at March 31, 2014 and December 31, 2013, and average
balances and average interest rates of our “Core Earnings” basis borrowings for the three months ended March 31, 2014 and 2013. The average interest rates
include derivatives

                                                                                                     88
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 93 of 1145 PageID #: 4879

Table of Contents


that are economically hedging the underlying debt but do not qualify for hedge accounting treatment. (See “‘Core Earnings’ — Definition and
Limitations — Differences between ‘Core Earnings’ and GAAP — Reclassification of Realized Gains (Losses) on Derivative and Hedging Activities” of this
Item 2).

      Ending Balances

                                                                                                                              March 31, 2014                                December 31, 2013
                                                                                                                     Short       Long                              Short         Long
(Dollars in millions)                                                                                                Term        Term              Total           Term          Term              Total
Unsecured borrowings:
Senior unsecured debt                                                                                               $ 1,046   $ 16,836         $ 17,882         $ 2,213       $ 16,056           $ 18,269
Bank deposits                                                                                                         5,964      2,755            8,719           6,133          2,807              8,940
Other(1)                                                                                                                684         —               684             691             —                 691
   Total unsecured borrowings                                                                                         7,694     19,591           27,285           9,037         18,863             27,900
Secured borrowings:
FFELP Loan securitizations                                                                                               —      90,608           90,608              —          90,756             90,756
Private Education Loan securitizations                                                                                   —      18,861           18,861              —          18,835             18,835
FFELP Loan — other facilities                                                                                         3,919      4,400            8,319           4,715          5,311             10,026
Private Education Loan — other facilities                                                                                —         597              597              —             843                843
   Total secured borrowings                                                                                           3,919    114,466          118,385           4,715        115,745            120,460
Total before hedge accounting adjustments                                                                            11,613    134,057          145,670          13,752        134,608            148,360
Hedge accounting adjustments                                                                                             13      2,120            2,133              43          2,040              2,083
Total                                                                                                               $11,626   $136,177         $147,803         $13,795       $136,648           $150,443
(1)   “Other” primarily consists of the obligation to return cash collateral held related to derivative exposures.

      Secured borrowings comprised 81 percent and 81 percent of our “Core Earnings” basis debt outstanding at March 31, 2014 and December 31, 2013,
respectively.

      Average Balances

                                                                                                                                                           Three Months Ended March 31,
                                                                                                                                                    2014                                  2013
                                                                                                                                         Average             Average           Average            Average
(Dollars in millions)                                                                                                                    Balance              Rate             Balance             Rate
Unsecured borrowings:
Senior unsecured debt                                                                                                                   $ 17,637               3.63%         $ 18,324               3.17%
Bank deposits                                                                                                                              8,921               1.03             7,552               1.22
Other(1)                                                                                                                                     729                .12             1,396                .22
Total unsecured borrowings                                                                                                                27,287               2.69            27,272               2.48
Secured borrowings:
FFELP Loan securitizations                                                                                                                90,391                .99           102,532                .97
Private Education Loan securitizations                                                                                                    18,664               2.02            19,712               2.06
FFELP Loan — other facilities                                                                                                              9,264                .94            15,612               1.02
Private Education Loan — other facilities                                                                                                    768               1.30               919               1.74
Total secured borrowings                                                                                                                 119,087               1.15           138,775               1.13
Total                                                                                                                                   $146,374               1.44%         $166,047               1.35%
“Core Earnings” average balance and rate                                                                                                $146,374               1.44%         $166,047               1.35%
Adjustment for GAAP accounting treatment                                                                                                      —                 .03                —                 .04
GAAP basis average balance and rate                                                                                                     $146,374               1.47%         $166,047               1.39%
(1)   “Other” primarily consists of the obligation to return cash collateral held related to derivative exposure.

                                                                                                             89
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 94 of 1145 PageID #: 4880

Table of Contents


Critical Accounting Policies and Estimates
      Management’s Discussion and Analysis of Financial Condition and Results of Operations addresses our consolidated financial statements, which have
been prepared in accordance with GAAP. A discussion of our critical accounting policies, which include allowance for loan losses, premium and discount
amortization related to our loan portfolio, fair value measurement, transfers of financial assets and the VIE consolidation model, derivative accounting and
goodwill and intangible assets can be found in our 2013 Form 10-K. There were no significant changes to these critical accounting policies during the first
three months of 2014.

                                                                             90
         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 95 of 1145 PageID #: 4881

Table of Contents


Item 3.           Quantitative and Qualitative Disclosures about Market Risk
Interest Rate Sensitivity Analysis
       Our interest rate risk management seeks to limit the impact of short-term movements in interest rates on our results of operations and financial position.
The following tables summarize the potential effect on earnings over the next 12 months and the potential effect on fair values of balance sheet assets and
liabilities at March 31, 2014 and December 31, 2013, based upon a sensitivity analysis performed by management assuming a hypothetical increase in
market interest rates of 100 basis points and 300 basis points while funding spreads remain constant. Additionally, as it relates to the effect on earnings, a
sensitivity analysis was performed assuming the funding index increases 25 basis points while holding the asset index constant, if the funding index is
different than the asset index. The earnings sensitivity is applied only to financial assets and liabilities, including hedging instruments that existed at the
balance sheet date and does not take into account new assets, liabilities or hedging instruments that may arise in 2014.

                                                                                                         As of March 31, 2014                                               As of March 31, 2013
                                                                                                    Impact on Annual Earnings If:                                      Impact on Annual Earnings If:
                                                                                                Interest Rates              Funding Indices                        Interest Rates              Funding Indices
                                                                                          Increase          Increase           Increase                      Increase          Increase           Increase
(Dollars in millions, except                                                             100 Basis         300 Basis           25 Basis                     100 Basis         300 Basis           25 Basis
per share amounts)                                                                         Points            Points            Points(1)                      Points            Points            Points(1)
Effect on Earnings:
Change in pre-tax net income before unrealized gains
   (losses) on derivative and hedging activities                                         $     (11)          $      37          $           (225)           $     (32)          $       (17)       $         (281)
Unrealized gains (losses) on derivative and hedging
   activities                                                                                 214                 331                          1                 368                    593                    (2)
Increase in net income before taxes                                                      $    203            $    368           $           (224)           $    336            $       576        $         (283)
Increase in diluted earnings per common share                                            $     .47           $     .85          $            (.51)          $     .73           $ 1.26             $         (.62)
(1)   If an asset is not funded with the same index/frequency reset of the asset then it is assumed the funding index increases 25 basis points while holding the asset index constant.

                                                                                                                                                At March 31, 2014
                                                                                                                                                            Interest Rates:
                                                                                                                                    Change from                                           Change from
                                                                                                                                     Increase of                                           Increase of
                                                                                                                                      100 Basis                                             300 Basis
                                                                                                                                       Points                                                Points
(Dollars in millions)                                                                             Fair Value                    $                  %                                $                    %
Effect on Fair Values:
Assets
   FFELP Loans                                                                                    $103,058                $      (565)                   (1)%               $ (1,130)                        (1)%
   Private Education Loans                                                                          38,862                         —                     —                        —                          —
   Other earning assets                                                                              8,323                         —                     —                        (1)                        —
   Other assets                                                                                      7,357                       (270)                   (4)                    (452)                        (6)%
   Total assets gain/(loss)                                                                       $157,600                $      (835)                   (1)%               $ (1,583)                        (1)%
Liabilities
   Interest-bearing liabilities                                                                   $145,823                $      (860)                   (1)%               $ (2,411)                        (2)%
   Other liabilities                                                                                 3,071                        177                     6                    1,077                         35
   Total liabilities (gain)/loss                                                                  $148,894                $      (683)                   —%                 $ (1,334)                        (1)%

                                                                                                           91
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 96 of 1145 PageID #: 4882

Table of Contents

                                                                                                            At December 31, 2013
                                                                                                                         Interest Rates:
                                                                                                   Change from                                 Change from
                                                                                                    Increase of                                 Increase of
                                                                                                     100 Basis                                   300 Basis
                                                                                                      Points                                      Points
(Dollars in millions)                                                   Fair Value            $                    %                       $                  %
Effect on Fair Values
Assets
   FFELP Loans                                                         $104,481          $     (566)                   (1)%            $ (1,126)                  (1)%
   Private Education Loans                                               37,485                  —                     —                     —                    —
   Other earning assets                                                   9,732                  —                     —                     (1)                  —
   Other assets                                                           7,711                (278)                   (4)                 (435)                  (6)
   Total assets gain/(loss)                                            $159,409          $     (844)                   (1)%            $ (1,562)                  (1)%
Liabilities
   Interest-bearing liabilities                                        $147,385          $     (859)                    (1)%           $ (2,393)                  (2)%
   Other liabilities                                                      3,458                  58                      2                  805                   23
   Total liabilities (gain)/loss                                       $150,843          $     (801)                    (1)%           $ (1,588)                  (1)%

      A primary objective in our funding is to minimize our sensitivity to changing interest rates by generally funding our floating rate student loan
portfolio with floating rate debt. However, due to the ability of some FFELP loans to earn Floor Income, we can have a fixed versus floating mismatch in
funding if the student loan earns at the fixed borrower rate and the funding remains floating. In addition, we can have a mismatch in the index (including the
frequency of reset) of floating rate debt versus floating rate assets.

       During the three months ended March 31, 2014 and 2013, certain FFELP Loans were earning Floor Income and we locked in a portion of that Floor
Income through the use of Floor Income Contracts. The result of these hedging transactions was to convert a portion of the fixed rate nature of student loans
to variable rate, and to fix the relative spread between the student loan asset rate and the variable rate liability.

       In the preceding tables, under the scenario where interest rates increase 100 and 300 basis points, the change in pre-tax net income before the
unrealized gains (losses) on derivative and hedging activities is primarily due to the impact of (i) our unhedged loans being in a fixed-rate mode due to Floor
Income, while being funded with variable debt in low interest rate environments; and (ii) a portion of our variable assets being funded with fixed rate
liabilities and equity. Item (i) will generally cause income to decrease when interest rates increase from a low interest rate environment, whereas item (ii) will
generally offset this decrease.

      Under the scenario in the tables above labeled “Impact on Annual Earnings If: Funding Indices Increase 25 Basis Points,” the main driver of the
decrease in pre-tax income before unrealized gains (losses) on derivative and hedging activities in both the March 31, 2014 and March 31, 2014 analyses is
primarily the result of one-month LIBOR-indexed FFELP Loans being funded with three-month LIBOR and other non-discrete indexed liabilities. See “Asset
and Liability Funding Gap” of this Item 7A. for a further discussion. Increasing the spread between indices will also impact the unrealized gains (losses) on
derivative and hedging activities as it relates to basis swaps that hedge the mismatch between the asset and funding indices.

      In addition to interest rate risk addressed in the preceding tables, we are also exposed to risks related to foreign currency exchange rates. Foreign
currency exchange risk is primarily the result of foreign currency denominated debt issued by us. When we issue foreign denominated corporate unsecured
and securitization debt, our policy is to use cross currency interest rate swaps to swap all foreign currency denominated debt payments (fixed and floating) to
U.S. dollar LIBOR using a fixed exchange rate. In the tables above, there would be an immaterial impact on earnings if exchange rates were to decrease or
increase, due to the terms of the hedging

                                                                                92
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 97 of 1145 PageID #: 4883

Table of Contents


instrument and hedged items matching. The balance sheet interest bearing liabilities would be affected by a change in exchange rates; however, the change
would be materially offset by the cross currency interest rate swaps in other assets or other liabilities. In the current economic environment, volatility in the
spread between spot and forward foreign exchange rates has resulted in material mark-to-market impacts to current-period earnings which have not been
factored into the above analysis. The earnings impact is noncash, and at maturity of the instruments the cumulative mark-to-market impact will be zero.

Asset and Liability Funding Gap
        The tables below present our assets and liabilities (funding) arranged by underlying indices as of March 31, 2014. In the following GAAP presentation,
the funding gap only includes derivatives that qualify as effective hedges (those derivatives which are reflected in net interest margin, as opposed to those
reflected in the “gains (losses) on derivatives and hedging activities, net” line on the consolidated statements of income). The difference between the asset
and the funding is the funding gap for the specified index. This represents our exposure to interest rate risk in the form of basis risk and repricing risk, which
is the risk that the different indices may reset at different frequencies or may not move in the same direction or at the same magnitude.

       Management analyzes interest rate risk and in doing so includes all derivatives that are economically hedging our debt whether they qualify as
effective hedges or not (“Core Earnings” basis). Accordingly, we are also presenting the asset and liability funding gap on a “Core Earnings” basis in the
table that follows the GAAP presentation.

      GAAP-Basis

                                                                                                          Frequency of
             Index                                                                                          Variable                                                                  Funding
             (Dollars in billions)                                                                           Resets                     Assets(1)             Funding(2)                Gap
             3-month Treasury bill                                                                        weekly                        $  5.3                $    —                  $  5.3
             Prime                                                                                        annual                            .6                     —                      .6
             Prime                                                                                       quarterly                         3.8                     —                     3.8
             Prime                                                                                       monthly                          18.5                     —                    18.5
             Prime                                                                                         daily                            —                      .1                    (.1)
             PLUS Index                                                                                   annual                            .3                     —                      .3
             3-month LIBOR                                                                                 daily                            —                      —                      —
             3-month LIBOR                                                                               quarterly                          —                    82.2                  (82.2)
             1-month LIBOR                                                                               monthly                          15.3                   39.5                  (24.2)
             1-month LIBOR daily                                                                           daily                          96.4                     —                    96.4
             CMT/CPI Index                                                                           monthly/quarterly                      —                     1.0                   (1.0)
             Non-Discrete reset (3)                                                                      monthly                            —                    10.8                  (10.8)
             Non-Discrete reset (4)                                                                    daily/weekly                        8.3                    5.2                    3.1
             Fixed Rate(5)                                                                                                                 8.0                   17.7                   (9.7)
             Total                                                                                                                      $156.5                $ 156.5                 $ —

             (1)   FFELP Loans of $45.3 billion ($41.0 billion LIBOR index and $4.3 billion Treasury bill index) are currently earning a fixed rate of interest as a result of the low interest rate environment.
             (2)   Funding (by index) includes all derivatives that qualify as hedges.
             (3)   Funding consists of auction rate asset-backed securities and FFELP Loan-other facilities.
             (4)   Assets include restricted and unrestricted cash equivalents and other overnight type instruments. Funding includes retail and other deposits and the obligation to return cash collateral held
                   related to derivatives exposures.
             (5)   Assets include receivables and other assets (including goodwill and acquired intangibles). Funding includes other liabilities and stockholders’ equity (excluding series B Preferred Stock).

                                                                                                     93
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 98 of 1145 PageID #: 4884

Table of Contents


       The “Funding Gaps” in the above table are primarily interest rate mismatches in short-term indices between our assets and liabilities. We address this
issue typically through the use of basis swaps that typically convert quarterly reset three-month LIBOR to other indices that are more correlated to our asset
indices. These basis swaps do not qualify as effective hedges and as a result the effect on the funding index is not included in our interest margin and is
therefore excluded from the GAAP presentation.

      “Core Earnings” Basis

                                                                                                              Frequency of
            Index                                                                                               Variable                                                             Funding
            (Dollars in billions)                                                                                Resets                 Assets(1)            Funding(2)                Gap
            3-month Treasury bill                                                                              weekly                   $  5.3               $    —                  $  5.3
            Prime                                                                                              annual                       .6                    —                      .6
            Prime                                                                                             quarterly                    3.8                    —                     3.8
            Prime                                                                                             monthly                     18.5                   1.5                   17.0
            Prime                                                                                               daily                       —                     .1                    (.1)
            PLUS Index                                                                                         annual                       .3                    —                      .3
            3-month LIBOR                                                                                       daily                       —                     —                      —
            3-month LIBOR                                                                                     quarterly                     —                   66.9                  (66.9)
            1-month LIBOR                                                                                     monthly                     15.3                  51.8                  (36.5)
            1-month LIBOR                                                                                       daily                     96.4                   5.0                   91.4
            Non-Discrete reset (3)                                                                            monthly                       —                   10.8                  (10.8)
            Non-Discrete reset (4)                                                                          daily/weekly                   8.3                   5.2                    3.1
            Fixed Rate(5)                                                                                                                  5.8                  13.0                   (7.2)
            Total                                                                                                                       $154.3               $ 154.3                 $ —

            (1)   FFELP Loans of $18.1 billion ($16.1 billion LIBOR index and $2.0 billion Treasury bill index) are currently earning a fixed rate of interest as a result of the low interest rate environment.
            (2)   Funding (by index) includes all derivatives that management considers economic hedges of interest rate risk and reflects how we internally manage our interest rate exposure.
            (3)   Funding consists of auction rate asset-backed securities and FFELP Loan-other facilities.
            (4)   Assets include restricted and unrestricted cash equivalents and other overnight type instruments. Funding includes retail and other deposits and the obligation to return cash collateral held
                  related to derivatives exposures.
            (5)   Assets include receivables and other assets (including goodwill and acquired intangibles). Funding includes other liabilities and stockholders’ equity (excluding series B Preferred Stock).

       We use interest rate swaps and other derivatives to achieve our risk management objectives. Our asset liability management strategy is to match assets
with debt (in combination with derivatives) that have the same underlying index and reset frequency or, when economical, have interest rate characteristics
that we believe are highly correlated. The use of funding with index types and reset frequencies that are different from our assets exposes us to interest rate
risk in the form of basis and repricing risk. This could result in our cost of funds not moving in the same direction or with the same magnitude as the yield on
our assets. While we believe this risk is low, as all of these indices are short-term with rate movements that are highly correlated over a long period of time,
market disruptions (which have occurred in recent years) can lead to a temporary divergence between indices resulting in a negative impact to our earnings.

                                                                                                    94
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 99 of 1145 PageID #: 4885

Table of Contents


Weighted Average Life
      The following table reflects the weighted average life of our earning assets and liabilities at March 31, 2014.

                                                                                                                        Weighted Average
                         (Averages in Years)                                                                                  Life
                         Earning assets
                         Student loans                                                                                              7.4
                         Other loans                                                                                                7.4
                         Cash and investments                                                                                        .1
                         Total earning assets                                                                                       7.0
                         Borrowings
                         Short-term borrowings                                                                                       .2
                         Long-term borrowings                                                                                       6.3
                         Total borrowings                                                                                           5.8


Item 4.     Controls and Procedures
Disclosure Controls and Procedures
       Our management, with the participation of our chief principal executive and principal financial officers, evaluated the effectiveness of our disclosure
controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) as of
March 31, 2014. Based on this evaluation, our chief principal executive and principal financial officers concluded that, as of March 31, 2014, our disclosure
controls and procedures were effective to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is
(a) recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (b) accumulated and communicated to
our management, including our chief principal executive and principal financial officers as appropriate, to allow timely decisions regarding required
disclosure.

Changes in Internal Control over Financial Reporting
       No change in our internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) occurred during the
fiscal quarter ended March 31, 2014 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting.

                                                                               95
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 100 of 1145 PageID #: 4886

Table of Contents


                                                              PART II. OTHER INFORMATION

Item 1.      Legal Proceedings
       We and our subsidiaries and affiliates are subject to various claims, lawsuits and other actions that arise in the normal course of business. We believe
that these claims, lawsuits and other actions will not, individually or in the aggregate, have a material adverse effect on our business, financial condition or
results of operations. Most of these matters are claims against our servicing and asset recovery subsidiaries by borrowers and debtors alleging the violation of
state or federal laws in connection with servicing or asset recovery activities on their student loans and other debts. In addition, our asset recovery
subsidiaries are routinely named in individual plaintiff or class action lawsuits in which the plaintiffs allege that those subsidiaries have violated a federal or
state law in the process of collecting their accounts.

      For a description of these items and other litigation to which we are a party, please see the 2013 Form 10-K, and subsequent filings with the SEC. In
addition, we are subject to the following pending litigation matter.

Tina Ubaldi v. SLM Corporation
       On March 18, 2011, a student loan borrower filed a putative class action complaint against Existing SLM in the U.S. District Court for the Northern
District of California. The complaint is captioned Tina M. Ubaldi v. SLM Corporation et. al., Case No. C-11-01320EDL. The plaintiff purports to bring the
complaint on behalf of a class consisting of other similarly situated California borrowers. The complaint alleges, among other things, that Existing SLM’s
practice of charging late fees proportional to the amount of missed payments constitutes liquidated damages in violation of California law; and Existing
SLM engages in unfair business practices by charging daily interest on private educational loans. Following motion practice and additional amendments to
the complaint, which added usury claims under California state law, the operative complaint (Modified Third Amended Complaint) was filed on December 2,
2013. Plaintiffs filed their Motion for Class Certification on October 22, 2013. On March 24, 2014, the Court denied plantiffs’ Motion for Class Certification
without prejudice, but granted plantiffs leave to amend. Plaintiffs seek restitution of late charges and interest assessed against members of the class,
injunctive relief, cancellation of all future interest payments, treble damages as permitted by law, as well as costs and attorneys’ fees, among other relief. Prior
to the formation of Sallie Mae Bank in 2005, Existing SLM followed prevalent capital market practices of acquiring and securitizing private education loans
purchased in secondary transactions from banks who originated these loans. Plaintiffs allege that the services provided by Existing SLM and SMI to these the
originating banks result in Existing SLM and SMI constituting lenders on these loans. Since 2006, Sallie Mae Bank has originated the vast majority of all
private education loans acquired by Existing SLM. The claims at issue in this case expressly exclude loans originated by Sallie Mae Bank since its inception.
As a subsidiary of Navient, Existing SLM will remain the named party to this lawsuit. Navient has agreed to indemnify SLM BankCo for any costs or
expenses, including legal fees, arising out of any litigation such as this resulting from the operation of the business of Existing SLM and its subsidiaries prior
to the distribution date. See “Certain Relationships and Related Party Transactions — The Separation and Distribution Agreement — Indemnification” in the
Form 10. It is not possible at this time to estimate a range of potential exposure, if any, for amounts that may be payable in connection therewith.

Regulatory Matters
      As previously reported, Sallie Mae Bank remains subject to a cease and desist order originally issued in August 2008 by the Federal Deposit Insurance
Corporation (the “FDIC”) and the Utah Department of Financial Institutions. In July 2013, the FDIC first notified Sallie Mae Bank of plans to replace its order
with a new formal enforcement action (the “Bank Order”) that more specifically addresses certain cited violations of Section 5 of the Federal Trade
Commission Act, including the customer billing disclosures and assessments of certain late fees, as well as alleged violations under the Servicemembers Civil
Relief Act (“SCRA”). In November 2013, the FDIC indicated an additional enforcement action would be issued against Sallie Mae, Inc. (“SMI”) in its
capacity as a servicer of education loans for Sallie Mae Bank and other financial institutions. In connection with the

                                                                                96
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 101 of 1145 PageID #: 4887

Table of Contents


recently completed spin-off of Navient Corporation (“Navient”) from SLM Corporation, SMI became a wholly-owned subsidiary of Navient and changed its
name to Navient Solutions, Inc. (“NSI”).

      Based on our discussions with the FDIC, we believe the FDIC intends to require certain late fee refunds to be made by NSI and Sallie Mae Bank with
respect to loans owned or originated by Sallie Mae Bank from November 28, 2005 until the effective date of the agreement. To fulfill this requirement, NSI
would fund a $30 million restitution reserve account.

       In order to treat all customers in a similar manner, NSI expects to voluntarily make restitution of certain late fees to all other customers whose loans
were neither owned nor originated by Sallie Mae Bank on the same basis and in the same manner as that which would be required by the FDIC. These refunds
are estimated at $42 million.

       With respect to alleged civil violations of the SCRA, NSI and Sallie Mae Bank remain engaged in discussions regarding a comprehensive settlement,
remediation and civil settlement plan with the United States Department of Justice (“DOJ”), in its capacity as the agency having primary authority for
enforcement of such matters. The DOJ inquiry covers all loans owned by either Sallie Mae Bank or serviced by NSI from November 28, 2005 until the
effective date of the settlement. Based on our settlement discussions with the DOJ, NSI would be required to fund a $60 million settlement fund, which would
represent the total amount of compensation due to service members under the DOJ agreement.

      Previous regulatory requirements and guidance from the Department of Education regarding compliance with the SCRA statute provide that customers
must provide both a copy of the military orders calling a person to active duty and a written request to receive the 6 percent interest rate cap available for
active duty service members. The terms of the potential settlement with the DOJ, which remain subject to approval by the Department of Education, would
provide new guidance on what a service member must do to receive the SCRA benefit and would apply this new approach retroactively to November
2005. The proposed settlement would assess a penalty for past non-compliance with this new approach. This new approach would reduce the documentation
required, thereby easing the burden on service members.

       As of December 31, 2013, a reserve of $70 million was established for estimated amounts and costs that were probable of being incurred for the FDIC
and DOJ matters discussed above. In the first quarter of 2014, an additional reserve of $103 million was recorded for pending regulatory matters based on the
progression of settlement discussions with the regulators. The final cost of these proceedings remains uncertain until final execution of the agreements with
the regulators.

       We are cooperating fully and expect to resolve these matters very soon. We have already made enhancements to our billing statements and late fee
practices. In addition, since 2009, we have made a number of enhancements to better serve military customers and their families. NSI created a specialized
customer service team to serve military customers; launched a special, comprehensive website for service members; worked with the U.S. Department of
Education and other federal loan servicers to publish resources to help service members learn more about their benefits under SCRA; and expedited
processing to provide responsive service to members of the armed forces.

      NSI has also received Civil Investigative Demands (“CIDs”) from the Consumer Financial Protection Bureau (the “CFPB”) as part of the CFPB’s
separate investigation regarding allegations relating to Navient’s disclosures and assessment of late fees. Navient recently commenced discussions with the
CFPB relating to the customer billing statement disclosures and assessment of late fees. Reserves have not been established for this matter as such estimate
cannot be made at this time. Navient and its subsidiaries will remain subject to the CIDs. Sallie Mae Bank is not currently subject to CFPB jurisdiction on
these matters but may be subject to inquiry as an affiliate.

                                                                              97
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 102 of 1145 PageID #: 4888

Table of Contents

      Pursuant to the Separation and Distribution Agreement among SLM Corporation, New BLC Corporation and Navient, dated April 28, 2014 (the
“Separation Agreement”), entered into in connection with the internal reorganization and Spin-Off, all liabilities arising out of the aforementioned regulatory
matters, other than fines or penalties directly levied against Sallie Mae Bank, are the responsibility of, or assumed by, Navient or one of its subsidiaries, and
Navient has agreed to indemnify and hold harmless Sallie Mae and its subsidiaries, including Sallie Mae Bank, therefrom.

Item 1A.              Risk Factors
           There have been no material changes from the risk factors previously disclosed in the Form 10.

Item 2.            Unregistered Sales of Equity Securities and Use of Proceeds
           None.

Item 3.            Defaults upon Senior Securities
           Nothing to report.

Item 4.            Mine Safety Disclosures
           Nothing to report.

Item 5.            Other Information
           Nothing to report.

Item 6.            Exhibits
           The following exhibits are furnished or filed, as applicable:

    12.1                 Computation of Ratio of Earnings to Fixed Charges and Preferred Stock Dividends.
    31.1                 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.
    31.2                 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.
    32.1                 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
    32.2                 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
101.INS                  XBRL Instance Document.
101.SCH                  XBRL Taxonomy Extension Schema Document.
101.CAL                  XBRL Taxonomy Extension Calculation Linkbase Document.
101.DEF                  XBRL Taxonomy Extension Definition Linkbase Document.
101.LAB                  XBRL Taxonomy Extension Label Linkbase Document.
101.PRE                  XBRL Taxonomy Extension Presentation Linkbase Document.
†    Management Contract or Compensatory Plan or Arrangement

                                                                                  98
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 103 of 1145 PageID #: 4889

Table of Contents


                                                                       SIGNATURES

      Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf
by the undersigned hereunto duly authorized.

                                                                                              NAVIENT CORPORATION
                                                                                              (Registrant)

                                                                                              By:                  / S/ SOMSAK CHIVAVIBUL
                                                                                                                         Somsak Chivavibul
                                                                                                                       Chief Financial Officer
                                                                                                                  (Principal Financial Officer)

Date: May 9, 2014

                                                                             99
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 104 of 1145 PageID #: 4890
                                                                                                                                                    Exhibit 12.1

                                                  NAVIENT CORPORATION
                     COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS
                                                     (Dollars in millions)

                                                                                                 Years Ended                        Three Months Ended Mar 31,
                                                                              2009       2010       2011        2012      2013         2013            2014
Income (loss) from continuing operations before income taxes                $ 789      $1,229      $ 925       $1,437   $2,087      $       556      $      355
Add: Fixed charges                                                           3,038      2,279       2,404       2,565    2,213              572             530
Total earnings                                                              $3,827     $3,508      $3,329      $4,002   $4,300      $     1,128      $      885
Interest expense                                                            $3,036     $2,275      $2,401      $2,561   $2,210      $       571      $      530
Rental expense, net of income                                                    2          4           3           4        3                1             —
Total fixed charges                                                          3,038      2,279       2,404       2,565    2,213              572             530
Preferred stock dividends                                                      171        121          28          31       31                8               8
Total fixed charges and preferred stock dividends                           $3,209     $2,400      $2,432      $2,596   $2,244      $       580      $      538
Ratio of earnings to fixed charges(1)                                          1.26       1.54       1.38        1.56      1.94             1.97           1.67
Ratio of earnings to fixed charges and preferred stock dividends(1)            1.19       1.46       1.37        1.54      1.92             1.95           1.65


(1)   For purposes of computing these ratios, earnings represent income (loss) from continuing operations before income tax expense plus fixed charges.
      Fixed charges represent interest expensed and capitalized plus one-third (the proportion deemed representative of the interest factor) of rents, net of
      income from subleases.
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 105 of 1145 PageID #: 4891
                                                                                                                                                          Exhibit 31.1

                                           Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002

I, John F. Remondi, certify that:
1.    I have reviewed this quarterly report on Form 10-Q of Navient Corporation;
2.    Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the
      statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this
      report;
3.    Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the
      financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;
4.    The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in
      Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f))
      for the registrant and have:
      a)     Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to
             ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those
             entities, particularly during the period in which this report is being prepared;
      b)     Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our
             supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for
             external purposes in accordance with generally accepted accounting principles;
      c)     Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the
             effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and
      d)     Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent
             fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially
             affect, the registrant’s internal control over financial reporting; and
5.    The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the
      registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions):
      a)     All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably
             likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and
      b)     Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control
             over financial reporting.

                                                                                                    /s/ JOHN F. REMONDI
                                                                                                    John F. Remondi
                                                                                                    Chief Executive Officer
                                                                                                    (Principal Executive Officer)
                                                                                                    May 9, 2014
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 106 of 1145 PageID #: 4892
                                                                                                                                                         Exhibit 31.2

                                          Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002

I, Somsak Chivavibul, certify that:
1.    I have reviewed this quarterly report on Form 10-Q of Navient Corporation;
2.    Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the
      statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this
      report;
3.    Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the
      financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;
4.    The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in
      Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f))
      for the registrant and have:
      a)    Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to
            ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those
            entities, particularly during the period in which this report is being prepared;
      b)    Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our
            supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for
            external purposes in accordance with generally accepted accounting principles;
      c)    Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the
            effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and
      d)    Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent
            fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially
            affect, the registrant’s internal control over financial reporting; and
5.    The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the
      registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions):
      a)    All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably
            likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and
      b)    Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control
            over financial reporting.

                                                                                                   /s/ SOMSAK CHIVAVIBUL
                                                                                                   Somsak Chivavibul
                                                                                                   Chief Financial Officer
                                                                                                   (Principal Financial Officer)
                                                                                                   May 9, 2014
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 107 of 1145 PageID #: 4893
                                                                                                                                                  Exhibit 32.1

                                                        CERTIFICATION PURSUANT TO
                                                            18 U.S.C. SECTION 1350,
                                                          AS ADOPTED PURSUANT TO
                                               SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002

      In connection with the Quarterly Report of Navient Corporation (the “Company”) on Form 10-Q for the quarter ended March 31, 2014 as filed with the
Securities and Exchange Commission on the date hereof (the “Report”), I, John F. Remondi, Chief Executive Officer of the Company, certify, pursuant to 18
U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that:
      (1)   The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and
      (2)   The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company.

                                                                                               /s/ JOHN F. REMONDI
                                                                                               John F. Remondi
                                                                                               Chief Executive Officer
                                                                                               (Principal Executive Officer)
                                                                                               May 9, 2014
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 108 of 1145 PageID #: 4894
                                                                                                                                                  Exhibit 32.2

                                                        CERTIFICATION PURSUANT TO
                                                            18 U.S.C. SECTION 1350,
                                                          AS ADOPTED PURSUANT TO
                                               SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002

      In connection with the Quarterly Report of Navient Corporation (the “Company”) on Form 10-Q for the quarter ended March 31, 2014 as filed with the
Securities and Exchange Commission on the date hereof (the “Report”), I, Somsak Chivavibul, Chief Financial Officer of the Company, certify, pursuant to
18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that:
      (1)   The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and
      (2)   The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company.

                                                                                               /s/ SOMSAK CHIVAVIBUL
                                                                                               Somsak Chivavibul
                                                                                               Chief Financial Officer
                                                                                               (Principal Financial Officer)
                                                                                               May 9, 2014
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 109 of 1145 PageID #: 4895
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 110 of 1145 PageID #: 4896




                               EXHIBIT

                                       E
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 111 of 1145 PageID #: 4897
Table of Contents



                                                                         UNITED STATES
                                                             SECURITIES AND EXCHANGE COMMISSION
                                                                                          Washington, D.C. 20549

                                                                                                 Form 10-K
(Mark One)
     þ                  ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                        For the fiscal year ended December 31, 2014
                                                                                                              or
         ¨              TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                        For the transition period from                              to
                                                                                     Commission file numbers 001-36228


                                                                          Navient Corporation
                                                                                   (Exact Name of Registrant as Specified in Its Charter)

                                                 Delaware                                                                                                         XX-XXXXXXX
                                        (State of Other Jurisdiction of                                                                                           (I.R.S. Employer
                                       Incorporation or Organization)                                                                                            Identification No.)

                        123 Justison Street, Wilmington, Delaware                                                                                                     19801
                                  (Address of Principal Executive Offices)                                                                                           (Zip Code)
                                                                                                      (302) 283-8000
                                                                                  (Registrant’s Telephone Number, Including Area Code)
                                                                                Securities registered pursuant to Section 12(b) of the Act
                                                                                        Common Stock, par value $.01 per share.
                                                                                           Name of Exchange on which Listed:
                                                                                           The NASDAQ Global Select Market
                                                                                         5% Senior Notes due October 26, 2020
                                                                                       5.875% Senior Notes due October 25, 2024
                                                                                           Name of Exchange on which Listed:
                                                                                           The NASDAQ Global Select Market
                                                                                Securities registered pursuant to Section 12(g) of the Act:
                                                                                                          None.


      Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.         Yes þ          No ¨
      Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.      Yes ¨          No þ
      Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter
period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ        No ¨
      Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405
of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ            No ¨
       Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy
or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨
        Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated
filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):

Large accelerated filer þ                                                                                                                                                                                  Accelerated filer ¨
Non-accelerated filer ¨                                                                                                                                                                         Smaller reporting company ¨
(Do not check if a smaller reporting company)
      Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).            Yes ¨         No þ
      The aggregate market value of voting stock held by non-affiliates of the registrant as of June 30, 2014 was $7.4 billion (based on closing sale price of $17.71 per share as reported for the NASDAQ Global
Select Market).
      As of January 31, 2015, there were 401,460,484 shares of common stock outstanding.


                                                                                 DOCUMENTS INCORPORATED BY REFERENCE
     Portions of the proxy statement relating to the Registrant’s 2015 Annual Meeting of Stockholders, scheduled to be held on May 21, 2015, are incorporated by reference into Part III of this Annual Report
on Form 10-K.
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 112 of 1145 PageID #: 4898

Table of Contents


                                                        NAVIENT CORPORATION
                                                              TABLE OF CONTENTS
                                                                                                                                    Page
                                                                                                                                   Number

Forward-Looking and Cautionary Statements; Available Information                                                                        1
PART I
  Item 1.           Business                                                                                                            3
  Item 1A.          Risk Factors                                                                                                       14
  Item 1B.          Unresolved Staff Comments                                                                                          30
  Item 2.           Properties                                                                                                         31
  Item 3.           Legal Proceedings                                                                                                  31
  Item 4.           Mine Safety Disclosures                                                                                            34
PART II
  Item 5.           Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities       35
  Item 6.           Selected Financial Data                                                                                            37
  Item 7.           Management’s Discussion and Analysis of Financial Condition and Results of Operations                              38
  Item 7A.          Quantitative and Qualitative Disclosures about Market Risk                                                       105
  Item 8.           Financial Statements and Supplementary Data                                                                      109
  Item 9.           Changes in and Disagreements with Accountants on Accounting and Financial Disclosure                             109
  Item 9A.          Controls and Procedures                                                                                          109
  Item 9B.          Other Information                                                                                                109
PART III
  Item 10.          Directors, Executive Officers and Corporate Governance                                                           110
  Item 11.          Executive Compensation                                                                                           110
  Item 12.          Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters                   110
  Item 13.          Certain Relationships and Related Transactions, and Director Independence                                        110
  Item 14.          Principal Accounting Fees and Services                                                                           110
PART IV
  Item 15.          Exhibits, Financial Statement Schedules                                                                          111
Appendix A – Description of Federal Family Education Loan Program                                                                     A-1
Glossary                                                                                                                              G-1
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 113 of 1145 PageID #: 4899

Table of Contents

                                               FORWARD-LOOKING AND CAUTIONARY STATEMENTS

       This Annual Report on Form 10-K contains “forward-looking” statements and information based on management’s current expectations as of the date
of this document. Statements that are not historical facts, including statements about our beliefs, opinions, or expectations and statements that assume or are
dependent upon future events, are forward-looking statements. Forward-looking statements are subject to risks, uncertainties, assumptions and other factors
that may cause actual results to be materially different from those reflected in such forward-looking statements. These factors include, among others, the risks
and uncertainties set forth in Item 1A “Risk Factors” and elsewhere in this Annual Report on Form 10-K and our subsequent filings with the Securities and
Exchange Commission (“SEC”); increases in financing costs; limits on liquidity; increases in costs associated with compliance with laws and regulations;
changes in accounting standards and the impact of related changes in significant accounting estimates; any adverse outcomes in any significant litigation to
which we are a party; credit risk associated with our exposure to third parties, including counterparties to our derivative transactions; and changes in the
terms of student loans and the educational credit marketplace (including changes resulting from new laws and the implementation of existing laws). We
could also be affected by, among other things: changes in our funding costs and availability; reductions to our credit ratings or the credit ratings of the
United States of America; failures of our operating systems or infrastructure, or those of third-party vendors; risks related to cybersecurity including the
potential disruption of our systems or potential disclosure of confidential customer information; damage to our reputation; failures to successfully implement
cost-cutting initiatives and adverse effects of such initiatives on our business; failures or delays in the planned conversion to our servicing platform of the
recently acquired Wells Fargo portfolio of Federal Family Education Loan Program (“FFELP”) loans or any other FFELP or Private Education Loan portfolio
acquisitions; risks associated with restructuring initiatives, risks associated with the recently completed separation of Navient and SLM Corporation into two,
distinct publicly traded companies, including failure to achieve the expected benefits of the separation; changes in the demand for educational financing or
in financing preferences of lenders, educational institutions, students and their families; changes in law and regulations with respect to the student lending
business and financial institutions generally; increased competition from banks and other consumer lenders; the creditworthiness of our customers; changes
in the general interest rate environment, including the rate relationships among relevant money-market instruments and those of our earning assets versus our
funding arrangements; changes in general economic conditions; our ability to successfully effectuate any acquisitions and other strategic initiatives; and
changes in the demand for debt management services. The preparation of our consolidated financial statements also requires management to make certain
estimates and assumptions including estimates and assumptions about future events. These estimates or assumptions may prove to be incorrect. All forward-
looking statements contained in this report are qualified by these cautionary statements and are made only as of the date of this document. We do not
undertake any obligation to update or revise these forward-looking statements to conform the statement to actual results or changes in our expectations.

       Definitions for certain capitalized terms used but not otherwise defined in this Annual Report on Form 10-K can be found in the “Glossary” at the end
of this report.

      Through this discussion and analysis, we intend to provide the reader with some narrative context for how our management views our consolidated
financial statements, additional context within which to assess our operating results, and information on the quality and variability of our earnings, liquidity
and cash flows.

                                                                               1
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 114 of 1145 PageID #: 4900

Table of Contents

                                                               AVAILABLE INFORMATION

       Our website address is www.navient.com. Copies of our Registration Statement on Form 10, as amended (our “Form 10”), filed with the SEC on
April 10, 2014, and declared effective on April 14, 2014, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K, as well as any amendments to
those reports, are available free of charge through our website as soon as reasonably practicable after they are electronically filed with, or furnished to, the
SEC. In addition, copies of our Board Governance Guidelines, Code of Business Conduct (which includes the code of ethics applicable to our Principal
Executive Officer, Principal Financial Officer and Principal Accounting Officer) and the governing charters for each committee of our Board of Directors are
available free of charge on our website, as well as in print to any stockholder upon request. We intend to disclose any amendments to or waivers from our
Code of Business Conduct (to the extent applicable to our Principal Executive Officer or Principal Financial Officer) by posting such information on our
website. Information contained or referenced on our website is not incorporated by reference into and does not form a part of this Annual Report on Form 10-
K.

                                                                               2
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 115 of 1145 PageID #: 4901

Table of Contents

                                                                            PART I.

Item 1.     Business

Overview

      Navient is the nation’s leading loan management, servicing and asset recovery company, committed to helping customers navigate the path to
financial success. Servicing more than $300 billion in student loans, Navient supports the educational and economic achievements of more than 12 million
customers. A growing number of government and higher education clients rely on Navient for proven solutions to meet their financial goals. Navient began
trading on Nasdaq as an independent company on May 1, 2014. Our website is navient.com. Information contained or referenced on our website is not
incorporated by reference into and does not form a part of this Annual Report on Form 10-K.

       Navient holds the largest portfolio of education loans insured or guaranteed under the Federal Family Education Loan Program (“FFELP”), as well as
the largest portfolio of Private Education Loans. FFELP Loans are insured or guaranteed by state or not-for-profit agencies based on guaranty agreements
among the United States Department of Education (“ED”) and these agencies. Private Education Loans are education loans to students or their families that
bear the full credit risk of the customer and any cosigner. Private Education Loans are made primarily to bridge the gap between the cost of higher education
and the amount funded through financial aid, federal loans or students’ and families’ resources.

       Navient services its own portfolio of education loans, as well as those owned by banks, credit unions, non-profit education lenders and ED. Navient is
one of four large servicers to ED under its Direct Student Loan Program (“DSLP”). Navient also provides asset recovery services on its own portfolio
(consisting of both education loans as well as other asset classes), guaranty agencies, higher education institutions, ED and other federal clients, as well as
states, courts, and municipalities.

      As of December 31, 2014, Navient’s principal assets consisted of:
      • $104.5 billion in FFELP Loans, with a student loan spread of 0.99 percent for the year ended December 31, 2014 on a “Core Earnings” basis and a
        weighted average life of 7.3 years;
      • $29.8 billion in Private Education Loans, with a student loan spread of 4.04 percent for the year ended December 31, 2014 on a “Core Earnings”
        basis and a weighted average life of 7.0 years;
      • a leading student loan servicing platform that services loans for more than 12 million DSLP Loan, FFELP Loan and Private Education Loan
        customers (including cosigners), including 6.2 million customer accounts serviced under Navient’s contract with ED; and
      • a leading student loan asset recovery platform with an outstanding inventory of contingent asset recovery receivables of approximately $15.4
        billion, of which approximately $12.5 billion was student loans and the remainder was other asset classes.

Strengths and Opportunities

      Navient possesses a number of competitive advantages that distinguishes it from its competitors, including:

      Large, high quality asset base generating significant and predictable cash flows. At December 31, 2014, Navient’s $134.3 billion student loan
portfolio is 75 percent funded to term and is expected to produce consistent and predictable cash flows over the remaining life of the portfolio. Navient’s
$104.5 billion portfolio of FFELP Loans bears a maximum 3 percent loss exposure due to the federal guarantee. Navient’s $29.8 billion portfolio of Private
Education Loans bears the full credit risk of the borrower and cosigner. Navient expects that cash flows from its FFELP Loan and Private Education Loan
portfolios will significantly exceed future debt service obligations.

       Efficient and large scale servicing platform. Navient is the largest servicer of education loans, servicing over $300 billion in student loans for more
than 12 million customers. Navient has demonstrated scalable infrastructure with capacity to add volume at a low cost. Navient’s premier market share and
tested servicing and asset recovery infrastructure make it well-positioned to expand its servicing and asset recovery businesses to additional third-party
FFELP, federal, private and other loan portfolios.

                                                                                3
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 116 of 1145 PageID #: 4902

Table of Contents

     Superior operating performance. Navient has demonstrated superior default prevention performance and industry leading asset recovery services. The
combined portfolio of federal loans serviced by Navient experienced a Cohort Default Rate 40 percent lower than the national rate released by ED in
September 2014. We are consistently a top performer in our asset recovery business as well.

      Commitment to compliance and customer centricity. Navient fosters a robust compliance culture driven by a “customer first” approach. We invest in
rigorous training programs, internal and external auditing, escalated service tracking and analysis, and customer research to enhance our compliance and
customer service.

        Strong capital return. As a result of its significant cash flow and capital generation, Navient expects to return excess capital to stockholders through
dividends and share repurchases. For the year ended December 31, 2014, we paid $249 million in dividends on shares of our common stock and repurchased
$600 million of our shares of common stock. In December 2014, Navient’s board of directors authorized $1 billion to be utilized in a new common share
repurchase program effective January 1, 2015. In addition, Navient increased its quarterly dividend amount from $0.15 per share to $0.16 per share effective
for its first-quarter 2015 dividends.

      Meaningful growth opportunities. Navient will pursue opportunistic acquisitions of FFELP and Private Education Loan portfolios. During the year,
Navient acquired $12.9 billion of student loans. Navient will also pursue additional third-party servicing and asset recovery fee income opportunities. On
February 25, 2015, Navient announced its acquisition of Gila LLC (commonly known as Municipal Services Bureau, or MSB), an asset recovery and business
process outsourcing firm focused on the state and local government market. Navient will leverage its large-scale servicing platform, superior default
prevention and asset recovery performance, operating efficiency and regulatory compliance and risk management infrastructure in pursuing these and other
growth opportunities.

   Navient’s Approach to Assisting Students and Families in Repaying their Education Loans

      Navient services loans for more than 12 million DSLP Loan, FFELP Loan and Private Education Loan customers (including cosigners), including
6.2 million customer accounts serviced under Navient’s contract with ED. In this work, we help our customers experience success through proactive outreach
and emphasis on identifying the payment plan that best fits their budget and financial goals.

      We understand managing repayment of education loans is critical for students to achieve their educational goals, recognize their full earning potential
and develop a strong credit profile.

       Customer success means making steady progress toward repayment, instead of falling behind on payments. Our experience has taught us that the
transition from school to full repayment requires customer contact and counseling. For many customers, students loans are their first borrowing experience.
For new graduates, salaries grow over time, typically making payments easier to handle as their career progresses. It is also not uncommon for some to return
to school, experience illness or encounter temporary interruptions in earnings.

      To help customers manage these realities, Navient makes customer success and default prevention top priorities. We customize our outreach using
data-driven approaches that draw from our more than 40 years of experience in helping customers successfully manage their loans. As a result, in 2014, our
customers experienced higher records of repayment success as evidenced by lower delinquencies and defaults.

       We have been a partner in ED’s campaign to inform federal student loan customers about income-driven repayment plans, and have played a leadership
role in helping customers understand their options and make an informed choice.

      We also find that customers who have fallen behind benefit from outreach and assistance. In fact, nine times out of ten when we can reach federal loan
customers who have missed payments, we can identify a solution to help them avoid default.

                                                                                4
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 117 of 1145 PageID #: 4903

Table of Contents


      We also offer free resources to help customers and the general public build knowledge on personal finance topics. In October 2014, we launched new
online resources to encourage financial literacy and to help customers understand their repayment options and enroll in the plan that is best for them.

Business Segments

      We have three primary operating business segments: FFELP Loans, Private Education Loans and Business Services. A fourth segment — Other —
primarily consists of financial results of our holding company, including activities related to repurchases of debt, our corporate liquidity portfolio and all
unallocated overhead.

   FFELP Loans Segment

       In the FFELP Loans segment, we acquire and finance FFELP Loans. Even though FFELP Loans are no longer originated due to changes in federal law
that took effect in 2010, we continue to pursue acquisitions of FFELP Loan portfolios that leverage our servicing scale and generate incremental earnings and
cash flow. In this segment, we primarily earn net interest income on the FFELP Loan portfolio. This segment is expected to generate significant amounts of
earnings and cash flow as the portfolio amortizes.

       We are currently the largest holder of FFELP Loans. Navient’s portfolio of FFELP Loans as of December 31, 2014 was $104.5 billion. Navient’s FFELP
Loan portfolio will amortize over approximately 20 years. Navient’s goal is to maximize the cash flow generated by its FFELP Loan portfolio. Navient also
seeks to acquire other third-party FFELP Loan portfolios to add net interest income and servicing revenue. During the year, Navient acquired $11.3 billion of
FFELP Loans. FFELP Loans are insured or guaranteed by state or not-for-profit agencies and are also protected by contractual rights to recovery from the
United States pursuant to guaranty agreements among ED and these agencies. These guarantees generally cover at least 97 percent of a FFELP Loan’s
principal and accrued interest for loans disbursed.

      As a result of the long-term funding used in the FFELP Loan portfolio and the insurance and guarantees provided on these loans, the net interest
margin recorded in the FFELP Loans segment is relatively stable and the capital we choose to retain with respect to the segment is modest. As of
December 31, 2014, approximately 80 percent of the FFELP Loans held by Navient were funded to term with non-recourse, long-term securitization debt
through the use of securitization trusts. For more discussion of the FFELP and related credit support mechanisms, see Appendix A “Description of Federal
Family Education Loan Program.”

       For loans disbursed before April 1, 2006, FFELP Loans generally earn interest at the higher of either the borrower rate, which is fixed over a period of
time, or a floating rate based on the Special Allowance Payment (“SAP”) formula set by ED. Navient generally finances FFELP Loans with floating rate debt
whose interest is matched closely to the floating nature of ED’s applicable SAP formula. If a decline in interest rates causes the borrower rate to exceed the
SAP formula rate, Navient will continue to earn interest on the loan at the fixed borrower rate while the floating rate interest on Navient debt will continue to
decline. The additional spread earned between the fixed borrower rate and the SAP formula rate is referred to as Floor Income. Floor Income can be volatile as
rates on the underlying debt move up and down. Navient may hedge this risk by using derivatives to lock in the value of the Floor Income over the term of
the contract. As of December 31, 2014, approximately $27.2 billion (49 percent) of Navient’s FFELP Loans eligible to earn Floor Income was economically
hedged. This amount we hedge declines over time.

      The Higher Education Act of 1965 (“HEA”) continues to regulate every aspect of the FFELP, including ongoing communications with borrowers and
default aversion requirements. Failure to service a FFELP Loan properly could jeopardize the insurance, guarantees and federal support on these loans. The
insurance and guarantees on Navient’s existing loans were not affected by the termination of the FFELP program.

                                                                                5
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 118 of 1145 PageID #: 4904

Table of Contents


   Private Education Loans Segment

       In this segment, we acquire, finance and service Private Education Loans. Even though we no longer originate Private Education Loans, we continue to
pursue acquisitions of Private Education Loan portfolios that leverage our servicing scale and generate incremental earnings and cash flow. In this segment,
we primarily earn net interest income on the Private Education Loan portfolio (after provision for loan losses). This segment is expected to generate
significant amounts of cash as the portfolio amortizes.

       Unlike FFELP Loans, the holder of a Private Education Loan bears the full credit risk of the customer and any cosigner. Private Education Loans are
made primarily to bridge the gap between the cost of higher education and the amount funded through financial aid, federal loans or students’ and families’
resources. Navient believes the credit risk of the Private Education Loans it owns is well managed through the rigorous underwriting practices and risk-based
pricing utilized when the loans were originated, the continued high levels of qualified cosigners and our internal servicing and risk mitigation practices, as
well as our careful use of forbearance and our loan modification programs. Navient expects the combined existence of these elements and the use of these
practices reduces the risk of payment interruptions and defaults on its Private Education Loan portfolio. On a “Core Earnings” basis, the 2014 charge-off rate
for Private Education Loans as a percentage of loans in repayment was 2.6 percent.

      Navient’s portfolio of Private Education Loans totaled $29.8 billion at December 31, 2014. During the year, Navient acquired $1.6 billion of Private
Education Loans. As of December 31, 2014, approximately 59 percent of the Private Education Loans held by Navient were funded to term with non-
recourse, long-term securitization debt through the use of securitization trusts.

   Business Services Segment

      Our Business Services segment generates its revenue from servicing our FFELP Loan portfolio as well as providing servicing and asset recovery
services for loans on behalf of Guarantors of FFELP Loans and other institutions, including ED, higher education institutions and other federal, state, court
and municipal clients.

      State, Local and Institutional Revenues

       We provide asset recovery services for over 250 state and municipal clients, recovering on a broad spectrum of receivables including taxes, fines and
court fees. Public agencies turn to qualified, responsible providers to supplement their own receivables management efforts to recover revenues to support
public priorities. In addition, we provide recovery services for federal Perkins loan, tuition and other receivables for more than 1,000 colleges, universities
and other institutional clients.

      The acquisition of Municipal Services Bureau is the first step in executing Navient’s growth strategy in the asset recovery business area. Navient
intends to pursue additional acquisitions of both complementary and diversified asset recovery service and other outsourcing service businesses that can
further expand demand for services in and beyond the education loan markets. Future acquisitions will continue to be analyzed in the context of their relative
valuations and earnings contribution, and compared to other uses of Navient’s capital resources including returning capital to stockholders.

      FFELP-Related Revenues

       Navient is currently the largest servicer and collector of loans made under the FFELP program, and the majority of our income has been derived,
directly or indirectly, from our portfolio of FFELP Loans and servicing we have provided for FFELP Loans. In 2010, Congress passed legislation ending the
origination of education loans under FFELP. The terms and conditions of existing FFELP Loans were not affected by this legislation. Our FFELP Loan
portfolio will amortize over approximately 20 years. The fee income we have earned from

                                                                                6
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 119 of 1145 PageID #: 4905

Table of Contents


providing servicing and asset recovery services on such loans will similarly decline over time. We also provide servicing and asset recovery services on
behalf of Guarantors of FFELP Loans and other institutions.
      • Servicing revenues from the FFELP Loans we own represent intercompany charges to the FFELP Loans segment at rates paid to us by the trusts
        which own the loans. These fees are legally the first payment priority of the trusts and exceed the actual cost of servicing the loans. Intercompany
        loan servicing revenues declined to $456 million in 2014 from $529 million in 2013. Intercompany loan servicing revenues will continue to
        decline as our FFELP Loan portfolio amortizes.
      • In 2014, we earned account maintenance fees on FFELP Loans serviced for Guarantors of $34 million, down from $38 million in 2013. These fees
        will continue to decline as the underlying FFELP Loan portfolio serviced for Guarantors amortizes.
      • We provide default aversion, post default collections and claims processing to 11 of the 29 Guarantor agencies that serve as an intermediary
        between the U.S. federal government and FFELP lenders and are responsible for paying the claims made on defaulted loans. As of December 31,
        2014, Navient had an outstanding inventory of asset recovery receivables of approximately $15.4 billion, of which $12.5 billion was student loans
        ($10.0 billion FFELP Loans and $2.5 billion DSLP Loans) and the remainder was other asset classes. In 2014, asset recovery revenue from Guarantor
        clients totaled $275 million, compared to $303 million the prior year. As FFELP Loans are no longer originated, these revenues will decline over
        time unless we acquire additional portfolios from Guarantor clients. The rate at which these revenues will decrease has also been affected by the
        Bipartisan Budget Act (the “Budget Act”) enacted on December 26, 2013 and effective on July 1, 2014, which reduced the amount to be paid to
        Guarantor agencies for assisting customers to rehabilitate their defaulted FFELP Loans under Section 428F of the HEA. The Budget Act reduced fee
        income by approximately $78 million in 2014.

       In 2014, FFELP-related revenues accounted for 77 percent of total Business Services segment revenues compared with 80 percent and 85 percent,
respectively, in 2013 and 2012. Total Business Services segment revenues were $1.06 billion for the year ended December 31, 2014, down from $1.13 billion
for the year ended December 31, 2013. Over the next several years, Navient’s objective is to grow or acquire additional sources of services revenue. The total
amounts of these combined FFELP-related revenues and resulting earnings are significant to our business and Navient’s ability to offset these FFELP-related
revenue declines is uncertain.

       Navient anticipates that with the end of new originations under the FFELP, owners of FFELP Loan portfolios, as well as Guarantors of those loans, will
likely seek to reduce their FFELP servicing costs or sell those portfolios. Given the volume of FFELP Loans Navient services for its own portfolio and third
parties, Navient is uniquely situated to adapt to the increasing levels of education loan-specific disclosure, compliance, servicing and collection standards
which other financial institutions and servicers may not find economical to continue to support. Acquiring additional FFELP servicing volume as others sell
FFELP Loan portfolios, exit existing FFELP servicing businesses or seek to find lower cost providers for those services is a key component of the current
Business Services segment growth strategy, notwithstanding the discontinuation of the FFELP. As of the Federal Fiscal Year ended September 30, 2014, the
estimated FFELP Loans outstanding that Navient does not own totals $157 billion.

      ED Asset Recovery and Servicing Revenues

      Since 1997, Navient has provided asset recovery services on defaulted student loans to ED. This contract expired by its terms on February 21, 2015 and
our Pioneer Credit Recovery subsidiary received no new account placements under the contract. We are engaged with ED to learn more about their decision
and address any questions or concerns they may have. In addition, we have submitted a response to ED’s request for proposals (RFP) in relation to a new
contract for similar services. There can be no assurances that Pioneer will be awarded an extension of the existing contract, a new contract under the RFP or
what volume of accounts might be placed with Pioneer. In 2014, asset recovery revenue from ED totaled $65 million, compared to $62 million in the prior
year and our 2015 earnings guidance includes approximately $48 million of revenue from this contract.

                                                                              7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 120 of 1145 PageID #: 4906

Table of Contents


       Since the second quarter of 2009, we have been one of four large servicers awarded a servicing contract by ED to service federal loans owned by ED.
We service approximately 6.2 million accounts under this servicing contract as of December 31, 2014. The servicing contract spans five years with the
possibility of one five-year renewal at the option of ED. On August 27, 2014, ED extended its servicing contract with Navient to service federal loans for five
more years. Under the terms of the contract extension, the allocation of ongoing volume will be determined twice each year based on the relative performance
of the servicers of five metrics: borrowers in current repayment status (30 percent), borrowers more than 90 but less than 271 days delinquent (15 percent),
borrowers 271 days or more up to 360 days delinquent (15 percent), a survey of borrowers (35 percent), and a survey of ED personnel (5 percent). Quarterly
scores in each metric will be averaged together twice each year to calculate the final result of each metric. Navient’s allocation under the servicing contract
increased to 24 percent for the period beginning August 15, 2014 from 18 percent for the prior period beginning August 15, 2013. Beginning on January 1,
2015, the aggregate allocation for not-for-profit servicers increased to 25 percent of all new DSLP borrowers. We earned $130 million of revenue under the
contract for the year ended December 31, 2014.

       The opportunity to expand the services we can provide under the DSLP has been an important component of the Business Services segment’s growth
strategy. In fiscal year 2015, ED is projected to originate approximately $104 billion in new federal education loans. To expand the services we provide
under the DSLP, we continually strive to help our customers succeed and seek to improve on the performance metrics that determine the allocation of new
accounts under the servicing contract with ED.

   Other Segment

      Our Other segment primarily consists of activities of our holding company, including the repurchase of debt, the corporate liquidity portfolio and all
unallocated overhead. We also include results from certain smaller wind-down and discontinued operations within this segment.

Employees

      At December 31, 2014, we had approximately 6,200 employees, none of whom are covered by collective bargaining agreements.

Presentation of Information

      Unless the context otherwise requires, references in this Form 10-K to:
      • “We,” “our,” “us,” or the “Company” with respect to any period on or prior to the date of the Spin-Off (as defined below) means and refers to Old
        SLM and its consolidated subsidiaries as constituted prior to the Spin-Off, and any references to “Navient,” “we,” “our,” “us,” or the “Company”
        with respect to any period after the date of the Spin-Off means and refers to Navient and its consolidated subsidiaries.
      • “Old SLM” refers to SLM Corporation, as it existed prior to the Spin-Off, and its consolidated subsidiaries. As part of an internal corporate
        reorganization of Old SLM, Old SLM was merged into a limited liability company and became a subsidiary of Navient, changing its name to
        “Navient, LLC.” On October 16, 2014, Navient, LLC was merged with and into Navient, with Navient as the surviving corporation.
      • Navient’s historical business and operations refer to Old SLM’s portfolio of FFELP and Private Education Loans not held by Sallie Mae Bank,
        together with the servicing and asset recovery businesses that were retained by or transferred to Navient in connection with the internal corporate
        reorganization.
      • “SLM BankCo” refers to New BLC Corporation, which became the publicly traded successor to Old SLM on April 29, 2014 by virtue of a merger
        pursuant to Section 251(g) of the Delaware General Corporation Law (“DGCL”), and its consolidated subsidiaries. Following consummation of the
        merger, New BLC Corporation changed its name to SLM Corporation. After the Spin-Off, SLM BankCo’s business consists primarily of the
        consumer banking business previously operated by Old SLM, which includes Sallie Mae Bank and its portfolio of Private Education Loans, a new
        Private Education Loan servicing business and the Upromise Rewards business.

                                                                                8
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 121 of 1145 PageID #: 4907

Table of Contents

      • “Spin-Off” collectively refers to the internal reorganization of Old SLM on April 29, 2014 and the distribution of all of the shares of common stock
        of Navient to the holders of shares of SLM BankCo on April 30, 2014.

Spin-Off of Navient

       On April 30, 2014, the previously announced separation of Navient from SLM BankCo was completed. The separation was effected through the
distribution by SLM BankCo, on a one-to-one basis, of all the shares of common stock of Navient to the holders of shares of SLM BankCo common stock, as
of the close of business on April 22, 2014, the record date for the distribution. As a result of the distribution, Navient is an independent, publicly traded
company that operates the loan management, servicing and asset recovery business previously operated by Old SLM. Navient is comprised primarily of Old
SLM’s portfolios of education loans that were not held in Sallie Mae Bank at the time of the separation, as well as servicing and asset recovery activities on
those loans and loans held by third parties. In October 2014, Navient successfully completed the transition of the servicing operations and rolled out the
Navient brand to its customers.

       To implement the separation and distribution of Navient, an internal corporate reorganization of Old SLM was effected, pursuant to which, on April 29,
2014, SLM BankCo replaced Old SLM as the parent holding company pursuant to a holding company merger. In accordance with Section 251(g) of the
DGCL, by action of the Old SLM board of directors and without a shareholder vote, Old SLM was merged into Navient, LLC, a wholly owned subsidiary of
Old SLM, with Navient, LLC surviving. Immediately following the effective time of the merger, SLM BankCo changed its name to “SLM Corporation.” As
part of the internal corporate reorganization and pursuant to the merger, all of the outstanding shares of Old SLM Series A preferred stock and Series B
preferred stock were converted, on a one-to-one basis, into substantially identical shares of SLM BankCo preferred stock. Following the merger, the assets
and liabilities associated with the loan management, servicing and asset recovery business were transferred to Navient, and those assets and liabilities
associated with the consumer banking were transferred to SLM BankCo. On July 9, 2014, Navient received a private letter ruling from the Internal Revenue
Service confirming the intended tax-free status of the Spin-Off and the related internal reorganization transactions. For further information on the Spin-Off
and all related matters, please refer to our Form 10.

      Due to the relative significance of Navient to Old SLM, among other factors, for financial reporting purposes Navient is treated as the “accounting
spinnor” and therefore is the “accounting successor” to Old SLM, notwithstanding the legal form of the Spin-Off. As a result, the historical financial
statements of Old SLM prior to the distribution on April 30, 2014 are the historical financial statements of Navient. For that reason, the historical GAAP
financial information related to periods on or prior to April 30, 2014 contained in this Annual Report on Form 10-K is that of Old SLM, which includes the
consolidated results of both the loan management, servicing and asset recovery business and the consumer banking business. Since Navient is the
“accounting spinnor,” the GAAP financial statements of Navient reflect the deemed distribution of SLM BankCo to SLM BankCo’s stockholders on April 30,
2014, notwithstanding the legal form of the Spin-Off in which Navient common stock was distributed to the stockholders of SLM BankCo.

                                                                              9
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 122 of 1145 PageID #: 4908

Table of Contents

     The following table shows the condensed balance sheet of SLM BankCo that the financial statements of Navient reflect as a shareholder distribution
on April 30, 2014:

                         (Dollars in millions)                                                                                                           April 30, 2014
                         Assets
                         FFELP Loans, net                                                                                                                $      1,380
                         Private Education Loans, net                                                                                                           7,204
                         Investments                                                                                                                              139
                         Cash and cash equivalents                                                                                                              2,170
                         Other assets                                                                                                                             883
                         Total assets                                                                                                                    $     11,776
                         Liabilities
                         Short-term borrowings                                                                                                           $      6,491
                         Long-term borrowings                                                                                                                   2,750
                         Other liabilities(1)                                                                                                                     825
                         Total liabilities                                                                                                                     10,066
                         Equity
                         Preferred stock
                            Series A                                                                                                                              165
                            Series B                                                                                                                              400
                         Common equity                                                                                                                          1,145
                         Total equity (2)                                                                                                                       1,710
                         Total liabilities and equity                                                                                                    $     11,776
                           (1)   “Other liabilities” include net income tax liabilities of $383 million, which were presented as net income tax assets within “Other assets” on the consolidated financial
                                 statements of Navient.
                           (2)   In addition to the $1,710 million of consumer banking business net assets distributed, we also removed $41 million of goodwill from our balance sheet as required
                                 under ASC 350 in connection with the distribution. This goodwill was allocated to the consumer banking business based on relative fair value. This total of $1,751
                                 million is the amount that appears on our consolidated statement of changes in stockholders’ equity in connection with the deemed distribution of the consumer banking
                                 business.

Supervision and Regulation

   The Dodd-Frank Act

       The Dodd-Frank Act was adopted to reform and strengthen regulation and supervision of the U.S. financial services industry. The Dodd-Frank Act
contains comprehensive provisions to govern the practices and oversight of financial institutions (including large non-bank financial institutions) and other
participants in the financial markets. It imposes significant regulations, additional requirements and oversight on almost every aspect of the U.S. financial
services industry, including increased capital and liquidity requirements, limits on leverage and enhanced supervisory authority. Some of these provisions
apply to Navient and its various businesses. Most of the Dodd-Frank Act’s provisions have become effective, but many remain subject to formal
implementation by regulatory agencies through final rulemaking, leaving considerable uncertainty as to their ultimate scope and effect. Nonetheless,
Navient’s operational expenses may increase as it addresses new or additional compliance requirements arising from the implementation of various
provisions of the Dodd-Frank Act.

       The Consumer Financial Protection Act, a part of the Dodd-Frank Act, established the Consumer Financial Protection Bureau (“CFPB”), which has
broad authority to write regulations under federal consumer financial protection laws and to directly or indirectly enforce those laws and examine financial
institutions for compliance. The CFPB is authorized to impose fines and provide consumer restitution in the event of violations, engage in consumer
financial education, track consumer complaints, request data and promote the availability of financial services to underserved consumers and communities. It
has authority to prevent unfair, deceptive or abusive practices by issuing regulations that define the same or by using its enforcement authority without first
issuing

                                                                                               10
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 123 of 1145 PageID #: 4909

Table of Contents


regulations. The CFPB has been active in its supervision, examination and enforcement of financial services companies, most notably bringing enforcement
actions, imposing fines and mandating large refunds to customers of several large banking institutions for practices relating to the sale of additional products
associated with the extension of consumer credit.

      The Dodd-Frank Act also authorizes state officials to enforce regulations issued by the CFPB and to enforce the Dodd-Frank Act’s general prohibition
against unfair, deceptive and abusive practices.

   Regulatory Outlook

       In general, the number and scope of regulatory and enforcement actions in 2014, as well as the amounts of fines and penalties levied against banking
institutions, were significant. The types and numbers of class and stockholder derivative actions arising from allegations of violations of consumer protection
and regulatory provisions also continued to increase. A number of prominent themes appear to be emerging from these actions:
      • The number and configuration of regulators bringing actions often adds to the complexity, cost and unpredictability of timing for resolution of
        particular regulatory issues.
      • The regulatory compliance and risk control structures of financial institutions subject to enforcement actions are frequently cited, regardless of
        whether past practices have been changed, and enforcement orders have often included detailed demands for increased compliance, audit and board
        supervision, as well as the use of third-party consultants to recommend further changes or monitor remediation efforts.
      • Issues first identified with respect to one consumer product class or distribution channel are often applied to other product classes or channels.

       Navient is experiencing heightened regulatory oversight of its compliance with applicable laws and regulations. We expect that the regulators
overseeing our businesses will increase in number or change and that consumer protection regulations, standards, supervision, examination and enforcement
practices will continue to evolve in both detail and scope. This evolution may significantly add to Navient’s compliance, servicing and operating costs. We
have invested in compliance through multiple steps including realignment of Navient’s compliance management system to a servicing and collections
business model rather than a loan originations business model; dedicated compliance resources for high-risk topics (SCRA, TCPA and third-party vendor
management) to focus on regulator and consumer expectations; formation of business support operations to enhance risk, control and compliance functions
in each business area; additional regulatory training for front-line employees to ensure obligations are understood and followed during interactions with
customers; and expanded oversight and analysis of complaint trends to identify and remediate if necessary, areas of potential consumer harm.

       While current operations and compliance processes may or may not satisfy heightened, evolving regulatory standards, they cannot provide assurance
that past practices or products will not be the focus of examinations, inquiries or lawsuits.

      As described in the section entitled “Management — Risk Management,” Navient has implemented a coordinated, formal enterprise risk management
system to reduce business and regulatory risks.

      Listed below are some of the most significant recent and pending regulatory changes that have the potential to affect Navient in coming years.

      Consumer Financial Protection Bureau. The CFPB has regulatory oversight of the private student loan industry as well as student loan servicers.
Throughout 2013 and 2014, the CFPB continued to be active in the student loan industry and undertook a number of initiatives relative to the private
student loan market and student loan servicing, including:
      • In February 2013, the CFPB published a notice soliciting information on potential options to offer more affordable repayment options to borrowers
        having difficulty repaying their private student loans. Based

                                                                               11
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 124 of 1145 PageID #: 4910

Table of Contents


         on the more than 28,000 comments received, on May 8, 2013, the CFPB published a report highlighting the ways in which private student loan
         debt can be a roadblock to financial soundness for consumers. The report analyzes the impact of private student loan burdens on the broader
         economy, assesses recent actions of policymakers in the student loan market and discusses policy options put forth by the public regarding private
         student loans. Reports such as these may continue to influence regulatory developments in the student loan market. The report proposes a number
         of considerations for policymakers and market participants, such as refinancing relief and monthly payments more closely correlated with a
         borrower’s debt-to-income ratio. Certain of these CFPB recommendations in the report could negatively affect our private education loan portfolio
         if implemented. For a discussion on Navient’s approach to helping its customers, see “— Navient’s Approach to Assisting Students and Families in
         Repaying their Education Loans” above.
      • On December 3, 2013, the CFPB issued a final rule defining larger participants of the student loan servicing market. The rule, which became
        effective on March 1, 2014, allows the CFPB to federally supervise certain nonbank student loan servicers for the first time. Under the final rule, the
        CFPB will have supervisory authority over any nonbank student loan servicer that services more than one million borrower accounts, including
        accounts for both private and federal student loans. Our student loan servicing subsidiaries will be subject to this new oversight. The CFPB’s
        supervision will include gathering reports, conducting examinations for compliance with federal consumer financial laws and taking enforcement
        actions as appropriate.
      • On October 16, 2014, the Student Loan Ombudsman within the CFPB submitted his annual report based on private student loan inquiries and
        complaints received through the CFPB portal from October 1, 2013 through September 30, 2014. The CFPB does not seek to resolve or substantiate
        the inquiry or complaint but merely provides a gateway between the consumer and the lender or servicer to attempt to address consumer concerns.
        The Dodd-Frank Act created the Student Loan Ombudsman within the CFPB to receive and attempt to informally resolve inquiries about private
        student loans. The Student Loan Ombudsman reports to Congress annually on the trends and issues that he identifies through this process. The
        report offers analysis, commentary and recommendations to address issues reported by consumers. The report’s key observations included:
        (1) approximately 41 percent of all private student loan inquiries and complaints received were related to consumers seeking a loan modification or
        other option to reduce their monthly payment; (2) 57 percent related to consumers having difficulties with dealing with their servicer or repaying
        their loan; and (3) many of the private student loan inquiries mirror the problems heard from consumers in the mortgage market and that recent
        changes to mortgage servicing and credit card servicing practices might be applicable to the private student loan market.

       Debt Collection Supervision. Consistent with the authority granted to it under the Dodd-Frank Act, the CFPB also maintains supervisory authority
over larger consumer debt collectors. On October 24, 2012, the CFPB issued its final debt collection larger participant rule and examination procedures that
will allow the agency to federally supervise larger consumer debt collectors. The rule, which became effective January 2, 2013, defines larger participants as
third-party debt collectors, debt buyers and collection attorneys with more than $10 million in annual receipts resulting from consumer debt collection.
Under the rule, Navient’s collection subsidiaries are considered larger participants and are subject to supervision. The issuance of the CFPB’s rules does not
preempt the various and varied levels of state consumer and collection regulations to which the activities of Navient’s subsidiaries are currently subject.
Navient also utilizes third-party debt collectors to collect defaulted and charged-off education loans and will continue to be responsible for oversight of their
procedures and controls.

        Oversight of Derivatives. The Dodd-Frank Act created a comprehensive new regulatory framework for derivatives transactions, to be implemented by
the Commodity Futures Trading Commission (“CFTC”) and the SEC. This new framework, among other things, subjects certain swap participants to new
capital and margin requirements, recordkeeping and business conduct standards and imposes registration and regulation of swap dealers and major swap
participants. The scope of potential exemptions remains to be further defined through agency rulemakings. Even if Navient qualifies for an exemption, many
of its derivatives counterparties are likely to be subject to the new capital, margin and business conduct requirements.

                                                                               12
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 125 of 1145 PageID #: 4911

Table of Contents


   Other Significant Sources of Regulation

      Many aspects of Navient’s businesses are subject to federal and state regulation and administrative oversight. Some of the most significant of these are
described below.

      Higher Education Act. Navient is subject to the HEA and its student loan operations are periodically reviewed by ED and Guarantors. As a servicer of
federal student loans, Navient is subject to ED regulations regarding financial responsibility and administrative capability that govern all third-party
servicers of insured student loans. In connection with its servicing operations, Navient must comply with, on behalf of Guarantor clients, ED regulations that
govern Guarantor activities as well as agreements for reimbursement between ED and our Guarantor clients.

       Federal Financial Institutions Examination Council. As a third-party service provider to financial institutions, Navient is also subject to periodic
examination by the Federal Financial Institutions Examination Council (“FFIEC”). FFIEC is a formal interagency body of the U.S. government empowered to
prescribe uniform principles, standards, and report forms for the federal examination of financial institutions by the Federal Reserve Banks (the “FRB”), the
Federal Deposit Insurance Corporation (the “FDIC”), the National Credit Union Administration, the Office of the Comptroller of the Currency and the CFPB
and to make recommendations to promote uniformity in the supervision of financial institutions.

     Consumer Protection and Privacy. Navient’s business servicing FFELP Loans, Private Education Loans and DSLP Loans is subject to federal and state
consumer protection, privacy and related laws and regulations. Some of the more significant federal laws and regulations include:
      • various laws governing unfair, deceptive or abusive acts or practices;
      • the Truth-In-Lending Act and Regulation Z issued by the FRB, which governs disclosures of credit terms to consumer borrowers;
      • the Fair Credit Reporting Act and Regulation V issued by the CFPB, which governs the use and provision of information to consumer reporting
        agencies;
      • the Equal Credit Opportunity Act and Regulation B issued by the CFPB, which prohibits discrimination on the basis of race, creed or other
        prohibited factors in extending credit;
      • the Servicemembers Civil Relief Act (“SCRA”) which applies to all debts incurred prior to commencement of active military service (including
        education loans) and limits the amount of interest, including certain fees or charges that are related to the obligation or liability; and
      • the Telephone Consumer Protection Act (“TCPA”), which governs communication methods that may be used to contact customers.

      Navient’s servicing and asset recovery businesses are subject to federal and state consumer protection, privacy and related laws and regulations,
including supervision by the CFPB of larger consumer debt collectors as discussed above. Some of the more significant federal statutes are the Fair Debt
Collection Practices Act and additional provisions of the acts listed above, as well as the HEA and the various laws and regulations that govern government
contractors. These activities are also subject to state laws and regulations similar to the federal laws and regulations listed above.

                                                                              13
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 126 of 1145 PageID #: 4912

Table of Contents


Item 1A.        Risk Factors

      Our business activities involve a variety of risks. Below we describe the significant risk factors affecting our business. These risk factors should be
considered in connection with evaluating the forward-looking statements contained in this Annual Report on Form 10-K because these factors could cause
our actual results or financial condition to differ materially from our historic results as well as those projected in forward-looking statements.

Risks Related to Navient’s Business

Economic conditions and the creditworthiness of third parties could have a material adverse effect on Navient’s business, results of operations, financial
condition and stock price.

       Navient’s earnings are dependent on the expected future creditworthiness of its student loan customers, especially with respect to its Private Education
Loan portfolio. High unemployment rates and the failure of its in-school borrowers to graduate are two of the most significant macroeconomic factors that
could increase loan delinquencies, defaults and forbearance or the use or performance of its payment modifications programs, or otherwise negatively affect
performance of its FFELP Loan and Private Education Loan portfolios. Forbearance programs may have the effect of delaying default emergence as customers
are granted a temporary waiver from having to make payments on their loans. Therefore, deterioration in the economy could adversely affect the credit
quality of its borrowers. Higher credit-related losses and weaker credit quality could negatively affect Navient’s business, financial condition and results of
operations and limit funding options, including Navient’s access to the capital markets, which could also adversely impact its liquidity position.

        Navient is also subject to the creditworthiness of other third parties, including counterparties and clearinghouses to derivative transactions. If a
counterparty or clearinghouse fails to perform its obligations, Navient could, depending on the type of arrangement, experience a loss of liquidity or an
economic loss. In addition, Navient might not be able to cost effectively replace the derivative position depending on the type of derivative and the current
economic environment, and thus could be exposed to a greater level of interest rate and/or foreign currency exchange rate risk which could lead to additional
losses. If counterparties or clearinghouses are unable to perform their obligations, Navient’s business, financial condition and results of operations could
suffer.

Legislation passed by Congress in 2010 ended new loan originations under the FFELP program, and, as a result, net income on its existing FFELP Loan
portfolio will decline over time. Navient may not be able to develop revenue streams to replace the declining revenue from FFELP Loans.

      In 2010, Congress passed legislation ending the origination of student loans under the FFELP program. All federal student loans are now originated
through the DSLP of the ED. The law did not alter or affect the terms and conditions of existing FFELP Loans. As a result of this legislation, net income on
Navient’s FFELP Loan portfolio will decline over time as existing FFELP Loans are paid down, refinanced or repaid after default by Guarantors. As of
December 31, 2014, Navient’s FFELP Loan portfolio totaled $104.5 billion, compared with $103.2 billion as of December 31, 2013, and Navient’s
intercompany FFELP Loan servicing revenue declined by $73 million, or 14 percent, compared to the prior year. If Navient does not acquire additional
FFELP Loans or otherwise grow or develop new revenue streams to replace or supplement its existing, and declining, FFELP Loan net income, Navient’s
consolidated revenue and operating income will continue to decrease which could materially and adversely impact Navient’s earnings.

Navient is not presently originating Private Education Loans and, as a result, interest income on its existing Private Education Loan portfolio and fee-
based revenue from servicing and asset recovery on Private Education Loans will decline over time. Navient may not be able to develop revenue streams to
replace the declining revenue from Private Education Loans.

      Navient is not presently originating new Private Education Loans. As a result, interest income on Navient’s Private Education Loan portfolio and fee-
based revenue on that portfolio will decline over time as the loans are

                                                                              14
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 127 of 1145 PageID #: 4913

Table of Contents


paid down, refinanced or charged off. As of December 31, 2014, Navient’s Private Education Loan portfolio totaled $29.8 billion, compared with $31.0
billion as of December 31, 2013. Navient’s loan servicing revenue on this portfolio declined by $7 million or 23 percent compared with the prior year. If
Navient does not begin to originate Private Education Loans as permitted under its separation and distribution agreement, acquire additional Private
Education Loans or otherwise grow or develop new revenue streams to replace or supplement its existing and declining Private Education Loan net interest
and servicing revenue, Navient’s consolidated revenue and operating income will continue to decrease which could materially and adversely impact
Navient’s earnings.

Navient’s business is affected by the cost and availability of funding in the capital markets.

       The capital markets have from time to time experienced periods of significant volatility. This volatility can dramatically and adversely affect financing
costs when compared to historical norms. Additional factors that could make financing more expensive or unavailable to Navient include, but are not limited
to, financial losses, events that have an adverse impact on Navient’s reputation, changes in the activities of Navient’s business partners, events that have an
adverse impact on the financial services industry generally, counterparty availability, changes affecting Navient’s assets, corporate and regulatory actions,
absolute and comparative interest rate changes, ratings agencies’ actions, general economic conditions and the legal, regulatory and tax environments
governing funding transactions. If financing becomes more difficult, expensive or unavailable, Navient’s business, financial condition and results of
operations could be materially and adversely affected.

Navient’s credit ratings are important to its liquidity. A reduction in its credit ratings could adversely affect its liquidity, increase its borrowing costs or
limit its access to the capital markets.

      As of December 31, 2014, all three credit rating agencies rate Navient’s long term unsecured debt at below investment grade. This has resulted in a
higher cost of funds for the Company, and has caused its senior unsecured debt to trade with greater volatility. In addition, the capital markets for below
investment grade companies are not as liquid as those involving investment grade entities.

       The negative actions taken by the credit rating agencies since Navient’s separation transaction were based on concerns that the separation and
distribution would reduce the sources of cash available to service its unsecured debt. According to their ratings reports, these concerns primarily focus on
Navient’s lack of future Private Education Loan originations and related servicing income, the loss of access to the earnings, cash flow, equity and potential
market value of Sallie Mae Bank, the run-off of the FFELP Loan portfolio and strategic uncertainty as to the source of incremental earnings and cash flow to
replace that run off, and an expected increase in the Company’s cost of accessing the unsecured debt markets, including for refinancing purposes.

       Navient’s unsecured debt totaled $17.4 billion at December 31, 2014, and Navient utilizes the unsecured debt markets to help fund its business and
refinance outstanding debt. The amount, type and cost of its funding directly affects the cost of operating its business and growing its assets and is dependent
upon outside factors, including its credit rating from rating agencies. There can be no assurance that the Company’s credit ratings will not be reduced further.
A further reduction in the credit ratings of the Company’s senior unsecured debt could adversely affect Navient’s liquidity, increase its borrowing costs, limit
its access to the capital markets and place incremental pressure on its net interest income.

The interest rate characteristics of Navient’s earning assets do not always match the interest rate characteristics of its funding arrangements, which may
increase the price of, or decrease Navient’s ability to obtain, necessary liquidity.

       Net interest income will be the primary source of cash flow generated by Navient’s portfolios of FFELP Loans and Private Education Loans. Interest
earned on FFELP Loans and Private Education Loans is primarily indexed to one-month LIBOR rates and either one-month LIBOR rates or the one-month
Prime rate, respectively, but Navient’s cost of funds will be primarily indexed to three-month LIBOR, creating the possibility of repricing risk related to these
assets.

                                                                                15
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 128 of 1145 PageID #: 4914

Table of Contents


        The different interest rate characteristics of Navient’s loan portfolios and liabilities funding these loan portfolios also result in basis risk and repricing
risk. It is not possible to hedge all of Navient’s exposure to such risks. While the asset and hedge indices are short-term with rate movements that are typically
highly correlated, there can be no assurance that the historically high correlation will not be disrupted by capital market dislocations or other factors not
within Navient’s control. In these circumstances, Navient’s earnings could be materially adversely affected.

Higher than expected prepayments of loans could reduce servicing revenues or reduce or delay payments Navient receives as the holder of the Residual
Interests of securitization trusts holding student loans.

      FFELP Loans and Private Education Loans may be voluntarily prepaid without penalty by the borrower or, in the case of FFELP Loans, consolidated
with the borrower’s other education loans through refinancing into the federal DSLP. FFELP Loans may also be repaid after default by the Guarantors of
FFELP Loans. Prepayment rates and levels are subject to many factors beyond Navient’s control, including repayment through loan consolidation programs.
When education loans contained within a securitization trust are prepaid, the fees Navient earns as servicer decrease and the value of any Residual Interest
Navient owns in the securitization trust may decline. While some fluctuation in prepayment levels is to be expected, extraordinary or extended increases in
prepayment levels could materially adversely affect our liquidity, income and the value of those Residual Interests.

     Future initiatives by ED or by Congress, such as its Special Direct Consolidation Loan (“SDCL”) initiative launched in the fourth quarter of 2011 to
encourage or force consolidation, or other factors affecting borrowers’ repayment of their loans, could reduce Navient’s cash flows from servicing and interest
income as well as its net interest margin, which could materially adversely affect Navient’s liquidity and income.

Navient’s use of derivatives to manage interest rate and foreign currency sensitivity exposes it to credit and market risk that could have a material adverse
effect on its earnings and liquidity.

       Navient intends to maintain an overall strategy that uses derivatives to minimize the economic effect of interest rate and/or foreign currency changes.
However, developing an effective strategy for dealing with these movements is complex, and no strategy can completely avoid the risks associated with these
fluctuations. For example, Navient’s student loan portfolio remains subject to prepayment risk that could result in its being under- or over-hedged, which
could result in material losses. In addition, Navient’s use of derivatives in its risk management activities could expose it to mark-to-market losses if interest
rates or foreign currencies move in a materially different way than was expected when Navient entered into the related derivative contracts. As a result, there
can be no assurance that hedging activities using derivatives will effectively manage Navient’s interest rate or foreign currency sensitivity, have the desired
beneficial impact on its results of operations or financial condition or not adversely impact its liquidity and earnings.

        Navient’s use of derivatives also exposes it to market risk and credit risk. Market risk is the chance of financial loss resulting from changes in interest
rates, foreign exchange rates and market liquidity. Navient’s Floor Income Contracts and some of the basis swaps it uses to manage earnings variability
caused by different reset characteristics on interest-earning assets and interest-bearing liabilities do not qualify for hedge accounting treatment. Therefore, the
change in fair value, called the “mark-to-market,” of these derivative instruments is included in Navient’s statement of income. A decline in the fair value of
these derivatives could have a material adverse effect on Navient’s reported earnings.

       Credit risk is the risk that a counterparty will not perform its obligations under a contract. Credit risk is limited to the loss of the fair value gain in a
derivative that the counterparty or clearinghouse owes Navient and therefore exists for derivatives with a positive fair value. At December 31, 2014, Navient
had a net positive exposure (derivative gain positions less collateral posted by counterparties) related to derivatives of $96 million, excluding securitization
trusts discussed below. If a counterparty or clearinghouse fails to perform its obligations, Navient could, depending on the type of counterparty arrangement,
experience a loss of liquidity or an economic loss. In addition, Navient might not be able to cost effectively replace the derivative position depending on the
type of derivative and the current economic environment.

                                                                                 16
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 129 of 1145 PageID #: 4915

Table of Contents


      Navient’s securitization trusts, which it is required to consolidate on its balance sheet, had $9.3 billion of Euro and British Pound Sterling
denominated bonds outstanding as of December 31, 2014. To convert these non-U.S. dollar denominated bonds into U.S. dollar liabilities, the trusts have
entered into foreign-currency swaps with highly rated counterparties. In addition, the trusts have entered into $12.5 billion of interest rate swaps which are
primarily used to convert Prime rate payments received on securitized loans to LIBOR paid on the bonds. At December 31, 2014, the net positive exposure on
swaps in securitization trusts was $129 million. A failure by a swap counterparty to perform its obligations could, if the swap has a positive fair value to
Navient, materially and adversely affect Navient’s earnings.

High or increasing interest rate environments may cause Navient’s Floor Income to decline, which may adversely affect its earnings.

       FFELP Loans disbursed before April 1, 2006, generally earn interest at the higher of either the borrower rate, which is fixed over a period of time, or a
floating rate based on a SAP formula set by ED. Navient has generally financed its FFELP Loans with floating rate debt whose interest is matched closely to
the floating nature of the applicable SAP formula. If a decline in interest rates causes the borrower rate to exceed the SAP formula rate, Navient will continue
to earn interest on the loan at the fixed borrower rate while the floating rate interest on Navient debt will continue to decline. The additional spread earned
between the fixed borrower rate and the SAP formula rate is referred to as “Floor Income.”

       Depending on the type of FFELP Loan and when it was originated, the borrower rate is either fixed to term or is reset to a market rate on July 1 of each
year. For loans where the borrower rate is fixed to term, Navient may earn Floor Income for an extended period of time; for those loans where the borrower
interest rate is reset annually on July 1, Navient may earn Floor Income to the next reset date. In accordance with legislation enacted in 2006, holders of
FFELP Loans are required to rebate Floor Income to ED for all FFELP Loans disbursed on or after April 1, 2006. After accounting for these required rebates, as
of December 31, 2014, approximately $55 billion of Navient’s FFELP Loan portfolio was eligible to earn Floor Income.

       Floor Income can be volatile as rates on the underlying student loans move up and down. Navient generally hedges this risk by using derivatives to
lock in the value of the Floor Income over the term of the contract. As of December 31, 2014, approximately $27.2 billion (49 percent) of Navient’s FFELP
Loans eligible to earn Floor Income was economically hedged. This amount Navient hedges declines over time. A rise in interest rates will reduce the amount
of Floor Income received on the approximately $27.8 billion of FFELP Loans not hedged with Floor Income Contracts, which will compress Navient’s
interest margins and depress its earnings.

Failure to comply with applicable rules and regulations could result in the loss of insurance or guarantees on FFELP Loans and other penalties that
could have a material, negative impact on Navient’s business, financial condition or results of operations.

       Loans serviced under the FFELP are subject to the HEA and related laws, rules, regulations and policies. Navient’s servicing operations are designed
and monitored to comply with the HEA, related regulations and program guidance; however, ED could determine that Navient is not in compliance for a
variety of reasons, including that it misinterpreted ED guidance or incorrectly applied the HEA and its related laws, rules, regulations and policies. Failure to
comply could result in fines, the loss of the insurance and related federal guarantees on affected FFELP Loans, expenses required to cure servicing
deficiencies, suspension or termination of its right to participate as a FFELP servicer, negative publicity and potential legal claims. The imposition of
significant fines, the loss of the insurance and related federal guarantees on a material number of FFELP Loans, the incurrence of additional expenses and/or
the loss of its ability to participate as a FFELP servicer could individually or in the aggregate have a material, negative impact on its business, financial
condition or results of operations.

Defaults on student education loans held by Navient, particularly Private Education Loans, could adversely affect Navient’s earnings.

       FFELP Loans are insured or guaranteed by state or not-for-profit agencies and are also protected by contractual rights to recovery from the United
States pursuant to guaranty agreements among ED and these

                                                                               17
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 130 of 1145 PageID #: 4916

Table of Contents


agencies. These guarantees generally cover at least 97 percent of a FFELP Loan’s principal and accrued interest and, in limited circumstances, 100 percent of
the loan’s principal and accrued interest. Nevertheless, Navient is exposed to credit risk on the non-guaranteed portion of the FFELP Loans in its portfolio
and to the possible loss of the insurance or guarantee due to a failure by Navient to comply with HEA and related regulations.

      Navient bears the full credit exposure on Private Education Loans. For the year ended December 31, 2014, on a “Core Earnings” basis, the annualized
charge-off rate for Navient’s Private Education Loans (as a percentage of loans in repayment) was 2.6 percent. Delinquencies are an important indicator of the
potential future credit performance for Private Education Loans. Navient’s delinquencies as a percentage of Private Education Loans in repayment were 8.1
percent at December 31, 2014.

       The evaluation of Navient’s allowance for loan losses is inherently subjective, as it requires estimates that may be subject to significant changes. As of
December 31, 2014, Navient’s allowance for FFELP Loan and Private Education Loan losses was approximately $93 million and $1.9 billion, respectively.
During the year ended December 31, 2014, Navient recognized provisions for FFELP Loan and Private Education Loan losses, on a “Core Earnings” basis, of
$40 million and $539 million, respectively. The provision for loan losses reflects the activity for the applicable period and provides an allowance at a level
that management believes is appropriate to cover probable losses inherent in the loan portfolio. However, future defaults can be higher than anticipated due
to a variety of factors outside of Navient’s control, such as downturns in the economy, regulatory or operational changes and other unforeseen future trends.
Losses on Private Education Loans are also determined by risk characteristics such as school type, loan status (in-school, grace, forbearance, repayment and
delinquency), loan seasoning (number of months in which a payment has been made), underwriting criteria (e.g., credit scores), a cosigner and the current
economic environment. General economic and employment conditions, including employment rates for recent college graduates, during the recent recession
led to higher rates of student loan defaults. Although default rates have decreased recently as economic conditions have improved, they remain higher than
pre-recession levels. If actual loan performance is worse than currently estimated, it could materially affect Navient’s estimate of the allowance for loan losses
and the related provision for loan losses in Navient’s statements of income and as a result adversely affect Navient’s results of operations.

Adverse market conditions or an inability to effectively manage its liquidity risk could negatively impact Navient’s ability to meet its liquidity and funding
needs, which could materially and adversely impact its business operations and overall financial condition.

       Navient must effectively manage the liquidity risk to which it is exposed. Navient requires liquidity to meet cash requirements such as day-to-day
operating expenses, required payments of principal and interest on borrowings, and distributions to stockholders. Navient’s primary sources of liquidity are
its current cash and investment portfolio, operating cash flows provided by operating activities, repayment of principal on unencumbered student loan assets,
distributions from its securitization trusts (including servicing fees which are priority payments within the trusts) and issuance of additional unsecured debt.
Navient may also draw down on its secured FFELP and Private Education Loan facilities or issue term asset-backed securities (“ABS”). Navient may maintain
too much liquidity, which can be costly, or may be too illiquid, which could result in financial distress during times of financial stress or capital market
disruptions.

A failure of the operating systems or infrastructure of Navient could disrupt its business, cause significant losses, result in regulatory action or damage its
reputation.

       A failure of Navient’s operating systems or infrastructure could disrupt its business. Navient’s business is dependent on its ability to process and
monitor large numbers of daily transactions in compliance with legal and regulatory standards and its own product specifications, both currently and in the
future. As Navient’s processing demands and loan portfolios change, both in volume and in terms and conditions, Navient’s ability to develop and maintain
its operating systems and infrastructure will become increasingly challenging. There is no assurance that Navient has adequately or efficiently developed,
maintained or acquired such systems and infrastructure or will do so in the future.

                                                                               18
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 131 of 1145 PageID #: 4917

Table of Contents


       The servicing, financial, accounting, data processing and other operating systems and facilities that support Navient’s business may fail to operate
properly or become disabled as a result of events that are beyond Navient’s control, adversely affecting its ability to timely process transactions. Any such
failure could adversely affect Navient’s ability to service its clients, result in financial loss or liability to its clients, disrupt its business, and result in
regulatory action or cause reputational damage.

       Despite the plans and facilities Navient has in place, its ability to conduct business may be adversely affected by a disruption in the infrastructure that
supports its business. This may include a disruption involving electrical, communications, Internet, transportation or other services used by Navient or third
parties with which it conducts business. Notwithstanding efforts to maintain business continuity, a disruptive event impacting Navient’s processing locations
could adversely affect its business, financial condition and results of operations.

Navient depends on secure information technology, and a breach of its information technology systems could result in significant losses, disclosure of
confidential customer information and reputational damage, which would adversely affect Navient’s business.

      Navient’s operations rely on the secure processing, storage and transmission of personal, confidential and other information in its computer systems
and networks. Although Navient takes protective measures it deems reasonable and appropriate, its computer systems, software and networks may be
vulnerable to unauthorized access, computer viruses, malicious attacks and other events that could have a security impact beyond Navient’s control. These
technologies, systems and networks, and those of third parties, may become the target of cyber-attacks or information security breaches that could result in
the unauthorized release, gathering, monitoring, misuse, loss or destruction of Navient’s or its customers’ confidential, proprietary and other information, or
otherwise disrupt Navient’s business operations or those of its customers or other third parties. Information security risks for institutions that handle large
numbers of financial transactions on a daily basis such as Navient have generally increased in recent years, in part because of the proliferation of new
technologies, the use of the Internet and telecommunications technologies to conduct financial transactions, and the increased sophistication and activities
of organized crime, hackers, terrorists, activists and other external parties.

       If one or more of such events occur, personal, confidential and other information processed and stored in, and transmitted through, Navient’s computer
systems and networks could be jeopardized or could cause interruptions or malfunctions in Navient’s operations that could result in significant losses or
reputational damage. Navient routinely transmits and receives personal, confidential and proprietary information, some of it through third parties. Navient
put in place secure transmission capability and works to ensure that third parties follow similar procedures. Nevertheless, an interception, misuse or
mishandling of personal, confidential or proprietary information being sent to or received from a customer or third party could result in legal liability,
regulatory action and reputational harm. In the event personal, confidential or other information is jeopardized, intercepted, misused or mishandled, Navient
may need to expend significant additional resources to modify its protective measures or to investigate and remediate vulnerabilities or other exposures, and
it may be subject to fines, penalties, litigation and settlement costs and financial losses that may either not be insured against or not be fully covered through
insurance. If one or more of such events occur, Navient’s business, financial condition or results of operations could be significantly and adversely affected.

Navient depends on third parties for a wide array of services, systems and information technology applications, and a breach or violation of law by one of
these third parties could disrupt Navient’s business or provide its competitors with an opportunity to enhance their position at Navient’s expense.

       Navient depends on third parties for a wide array of services, systems and information technology applications. Third-party vendors are significantly
involved in aspects of Navient’s software and systems development, the timely transmission of information across its data communication network, and for
other telecommunications, processing, remittance and technology-related services in connection with Navient’s payment services businesses. Navient also
utilizes third-party debt collectors in the collection of defaulted Private Education Loans. If a service provider fails to provide the services required or
expected, or fails to meet

                                                                                 19
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 132 of 1145 PageID #: 4918

Table of Contents


applicable contractual or regulatory requirements such as service levels or compliance with applicable laws, the failure could negatively impact Navient’s
business by adversely affecting its ability to process customers’ transactions in a timely and accurate manner, otherwise hampering Navient’s ability to serve
its customers, or subjecting Navient to litigation and regulatory risk for matters as diverse as poor vendor oversight or improper release or protection of
personal information. Such a failure could also adversely affect the perception of the reliability of Navient’s networks and services and the quality of its
brands, which could materially adversely affect Navient’s business and results of operations.

Federal funding constraints and spending policy changes triggered by associated federal spending deadlines and ongoing lawmaker and regulatory
efforts to change the student lending sector may result in disruption of federal payments for services Navient provides to the government, which could
materially and adversely affect Navient’s business strategy or future business prospects.

      Navient receives payments from the federal government on its FFELP Loan portfolio and for other services it provides, including servicing loans under
the DSLP and providing default aversion and contingency collections to ED. Payments for these services may be affected by various factors, including the
following:
      • The Budget Act enacted on December 26, 2013, includes several provisions that will have or could have an effect on Navient’s business. First, the
        Budget Act reduced the amount paid to guaranty agencies for defaulted FFELP Loans rehabilitated under Section 428F of the HEA, beginning on
        July 1, 2014. In addition, the Budget Act eliminated funding for the Direct Loan servicing performed by not-for-profit servicers. The Budget Act
        requires that all servicing funding be provided through the annual appropriations process which is subject to certain limitations. Although the
        payments for Navient’s DSLP servicing contract is already funded from annual appropriations, the requirement to fund all servicing from the limited
        appropriated funding could have an effect on its future business in ways the Company cannot predict at this time.
      • Other Higher Education Legislation: As Congress considers the reauthorization of the Higher Education Act, it may consider legislation that would
        reduce the payments to Guarantors or change the consolidation program to incentivize student loan borrowers to refinance their existing student
        loans, both private and federal. Such reforms could reduce Navient’s cash flows from servicing and interest income as well as its net interest margin.

       It is possible that the Administration and Congress in the future could engage in a prolonged debate linking the federal deficit, debt ceiling and other
budget issues. If U.S. lawmakers in the future fail to reach agreement on these issues, the federal government could stop or delay payment on its obligations,
including those on services Navient provides. Navient cannot predict how or what programs will be impacted by any actions that the Administration,
Congress or the federal government may take. Further, legislation to address the federal deficit and spending could include proposals that would adversely
affect FFELP and DSLP-related servicing businesses. A protracted reduction, suspension or cancellation of the demand for the services Navient provides, or
proposed changes to the terms or pricing of services provided under existing contracts with the federal government, including its contract with ED, could
have a material adverse effect on Navient’s revenues, cash flows, profitability and business outlook, and, as a result, could materially adversely affect its
business, financial condition and results of operations.

If Navient does not effectively align its cost structure with its business operations, its results of operations and financial condition could be materially
adversely affected.

       Navient will need to align its cost structure with its business operations to remain profitable. Navient intends to make opportunistic acquisitions of
additional FFELP Loans, both to increase cash flow from its loan portfolio and to expand its FFELP Loan servicing business. It will need to undertake other
initiatives to grow its business. Navient’s ability to properly size its cost structure will be dependent upon a number of variables, including its ability to
successfully execute on its business plan and future legislative changes that may increase its compliance costs or otherwise impact its business. If Navient
undertakes cost reductions based on its business

                                                                               20
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 133 of 1145 PageID #: 4919

Table of Contents


plan, those reductions could be too dramatic and could cause disruptions in its business, reductions in the quality of the services it provides or cause it to fail
to comply with applicable regulatory standards. Alternatively, Navient may fail to implement, or be unable to achieve, necessary cost savings commensurate
with its business and prospects. In either case, Navient’s business, results of operations and financial condition could be adversely affected.

Incorrect estimates and assumptions by management in connection with the preparation of Navient’s consolidated financial statements could adversely
affect Navient’s reported assets, liabilities, income, revenue or expenses.

       The preparation of Navient’s consolidated financial statements requires management to make critical accounting estimates and assumptions that affect
the reported amounts of assets, liabilities, income, revenue or expenses during the reporting periods. Incorrect estimates and assumptions by management
could adversely affect Navient’s reported amounts of assets, liabilities, income, revenue and expenses during the reporting periods. If Navient makes incorrect
assumptions or estimates, it may under- or overstate reported financial results, which could materially and adversely affect its business, financial condition
and results of operations.

Acquisitions or strategic investments that Navient pursues may not be successful and could disrupt its business, harm its financial condition or reduce its
earnings.

       Navient’s strategy includes making opportunistic acquisitions of, or material investments in, complementary businesses, products and portfolios of
loans. Navient may not be able to identify suitable opportunities and, if not, this strategy could fail. Navient may not be able to obtain financing necessary to
allow Navient to make such acquisitions or investments on satisfactory terms or at all or obtain necessary regulatory approvals, or be able to complete the
transactions on satisfactory terms. If the purchase price of any acquisition or investment is paid in cash, it may have an adverse effect on Navient’s financial
condition; if the purchase price is paid with Navient stock, it could be dilutive to stockholders. Navient may assume liabilities, including unrecorded
liabilities that are not discovered at the time of the transaction, and the repayment of those liabilities may have an adverse effect on Navient’s financial
condition.

        Navient may not be able to successfully integrate personnel, operations, businesses, products, or technologies of an acquisition. There may be
additional risks if Navient enters into a line of business in which it has limited experience or the business operates in a legal, regulatory or competitive
environment with which it is not familiar. Navient may not have or be able to maintain the expertise needed to manage the new business. The expected
benefits of acquisitions and investments also may not be realized for various reasons, including the loss of key personnel, customers or vendors. If Navient
fails to integrate or realize the expected benefits of its acquisitions or investments, it may lose the return on these acquisitions or investments or incur
additional transaction costs, and its business and financial condition may be harmed as a result.

If Navient is unable to attract and retain professionals with strong leadership skills, its business, results of operations and financial condition may be
materially adversely affected.

        Navient’s success is dependent, in large part, on its ability to attract and retain personnel with the knowledge and skills to lead its business.
Experienced personnel in its industry are in high demand, and competition for talent is very high. Navient must hire, retain and motivate appropriate numbers
of talented people with diverse skills in order to serve its clients, respond quickly to rapid and ongoing technology, industry and macroeconomic
developments, and grow and manage its business. As Navient expands its services and solutions, it must also hire and retain an increasing number of
professionals with different skills and professional expectations than those of the professionals it has historically hired and retained. If Navient is unable to
successfully integrate, motivate and retain these professionals, its ability to continue to secure work in those industries and for its services and solutions may
suffer.

                                                                                21
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 134 of 1145 PageID #: 4920

Table of Contents


Navient’s servicing and asset recovery businesses operate in competitive environments and could lose market share and revenues if competitors compete
more aggressively or effectively.

      Navient competes in the servicing and asset recovery businesses with for-profit and non-profit servicing institutions, many with strong records of
performance. Navient competes based on capability and customer service metrics. To the extent its competitors compete aggressively or more effectively than
Navient, Navient could lose market share to them or Navient’s service offerings may not prove to be profitable.

       Since the second quarter of 2009, Navient has been one of four large servicers awarded a servicing contract by ED to service federal loans owned by
ED. Navient services approximately 6.2 million accounts under this servicing contract as of December 31, 2014. The servicing contract spans five years with
the possibility of one five-year renewal at the option of ED. On August 27, 2014, ED extended its servicing contract with Navient to service federal loans for
five more years. Under the terms of the contract extension, the allocation of ongoing volume will be determined twice each year based on the relative
performance of the servicers of five metrics: borrowers in current repayment status (30 percent), borrowers more than 90 but less than 271 days delinquent (15
percent), borrowers 271 days or more up to 360 days delinquent (15 percent), a survey of borrowers (35 percent), and a survey of ED personnel (5
percent). Quarterly scores in each metric will be averaged together twice each year to calculate the final result of each metric. Navient’s allocation under the
servicing contract increased to 24 percent for the period beginning August 15, 2014 from 18 percent for the prior period beginning August 15, 2013.
Beginning on January 1, 2015, the aggregate allocation for not-for-profit servicers increased to 25 percent of all new DSLP borrowers. Navient earned $130
million of revenue under the contract for the year ended December 31, 2014.

     If Navient is unable to improve on these and increase its relative standing compared to the three other servicing companies it competes with for
account allocations under the servicing contract, its ability to increase its servicing business with ED may be materially adversely affected.

Changes in law, regulation or regulatory policy involving student loans could have a material impact on Navient’s profitability, results of operations,
financial condition, cash flows or future business prospects.

      Navient’s businesses are subject to numerous state and federal laws and regulations and changes to such laws and regulations or changes in existing
regulatory guidance or their interpretation could adversely impact Navient’s business and results of operations if it is not able to adequately mitigate the
impact of such changes.

      The Company’s FFELP Loan business has been affected extensively by changes in law, most notably by the legislation Congress passed in 2010 to
eliminate new FFELP Loans.

       The Company’s Private Education Loan business may also be impacted by changes in law, regulations or regulatory policy. For example, the CFPB’s
2014 Report recommended that Congress consider: (i) making changes to the U.S. Bankruptcy Code’s treatment of private education loans in order to
motivate lenders to more constructively work with borrowers struggling to make payments, (ii) making reforms to the disclosures and guidelines that apply to
borrower repayment options and loan modification programs and (iii) assessing the impact of tax treatment of principal forgiveness on loan modification
activity. In the future, Congress or the Administration may act on these recommendations or choose to take actions beyond or unrelated to the CFPB’s
recommendations to further regulate the private student loan market or dictate the terms and conditions applicable to private student loans. Additionally,
even in the absence of Congress or the Administration pursing the CFPB’s recommendations, the CFPB may use its regulatory authority and enforcement
actions to make substantial changes on its own to the private student loan or loan servicing markets and we believe that the CFPB has shown through its
actions that it is willing to do so. The taking of any such actions may adversely impact the profitability and growth of Navient’s business and/or significantly
alter the costs and manner in which Navient conducts this business.

      In addition, the Dodd-Frank Act contains comprehensive provisions that govern the practices and oversight of financial institutions (including large
non-bank financial institutions) and other participants in the financial markets. It imposed significant regulations on almost every aspect of the U.S. financial
services industry, including enhanced supervisory authority over Navient’s business. Many of the Dodd-Frank Act’s provisions have become effective but
remain subject to interpretation and formal implementation by regulatory authorities through final rulemaking. As a result of the Dodd-Frank Act, the CFPB
and other financial regulators have

                                                                               22
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 135 of 1145 PageID #: 4921

Table of Contents


introduced and continue to introduce new regulations and guidance, even as they impose enforcement actions against financial institutions and financial
service providers which often contain additional cautions and guidance which must be taken into consideration. Due to the uncertainty engendered by these
new regulations, guidance and actions, coupled with the likelihood of additional changes or additions to the statutes, regulations and practices applicable to
its business, Navient is not able to estimate the ultimate impact of changes in law on its financial results, business operations or strategies. Navient believes
that the cost of responding to and complying with these evolving laws and regulations, as well as any guidance from enforcement actions, will continue to
increase, as will the risk of penalties and fines from any enforcement actions that may be imposed on its businesses. Navient’s profitability, results of
operations, financial condition, cash flows or future business prospects could be materially and adversely affected as a result.

      The Dodd-Frank Act authorizes state officials to enforce regulations issued by the CFPB and to enforce the Dodd-Frank Act’s general prohibition
against unfair, deceptive or abusive practices. Most states also have statutes that prohibit unfair and deceptive practices. To the extent states enact
requirements that differ from federal standards or state officials and courts adopt interpretations of federal consumer laws that differ from those adopted by the
CFPB under the Dodd-Frank Act, or states increase their examination, supervision and enforcement activities, Navient’s compliance costs could increase and
reduce its ability to offer the same products and services to consumers nationwide and it may be subject to a higher risk of state enforcement actions.

Navient’s business may be adversely impacted by increased expenditures due to changes in law or agency interpretations, increased regulatory oversight
or supervision and possible remediation efforts and penalties.

      The CFPB has broad authority with respect to Navient’s loan servicing business. It has authority to write regulations under federal consumer financial
protection laws and to directly or indirectly enforce those laws and examine Navient for compliance. The CFPB also has examination and enforcement
authority with respect to various federal consumer financial laws for some providers of consumer financial products and services, including Navient. In
December 2013, the CFPB issued a final rule, effective March 14, 2014, defining “larger participants” in the student loan servicing market that will be
subject to supervision and examination by the CFPB, a category that will include Navient’s student loan servicing subsidiaries.

      The CFPB is authorized to collect fines and provide consumer restitution in the event of violations, engage in consumer financial education, track
consumer complaints, request data and promote the availability of financial services to underserved consumers and communities. The CFPB has authority to
prevent unfair, deceptive or abusive acts or practices and to ensure that all consumers have access to fair, transparent and competitive markets for consumer
financial products and services. The review of products and practices to prevent unfair, deceptive or abusive conduct will be a continuing focus of the CFPB.
The ultimate impact of this heightened scrutiny is uncertain, but it has resulted in, and could continue to result in, changes to pricing, practices, products and
procedures. It could also result in increased costs related to regulatory oversight, supervision and examination, additional remediation efforts and possible
penalties.

       In furtherance of its regulatory and supervisory powers, the CFPB has the authority to impose monetary penalties for violations of applicable federal
consumer financial laws, require remediation of practices and pursue administrative proceedings or litigation for violations of applicable federal consumer
financial laws (including the CFPB’s own rules). The CFPB has the authority to issue cease and desist orders (which can include orders for restitution or
rescission of contracts, as well as other kinds of affirmative relief) and monetary penalties ranging from $5,000 per day for ordinary violations of federal
consumer financial laws to $25,000 per day for reckless violations and $1 million per day for knowing violations. Also, where a company has violated Title
X of the Dodd-Frank Act or CFPB regulations implemented under Title X of the Dodd-Frank Act, the Dodd-Frank Act empowers state attorneys general and
state regulators to bring civil actions to remedy violations of state law. If the CFPB or one or more state attorneys general or state regulators believe that
Navient has violated any of the applicable laws or regulations, they could exercise their enforcement powers in ways that could have a material adverse effect
on Navient or its business.

                                                                                23
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 136 of 1145 PageID #: 4922

Table of Contents


       Loans serviced under the FFELP are subject to the HEA and related regulations. Navient’s servicing operations are designed and monitored to comply
with the HEA, related regulations and program guidance; however, ED could determine that Navient is not in compliance for a variety of reasons, including
that Navient misinterpreted ED guidance or incorrectly applied the HEA and its related regulations or policies. Failure to comply could result in fines, the
loss of the insurance and related federal guarantees on affected FFELP Loans, expenses required to cure servicing deficiencies, suspension or termination of
Navient’s right to participate as a FFELP servicer, negative publicity and potential legal claims. The imposition of significant fines, the loss of the insurance
and related federal guarantees on a material number of FFELP Loans, the incurrence of additional expenses and/or the loss of Navient’s ability to participate
as a FFELP servicer could individually or in the aggregate have a material, negative impact on Navient’s business, financial condition or results of
operations.

Expanded regulatory and governmental oversight of Navient’s businesses will increase its costs and risks.

      Navient’s businesses and operations are increasingly subject to heightened governmental and regulatory oversight and scrutiny. In recent years,
Navient has entered into several Consent Orders with the FDIC, the United States Department of Justice (“DOJ”) and other banking regulators and settlements
of enforcement actions with various governmental agencies. Navient has paid significant fines and penalties or provided monetary and other relief in
connection with many of these actions and settlements.

      In addition, Navient is devoting substantial resources to satisfying the requirements of these Consent Orders and settlements, enhancing its procedures
and controls, expanding the risk and control functions within each line of business, investing in technology and hiring additional risk, control and
compliance personnel, all of which has increased its operational and compliance costs.

      If Navient fails to successfully address the requirements of the Consent Orders or the regulatory settlements of enforcement actions it is currently
subject, or more generally to effectively enhance its risk and control procedures and processes to meet the heightened expectations of its regulators and other
government agencies, it could be required to enter into further orders and settlements, pay additional fines, penalties or judgments, or accept material
regulatory restrictions on its businesses, which could adversely affect its operations and, in turn, its financial results.

      Navient expects heightened regulatory scrutiny and governmental investigations and enforcement actions to continue for it and the for the financial
services industry as a whole. Navient anticipates that regulators will continue to take formal enforcement action, rather than taking informal supervisory
actions, more frequently than they have done historically. Such actions can have significant consequences for a financial institution such as Navient,
including loss of customers and business and the inability to operate certain businesses.

Navient’s asset recovery business is subject to significant regulation and oversight by state and federal agencies, and a failure to comply with applicable
laws and regulations may result in significant costs, sanctions and litigation.

       Navient’s asset recovery business is subject to regulation and oversight by various state and federal agencies, particularly in the area of consumer
protection, and is subject to numerous state and federal laws and regulations. Failure to comply with these laws and regulations may result in significant
costs, including litigation costs, and/or business sanctions including but not limited to termination or non-renewal of contracts. In addition, changes to such
laws and regulations could adversely impact Navient’s business and results of operations if it is not able to adequately mitigate the impact of such changes.
Navient is now and may be subject in the future, to inquiries and audits from state and federal regulators as well as litigation from private plaintiffs.

                                                                               24
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 137 of 1145 PageID #: 4923

Table of Contents

Navient’s work with government clients exposes it to additional risks inherent in the government contracting environment.

      Navient’s clients include federal, state and local governmental entities. This work carries various risks inherent in the government contracting process.
These risks include, but are not limited to, the following:
      • Government entities in the United States often reserve the right to audit contract costs and conduct inquiries and investigations of business
        practices. These entities also conduct reviews and investigations and make inquiries regarding systems, including systems of third parties, used in
        connection with the performance of the contracts. Negative findings from audits, investigations or inquiries could affect the contractor’s future
        revenues and profitability by preventing them, by operation of law or in practice, from receiving new government contracts for some period of time
        or prevent them from being paid at the rate they believe is warranted.
      • If improper or illegal activities are found in the course of government audits or investigations, the contractor may become subject to various civil
        and criminal penalties, including those under the civil U.S. False Claims Act, and administrative sanctions, which may include termination or non-
        renewal of contracts, forfeiture of profits, suspension of payments, fines and suspensions or debarment from doing business with other agencies of
        that government. Due to the inherent limitations of internal controls, all improper or illegal activities may not be prevented or detected.

      The occurrences or conditions described above could affect not only Navient’s business with the particular government entities involved, but also its
business or potential future business with other entities of the same or other governmental bodies or with commercial clients, and could have a material
adverse effect on its business or its results of operations.

Navient’s framework for managing risks may not be effective in mitigating the risk of loss.

       Navient’s risk management framework seeks to mitigate risk and appropriately balance risk and returns. Navient has established processes and
procedures intended to identify, measure, monitor, control and report the types of risk to which it is subject. Navient seeks to monitor and control risk
exposure through a framework of policies, procedures, limits and reporting requirements. Management of risks in some cases depends upon the use of
analytical and forecasting models. If the models that Navient uses to mitigate these risks are inadequate, it may incur increased losses. In addition, there may
be risks that exist, or that develop in the future, that Navient has not appropriately anticipated, identified or mitigated. If Navient’s risk management
framework does not effectively identify or mitigate risks, Navient could suffer unexpected losses, and its financial condition and results of operations could
be materially adversely affected.

Navient is subject to evolving and complex tax laws, which may result in additional liabilities that may affect its results of operations.

      Navient is subject to evolving and complex federal and state tax laws. Significant judgment is required for determining Navient’s tax liabilities, and
Existing SLM’s tax returns have been, and Navient’s tax returns will continue to be, periodically examined by various tax authorities. Navient will have,
among other tax liabilities, risks for future tax contingencies arising from operations post-separation. Due to the complexity of tax contingencies, the
ultimate resolution of any tax matters related to operations post-separation may result in payments greater or less than amounts accrued.

      In addition, Navient may be impacted by changes in tax laws, including tax rate changes, changes to the laws related to the treatment and remittance of
foreign earnings, new tax laws and subsequent interpretations of tax laws by federal and state tax authorities.

                                                                               25
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 138 of 1145 PageID #: 4924

Table of Contents

Risks Related to the Separation

Navient’s historical and pro forma financial information is not necessarily representative of the results that it would have achieved as a separate, publicly
traded company and may not be a reliable indicator of its future results.

       Due to the relative significance of Navient to Existing SLM, among other factors, Navient is treated as the “accounting successor” to Existing SLM for
financial reporting purposes, notwithstanding the legal form of the separation described in this Form 10-K. Hence, Navient’s historical consolidated financial
statements included in this Form 10-K are the consolidated financial statements of Existing SLM. Accordingly, the historical financial information for
Navient included in this Form 10-K does not necessarily reflect the financial condition, results of operations or cash flows that Navient would have achieved
as a separate, publicly traded company during the periods presented or those that Navient will achieve in the future primarily as a result of the factors
described below:
      • Prior to the separation, Navient’s business had been operated by Existing SLM as part of its broader corporate organization in combination with
        those businesses that are held by SLM BankCo after the separation and distribution. Some of the SLM BankCo businesses performed services for or
        engaged in intercompany transactions with the businesses that are held by Navient after the separation and distribution. Navient’s pro forma
        financial results included in its Form 10 reflect allocations of corporate expenses from Existing SLM for such functions and are likely to be less than
        the expenses Navient will incur operating as a separate company from Existing SLM. After the separation and distribution, Navient may not be able
        to operate its business efficiently or at comparable costs, and its profitability may decline.
      • Prior to the separation, Navient’s historical financial statements include the assets, liabilities, results of operations and cash flows attributable to
        Existing SLM’s consumer banking business, including Sallie Mae Bank, which are held by SLM BankCo after the separation and distribution.

       Other significant changes will occur in Navient’s cost structure, management, financing and business operations as the Company continues to operate
as a company separate from the combined businesses of Existing SLM.

The migration of systems from Navient’s information technology platform to support SLM BankCo may be disruptive to Navient’s business and Navient’s
ability to service its customers.

       Navient Solutions, Inc. (“NSI”), a wholly owned subsidiary of the Company, currently services substantially all of the education loans held by the
Company, as well as a portfolio of education loans held by Sallie Mae Bank. During a transition period after the separation and distribution which may last
until 2016, NSI will continue to host and provide Private ServiceCo, a subsidiary of SLM BankCo, with access to Navient’s information technology systems
and services to enable Private ServiceCo to service the Private Education Loans held at and serviced by Sallie Mae Bank. During this transition period, SLM
BankCo will work to create its own, or engage third parties to provide, the information systems and services to replace those provided by Navient.
Disruptions to Navient’s information technology systems during this period, including the inability of customers with more than one type of student loan to
speak to a single customer service representative, could occur. Any perceived disruption of Navient’s or SLM BankCo’s ability to service their customers
may damage Navient’s reputation and have a material adverse impact on its business, financial condition or results of operations. Further, although the
transition period is expected to be less than 24 months, unforeseen circumstances or significant third-party delays could significantly extend this period. Any
extension of the transition period may increase the costs incurred by Navient to provide transition assistance to SLM BankCo and may increase the chance of
a disruption to Navient’s information technology systems and its businesses.

                                                                                26
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 139 of 1145 PageID #: 4925

Table of Contents

Navient will owe obligations, including service and indemnification obligations, to SLM BankCo under various transaction agreements that have been
executed as part of the separation. These obligations could be materially disruptive to Navient’s business or subject it to substantial liabilities, including
contingent liabilities and liabilities that are presently unknown.

       In connection with the separation and distribution, Navient, Existing SLM and SLM BankCo entered into various agreements, including, among
others, a transition services agreement, a tax sharing agreement, an employee matters agreement, a loan servicing and administration agreement, a joint
marketing agreement, a key systems agreement, a data sharing agreement and a sublease agreement. Under the transition services agreement, a subsidiary of
Navient hosts and provides SLM BankCo with access to Navient’s information technology systems and services, and Navient assists SLM BankCo migrating
its customer data and service functions to a separate environment. The performance by Navient of its obligations to SLM BankCo under these agreements
may require the diversion of a significant amount of Navient management’s time from Navient’s operations and could be disruptive to its business operations.

       The separation and distribution agreement between Navient, Existing SLM and SLM BankCo provides for, among other things, indemnification
obligations designed to make Navient financially responsible for substantially all liabilities that may exist whether incurred prior to or after the separation,
relating to the business activities, of Existing SLM prior to the separation and distribution, other than those arising out of the consumer banking business and
expressly assumed by SLM BankCo pursuant to the separation and distribution agreement. This includes Navient being financially responsible for all
servicing and collections activities that it performed or directed on behalf of Sallie Mae Bank. If Navient is required to indemnify SLM BankCo under the
circumstances set forth in the separation and distribution agreement, Navient may be subject to substantial liabilities including liabilities that are accrued,
contingent or otherwise and regardless of whether the liabilities were known or unknown at the time of the separation and distribution. SLM BankCo is party
to various claims, litigation and legal, regulatory and other proceedings resulting from ordinary business activities relating to its current and former
operations. Previous business activities of SLM BankCo, including originations and acquisitions of various classes of consumer loans outside of Sallie Mae
Bank, may also result in liability due to future laws, rules, interpretations or court decisions which purport to have retroactive effect, and such liability could
be significant. SLM BankCo may also be subject to liabilities related to past activities of acquired businesses. It is inherently difficult, and in some cases
impossible, to estimate the probable losses associated with contingent and unknown liabilities of this nature, but future losses may be substantial and will be
borne by Navient in accordance with the terms of the separation and distribution agreement.

There could be significant liability to Navient if the distribution is determined to be a taxable transaction.

        The separation and distribution of Navient from SLM BankCo was intended to qualify as a reorganization under various provisions of the Internal
Revenue Code of 1986, as amended (the “Code”) and as such to not be a taxable transaction. The separation and distribution was therefore conditioned on
the receipt by Existing SLM of a private letter ruling from the IRS to the effect that, among other things, (i) the SLM Merger (together with the conversion of
the shares of Existing SLM common and preferred stock into shares of SLM BankCo common and preferred stock pursuant to the SLM Merger) will qualify
as a “reorganization” within the meaning of Section 368(a)(1)(F) of the Code and will not be integrated with the rest of the separation and distribution, and
(ii) the separation and distribution will qualify as a “reorganization” for U.S. federal income tax purposes under Sections 355 and 368(a)(1)(D) of the Code. In
addition, the distribution was conditioned on SLM BankCo’s receipt of an opinion from outside tax counsel to the effect that, with respect to certain
requirements for tax-free treatment under Section 355 of the Code on which the IRS will not rule, such requirements will be satisfied. Both of these conditions
were satisfied or waived prior to the distribution. Navient received the private letter ruling from the IRS after the distribution.

      The ruling and the opinion rely on facts, assumptions, representations and undertakings from Existing SLM, SLM BankCo and Navient regarding the
past and future conduct of the companies’ respective businesses and other matters. If any of these facts, assumptions, representations or undertakings is
incorrect, SLM BankCo and its stockholders may not be able to rely on the ruling or the opinion of tax counsel and could be subject to significant

                                                                                27
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 140 of 1145 PageID #: 4926

Table of Contents

tax liabilities. In addition, notwithstanding receipt of the private letter ruling from the IRS and opinion of tax counsel, the IRS could determine on audit that
the SLM Merger and/or separation and distribution was taxable if it determines that any of these facts, assumptions, representations or undertakings were not
correct or have been violated or if it disagrees with the conclusions in the opinion that are not covered by the private letter ruling, or for other reasons,
including as a result of significant changes in the share ownership of SLM BankCo or Navient after the separation. If the SLM Merger and/or separation and
distribution is determined to be taxable for U.S. federal income tax purposes, SLM BankCo and its stockholders that are subject to U.S. federal income tax
could incur significant U.S. federal income tax liabilities and Navient could incur significant liabilities related thereto.

Navient’s ability to engage in stockholder distributions and other strategic corporate transactions in the near term could be limited.

      To preserve the tax-free treatment to SLM BankCo of the separation and the distribution, Navient and SLM BankCo entered into a tax sharing
agreement that restricts Navient from engaging in certain transactions. These restrictions are intended to prevent the distribution and related transactions from
becoming taxable to SLM BankCo and its stockholders for U.S. federal income tax purposes. Under the tax sharing agreement, for up to a two-year period
following the distribution (the “Restricted Period”), Navient is prohibited from, among other things:
      • issuing shares of Navient stock equal to or exceeding 25 percent of the shares of Navient stock issued and outstanding immediately following the
        distribution date, including to raise capital or as acquisition currency in furtherance of strategic transactions, such as for the purchase of additional
        portfolios of student loans;
      • selling 50 percent or more of the assets of the loan management, servicing and asset recovery business or engaging in mergers or other strategic
        transactions that may result in a change of control of Navient (as determined under U.S. federal income tax law);
      • repurchasing outstanding shares of its common stock, other than in open market repurchases constituting less than 20 percent of such stock
        outstanding immediately following the distribution date; and
      • ceasing to actively conduct its business or liquidating.

       The foregoing prohibitions are in some cases more restrictive than those required under the Code due to the potential significant liability to SLM
BankCo and its stockholders were the separation and the distribution determined to be a taxable transaction. Under the tax sharing agreement, Navient has
the ability to engage in certain otherwise prohibited transactions, such as additional stock issuances or stock repurchases during the Restricted Period,
provided it first delivers to SLM BankCo a tax opinion reasonably satisfactory to SLM BankCo or an IRS ruling that doing so will not adversely affect the
tax-free treatment of the separation and the distribution.

      The foregoing prohibitions could limit Navient’s ability to pursue strategic transactions or other transactions during the Restricted Period that it may
believe to be in the best interests of its stockholders or that might increase the value of its business. In addition, under the tax sharing agreement, Navient is
required to indemnify SLM BankCo against any tax liabilities incurred as a result of the violation of any of the foregoing restrictions, as well as any
transaction (or series of transactions) that results in the distribution being considered part of a plan by Navient that includes a later change in control of
Navient during the Restricted Period (as determined under U.S. federal income tax law).

Navient may not achieve some or all of the expected benefits of the separation, and the separation may adversely affect its business.

      Navient may not be able to achieve the full strategic and financial benefits expected to result from the separation, or such benefits may be delayed or
not occur at all. We believe that the separation and distribution provided the following benefits, among others: (i) a distinct investment identity allowing
investors to evaluate the merits, performance, and future prospects of Navient separately from SLM BankCo; (ii) cash flows significantly

                                                                                28
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 141 of 1145 PageID #: 4927

Table of Contents

in excess of debt service obligations; (iii) more efficient allocation of capital for both Navient and SLM BankCo; (iv) a reduced likelihood that Navient is
designated a systemically important financial institution; and (v) a separate equity structure that allows direct access by Navient to the capital markets and
the use of Navient equity for acquisitions and equity compensation.

       Navient may not achieve other anticipated benefits for a variety of reasons, including, among others: (a) the separation will require significant amounts
of management’s time and effort, which may divert management’s attention from operating Navient’s business; (b) Navient may be more susceptible to
market fluctuations and other adverse events than if it were still a part of Sallie Mae; (c) Navient’s business is less diversified than Existing SLM’s business
prior to the separation; (d) absent the acquisition of new loan portfolios or new sources of fee income, Navient’s revenue and operating margin will decline as
its FFELP Loan portfolio amortizes over the next 20 years; and (e) remaining actions related to separating SLM BankCo’s and Navient’s respective
businesses could disrupt Navient’s operations. If Navient fails to achieve some or all of the benefits expected to result from the separation, or if such benefits
are delayed, the business, financial condition and results of operations of Navient could be adversely affected and the value of its stock could be impacted.

Shareholders’ percentage ownership in Navient may be diluted in the future.

      In the future, shareholders’ percentage ownership in Navient may be diluted because of equity issuances for acquisitions, capital market transactions or
otherwise, including equity awards that Navient may grant to Navient’s directors, officers and employees. Navient’s and SLM BankCo’s employees will
continue to have options to purchase shares of Navient common stock after the distribution as a result of conversion of a portion of their Existing SLM stock
options to Navient stock options. From time to time, Navient will issue additional stock options or other equity-based awards to its employees under
Navient’s employee benefits plans. Such awards will have a dilutive effect on Navient’s earnings per share, which could adversely affect the market price of
shares of Navient common stock.

       In addition, Navient’s amended and restated certificate of incorporation authorizes Navient to issue, without the approval of Navient’s stockholders,
one or more series of preferred stock having such designation, powers, preferences and relative, participating, optional and other special rights, including
preferences over Navient’s common stock with respect to dividends and distributions, as Navient’s board of directors generally may determine. If Navient’s
board were to approve the issuance of preferred stock in the future, the terms of one or more series of such preferred stock could dilute the voting power or
reduce the value of Navient’s common stock. For example, Navient could grant the holders of preferred stock the right to elect some number of Navient’s
directors in all events or on the happening of specified events or the right to veto specified transactions. Similarly, the repurchase or redemption rights or
liquidation preferences Navient could assign to holders of preferred stock could affect the residual value of the common stock.

Certain provisions of Delaware law and Navient’s amended and restated certificate of incorporation and amended and restated by-laws prevent or delay
an acquisition of Navient, which could decrease the trading price of Navient’s common stock.

       Certain provisions of Delaware law and of Navient’s amended and restated certificate of incorporation and amended and restated by-laws are intended
to deter coercive takeover practices and inadequate takeover bids by, among other things, making such practices or bids encouraging prospective acquirors
to negotiate with Navient’s board of directors rather than to attempt a hostile takeover. These provisions include, among others:
      • limitations on the ability of Navient’s stockholders to call a special meeting such that stockholder-requested special meetings will only be called
        upon the request of the holders of at least one-third of Navient’s capital stock issued and outstanding and entitled to vote at an election of directors;
      • rules regarding how stockholders may present proposals or nominate directors for election at stockholder meetings;

                                                                               29
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 142 of 1145 PageID #: 4928

Table of Contents


      • the right of Navient’s board of directors to issue one or more series of preferred stock without stockholder approval;
      • the inability of Navient’s stockholders to fill vacancies on Navient’s board of directors;
      • the requirement that the affirmative vote of the holders of at least 75 percent in voting power of Navient’s stock entitled to vote thereon is required
        for stockholders to amend Navient’s amended and restated by-laws; and
      • the inability of Navient stockholders to cumulate their votes in the election of directors.

        In addition, because Navient has not chosen to be exempt from Section 203 of the DGCL, this provision could also delay or prevent a change of
control that shareholders may favor. Section 203 generally provides that, subject to limited exceptions, persons that acquire, or are affiliated with a person
that acquires, 15 percent of more of the outstanding voting stock of a Delaware corporation shall not engage in any business combination with that
corporation, including by merger, consolidation or acquisitions of additional shares, for a three-year period following the time at which that person or its
affiliates becomes the holder of 15 percent of more of the corporation’s outstanding voting stock.

      Navient believes these provisions protect its stockholders from coercive or otherwise unfair takeover tactics by requiring potential acquirors to
negotiate with Navient’s board of directors and by providing Navient’s board of directors with more time to assess any acquisition proposal. These provisions
are not intended to make the Company immune from takeovers. However, these provisions will apply even if the offer may be considered beneficial by some
stockholders and could delay or prevent an acquisition that Navient’s board of directors determines is not in the best interests of Navient and Navient’s
stockholders.

Item 1B.        Unresolved Staff Comments

      None.

                                                                               30
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 143 of 1145 PageID #: 4929

Table of Contents


Item 2.            Properties

        The following table lists the principal facilities owned by us as of December 31, 2014:

                                                                                                                                                        Approximate
Location                                                 Function                                                       Business Segment(s)             Square Feet
Fishers, IN                          Loan Servicing and Data Center                  FFELP Loans; Business Services                                         450,000
Wilkes-Barre, PA                     Loan Servicing Center                           FFELP Loans; Business Services                                         133,000
Big Flats, NY                        GRC and Pioneer Credit Recovery — Collections
                                     Center                                          Business   Services                                                      60,000
Indianapolis, IN                     Loan Servicing Center                           Business   Services                                                      50,000
Arcade, NY                           Pioneer Credit Recovery — Collections Center    Business   Services                                                      46,000
Perry, NY                            Pioneer Credit Recovery — Collections Center    Business   Services                                                      45,000

        The following table lists the principal facilities leased by us as of December 31, 2014:
                                                                                                                                                        Approximate
Location                                                Function                                                         Business Segment(s)            Square Feet
Newark, DE                          Operations Center and Administrative Offices     FFELP Loans; Private Education Loans; Business Services; Other         106,000
Reston, VA(1)                       Administrative Offices                           FFELP Loans; Private Education Loans; Business Services; Other          90,000
Muncie, IN                          Collections Center                               Private Education Loans; Business Services                              75,400
Mason, OH                           GRC Headquarters and Collections Center          Business Services                                                       54,000
Wilmington, DE                      Headquarters                                     FFELP Loans; Private Education Loans; Business Services; Other          46,000
Moorestown, NJ                      Pioneer Credit Recovery — Collections Center     Business Services; Other                                                30,000

        (1)   Includes 18,000 square feet sublet to SLM Corporation.

       None of the facilities that we own is encumbered by a mortgage. We believe that our headquarters, loan servicing centers, data center, back-up facility
and data management and collections centers are generally adequate to meet our long-term customer needs and business goals. Our headquarters are currently
in leased space at 123 Justison Street, Wilmington, Delaware, 19801.

Item 3.            Legal Proceedings

       We and our subsidiaries and affiliates are subject to various claims, lawsuits and other actions that arise in the normal course of business. We believe
that these claims, lawsuits and other actions will not, individually or in the aggregate, have a material adverse effect on our business, financial condition or
results of operations. Most of these matters are claims against our servicing and collection subsidiaries by borrowers and debtors alleging the violation of
state or federal laws in connection with servicing or collection activities on their student loans and other debts. In addition, our collection subsidiaries are
routinely named in individual plaintiff or class action lawsuits in which the plaintiffs allege that those subsidiaries have violated a federal or state law in the
process of collecting their accounts.

      In the ordinary course of our business, it is common for the Company, our subsidiaries and affiliates to receive information and document requests and
investigative demands from state attorneys general, legislative committees and administrative agencies. These requests may be informational or regulatory in
nature and may relate to our business practices, the industries in which we operate, or other companies with whom we conduct business. Our practice has been
and continues to be to cooperate with these bodies and to be responsive to any such requests.

      We are continuing to experience significant year-over-year increases in not only the numbers of requests and investigative demands from various
regulators, states attorney generals and administrative agencies, but also in the depth and breadth of information being requested. The main drivers of the
increase in regulatory inquiries in 2014 are CFPB and various state investigative demands related to our business and those of others with whom

                                                                                                31
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 144 of 1145 PageID #: 4930

Table of Contents


we conduct business. These increases in the number of inquiries and the volume of related information demands are increasing the costs and resources we
must dedicate to timely respond to these requests and may, depending on their outcome, result in payments of additional amounts of restitution, fines and
penalties in addition to those described below.

       On March 18, 2011, a student loan borrower filed a putative class action complaint against Old SLM in the U.S. District Court for the Northern District
of California. The complaint was captioned Tina M. Ubaldi v. SLM Corporation et. al., Case No. C-11-01320EDL. The plaintiff brought the complaint on
behalf of a class consisting of other similarly situated California borrowers. The complaint alleged, among other things, that Old SLM’s practice of charging
late fees proportional to the amount of missed payments constituted liquidated damages in violation of California law; and Old SLM engaged in unfair
business practices by charging daily interest on private educational loans. Following motion practice and additional amendments to the complaint, which
added usury claims under California state law and two additional defendants (Sallie Mae, Inc., now known as Navient Solutions, Inc. (“NSI”), and SLM PC
Student Loan Trust 2004-A), a Modified Third Amended Complaint was filed on December 2, 2013. Plaintiffs sought restitution of late charges and interest
paid by members of the class, injunctive relief, cancellation of all future interest payments, treble damages as permitted by law, as well as costs and attorneys’
fees, among other relief. Prior to the formation of Sallie Mae Bank in 2005, Old SLM followed prevalent capital market practices of acquiring and
securitizing private education loans purchased in secondary transactions from banks who originated these loans. Plaintiffs alleged that the services provided
by Old SLM and Sallie Mae, Inc. to the originating banks resulted in Old SLM and Sallie Mae, Inc. constituting lenders on these loans. Since 2006, Sallie
Mae Bank originated the vast majority of all private education loans acquired by Old SLM. The claims at issue in this case expressly exclude loans
originated by Sallie Mae Bank since its inception. Named defendants are subsidiaries of Navient and as such the Ubaldi litigation will remain the sole
responsibility of Navient Corporation. Plaintiffs filed their Motion for Class Certification on October 22, 2013. On March 24, 2014, the Court denied
plaintiffs’ Motion for Class Certification without prejudice, but granted plaintiffs leave to file an amended Motion for Class Certification. On June 20, 2014,
a Complaint in Intervention was filed on behalf of two additional customers representing a proposed usury sub-class. On June 23, 2014, Plaintiffs filed a
Renewed Motion for Class Certification. A hearing on the Renewed Motion for Class Certification was held on October 14, 2014. On December 19, 2014, the
court granted plaintiffs’ Renewed Motion for Class Certification regarding the claims concerning late fees, but denied the motion as to the usury claims. On
January 30, 2015, Plaintiff-Intervenors filed a Motion for Leave to File a First Amended Complaint in Intervention. It is not possible at this time to estimate a
range of potential exposure, if any, for amounts that may be payable in connection therewith.

        On November 26, 2014, Marlene Blyden filed a putative class action suit in the U.S. District Court for the Central District of California against Navient
Corporation, Navient, LLC, Navient Solutions, Inc., Navient Credit Finance Corporation, Navient Investment Corporation, SLM Corporation, Bank of New
York, and the Bank of New York Mellon Trust Company, N.A. The complaint was captioned Marlene Blyden v. Navient Corporation et. al., Case No. 5:14-
CV-2456. On December 2, 2014, plaintiff filed a First Amended Complaint. The plaintiff purports to bring the First Amended Complaint on behalf of a class
consisting of other similarly situated California borrowers. The First Amended Complaint alleged that plaintiff and members of the asserted class were
charged and/or paid interest at a rate above that permitted under California law. On January 21, 2015, the parties filed a Joint Stipulation to File Second
Amended Complaint; the Joint Stipulation was approved by Court Order on January 23, 2015. On February 4, 2015, Plaintiff filed her Second Amended
Complaint, which drops SLM Corporation as a defendant, adds various trusts as defendants, and adds claims for conversion and for money had and received.
It is not possible at this time to estimate a range of potential exposure, if any, for amounts that may be payable in connection therewith.

   Regulatory Matters

       On May 2, 2014, Navient Solutions, Inc. (“NSI”), a wholly-owned subsidiary of Navient, and Sallie Mae Bank entered into consent orders with the
FDIC (respectively, the “NSI Order” and the “Bank Order”; collectively, “the FDIC Orders”) to resolve matters related to certain cited violations of Section 5
of the Federal

                                                                               32
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 145 of 1145 PageID #: 4931

Table of Contents


Trade Commission Act, including the disclosures and assessments of certain late fees, as well as alleged violations under the SCRA. The FDIC Orders, which
became effective upon the signing of the consent order with the DOJ by Navient and SLM BankCo on May 13, 2014, required NSI to pay $3.3 million in
civil monetary penalties. NSI has paid its civil monetary penalties. In addition, the FDIC Orders required the establishment of a restitution reserve account
totaling $30 million to provide restitution with respect to loans owned or originated by Sallie Mae Bank, from November 28, 2005 until the effective date of
the FDIC Orders. Pursuant to the Separation and Distribution Agreement among SLM Corporation, SLM BankCo and Navient dated as of April 28, 2014 (the
“Separation Agreement”), Navient was responsible for funding the restitution reserve account. We funded the account in May 2014.

       The NSI Order requires NSI to ensure proper servicing for service members and proper application of SCRA benefits under a revised and broader
definition of eligibility than previously required by the statute and regulatory guidance and to make changes to billing statements and late fee practices.
These changes to billing statements have already been implemented. In order to treat all customers in a similar manner, NSI decided to voluntarily make
payments to all other customers whose loans were neither owned nor originated by Sallie Mae Bank. These payments will refund certain late fees incurred by
the customer and were calculated on the same basis and in the same manner as that which would be required by the FDIC. These refunds are estimated at $42
million and the refund process is on-going.

      With respect to alleged civil violations of the SCRA, NSI and Sallie Mae Bank entered into a consent order with the DOJ, in its capacity as the agency
having primary authority for enforcement of such matters. The DOJ consent order (“DOJ Order”) covers all loans either owned by Sallie Mae Bank or serviced
by NSI from November 28, 2005 until the effective date of the settlement. The DOJ Order required NSI to fund a $60 million settlement fund, which
represents the total amount of compensation due to service members under the DOJ agreement, and to pay $55,000 in civil money penalties. The DOJ Order
was approved by the United States District Court in Delaware on September 29, 2014, and as a result, Navient funded the settlement fund and paid the civil
money penalties in October 2014.

      In 2013, a reserve of $65 million was established for estimated amounts and costs that were probable of being incurred for the FDIC and DOJ matters
discussed above. In 2014, an additional reserve of $112 million was recorded for pending regulatory matters based on the progression of settlement
discussions with the regulators. As a result, the total reserve established by the Company to cover these costs was $177 million, and as of December 31, 2014,
$78 million of those reserves remained. The final cost of these proceedings will remain uncertain until all of the work under the various consent orders has
been completed.

      As previously disclosed in April 2014, NSI received a Civil Investigative Demand (“CID”) from the Consumer Financial Protection Bureau (the
“CFPB”) as part of the CFPB’s separate investigation regarding allegations relating to Navient’s disclosures and assessment of late fees and other matters.
Navient has been in discussions with the CFPB relating to these matters, is cooperating with the investigation and is committed to resolving any potential
concerns. It is not possible at this time to estimate a range of potential exposure, if any, for amounts that may be payable in connection therewith and reserves
have not been established in this matter.

       In November 2014, NSI’s subsidiary, Pioneer Credit Recovery, Inc. (“Pioneer”), received a CID from the CFPB as part of the CFPB’s investigation
regarding Pioneer’s activities relating to rehabilitation loans and collection of defaulted student debt. Navient has been in discussions with the CFPB relating
to this matter, is cooperating with the investigation and is committed to resolving any potential concerns. It is not possible at this time to estimate a range of
potential exposure, if any, for amounts that may be payable in connection therewith and reserves have not been established in this matter.

      In December 2014, NSI received a subpoena from the New York Department of Financial Services (the “NY DFS”) as part of the NY DFS’s inquiry with
regard to whether persons or entities have engaged in fraud or misconduct with respect to a financial product or service under New York Financial Services
Law or other laws. Navient has been in discussions with the NY DFS relating to this matter, is cooperating with the investigation and is committed to
resolving any potential concerns. It is not possible at this time to estimate a range of potential exposure, if any, for amounts that may be payable in
connection therewith and reserves have not been established in this matter.

                                                                               33
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 146 of 1145 PageID #: 4932

Table of Contents


       Navient has also received CIDs issued by the State of Illinois Office of Attorney General and the State of Washington Office of the Attorney General
and continues to cooperate with multiple state Attorneys General in connection with these investigations. According to the CIDs, the investigations were
initiated to ascertain whether any practices declared to be unlawful under the Consumer Fraud and Deceptive Business Practices Act have occurred or are
about to occur. Navient is cooperating with these investigations and is committed to resolving any potential concerns. It is not possible at this time to
estimate a range of potential exposure, if any, for amounts that may be payable in connection therewith and reserves have not been established in this matter.

       Pursuant to the separation and distribution agreement entered into in connection with the Spin-Off, Navient has agreed to be responsible and
indemnify SLM BankCo for all claims, actions, damages, losses or expenses that may arise from the conduct of all activities of pre-Spin-Off SLM BankCo
occurring prior to the Spin-Off other than those specifically excluded in the Separation and Distribution Agreement. As a result, all liabilities arising out of
the aforementioned regulatory matters, other than fines or penalties directly levied against Sallie Mae Bank, are the responsibility of, or assumed by, Navient
or one of its subsidiaries, and Navient has agreed to indemnify and hold harmless Sallie Mae and its subsidiaries, including Sallie Mae Bank, therefrom.
There are no additional reserves Navient has related to other indemnification matters with SLM BankCo as of December 31, 2014.

   OIG Audit

       The Office of the Inspector General (the “OIG”) of ED commenced an audit regarding Special Allowance Payments (“SAP”) on September 10, 2007. On
September 25, 2013, we received the final audit determination of Federal Student Aid (the “Final Audit Determination”) on the final audit report issued by
the OIG on August 3, 2009 related to our billing practices for SAP. The Final Audit Determination concurred with the final audit report issued by the OIG and
instructed us to make adjustment to our government billing to reflect the policy determination. Navient remains in active discussions with ED on this matter
and we also have the right to appeal the Final Audit Determination to the Administrative Actions and Appeals Service Group of ED. The appeal must be filed
no later than March 31, 2015. We continue to believe that our SAP billing practices were proper, considering then-existing ED guidance and lack of
applicable regulations. The Company established a reserve for this matter in 2014.

Item 4.     Mine Safety Disclosures

      N/A

                                                                               34
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 147 of 1145 PageID #: 4933

Table of Contents


                                                                                               PART II.

Item 5.       Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities

      Our common stock is listed and traded on the NASDAQ under the symbol NAVI. As of January 31, 2015, there were 401,460,484 shares of our common
stock outstanding and 397 holders of record.

      The following table presents the high and low sales prices for Navient’s common stock for each quarter following the Spin-Off on April 30, 2014.

                                                                                                                                                                           Sales Price
                                                                                                                                                                   High                  Low
              2014
              2 nd Quarter (May 1 — Jun 30, 2014)                                                                                                               $17.98               $15.50
              3 rd Quarter (Jul 1 — Sep 30, 2014)                                                                                                                18.28                16.76
              4 th Quarter (Oct 1 — Dec 31, 2014)                                                                                                                22.71                16.98

     We paid quarterly cash dividends on our common stock of $0.15 per share for each quarter of 2014. On January 26, 2015, our board of directors
approved an increase in our first-quarter 2015 dividend to $0.16 per share.

Issuer Purchases of Equity Securities

      The following table provides information relating to our purchase of shares of our common stock in the three months ended December 31, 2014.
                                                                                                                                                                       Approximate Dollar
                                                                                                                                                                              Value
                                                                                                                                                                         of Shares that
                                                                                                                                              Total Number of              May Yet Be
                                                                                                                                             Shares Purchased           Purchased Under
                                                                                 Total Number                  Average Price                 as Part of Publicly       Publicly Announced
                                                                                   of Shares                     Paid per                    Announced Plans                 Plans or
                                                                                 Purchased (1)                    Share                        or Programs(2)             Programs(2)
      (In millions, except per share data)
      Period:
      Oct 1 – Oct 31, 2014                                                                  4.7                $      18.28                                 4.6        $                   84
      Nov 1 – Nov 30, 2014                                                                  4.3                       20.43                                 4.1                            —
      Dec 1 – Dec 31, 2014                                                                   .1                       24.66                                  —                             —
      Total fourth quarter                                                                  9.1                $      19.34                                 8.7
           (1)      The total number of shares purchased includes: (i) shares purchased under the stock repurchase program discussed below and (ii) shares of our common stock tendered to us to satisfy the
                    exercise price in connection with cashless exercise of stock options, and tax withholding obligations in connection with exercise of stock options and vesting of restricted stock and
                    restricted stock units.
           (2)      In May 2014, our board of directors authorized us to purchase up to $400 million of shares of our common stock, which was fully utilized. In December 2014, our board of directors
                    authorized $1 billion to be utilized in a new common share repurchase program that is effective January 1, 2015 and does not have an expiration date.

                                                                                                    35
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 148 of 1145 PageID #: 4934

Table of Contents


Stock Performance

      The following performance graph compares the monthly dollar change in our cumulative total shareholder return on our common stock to that of the
S&P 500 Financials Index and the S&P 500 following the Spin-Off on April 30, 2014. The graph assumes a base investment of $100 at May 1, 2014 and
reinvestment of dividends through December 31, 2014.


                                                         Cumulative Total Stockholder Return since Spin-Off




                    Company/Index                                                          5/01/14      6/30/14   9/30/14     12/31/14
                    Navient Corporation                                                    $100.0      $105.2     $106.1      $130.4
                    S&P 500 Financials Index                                                100.0       103.8      106.3       113.9
                    S&P 500                                                                 100.0       104.5      105.7       110.9
                           Source: Bloomberg Total Return Analysis

                                                                                36
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 149 of 1145 PageID #: 4935

Table of Contents


Item 6.     Selected Financial Data.

                                                               Selected Financial Data 2010-2014
                                                         (Dollars in millions, except per share amounts)

       The following table sets forth our selected financial and other operating information prepared in accordance with GAAP. The selected financial data in
the table is derived from our consolidated financial statements. The data should be read in conjunction with the consolidated financial statements, related
notes, and Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”

                                                                                  2014            2013             2012             2011             2010
Operating Data:
Net interest income                                                           $     2,667     $    3,167       $    3,208       $    3,529       $    3,479
Net income (loss) attributable to Navient Corporation:
  Continuing operations, net of tax                                           $     1,149     $    1,312       $      941       $      598       $      729
  Discontinued operations, net of tax                                                  —             106               (2)              35             (199)
Net income (loss) attributable to Navient Corporation                         $     1,149     $    1,418       $      939       $      633       $      530
Basic earnings (loss) per common share attributable to Navient
  Corporation:
  Continuing operations                                                       $      2.74     $     2.94       $     1.93       $     1.12       $     1.35
  Discontinued operations                                                              —             .24               —               .07             (.41)
Total                                                                         $      2.74     $     3.18       $     1.93       $     1.19       $      .94
Diluted earnings (loss) per common share attributable to Navient
   Corporation:
   Continuing operations                                                      $      2.69     $     2.89       $     1.90       $     1.11       $     1.35
   Discontinued operations                                                             —             .23               —               .07             (.41)
Total                                                                         $      2.69     $     3.12       $     1.90       $     1.18       $      .94
Dividends per common share attributable to Navient Corporation
   common shareholders                                                        $       .60     $      .60       $      .50       $      .30       $       —
Return on common stockholders’ equity                                                  26%            29%              21%              14%              13%
Net interest margin                                                                  1.89           1.98             1.78             1.85             1.82
Return on assets                                                                     0.81            .89              .52              .33              .28
Dividend payout ratio                                                                  22             19               26               25               —
Average equity/average assets                                                        3.15           3.28             2.69             2.54             2.47
Balance Sheet Data:
Student loans, net                                                            $134,317        $142,100         $162,546         $174,420         $184,305
Total assets                                                                   146,352         159,543          181,260          193,345          205,307
Total borrowings                                                               139,529         150,443          172,257          183,966          197,159
Total Navient Corporation stockholders’ equity                                   4,198           5,637            5,060            5,243            5,012
Book value per common share                                                      10.45           11.82             9.92             9.20             8.44

                                                                               37
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 150 of 1145 PageID #: 4936

Table of Contents


Item 7.           Management’s Discussion and Analysis of Financial Condition and Results of Operations

      The following discussion and analysis should be read in conjunction with our consolidated financial statements and related notes included
elsewhere in this Annual Report on Form 10-K. This discussion and analysis also contains forward-looking statements and should also be read in
conjunction with the disclosures and information contained in “Forward-Looking and Cautionary Statements” and Item 1A. “Risk Factors” in this Annual
Report on Form 10-K.

      Through this discussion and analysis, we intend to provide the reader with some narrative context for how our management views our consolidated
financial statements, additional context within which to assess our operating results, and information on the quality and variability of our earnings,
liquidity and cash flows.

Selected Historical Financial Information and Ratios

       Although SLM BankCo is the entity that distributed the shares of Navient common stock to SLM BankCo common stockholders, for financial
reporting purposes, Navient is treated as the “accounting spinnor” and therefore Navient, and not SLM BankCo, is the “accounting successor” to Old SLM.
Hence, the following GAAP financial information to the extent related to periods on or prior to April 30, 2014 reflects the historical results of operations and
financial condition of Old SLM, which is the accounting predecessor of Navient. For a discussion of how “Core Earnings” results are different than GAAP
results, see “‘Core Earnings’ — Definition and Limitations” and “Differences between ‘Core Earnings’ and GAAP.”

                                                                                                                                                               Years Ended December 31,
(In millions, except per share data)                                                                                                              2014                   2013                        2012
GAAP Basis
Net income attributable to Navient Corporation                                                                                                $  1,149                 $  1,418                  $    939
Diluted earnings per common share attributable to Navient Corporation                                                                         $   2.69                 $   3.12                  $   1.90
Weighted average shares used to compute diluted earnings per share                                                                                 425                      449                       483
Net interest margin, FFELP Loans                                                                                                                  1.30%                    1.29%                     1.15%
Net interest margin, Private Education Loans                                                                                                      4.06%                    4.13%                     4.03%
Return on assets                                                                                                                                    .81%                     .89%                      .52%
Ending FFELP Loans, net                                                                                                                       $104,521                 $104,588                  $125,612
Ending Private Education Loans, net                                                                                                             29,796                   37,512                    36,934
Ending total student loans, net                                                                                                               $134,317                 $142,100                  $162,546
Average FFELP Loans                                                                                                                           $100,662                 $112,152                  $132,124
Average Private Education Loans                                                                                                                 33,672                   38,292                    37,691
Average total student loans                                                                                                                   $134,334                 $150,444                  $169,815
“Core Earnings” Basis(1)
Net income attributable to Navient Corporation                                                                                                $    818                 $  1,242                  $  1,003
Diluted earnings per common share attributable to Navient Corporation                                                                         $   1.93                 $   2.77                  $   2.08
Weighted average shares used to compute diluted earnings per share                                                                                 425                      449                       483
Net interest margin, FFELP Loans                                                                                                                    .90%                     .88%                      .83%
Net interest margin, Private Education Loans                                                                                                      3.94%                    3.87%                     3.83%
Return on assets                                                                                                                                    .59%                     .82%                      .58%
Ending FFELP Loans, net                                                                                                                       $104,521                 $103,163                  $124,572
Ending Private Education Loans, net                                                                                                             29,796                   31,006                    31,486
Ending total student loans, net                                                                                                               $134,317                 $134,169                  $156,058
Average FFELP Loans                                                                                                                           $100,202                 $111,008                  $131,597
Average Private Education Loans                                                                                                                 31,243                   32,296                    32,352
Average total student loans                                                                                                                   $131,445                 $143,304                  $163,949
(1)   “Core Earnings” are non-GAAP financial measures and do not represent a comprehensive basis of accounting. For a greater explanation of “Core Earnings,” see the section titled “‘Core Earnings’ —
      Definition and Limitations” and subsequent sections.

                                                                                                       38
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 151 of 1145 PageID #: 4937

Table of Contents


Overview

      The following discussion and analysis presents a review of our business and operations as of and for the year ended December 31, 2014.

      We monitor and assess our ongoing operations and results based on the following four reportable segments: (1) FFELP Loans (2) Private Education
Loans, (3) Business Services and (4) Other. Our segment presentation excludes the results of the consumer banking business distributed on April 30, 2014.
See “‘Core Earnings’ — Definition and Limitations” for further discussion.

   FFELP Loans Segment

       In the FFELP Loans segment, we acquire and finance FFELP Loans. Even though FFELP Loans are no longer originated due to changes in federal law
that took effect in 2010, we continue to pursue acquisitions of FFELP Loan portfolios that leverage our servicing scale to generate incremental earnings and
cash flow. In this segment, we primarily earn net interest income on the FFELP Loan portfolio. This segment is expected to generate significant amounts of
earnings and cash flow as the portfolio amortizes.

   Private Education Loans Segment

      In this segment, we acquire, finance and service Private Education Loans. Even though we no longer originate Private Education Loans, we continue to
pursue acquisitions of Private Education Loan portfolios that leverage our servicing scale to generate incremental earnings and cash flow. In this segment, we
primarily earn net interest income on the Private Education Loan portfolio (after provision for loan losses). This segment is expected to generate significant
amounts of cash as the portfolio amortizes.

   Business Services Segment

      Our Business Services segment generates its revenue from servicing our FFELP Loan portfolio as well as providing servicing and asset recovery
services for loans on behalf of Guarantors of FFELP Loans and other institutions, including ED, higher education institutions and other federal, state, court
and municipal clients.

   Other

      Our Other segment primarily consists of activities of our holding company, including the repurchase of debt, the corporate liquidity portfolio and all
unallocated overhead. We also include results from certain smaller wind-down and discontinued operations within this segment.

Key Financial Measures

       Our operating results are primarily driven by net interest income from our student loan portfolios (which include financing costs), provision for loan
losses, the revenues and expenses generated by our servicing and asset recovery businesses, and gains and losses on subsidiary sales, loan sales and debt
repurchases. We manage and assess the performance of each business segment separately as each is focused on different customers and each derives its
revenue from different activities and services. A brief summary of our key financial measures are listed below.

   Net Interest Income

      The most significant portion of our earnings is generated by the spread earned between the interest income we receive on assets in our student loan
portfolios and the interest expense on debt funding these loans. We report these earnings as net interest income. Net interest income in our FFELP Loans and
Private Education Loans segments are driven by significantly different factors.

                                                                               39
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 152 of 1145 PageID #: 4938

Table of Contents


      FFELP Loans Segment

       Net interest income will be the primary source of cash flow generated by this segment over the next approximately 20 years as this portfolio amortizes.
Interest earned on our FFELP Loans is indexed to one-month LIBOR rates and our cost of funds is primarily indexed to three-month LIBOR, creating the
possibility of basis and repricing risk related to these assets. As of December 31, 2014, we had $104.5 billion of FFELP Loans outstanding, compared with
$103.2 billion outstanding at December 31, 2013 on a “Core Earnings” basis. The FFELP Loans segment’s “Core Earnings” net interest margin was 0.90
percent in 2014 compared with 0.88 percent in 2013.

       The major source of variability in net interest income is expected to be Floor Income we earn on certain FFELP Loans. Pursuant to the terms of the
FFELP, certain FFELP Loans can earn interest at the stated fixed rate of interest as underlying debt costs decrease during low interest rate environments. We
refer to this additional spread income as “Floor Income.” Floor Income can be volatile. We frequently hedge this volatility with derivatives which lock in the
value of the Floor Income over the term of the contract.

      At December 31, 2014, 80 percent of our FFELP Loan portfolio was funded to term with non-recourse, long-term securitization debt.

      Private Education Loans Segment

      Net interest income will be the primary source of cash flow generated by this segment over the next approximately 14 years as this portfolio amortizes.
The majority of our Private Education Loans earn variable rate interest and are funded primarily with variable rate liabilities. The Private Education Loans
segment’s “Core Earnings” net interest margin was 3.94 percent in 2014 compared with 3.87 percent in 2013. Our cost of funds can be influenced by a
number of factors, including the quality of the loans in our portfolio, our corporate credit rating, general economic conditions, investor demand for Private
Education Loan ABS and corporate unsecured debt. At December 31, 2014, 59 percent of our Private Education Loan portfolio was funded to term with non-
recourse, long-term securitization debt. As of December 31, 2014, we had $29.8 billion of Private Education Loans outstanding, compared with $31.0 billion
outstanding at December 31, 2013 on a “Core Earnings” basis.

   Provisions for Loan Losses

       Management estimates and maintains an allowance for loan losses at a level sufficient to cover charge-offs expected over the next two years, plus an
additional allowance to cover life-of-loan expected losses for loans classified as a troubled debt restructuring (“TDR”). The provision for loan losses increases
the related allowance for loan losses. Generally, the allowance for loan losses rises when future charge-offs are expected to increase and falls when future
charge-offs are expected to decline. Our loss exposure and resulting provision for loan losses is small for FFELP Loans because we generally bear a maximum
of 3 percent loss exposure on them. We bear the full credit exposure on our Private Education Loans. Our “Core Earnings” provision for loan losses in our
FFELP Loans segment was $40 million in 2014 compared with $48 million in 2013. Losses in our Private Education Loans segment are determined by risk
characteristics, such as school type, loan status (in-school, grace, forbearance, repayment and delinquency), loan seasoning (number of months a payment has
been made by a customer), underwriting criteria (e.g., credit scores), a cosigner and the current economic environment. Our “Core Earnings” provision for
loan losses in our Private Education Loans segment was $539 million in 2014 compared with $722 million in 2013.

   Charge-Offs and Delinquencies

       When we conclude a loan is uncollectible, the unrecoverable portion of the loan is charged against the allowance for loan losses in the applicable
segment. Charge-off data provides relevant information with respect to the performance of our loan portfolios. Management focuses on delinquencies as well
as the progression of loans from early to late stage delinquency. The Private Education Loans segment’s “Core Earnings” charge-off

                                                                               40
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 153 of 1145 PageID #: 4939

Table of Contents


rate was 2.6 percent of loans in repayment in 2014 compared with 3.1 percent of loans in repayment in 2013. Delinquencies are a very important indicator of
the potential future credit performance. Private Education Loan delinquencies as a percentage of Private Education Loans in repayment decreased from
9.3 percent at December 31, 2013 to 8.1 percent at December 31, 2014 on a “Core Earnings” basis. The FFELP Loans segment’s “Core Earnings” charge-off
rate was 0.08 percent of loans in repayment in 2014 compared with 0.09 percent in 2013.

   Servicing and Asset Recovery Revenues

      We earn servicing revenues from servicing student loans. We earn asset recovery revenue related to default aversion and post-default collection work
we perform primarily on federal loans. The fees we recognize are primarily driven by our success in collecting or rehabilitating defaulted loans, the number of
transactions processed and the underlying volume of loans we are servicing on behalf of others.

   Other Income / (Loss)

     In managing our loan portfolios and funding sources, we periodically engage in sales of loans and the repurchase of our outstanding debt. In each case,
depending on market conditions, we may incur gains or losses from these transactions that affect our results from operations.

      We also sold our Campus Solutions business and our 529 college-savings plan administration business in 2013 in connection with better aligning our
core business. The results of both of these businesses are reported in discontinued operations for all periods presented.

   Operating Expenses

      The operating expenses reported for our Private Education Loans and Business Services segments are those that are directly attributable to the
generation of revenues by those segments. The operating expenses for the FFELP Loans segment primarily represent an intercompany servicing charge from
the Business Services segment and do not reflect our actual underlying costs incurred to service the loans. We have included unallocated corporate overhead
expenses and certain information technology costs (together referred to as “Overhead”) in our Other segment rather than allocate those expenses by segment.
Overhead expenses include executive management, the board of directors, accounting, finance, legal, human resources, stock-based compensation expense
and certain information technology and infrastructure costs.

   “Core Earnings”

       We report financial results on a GAAP basis and also present certain “Core Earnings” performance measures. Our management, equity investors, credit
rating agencies and debt capital providers use these “Core Earnings” measures to monitor our business performance. “Core Earnings” is the basis in which we
prepare our segment disclosures as required by GAAP under ASC 280 “Segment Reporting” (see “Note 15 — Segment Reporting”). For a full explanation of
the contents and limitations of “Core Earnings,” see the section titled “‘Core Earnings’ — Definition and Limitations” of this Item 7.

2014 Summary of Results

        2014 GAAP net income was $1.1 billion ($2.69 diluted earnings per share), versus net income of $1.4 billion ($3.12 diluted earnings per share) in the
prior year. The changes in GAAP net income are impacted by the same “Core Earnings” items discussed below, as well as changes in net income attributable
to (1) the financial results attributable to the operations of the consumer banking business prior to the Spin-Off on April 30, 2014 and related restructuring
and reorganization expense incurred in connection with the Spin-Off, (2) unrealized, mark-to-market gains/losses on derivatives and (3) goodwill and
acquired intangible asset amortization and impairment. These items are recognized in GAAP but have not been included in “Core

                                                                              41
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 154 of 1145 PageID #: 4940

Table of Contents


Earnings” results. In 2014, GAAP results included gains of $573 million from derivative accounting treatment that are excluded from “Core Earnings” results,
compared with gains of $243 million in the prior year. See “‘Core Earnings’ — Definition and Limitations — Differences between ‘Core Earnings’ and
GAAP” for a complete reconciliation between GAAP net income and “Core Earnings.”

        “Core Earnings” for 2014 were $818 million ($1.93 diluted earnings per share), compared with $1.2 billion ($2.77 diluted earnings per share) in 2013.
Excluding expenses associated with regulatory matters ($120 million in 2014 and $54 million in 2013), 2014 and 2013 diluted “Core Earnings” per share
were $2.10 and $2.85, respectively. The results for 2013 include $312 million of pre-tax gains from the sale of Residual Interests in FFELP securitization
trusts, $109 million of after-tax gains from the divestiture of two subsidiaries and $48 million of pre-tax gains from debt repurchases. In 2013, these
transactions increased “Core Earnings” by $0.75 per diluted share; 2014 did not include these types of transactions. Excluding these transactions and the
expenses associated with regulatory matters, 2014 diluted “Core Earnings” per share was $2.10 compared with $2.10 for 2013.

      In addition, during 2014 we:
      • acquired $12.9 billion of student loans ($11.3 billion of FFELP Loans and $1.6 billion of Private Education Loans);
      • issued $5.0 billion of FFELP ABS, $1.8 billion of Private Education Loan ABS and $1.9 billion of unsecured debt;
      • closed on a $1.0 billion Private Education Loan asset-backed commercial paper (“ABCP”) facility that matures in June 2015, an $8.0 billion FFELP
        Loan ABCP facility that matures in January 2016, and a $10.0 billion FFELP Loan ABCP facility that matures in November 2017;
      • repurchased 30.4 million common shares for $600 million on the open market (8.3 million common shares for $200 million pre-Spin-Off, and
        22.1 million common shares for $400 million post-Spin-Off);
      • paid $249 million in common dividends; and
      • authorized $1.0 billion in December 2014 to be utilized in a new share repurchase program that is effective January 1, 2015.

Results of Operations

       We present the results of operations below first on a consolidated basis in accordance with GAAP. Following our discussion of consolidated earnings
results on a GAAP basis, we present our results on a segment basis. We have four business segments: FFELP Loans, Private Education Loans, Business
Services and Other. Since these segments operate in distinct business environments and we manage and evaluate the financial performance of these segments
using non-GAAP financial measures, these segments are presented on a “Core Earnings” basis (see “‘Core Earnings’ — Definition and Limitations”).

                                                                             42
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 155 of 1145 PageID #: 4941

Table of Contents


GAAP Consolidated Statements of Income

                                                                                                                                   Increase (Decrease)
                                                                                       Years Ended December 31,         2014 vs. 2013             2013 vs. 2012
(Dollars in millions, except per share amounts)                                      2014       2013         2012        $         %              $           %
Interest income
   FFELP Loans                                                                   $2,556        $2,822      $3,251      $(266)      (9)%       $(429)         (13)%
   Private Education Loans                                                        2,156         2,527       2,481       (371)     (15)           46            2
   Other loans                                                                        9            11          16         (2)     (18)           (5)         (31)
   Cash and investments                                                               9            17          21         (8)     (47)           (4)         (19)
Total interest income                                                             4,730         5,377       5,769       (647)     (12)         (392)          (7)
Total interest expense                                                            2,063         2,210       2,561       (147)      (7)         (351)         (14)
Net interest income                                                               2,667         3,167       3,208       (500)     (16)          (41)          (1)
Less: provisions for loan losses                                                    628           839       1,080       (211)     (25)         (241)         (22)
Net interest income after provisions for loan losses                              2,039         2,328       2,128       (289)     (12)          200            9
Other income (loss):
   Gains on sales of loans and investments                                             —            302          —      (302)    (100)          302          100
   Gains (losses) on derivative and hedging activities, net                           139          (268)       (628)     407      152           360          (57)
   Servicing revenue                                                                  298           290         279        8        3            11            4
   Asset recovery revenue                                                             388           420         356      (32)      (8)           64           18
   Gains on debt repurchases                                                           —             42         145      (42)    (100)         (103)         (71)
   Other income                                                                        82           100          92      (18)     (18)            8            9
Total other income                                                                    907           886         244       21        2           642          263
Expenses:
   Operating expenses                                                               987         1,042         897        (55)      (5)          145          16
   Goodwill and acquired intangible assets impairment and amortization expense        9            13          27         (4)     (31)          (14)        (52)
   Restructuring and other reorganization expenses                                  113            72          11         41       57            61         555
Total expenses                                                                    1,109         1,127         935        (18)      (2)          192          21
Income from continuing operations, before income tax expense                      1,837         2,087       1,437       (250)     (12)          650          45
Income tax expense                                                                  688           776         498        (88)     (11)          278          56
Net income from continuing operations                                             1,149         1,311         939       (162)     (12)          372          40
Income (loss) from discontinued operations, net of tax expense (benefit)             —            106          (2)      (106)    (100)          108       5,400
Net income                                                                        1,149         1,417         937       (268)     (19)          480          51
Less: net loss attributable to noncontrolling interest                               —             (1)         (2)         1     (100)            1         (50)
Net income attributable to Navient Corporation                                    1,149         1,418         939       (269)     (19)          479          51
Preferred stock dividends                                                             6            20          20        (14)     (70)           —           —
Net income attributable to Navient Corporation common stock                      $1,143        $1,398      $ 919       $(255)     (18)%       $ 479          52%
Basic earnings per common share attributable to Navient Corporation:
  Continuing operations                                                          $ 2.74        $ 2.94      $ 1.93      $ (.20)     (7)%       $ 1.01          52%
  Discontinued operations                                                            —            .24          —         (.24)   (100)           .24         100
Total                                                                            $ 2.74        $ 3.18      $ 1.93      $ (.44)    (14)%       $ 1.25          65%
Diluted earnings per common share attributable to Navient Corporation:
   Continuing operations                                                         $ 2.69        $ 2.89      $ 1.90      $ (.20)     (7)%       $ .99           52%
   Discontinued operations                                                           —            .23          —         (.23)   (100)           .23         100
Total                                                                            $ 2.69        $ 3.12      $ 1.90      $ (.43)    (14)%       $ 1.22          64%
Dividends per common share                                                       $     .60     $    .60    $    .50    $ —         —%         $ .10           20%

                                                                          43
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 156 of 1145 PageID #: 4942

Table of Contents


Consolidated Earnings Summary — GAAP-basis

Year Ended December 31, 2014 Compared with Year Ended December 31, 2013

       For the year ended December 31, 2014, net income was $1.1 billion, or $2.69 diluted earnings per common share, compared with net income of $1.4
billion, or $3.12 diluted earnings per common share, for the year ended December 31, 2013. The decrease in net income was primarily due to a $500 million
decline in net interest income, a $302 million decrease in gains on sales of loans and investments, a $106 million after-tax decrease in income from
discontinued operations, a $42 million decrease in debt repurchase gains, and higher restructuring and other reorganization costs of $41 million. This was
partially offset by a $211 million decline in the provisions for loan losses, a $407 million increase in net gains on derivative and hedging activities and a
$55 million decrease in operating expenses.

       The primary contributors to each of the identified drivers of changes in net income for the current year-end period compared with the year-ago period
are as follows:
      • Net interest income decreased by $500 million, of which $259 million related to the deemed distribution of SLM BankCo on April 30, 2014. Also
        contributing to the decrease was a reduction in FFELP net interest income resulting from an $11 billion decline in average FFELP Loans
        outstanding. This decline in FFELP Loans was due, in part, to the sale of Residual Interests in FFELP Loan securitization trusts in the first half of
        2013. There were approximately $12 billion of FFELP Loans in these trusts at the time of sale.
      • Provisions for loan losses declined $211 million, of which $20 million related to the deemed distribution of SLM BankCo on April 30, 2014. The
        remaining $191 million decrease was primarily the result of the overall improvement in Private Education Loans’ credit quality, delinquency and
        charge-off trends leading to decreases in expected future charge-offs.
      • Gains on sales of loans and investments decreased by $302 million primarily as the result of $312 million in gains on the sales of the Residual
        Interests in FFELP Loan securitization trusts in the first-half of 2013. There were no sales in the current year-end period.
      • Gains (losses) on derivative and hedging activities, net, increased $407 million. The primary factors affecting the change were interest rate and
        foreign currency fluctuations, which primarily affected the valuations of our Floor Income Contracts, basis swaps and foreign currency hedges
        during each period. Valuations of derivative instruments vary based upon many factors including changes in interest rates, credit risk, foreign
        currency fluctuations and other market factors. As a result, net gains and losses on derivative and hedging activities may continue to vary
        significantly in future periods.
      • Gains on debt repurchases decreased $42 million. Debt repurchase activity will fluctuate based on market fundamentals and our liability
        management strategy.
      • In 2014 and 2013, we recognized $112 million and $65 million of expense, respectively, related to the settlement of regulatory matters (for
        additional information, see Item 3. “Legal Proceedings — Regulatory Matters”). Excluding these expenses, operating expenses decreased
        $102 million. This decrease was primarily due to $171 million related to the deemed distribution of SLM BankCo on April 30, 2014, partially offset
        by incremental costs post-Spin-Off resulting from operating as a new separate company, increased third-party servicing and asset recovery activities,
        increased account resolution efforts on our education loan portfolios, as well as additional external servicing costs related to loan acquisitions
        during the year.
      • Restructuring and other reorganization expenses increased $41 million to $113 million. These expenses were primarily related to costs incurred in
        connection with the Spin-Off. We expect the costs associated with the Spin-Off to be minimal after December 31, 2014.
      • Income from discontinued operations decreased by $106 million primarily as a result of the sale of our Campus Solutions business in the second
        quarter of 2013 and our 529 college savings plan administration business in the fourth quarter of 2013, which resulted in after-tax gains of $38
        million and $65 million, respectively.

                                                                              44
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 157 of 1145 PageID #: 4943

Table of Contents


       We repurchased 30.4 million shares and 27.0 million shares of our common stock during the years ended December 31, 2014 and 2013, respectively, as
part of our common share repurchase program. Primarily as a result of ongoing common share repurchases, our average outstanding diluted shares decreased
by 24 million common shares from the year-ago period.

Year Ended December 31, 2013 Compared with Year Ended December 31, 2012

      For the years ended December 31, 2013 and 2012, net income was $1.4 billion, or $3.12 diluted earnings per common share, and $939 million, or
$1.90 diluted earnings per common share, respectively. The increase in net income was primarily due to a $360 million decrease in net losses on derivative
and hedging activities, a $302 million increase in gains on sales of loans and investments, a $241 million decrease in provisions for loan losses, and a $108
million after-tax increase in income from discontinued operations, which were partially offset by $103 million of lower gains on debt repurchases, higher
operating expenses of $145 million and higher restructuring and other reorganization expenses of $61 million.

      The primary contributors to each of the identified drivers of changes in net income for 2013 compared with 2012 are as follows:
      • Net interest income decreased by $41 million in the current year compared with the prior year primarily due to a reduction in FFELP net interest
        income from a $20 billion decline in average FFELP Loans outstanding in part due to the sale of Residual Interests in FFELP Loan securitization
        trusts in the first half of 2013. There were approximately $12 billion of FFELP Loans in these trusts.
      • Provisions for loan losses decreased by $241 million primarily as a result of the overall improvement in Private Education Loans’ credit quality,
        delinquency and charge-off trends leading to decreases in expected future charge-offs.
      • Gains on sales of loans and investments increased by $302 million as a result of $312 million in gains on the sales of the Residual Interests in
        FFELP Loan securitization trusts in 2013. See the section titled “Business Segment Earnings Summary — ‘Core Earnings’ Basis — FFELP Loans
        Segment” for further discussion.
      • Losses on derivative and hedging activities, net, resulted in a net loss of $268 million in 2013 compared with a net loss of $628 million in 2012.
        The primary factors affecting the change were interest rate and foreign currency fluctuations, which primarily affected the valuations of our Floor
        Income Contracts, basis swaps and foreign currency hedges during each period. Valuations of derivative instruments vary based upon many factors
        including changes in interest rates, credit risk, foreign currency fluctuations and other market factors. As a result, net gains and losses on derivative
        and hedging activities may continue to vary significantly in future periods.
      • Servicing and contingency revenue increased $75 million from the prior year primarily from an increase in the number of accounts serviced and in
        asset recovery volumes in 2013.
      • Gains on debt repurchases decreased $103 million. Debt repurchase activity will fluctuate based on market fundamentals and our liability
        management strategy.
      • In 2013, we recognized $65 million of expense related to the settlement of regulatory matters. Excluding this expense, operating expenses increased
        by $80 million. This increase was primarily the result of increases in our third-party servicing and collection activities, increased Private Education
        Loan marketing activities, continued investments in technology and an increase in compliance remediation expense.
      • Restructuring and other reorganization expenses were $72 million compared with $11 million in the prior year. For 2013, these consisted of $43
        million primarily related to the Spin-Off and $29 million related to severance costs. The $11 million of expenses in 2012 related to restructuring
        expenses.
      • The effective tax rates for 2013 and 2012 were 37 percent and 35 percent, respectively. The movement in the effective tax rate was primarily driven
        by the impact of state law changes recorded in the year-ago period.
      • Income from discontinued operations increased $108 million primarily as a result of the sale of our Campus Solutions business in the second quarter
        of 2013 and our 529 college-savings plan administration business in the fourth quarter of 2013, which resulted in after-tax gains of $38 million and
        $65 million, respectively.

                                                                               45
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 158 of 1145 PageID #: 4944

Table of Contents


      We repurchased 27 million shares and 58 million shares of our common stock during 2013 and 2012, respectively, as part of our common share
repurchase program. Primarily as a result of these repurchases, our average outstanding diluted shares decreased by 34 million common shares in 2013.

“Core Earnings” — Definition and Limitations

       We prepare financial statements in accordance with GAAP. However, we also evaluate our business segments on a basis that differs from GAAP. We
refer to this different basis of presentation as “Core Earnings.” We provide this “Core Earnings” basis of presentation on a consolidated basis for each
business segment because this is what we review internally when making management decisions regarding our performance and how we allocate resources.
We also refer to this information in our presentations with credit rating agencies, lenders and investors. Because our “Core Earnings” basis of presentation
corresponds to our segment financial presentations, we are required by GAAP to provide “Core Earnings” disclosure in the notes to our consolidated financial
statements for our business segments.

       “Core Earnings” are not a substitute for reported results under GAAP. We use “Core Earnings” to manage each business segment because “Core
Earnings” reflect adjustments to GAAP financial results for three items, discussed below, that are either related to the Spin-Off or create significant volatility
mostly due to timing factors generally beyond the control of management. Accordingly, we believe that “Core Earnings” provide management with a useful
basis from which to better evaluate results from ongoing operations against the business plan or against results from prior periods. Consequently, we disclose
this information because we believe it provides investors with additional information regarding the operational and performance indicators that are most
closely assessed by management. When compared to GAAP results, the three items we remove to result in our “Core Earnings” presentations are:
      1.     The financial results attributable to the operations of the consumer banking business (SLM BankCo) prior to the Spin-Off and related
             restructuring and reorganization expense incurred in connection with the Spin-Off. For GAAP purposes, Navient reflected the deemed
             distribution of SLM BankCo on April 30, 2014. For “Core Earnings,” we exclude the consumer banking business as if it had never been a part of
             Navient’s historical results prior to the deemed distribution of SLM BankCo on April 30, 2014;
      2.     Unrealized mark-to-market gains/losses resulting from our use of derivative instruments to hedge our economic risks that do not qualify for
             hedge accounting treatment or do qualify for hedge accounting treatment but result in ineffectiveness; and
      3.     The accounting for goodwill and acquired intangible assets.

      While GAAP provides a uniform, comprehensive basis of accounting, for the reasons described above, our “Core Earnings” basis of presentation does
not. “Core Earnings” are subject to certain general and specific limitations that investors should carefully consider. For example, there is no comprehensive,
authoritative guidance for management reporting. Our “Core Earnings” are not defined terms within GAAP and may not be comparable to similarly titled
measures reported by other companies. Accordingly, our “Core Earnings” presentation does not represent a comprehensive basis of accounting. Investors,
therefore, may not be able to compare our performance with that of other financial services companies based upon “Core Earnings.” “Core Earnings” results
are only meant to supplement GAAP results by providing additional information regarding the operational and performance indicators that are most closely
used by management, our board of directors, credit rating agencies, lenders and investors to assess performance.

       Old SLM’s definition of “Core Earnings” did not exclude the financial results attributable to the operations of the consumer banking business and
related restructuring and reorganization expense incurred in connection with the Spin-Off. In the second quarter of 2014, in connection with the Spin-Off,
Navient included this additional adjustment as a part of “Core Earnings” to allow better comparability of Navient’s results to pre-Spin-Off historical periods.
All prior periods in this Annual Report on Form 10-K have been restated to conform to Navient’s revised definition of “Core Earnings.”

                                                                                46
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 159 of 1145 PageID #: 4945

Table of Contents


     The following tables show “Core Earnings” for each business segment and our business as a whole along with the adjustments made to the
income/expense items to reconcile the amounts to our reported GAAP results as required by GAAP and reported in “Note 15 — Segment Reporting.”

                                                                                                                      Year Ended December 31, 2014
                                                                Private                                                           Total                              Adjustments
                                                  FFELP        Education       Business                                           “Core                                Additions/           Total          Total
(Dollars in millions)                             Loans         Loans          Services      Other           Eliminations(1)    Earnings”    Reclassifications       (Subtractions)     Adjustments(2)     GAAP
Interest income:
    Student loans                                 $ 2,097      $    1,958      $      —      $    —          $              —   $   4,055    $            699        $         (42)     $           657    $4,712
    Other loans                                        —               —              —            9                        —           9                  —                    —                    —          9
    Cash and investments                                4              —              —            4                        —           8                  —                     1                    1         9
Total interest income                                 2,101         1,958             —           13                        —       4,072                 699                  (41)                 658     4,730
Total interest expense                                1,168           708             —          114                        —       1,990                  42                   31                   73     2,063
Net interest income (loss)                             933          1,250             —          (101)                      —       2,082                 657                  (72)                 585     2,667
Less: provisions for loan losses                        40            539             —            —                        —         579                  —                    49                   49       628
Net interest income (loss) after provisions for
    loan losses                                        893            711             —          (101)                      —       1,503                 657                 (121)                 536     2,039
Other income (loss):
    Gains (losses) on sales of loans and
        investments                                     —               —             —           —                      —             —                   —                    —                    —         —
    Servicing revenue                                   62              25           668          —                    (456)          299                  —                    (1)                  (1)      298
    Asset recovery revenue                              —               —            388          —                      —            388                  —                    —                    —        388
    Gains on debt repurchases                           —               —             —           —                      —             —                   —                    —                    —         —
    Other income (loss)                                 —               —              6          26                     —             32                (657)                 846                  189       221
Total other income (loss)                               62              25         1,062          26                   (456)          719                (657)                 845                  188       907
Expenses:
   Direct operating expenses                           483            181            384         132                   (456)          724                  —                       36                36       760
   Overhead expenses                                    —              —              —          200                     —            200                  —                       27                27       227
      Operating expenses                               483            181            384         332                   (456)          924                  —                       63                63       987
      Goodwill and acquired intangible asset
         impairment and amortization                    —               —             —           —                         —            —                 —                        9                 9         9
      Restructuring and other reorganization
         expenses                                       —               —             —           —                         —            —                 —                   113                  113       113
Total expenses                                         483            181            384         332                   (456)          924                  —                   185                  185     1,109
Income (loss) from continuing operations,
    before income tax expense (benefit)                472            555            678         (407)                      —       1,298                  —                   539                  539     1,837
Income tax expense (benefit)(3)                        176            204            250         (150)                      —         480                  —                   208                  208       688
Net income (loss) from continuing operations      $    296     $      351      $     428     $ (257)         $              —   $     818    $             —         $         331      $           331    $1,149
Income (loss) from discontinued operations,
    net of tax expense (benefit)                        —               —             —           —                         —            —                 —                       —                 —         —
Net income (loss)                                 $    296     $      351      $     428     $ (257)         $              —   $     818    $             —         $         331      $           331    $1,149

(1)   The eliminations in servicing revenue and direct operating expense represent the elimination of intercompany servicing revenue where the Business Services segment performs the loan servicing function for
      the FFELP Loans segment.
(2)   “Core Earnings” adjustments to GAAP:

                                                                                                                                    Year Ended December 31, 2014
                                                                                                         Net Impact from             Net Impact of           Net Impact of
                                                                                                           Spin-Off of                 Derivative              Acquired
                  (Dollars in millions)                                                                   SLM BankCo                  Accounting              Intangibles                   Total
                  Net interest income after provisions for loan losses                                   $           136             $         400           $          —                   $ 536
                  Total other income                                                                                   15                      173                      —                     188
                  Operating expenses                                                                                   63                       —                       —                      63
                  Goodwill and acquired intangible asset impairment and amortization                                   —                        —                        9                      9
                  Restructuring and other reorganization expenses                                                    113                        —                       —                     113
                  Total “Core Earnings” adjustments to GAAP                                              $            (25)           $           573             $           (9)              539
                  Income tax expense                                                                                                                                                          208
                  Net income                                                                                                                                                                $ 331

(3)   Income taxes are based on a percentage of net income before tax for the individual reportable segment.

                                                                                                                 47
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 160 of 1145 PageID #: 4946

Table of Contents

                                                                                                                   Year Ended December 31, 2013
                                                               Private                                                          Total                             Adjustments
                                                 FFELP        Education       Business                                          “Core                               Additions/            Total            Total
(Dollars in millions)                            Loans         Loans          Services      Other       Eliminations(1)       Earnings”       Reclassifications   (Subtractions)      Adjustments(2)       GAAP
Interest income:
    Student loans                                $ 2,274      $    2,037      $      —      $    —      $              —      $   4,311       $            816    $          222      $         1,038      $5,349
    Other loans                                       —               —              —           11                    —             11                     —                 —                    —           11
    Cash and investments                               5               2             —            5                    —             12                     —                  5                    5          17
Total interest income                                2,279         2,039             —           16                    —          4,334                    816               227                1,043       5,377
Total interest expense                               1,260           748             —           59                    —          2,067                     55                88                  143       2,210
Net interest income (loss)                           1,019         1,291             —           (43)                  —          2,267                    761               139                    900     3,167
Less: provisions for loan losses                        48           722             —            —                    —            770                     —                 69                     69       839
Net interest income (loss) after provisions
    for loan losses                                   971            569             —           (43)                  —          1,497                    761                70                    831     2,328
Other income (loss):
    Gains (losses) on sales of loans and
         investments                                  312              —             —           (10)                  —            302                     —                 —                      —        302
    Servicing revenue                                  76              33           705           (1)                (529)          284                     —                  6                      6       290
    Asset recovery revenue                             —               —            420           —                    —            420                     —                 —                      —        420
    Gains on debt repurchases                          —               —             —            48                   —             48                     (6)               —                      (6)       42
    Other income (loss)                                —               —              5            5                   —             10                   (755)              577                   (178)     (168)
Total other income (loss)                             388              33         1,130          42                  (529)        1,064                   (761)              583                   (178)      886
Expenses:
   Direct operating expenses                          555            179            348          68                  (529)          621                     —                185                    185       806
   Overhead expenses                                   —              —              —          167                    —            167                     —                 69                     69       236
      Operating expenses                              555            179            348         235                  (529)          788                     —                254                    254     1,042
      Goodwill and acquired intangible asset
         impairment and amortization                   —               —             —           —                     —             —                      —                 13                     13        13
      Restructuring and other reorganization
         expenses                                      —               —             —           —                     —             —                      —                 72                     72        72
Total expenses                                        555            179            348         235                  (529)          788                     —                339                    339     1,127
Income (loss) from continuing operations,
    before income tax expense (benefit)               804            423            782         (236)                  —          1,773                     —                314                    314     2,087
Income tax expense (benefit)(3)                       291            154            284          (86)                  —            643                     —                133                    133       776
Net income (loss) from continuing
    operations                                        513            269            498         (150)                  —          1,130                     —                181                    181     1,311
Income (loss) from discontinued operations,
    net of tax expense (benefit)                       —               —            111            1                   —            112                     —                  (6)                   (6)      106
Net income (loss)                                     513            269            609         (149)                  —          1,242                     —                175                    175     1,417
Less: net loss attributable to noncontrolling
    interest                                           —               —             —           —                     —             —                      —                  (1)                   (1)       (1)
Net income (loss) attributable to Navient
    Corporation                                  $    513     $      269      $     609     $ (149)     $              —      $   1,242       $             —     $          176      $             176    $1,418

(1)   The eliminations in servicing revenue and direct operating expense represent the elimination of intercompany servicing revenue where the Business Services segment performs the loan servicing function for
      the FFELP Loans segment.
(2)   “Core Earnings” adjustments to GAAP:

                                                                                                                                     Year Ended December 31, 2013
                                                                                                               Net Impact from         Net Impact of         Net Impact of
                                                                                                                 Spin-Off of             Derivative            Acquired
                  (Dollars in millions)                                                                         SLM BankCo              Accounting            Intangibles                  Total
                  Net interest income after provisions for loan losses                                         $            376        $          455        $          —                  $ 831
                  Total other income                                                                                         34                  (212)                  —                   (178)
                  Operating expenses                                                                                        254                    —                    —                    254
                  Goodwill and acquired intangible asset impairment and amortization                                         —                     —                    13                    13
                  Restructuring and other reorganization expenses                                                            72                    —                    —                     72
                  Total “Core Earnings” adjustments to GAAP                                                    $             84           $         243           $         (13)             314
                  Income tax expense                                                                                                                                                         133
                  Loss from discontinued operations, net of tax benefit                                                                                                                       (6)
                  Net loss attributable to noncontrolling interest                                                                                                                            (1)
                  Net income                                                                                                                                                               $ 176

(3)   Income taxes are based on a percentage of net income before tax for the individual reportable segment.

                                                                                                            48
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 161 of 1145 PageID #: 4947

Table of Contents

                                                                                                                 Year Ended December 31, 2012
                                                                 Private                                                       Total                                   Adjustments
                                                   FFELP        Education       Business                                       “Core                                     Additions/          Total           Total
(Dollars in millions)                              Loans         Loans          Services      Other      Eliminations(1)     Earnings”          Reclassifications      (Subtractions)    Adjustments(2)      GAAP
Interest income:
    Student loans                                  $ 2,729      $    2,036      $      —      $    —     $           —       $    4,765         $              858     $         109     $            967    $5,732
    Other loans                                         —               —              —           16                —               16                         —                 —                    —         16
    Cash and investments                                11               3             (3)          2                 4              17                         —                  4                    4        21
Total interest income                                  2,740         2,039             (3)         18                  4          4,798                        858               113                  971     5,769
Total interest expense                                 1,589           733             —           38                  4          2,364                        115                82                  197     2,561
Net interest income (loss)                             1,151         1,306             (3)        (20)               —            2,434                        743                31                  774     3,208
Less: provisions for loan losses                          68           946             —           —                 —            1,014                         —                 66                   66     1,080
Net interest income (loss) after provisions for
    loan losses                                        1,083           360             (3)        (20)               —            1,420                        743               (35)                 708     2,128
Other income (loss):
    Gains (losses) on sales of loans and
        investments                                      —                —           —            —                  —              —                           —                —                  —           —
    Servicing revenue                                    90               45         812           —                (669)           278                          —                 1                  1         279
    Asset recovery revenue                               —                —          356           —                  —             356                          —                —                  —          356
    Gains on debt repurchases                            —                —           —           145                 —             145                          —                —                  —          145
    Other income (loss)                                  —                —           (2)          15                 —              13                        (743)             194               (549)       (536)
Total other income (loss)                                90               45        1,166         160               (669)           792                        (743)             195               (548)       244
Expenses:
   Direct operating expenses                            699            150           312           13               (669)           505                         —                168                  168      673
   Overhead expenses                                     —              —             —           143                 —             143                         —                 81                   81      224
      Operating expenses                                699            150           312          156               (669)           648                         —                249                  249      897
      Goodwill and acquired intangible asset
         impairment and amortization                     —                —            —           —                 —               —                          —                 27                   27       27
      Restructuring and other reorganization
         expenses                                        —                —            —           —                 —               —                          —                 11                   11       11
Total expenses                                          699            150           312          156               (669)           648                         —                287                  287      935
Income (loss) from continuing operations,
    before income tax expense (benefit)                 474            255           851          (16)               —            1,564                         —               (127)              (127)      1,437
Income tax expense (benefit)(3)                         171             87           305           (3)               —              560                         —                (62)               (62)        498
Net income (loss) from continuing operations            303            168           546          (13)               —            1,004                         —                (65)                 (65)     939
Income (loss) from discontinued operations,
    net of tax expense (benefit)                         —                (2)          —            1                —                (1)                       —                  (1)                 (1)       (2)
Net income (loss)                                       303            166           546          (12)               —            1,003                         —                (66)                 (66)     937
Less: net loss attributable to noncontrolling
    interest                                             —                —            —           —                 —               —                          —                  (2)                 (2)       (2)
Net income (loss) attributable to Navient
    Corporation                                    $    303     $      166      $    546      $ (12)     $           —       $    1,003         $               —      $         (64)    $            (64)   $ 939

(1)   The eliminations in servicing revenue and direct operating expense represent the elimination of intercompany servicing revenue where the Business Services segment performs the loan servicing function for
      the FFELP Loans segment.
(2)   “Core Earnings” adjustments to GAAP:

                                                                                                                                          Year Ended December 31, 2012
                                                                                                                                           Net Impact of        Net Impact of
                                                                                                                Net Impact of                Derivative           Acquired
                  (Dollars in millions)                                                                         SLM BankCo                  Accounting           Intangibles                 Total
                  Net interest income after provisions for loan losses                                          $        318               $          390       $          —                 $ 708
                  Total other income (loss)                                                                                36                        (584)                 —                  (548)
                  Operating expenses                                                                                     249                           —                   —                   249
                  Goodwill and acquired intangible asset impairment and amortization                                       —                           —                   27                   27
                  Restructuring and other reorganization expenses                                                          11                          —                   —                    11
                  Total “Core Earnings” adjustments to GAAP                                                     $            94             $          (194)           $         (27)         (127)
                  Income tax benefit                                                                                                                                                           (62)
                  Loss from discontinued operations, net of tax benefit                                                                                                                         (1)
                  Net loss attributable to noncontrolling interest                                                                                                                              (2)
                  Net loss                                                                                                                                                                   $ (64)

(3)   Income taxes are based on a percentage of net income before tax for the individual reportable segment.

                                                                                                          49
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 162 of 1145 PageID #: 4948

Table of Contents


   Differences between “Core Earnings” and GAAP

      The following discussion summarizes the differences between “Core Earnings” and GAAP net income and details each specific adjustment required to
reconcile our “Core Earnings” segment presentation to our GAAP earnings.

                                                                                                                      Years Ended December 31,
              (Dollars in millions)                                                                            2014            2013            2012
              “Core Earnings” net income attributable to Navient Corporation                                 $ 818             $1,242        $1,003
              “Core Earnings” adjustments to GAAP:
              Net impact of the removal of SLM BankCo’s operations and restructuring and
                reorganization expense in connection with the Spin-Off                                          (25)               84            94
              Net impact of derivative accounting                                                               573               243          (194)
              Net impact of goodwill and acquired intangible assets                                              (9)              (13)          (27)
              Net income tax effect                                                                            (208)             (133)           62
              Net impact of discontinued operations and noncontrolling interest                                  —                 (5)            1
              Total “Core Earnings” adjustments to GAAP                                                         331               176           (64)
              GAAP net income attributable to Navient Corporation                                            $1,149            $1,418        $ 939

       1) SLM BankCo’s operations and restructuring and reorganization expense in connection with the Spin-Off: On April 30, 2014, the Spin-Off of
Navient from Old SLM was completed and Navient is now an independent, publicly-traded company. Due to the relative significance of Navient to Old SLM
prior to the Spin-Off, among other factors, for financial reporting purposes Navient is treated as the “accounting spinnor” and therefore is the “accounting
successor” to Old SLM as constituted prior to the Spin-Off, notwithstanding the legal form of the Spin-Off. Since Navient is treated for accounting purposes
as the “accounting spinnor,” the GAAP financial statements of Navient reflect the deemed distribution of SLM BankCo to SLM BankCo’s stockholders on
April 30, 2014.

       For “Core Earnings,” we have assumed the consumer banking business (SLM BankCo) was never a part of Navient’s historical results prior to the
deemed distribution of SLM BankCo on April 30, 2014 and we have removed the restructuring and reorganization expense incurred in connection with the
Spin-Off. Excluding these items provides management with a useful basis from which to better evaluate results from ongoing operations against results from
prior periods. The adjustment relates to the exclusion of the consumer banking business and represents the operations, assets, liabilities and equity of SLM
BankCo, which is comprised of Sallie Mae Bank, Upromise Rewards, the Insurance Business, and the Private Education Loan origination functions. Included
in these amounts are also certain general corporate overhead expenses related to the consumer banking business. General corporate overhead consists of costs
primarily associated with accounting, finance, legal, human resources, certain information technology costs, stock compensation, and executive management
and the board of directors. These costs were generally allocated to the consumer banking business based on the proportionate level of effort provided to the
consumer banking business relative to Old SLM using a relevant allocation driver (e.g., in proportion to the number of employees by function that were
being transferred to SLM BankCo as opposed to remaining at Navient). All intercompany transactions between SLM BankCo and Navient have been
eliminated. In addition, all prior preferred stock dividends have been removed as SLM BankCo succeeded Old SLM as the issuer of the preferred stock in
connection with the Spin-Off.

                                                                                                                              Years Ended December 31,
      (Dollars in millions)                                                                                            2014            2013            2012
      SLM BankCo net income, before income tax expense                                                                $ 88            $ 156           $ 105
      Restructuring and reorganization expense in connection with the Spin-Off                                         (113)            (72)            (11)
      Total net impact of SLM BankCo, before income tax expense                                                       $ (25)          $ 84            $ 94

                                                                             50
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 163 of 1145 PageID #: 4949

Table of Contents


       2) Derivative Accounting: “Core Earnings” exclude periodic unrealized gains and losses that are caused by the mark-to-market valuations on
derivatives that do not qualify for hedge accounting treatment under GAAP, as well as the periodic unrealized gains and losses that are a result of
ineffectiveness recognized related to effective hedges under GAAP. These unrealized gains and losses occur in our FFELP Loans, Private Education Loans
and Other business segments. Under GAAP, for our derivatives that are held to maturity, the cumulative net unrealized gain or loss over the life of the contract
will equal $0 except for Floor Income Contracts, where the cumulative unrealized gain will equal the amount for which we sold the contract. In our “Core
Earnings” presentation, we recognize the economic effect of these hedges, which generally results in any net settlement cash paid or received being
recognized ratably as an interest expense or revenue over the hedged item’s life.

       The accounting for derivatives requires that changes in the fair value of derivative instruments be recognized currently in earnings, with no fair value
adjustment of the hedged item, unless specific hedge accounting criteria are met. We believe that our derivatives are effective economic hedges, and as such,
are a critical element of our interest rate and foreign currency risk management strategy. However, some of our derivatives, primarily Floor Income Contracts
and certain basis swaps, do not qualify for hedge accounting treatment and the stand-alone derivative must be marked-to-market in the income statement with
no consideration for the corresponding change in fair value of the hedged item. These gains and losses recorded in “Gains (losses) on derivative and hedging
activities, net” are primarily caused by interest rate and foreign currency exchange rate volatility and changing credit spreads during the period as well as the
volume and term of derivatives not receiving hedge accounting treatment.

       Our Floor Income Contracts are written options that must meet more stringent requirements than other hedging relationships to achieve hedge
effectiveness. Specifically, our Floor Income Contracts do not qualify for hedge accounting treatment because the pay down of principal of the student loans
underlying the Floor Income embedded in those student loans does not exactly match the change in the notional amount of our written Floor Income
Contracts. Additionally, the term, the interest rate index, and the interest rate index reset frequency of the Floor Income Contract can be different than that of
the student loans. Under derivative accounting treatment, the upfront contractual payment is deemed a liability and changes in fair value are recorded
through income throughout the life of the contract. The change in the value of Floor Income Contracts is primarily caused by changing interest rates that
cause the amount of Floor Income earned on the underlying student loans and paid to the counterparties to vary. This is economically offset by the change in
value of the student loan portfolio earning Floor Income but that offsetting change in value is not recognized. We believe the Floor Income Contracts are
economic hedges because they effectively fix the amount of Floor Income earned over the contract period, thus eliminating the timing and uncertainty that
changes in interest rates can have on Floor Income for that period. Therefore, for purposes of “Core Earnings,” we have removed the unrealized gains and
losses related to these contracts and added back the amortization of the net contractual premiums received on the Floor Income Contracts. The amortization
of the net contractual premiums received on the Floor Income Contracts for “Core Earnings” is reflected in student loan interest income. Under GAAP
accounting, the premiums received on the Floor Income Contracts are recorded as revenue in the “gains (losses) on derivative and hedging activities, net”
line item by the end of the contracts’ lives.

       Basis swaps are used to convert floating rate debt from one floating interest rate index to another to better match the interest rate characteristics of the
assets financed by that debt. We primarily use basis swaps to hedge our student loan assets that are primarily indexed to LIBOR or Prime. The accounting for
derivatives requires that when using basis swaps, the change in the cash flows of the hedge effectively offset both the change in the cash flows of the asset
and the change in the cash flows of the liability. Our basis swaps hedge variable interest rate risk; however, they generally do not meet this effectiveness test
because the index of the swap does not exactly match the index of the hedged assets as required for hedge accounting treatment. Additionally, some of our
FFELP Loans can earn at either a variable or a fixed interest rate depending on market interest rates and therefore swaps economically hedging these FFELP
Loans do not meet the criteria for hedge accounting treatment. As a result, under GAAP, these swaps are recorded at fair value with changes in fair value
reflected currently in the income statement.

                                                                                51
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 164 of 1145 PageID #: 4950

Table of Contents


      The table below quantifies the adjustments for derivative accounting between GAAP and “Core Earnings” net income.

                                                                                                                                                                 Years Ended December 31,
      (Dollars in millions)                                                                                                                               2014             2013           2012
      “Core Earnings” derivative adjustments:
      Gains (losses) on derivative and hedging activities, net, included in other income(1)                                                              $ 139             $(268)             $(628)
      Plus: Realized losses on derivative and hedging activities, net (1)                                                                                  657               755                743
      Unrealized gains (losses) on derivative and hedging activities, net (2)                                                                              796               487                115
      Amortization of net premiums on Floor Income Contracts in net interest income for “Core Earnings”                                                   (255)             (307)              (351)
      Other derivative accounting adjustments(3)                                                                                                            32                63                 42
      Total net impact derivative accounting (4)                                                                                                         $ 573             $ 243              $(194)
      (1)   See the section titled “Reclassification of Realized Gains (Losses) on Derivative and Hedging Activities” below for a detailed breakdown of the components of realized losses on derivative and
            hedging activities.
      (2)   “Unrealized gains (losses) on derivative and hedging activities, net” comprises the following unrealized mark-to-market gains (losses):

                                                                                                                                                 Years Ended December 31,
                      (Dollars in millions)                                                                                              2014             2013                2012
                      Floor Income Contracts                                                                                            $633             $ 785               $ 412
                      Basis swaps                                                                                                         (5)              (14)                (66)
                      Foreign currency hedges                                                                                             72              (248)               (199)
                      Other                                                                                                               96               (36)                (32)
                      Total unrealized gains (losses) on derivative and hedging activities, net                                         $796             $ 487               $ 115
      (3)   Other derivative accounting adjustments consist of adjustments related to: (1) foreign currency denominated debt that is adjusted to spot foreign exchange rates for GAAP where such adjustment are
            reversed for “Core Earnings”; and (2) certain terminated derivatives that did not receive hedge accounting treatment under GAAP but were economic hedges under “Core Earnings” and, as a result,
            such gains or losses amortized into “Core Earnings” over the life of the hedged item.
      (4)   Negative amounts are subtracted from “Core Earnings” net income to arrive at GAAP net income and positive amounts are added to “Core Earnings” to arrive at GAAP net income.

                                                                                                      52
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 165 of 1145 PageID #: 4951

Table of Contents


   Reclassification of Realized Gains (Losses) on Derivative and Hedging Activities

       Derivative accounting requires net settlement income/expense on derivatives and realized gains/losses related to derivative dispositions (collectively
referred to as “realized gains (losses) on derivative and hedging activities”) that do not qualify as hedges to be recorded in a separate income statement line
item below net interest income. Under our “Core Earnings” presentation, these gains and losses are reclassified to the income statement line item of the
economically hedged item. For our “Core Earnings” net interest margin, this would primarily include: (a) reclassifying the net settlement amounts related to
our Floor Income Contracts to student loan interest income and (b) reclassifying the net settlement amounts related to certain of our basis swaps to debt
interest expense. The table below summarizes the realized losses on derivative and hedging activities and the associated reclassification on a “Core
Earnings” basis.

                                                                                                                                                                  Years Ended December 31,
      (Dollars in millions)                                                                                                                                2014             2013           2012
      Reclassification of realized gains (losses) on derivative and hedging activities:
      Net settlement expense on Floor Income Contracts reclassified to net interest income                                                               $(699)           $(816)         $(858)
      Net settlement income on interest rate swaps reclassified to net interest income                                                                      42               55            115
      Net realized gains (losses) on terminated derivative contracts reclassified to other income                                                           —                 6             —
      Total reclassifications of realized losses on derivative and hedging activities                                                                    $(657)           $(755)         $(743)

   Cumulative Impact of Derivative Accounting under GAAP compared to “Core Earnings”

       As of December 31, 2014, derivative accounting has reduced GAAP equity by approximately $553 million as a result of cumulative net unrealized
losses (after tax) recognized under GAAP, but not in “Core Earnings.” The following table rolls forward the cumulative impact to GAAP equity due to these
unrealized after tax net losses related to derivative accounting.

                                                                                                                                               Years Ended December 31,
                      (Dollars in millions)                                                                                           2014              2013            2012
                      Beginning impact of derivative accounting on GAAP equity                                                        $(926)         $(1,080)           $ (977)
                      Net impact of net unrealized gains/(losses) under derivative accounting (1)                                       373              154               (103)
                      Ending impact of derivative accounting on GAAP equity                                                           $(553)         $ (926)            $(1,080)
                        (1)   Net impact of net unrealized gains (losses) under derivative accounting is composed of the following:

                                                                                                                                                Years Ended December 31,
                      (Dollars in millions)                                                                                             2014              2013           2012
                      Total pre-tax net impact of derivative accounting recognized in net income(a)                                    $ 573            $ 243             $(194)
                      Tax impact of derivative accounting adjustment recognized in net income                                           (195)            (111)               82
                      Change in unrealized gains on derivatives, net of tax recognized in Other
                        Comprehensive Income                                                                                              (5)              22                 9
                      Net impact of net unrealized gains (losses) under derivative accounting                                          $ 373            $ 154             $(103)
                        (a)   See “‘Core Earnings’ derivative adjustments” table above.

                                                                                                    53
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 166 of 1145 PageID #: 4952

Table of Contents


   Hedging Embedded Floor Income

       Net Floor premiums received on Floor Income Contracts that have not been amortized into “Core Earnings” as of the respective year-ends are presented
in the table below. These net premiums will be recognized in “Core Earnings” in future periods. As of December 31, 2014, the remaining amortization term of
the net floor premiums was approximately 5 years for existing contracts. Historically, we have sold Floor Income Contracts on a periodic basis and depending
upon market conditions and pricing, we may enter into additional Floor Income Contracts in the future. The balance of unamortized Floor Income Contracts
will increase as we sell new contracts and decline due to the amortization of existing contracts.

                                                                                                                                                     December 31,
                      (Dollars in millions)                                                                                           2014               2013               2012
                      Unamortized net Floor premiums (net of tax)(1)                                                                 $(295)               $(354)          $(551)
                        (1)   $(466) million, $(567) million and $(871) million on a pre-tax basis as of December 31, 2014, 2013 and 2012, respectively

       In addition to using Floor Income Contracts, we also use pay fixed interest rate swaps to hedge the embedded Floor Income within FFELP Loans. These
interest rate swaps qualify as GAAP hedges and are accounted for as cash flow hedges of variable rate debt. Gains and losses on the effective portion of these
hedges are recorded in accumulated other comprehensive income and ineffectiveness is recorded immediately to earnings. Hedged Floor Income from these
cash flow hedges that has not been recognized into “Core Earnings” and GAAP as of the respective period-ends is presented in the table below. This hedged
Floor Income will be recognized in “Core Earnings” and GAAP in future periods and is presented net of tax. As of December 31, 2014, the hedged period is
from April 2016 through December 2019. Historically, we have used pay fixed interest rate swaps on a periodic basis to hedge embedded Floor Income and
depending upon market conditions and pricing, we may enter into swaps in the future. The balance of unrecognized hedged Floor Income will increase as we
enter into new swaps and decline as revenue is recognized.

                                                                                                                                                          December 31,
                      (Dollars in millions)                                                                                                   2014            2013           2012
                      Unrecognized hedged Floor Income (net of tax)(1)                                                                       $(320)              $—          $—
                        (1)   $(508) million on a pre-tax basis as of December 31, 2014

      3) Goodwill and Acquired Intangible Assets: Our “Core Earnings” exclude goodwill and intangible asset impairment and the amortization of acquired
intangible assets. The following table summarizes the goodwill and acquired intangible asset adjustments.

                                                                                                                                                                 Years Ended December 31,
      (Dollars in millions)                                                                                                                               2014            2013            2012
      “Core Earnings” goodwill and acquired intangible asset adjustments(1):
      Goodwill and intangible impairment of acquired intangible assets                                                                                $ —                $ —            $  (9)
      Amortization of acquired intangible assets                                                                                                        (9)                (13)           (18)
      Total “Core Earnings” goodwill and acquired intangible asset adjustments(1)                                                                     $ (9)              $ (13)         $ (27)
      (1)   Negative amounts are subtracted from “Core Earnings” to arrive at GAAP net income and positive amounts are added to “Core Earnings” to arrive at GAAP net income.

                                                                                                  54
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 167 of 1145 PageID #: 4953

Table of Contents


Business Segment Earnings Summary — “Core Earnings” Basis

FFELP Loans Segment

        The following table includes “Core Earnings” results for our FFELP Loans segment.

                                                                                    Years Ended December 31,                           % Increase (Decrease)
(Dollars in millions)                                                        2014             2013              2012          2014 vs. 2013            2013 vs. 2012
“Core Earnings” interest income:
   FFELP Loans                                                             $2,097           $2,274             $2,729                  (8)%                    (17)%
   Cash and investments                                                         4                5                 11                 (20)                     (55)
Total “Core Earnings” interest income                                       2,101            2,279              2,740                  (8)                     (17)
Total “Core Earnings” interest expense                                      1,168            1,260              1,589                  (7)                     (21)
Net “Core Earnings” interest income                                           933            1,019              1,151                  (8)                     (11)
Less: provision for loan losses                                                40               48                 68                 (17)                     (29)
Net “Core Earnings” interest income after provision for loan losses           893              971              1,083                  (8)                     (10)
Gains on sales of loans and investments                                        —               312                 —                  100                     (100)
Servicing revenue                                                              62               76                 90                 (18)                     (16)
Total other income                                                             62              388                 90                 (84)                     331
Direct operating expenses                                                     483              555                699                 (13)                     (21)
Income before income tax expense                                              472              804                474                 (41)                      70
Income tax expense                                                            176              291                171                 (40)                      70
“Core Earnings”                                                            $ 296            $ 513              $ 303                  (42)%                     69%

       “Core Earnings” from the FFELP Loans segment were $296 million in 2014, compared with $513 million and $303 million in 2013 and 2012,
respectively. The decrease in 2014 compared with 2013, and the increase in 2013 compared with 2012, was primarily due to $312 million of gains from the
sale of Residual Interests in FFELP Loan securitization trusts in 2013. “Core Earnings” key performance metrics are as follows:

                                                                                                                           Years Ended December 31,
        (Dollars in millions)                                                                                      2014              2013              2012
        FFELP Loan spread                                                                                           .99%             .98%               .94%
        Net interest margin                                                                                         .90%             .88%               .83%
        Provision for loan losses                                                                                 $ 40             $ 48               $ 68
        Charge-offs                                                                                               $ 60             $ 76               $ 92
        Charge-off rate                                                                                             .08%             .09%               .10%
        Total delinquency rate                                                                                     16.6%            17.0%              16.6%
        Greater than 90-day delinquency rate                                                                        8.5%             9.3%               8.4%
        Forbearance rate                                                                                           15.5%            14.9%              14.9%

                                                                            55
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 168 of 1145 PageID #: 4954

Table of Contents


   FFELP Loan Net Interest Margin

       The following table includes the “Core Earnings” basis FFELP Loan net interest margin along with reconciliation to the GAAP-basis FFELP Loan net
interest margin.

                                                                                                                                                                        Years Ended December 31,
                                                                                                                                                              2014               2013                     2012
              “Core Earnings” basis FFELP Loan yield                                                                                                          2.56%                 2.60%                  2.64%
              Hedged Floor Income                                                                                                                              .25                   .27                    .27
              Unhedged Floor Income                                                                                                                            .15                   .07                    .10
              Consolidation Loan Rebate Fees                                                                                                                  (.65)                 (.65)                  (.66)
              Repayment Borrower Benefits                                                                                                                     (.11)                 (.11)                  (.13)
              Premium amortization                                                                                                                            (.11)                 (.13)                  (.15)
              “Core Earnings” basis FFELP Loan net yield                                                                                                      2.09                  2.05                   2.07
              “Core Earnings” basis FFELP Loan cost of funds                                                                                                 (1.10)                (1.07)                 (1.13)
              “Core Earnings” basis FFELP Loan spread                                                                                                          .99                   .98                    .94
              “Core Earnings” basis other interest-earning asset spread impact                                                                                (.09)                 (.10)                  (.11)
              “Core Earnings” basis FFELP Loan net interest margin (1)                                                                                         .90%                  .88%                   .83%

              “Core Earnings” basis FFELP Loan net interest margin (1)                                                                                         .90%                   .88%                  .83%
              Adjustment for GAAP accounting treatment (2)                                                                                                     .40                    .41                   .32
              GAAP-basis FFELP Loan net interest margin                                                                                                       1.30%                  1.29%                 1.15%
      (1)   The average balances of our FFELP Loan “Core Earnings” basis interest-earning assets for the respective periods are:

                                                                                                                                                                            Years Ended December 31,
              (Dollars in millions)                                                                                                                                2014               2013            2012
              FFELP Loans                                                                                                                                       $ 100,202          $ 111,008        $ 131,597
              Other interest-earning assets                                                                                                                         3,890              5,014            6,619
              Total FFELP “Core Earnings” basis interest-earning assets                                                                                         $ 104,092           $ 116,022           $ 138,216

      (2)   Represents the reclassification of periodic interest accruals on derivative contracts from net interest income to other income and other derivative accounting adjustments. For further discussion of
            these adjustments, see section titled “‘Core Earnings’ — Definition and Limitations — Differences between ‘Core Earnings’ and GAAP” above.

      As of December 31, 2014, our FFELP Loan portfolio totaled $104.5 billion, comprised of $41.1 billion of FFELP Stafford and $63.4 billion of FFELP
Consolidation Loans. The weighted-average life of these portfolios as of December 31, 2014 was 4.8 years and 9.0 years, respectively, assuming a Constant
Prepayment Rate (“CPR”) of 4 percent and 3 percent, respectively.

                                                                                                       56
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 169 of 1145 PageID #: 4955

Table of Contents


    Floor Income

      The following table analyzes on a “Core Earnings” basis the ability of the FFELP Loans in our portfolio to earn Floor Income after December 31, 2014
and 2013, based on interest rates as of those dates.

                                                                                          December 31, 2014                              December 31, 2013
                                                                                Fixed         Variable                        Fixed          Variable
                                                                               Borrower       Borrower                       Borrower        Borrower
(Dollars in billions)                                                            Rate           Rate           Total           Rate            Rate                 Total
Student loans eligible to earn Floor Income                                    $ 89.9         $ 13.1          $103.0         $ 88.8          $ 13.0             $101.8
Less: post-March 31, 2006 disbursed loans required to rebate Floor
   Income                                                                        (47.0)         (1.0)          (48.0)          (44.9)           (.9)             (45.8)
Less: economically hedged Floor Income                                           (27.2)           —            (27.2)          (31.7)            —               (31.7)
Student loans eligible to earn Floor Income                                    $ 15.7         $ 12.1          $ 27.8         $ 12.2          $ 12.1             $ 24.3
Student loans earning Floor Income                                             $ 15.7         $    1.5        $ 17.2         $ 12.2          $      .6          $ 12.8

     The following table presents a projection of the average balance of FFELP Consolidation Loans for which Fixed Rate Floor Income has been
economically hedged with derivatives for the period January 1, 2015 to December 31, 2019.

                                                                                                                    Years Ended December 31,
        (Dollars in billions)                                                                       2015         2016         2017           2018            2019
        Average balance of FFELP Consolidation Loans whose Floor Income is
          economically hedged                                                                      $27.2       $19.0         $14.0         $13.2             $5.5

    Gains on Sales of Loans and Investments

      The decrease in gains on sales of loans and investments from 2013 to 2014, and the increase in gains on sales of loans and investments from 2012 to
2013, was the result of $312 million in gains from the sale of Residual Interests in FFELP Loan securitization trusts in 2013. There were no similar
transactions in 2012 or 2014.

       We continue to service the student loans in the trusts that were sold under existing agreements. The sales removed securitization trust assets of $12.5
billion and related liabilities of $12.1 billion from the balance sheet during year ended December 31, 2013.

    Operating Expenses — FFELP Loans Segment

       Operating expenses for our FFELP Loans segment primarily include the contractual rates we pay to service loans in term asset-backed securitization
trusts or a similar rate if a loan is not in a term financing facility (which is presented as an intercompany charge from the Business Services segment who
services the loans), the fees we pay for third-party loan servicing and costs incurred to acquire loans. The intercompany revenue charged from the Business
Services segment and included in those amounts was $456 million, $529 million and $669 million for the years ended December 31, 2014, 2013 and 2012,
respectively. These amounts exceed the actual cost of servicing the loans. Operating expenses were 48 basis points, 50 basis points and 53 basis points of
average FFELP Loans in the years ended December 31, 2014, 2013 and 2012, respectively. The decrease in operating expenses from the prior periods was
primarily the result of the reduction in the average outstanding balance of our FFELP Loan portfolio.

                                                                               57
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 170 of 1145 PageID #: 4956

Table of Contents


Private Education Loans Segment

        The following table includes “Core Earnings” results for our Private Education Loans segment.

                                                                                                                     Years Ended December 31,                                 % Increase (Decrease)
(Dollars in millions)                                                                                         2014             2013           2012                   2014 vs. 2013            2013 vs. 2012
“Core Earnings” interest income:
   Private Education Loans                                                                                  $1,958             $2,037             $2,036                       (4)%                       —%
   Cash and investments                                                                                         —                   2                  3                     (100)                       (33)
Total “Core Earnings” interest income                                                                        1,958              2,039              2,039                       (4)                        —
Total “Core Earnings” interest expense                                                                         708                748                733                       (5)                         2
Net “Core Earnings” interest income                                                                          1,250              1,291              1,306                       (3)                        (1)
Less: provision for loan losses                                                                                539                722                946                      (25)                       (24)
Net “Core Earnings” interest income after provision for loan losses                                            711                569                360                       25                         58
Servicing revenue                                                                                               25                 33                 45                      (24)                       (27)
Direct operating expenses                                                                                      181                179                150                        1                         19
Income before income tax expense                                                                               555                423                255                       31                         66
Income tax expense                                                                                             204                154                 87                       32                         77
Net income from continuing operations                                                                          351                269                168                       30                         60
Loss from discontinued operations, net of tax benefit                                                           —                  —                  (2)                      —                        (100)
“Core Earnings”                                                                                             $ 351              $ 269              $ 166                        30%                        62%

      “Core Earnings” were $351 million in 2014, compared with $269 million in 2013 and $166 million in 2012. This increase across all years was
primarily the result of lower provision for loan losses. “Core Earnings” key performance metrics are as follows:

                                                                                                                                                     Years Ended December 31,
                (Dollars in millions)                                                                                                     2014                2013                    2012
                Private Education Loan spread                                                                                             4.04%                4.09%                  4.12%
                Net interest margin                                                                                                       3.94%                3.87%                  3.83%
                Provision for loan losses                                                                                                $ 539 (1)            $ 722                 $ 946
                Charge-offs                                                                                                              $ 717                $ 878                 $1,037
                Charge-off rate                                                                                                             2.6%                 3.1%                   3.9%
                Total delinquency rate                                                                                                      8.1%                 9.3%                 10.4%
                Greater than 90-day delinquency rate                                                                                        3.8%                 4.7%                   5.2%
                Forbearance rate                                                                                                            3.8%                 3.8%                   3.9%
                Loans in repayment with more than 12 payments made                                                                          92%                  89%                    81%
                Cosigner rate                                                                                                               64%                  63%                    60%
                Average FICO                                                                                                               719                  717                    715
                (1)     Prior to the Spin-Off, Sallie Mae Bank sold $666 million of loans to Old SLM in the quarter ended March 31, 2014 for (1) securitization transactions at Old SLM and (2) to enable Old
                        SLM to manage loans either granted forbearance or were 90 days or more past due. In the quarter ended March 31, 2014, $29 million of the allowance for loan loss balance was transferred
                        from Sallie Mae Bank to Old SLM. As a result, Old SLM did not need to provide additional provision for loan losses for these loans in the quarter ended March 31, 2014. Had the
                        allowance not transferred from Sallie Mae Bank to Old SLM, the provision would have been $568 million for the year ended December 31, 2014.

                                                                                                       58
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 171 of 1145 PageID #: 4957

Table of Contents


   Private Education Loan Net Interest Margin

     The following table shows the “Core Earnings” basis Private Education Loan net interest margin along with reconciliation to the GAAP-basis Private
Education Loan net interest margin before provision for loan losses.

                                                                                                                                                      Years Ended December 31,
                                                                                                                                            2014                2013                   2012
            “Core Earnings” basis Private Education Loan yield                                                                               6.27%                6.31%                6.29%
            “Core Earnings” basis Private Education Loan cost of funds                                                                      (2.23)               (2.22)               (2.17)
            “Core Earnings” basis Private Education Loan spread                                                                              4.04                 4.09                 4.12
            “Core Earnings” basis other interest-earning asset spread impact                                                                 (.10)                (.22)                (.29)
            “Core Earnings” basis Private Education Loan net interest margin (1)                                                             3.94%                3.87%                3.83%

            “Core Earnings” basis Private Education Loan net interest margin (1)                                                             3.94%                3.87%                3.83%
            Adjustment for GAAP accounting treatment (2)                                                                                      .12                  .26                  .20
            GAAP-basis Private Education Loan net interest margin (1)                                                                        4.06%                4.13%                4.03%
            (1)   The average balances of our Private Education Loan “Core Earnings” basis interest-earning assets for the respective periods are:

                                                                                                                                                  Years Ended December 31,
                  (Dollars in millions)                                                                                                      2014           2013           2012
                  Private Education Loans                                                                                                   $31,243       $32,296        $32,352
                  Other interest-earning assets                                                                                                 494          1,144          1,601
                  Total Private Education Loan “Core Earnings” basis interest-earning assets                                                $31,737           $33,440           $33,953

            (2)   Represents the reclassification of periodic interest accruals on derivative contracts from net interest income to other income and other derivative accounting adjustments. For further
                  discussion of these adjustments, see the section titled “‘Core Earnings’ — Definition and Limitations — Differences between ‘Core Earnings’ and GAAP.”

     As of December 31, 2014, our Private Education Loan portfolio totaled $29.8 billion. The weighted-average life of this portfolio as of December 31,
2014 was 7.0 years, assuming a Constant Prepayment Rate (“CPR”) of 5 percent.

   Private Education Loan Provision for Loan Losses

       In establishing the allowance for Private Education Loan losses as of December 31, 2014, we considered several factors with respect to our Private
Education Loan portfolio. In particular, we continue to see improvement in credit quality and continuing positive delinquency and charge-off trends in
connection with this portfolio. On a “Core Earnings” basis, total loans delinquent (as a percentage of loans in repayment) have decreased to 8.1 percent from
9.3 percent in the prior year. Loans greater than 90 days delinquent (as a percentage of loans in repayment) have decreased to 3.8 percent from 4.7 percent in
the prior year. The “Core Earnings” charge-off rate decreased to 2.6 percent from 3.1 percent in the prior year. Loans in forbearance (as a percentage of loans
in repayment and forbearance) remained unchanged at 3.8 percent compared with the prior year.

      Apart from the overall improvements discussed above that had the effect of reducing the provision for loan losses in 2014 compared to 2013, Private
Education Loans that have defaulted between 2007 and 2014 for which we have previously charged off estimated losses have, to varying degrees, not met
our post-default recovery expectations to date and may continue to not do so. Our allowance for loan losses takes into account these potential recovery
uncertainties. In second-quarter 2014, we increased our allowance related to these potential recovery shortfalls by approximately $68 million.

                                                                                                    59
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 172 of 1145 PageID #: 4958

Table of Contents


      The Private Education Loan provision for loan losses on a “Core Earnings” basis was $539 million for 2014, down $183 million from the year-ago
period and down $407 million from two years ago. This decline over the prior two years was a result of the overall improvement in credit quality and
performance trends discussed above, leading to decreases in expected future charge-offs.

     For a more detailed discussion of our policy for determining the collectability of Private Education Loans and maintaining our allowance for Private
Education Loan losses, see the section titled “Critical Accounting Policies and Estimates — Allowance for Loan Losses.”

    Operating Expenses — Private Education Loans Segment

      Operating expenses for our Private Education Loans segment include costs incurred to service and collect on our Private Education Loan portfolio.
Direct operating expenses as a percentage of revenues (revenues calculated as net interest income after provision plus total other income) were 25 percent, 30
percent and 37 percent in the years ended December 31, 2014, 2013 and 2012, respectively.

Business Services Segment

        The following tables include “Core Earnings” results for our Business Services segment.

                                                                                         Years Ended December 31,                         % Increase (Decrease)
(Dollars in millions)                                                             2014            2013                  2012     2014 vs. 2013            2013 vs. 2012
Net interest income (loss) after provision                                    $      —           $    —             $      (3)             —%                     100%
Servicing revenue:
   Intercompany loan servicing                                                   456                529                670               (14)                     (21)
   Third-party loan servicing                                                    176                138                 97                28                       42
   Guarantor servicing                                                            36                 39                 44                (8)                     (11)
   Other servicing                                                                —                  (1)                 1               100                     (200)
Total servicing revenue                                                          668                705                812                (5)                     (13)
Asset recovery revenue                                                           388                420                356                (8)                      18
Other Business Services revenue                                                    6                  5                 (2)               20                      350
Total other income                                                             1,062              1,130              1,166                (6)                      (3)
Direct operating expenses                                                        384                348                312                10                       12
Income from continuing operations, before income tax expense                     678                782                851               (13)                      (8)
Income tax expense                                                               250                284                305               (12)                      (7)
Net income from continuing operations                                            428                498                546               (14)                      (9)
Income from discontinued operations, net of tax expense                           —                 111                 —               (100)                     100
Net income                                                                       428                609                546               (30)                      12
Less: net loss attributable to noncontrolling interest                            —                  —                  —                 —                        —
“Core Earnings” attributable to Navient Corporation                           $ 428              $ 609              $ 546                (30)%                     12%

                                                                              60
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 173 of 1145 PageID #: 4959

Table of Contents


       “Core Earnings” were $428 million for 2014, compared with $609 million and $546 million in 2013 and 2012, respectively. The decrease in 2014
from 2013 was primarily the result of $109 million of after-tax gains from the sale of two subsidiaries in 2013, lower asset recovery revenue and a lower
balance of intercompany FFELP Loans serviced. The increase in 2013 compared to 2012 was primarily the result of $109 million of after-tax gains from the
sale of two subsidiaries in 2013 and an increase in asset recovery revenue which was partially offset by a decline in intercompany loan servicing fees due to a
lower balance of FFELP Loans serviced. Key segment metrics are:
                                                                                                                                 As of
                                                                                                                             December 31,
            (Dollars in billions)                                                                                  2014          2013         2012
            Asset recovery receivables                                                                            $15.4         $16.2        $15.3
            Number of accounts serviced for ED (in millions)                                                         6.2           5.7          4.3
            Total federal loans serviced                                                                          $ 276         $ 265        $ 214

      Our Business Services segment includes intercompany loan servicing fees from servicing the FFELP Loans in our FFELP Loans segment. The average
balance of this portfolio was $99 billion, $112 billion and $134 billion for the years ended December 31, 2014, 2013 and 2012, respectively. The decline in
the average balance of FFELP Loans outstanding along with the related intercompany loan servicing revenue from the year-ago periods is primarily the result
of normal amortization of the portfolio, as well as the sale of our Residual Interests in $12 billion of securitized FFELP Loans in 2013.

       Third-party loan servicing income increased $38 million in 2014 compared with 2013 and increased $41 million in 2013 compared with 2012,
primarily due to the increase in ED servicing revenue (discussed below) as well as a result of the sale of Residual Interests in FFELP Loan securitization trusts
in 2013. (See “FFELP Loans Segment” for further discussion.) When we sold the Residual Interests, we retained the right to service the trusts. As such,
servicing income that had previously been recorded as intercompany loan servicing income is now recognized as third-party loan servicing income.

      The Company services student loans for more than 12 million DSLP Loan, FFELP Loan and Private Education Loan customers (including cosigners),
including 6.2 million customer accounts under the ED Servicing Contract as of December 31, 2014, compared with 5.7 million and 4.3 million customer
accounts serviced at December 31, 2013 and 2012, respectively. Third-party loan servicing fees in the years ended December 31, 2014, 2013 and 2012
included $130 million, $109 million and $84 million, respectively, of servicing revenue related to the ED Servicing Contract. On June 13, 2014, ED
extended its servicing contract with us to service Direct Student Loan Program federal loans for five more years.

       Our asset recovery revenue consists of fees we receive for asset recovery of delinquent and defaulted debt on behalf of third-party clients performed on
a contingent basis. The majority of this fee revenue is generated through collecting or rehabilitating defaulted federal loans. Asset recovery revenue
decreased $32 million in 2014 compared with 2013 primarily as a result of the Bipartisan Budget Act (the “Budget Act”) enacted on December 26, 2013 and
effective on July 1, 2014, which reduced the amount paid to Guarantor agencies for defaulted FFELP Loans that are rehabilitated. This legislative reduction
in fees earned represents $78 million of the $32 million decrease in asset recovery revenue. This decrease from the legislative reduction in fees was partially
offset with a higher volume of asset recoveries. Asset recovery revenue increased $64 million in 2013 compared with 2012 as a result of higher volume of
asset recoveries.

       In 2013, we sold our Campus Solutions business and recorded an after-tax gain of $38 million. In 2013, we sold our 529 college-savings plan
administration business and recorded an after-tax gain of $71 million. The results related to these two businesses for all periods presented have been
reclassified as discontinued operations and are shown on an after-tax basis.

     Revenues related to services performed on FFELP Loans accounted for 77 percent, 80 percent and 85 percent of total segment revenues for the years
ended December 31, 2014, 2013 and 2012, respectively.

                                                                               61
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 174 of 1145 PageID #: 4960

Table of Contents


    Operating Expenses — Business Services Segment

       Operating expenses for our Business Services segment primarily include costs incurred to service our FFELP Loan portfolio, third-party servicing and
asset recovery costs, and other operating costs. The $36 million increase in operating expenses in 2014 compared with 2013 was primarily the result of
incremental costs post-Spin-Off resulting from operating as a new separate company and an increase in our third-party servicing and asset recovery activities.
The $36 million increase in operating expenses in 2013 compared with 2012 was primarily the result of an increase in our third-party servicing and asset
recovery activities as well as continued investments in technology.

Other Segment

        The following table includes “Core Earnings” results for our Other segment.

                                                                                                     Years Ended December 31,               % Increase (Decrease)
(Dollars in millions)                                                                         2014            2013            2012   2014 vs. 2013         2013 vs. 2012
Net interest loss after provision for loan losses                                            $(101)          $ (43)         $ (20)           135%                  115%
Losses on sales of loans and investments                                                        —              (10)            —            (100)                  100
Gains on debt repurchases                                                                       —               48            145           (100)                  (67)
Other income                                                                                    26               4             15            550                   (73)
Total other income                                                                              26              42            160            (38)                  (73)
Direct operating expenses                                                                      132              68             13             94                   423
Overhead expenses:
   Unallocated corporate overhead                                                               97              73             62             33                    18
   Unallocated information technology costs                                                    103              94             81             10                    16
Total overhead expenses                                                                        200             167            143             20                    17
Total operating expenses                                                                       332             235            156             41                    51
Loss from continuing operations, before income tax benefit                                    (407)           (236)           (16)            72                 1,375
Income tax benefit                                                                            (150)            (86)            (3)            74                 2,767
Net loss from continuing operations                                                           (257)           (150)           (13)            71                 1,054
Income from discontinued operations, net of tax expense                                         —                1              1           (100)                   —
“Core Earnings” net loss                                                                     $(257)          $(149)         $ (12)            72%                1,142%

    Net Interest Loss after Provision for Loan Losses

     Net interest loss after provision for loan losses includes net interest loss related to our corporate liquidity portfolio, partially offset by net interest
income related to our mortgage and consumer loan portfolios.

    Gains on Debt Repurchases

       We repurchased $548 million, $1.3 billion and $711 million face amount of our debt in 2014, 2013 and 2012, respectively. Debt repurchase activity
will fluctuate based on market fundamentals and our liability management strategy.

    Other Income — Other Segment

      The increase in other income in 2014 compared with 2013 is primarily due to income earned in 2014 for services provided to SLM BankCo under
various transition services agreements entered into in connection with the Spin-Off.

                                                                                  62
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 175 of 1145 PageID #: 4961

Table of Contents


    Direct Operating Expenses — Other Segment

      In 2014 and 2013, we recognized $120 million and $54 million of expense, respectively, related to the settlement of regulatory matters (for additional
information, see Item 3. “Legal Proceedings – Regulatory Matters”). This regulatory expense was the primary driver of the respective increases in operating
expenses from 2013 to 2014 and from 2012 to 2013.

    Overhead — Other Segment

      Unallocated corporate overhead is comprised of costs related to executive management, the board of directors, accounting, finance, legal, human
resources and stock-based compensation expense. Unallocated information technology costs are related to infrastructure and operations. The increase in
overhead expenses in 2014 compared with 2013 is primarily due to incremental costs post-Spin-Off resulting from operating as a new separate company, as
well as costs incurred to provide related support to SLM BankCo under various transition services agreements entered into in connection with the Spin-Off
and stock-based compensation expense in connection with the Spin-Off.

Financial Condition

      This section provides additional information regarding the changes related to our loan portfolio assets and related liabilities as well as credit
performance indicators related to our loan portfolio.

    Average Balance Sheets — GAAP

      The following table reflects the rates earned on interest-earning assets and paid on interest-bearing liabilities and reflects our net interest margin on a
consolidated basis.

                                                                                                                        Years Ended December 31,
                                                                                                         2014                    2013                     2012
(Dollars in millions)                                                                              Balance      Rate       Balance      Rate        Balance      Rate
Average Assets
FFELP Loans                                                                                    $ 100,662        2.54% $ 112,152         2.52%      $ 132,124     2.46%
Private Education Loans                                                                           33,672        6.40     38,292         6.60          37,691     6.58
Other loans                                                                                           92        9.36        118         9.75             172     9.41
Cash and investments                                                                               6,971         .13      9,305          .19          10,331      .20
Total interest-earning assets                                                                    141,397        3.34%   159,867         3.36%        180,318     3.20%
Non-interest-earning assets                                                                        3,537                     4,316                     4,732
Total assets                                                                                   $ 144,934                 $ 164,183                 $ 185,050
Average Liabilities and Equity
Short-term borrowings                                                                          $     7,541       .77% $ 16,730           .99%      $ 24,831       .88%
Long-term borrowings                                                                               130,250      1.54   138,682          1.47        151,397      1.55
Total interest-bearing liabilities                                                                 137,791      1.50%  155,412          1.42%       176,228      1.45%
Non-interest-bearing liabilities                                                                   2,575                     3,385                     3,837
Equity                                                                                             4,568                     5,386                     4,985
Total liabilities and equity                                                                   $ 144,934                 $ 164,183                 $ 185,050
Net interest margin                                                                                             1.89%                   1.98%                    1.78%

                                                                                63
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 176 of 1145 PageID #: 4962

Table of Contents


   Rate/Volume Analysis — GAAP

      The following rate/volume analysis shows the relative contribution of changes in interest rates and asset volumes.

                                                                                                                            Increase                   Change Due To(1)
                    (Dollars in millions)                                                                                  (Decrease)               Rate            Volume
                    2014 vs. 2013
                    Interest income                                                                                        $ (647)                 $ (30)               $ (617)
                    Interest expense                                                                                         (147)                   112                  (259)
                    Net interest income                                                                                    $ (500)                 $(146)               $ (354)
                    2013 vs. 2012
                    Interest income                                                                                        $ (392)                 $ 286                $ (678)
                    Interest expense                                                                                         (351)                   (54)                 (297)
                    Net interest income                                                                                    $ (41)                  $ 344                $ (385)
                     (1)   Changes in income and expense due to both rate and volume have been allocated in proportion to the relationship of the absolute dollar amounts of the change in each. The
                           changes in income and expense are calculated independently for each line in the table. The totals for the rate and volume columns are not the sum of the individual lines.

                                                                                                64
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 177 of 1145 PageID #: 4963

Table of Contents


      Summary of our Student Loan Portfolio

          Ending Student Loan Balances, net — GAAP Basis

                                                                                                                                December 31, 2014
                                                                                                  FFELP           FFELP                Total         Private
                                                                                               Stafford and     Consolidation         FFELP         Education        Total
(Dollars in millions)                                                                              Other           Loans               Loans         Loans          Portfolio
Total student loan portfolio:
   In-school (1)                                                                               $    488         $       —           $    488        $   436     $    924
   Grace, repayment and other(2)                                                                 39,958             62,992           102,950         30,625      133,575
Total, gross                                                                                     40,446             62,992           103,438         31,061      134,499
Unamortized premium/(discount)                                                                      677                499             1,176           (594)         582
Receivable for partially charged-off loans                                                           —                  —                 —           1,245        1,245
Allowance for loan losses                                                                           (58)               (35)              (93)        (1,916)      (2,009)
Total student loan portfolio                                                                   $ 41,065         $   63,456          $104,521        $29,796     $134,317
% of total FFELP                                                                                          39%             61%              100%
% of total                                                                                                31%             47%               78%           22%            100%

                                                                                                                                December 31, 2013
                                                                                                  FFELP           FFELP                Total         Private
                                                                                               Stafford and     Consolidation         FFELP         Education        Total
(Dollars in millions)                                                                              Other           Loans               Loans         Loans          Portfolio
Total student loan portfolio:
   In-school (1)                                                                               $    742         $       —           $    742        $ 2,629     $  3,371
   Grace, repayment and other(2)                                                                 38,752             64,178           102,930         36,371      139,301
Total, gross                                                                                     39,494             64,178           103,672         39,000      142,672
Unamortized premium/(discount)                                                                      602                433             1,035           (704)         331
Receivable for partially charged-off loans                                                           —                  —                 —           1,313        1,313
Allowance for loan losses                                                                           (75)               (44)             (119)        (2,097)      (2,216)
Total student loan portfolio                                                                   $ 40,021         $   64,567          $104,588        $37,512     $142,100
% of total FFELP                                                                                          38%             62%              100%
% of total                                                                                                28%             46%               74%           26%            100%

                                                                                                                                December 31, 2012
                                                                                                  FFELP           FFELP                Total         Private
                                                                                               Stafford and     Consolidation         FFELP         Education        Total
(Dollars in millions)                                                                              Other           Loans               Loans         Loans          Portfolio
Total student loan portfolio:
   In-school (1)                                                                               $  1,506         $       —           $  1,506        $ 2,194     $  3,700
   Grace, repayment and other(2)                                                                 42,189             80,640           122,829         36,360      159,189
Total, gross                                                                                     43,695             80,640           124,335         38,554      162,889
Unamortized premium/(discount)                                                                      691                745             1,436           (796)         640
Receivable for partially charged-off loans                                                           —                  —                 —           1,347        1,347
Allowance for loan losses                                                                           (97)               (62)             (159)        (2,171)      (2,330)
Total student loan portfolio                                                                   $ 44,289         $   81,323          $125,612        $36,934     $162,546
% of total FFELP                                                                                          35%             65%              100%
% of total                                                                                                27%             50%               77%           23%            100%
(1)   Loans for customers still attending school and are not yet required to make payments on the loan.
(2)   Includes loans in deferment or forbearance.

                                                                                                          65
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 178 of 1145 PageID #: 4964

Table of Contents

                                                                              December 31, 2011
                                                  FFELP         FFELP                Total         Private
                                               Stafford and   Consolidation         FFELP         Education     Total
(Dollars in millions)                              Other         Loans               Loans         Loans       Portfolio
Total student loan portfolio                   $ 50,440       $   87,690          $138,130        $36,290     $174,420

                                                                              December 31, 2010
                                                  FFELP         FFELP                Total         Private
                                               Stafford and   Consolidation         FFELP         Education     Total
(Dollars in millions)                              Other         Loans               Loans         Loans       Portfolio
Total student loan portfolio                   $ 56,252       $   92,397          $148,649        $35,656     $184,305

                                              66
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 179 of 1145 PageID #: 4965

Table of Contents


          Ending Student Loan Balances, net — “Core Earnings” Basis

                                                                                                                               December 31, 2014
                                                                                              FFELP              FFELP                Total         Private
                                                                                           Stafford and        Consolidation         FFELP         Education        Total
(Dollars in millions)                                                                          Other              Loans               Loans         Loans          Portfolio
Total student loan portfolio:
   In-school (1)                                                                           $    488            $       —           $    488        $   436     $    924
   Grace, repayment and other(2)                                                             39,958                62,992           102,950         30,625      133,575
Total, gross                                                                                 40,446                62,992           103,438         31,061      134,499
Unamortized premium/(discount)                                                                  677                   499             1,176           (594)         582
Receivable for partially charged-off loans                                                       —                     —                 —           1,245        1,245
Allowance for loan losses                                                                       (58)                  (35)              (93)        (1,916)      (2,009)
Total student loan portfolio                                                               $ 41,065            $   63,456          $104,521        $29,796     $134,317
% of total FFELP                                                                                     39%                 61%              100%
% of total                                                                                           31%                 47%               78%           22%            100%

                                                                                                                               December 31, 2013
                                                                                              FFELP              FFELP                Total         Private
                                                                                           Stafford and        Consolidation         FFELP         Education        Total
(Dollars in millions)                                                                          Other              Loans               Loans         Loans          Portfolio
Total student loan portfolio:
   In-school (1)                                                                           $    739            $       —           $    739        $   438     $  1,177
   Grace, repayment and other(2)                                                             38,232                63,274           101,506         31,999      133,505
Total, gross                                                                                 38,971                63,274           102,245         32,437      134,682
Unamortized premium/(discount)                                                                  601                   430             1,031           (709)         322
Receivable for partially charged-off loans                                                       —                     —                 —           1,313        1,313
Allowance for loan losses                                                                       (73)                  (40)             (113)        (2,035)      (2,148)
Total student loan portfolio                                                               $ 39,499            $   63,664          $103,163        $31,006     $134,169
% of total FFELP                                                                                     38%                 62%              100%
% of total                                                                                           30%                 47%               77%           23%            100%

                                                                                                                               December 31, 2012
                                                                                              FFELP              FFELP                Total         Private
                                                                                           Stafford and        Consolidation         FFELP         Education        Total
(Dollars in millions)                                                                          Other              Loans               Loans         Loans          Portfolio
Total student loan portfolio:
   In-school (1)                                                                           $  1,501            $       —           $  1,501        $   674     $  2,175
   Grace, repayment and other(2)                                                             41,836                79,955           121,791         32,372      154,163
Total, gross                                                                                 43,337                79,955           123,292         33,046      156,338
Unamortized premium/(discount)                                                                  690                   745             1,435           (801)         634
Receivable for partially charged-off loans                                                       —                     —                 —           1,347        1,347
Allowance for loan losses                                                                       (95)                  (60)             (155)        (2,106)      (2,261)
Total student loan portfolio                                                               $ 43,932            $   80,640          $124,572        $31,486     $156,058
% of total FFELP                                                                                     35%                 65%              100%
% of total                                                                                           28%                 52%               80%           20%            100%
(1)   Loans for customers still attending school and are not yet required to make payments on the loan.
(2)   Includes loans in deferment or forbearance.

                                                                                                          67
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 180 of 1145 PageID #: 4966

Table of Contents

                                                                              December 31, 2011
                                                  FFELP         FFELP                Total         Private
                                               Stafford and   Consolidation         FFELP         Education     Total
(Dollars in millions)                              Other         Loans               Loans         Loans       Portfolio
Total student loan portfolio                   $ 50,423       $   87,468          $137,891        $31,227     $169,118

                                                                              December 31, 2010
                                                  FFELP         FFELP                Total         Private
                                               Stafford and   Consolidation         FFELP         Education     Total
(Dollars in millions)                              Other         Loans               Loans         Loans       Portfolio
Total student loan portfolio                   $ 56,252       $   92,194          $148,446        $31,199     $179,645

                                              68
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 181 of 1145 PageID #: 4967

Table of Contents


        Average Student Loan Balances (net of unamortized premium/discount) — GAAP Basis

                                                                                                   Year Ended December 31, 2014
                                                                  FFELP              FFELP                      Total              Private
                                                               Stafford and        Consolidation               FFELP              Education     Total
(Dollars in millions)                                              Other              Loans                    Loans               Loans       Portfolio
Total                                                          $ 38,335            $   62,327                $100,662             $33,672     $134,334
% of FFELP                                                           38%                   62%                    100%
% of total                                                           29%                   46%                     75%                  25%         100%

                                                                                                   Year Ended December 31, 2013
                                                                  FFELP              FFELP                      Total              Private
                                                               Stafford and        Consolidation               FFELP              Education     Total
(Dollars in millions)                                              Other              Loans                    Loans               Loans       Portfolio
Total                                                          $ 42,039            $   70,113                $112,152             $38,292     $150,444
% of FFELP                                                           37%                   63%                    100%
% of total                                                           28%                   47%                     75%                  25%         100%

                                                                                                   Year Ended December 31, 2012
                                                                  FFELP              FFELP                      Total              Private
                                                               Stafford and        Consolidation               FFELP              Education     Total
(Dollars in millions)                                              Other              Loans                    Loans               Loans       Portfolio
Total                                                          $ 47,629            $   84,495                $132,124             $37,691     $169,815
% of FFELP                                                           36%                   64%                    100%
% of total                                                           28%                   50%                     78%                  22%         100%

        Average Student Loan Balances (net of unamortized premium/discount) — “Core Earnings” Basis

                                                                                                   Year Ended December 31, 2014
                                                                  FFELP              FFELP                      Total              Private
                                                               Stafford and        Consolidation               FFELP              Education     Total
(Dollars in millions)                                              Other              Loans                    Loans               Loans       Portfolio
Total                                                          $ 38,168            $   62,034                $100,202             $31,243     $131,445
% of FFELP                                                           38%                   62%                    100%
% of total                                                           29%                   47%                     76%                  24%         100%

                                                                                                   Year Ended December 31, 2013
                                                                  FFELP              FFELP                      Total              Private
                                                               Stafford and        Consolidation               FFELP              Education     Total
(Dollars in millions)                                              Other              Loans                    Loans               Loans       Portfolio
Total                                                          $ 41,648            $   69,360                $111,008             $32,296     $143,304
% of FFELP                                                           38%                   62%                    100%
% of total                                                           29%                   48%                     77%                  23%         100%

                                                                                                   Year Ended December 31, 2012
                                                                  FFELP              FFELP                      Total              Private
                                                               Stafford and        Consolidation               FFELP              Education     Total
(Dollars in millions)                                              Other              Loans                    Loans               Loans       Portfolio
Total                                                          $ 47,502            $   84,095                $131,597             $32,352     $163,949
% of FFELP                                                           36%                   64%                    100%
% of total                                                           29%                   51%                     80%                  20%         100%

                                                                              69
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 182 of 1145 PageID #: 4968

Table of Contents


          Student Loan Activity — GAAP Basis

                                                                                                                                           Year Ended December 31, 2014
                                                                                                         FFELP                   FFELP                  Total              Private
                                                                                                      Stafford and             Consolidation           FFELP              Education     Total
(Dollars in millions)                                                                                     Other                   Loans                Loans               Loans       Portfolio
Beginning balance                                                                                     $ 40,021                 $       64,567        $104,588             $37,512     $142,100
Acquisitions and originations                                                                            6,566                          4,733          11,299               2,504       13,803
Capitalized interest and premium/discount amortization                                                   1,165                          1,110           2,275                 693        2,968
Consolidations to third parties                                                                         (2,081)                        (1,610)         (3,691)               (111)      (3,802)
Distribution of SLM BankCo                                                                                (495)                          (885)         (1,380)             (7,204)      (8,584)
Repayments and other                                                                                    (4,111)                        (4,459)         (8,570)             (3,598)     (12,168)
Ending balance                                                                                        $ 41,065                 $       63,456        $104,521             $29,796     $134,317

                                                                                                                                           Year Ended December 31, 2013
                                                                                                         FFELP                   FFELP                  Total              Private
                                                                                                      Stafford and             Consolidation           FFELP              Education     Total
(Dollars in millions)                                                                                     Other                   Loans                Loans               Loans       Portfolio
Beginning balance                                                                                     $ 44,289                 $  81,323             $125,612             $36,934     $162,546
Acquisitions and originations                                                                              413                       323                  736               3,819        4,555
Capitalized interest and premium/discount amortization                                                   1,203                     1,120                2,323                 756        3,079
Consolidations to third parties                                                                         (1,525)                   (1,001)              (2,526)                (94)      (2,620)
Sales(1)                                                                                                  (102)                  (12,147)             (12,249)                (61)     (12,310)
Repayments and other                                                                                    (4,257)                   (5,051)              (9,308)             (3,842)     (13,150)
Ending balance                                                                                        $ 40,021                 $ 64,567              $104,588             $37,512     $142,100

                                                                                                                                           Year Ended December 31, 2012
                                                                                                         FFELP                   FFELP                  Total              Private
                                                                                                      Stafford and             Consolidation           FFELP              Education     Total
(Dollars in millions)                                                                                     Other                   Loans                Loans               Loans       Portfolio
Beginning balance                                                                                     $ 50,440                 $       87,690        $138,130             $36,290     $174,420
Acquisitions and originations                                                                            2,764                            903           3,667               3,386        7,053
Capitalized interest and premium/discount amortization                                                   1,373                          1,443           2,816               1,029        3,845
Consolidations to third parties                                                                         (5,049)                        (2,803)         (7,852)                (73)      (7,925)
Sales                                                                                                     (530)                            —             (530)                 —          (530)
Repayments and other                                                                                    (4,709)                        (5,910)        (10,619)             (3,698)     (14,317)
Ending balance                                                                                        $ 44,289                 $       81,323        $125,612             $36,934     $162,546
(1)   Includes $12.0 billion of student loans in connection with the sale of Residual Interests in FFELP Loan securitization trusts.

                                                                                                          70
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 183 of 1145 PageID #: 4969

Table of Contents


          Student Loan Activity — “Core Earnings” Basis

                                                                                                                                           Year Ended December 31, 2014
                                                                                                         FFELP                   FFELP                  Total              Private
                                                                                                      Stafford and             Consolidation           FFELP              Education     Total
(Dollars in millions)                                                                                     Other                   Loans                Loans               Loans       Portfolio
Beginning balance                                                                                     $ 39,499                 $       63,664        $103,163             $31,006     $134,169
Acquisitions and originations                                                                            6,567                          4,732          11,299               1,624       12,923
Capitalized interest and premium/discount amortization                                                   1,158                          1,099           2,257                 661        2,918
Consolidations to third parties                                                                         (2,074)                        (1,605)         (3,679)               (103)      (3,782)
Repayments and other                                                                                    (4,085)                        (4,434)         (8,519)             (3,392)     (11,911)
Ending balance                                                                                        $ 41,065                 $       63,456        $104,521             $29,796     $134,317

                                                                                                                                           Year Ended December 31, 2013
                                                                                                         FFELP                   FFELP                  Total              Private
                                                                                                      Stafford and             Consolidation           FFELP              Education     Total
(Dollars in millions)                                                                                     Other                   Loans                Loans               Loans       Portfolio
Beginning balance                                                                                     $ 43,932                 $  80,640             $124,572             $31,486     $156,058
Acquisitions and originations                                                                              192                        64                  256               2,432        2,688
Capitalized interest and premium/discount amortization                                                   1,186                     1,089                2,275                 644        2,919
Consolidations to third parties                                                                         (1,511)                     (986)              (2,497)                (79)      (2,576)
Sales(1)                                                                                                  (102)                  (12,147)             (12,249)                (61)     (12,310)
Repayments and other                                                                                    (4,198)                   (4,996)              (9,194)             (3,416)     (12,610)
Ending balance                                                                                        $ 39,499                 $ 63,664              $103,163             $31,006     $134,169

                                                                                                                                           Year Ended December 31, 2012
                                                                                                         FFELP                   FFELP                  Total              Private
                                                                                                      Stafford and             Consolidation           FFELP              Education     Total
(Dollars in millions)                                                                                     Other                   Loans                Loans               Loans       Portfolio
Beginning balance                                                                                     $ 50,423                 $       87,468        $137,891             $31,227     $169,118
Acquisitions and originations                                                                            2,419                            429           2,848               2,641        5,489
Capitalized interest and premium/discount amortization                                                   1,368                          1,424           2,792                 952        3,744
Consolidations to third parties                                                                         (5,045)                        (2,789)         (7,834)                (58)      (7,892)
Sales                                                                                                     (531)                            —             (531)                 —          (531)
Repayments and other                                                                                    (4,702)                        (5,892)        (10,594)             (3,276)     (13,870)
Ending balance                                                                                        $ 43,932                 $       80,640        $124,572             $31,486     $156,058
(1)   Includes $12.0 billion of student loans in connection with the sale of Residual Interests in FFELP Loan securitization trusts.

                                                                                                          71
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 184 of 1145 PageID #: 4970

Table of Contents


          Student Loan Allowance for Loan Losses Activity — GAAP Basis

                                                                              December 31, 2014                                   December 31, 2013                                    December 31, 2012
                                                                                  Private                                             Private                                              Private
                                                                 FFELP          Education        Total                 FFELP         Education       Total                FFELP          Education        Total
(Dollars in millions)                                            Loans            Loans         Portfolio              Loans           Loans        Portfolio             Loans            Loans         Portfolio
Beginning balance                                                $ 119           $ 2,097            $ 2,216            $ 159          $ 2,171            $2,330           $ 187            $ 2,171           $ 2,358
Less:
   Charge-offs(1)                                                   (60)              (717)              (777)            (78)             (878)             (956)            (92)           (1,037)             (1,129)
   Student loan sales                                                —                  —                  —              (14)               —                (14)             (8)               —                   (8)
   Distribution of SLM BankCo                                        (6)               (69)               (75)             —                 —                 —               —                 —                   —
Plus:
   Provision for loan losses                                       40                588                628               52              787               839              72              1,008             1,080
   Reclassification of interest reserve(2)                         —                  17                 17               —                17                17              —                  29                29
Ending balance                                                   $ 93            $ 1,916            $ 2,009            $ 119          $ 2,097            $2,216           $ 159            $ 2,171           $ 2,330
Percent of total                                                       5%               95%               100%               5%               95%             100%               7%               93%              100%
Troubled debt restructuring (3)                                       —           10,205             10,205                —              8,949             8,949              —              7,294              7,294

                                                                                                                       December 31, 2011                                             December 31, 2010
                                                                                                                           Private                                                       Private
                                                                                                       FFELP             Education               Total               FFELP             Education               Total
(Dollars in millions)                                                                                  Loans               Loans                Portfolio            Loans               Loans                Portfolio
Balance at beginning of period                                                                         $ 189              $ 2,022               $ 2,211              $ 186             $ 1,967               $ 2,153
Less:
   Charge-offs(1)                                                                                          (78)             (1,072)               (1,150)               (87)               (1,291)               (1,378)
   Student loan sales                                                                                      (10)                 —                    (10)                (8)                   —                     (8)
Plus:
   Provision for loan losses                                                                              86                1,179                 1,265                 98               1,298                 1,396
   Reclassification of interest reserve(2)                                                                —                    42                    42                 —                   48                    48
      Ending balance                                                                                   $ 187              $ 2,171               $ 2,358              $ 189             $ 2,022               $ 2,211
Percent of total                                                                                              8%                  92%                100%                  9%                  91%                 100%
Troubled debt restructuring (3)                                                                             —                5,249                 5,249             $ —               $     439             $     439
(1)   Charge-offs are reported net of expected recoveries. For Private Education Loans, the expected recovery amount is transferred to the receivable for partially charged-off loan balance. Charge-offs include charge-
      offs against the receivable for partially charged-off loans which represents the difference between what was expected to be collected and any shortfalls in what was actually collected in the period. See the
      section titled “Receivable for Partially Charged-Off Private Education Loans” for further discussion.
(2)   Represents the additional allowance related to the amount of uncollectible interest reserved within interest income that is transferred in the period to the allowance for loan losses when interest is capitalized to
      a loan’s principal balance.
(3)   Represents the recorded investment of loans identified as troubled debt restructuring.

                                                                                                             72
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 185 of 1145 PageID #: 4971

Table of Contents


          Student Loan Allowance for Loan Losses Activity — “Core Earnings” Basis

                                                                              December 31, 2014                                   December 31, 2013                                    December 31, 2012
                                                                                  Private                                             Private                                              Private
                                                                 FFELP          Education        Total                 FFELP         Education       Total                FFELP          Education        Total
(Dollars in millions)                                            Loans            Loans         Portfolio              Loans           Loans        Portfolio             Loans            Loans         Portfolio
Beginning balance                                                $ 113           $ 2,035            $ 2,148            $ 155          $ 2,106            $2,261           $ 187            $ 2,102           $ 2,289
Less:
   Charge-offs(1)                                                   (60)              (717)              (777)            (76)             (878)             (954)            (92)           (1,037)             (1,129)
   Student loan sales                                                —                  —                  —              (14)               —                (14)             (8)               —                   (8)
Plus:
   Provision for loan losses                                       40                539                579               48              722               770              68                946             1,014
   Reclassification of interest reserve(2)                         —                  17                 17               —                17                17              —                  29                29
   Other transactions                                              —                  42                 42               —                68                68              —                  66                66
Ending balance                                                   $ 93            $ 1,916            $ 2,009            $ 113          $ 2,035            $2,148           $ 155            $ 2,106           $ 2,261
Percent of total                                                       5%               95%               100%               5%               95%             100%               7%               93%              100%
Troubled debt restructuring (3)                                       —           10,205             10,205                —              8,949             8,949              —              7,294              7,294

                                                                                                                       December 31, 2011                                             December 31, 2010
                                                                                                                           Private                                                       Private
                                                                                                       FFELP             Education               Total               FFELP             Education               Total
(Dollars in millions)                                                                                  Loans               Loans                Portfolio            Loans               Loans                Portfolio
Balance at beginning of period                                                                         $ 189              $ 1,972               $ 2,161              $ 161             $ 1,928               $ 2,089
Less:
   Charge-offs(1)                                                                                          (78)             (1,072)               (1,150)               (88)               (1,291)               (1,379)
   Student loan sales                                                                                      (10)                 —                    (10)                —                     —                     —
Plus:
   Provision for loan losses                                                                              86                1,094                 1,180                 99               1,240                 1,339
   Reclassification of interest reserve(2)                                                                —                    42                    42                 —                   46                    46
   Other transactions                                                                                     —                    66                    66                 17                  49                    66
      Ending balance                                                                                   $ 187              $ 2,102               $ 2,289              $ 189             $ 1,972               $ 2,161
Percent of total                                                                                              8%                  92%                100%                  9%                  91%                 100%
Troubled debt restructuring (3)                                                                             —                5,249                 5,249             $ —               $     439             $     439
(1)   Charge-offs are reported net of expected recoveries. For Private Education Loans, the expected recovery amount is transferred to the receivable for partially charged-off loan balance. Charge-offs include charge-
      offs against the receivable for partially charged-off loans which represents the difference between what was expected to be collected and any shortfalls in what was actually collected in the period. See the
      section titled “Receivable for Partially Charged-Off Private Education Loans” for further discussion.
(2)   Represents the additional allowance related to the amount of uncollectible interest reserved within interest income that is transferred in the period to the allowance for loan losses when interest is capitalized to
      a loan’s principal balance.
(3)   Represents the recorded investment of loans identified as troubled debt restructuring.

                                                                                                             73
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 186 of 1145 PageID #: 4972

Table of Contents


      FFELP Loan Portfolio Performance

          FFELP Loan Delinquencies and Forbearance — GAAP Basis

                                                                                                                                                    FFELP Loan Delinquencies
                                                                                                                                                          December 31,
                                                                                                                              2014                            2013                             2012
(Dollars in millions)                                                                                                   Balance           %            Balance         %                 Balance           %
Loans in-school/grace/deferment (1)                                                                                  $ 10,861                         $ 13,678                         $ 17,702
Loans in forbearance(2)                                                                                                14,366                           13,490                           15,902
Loans in repayment and percentage of each status:
  Loans current                                                                                                          65,221          83.4%            63,330         82.8%            75,499          83.2%
  Loans delinquent 31-60 days(3)                                                                                          3,942           5.0              3,746          4.9              4,710           5.2
  Loans delinquent 61-90 days(3)                                                                                          2,451           3.1              2,207          2.9              2,788           3.1
  Loans delinquent greater than 90 days(3)                                                                                6,597           8.5              7,221          9.4              7,734           8.5
  Total FFELP Loans in repayment                                                                                         78,211          100%             76,504         100%             90,731          100%
Total FFELP Loans, gross                                                                                              103,438                          103,672                          124,335
FFELP Loan unamortized premium                                                                                          1,176                            1,035                            1,436
Total FFELP Loans                                                                                                     104,614                          104,707                          125,771
FFELP Loan allowance for losses                                                                                           (93)                            (119)                            (159)
FFELP Loans, net                                                                                                     $104,521                         $104,588                         $125,612
Percentage of FFELP Loans in repayment                                                                                                   75.6%                           73.8%                            73.0%
Delinquencies as a percentage of FFELP Loans in repayment                                                                                16.6%                           17.2%                            16.8%
FFELP Loans in forbearance as a percentage of loans in repayment and forbearance                                                         15.5%                           15.0%                            14.9%
(1)   Loans for customers who may still be attending school or engaging in other permitted educational activities and are not yet required to make payments on the loans, e.g., residency periods for medical
      students or a grace period for bar exam preparation, as well as loans for customers who have requested and qualify for other permitted program deferments such as military, unemployment, or economic
      hardship.
(2)   Loans for customers who have used their allowable deferment time or do not qualify for deferment, that need additional time to obtain employment or who have temporarily ceased making full payments due
      to hardship or other factors.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.

                                                                                                         74
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 187 of 1145 PageID #: 4973

Table of Contents


          FFELP Loan Delinquencies and Forbearance — “Core Earnings” Basis

                                                                                                                                                    FFELP Loan Delinquencies
                                                                                                                                                          December 31,
                                                                                                                              2014                            2013                             2012
(Dollars in millions)                                                                                                   Balance           %            Balance         %                 Balance           %
Loans in-school/grace/deferment (1)                                                                                  $ 10,861                         $ 13,546                         $ 17,594
Loans in forbearance(2)                                                                                                14,366                           13,219                           15,737
Loans in repayment and percentage of each status:
  Loans current                                                                                                          65,221          83.4%            62,663         83.0%            74,997          83.4%
  Loans delinquent 31-60 days(3)                                                                                          3,942           5.0              3,665          4.9              4,634           5.2
  Loans delinquent 61-90 days(3)                                                                                          2,451           3.1              2,152          2.8              2,740           3.0
  Loans delinquent greater than 90 days(3)                                                                                6,597           8.5              7,000          9.3              7,590           8.4
  Total FFELP Loans in repayment                                                                                         78,211          100%             75,480         100%             89,961          100%
Total FFELP Loans, gross                                                                                              103,438                          102,245                          123,292
FFELP Loan unamortized premium                                                                                          1,176                            1,031                            1,435
Total FFELP Loans                                                                                                     104,614                          103,276                          124,727
FFELP Loan allowance for losses                                                                                           (93)                            (113)                            (155)
FFELP Loans, net                                                                                                     $104,521                         $103,163                         $124,572
Percentage of FFELP Loans in repayment                                                                                                   75.6%                           73.8%                            73.0%
Delinquencies as a percentage of FFELP Loans in repayment                                                                                16.6%                           17.0%                            16.6%
FFELP Loans in forbearance as a percentage of loans in repayment and forbearance                                                         15.5%                           14.9%                            14.9%
(1)   Loans for customers who may still be attending school or engaging in other permitted educational activities and are not yet required to make payments on the loans, e.g., residency periods for medical
      students or a grace period for bar exam preparation, as well as loans for customers who have requested and qualify for other permitted program deferments such as military, unemployment, or economic
      hardship.
(2)   Loans for customers who have used their allowable deferment time or do not qualify for deferment, that need additional time to obtain employment or who have temporarily ceased making full payments due
      to hardship or other factors.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.

                                                                                                         75
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 188 of 1145 PageID #: 4974

Table of Contents


        Allowance for FFELP Loan Losses — GAAP Basis

                                                                                     Years Ended December 31,
(Dollars in millions)                                                      2014                2013                 2012
Allowance at beginning of period                                       $      119          $      159           $      187
Provision for FFELP Loan losses                                                40                  52                   72
Charge-offs                                                                   (60)                (78)                 (92)
Student loan sales                                                             —                  (14)                  (8)
Distribution of SLM BankCo                                                     (6)                 —                    —
Allowance at end of period                                             $       93          $      119           $      159
Charge-offs as a percentage of average loans in repayment                    .08%                .10%                 .10%
Allowance as a percentage of the ending total loans, gross                   .09%                .12%                 .13%
Allowance as a percentage of ending loans in repayment                       .12%                .16%                 .18%
Allowance coverage of charge-offs                                            1.5                 1.5                  1.7
Ending total loans, gross                                              $103,438            $103,672             $124,335
Average loans in repayment                                             $ 72,829            $ 80,822             $ 91,653
Ending loans in repayment                                              $ 78,211            $ 76,504             $ 90,731

        Allowance for FFELP Loan Losses — “Core Earnings” Basis

                                                                                     Years Ended December 31,
(Dollars in millions)                                                      2014                2013                 2012
Allowance at beginning of period                                       $      113          $      155           $      187
Provision for FFELP Loan losses                                                40                  48                   68
Charge-offs                                                                   (60)                (76)                 (92)
Student loan sales                                                             —                  (14)                  (8)
Allowance at end of period                                             $       93          $      113           $      155
Charge-offs as a percentage of average loans in repayment                    .08%                .09%                 .10%
Allowance as a percentage of the ending total loans, gross                   .09%                .11%                 .13%
Allowance as a percentage of ending loans in repayment                       .12%                .15%                 .17%
Allowance coverage of charge-offs                                            1.6                 1.5                  1.7
Ending total loans, gross                                              $103,438            $102,245             $123,292
Average loans in repayment                                             $ 72,499            $ 79,977             $ 91,258
Ending loans in repayment                                              $ 78,211            $ 75,480             $ 89,961

                                                                  76
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 189 of 1145 PageID #: 4975

Table of Contents


      Private Education Loan Portfolio Performance

          Private Education Loan Delinquencies and Forbearance — GAAP Basis

                                                                                                                                                Private Education Loan Delinquencies
                                                                                                                                                            December 31,
                                                                                                                                  2014                          2013                      2012
(Dollars in millions)                                                                                                       Balance           %          Balance         %          Balance                 %
Loans in-school/grace/deferment (1)                                                                                        $ 3,053                        $ 6,528                        $ 5,904
Loans in forbearance(2)                                                                                                      1,059                          1,102                          1,136
Loans in repayment and percentage of each status:
  Loans current                                                                                                              24,761          91.9%          28,768          91.7%          28,575          90.7%
  Loans delinquent 31-60 days(3)                                                                                                734           2.7              802           2.6            1,012           3.2
  Loans delinquent 61-90 days(3)                                                                                                436           1.6              513           1.6              481           1.5
  Loans delinquent greater than 90 days(3)                                                                                    1,018           3.8            1,287           4.1            1,446           4.6
  Total Private Education Loans in repayment                                                                                 26,949          100%           31,370          100%           31,514          100%
Total Private Education Loans, gross                                                                                        31,061                         39,000                         38,554
Private Education Loan unamortized discount                                                                                   (594)                          (704)                          (796)
Total Private Education Loans                                                                                               30,467                         38,296                         37,758
Private Education Loan receivable for partially charged-off loans                                                            1,245                          1,313                          1,347
Private Education Loan allowance for losses                                                                                 (1,916)                        (2,097)                        (2,171)
Private Education Loans, net                                                                                               $29,796                        $37,512                        $36,934
Percentage of Private Education Loans in repayment                                                                                           86.8%                          80.4%                          81.7%
Delinquencies as a percentage of Private Education Loans in repayment                                                                         8.1%                           8.3%                           9.3%
Loans in forbearance as a percentage of loans in repayment and forbearance                                                                    3.8%                           3.4%                           3.5%
Loans in repayment with more than 12 payments made                                                                                           91.5%                          84.3%                          77.9%
Percentage of Private Education Loans with a cosigner                                                                                          64%                            67%                            65%
Average FICO at origination                                                                                                                  719                            722                            720
(1)   Deferment includes customers who have returned to school or are engaged in other permitted educational activities and are not yet required to make payments on the loans, e.g., residency periods for medical
      students or a grace period for bar exam preparation.
(2)   Loans for customers who have requested extension of grace period generally during employment transition or who have temporarily ceased making full payments due to hardship or other factors, consistent
      with established loan program servicing policies and procedures.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.

                                                                                                         77
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 190 of 1145 PageID #: 4976

Table of Contents


          Private Education Loan Delinquencies and Forbearance — “Core Earnings” Basis

                                                                                                                                                Private Education Loan Delinquencies
                                                                                                                                                            December 31,
                                                                                                                                  2014                          2013                      2012
(Dollars in millions)                                                                                                       Balance           %          Balance         %          Balance                 %
Loans in-school/grace/deferment (1)                                                                                        $ 3,053                        $ 3,954                        $ 4,155
Loans in forbearance(2)                                                                                                      1,059                          1,085                          1,127
Loans in repayment and percentage of each status:
  Loans current                                                                                                              24,761          91.9%          24,835          90.7%          24,869          89.6%
  Loans delinquent 31-60 days(3)                                                                                                734           2.7              773           2.8              978           3.5
  Loans delinquent 61-90 days(3)                                                                                                436           1.6              503           1.8              471           1.7
  Loans delinquent greater than 90 days(3)                                                                                    1,018           3.8            1,287           4.7            1,446           5.2
  Total Private Education Loans in repayment                                                                                 26,949          100%           27,398          100%           27,764          100%
Total Private Education Loans, gross                                                                                        31,061                         32,437                         33,046
Private Education Loan unamortized discount                                                                                   (594)                          (709)                          (801)
Total Private Education Loans                                                                                               30,467                         31,728                         32,245
Private Education Loan receivable for partially charged-off loans                                                            1,245                          1,313                          1,347
Private Education Loan allowance for losses                                                                                 (1,916)                        (2,035)                        (2,106)
Private Education Loans, net                                                                                               $29,796                        $31,006                        $31,486
Percentage of Private Education Loans in repayment                                                                                           86.8%                          84.5%                          84.0%
Delinquencies as a percentage of Private Education Loans in repayment                                                                         8.1%                           9.3%                          10.4%
Loans in forbearance as a percentage of loans in repayment and forbearance                                                                    3.8%                           3.8%                           3.9%
Loans in repayment with more than 12 payments made                                                                                           91.5%                          88.7%                          80.8%
Percentage of Private Education Loans with a cosigner                                                                                          64%                            63%                            60%
Average FICO at origination                                                                                                                  719                            717                            715
(1)   Deferment includes customers who have returned to school or are engaged in other permitted educational activities and are not yet required to make payments on the loans, e.g., residency periods for medical
      students or a grace period for bar exam preparation.
(2)   Loans for customers who have requested extension of grace period generally during employment transition or who have temporarily ceased making full payments due to hardship or other factors, consistent
      with established loan program servicing policies and procedures.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.

                                                                                                         78
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 191 of 1145 PageID #: 4977

Table of Contents


          Allowance for Private Education Loan Losses — GAAP Basis

                                                                                                                                                                            Years Ended December 31,
(Dollars in millions)                                                                                                                                            2014                 2013                      2012
Allowance at beginning of period                                                                                                                              $ 2,097                $ 2,171                $ 2,171
Provision for Private Education Loan losses                                                                                                                       588                    787                  1,008
Charge-offs(1)                                                                                                                                                   (717)                  (878)                (1,037)
Reclassification of interest reserve(2)                                                                                                                            17                     17                     29
Distribution of SLM BankCo                                                                                                                                        (69)                    —                      —
Allowance at end of period                                                                                                                                    $ 1,916                $ 2,097                $ 2,171
Charge-offs as a percentage of average loans in repayment                                                                                                          2.5%                   2.8%                   3.4%
Allowance as a percentage of the ending total loans                                                                                                                5.9%                   5.2%                   5.4%
Allowance as a percentage of ending loans in repayment                                                                                                             7.1%                   6.7%                   6.9%
Average coverage of charge-offs                                                                                                                                    2.7                    2.4                    2.1
Ending total loans(3)                                                                                                                                         $32,306                $40,313                $39,901
Average loans in repayment                                                                                                                                    $28,577                $31,556                $30,750
Ending loans in repayment                                                                                                                                     $26,949                $31,370                $31,514

          Allowance for Private Education Loan Losses — “Core Earnings” Basis

                                                                                                                                                                            Years Ended December 31,
(Dollars in millions)                                                                                                                                            2014                 2013                      2012
Allowance at beginning of period                                                                                                                              $ 2,035                $ 2,106                $ 2,102
Provision for Private Education Loan losses                                                                                                                       539                    722                    946
Charge-offs(1)                                                                                                                                                   (717)                  (878)                (1,037)
Reclassification of interest reserve(2)                                                                                                                            17                     17                     29
Other transactions                                                                                                                                                 42                     68                     66
Allowance at end of period                                                                                                                                    $ 1,916                $ 2,035                $ 2,106
Charge-offs as a percentage of average loans in repayment                                                                                                          2.6%                   3.1%                   3.9%
Allowance as a percentage of the ending total loans                                                                                                                5.9%                   6.0%                   6.1%
Allowance as a percentage of ending loans in repayment                                                                                                             7.1%                   7.4%                   7.6%
Average coverage of charge-offs                                                                                                                                    2.7                    2.3                    2.0
Ending total loans(3)                                                                                                                                         $32,306                $33,750                $34,393
Average loans in repayment                                                                                                                                    $27,145                $27,966                $26,831
Ending loans in repayment                                                                                                                                     $26,949                $27,398                $27,764
(1)   Charge-offs are reported net of expected recoveries. The expected recovery amount is transferred to the receivable for partially charged-off loan balance. Charge-offs include charge-offs against the receivable for
      partially charged-off loans which represents the difference between what was expected to be collected and any shortfalls in what was actually collected in the period. See the section titled “Receivable for
      Partially Charged-Off Private Education Loans” for further discussion.
(2)   Represents the additional allowance related to the amount of uncollectible interest reserved within interest income that is transferred in the period to the allowance for loan losses when interest is capitalized to
      a loan’s principal balance.
(3)   Ending total loans represents gross Private Education Loans, plus the receivable for partially charged-off loans.

                                                                                                             79
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 192 of 1145 PageID #: 4978

Table of Contents


          The following tables provide the detail for our traditional and non-traditional Private Education Loans for the respective years ended.

          GAAP Basis:

                                                            December 31, 2014                                        December 31, 2013                            December 31, 2012
                                                                   Non-                                                     Non-                                         Non-
(Dollars in millions)                           Traditional     Traditional                Total         Traditional     Traditional      Total     Traditional       Traditional      Total
Ending total loans(1)                           $ 29,302           $ 3,004             $32,306           $ 36,940        $ 3,373         $40,313    $ 36,144         $ 3,757          $39,901
Ending loans in repayment                         24,815             2,134              26,949             29,083          2,287          31,370      28,930           2,584           31,514
Private Education Loan
   allowance for loan losses                         1,515                 401             1,916              1,592            505         2,097        1,637              534          2,171
Charge-offs as a percentage of
   average loans in repayment                           2.1%                   7.7%           2.5%                2.3%         9.1%          2.8%          2.7%            10.9%          3.4%
Allowance as a percentage of
   ending total loans                                   5.2%              13.3%               5.9%                4.3%        15.0%          5.2%          4.5%            14.2%          5.4%
Allowance as a percentage of
   ending loans in repayment                            6.1%              18.8%               7.1%                5.5%        22.1%          6.7%          5.7%            20.7%          6.9%
Average coverage of charge-
   offs                                                 2.8                    2.4            2.7                 2.4          2.3           2.4           2.2              1.9           2.1
Delinquencies as a percentage
   of Private Education Loans
   in repayment                                         7.3%              18.1%               8.1%                7.2%        21.7%          8.3%          8.1%            23.4%          9.3%
Delinquencies greater than
   90 days as a percentage of
   Private Education Loans in
   repayment                                            3.3%                   9.5%           3.8%                3.5%        12.0%          4.1%          3.9%            12.6%          4.6%
Loans in forbearance as a
   percentage of loans in
   repayment and forbearance                            3.6%                   5.5%           3.8%                3.2%         5.5%          3.4%          3.3%             5.1%          3.5%
Loans that entered repayment
   during the period (2)                        $      959         $           30      $     989         $ 2,906         $      81       $ 2,987    $ 3,336          $     194        $ 3,530
Percentage of Private
   Education Loans with a
   cosigner                                             67%                 32%               64%                 70%           31%          67%           68%              30%           65%
Average FICO at origination                            727                 626               719                 729           625          722           728              624           720
(1)   Ending total loans represent gross Private Education Loans, plus the receivable for partially charged-off loans.
(2)   Includes loans that are required to make a payment for the first time.

                                                                                                           80
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 193 of 1145 PageID #: 4979

Table of Contents

                                                                                                            December 31, 2011                              December 31, 2010
                                                                                                                   Non-                                           Non-
(Dollars in millions)                                                                    Traditional            Traditional       Total      Traditional       Traditional      Total
Ending total loans(1)                                                                    $ 35,233               $ 4,101          $39,334     $ 34,177         $ 4,395          $38,572
Ending loans in repayment                                                                  27,467                 2,718           30,185       25,043           2,809           27,852
Private Education Loan allowance for loan losses                                            1,542                   629            2,171        1,231             791            2,022
Charge-offs as a percentage of average loans in repayment                                      2.8%                12.3%              3.7%         3.6%          16.8%              5.0%
Allowance as a percentage of ending total loans                                                4.4%                15.3%              5.5%         3.6%          18.0%              5.2%
Allowance as a percentage of ending loans in repayment                                         5.6%                23.1%              7.2%         4.9%          28.2%              7.3%
Allowance coverage of charge-offs                                                              2.1                   1.9              2.0          1.5             1.7              1.6
Delinquencies as a percentage of Private Education Loans
   in repayment                                                                                   8.6%                   26.0%      10.1%           8.8%            27.4%         10.6%
Delinquencies greater than 90 days as a percentage of
   Private Education Loans in repayment                                                           4.0%                   13.6%       4.9%           4.2%            15.0%          5.3%
Loans in forbearance as a percentage of loans in repayment
   and forbearance                                                                            4.2%                        6.6%        4.4%        4.4%               6.1%           4.6%
Loans that entered repayment during the period (2)                                       $ 4,886                $        345     $ 5,231     $ 6,451          $     553        $ 7,004
Percentage of Private Education Loans with a cosigner                                         65%                         29%         62%         63%                28%            59%
Average FICO at origination                                                                  726                         624         717         725                623            715
(1)   Ending total loans represent gross Private Education Loans, plus the receivable for partially charged-off loans.
(2)   Includes loans that are required to make a payment for the first time.

                                                                                                           81
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 194 of 1145 PageID #: 4980

Table of Contents


          “Core Earnings” Basis:

                                                            December 31, 2014                                        December 31, 2013                               December 31, 2012
                                                                   Non-                                                     Non-                                            Non-
(Dollars in millions)                           Traditional     Traditional                Total         Traditional     Traditional         Total     Traditional       Traditional      Total
Ending total loans(1)                           $ 29,302           $ 3,004             $32,306           $ 30,430        $ 3,320         $33,750       $ 30,711         $ 3,682          $34,393
Ending loans in repayment                         24,815             2,134              26,949             25,144          2,254          27,398         25,224           2,540           27,764
Private Education Loan
   allowance for loan losses                         1,515                 401             1,916              1,537            498           2,035         1,579              527          2,106
Charge-offs as a percentage of
   average loans in repayment                           2.2%                   7.7%           2.6%                2.6%         9.2%             3.1%          3.1%            11.1%          3.9%
Allowance as a percentage of
   ending total loans                                   5.2%              13.3%               5.9%                5.0%        15.0%             6.0%          5.1%            14.3%          6.1%
Allowance as a percentage of
   ending loans in repayment                            6.1%              18.8%               7.1%                6.1%        22.1%             7.4%          6.3%            20.7%          7.6%
Average coverage of charge-
   offs                                                 2.8                    2.4            2.7                 2.3          2.2              2.3           2.1              1.8           2.0
Delinquencies as a percentage
   of Private Education Loans
   in repayment                                         7.3%              18.1%               8.1%                8.2%        21.9%             9.3%          9.0%            23.7%         10.4%
Delinquencies greater than
   90 days as a percentage of
   Private Education Loans in
   repayment                                            3.3%                   9.5%           3.8%                4.0%        12.2%             4.7%          4.4%            12.8%          5.2%
Loans in forbearance as a
   percentage of loans in
   repayment and forbearance                            3.6%                   5.5%           3.8%                3.7%         5.6%             3.8%          3.8%             5.2%          3.9%
Loans that entered repayment
   during the period (2)                        $      561         $           27      $     588         $        896    $      61       $     957     $ 1,817          $     155        $ 1,972
Percentage of Private
   Education Loans with a
   cosigner                                             67%                 32%               64%                  66%          31%             63%           64%              30%           60%
Average FICO at origination                            727                 626               719                  726          626             717           724              625           715
(1)   Ending total loans represent gross Private Education Loans, plus the receivable for partially charged-off loans.
(2)   Includes loans that are required to make a payment for the first time.

                                                                                                             82
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 195 of 1145 PageID #: 4981

Table of Contents

                                                                                                            December 31, 2011                              December 31, 2010
                                                                                                                   Non-                                           Non-
(Dollars in millions)                                                                    Traditional            Traditional       Total      Traditional       Traditional      Total
Ending total loans(1)                                                                    $ 30,176               $ 3,985          $34,161     $ 29,774         $ 4,243          $34,017
Ending loans in repayment                                                                  23,273                 2,662           25,935       21,914           2,758           24,672
Private Education Loan allowance for loan losses                                            1,486                   616            2,102        1,192             780            1,972
Charge-offs as a percentage of average loans in repayment                                      3.3%                12.5%              4.3%         4.0%          16.9%              5.5%
Allowance as a percentage of ending total loans                                                4.9%                15.5%              6.2%         4.0%          18.4%              5.8%
Allowance as a percentage of ending loans in repayment                                         6.4%                23.2%              8.1%         5.4%          28.3%              8.0%
Allowance coverage of charge-offs                                                              2.0                   1.8              2.0          1.4             1.7              1.5
Delinquencies as a percentage of Private Education Loans
   in repayment                                                                                   9.8%                   26.4%      11.5%           9.8%            27.8%         11.8%
Delinquencies greater than 90 days as a percentage of
   Private Education Loans in repayment                                                           4.7%                   13.9%       5.6%           4.8%            15.3%          6.0%
Loans in forbearance as a percentage of loans in repayment
   and forbearance                                                                            4.9%                        6.7%        5.1%        5.0%               6.2%           5.1%
Loans that entered repayment during the period (2)                                       $ 2,762                $        285     $ 3,047     $ 3,886          $     481        $ 4,367
Percentage of Private Education Loans with a cosigner                                         61%                         29%         57%         60%                29%            56%
Average FICO at origination                                                                  723                         624         713         722                624            712
(1)   Ending total loans represent gross Private Education Loans, plus the receivable for partially charged-off loans.
(2)   Includes loans that are required to make a payment for the first time.

      As part of determining the adequacy of the allowance for loan losses, we review key allowance and loan metrics. The most significant of these metrics
considered are the allowance coverage of charge-offs ratio; the allowance as a percentage of total loans and of loans in repayment; and delinquency and
forbearance percentages.

                                                                                                           83
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 196 of 1145 PageID #: 4982

Table of Contents


      Receivable for Partially Charged-Off Private Education Loans

       At the end of each month, for loans that are 212 days past due, we charge off the estimated loss of a defaulted loan balance. Actual recoveries are
applied against the remaining loan balance that was not charged off. We refer to this remaining loan balance as the “receivable for partially charged-off
loans.” If actual periodic recoveries are less than expected, the difference is immediately charged off through the allowance for loan losses with an offsetting
reduction in the receivable for partially charged-off Private Education Loans. If actual periodic recoveries are greater than expected, they will be reflected as a
recovery through the allowance for Private Education Loan losses once the cumulative recovery amount exceeds the cumulative amount originally expected
to be recovered. Private Education Loans which defaulted between 2007 and 2014 for which we have previously charged off estimated losses have, to
varying degrees, not met our post-default recovery expectations to date and may continue not to do so. According to our policy, we have been charging off
these periodic shortfalls in expected recoveries against our allowance for Private Education Loan losses and the related receivable for partially charged-off
Private Education Loans and we will continue to do so. There was $385 million and $336 million in the allowance for Private Education Loan losses at
December 31, 2014 and 2013, respectively, providing for possible additional future charge-offs related to the receivable for partially charged-off Private
Education Loans (see “Private Education Loans Segment — Private Education Loan Provision for Loan Losses” for a further discussion).

       The following table summarizes the activity in the receivable for partially charged-off Private Education Loans (GAAP-basis and “Core Earnings”-
basis are the same).

                                                                                                                                                        Years Ended December 31,
             (Dollars in millions)                                                                                                               2014             2013                  2012
             Receivable at beginning of period                                                                                                  $1,313           $1,347              $1,241
             Expected future recoveries of current period defaults(1)                                                                              233              290                 351
             Recoveries(2)                                                                                                                        (215)            (230)               (189)
             Charge-offs(3)                                                                                                                        (86)             (94)                (56)
             Receivable at end of period                                                                                                         1,245            1,313               1,347
             Allowance for estimated recovery shortfalls(4)                                                                                       (385)            (336)               (198)
             Net receivable at end of period                                                                                                    $ 860            $ 977               $1,149
             (1)   Represents the difference between the defaulted loan balance and our estimate of the amount to be collected in the future.
             (2)   Current period cash collections.
             (3)   Represents the current period recovery shortfall — the difference between what was expected to be collected and what was actually collected. These amounts are included in total charge-offs
                   as reported in the “Allowance for Private Education Loan Losses” table.
             (4)   The allowance for estimated recovery shortfalls of the receivable for partially charged-off Private Education Loans is a component of the $1.9 billion, $2.1 billion and $2.2 billion overall
                   allowance for Private Education Loan losses as of December 31, 2014, 2013 and 2012, respectively.

                                                                                                     84
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 197 of 1145 PageID #: 4983

Table of Contents


      Use of Forbearance as a Private Education Loan Collection Tool

        Forbearance involves granting the customer a temporary cessation of payments (or temporary acceptance of smaller than scheduled payments) for a
specified period of time. Using forbearance extends the original term of the loan. Forbearance does not grant any reduction in the total repayment obligation
(principal or interest). While in forbearance status, interest continues to accrue and is capitalized to principal when the loan re-enters repayment status. Our
forbearance policies include limits on the number of forbearance months granted consecutively and the total number of forbearance months granted over the
life of the loan. In some instances, we require good-faith payments before granting forbearance. Exceptions to forbearance policies are permitted when such
exceptions are judged to increase the likelihood of recovery of the loan. Forbearance as a recovery tool is used most effectively when applied based on a
customer’s unique situation, including historical information and judgments. We leverage updated customer information and other decision support tools to
best determine who will be granted forbearance based on our expectations as to a customer’s ability and willingness to repay their obligation. This strategy is
aimed at mitigating the overall risk of the portfolio as well as encouraging cash resolution of delinquent loans.

       Forbearance may be granted to customers who are exiting their grace period to provide additional time to obtain employment and income to support
their obligations, or to current customers who are faced with a hardship and request forbearance time to provide temporary payment relief. In these
circumstances, a customer’s loan is placed into a forbearance status in limited monthly increments and is reflected in the forbearance status at month-end
during this time. At the end of their granted forbearance period, the customer will enter repayment status as current and is expected to begin making their
scheduled monthly payments on a go-forward basis.

      Forbearance may also be granted to customers who are delinquent in their payments. In these circumstances, the forbearance cures the delinquency and
the customer is returned to a current repayment status. In more limited instances, delinquent customers will also be granted additional forbearance time.

       The tables below show the composition and status of the Private Education Loan portfolio aged by number of months in active repayment status
(months for which a scheduled monthly payment was received). As indicated in the tables, the percentage of loans that are delinquent greater than 90 days or
that are in forbearance status decreases the longer the loans have been in active repayment status.

      At December 31, 2014, loans in forbearance status as a percentage of loans in repayment and forbearance were 10.3 percent for loans that have been in
active repayment status for less than 25 months. The percentage drops to 1.4 percent for loans that have been in active repayment status for more than
48 months. Approximately 57 percent of our Private Education Loans in forbearance status have been in active repayment status less than 25 months.

       At December 31, 2014, loans in repayment that are delinquent greater than 90 days as a percentage of loans in repayment were 9.5 percent for loans
that have been in active repayment status for less than 25 months. The percentage drops to 1.6 percent for loans that have been in active repayment status for
more than 48 months. Approximately 49 percent of our Private Education Loans in repayment that are delinquent greater than 90 days status have been in
active repayment status less than 25 months.

                                                                              85
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 198 of 1145 PageID #: 4984

Table of Contents


        GAAP Basis:
(Dollars in millions)                                                                                                Monthly Scheduled Payments Received                              Not Yet in
December 31, 2014                                                                                      0 to 12     13 to 24     25 to 36   37 to 48      More than 48                 Repayment     Total
Loans in-school/grace/deferment                                                                        $ —         $     —      $     —    $     —       $         —                  $    3,053   $ 3,053
Loans in forbearance                                                                                       438          168          148        121               184                         —      1,059
Loans in repayment — current                                                                            1,732        2,586        3,734       3,982            12,727                         —     24,761
Loans in repayment — delinquent 31-60 days                                                                 163          122          124        107               218                         —        734
Loans in repayment — delinquent 61-90 days                                                                 102           81           78         62               113                         —        436
Loans in repayment — delinquent greater than 90 days                                                       299          204          175        132               208                         —      1,018
Total                                                                                                  $ 2,734     $ 3,161       $ 4,259       $ 4,404          $    13,450           $    3,053    31,061
Unamortized discount                                                                                                                                                                                  (594)
Receivable for partially charged-off loans                                                                                                                                                           1,245
Allowance for loan losses                                                                                                                                                                           (1,916)
Total Private Education Loans, net                                                                                                                                                                 $29,796
Loans in forbearance as a percentage of loans in repayment and forbearance                               16.0%          5.3%            3.5%         2.7%               1.4%                  —%       3.8%
Loans in repayment — delinquent greater than 90 days as a percentage of loans in repayment               13.0%          6.8%            4.3%         3.1%               1.6%                  —%       3.8%
Charge-offs as a percentage of loans in repayment                                                         8.8%          3.3%            2.2%         1.5%                   .9%               —%       2.5%


(Dollars in millions)                                                                                                Monthly Scheduled Payments Received                              Not Yet in
December 31, 2013                                                                                      0 to 12     13 to 24     25 to 36   37 to 48      More than 48                 Repayment     Total
Loans in-school/grace/deferment                                                                        $ —         $     —      $     —    $     —       $         —                  $    6,528   $ 6,528
Loans in forbearance                                                                                       504          188          165        106               139                         —      1,102
Loans in repayment — current                                                                            4,093        4,743        4,858       4,621            10,453                         —     28,768
Loans in repayment — delinquent 31-60 days                                                                 196          165          149        113               179                         —        802
Loans in repayment — delinquent 61-90 days                                                                 149          106           94         65                99                         —        513
Loans in repayment — delinquent greater than 90 days                                                       482          264          216        135               190                         —      1,287
Total                                                                                                  $ 5,424     $ 5,466       $ 5,482       $ 5,040          $    11,060           $    6,528    39,000
Unamortized discount                                                                                                                                                                                  (704)
Receivable for partially charged-off loans                                                                                                                                                           1,313
Allowance for loan losses                                                                                                                                                                           (2,097)
Total Private Education Loans, net                                                                                                                                                                 $37,512
Loans in forbearance as a percentage of loans in repayment and forbearance                                9.3%          3.4%            3.0%         2.1%               1.3%                  —%       3.4%
Loans in repayment — delinquent greater than 90 days as a percentage of loans in repayment                9.8%          5.0%            4.1%         2.7%               1.7%                  —%       4.1%
Charge-offs as a percentage of loans in repayment                                                         8.7%          2.4%            1.7%         1.1%                   .8%               —%       2.8%


(Dollars in millions)                                                                                           Monthly Scheduled Payments Received                               Not Yet in
December 31, 2012                                                                            0 to 12         13 to 24      25 to 36     37 to 48            More than 48          Repayment         Total
Loans in-school/grace/deferment                                                              $ —             $     —       $     —      $     —             $         —           $    5,904       $ 5,904
Loans in forbearance                                                                             602              195           149           83                     107                  —          1,136
Loans in repayment — current                                                                  5,587            5,316         5,325        4,398                    7,949                  —         28,575
Loans in repayment — delinquent 31-60 days                                                       387              193           164          107                     161                  —          1,012
Loans in repayment — delinquent 61-90 days                                                       213               92            73           41                      62                  —            481
Loans in repayment — delinquent greater than 90 days                                             781              261           183           96                     125                  —          1,446
Total                                                                                        $ 7,570         $ 6,057         $ 5,894       $ 4,725          $       8,404         $       5,904     38,554
Unamortized discount                                                                                                                                                                                  (796)
Receivable for partially charged-off loans                                                                                                                                                           1,347
Allowance for loan losses                                                                                                                                                                           (2,171)
Total Private Education Loans, net                                                                                                                                                                 $36,934
Loans in forbearance as a percentage of loans in repayment and forbearance                      8.0%             3.2%            2.5%          1.8%                   1.3%                  —%         3.5%
Loans in repayment — delinquent greater than 90 days as a percentage of loans in
   repayment                                                                                   11.2%             4.4%            3.2%          2.1%                   1.5%                  —%         4.6%
Charge-offs as a percentage of loans in repayment                                               9.5%             2.2%            1.4%          1.0%                    .8%                  —%         3.4%


                                                                                                        86
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 199 of 1145 PageID #: 4985

Table of Contents


        “Core Earnings” Basis:
(Dollars in millions)                                                                                                Monthly Scheduled Payments Received                              Not Yet in
December 31, 2014                                                                                      0 to 12     13 to 24     25 to 36   37 to 48      More than 48                 Repayment     Total
Loans in-school/grace/deferment                                                                        $ —         $     —      $     —    $     —       $         —                  $    3,053   $ 3,053
Loans in forbearance                                                                                       438          168          148        121               184                         —      1,059
Loans in repayment — current                                                                            1,732        2,586        3,734       3,982            12,727                         —     24,761
Loans in repayment — delinquent 31-60 days                                                                 163          122          124        107               218                         —        734
Loans in repayment — delinquent 61-90 days                                                                 102           81           78         62               113                         —        436
Loans in repayment — delinquent greater than 90 days                                                       299          204          175        132               208                         —      1,018
Total                                                                                                  $ 2,734     $ 3,161       $ 4,259       $ 4,404          $    13,450           $    3,053    31,061
Unamortized discount                                                                                                                                                                                  (594)
Receivable for partially charged-off loans                                                                                                                                                           1,245
Allowance for loan losses                                                                                                                                                                           (1,916)
Total Private Education Loans, net                                                                                                                                                                 $29,796
Loans in forbearance as a percentage of loans in repayment and forbearance                               16.0%          5.3%            3.5%         2.7%               1.4%                  —%       3.8%
Loans in repayment — delinquent greater than 90 days as a percentage of loans in repayment               13.0%          6.8%            4.3%         3.1%               1.6%                  —%       3.8%
Charge-offs as a percentage of loans in repayment                                                        11.2%          3.8%            2.3%         1.5%                   .9%               —%       2.6%


(Dollars in millions)                                                                                                Monthly Scheduled Payments Received                              Not Yet in
December 31, 2013                                                                                      0 to 12     13 to 24     25 to 36   37 to 48      More than 48                 Repayment     Total
Loans in-school/grace/deferment                                                                        $ —         $     —      $     —    $     —       $         —                  $    3,954   $ 3,954
Loans in forbearance                                                                                       493          186          163        105               138                         —      1,085
Loans in repayment — current                                                                            2,274        3,673        4,197       4,268            10,423                         —     24,835
Loans in repayment — delinquent 31-60 days                                                                 183          159          142        111               178                         —        773
Loans in repayment — delinquent 61-90 days                                                                 144          104           92         64                99                         —        503
Loans in repayment — delinquent greater than 90 days                                                       482          263          216        135               191                         —      1,287
Total                                                                                                  $ 3,576     $ 4,385       $ 4,810       $ 4,683          $    11,029           $    3,954    32,437
Unamortized discount                                                                                                                                                                                  (709)
Receivable for partially charged-off loans                                                                                                                                                           1,313
Allowance for loan losses                                                                                                                                                                           (2,035)
Total Private Education Loans, net                                                                                                                                                                 $31,006
Loans in forbearance as a percentage of loans in repayment and forbearance                               13.8%          4.2%            3.4%         2.2%               1.2%                  —%       3.8%
Loans in repayment — delinquent greater than 90 days as a percentage of loans in repayment               15.6%          6.3%            4.6%         3.0%               1.8%                  —%       4.7%
Charge-offs as a percentage of loans in repayment                                                        12.0%          3.1%            1.9%         1.2%                   .8%               —%       3.1%


(Dollars in millions)                                                                                           Monthly Scheduled Payments Received                               Not Yet in
December 31, 2012                                                                            0 to 12         13 to 24      25 to 36     37 to 48            More than 48          Repayment         Total
Loans in-school/grace/deferment                                                              $ —             $     —       $     —      $     —             $         —           $    4,155       $ 4,155
Loans in forbearance                                                                             597              192           148           83                     107                  —          1,127
Loans in repayment — current                                                                  3,959            3,819         4,803        4,355                    7,933                  —         24,869
Loans in repayment — delinquent 31-60 days                                                       372              181           158          106                     161                  —            978
Loans in repayment — delinquent 61-90 days                                                       208               88            72           41                      62                  —            471
Loans in repayment — delinquent greater than 90 days                                             781              260           183           96                     126                  —          1,446
Total                                                                                        $ 5,917         $ 4,540         $ 5,364       $ 4,681          $       8,389         $       4,155     33,046
Unamortized discount                                                                                                                                                                                  (801)
Receivable for partially charged-off loans                                                                                                                                                           1,347
Allowance for loan losses                                                                                                                                                                           (2,106)
Total Private Education Loans, net                                                                                                                                                                 $31,486
Loans in forbearance as a percentage of loans in repayment and forbearance                     10.1%             4.2%            2.8%          1.8%                   1.3%                  —%         3.9%
Loans in repayment — delinquent greater than 90 days as a percentage of loans in
   repayment                                                                                   14.7%             6.0%            3.5%          2.1%                   1.5%                  —%         5.2%
Charge-offs as a percentage of loans in repayment                                              11.9%             2.9%            1.6%          1.0%                    .8%                  —%         3.9%


                                                                                                        87
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 200 of 1145 PageID #: 4986

Table of Contents


          Private Education Loan Repayment Options

      Certain loan programs allow customers to select from a variety of repayment options depending on their loan type and their enrollment/loan status,
which include the ability to extend their repayment term or change their monthly payment. The chart below provides the optional repayment offerings in
addition to the standard level principal and interest payments as of December 31, 2014.
                                                                                                                                          Loan Program
                                                                                                                                     Smart
(Dollars in millions)                                                                        Signature and Other                     Option                 Career Training           Total
$ in repayment                                                                                               $21,361                            $4,614                        $ 974 $26,949
$ in total                                                                                                   $24,837                            $5,211                        $1,013 $31,061
Payment method by enrollment status:
      In-school/grace                                                                                     Deferred (1)                      Deferred (1),   Interest-only or fixed
                                                                                                                                 interest-only or fixed               $25/month
                                                                                                                                           $25/month
      Repayment                                                                              Level principal and Level principal and interest Level principal and interest
                                                                                            interest or graduated
(1)   “Deferred” includes loans for which no payments are required and interest charges are capitalized into the loan balance.

       The graduated repayment program that is part of Signature and Other Loans includes an interest-only payment feature that may be selected at the
option of the customer. Customers elect to participate in this program at the time they enter repayment following their grace period. This program is available
to customers in repayment, after their grace period, who would like a temporary lower payment from the required principal and interest payment amount.
Customers participating in this program pay monthly interest with no amortization of their principal balance for up to 48 payments after entering repayment
(dependent on the loan product type). The maturity date of the loan is not extended when a customer participates in this program. On a “Core Earnings” basis,
as of December 31, 2014 and 2013, customers in repayment owing approximately $3.2 billion (12 percent of loans in repayment) and $4.5 billion (16 percent
of loans in repayment), respectively, were enrolled in the interest-only program. Of these amounts, 8 percent and 9 percent were non-traditional loans as of
December 31, 2014 and 2013, respectively.

                                                                                                           88
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 201 of 1145 PageID #: 4987

Table of Contents


      Accrued Interest Receivable

      The following tables provide information regarding accrued interest receivable on our Private Education Loans. The tables also disclose the amount of
accrued interest on loans greater than 90 days past due as compared to our allowance for uncollectible interest. The allowance for uncollectible interest
exceeds the amount of accrued interest on our 90 days past due portfolio for all periods presented.

      GAAP Basis:
                                                                                                             Accrued Interest Receivable
                                                                                                                 As of December 31,
                                                                                                                 Greater than              Allowance for
                                                                                                                    90 days                Uncollectible
            (Dollars in millions)                                                              Total               Past Due                   Interest
            2014                                                                             $ 612               $         41              $        40
            2013                                                                             $1,023              $         48              $        66
            2012                                                                             $ 904               $         55              $        67
            2011                                                                             $1,018              $         54              $        72
            2010                                                                             $1,271              $         55              $        94

      “Core Earnings” Basis:
                                                                                                             Accrued Interest Receivable
                                                                                                                 As of December 31,
                                                                                                                 Greater than              Allowance for
                                                                                                                    90 days                Uncollectible
            (Dollars in millions)                                                              Total               Past Due                   Interest
            2014                                                                             $ 612               $         41              $        40
            2013                                                                             $ 689               $         48              $        62
            2012                                                                             $ 688               $         55              $        63
            2011                                                                             $ 860               $         54              $        68
            2010                                                                             $1,080              $         56              $        91

Liquidity and Capital Resources

   Funding and Liquidity Risk Management

      The following “Liquidity and Capital Resources” discussion concentrates on our FFELP Loans and Private Education Loans segments. Our Business
Services and Other segments require minimal capital and funding. As part of the Spin-Off, Navient neither originates Private Education Loans nor maintains
bank deposits and as a result, no longer has liquidity risks associated with the origination of Private Education Loans and the maintenance of bank deposits.

       We define liquidity risk as the potential inability to meet our obligations when they become due without incurring unacceptable losses or invest in
future asset growth and business operations at reasonable market rates. Our two primary liquidity needs are: (1) servicing our debt and (2) our ongoing ability
to meet our cash needs for running the operations of our businesses (including derivative collateral requirements) throughout market cycles, including during
periods of financial stress. Secondary liquidity needs, which can be adjusted as needed, include acquisitions of Private Education Loan and FFELP Loan
portfolios, acquisitions of companies, the payment of common stock dividends and the repurchase of common stock under common share repurchase
programs. To achieve these objectives, we analyze and monitor our liquidity needs, maintain excess liquidity and access diverse funding sources including
the issuance of unsecured debt and the issuance of secured debt primarily through asset-backed securitizations and/or other financing facilities.

       We define liquidity as cash and high-quality liquid assets that we can use to meet our cash requirements. Our primary liquidity risk relates to our
ability to raise replacement debt at a reasonable cost as our unsecured

                                                                               89
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 202 of 1145 PageID #: 4988

Table of Contents

debt matures. In addition, we must continue to obtain funding at reasonable rates to meet our other business obligations and to continue to grow our business.
This ability to access the capital markets may be affected by our credit ratings, as well as the overall availability of funding sources in the marketplace. In
addition, credit ratings may be important to customers or counterparties when we compete in certain markets and when we seek to engage in certain
transactions, including over-the-counter derivatives.

      Credit ratings and outlooks are opinions subject to ongoing review by the ratings agencies and may change, from time to time, based on our financial
performance, industry dynamics and other factors. Other factors that influence our credit ratings include the ratings agencies’ assessment of the general
operating environment, our relative positions in the markets in which we compete, reputation, liquidity position, the level and volatility of earnings,
corporate governance and risk management policies, capital position and capital management practices. A negative change in our credit rating could have a
negative effect on our liquidity because it might raise the cost and availability of funding and potentially require additional cash collateral or restrict cash
currently held as collateral on existing borrowings or derivative collateral arrangements. It is our objective to improve our credit ratings so that we can
continue to efficiently access the capital markets even in difficult economic and market conditions.

       We have unsecured debt that totaled, as of December 31, 2014, approximately $17.4 billion. On April 30, 2014, three rating agencies took negative
ratings actions with regard to our long-term unsecured debt ratings. The negative actions taken by the credit rating agencies were based on concerns that the
Spin-Off will have a negative impact on the holders of our senior unsecured debt. According to their ratings reports, these concerns primarily focus on
Navient’s loss of access to the earnings, cash flow, equity and potential market value of Sallie Mae Bank, the run-off of the FFELP Loan portfolio and the
growth of other fee businesses to replace the earnings that are in run-off, refinancing risk, and the potential for new and more onerous rules and regulations.
All three credit rating agencies now rate our long-term unsecured debt at below investment grade. These ratings could result in higher cost of funds, and our
senior unsecured debt to trade with greater volatility. From May 1, 2014 to December 31, 2014, we issued $1.0 billion of unsecured debt at an average all-in
cost of one-month LIBOR plus 3.54 percent.

        We expect to fund our ongoing liquidity needs, including the repayment of $1.1 billion of senior unsecured notes that mature in the next twelve
months, primarily through our current cash and investment portfolio, the predictable operating cash flows provided by operating activities ($1.7 billion in
2014), the repayment of principal on unencumbered student loan assets, the distributions from our securitization trusts (including servicing fees which are
priority payments within the trusts) and the issuance of additional unsecured debt. We may also draw down on our secured FFELP and Private Education
facilities or issue term ABS.

   Sources of Liquidity and Available Capacity

   Ending Balances

                                                                                                                     December 31,   December 31,
                    (Dollars in millions)                                                                                2014           2013
                    Sources of primary liquidity:
                      Total unrestricted cash and liquid investments                                                 $    1,449     $    3,015
                      Unencumbered FFELP Loans                                                                            1,909          1,259
                      Total “Core Earnings” basis                                                                         3,358          4,274
                      SLM BankCo (1)                                                                                         —           3,709
                      Total GAAP basis                                                                               $    3,358     $    7,983
                     (1)   As of December 31, 2013, includes $2.3 billion of cash and $1.4 billion of FFELP Loans.

                                                                                              90
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 203 of 1145 PageID #: 4989

Table of Contents

   Average Balances

                                                                                                                                                           Years Ended December 31,
      (Dollars in millions)                                                                                                                         2014            2013            2012
      Sources of primary liquidity:
        Total unrestricted cash and liquid investments                                                                                            $2,066            $2,475            $2,386
        Unencumbered FFELP Loans                                                                                                                   1,810               835               691
        Total “Core Earnings” basis                                                                                                                3,876             3,310             3,077
        SLM BankCo (1)                                                                                                                               976             2,725             1,440
        Total GAAP basis                                                                                                                          $4,852            $6,035            $4,517
      (1)   For the years ended December 31, 2014, 2013 and 2012, includes $515 million, $1.6 billion and $913 million of cash, respectively, and $461 million, $1.1 billion and $527 million of FFELP
            Loans, respectively.

      Liquidity may also be available under secured credit facilities to the extent we have eligible collateral and capacity available. Maximum borrowing
capacity under the FFELP Loan — other facilities will vary and be subject to each agreement’s borrowing conditions, including, among others, facility size,
current usage and availability of qualifying collateral from unencumbered FFELP Loans. As of December 31, 2014 and 2013, the maximum additional
capacity under these facilities was $13.2 billion and $10.6 billion, respectively. For the years ended December 31, 2014 and 2013, the average maximum
additional capacity under these facilities was $12.2 billion and $11.1 billion, respectively.

        In addition to the FFELP Loan — other facilities, liquidity may also be available from our Private Education Loan ABCP facility. This facility
provides liquidity for Private Education Loan acquisitions and for the refinancing of loans presently on our balance sheet or in other short–term
facilities. The maximum capacity under this facility is $1 billion and it matures in June 2015. At December 31, 2014, the available capacity under this
facility was $652 million.

      We also hold a number of other unencumbered assets, consisting primarily of Private Education Loans and other assets. Total unencumbered student
loans comprised $7.3 billion of our unencumbered assets of which $5.4 billion and $1.9 billion related to Private Education Loans and FFELP Loans,
respectively. At December 31, 2014, we had a total of $12.4 billion of unencumbered assets inclusive of those described above as sources of primary liquidity
and exclusive of goodwill and acquired intangible assets.

      For further discussion of our various sources of liquidity, our continued access to the ABS market, our asset-backed financing facilities, and our
issuance of unsecured debt, see “Note 6 — Borrowings.”

                                                                                                 91
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 204 of 1145 PageID #: 4990

Table of Contents


      The following table reconciles encumbered and unencumbered assets and their net impact on total tangible equity.
                                                                                                                                         December 31,                      December 31,
            (Dollars in billions)                                                                                                            2014                              2013
            Net assets of consolidated variable interest entities (encumbered assets) —
              FFELP Loans                                                                                                                $         4.9                     $        4.6
            Net assets of consolidated variable interest entities (encumbered assets) —
              Private Education Loans                                                                                                             6.5                               6.7
            Tangible unencumbered assets(1)                                                                                                      12.4                              23.8
            Senior unsecured debt                                                                                                               (17.4)                            (18.3)
            Bank deposits                                                                                                                          —                               (8.9)
            Mark-to-market on unsecured hedged debt (2)                                                                                           (.9)                              (.8)
            Other liabilities, net                                                                                                               (1.7)                             (1.9)
              Total tangible equity — GAAP Basis                                                                                         $        3.8                      $        5.2
            (1)   Excludes goodwill and acquired intangible assets.
            (2)   At December 31, 2014 and 2013, there were $794 million and $612 million, respectively, of net gains on derivatives hedging this debt in unencumbered assets, which partially offset these
                  losses.

      The $1.4 billion decrease in total tangible equity from December 31, 2013 to December 31, 2014 is primarily the result of the deemed distribution of
the $1.7 billion of consumer banking business net assets on April 30, 2014.

   2014 Financing Transactions

      During 2014, we issued $5.0 billion in FFELP ABS, $1.8 billion in Private Education Loan ABS and $1.9 billion in unsecured debt.

       On January 10, 2014, we closed on a new $8.0 billion FFELP ABCP facility that matures in January 2016. This facility replaced a $5.5 billion FFELP
ABCP facility which was retired in January 2014. The additional $2.5 billion will be available for FFELP acquisition or refinancing. The maximum amount
that can be financed steps down to $7 billion in March 2015.

      In June 2014, we closed on a new $1.0 billion Private Education Loan ABCP facility. This facility, which matures in June 2015, will be available for
Private Education Loan refinancing and acquisitions.

      In November 2014, we closed on a new $10.0 billion FFELP Loan ABCP facility. The facility, which matures in November 2017, will finance the
acquisition of FFELP Loans, as well as provide additional liquidity to the Company.

   Shareholder Distributions

       We paid a $0.15 quarterly common stock dividend on March 21, 2014, June 20, 2014, September 26, 2014 and December 26, 2014. In May 2014, we
authorized $400 million to be utilized in a new common share repurchase program, which was fully utilized as of December 31, 2014. During 2014, we
repurchased 30.4 million shares of common stock for an aggregate purchase price of $600 million (8.3 million common shares for $200 million pre-Spin-Off,
and 22.1 million common shares for $400 million post-Spin-Off). In December 2014, the Company authorized $1.0 billion to be utilized in a new common
share repurchase program that is effective January 1, 2015 and does not have an expiration date.

                                                                                                 92
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 205 of 1145 PageID #: 4991

Table of Contents


   Counterparty Exposure

      Counterparty exposure related to financial instruments arises from the risk that a lending, investment or derivative counterparty will not be able to
meet its obligations to us. Risks associated with our lending portfolio are discussed in the section titled “Financial Condition — FFELP Loans Portfolio
Performance” and “— Private Education Loans Portfolio Performance.”

       Our investment portfolio is composed of very short-term securities issued by a diversified group of highly rated issuers, limiting our counterparty
exposure. Additionally, our investing activity is governed by Board of Director approved limits on the amount that is allowed to be invested with any one
issuer based on the credit rating of the issuer, further minimizing our counterparty exposure. Counterparty credit risk is considered when valuing investments
and considering impairment.

       Related to derivative transactions, protection against counterparty risk is generally provided by International Swaps and Derivatives Association, Inc.
(“ISDA”) Credit Support Annexes (“CSAs”). CSAs require a counterparty to post collateral if a potential default would expose the other party to a loss. All
corporate derivative contracts entered into by Navient are covered under such agreements and require collateral to be exchanged based on the net fair value
of derivatives with each counterparty. Our securitization trusts require collateral in all cases if the counterparty’s credit rating is withdrawn or downgraded
below a certain level. Additionally, securitizations involving foreign currency notes issued after November 2005 also require the counterparty to post
collateral to the trust based on the fair value of the derivative, regardless of credit rating. The trusts are not required to post collateral to the counterparties. In
all cases, our exposure is limited to the value of the derivative contracts in a gain position net of any collateral we are holding. We consider counterparties’
credit risk when determining the fair value of derivative positions on our exposure net of collateral.

      We have liquidity exposure related to collateral movements between us and our derivative counterparties. Movements in the value of the derivatives,
which are primarily affected by changes in interest rate and foreign exchange rates, may require us to return cash collateral held or may require us to access
primary liquidity to post collateral to counterparties. See “Note 7 — Derivative Financial Instruments” for more information on the amount of cash that has
been received and delivered to derivative counterparties.

      The table below highlights exposure related to our derivative counterparties at December 31, 2014.

                                                                                                            Corporate                  Securitization Trust
             (Dollars in millions)                                                                          Contracts                       Contracts
             Exposure, net of collateral                                                                    $     96                   $              129
             Percent of exposure to counterparties with credit ratings below S&P AA-
                or Moody’s Aa3                                                                                    65%                                    2%
             Percent of exposure to counterparties with credit ratings below S&P A-
                or Moody’s A3                                                                                     35%                                    0%

   “Core Earnings” Basis Borrowings

       The following tables present the ending balances of our “Core Earnings” basis borrowings at December 31, 2014, 2013 and 2012, and average balances
and average interest rates of our “Core Earnings” basis borrowings for 2014, 2013 and 2012. The average interest rates include derivatives that are
economically hedging the underlying debt but do not qualify for hedge accounting treatment. (See “‘Core Earnings’ — Definition and Limitations —
Differences between ‘Core Earnings’ and GAAP — Reclassification of Realized Gains (Losses) on Derivative and Hedging Activities” of this Item 7).

                                                                                   93
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 206 of 1145 PageID #: 4992

Table of Contents


          Ending Balances

                                                                                       December 31, 2014                                December 31, 2013                                December 31, 2012
                                                                              Short         Long                              Short          Long                              Short          Long
(Dollars in millions)                                                         Term          Term         Total                Term           Term               Total          Term           Term                Total
Unsecured borrowings:
Senior unsecured debt                                                     $    1,066    $     16,311     $       17,377   $     2,213     $        16,056   $     18,269   $     2,319       $     15,446     $     17,765
    Total unsecured borrowings                                                 1,066          16,311             17,377         2,213              16,056         18,269         2,319             15,446           17,765
Secured borrowings:
FFELP Loan securitizations                                                        —           86,241             86,241            —               90,756         90,756            —             105,525          105,525
Private Education Loan securitizations                                            —           17,997             17,997            —               18,835         18,835            —              19,656           19,656
FFELP Loan — other facilities                                                     —           15,358             15,358         4,715               5,311         10,026        11,651              4,827           16,478
Private Education Loan — other facilities                                        653              —                 653            —                  843            843            —               1,070            1,070
Other(1)                                                                         937              —                 937           686                  —             686         1,578                 —             1,578
      Total secured borrowings                                                 1,590         119,596          121,186           5,401             115,745       121,146         13,229            131,078          144,307
Total “Core Earnings” basis                                                    2,656         135,907          138,563           7,614             131,801       139,415         15,548            146,524          162,072
Adjustment for GAAP accounting treatment                                           7             959              966           6,181               4,847        11,028          4,308              5,877           10,185
GAAP balances                                                             $    2,663    $    136,866     $    139,529     $    13,795     $       136,648   $   150,443    $    19,856       $    152,401     $    172,257

(1)   “Other” primarily consists of the obligation to return cash collateral held related to derivative exposure.

          Secured borrowings comprised 87 percent of our “Core Earnings” basis debt outstanding at both December 31, 2014 and 2013.

          Average Balances

                                                                                                                                                  Years Ended December 31,
                                                                                                                 2014                                      2013                                        2012
                                                                                                       Average            Average                  Average         Average                   Average              Average
(Dollars in millions)                                                                                  Balance             Rate                    Balance           Rate                    Balance               Rate
Unsecured borrowings:
Senior unsecured debt                                                                             $      17,533               3.73%           $       17,893            3.27%            $       18,183             2.98%
   Total unsecured borrowings                                                                            17,533               3.73                    17,893            3.27                     18,183             2.98
Secured borrowings:
FFELP Loan securitizations                                                                           88,729                    .99               95,486                  .99               106,493                  1.08
Private Education Loan securitizations                                                               18,347                   2.00               19,770                 2.03                19,322                  2.10
FFELP Loan — other facilities                                                                         8,618                    .81               12,890                  .98                23,123                   .97
Private Education Loan — other facilities                                                               780                   1.54                  627                 1.50                 1,880                  1.77
Other(1)                                                                                                832                    .45                1,020                  .15                 1,431                   .22
   Total secured borrowings                                                                         117,306                   1.14              129,793                 1.14               152,249                  1.20
Total                                                                                             $ 134,839                   1.47%           $ 147,686                 1.40%            $ 170,432                  1.39%
“Core Earnings” average balance and rate                                                          $ 134,839                   1.47%           $ 147,686                 1.40%            $ 170,432                  1.39%
Adjustment for GAAP accounting treatment                                                              2,952                   2.50                7,726                 1.84                 5,796                  3.45
GAAP-basis average balance and rate                                                               $ 137,791                   1.50%           $ 155,412                 1.42%            $ 176,228                  1.45%
(1)   “Other” primarily consists of the obligation to return cash collateral held related to derivative exposure.

                                                                                                             94
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 207 of 1145 PageID #: 4993

Table of Contents


Contractual Cash Obligations

      The following table provides a summary of our contractual principal obligations associated with long-term notes at December 31, 2014. For further
discussion of these obligations, see “Note 6 — Borrowings.”

                                                                                                                                1 Year            1 to 3             3 to 5            Over
(Dollars in millions)                                                                                                           or Less           Years              Years            5 Years              Total
Long-term notes:
Senior unsecured debt                                                                                                       $    —             $ 4,058            $ 5,240            $ 7,013            $ 16,311
Secured borrowings(1)                                                                                                        16,786             25,358             19,369             58,083             119,596
Total contractual cash obligations(2)                                                                                       $16,786            $29,416            $24,609            $65,096            $135,907
(1)   Includes long-term beneficial interests of $104.2 billion of notes issued by consolidated VIEs in conjunction with our securitization transactions and included in long-term notes in the consolidated balance
      sheet. Timing of obligations is estimated based on our current projection of prepayment speeds of the securitized assets.
(2)   The aggregate principal amount of debt that matures in each period is $16.9 billion, $29.5 billion, $24.7 billion and $65.6 billion, respectively. Specifically excludes derivative market value adjustments of
      $1.0 billion for long-term notes. Interest obligations on notes are predominantly variable in nature, resetting monthly and quarterly based on LIBOR.

      Unrecognized tax benefits were $59 million and $62 million for 2014 and 2013, respectively. For additional information, see “Note 14 — Income
Taxes.”

Critical Accounting Policies and Estimates

       Management’s Discussion and Analysis of Financial Condition and Results of Operations addresses our consolidated financial statements, which have
been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”). “Note 2 — Significant Accounting
Policies” includes a summary of the significant accounting policies and methods used in the preparation of our consolidated financial statements. The
preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities
and the reported amounts of income and expenses during the reporting periods. Actual results may differ from these estimates under varying assumptions or
conditions. On a quarterly basis, management evaluates its estimates, particularly those that include the most difficult, subjective or complex judgments and
are often about matters that are inherently uncertain. The most significant judgments, estimates and assumptions relate to the following critical accounting
policies that are discussed in more detail below.

      Allowance for Loan Losses

       Our Private Education Loan portfolio contains TDR and non-TDR loans. For customers experiencing financial difficulty, certain Private Education
Loans for which we have granted either a forbearance of greater than three months, an interest rate reduction or an extended repayment plan are classified as
TDRs. The allowance requirements are different based on these designations. In determining the allowance for loan losses on our non-TDR portfolio, we
estimate the principal amount of loans that will default over the next two years (two years being the expected period between a loss event and default) and
how much we expect to recover over time related to the defaulted amount. Expected defaults less our expected recoveries equal the allowance related to this
portfolio. Our historical experience indicates that, on average, the time between the date that a customer experiences a default causing event (i.e., the loss
trigger event) and the date that we charge off the unrecoverable portion of that loan is two years. Separately, for our TDR portfolio, we estimate an allowance
amount sufficient to cover life-of-loan expected losses through an impairment calculation based on the difference between the loan’s basis and the present
value of expected future cash flows (which would include life-of-loan default and recovery assumptions) discounted at the loan’s original effective interest
rate. See “Allowance for Private Education Loan Losses” in “Note 2 — Significant Accounting Policies.” Our TDR portfolio is comprised mostly of loans
with interest rate reductions and forbearance usage greater than three months. The separate allowance estimates for our TDR and non-TDR portfolios are
combined into our total allowance for Private Education Loan losses.

                                                                                                          95
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 208 of 1145 PageID #: 4994

Table of Contents


        In estimating both the non-TDR and TDR allowance amounts, we start with historical experience of customer default behavior. We make judgments
about which historical period to start with and then make further judgments about whether that historical experience is representative of future expectations
and whether additional adjustments may be needed to those historical default rates. We also take the economic environment into consideration when
calculating the allowance for loan losses. We analyze key economic statistics and the effect we expect them to have on future defaults. Key economic
statistics analyzed as part of the allowance for loan losses are unemployment rates and other asset type delinquency rates. Our allowance for loan losses is
estimated using an analysis of delinquent and current accounts. Our model is used to estimate the likelihood that a loan receivable may progress through the
various delinquency stages and ultimately charge off. The evaluation of the allowance for loan losses is inherently subjective, as it requires material estimates
that may be susceptible to significant changes. The estimate for the allowance for loan losses is subject to a number of assumptions. If actual future
performance in delinquency, charge-offs and recoveries are significantly different than estimated, this could materially affect our estimate of the allowance
for loan losses and the related provision for loan losses on our income statement.

       We determine the collectability of our Private Education Loan portfolio by evaluating certain risk characteristics. We consider school type, credit score
(FICO), existence of a cosigner, loan status and loan seasoning as the key credit quality indicators because they have the most significant effect on our
determination of the adequacy of our allowance for loan losses. The type of school customers attend can have an impact on their job prospects after
graduation and therefore affects their ability to make payments. Credit scores are an indicator of the credit worthiness of a customer and the higher the credit
score the more likely it is the customer will be able to make all of their contractual payments. Loan status affects the credit risk because a past due loan is
more likely to result in a credit loss than an up-to-date loan. Additionally, loans in a deferred payment status have different credit risk profiles compared with
those in current pay status. Loan seasoning affects credit risk because a loan with a history of making payments generally has a lower incidence of default
than a loan with a history of making infrequent or no payments. The existence of a cosigner lowers the likelihood of default. We monitor and update these
credit quality indicators in the analysis of the adequacy of our allowance for loan losses on a quarterly basis.

       To estimate the probable credit losses incurred in the loan portfolio at the reporting date, we use historical experience of customer payment behavior in
connection with the key credit quality indicators and incorporate management expectations regarding macroeconomic and collection procedure factors. Our
model is based upon the most recent twelve months of actual collection experience as the starting point and applies expected macroeconomic changes and
collection procedure changes to estimate expected losses caused by loss events incurred as of the balance sheet date. Our model places a greater emphasis on
the more recent default experience rather than the default experience for older historical periods, as we believe the recent default experience is more
indicative of the probable losses incurred in the loan portfolio today. Similar to estimating defaults, we use historical customer payment behavior to estimate
the timing and amount of future recoveries on charged-off loans. We use judgment in determining whether historical performance is representative of what we
expect to collect in the future. We then apply the default and collection rate projections to each category of loans. Once the quantitative calculation is
performed, we review the adequacy of the allowance for loan losses and determine if qualitative adjustments need to be considered. Additionally, we consider
changes in laws and regulations that could potentially impact the allowance for loan losses. More judgment has been required over the last several years,
compared with years prior, in light of the U.S. economy and its effect on our customers’ ability to pay their obligations. We believe that our model reflects
recent customer behavior, loan performance, and collection performance, as well as expectations about economic factors.

      Our collection policies allow for periods of nonpayment for customers requesting additional payment grace periods upon leaving school or
experiencing temporary difficulty meeting payment obligations. This is referred to as forbearance status and is considered in our allowance for loan losses.
The loss confirmation period is in alignment with our typical collection cycle and takes into account these periods of nonpayment.

       Our allowance for Private Education Loan losses also provides for possible additional future charge-offs related to the receivable for partially charged-
off Private Education Loans. At the end of each month, for loans

                                                                               96
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 209 of 1145 PageID #: 4995

Table of Contents


that are 212 days past due, we charge off the estimated loss of a defaulted loan balance. Actual recoveries are applied against the remaining loan balance that
was not charged off. We refer to this remaining loan balance as the “receivable for partially charged-off loans.” If actual periodic recoveries are less than
expected, the difference is immediately charged off through the allowance for loan losses with an offsetting reduction in the receivable for partially charged-
off Private Education Loans. If actual periodic recoveries are greater than expected, they will be reflected as a recovery through the allowance for Private
Education Loan losses once the cumulative recovery amount exceeds the cumulative amount originally expected to be recovered. Private Education Loans
which defaulted between 2007 and 2014 for which we have previously charged off estimated losses have, to varying degrees, not met our post-default
recovery expectations to date and may continue not to do so. According to our policy, we have been charging off these periodic shortfalls in expected
recoveries against our allowance for Private Education Loan losses and the related receivable for partially charged-off Private Education Loans and we will
continue to do so.

      FFELP Loans are insured as to their principal and accrued interest in the event of default subject to a Risk Sharing level based on the date of loan
disbursement. These insurance obligations are supported by contractual rights against the United States. For loans disbursed after October 1, 1993, and before
July 1, 2006, we receive 98 percent reimbursement on all qualifying default claims. For loans disbursed on or after July 1, 2006, we receive 97 percent
reimbursement. For loans disbursed prior to October 1, 1993, we receive 100 percent reimbursement.

       The allowance for FFELP Loan losses uses historical experience of customer default behavior and a two year loss confirmation period to estimate the
credit losses incurred in the loan portfolio at the reporting date. We apply the default rate projections, net of applicable Risk Sharing, to each category for the
current period to perform our quantitative calculation. Once the quantitative calculation is performed, we review the adequacy of the allowance for loan
losses and determine if qualitative adjustments need to be considered.

   Premium and Discount Amortization

       The most judgmental estimate for premium and discount amortization on student loans is the Constant Prepayment Rate (“CPR”), which measures the
rate at which loans in the portfolio pay down principal compared to their stated terms. Loan consolidation, default, term extension (through deferment,
forbearance or other payment modification programs) and other prepayment factors affecting our CPR estimates are affected by changes in our business
strategy, changes in our competitor’s business strategies, legislative changes, interest rates and changes to the current economic and credit environment.
When we determine the CPR we begin with historical prepayment rates due to consolidation activity, defaults, payoffs and term extensions. We make
judgments about which historical period to start with and then make further judgments about whether that historical experience is representative of future
expectations and whether additional adjustment may be needed to those historical prepayment rates.

       In the past (prior to 2008), the consolidation of FFELP Loans and Private Education Loans significantly affected our CPRs and updating those
assumptions often resulted in material adjustments to our amortization expense. As a result of the passage of HCERA in 2010, there is no longer the ability to
consolidate loans under the FFELP. As a result, we do not expect to actively consolidate FFELP Loans in the future and do not currently expect others to
actively consolidate our FFELP Loans. As a result, we expect CPRs related to our FFELP Loans to remain relatively stable over time, unless there is a
legislative change. Some student loan companies offer private education loans which can consolidate both FFELP and Private Education Loans and we
anticipate more entrants to offer similar products. We expect that in the future we may begin to consolidate FFELP and Private Education Loans as well.
These products and expectations are built into the CPR assumption we use for FFELP and Private Education Loans. However, it is difficult to accurately
project the timing and level at which this consolidation activity will begin and our assumption may need to be updated by a material amount in the future
based on changes in the economy and marketplace. The level of defaults is a significant component of our FFELP Loan and Private Education Loan CPR.
This component of the FFELP Loan and Private Education Loan CPR is estimated in the same manner as discussed in “Critical Accounting Policies and
Estimates — Allowance for Loan Losses.” Recently, there has been an increase in the use of income based repayment plans with FFELP

                                                                                97
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 210 of 1145 PageID #: 4996

Table of Contents


Loans and interest rate modifications/extensions with Private Education Loans. These programs have the effect of slowing down the pay down of the loan
portfolios. This continued usage of these programs is built into our CPR assumptions.

   Fair Value Measurement

      The most significant assumptions used in fair value measurements, including those related to credit and liquidity risk, are as follows:

      1.    Derivatives — When determining the fair value of derivatives, we take into account counterparty credit risk for positions where we are exposed
            to the counterparty on a net basis by assessing exposure net of collateral held. The net exposure for each counterparty is adjusted based on
            market information available for that specific counterparty, including spreads from credit default swaps. Additionally, when the counterparty has
            exposure to us related to our derivatives, we fully collateralize the exposure, minimizing the adjustment necessary to the derivative valuations
            for our own credit risk. Trusts that contain derivatives are not required to post collateral to counterparties as the credit quality and securitized
            nature of the trusts minimizes any adjustments for the counterparty’s exposure to the trusts. Adjustments related to credit risk reduced the overall
            value of our derivatives by $18 million as of December 31, 2014. We also take into account changes in liquidity when determining the fair value
            of derivative positions. We adjusted the fair value of certain less liquid positions downward by approximately $73 million, to take into account
            a significant reduction in liquidity as of December 31, 2014, related primarily to basis swaps indexed to interest rate indices with inactive
            markets. A major indicator of market inactivity is the widening of the bid/ask spread in these markets. In general, the widening of counterparty
            credit spreads and reduced liquidity for derivative instruments as indicated by wider bid/ask spreads will reduce the fair value of derivatives. In
            addition, certain cross-currency interest rate swaps hedging foreign currency denominated reset rate and amortizing notes in our trusts contain
            extension features that coincide with the remarketing dates of the notes. The valuation of the extension feature requires significant judgment
            based on internally developed inputs.

      2.    Student Loans — Our FFELP Loans and Private Education Loans are accounted for at cost or at the lower of cost or fair value if the loan is held-
            for-sale. The fair values of our student loans are disclosed in “Note 12 — Fair Value Measurements.” For both FFELP Loans and Private
            Education Loans accounted for at cost, fair value is determined by modeling loan level cash flows using stated terms of the assets and internally-
            developed assumptions to determine aggregate portfolio yield, net present value and average life. The significant assumptions used to project
            cash flows are prepayment speeds, default rates, cost of funds, the amount funded by debt versus equity, and required return on equity. In
            addition, the Floor Income component of our FFELP Loan portfolio is valued through discounted cash flow and option models using both
            observable market inputs and internally developed inputs. Significant inputs into the models are not generally market observable. They are
            either derived internally through a combination of historical experience and management’s qualitative expectation of future performance (in the
            case of prepayment speeds, default rates, and capital assumptions) or are obtained through external broker quotes (as in the case of cost of funds).
            When possible, market transactions are used to validate the model. In most cases, these are either infrequent or not observable.

      For further information regarding the effect of our use of fair values on our results of operations, see “Note 12 — Fair Value Measurements.”

   Transfers of Financial Assets and the Variable Interest Entity (“VIE”) Consolidation Model

      If we have a variable interest in a Variable Interest Entity (“VIE”) and we have determined that we are the primary beneficiary of the VIE then we will
consolidate the VIE. We are considered the primary beneficiary if we have both: (1) the power to direct the activities of the VIE that most significantly impact
the VIE’s economic performance and (2) the obligation to absorb losses or receive benefits of the entity that could potentially be significant to the VIE. There
can be considerable judgment that has to be used as it relates to determining the

                                                                              98
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 211 of 1145 PageID #: 4997

Table of Contents


primary beneficiary of the VIEs with which we are associated. There are no “bright line” tests. Rather, the assessment of who has the power to direct the
activities of the VIE that most significantly affect the VIE’s economic performance and who has the obligation to absorb losses or receive benefits of the
entity that could potentially be significant to the VIE can be very qualitative and judgmental in nature. However, based on our current relationship with our
securitization trusts and other financing vehicles which are considered VIEs, we believe the assessment is more straightforward. As it relates to our securitized
assets, we are the servicer of those securitized assets (which means we “have the power” to direct the activities of the trust) and we own the Residual Interest
(which means we “have the loss and gain obligation that could potentially be significant to the VIE”) of the securitization trusts. As a result, we are the
primary beneficiary of our securitization trusts and other financing vehicles. See “Note 2 — Significant Accounting Policies” for further details.

       In 2013, we sold Residual Interests in FFELP Loan securitization trusts to third parties. We will continue to service the student loans in the trusts under
existing agreements. Prior to the sale of the Residual Interests, we had consolidated the trusts as VIEs because we had met the two criteria for consolidation.
We had determined we were the primary beneficiary because (1) as servicer to the trust we had the power to direct the activities of the VIE that most
significantly affected its economic performance and (2) as the residual holder of the trust, we had an obligation to absorb losses or receive benefits of the trust
that could potentially be significant. Upon the sale of the Residual Interests we were no longer the residual holder, thus we determined we no longer met
criterion (2) above and deconsolidated the trusts.

   Derivative Accounting

       The most significant judgments related to derivative accounting are: (1) concluding the derivative is an effective hedge and qualifies for hedge
accounting; and (2) determining the fair value of certain derivatives and hedged items. To qualify for hedge accounting a derivative must be concluded to be
a highly effective hedge upon designation and on an ongoing basis. There are no “bright line” tests on what is considered a highly effective hedge. We use a
historical regression analysis to prove ongoing and prospective hedge effectiveness. Although some of our valuations are more judgmental than others, we
compare the fair values of our derivatives that we calculate to those provided by our counterparties on a monthly basis. We view this as a critical control
which helps validate these judgments. Any significant differences with our counterparties are identified and resolved appropriately.

Risk Management

   Our Approach

      The loan servicing and collection services Navient provides, as well as the financial markets in which Navient operates, continue to undergo dramatic
competitive, technological and regulatory changes. Identifying, understanding, and effectively managing the risks inherent in our business are critical to our
continued success. Navient has risk oversight, management and assessment responsibilities assigned and documented at various levels within our
organization and coordinated across our organization. We maintain comprehensive risk management practices to identify, measure, monitor, evaluate,
control, and report on our significant risks.

   Risk Management Philosophy

       Navient’s risk management philosophy is to ensure all significant risk inherent in our business is identified, measured, monitored, evaluated,
controlled and reported. In furtherance of these goals, Navient: (i) maintains a comprehensive and uniform risk management framework; (ii) follows a “three
lines of defense” structure based upon: (1) accountability and ownership at the business area level for risks inherent in their activities (first line of defense);
(2) supporting areas, such as Human Resources, Legal, Compliance, Finance and Accounting, Information-Technology and Information Security, monitor,
guide and advise the business areas in their respective areas of expertise (second line of defense); and (3) Internal Audit reviews both business and support
areas to ensure compliance with applicable laws, regulations and internal policies and procedures (third line of defense);

                                                                                 99
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 212 of 1145 PageID #: 4998

Table of Contents


(iii) provides appropriate reporting tools to management and our board of directors and their respective committees; and (iv) trains our employees on our risk
management processes and philosophy.

   Risk Oversight, Roles and Responsibilities

      The Navient board of directors and its standing committees oversee our strategic direction, including setting our risk management philosophy,
tolerance and parameters; and establishing procedures for assessing the risks our businesses face as well as the risk management practices our management
team develops and implements. We escalate to our board of directors any significant departures from established tolerances and parameters and review new
and emerging risks with them.

      Responsibility for risk management is assigned at several different levels of our organization, including our board of directors and its committees. Each
business area within our organization is primarily responsible for managing its specific risks following processes and procedures developed in collaboration
with our executive management team and internal risk management partners. Our Human Resources, Legal, Compliance, Finance and Accounting,
Information-Technology and Information Security support areas are responsible for providing our business areas with the training, systems and specialized
expertise necessary to properly perform their risk management responsibilities.

       Board of Directors. Our board of directors, directly and through its standing committees, is responsible for overseeing our strategic direction and risk
management approach. It approves our annual business plan, periodically reviews our strategic approach and priorities and spends significant time
considering our capital requirements and our dividend and share repurchase levels and activities. Standing committees of our board of directors include
Executive, Audit, Compensation and Personnel, Nominations and Governance and Finance and Operations. Charters for each committee providing their
specific responsibilities and areas of risk oversight are published on our website together with the names of the directors serving on these committees.

      Chief Executive Officer. Our Chief Executive Officer is responsible for establishing our risk management culture and ensuring business areas operate
within risk parameters and in accordance with our annual business plan.

      Chief Risk and Compliance Officer. Our Chief Risk and Compliance Officer is responsible for ensuring proper oversight, management and reporting to
our board of directors and management regarding our risk management practices, the timely escalation and complete resolution of any significant risk issues
and for instilling our risk management culture in our people and our practices, ensuring business areas operate within risk parameters and in accordance with
our annual business plan.

       Enterprise Risk Committee. Our Enterprise Risk Committee is an executive management-level committee chaired by our Chief Risk and Compliance
Officer where senior management reviews our significant risks, receives periodic reports on adherence to agreed risk parameters, prioritizes and provides
direction on mitigation of our risks and closure of issues and supervises the continued evolution of our enterprise risk management program. This committee
also oversees our Internal Controls Excellence (“ICE”) initiative and Sarbanes-Oxley compliance and ensures any control deficiencies are identified,
understood by all relevant affected parties, and have established resolution plans supported by adequate resources. Lastly, this committee evaluates risks
associated with new or modified business and make recommendations regarding proposed business initiatives based on their inherent risks and controls. In
addition to the Chair, committee membership includes our Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, Chief Information
Officer, Chief Business Development Officer and Chief Audit Officer (in a non-voting capacity). The committee meets six times per year in advance of each
regularly scheduled board of directors meeting and more frequently if needed to address particular issues.

    Credit and Loan Loss Committee. Our Credit and Loan Loss Committee is an executive management-level committee chaired by our Chief Risk and
Compliance Officer to oversee our credit and portfolio management

                                                                              100
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 213 of 1145 PageID #: 4999

Table of Contents


monitoring and strategies, the sufficiency of our loan loss reserves and current or emerging issues affecting delinquency and default trends which may result
in adjustments in our allowances for loan losses.

      Compliance Committee. Our Compliance Committee is an executive management-level committee chaired by our Chief Risk and Compliance Officer
to oversee regulatory compliance risk management activities including compliance regulatory training, compliance regulatory change management,
compliance and operational risk assessment, transactional testing and monitoring, policies and procedures, our privacy and information sharing practices and
our Code of Business Conduct.

      Disclosure Committee. Our Disclosure Committee reviews our periodic SEC reporting documents, earnings releases and related disclosure policies and
procedures.

      Critical Accounting Assumptions Committee. Our Critical Accounting Assumptions Committee oversees critical accounting assumptions, as well as
key judgments and estimates involved in preparing our financial statements. These include assumptions about matters such as default, recovery and
prepayment rates.

      Asset and Liability Committee. Our Asset and Liability Committee oversees our investment portfolio and strategy and our compliance with our
investment policy.

      Operations and Information-Technology Committee. Our Operations and Information-Technology Committee oversees our business area operations
and the activities of out Information-Technology support area, including Information Security.

   Internal Audit Risk Assessment

       Navient Internal Audit monitors our various risk management and compliance efforts, identifies areas that may require increased focus and resources,
and reports significant control issues and recommendations to executive management and the Audit Committee of our board of directors. Internal Audit
performs an annual risk assessment evaluating the risk of all significant components of our company and uses the results to develop an annual internal audit
plan. The risk assessment process includes detailed measures of risk and formalized identification of auditable components of our company to ensure Internal
Audit’s efforts are both properly focused and comprehensive.

   Risk Appetite Framework

      Navient’s Risk Appetite Framework establishes the level of risk we are willing to accept within each risk category in pursuit of our business strategy.
Our Audit Committee of the board of directors reviews our Risk Appetite Framework annually, helping to ensure consistency in our business decisions,
monitoring and reporting. Our management-level Enterprise Risk Committee monitors approved risk limits and thresholds to ensure our businesses are
operating within approved risk limits. Through ongoing monitoring of risk exposures, management identifies potential risks and develops appropriate
responses and mitigation strategies.

   Risk Categories

      Our Risk Appetite Framework segments Navient’s risks across nine domains: (1) credit; (2) market; (3) funding and liquidity; (4) compliance; (5) legal;
(6) operational; (7) reputational/political; (8) governance; and (9) strategy.

      Credit Risk. Credit risk is the risk to earnings or capital resulting from an obligor’s failure to meet the terms of any contract with us or otherwise fail to
perform as agreed. Credit risk is found in all activities where success depends on counterparty, issuer or borrower performance.

     Navient has credit or counterparty risk exposure with borrowers and cosigners of our Private Education Loans, the various counterparties with whom
we have entered into derivative contracts and the various issuers

                                                                                101
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 214 of 1145 PageID #: 5000

Table of Contents


with whom we make investments. Credit and counterparty risks are overseen by our Chief Risk and Compliance Officer, our Loss Forecasting staff and the
management-level Credit and Loan Loss Committee. Our Chief Risk and Compliance Officer reports regularly to our board of directors and both the Finance
and Operations and Audit Committees of the board.

      The credit risk related to our Private Education Loans is managed within a credit risk infrastructure which includes: (i) a well-defined asset quality and
collection policy framework; (ii) an ongoing monitoring and review process of portfolio concentration and trends; (iii) assignment and management of credit
and loss forecasting authorities and responsibilities; and (iv) establishment of an allowance for loan losses that covers estimated losses based upon portfolio
and economic analysis.

       Credit risk related to derivative contracts is managed by reviewing counterparties for credit strength on an ongoing basis and through our credit
policies, which place limits on our exposure with any single counterparty and, in most cases, require collateral to secure the position. Credit and counterparty
risk associated with derivatives is measured based on the replacement cost if counterparties in a gain position fail to perform under the terms of the contract.

       Market Risk. Market risk is the risk to earnings or capital resulting from changes in market conditions, such as interest rates, credit spreads, commodity
prices or volatilities. Navient is exposed to various types of market risk, in particular the risk of loss resulting in a mismatch between the maturity/duration of
assets and liabilities, interest rate risk and other risks that arise through the management of our investment, debt and student loan portfolios. Market risk
exposure is managed primarily through our management-level Asset and Liability Committee, which is responsible for all risks associated with managing our
assets and liabilities and recommending limits to be included in our risk appetite and investment structure. These activities are closely tied to those related to
the management of our funding and liquidity risks. The Finance and Operations Committee of our board of directors periodically reviews and approves the
investment, asset and liability management policies and contingency funding plans developed and administered by our Asset and Liability Committee. The
Finance and Operations Committee and our Chief Financial Officer report to the full board of directors on matters of market risk management.

       Funding & Liquidity Risk. Funding and liquidity risk is the risk to earnings, capital or the conduct of our business arising from the inability to meet our
obligations when they become due without incurring unacceptable losses, such as the ability to fund liability maturities or invest in future asset growth and
business operations at reasonable market rates. Our primary liquidity risks are any mismatch between the maturity of our assets and liabilities and the
servicing of our indebtedness.

       Navient’s Finance department oversees our funding and liquidity management activities and is responsible for planning and executing our funding
activities and strategies, analyzing and monitoring our liquidity risk, maintaining excess liquidity and accessing diverse funding sources depending on
current market conditions. Funding and liquidity risks are overseen and recommendations approved primarily through our management-level Asset and
Liability Committee. The Finance and Operations Committee of our board of directors periodically reviews and approves our funding and liquidity positions
and the contingency funding plan developed and administered by our Asset and Liability Committee. The Finance and Operations Committee also receives
regular reports on our performance against funding and liquidity plans at each of its meetings.

      Operational Risk. Operational risk is the risk to earnings resulting from inadequate or failed internal processes, people or systems or from external
events. Operational risk is pervasive, existing in all business areas, functional units, legal entities and geographic locations, and it includes information
technology risk, cybersecurity risk, physical security risk on tangible assets, legal/compliance risk and reputational risk.

      The Finance and Operations Committee of our board of directors receives operations reports (including operating metrics and performance against
annual plan) from our Chief Operating Officer at each regularly scheduled meeting. The Finance & Operations Committee also receives business
development updates regarding

                                                                               102
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 215 of 1145 PageID #: 5001

Table of Contents


our various business initiatives providing information and metrics about each key component of our business operations. The Audit Committee of our board
of directors receives periodic information security updates and reviews operational and systems-related matters to insure their implementation produces no
significant internal control issues.

      Operational risk exposures are managed through a combination of business area management (first line of defense), support area oversight and
expertise (second line of defense) and enterprise wide oversight. Our Chief Operating Officer is responsible for all of our business operations (servicing and
collections). Management-level committees, comprised of senior managers and subject matter experts, including our Enterprise Risk Committee, Compliance
Committee, Credit and Loan Loss Committee, Operations and Information-Technology Committee and Human Resources Committee, focus on particular
aspects of operational risk.

        Compliance, Legal and Governance Risk. Compliance risk is the risk to earnings or capital arising from violations of, or non-conformance with, laws,
rules, regulations, prescribed practices, internal policies and procedures, or ethical standards. Legal risk is the risk to earnings, capital or reputation
manifested by claims made through the legal system and may arise from a product or service, a transaction, a business relationship, property (real, personal or
intellectual), conduct of an employee or change in law or regulation. Governance risk is the risk of not establishing and maintaining a control environment
that aligns with stakeholder and regulatory expectations, including tone at the top and board performance. These risks are inherent in all of our businesses.
Compliance, legal and governance risk are sub-sets of operational risk but are recognized as a separate and complementary risk category given their
importance in our business. We can be exposed to these risks in key areas such as our collections or loan servicing businesses if compliance with legal and
regulatory requirements is not properly implemented, documented or tested, or when an oversight program does not include appropriate audit and control
features.

       Reputational/Political Risk. Reputational risk is the risk to earnings or capital arising from damage to our reputation in the view of, or loss of the trust
of, customers and the general public. Political risk is the closely related risk to earnings or capital arising from damage to our relationships with governmental
entities, regulators and political leaders and candidates. These risks can arise due to both our own acts and omissions, and the acts and omissions of other
industry participants or other third parties, and they are inherent in all of our businesses. Reputational risk and political risk are managed through a
combination of business area management (first line of defense), support area oversight and expertise (second line of defense) and enterprise-wide oversight.

       Strategy Risk. Strategy risk is the risk to earnings or capital arising from our potential inability to carry out successfully our strategy. This risk can arise
due to both our own acts and omissions, and the acts and omissions of other industry participants or other third parties, and it is inherent in all of our
businesses. Strategy risk is managed through a combination of business area management (first line of defense), support area oversight and expertise (second
line of defense) and enterprise-wide oversight.

      The Audit Committee of our board of directors oversees our monitoring and control of legal and compliance risks and the qualifications of employees
overseeing these risk management functions. The Audit Committee annually reviews our Compliance Plan, significant breaches of our Code of Business
Conduct and receives regular reports from executive management responsible for the regulatory and compliance risk management functions.

                                                                                 103
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 216 of 1145 PageID #: 5002

Table of Contents


Common Stock

      The following table summarizes our common share repurchases and issuances.

                                                                                                                                 Years Ended December 31,
                                                                                                                 2014                        2013                       2012
                    Common stock repurchased(1)                                                                30,432,689                  26,987,043                 58,038,239
                    Average purchase price per share(2)                                                      $      19.72                $      22.26               $      15.52
                    Shares repurchased related to employee stock-based compensation plans(3)                    4,171,342                   6,365,002                  4,547,785
                    Average purchase price per share                                                         $      20.91                $      21.76               $      15.86
                    Common shares issued(4)                                                                     7,389,962                   9,702,976                  6,432,643

                     (1)    Common shares purchased under our share repurchase programs.
                     (2)    Average purchase price per share includes purchase commission costs.
                     (3)    Comprises shares withheld from stock option exercises and vesting of restricted stock for employees’ tax withholding obligations and shares tendered by employees to satisfy
                            option exercise costs.
                     (4)    Common shares issued under our various compensation and benefit plans.

      Our shareholders have authorized the issuance of 1.125 billion shares of common stock (par value of $0.01). At December 31, 2014, 402 million shares
were issued and outstanding and 33 million shares were unissued but encumbered for outstanding stock options, restricted stock units and dividend
equivalent units for employee compensation and remaining authority for stock-based compensation plans. The stock-based compensation plans are described
in “Note 11 — Stock-Based Compensation Plans and Arrangements.”

      In April 2014, in connection with the Spin-Off, Old SLM retired 127 million shares of common stock held in treasury. This retirement decreased the
balance in treasury stock by $2.3 billion, with corresponding decreases of $25 million in common stock and $2.3 billion in additional paid-in capital. There
was no impact to total equity from this retirement.

      The closing price of our common stock on December 31, 2014 was $21.61.

Dividend and Share Repurchase Program

      In 2014, we paid quarterly common stock dividends of $0.15 per share, resulting in a full-year common stock dividend of $0.60 per share.

      In 2012, Old SLM authorized the repurchase of up to $900 million of outstanding common stock in open market transactions and repurchased
58.0 million shares for an aggregate purchase price of $900 million. In 2013, Old SLM authorized the repurchase of up to $800 million of outstanding
common stock in open market transactions and repurchased 27.0 million shares for an aggregate purchase price of $600 million.

       In May 2014, Navient authorized $400 million to be utilized in a new common share repurchase program. We repurchased 30.4 million shares of
common stock for $600 million in 2014 (8.3 million shares for $200 million pre-Spin-Off, and 22.1 million shares for $400 million post-Spin-Off), fully
utilizing the 2013 and 2014 share repurchase programs. In December 2014, our board of directors authorized $1.0 billion to be utilized in a new common
share repurchase program that is effective January 1, 2015 and does not have an expiration date.

                                                                                                   104
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 217 of 1145 PageID #: 5003

Table of Contents


Item 7A.               Quantitative and Qualitative Disclosures about Market Risk

Interest Rate Sensitivity Analysis

       Our interest rate risk management seeks to limit the impact of short-term movements in interest rates on our results of operations and financial position.
The following tables summarize the potential effect on earnings over the next 12 months and the potential effect on fair values of balance sheet assets and
liabilities at December 31, 2014 and 2013, based upon a sensitivity analysis performed by management assuming a hypothetical increase in market interest
rates of 100 basis points and 300 basis points while funding spreads remain constant. Additionally, as it relates to the effect on earnings, a sensitivity analysis
was performed assuming the funding index increases 25 basis points while holding the asset index constant, if the funding index and repricing frequency are
different than the asset index. The earnings sensitivity is applied only to financial assets and liabilities, including hedging instruments that existed at the
balance sheet date and does not take into account new assets, liabilities or hedging instruments that may arise over the next 12 months.

                                                                                                                      As of December 31, 2014                                   As of December 31, 2013
                                                                                                                  Impact on Annual Earnings If:                             Impact on Annual Earnings If:
                                                                                                                                              Funding                                                   Funding
                                                                                                                  Interest Rates:              Indices                      Interest Rates:              Indices
                                                                                                            Increase           Increase       Increase                Increase           Increase       Increase
                                                                                                           100 Basis          300 Basis       25 Basis               100 Basis          300 Basis       25 Basis
(Dollars in millions, except per share amounts)                                                              Points             Points        Points(1)                Points             Points        Points(1)
Effect on Earnings:
Change in pre-tax net income before unrealized gains (losses) on
   derivative and hedging activities                                                                       $    (28)             $   (28)         $ (319)            $      9             $    93        $ (326)
Unrealized gains (losses) on derivative and hedging activities                                                  143                  154               3                  256                 427             1
Increase in net income before taxes                                                                        $    115              $   126          $ (317)            $    265             $   520        $ (325)
Increase in diluted earnings per common share(2)                                                           $     .28             $    .31         $ (.77)            $     .59            $ 1.16         $ (.72)
(1)   If an asset is not funded with the same index/frequency reset of the asset then it is assumed the funding index increases 25 basis points while holding the asset index constant.
(2)   Calculated based on “increase in net income before taxes.”

                                                                                                                                              At December 31, 2014
                                                                                                                                                           Interest Rates:
                                                                                                                                     Change from                                          Change from
                                                                                                                                      Increase of                                          Increase of
                                                                                                                                       100 Basis                                            300 Basis
                                                                                                                                        Points                                               Points
(Dollars in millions)                                                                           Fair Value                   $                       %                            $                      %
Effect on Fair Values
Assets
   FFELP Loans                                                                                 $104,419                $      (486)                        —%               $   (977)                        (1)%
   Private Education Loans                                                                       29,433                         —                          —                      —                          —
   Other earning assets                                                                           6,002                         —                          —                      —                          —
   Other assets                                                                                   6,033                       (236)                        (4)                  (317)                        (5)
   Total assets gain/(loss)                                                                    $145,887                $      (722)                        —%               $ (1,294)                        (1)%
Liabilities
   Interest-bearing liabilities                                                                $136,862                $      (781)                        (1)%             $ (2,164)                        (2)%
   Other liabilities                                                                              2,625                         85                          3                    822                         31
   Total liabilities (gain)/loss                                                               $139,487                $      (696)                        —%               $ (1,342)                        (1)%

                                                                                                          105
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 218 of 1145 PageID #: 5004

Table of Contents

                                                                                                             At December 31, 2013
                                                                                                                          Interest Rates:
                                                                                                    Change from                                 Change from
                                                                                                     Increase of                                 Increase of
                                                                                                      100 Basis                                   300 Basis
                                                                                                       Points                                      Points
(Dollars in millions)                                                    Fair Value             $                  %                        $                  %
Effect on Fair Values
Assets
   FFELP Loans                                                           $104,481          $ (566)                     (1)%           $ (1,126)                    (1)%
   Private Education Loans                                                 37,485              —                       —                    —                      —
   Other earning assets                                                     9,732              —                       —                    (1)                    —
   Other assets                                                             7,711            (278)                     (4)                (435)                    (6)
   Total assets gain/(loss)                                              $159,409          $ (844)                     (1)%           $ (1,562)                    (1)%
Liabilities
   Interest-bearing liabilities                                          $147,385          $ (859)                     (1)%           $ (2,393)                    (2)%
   Other liabilities                                                        3,458              58                       2                  805                     23
   Total liabilities (gain)/loss                                         $150,843          $ (801)                     (1)%           $ (1,588)                    (1)%

      A primary objective in our funding is to minimize our sensitivity to changing interest rates by generally funding our floating rate student loan
portfolio with floating rate debt. However, due to the ability of some FFELP loans to earn Floor Income, we can have a fixed versus floating mismatch in
funding if the student loan earns at the fixed borrower rate and the funding remains floating. In addition, we can have a mismatch in the index (including the
frequency of reset) of floating rate debt versus floating rate assets.

      During the years ended December 31, 2014 and 2013, certain FFELP Loans were earning Floor Income and we locked in a portion of that Floor Income
through the use of Floor Income Contracts. The result of these hedging transactions was to convert a portion of the fixed rate nature of student loans to
variable rate, and to fix the relative spread between the student loan asset rate and the variable rate liability.

       In the preceding tables, under the scenario where interest rates increase 100 and 300 basis points, the change in pre-tax net income before the
unrealized gains (losses) on derivative and hedging activities is primarily due to the impact of (i) our unhedged loans being in a fixed-rate mode due to Floor
Income, while being funded with variable debt in low interest rate environments; and (ii) a portion of our variable assets being funded with fixed rate
liabilities and equity. Item (i) will generally cause income to decrease when interest rates increase from a low interest rate environment, whereas item (ii) will
generally offset this decrease.

      Under the scenario in the tables above labeled “Impact on Annual Earnings If: Funding Indices Increase 25 Basis Points,” the main driver of the
decrease in pre-tax income before unrealized gains (losses) on derivative and hedging activities in both the December 31, 2014 and 2013 analyses is
primarily the result of one-month LIBOR-indexed FFELP Loans being funded with three-month LIBOR and other non-discrete indexed liabilities. See “Asset
and Liability Funding Gap” of this Item 7A. for a further discussion. Increasing the spread between indices will also impact the unrealized gains (losses) on
derivative and hedging activities as it relates to basis swaps that hedge the mismatch between the asset and funding indices.

      In addition to interest rate risk addressed in the preceding tables, we are also exposed to risks related to foreign currency exchange rates. Foreign
currency exchange risk is primarily the result of foreign currency denominated debt issued by us. When we issue foreign denominated corporate unsecured
and securitization debt, our policy is to use cross currency interest rate swaps to swap all foreign currency denominated debt payments (fixed and floating) to
U.S. dollar LIBOR using a fixed exchange rate. In the tables above, there would be an immaterial impact on earnings if exchange rates were to decrease or
increase, due to the terms of the hedging instrument and hedged items matching. The balance sheet interest bearing liabilities would be affected by a change
in exchange rates; however, the change would be materially offset by the cross currency interest rate

                                                                               106
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 219 of 1145 PageID #: 5005

Table of Contents


swaps in other assets or other liabilities. In the current economic environment, volatility in the spread between spot and forward foreign exchange rates has
resulted in material mark-to-market impacts to current-period earnings which have not been factored into the above analysis. The earnings impact is noncash,
and at maturity of the instruments the cumulative mark-to-market impact will be zero.

Asset and Liability Funding Gap

       The tables below present our assets and liabilities (funding) arranged by underlying indices as of December 31, 2014. In the following GAAP
presentation, the funding gap only includes derivatives that qualify as effective hedges (those derivatives which are reflected in net interest margin, as
opposed to those reflected in the “gains (losses) on derivatives and hedging activities, net” line on the consolidated statements of income). The difference
between the asset and the funding is the funding gap for the specified index. This represents our exposure to interest rate risk in the form of basis risk and
repricing risk, which is the risk that the different indices may reset at different frequencies or may not move in the same direction or at the same magnitude.

       Management analyzes interest rate risk and in doing so includes all derivatives that are economically hedging our debt whether they qualify as
effective hedges or not (“Core Earnings” basis). Accordingly, we are also presenting the asset and liability funding gap on a “Core Earnings” basis in the
table that follows the GAAP presentation.

      GAAP-Basis

                                                                                                            Frequency of
            Index                                                                                             Variable                                                              Funding
            (Dollars in billions)                                                                              Resets                     Assets(1)            Funding(2)             Gap
            3-month Treasury bill                                                                          weekly                         $  5.1               $    —               $  5.1
            Prime                                                                                          annual                             .5                    —                   .5
            Prime                                                                                         quarterly                          3.5                    —                  3.5
            Prime                                                                                         monthly                           17.4                    —                 17.4
            Prime                                                                                           daily                             —                     .1                 (.1)
            PLUS Index                                                                                     annual                             .3                    —                   .3
            3-month LIBOR                                                                                 quarterly                           —                   75.1               (75.1)
            1-month LIBOR                                                                                 monthly                            9.2                  38.5               (29.3)
            1-month LIBOR daily                                                                             daily                           98.3                    —                 98.3
            CMT/CPI Index                                                                             monthly/quarterly                       —                     .6                 (.6)
            Non-Discrete reset (3)                                                                        monthly                             —                   18.0               (18.0)
            Non-Discrete reset (4)                                                                      daily/weekly                         6.0                    .9                 5.1
            Fixed Rate(5)                                                                                                                    6.1                  13.2                (7.1)
            Total                                                                                                                         $146.4               $ 146.4              $ —
                (1)   FFELP Loans of $44.4 billion ($40.3 billion LIBOR index and $4.1 billion Treasury bill index) are currently earning a fixed rate of interest as a result of
                      the low interest rate environment.
                (2)   Funding (by index) includes all derivatives that qualify as hedges.
                (3)   Funding consists of auction rate ABS and FFELP and Private Education Loan-other facilities.
                (4)   Assets include restricted and unrestricted cash equivalents and other overnight type instruments. Funding includes the obligation to return cash collateral
                      held related to derivatives exposures.
                (5)   Assets include receivables and other assets (including goodwill and acquired intangibles). Funding includes other liabilities and stockholders’ equity.

       The “Funding Gaps” in the above table are primarily interest rate mismatches in short-term indices between our assets and liabilities. We address this
issue typically through the use of basis swaps that typically convert quarterly reset three-month LIBOR to other indices that are more correlated to our asset
indices. These basis swaps do not qualify as effective hedges and as a result the effect on the funding index is not included in our interest margin and is
therefore excluded from the GAAP presentation.

                                                                                                   107
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 220 of 1145 PageID #: 5006

Table of Contents


      “Core Earnings” Basis
                                                                                                           Frequency of
            Index                                                                                            Variable                                                               Funding
            (Dollars in billions)                                                                             Resets                   Assets(1)              Funding(2)              Gap
            3-month Treasury bill                                                                           weekly                     $  5.1                 $    —                $  5.1
            Prime                                                                                           annual                         .5                      —                    .5
            Prime                                                                                          quarterly                      3.5                      —                   3.5
            Prime                                                                                          monthly                       17.4                     1.5                 15.9
            Prime                                                                                            daily                         —                       .1                  (.1)
            PLUS Index                                                                                      annual                         .3                      —                    .3
            3-month LIBOR                                                                                  quarterly                       —                     74.9                (74.9)
            1-month LIBOR                                                                                  monthly                        9.2                    39.9                (30.7)
            1-month LIBOR                                                                                    daily                       98.3                      —                  98.3
            Non-Discrete reset (3)                                                                         monthly                         —                     18.0                (18.0)
            Non-Discrete reset (4)                                                                       daily/weekly                     6.0                      .9                  5.1
            Fixed Rate(5)                                                                                                                 4.9                     9.9                 (5.0)
            Total                                                                                                                      $145.2                 $ 145.2               $ —
                (1)   FFELP Loans of $17.2 billion ($15.4 billion LIBOR index and $1.8 billion Treasury bill index) are currently earning a fixed rate of interest as a result of
                      the low interest rate environment.
                (2)   Funding (by index) includes all derivatives that management considers economic hedges of interest rate risk and reflects how we internally manage our
                      interest rate exposure.
                (3)   Funding consists of auction rate ABS and FFELP and Private Education Loan-other facilities.
                (4)   Assets include restricted and unrestricted cash equivalents and other overnight type instruments. Funding includes the obligation to return cash collateral
                      held related to derivatives exposures.
                (5)   Assets include receivables and other assets (including goodwill and acquired intangibles). Funding includes other liabilities and stockholders’ equity.

       We use interest rate swaps and other derivatives to achieve our risk management objectives. Our asset liability management strategy is to match assets
with debt (in combination with derivatives) that have the same underlying index and reset frequency or, when economical, have interest rate characteristics
that we believe are highly correlated. The use of funding with index types and reset frequencies that are different from our assets exposes us to interest rate
risk in the form of basis and repricing risk. This could result in our cost of funds not moving in the same direction or with the same magnitude as the yield on
our assets. While we believe this risk is low, as all of these indices are short-term with rate movements that are highly correlated over a long period of time,
market disruptions (which have occurred in recent years) can lead to a temporary divergence between indices resulting in a negative impact to our earnings.

Weighted Average Life

      The following table reflects the weighted average life for our earning assets and liabilities at December 31, 2014.
                                                                                                                                                         Weighted Average
                            (Averages in Years)                                                                                                                Life
                            Earning assets
                            Student loans                                                                                                                               7.2
                            Other loans                                                                                                                                 7.7
                            Cash and investments                                                                                                                         .1
                            Total earning assets                                                                                                                        6.9
                            Borrowings
                            Short-term borrowings                                                                                                                        .4
                            Long-term borrowings                                                                                                                        6.0
                            Total borrowings                                                                                                                            5.9

                                                                                                   108
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 221 of 1145 PageID #: 5007

Table of Contents


Item 8.      Financial Statements and Supplementary Data

      Reference is made to the financial statements listed under the heading “(a) 1.A. Financial Statements” of Item 15 hereof, which financial statements are
incorporated by reference in response to this Item 8.

Item 9.      Changes in and Disagreements with Accountants on Accounting and Financial Disclosure

      Nothing to report.

Item 9A.        Controls and Procedures

Disclosure Controls and Procedures

      Our management, with the participation of our principal executive and principal financial officers, evaluated the effectiveness of our disclosure
controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) as of
December 31, 2014. Based on this evaluation, our chief principal executive and principal financial officers concluded that, as of December 31, 2014, our
disclosure controls and procedures were effective to ensure that information required to be disclosed by us in the reports that we file or submit under the
Exchange Act is (a) recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (b) accumulated and
communicated to our management, including our chief principal executive and principal financial officers as appropriate, to allow timely decisions regarding
required disclosure.

Management’s Report on Internal Control over Financial Reporting

       Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f) under
the Exchange Act). Under the supervision and with the participation of our management, including our Principal Executive Officer and Principal Financial
Officer, we assessed the effectiveness of our internal control over financial reporting as of December 31, 2014. In making this assessment, our management
used the criteria established in Internal Control — Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway
Commission (“COSO”). Based on our assessment and those criteria, management concluded that, as of December 31, 2014, our internal control over financial
reporting is effective.

      KPMG LLP, an independent registered public accounting firm, audited the effectiveness of the Company’s internal control over financial reporting as
of December 31, 2014, as stated in their report which appears below.

      Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any
evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree
of compliance with the policies or procedures may deteriorate.

       No change in our internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) occurred during the
fiscal quarter ended December 31, 2014 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting.

Item 9B.        Other Information

      Nothing to report.

                                                                               109
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 222 of 1145 PageID #: 5008

Table of Contents


                                                                        PART III.

Item 10.       Directors, Executive Officers and Corporate Governance

      The information contained in the 2015 Proxy Statement, including information appearing in the sections titled “Proposal 1 — Election of Directors,”
“Executive Officers,” “Other Matters — Section 16(a) Beneficial Ownership Reporting Compliance” and “Corporate Governance” in the 2015 Proxy
Statement, is incorporated herein by reference.

Item 11.       Executive Compensation

      The information contained in the 2015 Proxy Statement, including information appearing in the sections titled “Executive Compensation” and
“Director Compensation” in the 2015 Proxy Statement, is incorporated herein by reference.

Item 12.       Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters

      The information contained in the 2015 Proxy Statement, including information appearing in the sections titled “Equity Compensation Plan
Information,” “Ownership of Common Stock” and “Ownership of Common Stock by Directors and Executive Officers” in the 2015 Proxy Statement, is
incorporated herein by reference.

Item 13.       Certain Relationships and Related Transactions, and Director Independence

      The information contained in the 2015 Proxy Statement, including information appearing under “Other Matters — Certain Relationships and
Transactions” and “Corporate Governance” in the 2015 Proxy Statement, is incorporated herein by reference.

Item 14.       Principal Accounting Fees and Services

      The information contained in the 2015 Proxy Statement, including information appearing under “Independent Registered Public Accounting Firm” in
the 2015 Proxy Statement, is incorporated herein by reference.

                                                                           110
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 223 of 1145 PageID #: 5009

Table of Contents


                                                                          PART IV.

Item 15.       Exhibits, Financial Statement Schedules

(a) 1. Financial Statements

      A. The following consolidated financial statements of Navient Corporation and the Report of the Independent Registered Public Accounting Firm
      thereon are included in Item 8 above:

            Report of Independent Registered Public Accounting Firm                                                                          F-2
            Report of Independent Registered Public Accounting Firm                                                                          F-3
            Consolidated Balance Sheets as of December 31, 2014 and 2013                                                                     F-4
            Consolidated Statements of Income for the years ended December 31, 2014, 2013 and 2012                                           F-5
            Consolidated Statements of Comprehensive Income for the years ended December 31, 2014, 2013 and 2012                             F-6
            Consolidated Statements of Changes in Stockholders’ Equity for the years ended December 31, 2012, 2013 and 2014                  F-7
            Consolidated Statements of Cash Flows for the years ended December 31, 2014, 2013 and 2012                                      F-10
            Notes to Consolidated Financial Statements                                                                                      F-11

      2. Financial Statement Schedules

      All schedules are omitted because they are not applicable or the required information is shown in the consolidated financial statements or notes
      thereto.

      3. Exhibits

      The exhibits listed in the accompanying index to exhibits are filed or incorporated by reference as part of this Annual Report on Form 10-K.

      We will furnish at cost a copy of any exhibit filed with or incorporated by reference into this Annual Report on Form 10-K. Oral or written requests for
      copies of any exhibits should be directed to the Secretary.

                                                                             111
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 224 of 1145 PageID #: 5010

Table of Contents


         4. Appendices

         Appendix A — Federal Family Education Loan Program

(b) Exhibits

 2.1             The Agreement and Plan of Merger, dated as of October 16, 2014, between Navient Corporation and Navient, LLC (incorporated by reference
                 to Exhibit 2.1 to Navient Corporation’s Current Report on Form 8-K filed on October 17, 2014).
 3.1             Amended and Restated Certificate of Incorporation of Navient Corporation (incorporated by reference to Exhibit 3.1 of Amendment No. 3 to
                 Navient Corporation’s Registration Statement on Form 10 (File No. 001-36228) filed on March 27, 2014).
 3.2             Amended and Restated By-Laws of Navient Corporation (incorporated by reference to Exhibit 3.2 of Amendment No. 3 to Navient
                 Corporation’s Registration Statement on Form 10 (File No. 001-36228) filed on March 27, 2014).
 4.1             The Second Supplemental Indenture, dated as of October 16, 2014, between Navient Corporation and Deutsche Trust Company Limited, as
                 trustee (incorporated by reference to Exhibit 4.1 to Navient Corporation’s Current Report on Form 8-K filed on October 17, 2014).
 4.2             The Eighth Supplemental Indenture, dated as of October 16, 2014, between Navient Corporation and The Bank of New York Mellon, as
                 trustee (incorporated by reference to Exhibit 4.2 to Navient Corporation’s Current Report on Form 8-K filed on October 17, 2014).
10.1 †           Navient Corporation Executive Severance Plan of Senior Officers (incorporated by reference to Exhibit 10.1 to Navient Corporation’s Current
                 Report on Form 8-K filed on August 19, 2014).
10.2†            Navient Corporation Change in Control Severance Plan of Senior Officers (incorporated by reference to Exhibit 10.2 to Navient
                 Corporation’s Current Report on Form 8-K filed on August 19, 2014).
10.3†            Navient Deferred Compensation Plan, as amended and restated effective January 1, 2015 (incorporated by reference to Exhibit 10.1 to
                 Navient Corporation’s Current Report on Form 8-K filed on December 23, 2014).
10.4†            Navient Supplemental 401(k) Savings Plan (incorporated by reference to Exhibit 4.3 of the Company’s Registration Statement on Form S-8
                 (File No. 333-195536) filed on April 28, 2014).
10.5†            Navient Deferred Compensation Plan for Key Employees (incorporated by reference to Exhibit 4.3 of the Company’s Registration Statement
                 on Form S-8 (File No. 333-195539) filed on April 28, 2014).
10.6†*           Navient Deferred Compensation Plan for Directors, as amended and restated effective November 1, 2014.
10.7†            Navient Deferred Compensation Plan for Directors (incorporated by reference to Exhibit 4.3 of the Company’s Registration Statement on
                 Form S-8 (File No. 333-195538) filed on April 28, 2014).
10.8†            Navient Corporation 2014 Omnibus Incentive Plan (incorporated by reference to Exhibit 4.3 of the Company’s Registration Statement on
                 Form S-8 (File No. 333-195529) filed on April 28, 2014).
10.9†            Navient Employee Stock Purchase Plan (incorporated by reference to Exhibit 4.3 of the Company’s Registration Statement on Form S-8 (File
                 No. 333-195533) filed on April 28, 2014).
10.10†           Form of Navient Corporation 2014 Omnibus Incentive Plan, Restricted Stock Unit Term Sheet — 2012 PSU Conversion (incorporated by
                 reference to Exhibit 10.9 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
10.11†           Form of Navient Corporation 2014 Omnibus Incentive Plan, Restricted Stock Unit Term Sheet — 2013 PSU Conversion (incorporated by
                 reference to Exhibit 10.10 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).

                                                                            112
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 225 of 1145 PageID #: 5011

Table of Contents


10.12†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Restricted Stock Unit Term Sheet — 2014 (incorporated by reference to Exhibit
               10.11 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
10.13†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Bonus Restricted Stock Unit Term Sheet (Two-Year Restriction) — 2014
               (incorporated by reference to Exhibit 10.12 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
10.14†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Bonus Restricted Stock Unit Term Sheet (Three-Year Restriction) — 2014
               (incorporated by reference to Exhibit 10.13 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
10.15†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Stock Option Agreement, Net Settled Options—2014 (incorporated by reference
               to Exhibit 10.14 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
10.16†         Navient Corporation 2014 Omnibus Incentive Plan, Restricted Stock Unit Term Sheet for John F. Remondi — 2013 (incorporated by
               reference to Exhibit 10.15 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
10.17†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Restricted Stock Unit Term Sheet — 2013 (incorporated by reference to Exhibit
               10.16 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
10.18†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Stock Option Agreement, Net Settled Options — 2013 (incorporated by reference
               to Exhibit 10.17 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
10.19†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Restricted Stock Unit Term Sheet — 2012 (incorporated by reference to Exhibit
               10.18 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
10.20†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Bonus Restricted Stock Unit Term Sheet (Two-Year Restriction) — 2012
               (incorporated by reference to Exhibit 10.19 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
10.21†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Bonus Restricted Stock Unit Term Sheet (Three-Year Restriction) — 2012
               (incorporated by reference to Exhibit 10.20 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
10.22†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Stock Option Agreement, Net Settled Options — 2012 (incorporated by reference
               to Exhibit 10.21 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
10.23†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Stock Option Agreement, Net Settled Options — 2011 (incorporated by reference
               to Exhibit 10.22 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
10.24†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Stock Option Agreement, Net Settled Options — 2010 (incorporated by reference
               to Exhibit 10.23 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
10.25†         Navient Corporation 2014 Omnibus Incentive Plan, Stock Option Agreement for John M. Kane — 2008 (incorporated by reference to Exhibit
               10.24 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
10.26†         Navient Corporation 2014 Omnibus Incentive Plan, Stock Option Agreement for Timothy J. Hynes — 2008 (incorporated by reference to
               Exhibit 10.25 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).

                                                                         113
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 226 of 1145 PageID #: 5012

Table of Contents


10.27†          Navient Corporation 2014 Omnibus Incentive Plan, Stock Option Notice for John F. Remondi — 2008 (incorporated by reference to Exhibit
                10.26 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
10.28†          Navient Corporation 2014 Omnibus Incentive Plan, Additional Stock Option Notice for John F. Remondi — 2008 (incorporated by
                reference to Exhibit 10.27 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
10.29†          Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Award Agreement — 2014 (incorporated by
                reference to Exhibit 10.28 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
10.30†          Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Option Agreement — 2013 (incorporated by
                reference to Exhibit 10.29 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
 10.31†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Option Agreement — 2012 (incorporated by
                reference to Exhibit 10.30 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
 10.32†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Option Agreement — 2011 (incorporated by
                reference to Exhibit 10.31 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
 10.33†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Option Agreement — 2010 (incorporated by
                reference to Exhibit 10.32 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
 10.34†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Option Agreement — 2009 (incorporated by
                reference to Exhibit 10.33 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
 10.35†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Option Agreement — 2008 (incorporated by
                reference to Exhibit 10.34 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
 10.36†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Option Agreement — 2007 (incorporated by
                reference to Exhibit 10.35 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
 10.37†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Option Agreement — 2006 (incorporated by
                reference to Exhibit 10.36 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
 10.38†         Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Option Agreement — 2005 (incorporated by
                reference to Exhibit 10.37 of the Company’s Quarterly Report on Form 10-Q filed on August 1, 2014).
 12.1*          Computation of Ratio of Earnings to Fixed Charges and Preferred Stock Dividends.
 21.1*          List of Subsidiaries.
 23.1*          Consent of KPMG LLP
 31.1*          Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2003.
 31.2*          Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2003.
 32.1*          Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2003.
 32.2*          Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2003.

                                                                          114
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 227 of 1145 PageID #: 5013

Table of Contents


101.INS                XBRL Instance Document.
101.SCH                XBRL Taxonomy Extension Schema Document.
101.CAL                XBRL Taxonomy Extension Calculation Linkbase Document.
101.DEF                XBRL Taxonomy Extension Definition Linkbase Document.
101.LAB                XBRL Taxonomy Extension Label Linkbase Document.
101.PRE                XBRL Taxonomy Extension Presentation Linkbase Document.
†   Management Contract or Compensatory Plan or Arrangement
*   Filed herewith

                                                                          115
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 228 of 1145 PageID #: 5014

Table of Contents


                                                                       SIGNATURES

      Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to
be signed on its behalf by the undersigned hereunto duly authorized.

Dated: February 27, 2015

                                                                                              NAVIENT CORPORATION

                                                                                              By:                    / S/ JOHN F. R EMONDI
                                                                                                                         John F. Remondi
                                                                                                             President and Chief Executive Officer

       Pursuant to the requirement of the Securities Exchange Act of 1934, as amended, this report has been signed below by the following persons on behalf
of the Registrant and in the capacities and on the dates indicated.

                            Signature                                                       Title                                            Date

                     / S/ JOHN F. R EMONDI                                 President, Chief Executive Officer and                     February 27, 2015
                         John F. Remondi                                   Director (Principal Executive Officer)
                    / S/ SOMSAK C HIVAVIBUL                                        Chief Financial Officer                            February 27, 2015
                         Somsak Chivavibul                              (Principal Financial and Accounting Officer)
             / S/ WILLIAM M. DIEFENDERFER, III                               Chairman of the Board of Directors                       February 27, 2015
                  William M. Diefenderfer, III
                     / S/ JOHN K. ADAMS, JR.                                              Director                                    February 27, 2015
                         John K. Adams, Jr.
                     / S/ ANN TORRE B ATES                                                Director                                    February 27, 2015
                          Ann Torre Bates
                / S/ ANNA ESCOBEDO C ABRAL                                                Director                                    February 27, 2015
                     Anna Escobedo Cabral
                / S/ DIANE SUITT GILLELAND                                                Director                                    February 27, 2015
                     Diane Suitt Gilleland
                 / S/ KATHERINE A. LEHMAN                                                 Director                                    February 27, 2015
                      Katherine A. Lehman
                      / S/ LINDA A. M ILLS                                                Director                                    February 27, 2015
                          Linda A. Mills
                     / S/ B ARRY A. M UNITZ                                               Director                                    February 27, 2015
                          Barry A. Munitz
                     / S/ STEVEN L. SHAPIRO                                               Director                                    February 27, 2015
                         Steven L. Shapiro
                     / S/ JANE J. THOMPSON                                                Director                                    February 27, 2015
                         Jane J. Thompson
                      / S/ LAURA S. UNGER                                                 Director                                    February 27, 2015
                           Laura S. Unger
                    / S/ B ARRY L. WILLIAMS                                               Director                                    February 27, 2015
                         Barry L. Williams

                                                                            116
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 229 of 1145 PageID #: 5015

Table of Contents


                                                  CONSOLIDATED FINANCIAL STATEMENTS
                                                               INDEX

                                                                                      Page
Report of Independent Registered Public Accounting Firm                                F-2
Report of Independent Registered Public Accounting Firm                                F-3
Consolidated Balance Sheets                                                            F-4
Consolidated Statements of Income                                                      F-5
Consolidated Statements of Comprehensive Income                                        F-6
Consolidated Statements of Changes in Stockholders’ Equity                             F-7
Consolidated Statements of Cash Flows                                                 F-10
Notes to Consolidated Financial Statements                                            F-11

                                                                 F-1
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 230 of 1145 PageID #: 5016

Table of Contents


                                      REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

The Board of Directors and Stockholders
Navient Corporation:

We have audited Navient Corporation and subsidiaries’ (the Company) internal control over financial reporting as of December 31, 2014, based on criteria
established in Internal Control – Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).
The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of
internal control over financial reporting, included in the accompanying Management’s Report on Internal Control over Financial Reporting. Our
responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit.

We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that
we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material
respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and
testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other
procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion.

A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control
over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly
reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being
made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or
timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements.

Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of
effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance
with the policies or procedures may deteriorate.

In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2014, based on criteria
established in Internal Control – Integrated Framework (1992) issued by COSO.

We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets
of the Company as of December 31, 2014 and 2013, and the related consolidated statements of income, comprehensive income, change in stockholders’
equity, and cash flows for each of the years in the three-year period ended December 31, 2014, and our report dated February 27, 2015 expressed an
unqualified opinion on those consolidated financial statements.

                                                                        /s/ KPMG LLP

McLean, Virginia
February 27, 2015

                                                                              F-2
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 231 of 1145 PageID #: 5017

Table of Contents


                                      REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

The Board of Directors and Stockholders
Navient Corporation:

We have audited the accompanying consolidated balance sheets of Navient Corporation and subsidiaries (the Company) as of December 31, 2014 and 2013,
and the related consolidated statements of income, comprehensive income, changes in stockholders’ equity, and cash flows for each of the years in the
three-year period ended December 31, 2014. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility
is to express an opinion on these consolidated financial statements based on our audits.

We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that
we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes
examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting
principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits
provide a reasonable basis for our opinion.

In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of
December 31, 2014 and 2013, and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2014, in
conformity with U.S. generally accepted accounting principles.

We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control
over financial reporting as of December 31, 2014, based on criteria established in Internal Control – Integrated Framework (1992) issued by the Committee
of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated February 27, 2015 expressed an unqualified opinion on the
effectiveness of the Company’s internal control over financial reporting.

                                                                        /s/ KPMG LLP
McLean, Virginia
February 27, 2015

                                                                              F-3
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 232 of 1145 PageID #: 5018

Table of Contents


                                                                                     NAVIENT CORPORATION

                                                                             CONSOLIDATED BALANCE SHEETS
                                                                             (In millions, except per share amounts)
                                                                                                                                                               December 31,    December 31,
                                                                                                                                                                   2014            2013
Assets
FFELP Loans (net of allowance for losses of $93 and $119, respectively)                                                                                        $    104,521    $    104,588
Private Education Loans (net of allowance for losses of $1,916 and $2,097, respectively)                                                                             29,796          37,512
Investments
    Available-for-sale                                                                                                                                                   6             109
    Other                                                                                                                                                              627             783
Total investments                                                                                                                                                       633             892
Cash and cash equivalents                                                                                                                                             1,443           5,190
Restricted cash and investments                                                                                                                                       3,926           3,650
Goodwill and acquired intangible assets, net                                                                                                                            369             424
Other assets                                                                                                                                                          5,664           7,287
Total assets                                                                                                                                                   $    146,352    $    159,543
Liabilities
Short-term borrowings                                                                                                                                          $      2,663    $     13,795
Long-term borrowings                                                                                                                                                136,866         136,648
Other liabilities                                                                                                                                                     2,625           3,458
Total liabilities                                                                                                                                                   142,154         153,901
Commitments and contingencies
Equity
Preferred stock, par value $.20 per share, 20 million shares authorized
    Series A: 0 million and 3.3 million shares issued, respectively, at stated value of $50 per share                                                                    —              165
    Series B: 0 million and 4 million shares issued, respectively, at stated value of $100 per share                                                                     —              400
Common stock, par value $0.01 and $.20 per share, respectively; 1.125 billion shares authorized: 426 million and 545 million shares issued, respectively                  4             109
Additional paid-in capital                                                                                                                                            2,893           4,399
Accumulated other comprehensive income (net of tax expense of $5 and $7, respectively)                                                                                    9              13
Retained earnings                                                                                                                                                     1,724           2,584
Total Navient Corporation stockholders’ equity before treasury stock                                                                                                  4,630           7,670
Less: Common stock held in treasury at cost: 24 million and 116 million shares, respectively                                                                           (432)         (2,033)
Total Navient Corporation stockholders’ equity                                                                                                                        4,198           5,637
Noncontrolling interest                                                                                                                                                  —                5
Total equity                                                                                                                                                          4,198           5,642
Total liabilities and equity                                                                                                                                   $    146,352    $    159,543


Supplemental information — assets and liabilities of consolidated variable interest entities:
                                                                                                                                                           December 31,        December 31,
                                                                                                                                                               2014                2013
FFELP Loans                                                                                                                                                $    100,367        $     99,254
Private Education Loans                                                                                                                                          24,418              25,530
Restricted cash and investments                                                                                                                                   3,733               3,395
Other assets                                                                                                                                                      1,230               2,322
Short-term borrowings                                                                                                                                               653               3,655
Long-term borrowings                                                                                                                                            117,678             115,538
Net assets of consolidated variable interest entities                                                                                                      $       11,417      $     11,308


                                                               See accompanying notes to consolidated financial statements.

                                                                                                      F-4
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 233 of 1145 PageID #: 5019

Table of Contents


                                                                                 NAVIENT CORPORATION

                                                                       CONSOLIDATED STATEMENTS OF INCOME
                                                                          (In millions, except per share amounts)

                                                                                                                                    Years Ended December 31,
                                                                                                                                   2014      2013        2012
Interest income:
    FFELP Loans                                                                                                                $ 2,556      $ 2,822      $ 3,251
    Private Education Loans                                                                                                      2,156        2,527        2,481
    Other loans                                                                                                                      9           11           16
    Cash and investments                                                                                                             9           17           21
Total interest income                                                                                                              4,730        5,377        5,769
Total interest expense                                                                                                             2,063        2,210        2,561
Net interest income                                                                                                                2,667        3,167        3,208
Less: provisions for loan losses                                                                                                     628          839        1,080
Net interest income after provisions for loan losses                                                                               2,039        2,328        2,128
Other income (loss):
   Gains on sales of loans and investments                                                                                            —           302           —
   Gains (losses) on derivative and hedging activities, net                                                                          139         (268)        (628)
   Servicing revenue                                                                                                                 298          290          279
   Asset recovery revenue                                                                                                            388          420          356
   Gains on debt repurchases                                                                                                          —            42          145
   Other                                                                                                                              82          100           92
Total other income                                                                                                                   907         886          244
Expenses:
   Salaries and benefits                                                                                                             458         504          457
   Other operating expenses                                                                                                          529         538          440
    Total operating expenses                                                                                                         987        1,042         897
    Goodwill and acquired intangible asset impairment and amortization expense                                                         9           13          27
    Restructuring and other reorganization expenses                                                                                  113           72          11
Total expenses                                                                                                                     1,109        1,127         935
Income from continuing operations, before income tax expense                                                                       1,837        2,087        1,437
Income tax expense                                                                                                                   688          776          498
Net income from continuing operations                                                                                              1,149        1,311         939
Income (loss) from discontinued operations, net of tax expense (benefit)                                                              —           106          (2)
Net income                                                                                                                         1,149        1,417         937
Less: net loss attributable to noncontrolling interest                                                                                —            (1)         (2)
Net income attributable to Navient Corporation                                                                                     1,149        1,418         939
Preferred stock dividends                                                                                                              6           20          20
Net income attributable to Navient Corporation common stock                                                                    $ 1,143      $ 1,398      $    919
Basic earnings per common share attributable to Navient Corporation:
Continuing operations                                                                                                          $ 2.74       $ 2.94       $ 1.93
Discontinued operations                                                                                                            —           .24           —
Total                                                                                                                          $ 2.74       $ 3.18       $ 1.93
Average common shares outstanding                                                                                                    417         440          476
Diluted earnings per common share attributable to Navient Corporation:
Continuing operations                                                                                                          $ 2.69       $ 2.89       $ 1.90
Discontinued operations                                                                                                            —           .23           —
Total                                                                                                                          $ 2.69       $ 3.12       $ 1.90
Average common and common equivalent shares outstanding                                                                              425         449          483
Dividends per common share attributable to Navient Corporation                                                                 $     .60    $     .60    $     .50


                                                                See accompanying notes to consolidated financial statements.

                                                                                            F-5
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 234 of 1145 PageID #: 5020

Table of Contents


                                                                NAVIENT CORPORATION

                                          CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME
                                                             (In millions)

                                                                                                                  Years Ended December 31,
                                                                                                                2014         2013       2012
Net income                                                                                                     $1,149     $1,417       $937
Other comprehensive income (loss):
  Unrealized gains (losses) on derivatives:
      Unrealized hedging gains (losses) on derivatives                                                            (11)        27        (11)
      Reclassification adjustments for derivative losses included in net income (interest expense)                  3          9         25
      Total unrealized gains (losses) on derivatives                                                               (8)        36         14
  Unrealized gains (losses) on investments                                                                          2         (6)        (1)
  Income tax (expense) benefit                                                                                      2        (11)        (5)
Other comprehensive income (loss), net of tax                                                                      (4)        19          8
Comprehensive income                                                                                            1,145      1,436        945
Less: comprehensive loss attributable to noncontrolling interest                                                   —          (1)        (2)
Total comprehensive income attributable to Navient Corporation                                                 $1,145     $1,437       $947




                                                See accompanying notes to consolidated financial statements.

                                                                             F-6
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 235 of 1145 PageID #: 5021

Table of Contents


                                                                                       NAVIENT CORPORATION

                                                CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY
                                                           (In millions, except share and per share amounts)

                                                Common Stock Shares                                                     Accumulated
                         Preferred                                                                       Additional        Other                                   Total
                          Stock                                                    Preferred   Common     Paid-In      Comprehensive Retained      Treasury    Stockholders’ Noncontrolling     Total
                          Shares       Issued        Treasury      Outstanding      Stock       Stock     Capital      Income (Loss) Earnings       Stock         Equity        Interest       Equity
Balance at
   December 31,
   2011               7,300,000      529,075,322    (20,323,997)   508,751,325     $     565   $   106   $    4,136    $         (14) $    770     $   (320) $        5,243    $         8     $ 5,251
Comprehensive
   income:
   Net income                —                  —           —               —             —         —           —                —         939          —               939              (2)      937
   Other
       comprehensive
       income, net of
       tax                   —                  —           —               —             —         —           —                 8         —           —                 8             —           8
Total comprehensive
    income                      —               —           —               —             —         —           —                —          —           —               947              (2)      945
Cash dividends:
    Common stock
         ($.50 per
         share)                 —               —           —               —             —         —           —                —         (237)        —              (237)            —        (237)
    Preferred stock,
         series A
         ($3.49 per
         share)                 —               —           —               —             —         —           —                —          (11)        —               (11)            —         (11)
    Preferred stock,
         series B
         ($2.22 per
         share)                 —               —           —               —             —         —           —                —           (9)        —                (9)            —           (9)
Dividend equivalent
    units related to
    employee stock-
    based
    compensation
    plans                       —               —           —               —             —         —           —                —           (1)        —                (1)            —           (1)
Issuance of common
    shares                      —      6,432,643            —         6,432,643           —          1          60               —          —           —                61             —          61
Tax benefit related to
    employee stock-
    based
    compensation
    plans                       —               —           —               —             —         —            (6)             —          —           —                (6)            —           (6)
Stock-based
    compensation
    expense                     —               —           —               —             —         —           47               —          —           —                47             —          47
Common stock
    repurchased                 —               —   (58,038,239)    (58,038,239)          —         —           —                —          —          (900)           (900)            —        (900)
Shares repurchased
    related to
    employee stock-
    based
    compensation
    plans                       —               —    (4,547,785)     (4,547,785)          —         —           —                —          —           (74)            (74)            —         (74)
Balance at
   December 31,
   2012                  7,300,000   535,507,965    (82,910,021)   452,597,944     $     565   $   107   $    4,237    $          (6) $   1,451    $ (1,294) $        5,060    $         6     $ 5,066


                                                             See accompanying notes to consolidated financial statements.

                                                                                                   F-7
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 236 of 1145 PageID #: 5022

Table of Contents


                                                                                    NAVIENT CORPORATION

                                                CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY
                                                           (In millions, except share and per share amounts)

                                                Common Stock Shares                                                 Accumulated
                         Preferred                                                                    Additional       Other                                   Total
                          Stock                                                 Preferred   Common     Paid-In     Comprehensive Retained      Treasury    Stockholders’ Noncontrolling     Total
                          Shares       Issued        Treasury       Outstanding  Stock       Stock     Capital     Income (Loss) Earnings       Stock         Equity        Interest       Equity
Balance at
   December 31,
   2012               7,300,000      535,507,965     (82,910,021) 452,597,944 $       565   $   107   $    4,237   $          (6) $   1,451    $ (1,294) $        5,060    $         6     $ 5,066
Comprehensive
   income:
   Net income                —                  —            —               —         —         —           —               —        1,418         —             1,418              (1)    1,417
   Other
       comprehensive
       income, net of
       tax                   —                  —            —               —         —         —           —               19         —           —                19             —          19
Total comprehensive
    income                      —               —            —               —         —         —           —               —          —           —             1,437              (1)    1,436
Cash dividends:
    Common stock
         ($.60 per
         share)                 —               —            —               —         —         —           —               —         (264)        —              (264)            —        (264)
    Preferred stock,
         series A
         ($3.49 per
         share)                 —               —            —               —         —         —           —               —          (12)        —               (12)            —         (12)
    Preferred stock,
         series B
         ($2.00 per
         share)                 —               —            —               —         —         —           —               —           (8)        —                (8)            —           (8)
Dividend equivalent
    units related to
    employee stock-
    based
    compensation
    plans                       —               —            —               —         —         —           —               —           (1)        —                (1)            —           (1)
Issuance of common
    shares                      —      9,702,976             —        9,702,976        —          2         105              —          —           —               107             —         107
Tax benefit related to
    employee stock-
    based
    compensation
    plans                       —               —            —               —         —         —           10              —          —           —                10             —          10
Stock-based
    compensation
    expense                     —               —            —               —         —         —           47              —          —           —                47             —          47
Common stock
    repurchased                 —               —    (26,987,043)    (26,987,043)      —         —           —               —          —          (600)           (600)            —        (600)
Shares repurchased
    related to
    employee stock-
    based
    compensation
    plans                       —               —     (6,365,002)     (6,365,002)      —         —           —               —          —          (139)           (139)            —        (139)
Balance at
   December 31,
   2013                  7,300,000   545,210,941    (116,262,066) 428,948,875 $       565   $   109   $    4,399   $         13   $   2,584    $ (2,033) $        5,637    $         5     $ 5,642


                                                              See accompanying notes to consolidated financial statements.

                                                                                                F-8
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 237 of 1145 PageID #: 5023

Table of Contents


                                                                                NAVIENT CORPORATION

                                           CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY
                                                      (In millions, except share and per share amounts)

                                                 Common Stock Shares                                           Accumulated
                         Preferred                                                                 Additional     Other                           Total
                          Stock                                                   Preferred Common  Paid-In   Comprehensive Retained Treasury Stockholders’ Noncontrolling Total
                          Shares        Issued         Treasury       Outstanding  Stock     Stock  Capital   Income (Loss) Earnings  Stock      Equity        Interest    Equity
Balance at December 31,
   2013                  7,300,000    545,210,941     (116,262,066) 428,948,875 $     565 $     109 $      4,399 $       13 $   2,584 $ (2,033) $     5,637 $           5 $ 5,642
Comprehensive income:
      Net income                —                —             —               —       —            —         —          —      1,149       —         1,149            —     1,149
      Other
           comprehensive
           loss, net of
           tax                  —                —             —               —       —            —         —           (4)      —        —             (4)          —         (4)
Total comprehensive
    income                          —           —              —               —       —            —         —          —         —        —         1,145            —     1,145
Cash dividends:
         Common stock
             ($.60 per
             share)                 —           —              —               —       —            —         —          —       (249)      —          (249)           —      (249)
         Preferred stock,
             series A
             ($1.74 per
             share)                 —           —              —               —       —            —         —          —          (4)     —             (4)          —         (4)
         Preferred stock,
             series B ($.98
             per share)             —           —              —               —       —            —         —          —          (2)     —             (2)          —         (2)
Dividend equivalent units
    related to employee
    stock-based
    compensation plans              —           —              —               —       —            —         —          —          (3)     —             (3)          —         (3)
Issuance of common
    shares                          —    7,389,962             —        7,389,962      —            (80)     138         —         —        —            58            —        58
Retirement of common
    stock in treasury               — (126,963,268)   126,963,268              —       —            (25)   (2,263)       —         —      2,288          —             —        —
Tax benefit related to
    employee stock-based
    compensation plans              —           —              —               —       —            —         15         —         —        —            15            —        15
Stock-based compensation
    expense                         —           —              —               —       —            —         39         —         —        —            39            —        39
Common stock
    repurchased                     —           —      (30,432,689)    (30,432,689)    —            —         —          —         —       (600)       (600)           —      (600)
Shares repurchased related
    to employee stock-
    based compensation
    plans                           —           —       (4,171,342)     (4,171,342)    —            —         —          —         —        (87)         (87)          —        (87)
Deconsolidation of
    subsidiary                      —           —              —               —       —            —         —          —         —        —            —             (5)       (5)
Distribution of consumer
    banking business        (7,300,000)         —              —               —      (565)         —        565         —      (1,751)     —         (1,751)          —     (1,751)
   Balance at
      December 31,
      2014                       —    425,637,635      (23,902,829) 401,734,806 $      — $           4 $   2,893 $        9 $   1,724 $    (432) $    4,198 $          — $ 4,198


                                                           See accompanying notes to consolidated financial statements.

                                                                                              F-9
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 238 of 1145 PageID #: 5024

Table of Contents


                                                                                        NAVIENT CORPORATION

                                                                         CONSOLIDATED STATEMENTS OF CASH FLOWS
                                                                                       (In millions)

                                                                                                                                          Years Ended December 31,
                                                                                                                                      2014          2013          2012
Operating activities
Net income                                                                                                                        $ 1,149         $ 1,417        $      937
Adjustments to reconcile net income to net cash provided by operating activities:
    (Income) loss from discontinued operations, net of tax                                                                                 —             (106)            2
    Gains on loans and investments, net                                                                                                    —             (302)           —
    Gains on debt repurchases, net                                                                                                         —              (42)         (145)
    Goodwill and acquired intangible assets impairment and amortization expense                                                             9              13            27
    Stock-based compensation expense                                                                                                       39              47            47
    Unrealized gains on derivative and hedging activities                                                                                (797)           (444)         (117)
    Provisions for loan losses                                                                                                            628             839         1,080
    (Increase) decrease in restricted cash — other                                                                                        (64)            (11)           10
    (Increase) decrease in accrued interest receivable                                                                                    (75)            (68)          361
    Decrease in accrued interest payable                                                                                                  (27)            (23)          (41)
    Decrease in other assets                                                                                                              853             625           437
    (Decrease) increase in other liabilities                                                                                              (51)            (87)           38
    Cash provided by operating activities — continuing operations                                                                      1,664           1,858          2,636
    Cash provided by operating activities — discontinued operations                                                                       —              142             —
Total net cash provided by operating activities                                                                                        1,664           2,000          2,636
Investing activities
   Student loans acquired and originated                                                                                              (13,803)         (4,555)        (6,663)
   Reduction of student loans:
        Installment payments, claims and other                                                                                        12,321          11,763         17,198
        Proceeds from sales of student loans                                                                                              —              768            531
   Other investing activities, net                                                                                                       123             144             41
   Purchases of available-for-sale securities                                                                                            (28)            (73)           (63)
   Proceeds from maturities of available-for-sale securities                                                                               4              38             71
   Purchases of other securities                                                                                                        (785)           (375)          (245)
   Proceeds from sales and maturities of other securities                                                                                800             381            206
   (Increase) decrease in restricted cash — variable interest entities                                                                  (285)          1,119            769
Total net cash (used in) provided by investing activities                                                                              (1,653)         9,210         11,845
Financing activities
   Distribution of consumer banking business                                                                                           (2,217)             —              —
   Borrowings collateralized by loans in trust — issued                                                                                 6,776           9,534         13,727
   Borrowings collateralized by loans in trust — repaid                                                                               (12,534)        (13,468)       (15,953)
   Asset-backed commercial paper conduits, net                                                                                          5,440           3,242           (323)
   ED Conduit Program Facility, net                                                                                                        —           (9,551)       (12,187)
   Other short-term borrowings issued                                                                                                      —               —              23
   Other short-term borrowings repaid                                                                                                      —               —            (307)
   Other long-term borrowings issued                                                                                                    1,817           5,154          4,713
   Other long-term borrowings repaid                                                                                                   (3,162)         (4,201)        (3,307)
   Other financing activities, net                                                                                                        251            (895)           272
   Retail and other deposits, net                                                                                                         726           1,149          1,124
   Common stock repurchased                                                                                                              (600)           (600)          (900)
   Common stock dividends paid                                                                                                           (249)           (264)          (237)
   Preferred stock dividends paid                                                                                                          (6)            (20)           (20)
    Net cash used in financing activities                                                                                              (3,758)         (9,920)       (13,375)
Net (decrease) increase in cash and cash equivalents                                                                                   (3,747)         1,290          1,106
Cash and cash equivalents at beginning of year                                                                                          5,190          3,900          2,794
Cash and cash equivalents at end of year                                                                                          $ 1,443         $ 5,190        $ 3,900
Cash disbursements made (refunds received) for:
   Interest                                                                                                                       $ 1,983         $ 2,163        $ 2,527
    Income taxes paid                                                                                                             $      484      $      636     $      569
    Income taxes received                                                                                                         $      (108)    $       (20)   $       (12)
Noncash activity:
   Investing activity — Student loans and other assets acquired                                                                   $       —       $       —      $      402
                            Student loans and other assets removed related to sale of Residual Interest in securitization
                                                                                                                                  $       —       $(11,802)      $       —
    Financing activity — Borrowings assumed in acquisition of student loans and other assets                                      $       —       $       —      $      425
                            Borrowings removed related to sale of Residual Interest in securitization                             $       —       $(12,084)      $       —


                                                                   See accompanying notes to consolidated financial statements.

                                                                                                         F-10
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 239 of 1145 PageID #: 5025

Table of Contents


                                                                 NAVIENT CORPORATION
                                                NOTES TO CONSOLIDATED FINANCIAL STATEMENTS

1.    Organization and Business
     Navient’s Business
      Navient is the nation’s leading loan management, servicing and asset recovery company, committed to helping customers navigate the path to
financial success. Servicing more than $300 billion in student loans, the Company supports the educational and economic achievements of more than 12
million customers. A growing number of government and higher education clients rely on Navient for proven solutions to meet their financial goals. Navient
began trading on Nasdaq as an independent company on May 1, 2014. Our website is navient.com.

       Navient holds the largest portfolio of education loans insured or guaranteed under the Federal Family Education Loan Program (“FFELP”), as well as
the largest portfolio of Private Education Loans. FFELP Loans are insured or guaranteed by state or not-for-profit agencies based on guaranty agreements
among the U.S. Department of Education (“ED”) and these agencies. Private Education Loans are education loans to students or their families that are non-
federal loans and not insured or guaranteed under FFELP. Private Education Loans bear the full credit risk of the customer and any cosigner and are made
primarily to bridge the gap between the cost of higher education and the amount funded through financial aid, federal loans or students’ and families’
resources.

       Navient services its own portfolio of education loans, as well as those owned by banks, credit unions, non-profit education lenders and ED. Navient is
one of four large servicers to ED under its Direct Student Loan Program (“DSLP”). Navient also provides asset recovery services on its own portfolio
(consisting of both education loans as well as other asset classes), guaranty agencies, higher education institutions, ED and other federal clients, as well as
states, courts, and municipalities.

     Presentation of Information
       Unless the context otherwise requires, references in this Annual Report on Form 10-K to:
       •     “We,” “our,” “us,” or the “Company” with respect to any period on or prior to the date of the Spin-Off refers to Old SLM and its consolidated
             subsidiaries as constituted prior to the Spin-Off, and any references to “Navient,” “we,” “our,” “us,” or the “Company” with respect to any period
             after the date of the Spin-Off refers to Navient and its consolidated subsidiaries.
       •     “Old SLM” refers to SLM Corporation, as it existed prior to the Spin-Off, and its consolidated subsidiaries. As part of an internal corporate
             reorganization of Old SLM, Old SLM was merged into a limited liability company and became a subsidiary of Navient, changing its name to
             “Navient, LLC.” On October 16, 2014, Navient, LLC was merged with and into Navient, with Navient as the surviving corporation.
       •     Navient’s historical business and operations refer to Old SLM’s portfolio of FFELP and Private Education Loans not held by Sallie Mae Bank,
             together with the servicing and asset recovery businesses that were retained by or transferred to Navient in connection with the internal corporate
             reorganization.
       •     “SLM BankCo” refers to New BLC Corporation, which became the publicly traded successor to Old SLM on April 29, 2014 by virtue of a merger
             pursuant to Section 251(g) of the Delaware General Corporation Law (“DGCL”), and its consolidated subsidiaries. Following consummation of
             the merger, New BLC Corporation changed its name to SLM Corporation. After the Spin-Off, SLM BankCo’s business consists primarily of the
             consumer banking business previously operated by Old SLM, which includes Sallie Mae Bank and its portfolio of Private Education Loans, a
             new Private Education Loan servicing business and the Upromise Rewards business.

                                                                              F-11
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 240 of 1145 PageID #: 5026

Table of Contents


                                                                 NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

1.    Organization and Business (Continued)
        •    “Spin-Off” collectively refers to the internal reorganization of Old SLM on April 29, 2014 and the distribution on April 30, 2014 of all of the
             shares of common stock of Navient to the holders of shares of SLM BankCo.

     Spin-Off of Navient
       On April 30, 2014, the previously announced separation of Navient from SLM BankCo was completed. The separation was effected through the
distribution by SLM BankCo of all the shares of common stock of Navient, on a one-to-one basis, to the holders of shares of SLM BankCo common stock as
of the close of business on April 22, 2014, the record date for the distribution. As a result of the distribution, Navient is an independent, publicly traded
company that operates the loan management, servicing and asset recovery business previously operated by Old SLM. Navient is comprised primarily of Old
SLM’s portfolios of education loans that were not held in Sallie Mae Bank at the time of the separation, as well as servicing and asset recovery activities on
those loans and loans held by third parties. In October 2014, Navient successfully completed the transition of the servicing operations and rolled out the
Navient brand to its customers.

       To implement the separation and distribution of Navient, an internal corporate reorganization of Old SLM was effected, pursuant to which, on April 29,
2014, SLM BankCo replaced Old SLM as the parent holding company pursuant to a holding company merger. In accordance with Section 251(g) of the
DGCL, by action of the Old SLM board of directors and without a shareholder vote, Old SLM was merged into Navient, LLC, a wholly owned subsidiary of
Old SLM, with Navient, LLC surviving. Immediately following the effective time of the merger, SLM BankCo changed its name to “SLM Corporation.” As
part of the internal corporate reorganization and pursuant to the merger, all of the outstanding shares of Old SLM Series A preferred stock and Series B
preferred stock were converted, on a one-to-one basis, into substantially identical shares of SLM BankCo preferred stock. Following the merger, the assets
and liabilities associated with the loan management, servicing and asset recovery business were transferred to Navient, and those assets and liabilities
associated with the consumer banking were transferred to SLM BankCo. On July 9, 2014, Navient received a private letter ruling from the Internal Revenue
Service confirming the intended tax-free status of the Spin-Off and the related internal reorganization transactions. For further information on the Spin-Off
and all related matters, please refer to our Registration Statement on Form 10, as amended (our “Form 10”), filed with the Securities and Exchange
Commission (the “SEC”) on April 10, 2014, and declared effective on April 14, 2014.

      Due to the relative significance of Navient to Old SLM, among other factors, for financial reporting purposes Navient is treated as the “accounting
spinnor” and therefore is the “accounting successor” to Old SLM, notwithstanding the legal form of the Spin-Off. As a result, the historical financial
statements of Old SLM prior to the distribution on April 30, 2014 are the historical financial statements of Navient. For that reason the historical financial
information related to periods on or prior to April 30, 2014 contained in this Annual Report on Form 10-K is that of Old SLM, which includes the
consolidated results of both the loan management, servicing and asset recovery business (Navient) and the consumer banking business (SLM BankCo).

      Since Navient is the “accounting spinnor,” the financial statements of Navient reflect the deemed distribution of SLM BankCo to SLM BankCo’s
stockholders on April 30, 2014, notwithstanding the legal form of the Spin-Off in which Navient common stock was distributed to the stockholders of SLM
BankCo.

                                                                              F-12
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 241 of 1145 PageID #: 5027

Table of Contents


                                                                                        NAVIENT CORPORATION
                                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

1.      Organization and Business (Continued)
     The following table shows the condensed balance sheet of SLM BankCo that the financial statements of Navient reflect as a shareholder distribution
on April 30, 2014:

(Dollars in millions)                                                                                                                                                                                    April 30, 2014
Assets
FFELP Loans, net                                                                                                                                                                                         $     1,380
Private Education Loans, net                                                                                                                                                                                   7,204
Investments                                                                                                                                                                                                      139
Cash and cash equivalents                                                                                                                                                                                      2,170
Other assets                                                                                                                                                                                                     883
Total assets                                                                                                                                                                                             $    11,776
Liabilities
Short-term borrowings                                                                                                                                                                                    $     6,491
Long-term borrowings                                                                                                                                                                                           2,750
Other liabilities(1)                                                                                                                                                                                             825
Total liabilities                                                                                                                                                                                             10,066
Equity
Preferred stock
   Series A                                                                                                                                                                                                      165
   Series B                                                                                                                                                                                                      400
Common equity                                                                                                                                                                                                  1,145
Total equity (2)                                                                                                                                                                                               1,710
Total liabilities and equity                                                                                                                                                                             $    11,776
(1)   “Other liabilities” include net income tax liabilities of $383 million, which were presented as net income tax assets within “Other assets” on the consolidated financial statements of Navient.
(2)   In addition to the $1,710 million of consumer banking business net assets distributed, we also removed $41 million of goodwill from our balance sheet as required under Accounting Standards Codification
      (“ASC”) 350, “Intangibles — Goodwill and Other,” in connection with the distribution. This goodwill was allocated to the consumer banking business based on relative fair value. This total of $1,751
      million is the amount that appears on our consolidated statement of changes in stockholders’ equity in connection with the deemed distribution of the consumer banking business.


2.      Significant Accounting Policies
      Use of Estimates
        Our financial reporting and accounting policies conform to generally accepted accounting principles in the United States of America (“GAAP”). The
preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of
assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and
expenses during the reporting period. Current market conditions increase the risk and complexity of the judgments in these estimates and actual results could
differ from estimates. Key accounting policies that include the most significant judgments, estimates and assumptions include the allowance for loan losses,
the effective interest rate method (amortization of student loan and debt premiums and discounts), fair value measurement, the consolidation of variable
interest entities, and derivative accounting.

                                                                                                         F-13
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 242 of 1145 PageID #: 5028

Table of Contents


                                                                   NAVIENT CORPORATION
                                           NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

2.    Significant Accounting Policies (Continued)
     Consolidation
      The consolidated financial statements include the accounts of Navient Corporation and its majority-owned and controlled subsidiaries and those
Variable Interest Entities (“VIEs”) for which we are the primary beneficiary, after eliminating the effects of intercompany accounts and transactions.

        We consolidate any VIEs where we have determined we are the primary beneficiary. The primary beneficiary is the entity which has both: (1) the power
to direct the activities of the VIE that most significantly impact the VIE’s economic performance and (2) the obligation to absorb losses or receive benefits of
the entity that could potentially be significant to the VIE. As it relates to our securitized assets as of December 31, 2014, we are the servicer of the securitized
assets and own the Residual Interest of the securitization trusts. As a result, we are the primary beneficiary of our securitization trusts and consolidate those
trusts.

       In 2013, we sold Residual Interests in FFELP Loan securitization trusts to third parties. We continue to service the student loans in the trusts under
existing agreements. Prior to the sale of the Residual Interests, we had consolidated the trusts as VIEs because we had met the two criteria for consolidation.
We had determined we were the primary beneficiary because (1) as servicer to the trust we had the power to direct the activities of the VIE that most
significantly affected its economic performance and (2) as the residual holder of the trust, we had an obligation to absorb losses or receive benefits of the trust
that could potentially be significant. Upon the sale of the Residual Interests we were no longer the residual holder, thus we determined we no longer met
criterion (2) above and deconsolidated the trusts. As a result of these transactions, we removed securitization trust assets of $12.5 billion and the related
liabilities of $12.1 billion from the balance sheet and recorded a $312 million gain as part of “gains on sales of loans and investments” in 2013.

     Fair Value Measurement
        We use estimates of fair value in applying various accounting standards for our financial statements. Fair value measurements are used in one of four
ways:
        •     In the consolidated balance sheet with changes in fair value recorded in the consolidated statement of income;
        •     In the consolidated balance sheet with changes in fair value recorded in the accumulated other comprehensive income section of the
              consolidated statement of changes in stockholders’ equity;
        •     In the consolidated balance sheet for instruments carried at lower of cost or fair value with impairment charges recorded in the consolidated
              statement of income; and
        •     In the notes to the financial statements.

       Fair value is defined as the price to sell an asset or transfer a liability in an orderly transaction between willing and able market participants. In general,
our policy in estimating fair value is to first look at observable market prices for identical assets and liabilities in active markets, where available. When these
are not available, other inputs are used to model fair value such as prices of similar instruments, yield curves, volatilities, prepayment speeds, default rates
and credit spreads (including for our liabilities), relying first on observable data from active markets. Depending on current market conditions, additional
adjustments to fair value may be based on factors such as liquidity, credit, and bid/offer spreads. Transaction costs are not included in the determination of
fair value. When possible, we seek to validate the model’s output to market transactions. Depending on the availability of observable inputs and prices,
different valuation models could produce materially different fair value estimates. The values presented may not represent future fair values and may not be
realizable.

                                                                                F-14
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 243 of 1145 PageID #: 5029

Table of Contents


                                                                   NAVIENT CORPORATION
                                           NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

2.    Significant Accounting Policies (Continued)
       We categorize our fair value estimates based on a hierarchical framework associated with three levels of price transparency utilized in measuring
financial instruments at fair value. Classification is based on the lowest level of input that is significant to the fair value of the instrument. The three levels are
as follows:
       •     Level 1 — Quoted prices (unadjusted) in active markets for identical assets or liabilities that we have the ability to access at the measurement
             date. The types of financial instruments included in level 1 are highly liquid instruments with quoted prices.
       •     Level 2 — Inputs from active markets, other than quoted prices for identical instruments, are used to determine fair value. Significant inputs are
             directly observable from active markets for substantially the full term of the asset or liability being valued.
       •     Level 3 — Pricing inputs significant to the valuation are unobservable. Inputs are developed based on the best information available. However,
             significant judgment is required by us in developing the inputs.

     Loans
       Loans, consisting primarily of federally insured student loans and Private Education Loans, that we have the ability and intent to hold for the
foreseeable future are classified as held-for-investment and are carried at amortized cost. Amortized cost includes the unamortized premiums, discounts, and
capitalized origination costs and fees, all of which are amortized to interest income as further discussed below. Loans which are held-for-investment also have
an allowance for loan loss as needed. Any loans we have not classified as held-for-investment are classified as held-for-sale, and carried at the lower of cost or
fair value. Loans are classified as held-for-sale when we have the intent and ability to sell such loans. Loans which are held-for-sale do not have the
associated premium, discount, and capitalized origination costs and fees amortized into interest income. In addition, once a loan is classified as held-for-sale,
there is no further adjustment to the loan’s allowance for loan losses that existed immediately prior to the reclassification to held-for-sale.

     Allowance for Loan Losses
      We consider a loan to be impaired when, based on current information, a loss has been incurred and it is probable that we will not receive all
contractual amounts due. When making our assessment as to whether a loan is impaired, we also take into account more than insignificant delays in payment.
We generally evaluate impaired loans on an aggregate basis by grouping similar loans. Impaired loans also include those loans which are individually
assessed and measured for impairment at a loan level, such as in a troubled debt restructuring (“TDR”). We maintain an allowance for loan losses at an
amount sufficient to absorb losses incurred in our portfolios at the reporting date based on a projection of estimated probable credit losses incurred in the
portfolio.

      Our Private Education Loan portfolio contains TDR and non-TDR loans. For customers experiencing financial difficulty, certain Private Education
Loans for which we have granted either a forbearance of greater than three months, an interest rate reduction or an extended repayment plan are classified as
TDRs. The allowance requirements are different based on these designations. In determining the allowance for loan losses on our non-TDR portfolio, we
estimate the principal amount of loans that will default over the next two years (two years being the expected period between a loss event and default) and
how much we expect to recover over time related to the defaulted amount. Expected defaults less our expected recoveries equal the allowance related to this
portfolio. Our historical experience indicates that, on average, the time between the date that a customer experiences a default causing event (i.e., the loss
trigger event) and the date that we charge off the unrecoverable portion of that loan is two years. Separately, for our TDR portfolio, we estimate an allowance
amount sufficient

                                                                                 F-15
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 244 of 1145 PageID #: 5030

Table of Contents


                                                                   NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

2.    Significant Accounting Policies (Continued)
to cover life-of-loan expected losses through an impairment calculation based on the difference between the loan’s basis and the present value of expected
future cash flows (which would include life-of-loan default and recovery assumptions) discounted at the loan’s original effective interest rate. The separate
allowance estimates for our TDR and non-TDR portfolios, are combined into our total Allowance for Private Education Loan losses.

      In estimating both the non-TDR and TDR allowance amounts, we start with historical experience of customer default behavior. We make judgments
about which historical period to start with and then make further judgments about whether that historical experience is representative of future expectations
and whether additional adjustments may be needed to those historical default rates. We also take the economic environment into consideration when
calculating the allowance for loan losses. We analyze key economic statistics and the effect we expect it to have on future defaults. Key economic statistics
analyzed as part of the allowance for loan losses are unemployment rates and other asset type delinquency rates. Our allowance for loan losses is estimated
using an analysis of delinquent and current accounts. Our model is used to estimate the likelihood that a loan receivable may progress through the various
delinquency stages and ultimately charge off. The evaluation of the allowance for loan losses is inherently subjective, as it requires material estimates that
may be susceptible to significant changes. The estimate for the allowance for loan losses is subject to a number of assumptions. If actual future performance in
delinquency, charge-offs and recoveries are significantly different than estimated, this could materially affect our estimate of the allowance for loan losses
and the related provision for loan losses on our income statement.

     Below we describe in further detail our policies and procedures for the allowance for loan losses as they relate to our Private Education Loan and
FFELP Loan portfolios.

     Allowance for Private Education Loan Losses
       We determine the collectability of our Private Education Loan portfolio by evaluating certain risk characteristics. We consider school type, credit score
(FICO), existence of a cosigner, loan status and loan seasoning as the key credit quality indicators because they have the most significant effect on our
determination of the adequacy of our allowance for loan losses. The type of school customers attend can have an impact on their job prospects after
graduation and therefore affects their ability to make payments. Credit scores are an indicator of the creditworthiness of a customer and generally the higher
the credit score the more likely it is the customer will be able to make all of their contractual payments. Loan status affects the credit risk because generally a
past due loan is more likely to result in a credit loss than an up-to-date loan. Additionally, loans in a deferred payment status have different credit risk profiles
compared with those in current pay status. Loan seasoning affects credit risk because a loan with a history of making payments generally has a lower
incidence of default than a loan with a history of making infrequent or no payments. The existence of a cosigner lowers the likelihood of default. We monitor
and update these credit quality indicators in the analysis of the adequacy of our allowance for loan losses on a quarterly basis.

      To estimate the probable credit losses incurred in the loan portfolio at the reporting date, we use historical experience of customer payment behavior in
connection with the key credit quality indicators and incorporate management expectation regarding macroeconomic and collection procedure factors. Our
model is based upon the most recent 12 months of actual collection experience as the starting point and applies expected macroeconomic changes and
collection procedure changes to estimate expected losses caused by loss events incurred as of the balance sheet date. Our model places a greater emphasis on
the more recent default experience rather than the default experience for older historical periods, as we believe the recent default experience is more
indicative of the probable losses incurred in the loan portfolio today. Similar to estimating defaults, we use

                                                                                F-16
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 245 of 1145 PageID #: 5031

Table of Contents


                                                                 NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

2.   Significant Accounting Policies (Continued)
historical customer payment behavior to estimate the timing and amount of future recoveries on charged-off loans. We use judgment in determining whether
historical performance is representative of what we expect to collect in the future. We then apply the default and collection rate projections to each category
of loans. Once the quantitative calculation is performed, we review the adequacy of the allowance for loan losses and determine if qualitative adjustments
need to be considered. Additionally, we consider changes in laws and regulations that could potentially impact the allowance for loan losses. More judgment
has been required over the last several years, compared with years prior, in light of the U.S. economy and its effect on our customer’s ability to pay their
obligations. We believe that our model reflects recent customer behavior, loan performance, and collection performance, as well as expectations about
economic factors.

      Our collection policies allow for periods of nonpayment for customers requesting additional payment grace periods upon leaving school or
experiencing temporary difficulty meeting payment obligations. This is referred to as forbearance status and is considered in our allowance for loan losses.
The loss confirmation period is in alignment with our typical collection cycle and takes into account these periods of nonpayment.

      As part of concluding on the adequacy of the allowance for loan losses, we review key allowance and loan metrics. The most relevant of these metrics
considered are the allowance coverage of charge-offs ratio; the allowance as a percentage of total loans and of loans in repayment; and delinquency and
forbearance percentages.

      Certain Private Education Loans do not require customers to begin repayment until six months after they have graduated or otherwise left school.
Consequently, our loss estimates for these programs are generally low while the customer is in school. At December 31, 2014, 10 percent of the principal
balance in the higher education Private Education Loan portfolio was related to customers who are in an in-school/grace/deferment status and not required to
make payments. As this population of customers leaves school, they will be required to begin payments on their loans, and the allowance for loan losses may
change accordingly.

      We consider a loan to be delinquent 31 days after the last payment was contractually due. We use a model to estimate the amount of uncollectible
accrued interest on Private Education Loans and reserve for that amount against current period interest income.

      In general, Private Education Loan principal is charged off against the allowance when at the end of the month the loan exceeds 212 days past due. The
charged-off amount equals the estimated loss of the defaulted loan balance. Actual recoveries, as they are received, are applied against the remaining loan
balance that was not charged off. If periodic recoveries are less than originally expected, the difference results in immediate additional provision expense and
charge-off of such amount.

       Our allowance for Private Education Loan losses also provides for possible additional future charge-offs related to the receivable for partially charged-
off Private Education Loans. At the end of each month, for loans that are 212 days past due, we charge off the estimated loss of a defaulted loan balance.
Actual recoveries are applied against the remaining loan balance that was not charged off. We refer to this remaining loan balance as the “receivable for
partially charged-off loans.” If actual periodic recoveries are less than expected, the difference is immediately charged off through the allowance for loan
losses with an offsetting reduction in the receivable for partially charged-off Private Education Loans. If actual periodic recoveries are greater than expected,
they will be reflected as a recovery through the allowance for Private Education Loan losses once the cumulative recovery amount exceeds the cumulative
amount originally expected to be recovered. Private Education Loans which defaulted between 2007 and 2014 for which we have previously charged off
estimated losses have, to varying degrees, not met our post-default recovery expectations to date and may continue not to do so. According

                                                                              F-17
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 246 of 1145 PageID #: 5032

Table of Contents


                                                                   NAVIENT CORPORATION
                                           NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

2.    Significant Accounting Policies (Continued)
to our policy, we have been charging off these periodic shortfalls in expected recoveries against our allowance for Private Education Loan losses and the
related receivable for partially charged-off Private Education Loans and we will continue to do so.

     Allowance for FFELP Loan Losses
      FFELP Loans are insured as to their principal and accrued interest in the event of default subject to a Risk Sharing level based on the date of loan
disbursement. These insurance obligations are supported by contractual rights against the United States. For loans disbursed after October 1, 1993, and before
July 1, 2006, we receive 98 percent reimbursement on all qualifying default claims. For loans disbursed on or after July 1, 2006, we receive 97 percent
reimbursement. For loans disbursed prior to October 1, 1993, we receive 100 percent reimbursement.

       Similar to the allowance for Private Education Loan losses, the allowance for FFELP Loan losses uses historical experience of customer default
behavior and a two-year loss confirmation period to estimate the credit losses incurred in the loan portfolio at the reporting date. We apply the default rate
projections, net of applicable Risk Sharing, to each category for the current period to perform our quantitative calculation. Once the quantitative calculation
is performed, we review the adequacy of the allowance for loan losses and determine if qualitative adjustments need to be considered.

     Investments
        Our available-for-sale investment portfolio consists of investments that are carried at fair value, with the temporary changes in fair value carried as a
separate component of stockholders’ equity, net of taxes. The amortized cost of debt securities in this category is adjusted for amortization of premiums and
accretion of discounts, which are amortized using the effective interest rate method. Other-than-temporary impairment is evaluated by considering several
factors, including the length of time and extent to which the fair value has been less than the amortized cost basis, the financial condition and near-term
prospects of the security (considering factors such as adverse conditions specific to the security and ratings agency actions), and the intent and ability to
retain the investment to allow for an anticipated recovery in fair value. The entire fair value loss on a security that is other-than-temporary impairment is
recorded in earnings if we intend to sell the security or if it is more likely than not that we will be required to sell the security before the expected recovery of
the loss. However, if the impairment is other-than-temporary, and those two conditions do not exist, the portion of the impairment related to credit losses is
recorded in earnings and the impairment related to other factors is recorded in other comprehensive income. Securities classified as trading are accounted for
at fair value with unrealized gains and losses included in investment income. Securities that we have the intent and ability to hold to maturity are classified
as held-to-maturity and are accounted for at amortized cost unless the security is determined to have an other-than-temporary impairment. In this case it is
accounted for in the same manner described above.

      We also have other investments, including a receivable for cash collateral posted to derivative counterparties. These investments are accounted for at
amortized cost in other investments.

     Cash and Cash Equivalents
     Cash and cash equivalents can include term federal funds, Eurodollar deposits, commercial paper, asset-backed commercial paper, treasuries and
money market funds with original terms to maturity of less than three months.


                                                                                F-18
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 247 of 1145 PageID #: 5033

Table of Contents


                                                                    NAVIENT CORPORATION
                                           NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

2.    Significant Accounting Policies (Continued)
     Restricted Cash and Investments
       Restricted cash primarily includes amounts held in student loan securitization trusts and other secured borrowings. This cash must be used to make
payments related to trust obligations. Amounts on deposit in these accounts are primarily the result of timing differences between when principal and interest
is collected on the trust assets and when principal and interest is paid on trust liabilities. As such, changes in this balance are reflected in investing activities
in the statement of cash flows.

       Securities pledged as collateral related to our derivative portfolio, where the counterparty has rights to replace the securities, are classified as restricted.
When the counterparty does not have these rights, the security is recorded in investments and disclosed as pledged collateral in the notes. Additionally,
certain counterparties require cash collateral pledged to us to be segregated and held in restricted cash accounts.

     Goodwill and Acquired Intangible Assets
      We account for goodwill and acquired intangible assets in accordance with the applicable accounting guidance. Under this guidance goodwill is not
amortized but is tested periodically for impairment. We test goodwill for impairment annually as of October 1 at the reporting unit level, which is the same as
or one level below a business segment. Goodwill is also tested at interim periods if an event occurs or circumstances change that would indicate the carrying
amount may be impaired.

       We assess qualitative factors to determine whether it is “more-likely-than-not” that the fair value of a reporting unit is less than its carrying amount as a
basis for determining whether it is necessary to perform the two-step goodwill impairment test. The “more-likely-than-not” threshold is defined as having a
likelihood of more than 50 percent. If, after assessing relevant qualitative factors, we conclude that it is “more-likely-than-not” that the fair value of a
reporting unit as of October 1 is less than its carrying amount, we will complete Step 1 of the goodwill impairment analysis. Step 1 consists of a comparison
of the fair value of the reporting unit to the reporting unit’s carrying value, including goodwill. If the carrying value of the reporting unit exceeds the fair
value, Step 2 in the goodwill impairment analysis is performed to measure the amount of impairment loss, if any. Step 2 of the goodwill impairment analysis
compares the implied fair value of the reporting unit’s goodwill to the carrying value of the reporting unit’s goodwill. The implied fair value of goodwill is
determined in a manner consistent with determining goodwill in a business combination. If the carrying amount of the reporting unit’s goodwill exceeds the
implied fair value of the goodwill, an impairment loss is recognized in an amount equal to that excess.

       Other acquired intangible assets include, but are not limited to, trade names, customer and other relationships, and non-compete agreements. Acquired
intangible assets with finite lives are amortized over their estimated useful lives in proportion to their estimated economic benefit. Finite-lived acquired
intangible assets are reviewed for impairment using an undiscounted cash flow analysis when an event occurs or circumstances change indicating the
carrying amount of a finite-lived asset or asset group may not be recoverable. If the carrying amount of the asset or asset groups exceeds the undiscounted
cash flows, the fair value of the asset or asset group is determined using an acceptable valuation technique. An impairment loss would be recognized if the
carrying amount of the asset (or asset group) exceeds the fair value of the asset or asset group. The impairment loss recognized would be the difference
between the carrying amount and fair value. Indefinite-life acquired intangible assets are not amortized. We test these indefinite life acquired intangible
assets for impairment annually as of October 1 or at interim periods if an event occurs or circumstances change that would indicate the carrying value of these
assets may be impaired. The annual or interim impairment test of indefinite-lived acquired intangible assets is based primarily on a discounted cash flow
analysis.

                                                                                 F-19
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 248 of 1145 PageID #: 5034

Table of Contents


                                                                   NAVIENT CORPORATION
                                           NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

2.    Significant Accounting Policies (Continued)
     Transfer of Financial Assets and Extinguishments of Liabilities
       We account for loan sales and debt repurchases in accordance with the applicable accounting guidance. Our securitizations and other asset-backed
secured financings are accounted for as on-balance sheet secured borrowings. See “Securitization Accounting” of this Note 2 for further discussion on the
criteria assessed to determine whether a transfer of financial assets is a sale or a secured borrowing. If a transfer of loans qualifies as a sale we derecognize the
loan and recognize a gain or loss as the difference between the carrying basis of the loan sold and liabilities retained and the compensation received.

       We periodically repurchase our outstanding debt in the open market or through public tender offers. We record a gain or loss on the early
extinguishment of debt based upon the difference between the carrying cost of the debt and the amount paid to the third party and is net of hedging gains and
losses when the debt is in a qualifying hedge relationship.

        We recognize the results of a transfer of loans and the extinguishment of debt based upon the settlement date of the transaction.

     Securitization Accounting
        Our securitizations use a two-step structure with a special purpose entity that legally isolates the transferred assets from us, even in the event of
bankruptcy. Transactions receiving sale treatment are also structured to ensure that the holders of the beneficial interests issued are not constrained from
pledging or exchanging their interests, and that we do not maintain effective control over the transferred assets. If these criteria are not met, then the
transaction is accounted for as an on-balance sheet secured borrowing. In all cases, irrespective of whether they qualify as accounting sales our securitizations
are legally structured to be sales of assets that isolate the transferred assets from us. If a securitization qualifies as a sale, we then assess whether we are the
primary beneficiary of the securitization trust and are required to consolidate such trust. If we are the primary beneficiary then no gain or loss is recognized.
See “Consolidation” of this Note 2 for additional information regarding the accounting rules for consolidation when we are the primary beneficiary of these
trusts.

      Irrespective of whether a securitization receives sale or on-balance sheet treatment, our continuing involvement with our securitization trusts is
generally limited to:
        •     Owning the equity certificates of certain trusts.
        •     The servicing of the student loan assets within the securitization trusts, on both a pre- and post-default basis.
        •     Our acting as administrator for the securitization transactions we sponsored, which includes remarketing certain bonds at future dates.
        •     Our responsibilities relative to representation and warranty violations.
        •     Temporarily advancing to the trust certain borrower benefits afforded the borrowers of student loans that have been securitized. These advances
              subsequently are returned to us in the next quarter.
        •     Certain back-to-back derivatives entered into by us contemporaneously with the execution of derivatives by certain Private Education Loan
              securitization trusts.
        •     The option held by us to buy certain delinquent loans from certain Private Education Loan securitization trusts.

                                                                                F-20
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 249 of 1145 PageID #: 5035

Table of Contents


                                                                   NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

2.    Significant Accounting Policies (Continued)
       •     The option to exercise the clean-up call and purchase the student loans from the trust when the asset balance is 10 percent or less of the original
             loan balance.
       •     The option (in certain trusts) to call rate reset notes in instances where the remarketing process has failed.

      The investors of the securitization trusts have no recourse to our other assets should there be a failure of the trusts to pay when due. Generally, the only
arrangements under which we have to provide financial support to the trusts are representation and warranty violations requiring the buyback of loans.

       Under the terms of the transaction documents of certain trusts, we have, from time to time, exercised our options to purchase delinquent loans from
Private Education Loan trusts, to purchase the remaining loans from trusts once the loan balance falls below 10 percent of the original amount, or to call rate
reset notes. Certain trusts maintain financial arrangements with third parties also typical of securitization transactions, such as derivative contracts (swaps)
and bond insurance policies that, in the case of a counterparty failure, could adversely impact the value of any Residual Interest.

       We do not record servicing assets or servicing liabilities when our securitization trusts are accounted for as on-balance sheet secured financings. As of
December 31, 2014 and 2013, all of our securitization trusts are on-balance sheet, except as discussed in the next paragraph, and as a result we do not have
servicing assets or liabilities recorded on the consolidated balance sheet related to these securitization trusts.

      As of December 31, 2014, we have $32 million of servicing assets on our balance sheet related to Residual Interests in FFELP Loan securitization trusts
we sold in 2013. See “Note 3 — Student Loans” for further details.

     Student Loan Interest Income
       For loans classified as held-for-investment, we recognize student loan interest income as earned, adjusted for the amortization of premiums and
capitalized direct origination costs, accretion of discounts, and Repayment Borrower Benefits. These adjustments result in income being recognized based
upon the expected yield of the loan over its life after giving effect to prepayments and extensions, and to estimates related to Repayment Borrower Benefits.
The estimate of the prepayment speed includes the effect of consolidations, voluntary prepayments and student loan defaults, all of which shorten the life-of-
loan. Prepayment speed estimates also consider the utilization of deferment, forbearance and extended repayment plans which lengthen the life-of-loan. For
Repayment Borrower Benefits, the estimates of their effect on student loan yield are based on analyses of historical payment behavior of customers who are
eligible for the incentives and its effect on the ultimate qualification rate for these incentives. We regularly evaluate the assumptions used to estimate the
prepayment speeds and the qualification rates used for Repayment Borrower Benefits. In instances where there are changes to the assumptions, amortization
is adjusted on a cumulative basis to reflect the change since the acquisition of the loan. We also pay an annual 105 basis point Consolidation Loan Rebate
Fee on FFELP Consolidation Loans which is netted against student loan interest income. Additionally, interest earned on student loans reflects potential
non-payment adjustments in accordance with our uncollectible interest recognition policy as discussed further in “Allowance for Loan Losses” of this Note 2.
We do not amortize any premiums, discounts or other adjustments to the basis of student loans when they are classified as held-for-sale.

     Interest Expense
      Interest expense is based upon contractual interest rates adjusted for the amortization of debt issuance costs and premiums and the accretion of
discounts. Our interest expense may also be adjusted for net payments/

                                                                                F-21
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 250 of 1145 PageID #: 5036

Table of Contents


                                                                  NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

2.    Significant Accounting Policies (Continued)
receipts related to interest rate and foreign currency swap agreements that qualify and are designated as hedges. Interest expense also includes the
amortization of deferred gains and losses on closed hedge transactions that qualified as hedges. Amortization of debt issuance costs, premiums, discounts and
terminated hedge-basis adjustments are recognized using the effective interest rate method.

     Derivative Accounting
      The accounting guidance for our derivative instruments, which primarily includes interest rate swaps, cross-currency interest rate swaps and Floor
Income Contracts, requires that every derivative instrument, including certain derivative instruments embedded in other contracts, be recorded at fair value
on the balance sheet as either an asset or liability. Derivative positions are recorded as net positions by counterparty based on master netting arrangements
(see “Note 7 — Derivative Financial Instruments — Risk Management Strategy”) exclusive of accrued interest and cash collateral held or pledged.

       Many of our derivatives, mainly fixed to variable or variable to fixed interest rate swaps and cross-currency interest rate swaps, qualify as effective
hedges. For these derivatives, the relationship between the hedging instrument and the hedged items (including the hedged risk and method for assessing
effectiveness), as well as the risk management objective and strategy for undertaking various hedge transactions at the inception of the hedging relationship,
is documented. Each derivative is designated to either a specific (or pool of) asset(s) or liability(ies) on the balance sheet or expected future cash flows, and
designated as either a “fair value” or a “cash flow” hedge. Fair value hedges are designed to hedge our exposure to changes in fair value of a fixed rate or
foreign denominated asset or liability, while cash flow hedges are designed to hedge our exposure to variability of either a floating rate asset’s or liability’s
cash flows or an expected fixed rate debt issuance. For effective fair value hedges, both the derivative and the hedged item (for the risk being hedged) are
marked-to-market with any difference reflecting ineffectiveness and recorded immediately in the statement of income. For effective cash flow hedges, the
change in the fair value of the derivative is recorded in other comprehensive income, net of tax, and recognized in earnings in the same period as the earnings
effects of the hedged item. The ineffective portion of a cash flow hedge is recorded immediately through earnings. The assessment of the hedge’s
effectiveness is performed at inception and on an ongoing basis, generally using regression testing. For hedges of a pool of assets or liabilities, tests are
performed to demonstrate the similarity of individual instruments of the pool. When it is determined that a derivative is not currently an effective hedge,
ineffectiveness is recognized for the full change in value of the derivative with no offsetting mark-to-market of the hedged item for the current period. If it is
also determined the hedge will not be effective in the future, we discontinue the hedge accounting prospectively, cease recording changes in the fair value of
the hedged item, and begin amortization of any basis adjustments that exist related to the hedged item.

      We also have derivatives, primarily Floor Income Contracts and certain basis swaps, that we believe are effective economic hedges but do not qualify
for hedge accounting treatment. These derivatives are classified as “trading” and as a result they are marked-to-market through earnings with no
consideration for the fair value fluctuation of the economically hedged item.

       The “gains (losses) on derivative and hedging activities, net” line item in the consolidated statements of income includes the unrealized changes in the
fair value of our derivatives (except effective cash flow hedges which are recorded in other comprehensive income), the unrealized changes in fair value of
hedged items in qualifying fair value hedges, as well as the realized changes in fair value related to derivative net settlements and dispositions that do not
qualify for hedge accounting. Net settlement income/expense on derivatives that qualify as hedges are included with the income or expense of the hedged
item (mainly interest expense).

                                                                              F-22
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 251 of 1145 PageID #: 5037

Table of Contents


                                                                   NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

2.    Significant Accounting Policies (Continued)
     Servicing Revenue
      We perform loan servicing functions for third-parties in return for a servicing fee. Our compensation is typically based on a per-unit fee arrangement or
a percentage of the loans outstanding. We recognize servicing revenues associated with these activities based upon the contractual arrangements as the
services are rendered. We recognize late fees on third-party serviced loans as well as on loans in our portfolio according to the contractual provisions of the
promissory notes, as well as our expectation of collectability.

     Asset Recovery Revenue
      We receive fees for collections or rehabilitation of delinquent or defaulted debt on behalf of clients performed on a contingency basis. Revenue is
earned and recognized upon the completion of rehabilitation activities or upon receipt of the delinquent customer funds.

       We also receive fees from Guarantor agencies for performing default aversion services on delinquent loans prior to default. The fee is received when the
loan is initially placed with us and we are obligated to provide such services for the remaining life of the loan for no additional fee. In the event that the loan
defaults, we are obligated to rebate a portion of the fee to the Guarantor agency in proportion to the principal and interest outstanding when the loan defaults.
We recognize fees received, net of an estimate of future rebates owed due to subsequent defaults, over the service period which is estimated to be the life of
the loan.

     Accounting for Stock-Based Compensation
       We recognize stock-based compensation cost in our consolidated statements of income using the fair value based method. Under this method we
determine the fair value of the stock-based compensation at the time of the grant and recognize the resulting compensation expense over the vesting period
of the stock-based grant.

     Restructuring and Other Reorganization Expenses
       From time to time we implement plans to restructure our business. In conjunction with these restructuring plans, involuntary benefit arrangements,
disposal costs (including contract termination costs and other exit costs), as well as certain other costs that are incremental and incurred as a direct result of
our restructuring plans, are classified as restructuring expenses in the accompanying consolidated statements of income.

       We sponsor the Navient Corporation Employee Severance Plan (the “Severance Plan”) which provides severance benefits in the event of termination of
our full-time employees (with the exception of certain specified levels of management) and part-time employees who work at least 24 hours per week. The
Severance Plan establishes specified benefits based on base salary, job level immediately preceding termination and years of service upon termination of
employment due to Involuntary Termination or a Job Abolishment, as defined in the Severance Plan. The benefits payable under the Severance Plan relate to
past service and they accumulate and vest. Accordingly, we recognize severance costs to be paid pursuant to the Severance Plan when payment of such
benefits is probable and reasonably estimable. Such benefits, including severance pay calculated based on the Severance Plan, medical and dental benefits,
outplacement services and continuation pay, have been incurred during 2014, 2013 and 2012, as a direct result of our restructuring initiatives. Accordingly,
such costs are classified as restructuring expenses in the accompanying consolidated statements of income.

       Contract termination costs are expensed at the earlier of (1) the contract termination date or (2) the cease use date under the contract. Other exit costs
are expensed as incurred and classified as restructuring expenses if (1) the cost is incremental to and incurred as a direct result of planned restructuring
activities and (2) the cost is not associated with or incurred to generate revenues subsequent to our consummation of the related restructuring activities.

                                                                                F-23
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 252 of 1145 PageID #: 5038

Table of Contents


                                                                  NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

2.    Significant Accounting Policies (Continued)
       Other reorganization expenses include internal costs, third-party costs and severance incurred in connection with our April 30, 2014 Spin transaction.

     Income Taxes
       We account for income taxes under the asset and liability approach which requires the recognition of deferred tax liabilities and assets for the expected
future tax consequences of temporary differences between the carrying amounts and tax basis of our assets and liabilities. To the extent tax laws change,
deferred tax assets and liabilities are adjusted in the period that the tax change is enacted.

      “Income tax expense/(benefit)” includes (i) deferred tax expense/(benefit), which represents the net change in the deferred tax asset or liability balance
during the year plus any change in a valuation allowance, and (ii) current tax expense/(benefit), which represents the amount of tax currently payable to or
receivable from a tax authority plus amounts accrued for unrecognized tax benefits. Income tax expense/(benefit) excludes the tax effects related to
adjustments recorded in equity.

       If we have an uncertain tax position, then that tax position is recognized only if it is more likely than not to be sustained upon examination based on
the technical merits of the position. The amount of tax benefit recognized in the financial statements is the largest amount of benefit that is more than 50
percent likely of being sustained upon ultimate settlement of the uncertain tax position. We recognize interest related to unrecognized tax benefits in income
tax expense/(benefit), and penalties, if any, in operating expenses.

     Discontinued Operations
       A “Component” of a business comprises operations and cash flows that can be clearly distinguished operationally and for financial reporting purposes
from the rest of the Company. When we determine that a Component of our business has been disposed of or has met the criteria to be classified as held-for-
sale such Component is presented separately as discontinued operations if the operations of the Component have been or will be eliminated from our
ongoing operations and we will have no continuing involvement with the Component after the disposal transaction is complete. If a Component is classified
as held-for-sale, then it is carried at the lower of its cost basis or fair value. Included within discontinued operations are the accounting results related to our
Campus Solutions and 529 college-savings plan administration business, which were sold during 2013. See “Note 16 — Discontinued Operations” for further
discussion.

     Earnings (Loss) per Common Share
       We compute earnings (loss) per common share (“EPS”) by dividing net income allocated to common shareholders by the weighted average common
shares outstanding. Net income allocated to common shareholders represents net income applicable to common shareholders (net income adjusted for
preferred stock dividends). Diluted earnings per common share is computed by dividing income allocated to common shareholders by the weighted average
common shares outstanding plus amounts representing the dilutive effect of stock options outstanding, restricted stock, restricted stock units, and the
outstanding commitment to issue shares under the Employee Stock Purchase Plan. See “Note 10 — Earnings (Loss) per Common Share” for further
discussion.

                                                                               F-24
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 253 of 1145 PageID #: 5039

Table of Contents


                                                                 NAVIENT CORPORATION
                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

2.    Significant Accounting Policies (Continued)
     Reclassifications
       Certain reclassifications have been made to the balances as of and for the years ended December 31, 2013 and 2012, to be consistent with
classifications adopted for 2014, which had no effect on net income, total assets or total liabilities.

     Recently Issued Accounting Pronouncements
     Discontinued Operations
       On April 10, 2014, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) No. 2014-08, “Reporting
Discontinued Operations and Disclosures of Disposals of Components of an Entity,” which changes the definition of a discontinued operation and the
requirements for reporting discontinued operations to include disposals of a component or a group of components of a business which result in a strategic
shift that has or will have a major impact on the company’s operations and financial results. Accordingly, this guidance, which is effective at the beginning of
2015, may result in a decrease in the number of disposals that qualify for discontinued operations presentation and preclude the Company from classifying
future disposals, if any, as discontinued operations.

     Revenue Recognition
       On May 28, 2014, the FASB issued Accounting Standards Update (“ASU”) No. 2014-09, “Revenue from Contracts with Customers,” which requires an
entity to recognize the amount of revenue to which it expects to be entitled for the transfer of promised goods or services to customers. The ASU will replace
most existing revenue recognition guidance in GAAP when it becomes effective. The new standard is effective for the Company on January 1, 2017. Early
application is not permitted. The standard permits the use of either the retrospective or cumulative effect transition method. We are evaluating the effect that
ASU 2014-09 will have on our consolidated financial statements and related disclosures. We have not yet determined the effect of the standard on our
ongoing financial reporting but do not expect it to be material.

3.    Student Loans
        Student loans consist of FFELP and Private Education Loans.

       There are three principal categories of FFELP Loans: Stafford, PLUS, and FFELP Consolidation Loans. Generally, Stafford and PLUS Loans have
repayment periods of between five and ten years. FFELP Consolidation Loans have repayment periods of twelve to thirty years. FFELP Loans do not require
repayment, or have modified repayment plans, while the customer is in-school and during the grace period immediately upon leaving school. The customer
may also be granted a deferment or forbearance for a period of time based on need, during which time the customer is not considered to be in repayment.
Interest continues to accrue on loans in the in-school, deferment and forbearance period. FFELP Loans obligate the customer to pay interest at a stated fixed
rate or a variable rate reset annually (subject to a cap) on July 1 of each year depending on when the loan was originated and the loan type. FFELP Loans
disbursed before April 1, 2006 earn interest at the greater of the borrower’s rate or a floating rate based on the Special Allowance Payment (“SAP”) formula,
with the interest earned on the floating rate that exceeds the interest earned from the customer being paid directly by ED. In low

                                                                              F-25
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 254 of 1145 PageID #: 5040

Table of Contents


                                                                                   NAVIENT CORPORATION
                                                     NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.     Student Loans (Continued)
or certain declining interest rate environments when student loans are earning at the fixed borrower rate, and the interest on the funding for the loans is
variable and declining, we can earn additional spread income that we refer to as Floor Income. For loans disbursed after April 1, 2006, FFELP Loans
effectively only earn at the SAP rate, as the excess interest earned when the borrower rate exceeds the SAP rate (Floor Income) is required to be rebated to ED.

      FFELP Loans are insured as to their principal and accrued interest in the event of default subject to a Risk Sharing level based on the date of loan
disbursement. These insurance obligations are supported by contractual rights against the United States. For loans disbursed after October 1, 1993 and before
July 1, 2006, we receive 98 percent reimbursement on all qualifying default claims. For loans disbursed on or after July 1, 2006, we receive 97 percent
reimbursement.

      Our Private Education Loans largely bridge the gap between the cost of higher education and the amount funded through financial aid, federal loans or
customers’ resources. Private Education Loans bear the full credit risk of the customer. Private Education Loans generally carry a variable rate indexed to
LIBOR or Prime indices. We encourage customers to include a cosigner on the loan, and the majority of loans in our portfolio are cosigned. We also
encourage customers to make payments while in school. Similar to FFELP loans, Private Education Loans are generally non-dischargeable in bankruptcy.
Most loans have repayment terms of 15 years or more, and for loans made prior to 2009, payments are typically deferred until after graduation. However,
since 2009 we began to encourage interest-only or fixed payment options while the customer is enrolled in school and today, the majority of our customers
with loans originated since 2009 make payments while in school.

      The estimated weighted average life of student loans in our portfolio was approximately 7.2 years and 7.5 years at December 31, 2014 and 2013,
respectively. The following table reflects the distribution of our student loan portfolio by program.
                                                                                                                         December 31,                    Year Ended
                                                                                                                             2014                     December 31, 2014
                                                                                                                                                                     Average
                                                                                                                                                                    Effective
                                                                                                                     Ending              % of      Average           Interest
(Dollars in millions)                                                                                                Balance            Balance    Balance            Rate
FFELP Stafford and Other Student Loans, net (1)                                                                     $ 41,065               31%    $ 38,335             2.05%
FFELP Consolidation Loans, net                                                                                        63,456               47       62,327             2.84
Private Education Loans, net                                                                                          29,796               22       33,672             6.40
Total student loans, net                                                                                            $134,317              100%    $134,334             3.51%

                                                                                                                         December 31,                    Year Ended
                                                                                                                             2013                     December 31, 2013
                                                                                                                                                                     Average
                                                                                                                                                                    Effective
                                                                                                                     Ending              % of      Average           Interest
(Dollars in millions)                                                                                                Balance            Balance    Balance            Rate
FFELP Stafford and Other Student Loans, net (1)                                                                     $ 40,021               28%    $ 42,039             2.01%
FFELP Consolidation Loans, net                                                                                        64,567               46       70,113             2.82
Private Education Loans, net                                                                                          37,512               26       38,292             6.60
Total student loans, net                                                                                            $142,100              100%    $150,444             3.56%
(1)   The FFELP category is primarily Stafford Loans, but also includes federally guaranteed PLUS and HEAL Loans.

                                                                                                  F-26
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 255 of 1145 PageID #: 5041

Table of Contents


                                                                  NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.    Student Loans (Continued)
       As of December 31, 2014 and 2013, 78 percent and 76 percent, respectively, of our student loan portfolio was in repayment.

     Loan Sales
       In 2013, we sold Residual Interests in FFELP Loan securitization trusts to third parties. We continue to service the student loans in the trusts under
existing agreements. As a result of these transactions, we removed securitization trust assets of $12.5 billion and the related liabilities of $12.1 billion from
the balance sheet and recorded a $312 million gain as part of “gains on sales of loans and investments” in 2013.

     Certain Collection Tools — Private Education Loans
        Forbearance involves granting the customer a temporary cessation of payments (or temporary acceptance of smaller than scheduled payments) for a
specified period of time. Using forbearance extends the original term of the loan. Forbearance does not grant any reduction in the total repayment obligation
(principal or interest). While in forbearance status, interest continues to accrue and is capitalized to principal when the loan re-enters repayment status. Our
forbearance policies include limits on the number of forbearance months granted consecutively and the total number of forbearance months granted over the
life of the loan. In some instances, we require good-faith payments before granting forbearance. Exceptions to forbearance policies are permitted when such
exceptions are judged to increase the likelihood of collection of the loan. Forbearance as a collection tool is used most effectively when applied based on a
customer’s unique situation, including historical information and judgments. We leverage updated customer information and other decision support tools to
best determine who will be granted forbearance based on our expectations as to a customer’s ability and willingness to repay their obligation. This strategy is
aimed at mitigating the overall risk of the portfolio as well as encouraging cash resolution of delinquent loans.

       Forbearance may be granted to customers who are exiting their grace period to provide additional time to obtain employment and income to support
their obligations, or to current customers who are faced with a hardship and request forbearance time to provide temporary payment relief. In these
circumstances, a customer’s loan is placed into a forbearance status in limited monthly increments and is reflected in the forbearance status at month-end
during this time. At the end of the granted forbearance period, the customer will enter repayment status as current and is expected to begin making scheduled
monthly payments on a go-forward basis.

      Forbearance may also be granted to customers who are delinquent in their payments. In these circumstances, the forbearance cures the delinquency and
the customer is returned to a current repayment status. In more limited instances, delinquent customers will also be granted additional forbearance time.

       During 2009, we instituted an interest rate reduction program to assist customers in repaying their Private Education Loans through reduced payments,
while continuing to reduce their outstanding principal balance. This program is offered in situations where the potential for principal recovery, through a
modification of the monthly payment amount, is better than other alternatives currently available. Along with demonstrating the ability and willingness to
pay, the customer must make three consecutive monthly payments at the reduced rate to qualify for the program. Once the customer has made the initial three
payments, the loan’s status is returned to current and the interest rate is reduced for the successive twelve month period.

4.    Allowance for Loan Losses
      Our provisions for loan losses represent the periodic expense of maintaining an allowance sufficient to absorb incurred probable losses, net of expected
recoveries, in the held-for-investment loan portfolios. The evaluation of the provisions for loan losses is inherently subjective as it requires material estimates
that may be

                                                                               F-27
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 256 of 1145 PageID #: 5042

Table of Contents


                                                                                      NAVIENT CORPORATION
                                                      NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

4.    Allowance for Loan Losses (Continued)
susceptible to significant changes. We believe that the allowance for loan losses is appropriate to cover probable losses incurred in the loan portfolios. We
segregate our Private Education Loan portfolio into two classes of loans — traditional and non-traditional. Non-traditional loans are loans to (i) customers
attending for-profit schools with an original Fair Isaac and Company (“FICO”) score of less than 670 and (ii) customers attending not-for-profit schools with
an original FICO score of less than 640. The FICO score used in determining whether a loan is non-traditional is the greater of the customer or cosigner FICO
score at origination. Traditional loans are defined as all other Private Education Loans that are not classified as non-traditional.

     Allowance for Loan Losses Metrics
                                                                                                                                        Allowance for Loan Losses
                                                                                                                                      Year Ended December 31, 2014
                                                                                                                                  Private Education               Other
       (Dollars in millions)                                                                      FFELP Loans                           Loans                     Loans                            Total
       Allowance for Loan Losses
       Beginning balance                                                                          $         119                   $           2,097                  $      28                 $    2,244
          Total provision                                                                                    40                                 588                         —                         628
          Charge-offs(1)                                                                                    (60)                               (717)                        (4)                      (781)
          Reclassification of interest reserve(2)                                                            —                                   17                         —                          17
          Distribution of SLM BankCo                                                                         (6)                                (69)                        —                         (75)
       Ending balance                                                                             $          93                   $           1,916                  $      24                 $    2,033
       Allowance:
       Ending balance: individually evaluated for impairment                                      $           —                   $           1,132                  $      19                 $    1,151
       Ending balance: collectively evaluated for impairment                                      $           93                  $             784                  $       5                 $      882
       Loans:
       Ending balance: individually evaluated for impairment                                      $      —                        $         10,609                   $      45                 $ 10,654
       Ending balance: collectively evaluated for impairment                                      $ 103,438                       $         21,697                   $      62                 $125,196
       Charge-offs as a percentage of average loans in
          repayment                                                                                           .08%                             2.51%                      3.31%
       Allowance as a percentage of the ending total loan
          balance                                                                                             .09%                             5.93%                     22.23%
       Allowance as a percentage of the ending loans in
          repayment                                                                                      .12%                                 7.11%                   22.23%
       Allowance coverage of charge-offs                                                                 1.5                                    2.7                     6.1
       Ending total loans(3)                                                                      $ 103,438                       $         32,306                   $ 107
       Average loans in repayment                                                                 $ 72,829                        $         28,577                   $ 117
       Ending loans in repayment                                                                  $ 78,211                        $         26,949                   $ 107
       (1)     Charge-offs are reported net of expected recoveries. For Private Education Loans, the expected recovery amount is transferred to the receivable for partially charged-off loan balance. Charge-offs
               include charge-offs against the receivable for partially charged-off loans which represents the difference between what was expected to be collected and any shortfalls in what was actually collected
               in the period. See “Receivable for Partially Charged-Off Private Education Loans” for further discussion.
       (2)     Represents the additional allowance related to the amount of uncollectible interest reserved within interest income that is transferred in the period to the allowance for loan losses when interest is
               capitalized to a loan’s principal balance.
       (3)     Ending total loans for Private Education Loans includes the receivable for partially charged-off loans.

                                                                                                       F-28
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 257 of 1145 PageID #: 5043

Table of Contents


                                                                                     NAVIENT CORPORATION
                                                     NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

4.   Allowance for Loan Losses (Continued)
                                                                                                                                     Allowance for Loan Losses
                                                                                                                                   Year Ended December 31, 2013
                                                                                                                                  Private Education             Other
      (Dollars in millions)                                                                       FFELP Loans                           Loans                   Loans                        Total
      Allowance for Loan Losses
      Beginning balance                                                                           $          159                  $           2,171                  $      47           $     2,377
         Total provision                                                                                      52                                787                         —                    839
         Charge-offs(1)                                                                                      (78)                              (878)                       (19)                 (975)
         Student loan sales                                                                                  (14)                                —                          —                    (14)
         Reclassification of interest reserve(2)                                                              —                                  17                         —                     17
      Ending balance                                                                              $          119                  $           2,097                  $      28           $     2,244
      Allowance:
      Ending balance: individually evaluated for impairment                                       $           —                   $           1,048                  $      20           $     1,068
      Ending balance: collectively evaluated for impairment                                       $          119                  $           1,049                  $       8           $     1,176
      Loans:
      Ending balance: individually evaluated for impairment                                       $      —                        $          9,262                   $      45           $ 9,307
      Ending balance: collectively evaluated for impairment                                       $ 103,672                       $         31,051                   $      85           $134,808
      Charge-offs as a percentage of average loans in
         repayment                                                                                           .10%                              2.78%                     12.28%
      Allowance as a percentage of the ending total loan
         balance                                                                                             .12%                              5.20%                     21.42%
      Allowance as a percentage of the ending loans in
         repayment                                                                                       .16%                                 6.68%                   21.42%
      Allowance coverage of charge-offs                                                                  1.5                                    2.4                     1.5
      Ending total loans(3)                                                                       $ 103,672                       $         40,313                   $ 130
      Average loans in repayment                                                                  $ 80,822                        $         31,556                   $ 156
      Ending loans in repayment                                                                   $ 76,504                        $         31,370                   $ 130
      (1)     Charge-offs are reported net of expected recoveries. For Private Education Loans, the expected recovery amount is transferred to the receivable for partially charged-off loan balance. Charge-offs
              include charge-offs against the receivable for partially charged-off loans which represents the difference between what was expected to be collected and any shortfalls in what was actually collected
              in the period. See “Receivable for Partially Charged-Off Private Education Loans” for further discussion.
      (2)     Represents the additional allowance related to the amount of uncollectible interest reserved within interest income that is transferred in the period to the allowance for loan losses when interest is
              capitalized to a loan’s principal balance.
      (3)     Ending total loans for Private Education Loans includes the receivable for partially charged-off loans.

                                                                                                      F-29
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 258 of 1145 PageID #: 5044

Table of Contents


                                                                                     NAVIENT CORPORATION
                                                     NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

4.   Allowance for Loan Losses (Continued)
                                                                                                                                     Allowance for Loan Losses
                                                                                                                                   Year Ended December 31, 2012
                                                                                                                                  Private Education             Other
      (Dollars in millions)                                                                       FFELP Loans                           Loans                   Loans                        Total
      Allowance for Loan Losses
      Beginning balance                                                                           $          187                  $           2,171                  $      69           $  2,427
         Total provision                                                                                      72                              1,008                         —               1,080
         Charge-offs(1)                                                                                      (92)                            (1,037)                       (22)            (1,151)
         Student loan sales                                                                                   (8)                                —                          —                  (8)
         Reclassification of interest reserve(2)                                                              —                                  29                         —                  29
      Ending balance                                                                              $          159                  $           2,171                  $      47           $ 2,377
      Allowance:
      Ending balance: individually evaluated for impairment                                       $           —                   $           1,126                  $      35           $     1,161
      Ending balance: collectively evaluated for impairment                                       $          159                  $           1,045                  $      12           $     1,216
      Loans:
      Ending balance: individually evaluated for impairment                                       $      —                        $          7,560                   $ 69                $ 7,629
      Ending balance: collectively evaluated for impairment                                       $ 124,335                       $         32,341                   $ 116               $156,792
      Charge-offs as a percentage of average loans in
         repayment                                                                                           .10%                              3.37%                      9.51%
      Allowance as a percentage of the ending total loan
         balance                                                                                             .13%                              5.44%                     25.39%
      Allowance as a percentage of the ending loans in
         repayment                                                                                       .18%                                 6.89%                   25.39%
      Allowance coverage of charge-offs                                                                  1.7                                    2.1                     2.1
      Ending total loans(3)                                                                       $ 124,335                       $         39,901                   $ 185
      Average loans in repayment                                                                  $ 91,653                        $         30,750                   $ 231
      Ending loans in repayment                                                                   $ 90,731                        $         31,514                   $ 185
      (1)     Charge-offs are reported net of expected recoveries. For Private Education Loans, the expected recovery amount is transferred to the receivable for partially charged-off loan balance. Charge-offs
              include charge-offs against the receivable for partially charged-off loans which represents the difference between what was expected to be collected and any shortfalls in what was actually collected
              in the period. See “Receivable for Partially Charged-Off Private Education Loans” for further discussion.
      (2)     Represents the additional allowance related to the amount of uncollectible interest reserved within interest income that is transferred in the period to the allowance for loan losses when interest is
              capitalized to a loan’s principal balance.
      (3)     Ending total loans for Private Education Loans includes the receivable for partially charged-off loans.

                                                                                                      F-30
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 259 of 1145 PageID #: 5045

Table of Contents


                                                                                        NAVIENT CORPORATION
                                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

4.      Allowance for Loan Losses (Continued)
      Key Credit Quality Indicators
      FFELP Loans are substantially insured and guaranteed as to their principal and accrued interest in the event of default; therefore, the key credit quality
indicator for this portfolio is loan status. The impact of changes in loan status is incorporated quarterly into the allowance for loan losses calculation.

      For Private Education Loans, the key credit quality indicators are school type, FICO scores, the existence of a cosigner, the loan status and loan
seasoning. The school type/FICO score are assessed at origination and maintained through the traditional/non-traditional loan designation. The other Private
Education Loan key quality indicators can change and are incorporated quarterly into the allowance for loan losses calculation. The following table
highlights the principal balance (excluding the receivable for partially charged-off loans) of our Private Education Loan portfolio stratified by the key credit
quality indicators.

                                                                                                                                                      Private Education Loans
                                                                                                                                                      Credit Quality Indicators
                                                                                                                             December 31, 2014                                     December 31, 2013
(Dollars in millions)                                                                                                Balance(3)           % of Balance                     Balance(3)           % of Balance
Credit Quality Indicators
School Type/FICO Scores:
  Traditional                                                                                                        $28,527                            92%                $36,140                            93%
  Non-Traditional (1)                                                                                                  2,534                             8                   2,860                             7
Total                                                                                                                $31,061                           100%                $39,000                           100%
Cosigners:
  With cosigner                                                                                                      $20,001                            64%                $26,321                            67%
  Without cosigner                                                                                                    11,060                            36                  12,679                            33
Total                                                                                                                $31,061                           100%                $39,000                           100%
Seasoning (2):
  1-12 payments                                                                                                      $ 2,734                             9%                $ 5,424                            14%
  13-24 payments                                                                                                       3,161                            10                   5,466                            14
  25-36 payments                                                                                                       4,259                            14                   5,482                            14
  37-48 payments                                                                                                       4,404                            14                   5,040                            13
  More than 48 payments                                                                                               13,450                            43                  11,060                            28
  Not yet in repayment                                                                                                 3,053                            10                   6,528                            17
Total                                                                                                                $31,061                           100%                $39,000                           100%
(1)   Defined as loans to customers attending for-profit schools (with a FICO score of less than 670 at origination) and customers attending not-for-profit schools (with a FICO score of less than 640 at
      origination).
(2)   Number of months in active repayment for which a scheduled payment was received.
(3)   Balance represents gross Private Education Loans.

                                                                                                        F-31
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 260 of 1145 PageID #: 5046

Table of Contents


                                                                                       NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

4.     Allowance for Loan Losses (Continued)
          The following tables provide information regarding the loan status and aging of past due loans.

                                                                                                                                                    FFELP Loan Delinquencies
                                                                                                                                                          December 31,
                                                                                                                              2014                            2013                             2012
(Dollars in millions)                                                                                                   Balance            %           Balance         %                 Balance            %
Loans in-school/grace/deferment (1)                                                                                   $ 10,861                         $ 13,678                        $ 17,702
Loans in forbearance(2)                                                                                                 14,366                           13,490                          15,902
Loans in repayment and percentage of each status:
  Loans current                                                                                                          65,221          83.4%            63,330          82.8%            75,499          83.2%
  Loans delinquent 31-60 days(3)                                                                                          3,942           5.0              3,746           4.9              4,710           5.2
  Loans delinquent 61-90 days(3)                                                                                          2,451           3.1              2,207           2.9              2,788           3.1
  Loans delinquent greater than 90 days(3)                                                                                6,597           8.5              7,221           9.4              7,734           8.5
  Total FFELP Loans in repayment                                                                                         78,211          100%             76,504          100%             90,731          100%
Total FFELP Loans, gross                                                                                               103,438                          103,672                         124,335
FFELP Loan unamortized premium                                                                                           1,176                            1,035                           1,436
Total FFELP Loans                                                                                                      104,614                          104,707                         125,771
FFELP Loan allowance for losses                                                                                            (93)                            (119)                           (159)
FFELP Loans, net                                                                                                      $104,521                         $104,588                        $125,612
Percentage of FFELP Loans in repayment                                                                                                   75.6%                            73.8%                            73.0%
Delinquencies as a percentage of FFELP Loans in repayment                                                                                16.6%                            17.2%                            16.8%
FFELP Loans in forbearance as a percentage of loans in repayment and forbearance                                                         15.5%                            15.0%                            14.9%
(1)   Loans for customers who may still be attending school or engaging in other permitted educational activities and are not required to make payments on the loans, e.g., residency periods for medical students
      or a grace period for bar exam preparation, as well as loans for customers who have requested and qualify for other permitted program deferments such as military, unemployment, or economic hardships.
(2)   Loans for customers who have used their allowable deferment time or do not qualify for deferment, that need additional time to obtain employment or who have temporarily ceased making full payments due
      to hardship or other factors.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.

                                                                                                        F-32
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 261 of 1145 PageID #: 5047

Table of Contents


                                                                                       NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

4.     Allowance for Loan Losses (Continued)
                                                                                                                                                Private Education Traditional Loan
                                                                                                                                                           Delinquencies
                                                                                                                                                            December 31,
                                                                                                                                  2014                          2013                     2012
(Dollars in millions)                                                                                                       Balance           %          Balance         %         Balance                  %
Loans in-school/grace/deferment (1)                                                                                        $ 2,777                        $ 6,088                        $ 5,421
Loans in forbearance(2)                                                                                                        935                            969                            996
Loans in repayment and percentage of each status:
  Loans current                                                                                                              23,012         92.7%           26,977         92.8%           26,597         91.9%
  Loans delinquent 31-60 days(3)                                                                                                624          2.5               674          2.3               837          2.9
  Loans delinquent 61-90 days(3)                                                                                                363          1.5               420          1.4               375          1.3
  Loans delinquent greater than 90 days(3)                                                                                      816          3.3             1,012          3.5             1,121          3.9
  Total traditional loans in repayment                                                                                       24,815         100%            29,083         100%            28,930         100%
Total traditional loans, gross                                                                                              28,527                         36,140                         35,347
Traditional loans unamortized discount                                                                                        (526)                          (629)                          (713)
Total traditional loans                                                                                                     28,001                         35,511                         34,634
Traditional loans receivable for partially charged-off loans                                                                   775                            799                            797
Traditional loans allowance for losses                                                                                      (1,515)                        (1,592)                        (1,637)
Traditional loans, net                                                                                                     $27,261                        $34,718                        $33,794
Percentage of traditional loans in repayment                                                                                                87.0%                          80.5%                          81.9%
Delinquencies as a percentage of traditional loans in repayment                                                                               7.3%                           7.2%                           8.1%
Loans in forbearance as a percentage of traditional loans in repayment and forbearance                                                        3.6%                           3.2%                           3.3%
(1)   Deferment includes customers who have returned to school or are engaged in other permitted educational activities and are not required to make payments on the loans, e.g., residency periods for medical
      students or a grace period for bar exam preparation.
(2)   Loans for customers who have requested extension of grace period generally during employment transition or who have temporarily ceased making full payments due to hardship or other factors, consistent
      with established loan program servicing policies and procedures.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.

                                                                                                       F-33
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 262 of 1145 PageID #: 5048

Table of Contents


                                                                                       NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

4.     Allowance for Loan Losses (Continued)
                                                                                                                                                 Private Education Non-Traditional Loan
                                                                                                                                                              Delinquencies
                                                                                                                                                              December 31,
                                                                                                                                       2014                        2013                    2012
(Dollars in millions)                                                                                                            Balance         %         Balance        %          Balance                %
Loans in-school/grace/deferment (1)                                                                                             $ 276                        $ 440                         $ 483
Loans in forbearance(2)                                                                                                           124                          133                           140
Loans in repayment and percentage of each status:
  Loans current                                                                                                                   1,749         81.9%          1,791         78.3%          1,978         76.5%
  Loans delinquent 31-60 days(3)                                                                                                    110          5.2             128          5.6             175          6.8
  Loans delinquent 61-90 days(3)                                                                                                     73          3.4              93          4.1             106          4.1
  Loans delinquent greater than 90 days(3)                                                                                          202          9.5             275         12.0             325         12.6
  Total non-traditional loans in repayment                                                                                        2,134         100%           2,287         100%           2,584         100%
Total non-traditional loans, gross                                                                                               2,534                        2,860                         3,207
Non-traditional loans unamortized discount                                                                                         (68)                         (75)                          (83)
Total non-traditional loans                                                                                                      2,466                        2,785                         3,124
Non-traditional loans receivable for partially charged-off loans                                                                   470                          514                           550
Non-traditional loans allowance for losses                                                                                        (401)                        (505)                         (534)
Non-traditional loans, net                                                                                                      $2,535                       $2,794                        $3,140
Percentage of non-traditional loans in repayment                                                                                                84.2%                        80.0%                        80.6%
Delinquencies as a percentage of non-traditional loans in repayment                                                                             18.1%                        21.7%                        23.4%
Loans in forbearance as a percentage of non-traditional loans in repayment and forbearance                                                        5.5%                         5.5%                         5.1%
(1)   Deferment includes customers who have returned to school or are engaged in other permitted educational activities and are not required to make payments on the loans, e.g., residency periods for medical
      students or a grace period for bar exam preparation.
(2)   Loans for customers who have requested extension of grace period generally during employment transition or who have temporarily ceased making full payments due to hardship or other factors, consistent
      with established loan program servicing policies and procedures.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.


      Receivable for Partially Charged-Off Private Education Loans
       At the end of each month, for loans that are 212 days past due, we charge off the estimated loss of a defaulted loan balance. Actual recoveries are
applied against the remaining loan balance that was not charged off. We refer to this remaining loan balance as the “receivable for partially charged-off
loans.” If actual periodic recoveries are less than expected, the difference is immediately charged off through the allowance for loan losses with an offsetting
reduction in the receivable for partially charged-off Private Education Loans. If actual periodic recoveries are greater than expected, they will be reflected as a
recovery through the allowance for Private Education Loan losses once the cumulative recovery amount exceeds the cumulative amount originally expected
to be recovered. Private Education Loans which defaulted between 2007 and 2014 for which we have previously charged off estimated losses have, to
varying degrees, not met our post-default recovery expectations to date and may continue not to do so. According to our policy, we have been charging off
these periodic shortfalls in expected recoveries against our allowance for Private Education Loan losses and the related receivable for

                                                                                                       F-34
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 263 of 1145 PageID #: 5049

Table of Contents


                                                                                     NAVIENT CORPORATION
                                                     NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

4.    Allowance for Loan Losses (Continued)
partially charged-off Private Education Loans and we will continue to do so. There was $385 million and $336 million in the allowance for Private Education
Loan losses at December 31, 2014 and 2013, respectively, providing for possible additional future charge-offs related to the receivable for partially charged-
off Private Education Loans.

       The following table summarizes the activity in the receivable for partially charged-off loans.

                                                                                                                                                                  Years Ended December 31,
       (Dollars in millions)                                                                                                                             2014              2013                    2012
       Receivable at beginning of period                                                                                                               $1,313               $1,347              $1,241
       Expected future recoveries of current period defaults(1)                                                                                           233                  290                 351
       Recoveries(2)                                                                                                                                     (215)                (230)               (189)
       Charge-offs(3)                                                                                                                                     (86)                 (94)                (56)
       Receivable at end of period                                                                                                                      1,245                1,313               1,347
       Allowance for estimated recovery shortfalls(4)                                                                                                    (385)                (336)               (198)
       Net receivable at end of period                                                                                                                 $ 860                $ 977               $1,149
       (1)     Represents the difference between the loan balance and our estimate of the amount to be collected in the future.
       (2)     Current period cash collections.
       (3)     Represents the current period recovery shortfall – the difference between what was expected to be collected and what was actually collected. These amounts are included in the Private Education
               Loan total charge-offs as reported in the “Allowance for Loan Losses Metrics” tables.
       (4)     The allowance for estimated recovery shortfalls of the receivable for partially charged-off Private Education Loans is a component of the $1.9 billion, $2.1 billion and $2.2 billion overall
               allowance for Private Education Loan losses as of December 31, 2014, 2013 and 2012, respectively.


     Troubled Debt Restructurings (“TDRs”)
       We modify the terms of loans for certain customers when we believe such modifications may increase the ability and willingness of a customer to make
payments and thus increase the ultimate overall amount collected on a loan. These modifications generally take the form of a forbearance, a temporary
interest rate reduction or an extended repayment plan. For customers experiencing financial difficulty, certain Private Education Loans for which we have
granted either a forbearance of greater than three months, an interest rate reduction or an extended repayment plan are classified as TDRs. Approximately 51
percent and 45 percent of the loans granted forbearance have qualified as a TDR loan at December 31, 2014, and 2013, respectively. The unpaid principal
balance of TDR loans that were in an interest rate reduction plan as of December 31, 2014 and 2013 was $2.2 billion and $1.5 billion, respectively.

                                                                                                      F-35
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 264 of 1145 PageID #: 5050

Table of Contents


                                                                                      NAVIENT CORPORATION
                                                      NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

4.    Allowance for Loan Losses (Continued)
      At December 31, 2014 and 2013, all of our TDR loans had a related allowance recorded. The following table provides the recorded investment, unpaid
principal balance and related allowance for our TDR loans.

                                                                                                                                                                   TDR Loans
                                                                                                                                                                      Unpaid
                                                                                                                                               Recorded              Principal                 Related
        (Dollars in millions)                                                                                                                Investment(1)            Balance                 Allowance
        December 31, 2014
        Private Education Loans — Traditional                                                                                                $  8,728                $ 8,790                  $   917
        Private Education Loans — Non-Traditional                                                                                               1,477                  1,476                      215
        Total                                                                                                                                $ 10,205                $10,266                  $ 1,132
        December 31, 2013
        Private Education Loans — Traditional                                                                                                $      7,515            $ 7,559                  $   812
        Private Education Loans — Non-Traditional                                                                                                   1,434              1,427                      236
        Total                                                                                                                                $      8,949            $ 8,986                  $ 1,048
        (1)     The recorded investment is equal to the unpaid principal balance and accrued interest receivable net of unamortized deferred fees and costs.

        The following table provides the average recorded investment and interest income recognized for our TDR loans.

                                                                                                                                           Years Ended December 31,
                                                                                                              2014                                   2013                                     2012
                                                                                                Average               Interest            Average           Interest              Average             Interest
                                                                                                Recorded              Income              Recorded          Income                Recorded            Income
(Dollars in millions)                                                                          Investment            Recognized          Investment       Recognized             Investment          Recognized
Private Education Loans — Traditional                                                          $ 8,139               $     497           $ 6,805               $   418           $ 5,181             $    333
Private Education Loans — Non-Traditional                                                        1,456                     116             1,376                   112             1,205                  106
Total                                                                                          $ 9,595               $     613           $ 8,181               $   530           $ 6,386             $    439

                                                                                                       F-36
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 265 of 1145 PageID #: 5051

Table of Contents


                                                                                       NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

4.      Allowance for Loan Losses (Continued)
          The following tables provide information regarding the loan status and aging of TDR loans that are past due.

                                                                                                                                                          TDR Loan Delinquencies
                                                                                                                                                              December 31,
                                                                                                                                      2014                         2013                          2012
(Dollars in millions)                                                                                                           Balance           %         Balance        %               Balance          %
Loans in deferment (1)                                                                                                         $     825                      $ 913                        $ 574
Loans in forbearance(2)                                                                                                              745                        740                          544
Loans in repayment and percentage of each status:
  Loans current                                                                                                                    7,186        82.7%           5,613        76.5%          4,619         73.8%
  Loans delinquent 31-60 days(3)                                                                                                     464         5.3              469         6.4             478          7.6
  Loans delinquent 61-90 days(3)                                                                                                     299         3.4              330         4.5             254          4.1
  Loans delinquent greater than 90 days(3)                                                                                           747         8.6              921        12.6             908         14.5
  Total TDR loans in repayment                                                                                                     8,696        100%            7,333        100%           6,259         100%
Total TDR loans, gross                                                                                                         $10,266                        $8,986                       $7,377
(1)   Deferment includes customers who have returned to school or are engaged in other permitted educational activities and are not required to make payments on the loans, e.g., residency periods for medical
      students or a grace period for bar exam preparation.
(2)   Loans for customers who have requested extension of grace period generally during employment transition or who have temporarily ceased making full payments due to hardship or other factors, consistent
      with established loan program servicing policies and procedures.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.

       The following table provides the amount of modified loans that resulted in a TDR in the periods presented. Additionally, the table summarizes charge-
offs occurring in the TDR portfolio, as well as TDRs for which a payment default occurred in the current period within 12 months of the loan first being
designated as a TDR. We define payment default as 60 days past due for this disclosure. The majority of our loans that are considered TDRs involve a
temporary forbearance of payments and do not change the contractual interest rate of the loan.

                                                                                                                                      Years Ended December 31,
                                                                                                      2014                                      2013                                        2012
                                                                                       Modified      Charge-       Payment-        Modified   Charge-    Payment-           Modified       Charge-      Payment-
(Dollars in millions)                                                                  Loans(1)      Offs(2)        Default        Loans (1)   Offs(2)    Default           Loans(1)       Offs(2)       Default
Private Education Loans — Traditional                                                  $ 1,858       $ 332         $ 449           $ 2,114      $ 372         $ 680         $ 2,375        $ 389        $ 1,351
Private Education Loans — Non-Traditional                                                  206         107           100               314        132           184             443          152            420
      Total                                                                            $ 2,064       $ 439         $ 549           $ 2,428      $ 504         $ 864         $ 2,818        $ 541        $ 1,771
(1)   Represents period ending balance of loans that have been modified during the period and resulted in a TDR.
(2)   Represents loans that charged off that were classified as TDRs.

                                                                                                       F-37
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 266 of 1145 PageID #: 5052

Table of Contents


                                                               NAVIENT CORPORATION
                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

4.    Allowance for Loan Losses (Continued)
     Accrued Interest Receivable
      The following table provides information regarding accrued interest receivable on our Private Education Loans. The table also discloses the amount of
accrued interest on loans greater than 90 days past due as compared to our allowance for uncollectible interest.

                                                                                                               Accrued Interest Receivable
                                                                                                                   As of December 31,
                                                                                                                   Greater Than              Allowance for
                                                                                                                      90 Days                Uncollectible
        (Dollars in millions)                                                                   Total                Past Due                   Interest
        2014
        Private Education Loans — Traditional                                                  $ 542               $         31              $        29
        Private Education Loans — Non-Traditional                                                 70                         10                       11
        Total                                                                                  $ 612               $         41              $        40
        2013
        Private Education Loans — Traditional                                                  $ 926               $         35              $        46
        Private Education Loans — Non-Traditional                                                  97                        13                       20
        Total                                                                                  $1,023              $         48              $        66
        2012
        Private Education Loans — Traditional                                                  $ 798               $         39              $        45
        Private Education Loans — Non-Traditional                                                106                         16                       22
        Total                                                                                  $ 904               $         55              $        67

                                                                           F-38
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 267 of 1145 PageID #: 5053

Table of Contents


                                                                                    NAVIENT CORPORATION
                                                      NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

5.     Goodwill and Acquired Intangible Assets
Goodwill
      All acquisitions must be assigned to a reporting unit or units. A reporting unit is the same as, or one level below, an operating segment. We have four
reportable segments: FFELP Loans, Private Education Loans, Business Services and Other. The following table summarizes our goodwill, accumulated
impairments and net goodwill for our reporting units and reportable segments.

                                                                                                                        As of December 31, 2014                           As of December 31, 2013
                                                                                                                              Accumulated
                                                                                                                              Impairments
                                                                                                                               and Other                                       Accumulated
(Dollars in millions)                                                                                           Gross       Adjustments(1)           Net          Gross        Impairments           Net
Total FFELP Loans reportable segment                                                                           $194          $           (4)       $190          $194          $         (4)        $190
Total Private Education Loans reportable segment (1)                                                            147                     (41)        106           147                    —           147
Business Services reportable segment:
  Servicing                                                                                                      50                     —            50            50                   —             50
  Asset Recovery                                                                                                136                   (129)           7           136                 (129)            7
Total Business Services reportable segment                                                                      186                   (129)          57           186                 (129)           57
Total                                                                                                          $527          $        (174)        $353          $527          $      (133)         $394
(1)   In conjunction with our Separation from SLM BankCo, we removed $41 million of goodwill from our balance sheet as required under ASC 350, “Intangibles — Goodwill and Other.” This goodwill was
      allocated to the consumer banking business retained by SLM BankCo based on relative fair value. The former Consumer Lending reportable segment became the Private Education Loans reportable segment.


      Interim Goodwill Impairment Testing — June 30, 2014
       We performed interim goodwill impairment testing during the second quarter of 2014 as the separation from SLM BankCo was deemed a triggering
event warranting an impairment assessment. We assessed relevant qualitative factors consistent with the qualitative factors we considered in conjunction with
our October 1, 2014 annual impairment assessment discussed below. We determined that it was more-likely-than-not that the fair values of these reporting
units exceeded their carrying amounts as of June 30, 2014.

      Annual Goodwill Impairment Testing — October 1, 2014
       In performing our annual goodwill impairment analysis as of October 1, 2014, we assessed relevant qualitative factors to determine whether it is “more-
likely-than-not” that the fair value of an individual reporting unit is less than its carrying value. As part of our qualitative assessment, we considered the
amount of excess fair values over the carrying values of the FFELP Loans, Private Education Loans, Servicing and Asset Recovery reporting units as of
October 1, 2013 when we performed a step 1 goodwill impairment test and engaged an appraisal firm to estimate the fair values of these reporting units. The
fair value of each reporting unit at October 1, 2013 was substantially in excess of its carrying amount.

      We also considered the current legislative environment, the increase in our 2014 stock price since fourth-quarter 2013 and subsequent to the April 30,
2014 separation from SLM BankCo, analyst expectations, EPS results and market capitalization, which was approximately $8.7 billion, up from
approximately $7.0 billion on April 30, 2014. We believe the other qualitative factors we considered would indicate favorable changes to reporting unit fair
values since appraised values were determined as of October 1, 2013. After assessing these relevant qualitative factors, we determined that it is more-likely-
than-not that the fair values of the FFELP Loans,

                                                                                                    F-39
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 268 of 1145 PageID #: 5054

Table of Contents


                                                                                      NAVIENT CORPORATION
                                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

5.     Goodwill and Acquired Intangible Assets (Continued)
Private Education Loans, Servicing and Asset Recovery reporting units exceed their carrying amounts. Accordingly, we did not perform the Step 1
impairment analysis as of October 1, 2014 for these reporting units.

Acquired Intangible Assets
          Acquired intangible assets include the following:

                                                                                                                  As of December 31, 2014                                  As of December 31, 2013
                                                                                                                         Accumulated                                              Accumulated
                                                                                                        Cost           Impairment and                            Cost           Impairment and
(Dollars in millions)                                                                                  Basis(1)         Amortization (1)           Net          Basis(1)         Amortization (1)          Net
Intangible assets subject to amortization:
   Customer, services and lending relationships                                                        $ 199           $           (192)          $ 7           $ 278           $           (261)          $17
   Software and technology                                                                                78                        (78)           —               79                        (79)           —
   Trade names and trademarks                                                                             14                         (5)            9              34                        (21)           13
Total acquired intangible assets                                                                       $ 291           $           (275)          $16           $ 391           $           (361)          $30
(1)   Accumulated impairment and amortization includes impairment amounts only if the acquired intangible asset has been deemed partially impaired. When an acquired intangible asset is considered fully
      impaired and no longer in use, the cost basis and any accumulated amortization related to the asset is written off. In conjunction with our separation from SLM BankCo, we removed aggregate cost basis and
      accumulated impairment and amortization of $100 million and $94 million, respectively, related to Upromise and the Insurance Services reporting units, which were retained by SLM BankCo in their
      entirety.

      Intangible assets not subject to amortization include trade names and trademarks totaling $6 million and $6 million, net of accumulated impairment, as
of December 31, 2014 and 2013, respectively.

      We recorded amortization of acquired intangible assets from continuing operations totaling $8 million, $13 million and $18 million in 2014, 2013 and
2012, respectively. We will continue to amortize our intangible assets with definite useful lives over their remaining estimated useful lives. We estimate
amortization expense associated with these intangible assets will be $5 million, $3 million, $1 million, $1 million and $0 million in 2015, 2016, 2017, 2018
and 2019, respectively.

6.     Borrowings
       Borrowings consist of secured borrowings issued through our securitization program, borrowings through secured facilities, unsecured notes issued by
us, and other interest-bearing liabilities related primarily to obligations to return cash collateral held. To match the interest rate and currency characteristics
of our borrowings with the interest rate and currency characteristics of our assets, we enter into interest rate and foreign currency swaps with independent
parties. Under these agreements, we make periodic payments, generally indexed to the related asset rates or rates which are highly correlated to the asset rates,
in exchange for periodic payments which generally match our interest obligations on fixed or variable rate notes (see “Note 7 —Derivative Financial
Instruments”). Payments and receipts on our interest rate and currency swaps are not reflected in the following tables.

                                                                                                      F-40
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 269 of 1145 PageID #: 5055

Table of Contents


                                                                                          NAVIENT CORPORATION
                                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

6.      Borrowings (Continued)
          The following table summarizes our borrowings.

                                                                                                                              December 31, 2014                              December 31, 2013
                                                                                                                      Short       Long                               Short        Long
(Dollars in millions)                                                                                                 Term        Term              Total            Term         Term             Total
Unsecured borrowings:
Senior unsecured debt                                                                                                $1,066    $ 16,311           $ 17,377      $ 2,213        $ 16,056          $ 18,269
Bank deposits                                                                                                            —           —                  —         6,133           2,807             8,940
   Total unsecured borrowings                                                                                         1,066      16,311             17,377        8,346          18,863            27,209
Secured borrowings:
FFELP Loan securitizations                                                                                               —       86,241             86,241           —           90,756            90,756
Private Education Loan securitizations                                                                                   —       17,997             17,997           —           18,835            18,835
FFELP Loan — other facilities                                                                                            —       15,358             15,358        4,715           5,311            10,026
Private Education Loan — other facilities                                                                               653          —                 653           —              843               843
Other(1)                                                                                                                937          —                 937          691              —                691
   Total secured borrowings                                                                                           1,590     119,596            121,186        5,406         115,745           121,151
Total before hedge accounting adjustments                                                                             2,656     135,907            138,563       13,752         134,608           148,360
Hedge accounting adjustments                                                                                              7         959                966           43           2,040             2,083
Total                                                                                                                $2,663    $136,866           $139,529      $13,795        $136,648          $150,443
(1)   “Other” primarily consists of the obligation to return cash collateral held related to derivative exposures.


Short-term Borrowings
      Short-term borrowings have a remaining term to maturity of one year or less. The following tables summarize outstanding short-term borrowings
(secured and unsecured), the weighted average interest rates at the end of each period, and the related average balances and weighted average interest rates
during the periods. Rates reflect stated interest of borrowings and related discounts and premiums.

                                                                                            December 31, 2014                                               Year Ended December 31, 2014
                                                                                                           Weighted Average                                                    Weighted Average
          (Dollars in millions)                                                Ending Balance                 Interest Rate                         Average Balance               Interest Rate
          Bank deposits                                                        $              —                                 —%                  $        2,032                          1.14%
          FFELP Loan — other facilities                                                       —                                 —                            2,893                           .37
          Private Education Loan — other
             facilities                                                                     653                               1.06                             397                          1.85
          Senior unsecured debt                                                           1,073                               4.40                           1,385                          4.36
          Other interest-bearing liabilities                                                937                                .06                             834                           .09
          Total short-term borrowings                                          $          2,663                               2.06%                 $        7,541                          1.36%
          Maximum outstanding at any month
            end                                                                $        13,142

                                                                                                            F-41
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 270 of 1145 PageID #: 5056

Table of Contents


                                                               NAVIENT CORPORATION
                                           NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

6.   Borrowings (Continued)
                                                                     December 31, 2013                                 Year Ended December 31, 2013
                                                                                    Weighted Average                                      Weighted Average
      (Dollars in millions)                             Ending Balance                Interest Rate           Average Balance                Interest Rate
      Bank deposits                                     $      6,133                          1.14%           $        5,221                         1.44%
      FFELP Loan — other facilities                            4,715                           .21                     7,386                          .84
      Private Education Loan — other
         facilities                                               —                             —                       272                          1.86
      Senior unsecured debt                                    2,256                          3.09                    2,814                          3.59
      Other interest-bearing liabilities                         691                           .07                    1,037                           .14
      Total short-term borrowings                       $     13,795                          1.09%           $      16,730                          1.46%
      Maximum outstanding at any month
        end                                             $     20,038

Long-term Borrowings
      The following tables summarize outstanding long-term borrowings (secured and unsecured), the weighted average interest rates at the end of the
periods, and the related average balances during the periods. Rates reflect stated interest rate of borrowings and related discounts and premiums.

                                                                                                             December 31, 2014                  Year Ended
                                                                                                                             Weighted           December 31,
                                                                                                                             Average                2014
                                                                                                        Ending                Interest            Average
      (Dollars in millions)                                                                            Balance(1)             Rate(2)             Balance
      Floating rate notes:
         U.S. dollar-denominated:
            Interest bearing, due 2016-2054                                                            $107,621                   .95%          $ 100,966
         Non-U.S. dollar-denominated:
            Interest bearing, due 2021-2041                                                               8,516                   .47               8,842
      Total floating rate notes                                                                         116,137                   .95             109,808
      Fixed rate notes:
         U.S. dollar-denominated:
            Interest bearing, due 2016-2047                                                              19,495                 5.61                18,108
         Non-U.S.-dollar denominated:
            Interest bearing, due 2016-2039                                                               1,234                 4.57                1,416
      Total fixed rate notes                                                                             20,729                 5.55               19,524
      Brokered deposits — U.S. dollar-denominated                                                            —                    —                   918
      Total long-term borrowings                                                                       $136,866                 1.62%           $ 130,250

                                                                             F-42
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 271 of 1145 PageID #: 5057

Table of Contents


                                                                                         NAVIENT CORPORATION
                                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

6.     Borrowings (Continued)
                                                                                                                                                 December 31, 2013                           Year Ended
                                                                                                                                                                 Weighted                    December 31,
                                                                                                                                                                 Average                         2013
                                                                                                                                            Ending                Interest                     Average
          (Dollars in millions)                                                                                                            Balance(1)             Rate(2)                      Balance
          Floating rate notes:
             U.S. dollar-denominated:
                Interest bearing, due 2015-2048                                                                                           $102,878                        .98%               $ 108,100
             Non-U.S. dollar-denominated:
                Interest bearing, due 2021-2041                                                                                               9,249                       .62                    9,525
          Total floating rate notes                                                                                                         112,127                       .95                  117,625
          Fixed rate notes:
             U.S. dollar-denominated:
                Interest bearing, due 2015-2047                                                                                              18,510                      5.61                     16,149
             Non-U.S.-dollar denominated:
                Interest bearing, due 2015-2039                                                                                              3,204                       2.72                    2,420
          Total fixed rate notes                                                                                                            21,714                       5.18                   18,569
          Brokered deposits — U.S. dollar-denominated, due 2015-2018                                                                         2,807                       1.32                    2,488
          Total long-term borrowings                                                                                                      $136,648                       1.63%               $ 138,682
          (1)     Ending balance is expressed in U.S. dollars using the spot currency exchange rate. Includes fair value adjustments under hedge accounting for notes designated as the hedged item in a fair value
                  hedge.
          (2)     Weighted average interest rate is stated rate relative to currency denomination of debt.

      At December 31, 2014, we had outstanding long-term borrowings with call features totaling $1.7 billion. In addition, we have $15.4 billion of pre-
payable debt related to our secured facilities. Generally, these instruments are callable at the par amount. As of December 31, 2014, the stated maturities and
maturities if accelerated to the call dates are shown in the following table.

                                                                                                               Stated Maturity                                            Maturity to Call Date
                                                                                           Senior                                                         Senior
                                                                                          Unsecured              Secured                                 Unsecured             Secured
(Dollars in millions)                                                                       Debt               Borrowings(1)         Total(2)              Debt              Borrowings(1)               Total
Year of Maturity
2015                                                                                     $     —               $  16,786           $ 16,786             $ 1,699             $     16,786            $  18,485
2016                                                                                        2,224                 12,526              14,750               2,223                  12,526               14,749
2017                                                                                        1,834                 12,832              14,666               1,812                  12,832               14,644
2018                                                                                        2,802                  9,036              11,838               2,553                   9,036               11,589
2019                                                                                        2,438                 10,333              12,771               2,257                  10,333               12,590
2020-2054                                                                                   7,013                 58,083              65,096               5,767                  58,083               63,850
                                                                                           16,311                119,596             135,907              16,311                 119,596              135,907
Hedge accounting adjustments                                                                  877                     82                 959                 877                      82                  959
Total                                                                                    $ 17,188              $ 119,678           $ 136,866            $ 17,188            $    119,678            $ 136,866
(1)   We view our securitization trust debt as long-term based on the contractual maturity dates and have projected the expected principal paydowns based on our current estimates regarding loan prepayment
      speeds. The projected principal paydowns in year 2015 include $16.8 billion related to the securitization trust debt.
(2)   The aggregate principal amount of debt that matures in each period is $16.9 billion in 2015, $14.8 billion in 2016, $14.7 billion in 2017, $11.9 billion in 2018, $12.8 billion in 2019, and $65.6 billion in
      2020-2054.

                                                                                                             F-43
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 272 of 1145 PageID #: 5058

Table of Contents


                                                                   NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

6.    Borrowings (Continued)
Variable Interest Entities
     We consolidate the following financing VIEs as of December 31, 2014 and 2013, as we are the primary beneficiary. As a result, these VIEs are
accounted for as secured borrowings.

                                                                                                               December 31, 2014
                                                                                                                           Carrying Amount of Assets Securing Debt
                                                                                Debt Outstanding                                       Outstanding
                                                                        Short       Long
(Dollars in millions)                                                   Term        Term             Total          Loans          Cash        Other Assets          Total
Secured Borrowings — VIEs:
FFELP Loan securitizations                                          $  —         $ 86,241          $ 86,241      $ 86,715        $ 3,069      $       722       $ 90,506
Private Education Loan securitizations                                 —            17,997            17,997        23,184           378              389          23,951
FFELP Loan — other facilities                                          —            13,358            13,358        13,653           269              260          14,182
Private Education Loan — other facilities                             653               —                653         1,233            17               36           1,286
Total before hedge accounting adjustments                             653          117,596           118,249       124,785         3,733            1,407         129,925
Hedge accounting adjustments                                           —                82                82            —             —              (177)           (177)
Total                                                               $ 653        $ 117,678         $ 118,331     $ 124,785       $ 3,733      $     1,230       $ 129,748

                                                                                                               December 31, 2013
                                                                                                                           Carrying Amount of Assets Securing Debt
                                                                                Debt Outstanding                                       Outstanding
                                                                        Short       Long
(Dollars in millions)                                                   Term        Term             Total          Loans          Cash        Other Assets          Total
Secured Borrowings — VIEs:
FFELP Loan securitizations                                          $   —        $ 90,756          $ 90,756      $ 91,535        $ 2,913      $       683       $ 95,131
Private Education Loan securitizations                                  —           18,835            18,835        23,947           338              540          24,825
FFELP Loan — other facilities                                        3,655           3,791             7,446         7,719           128               91           7,938
Private Education Loan — other facilities                               —              843               843         1,583            16               30           1,629
Total before hedge accounting adjustments                            3,655         114,225           117,880       124,784         3,395            1,344         129,523
Hedge accounting adjustments                                            —            1,313             1,313            —             —               978             978
Total                                                               $3,655       $ 115,538         $ 119,193     $ 124,784       $ 3,395      $     2,322       $ 130,501

Securitizations
     2013 Sales of FFELP Securitization Trust Residual Interests
       In 2013, we sold Residual Interests in FFELP Loan securitization trusts to third parties. We continue to service the student loans in the trusts under
existing agreements. As a result of these transactions, we removed securitization trust assets of $12.5 billion and the related liabilities of $12.1 billion from
the balance sheet and recorded a $312 million gain as part of “gains on sales of loans and investments” in 2013.

                                                                                F-44
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 273 of 1145 PageID #: 5059

Table of Contents


                                                                 NAVIENT CORPORATION
                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

6.    Borrowings (Continued)
     FFELP Loans — Other Secured Borrowing Facilities
        We have various secured borrowing facilities that we use to finance our FFELP Loans. Liquidity is available under these secured credit facilities to the
extent we have eligible collateral and available capacity. The maximum borrowing capacity under these facilities will vary and is subject to each agreement’s
borrowing conditions. These include but are not limited to the facility’s size, current usage and the availability and fair value of qualifying unencumbered
FFELP Loan collateral. Our borrowings under these facilities are non-recourse. The maturity dates on these facilities range from January 2016 to February
2019. The interest rate on certain facilities can increase under certain circumstances. The facilities are subject to termination under certain circumstances. As
of December 31, 2014, there was approximately $15.4 billion outstanding under these facilities, with approximately $16.5 billion of assets securing these
facilities. As of December 31, 2014, the maximum unused capacity under these facilities was $13.2 billion. As of December 31, 2014, we had $1.9 billion of
unencumbered FFELP Loans.

     Private Education Loans — Other Secured Borrowing Facilities
       In June 2014, Navient closed on a new $1.0 billion Private Education Loan asset-backed commercial paper (“ABCP”) facility. This facility, which
matures in June 2015, provides liquidity for Private Education Loan acquisitions and for the refinancing of loans presently on our balance sheet or in other
short-term facilities. As of December 31, 2014, there was $348 million outstanding under the facility. The book basis of the assets securing the facility as of
December 31, 2014 was $440 million.

       We also have a facility that was used to fund the call and redemption of our SLM 2009-D Private Education Loan trust asset-backed securities (“ABS”),
which occurred on August 15, 2013. The maturity date of this facility is August 15, 2015. Our borrowings under this facility are non-recourse. The interest
rate can increase under certain circumstances. The facility is subject to termination under certain circumstances. As of December 31, 2014, there was $305
million outstanding under the facility. The book basis of the assets securing the facility as of December 31, 2014 was $847 million. Additional borrowings
are not available under this facility.

     Other Funding Sources
     Senior Unsecured Debt
       We issued $1.9 billion, $3.8 billion and $2.7 billion of unsecured debt in 2014, 2013 and 2012, respectively.

     Debt Repurchases
     The following table summarizes activity related to our senior unsecured debt and ABS repurchases. “Gains on debt repurchases” is shown net of
hedging-related gains and losses.

                                                                                                                                  Years Ended December 31,
       (Dollars in millions)                                                                                               2014            2013            2012
       Debt principal repurchased                                                                                         $548            $1,279         $711
       Gains on debt repurchases                                                                                            —                 42          145

                                                                              F-45
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 274 of 1145 PageID #: 5060

Table of Contents


                                                                   NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

7.    Derivative Financial Instruments
     Risk Management Strategy
       We maintain an overall interest rate risk management strategy that incorporates the use of derivative instruments to minimize the economic effect of
interest rate changes. Our goal is to manage interest rate sensitivity by modifying the repricing frequency and underlying index characteristics of certain
balance sheet assets and liabilities so the net interest margin is not, on a material basis, adversely affected by movements in interest rates. We do not use
derivative instruments to hedge credit risk associated with debt we issued. As a result of interest rate fluctuations, hedged assets and liabilities will appreciate
or depreciate in market value. Income or loss on the derivative instruments that are linked to the hedged assets and liabilities will generally offset the effect of
this unrealized appreciation or depreciation for the period the item is being hedged. We view this strategy as a prudent management of interest rate
sensitivity. In addition, we utilize derivative contracts to minimize the economic impact of changes in foreign currency exchange rates on certain debt
obligations that are denominated in foreign currencies. As foreign currency exchange rates fluctuate, these liabilities will appreciate and depreciate in value.
These fluctuations, to the extent the hedge relationship is effective, are offset by changes in the value of the cross-currency interest rate swaps executed to
hedge these instruments. Management believes certain derivative transactions entered into as hedges, primarily Floor Income Contracts and basis swaps, are
economically effective; however, those transactions generally do not qualify for hedge accounting under GAAP (as discussed below) and thus may adversely
impact earnings.
        Although we use derivatives to offset (or minimize) the risk of interest rate and foreign currency changes, the use of derivatives does expose us to both
market and credit risk. Market risk is the chance of financial loss resulting from changes in interest rates, foreign exchange rates and market liquidity. Credit
risk is the risk that a counterparty will not perform its obligations under a contract and it is limited to the loss of the fair value gain in a derivative that the
counterparty owes us. When the fair value of a derivative contract is negative, we owe the counterparty and, therefore, have no credit risk exposure to the
counterparty; however, the counterparty has exposure to us. We minimize the credit risk in derivative instruments by entering into transactions with highly
rated counterparties that are reviewed regularly by our Credit Department. We also maintain a policy of requiring that all derivative contracts be governed by
an International Swaps and Derivative Association Master Agreement. Depending on the nature of the derivative transaction, bilateral collateral arrangements
related to Navient Corporation contracts generally are required as well. When we have more than one outstanding derivative transaction with the
counterparty, and there exists legally enforceable netting provisions with the counterparty (i.e., a legal right to offset receivable and payable derivative
contracts), the “net” mark-to-market exposure, less collateral the counterparty has posted to us, represents exposure with the counterparty. When there is a net
negative exposure, we consider our exposure to the counterparty to be zero. At December 31, 2014 and 2013, we had a net positive exposure (derivative gain
positions to us less collateral which has been posted by counterparties to us) related to Navient Corporation derivatives of $96 million and $83 million,
respectively.

      Our on-balance sheet securitization trusts have $9.3 billion of Euro and British Pound Sterling denominated bonds outstanding as of December 31,
2014. To convert these non-U.S. dollar denominated bonds into U.S. dollar liabilities, the trusts have entered into foreign-currency swaps with highly–rated
counterparties. In addition, the trusts have entered into $12.5 billion of interest rates swaps which are primarily used to convert Prime received on securitized
student loans to LIBOR paid on the bonds. Our securitization trusts require collateral in all cases if the counterparty’s credit rating is withdrawn or
downgraded below a certain level. Additionally, securitizations involving foreign currency notes issued after November 2005 also require the counterparty to
post collateral to the trust based on the fair value of the derivative, regardless of credit rating. The trusts are not required to post collateral to the
counterparties. At December 31, 2014, the net positive exposure on swaps in securitization trusts is $129 million.
     Accounting for Derivative Instruments
       Derivative instruments that are used as part of our interest rate and foreign currency risk management strategy include interest rate swaps, basis swaps,
cross-currency interest rate swaps, and interest rate floor contracts with indices that relate to the pricing of specific balance sheet assets and liabilities. The
accounting for

                                                                                F-46
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 275 of 1145 PageID #: 5061

Table of Contents


                                                                  NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

7.    Derivative Financial Instruments (Continued)
derivative instruments requires that every derivative instrument, including certain derivative instruments embedded in other contracts, be recorded on the
balance sheet as either an asset or liability measured at its fair value. As more fully described below, if certain criteria are met, derivative instruments are
classified and accounted for by us as either fair value or cash flow hedges. If these criteria are not met, the derivative financial instruments are accounted for
as trading.

     Fair Value Hedges
       Fair value hedges are generally used by us to hedge the exposure to changes in fair value of a recognized fixed rate asset or liability. We enter into
interest rate swaps to economically convert fixed rate assets into variable rate assets and fixed rate debt into variable rate debt. We also enter into cross-
currency interest rate swaps to economically convert foreign currency denominated fixed and floating debt to U.S. dollar denominated variable debt. For fair
value hedges, we generally consider all components of the derivative’s gain and/or loss when assessing hedge effectiveness and generally hedge changes in
fair values due to interest rates or interest rates and foreign currency exchange rates.

     Cash Flow Hedges
       We use cash flow hedges to hedge the exposure to variability in cash flows for a forecasted debt issuance and for exposure to variability in cash flows
of floating rate debt. This strategy is used primarily to minimize the exposure to volatility from future changes in interest rates. Gains and losses on the
effective portion of a qualifying hedge are recorded in accumulated other comprehensive income and ineffectiveness is recorded immediately to earnings. In
the case of a forecasted debt issuance, gains and losses are reclassified to earnings over the period which the stated hedged transaction affects earnings. If we
determine it is not probable that the anticipated transaction will occur, gains and losses are reclassified immediately to earnings. In assessing hedge
effectiveness, generally all components of each derivative’s gains or losses are included in the assessment. We generally hedge exposure to changes in cash
flows due to changes in interest rates or total changes in cash flow.

     Trading Activities
      When derivative instruments do not qualify as hedges, they are accounted for as trading instruments where all changes in fair value are recorded
through earnings. We sell interest rate floors (Floor Income Contracts) to hedge the embedded Floor Income options in student loan assets. The Floor Income
Contracts are written options which have a more stringent hedge effectiveness hurdle to meet. Specifically, our Floor Income Contracts do not qualify for
hedge accounting treatment because the pay down of principal of the student loans underlying the Floor Income embedded in those student loans does not
exactly match the change in the notional amount of our written Floor Income Contracts. Additionally, the term, the interest rate index and the interest rate
index reset frequency of the Floor Income Contracts can be different from that of the student loans. Therefore, Floor Income Contracts do not qualify for
hedge accounting treatment, and are recorded as trading instruments. Regardless of the accounting treatment, we consider these contracts to be economic
hedges for risk management purposes. We use this strategy to minimize our exposure to changes in interest rates.

       We use basis swaps to minimize earnings variability caused by having different reset characteristics on our interest-earning assets and interest-bearing
liabilities. The specific terms and notional amounts of the swaps are determined based on a review of our asset/liability structure, our assessment of future
interest rate relationships, and on other factors such as short-term strategic initiatives. Hedge accounting requires that when using basis swaps, the change in
the cash flows of the hedge effectively offset both the change in the cash flows of the asset and the change in the cash flows of the liability. Our basis swaps
hedge variable interest rate risk; however, they

                                                                               F-47
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 276 of 1145 PageID #: 5062

Table of Contents


                                                                                          NAVIENT CORPORATION
                                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

7.      Derivative Financial Instruments (Continued)
generally do not meet this effectiveness criterion because the index of the swap does not exactly match the index of the hedged assets. Additionally, some of
our FFELP Loans can earn at either a variable or a fixed interest rate depending on market interest rates and, therefore, swaps economically hedging these
FFELP Loans do not meet the criteria for hedge accounting treatment. As a result, these swaps are recorded at fair value with changes in fair value reflected
currently in the statement of income.

      Summary of Derivative Financial Statement Impact
      The following tables summarize the fair values and notional amounts or number of contracts of all derivative instruments at December 31, 2014 and
2013, and their impact on other comprehensive income and earnings for 2014, 2013 and 2012.

      Impact of Derivatives on Consolidated Balance Sheet

                                                                                                               Cash Flow                  Fair Value                  Trading                            Total
                                                                                Hedged Risk               Dec. 31,    Dec. 31,       Dec. 31,    Dec. 31,       Dec. 31,    Dec. 31,          Dec. 31,           Dec. 31,
(Dollars in millions)                                                            Exposure                  2014        2013           2014        2013           2014         2013             2014               2013
Fair Values(1)
Derivative Assets:
Interest rate swaps                                                           Interest rate               $       6      $    24     $ 828           $ 738      $        23    $        61   $    857            $     823
Cross-currency interest rate swaps                                       Foreign currency and
                                                                              interest rate                    —              —          164          1,185              —              —          164               1,185
Other(2)                                                                      Interest rate                    —              —           —              —                1              2           1                   2
Total derivative assets(3)                                                                                     6              24         992          1,923              24             63       1,022               2,010
Derivative Liabilities:
Interest rate swaps                                                           Interest rate                    (3)            —              (22)       (149)       (120)            (215)       (145)                 (364)
Floor Income Contracts                                                        Interest rate                    —              —               —           —         (915)          (1,384)       (915)               (1,384)
Cross-currency interest rate swaps                                       Foreign currency and
                                                                              interest rate                    —              —       (293)  (155)    (65)     (31)   (358)                                          (186)
Other(2)                                                                      Interest rate                    —              —         —      —      (12)     (23)    (12)                                           (23)
Total derivative liabilities(3)                                                                                (3)            —       (315)  (304) (1,112) (1,653) (1,430)                                         (1,957)
Net total derivatives                                                                                     $     3        $    24     $ 677 $1,619 $(1,088) $(1,590) $ (408)                                      $     53
(1)   Fair values reported are exclusive of collateral held and pledged and accrued interest. Assets and liabilities are presented without consideration of master netting agreements. Derivatives are carried on the
      balance sheet based on net position by counterparty under master netting agreements, and classified in other assets or other liabilities depending on whether in a net positive or negative position.
(2)   “Other” includes embedded derivatives bifurcated from securitization debt as well as derivatives related to our Total Return Swap Facility.
(3)   The following table reconciles gross positions with the impact of master netting agreements to the balance sheet classification:

                                                                                                                       Other Assets                                              Other Liabilities
                                                                                                          December 31,              December 31,                     December 31,               December 31,
          (Dollar in millions)                                                                                2014                      2013                             2014                       2013
          Gross position                                                                                  $      1,022              $      2,010                     $      (1,430)             $      (1,957)
          Impact of master netting agreements                                                                      (241)                     (386)                             241                        386
          Derivative values with impact of master netting agreements (as carried on
              balance sheet)                                                                                           781                          1,624                     (1,189)                     (1,571)
          Cash collateral (held) pledged                                                                              (935)                          (687)                       624                         777
          Net position                                                                                    $           (154)              $           937             $         (565)              $         (794)


                                                                                                           F-48
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 277 of 1145 PageID #: 5063

Table of Contents


                                                                                        NAVIENT CORPORATION
                                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

7.      Derivative Financial Instruments (Continued)
      The above fair values include adjustments for counterparty credit risk for both when we are exposed to the counterparty, net of collateral postings, and
when the counterparty is exposed to us, net of collateral postings. The net adjustments decreased the overall net asset positions at December 31, 2014 and
2013 by $18 million and $91 million, respectively. In addition, the above fair values reflect adjustments for illiquid derivatives as indicated by a wide
bid/ask spread in the interest rate indices to which the derivatives are indexed. These adjustments decreased the overall net asset positions at December 31,
2014 and 2013 by $73 million and $84 million, respectively.

                                                                                                   Cash Flow                       Fair Value                Trading                     Total
                                                                                             Dec. 31,      Dec. 31,          Dec. 31,      Dec. 31,   Dec. 31,     Dec. 31,   Dec. 31,           Dec. 31,
(Dollars in billions)                                                                         2014          2013              2014           2013      2014          2013      2014               2013
Notional Values:
Interest rate swaps                                                                          $ 6.0           $    .7         $ 14.3         $ 16.0    $ 28.7       $ 46.3     $ 49.0             $ 63.0
Floor Income Contracts                                                                          —                 —              —              —       35.2         31.8       35.2               31.8
Cross-currency interest rate swaps                                                              —                 —             9.4           11.1        .4           .3        9.8               11.4
Other(1)                                                                                        —                 —              —              —        3.6          3.9        3.6                3.9
Total derivatives                                                                            $ 6.0           $    .7         $ 23.7         $ 27.1    $ 67.9       $ 82.3     $ 97.6             $110.1
(1)   “Other” includes embedded derivatives bifurcated from securitization debt, as well as derivatives related to our Total Return Swap Facility.

                                                                                                         F-49
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 278 of 1145 PageID #: 5064

Table of Contents


                                                                                          NAVIENT CORPORATION
                                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

7.      Derivative Financial Instruments (Continued)
      Impact of Derivatives on Consolidated Statements of Income

                                                                                                                          Years Ended December 31,
                                                                           Unrealized Gain                      Realized Gain                  Unrealized Gain
                                                                              (Loss) on                           (Loss) on                        (Loss) on
                                                                           Derivatives(1)(2)                    Derivatives(3)                  Hedged Item(1)                              Total Gain (Loss)
(Dollars in millions)                                                 2014        2013       2012          2014      2013      2012       2014        2013     2012                  2014         2013       2012
Fair Value Hedges:
Interest rate swaps                                               $      213     $(806)       $ (75)     $ 389        $ 414        $ 449        $ (185)       $ 873         $ 41     $417       $ 481      $ 415
Cross-currency interest rate swaps                                    (1,159)        1           42         52           98          167         1,264         (183)         (182)    157         (84)        27
Total fair value derivatives                                            (946)     (805)         (33)       441          512          616         1,079          690          (141)    574         397        442
Cash Flow Hedges:
Interest rate swaps                                                      —            —           (1)          (3)          (9)       (26)            —            —           —       (3)           (9)      (27)
Total cash flow derivatives                                              —            —           (1)          (3)          (9)       (26)            —            —           —       (3)           (9)      (27)
Trading:
Interest rate swaps                                                      54        (107)       (66)          46            71         108           —             —            —      100         (36)        42
Floor Income Contracts                                                  633         785        412         (699)         (815)       (859)          —             —            —      (66)        (30)      (447)
Cross-currency interest rate swaps                                      (33)       (101)       (59)          (2)           35           7           —             —            —      (35)        (66)       (52)
Other                                                                     9         (19)         5           (2)           (2)         (1)          —             —            —        7         (21)         4
Total trading derivatives                                               663         558        292         (657)         (711)       (745)          —             —            —        6        (153)      (453)
Total                                                                  (283)       (247)       258         (219)         (208)       (155)       1,079           690         (141)    577         235        (38)
Less: realized gains (losses) recorded in
   interest expense                                                      —            —           —         438          503          590             —            —           —      438         503        590
Gains (losses) on derivative and hedging
   activities, net                                                $ (283)        $(247)       $258       $(657)       $(711)       $(745)       $1,079        $ 690         $(141)   $139       $(268)     $(628)
(1)   Recorded in “Gains (losses) on derivative and hedging activities, net” in the consolidated statements of income.
(2)   Represents ineffectiveness related to cash flow hedges.
(3)   For fair value and cash flow hedges, recorded in interest expense. For trading derivatives, recorded in “Gains (losses) on derivative and hedging activities, net.”

                                                                                                          F-50
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 279 of 1145 PageID #: 5065

Table of Contents


                                                                                            NAVIENT CORPORATION
                                                           NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

7.      Derivative Financial Instruments (Continued)
      Impact of Derivatives on Consolidated Statements of Changes in Stockholders’ Equity (net of tax)

                                                                                                                                                                             Years Ended
                                                                                                                                                                             December 31,
                   (Dollars in millions)                                                                                                                         2014           2013          2012
                   Total gains (losses) on cash flow hedges                                                                                                      $ (7)          $16           $ (7)
                   Realized losses recognized in interest expense(1)(2)(3)                                                                                          2             6            16
                   Total change in stockholders’ equity for unrealized gains on derivatives                                                                      $ (5)          $22           $ 9
                   (1)    Amounts included in “Realized gain (loss) on derivatives” in the “Impact of Derivatives on Consolidated Statements of Income” table above.
                   (2)    Includes net settlement income/expense.
                   (3)    We expect to reclassify $1 million of after-tax net losses from accumulated other comprehensive income to earnings during the next 12 months related to net settlement accruals on interest
                          rate swaps.


      Collateral
          The following table details collateral held and pledged related to derivative exposure between us and our derivative counterparties.
                                                                                                                                                                         December 31,                 December 31,
(Dollars in millions)                                                                                                                                                        2014                         2013
Collateral held:
Cash (obligation to return cash collateral is recorded in short-term borrowings)                                                                                         $        935                 $        687
Securities at fair value — on-balance sheet securitization derivatives (not recorded in financial statements)(1)                                                                  344                          629
Total collateral held                                                                                                                                                    $      1,279                 $      1,316
Derivative asset at fair value including accrued interest                                                                                                                $      1,091                 $      1,878
Collateral pledged to others:
Cash (right to receive return of cash collateral is recorded in investments)                                                                                             $        624                 $        777
Total collateral pledged                                                                                                                                                 $        624                 $        777
Derivative liability at fair value including accrued interest and premium receivable                                                                                     $        926                 $        948
(1)   The trusts do not have the ability to sell or re-pledge securities they hold as collateral.

       Our corporate derivatives contain credit contingent features. At our current unsecured credit rating, we have fully collateralized our corporate
derivative liability position (including accrued interest and net of premiums receivable) of $615 million with our counterparties. Downgrades in our
unsecured credit rating would not result in any additional collateral requirements, except to increase the frequency of collateral calls. Two counterparties
have the right to terminate the contracts based on our current unsecured credit rating. We currently have a liability position with these derivative
counterparties (including accrued interest and net of premiums receivable) of $80 million and have posted $79 million of collateral to these counterparties. If
these two counterparties exercised their right to terminate, we would be required to deliver additional assets of $1 million to settle the contracts. Trust related
derivatives do not contain credit contingent features related to our or the trusts’ credit ratings.

                                                                                                         F-51
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 280 of 1145 PageID #: 5066

Table of Contents


                                                                  NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

8.    Other Assets
       The following table provides the detail of our other assets.

                                                                                                   December 31, 2014             December 31, 2013
                                                                                               Ending              % of         Ending         % of
       (Dollars in millions)                                                                   Balance            Balance       Balance      Balance
       Accrued interest receivable, net                                                       $1,821                 32%        $2,161          30%
       Derivatives at fair value                                                                 781                 14          1,624          22
       Income tax asset, net current and deferred                                              1,389                 25          1,299          18
       Accounts receivable                                                                       558                 10            881          12
       Benefit and insurance-related investments                                                 485                  9            477           7
       Fixed assets, net                                                                         152                  3            237           3
       Other loans, net                                                                           83                  1            101           1
       Other                                                                                     395                  6            507           7
          Total                                                                               $5,664                100%        $7,287         100%


9.    Stockholders’ Equity
     Preferred Stock
       At December 31, 2013, Old SLM had outstanding 3.3 million shares of 6.97 percent Cumulative Redeemable Preferred Stock, Series A (the “Series A
Preferred Stock”) and 4.0 million shares of Floating-Rate Non-Cumulative Preferred Stock, Series B (the “Series B Preferred Stock”). As part of the internal
corporate reorganization and pursuant to the merger, all of the outstanding shares of Old SLM Series A Preferred Stock and Series B Preferred Stock were
converted, on a one-to-one basis, into substantially identical shares of SLM BankCo preferred stock. Following the merger, SLM BankCo is the issuer of the
Series A and Series B Preferred Stock.

     Common Stock
      Our shareholders have authorized the issuance of 1.125 billion shares of common stock. The par value of Navient common stock is $0.01 per share,
while the par value of the common stock of Old SLM, our accounting predecessor, was $0.20 per share. At December 31, 2014, 402 million shares were issued
and outstanding and 33 million shares were unissued but encumbered for outstanding stock options, restricted stock units and dividend equivalent units for
employee compensation and remaining authority for stock-based compensation plans. The stock-based compensation plans are described in “Note 11 —
Stock-Based Compensation Plans and Arrangements.”

      In April 2014, in connection with the Spin-Off, Old SLM retired 127 million shares of common stock held in treasury. This retirement decreased the
balance in treasury stock by $2.3 billion, with corresponding decreases of $25 million in common stock and $2.3 billion in additional paid-in capital. There
was no impact to total equity from this retirement.

     Dividend and Share Repurchase Program
       In 2014, we paid quarterly common stock dividends of $0.15 per share, resulting in a full-year common stock dividend of $0.60 per share.

      In 2012, Old SLM authorized the repurchase of up to $900 million of outstanding common stock in open market transactions and repurchased
58.0 million shares for an aggregate purchase price of $900 million. In 2013, Old SLM authorized the repurchase of up to $800 million of outstanding
common stock in open market transactions and repurchased 27.0 million shares for an aggregate purchase price of $600 million.

                                                                            F-52
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 281 of 1145 PageID #: 5067

Table of Contents


                                                                                  NAVIENT CORPORATION
                                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

9.   Stockholders’ Equity (Continued)
       In May 2014, Navient authorized $400 million to be utilized in a new common share repurchase program. We repurchased 30.4 million shares of
common stock for $600 million in 2014 (8.3 million shares for $200 million pre-Spin-Off, and 22.1 million shares for $400 million post-Spin-Off), fully
utilizing the 2013 and 2014 share repurchase programs. In December 2014, our board of directors authorized $1.0 billion to be utilized in a new common
share repurchase program that is effective January 1, 2015 and does not have an expiration date.

      The following table summarizes our common share repurchases and issuances.

                                                                                                                                              Years Ended December 31,
                                                                                                                         2014                           2013                              2012
      Common stock repurchased (1)                                                                                   30,432,689                      26,987,043                       58,038,239
      Average purchase price per share                                                                             $      19.72                    $      22.26                     $      15.52
      Shares repurchased related to employee stock-based compensation
        plans(2)                                                                                                       4,171,342                       6,365,002                        4,547,785
      Average purchase price per share                                                                             $       20.91                   $       21.76                    $       15.86
      Common shares issued (3)                                                                                         7,389,962                       9,702,976                        6,432,643
      (1)   Common shares purchased under our share repurchase programs.
      (2)   Comprises shares withheld from stock option exercises and vesting of restricted stock for employees’ tax withholding obligations and shares tendered by employees to satisfy option exercise costs.
      (3)   Common shares issued under our various compensation and benefit plans.

      The closing price of our common stock on December 31, 2014 was $21.61.

                                                                                                   F-53
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 282 of 1145 PageID #: 5068

Table of Contents


                                                                                        NAVIENT CORPORATION
                                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

10. Earnings (Loss) per Common Share
      Basic earnings (loss) per common share (“EPS”) are calculated using the weighted average number of shares of common stock outstanding during each
period. A reconciliation of the numerators and denominators of the basic and diluted EPS calculations follows.

                                                                                                                                                                                 Years Ended December 31,
(In millions, except per share data)                                                                                                                                          2014         2013           2012
Numerator:
Net income attributable to Navient Corporation                                                                                                                              $1,149           $1,418           $ 939
Preferred stock dividends                                                                                                                                                        6               20              20
Net income attributable to Navient Corporation common stock                                                                                                                 $1,143           $1,398           $ 919
Denominator:
Weighted average shares used to compute basic EPS                                                                                                                               417              440             476
Effect of dilutive securities:
   Dilutive effect of stock options, restricted stock, restricted stock units and Employee Stock Purchase Plan (“ESPP”)(1)                                                        8                9               7
Dilutive potential common shares(2)                                                                                                                                               8                9               7
Weighted average shares used to compute diluted EPS                                                                                                                             425              449             483
Basic earnings (loss) per common share attributable to Navient Corporation:
Continuing operations                                                                                                                                                       $ 2.74           $ 2.94           $1.93
Discontinued operations                                                                                                                                                         —               .24              —
Total                                                                                                                                                                       $ 2.74           $ 3.18           $1.93
Diluted earnings (loss) per common share attributable to Navient Corporation:
Continuing operations                                                                                                                                                       $ 2.69           $ 2.89           $1.90
Discontinued operations                                                                                                                                                         —               .23              —
Total                                                                                                                                                                       $ 2.69           $ 3.12           $1.90
(1)   Includes the potential dilutive effect of additional common shares that are issuable upon exercise of outstanding stock options, restricted stock, restricted stock units, and the outstanding commitment to issue
      shares under the ESPP, determined by the treasury stock method.
(2)   For the years ended December 31, 2014, 2013 and 2012, stock options covering approximately 3 million, 3 million and 12 million shares, respectively, were outstanding but not included in the computation
      of diluted earnings per share because they were anti-dilutive.


11. Stock-Based Compensation Plans and Arrangements
      In connection with the Spin-Off, SLM BankCo assumed the equity incentive plans of Old SLM and outstanding awards granted thereunder, as well as
the ESPP of Old SLM. Following the Spin-Off, Navient established a new equity incentive plan and a new ESPP with respect to its common stock. In order to
maintain the intrinsic value of outstanding equity awards prior to the distribution, certain adjustments to the exercise price and number of awards were made.
In general, holders of awards granted prior to 2014 received both adjusted SLM BankCo and new Navient equity awards, and holders of awards granted in
2014 received solely equity awards of their post-distribution employer. Outstanding stock options, restricted stock, restricted stock units and dividend
equivalent units were adjusted into equity in the new companies by a specific conversion ratio per company, which was based upon the volume weighted
average prices for each company leading up to the time of the separation, to keep the intrinsic value of the equity awards constant. These adjustments were
accounted for as modifications to the original awards. In general, the SLM BankCo and Navient awards are subject to substantially the same terms and
conditions as the original Old SLM awards. A comparison of the fair value of the modified awards with the fair value of the original awards immediately
before the modification resulted in an immaterial amount of incremental compensation expense which was recorded immediately.

                                                                                                         F-54
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 283 of 1145 PageID #: 5069

Table of Contents


                                                                  NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

11. Stock-Based Compensation Plans and Arrangements (Continued)
      As of December 31, 2014, we have one active stock-based incentive plan that provides for grants of equity awards to our employees and non-employee
directors. We also maintain an ESPP. Shares issued under these stock-based compensation plans may be either shares reacquired by us or shares that are
authorized but unissued.

      Our Navient Corporation 2014 Omnibus Incentive Plan was effective on April 7, 2014. At December 31, 2014, 45 million shares were authorized to be
issued from this plan.

      Our Navient Corporation ESPP was effective on May 1, 2014. At December 31, 2014, 1 million shares were authorized to be issued from this plan.

      The total stock-based compensation cost recognized in the consolidated statements of income for 2014, 2013 and 2012 was $39 million, $47 million
and $47 million, respectively. As of December 31, 2014, there was $14 million of total unrecognized compensation expense related to unvested stock awards,
which is expected to be recognized over a weighted average period of 1.7 years. We amortize compensation expense on a straight-line basis over the related
vesting periods of each tranche of each award.

Stock Options
       Stock options originally granted prior to 2012 expire 10 years after the grant date, and those granted since 2012 expire in 5 years. The exercise price
must be equal to or greater than the market price of our common stock on the grant date. We have granted time-vested, price-vested and performance-vested
options to our employees and non-employee directors. Time-vested options granted to management and non-management employees generally vest over
three years. Price-vested options granted to management employees vest upon our common stock reaching a targeted closing price for a set number of days.
Performance-vested options granted to management employees vest one-third per year for three years based on corporate earnings-related performance
targets. Options granted to non-employee directors vest upon the director’s election to the board.

      The fair values of the options granted in the years ended December 31, 2014, 2013 and 2012 were estimated as of the grant date using a Black-Scholes
option pricing model with the following weighted average assumptions (information for the 2014 period prior to the Spin-Off is based on stock option awards
for Old SLM common stock):

                                                                                                   Years Ended December 31,
                                                                                                 2014 Pre-
                                                                   2014 Post-Spin-Off            Spin-Off                   2013                   2012
      Expected life of the option                                         2.9 years               2.9 years               2.8 years               2.8 years
      Expected volatility                                                        27%                     26%                     31%                     44%
      Risk-free interest rate                                                   .81%                    .76%                    .65%                    .60%
      Expected dividend rate                                                   3.53%                   2.48%                   3.35%                   3.13%
      Weighted average fair value of options granted               $           2.29             $      3.48             $      3.11             $      4.12

       The expected life of the options for all periods presented is based on observed historical exercise patterns of Old SLM’s employees. Groups of
employees (and non-employee directors) that have received similar option grant terms are considered separately for valuation purposes. The expected
volatility for all pre-Spin-Off periods presented is based on implied volatility from publicly-traded options on Old SLM’s stock at the grant date and
historical volatility of Old SLM’s stock consistent with the expected life of the option. The 2014 post-Spin-Off expected volatility is based on implied and
historical volatility of Navient’s peer group as of May 1, 2014. The risk-free interest rate is based on the U.S. Treasury spot rate at the grant date consistent
with the expected life of the option. The dividend yield is based on the projected annual dividend payment per share based on the dividend amount at the
grant date, divided by the stock price at the grant date.

                                                                                 F-55
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 284 of 1145 PageID #: 5070

Table of Contents


                                                                                    NAVIENT CORPORATION
                                                    NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

11. Stock-Based Compensation Plans and Arrangements (Continued)
      The following table summarizes stock option activity in 2014 for Old SLM (pre-Spin-Off) and Navient (post-Spin-Off) common stock.

                                                                                                                                              Weighted                Weighted
                                                                                                                                              Average                 Average
                                                                                                                                              Exercise               Remaining                 Aggregate
                                                                                                                     Number of                Price per              Contractual               Intrinsic
                                                                                                                      Options                  Share                   Term                     Value(1)
      Outstanding at December 31, 2013                                                                             20,272,760                 $ 20.55
      Granted                                                                                                          16,132                   24.24
      Exercised (2)(3)                                                                                             (1,990,681)                  12.71
      Canceled                                                                                                       (206,046)                  38.04
      Outstanding at April 30, 2014                                                                                18,092,165                   21.21
      Outstanding at May 1, 2014                                                                                           —                       —
      Replacement awards granted upon distribution of SLM BankCo (4)                                               18,092,165                   13.61
      Granted                                                                                                       1,988,228                   17.00
      Exercised (2)(3)                                                                                             (2,669,174)                   8.84
      Canceled                                                                                                        (89,660)                  22.95
      Outstanding at December 31, 2014 (5)                                                                         17,321,559                 $ 14.68                    3.1 yrs               $    155
      Exercisable at December 31, 2014                                                                             12,390,540                 $ 15.14                    3.0 yrs               $    116
      (1)   The aggregate intrinsic value represents the total intrinsic value (the aggregate difference between our closing stock price on December 31, 2014 and the exercise price of in-the-money options) that
            would have been received by the option holders if all in-the-money options had been exercised on December 31, 2014.
      (2)   The total intrinsic value of Old SLM stock options exercised during periods prior to the Spin-Off was $23 million, $73 million and $27 million for 2014, 2013 and 2012, respectively. The total
            intrinsic value of Navient stock options exercised during 2014 subsequent to the Spin-Off was $23 million.
      (3)   There was no cash received from option exercises in 2014. The actual tax benefit realized for the tax deductions from option exercises totaled $15 million for 2014.
      (4)   In connection with the Spin-Off, holders of Old SLM stock options granted prior to the Spin-Off received the same number of Navient stock options with adjusted strike prices.
      (5)   As of December 31, 2014, there was $2 million of unrecognized compensation cost related to stock options, which is expected to be recognized over a weighted average period of 1.8 years.


Restricted Stock
       Restricted stock awards are generally granted to non-employee directors and can be vested upon appointment to the board, upon the director’s election
to the board, or in some cases after one year with continued board service. Outstanding restricted stock is entitled to dividend equivalent units that vest
subject to the same vesting requirements or lapse of transfer restrictions, as applicable, as the underlying restricted stock award. The fair value of restricted
stock awards is based on our stock price at the grant date.

                                                                                                     F-56
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 285 of 1145 PageID #: 5071

Table of Contents


                                                                                   NAVIENT CORPORATION
                                                    NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

11. Stock-Based Compensation Plans and Arrangements (Continued)
      The following table summarizes restricted stock activity in 2014 for Old SLM (pre-Spin-Off) and Navient (post-Spin-Off) common stock.

                                                                                                                                                                                        Weighted
                                                                                                                                                                                      Average Grant
                                                                                                                                                            Number of                     Date
                                                                                                                                                             Shares                    Fair Value
      Non-vested at December 31, 2013                                                                                                                         39,355                  $       14.29
      Granted                                                                                                                                                  4,333                          21.91
      Vested (1)                                                                                                                                             (38,355)                         13.48
      Canceled                                                                                                                                                (1,000)                         45.41
      Non-vested at April 30, 2014                                                                                                                             4,333                          21.91
      Non-vested at May 1, 2014                                                                                                                                   —                              —
      Replacement awards granted upon distribution of SLM BankCo (2)                                                                                              —                              —
      Granted                                                                                                                                                 62,811                          16.68
      Vested (1)                                                                                                                                             (62,811)                         16.68
      Canceled                                                                                                                                                    —                              —
      Non-vested at December 31, 2014 (3)                                                                                                                         —                   $          —
      (1)   The total fair value of Old SLM shares that vested during periods prior to the Spin-Off was $1 million, $2 million and $4 million for 2014, 2013 and 2012, respectively. The total fair value of
            Navient shares that vested during 2014 subsequent to the Spin-Off was $1 million.
      (2)   In connection with the Spin-Off, all holders of Old SLM restricted stock were associated with SLM BankCo and received solely restricted stock awards in SLM BankCo.
      (3)   As of December 31, 2014, there was no unrecognized compensation cost related to restricted stock.


   Restricted Stock Units and Performance Stock Units
       Restricted stock units (“RSUs”) and performance stock units (“PSUs”) are equity awards granted to employees that entitle the holder to shares of our
common stock when the award vests. RSUs may be time-vested over three years or vested at grant but subject to transfer restrictions, while PSUs vest based on
corporate earnings-related performance targets over a three-year period. Outstanding RSUs and PSUs are entitled to dividend equivalent units that vest
subject to the same vesting requirements or lapse of transfer restrictions, as applicable, as the underlying award. The fair value of RSUs and PSUs is based on
our stock price at the grant date.

                                                                                                   F-57
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 286 of 1145 PageID #: 5072

Table of Contents


                                                                                NAVIENT CORPORATION
                                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

11. Stock-Based Compensation Plans and Arrangements (Continued)
      The following table summarizes RSU and PSU activity in 2014 for Old SLM (pre-Spin-Off) and Navient (post-Spin-Off) common stock.

                                                                                                                                                                                   Weighted
                                                                                                                                                       Number of                 Average Grant
                                                                                                                                                        RSUs/                        Date
                                                                                                                                                         PSUs                     Fair Value
      Outstanding at December 31, 2013                                                                                                                 5,126,887                 $       16.72
      Granted                                                                                                                                          3,286,586                         20.89
      Vested and converted to common stock (1)                                                                                                        (2,151,196)                        16.17
      Canceled                                                                                                                                          (951,281)                        17.02
      Outstanding at April 30, 2014                                                                                                                    5,310,996                         19.47
      Outstanding at May 1, 2014                                                                                                                              —                             —
      Replacement awards granted upon distribution of SLM BankCo (2)                                                                                   4,980,459                         12.23
      Granted                                                                                                                                             62,920                         16.95
      Vested and converted to common stock (1)                                                                                                          (125,430)                        10.37
      Canceled                                                                                                                                           (48,728)                        12.38
      Outstanding at December 31, 2014 (3)                                                                                                             4,869,221                 $       12.34
      (1)   The total fair value of Old SLM RSUs and PSUs that vested and converted to common stock during periods prior to the Spin-Off was $35 million, $27 million and $13 million for 2014, 2013
            and 2012, respectively. The total fair value of Navient RSUs and PSUs that vested and converted to common stock during 2014 subsequent to the Spin-Off was $1 million.
      (2)   In connection with the Spin-Off, holders of Old SLM RSUs granted prior to 2014 received the same number of Navient RSUs, and holders of Old SLM RSUs granted during 2014 received solely
            RSUs of their post-separation employer. This conversion resulted in 1 million less RSUs held by SLM BankCo employees and 0.7 million additional Navient RSUs for a net change to
            outstanding of 0.3 million RSUs.
      (3)   As of December 31, 2014, there was $11 million of unrecognized compensation cost related to RSUs and PSUs, which is expected to be recognized over a weighted average period of 1.8 years.


Employee Stock Purchase Plan
      Under the ESPP, employees can purchase shares of our common stock at the end of a 12-month offering period at a price equal to the share price at the
beginning of the 12-month period, less 15 percent, up to a maximum purchase price of $7,500 plus accrued interest. The purchase price for each offering is
determined at the beginning of the offering period.

     The fair values of the stock purchase rights of the ESPP offerings were calculated using a Black-Scholes option pricing model with the following
weighted average assumptions.

                                                                                                                                              Years Ended December 31,
                                                                                                                                2014
                                                                                                                           Post-Spin-Off                    2013                       2012
      Expected life of the option                                                                                                1 year                    1 year                     1 year
      Expected volatility                                                                                                            24%                       29%                        29%
      Risk-free interest rate                                                                                                       .13%                      .15%                       .13%
      Expected dividend rate                                                                                                       3.46%                     3.51%                      3.27%
      Weighted average fair value of stock purchase rights                                                                 $       2.74                   $ 2.95                     $ 3.01

      The expected volatility for all pre-Spin-Off periods presented is based on implied volatility from publicly-traded options on Old SLM’s stock at the
grant date and historical volatility of Old SLM’s stock consistent with

                                                                                                 F-58
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 287 of 1145 PageID #: 5073

Table of Contents


                                                                  NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

11. Stock-Based Compensation Plans and Arrangements (Continued)
the expected life. The 2014 post-Spin-Off expected volatility is based on implied and historical volatility of Navient’s peer group as of May 1, 2014. The
risk-free interest rate is based on the U.S. Treasury spot rate at the grant date consistent with the expected life. The dividend yield is based on the projected
annual dividend payment per share based on the current dividend amount at the grant date divided by the stock price at the grant date.

      The fair values were amortized to compensation cost on a straight-line basis over a one-year vesting period. As of December 31, 2014, there was $0.4
million of unrecognized compensation cost related to the ESPP, which is expected to be recognized over a weighted average period of 0.6 years.

      During 2014, 2013 and 2012, plan participants purchased 228,053 shares, 218,389 shares and 192,755 shares, respectively, of common stock, net of
shares withheld for taxes.

12. Fair Value Measurements
       We use estimates of fair value in applying various accounting standards for our financial statements. We categorize our fair value estimates based on a
hierarchical framework associated with three levels of price transparency utilized in measuring financial instruments at fair value.

   Student Loans
      Our FFELP Loans and Private Education Loans are accounted for at cost or at the lower of cost or market if the loan is held-for-sale. Fair values were
determined by modeling loan cash flows using stated terms of the assets and internally-developed assumptions to determine aggregate portfolio yield, net
present value and average life.

   FFELP Loans
      The significant assumptions used to determine fair value of our FFELP Loans are prepayment speeds, default rates, cost of funds, capital levels, and
expected Repayment Borrower Benefits to be earned. In addition, the Floor Income component of our FFELP Loan portfolio is valued with option models
using both observable market inputs and internally developed inputs. A number of significant inputs into the models are internally derived and not
observable to market participants. As such, these are level 3 valuations.

   Private Education Loans
       The significant assumptions used to determine fair value of our Private Education Loans are prepayment speeds, default rates, recovery rates, cost of
funds and capital levels. A number of significant inputs into the models are internally derived and not observable to market participants nor can the resulting
fair values be validated against market transactions. While the resulting fair value can be validated against market transactions where we are a participant,
these markets are not considered active. As such, these are level 3 valuations.

                                                                               F-59
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 288 of 1145 PageID #: 5074

Table of Contents


                                                                  NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

12. Fair Value Measurements (Continued)
   Cash and Investments (Including “Restricted Cash and Investments”)
        Cash and cash equivalents are carried at cost. Carrying value approximates fair value. Investments classified as trading or available-for-sale are carried
at fair value in the financial statements. Investments in mortgage-backed securities are valued using observable market prices. These securities are primarily
collateralized by real estate properties and are guaranteed by either a government sponsored enterprise or the U.S. government. Other investments (primarily
municipal bonds) for which observable prices from active markets are not available were valued through standard bond pricing models using observable
market yield curves adjusted for credit and liquidity spreads. These valuations are immaterial to the overall investment portfolio. The fair value of
investments in commercial paper, asset-backed commercial paper, or demand deposits that have a remaining term of less than 90 days when purchased are
estimated to equal their cost and, when needed, adjustments for liquidity and credit spreads are made depending on market conditions and counterparty
credit risks. No additional adjustments were deemed necessary. These are level 2 valuations.

   Borrowings
       Borrowings are accounted for at cost in the financial statements except when denominated in a foreign currency or when designated as the hedged item
in a fair value hedge relationship. When the hedged risk is the benchmark interest rate (which for us is LIBOR) and not full fair value, the cost basis is
adjusted for changes in value due to benchmark interest rates only. Foreign currency-denominated borrowings are re-measured at current spot rates in the
financial statements. The full fair value of all borrowings is disclosed. Fair value was determined through standard bond pricing models and option models
(when applicable) using the stated terms of the borrowings, observable yield curves, foreign currency exchange rates, volatilities from active markets or from
quotes from broker-dealers. Fair value adjustments for unsecured corporate debt are made based on indicative quotes from observable trades and spreads on
credit default swaps specific to the Company. Fair value adjustments for secured borrowings are based on indicative quotes from broker-dealers. These
adjustments for both secured and unsecured borrowings are material to the overall valuation of these items and, currently, are based on inputs from inactive
markets. As such, these are level 3 valuations.

   Derivative Financial Instruments
      All derivatives are accounted for at fair value in the financial statements. The fair value of a majority of derivative financial instruments was
determined by standard derivative pricing and option models using the stated terms of the contracts and observable market inputs. In some cases, we utilized
internally developed inputs that are not observable in the market, and as such, classified these instruments as level 3 fair values. Complex structured
derivatives or derivatives that trade in less liquid markets require significant estimates and judgment in determining fair value that cannot be corroborated
with market transactions. It is our policy to compare our derivative fair values to those received by our counterparties in order to validate the model’s outputs.
Any significant differences are identified and resolved appropriately.

       When determining the fair value of derivatives, we take into account counterparty credit risk for positions where there is exposure to the counterparty
on a net basis by assessing exposure net of collateral held. The net exposures for each counterparty are adjusted based on market information available for the
specific counterparty, including spreads from credit default swaps. When the counterparty has exposure to us under derivatives with us, we fully collateralize
the exposure, minimizing the adjustment necessary to the derivative valuations for our credit risk. While trusts that contain derivatives are not required to
post collateral, when the counterparty is exposed to the trust the credit quality and securitized nature of the trusts minimizes any adjustments for the
counterparty’s exposure to the trusts. The net credit risk adjustment (adjustments for our exposure to counterparties net of adjustments for the counterparties’
exposure to us) decreased the valuations by $18 million at December 31, 2014.

                                                                               F-60
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 289 of 1145 PageID #: 5075

Table of Contents


                                                                  NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

12. Fair Value Measurements (Continued)
      Inputs specific to each class of derivatives disclosed in the table below are as follows:
      •     Interest rate swaps — Derivatives are valued using standard derivative cash flow models. Derivatives that swap fixed interest payments for
            LIBOR interest payments (or vice versa) and derivatives swapping quarterly reset LIBOR for daily reset LIBOR or one-month LIBOR were
            valued using the LIBOR swap yield curve which is an observable input from an active market. These derivatives are level 2 fair value estimates
            in the hierarchy. Other derivatives swapping LIBOR interest payments for another variable interest payment (primarily T-Bill or Prime) or
            swapping interest payments based on the Consumer Price Index for LIBOR interest payments are valued using the LIBOR swap yield curve and
            observable market spreads for the specified index. The markets for these swaps are generally illiquid as indicated by a wide bid/ask spread. The
            adjustment made for liquidity decreased the valuations by $73 million at December 31, 2014. These derivatives are level 3 fair value estimates.
      •     Cross-currency interest rate swaps — Derivatives are valued using standard derivative cash flow models. Derivatives hedging foreign-
            denominated bonds are valued using the LIBOR swap yield curve (for both USD and the foreign-denominated currency), cross-currency basis
            spreads, and forward foreign currency exchange rates. The derivatives are primarily British Pound Sterling and Euro denominated. These inputs
            are observable inputs from active markets. Therefore, the resulting valuation is a level 2 fair value estimate. Amortizing notional derivatives
            (derivatives whose notional amounts change based on changes in the balance of, or pool of, assets or debt) hedging trust debt use internally
            derived assumptions for the trust assets’ prepayment speeds and default rates to model the notional amortization. Management makes
            assumptions concerning the extension features of derivatives hedging rate-reset notes denominated in a foreign currency. These inputs are not
            market observable; therefore, these derivatives are level 3 fair value estimates.
      •     Floor Income Contracts — Derivatives are valued using an option pricing model. Inputs to the model include the LIBOR swap yield curve and
            LIBOR interest rate volatilities. The inputs are observable inputs in active markets and these derivatives are level 2 fair value estimates.

       The carrying value of borrowings designated as the hedged item in a fair value hedge is adjusted for changes in fair value due to benchmark interest
rates and foreign-currency exchange rates. These valuations are determined through standard bond pricing models and option models (when applicable)
using the stated terms of the borrowings, and observable yield curves, foreign currency exchange rates, and volatilities.

                                                                               F-61
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 290 of 1145 PageID #: 5076

Table of Contents


                                                                                          NAVIENT CORPORATION
                                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

12. Fair Value Measurements (Continued)
      The following table summarizes the valuation of our financial instruments that are marked-to-market on a recurring basis. During 2014 and 2013, there
were no significant transfers of financial instruments between levels.

                                                                                                                                  Fair Value Measurements on a Recurring Basis
                                                                                                                      December 31, 2014                                 December 31, 2013
(Dollars in millions)                                                                                 Level 1        Level 2    Level 3       Total      Level 1      Level 2     Level 3                        Total
Assets
Available-for-sale investments:
  Agency residential mortgage-backed securities                                                       $ —          $        1      $ —           $        1      $ —          $    102        $     —        $     102
  Other                                                                                                 —                   5        —                    5        —                 7              —                7
Total available-for-sale investments                                                                    —                   6        —                    6        —               109              —              109
Derivative instruments: (1)
  Interest rate swaps                                                                                   —                841          16             857           —               785            38             823
  Cross-currency interest rate swaps                                                                    —                 —          164             164           —                27         1,158           1,185
  Other                                                                                                 —                 —            1               1           —                —              2               2
Total derivative assets(3)                                                                              —                841         181           1,022           —               812         1,198           2,010
Total                                                                                                 $ —          $     847       $ 181         $ 1,028         $ —          $    921        $1,198         $ 2,119
Liabilities(2)
Derivative instruments(1)
  Interest rate swaps                                                                                 $ —          $   (41)        $(104)        $ (145)         $ —          $ (239)         $ (125)        $ (364)
  Floor Income Contracts                                                                                —             (915)           —             (915)          —           (1,384)            —           (1,384)
  Cross-currency interest rate swaps                                                                    —              (77)         (281)           (358)          —              (35)          (151)           (186)
  Other                                                                                                 —               —            (12)            (12)          —               —             (23)            (23)
Total derivative liabilities(3)                                                                         —           (1,033)         (397)         (1,430)          —           (1,658)          (299)         (1,957)
Total                                                                                                 $ —          $(1,033)        $(397)        $(1,430)        $ —          $(1,658)        $ (299)        $(1,957)
(1)   Fair value of derivative instruments excludes accrued interest and the value of collateral.
(2)   Borrowings which are the hedged items in a fair value hedge relationship and which are adjusted for changes in value due to benchmark interest rates only are not carried at full fair value and are not reflected
      in this table.
(3)   See “Note 7 — Derivative Financial Instruments” for a reconciliation of gross positions without the impact of master netting agreements to the balance sheet classification.

                                                                                                          F-62
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 291 of 1145 PageID #: 5077

Table of Contents


                                                                 NAVIENT CORPORATION
                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

12. Fair Value Measurements (Continued)
       The following tables summarize the change in balance sheet carrying value associated with level 3 financial instruments carried at fair value on a
recurring basis.

                                                                                                           Year Ended December 31, 2014
                                                                                                               Derivative Instruments
                                                                                                              Cross
                                                                                                            Currency                            Total
                                                                                           Interest          Interest                         Derivative
      (Dollars in millions)                                                               Rate Swaps       Rate Swaps             Other      Instruments
      Balance, beginning of period                                                        $     (87)          $ 1,007            $(21)       $     899
      Total gains/(losses) (realized and unrealized):
      Included in earnings(1)                                                                     1            (1,081)              8          (1,072)
      Included in other comprehensive income                                                     —                 —               —               —
      Settlements                                                                                (2)              (43)              2             (43)
      Transfers in and/or out of level 3                                                         —                 —               —               —
      Balance, end of period                                                              $     (88)          $ (117)            $(11)       $   (216)
      Change in unrealized gains/(losses) relating to instruments still held at
        the reporting date(2)                                                             $      —            $ (1,225)          $ 10        $ (1,215)

                                                                                                          Year Ended December 31, 2013
                                                                                                              Derivative Instruments
                                                                                                             Cross
                                                                                                           Currency                             Total
                                                                                       Interest             Interest                          Derivative
      (Dollars in millions)                                                           Rate Swaps          Rate Swaps              Other      Instruments
      Balance, beginning of period                                                    $       (73 )       $ 1,053                $ 4         $     984
      Total gains/(losses) (realized and unrealized):
      Included in earnings(1)                                                                   9              63                 (22)               50
      Included in other comprehensive income                                                   —               —                   —                 —
      Settlements                                                                             (23)           (109)                 (3)             (135)
      Transfers in and/or out of level 3                                                       —               —                   —                 —
      Balance, end of period                                                          $       (87)        $ 1,007                $(21)       $      899
      Change in unrealized gains/(losses) relating to instruments still held
        at the reporting date(2)                                                      $        (2)        $      116             $(19)       $       95

                                                                               F-63
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 292 of 1145 PageID #: 5078

Table of Contents


                                                                                       NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

12. Fair Value Measurements (Continued)
                                                                                                                                           Year Ended December 31, 2012
                                                                                                                                                Derivative Instruments
                                                                                                                                              Cross
                                                                                                                                            Currency                                           Total
                                                                                                                   Interest                  Interest                                        Derivative
        (Dollars in millions)                                                                                     Rate Swaps               Rate Swaps              Other                    Instruments
        Balance, beginning of period                                                                                  $(40)                    $1,021                    $ 1                $         982
        Total gains/(losses) (realized and unrealized):
        Included in earnings(1)                                                                                            (5)                 159                         3                           157
        Included in other comprehensive income                                                                             —                    —                         —                             —
        Settlements                                                                                                       (28)                (127)                       —                           (155)
        Transfers in and/or out of level 3                                                                                 —                    —                         —                             —
        Balance, end of period                                                                                    $       (73)             $ 1,053                       $ 4                $          984
        Change in unrealized gains/(losses) relating to instruments still
          held at the reporting date(2)                                                                           $       (31)             $        55                   $ 4                $          28
        (1)   “Included in earnings” is comprised of the following amounts recorded in the specified line item in the consolidated statements of income:

                                                                                                                                                                       Years Ended December 31,
        (Dollars in millions)                                                                                                                                2014                2013             2012
        Gains (losses) on derivative and hedging activities, net                                                                                           $ (1,116)           $ (27)           $    37
        Interest expense                                                                                                                                         44                 77              120
        Total                                                                                                                                              $ (1,072)           $    50            $    157

        (2)   Recorded in “gains (losses) on derivative and hedging activities, net” in the consolidated statements of income.

      The following table presents the significant inputs that are unobservable or from inactive markets used in the recurring valuations of the level 3
financial instruments detailed above.
                                                                                 Fair Value at                         Valuation                                                                      Range
(Dollars in millions)                                                          December 31, 2014                       Technique                                   Input                        (Weighted Average)
Derivatives
Consumer Price Index/LIBOR basis swaps                                                                                                                  Bid/ask adjustment                      .02% — .05%
                                                                               $                13            Discounted cash flow                       to discount rate                          (.05%)
Prime/LIBOR basis swaps                                                                      (101)            Discounted cash flow                Constant Prepayment Rate                          4.6%
                                                                                                                                                    Bid/ask adjustment to                       .08% — .08%
                                                                                                                                                        discount rate                              (.08%)
Cross-currency interest rate swaps                                                           (117)            Discounted cash flow                Constant Prepayment Rate                             2.7%
Other                                                                                         (11)
Total                                                                          $             (216)

      The significant inputs that are unobservable or from inactive markets related to our level 3 derivatives detailed in the table above would be expected to
have the following impacts to the valuations:
        •         Consumer Price Index/LIBOR basis swaps — These swaps do not actively trade in the markets as indicated by a wide bid/ask spread. A wider
                  bid/ask spread will result in a decrease in the overall valuation.

                                                                                                        F-64
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 293 of 1145 PageID #: 5079

Table of Contents


                                                                                      NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

12. Fair Value Measurements (Continued)
          •       Prime/LIBOR basis swaps — These swaps do not actively trade in the markets as indicated by a wide bid/ask spread. A wider bid/ask spread will
                  result in a decrease in the overall valuation. In addition, the unobservable inputs include Constant Prepayment Rates of the underlying
                  securitization trust the swap references. A decrease in this input will result in a longer weighted average life of the swap which will increase the
                  value for swaps in a gain position and decrease the value for swaps in a loss position, everything else equal. The opposite is true for an increase
                  in the input.
          •       Cross-currency interest rate swaps — The unobservable inputs used in these valuations are Constant Prepayment Rates of the underlying
                  securitization trust the swap references. A decrease in this input will result in a longer weighted average life of the swap. All else equal in a
                  typical currency market, this will result in a decrease to the valuation due to the delay in the cash flows of the currency exchanges as well as
                  diminished liquidity in the forward exchange markets as you increase the term. The opposite is true for an increase in the input.

          The following table summarizes the fair values of our financial assets and liabilities, including derivative financial instruments.

                                                                                                                 December 31, 2014                                          December 31, 2013
                                                                                                      Fair            Carrying                                 Fair              Carrying
(Dollars in millions)                                                                                Value             Value              Difference           Value              Value              Difference
Earning assets
FFELP Loans                                                                                       $ 104,419          $ 104,521           $     (102)       $ 104,481            $ 104,588           $     (107)
Private Education Loans                                                                              29,433             29,796                 (363)          37,485               37,512                  (27)
Cash and investments(1)                                                                               6,002              6,002                   —             9,732                9,732                   —
Total earning assets                                                                                139,854            140,319                 (465)         151,698              151,832                 (134)
Interest-bearing liabilities
Short-term borrowings                                                                                 2,661               2,663                  2              13,807              13,795                 (12)
Long-term borrowings                                                                                134,201             136,866              2,665             133,578             136,648               3,070
Total interest-bearing liabilities                                                                  136,862             139,529              2,667             147,385             150,443               3,058
Derivative financial instruments
Floor Income Contracts                                                                                   (915)               (915)            —                  (1,384)              (1,384)            —
Interest rate swaps                                                                                       712                 712             —                     459                  459             —
Cross-currency interest rate swaps                                                                       (194)               (194)            —                     999                  999             —
Other                                                                                                     (11)                (11)            —                     (21)                 (21)            —
Excess of net asset fair value over carrying value                                                                                       $ 2,202                                                    $ 2,924
(1)   “Cash and investments” includes available-for-sale investments that consist of investments that are primarily agency securities whose cost basis is $5 million and $113 million at December 31, 2014 and
      2013, respectively, versus a fair value of $6 million and $109 million at December 31, 2014 and 2013, respectively.


13. Commitments, Contingencies and Guarantees
      Regulatory Matters
       On May 2, 2014, Navient Solutions, Inc. (“NSI”), a wholly-owned subsidiary of Navient, and Sallie Mae Bank entered into consent orders with the
Federal Deposit Insurance Corporation (the “FDIC”) (respectively, the “NSI Order” and the “Bank Order”; collectively, “the FDIC Orders”) to resolve matters
related to certain cited violations of Section 5 of the Federal Trade Commission Act, including the disclosures and assessments of certain late fees, as well as
alleged violations under the Servicemembers Civil Relief Act (“SCRA”). The FDIC

                                                                                                       F-65
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 294 of 1145 PageID #: 5080

Table of Contents


                                                                 NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

13. Commitments, Contingencies and Guarantees (Continued)
Orders, which became effective upon the signing of the consent order with the United States Department of Justice (“DOJ”) by Navient and SLM BankCo on
May 13, 2014, required NSI to pay $3.3 million in civil monetary penalties. NSI has paid its civil monetary penalties. In addition, the FDIC Orders required
the establishment of a restitution reserve account totaling $30 million to provide restitution with respect to loans owned or originated by Sallie Mae Bank,
from November 28, 2005 until the effective date of the FDIC Orders. Pursuant to the Separation and Distribution Agreement among SLM Corporation, SLM
BankCo and Navient dated as of April 28, 2014 (the “Separation Agreement”), Navient was responsible for funding the restitution reserve account. We
funded the account in May 2014.

       The NSI Order requires NSI to ensure proper servicing for service members and proper application of SCRA benefits under a revised and broader
definition of eligibility than previously required by the statute and regulatory guidance and to make changes to billing statements and late fee practices.
These changes to billing statements have already been implemented. In order to treat all customers in a similar manner, NSI decided to voluntarily make
restitution of certain late fees to all other customers whose loans were neither owned nor originated by Sallie Mae Bank. These payments will refund certain
late fees incurred by the customer and were calculated on the same basis and in the same manner as that which would be required by the FDIC. These refunds
are estimated at $42 million and the refund process is on-going.

      With respect to alleged civil violations of the SCRA, NSI and Sallie Mae Bank entered into a consent order with the DOJ, in its capacity as the agency
having primary authority for enforcement of such matters. The DOJ consent order (“DOJ Order”) covers all loans either owned by Sallie Mae Bank or serviced
by NSI from November 28, 2005 until the effective date of the settlement. The DOJ Order required NSI to fund a $60 million settlement fund, which
represents the total amount of compensation due to service members under the DOJ agreement, and to pay $55,000 in civil money penalties. The DOJ Order
was approved by the United States District Court in Delaware on September 29, 2014, and as a result, Navient funded the settlement fund and paid the civil
money penalties in October 2014.

      In 2013, a reserve of $65 million was established for estimated amounts and costs that were probable of being incurred for the FDIC and DOJ matters
discussed above. In 2014, an additional reserve of $112 million was recorded for pending regulatory matters based on the progression of settlement
discussions with the regulators. As a result, the total reserve established by the Company to cover these costs was $177 million, and as of December 31, 2014,
$78 million of those reserves remained. The final cost of these proceedings will remain uncertain until all of the work under the various consent orders has
been completed.

      As previously disclosed in April 2014, NSI received a Civil Investigative Demand (“CID”) from the Consumer Financial Protection Bureau (the
“CFPB”) as part of the CFPB’s separate investigation regarding allegations relating to Navient’s disclosures and assessment of late fees and other matters.
Navient has been in discussions with the CFPB relating to these matters and is cooperating with the investigation and is committed to resolving any potential
concerns. It is not possible at this time to estimate a range of potential exposure, if any, for amounts that may be payable in connection therewith and reserves
have not been established in this matter.

       In November 2014, NSI’s subsidiary, Pioneer Credit Recovery, Inc. (“Pioneer”), received a CID from the CFPB as part of the CFPB’s investigation
regarding Pioneer’s activities relating to rehabilitation loans and collection of defaulted student debt. Navient has been in discussions with the CFPB relating
to this matter, is cooperating with the investigation and is committed to resolving any potential concerns. It is not possible at this time to estimate a range of
potential exposure, if any, for amounts that may be payable in connection therewith and reserves have not been established in this matter.

                                                                              F-66
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 295 of 1145 PageID #: 5081

Table of Contents


                                                                 NAVIENT CORPORATION
                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

13. Commitments, Contingencies and Guarantees (Continued)
      In December 2014, NSI received a subpoena from the New York Department of Financial Services (the “NY DFS”) as part of the NY DFS’s inquiry with
regard to whether persons or entities have engaged in fraud or misconduct with respect to a financial product or service under New York Financial Services
Law or other laws. Navient has been in discussions with the NY DFS relating to this matter, is cooperating with the investigation and is committed to
resolving any potential concerns. It is not possible at this time to estimate a range of potential exposure, if any, for amounts that may be payable in
connection therewith and reserves have not been established in this matter.

       Navient has also received CIDs issued by the State of Illinois Office of Attorney General and the State of Washington Office of the Attorney General
and continues to cooperate with multiple state Attorneys General in connection with these investigations. According to the CIDs, the investigations were
initiated to ascertain whether any practices declared to be unlawful under the Consumer Fraud and Deceptive Business Practices Act have occurred or are
about to occur. Navient is cooperating with these investigations and is committed to resolving any potential concerns. It is not possible at this time to
estimate a range of potential exposure, if any, for amounts that may be payable in connection therewith and reserves have not been established in this matter.

       Pursuant to the separation and distribution agreement entered into in connection with the Spin-Off, Navient has agreed to be responsible and
indemnify SLM BankCo for all claims, actions, damages, losses or expenses that may arise from the conduct of all activities of pre-Spin-Off SLM BankCo
occurring prior to the Spin-Off other than those specifically excluded in the Separation and Distribution Agreement. As a result, all liabilities arising out of
the aforementioned regulatory matters, other than fines or penalties directly levied against Sallie Mae Bank, are the responsibility of, or assumed by, Navient
or one of its subsidiaries, and Navient has agreed to indemnify and hold harmless Sallie Mae and its subsidiaries, including Sallie Mae Bank, therefrom.
There are no additional reserves Navient has related to other indemnification matters with SLM BankCo as of December 31, 2014.

   OIG Audit
       The Office of the Inspector General (the “OIG”) of ED commenced an audit regarding Special Allowance Payments (“SAP”) on September 10, 2007. On
September 25, 2013, we received the final audit determination of Federal Student Aid (the “Final Audit Determination”) on the final audit report issued by
the OIG on August 3, 2009 related to our billing practices for SAP. The Final Audit Determination concurred with the final audit report issued by the OIG and
instructed us to make adjustment to our government billing to reflect the policy determination. Navient remains in active discussions with ED on this matter
and we also have the right to appeal the Final Audit Determination to the Administrative Actions and Appeals Service Group of ED. The appeal must be filed
no later than March 31, 2015. We continue to believe that our SAP billing practices were proper, considering then-existing ED guidance and lack of
applicable regulations. The Company established a reserve for this matter in 2014.

   Contingencies
      In the ordinary course of business, we and our subsidiaries are defendants in or parties to pending and threatened legal actions and proceedings
including actions brought on behalf of various classes of claimants. These actions and proceedings may be based on alleged violations of consumer
protection, securities, employment and other laws. In certain of these actions and proceedings, claims for substantial monetary damage are asserted against us
and our subsidiaries.

      In the ordinary course of business, we and our subsidiaries are subject to regulatory examinations, information gathering requests, inquiries and
investigations. In connection with formal and informal inquiries in

                                                                              F-67
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 296 of 1145 PageID #: 5082

Table of Contents


                                                                 NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

13. Commitments, Contingencies and Guarantees (Continued)
these cases, we and our subsidiaries receive numerous requests, subpoenas and orders for documents, testimony and information in connection with various
aspects of our regulated activities.

      In view of the inherent difficulty of predicting the outcome of such litigation and regulatory matters, we cannot predict what the eventual outcome of
the pending matters will be, what the timing or the ultimate resolution of these matters will be, or what the eventual loss, fines or penalties related to each
pending matter may be.

      We are required to establish reserves for litigation and regulatory matters where those matters present loss contingencies that are both probable and
estimable. When loss contingencies are not both probable and estimable, we do not establish reserves.

      Based on current knowledge, reserves have been established for certain litigation or regulatory matters where the loss is both probable and estimable.
Based on current knowledge, management does not believe that loss contingencies, if any, arising from pending investigations, litigation or regulatory
matters will have a material adverse effect on our consolidated financial position, liquidity, results of operations or cash flows.

14. Income Taxes
      Reconciliations of the statutory U.S. federal income tax rates to our effective tax rate for continuing operations follow:

                                                                                                                           Years Ended December 31,
                                                                                                                    2014             2013             2012
      Statutory rate                                                                                                 35.0%           35.0%            35.0%
      State tax, net of federal benefit                                                                               2.0             2.0               .1
      Other, net                                                                                                       .5              .1              (.5)
      Effective tax rate                                                                                             37.5%           37.1%            34.6%

                                                                              F-68
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 297 of 1145 PageID #: 5083

Table of Contents


                                                                  NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

14. Income Taxes (Continued)
      The effective tax rates for discontinued operations for the years ended December 31, 2014, 2013 and 2012 are 37.0 percent, 16.2 percent, and 40.7
percent, respectively. The effective tax rate varies from the statutory U.S. federal rate of 35 percent primarily due to the impact of state taxes, net of federal
benefit, for the years ended December 31, 2014, 2013 and 2012 and the release of valuation allowances against capital loss carryforwards for the year ended
December 31, 2013.

      Income tax expense consists of:

                                                                                                                                       December 31,
      (Dollars in millions)                                                                                                   2014         2013        2012
      Continuing operations current provision/(benefit):
         Federal                                                                                                             $443         $567        $474
         State                                                                                                                 42           47          27
      Total continuing operations current provision/(benefit)                                                                 485          614         501
      Continuing operations deferred provision/(benefit):
         Federal                                                                                                               189         142             23
         State                                                                                                                  14          20            (26)
      Total continuing operations deferred provision/(benefit)                                                                 203         162             (3)
      Continuing operations provision for income tax expense/(benefit)                                                         688         776            498
      Discontinued operations current provision/(benefit):
         Federal                                                                                                             $ (4)        $ 32        $    1
         State                                                                                                                 —             1             —
      Total discontinued operations current provision/(benefit)                                                                (4)          33             1
      Discontinued operations deferred provision/(benefit):
         Federal                                                                                                                4          (12)         (2)
         State                                                                                                                 —            (1)         —
      Total discontinued operations deferred provision/(benefit)                                                                4          (13)         (2)
      Discontinued operations provision for income tax expense/(benefit)                                                       —            20          (1)
      Provision for income tax expense/(benefit)                                                                             $688         $796        $497

                                                                               F-69
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 298 of 1145 PageID #: 5084

Table of Contents


                                                                  NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

14. Income Taxes (Continued)
      The tax effect of temporary differences that give rise to deferred tax assets and liabilities include the following:

                                                                                                                                          December 31,
      (Dollars in millions)                                                                                                           2014            2013
      Deferred tax assets:
      Loan reserves                                                                                                                 $ 795          $ 893
      Market value adjustments on student loans, investments and derivatives                                                           352            572
      Student loan premiums and discounts, net                                                                                         114             25
      Stock-based compensation plans                                                                                                    50             66
      Deferred revenue                                                                                                                  49             57
      Accrued expenses not currently deductible                                                                                         27             61
      Other                                                                                                                             25             30
      Total deferred tax assets                                                                                                      1,412          1,704
      Deferred tax liabilities:
      Gains/(losses) on repurchased debt                                                                                                —             304
      Other                                                                                                                             64             81
      Total deferred tax liabilities                                                                                                    64            385
      Net deferred tax assets                                                                                                       $1,348         $1,319

      Included in other deferred tax assets is a valuation allowance of $8 million and $19 million as of December 31, 2014 and 2013, respectively, against a
portion of the Company’s federal, state and international deferred tax assets. The valuation allowance is primarily attributable to deferred tax assets for state
capital loss carryforwards and state and international net operating loss carryforwards that management believes it is more likely than not will expire prior to
being realized. The ultimate realization of the deferred tax assets is dependent upon the generation of future taxable income of the appropriate character (i.e.,
capital or ordinary) during the period in which the temporary differences become deductible. Management considers, among other things, the economic
slowdown, the scheduled reversals of deferred tax liabilities, and the history of positive taxable income available for net operating loss carrybacks in
evaluating the realizability of the deferred tax assets.

      As of December 31, 2014, we have apportioned state net operating loss carryforwards of $245 million which begin to expire in 2024, state capital loss
carryforwards of $2 million which begin to expire in 2017 and international net operating loss carryforwards of $0.3 million which begin to expire in 2032.

                                                                               F-70
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 299 of 1145 PageID #: 5085

Table of Contents


                                                                 NAVIENT CORPORATION
                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

14. Income Taxes (Continued)
   Accounting for Uncertainty in Income Taxes
      The following table summarizes changes in unrecognized tax benefits:

                                                                                                                                   December 31,
      (Dollars in millions)                                                                                              2014          2013         2012
      Unrecognized tax benefits at beginning of year                                                                    $ 56.0        $41.2        $ 45.9
      Increases resulting from tax positions taken during a prior period                                                   1.0          5.8          20.0
      Decreases resulting from tax positions taken during a prior period                                                 (12.4)        (7.7)        (18.0)
      Increases resulting from tax positions taken during the current period                                               8.4         28.1          11.3
      Decreases related to settlements with taxing authorities                                                             (.6)        (7.7)        (14.7)
      Increases related to settlements with taxing authorities                                                              —            —             —
      Reductions related to the lapse of statute of limitations                                                            (.5)        (3.7)         (3.3)
      Unrecognized tax benefits at end of year                                                                          $ 51.9        $56.0        $ 41.2

      As of December 31, 2014, the gross unrecognized tax benefits are $51.9 million. Included in the $51.9 million are $28.3 million of unrecognized tax
benefits that, if recognized, would favorably impact the effective tax rate.

       The Company or one of its subsidiaries files income tax returns at the U.S. federal level, in most U.S. states and various foreign jurisdictions. U.S.
federal income tax returns filed for years 2011 and prior have either been audited or surveyed and are now resolved. Various combinations of subsidiaries, tax
years and jurisdictions remain open for review, subject to statute of limitations periods (typically 3 to 4 prior years). We do not expect the resolution of open
audits to have a material impact on our unrecognized tax benefits.

15. Segment Reporting
       We monitor and assess our ongoing operations and results by three primary operating segments — the FFELP Loans operating segment, the Private
Education Loans operating segment and the Business Services operating segment. These three operating segments meet the quantitative thresholds for
reportable segments. Accordingly, the results of operations of our FFELP Loans, Private Education Loans and Business Services segments are presented
separately. We have smaller operating segments that consist of business operations that have either been discontinued or are winding down. These operating
segments do not meet the quantitative thresholds to be considered reportable segments. As a result, the results of operations for these operating segments
(Purchased Paper business and mortgage and other loan business) are combined with gains/losses from the repurchase of debt, the financial results of our
corporate liquidity portfolio and all unallocated overhead within the Other reportable segment. The management reporting process measures the performance
of our operating segments based on our management structure, as well as the methodology we used to evaluate performance and allocate resources.
Management, including our chief operating decision makers, evaluates the performance of our operating segments based on their profitability. As discussed
further below, we measure the profitability of our operating segments based on “Core Earnings.” Accordingly, information regarding our reportable segments
is provided based on a “Core Earnings” basis.

   FFELP Loans Segment
       In the FFELP Loans segment, we acquire and finance FFELP Loans. Even though FFELP Loans are no longer originated due to changes in federal law
that took effect in 2010, we continue to pursue acquisitions of FFELP Loan portfolios that leverage our servicing scale and generate incremental earnings and
cash flow. In this

                                                                               F-71
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 300 of 1145 PageID #: 5086

Table of Contents


                                                                        NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

15. Segment Reporting (Continued)
segment, we primarily earn net interest income on the FFELP Loan portfolio. This segment is expected to generate significant amounts of earnings and cash
flow as the portfolio amortizes.

       We are currently the largest holder of FFELP Loans. Navient’s portfolio of FFELP Loans as of December 31, 2014 was $104.5 billion. Navient’s FFELP
Loan portfolio will amortize over approximately 20 years. Navient’s goal is to maximize the cash flow generated by its FFELP Loan portfolio. Navient also
seeks to acquire other third-party FFELP Loan portfolios to add net interest income and servicing revenue. During the year, Navient acquired $11.3 billion of
FFELP Loans. FFELP Loans are insured or guaranteed by state or not-for-profit agencies and are also protected by contractual rights to recovery from the
United States pursuant to guaranty agreements among ED and these agencies. These guarantees generally cover at least 97 percent of a FFELP Loan’s
principal and accrued interest for loans disbursed.

      As a result of the long-term funding used in the FFELP Loan portfolio and the insurance and guarantees provided on these loans, the net interest
margin recorded in the FFELP Loans segment is relatively stable and the capital we choose to retain with respect to the segment is modest. As of
December 31, 2014, approximately 80 percent of the FFELP Loans held by Navient were funded to term with non-recourse, long-term securitization debt
through the use of securitization trusts. For more discussion of the FFELP and related credit support mechanisms, see Appendix A “Description of Federal
Family Education Loan Program.”

       For loans disbursed before April 1, 2006, FFELP Loans generally earn interest at the higher of either the borrower rate, which is fixed over a period of
time, or a floating rate based on the SAP formula set by ED. Navient generally finances FFELP Loans with floating rate debt whose interest is matched closely
to the floating nature of the applicable SAP formula. If a decline in interest rates causes the borrower rate to exceed the SAP formula rate, Navient will
continue to earn interest on the loan at the fixed borrower rate while the floating rate interest on Navient debt will continue to decline. The additional spread
earned between the fixed borrower rate and the SAP formula rate is referred to as Floor Income. Floor Income can be volatile as rates on the underlying debt
move up and down. Navient may hedge this risk by using derivatives to lock in the value of the Floor Income over the term of the contract. As of
December 31, 2014, approximately $27.2 billion (49 percent) of Navient’s FFELP Loans eligible to earn Floor Income was economically hedged. This
amount we hedge declines over time.

      The Higher Education Act of 1965 (“HEA”) continues to regulate every aspect of the FFELP, including ongoing communications with borrowers and
default aversion requirements. Failure to service a FFELP Loan properly could jeopardize the insurance, guarantees and federal support on these loans. The
insurance and guarantees on Navient’s existing loans were not affected by the termination of the FFELP program.

      The following table includes asset information for our FFELP Loans segment.

                                                                                                                                       December 31,
      (Dollars in millions)                                                                                                     2014                  2013
      FFELP Loans, net                                                                                                       $104,521            $104,588
      Cash and investments(1)                                                                                                   4,050               4,473
      Other                                                                                                                     2,566               3,587
      Total assets                                                                                                           $111,137            $112,648
      (1)   Includes restricted cash and investments.

                                                                                 F-72
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 301 of 1145 PageID #: 5087

Table of Contents


                                                                        NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

15. Segment Reporting (Continued)
   Private Education Loans Segment
       In this segment, we acquire, finance and service Private Education Loans. Even though we no longer originate Private Education Loans, we continue to
pursue acquisitions of Private Education Loan portfolios that leverage our servicing scale and generate incremental earnings and cash flow. In this segment,
we primarily earn net interest income on the Private Education Loan portfolio (after provision for loan losses). This segment is expected to generate
significant amounts of cash as the portfolio amortizes.

       Unlike FFELP Loans, the holder of a Private Education Loan bears the full credit risk of the customer and any cosigner. Private Education Loans are
made primarily to bridge the gap between the cost of higher education and the amount funded through financial aid, federal loans or students’ and families’
resources. Navient believes the credit risk of the Private Education Loans it owns is well managed through the rigorous underwriting practices and risk-based
pricing utilized when the loans were originated, the continued high levels of qualified cosigners and our internal servicing and risk mitigation practices, as
well as our careful use of forbearance and our loan modification programs. Navient expects the combined existence of these elements and the use of these
practices reduces the risk of payment interruptions and defaults on its Private Education Loan portfolio. On a “Core Earnings” basis, the 2014 charge-off rate
for Private Education Loans as a percentage of loans in repayment was 2.6 percent.

      Navient’s portfolio of Private Education Loans totaled $29.8 billion at December 31, 2014. During the year, Navient acquired $1.6 billion of Private
Education Loans. As of December 31, 2014, approximately 59 percent of the Private Education Loans held by Navient were funded to term with non-
recourse, long-term securitization debt through the use of securitization trusts.

      The following table includes asset information for our Private Education Loans segment.

                                                                                                                                           December 31,
      (Dollars in millions)                                                                                                         2014                  2013
      Private Education Loans, net                                                                                                $29,796           $37,512
      Cash and investments(1)                                                                                                         402             2,555
      Other                                                                                                                         2,453             2,934
      Total assets                                                                                                                $32,651           $43,001
      (1)   Includes restricted cash and investments.


   Business Services Segment
      Our Business Services segment generates its revenue from servicing our FFELP Loan portfolio as well as providing servicing and asset recovery
services for loans on behalf of Guarantors of FFELP Loans and other institutions, including ED, higher education institutions and other federal, state, court
and municipal clients.

      State, Local and Institutional Revenues
       We provide asset recovery services for over 250 state and municipal clients, recovering on a broad spectrum of receivables including taxes, fines and
court fees. Public agencies turn to qualified, responsible providers to supplement their own receivables management efforts to recover revenues to support
public priorities. In addition, we provide recovery services for federal Perkins loan, tuition and other receivables for more than 1,000 colleges, universities
and other institutional clients.

                                                                                 F-73
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 302 of 1145 PageID #: 5088

Table of Contents


                                                                NAVIENT CORPORATION
                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

15. Segment Reporting (Continued)
      FFELP-Related Revenues
       Navient is currently the largest servicer and collector of loans made under the FFELP program, and the majority of our income has been derived,
directly or indirectly, from our portfolio of FFELP Loans and servicing we have provided for FFELP Loans. In 2010, Congress passed legislation ending the
origination of education loans under FFELP. The terms and conditions of existing FFELP Loans were not affected by this legislation. Our FFELP Loan
portfolio will amortize over approximately 20 years. The fee income we have earned from providing servicing and asset recovery services on such loans will
similarly decline over time. We also provide servicing and asset recovery services on behalf of Guarantors of FFELP Loans and other institutions.
      •     Servicing revenues from the FFELP Loans we own represent intercompany charges to the FFELP Loans segment at rates paid to us by the trusts
            which own the loans. These fees are legally the first payment priority of the trusts and exceed the actual cost of servicing the loans. Intercompany
            loan servicing revenues declined to $456 million in 2014 from $529 million in 2013. Intercompany loan servicing revenues will continue to
            decline as our FFELP Loan portfolio amortizes.
      •     In 2014, we earned account maintenance fees on FFELP Loans serviced for Guarantors of $34 million, down from $38 million in 2013. These
            fees will continue to decline as the underlying FFELP Loan portfolio serviced for Guarantors amortizes.
      •     We provide default aversion, post default collections and claims processing to 11 of the 29 Guarantor agencies that serve as an intermediary
            between the U.S. federal government and FFELP lenders and are responsible for paying the claims made on defaulted loans. As of December 31,
            2014, Navient had an outstanding inventory of asset recovery receivables of approximately $15.4 billion, of which $12.5 billion was student
            loans ($10.0 billion FFELP Loans and $2.5 billion DSLP Loans) and the remainder was other asset classes. In 2014, asset recovery revenue from
            Guarantor clients totaled $275 million, compared to $303 million the prior year. As FFELP Loans are no longer originated, these revenues will
            decline over time unless we acquire additional portfolios from Guarantor clients. The rate at which these revenues will decrease has also been
            affected by the Bipartisan Budget Act (the “Budget Act”) enacted on December 26, 2013 and effective on July 1, 2014, which reduced the
            amount to be paid to Guarantor agencies for assisting customers to rehabilitate their defaulted FFELP Loans under Section 428F of the HEA. The
            Budget Act reduced fee income by approximately $78 million in 2014.

       In 2014, FFELP-related revenues accounted for 77 percent of total Business Services segment revenues compared with 80 percent and 85 percent,
respectively, in 2013 and 2012. Total Business Services segment revenues were $1.06 billion for the year ended December 31, 2014, down from $1.13 billion
for the year ended December 31, 2013.

      ED Asset Recovery and Servicing Revenues
      Since 1997, Navient has provided asset recovery services on defaulted student loans to ED. This contract expired by its terms on February 21, 2015 and
our Pioneer Credit Recovery subsidiary received no new account placements under the contract. We are engaged with ED to learn more about their decision
and address any questions or concerns they may have. In addition, we have submitted a response to ED’s request for proposals (RFP) in relation to a new
contract for similar services. There can be no assurances that Pioneer will be awarded an extension of the existing contract, a new contract under the RFP or
what volume of accounts might be placed with Pioneer. In 2014, asset recovery revenue from ED totaled $65 million, compared to $62 million in the prior
year.

      Since the second quarter of 2009, we have been one of four large servicers awarded a servicing contract by ED to service federal loans owned by ED.
We service approximately 6.2 million accounts under this servicing

                                                                             F-74
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 303 of 1145 PageID #: 5089

Table of Contents


                                                                  NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

15. Segment Reporting (Continued)
contract as of December 31, 2014. The servicing contract spans five years with the possibility of one five-year renewal at the option of ED. On August 27,
2014, ED extended its servicing contract with Navient to service federal loans for five more years. Under the terms of the contract extension, the allocation of
ongoing volume will be determined twice each year based on the relative performance of the servicers of five metrics: borrowers in current repayment status
(30 percent), borrowers more than 90 but less than 271 days delinquent (15 percent), borrowers 271 days or more up to 360 days delinquent (15 percent), a
survey of borrowers (35 percent), and a survey of ED personnel (5 percent). Quarterly scores in each metric will be averaged together twice each year to
calculate the final result of each metric. Our allocation under the servicing contract increased to 24 percent for the period beginning August 15, 2014 from 18
percent for the prior period beginning August 15, 2013. Beginning on January 1, 2015, the aggregate allocation for not-for-profit servicers increased to 25
percent of all new DSLP borrowers. We earned $130 million of revenue under the contract for the year ended December 31, 2014.

      At December 31, 2014 and 2013, the Business Services segment had total assets of $416 million and $892 million, respectively.

   Other Segment
       The Other segment primarily consists of activities of our holding company, including the repurchase of debt, the corporate liquidity portfolio and all
unallocated overhead. We also include results from certain smaller wind-down and discontinued operations within this segment. Overhead expenses include
costs related to executive management, the board of directors, accounting, finance, legal, human resources, stock-based compensation expense and certain
information technology costs related to infrastructure and operations.

      At December 31, 2014 and 2013, the Other segment had total assets of $2.1 billion and $3.0 billion, respectively.

   Measure of Profitability
       We prepare financial statements in accordance with GAAP. However, we also evaluate our business segments on a basis that differs from GAAP. We
refer to this different basis of presentation as “Core Earnings.” We provide this “Core Earnings” basis of presentation on a consolidated basis for each
business segment because this is what we review internally when making management decisions regarding our performance and how we allocate resources.
We also refer to this information in our presentations with credit rating agencies, lenders and investors. Because our “Core Earnings” basis of presentation
corresponds to our segment financial presentations, we are required by GAAP to provide “Core Earnings” disclosure in the notes to our consolidated financial
statements for our business segments.

       “Core Earnings” are not a substitute for reported results under GAAP. We use “Core Earnings” to manage each business segment because “Core
Earnings” reflect adjustments to GAAP financial results for three items, discussed below, that are either related to the Spin-Off or create significant volatility
mostly due to timing factors generally beyond the control of management. Accordingly, we believe that “Core Earnings” provide management with a useful
basis from which to better evaluate results from ongoing operations against the business plan or against results from prior periods. Consequently, we disclose
this information because we believe it provides

                                                                               F-75
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 304 of 1145 PageID #: 5090

Table of Contents


                                                                 NAVIENT CORPORATION
                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

15. Segment Reporting (Continued)
investors with additional information regarding the operational and performance indicators that are most closely assessed by management. When compared
to GAAP results, the three items we remove to result in our “Core Earnings” presentations are:
      1.    The financial results attributable to the operations of the consumer banking business (SLM BankCo) prior to the Spin-Off and related
            restructuring and reorganization expense incurred in connection with the Spin-Off. For GAAP purposes, Navient reflected the deemed
            distribution of SLM BankCo on April 30, 2014. For “Core Earnings,” we exclude the consumer banking business as if it had never been a part of
            Navient’s historical results prior to the deemed distribution of SLM BankCo on April 30, 2014;
      2.    Our use of derivative instruments to hedge our economic risks that do not qualify for hedge accounting treatment or do qualify for hedge
            accounting treatment but result in ineffectiveness resulting in unrealized, mark-to-market gains/losses; and
      3.    The accounting for goodwill and acquired intangible assets.

      While GAAP provides a uniform, comprehensive basis of accounting, for the reasons described above, our “Core Earnings” basis of presentation does
not. “Core Earnings” are subject to certain general and specific limitations that investors should carefully consider. For example, there is no comprehensive,
authoritative guidance for management reporting. Our “Core Earnings” are not defined terms within GAAP and may not be comparable to similarly titled
measures reported by other companies. Accordingly, our “Core Earnings” presentation does not represent a comprehensive basis of accounting. Investors,
therefore, may not be able to compare our performance with that of other financial services companies based upon “Core Earnings.” “Core Earnings” results
are only meant to supplement GAAP results by providing additional information regarding the operational and performance indicators that are most closely
used by management, our board of directors, rating agencies, lenders and investors to assess performance.

       Old SLM’s definition of “Core Earnings” did not exclude the financial results attributable to the operations of the consumer banking business and
related restructuring and reorganization expense incurred in connection with the Spin-Off. In the second quarter of 2014, in connection with the Spin-Off,
Navient included this additional adjustment as a part of “Core Earnings” to allow better comparability of Navient’s results to pre-Spin-Off historical periods.
All “Core Earnings” financial results for prior periods in this Annual Report on Form 10-K have been restated to conform to Navient’s revised definition of
“Core Earnings.”

                                                                             F-76
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 305 of 1145 PageID #: 5091

Table of Contents


                                                                                         NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

15. Segment Reporting (Continued)
      Segment Results and Reconciliations to GAAP

                                                                                                                       Year Ended December 31, 2014
                                                                       Private                                                       Total                             Adjustments
                                                          FFELP       Education      Business                                        “Core                               Additions/           Total          Total
(Dollars in millions)                                     Loans        Loans         Services     Other        Eliminations(1)     Earnings”       Reclassifications   (Subtractions)     Adjustments(2)     GAAP
Interest income:
    Student loans                                         $ 2,097     $    1,958     $      —     $    —       $           —       $   4,055       $            699    $         (42)     $         657      $4,712
    Other loans                                                —              —             —           9                  —               9                     —                —                  —            9
    Cash and investments                                        4             —             —           4                  —               8                     —                 1                  1           9
Total interest income                                         2,101        1,958            —          13                  —           4,072                    699              (41)               658       4,730
Total interest expense                                        1,168          708            —         114                  —           1,990                     42               31                 73       2,063
Net interest income (loss)                                     933         1,250            —         (101)                —           2,082                    657              (72)               585       2,667
Less: provisions for loan losses                                40           539            —           —                  —             579                     —                49                 49         628
Net interest income (loss) after provisions for loan
    losses                                                     893           711            —         (101)                —           1,503                    657             (121)               536       2,039
Other income (loss):
    Gains (losses) on sales of loans and investments            —              —            —          —                   —              —                      —                —                  —          —
    Servicing revenue                                           62             25          668         —                 (456)           299                     —                (1)                (1)       298
    Asset recovery revenue                                      —              —           388         —                   —             388                     —                —                  —         388
    Gains on debt repurchases                                   —              —            —          —                   —              —                      —                —                  —          —
    Other income (loss)                                         —              —             6         26                  —              32                   (657)             846                189        221
Total other income (loss)                                       62             25        1,062         26                (456)           719                   (657)             845                188        907
Expenses:
   Direct operating expenses                                   483           181           384        132                (456)           724                     —                36                 36        760
   Overhead expenses                                            —             —             —         200                  —             200                     —                27                 27        227
      Operating expenses                                       483           181           384        332                (456)           924                     —                63                 63        987
      Goodwill and acquired intangible asset
         impairment and amortization                            —              —            —          —                   —              —                      —                 9                  9          9
      Restructuring and other reorganization expenses           —              —            —          —                   —              —                      —               113                113        113
Total expenses                                                 483           181           384        332                (456)           924                     —               185                185       1,109
Income (loss) from continuing operations, before
    income tax expense (benefit)                               472           555           678        (407)                —           1,298                     —               539                539       1,837
Income tax expense (benefit)(3)                                176           204           250        (150)                —             480                     —               208                208         688
Net income (loss) from continuing operations              $    296    $      351     $     428    $ (257)      $           —       $     818       $             —     $         331      $         331      $1,149
Income (loss) from discontinued operations, net of
    tax expense (benefit)                                       —              —            —          —                   —              —                      —                —                  —          —
Net income (loss)                                         $    296    $      351     $     428    $ (257)      $           —       $     818       $             —     $         331      $         331      $1,149

(1)   The eliminations in servicing revenue and direct operating expense represent the elimination of intercompany servicing revenue where the Business Services segment performs the loan servicing function for
      the FFELP Loans segment.
(2)   “Core Earnings” adjustments to GAAP:

                                                                                                                                           Year Ended December 31, 2014
                                                                                                               Net Impact from             Net Impact of            Net Impact of
                                                                                                                 Spin-Off of                 Derivative               Acquired
          (Dollars in millions)                                                                                 SLM BankCo                  Accounting               Intangibles                     Total
          Net interest income after provisions for loan losses                                                 $            136            $         400            $          —                     $ 536
          Total other income                                                                                                 15                      173                       —                       188
          Operating expenses                                                                                                 63                       —                        —                        63
          Goodwill and acquired intangible asset impairment and amortization                                                 —                        —                         9                        9
          Restructuring and other reorganization expenses                                                                   113                       —                        —                       113
          Total “Core Earnings” adjustments to GAAP                                                            $            (25)               $         573               $            (9)           539
          Income tax expense                                                                                                                                                                          208
          Net income                                                                                                                                                                                 $ 331
(3)   Income taxes are based on a percentage of net income before tax for the individual reportable segment.

                                                                                                         F-77
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 306 of 1145 PageID #: 5092

Table of Contents


                                                                                        NAVIENT CORPORATION
                                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

15. Segment Reporting (Continued)
                                                                                                                                   Year Ended December 31, 2013
                                                                                    Private                                                     Total                        Adjustments
                                                                       FFELP       Education      Business                     Elimina-         “Core         Reclassi-     Additions/       Total           Total
(Dollars in millions)                                                  Loans        Loans         Services     Other            tions(1)      Earnings”       fications   (Subtractions) Adjustments(2)      GAAP
Interest income:
    Student loans                                                      $ 2,274     $    2,037     $      —     $    —          $       —      $   4,311       $    816    $         222    $      1,038      $5,349
    Other loans                                                             —              —             —          11                 —             11             —                —               —           11
    Cash and investments                                                     5              2            —           5                 —             12             —                 5               5          17
Total interest income                                                      2,279        2,039            —          16                 —          4,334            816              227           1,043       5,377
Total interest expense                                                     1,260          748            —          59                 —          2,067             55               88             143       2,210
Net interest income (loss)                                                 1,019        1,291            —          (43)               —          2,267            761              139             900       3,167
Less: provisions for loan losses                                              48          722            —           —                 —            770             —                69              69         839
Net interest income (loss) after provisions for loan losses                 971           569            —          (43)               —          1,497            761               70             831       2,328
Other income (loss):
    Gains (losses) on sales of loans and investments                        312             —            —          (10)               —            302             —                —               —          302
    Servicing revenue                                                        76             33          705          (1)             (529)          284             —                 6               6         290
    Asset recovery revenue                                                   —              —           420          —                 —            420             —                —               —          420
    Gains on debt repurchases                                                —              —            —           48                —             48             (6)              —               (6)         42
    Other income (loss)                                                      —              —             5           5                —             10           (755)             577            (178)       (168)
Total other income (loss)                                                   388             33        1,130         42               (529)        1,064           (761)             583            (178)       886
Expenses:
   Direct operating expenses                                                555           179           348         68               (529)          621             —               185             185        806
   Overhead expenses                                                         —             —             —         167                 —            167             —                69              69        236
      Operating expenses                                                    555           179           348        235               (529)          788             —               254             254       1,042
      Goodwill and acquired intangible asset impairment and
         amortization                                                        —              —            —          —                  —             —              —                13              13         13
      Restructuring and other reorganization expenses                        —              —            —          —                  —             —              —                72              72         72
Total expenses                                                              555           179           348        235               (529)          788             —               339             339       1,127
Income (loss) from continuing operations, before income tax
    expense (benefit)                                                       804           423           782        (236)               —          1,773             —               314             314       2,087
Income tax expense (benefit)(3)                                             291           154           284         (86)               —            643             —               133             133         776
Net income (loss) from continuing operations                                513           269           498        (150)               —          1,130             —               181             181       1,311
Income (loss) from discontinued operations, net of tax expense
    (benefit)                                                                —              —           111           1                —            112             —                (6)             (6)       106
Net income (loss)                                                           513           269           609        (149)               —          1,242             —               175             175       1,417
Less: net loss attributable to noncontrolling interest                       —             —             —           —                 —             —              —                (1)             (1)         (1)
Net income (loss) attributable to Navient Corporation                  $    513    $      269     $     609    $ (149)         $       —      $   1,242       $     —     $         176    $        176       1,418

(1)   The eliminations in servicing revenue and direct operating expense represent the elimination of intercompany servicing revenue where the Business Services segment performs the loan servicing function for
      the FFELP Loans segment.
(2)   “Core Earnings” adjustments to GAAP:

                                                                                                                                                    Year Ended December 31, 2013
                                                                                                                           Net Impact from            Net Impact of        Net Impact of
                                                                                                                             Spin-Off of                Derivative           Acquired
          (Dollars in millions)                                                                                             SLM BankCo                 Accounting           Intangibles             Total
          Net interest income after provisions for loan losses                                                             $            376           $          455       $          —             $ 831
          Total other income (loss)                                                                                                      34                     (212)                 —              (178)
          Operating expenses                                                                                                            254                       —                   —               254
          Goodwill and acquired intangible asset impairment and amortization                                                             —                        —                   13               13
          Restructuring and other reorganization expenses                                                                                72                       —                   —                72
          Total “Core Earnings” adjustments to GAAP                                                                        $                 84           $         243         $          (13)       314
          Income tax expense                                                                                                                                                                          133
          Loss from discontinued operations, net of tax benefit                                                                                                                                        (6)
          Net loss attributable to noncontrolling interest                                                                                                                                             (1)
          Net income                                                                                                                                                                                $ 176
(3)   Income taxes are based on a percentage of net income before tax for the individual reportable segment.

                                                                                                        F-78
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 307 of 1145 PageID #: 5093

Table of Contents


                                                                                        NAVIENT CORPORATION
                                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

15. Segment Reporting (Continued)
                                                                                                                               Year Ended December 31, 2012
                                                                                    Private                                                 Total                         Adjustments
                                                                       FFELP       Education      Business                 Elimina-         “Core         Reclassi-      Additions/       Total              Total
(Dollars in millions)                                                  Loans        Loans         Services      Other       tions(1)      Earnings”       fications    (Subtractions) Adjustments(2)         GAAP
Interest income:
    Student loans                                                      $ 2,729     $    2,036     $      —      $    —     $       —      $   4,765       $    858     $         109     $         967       $5,732
    Other loans                                                             —              —             —           16            —             16             —                 —                 —            16
    Cash and investments                                                    11              3            (3)          2             4            17             —                  4                 4           21
Total interest income                                                      2,740        2,039            (3)         18             4         4,798            858               113               971        5,769
Total interest expense                                                     1,589          733            —           38             4         2,364            115                82               197        2,561
Net interest income (loss)                                                 1,151        1,306            (3)        (20)           —          2,434            743                31               774        3,208
Less: provisions for loan losses                                              68          946            —           —             —          1,014             —                 66                66        1,080
Net interest income (loss) after provisions for loan losses                1,083          360             (3)       (20)           —          1,420            743                (35)             708        2,128
Other income (loss):
    Gains (losses) on sales of loans and investments                         —              —            —           —             —             —              —                 —                 —            —
    Servicing revenue                                                        90             45          812          —           (669)          278             —                  1                 1          279
    Asset recovery revenue                                                   —              —           356          —             —            356             —                 —                 —           356
    Gains on debt repurchases                                                —              —            —          145            —            145             —                 —                 —           145
    Other income (loss)                                                      —              —            (2)         15            —             13           (743)              194              (549)        (536)
Total other income (loss)                                                    90             45        1,166         160          (669)          792           (743)              195              (548)        244
Expenses:
   Direct operating expenses                                                699           150           312          13          (669)          505             —                168               168         673
   Overhead expenses                                                         —             —             —          143            —            143             —                 81                81         224
      Operating expenses                                                    699           150           312         156          (669)          648             —                249               249         897
      Goodwill and acquired intangible asset impairment and
         amortization                                                        —              —            —           —             —             —              —                 27                27          27
      Restructuring and other reorganization expenses                        —              —            —           —             —             —              —                 11                11          11
Total expenses                                                              699           150           312         156          (669)          648             —                287               287         935
Income (loss) from continuing operations, before income tax
    expense (benefit)                                                       474           255           851         (16)           —          1,564             —                (127)            (127)       1,437
Income tax expense (benefit)(3)                                             171            87           305          (3)           —            560             —                 (62)             (62)         498
Net income (loss) from continuing operations                                303           168           546         (13)           —          1,004             —                 (65)             (65)        939
Income (loss) from discontinued operations, net of tax expense
    (benefit)                                                                —              (2)          —            1            —             (1)            —                  (1)              (1)          (2)
Net income (loss)                                                           303           166           546         (12)           —          1,003             —                 (66)             (66)        937
Less: net loss attributable to noncontrolling interest                       —             —             —           —             —             —              —                  (2)              (2)         (2)
Net income (loss) attributable to Navient Corporation                  $    303    $      166     $     546     $ (12)     $       —      $   1,003       $     —      $          (64)   $         (64)      $ 939

(1)   The eliminations in servicing revenue and direct operating expense represent the elimination of intercompany servicing revenue where the Business Services segment performs the loan servicing function for
      the FFELP Loans segment.
(2)   “Core Earnings” adjustments to GAAP:

                                                                                                                                                 Year Ended December 31, 2012
                                                                                                                                                  Net Impact of        Net Impact of
                                                                                                                           Net Impact of            Derivative           Acquired
          (Dollars in millions)                                                                                            SLM BankCo              Accounting           Intangibles                Total
          Net interest income after provisions for loan losses                                                             $        318           $          390       $          —                $ 708
          Total other income (loss)                                                                                                   36                    (584)                 —                 (548)
          Operating expenses                                                                                                        249                       —                   —                  249
          Goodwill and acquired intangible asset impairment and amortization                                                          —                       —                   27                  27
          Restructuring and other reorganization expenses                                                                             11                      —                   —                   11
          Total “Core Earnings” adjustments to GAAP                                                                        $             94           $        (194)         $           (27)        (127)
          Income tax benefit                                                                                                                                                                          (62)
          Loss from discontinued operations, net of tax benefit                                                                                                                                        (1)
          Net loss attributable to noncontrolling interest                                                                                                                                             (2)
          Net loss                                                                                                                                                                                 $ (64)
(3)   Income taxes are based on a percentage of net income before tax for the individual reportable segment.

                                                                                                        F-79
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 308 of 1145 PageID #: 5094

Table of Contents


                                                                                  NAVIENT CORPORATION
                                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

15. Segment Reporting (Continued)
   Summary of “Core Earnings” Adjustments to GAAP

                                                                                                                                               Years Ended December 31,
            (Dollars in millions)                                                                                                  2014                  2013                        2012
            “Core Earnings” adjustments to GAAP:
            Net impact of the removal of SLM BankCo’s operations and restructuring
              and reorganization expense in connection with the Spin-Off(1)                                                    $  (25)                  $   84                   $   94
            Net impact of derivative accounting (2)                                                                               573                      243                     (194)
            Net impact of goodwill and acquired intangible assets(3)                                                               (9)                     (13)                     (27)
            Net tax effect (4)                                                                                                   (208)                    (133)                      62
            Net impact of discontinued operations and noncontrolling interest                                                      —                        (5)                       1
            Total “Core Earnings” adjustments to GAAP                                                                          $ 331                    $ 176                    $  (64)
            (1)   SLM BankCo’s operations and restructuring and reorganization expense in connection with the Spin-Off: For “Core Earnings,” we have assumed the consumer banking business
                  (SLM BankCo) was never a part of Navient’s historical results prior to the deemed distribution of SLM BankCo on April 30, 2014 and we have removed the restructuring and
                  reorganization expense incurred in connection with the Spin-Off. Excluding these items provides management with a useful basis from which to better evaluate results from ongoing
                  operations against results from prior periods. The adjustment relates to the exclusion of the consumer banking business and represents the operations, assets, liabilities and equity of SLM
                  BankCo, which is comprised of Sallie Mae Bank, Upromise Rewards, the Insurance Business, and the Private Education Loan origination functions. Included in these amounts are also
                  certain general corporate overhead expenses related to the consumer banking business. General corporate overhead consists of costs primarily associated with accounting, finance, legal,
                  human resources, certain information technology costs, stock compensation, and executive management and the board of directors. These costs were generally allocated to the consumer
                  banking business based on the proportionate level of effort provided to the consumer banking business relative to Old SLM using a relevant allocation driver (e.g., in proportion to the
                  number of employees by function that were being transferred to SLM BankCo as opposed to remaining at Navient). All intercompany transactions between SLM BankCo and Navient have
                  been eliminated. In addition, all preferred stock dividends have been removed as SLM BankCo succeeded Old SLM as the issuer of the preferred stock in connection with the Spin-Off.
            (2)   Derivative accounting: “Core Earnings” exclude periodic unrealized gains and losses that are caused by the mark-to-market valuations on derivatives that do not qualify for hedge
                  accounting treatment under GAAP as well as the periodic unrealized gains and losses that are a result of ineffectiveness recognized related to effective hedges under GAAP. These unrealized
                  gains and losses occur in our FFELP Loans, Private Education Loans and Other business segments. Under GAAP, for our derivatives that are held to maturity, the cumulative net
                  unrealized gain or loss over the life of the contract will equal $0 except for Floor Income Contracts where the cumulative unrealized gain will equal the amount for which we sold the
                  contract. In our “Core Earnings” presentation, we recognize the economic effect of these hedges, which generally results in any net settlement cash paid or received being recognized ratably
                  as an interest expense or revenue over the hedged item’s life.
            (3)   Goodwill and acquired intangible assets: Our “Core Earnings” exclude goodwill and intangible asset impairment and amortization of acquired intangible assets.
            (4)   Net Tax Effect: Such tax effect is based upon our “Core Earnings” effective tax rate for the year.

                                                                                                   F-80
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 309 of 1145 PageID #: 5095

Table of Contents


                                                                NAVIENT CORPORATION
                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

16. Discontinued Operations
       In 2013, we sold our Campus Solutions business and our 529 college-savings plan administration business and recorded an after-tax gain of $38
million and $65 million, respectively. These businesses comprise operations and cash flows that can be clearly distinguished operationally and for financial
reporting purposes from the rest of the Company and we will have no continuing involvement. As a result, these businesses are presented in discontinued
operations of our Business Services segment for the periods presented.

       At December 31, 2013, assets of our discontinued operations of $103 million, including primarily other assets of $98 million and the offsetting
liability of $94 million included within other liabilities, consisted primarily of funds held in accordance with contractual requirements on behalf of the
acquirer of our Campus Solutions business pending remittance to their school clients and transition of administration of remaining bank accounts, which
transition was substantially complete at December 31, 2014.

      The following table summarizes our discontinued operations.

                                                                                                                      Years Ended December 31,
            (Dollars in millions)                                                                              2014            2013            2012
            Operations:
            Income (loss) from discontinued operations before income tax expense (benefit)                     $—            $ 126            $ (3)
            Income tax expense (benefit)                                                                        —               20              (1)
            Income (loss) from discontinued operations, net of tax expense (benefit)                           $—            $ 106            $ (2)

                                                                             F-81
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 310 of 1145 PageID #: 5096

Table of Contents


                                                               NAVIENT CORPORATION
                                               NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

17. Quarterly Financial Information (unaudited)
                                                                                                                  2014
                                                                                              First     Second            Third    Fourth
(Dollars in millions, except per share data)                                                 Quarter    Quarter          Quarter   Quarter
Net interest income                                                                          $ 766      $ 662            $ 624     $ 614
Less: provisions for loan losses                                                               185        165              140       138
Net interest income after provisions for loan losses                                           581        497              484       476
Gains (losses) on derivative and hedging activities, net                                        (8)        61              108       (22)
Other income                                                                                   178        214              180       194
Operating expenses                                                                             366        211              195       215
Goodwill and acquired intangible asset impairment and amortization expense                       4          2                2         2
Restructuring and other reorganization expenses                                                 26         61               14        10
Income tax expense                                                                             136        191              200       159
Net income from continuing operations                                                          219        307              361       262
Income (loss) from discontinued operations, net of tax expense (benefit)                        —          —                (2)        1
Net income                                                                                     219        307              359       263
Less: net loss attributable to noncontrolling interest                                          —          —                —         —
Net income attributable to Navient Corporation                                                 219        307              359       263
Preferred stock dividends                                                                        5          2               —         —
Net income attributable to Navient Corporation common stock                                  $ 214      $ 305            $ 359     $ 263
Basic earnings per common share attributable to Navient Corporation:
Continuing operations                                                                        $ .50      $ .72            $ .87     $ .65
Discontinued operations                                                                         —          —                —         —
Total                                                                                        $ .50      $ .72            $ .87     $ .65
Diluted earnings per common share attributable to Navient Corporation:
Continuing operations                                                                        $ .49      $ .71            $ .85     $ .64
Discontinued operations                                                                         —          —                —         —
Total                                                                                        $ .49      $ .71            $ .85     $ .64

                                                                         F-82
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 311 of 1145 PageID #: 5097

Table of Contents


                                                               NAVIENT CORPORATION
                                               NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

17. Quarterly Financial Information (unaudited) (Continued)
                                                                                                                    2013
                                                                                                 First    Second           Third     Fourth
(Dollars in millions, except per share data)                                                    Quarter   Quarter          Quarter   Quarter
Net interest income                                                                             $ 795     $ 784            $ 799     $ 789
Less: provisions for loan losses                                                                  241       201              207       190
Net interest income after provisions for loan losses                                              554       583              592       599
Gains (losses) on derivative and hedging activities, net                                          (31)       18             (127)     (128)
Other income                                                                                      281       472              196       203
Operating expenses                                                                                235       244              257       305
Goodwill and acquired intangible asset impairment and amortization expense                          3         3                4         3
Restructuring and other reorganization expenses                                                    10        23               12        26
Income tax expense                                                                                211       299              136       129
Net income from continuing operations                                                             345       504              252       211
Income from discontinued operations, net of tax expense                                             1        38                8        59
Net income                                                                                        346       542              260       270
Less: net loss attributable to noncontrolling interest                                             —         (1)              —         —
Net income attributable to Navient Corporation                                                    346       543              260       270
Preferred stock dividends                                                                           5         5                5         5
Net income attributable to Navient Corporation common stock                                     $ 341     $ 538            $ 255     $ 265
Basic earnings per common share attributable to Navient Corporation:
Continuing operations                                                                           $ .76     $ 1.14           $ .56     $ .47
Discontinued operations                                                                            —         .08             .02       .14
Total                                                                                           $ .76     $ 1.22           $ .58     $ .61
Diluted earnings per common share attributable to Navient Corporation:
Continuing operations                                                                           $ .74     $ 1.12           $ .55     $ .47
Discontinued operations                                                                            —         .08             .02       .13
Total                                                                                           $ .74     $ 1.20           $ .57     $ .60

                                                                         F-83
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 312 of 1145 PageID #: 5098

Table of Contents


                                                                           APPENDIX A
                                         DESCRIPTION OF FEDERAL FAMILY EDUCATION LOAN PROGRAM
   Note: On March 30, 2010, the President signed into law the Health Care and Education Reconciliation Act of 2010 (“HCERA”) which terminated the
FFELP as of July 1, 2010. This appendix presents an abbreviated summary of the program prior to the termination date. The new law does not alter or affect
the terms and conditions of existing FFELP Loans made before July 1, 2010 or the credit support related thereto.

   This appendix describes or summarizes the material provisions of Title IV of the Higher Education Act (“HEA”), the FFELP and related statutes and
regulations. It, however, is not complete and is qualified in its entirety by reference to each actual statute and regulation. Both the HEA and the related
regulations has been the subject of extensive amendments over the years. We cannot predict whether future amendments or modifications might materially
change any of the programs described in this appendix or the statutes and regulations that implement them.

General

   The FFELP, under Title IV of HEA, provided for loans to students who were enrolled in eligible institutions, or to parents of dependent students who were
enrolled in eligible institutions, to finance their educational costs. Payment of principal and interest on the student loans to the holders of the loans is insured
by a state or not-for-profit guaranty agency against:
   •    default of the borrower;
   •    the death, bankruptcy or permanent, total disability of the borrower;
   •    closing of the student’s school prior to the end of the academic period;
   •    false certification of the borrower’s eligibility for the loan by the school; and
   •    an unpaid school refund.

   Claims are paid from federal assets, known as “federal student loan reserve funds,” which are maintained and administered by state and not-for-profit
guaranty agencies. In addition the holders of student loans are entitled to receive interest subsidy payments and Special Allowance Payments from ED on
eligible student loans. Special Allowance Payments raise the yield to student loan lenders when the statutory borrower interest rate is below an indexed
market value.

   Four types of FFELP Loans were authorized under the HEA:
   •    Subsidized Federal Stafford Loans to students who demonstrated requisite financial need;
   •    Unsubsidized Federal Stafford Loans to students who either did not demonstrate financial need or require additional loans to supplement their
        Subsidized Stafford Loans;
   •    Federal PLUS Loans to graduate or professional students (effective July 1, 2006) or parents of dependent students whose estimated costs of attending
        school exceed other available financial aid; and
   •    FFELP Consolidation Loans, which consolidate into a single loan a borrower’s obligations under various federally authorized student loan programs.

Legislative Matters

   The federal student loan programs are subject to frequent statutory and regulatory changes. The most significant change to the FFELP was with the
enactment of the HCERA, which terminated the FFELP as of July 1, 2010.

   On December 23, 2011, the President signed the Consolidated Appropriations Act of 2012 into law. This law includes changes that permit FFELP lenders
or beneficial holders to change the index on which the Special

                                                                                 A-1
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 313 of 1145 PageID #: 5099

Table of Contents


Allowance Payments are calculated for FFELP Loans first disbursed on or after January 1, 2000. The law allows holders to elect to move the index from the
Commercial Paper (“CP”) Rate to the one-month London Interbank Offered Rate (“LIBOR”). Such elections have been made by April 1, 2012.

Eligible Lenders, Students and Educational Institutions

   Lenders who were eligible to make loans under the FFELP generally included banks, savings and loan associations, credit unions, pension funds and,
under some conditions, schools and guaranty agencies. FFELP Loans were made to, or on behalf of, a “qualified student.” A “qualified student” is an
individual who
   •    is a United States citizen, national or permanent resident;
   •    has been accepted for enrollment or is enrolled and maintaining satisfactory academic progress at a participating educational institution; and
   •    is carrying at least one-half of the normal full-time academic workload for the course of study the student is pursuing.

   A student qualified for a subsidized Stafford Loan if his family met the financial need requirements for the particular loan program. Only PLUS Loan
borrowers have to meet credit standards.

   Eligible schools included institutions of higher education, including proprietary institutions, meeting the standards provided in the HEA. For a school to
participate in the program, the U.S. Department of Education (“ED”) had to approve its eligibility under standards established by regulation.

Financial Need Analysis

   Subject to program limits and conditions, student loans generally were made in amounts sufficient to cover the student’s estimated costs of attending
school, including tuition and fees, books, supplies, room and board, transportation and miscellaneous personal expenses as determined by the institution.
Generally, each loan applicant (and parents in the case of a dependent child) underwent a financial need analysis.

Special Allowance Payments (“SAP”)

   The HEA provides for quarterly Special Allowance Payments to be made by ED to holders of student loans to the extent necessary to ensure that they
receive at least specified market interest rates of return. The rates for Special Allowance Payments depend on formulas that vary according to the type of loan,
the date the loan was made and the type of funds, tax-exempt or taxable, used to finance the loan. ED makes a Special Allowance Payment for each calendar
quarter.

   The Special Allowance Payment equals the average unpaid principal balance, including interest which has been capitalized, of all eligible loans held by a
holder during the quarterly period multiplied by the special allowance percentage.

Fees

  Loan Rebate Fee. A loan rebate fee of 1.05 percent is paid annually on the unpaid principal and interest of each Consolidation Loan disbursed on or after
October 1, 1993. This fee was reduced to 0.62 percent for loans made from October 1, 1998 to January 31, 1999.

Stafford Loan Program

   For Stafford Loans, the HEA provided for:
   •    federal reimbursement of Stafford Loans made by eligible lenders to qualified students;
   •    federal interest subsidy payments on Subsidized Stafford Loans paid by ED to holders of the loans in lieu of the borrowers’ making interest payments
        during in-school, grace and deferment periods; and

                                                                              A-2
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 314 of 1145 PageID #: 5100

Table of Contents


   •      Special Allowance Payments representing an additional subsidy paid by ED to the holders of eligible Stafford Loans.

       We refer to all three types of assistance as “federal assistance.”

   The HEA also permits, and in some cases requires, “forbearance” periods from loan collection in some circumstances. Interest that accrues during
forbearance is never subsidized. Interest that accrues during deferment periods may be subsidized.

PLUS and Supplemental Loans to Students (“SLS”) Loan Programs

   The HEA authorizes PLUS Loans to be made to graduate or professional students (effective July 1, 2006) and parents of eligible dependent students and
previously authorized SLS Loans to be made to the categories of students subsequently served by the Unsubsidized Stafford Loan program. Borrowers who
have no adverse credit history or who are able to secure an endorser without an adverse credit history are eligible for PLUS Loans, as well as some borrowers
with extenuating circumstances. The federal assistance applicable to PLUS and SLS Loans are similar to those of Stafford Loans. However, interest subsidy
payments are not available under the PLUS and SLS programs and, in some instances, Special Allowance Payments are more restricted.

   The annual and aggregate amounts of PLUS Loans were limited only to the difference between the cost of the student’s education and other financial aid
received, including scholarship, grants and other student loans.

Consolidation Loan Program

   The enactment of HCERA ended new originations under the FFELP consolidation program, effective July 1, 2010. Previously, the HEA authorized a
program under which borrowers may consolidate one or more of their student loans into a single FFELP Consolidation Loan that is insured and reinsured on a
basis similar to Stafford and PLUS Loans. FFELP Consolidation Loans were made in an amount sufficient to pay outstanding principal, unpaid interest, late
charges and collection costs on all federally reinsured student loans incurred under the FFELP that the borrower selects for consolidation, as well as loans
made under various other federal student loan programs and loans made by different lenders. In general, a borrower’s eligibility to consolidate their federal
student loans ends upon receipt of a Consolidation Loan. With the end of new FFELP originations, borrowers with multiple loans, including FFELP loans,
may only consolidate their loans in the DSLP.

Guaranty Agencies under the FFELP

   Under the FFELP, guaranty agencies insured FFELP loans made by eligible lending institutions, paying claims from “federal student loan reserve funds.”
These loans are insured as to 100 percent of principal and accrued interest against death or discharge. FFELP loans are also insured against default, with the
percent insured dependent on the date of the loans disbursement. For loans that were made before October 1, 1993, lenders are insured for 100 percent of the
principal and unpaid accrued interest. From October 1, 1993 to June 30, 2006, lenders are insured for 98 percent of principal and all unpaid accrued interest.
Insurance for loans made on or after July 1, 2006 was reduced from 98 percent to 97 percent.

    ED guarantees to the guaranty agencies reimbursement of amounts paid to lenders on FFELP Loans. Under the HEA, the guaranty agencies by way of
guaranty agreements entered into with ED are, subject to conditions, deemed to have a contractual right against the United States during the life of the loan
to receive reimbursement for these amounts.

   After ED reimburses a guaranty agency for a default claim, the guaranty agency attempts to collect the loan from the borrower. However, ED requires that
the defaulted loans be assigned to it when the guaranty agency is not successful. A guaranty agency also refers defaulted loans to ED to “offset” any federal
income tax refunds or other federal reimbursement which may be due the borrowers. Some states have similar offset programs.

                                                                             A-3
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 315 of 1145 PageID #: 5101

Table of Contents


   To be eligible, FFELP loans must meet the requirements of the HEA and regulations issued under the HEA. Generally, these regulations require that
lenders determine whether the applicant is an eligible borrower attending an eligible institution, explain to borrowers their responsibilities under the loan,
ensure that the promissory notes evidencing the loan are executed by the borrower; and disburse the loan proceeds as required. After the loan is made, the
lender must establish repayment terms with the borrower, properly administer deferrals and forbearances, credit the borrower for payments made, and report
the loan’s status to credit reporting agencies. If a borrower becomes delinquent in repaying a loan, a lender must perform collection procedures that vary
depending upon the length of time a loan is delinquent. The collection procedures consist of telephone calls, demand letters, skiptracing procedures and
requesting assistance from the guaranty agency.

   A lender may submit a default claim to the guaranty agency after a student loan has been delinquent for at least 270 days. The guaranty agency must
review and pay the claim within 90 days after the lender filed it. The guaranty agency will pay the lender interest accrued on the loan for up to 450 days after
delinquency. The guaranty agency must file a reimbursement claim with ED within 45 days (reduced to 30 days July 1, 2006) after the guaranty agency paid
the lender for the default claim. Following payment of claims, the guaranty agency endeavors to collect the loan. Guaranty agencies also must meet statutory
and regulatory requirements for collecting loans.

   If ED determines that a guaranty agency is unable to meet its insurance obligations, the holders of loans insured by that guaranty agency may submit
claims directly to ED and ED is required to pay the full reimbursements amounts due, in accordance with claim processing standards no more stringent than
those applied by the affected guaranty agency. However, ED’s obligation to pay reimbursement amounts directly in this fashion is contingent upon ED
determining a guaranty agency is unable to meet its obligations. While there have been situations where ED has made such determinations regarding affected
guaranty agencies, there can be no assurances as to whether ED must make such determinations in the future or whether payments of reimbursement amounts
would be made in a timely manner.

Student Loan Discharges

    FFELP Loans are not generally dischargeable in bankruptcy. Under the United States Bankruptcy Code, before a student loan may be discharged, the
borrower must demonstrate that repaying it would cause the borrower or his family undue hardship. When a FFELP borrower files for bankruptcy, collection
of the loan is suspended during the time of the proceeding. If the borrower files under the “wage earner” provisions of the Bankruptcy Code or files a petition
for discharge on the ground of undue hardship, then the lender transfers the loan to the guaranty agency which then participates in the bankruptcy
proceeding. When the proceeding is complete, unless there was a finding of undue hardship, the loan is transferred back to the lender and collection resumes.

   Student loans are discharged if the borrower died or becomes totally and permanently disabled. A physician must certify eligibility for a total and
permanent disability discharge. Effective January 29, 2007, discharge eligibility was extended to survivors of eligible public servants and certain other
eligible victims of the terrorist attacks on the United States on September 11, 2001.

   If a school closes while a student is enrolled, or within 120 days after the student withdrew, loans made for that enrollment period are discharged. If a
school falsely certifies that a borrower is eligible for the loan, the loan may be discharged. And if a school fails to make a refund to which a student is entitled,
the loan is discharged to the extent of the unpaid refund.

Rehabilitation of Defaulted Loans

    ED is authorized to enter into agreements with the guaranty agency under which the guaranty agency may sell defaulted loans that are eligible for
rehabilitation to an eligible lender. For a loan to be eligible for rehabilitation the guaranty agency must have received reasonable and affordable payments
for 12 months (reduced to 9 payments in 10 months effective July 1, 2006), then the loans will be submitted to a lender, and only after the

                                                                                A-4
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 316 of 1145 PageID #: 5102

Table of Contents


sale to an eligible lender is the loan considered rehabilitated. Upon rehabilitation, a borrower is again eligible for all the benefits under the HEA. No student
loan rehabilitated on or after August 14, 2008, is eligible to be rehabilitated more than once.

   The July 1, 2009 technical corrections made to the HEA under H.R. 1777, Public Law 111-39, provide authority between July 1, 2009 through
September 30, 2011, for a guaranty agency to assign a defaulted loan to ED depending on market conditions.

   The Bipartisan Budget Act of 2013 reduced the charge that a Guarantor may assess to a borrower to defray the collection cost for assisting a borrower with
the rehabilitation of a defaulted FFELP loan. The change was effective for loans sold by a Guarantor to an eligible lender on and after July 1, 2014.

                                                                               A-5
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 317 of 1145 PageID #: 5103

Table of Contents


                                                                         GLOSSARY

      Listed below are definitions of key terms that are used throughout this document. See also Appendix A “Description of Federal Family Education Loan
Program” for a further discussion of the FFELP.

       Consolidation Loan Rebate Fee — All holders of FFELP Consolidation Loans are required to pay to the U.S. Department of Education an annual 1.05
percent Consolidation Loan Rebate Fee on all outstanding principal and accrued interest balances of FFELP Consolidation Loans purchased or originated
after October 1, 1993, except for loans for which consolidation applications were received between October 1, 1998 and January 31, 1999, where the
Consolidation Loan Rebate Fee is 62 basis points.

       Constant Prepayment Rate (“CPR”) — A variable in life-of-loan estimates that measures the rate at which loans in the portfolio prepay before their
stated maturity. The CPR is directly correlated to the average life of the portfolio. CPR equals the percentage of loans that prepay annually as a percentage of
the beginning of period balance.

        “Core Earnings” — We prepare financial statements in accordance with generally accepted accounting principles in the United States of America
(“GAAP”). In addition to evaluating our GAAP-based financial information, management evaluates the business segments on a basis that, as allowed under
the Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (“ASC”) 280, “Segment Reporting,” differs from GAAP. We refer
to management’s basis of evaluating its segment results as “Core Earnings” presentations for each business segment and refer to these performance measures
in its presentations with credit rating agencies and lenders. While “Core Earnings” results are not a substitute for reported results under GAAP, we rely on
“Core Earnings” performance measures in operating each business segment because we believes these measures provide additional information regarding the
operational and performance indicators that are most closely assessed by management.

       “Core Earnings” performance measures are the primary financial performance measures used by management to evaluate performance and to allocate
resources. Accordingly, financial information is reported to management on a “Core Earnings” basis by reportable segment, as these are the measures used
regularly by our chief operating decision makers. “Core Earnings” performance measures are used in developing our financial plans, tracking results, and
establishing corporate performance targets and incentive compensation. Management believes this information provides additional insight into the financial
performance of our core business activities. “Core Earnings” performance measures are not defined terms within GAAP and may not be comparable to
similarly titled measures reported by other companies. Our “Core Earnings” presentation does not represent another comprehensive basis of accounting.

      See “Note 15 — Segment Reporting” and Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations — ‘Core
Earnings’ — Definition and Limitations — Differences between ‘Core Earnings’ and GAAP” for further discussion of the differences between “Core
Earnings” and GAAP, as well as reconciliations between “Core Earnings” and GAAP.

     Direct Loans — Educational loans provided by the DSLP (see definition below) to students and parent borrowers directly through ED (see definition
below) rather than through a bank or other lender.

      DSLP — The William D. Ford Federal Direct Loan Program.

      ED — The U.S. Department of Education.

      FFELP — The Federal Family Education Loan Program, formerly the Guaranteed Student Loan Program, a program that was discontinued in 2010.

      FFELP Consolidation Loans — Under the FFELP, borrowers with multiple eligible student loans may have consolidated them into a single student
loan with one lender at a fixed rate for the life of the loan. The new

                                                                              G-1
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 318 of 1145 PageID #: 5104

Table of Contents


loan is considered a FFELP Consolidation Loan. The borrower rate on a FFELP Consolidation Loan is fixed for the term of the loan and was set by the
weighted average interest rate of the loans being consolidated, rounded up to the nearest 1/8th of a percent, not to exceed 8.25 percent. Holders of FFELP
Consolidation Loans are eligible to earn interest under the Special Allowance Payment (“SAP”) formula. In April 2008, we suspended originating new FFELP
Consolidation Loans.

      FFELP Stafford and Other Student Loans — Education loans to students or parents of students that are guaranteed or reinsured under the FFELP. The
loans are primarily Stafford loans but also include PLUS and HEAL loans. The FFELP was discontinued in 2010.

      Fixed Rate Floor Income — Fixed Rate Floor Income is Floor Income associated with student loans with borrower rates that are fixed to term
(primarily FFELP Consolidation Loans and Stafford Loans originated on or after July 1, 2006).

        Floor Income — For loans disbursed before April 1, 2006, FFELP Loans generally earn interest at the higher of either the borrower rate, which is fixed
over a period of time, or a floating rate based on the SAP formula. We generally finance our student loan portfolio with floating rate debt whose interest is
matched closely to the floating nature of the applicable SAP formula. If interest rates decline to a level at which the borrower rate exceeds the SAP formula
rate, we continue to earn interest on the loan at the fixed borrower rate while the floating rate interest on our debt continues to decline. In these interest rate
environments, we refer to the additional spread it earns between the fixed borrower rate and the SAP formula rate as Floor Income. Depending on the type of
student loan and when it was originated, the borrower rate is either fixed to term or is reset to a market rate each July 1. As a result, for loans where the
borrower rate is fixed to term, we may earn Floor Income for an extended period of time, and for those loans where the borrower interest rate is reset annually
on July 1, we may earn Floor Income to the next reset date. In accordance with legislation enacted in 2006, lenders are required to rebate Floor Income to ED
for all FFELP Loans disbursed on or after April 1, 2006.

      The following example shows the mechanics of Floor Income for a typical fixed rate FFELP Consolidation Loan (with a LIBOR-based SAP spread of
2.64 percent):

                          Fixed Borrower Rate                                                                                                        4.25%
                          SAP Spread over LIBOR                                                                                                     (2.64)
                          Floor Strike Rate(1)                                                                                                       1.61%
                          (1)   The interest rate at which the underlying index (LIBOR, Treasury bill or commercial paper) plus the fixed SAP spread
                                 equals the fixed borrower rate. Floor Income is earned anytime the interest rate of the underlying index declines below
                                 this rate.

      Based on this example, if the quarterly average LIBOR rate is over 1.61 percent, the holder of the student loan will earn at a floating rate based on the
SAP formula, which in this example is a fixed spread to LIBOR of 2.64 percent. On the other hand, if the quarterly average LIBOR rate is below 1.61 percent,
the SAP formula will produce a rate below the fixed borrower rate of 4.25 percent and the loan holder earns at the borrower rate of 4.25 percent.

                                                                                              G-2
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 319 of 1145 PageID #: 5105

Table of Contents


   Graphic Depiction of Floor Income:




       Floor Income Contracts — We enter into contracts with counterparties under which, in exchange for an upfront contractual payment representing the
present value of the Floor Income that we expect to earn on a notional amount of underlying student loans being economically hedged, we will pay the
counterparties the Floor Income earned on that notional amount over the life of the Floor Income Contract. Specifically, we agree to pay the counterparty the
difference, if positive, between the fixed borrower rate less the SAP (see definition below) spread and the average of the applicable interest rate index on that
notional amount, regardless of the actual balance of underlying student loans, over the life of the contract. The contracts generally do not extend over the life
of the underlying student loans. This contract effectively locks in the amount of Floor Income we will earn over the period of the contract. Floor Income
Contracts are not considered effective hedges under ASC 815, “Derivatives and Hedging,” and each quarter we must record the change in fair value of these
contracts through income.

      GAAP — Generally accepted accounting principles in the United States of America.

      Guarantor(s) — State agencies or non-profit companies that guarantee (or insure) FFELP Loans made by eligible lenders under The Higher Education
Act of 1965 (“HEA”), as amended.

      HCERA — The Health Care and Education Reconciliation Act of 2010.

      Private Education Loans — Education loans to students or their families that bear the full credit risk of the customer and any cosigner. Private
Education Loans are made primarily to bridge the gap between the cost of higher education and the amount funded through financial aid, federal loans or
students’ and families’ resources. Private Education Loans include loans for higher education (undergraduate and graduate degrees) and for alternative
education, such as career training, private kindergarten through secondary education schools and tutorial schools. Certain higher education loans have
repayment terms similar to FFELP Loans, whereby repayments begin after the borrower leaves school while others require repayment of interest or a fixed pay
amount while the borrower is still in school. Our higher education Private Education Loans are not dischargeable in bankruptcy, except in certain limited
circumstances.

                                                                              G-3
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 320 of 1145 PageID #: 5106

Table of Contents


       In the context of our Private Education Loan business, we use the term “non-traditional loans” to describe education loans made to certain customers
that have or are expected to have a high default rate as a result of a number of factors, including having a lower tier credit rating, low program completion and
graduation rates or, where the customer is expected to graduate, a low expected income relative to the customer’s cost of attendance. Non-traditional loans are
loans to customers attending for-profit schools with an original FICO score of less than 670 and customers attending not-for-profit schools with an original
FICO score of less than 640. The FICO score used in determining whether a loan is non-traditional is the greater of the customer or cosigner FICO score at
origination.

       Repayment Borrower Benefits — Financial incentives offered to borrowers based on pre-determined qualifying factors, which are generally tied
directly to making on-time monthly payments. The impact of Repayment Borrower Benefits is dependent on the estimate of the number of borrowers who
will eventually qualify for these benefits and the amount of the financial benefit offered to the borrower.

      Residual Interest — When we securitize student loans, we retain the right to receive cash flows from the student loans sold to trusts that we sponsor in
excess of amounts needed to pay derivative costs (if any), other fees, and the principal and interest on the bonds backed by the student loans.

       Risk Sharing — When a FFELP Loan first disbursed on and after July 1, 2006 defaults, the federal government guarantees 97 percent of the principal
balance plus accrued interest (98 percent on loans disbursed before July 1, 2006) and the holder of the loan is at risk for the remaining amount not guaranteed
as a Risk Sharing loss on the loan. FFELP Loans originated after October 1, 1993 are subject to Risk Sharing on loan default claim payments unless the
default results from the borrower’s death, disability or bankruptcy.

       SDCL — Special Direct Consolidation Loan initiative. The initiative provided an incentive to borrowers who have at least one student loan owned by
ED and at least one held by a FFELP lender to consolidate the FFELP lender’s loans into the Direct Loan Program by providing a 0.25 percentage point
interest rate reduction on the FFELP Loans eligible for consolidation. The program was available from January 17, 2012 through June 30, 2012.

       Special Allowance Payment (“SAP”) — FFELP Loans disbursed prior to April 1, 2006 (with the exception of certain PLUS and Supplemental Loans
to Students (“SLS”) loans discussed below) generally earn interest at the greater of the borrower rate or a floating rate determined by reference to the average
of the applicable floating rates (LIBOR, 91-day Treasury bill rate or commercial paper) in a calendar quarter, plus a fixed spread that is dependent upon when
the loan was originated and the loan’s repayment status. If the resulting floating rate exceeds the borrower rate, ED pays the difference directly to us. This
payment is referred to as the Special Allowance Payment or SAP and the formula used to determine the floating rate is the SAP formula. We refer to the fixed
spread to the underlying index as the SAP spread. For loans disbursed after April 1, 2006, FFELP Loans effectively only earn at the SAP rate, as the excess
interest earned when the borrower rate exceeds the SAP rate (Floor Income) must be refunded to ED.

      Variable rate PLUS Loans and SLS Loans earn SAP only if the variable rate, which is reset annually, exceeds the applicable maximum borrower rate.
For PLUS Loans disbursed on or after January 1, 2000, this limitation on SAP was repealed effective April 1, 2006.

     TDR — Troubled Debt Restructuring. The accounting and reporting standards for loan modifications and TDR’s are primarily found in FASB’s ASC
310-40, “Troubled Debt Restructurings by Creditors.”

        Variable Rate Floor Income — Variable Rate Floor Income is Floor Income that is earned only through the next date at which the borrower interest
rate is reset to a market rate. For FFELP Stafford Loans whose borrower interest rate resets annually on July 1, we may earn Floor Income based on a
calculation of the difference between the borrower rate and the then current interest rate.

                                                                              G-4
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 321 of 1145 PageID #: 5107
                                                                                                                                                    Exhibit 10.6

                                                              NAVIENT CORPORATION
                                                 DEFERRED COMPENSATION PLAN FOR DIRECTORS
                                                  (As Amended and Restated Effective November 1, 2014)

INTRODUCTION
     The Navient Corporation Deferred Compensation Plan for Directors (the “Plan”) is hereby amended and restated by Navient Corporation (the
“Corporation”) effective as of November 1, 2014 (the “Effective Date”).

      The Plan, originally named the Student Loan Marketing Association Deferred Compensation Plan for Directors, was adopted on February 21, 1995, for
the benefit of directors of the Student Loan Marketing Association, the predecessor of SLM Corporation. The Plan was later renamed the SLM Corporation
Deferred Compensation Plan for Directors, as amended and restated effective October 1, 2010. The Plan was amended and restated, effective as of May 1,
2014, to reflect an assumption and continuation of the SLM Corporation Deferred Compensation Plan for Directors, a portion of which was spun-off to be
maintained by New BLC Corporation (later renamed SLM Corporation) or an affiliate thereof. Effective May 1, 2014, the Plan was renamed the Navient
Corporation Deferred Compensation Plan for Directors.

       This Plan includes certain Grandfathered Accounts (defined below), which shall continue to be subject to, and governed by, the terms of the Plan as in
effect on December 31, 2004. “Grandfathered Account” means the separate memorandum account maintained by the Corporation for a Plan participant to
which amounts that were deferred and vested prior to January 1, 2005, and any earnings attributable thereto, are credited.

      With respect to deferrals after December 31, 2004, the Plan is to be interpreted as necessary to comply with section 409A of the Internal Revenue Code
of 1986 and Treasury Regulations section 1.409A-1 et seq., as they both may be amended from time to time, and other guidance issued by the U.S.
Department of Treasury and U.S. Internal Revenue Service thereunder (“Section 409A”). If an amount credited to a Grandfathered Account becomes subject
to Section 409A, such amount shall be deemed governed by the Plan, as amended and restated herein, and shall be paid in accordance with Section 3(E).


1.    DEFERRAL OPPORTUNITY
        Each year during the annual enrollment period determined by the Corporation (“Annual Enrollment Period”) any non-employee director (“Director”)
of the Corporation may, in accordance with rules, procedures and forms specified from time to time by the Corporation, elect to defer receipt of either all or a
specified part of the Director’s retainer or fees (as set forth in Section 3(A) below) for the following calendar year (the “Deferral Election”). Any amount so
deferred (the “Deferred Amount”), shall be credited to a memorandum account maintained by the Corporation on behalf of the Director (the “Deferred
Account”) and paid out as hereinafter provided. In addition, an individual may make an election prior to commencing his or her initial term as a member of
the Board and such election shall be effective as of the date the Director commences such term or, if permitted by the Corporation in its sole discretion, such
later time as permitted by Section 409A.

                                                                                1
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 322 of 1145 PageID #: 5108

                                                                                                                                                          Exhibit 10.6

       A Director who does not file a Deferral Election before the last day of the calendar year (or any earlier date required by the Corporation) to defer
earnings for the following calendar year will be treated as having elected not to defer any amounts for the following calendar year. A Director who does not
file a Deferral Election with respect to a calendar year may file a Deferral Election for a subsequent calendar year in accordance with this Section.


2.    PARTICIPATION
       To participate in this Plan, a Director shall submit to the Corporation a Deferral Election form relating to all or part of the retainer or fees he or she is
entitled to receive as a Director.


3.    DEFERRAL ELECTION
      Upon filing a Deferral Election, a Director shall designate the amount to be deferred; elect the deferral period; elect to have such deferred amounts
invested in cash, in shares of the Corporation’s common stock or a successor class of stock (“Common Stock”), or some combination of both; elect the time
and form of payment; and designate a beneficiary.

       Deferral Elections are effective on a calendar year basis and become irrevocable no later than the December 31 before the beginning of the calendar
year to which the elections relate.


             A.      Amount to be Deferred
             A Director may elect to defer all or a portion of his or her annual retainer, meeting fees, or per diem payments, whether such amounts otherwise
             would be payable in the form of cash or equity.
             Any Deferred Amount shall be credited to the Director’s Deferred Account and paid out as hereinafter provided.


             B.      Deferral Period
             At the election of the Director, the payment of the Deferred Account shall commence as soon as administratively possible (but no later than 90
             days) after:
             (i)     the first day of the tenth month after the Director ceases to be a Director of the Corporation for any reason;
             (ii)    the first day of the tenth month after the Director ceases to be a Director and attains an age specified by the Director at the time of the
                     Deferral Election; or
             (iii)   the expiration of a period of years not shorter than three years. For the avoidance of doubt, payment shall commence on the first day of
                     the calendar year elected by the Director; provided, however, that the Director may not elect a calendar year that is earlier than the third
                     calendar year following the date of the Deferral Election.

                                                                                   2
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 323 of 1145 PageID #: 5109

                                                                                                                                             Exhibit 10.6

    For purposes of the Plan, a Director shall not be considered to cease to be a Director unless the cessation of the Director’s service as a Director
    constitutes a separation from service within the meaning of Section 409A.
    A Director may not designate the taxable year of distribution except to the extent permitted in Section 3(B)(iii).
    A Director shall not be allowed to receive the Deferred Account before the expiration of the Deferral Period, unless the Director meets the
    requirements of a hardship as provided in Section 5, nor shall a Director be allowed to defer his or her Deferred Account beyond the Deferral
    Period.


    C.      Investment Election
    Any portion of a Director’s Deferred Account representing a deferral of compensation that otherwise would have been payable in the form of
    equity shall be automatically invested in the Stock Account described below. With respect to any other portion of a Director’s Deferred Account:
    (i)     Cash Account. If the Director elects to have all or a portion of his or her Deferred Account invested in cash:
            The Corporation shall maintain a separate memorandum account (the “Cash Account”), reflecting the Corporation’s liability to the
            Director for that portion of the deferred earnings invested in cash. All deferred earnings that are invested in cash shall be credited to the
            Cash Account at the time such earnings would have been paid but for the Deferral Election. Amounts credited to the Cash Account shall
            earn interest, compounded quarterly, on March 31st, June 30th, September 30th, and December 31st, at an effective rate equal to the
            quarterly average of the monthly five-year average Treasury Constant Maturity Rate listed on the Federal Reserve Statistical Release
            H.15 for each month during such quarter.
    (ii)    Stock Account. If the Director elects to have all or a portion of his or her Deferred Account invested in Common Stock:
            The Corporation shall maintain a separate memorandum account (the “Stock Account”), reflecting the Corporation’s liability to the
            Director for the Deferred Account invested in Common Stock, measured in accordance with the value of Common Stock. All deferred
            earnings that are invested in Common Stock shall be converted into a number of shares (or fraction thereof) of Common Stock and such
            number of shares shall be credited to the Stock Account at the time such earnings would have been paid but for the Deferral Election. The
            Stock Account will be credited with additional shares determined by reference to any dividends paid on or adjustments to

                                                                        3
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 324 of 1145 PageID #: 5110

                                                                                                                                            Exhibit 10.6

            Common Stock through the date of distribution. The conversion of deferred earnings, dividends, or other cash payments into a number of
            shares of Common Stock shall be based on the fair market value of a share of Common Stock at the close of business on the business day
            immediately preceding the date on which a Director receives a credit to his or her Stock Account under this Plan, which shall be the last
            sale price on the NASDAQ Stock Exchange on such business day, or, if there shall have been no such sale so reported on that business
            day, on the last preceding business day on which such a sale was so reported.
    Directors shall receive quarterly statements reflecting their Deferred Account balances.


    D.      Vesting of Deferred Account
    A Director’s Deferred Account shall be 100% vested and non-forfeitable at all times, with the exception of any portion of the Deferred Account
    representing a deferral of compensation that otherwise would have been payable in the form of equity, which shall be subject to the vesting
    conditions (if any) otherwise applicable to such equity-based compensation.


    E.      Form of Payment
    A Director may elect to receive his or her Deferred Account in a lump sum or annual installments, not exceeding 15 installments. Deferred
    Accounts shall be distributed in the form that reflects the investment of the Deferred Account at the end of the Deferral Period; the Cash Account
    shall be paid in cash and the Stock Account shall be paid in Common Stock.
    If a Director elects to receive his or her Deferred Account in annual installments, such installments shall equal:
    (i)     the value of the Deferred Account on the date that payments begin divided by the number of installments elected by the Director, plus
    (ii)    interest credited to the Cash Account or dividends credited to the Stock Account since the payment of the previous installment; and each
            annual installment will be paid during the year in which it is due.


    F.      Default Time and Form of Payment
    If a Director fails timely to elect a time and form of distribution, the Director’s Deferred Account will be distributed in the form of a single lump
    sum payment as soon as administratively possible (but no later than 90 days) after the first day of the tenth month after the Director ceases to be a
    Director of the Corporation for any reason.

                                                                       4
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 325 of 1145 PageID #: 5111

                                                                                                                                                         Exhibit 10.6

              G.      Death Benefit and Beneficiary Designation
              In the event of a Director’s death, the entire balance in the Director’s Deferred Account shall be paid to his or her beneficiary as soon as
              administratively possible after his or her death but in no event later than the end of the year in which the Director’s death occurred or, if later, the
              15th day of the third calendar month following the Director’s death.
              A Director may designate a beneficiary or beneficiaries to receive the balance of his or her Deferred Account upon his or her death. Any death
              benefit with respect to a Director who did not designate a beneficiary or who is not survived by a beneficiary shall be paid to the personal
              representative of the Director.


4.      TERMINATION/AMENDMENT OF ELECTION
        Once a Deferral Election becomes irrevocable for a calendar year, a Director may not terminate the deferral of his or her earnings during that calendar
year.

        A Director may not modify his or her current or prior year Deferral Elections; however:
              A.      Increase or decrease the amount of fees that are deferred. A Director may increase or decrease the amount of retainer or fees that are
                      deferred in a future calendar year by filing a new Deferral Election during the relevant Annual Enrollment Period. Any such election shall
                      be effective only for the calendar year following the year in which the Corporation receives the new Deferral Election.
              B.      Change the Investment Election. A Director may change his or her investment election with respect to any portion of his or her Deferred
                      Account that is invested in cash but a Director may not change his or her investment election with respect to any portion of his or her
                      Deferred Account that is invested in Common Stock. Any change shall be subject to the Corporation’s open trading-window policy
                      governing the purchase and sale of its Common Stock (except for when the Director has ceased to be a Director) and shall be effective on
                      the later of the date that it is received by the Corporation or the date elected by the Director. At the Director’s election, the change in
                      investment election may apply to amounts previously deferred and/or amounts to be deferred after the effective date of the modification.
                      An investment election may not be changed after the expiration of the Deferral Period.
              C.      Change the Deferral Period. A Director may change the Deferral Period with respect to deferrals in a future calendar year by filing a new
                      Deferral Election during the relevant Annual Enrollment Period. This change shall be effective only for amounts earned in the calendar
                      year following the calendar year in which the Corporation receives the new Deferral Election.

                                                                                   5
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 326 of 1145 PageID #: 5112

                                                                                                                                                      Exhibit 10.6

             D.      Change the Form of Payment. A Director may change the form of payment with respect to deferrals in a future calendar year by filing a
                     new Deferral Election during the relevant Annual Enrollment Period. This change shall be effective only for amounts earned in the
                     calendar year following the calendar year in which the Corporation receives the new Deferral Election.
             E.      Change in Beneficiaries. A Director may change beneficiaries by filing a written change of beneficiary designation form with the
                     Corporation and such new beneficiary designation shall be effective upon receipt by the Corporation.

       Upon cessation of service as a Director, the terms of this Plan shall continue to govern a Director’s Deferred Account until the Deferred Account is paid
in full. Accordingly, a Director’s Deferred Account shall continue to be credited with investment earnings, as provided by Section 3.C, and the Deferral
Period shall continue in effect.


5.    HARDSHIP DISTRIBUTION
      In the event of a substantial, unforeseen hardship, a Director may file a notice with the Chairman of the Nominations and Governance Committee of the
Board of Directors (the “Committee”), advising the Committee of the circumstances of the hardship, and requesting a hardship distribution. Upon approval
by the Committee of a Director’s request, the Director’s Deferred Account, or that portion of a Director’s Deferred Account deemed necessary by the
Committee to satisfy the hardship (determined in a manner consistent with Section 409A) plus amounts necessary to pay taxes reasonably anticipated
because of the distribution, will be distributed in a single lump sum as soon as administratively possible (but no later than 90 days) following the date of
approval. The Committee, in its sole discretion, shall determine how a Director’s Cash and Common Stock accounts shall be debited for the distribution. No
member of the Committee may vote on, or otherwise influence a decision of the Committee concerning his or her request for a hardship distribution. If the
Committee approves a Director’s hardship distribution request, then effective as of the date the request is approved, the Committee shall cancel the Director’s
Deferral Election, if any, for the remainder of the calendar year. A Director whose Deferral Election is cancelled in accordance with this Section may file a new
Deferral Election for the following calendar year in accordance with Section 1. A hardship distribution by a Director shall have no effect on any amounts
remaining in the Plan following the hardship distribution.

       For purposes of this paragraph, a substantial, unforeseen hardship is a severe financial hardship resulting from extraordinary and unforeseeable
circumstances arising as a result of events beyond the Director’s control, such as (i) an illness or accident of the Director or the Director’s spouse, the
Director’s beneficiary, or the Director’s dependent (as defined in Internal Revenue Code section 152, without regard to Code sections 152(b)(l), (b)(2), and (d)
(1)(B)), (ii) a loss of the Director’s property due to casualty, or (iii) other similar extraordinary and unforeseeable circumstances, all as determined in the sole
discretion of the Committee. A hardship distribution shall not be made to the extent such hardship is or may be relieved (i) through reimbursement or
compensation by insurance or otherwise, (ii) by liquidation of the

                                                                                 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 327 of 1145 PageID #: 5113

                                                                                                                                                         Exhibit 10.6

Director’s assets, to the extent the liquidation of such assets would not itself cause a severe financial hardship, or (iii) by cessation of deferrals under the Plan.
Examples of what are not considered to be unforeseeable hardships include the need to send a Director’s dependent or child to college, or the desire to
purchase a home.


6.    ACCELERATION OF PAYMENT
       The Plan shall not permit the acceleration of the time or schedule of any payment, except as set forth herein or as otherwise permitted by Section 409A.
The Committee may, in a manner that results in Section 409A compliance, determine to accelerate the time of a Director’s payment if at any time the Plan, as
applicable to such Director, fails to meet the requirements of Section 409A. Such amount may not exceed the amount required to be included in income as a
result of the failure to comply with Section 409A. Any such tax liability distribution shall be paid between the date of the Committee’s determination and the
end of the calendar year during which the determination occurred, or if later, the 15th day of the third calendar month following the date of the Committee’s
determination.


7.    SECTION 409A
        The Plan is intended to comply with Section 409A, and shall be construed and administered accordingly to the extent Section 409A applies to the
Plan. To the extent that a provision of the Plan would cause a conflict with the requirements of Section 409A, or would cause the administration of the Plan to
fail to satisfy Section 409A, such provision shall be deemed null and void to the extent permitted by applicable law. Nothing herein shall be construed as a
guarantee of any particular tax treatment to a Director.


8.    CREDITOR STATUS
       The rights of a Director in his or her Deferred Account shall be only as a general, unsecured creditor of the Corporation. Any amount of cash or number
of shares of Common Stock payable under this Plan shall be paid solely from the general assets or authorized Common Stock of the Corporation and a
Director shall have no rights, claim, interest or lien in any property which the Corporation may have, acquire, or otherwise identify to assist the Corporation
in fulfilling its obligation to any and all Directors under the Plan.


9.    ADMINISTRATION AND TERMINATION
      The Secretary of the Corporation shall provide a copy of this Plan to each Director.

       The Board may, at any time and in its sole discretion, terminate or amend the Plan in accordance with Section 409A; provided, however, that no such
termination or amendment shall reduce or in any manner adversely affect the rights of any Director with respect to benefits that are payable or become
payable under the Plan as of the effective date of such amendment or termination. In the event of termination, existing Deferred Accounts shall be paid in
accordance with the terms of the Plan except to the extent the Plan is terminated in accordance with the requirements of Section 409A, in which event the
existing Deferred Accounts shall be paid in accordance with Section 409A.

                                                                                  7
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 328 of 1145 PageID #: 5114

                                                                                                                                 Exhibit 10.6

IN WITNESS WHEREOF, Navient Corporation has caused this amended and restated Plan to be duly executed in its name and on its behalf.

                                                                                  Navient Corporation

                                                                                  By:    /s/ MARK L. HELEEN
                                                                                  Name: Mark L. Heleen
                                                                                  Title: Secretary

                                                                  8
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 329 of 1145 PageID #: 5115
                                                                                                                                                    Exhibit 12.1

                                                          NAVIENT
                     COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS
                                                     (Dollars in millions)

                                                                                                                        Years Ended December 31,
                                                                                                            2010       2011      2012       2013          2014

Income (loss) from continuing operations before income taxes                                              $1,229      $ 925      $1,437      $2,087     $1,837
Add: Fixed charges                                                                                         2,279       2,404      2,565       2,213      2,066
Total earnings                                                                                            $3,508      $3,329     $4,002      $4,300     $3,903

Interest expense                                                                                          $2,275      $2,401     $2,561      $2,210     $2,063
Rental expense, net of income                                                                                  4           3          4           3          3
Total fixed charges                                                                                        2,279       2,404      2,565       2,213      2,066
Preferred stock dividends                                                                                     121         28          31         31             10

Total fixed charges and preferred stock dividends                                                         $2,400      $2,432     $2,596      $2,244     $2,076

Ratio of earnings to fixed charges(1)                                                                        1.54       1.38        1.56        1.94       1.89

Ratio of earnings to fixed charges and preferred stock dividends(1)                                          1.46       1.37        1.54        1.92       1.88


(1)   For purposes of computing these ratios, earnings represent income (loss) from continuing operations before income tax expense plus fixed charges.
      Fixed charges represent interest expensed and capitalized plus one-third (the proportion deemed representative of the interest factor) of rents, net of
      income from subleases.
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 330 of 1145 PageID #: 5116
                                                                                                                                               Exhibit 21.1

                                                                   SUBSIDIARIES OF
                                                                NAVIENT CORPORATION

                                                                                                                                              Jurisdiction of
Name                                                                                                                                          Incorporation

HICA Holding, Inc.                                                                                                                          South Dakota
Navient Solutions, Inc.                                                                                                                     Delaware
Navient Credit Finance Corporation                                                                                                          Delaware
    Navient Credit Funding, LLC                                                                                                             Delaware
    Blue Ridge Funding, LLC                                                                                                                 Delaware
Navient Investment Corporation                                                                                                              Delaware
Southwest Student Services Corporation                                                                                                      Delaware

* Pursuant to Item 601(b)(21)(ii) of Regulation S-K, the names of other subsidiaries of Navient Corporation are omitted because, considered in the
  aggregate, they would not constitute a significant subsidiary as of the end of the year covered by this report.
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 331 of 1145 PageID #: 5117
                                                                                                                                               Exhibit 23.1

                                               Consent of Independent Registered Public Accounting Firm

The Board of Directors
Navient Corporation:

We consent to the incorporation by reference in the following registration statements of Navient Corporation and subsidiaries (the Company):

Form    Registration Number

S-3     333-195540
S-3     333-197516
S-8     333-195539
S-8     333-195538
S-8     333-195536
S-8     333-195535
S-8     333-195533
S-8     333-195529

of our reports dated February 27, 2015, with respect to the consolidated balance sheets of the Company as of December 31, 2014 and 2013, and the related
consolidated statements of income, comprehensive income, changes in stockholders’ equity, and cash flows for each of the years in the three-year period
ended December 31, 2014, and the effectiveness of internal control over financial reporting as of December 31, 2014, which reports appear in the
December 31, 2014 annual report on Form 10-K of the Company.

                                                                      /s/ KPMG LLP

McLean, Virginia
February 27, 2015
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 332 of 1145 PageID #: 5118
                                                                                                                                                      Exhibit 31.1

                                           Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002

I, John F. Remondi, certify that:
      1.     I have reviewed this annual report on Form 10-K of Navient Corporation;
      2.     Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the
             statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this
             report;
      3.     Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects
             the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;
      4.     The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in
             Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-
             15(f)) for the registrant and have:
             a)      Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our
                     supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by
                     others within those entities, particularly during the period in which this report is being prepared;
             b)      Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our
                     supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements
                     for external purposes in accordance with generally accepted accounting principles;
             c)      Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the
                     effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and
             d)      Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most
                     recent fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably
                     likely to materially affect, the registrant’s internal control over financial reporting; and
      5.     The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to
             the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions):
             a)      All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are
                     reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and
             b)      Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal
                     control over financial reporting.

                                                                                                  /s/ JOHN F. REMONDI
                                                                                                  John F. Remondi
                                                                                                  Chief Executive Officer
                                                                                                  (Principal Executive Officer)
                                                                                                  February 27, 2015
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 333 of 1145 PageID #: 5119
                                                                                                                                                     Exhibit 31.2

                                          Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002

I, Somsak Chivavibul, certify that:
      1.    I have reviewed this annual report on Form 10-K of Navient Corporation;
      2.    Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the
            statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this
            report;
      3.    Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects
            the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;
      4.    The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in
            Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-
            15(f)) for the registrant and have:
            a)      Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our
                    supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by
                    others within those entities, particularly during the period in which this report is being prepared;
            b)      Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our
                    supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements
                    for external purposes in accordance with generally accepted accounting principles;
            c)      Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the
                    effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and
            d)      Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most
                    recent fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably
                    likely to materially affect, the registrant’s internal control over financial reporting; and
      5.    The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to
            the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions):
            a)      All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are
                    reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and
            b)      Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal
                    control over financial reporting.

                                                                                                 /s/ SOMSAK CHIVAVIBUL
                                                                                                 Somsak Chivavibul
                                                                                                 Chief Financial Officer
                                                                                                 (Principal Financial and Accounting Officer)
                                                                                                 February 27, 2015
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 334 of 1145 PageID #: 5120
                                                                                                                                                  Exhibit 32.1

                                                        CERTIFICATION PURSUANT TO
                                                            18 U.S.C. SECTION 1350,
                                                          AS ADOPTED PURSUANT TO
                                               SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002

      In connection with the Annual Report of Navient Corporation (the “Company”) on Form 10-K for the year ended December 31, 2014 as filed with the
Securities and Exchange Commission on the date hereof (the “Report”), I, John F. Remondi, Chief Executive Officer of the Company, certify, pursuant to 18
U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that:
      (1)   The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and
      (2)   The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company.

                                                                                               /s/ JOHN F. REMONDI
                                                                                               John F. Remondi
                                                                                               Chief Executive Officer
                                                                                               (Principal Executive Officer)
                                                                                               February 27, 2015
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 335 of 1145 PageID #: 5121
                                                                                                                                                  Exhibit 32.2

                                                        CERTIFICATION PURSUANT TO
                                                            18 U.S.C. SECTION 1350,
                                                          AS ADOPTED PURSUANT TO
                                               SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002

      In connection with the Annual Report of Navient Corporation (the “Company”) on Form 10-K for the year ended December 31, 2014 as filed with the
Securities and Exchange Commission on the date hereof (the “Report”), I, Somsak Chivavibul, Chief Financial Officer of the Company, certify, pursuant to
18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that:
      (1)   The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and
      (2)   The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company.

                                                                                               /s/ SOMSAK CHIVAVIBUL
                                                                                               Somsak Chivavibul
                                                                                               Chief Financial Officer
                                                                                               (Principal Financial and Accounting Officer)
                                                                                               February 27, 2015
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 336 of 1145 PageID #: 5122
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 337 of 1145 PageID #: 5123




                               EXHIBIT

                                        F
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 338 of 1145 PageID #: 5124
Table of Contents



                                                             UNITED STATES
                                                 SECURITIES AND EXCHANGE COMMISSION
                                                                            Washington, D.C. 20549

                                                                                   Form 10-Q
(Mark One)
     þ           QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                 For the quarterly period ended June 30, 2014
                                                                                                or
      ¨          TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                 For the transition period from                      to
                                                                      Commission File Number: 001-36228


                                                               Navient Corporation
                                                                       (Exact name of registrant as specified in its charter)



                                      Delaware                                                                                                XX-XXXXXXX
                             (State or other jurisdiction of                                                                                  (I.R.S. Employer
                            incorporation or organization)                                                                                   Identification No.)

                  300 Continental Drive, Newark, Delaware                                                                                         19713
                         (Address of principal executive offices)                                                                               (Zip Code)

                                                                                       (302) 283-8000
                                                                      (Registrant’s telephone number, including area code)

                                                        (Former name, former address and former fiscal year, if changed since last report)


      Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of
1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing
requirements for the past 90 days. Yes þ      No ¨
      Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.
See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):

Large accelerated filer þ                                                                                                                                                     Accelerated filer ¨
Non-accelerated filer ¨                                                                                                                                            Smaller reporting company ¨
(Do not check if a smaller reporting company)
      Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File
required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was
required to submit and post such files). Yes þ      No ¨
      Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨                                            No þ
      Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:

                                  Class                                                                                            Outstanding at June 30, 2014
                        Common Stock, $0.01 par value                                                                                   419,438,459 shares
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 339 of 1145 PageID #: 5125

Table of Contents


                                                          NAVIENT CORPORATION
                                                                   Table of Contents

Part I. Financial Information
Item 1.       Financial Statements                                                                      1
Item 2.       Management’s Discussion and Analysis of Financial Condition and Results of Operations    43
Item 3.       Quantitative and Qualitative Disclosures about Market Risk                              101
Item 4.       Controls and Procedures                                                                 105
PART II. Other Information
Item 1.       Legal Proceedings                                                                       106
Item 1A.      Risk Factors                                                                            107
Item 2.       Unregistered Sales of Equity Securities and Use of Proceeds                             108
Item 3.       Defaults Upon Senior Securities                                                         108
Item 4.       Mine Safety Disclosures                                                                 108
Item 5.       Other Information                                                                       108
Item 6.       Exhibits                                                                                109
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 340 of 1145 PageID #: 5126

Table of Contents

                                                                             PART I. FINANCIAL INFORMATION

Item 1.             Financial Statements

                                                                                     NAVIENT CORPORATION

                                                                           CONSOLIDATED BALANCE SHEETS
                                                                      (In millions, except share and per share amounts)
                                                                                         (Unaudited)
                                                                                                                                                             June 30,       December 31,
                                                                                                                                                               2014             2013
Assets
FFELP Loans (net of allowance for losses of $96 and $119, respectively)                                                                                      $ 99,730       $    104,588
Private Education Loans (net of allowance for losses of $1,983 and $2,097 respectively)                                                                        30,324             37,512
Investments
    Available-for-sale                                                                                                                                                7             109
    Other                                                                                                                                                           651             783
Total investments                                                                                                                                                    658             892
Cash and cash equivalents                                                                                                                                          1,636           5,190
Restricted cash and investments                                                                                                                                    3,613           3,650
Goodwill and acquired intangible assets, net                                                                                                                         373             424
Other assets                                                                                                                                                       6,642           7,287
Total assets                                                                                                                                                 $142,976       $    159,543
Liabilities
Short-term borrowings                                                                                                                                        $     4,316    $     13,795
Long-term borrowings                                                                                                                                             131,919         136,648
Other liabilities                                                                                                                                                  2,720           3,458
Total liabilities                                                                                                                                                138,955         153,901
Commitments and contingencies
Equity
Preferred stock, par value $0.20 per share, 20 million shares authorized
    Series A: 0 million and 3.3 million shares issued, respectively, at stated value of $50 per share                                                                 —              165
    Series B: 0 million and 4 million shares issued, respectively, at stated value of $100 per share                                                                  —              400
Common stock, par value $0.01 and $0.20 per share, respectively, 1.125 billion shares authorized: 424 million and 545 million shares issued, respectively              4             109
Additional paid-in capital                                                                                                                                         2,868           4,399
Accumulated other comprehensive income (net of tax expense of $4 and $7, respectively)                                                                                 7              13
Retained earnings                                                                                                                                                  1,224           2,584
Total Navient Corporation stockholders’ equity before treasury stock                                                                                               4,103           7,670
Less: Common stock held in treasury at cost: 5 million and 116 million shares, respectively                                                                          (82)         (2,033)
Total Navient Corporation stockholders’ equity                                                                                                                     4,021           5,637
Noncontrolling interest                                                                                                                                               —                5
Total equity                                                                                                                                                       4,021           5,642
Total liabilities and equity                                                                                                                                 $142,976       $    159,543


Supplemental information — assets and liabilities of consolidated variable interest entities:
                                                                                                                                                            June 30,        December 31,
                                                                                                                                                              2014              2013
FFELP Loans                                                                                                                                                 $ 95,604        $     99,254
Private Education Loans                                                                                                                                       24,198              25,530
Restricted cash and investments                                                                                                                                3,394               3,395
Other assets                                                                                                                                                   2,184               2,322
Short-term borrowings                                                                                                                                             —                3,655
Long-term borrowings                                                                                                                                         114,711             115,538
Net assets of consolidated variable interest entities                                                                                                       $ 10,669        $     11,308


                                                               See accompanying notes to consolidated financial statements.

                                                                                                       1
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 341 of 1145 PageID #: 5127

Table of Contents

                                                                                 NAVIENT CORPORATION

                                                                     CONSOLIDATED STATEMENTS OF INCOME
                                                                        (In millions, except per share amounts)
                                                                                       (Unaudited)

                                                                                                                      Three Months Ended               Six Months Ended
                                                                                                                            June 30,                        June 30,
                                                                                                                     2014             2013          2014              2013
Interest income:
    FFELP Loans                                                                                                  $      631        $     703    $    1,278         $   1,439
    Private Education Loans                                                                                             539              627         1,183             1,249
    Other loans                                                                                                           2                3             4                 6
    Cash and investments                                                                                                  3                4             6                 8
Total interest income                                                                                                 1,175            1,337         2,471             2,702
Total interest expense                                                                                                  513              553         1,042             1,123
Net interest income                                                                                                     662              784         1,429             1,579
Less: provisions for loan losses                                                                                        165              201           350               442
Net interest income after provisions for loan losses                                                                    497              583         1,079             1,137
Other income (loss):
   Gains on sales of loans and investments                                                                               —               251            —                307
   Gains (losses) on derivative and hedging activities, net                                                              61               18            53               (13)
   Servicing revenue                                                                                                     73               69           136               139
   Asset recovery revenue                                                                                               132              109           243               208
   Gains on debt repurchases                                                                                             —                19            —                 42
   Other                                                                                                                  9               24            13                59
Total other income                                                                                                      275              490           445               742
Expenses:
   Salaries and benefits                                                                                                116              128           257               253
   Other operating expenses                                                                                              95              116           321               228
    Total operating expenses                                                                                            211              244           578               481
    Goodwill and acquired intangible asset impairment and amortization expense                                            2                3             6                 6
    Restructuring and other reorganization expenses                                                                      61               23            87                34
Total expenses                                                                                                          274              270           671               521
Income from continuing operations, before income tax expense                                                            498              803           853             1,358
Income tax expense                                                                                                      191              299           328               509
Net income from continuing operations                                                                                   307              504           525               849
Income from discontinued operations, net of tax expense                                                                  —                38             1                39
Net income                                                                                                              307              542           526               888
Less: net loss attributable to noncontrolling interest                                                                   —                (1)           —                 (1)
Net income attributable to Navient Corporation                                                                          307              543           526               889
Preferred stock dividends                                                                                                 2                5             6                10
Net income attributable to Navient Corporation common stock                                                      $      305        $     538    $      520         $     879
Basic earnings per common share attributable to Navient Corporation:
Continuing operations                                                                                            $      .72        $    1.14    $     1.22         $    1.88
Discontinued operations                                                                                                  —               .08            —                .09
Total                                                                                                            $      .72        $    1.22    $     1.22         $    1.97
Average common shares outstanding                                                                                       422              440           424               445
Diluted earnings per common share attributable to Navient Corporation:
Continuing operations                                                                                            $      .71        $    1.12    $     1.20         $    1.85
Discontinued operations                                                                                                  —               .08            —                .09
Total                                                                                                            $      .71        $    1.20    $     1.20         $    1.94
Average common and common equivalent shares outstanding                                                                 430              448           432               453
Dividends per common share attributable to Navient Corporation                                                   $      .15        $     .15    $      .30         $     .30


                                                               See accompanying notes to consolidated financial statements.

                                                                                            2
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 342 of 1145 PageID #: 5128

Table of Contents

                                                                 NAVIENT CORPORATION

                                           CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME
                                                              (In millions)
                                                              (Unaudited)
                                                                                                     Three Months Ended              Six Months Ended
                                                                                                           June 30,                       June 30,
                                                                                                   2014              2013         2014              2013
Net income                                                                                     $     307          $    542    $     526          $    888
Other comprehensive income (loss):
  Unrealized gains (losses) on derivatives:
      Unrealized hedging gains (losses) on derivatives                                                 (4)              22          (15)               23
      Reclassification adjustments for derivative losses included in net income (interest
        expense)                                                                                       1                 2            4                 5
      Total unrealized gains (losses) on derivatives                                                  (3)               24          (11)               28
  Unrealized gain (losses) on investments                                                              3                (3)           3                (4)
  Income tax (expense) benefit                                                                        —                 (8)           2                (9)
Other comprehensive income (loss), net of tax                                                         —                 13           (6)               15
Comprehensive income                                                                                 307               555          520               903
Less: comprehensive loss attributable to noncontrolling interest                                      —                 (1)          —                 (1)
Total comprehensive income attributable to Navient Corporation                                 $     307          $    556    $     520          $    904




                                                See accompanying notes to consolidated financial statements.

                                                                               3
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 343 of 1145 PageID #: 5129

Table of Contents

                                                                                     NAVIENT CORPORATION

                                             CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY
                                                      (Dollars in millions, except share and per share amounts)
                                                                              (Unaudited)

                                                Common Stock Shares                                           Accumulated
                         Preferred                                                                Additional     Other                           Total
                          Stock                                                  Preferred Common  Paid-In   Comprehensive Retained Treasury Stockholders’ Noncontrolling     Total
                          Shares       Issued         Treasury       Outstanding  Stock     Stock  Capital   Income (Loss) Earnings  Stock      Equity        Interest       Equity
Balance at
    March 31, 2013      7,300,000    539,665,760      (95,455,400) 444,210,360 $       565 $   108 $    4,291 $          (4) $   1,723 $ (1,535) $    5,148 $           6    $ 5,154
Comprehensive
    income:
    Net income (loss)          —                —             —               —         —       —         —              —        543        —         543             (1)      542
    Other
         comprehensive
         income, net of
         tax                   —                —             —               —         —       —         —              13        —         —          13             —         13
Total comprehensive
    income                     —                —             —               —         —       —         —              —         —         —         556             (1)      555
Cash dividends:
    Common stock
         ($.15 per
         share)                —                —             —               —         —       —         —              —         (66)      —          (66)           —         (66)
    Preferred stock,
         series A ($.87
         per share)            —                —             —               —         —       —         —              —          (3)      —           (3)           —          (3)
    Preferred stock,
         series B ($.52
         per share)            —                —             —               —         —       —         —              —          (2)      —           (2)           —          (2)
Issuance of common
    shares                     —       4,115,424              —        4,115,424        —        1        50             —         —         —          51             —         51
Tax benefit related to
    employee stock-
    based
    compensation
    plans                      —                —             —               —         —       —           4            —         —         —            4            —          4
Stock-based
    compensation
    expense                    —                —             —               —         —       —         10             —         —         —          10             —         10
Common stock
    repurchased                —                —      (9,096,144)     (9,096,144)      —       —         —              —         —       (201)       (201)           —       (201)
Shares repurchased
    related to
    employee stock-
    based
    compensation
    plans                      —                —      (3,040,788)     (3,040,788)      —       —         —              —         —        (68)        (68)           —         (68)
Balance at June 30,
    2013                7,300,000    543,781,184     (107,592,332) 436,188,852 $       565 $   109 $    4,355 $           9 $    2,195 $ (1,804) $    5,429 $           5    $ 5,434
Balance at
   March 31, 2014     7,300,000      549,449,123     (126,745,836) 422,703,287 $       565 $   110 $    4,461 $           7 $    2,733 $ (2,283) $    5,593 $           5    $ 5,598
Comprehensive
   income:
   Net income (loss)         —                  —             —               —         —       —         —              —        307        —         307             —        307
   Other
       comprehensive
       income, net of
       tax                   —                  —             —               —         —       —         —              —         —         —          —              —         —
Total comprehensive
   income                       —               —             —               —         —       —         —              —         —         —         307             —        307
Cash dividends:
   Common stock
        ($.15 per
        share)                  —               —             —               —         —       —         —              —         (63)      —          (63)           —         (63)
   Preferred stock,
        series A ($.87
        per share)              —               —             —               —         —       —         —              —          (1)      —           (1)           —          (1)
   Preferred stock,
        series B ($.49
        per share)
                                —               —             —               —         —       —         —              —          (1)      —           (1)           —          (1)
Issuance of common
    shares                      —      1,867,844              —        1,867,844        —      (81)       94             —         —         —          13             —         13
Retirement of
    common stock in
    treasury                    —    (126,963,268)   126,963,268              —         —      (25)    (2,263)           —         —      2,288         —              —         —
Tax benefit related to
    employee stock-
    based
    compensation
    plans                       —               —             —               —         —       —           1            —         —         —            1            —          1
Stock-based
    compensation
    expense                     —               —             —               —         —       —         10             —         —         —          10             —         10
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 344 of 1145 PageID #: 5130
Common stock
    repurchased              —             —     (3,862,214)   (3,862,214)    —      —           —          —         —     (65)        (65)   —         (65)
Shares repurchased
    related to
    employee stock-
    based
    compensation
    plans                    —             —     (1,270,458)   (1,270,458)    —      —           —          —         —     (22)        (22)   —         (22)
Deconsolidation of
    subsidiary               —             —            —             —       —      —           —          —         —     —           —      (5)        (5)
Distribution of
    consumer banking
    business         (7,300,000)           —            —             —      (565)   —          565         —     (1,751)   —        (1,751)   —      (1,751)
Balance at June 30,
    2014                     —     424,353,699   (4,915,240) 419,438,459 $    — $        4 $   2,868 $      7 $   1,224 $   (82) $   4,021 $   —     $ 4,021



                                                       See accompanying notes to consolidated financial statements.

                                                                                     4
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 345 of 1145 PageID #: 5131

Table of Contents


                                                                                   NAVIENT CORPORATION

                                            CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY
                                                     (Dollars in millions, except share and per share amounts)
                                                                             (Unaudited)

                                               Common Stock Shares                                          Accumulated
                         Preferred                                                              Additional     Other                           Total
                          Stock                                                Preferred Common  Paid-In   Comprehensive Retained Treasury Stockholders’ Noncontrolling     Total
                          Shares      Issued        Treasury       Outstanding  Stock     Stock  Capital   Income (Loss) Earnings  Stock      Equity        Interest       Equity
Balance at
    December 31,
    2012                7,300,000    535,507,965    (82,910,021) 452,597,944 $       565 $   107 $    4,237 $          (6) $   1,451 $ (1,294) $    5,060 $           6    $ 5,066
Comprehensive
    income:
    Net income (loss)          —               —            —               —         —       —         —              —        889        —         889             (1)      888
    Other
         comprehensive
         income, net of
         tax                   —               —            —               —         —       —         —              15        —         —          15             —         15
Total comprehensive
    income                     —               —            —               —         —       —         —              —         —         —         904             (1)      903
Cash dividends:
    Common stock
         ($.30 per
         share)                —               —            —               —         —       —         —              —        (134)      —         (134)           —       (134)
    Preferred stock,
         series A
         ($1.74 per
         share)                —               —            —               —         —       —         —              —          (6)      —           (6)           —          (6)
    Preferred stock,
         series B
         ($1.01 per
         share)                —               —            —               —         —       —         —              —          (4)      —           (4)           —          (4)
Dividend equivalent
    units related to
    employee stock-
    based
    compensation
    plans                      —               —            —               —         —       —         —              —          (1)      —           (1)           —          (1)
Issuance of common
    shares                     —       8,273,219            —        8,273,219        —        2        84             —         —         —          86             —         86
Tax benefit related to
    employee stock-
    based
    compensation
    plans                      —               —            —               —         —       —          5             —         —         —            5            —          5
Stock-based
    compensation
    expense                    —               —            —               —         —       —         29             —         —         —          29             —         29
Common stock
    repurchased                —               —    (19,316,948)    (19,316,948)      —       —         —              —         —       (400)       (400)           —       (400)
Shares repurchased
    related to
    employee stock-
    based
    compensation
    plans                      —               —     (5,365,363)     (5,365,363)      —       —         —              —         —       (110)       (110)           —       (110)
Balance at June 30,
    2013                7,300,000    543,781,184   (107,592,332) 436,188,852 $       565 $   109 $    4,355 $           9 $    2,195 $ (1,804) $    5,429 $           5    $ 5,434
Balance at
   December 31,
   2013               7,300,000      545,210,941   (116,262,066) 428,948,875 $       565 $   109 $    4,399 $          13 $    2,584 $ (2,033) $    5,637 $           5    $ 5,642
Comprehensive
   income:
   Net income (loss)         —                 —            —               —         —       —         —              —        526        —         526             —        526
   Other
       comprehensive
       income, net of
       tax                   —                 —            —               —         —       —         —              (6)       —         —           (6)           —          (6)
Total comprehensive
   income                       —              —            —               —         —       —         —              —         —         —         520             —        520
Cash dividends:
   Common stock
        ($.30 per
        share)                  —              —            —               —         —       —         —              —        (127)      —         (127)           —       (127)
   Preferred stock,
        series A
        ($1.74 per
        share)                  —              —            —               —         —       —         —              —          (4)      —           (4)           —          (4)
   Preferred stock,
        series B ($.98
        per share)              —              —            —               —         —       —         —              —          (2)      —           (2)           —          (2)
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 346 of 1145 PageID #: 5132
Dividend equivalent
    units related to
    employee stock-
    based
    compensation
    plans                      —            —            —              —       —      —            —        —         (2)     —            (2)   —          (2)
Issuance of common
    shares                     —     6,106,026           —       6,106,026      —      (80)        127       —         —       —           47     —         47
Retirement of
    common stock in
    treasury                   — (126,963,268)   126,963,268            —       —      (25)      (2,263)     —         —     2,288         —      —         —
Tax benefit related to
    employee stock-
    based
    compensation
    plans                      —            —            —              —       —      —            12       —         —       —           12     —         12
Stock-based
    compensation
    expense                    —            —            —              —       —      —            28       —         —       —           28     —         28
Common stock
    repurchased                —            —    (12,230,514)   (12,230,514)    —      —            —        —         —      (265)      (265)    —       (265)
Shares repurchased
    related to
    employee stock-
    based
    compensation
    plans                      —            —     (3,385,928)    (3,385,928)    —      —            —        —         —       (72)        (72)   —         (72)
Deconsolidation of
    subsidiary                 —            —            —              —       —      —            —        —         —       —           —      (5)        (5)
Distribution of
    consumer banking
    business           (7,300,000)          —            —              —      (565)   —           565       —     (1,751)     —        (1,751)   —      (1,751)
Balance at June 30,
    2014                       —   424,353,699    (4,915,240) 419,438,459 $     — $        4 $   2,868 $     7 $   1,224 $     (82) $   4,021 $   —     $ 4,021


                                                        See accompanying notes to consolidated financial statements.

                                                                                       5
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 347 of 1145 PageID #: 5133

Table of Contents

                                                                                      NAVIENT CORPORATION

                                                                    CONSOLIDATED STATEMENTS OF CASH FLOWS
                                                                               (Dollars in millions)
                                                                                   (Unaudited)

                                                                                                                                      Six Months Ended June 30,
                                                                                                                                   2014                      2013
Operating activities
Net income                                                                                                                     $        526             $            888
Adjustments to reconcile net income to net cash provided by operating activities:
    Income from discontinued operations, net of tax                                                                                       (1)                         (39)
    Gains on loans and investments, net                                                                                                   —                          (307)
    Gains on debt repurchases                                                                                                             —                           (42)
    Goodwill and acquired intangible asset impairment and amortization expense                                                             6                            6
    Stock-based compensation expense                                                                                                      28                           29
    Unrealized (gains) losses on derivative and hedging activities                                                                      (397)                        (330)
    Provisions for loan losses                                                                                                           350                          442
    Increase in restricted cash — other                                                                                                  (45)                          (3)
    Decrease (increase) in accrued interest receivable                                                                                    63                          (42)
    (Decrease) increase in accrued interest payable                                                                                      (32)                           6
    Decrease in other assets                                                                                                             177                          504
    Increase (decrease) in other liabilities                                                                                             437                         (198)
    Cash provided by operating activities — continuing operations                                                                      1,112                         914
    Cash provided by operating activities — discontinued operations                                                                        1                          40
Total net cash provided by operating activities                                                                                        1,113                         954
Investing activities
   Student loans acquired and originated                                                                                              (2,917)                   (2,078)
   Reduction of student loans:
       Installment payments, claims and other                                                                                          6,005                        6,265
       Proceeds from sales of student loans                                                                                               —                           707
   Other investing activities, net                                                                                                       108                          115
   Purchases of available-for-sale securities                                                                                            (28)                         (24)
   Proceeds from maturities of available-for-sale securities                                                                               3                           20
   Purchases of other securities                                                                                                        (104)                        (144)
   Proceeds from maturities of other securities                                                                                          107                          133
   Decrease in restricted cash — variable interest entities                                                                               54                          611
Total net cash provided by investing activities                                                                                        3,228                        5,605
Financing activities
   Distribution of consumer banking business                                                                                          (2,217)                       —
   Borrowings collateralized by loans in trust — issued                                                                                3,393                     6,187
   Borrowings collateralized by loans in trust — repaid                                                                               (6,108)                   (6,439)
   Asset-backed commercial paper conduits, net                                                                                        (2,243)                    4,349
   ED Conduit Program facility, net                                                                                                       —                     (9,551)
   Other long-term borrowings issued                                                                                                     834                     1,489
   Other long-term borrowings repaid                                                                                                  (2,040)                   (2,296)
   Other financing activities, net                                                                                                       158                      (766)
   Retail and other deposits, net                                                                                                        726                       439
   Common stock repurchased                                                                                                             (265)                     (400)
   Common stock dividends paid                                                                                                          (127)                     (134)
   Preferred stock dividends paid                                                                                                         (6)                      (10)
Net cash used in financing activities                                                                                                 (7,895)                   (7,132)
Net decrease in cash and cash equivalents                                                                                             (3,554)                        (573)
Cash and cash equivalents at beginning of period                                                                                       5,190                        3,900
Cash and cash equivalents at end of period                                                                                     $       1,636            $           3,327
Cash disbursements made (refunds received) for:
   Interest                                                                                                                    $       1,005            $           1,121
    Income taxes paid                                                                                                          $        192             $            282
    Income taxes received                                                                                                      $         (70)           $             (18)
Noncash activity:
   Investing activity — Student loans and other assets removed related to sale of Residual Interest in securitization          $         —              $      (11,802)
    Financing activity — Borrowings removed related to sale of Residual Interest in securitization                             $         —              $      (12,084)


                                                                See accompanying notes to consolidated financial statements.

                                                                                                         6
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 348 of 1145 PageID #: 5134

Table of Contents

                                                                  NAVIENT CORPORATION
                                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                             (Information at June 30, 2014 and for the three and six months ended
                                                             June 30, 2014 and 2013 is unaudited)

1.    The Separation
     Presentation of Information
        Unless the context otherwise requires, references in this Quarterly Report on Form 10-Q to:
        •     “We,” “our,” “us,” or the “Company” with respect to any period on or prior to the date of the Spin-Off refers to Old SLM and its consolidated
              subsidiaries as constituted prior to the Spin-Off, and any references to “Navient,” “we,” “our,” “us,” or the “Company” with respect to any period
              after the date of the Spin-Off refers to Navient and its consolidated subsidiaries.
        •     “Old SLM” refers to SLM Corporation, as it existed prior to the Spin-Off, and its consolidated subsidiaries. As part of an internal corporate
              reorganization of Old SLM, Old SLM was merged into a limited liability company and became a subsidiary of Navient, changing its name to
              “Navient, LLC.”
        •     Navient’s historical business and operations refer to Old SLM’s portfolio of FFELP and Private Education Loans not held by Sallie Mae Bank,
              together with the servicing and asset recovery businesses that were retained by or transferred to Navient in connection with the internal corporate
              reorganization.
        •     “SLM BankCo” refers to New BLC Corporation, which became the publicly traded successor to Old SLM on April 29, 2014 by virtue of a merger
              pursuant to Section 251(g) of the Delaware General Corporation Law (“DGCL”), and its consolidated subsidiaries. Following consummation of
              the merger, New BLC Corporation changed its name to SLM Corporation. After the Spin-Off, SLM BankCo’s business consists primarily of the
              consumer banking business previously operated by Old SLM, which includes Sallie Mae Bank and its portfolio of Private Education Loans, a
              new Private Education Loan servicing business and the Upromise Rewards business.
        •     “Spin-Off” collectively refers to the internal reorganization of Old SLM on April 29, 2014 and the distribution on April 30, 2014 of all of the
              shares of common stock of Navient to the holders of shares of SLM BankCo.

     Spin-Off of Navient
       On April 30, 2014, the previously announced separation of Navient from SLM BankCo was completed. The separation was effected through the
distribution by SLM BankCo of all the shares of common stock of Navient, on a one-to-one basis, to the holders of shares of SLM BankCo common stock as
of the close of business on April 22, 2014, the record date for the distribution. As a result of the distribution, Navient is an independent, publicly traded
company that operates the education loan management, servicing and asset recovery business previously operated by Old SLM. Navient is comprised
primarily of Old SLM’s portfolios of education loans that were not held in Sallie Mae Bank at the time of the separation, as well as servicing and asset
recovery activities on those loans and loans held by third parties. The consumer banking business, SLM BankCo, is comprised primarily of Sallie Mae Bank
and its Private Education Loan origination business, the Private Education Loans it holds and a related servicing business.

       To implement the separation and distribution of Navient, an internal corporate reorganization of Old SLM was effected, pursuant to which, on April 29,
2014, SLM BankCo replaced Old SLM as the parent holding company pursuant to a holding company merger. In accordance with Section 251(g) of the
DGCL, by action of the Old SLM board of directors and without a shareholder vote, Old SLM was merged into Navient, LLC, a wholly owned subsidiary of
Old SLM, with Navient, LLC surviving. Immediately following the effective time of the merger, SLM BankCo changed its name to “SLM Corporation.” As
part of the internal corporate reorganization and pursuant to the merger, all of the outstanding shares of Old SLM Series A preferred stock and

                                                                                7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 349 of 1145 PageID #: 5135

Table of Contents


                                                                                 NAVIENT CORPORATION
                                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

1.   The Separation (Continued)
Series B preferred stock were converted, on a one-to-one basis, into substantially identical shares of SLM BankCo preferred stock. Following the merger, the
assets and liabilities associated with the education loan management, servicing and asset recovery business were transferred to Navient, and those assets and
liabilities associated with the consumer banking were transferred to SLM BankCo. The Spin-Off is intended to be tax-free and on July 9, 2014, Navient
received a private letter ruling from the Internal Revenue Service confirming the tax-free status of the Spin-Off and the related internal reorganization
transactions. For further information on the Spin-Off and all related matters, please refer to our Registration Statement on Form 10, as amended (our
“Form 10”), filed with the Securities and Exchange Commission (the “SEC”) on April 10, 2014, and declared effective on April 14, 2014.

      Due to the relative significance of Navient to Old SLM, among other factors, for financial reporting purposes Navient is treated as the “accounting
spinnor” and therefore is the “accounting successor” to Old SLM, notwithstanding the legal form of the Spin-Off. As a result, the historical financial
statements of Old SLM prior to the distribution on April 30, 2014 are the historical financial statements of Navient. For that reason the historical financial
information related to periods on or prior to April 30, 2014 contained in this Quarterly Report on Form 10-Q is that of Old SLM, which includes the
consolidated results of both the loan management, servicing and asset recovery business (Navient) and the consumer banking business (SLM BankCo).

      Since Navient is the “accounting spinnor,” the financial statements of Navient reflect the deemed distribution of SLM BankCo to SLM BankCo’s
stockholders on April 30, 2014, notwithstanding the legal form of the Spin-Off in which Navient common stock was distributed to the stockholders of SLM
BankCo.

     The following table shows the condensed balance sheet of SLM BankCo that the financial statements of Navient reflect as a shareholder distribution
on April 30, 2014:
      (Dollars in millions)                                                                                                                                                        April 30, 2014
      Assets
      FFELP Loans, net                                                                                                                                                             $      1,380
      Private Education Loans, net                                                                                                                                                        7,204
      Investments                                                                                                                                                                           139
      Cash and cash equivalents                                                                                                                                                           2,170
      Other assets                                                                                                                                                                          883
      Total assets                                                                                                                                                                 $     11,776
      Liabilities
      Short-term borrowings                                                                                                                                                        $      6,491
      Long-term borrowings                                                                                                                                                                2,750
      Other liabilities                                                                                                                                                                     825
      Total liabilities                                                                                                                                                                  10,066
      Equity
      Preferred stock
         Series A                                                                                                                                                                           165
         Series B                                                                                                                                                                           400
      Common equity                                                                                                                                                                       1,145
      Total equity (1)                                                                                                                                                                    1,710
      Total liabilities and equity                                                                                                                                                 $     11,776
      (1)     In addition to the $1,710 million of consumer banking business net assets distributed, we also removed $41 million of goodwill from our balance sheet as required under Accounting Standards
              Codification (“ASC”) 350, “Intangibles—Goodwill and Other,” in connection with the distribution. This goodwill was allocated to the consumer banking business based on relative fair value.
              This total of $1,751 million is the amount that appears on our consolidated statement of changes in stockholders’ equity in connection with the deemed distribution of the consumer banking
              business.

                                                                                                   8
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 350 of 1145 PageID #: 5136

Table of Contents


                                                                  NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

2.    Significant Accounting Policies
     Basis of Presentation
       The accompanying unaudited, consolidated financial statements of Navient have been prepared in accordance with generally accepted accounting
principles in the United States of America (“GAAP”) for interim financial information. Accordingly, they do not include all of the information and footnotes
required by GAAP for complete consolidated financial statements. The consolidated financial statements include the accounts of Navient and its majority-
owned and controlled subsidiaries and those Variable Interest Entities (“VIEs”) for which we are the primary beneficiary, after eliminating the effects of
intercompany accounts and transactions. In the opinion of management, all adjustments considered necessary for a fair statement of the results for the interim
periods have been included. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that
affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. Operating
results for the three and six month periods ended June 30, 2014 are not necessarily indicative of the results for the year ending December 31, 2014 or for any
other period. These unaudited financial statements should be read in conjunction with the audited financial statements and related notes included in our
Form 10. Definitions for certain capitalized terms used but not otherwise defined in this Quarterly Report on Form 10-Q can be found in our Form 10.

     Consolidation
       In the first six months of 2013, we sold Residual Interests in FFELP Loan securitization trusts to third parties. We continue to service the student loans
in the trust under existing agreements. Prior to the sale of the Residual Interests, we had consolidated the trusts as VIEs because we had met the two criteria for
consolidation. We had determined we were the primary beneficiary because (1) as servicer to the trust we had the power to direct the activities of the VIE that
most significantly affected its economic performance and (2) as the residual holder of the trust, we had an obligation to absorb losses or receive benefits of the
trust that could potentially be significant. Upon the sale of the Residual Interests, we are no longer the residual holder, thus we determined we no longer met
criterion (2) above and deconsolidated the trusts. As a result of these transactions, we removed securitization trust assets of $12.5 billion and the related
liabilities of $12.1 billion from the balance sheet and recorded a $312 million gain as part of “gains on sales of loans and investments” for the six months
ended June 30, 2013.

     Goodwill
      We account for goodwill in accordance with the applicable accounting guidance. Under this guidance, goodwill is not amortized but is tested
periodically for impairment. We test goodwill for impairment annually as of October 1 at the reporting unit level, which is the same as or one level below a
business segment. Goodwill is also tested at interim periods if an event occurs or circumstances change that would indicate the carrying amount may be
impaired.

       As a result of the separation of Navient from SLM BankCo, we assessed relevant qualitative factors impacting the reporting units that have goodwill,
including the FFELP Loans, Private Education Loans, Servicing and Asset Recovery reporting units, to determine whether it is “more-likely-than-not” that
the fair values of the individual reporting units, after taking into account the distribution of the consumer banking business, are less than their individual
carrying values. The “more-likely-than-not” threshold is defined in the guidance as having a likelihood of more than 50 percent. Based on this qualitative
assessment, we determined that it is “more-likely-than-not” that the fair values of the FFELP Loans, Private Education Loans, Servicing and Asset Recovery
reporting units exceed their carrying values. Accordingly, no further impairment assessment is warranted in accordance with the applicable guidance.

                                                                                9
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 351 of 1145 PageID #: 5137

Table of Contents

                                                                  NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

2.    Significant Accounting Policies (Continued)
     Reclassifications
       Certain reclassifications have been made to the balances as of and for the three and six months ended June 30, 2013 to be consistent with
classifications adopted for 2014, and had no effect on net income, total assets, or total liabilities.

     Recently Issued Accounting Pronouncements
     Revenue Recognition
       On May 28, 2014, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) No. 2014-09, “Revenue from Contracts
with Customers,” which requires an entity to recognize the amount of revenue to which it expects to be entitled for the transfer of promised goods or services
to customers. The ASU will replace most existing revenue recognition guidance in GAAP when it becomes effective. The new standard is effective for the
Company on January 1, 2017. Early application is not permitted. The standard permits the use of either the retrospective or cumulative effect transition
method. We are evaluating the effect that ASU 2014-09 will have on our consolidated financial statements and related disclosures. We have not yet
determined the effect of the standard on our ongoing financial reporting but do not expect it to be material.

3.    Allowance for Loan Losses
      The financial statements of Navient reflect the deemed distribution of SLM BankCo on April 30, 2014. See the table in “Note 1 — The Separation”
which shows the related asset and liabilities that were deemed to be distributed. As a result of the deemed distribution, all disclosures in this footnote as of a
date prior to April 30, 2014 include SLM BankCo’s FFELP and Private Education Loans, whereas the disclosures as of June 30, 2014 do not contain SLM
BankCo’s FFELP and Private Education Loans.

       Our provisions for loan losses represent the periodic expense of maintaining an allowance sufficient to absorb incurred probable losses, net of expected
recoveries, in the held-for-investment loan portfolios. The evaluation of the provisions for loan losses is inherently subjective as it requires material estimates
that may be susceptible to significant changes. We believe that the allowance for loan losses is appropriate to cover probable losses incurred in the loan
portfolios. We segregate our Private Education Loan portfolio into two classes of loans — traditional and non-traditional. Non-traditional loans are loans to
(i) customers attending for-profit schools with an original Fair Isaac and Company (“FICO”) score of less than 670 and (ii) customers attending not-for-profit
schools with an original FICO score of less than 640. The FICO score used in determining whether a loan is non-traditional is the greater of the customer or
cosigner FICO score at origination. Traditional loans are defined as all other Private Education Loans that are not classified as non-traditional.

                                                                                10
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 352 of 1145 PageID #: 5138

Table of Contents

                                                                                      NAVIENT CORPORATION
                                                      NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.    Allowance for Loan Losses (Continued)
     Allowance for Loan Losses Metrics

                                                                                                                               Three Months Ended June 30, 2014
                                                                                                                                Private Education               Other
       (Dollars in millions)                                                                    FFELP Loans                           Loans                    Loans                         Total
       Allowance for Loan Losses
       Beginning balance                                                                        $         107                   $            2,059                   $      27           $    2,193
          Total provision                                                                                  10                                  155                          —                   165
          Charge-offs(1)                                                                                  (15)                                (166)                         (1)                (182)
          Reclassification of interest reserve(2)                                                          —                                     4                          —                     4
          Distribution of SLM BankCo                                                                       (6)                                 (69)                         —                   (75)
       Ending balance                                                                           $          96                   $            1,983                   $      26           $    2,105
       Allowance:
       Ending balance: individually evaluated for
          impairment                                                                            $            —                  $            1,063                   $      20           $    1,083
       Ending balance: collectively evaluated for
          impairment                                                                            $            96                 $              920                   $       6           $    1,022
       Loans:
       Ending balance: individually evaluated for
          impairment (3)                                                                        $            —                  $          10,015                    $      43           $ 10,058
       Ending balance: collectively evaluated for
          impairment (3)                                                                        $     98,837                    $          22,966                    $      74           $121,877
       Charge-offs as a percentage of average loans in
          repayment (annualized)                                                                           .08%                               2.33%                       3.73%
       Allowance as a percentage of the ending total loan
          balance                                                                                          .10%                               6.01%                      21.91%
       Allowance as a percentage of the ending loans in
          repayment                                                                                       .13%                               7.31%                    21.91%
       Allowance coverage of charge-offs (annualized)                                                     1.6                                  3.0                      5.7
       Ending total loans(3)                                                                    $     98,837                    $          32,981                    $ 117
       Average loans in repayment                                                               $     72,621                    $          28,599                    $ 119
       Ending loans in repayment                                                                $     72,114                    $          27,136                    $ 117
       (1)     Charge-offs are reported net of expected recoveries. For Private Education Loans, the expected recovery amount is transferred to the receivable for partially charged-off loan balance. Charge-offs
               include charge-offs against the receivable for partially charged-off loans which represents the difference between what was expected to be recovered and any shortfalls in what was actually
               recovered in the period. See “Receivable for Partially Charged-Off Private Education Loans” for further discussion.
       (2)     Represents the additional allowance related to the amount of uncollectible interest reserved within interest income that is transferred in the period to the allowance for loan losses when interest is
               capitalized to a loan’s principal balance.
       (3)     Ending total loans for Private Education Loans includes the receivable for partially charged-off loans.

                                                                                                        11
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 353 of 1145 PageID #: 5139

Table of Contents

                                                                                     NAVIENT CORPORATION
                                                     NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.   Allowance for Loan Losses (Continued)
                                                                                                                                Three Months Ended June 30, 2013
                                                                                                                                 Private Education             Other
      (Dollars in millions)                                                                       FFELP Loans                          Loans                   Loans                         Total
      Allowance for Loan Losses
      Beginning balance                                                                           $         147                   $           2,170                  $      42           $     2,359
         Total provision                                                                                     14                                 187                         —                    201
         Charge-offs(1)                                                                                     (20)                               (212)                        (7)                 (239)
         Student loan sales                                                                                  (8)                                 —                          —                     (8)
         Reclassification of interest reserve(2)                                                             —                                    4                         —                      4
      Ending balance                                                                              $         133                   $           2,149                  $      35           $     2,317
      Allowance:
      Ending balance: individually evaluated for impairment                                       $          —                    $           1,181                  $      26           $     1,207
      Ending balance: collectively evaluated for impairment                                       $         133                   $             968                  $       9           $     1,110
      Loans:
      Ending balance: individually evaluated for impairment (3)                                   $      —                        $          8,416                   $      57           $ 8,473
      Ending balance: collectively evaluated for impairment (3)                                   $ 107,538                       $         31,601                   $      96           $139,235
      Charge-offs as a percentage of average loans in
         repayment (annualized)                                                                              .10%                              2.69%                     17.57%
      Allowance as a percentage of the ending total loan
         balance                                                                                             .12%                              5.37%                     22.93%
      Allowance as a percentage of the ending loans in
         repayment                                                                                       .17%                                 6.80%                   22.93%
      Allowance coverage of charge-offs (annualized)                                                     1.7                                    2.5                     1.2
      Ending total loans(3)                                                                       $ 107,538                       $         40,017                   $ 153
      Average loans in repayment                                                                  $ 81,423                        $         31,618                   $ 161
      Ending loans in repayment                                                                   $ 77,063                        $         31,627                   $ 153
      (1)     Charge-offs are reported net of expected recoveries. For Private Education Loans, the expected recovery amount is transferred to the receivable for partially charged-off loan balance. Charge-offs
              include charge-offs against the receivable for partially charged-off loans which represents the difference between what was expected to be recovered and any shortfalls in what was actually
              recovered in the period. See “Receivable for Partially Charged-Off Private Education Loans” for further discussion.
      (2)     Represents the additional allowance related to the amount of uncollectible interest reserved within interest income that is transferred in the period to the allowance for loan losses when interest is
              capitalized to a loan’s principal balance.
      (3)     Ending total loans for Private Education Loans includes the receivable for partially charged-off loans.

                                                                                                       12
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 354 of 1145 PageID #: 5140

Table of Contents

                                                                                     NAVIENT CORPORATION
                                                     NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.   Allowance for Loan Losses (Continued)
                                                                                                                               Six Months Ended June 30, 2014
                                                                                                                               Private Education              Other
      (Dollars in millions)                                                                    FFELP Loans                           Loans                    Loans                         Total
      Allowance for Loan Losses
      Beginning balance                                                                        $         119                   $            2,097                   $      28           $    2,244
         Total provision                                                                                  20                                  330                          —                   350
         Charge-offs(1)                                                                                  (37)                                (385)                         (2)                (424)
         Reclassification of interest reserve(2)                                                          —                                    10                          —                    10
         Distribution of SLM BankCo                                                                       (6)                                 (69)                         —                   (75)
      Ending balance                                                                           $          96                   $            1,983                   $      26           $    2,105
      Allowance:
      Ending balance: individually evaluated for
         impairment                                                                            $            —                  $            1,063                   $      20           $    1,083
      Ending balance: collectively evaluated for
         impairment                                                                            $            96                 $              920                   $       6           $    1,022
      Loans:
      Ending balance: individually evaluated for
         impairment (3)                                                                        $            —                  $          10,015                    $      43           $ 10,058
      Ending balance: collectively evaluated for
         impairment (3)                                                                        $     98,837                    $          22,966                    $      74           $121,877
      Charge-offs as a percentage of average loans in
         repayment (annualized)                                                                           .10%                               2.59%                       3.67%
      Allowance as a percentage of the ending total loan
         balance                                                                                          .10%                               6.01%                      21.91%
      Allowance as a percentage of the ending loans in
         repayment                                                                                       .13%                               7.31%                    21.91%
      Allowance coverage of charge-offs (annualized)                                                     1.3                                  2.6                      5.7
      Ending total loans(3)                                                                    $     98,837                    $          32,981                    $ 117
      Average loans in repayment                                                               $     73,056                    $          29,999                    $ 123
      Ending loans in repayment                                                                $     72,114                    $          27,136                    $ 117
      (1)     Charge-offs are reported net of expected recoveries. For Private Education Loans, the expected recovery amount is transferred to the receivable for partially charged-off loan balance. Charge-offs
              include charge-offs against the receivable for partially charged-off loans which represents the difference between what was expected to be recovered and any shortfalls in what was actually
              recovered in the period. See “Receivable for Partially Charged-Off Private Education Loans” for further discussion.
      (2)     Represents the additional allowance related to the amount of uncollectible interest reserved within interest income that is transferred in the period to the allowance for loan losses when interest is
              capitalized to a loan’s principal balance.
      (3)     Ending total loans for Private Education Loans includes the receivable for partially charged-off loans.

                                                                                                       13
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 355 of 1145 PageID #: 5141

Table of Contents


                                                                                     NAVIENT CORPORATION
                                                     NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.   Allowance for Loan Losses (Continued)
                                                                                                                                  Six Months Ended June 30, 2013
                                                                                                                                  Private Education              Other
      (Dollars in millions)                                                                       FFELP Loans                           Loans                    Loans                       Total
      Allowance for Loan Losses
      Beginning balance                                                                           $         159                   $           2,171                  $      47           $     2,377
         Total provision                                                                                     30                                 412                         —                    442
         Charge-offs(1)                                                                                     (42)                               (444)                       (12)                 (498)
         Student loan sales                                                                                 (14)                                 —                          —                    (14)
         Reclassification of interest reserve(2)                                                             —                                   10                         —                     10
      Ending balance                                                                              $         133                   $           2,149                  $      35           $     2,317
      Allowance:
      Ending balance: individually evaluated for impairment                                       $          —                    $           1,181                  $      26           $     1,207
      Ending balance: collectively evaluated for impairment                                       $         133                   $             968                  $       9           $     1,110
      Loans:
      Ending balance: individually evaluated for impairment (3)                                   $      —                        $          8,416                   $      57           $ 8,473
      Ending balance: collectively evaluated for impairment (3)                                   $ 107,538                       $         31,601                   $      96           $139,235
      Charge-offs as a percentage of average loans in
         repayment (annualized)                                                                              .10%                              2.83%                     14.11%
      Allowance as a percentage of the ending total loan
         balance                                                                                             .12%                              5.37%                     22.93%
      Allowance as a percentage of the ending loans in
         repayment                                                                                       .17%                                 6.80%                   22.93%
      Allowance coverage of charge-offs (annualized)                                                     1.6                                    2.4                     1.5
      Ending total loans(3)                                                                       $ 107,538                       $         40,017                   $ 153
      Average loans in repayment                                                                  $ 84,323                        $         31,631                   $ 170
      Ending loans in repayment                                                                   $ 77,063                        $         31,627                   $ 153
      (1)     Charge-offs are reported net of expected recoveries. For Private Education Loans, the expected recovery amount is transferred to the receivable for partially charged-off loan balance. Charge-offs
              include charge-offs against the receivable for partially charged-off loans which represents the difference between what was expected to be recovered and any shortfalls in what was actually
              recovered in the period. See “Receivable for Partially Charged-Off Private Education Loans” for further discussion.
      (2)     Represents the additional allowance related to the amount of uncollectible interest reserved within interest income that is transferred in the period to the allowance for loan losses when interest is
              capitalized to a loan’s principal balance.
      (3)     Ending total loans for Private Education Loans includes the receivable for partially charged-off loans.

                                                                                                       14
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 356 of 1145 PageID #: 5142

Table of Contents

                                                                                        NAVIENT CORPORATION
                                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.      Allowance for Loan Losses (Continued)
      Key Credit Quality Indicators
      FFELP Loans are substantially insured and guaranteed as to their principal and accrued interest in the event of default; therefore, the key credit quality
indicator for this portfolio is loan status. The impact of changes in loan status is incorporated quarterly into the allowance for loan losses calculation.

      For Private Education Loans, the key credit quality indicators are school type, FICO scores, the existence of a cosigner, the loan status and loan
seasoning. The school type/FICO score are assessed at origination and maintained through the traditional/non-traditional loan designation. The other Private
Education Loan key quality indicators can change and are incorporated quarterly into the allowance for loan losses calculation. The following table
highlights the principal balance (excluding the receivable for partially charged-off loans) of our Private Education Loan portfolio stratified by the key credit
quality indicators.

                                                                                                                                                      Private Education Loans
                                                                                                                                                      Credit Quality Indicators
                                                                                                                                  June 30, 2014                                    December 31, 2013
(Dollars in millions)                                                                                                Balance(3)              % of Balance                  Balance(3)           % of Balance
Credit Quality Indicators
School Type/FICO Scores:
  Traditional                                                                                                        $29,042                            92%                $36,140                            93%
  Non-Traditional (1)                                                                                                  2,670                             8                   2,860                             7
Total                                                                                                                $31,712                           100%                $39,000                           100%
Cosigners:
  With cosigner                                                                                                      $20,133                            64%                $26,321                            67%
  Without cosigner                                                                                                    11,579                            36                  12,679                            33
Total                                                                                                                $31,712                           100%                $39,000                           100%
Seasoning (2):
   1-12 payments                                                                                                     $ 3,012                             9%                $ 5,171                            14%
   13-24 payments                                                                                                      4,082                            13                   5,511                            14
   25-36 payments                                                                                                      4,576                            14                   5,506                            14
   37-48 payments                                                                                                      4,640                            15                   5,103                            13
   More than 48 payments                                                                                              12,027                            38                  11,181                            29
   Not yet in repayment                                                                                                3,375                            11                   6,528                            16
Total                                                                                                                $31,712                           100%                $39,000                           100%
(1)   Defined as loans to customers attending for-profit schools (with a FICO score of less than 670 at origination) and customers attending not-for-profit schools (with a FICO score of less than 640 at
      origination).
(2)   Number of months in active repayment for which a scheduled payment was due.
(3)   Balance represents gross Private Education Loans.

                                                                                                          15
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 357 of 1145 PageID #: 5143

Table of Contents

                                                                                       NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.     Allowance for Loan Losses (Continued)
          The following tables provide information regarding the loan status and aging of past due loans.

                                                                                                                                                           FFELP Loan Delinquencies
                                                                                                                                                June 30,                                 December 31,
                                                                                                                                                  2014                                       2013
(Dollars in millions)                                                                                                                 Balance                 %                     Balance                 %
Loans in-school/grace/deferment (1)                                                                                               $    11,794                                   $    13,678
Loans in forbearance(2)                                                                                                                14,929                                        13,490
Loans in repayment and percentage of each status:
  Loans current                                                                                                                        61,438                85.2%                   63,330                82.8%
  Loans delinquent 31-60 days(3)                                                                                                        3,531                 4.9                     3,746                 4.9
  Loans delinquent 61-90 days(3)                                                                                                        2,112                 2.9                     2,207                 2.9
  Loans delinquent greater than 90 days(3)                                                                                              5,033                 7.0                     7,221                 9.4
Total FFELP Loans in repayment                                                                                                         72,114                100%                    76,504                100%
Total FFELP Loans, gross                                                                                                               98,837                                     103,672
FFELP Loan unamortized premium                                                                                                            989                                       1,035
Total FFELP Loans                                                                                                                      99,826                                     104,707
FFELP Loan allowance for losses                                                                                                           (96)                                       (119)
FFELP Loans, net                                                                                                                  $    99,730                                   $ 104,588
Percentage of FFELP Loans in repayment                                                                                                                       73.0%                                         73.8%
Delinquencies as a percentage of FFELP Loans in repayment                                                                                                    14.8%                                         17.2%
FFELP Loans in forbearance as a percentage of loans in repayment and forbearance                                                                             17.2%                                         15.0%
(1)   Loans for customers who may still be attending school or engaging in other permitted educational activities and are not yet required to make payments on their loans, e.g., residency periods for medical
      students or a grace period for bar exam preparation, as well as loans for customers who have requested and qualify for other permitted program deferments such as military, unemployment, or economic
      hardships.
(2)   Loans for customers who have used their allowable deferment time or do not qualify for deferment, that need additional time to obtain employment or who have temporarily ceased making full payments due
      to hardship or other factors.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.

                                                                                                         16
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 358 of 1145 PageID #: 5144

Table of Contents


                                                                                       NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.     Allowance for Loan Losses (Continued)
                                                                                                                                                     Private Education Traditional Loan
                                                                                                                                                               Delinquencies
                                                                                                                                              June 30,                              December 31,
                                                                                                                                                2014                                    2013
(Dollars in millions)                                                                                                                 Balance                %                 Balance                      %
Loans in-school/grace/deferment (1)                                                                                               $      3,036                                  $     6,088
Loans in forbearance(2)                                                                                                                  1,059                                          969
Loans in repayment and percentage of each status:
  Loans current                                                                                                                        23,367                 93.7%                  26,977                92.8%
  Loans delinquent 31-60 days(3)                                                                                                          561                  2.2                      674                 2.3
  Loans delinquent 61-90 days(3)                                                                                                          322                  1.3                      420                 1.4
  Loans delinquent greater than 90 days(3)                                                                                                697                  2.8                    1,012                 3.5
  Total traditional loans in repayment                                                                                                 24,947                 100%                   29,083                100%
Total traditional loans, gross                                                                                                         29,042                                        36,140
Traditional loans unamortized discount                                                                                                   (605)                                         (629)
Total traditional loans                                                                                                                28,437                                        35,511
Traditional loans receivable for partially charged-off loans                                                                              782                                           799
Traditional loans allowance for losses                                                                                                 (1,546)                                       (1,592)
Traditional loans, net                                                                                                            $    27,673                                   $    34,718
Percentage of traditional loans in repayment                                                                                                                  85.9%                                        80.5%
Delinquencies as a percentage of traditional loans in repayment                                                                                                6.3%                                          7.2%
Loans in forbearance as a percentage of loans in repayment and forbearance                                                                                     4.1%                                          3.2%
(1)   Deferment includes customers who have returned to school or are engaged in other permitted educational activities and are not yet required to make payments on their loans, e.g., residency periods for medical
      students or a grace period for bar exam preparation.
(2)   Loans for customers who have requested extension of grace period generally during employment transition or who have temporarily ceased making full payments due to hardship or other factors, consistent
      with established loan program servicing policies and procedures.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.

                                                                                                         17
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 359 of 1145 PageID #: 5145

Table of Contents

                                                                                       NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.     Allowance for Loan Losses (Continued)
                                                                                                                                                      Private Education Non-Traditional
                                                                                                                                                              Loan Delinquencies
                                                                                                                                               June 30,                             December 31,
                                                                                                                                                 2014                                   2013
(Dollars in millions)                                                                                                                  Balance               %                Balance                       %
Loans in-school/grace/deferment (1)                                                                                                $        339                                 $        440
Loans in forbearance(2)                                                                                                                     142                                          133
Loans in repayment and percentage of each status:
  Loans current                                                                                                                           1,835               83.8%                    1,791               78.3%
  Loans delinquent 31-60 days(3)                                                                                                            109                5.0                       128                5.6
  Loans delinquent 61-90 days(3)                                                                                                             69                3.2                        93                4.1
  Loans delinquent greater than 90 days(3)                                                                                                  176                8.0                       275               12.0
  Total non-traditional loans in repayment                                                                                                2,189               100%                     2,287               100%
Total non-traditional loans, gross                                                                                                        2,670                                        2,860
Non-traditional loans unamortized discount                                                                                                  (69)                                         (75)
Total non-traditional loans                                                                                                               2,601                                        2,785
Non-traditional loans receivable for partially charged-off loans                                                                            487                                          514
Non-traditional loans allowance for losses                                                                                                 (437)                                        (505)
Non-traditional loans, net                                                                                                         $      2,651                                 $      2,794
Percentage of non-traditional loans in repayment                                                                                                              82.0%                                        80.0%
Delinquencies as a percentage of non-traditional loans in repayment                                                                                           16.2%                                        21.7%
Loans in forbearance as a percentage of loans in repayment and forbearance                                                                                      6.1%                                         5.5%
(1)   Deferment includes customers who have returned to school or are engaged in other permitted educational activities and are not yet required to make payments on their loans, e.g., residency periods for medical
      students or a grace period for bar exam preparation.
(2)   Loans for customers who have requested extension of grace period generally during employment transition or who have temporarily ceased making full payments due to hardship or other factors, consistent
      with established loan program servicing policies and procedures.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.


      Receivable for Partially Charged-Off Private Education Loans
       At the end of each month, for loans that are 212 days past due, we charge off the estimated loss of a defaulted loan balance. Actual recoveries are
applied against the remaining loan balance that was not charged off. We refer to this remaining loan balance as the “receivable for partially charged-off
loans.” If actual periodic recoveries are less than expected, the difference is immediately charged off through the allowance for loan losses with an offsetting
reduction in the receivable for partially charged-off Private Education Loans. If actual periodic recoveries are greater than expected, they will be reflected as a
recovery through the allowance for Private Education Loan losses once the cumulative recovery amount exceeds the cumulative amount originally expected
to be recovered. Private Education Loans which defaulted between 2007 and 2014 for which we have previously charged off estimated losses have, to
varying degrees, not met our post-default recovery expectations to date and may continue not to do so. According to our policy, we have been charging off
these periodic shortfalls in expected recoveries against our allowance for Private Education Loan losses and the related receivable for partially charged-off
Private Education Loans and we will continue to do so. There was $402 million and

                                                                                                         18
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 360 of 1145 PageID #: 5146

Table of Contents

                                                                                     NAVIENT CORPORATION
                                                     NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.    Allowance for Loan Losses (Continued)
$217 million in the allowance for Private Education Loan losses at June 30, 2014 and 2013, respectively, providing for possible additional future charge-offs
related to the receivable for partially charged-off Private Education Loans (see “Private Education Loans Segment — Private Education Loan Provision for
Loan Losses” for a further discussion).

       The following table summarizes the activity in the receivable for partially charged-off Private Education Loans.

                                                                                                                                     Three Months Ended                         Six Months Ended
                                                                                                                                           June 30,                                  June 30,
       (Dollars in millions)                                                                                                        2014            2013                      2014            2013
       Receivable at beginning of period                                                                                          $ 1,297             $ 1,339               $1,313              $1,347
       Expected future recoveries of current period defaults(1)                                                                        53                  70                  124                 148
       Recoveries(2)                                                                                                                  (58)                (54)                (119)               (122)
       Charge-offs(3)                                                                                                                 (23)                (21)                 (49)                (39)
       Receivable at end of period                                                                                                  1,269               1,334                1,269               1,334
       Allowance for estimated recovery shortfalls(4)                                                                                (402)               (217)                (402)               (217)
       Net receivable at end of period                                                                                            $ 867               $ 1,117               $ 867               $1,117
       (1)     Represents the difference between the loan balance and our estimate of the amount to be collected in the future.
       (2)     Current period cash collections.
       (3)     Represents the current period recovery shortfall — the difference between what was expected to be collected and what was actually collected. These amounts are included in the Private Education
               Loan total charge-offs as reported in the “Allowance for Loan Losses Metrics” tables.
       (4)     The allowance for estimated recovery shortfalls of the receivable for partially charged-off Private Education Loans is a component of the $2.0 billion and $2.1 billion overall allowance for Private
               Education Loan losses as of June 30, 2014 and 2013, respectively.


     Troubled Debt Restructurings (“TDRs”)
       We modify the terms of loans for certain customers when we believe such modifications may increase the ability and willingness of a customer to make
payments and thus increase the ultimate overall amount collected on a loan. These modifications generally take the form of a forbearance, a temporary
interest rate reduction or an extended repayment plan. For customers experiencing financial difficulty, certain Private Education Loans for which we have
granted either a forbearance of greater than three months, an interest rate reduction or an extended repayment plan are classified as TDRs. Approximately 48
percent and 45 percent of the loans granted forbearance have qualified as a TDR loan at June 30, 2014 and December 31, 2013, respectively. The unpaid
principal balance of TDR loans that were in an interest rate reduction plan as of June 30, 2014 and December 31, 2013 was $2.0 billion and $1.5 billion,
respectively.

                                                                                                       19
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 361 of 1145 PageID #: 5147

Table of Contents

                                                                                      NAVIENT CORPORATION
                                                      NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.    Allowance for Loan Losses (Continued)
      At June 30, 2014 and December 31, 2013, all of our TDR loans had a related allowance recorded. The following table provides the recorded
investment, unpaid principal balance and related allowance for our TDR loans.

                                                                                                                                                                     TDR Loans
                                                                                                                                                                        Unpaid
                                                                                                                                             Recorded                  Principal            Related
        (Dollars in millions)                                                                                                              Investment(1)                Balance            Allowance
        June 30, 2014
        Private Education Loans — Traditional                                                                                              $      8,187                $ 8,249             $   841
        Private Education Loans — Non-Traditional                                                                                                 1,463                  1,463                 222
        Total                                                                                                                              $      9,650                $ 9,712             $ 1,063
        December 31, 2013
        Private Education Loans — Traditional                                                                                              $      7,515                $ 7,559             $   812
        Private Education Loans — Non-Traditional                                                                                                 1,434                  1,427                 236
        Total                                                                                                                              $      8,949                $ 8,986             $ 1,048
        (1)     The recorded investment is equal to the unpaid principal balance and accrued interest receivable net of unamortized deferred fees and costs.

        The following table provides the average recorded investment and interest income recognized for our TDR loans.

                                                                                                                                                          Three Months Ended June 30,
                                                                                                                                               2014                                       2013
                                                                                                                              Average                  Interest               Average             Interest
                                                                                                                              Recorded                 Income                 Recorded            Income
(Dollars in millions)                                                                                                        Investment               Recognized             Investment          Recognized
Private Education Loans — Traditional                                                                                        $ 8,002                  $        122           $ 6,556             $     100
Private Education Loans — Non-Traditional                                                                                      1,451                            29             1,351                    27
Total                                                                                                                        $ 9,453                  $        151           $ 7,907             $     127

                                                                                                                                                           Six Months Ended June 30,
                                                                                                                                               2014                                       2013
                                                                                                                              Average                  Interest               Average             Interest
                                                                                                                              Recorded                 Income                 Recorded            Income
(Dollars in millions)                                                                                                        Investment               Recognized             Investment          Recognized
Private Education Loans — Traditional                                                                                        $ 7,818                  $        240           $ 6,371             $     196
Private Education Loans — Non-Traditional                                                                                      1,442                            58             1,333                    54
Total                                                                                                                        $ 9,260                  $        298           $ 7,704             $     250

                                                                                                        20
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 362 of 1145 PageID #: 5148

Table of Contents

                                                                                       NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.      Allowance for Loan Losses (Continued)
          The following table provides information regarding the loan status and aging of TDR loans that are past due.

                                                                                                                                                                TDR Loan Delinquencies
                                                                                                                                                    June 30, 2014                December 31, 2013
(Dollars in millions)                                                                                                                           Balance           %           Balance            %
Loans in deferment (1)                                                                                                                          $ 851                               $       913
Loans in forbearance(2)                                                                                                                           846                                       740
Loans in repayment and percentage of each status:
  Loans current                                                                                                                                   6,682            83.3%                5,613              76.5%
  Loans delinquent 31-60 days(3)                                                                                                                    432             5.4                   469               6.4
  Loans delinquent 61-90 days(3)                                                                                                                    270             3.4                   330               4.5
  Loans delinquent greater than 90 days(3)                                                                                                          631             7.9                   921              12.6
  Total TDR loans in repayment                                                                                                                    8,015            100%                 7,333              100%
Total TDR loans, gross                                                                                                                          $9,712                              $ 8,986
(1)   Deferment includes customers who have returned to school or are engaged in other permitted educational activities and are not yet required to make payments on their loans, e.g., residency periods for medical
      students or a grace period for bar exam preparation.
(2)   Loans for customers who have requested extension of grace period generally during employment transition or who have temporarily ceased making full payments due to hardship or other factors, consistent
      with established loan program servicing policies and procedures.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.

       The following table provides the amount of modified loans that resulted in a TDR in the periods presented. Additionally, the table summarizes charge-
offs occurring in the TDR portfolio, as well as TDRs for which a payment default occurred in the current period within 12 months of the loan first being
designated as a TDR. We define payment default as 60 days past due for this disclosure. The majority of our loans that are considered TDRs involve a
temporary forbearance of payments and do not change the contractual interest rate of the loan.

                                                                                                                                                Three Months Ended June 30,
                                                                                                                                   2014                                                  2013
                                                                                                              Modified            Charge-          Payment           Modified           Charge-           Payment
(Dollars in millions)                                                                                         Loans(1)            Offs(2)           Default          Loans(1)           Offs(2)            Default
Private Education Loans — Traditional                                                                         $ 533               $   74           $ 102             $ 491              $  84             $ 159
Private Education Loans — Non-Traditional                                                                        59                   23              23                75                 31                45
Total                                                                                                         $ 592               $   97           $ 125             $ 566              $ 115             $ 204

                                                                                                                                                      Six Months Ended June 30,
                                                                                                                                         2014                                                2013
                                                                                                                       Modified         Charge-         Payment          Modified           Charge-       Payment
(Dollars in millions)                                                                                                  Loans(1)         Offs(2)          Default         Loans(1)           Offs(2)        Default
Private Education Loans — Traditional                                                                                  $ 999            $ 174           $ 221            $ 1,036            $ 181         $ 375
Private Education Loans — Non-Traditional                                                                                  116             57              52                165               65           101
Total                                                                                                                  $ 1,115          $ 231           $ 273            $ 1,201            $ 246         $ 476
(1)   Represents period ending balance of loans that have been modified during the period and resulted in a TDR.
(2)   Represents loans that charged off that were classified as TDRs.

                                                                                                         21
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 363 of 1145 PageID #: 5149

Table of Contents

                                                                                           NAVIENT CORPORATION
                                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

3.      Allowance for Loan Losses (Continued)
      Accrued Interest Receivable
      The following table provides information regarding accrued interest receivable on our Private Education Loans. The table also discloses the amount of
accrued interest on loans greater than 90 days past due as compared to our allowance for uncollectible interest. The allowance for uncollectible interest
exceeds the amount of accrued interest on our 90 days past due portfolio for all periods presented.

                                                                                                                                                   Accrued Interest Receivable
                                                                                                                                                       Greater Than               Allowance for
                                                                                                                                                         90 Days                  Uncollectible
          (Dollars in millions)                                                                                                    Total                 Past Due                    Interest
          June 30, 2014
          Private Education Loans — Traditional                                                                                  $ 558                  $        25               $          36
          Private Education Loans — Non-Traditional                                                                                 75                            9                          13
          Total                                                                                                                  $ 633                  $        34               $          49
          December 31, 2013
          Private Education Loans — Traditional                                                                                  $ 926                  $        35               $          46
          Private Education Loans — Non-Traditional                                                                                  97                          13                          20
          Total                                                                                                                  $1,023                 $        48               $          66


4.      Borrowings
          The following table summarizes our borrowings.

                                                                                                                             June 30, 2014                               December 31, 2013
                                                                                                                     Short     Long                           Short           Long
(Dollars in millions)                                                                                                Term      Term            Total          Term            Term             Total
Unsecured borrowings:
Senior unsecured debt                                                                                               $1,189   $ 16,311        $ 17,500       $ 2,213        $ 16,056          $ 18,269
Bank deposits                                                                                                           —          —               —          6,133           2,807             8,940
Other(1)                                                                                                               912         —              912           691              —                691
   Total unsecured borrowings                                                                                        2,101     16,311          18,412         9,037          18,863            27,900
Secured borrowings:
FFELP Loan securitizations                                                                                              —      89,036          89,036            —           90,756            90,756
Private Education Loan securitizations                                                                                  —      18,190          18,190            —           18,835            18,835
FFELP Loan — other facilities                                                                                        2,190      5,573           7,763         4,715           5,311            10,026
Private Education Loan — other facilities                                                                               —         565             565            —              843               843
   Total secured borrowings                                                                                          2,190    113,364         115,554         4,715         115,745           120,460
Total before hedge accounting adjustments                                                                            4,291    129,675         133,966        13,752         134,608           148,360
Hedge accounting adjustments                                                                                            25      2,244           2,269            43           2,040             2,083
Total                                                                                                               $4,316   $131,919        $136,235       $13,795        $136,648          $150,443
(1)   “Other” primarily consists of the obligation to return cash collateral held related to derivative exposure.

                                                                                                             22
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 364 of 1145 PageID #: 5150

Table of Contents

                                                               NAVIENT CORPORATION
                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

4.    Borrowings (Continued)
     Variable Interest Entities
     We consolidated the following financing VIEs as of June 30, 2014 and December 31, 2013, as we are the primary beneficiary. As a result, these VIEs are
accounted for as secured borrowings.

                                                                                                            June 30, 2014
                                                                                                                         Carrying Amount of Assets Securing
                                                                           Debt Outstanding                                      Debt Outstanding
                                                                   Short       Long
(Dollars in millions)                                              Term        Term             Total         Loans           Cash        Other Assets          Total
Secured Borrowings — VIEs:
FFELP Loan securitizations                                     $      —    $ 89,036           $ 89,036     $ 89,746         $ 2,959       $       711         $ 93,416
Private Education Loan securitizations                                —       18,190             18,190       22,955            329               409            23,693
FFELP Loans — other facilities                                        —        5,573              5,573        5,858             92                75             6,025
Private Education Loans — other facilities                            —          565                565        1,243             14                23             1,280
Total before hedge accounting adjustments                             —      113,364            113,364      119,802          3,394             1,218           124,414
Hedge accounting adjustments                                          —        1,347              1,347           —              —                966               966
Total                                                          $      —    $ 114,711          $ 114,711    $ 119,802        $ 3,394       $     2,184         $ 125,380

                                                                                                          December 31, 2013
                                                                                                                         Carrying Amount of Assets Securing
                                                                           Debt Outstanding                                      Debt Outstanding
                                                                   Short       Long
(Dollars in millions)                                              Term        Term             Total         Loans           Cash        Other Assets          Total
Secured Borrowings — VIEs:
FFELP Loan securitizations                                     $    —      $ 90,756           $ 90,756     $ 91,535         $ 2,913       $       683         $ 95,131
Private Education Loan securitizations                              —         18,835             18,835       23,947            338               540            24,825
FFELP Loans — other facilities                                   3,655         3,791              7,446        7,719            128                91             7,938
Private Education Loans — other facilities                          —            843                843        1,583             16                30             1,629
Total before hedge accounting adjustments                        3,655       114,225            117,880      124,784          3,395             1,344           129,523
Hedge accounting adjustments                                        —          1,313              1,313           —              —                978               978
Total                                                          $ 3,655     $ 115,538          $ 119,193    $ 124,784        $ 3,395       $     2,322         $ 130,501


5.    Derivative Financial Instruments
      Our risk management strategy and use of and accounting for derivatives have not materially changed from that discussed in our Form 10. Please refer to
“Note 7 — Derivative Financial Instruments” in our Form 10 for a full discussion.

                                                                             23
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 365 of 1145 PageID #: 5151

Table of Contents

                                                                                          NAVIENT CORPORATION
                                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

5.      Derivative Financial Instruments (Continued)
      Summary of Derivative Financial Statement Impact
     The following tables summarize the fair values and notional amounts of all derivative instruments at June 30, 2014 and December 31, 2013, and their
impact on other comprehensive income and earnings for the three and six months ended June 30, 2014 and 2013.

      Impact of Derivatives on Consolidated Balance Sheet

                                                                                                          Cash Flow                   Fair Value                     Trading                              Total
                                                                           Hedged Risk               June 30,     Dec. 31,       June 30,    Dec. 31,         June 30,     Dec. 31,          June 30,              Dec. 31,
(Dollars in millions)                                                       Exposure                   2014        2013            2014        2013             2014         2013              2014                 2013
Fair Values(1)
Derivative Assets:
Interest rate swaps                                                      Interest rate               $     —        $    24      $ 813          $ 738        $       50     $       61      $      863            $     823
Cross-currency interest rate swaps                                   Foreign currency &
                                                                         interest rate                     —             —           1,072        1,185              —              —             1,072               1,185
Other(2)                                                                 Interest rate                     —             —              —            —                1              2                1                   2
Total derivative assets(3)                                                                                 —             24          1,885        1,923              51             63            1,936               2,010
Derivative Liabilities:
Interest rate swaps                                                      Interest rate                     —              —            (53)        (149)           (149)          (215)           (202)                 (364)
Floor Income Contracts                                                   Interest rate                     —              —             —            —           (1,077)        (1,384)         (1,077)               (1,384)
Cross-currency interest rate swaps                                   Foreign currency &
                                                                         interest rate                     —             —           (33)   (155)     (17)      (31)     (50)                                         (186)
Other(2)                                                                 Interest rate                     —             —            —       —        (7)      (23)      (7)                                          (23)
Total derivative liabilities(3)                                                                            —             —           (86)   (304)  (1,250)   (1,653)  (1,336)                                       (1,957)
Net total derivatives                                                                                $     —        $    24      $ 1,799 $ 1,619 $ (1,199) $ (1,590) $ 600                                        $     53
(1)   Fair values reported are exclusive of collateral held and pledged and accrued interest. Assets and liabilities are presented without consideration of master netting agreements. Derivatives are carried on the
      balance sheet based on net position by counterparty under master netting agreements, and classified in other assets or other liabilities depending on whether in a net positive or negative position.
(2)   “Other” includes embedded derivatives bifurcated from securitization debt as well as derivatives related to our Total Return Swap Facility and back-to-back private credit floors.
(3)   The following table reconciles gross positions without the impact of master netting agreements to the balance sheet classification:

                                                                                                                                               Other Assets                                  Other Liabilities
                                                                                                                                 June 30,               December 31,                June 30,            December 31,
(Dollar in millions)                                                                                                               2014                     2013                      2014                    2013
Gross position                                                                                                                   $ 1,936                $      2,010                $ (1,336)           $        (1,957)
Impact of master netting agreements                                                                                                  (284)                       (386)                   284                        386
Derivative values with impact of master netting agreements (as carried on balance sheet)                                              1,652                       1,624                 (1,052)                        (1,571)
Cash collateral (held) pledged                                                                                                         (912)                       (687)                   646                            777
Net position                                                                                                                     $     740              $          937              $     (406)             $            (794)


      The above fair values include adjustments for counterparty credit risk both for when we are exposed to the counterparty, net of collateral postings, and
when the counterparty is exposed to us, net of collateral postings.

                                                                                                            24
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 366 of 1145 PageID #: 5152

Table of Contents

                                                                                         NAVIENT CORPORATION
                                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

5.      Derivative Financial Instruments (Continued)
The net adjustments decreased the overall net asset positions at June 30, 2014 and December 31, 2013 by $75 million and $91 million, respectively. In
addition, the above fair values reflect adjustments for illiquid derivatives as indicated by a wide bid/ask spread in the interest rate indices to which the
derivatives are indexed. These adjustments decreased the overall net asset positions at June 30, 2014 and December 31, 2013 by $77 million and
$84 million, respectively.

                                                                                                  Cash Flow                        Fair Value                       Trading                            Total
                                                                                            June 30,      Dec. 31,           June 30,      Dec. 31,          June 30,      Dec. 31,         June 30,           Dec. 31,
(Dollars in billions)                                                                         2014         2013                2014          2013              2014         2013              2014              2013
Notional Values:
Interest rate swaps                                                                         $     —          $ 0.7           $ 14.6          $ 16.0          $ 44.1            $ 46.3       $ 58.7             $ 63.0
Floor Income Contracts                                                                            —             —                —               —             27.2              31.8         27.2               31.8
Cross-currency interest rate swaps                                                                —             —               9.6            11.1             0.4               0.3         10.0               11.4
Other(1)                                                                                          —             —                —               —              4.0               3.9          4.0                3.9
Total derivatives                                                                           $     —          $ 0.7           $ 24.2          $ 27.1          $ 75.7            $ 82.3       $ 99.9             $110.1
(1)   “Other” includes embedded derivatives bifurcated from securitization debt, as well as derivatives related to our Total Return Swap Facility and back-to-back private credit floors.


      Impact of Derivatives on Consolidated Statements of Income

                                                                                                                                                   Three Months Ended June 30,
                                                                                                                                                                       Unrealized
                                                                                                                      Unrealized                   Realized               Gain
                                                                                                                         Gain                       Gain               (Loss) on
                                                                                                                       (Loss) on                  (Loss) on             Hedged                      Total Gain
                                                                                                                    Derivatives(1)(2)           Derivatives(3)           Item(1)                       (Loss)
(Dollars in millions)                                                                                              2014         2013          2014         2013     2014         2013             2014        2013
Fair Value Hedges:
Interest rate swaps                                                                                               $112         $(404)        $ 99          $ 104            $(112)      $443     $ 99           $143
Cross-currency interest rate swaps                                                                                  63            34           16             26              (17)       (80)      62            (20)
Total fair value derivatives                                                                                       175          (370)         115            130             (129)       363      161            123
Cash Flow Hedges:
Interest rate swaps                                                                                                   —             —             (1)           (2)            —            —          (1)          (2)
Total cash flow derivatives                                                                                           —             —             (1)           (2)            —            —          (1)          (2)
Trading:
Interest rate swaps                                                                                                 34           (58)           12            14               —          —        46            (44)
Floor Income Contracts                                                                                             132           297          (166)         (198)              —          —       (34)            99
Cross-currency interest rate swaps                                                                                   7           (32)           (1)           10               —          —         6            (22)
Other                                                                                                               (3)           (8)           —             —                —          —        (3)            (8)
Total trading derivatives                                                                                          170           199          (155)         (174)              —          —        15             25
Total                                                                                                              345          (171)          (41)          (46)            (129)       363      175            146
Less: realized gains (losses) recorded in interest expense                                                          —             —            114           128               —          —       114            128
Gains (losses) on derivative and hedging activities, net                                                          $345         $(171)        $(155)        $(174)           $(129)      $363     $ 61           $ 18
(1)   Recorded in “Gains (losses) on derivative and hedging activities, net” in the consolidated statements of income.
(2)   Represents ineffectiveness related to cash flow hedges.
(3)   For fair value and cash flow hedges, recorded in interest expense. For trading derivatives, recorded in “Gains (losses) on derivative and hedging activities, net.”

                                                                                                            25
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 367 of 1145 PageID #: 5153

Table of Contents

                                                                                         NAVIENT CORPORATION
                                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

5.      Derivative Financial Instruments (Continued)
                                                                                                                                                  Six Months Ended June 30,
                                                                                                                                                                      Unrealized
                                                                                                                  Unrealized                     Realized                Gain
                                                                                                                     Gain                         Gain                 (Loss) on
                                                                                                                   (Loss) on                    (Loss) on               Hedged             Total Gain
                                                                                                                Derivatives(1)(2)             Derivatives(3)            Item(1)               (Loss)
(Dollars in millions)                                                                                         2014          2013            2014         2013     2014          2013     2014        2013
Fair Value Hedges:
Interest rate swaps                                                                                          $166         $ (576)          $ 199         $ 214         $(165)   $ 638    $200      $276
Cross-currency interest rate swaps                                                                              9            (522)            38            46            (9)      473     38        (3)
Total fair value derivatives                                                                                  175          (1,098)           237           260          (174)    1,111    238       273
Cash Flow Hedges:
Interest rate swaps                                                                                              —               —              (3)           (5)           —       —      (3)         (5)
Total cash flow derivatives                                                                                      —               —              (3)           (5)           —       —      (3)         (5)
Trading:
Interest rate swaps                                                                                            53            (77)             23            37            —         —      76        (40)
Floor Income Contracts                                                                                        313            486            (365)         (411)           —         —     (52)        75
Cross-currency interest rate swaps                                                                             14            (79)             (1)           31            —         —      13        (48)
Other                                                                                                          16            (13)             (1)           —             —         —      15        (13)
Total trading derivatives                                                                                     396            317            (344)         (343)           —         —      52        (26)
Total                                                                                                         571           (781)           (110)          (88)         (174)    1,111    287       242
Less: realized gains (losses) recorded in interest expense                                                     —              —              234           255            —         —     234       255
Gains (losses) on derivative and hedging activities, net                                                     $571         $ (781)          $(344)        $(343)        $(174)   $1,111   $ 53      $ (13)
(1)   Recorded in “Gains (losses) on derivative and hedging activities, net” in the consolidated statements of income.
(2)   Represents ineffectiveness related to cash flow hedges.
(3)   For fair value and cash flow hedges, recorded in interest expense. For trading derivatives, recorded in “Gains (losses) on derivative and hedging activities, net.”

                                                                                                            26
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 368 of 1145 PageID #: 5154

Table of Contents

                                                                                            NAVIENT CORPORATION
                                                           NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

5.      Derivative Financial Instruments (Continued)
      Collateral
          Collateral held and pledged related to derivative exposures between us and our derivative counterparties are detailed in the following table:
                                                                                                                                                               June 30,         December 31,
(Dollars in millions)                                                                                                                                            2014               2013
Collateral held:
Cash (obligation to return cash collateral is recorded in short-term borrowings)(1)                                                                            $ 912            $      687
Securities at fair value — on-balance sheet securitization derivatives (not recorded in financial statements)(2)                                                  502                  629
Total collateral held                                                                                                                                          $1,414           $    1,316
Derivative asset at fair value including accrued interest                                                                                                      $1,951           $    1,878
Collateral pledged to others:
Cash (right to receive return of cash collateral is recorded in investments)                                                                                   $ 646            $      777
Total collateral pledged                                                                                                                                       $ 646            $      777
Derivative liability at fair value including accrued interest and premium receivable                                                                           $ 670            $      948
(1)   At June 30, 2014 and December 31, 2013, $62 million and $0 million, respectively, were held in restricted cash accounts.
(2)   The trusts do not have the ability to sell or re-pledge securities they hold as collateral.

       Our corporate derivatives contain credit contingent features. At our current unsecured credit rating, we have fully collateralized our corporate
derivative liability position (including accrued interest and net of premiums receivable) of $563 million with our counterparties. Further downgrades would
not result in any additional collateral requirements, except to increase the frequency of collateral calls. Two counterparties have the right to terminate the
contracts based on our current unsecured credit rating. We currently have a liability position with these derivative counterparties (including accrued interest
and net of premiums receivable) of $120 million and have posted $118 million of collateral to these counterparties. If these two counterparties exercised their
right to terminate, we would be required to deliver additional assets of $2 million to settle the contracts. Trust related derivatives do not contain credit
contingent features related to our or the trusts’ credit ratings.

6.      Other Assets
          The following table provides the detail of our other assets.

                                                                                                                                       June 30, 2014           December 31, 2013
                                                                                                                                 Ending              % of     Ending        % of
          (Dollars in millions)                                                                                                  Balance            Balance   Balance      Balance
          Accrued interest receivable, net                                                                                       $1,683                25%    $2,161          30%
          Derivatives at fair value                                                                                               1,652                25      1,624          22
          Income tax asset, net current and deferred                                                                              1,493                23      1,299          18
          Accounts receivable                                                                                                       654                10        881          12
          Benefit and insurance-related investments                                                                                 483                 7        477           7
          Fixed assets, net                                                                                                         159                 2        237           3
          Other loans, net                                                                                                           91                 1        101           1
          Other                                                                                                                     427                 7        507           7
             Total                                                                                                               $6,642               100%    $7,287         100%

                                                                                                       27
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 369 of 1145 PageID #: 5155

Table of Contents

                                                                                   NAVIENT CORPORATION
                                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

7.   Stockholders’ Equity
      The following table summarizes common share repurchases and issuances by Navient and Old SLM.

                                                                                                   Three Months Ended                                              Six Months Ended
                                                                                                         June 30,                                                       June 30,
                                                                                            2014                           2013                            2014                           2013
      Common shares repurchased (1)                                                     3,862,214                      9,096,144                       12,230,514                     19,316,948
      Average purchase price per share(2)                                             $     16.81                    $     22.12                     $      21.65                   $      20.72
      Shares repurchased related to employee stock-
        based compensation plans(3)                                                       1,270,458                      3,040,788                       3,385,928                      5,365,363
      Average purchase price per share                                                $       17.75                  $       22.35                   $       21.38                  $       20.51
      Common shares issued (4)                                                            1,867,844                      4,115,424                       6,106,026                      8,273,219
      (1)   Common shares purchased under board approved share repurchase programs. In May 2014, Navient authorized $400 million to be utilized in a new common share repurchase program, of which
            $335 million remained available as of June 30, 2014.
      (2)   Average purchase price per share includes purchase commission costs.
      (3)   Comprises shares withheld from stock option exercises and vesting of restricted stock for employees’ tax withholding obligations and shares tendered by employees to satisfy option exercise costs.
      (4)   Common shares issued under our various compensation and benefit plans.

      The closing price of our common stock on June 30, 2014 was $17.71.

      In April 2014, in connection with the Spin-Off, Old SLM retired 127 million shares of common stock held in treasury. This retirement decreased the
balance in treasury stock by $2.3 billion, with corresponding decreases of $25 million in common stock and $2.3 billion in additional paid-in capital. There
was no impact to total equity from this retirement.

      The par value of Navient common stock is $0.01 per share, while the par value of the common stock of Old SLM, our accounting predecessor, was
$0.20 per share.

Dividend and Share Repurchase Program
      In June 2014, we paid a common stock dividend of $0.15 per share.

      In May 2014, we authorized $400 million to be utilized in a new common share repurchase program that does not have an expiration date. We
repurchased 3.9 million shares of common stock for $65 million in the second quarter of 2014.

                                                                                                    28
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 370 of 1145 PageID #: 5156

Table of Contents

                                                                                         NAVIENT CORPORATION
                                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

8.      Earnings per Common Share
      Basic earnings per common share (“EPS”) are calculated using the weighted average number of shares of common stock outstanding during each
period. A reconciliation of the numerators and denominators of the basic and diluted EPS calculations follows.
                                                                                                                                                Three Months Ended                           Six Months Ended
                                                                                                                                                      June 30,                                    June 30,
(In millions, except per share data)                                                                                                           2014            2013                        2014            2013
Numerator:
Net income attributable to Navient Corporation                                                                                             $     307             $     543             $     526            $     889
Preferred stock dividends                                                                                                                          2                     5                     6                   10
Net income attributable to Navient Corporation common stock                                                                                $     305             $     538             $     520            $     879
Denominator:
Weighted average shares used to compute basic EPS                                                                                                422                   440                   424                  445
Effect of dilutive securities:
   Dilutive effect of stock options, non-vested restricted stock, restricted stock units and
      Employee Stock Purchase Plans (“ESPPs”)(1)                                                                                                   8                     8                     8                    8
Dilutive potential common shares(2)                                                                                                                8                     8                     8                    8
Weighted average shares used to compute diluted EPS                                                                                              430                   448                   432                  453
Basic earnings (loss) per common share attributable to Navient Corporation:
Continuing operations                                                                                                                      $      .72            $    1.14             $    1.22            $     1.88
Discontinued operations                                                                                                                            —                   .08                    —                    .09
Total                                                                                                                                      $      .72            $    1.22             $    1.22            $     1.97
Diluted earnings (loss) per common share attributable to Navient Corporation:
Continuing operations                                                                                                                      $      .71            $    1.12             $    1.20            $     1.85
Discontinued operations                                                                                                                            —                   .08                    —                    .09
Total                                                                                                                                      $      .71            $    1.20             $    1.20            $     1.94
(1)   Includes the potential dilutive effect of additional common shares that are issuable upon exercise of outstanding stock options, non-vested restricted stock, restricted stock units, and the outstanding
      commitment to issue shares under applicable ESPPs, determined by the treasury stock method.
(2)   For the three months ended June 30, 2014 and 2013, securities covering approximately 3 million and 4 million shares, respectively, were outstanding but not included in the computation of diluted earnings
      per share because they were anti-dilutive. For the six months ended June 30, 2014 and 2013, securities covering approximately 3 million and 5 million shares, respectively, were outstanding but not included
      in the computation of diluted earnings per share because they were anti-dilutive.


9.      Stock-Based Compensation Plans and Arrangements
       In connection with the Spin-Off, SLM BankCo assumed the equity incentive plans of Old SLM and outstanding awards granted thereunder. Following
the Spin-Off, Navient established a new equity incentive plan with respect to its common stock. In order to maintain the intrinsic value of outstanding equity
awards prior to the distribution, certain adjustments to the exercise price and number of awards were made. In general, holders of awards granted prior to 2014
received both adjusted SLM BankCo and new Navient equity awards, and holders of awards granted in 2014 received solely equity awards of their post-
distribution employer. Outstanding stock options, restricted stock, restricted stock units and dividend equivalent units were adjusted into equity in the new
companies by a specific conversion ratio per company, which was based upon the volume weighted average prices for each company leading up to the time
of the separation, to keep the intrinsic value of the equity awards

                                                                                                           29
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 371 of 1145 PageID #: 5157

Table of Contents

                                                                                          NAVIENT CORPORATION
                                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

9.      Stock-Based Compensation Plans and Arrangements (Continued)
constant. These adjustments were accounted for as modifications to the original awards. In general, the SLM BankCo and Navient awards are subject to
substantially the same terms and conditions as the original Old SLM awards. A comparison of the fair value of the modified awards with the fair value of the
original awards immediately before the modification resulted in an immaterial amount of incremental compensation expense which was recorded
immediately.

10. Fair Value Measurements
          We use estimates of fair value in applying various accounting standards in our financial statements.

      We categorize our fair value estimates based on a hierarchical framework associated with three levels of price transparency utilized in measuring
financial instruments at fair value. Please refer to “Note 12 — Fair Value Measurements” in our Form 10 for a full discussion.

     During the three and six months ended June 30, 2014, there were no significant transfers of financial instruments between levels, or changes in our
methodology or assumptions used to value our financial instruments.

          The following table summarizes the valuation of our financial instruments that are marked-to-market on a recurring basis.

                                                                                                                                  Fair Value Measurements on a Recurring Basis
                                                                                                                       June 30, 2014                                     December 31, 2013
(Dollars in millions)                                                                               Level 1        Level 2       Level 3      Total        Level 1     Level 2      Level 3                      Total
Assets
Available-for-sale investments:
  Agency residential mortgage-backed securities                                                     $   —          $    1       $      —       $       1       $     —        $    102        $     —        $     102
  Guaranteed investment contracts                                                                       —               —              —               —             —              —               —               —
  Other                                                                                                 —               6              —               6             —               7              —                7
Total available-for-sale investments                                                                    —               7              —               7             —             109              —              109
Derivative instruments: (1)
  Interest rate swaps                                                                                   —              824          39             863               —             785            38             823
  Cross-currency interest rate swaps                                                                    —                1       1,071           1,072               —              27         1,158           1,185
  Other                                                                                                 —               —            1               1               —              —              2               2
Total derivative assets(3)                                                                              —              825       1,111           1,936               —             812         1,198           2,010
Total                                                                                               $   —          $   832      $1,111         $ 1,943         $     —        $    921        $1,198         $ 2,119
Liabilities(2)
Derivative instruments(1)
  Interest rate swaps                                                                               $   —          $   (89)     $ (113)        $ (202)         $     —        $ (239)         $ (125)        $ (364)
  Floor Income Contracts                                                                                —           (1,077)         —           (1,077)              —         (1,384)            —           (1,384)
  Cross-currency interest rate swaps                                                                    —              (21)        (29)            (50)              —            (35)          (151)           (186)
  Other                                                                                                 —               —           (7)             (7)              —             —             (23)            (23)
Total derivative liabilities(3)                                                                         —           (1,187)       (149)         (1,336)              —         (1,658)          (299)         (1,957)
Total                                                                                               $   —          $(1,187)     $ (149)        $(1,336)        $     —        $(1,658)        $ (299)        $(1,957)
(1)   Fair value of derivative instruments excludes accrued interest and the value of collateral.
(2)   Borrowings which are the hedged items in a fair value hedge relationship and which are adjusted for changes in value due to benchmark interest rates only are not carried at full fair value and are not reflected
      in this table.
(3)   See “Note 5 — Derivative Financial Instruments” for a reconciliation of gross positions without the impact of master netting agreements to the balance sheet classification.

                                                                                                              30
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 372 of 1145 PageID #: 5158

Table of Contents

                                                                                        NAVIENT CORPORATION
                                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

10. Fair Value Measurements (Continued)
       The following tables summarize the change in balance sheet carrying value associated with level 3 financial instruments carried at fair value on a
recurring basis.

                                                                                                                                 Three Months Ended June 30,
                                                                                                      2014                                                                                 2013
                                                                                            Derivative instruments                                                               Derivative instruments
                                                                                              Cross                                                                                Cross
                                                                                            Currency                                Total                                        Currency                         Total
                                                                        Interest             Interest                             Derivative                 Interest             Interest                      Derivative
(Dollars in millions)                                                  Rate Swaps          Rate Swaps        Other               Instruments                Rate Swaps          Rate Swaps        Other        Instruments
Balance, beginning of period                                           $       (87)        $       980         $ (3)             $            890           $        (76)       $       470        $ —         $       394
Total gains/(losses) (realized and unrealized):
Included in earnings(1)                                                         13              77               (3)                           87                    (10)                48          (8)                30
Included in other comprehensive income                                          —               —                —                             —                      —                  —           —                  —
Settlements                                                                     —              (15)              —                            (15)                    (2)               (32)         (7)               (41)
Transfers in and/or out of level 3                                              —               —                —                             —                      —                  —           —                  —
Balance, end of period                                                 $       (74)        $ 1,042             $ (6)             $            962           $        (88)       $       486        $(15)       $       383
Change in unrealized gains/(losses) relating to
  instruments still held at the reporting date(2)                      $        13         $       (30)        $ (3)             $            (20)          $        (12)       $        61        $(10)       $        39

                                                                                                                                          Six Months Ended June 30,
                                                                                                             2014                                                                             2013
                                                                                                   Derivative instruments                                                           Derivative instruments
                                                                                                      Cross                                                                            Cross
                                                                                                    Currency                                 Total                                   Currency                     Total
                                                                                 Interest            Interest                              Derivative            Interest             Interest                  Derivative
(Dollars in millions)                                                           Rate Swaps         Rate Swaps       Other                 Instruments           Rate Swaps          Rate Swaps       Other     Instruments
Balance, beginning of period                                                    $       (87)       $ 1,007               $(21)            $      899            $        (73)       $ 1,053         $ 4        $       984
Total gains/(losses) (realized and unrealized):
Included in earnings(1)                                                                  13             67                 14                     94                      (4)            (499)       (13)              (516)
Included in other comprehensive income                                                   —              —                  —                      —                       —                —          —                  —
Settlements                                                                              —             (32)                 1                    (31)                    (11)             (68)        (6)               (85)
Transfers in and/or out of level 3                                                       —              —                  —                      —                       —                —          —                  —
Balance, end of period                                                          $       (74)       $ 1,042               $ (6)            $      962            $        (88)       $     486       $(15)      $        383
Change in unrealized gains/(losses) relating to
  instruments still held at the reporting date(2)                               $        13        $       (65)          $ 15             $         (37)        $        (15)       $    (430)      $(12)      $       (457)
(1)   “Included in earnings” is comprised of the following amounts recorded in the specified line item in the consolidated statements of income:

                                                                                                                              Three Months Ended                                          Six Months Ended
                                                                                                                                    June 30,                                                   June 30,
          (Dollars in millions)                                                                                            2014                2013                                   2014                2013
          Gains (losses) on derivative and hedging activities, net                                                       $      73           $       9                              $      62           $    (553)
          Interest expense                                                                                                      14                  21                                     32                  37
          Total                                                                                                          $           87                 $           30              $      94              $   (516)

(2)   Recorded in “gains (losses) on derivative and hedging activities, net” in the consolidated statements of income.

                                                                                                          31
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 373 of 1145 PageID #: 5159

Table of Contents


                                                                     NAVIENT CORPORATION
                                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

10. Fair Value Measurements (Continued)
      The following table presents the significant inputs that are unobservable or from inactive markets used in the recurring valuations of the level 3
financial instruments detailed above.
                                                                Fair Value at             Valuation                                                       Range
(Dollars in millions)                                           June 30, 2014             Technique                          Input                  (Weighted Average)
Derivatives
Consumer Price Index/                                                                                                Bid/ask adjustment             0.08% — 0.02%
   LIBOR basis swaps                                           $          35         Discounted cash flow             to discount rate                  (0.04%)
Prime/LIBOR basis
   swaps                                                                (109)        Discounted cash flow         Constant prepayment rate                4.5%
                                                                                                                   Bid/ask adjustment to            0.08% — 0.08%
                                                                                                                       discount rate                    (0.08%)
Cross-currency interest
  rate swaps                                                           1,042         Discounted cash flow         Constant prepayment rate                2.6%
Other                                                                     (6)
Total                                                          $         962

      The significant inputs that are unobservable or from inactive markets related to our level 3 derivatives detailed in the table above would be expected to
have the following impacts to the valuations:
        •       Consumer Price Index/LIBOR basis swaps — These swaps do not actively trade in the markets as indicated by a wide bid/ask spread. A wider
                bid/ask spread will result in a decrease in the overall valuation.
        •       Prime/LIBOR basis swaps — These swaps do not actively trade in the markets as indicated by a wide bid/ask spread. A wider bid/ask spread will
                result in a decrease in the overall valuation. In addition, the unobservable inputs include Constant Prepayment Rates of the underlying
                securitization trust the swap references. A decrease in this input will result in a longer weighted average life of the swap which will increase the
                value for swaps in a gain position and decrease the value for swaps in a loss position, everything else equal. The opposite is true for an increase
                in the input.
        •       Cross-currency interest rate swaps — The unobservable inputs used in these valuations are Constant Prepayment Rates of the underlying
                securitization trust the swap references. A decrease in this input will result in a longer weighted average life of the swap. All else equal in a
                typical currency market, this will result in a decrease to the valuation due to the delay in the cash flows of the currency exchanges as well as
                diminished liquidity in the forward exchange markets as you increase the term. The opposite is true for an increase in the input.

                                                                                   32
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 374 of 1145 PageID #: 5160

Table of Contents

                                                                                       NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

10. Fair Value Measurements (Continued)
          The following table summarizes the fair values of our financial assets and liabilities, including derivative financial instruments.

                                                                                                                             June 30, 2014                                      December 31, 2013
                                                                                                                 Fair           Carrying                              Fair           Carrying
(Dollars in millions)                                                                                           Value            Value            Difference         Value            Value             Difference
Earning assets
FFELP Loans                                                                                                   $100,517         $ 99,730           $     787       $104,481           $104,588           $ (107)
Private Education Loans                                                                                         30,941           30,324                 617         37,485             37,512              (27)
Cash and investments(1)                                                                                          5,907            5,907                  —           9,732              9,732               —
Total earning assets                                                                                           137,365          135,961               1,404        151,698            151,832             (134)
Interest-bearing liabilities
Short-term borrowings                                                                                            4,312             4,316                  4          13,807            13,795                  (12)
Long-term borrowings                                                                                           130,909           131,919              1,010         133,578           136,648                3,070
Total interest-bearing liabilities                                                                             135,221           136,235              1,014         147,385           150,443                3,058
Derivative financial instruments
Floor Income Contracts                                                                                          (1,077)            (1,077)             —              (1,384)            (1,384)             —
Interest rate swaps                                                                                                661                661              —                 459                459              —
Cross-currency interest rate swaps                                                                               1,022              1,022              —                 999                999              —
Other                                                                                                               (6)                (6)             —                 (21)               (21)             —
Excess of net asset fair value over carrying value                                                                                                $ 2,418                                               $ 2,924
(1)   “Cash and investments” includes available-for-sale investments that consist of investments that are primarily agency securities whose cost basis is $6 million and $113 million at June 30, 2014 and
      December 31, 2013, respectively, versus a fair value of $7 million and $109 million at June 30, 2014 and December 31, 2013, respectively.


11. Commitments and Contingencies
       On May 2, 2014, Navient Solutions, Inc. (“NSI”) (formerly Sallie Mae, Inc.), a wholly-owned subsidiary of Navient, and Sallie Mae Bank entered into
consent orders with the Federal Deposit Insurance Corporation (the “FDIC”) (respectively, the “NSI Order” and the “Bank Order”; collectively, “the FDIC
Orders”) to resolve previously disclosed matters related to certain cited violations of Section 5 of the Federal Trade Commission Act, including the
disclosures and assessments of certain late fees, as well as alleged violations under the Servicemembers Civil Relief Act (“SCRA”). The FDIC Orders, which
became effective upon the signing of the consent order with the United States Department of Justice (“DOJ”) by Navient and SLM BankCo on May 13, 2014,
required each of Sallie Mae Bank and NSI to pay $3.3 million in civil monetary penalties. NSI has paid its civil monetary penalties. In addition, the FDIC
Orders required the establishment of a restitution reserve account totaling $30 million to provide restitution with respect to loans owned or originated by
Sallie Mae Bank, from November 28, 2005 until the effective date of the FDIC Orders. Pursuant to the Separation and Distribution Agreement among SLM
Corporation, SLM BankCo and Navient dated as of April 28, 2014 (the “Separation Agreement”), Navient is responsible for funding the restitution reserve
account. We funded the account in May 2014.

       The NSI Order requires NSI to ensure proper servicing for service members and proper application of SCRA benefits under a revised and broader
definition of eligibility than previously required by the statute and regulatory guidance and to make changes to billing statements and late fee practices.
These changes to billing statements have already been implemented. In order to treat all customers in a similar manner, NSI will voluntarily make restitution
of certain late fees to all other customers whose loans were neither owned nor originated by Sallie Mae Bank on the same basis and in the same manner as that
which would be required by the FDIC. These refunds are estimated at $42 million.

                                                                                                         33
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 375 of 1145 PageID #: 5161

Table of Contents

                                                                 NAVIENT CORPORATION
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

11. Commitments and Contingencies (Continued)
      With respect to alleged civil violations of the SCRA, NSI and Sallie Mae Bank have entered into a consent order with the DOJ, in its capacity as the
agency having primary authority for enforcement of such matters. The DOJ consent order (“DOJ Order”) covers all loans either owned by Sallie Mae Bank or
serviced by NSI from November 28, 2005 until the effective date of the settlement. The DOJ Order requires NSI to fund a $60 million settlement fund, which
would represent the total amount of compensation due to service members under the DOJ agreement and pay $55,000 in civil money penalties. The DOJ
Order is currently on the docket of the United States District Court in Delaware awaiting Court approval.

       As of December 31, 2013, a reserve of $65 million was established for estimated amounts and costs that were probable of being incurred for the FDIC
and DOJ matters discussed above. In the first quarter of 2014, an additional reserve of $103 million was recorded for pending regulatory matters based on the
progression of settlement discussions with the regulators and as a result, as of March 31, 2014, the related regulatory reserve was $168 million. The final cost
of these proceedings remains uncertain until the DOJ Order is approved by the Court and all of the work under the various consent orders has been completed.

       NSI has also received Civil Investigative Demands (“CIDs”) from the Consumer Financial Protection Bureau (the “CFPB”) as part of the CFPB’s
separate investigation regarding allegations relating to Navient’s disclosures and assessment of late fees and other matters. Navient has been in discussions
with the CFPB relating to these matters and is cooperating with the investigation. We are not in a position at this time to predict the duration or outcome of
this investigation and reserves have not been established for this matter.

       Navient has received CIDs issued by the State of Illinois Office of Attorney General and the State of Washington Office of Attorney General and
continues to cooperate with multiple state Attorneys General in connection with these investigations. According to the CIDs, the investigation was initiated
to ascertain whether any practices declared to be unlawful under the Consumer Fraud and Deceptive Business Practices Act have occurred or are about to
occur. Navient is cooperating with this investigation. We are not in a position at this time to predict the duration or the outcome of this investigation and
reserves have not been established for this matter.

        Pursuant to the Separation Agreement entered into in connection with the Spin-Off, Navient has agreed to be responsible and indemnify SLM BankCo
for all claims, actions, damages, losses or expenses that may arise from the conduct of all activities of pre-Spin-Off SLM BankCo occurring prior to the Spin-
Off other than those specifically excluded in the Separation and Distribution Agreement. Please see our Form 10 for a discussion of these indemnifications.
As a result, all liabilities arising out of the aforementioned regulatory matters, other than fines or penalties directly levied against Sallie Mae Bank, are the
responsibility of, or assumed by, Navient or one of its subsidiaries, and Navient has agreed to indemnify and hold harmless Sallie Mae and its subsidiaries,
including Sallie Mae Bank, therefrom. Navient retained $165 million of the $168 million total regulatory reserve in connection with the Spin-Off. There are
no additional reserves Navient has related to other indemnification matters with SLM BankCo as of June 30, 2014.

   Contingencies
      In the ordinary course of business, we and our subsidiaries are defendants in or parties to pending and threatened legal actions and proceedings
including actions brought on behalf of various classes of claimants. These actions and proceedings may be based on alleged violations of consumer
protection, securities, employment and other laws. In certain of these actions and proceedings, claims for substantial monetary damage are asserted against us
and our subsidiaries.

      In the ordinary course of business, we and our subsidiaries are subject to regulatory examinations, information gathering requests, inquiries and
investigations. In connection with formal and informal inquiries in these cases, we and our subsidiaries receive numerous requests, subpoenas and orders for
documents, testimony and information in connection with various aspects of our regulated activities.

                                                                               34
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 376 of 1145 PageID #: 5162

Table of Contents


                                                                    NAVIENT CORPORATION
                                                    NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

11. Commitments and Contingencies (Continued)
      In view of the inherent difficulty of predicting the outcome of such litigation and regulatory matters, we cannot predict what the eventual outcome of
the pending matters will be, what the timing or the ultimate resolution of these matters will be, or what the eventual loss, fines or penalties related to each
pending matter may be.

      We are required to establish reserves for litigation and regulatory matters where those matters present loss contingencies that are both probable and
estimable. When loss contingencies are not both probable and estimable, we do not establish reserves.

      Based on current knowledge, reserves have been established for certain litigation or regulatory matters where the loss is both probable and estimable.
Based on current knowledge, management does not believe that loss contingencies, if any, arising from pending investigations, litigation or regulatory
matters will have a material adverse effect on our consolidated financial position, liquidity, results of operations or cash flows.

12. Segment Reporting
   FFELP Loans Segment
      In the FFELP Loans segment, Navient acquires and finances FFELP Loans. Even though FFELP Loans are no longer originated, we continue to seek to
acquire FFELP Loan portfolios to leverage our servicing scale to generate incremental earnings and cash flow. In this segment, we primarily earn net interest
income on the FFELP Loan portfolio. This segment is expected to generate significant amounts of cash as the portfolio amortizes.

      The following table includes GAAP-basis asset information for our FFELP Loans segment.
      (Dollars in millions)                                                                                      June 30, 2014            December 31, 2013
      FFELP Loans, net                                                                                           $  99,730                $      104,588
      Cash and investments(1)                                                                                        3,793                         4,473
      Other                                                                                                          2,855                         3,587
      Total assets                                                                                               $ 106,378                $      112,648
      (1)   Includes restricted cash and investments.


   Private Education Loans Segment
      In this segment, we acquire, finance and service Private Education Loans. Even though we no longer originate Private Education Loans, we continue to
seek to acquire Private Education Loan portfolios to leverage our servicing scale to generate incremental earnings and cash flow. In this segment, we
primarily earn net interest income on the Private Education Loan portfolio (after provision for loan losses). This segment is expected to generate significant
amounts of cash as the portfolio amortizes.

      The following table includes GAAP-basis asset information for our Private Education Loans segment.
      (Dollars in millions)                                                                                     June 30, 2014             December 31, 2013
      Private Education Loans, net                                                                              $    30,324               $       37,512
      Cash and investments(1)                                                                                           105                        2,555
      Other                                                                                                           2,901                        2,934
      Total assets                                                                                              $    33,330               $       43,001
      (1)   Includes restricted cash and investments.

                                                                               35
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 377 of 1145 PageID #: 5163

Table of Contents

                                                                  NAVIENT CORPORATION
                                           NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

12. Segment Reporting (Continued)
   Business Services Segment
      Our Business Services segment generates the majority of its revenue from servicing our FFELP Loan portfolio. We also provide servicing and asset
recovery services for loans on behalf of Guarantors of FFELP Loans and other institutions, including ED.

         At June 30, 2014 and December 31, 2013, the Business Services segment had total assets of $503 million and $892 million, respectively, on a GAAP
basis.

   Other Segment
      Our Other segment primarily consists of activities of our holding company, including the repurchase of debt, the corporate liquidity portfolio and all
overhead. We also include results from certain smaller wind-down and discontinued operations within this segment.

         At June 30, 2014 and December 31, 2013, the Other segment had total assets of $2.8 billion and $3.0 billion, respectively, on a GAAP basis.

   Measure of Profitability
       We prepare financial statements in accordance with GAAP. However, we also evaluate our business segments on a basis that differs from GAAP. We
refer to this different basis of presentation as “Core Earnings.” We provide this “Core Earnings” basis of presentation on a consolidated basis for each
business segment because this is what we review internally when making management decisions regarding our performance and how we allocate resources.
We also refer to this information in our presentations with credit rating agencies, lenders and investors. Because our “Core Earnings” basis of presentation
corresponds to our segment financial presentations, we are required by GAAP to provide “Core Earnings” disclosure in the notes to our consolidated financial
statements for our business segments.

       “Core Earnings” are not a substitute for reported results under GAAP. We use “Core Earnings” to manage each business segment because “Core
Earnings” reflect adjustments to GAAP financial results for three items, discussed below, that are either related to the Spin-Off or create significant volatility
mostly due to timing factors generally beyond the control of management. Accordingly, we believe that “Core Earnings” provide management with a useful
basis from which to better evaluate results from ongoing operations against the business plan or against results from prior periods. Consequently, we disclose
this information because we believe it provides investors with additional information regarding the operational and performance indicators that are most
closely assessed by management. When compared to GAAP results, the three items we remove to result in our “Core Earnings” presentations are:
         1.    The financial results attributable to the operations of the consumer banking business (SLM BankCo) prior to the Spin-Off and related
               restructuring and reorganization expense incurred in connection with the Spin-Off. For GAAP purposes, Navient reflected the deemed
               distribution of SLM BankCo on April 30, 2014. For “Core Earnings,” we exclude the consumer banking business as if it had never been a part of
               Navient’s historical results prior to the deemed distribution of SLM BankCo on April 30, 2014;
         2.    Our use of derivative instruments to hedge our economic risks that do not qualify for hedge accounting treatment or do qualify for hedge
               accounting treatment but result in ineffectiveness resulting in unrealized, mark-to-market gains/losses; and
         3.    The accounting for goodwill and acquired intangible assets.

                                                                                36
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 378 of 1145 PageID #: 5164

Table of Contents

                                                                 NAVIENT CORPORATION
                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

12. Segment Reporting (Continued)
      While GAAP provides a uniform, comprehensive basis of accounting, for the reasons described above, our “Core Earnings” basis of presentation does
not. “Core Earnings” are subject to certain general and specific limitations that investors should carefully consider. For example, there is no comprehensive,
authoritative guidance for management reporting. Our “Core Earnings” are not defined terms within GAAP and may not be comparable to similarly titled
measures reported by other companies. Accordingly, our “Core Earnings” presentation does not represent a comprehensive basis of accounting. Investors,
therefore, may not be able to compare our performance with that of other financial services companies based upon “Core Earnings.” “Core Earnings” results
are only meant to supplement GAAP results by providing additional information regarding the operational and performance indicators that are most closely
used by management, our board of directors, rating agencies, lenders and investors to assess performance.

       Old SLM’s definition of “Core Earnings” did not exclude the financial results attributable to the operations of the consumer banking business and
related restructuring and reorganization expense incurred in connection with the Spin-Off. In the second quarter of 2014, in connection with the Spin-Off,
Navient included this additional adjustment as a part of “Core Earnings” to allow better comparability of Navient’s results to pre-Spin-Off historical periods.
All “Core Earnings” financial results for prior periods in this Quarterly Report on Form 10-Q have been restated to conform to Navient’s revised definition of
“Core Earnings.”

                                                                              37
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 379 of 1145 PageID #: 5165

Table of Contents


                                                                                        NAVIENT CORPORATION
                                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

12. Segment Reporting (Continued)
      Segment Results and Reconciliations to GAAP

                                                                                                                              Quarter Ended June 30, 2014
                                                                                                                                        Total                               Adjustments
                                                                                 Private
                                                                     FFELP      Education     Business                                   “Core                                Additions/          Total         Total
(Dollars in millions)                                                Loans       Loans        Services    Other       Eliminations(1)   Earnings”       Reclassifications   (Subtractions)    Adjustments(2)    GAAP
Interest income:
    Student loans                                                    $   522    $      490    $      —    $    —      $           —     $   1,012       $            166    $          (8) $            158     $1,170
    Other loans                                                           —             —            —          2                 —             2                     —                —                 —           2
    Cash and investments                                                   1            —            —          1                 —             2                     —                 1                 1          3
Total interest income                                                    523           490           —          3                 —         1,016                    166                (7)             159      1,175
Total interest expense                                                   291           173           —         30                 —           494                     12                 7               19        513
Net interest income (loss)                                               232           317           —         (27)               —           522                    154              (14)              140       662
Less: provisions for loan losses                                          10           145           —          —                 —           155                     —                10                10       165
Net interest income (loss) after provisions for loan losses              222           172           —         (27)               —           367                    154              (24)              130       497
Other income (loss):
    Gains on sales of loans and investments                               —             —           —          —                  —            —                      —                —                 —         —
    Servicing revenue                                                     15             7         166         —                (115)          73                     —                —                 —         73
    Asset recovery revenue                                                —             —          132         —                  —           132                     —                —                 —        132
    Gains on debt repurchases                                             —             —           —          —                  —            —                      —                —                 —         —
    Other income                                                          —             —            1          8                 —             9                   (154)             215                61        70
Total other income (loss)                                                 15              7        299          8               (115)         214                   (154)             215                61       275
Expenses:
   Direct operating expenses                                             121            42           93         2               (115)         143                     —                11                11       154
   Overhead expenses                                                      —             —            —         52                 —            52                     —                 5                 5        57
      Operating expenses                                                 121            42           93        54               (115)         195                     —                16                16       211
      Goodwill and acquired intangible asset impairment and
         amortization                                                     —             —            —         —                  —            —                      —                 2                 2         2
      Restructuring and other reorganization expenses                     —             —            —         —                  —            —                      —                61                61        61
Total expenses                                                           121            42           93        54               (115)         195                     —                79                79       274
Income (loss) from continuing operations, before income tax
    expense (benefit)                                                    116           137         206         (73)               —           386                     —               112               112       498
Income tax expense (benefit)(3)                                           44            51          76         (26)               —           145                     —                46                46       191
Net income (loss) from continuing operations                              72            86         130         (47) $             —           241                     —                66                66       307
Income (loss) from discontinued operations, net of tax expense
    (benefit)                                                             —             —            —         —                  —            —                      —                —                 —         —
Net income (loss)                                                         72            86         130         (47) $             —           241                     —                66                66       307
Less: net loss attributable to noncontrolling interest                    —             —           —           —                 —            —                      —                —                 —         —
Net income (loss) attributable to Navient Corporation                $    72    $       86    $    130    $ (47) $                —     $     241       $             —     $          66     $          66     $ 307

(1)   The eliminations in servicing revenue and direct operating expense represent the elimination of intercompany servicing revenue where the Business Services segment performs the loan servicing function for
      the FFELP Loans segment.
(2)   “Core Earnings” adjustments to GAAP:

                                                                                                                                                    Quarter Ended June 30, 2014
                                                                                                                                                    Net Impact
                                                                                                                          Net Impact of                  of              Net Impact of
                                                                                                                              SLM                    Derivative             Acquired
          (Dollars in millions)                                                                                             BankCo                   Accounting           Intangibles                   Total
          Net interest income after provisions for loan losses                                                            $         35              $         95         $          —                   $ 130
          Total other income                                                                                                          6                       55                    —                      61
          Operating expenses                                                                                                        16                        —                     —                      16
          Goodwill and acquired intangible asset impairment and amortization                                                        —                         —                      2                      2
          Restructuring and other reorganization expenses                                                                           61                        —                     —                      61
          Total “Core Earnings” adjustments to GAAP                                                                       $         (36)            $         150               $           (2)          112
          Income tax expense                                                                                                                                                                              46
          Net income                                                                                                                                                                                    $ 66
(3)   Income taxes are based on a percentage of net income before tax for the individual reportable segment.


                                                                                                          38
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 380 of 1145 PageID #: 5166

Table of Contents

                                                                                        NAVIENT CORPORATION
                                                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

12. Segment Reporting (Continued)
                                                                                                                              Quarter Ended June 30, 2013
                                                                                 Private                                                Total                               Adjustments
                                                                     FFELP      Education     Business                                  “Core                                 Additions/           Total         Total
(Dollars in millions)                                                Loans       Loans        Services    Other       Eliminations(1) Earnings” Reclassifications           (Subtractions)     Adjustments(2)    GAAP
Interest income:
    Student loans                                                    $   573    $      513    $      —    $    —      $          —      $    1,086    $             198     $          46      $         244     $1,330
    Other loans                                                           —             —            —          3                —               3                   —                 —                  —           3
    Cash and investments                                                   2            —            —          1                —               3                   —                  1                  1          4
Total interest income                                                    575           513           —          4                —           1,092                  198                47                245      1,337
Total interest expense                                                   319           187           —         10                —             516                   13                24                 37        553
Net interest income (loss)                                               256           326           —         (6)               —            576                   185                23                208       784
Less: provisions for loan losses                                          13           189           —         —                 —            202                    —                 (1)                (1)      201
Net interest income (loss) after provisions for loan losses              243           137           —          (6)              —            374                   185                24                209       583
Other income (loss):
    Gains on sales of loans and investments                              257            —           —          (6)                —           251                     —                —                  —        251
    Servicing revenue                                                     16            10         180         —                (137)          69                     —                —                  —         69
    Asset recovery revenue                                                —             —          109         —                  —           109                     —                —                  —        109
    Gains on debt repurchases                                             —             —           —          19                 —            19                     —                —                  —         19
    Other income                                                          —             —           —          —                  —            —                    (185)             227                 42        42
Total other income (loss)                                                273            10         289         13               (137)         448                   (185)             227                 42       490
Expenses:
   Direct operating expenses                                             143            51           88         3               (137)         148                    —                 38                 38       186
   Overhead expenses                                                      —             —            —         37                 —            37                    —                 21                 21        58
      Operating expenses                                                 143            51           88        40               (137)         185                    —                 59                 59       244
      Goodwill and acquired intangible asset impairment and
         amortization                                                     —             —            —         —                 —             —                     —                  3                  3         3
      Restructuring and other reorganization expenses                     —             —            —         —                 —             —                     —                 23                 23        23
Total expenses                                                           143            51           88        40               (137)         185                    —                 85                 85       270
Income (loss) from continuing operations, before income tax
    expense (benefit)                                                    373            96         201         (33)              —            637                    —                166                166       803
Income tax expense (benefit)(3)                                          135            35          72         (13)              —            229                    —                 70                 70       299
Net income (loss) from continuing operations                             238            61         129         (20) $            —            408                    —                 96                 96       504
Income (loss) from discontinued operations, net of tax expense
    (benefit)                                                             —             —            39        —                 —             39                    —                  (1)                (1)      38
Net income (loss)                                                        238            61         168         (20) $            —            447                    —                 95                 95       542
Less: net loss attributable to noncontrolling interest                    —             —           —           —                —             —                     —                 (1)                (1)       (1)
Net income (loss) attributable to Navient Corporation                $   238    $       61    $    168    $ (20) $               —      $     447     $              —      $          96      $          96     $ 543

(1)   The eliminations in servicing revenue and direct operating expense represent the elimination of intercompany servicing revenue where the Business Services segment performs the loan servicing function for
      the FFELP Loans segment.
(2)   “Core Earnings” adjustments to GAAP:

                                                                                                                                                     Quarter Ended June 30, 2013
                                                                                                                                                      Net Impact           Net Impact
                                                                                                                           Net Impact of                   of                   of
                                                                                                                               SLM                     Derivative            Acquired
          (Dollars in millions)                                                                                              BankCo                   Accounting           Intangibles                   Total
          Net interest income after provisions for loan losses                                                             $        100               $       109          $        —                    $ 209
          Total other income                                                                                                           8                        34                  —                       42
          Operating expenses                                                                                                         59                         —                   —                       59
          Goodwill and acquired intangible asset impairment and amortization                                                         —                          —                     3                      3
          Restructuring and other reorganization expenses                                                                            23                         —                   —                       23
          Total “Core Earnings” adjustments to GAAP                                                                        $            26            $       143               $        (3)              166
          Income tax expense                                                                                                                                                                               70
          Income (loss) from discontinued operations                                                                                                                                                       (1)
          Net loss attributable to noncontrolling interest                                                                                                                                                 (1)
          Net income                                                                                                                                                                                     $ 96

(3)   Income taxes are based on a percentage of net income before tax for the individual reportable segment.


                                                                                                          39
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 381 of 1145 PageID #: 5167

Table of Contents

                                                                                        NAVIENT CORPORATION
                                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

12. Segment Reporting (Continued)
                                                                                                                             Six Months Ended June 30, 2014
                                                                                  Private                                                Total                             Adjustments
                                                                     FFELP       Education    Business                                   “Core                               Additions/           Total         Total
(Dollars in millions)                                                Loans        Loans       Services    Other        Eliminations(1) Earnings” Reclassifications         (Subtractions)     Adjustments(2)    GAAP
Interest income:
    Student loans                                                    $ 1,033     $     985    $      —    $     —      $          —      $     2,018   $           365     $          78 $              443 $2,461
    Other loans                                                           —             —            —           5                —                5                —                 (1)                (1)     4
    Cash and investments                                                   2            —            —           2                —                4                —                  2                  2      6
Total interest income                                                    1,035         985           —           7                —            2,027               365                79                444     2,471
Total interest expense                                                     578         358           —          55                —              991                22                29                 51     1,042
Net interest income (loss)                                                457          627           —          (48)              —            1,036               343                50                393     1,429
Less: provisions for loan losses                                           20          281           —           —                —              301                —                 49                 49       350
Net interest income (loss) after provisions for loan losses               437          346           —          (48)              —             735                343                 1                344     1,079
Other income (loss):
    Gains on sales of loans and investments                                —            —           —           —                  —             —                   —                —                  —         —
    Servicing revenue                                                      26            8         335          —                (233)          136                  —                —                  —        136
    Asset recovery revenue                                                 —            —          243          —                  —            243                  —                —                  —        243
    Gains on debt repurchases                                              —            —           —           —                  —             —                   —                —                  —         —
    Other income                                                           —            —           —           11                 —             11                (343)             398                 55        66
Total other income (loss)                                                  26             8        578          11               (233)          390                (343)             398                 55       445
Expenses:
   Direct operating expenses                                              245           98         188         115               (233)          413                 —                 36                 36       449
   Overhead expenses                                                       —            —           —          101                 —            101                 —                 28                 28       129
      Operating expenses                                                  245           98         188         216               (233)          514                 —                 64                 64       578
      Goodwill and acquired intangible asset impairment and
         amortization                                                      —            —            —          —                 —              —                  —                  6                  6         6
      Restructuring and other reorganization expenses                      —            —            —          —                 —              —                  —                 87                 87        87
Total expenses                                                            245           98         188         216               (233)          514                 —                157                157       671
Income (loss) from continuing operations, before income tax
    expense (benefit)                                                     218          256         390         (253)              —             611                 —                242                242       853
Income tax expense (benefit)(3)                                            83           95         146          (95)              —             229                 —                 99                 99       328
Net income (loss) from continuing operations                              135          161         244         (158) $            —             382                 —                143                143       525
Income (loss) from discontinued operations, net of tax expense
    (benefit)                                                              —            —             1         —                 —               1                 —                 —                  —          1
Net income (loss)                                                         135          161         245         (158) $            —             383                 —                143                143       526
Less: net loss attributable to noncontrolling interest                     —            —           —            —                —              —                  —                 —                  —         —
Net income (loss) attributable to Navient Corporation                $    135    $     161    $    245    $ (158) $               —      $      383    $            —      $         143      $         143     $ 526

(1)   The eliminations in servicing revenue and direct operating expense represent the elimination of intercompany servicing revenue where the Business Services segment performs the loan servicing function for
      the FFELP Loans segment.
(2)   “Core Earnings” adjustments to GAAP:

                                                                                                                                                   Six Months Ended June 30, 2014
                                                                                                                                                      Net Impact          Net Impact
                                                                                                                            Net Impact of                  of                  of
                                                                                                                                SLM                    Derivative           Acquired
          (Dollars in millions)                                                                                               BankCo                  Accounting          Intangibles                   Total
          Net interest income after provisions for loan losses                                                              $        136              $       208         $        —                    $ 344
          Total other income                                                                                                          14                        41                 —                       55
          Operating expenses                                                                                                          64                        —                  —                       64
          Goodwill and acquired intangible asset impairment and amortization                                                          —                         —                    6                      6
          Restructuring and other reorganization expenses                                                                             87                        —                  —                       87
          Total “Core Earnings” adjustments to GAAP                                                                         $            (1)           $     249               $        (6)              242
          Income tax expense                                                                                                                                                                              99
          Net income                                                                                                                                                                                    $ 143

(3)   Income taxes are based on a percentage of net income before tax for the individual reportable segment.

                                                                                                          40
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 382 of 1145 PageID #: 5168

Table of Contents

                                                                                        NAVIENT CORPORATION
                                                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

12. Segment Reporting (Continued)
                                                                                                                               Six Months Ended June 30, 2013
                                                                                                                                           Total                             Adjustments
                                                                                  Private
                                                                     FFELP       Education    Business                                     “Core                               Additions/            Total         Total
(Dollars in millions)                                                Loans        Loans       Services    Other       Eliminations(1)     Earnings”    Reclassifications     (Subtractions)      Adjustments(2)    GAAP
Interest income:
    Student loans                                                    $ 1,163     $   1,013    $      —    $    —      $             —     $    2,176   $             410     $         102       $         512     $2,688
    Other loans                                                           —             —            —          6                   —              6                  —                 —                   —           6
    Cash and investments                                                   4            —            —          2                   —              6                  —                  2                   2          8
Total interest income                                                    1,167       1,013           —          8                   —          2,188                 410               104                 514      2,702
Total interest expense                                                     654         371           —         25                   —          1,050                  31                42                  73      1,123
Net interest income (loss)                                                513          642           —         (17)                 —          1,138                 379                62                 441      1,579
Less: provisions for loan losses                                           29          394           —          —                   —            423                  —                 19                  19        442
Net interest income (loss) after provisions for loan losses               484          248           —         (17)                 —           715                  379                43                 422      1,137
Other income (loss):
    Gains on sales of loans and investments                               312           —           —          (5)                  —           307                    —                —                   —        307
    Servicing revenue                                                      39           19         366          1                 (286)         139                    —                —                   —        139
    Asset recovery revenue                                                 —            —          208         —                    —           208                    —                —                   —        208
    Gains on debt repurchases                                              —            —           —          48                   —            48                    (6)              —                   (6)       42
    Other income                                                           —            —           —          —                    —            —                   (373)             419                  46        46
Total other income (loss)                                                 351           19         574         44                 (286)         702                  (379)             419                  40       742
Expenses:
   Direct operating expenses                                              300           97         173          5                 (286)         289                   —                 70                  70       359
   Overhead expenses                                                       —            —           —          78                   —            78                   —                 44                  44       122
      Operating expenses                                                  300           97         173         83                 (286)         367                   —                114                 114       481
      Goodwill and acquired intangible asset impairment and
         amortization                                                      —            —            —         —                    —            —                    —                  6                   6         6
      Restructuring and other reorganization expenses                      —            —            —         —                    —            —                    —                 34                  34        34
Total expenses                                                            300           97         173         83                 (286)         367                   —                154                 154       521
Income (loss) from continuing operations, before income tax
    expense (benefit)                                                     535          170         401         (56)                 —          1,050                  —                308                 308      1,358
Income tax expense (benefit)(3)                                           194           62         146         (21)                 —            381                  —                128                 128        509
Net income (loss) from continuing operations                              341          108         255         (35) $               —           669                   —                180                 180       849
Income (loss) from discontinued operations, net of tax expense
    (benefit)                                                              —            —            40        —                    —            40                   —                  (1)                 (1)      39
Net income (loss)                                                         341          108         295         (35) $               —           709                   —                179                 179       888
Less: net loss attributable to noncontrolling interest                     —            —           —           —                   —            —                    —                 (1)                 (1)       (1)
Net income (loss) attributable to Navient Corporation                $    341    $     108    $    295    $ (35) $                  —     $     709    $              —      $         180       $         180     $ 889

(1)   The eliminations in servicing revenue and direct operating expense represent the elimination of intercompany servicing revenue where the Business Services segment performs the loan servicing function for
      the FFELP Loans segment.
(2)   “Core Earnings” adjustments to GAAP:

                                                                                                                                                   Six Months Ended June 30, 2013
                                                                                                                                                      Net Impact          Net Impact
                                                                                                                           Net Impact of                   of                  of
                                                                                                                               SLM                     Derivative           Acquired
          (Dollars in millions)                                                                                              BankCo                   Accounting          Intangibles                      Total
          Net interest income after provisions for loan losses                                                             $        194               $       228         $        —                       $ 422
          Total other income                                                                                                         16                         24                 —                          40
          Operating expenses                                                                                                        114                         —                  —                         114
          Goodwill and acquired intangible asset impairment and amortization                                                         —                          —                    6                         6
          Restructuring and other reorganization expenses                                                                            34                         —                  —                          34
          Total “Core Earnings” adjustments to GAAP                                                                        $              62           $       252               $         (6)              308
          Income tax expense                                                                                                                                                                                128
          Income (loss) from discontinued operations                                                                                                                                                         (1)
          Net loss attributable to noncontrolling interest                                                                                                                                                   (1)
          Net income                                                                                                                                                                                       $ 180
(3)   Income taxes are based on a percentage of net income before tax for the individual reportable segment.


                                                                                                          41
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 383 of 1145 PageID #: 5169

Table of Contents

                                                                                     NAVIENT CORPORATION
                                                     NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued)

12. Segment Reporting (Continued)
   Summary of “Core Earnings” Adjustments to GAAP
                                                                                                                            Three Months Ended                             Six Months Ended
                                                                                                                                 June 30,                                      June 30,
      (Dollars in millions)                                                                                               2014              2013                        2014              2013
      “Core Earnings” adjustments to GAAP:
      Net impact of the removal of SLM BankCo’s operations and restructuring
        and reorganization expense in connection with the Spin-Off(1)                                                 $     (36)             $      26              $      (1)             $   62
      Net impact of derivative accounting (2)                                                                               150                    143                    249                 252
      Net impact of goodwill and acquired intangibles assets(3)                                                              (2)                    (3)                    (6)                 (6)
      Net tax effect (4)                                                                                                    (46)                   (70)                   (99)               (128)
      Total “Core Earnings” adjustments to GAAP                                                                       $      66              $      96              $     143              $ 180
      (1)   SLM BankCo’s operations and restructuring and reorganization expense in connection with the Spin-Off: For “Core Earnings,” we assume the consumer banking business (SLM BankCo)
            was never a part of Navient’s historical results prior to the deemed distribution of SLM BankCo on April 30, 2014 and we have removed the restructuring and reorganization expense incurred in
            connection with the Spin-Off. Excluding these items provides management with a useful basis from which to better evaluate results from ongoing operations against results from prior periods. The
            adjustment relates to the exclusion of the consumer banking business and represents the operations, assets, liabilities and equity of SLM BankCo, which is comprised of Sallie Mae Bank,
            Upromise Rewards, the Insurance Business, and the Private Education Loan origination functions. Included in these amounts are also certain general corporate overhead expenses related to the
            consumer banking business. General corporate overhead consists of costs primarily associated with accounting, finance, legal, human resources, certain information technology costs, stock
            compensation, and executive management and the board of directors. These costs were generally allocated to the consumer banking business based on the proportionate level of effort provided to
            the consumer banking business relative to Old SLM using a relevant allocation driver (e.g., in proportion to the number of employees by function that were being transferred to SLM BankCo as
            opposed to remaining at Navient). All intercompany transactions between SLM BankCo and Navient have been eliminated. In addition, all preferred stock dividends are removed as SLM BankCo
            succeeded Old SLM as the issuer of the preferred stock in connection with the Spin-Off.
      (2)   Derivative accounting: “Core Earnings” exclude periodic unrealized gains and losses that are caused by the mark-to-market valuations on derivatives that do not qualify for hedge accounting
            treatment under GAAP as well as the periodic unrealized gains and losses that are a result of ineffectiveness recognized related to effective hedges under GAAP. These unrealized gains and losses
            occur in our FFELP Loans, Private Education Loans and Other business segments. Under GAAP, for our derivatives that are held to maturity, the cumulative net unrealized gain or loss over the
            life of the contract will equal $0 except for Floor Income Contracts where the cumulative unrealized gain will equal the amount for which we sold the contract. In our “Core Earnings” presentation,
            we recognize the economic effect of these hedges, which generally results in any net settlement cash paid or received being recognized ratably as an interest expense or revenue over the hedged
            item’s life.
      (3)   Goodwill and acquired intangible assets: Our “Core Earnings” exclude goodwill and intangible asset impairment and amortization of acquired intangible assets.
      (4)   Net tax effect: Such tax effect is based upon our “Core Earnings” effective tax rate for the year.

                                                                                                        42
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 384 of 1145 PageID #: 5170

Table of Contents


Item 2.     Management’s Discussion and Analysis of Financial Condition and Results of Operations
       The following discussion and analysis should be read in conjunction with our consolidated financial statements and related notes included elsewhere
in this Quarterly Report on Form 10-Q and the audited consolidated financial statements and related notes thereto and “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” included in our Registration Statement on Form 10, as amended (our “Form 10”), filed with the
Securities and Exchange Commission (the “SEC”) on April 10, 2014, and declared effective on April 14, 2014.

       This Quarterly Report on Form 10-Q contains “forward-looking” statements and information based on management’s current expectations as of the
date of this document. Statements that are not historical facts, including statements about our beliefs, opinions, or expectations and statements that assume or
are dependent upon future events, are forward-looking statements. Forward-looking statements are subject to risks, uncertainties, assumptions and other
factors that may cause actual results to be materially different from those reflected in such forward-looking statements. These factors include, among others,
the risks and uncertainties set forth in Item 1A “Risk Factors” and elsewhere in this Quarterly Report on Form 10-Q, our Form 10 and our subsequent filings
with the SEC; increases in financing costs; limits on liquidity; increases in costs associated with compliance with laws and regulations; changes in
accounting standards and the impact of related changes in significant accounting estimates; any adverse outcomes in any significant litigation to which we
are a party; credit risk associated with our exposure to third parties, including counterparties to our derivative transactions; and changes in the terms of
student loans and the educational credit marketplace (including changes resulting from new laws and the implementation of existing laws). We could also be
affected by, among other things: changes in our funding costs and availability; reductions to our credit ratings or the credit ratings of the United States of
America; failures of our operating systems or infrastructure, including those of third-party vendors; damage to our reputation; failures to successfully
implement cost-cutting initiatives and adverse effects of such initiatives on our business; risks associated with the recently completed separation of Navient
and SLM Corporation into two, distinct publicly traded companies, including failure to achieve the expected benefits of the separation; changes in the
demand for educational financing or in financing preferences of lenders, educational institutions, students and their families; changes in law and regulations
with respect to the student lending business and financial institutions generally; increased competition from banks and other consumer lenders; the
creditworthiness of our customers; changes in the general interest rate environment, including the rate relationships among relevant money-market
instruments and those of our earning assets versus our funding arrangements; changes in general economic conditions; our ability to successfully effectuate
any acquisitions and other strategic initiatives; and changes in the demand for debt management services. The preparation of our consolidated financial
statements also requires management to make certain estimates and assumptions including estimates and assumptions about future events. These estimates or
assumptions may prove to be incorrect. All forward-looking statements contained in this report are qualified by these cautionary statements and are made
only as of the date of this document. We do not undertake any obligation to update or revise these forward-looking statements to conform the statement to
actual results or changes in our expectations.

      Definitions for certain capitalized terms used but not otherwise defined in this Quarterly Report on Form 10-Q can be found in our Form 10.

      Through this discussion and analysis, we intend to provide the reader with some narrative context for how our management views our consolidated
financial statements, additional context within which to assess our operating results, and information on the quality and variability of our earnings, liquidity
and cash flows.

Presentation of Information
      Unless the context otherwise requires, references in this Management’s Discussion and Analysis of Financial Condition and Results of Operations to:
      • “We,” “our,” “us,” or the “Company” with respect to any period on or prior to the date of the Spin-Off means and refers to Old SLM and its
        consolidated subsidiaries as constituted prior to the Spin-Off, and any references to “Navient,” “we,” “our,” “us,” or the “Company” with respect to
        any period after the date of the Spin-Off means and refers to Navient and its consolidated subsidiaries.

                                                                               43
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 385 of 1145 PageID #: 5171

Table of Contents


      • “Old SLM” refers to SLM Corporation, as it existed prior to the Spin-Off, and its consolidated subsidiaries. As part of an internal corporate
        reorganization of Old SLM, Old SLM was merged into a limited liability company and became a subsidiary of Navient, changing its name to
        “Navient, LLC.”
      • Navient’s historical business and operations refer to Old SLM’s portfolio of FFELP and Private Education Loans not held by Sallie Mae Bank,
        together with the servicing and asset recovery businesses that were retained by or transferred to Navient in connection with the internal corporate
        reorganization.
      • “SLM BankCo” refers to New BLC Corporation, which became the publicly traded successor to Old SLM on April 29, 2014 by virtue of a merger
        pursuant to Section 251(g) of the Delaware General Corporation Law (“DGCL”), and its consolidated subsidiaries. Following consummation of the
        merger, New BLC Corporation changed its name to SLM Corporation. After the Spin-Off, SLM BankCo’s business consists primarily of the
        consumer banking business previously operated by Old SLM, which includes Sallie Mae Bank and its portfolio of Private Education Loans, a new
        Private Education Loan servicing business and the Upromise Rewards business.
      • “Spin-Off” collectively refers to the internal reorganization of Old SLM on April 29, 2014 and the distribution of all of the shares of common stock
        of Navient to the holders of shares of SLM BankCo on April 30, 2014.

Spin-Off of Navient
       On April 30, 2014, the previously announced separation of Navient from SLM BankCo was completed. The separation was effected through the
distribution by SLM BankCo, on a one-to-one basis, of all the shares of common stock of Navient to the holders of shares of SLM Bank Co common stock, as
of the close of business on April 22, 2014, the record date for the distribution. As a result of the distribution, Navient is an independent, publicly traded
company that operates the education loan management, servicing and asset recovery business previously operated by Old SLM. Navient is comprised
primarily of Old SLM’s portfolios of education loans that were not held in Sallie Mae Bank at the time of the separation, as well as servicing and asset
recovery activities on those loans and loans held by third parties. The consumer banking business, SLM BankCo, is comprised primarily of Sallie Mae Bank
and its Private Education Loan origination business, the Private Education Loans it holds and a related servicing business.

       To implement the separation and distribution of Navient, an internal corporate reorganization of Old SLM was effected, pursuant to which, on April 29,
2014, SLM BankCo replaced Old SLM as the parent holding company pursuant to a holding company merger. In accordance with Section 251(g) of the
DGCL, by action of the Old SLM board of directors and without a shareholder vote, Old SLM was merged into Navient, LLC, a wholly owned subsidiary of
Old SLM, with Navient, LLC surviving. Immediately following the effective time of the merger, SLM BankCo changed its name to “SLM Corporation.” As
part of the internal corporate reorganization and pursuant to the merger, all of the outstanding shares of Old SLM Series A preferred stock and Series B
preferred stock were converted, on a one-to-one basis, into substantially identical shares of SLM BankCo preferred stock. Following the merger, the assets
and liabilities associated with the education loan management, servicing and asset recovery business were transferred to Navient, and those assets and
liabilities associated with the consumer banking were transferred to SLM BankCo. The Spin-Off is intended to be tax-free and on July 9, 2014, Navient
received a private letter ruling from the Internal Revenue Service confirming the tax-free status of the Spin-Off and the related internal reorganization
transactions. For further information on the Spin-Off and all related matters, please refer to our Form 10.

      Due to the relative significance of Navient to Old SLM, among other factors, for financial reporting purposes Navient is treated as the “accounting
spinnor” and therefore is the “accounting successor” to Old SLM, notwithstanding the legal form of the Spin-Off. As a result, the historical financial
statements of Old SLM prior to the distribution on April 30, 2014 are the historical financial statements of Navient. For that reason the historical financial
information related to periods on or prior to April 30, 2014 contained in this Quarterly Report on Form 10-Q is that of Old SLM, which includes the
consolidated results of both the loan management, servicing and asset recovery business (Navient) and the consumer banking business (SLM BankCo). Since

                                                                             44
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 386 of 1145 PageID #: 5172

Table of Contents

Navient is the “accounting spinnor,” the GAAP financial statements of Navient reflect the deemed distribution of SLM BankCo to SLM BankCo’s
stockholders on April 30, 2014, notwithstanding the legal form of the Spin-Off in which Navient common stock was distributed to the stockholders of SLM
BankCo.

     The following table shows the condensed balance sheet of SLM BankCo that the financial statements of Navient reflect as a shareholder distribution
on April 30, 2014:

      (Dollars in millions)                                                                                                                                                       April 30, 2014
      Assets
      FFELP Loans, net                                                                                                                                                            $      1,380
      Private Education Loans, net                                                                                                                                                       7,204
      Investments                                                                                                                                                                          139
      Cash and cash equivalents                                                                                                                                                          2,170
      Other assets                                                                                                                                                                         883
      Total assets                                                                                                                                                                $     11,776
      Liabilities
      Short-term borrowings                                                                                                                                                       $      6,491
      Long-term borrowings                                                                                                                                                               2,750
      Other liabilities                                                                                                                                                                    825
      Total liabilities                                                                                                                                                                 10,066
      Equity
      Preferred stock
         Series A                                                                                                                                                                          165
         Series B                                                                                                                                                                          400
      Common equity                                                                                                                                                                      1,145
      Total equity (1)                                                                                                                                                                   1,710
      Total liabilities and equity                                                                                                                                                $     11,776
      (1)   In addition to the $1,710 million of consumer banking business net assets distributed, we also removed $41 million of goodwill from our balance sheet as required under ASC 350 in connection
            with the distribution. This goodwill was allocated to the consumer banking business based on relative fair value. This total of $1,751 million is the amount that appears on our consolidated
            statement of changes in stockholders’ equity in connection with the deemed distribution of the consumer banking business.


Navient’s Business
      Navient is a loan management, servicing and asset recovery company.

       Navient holds the largest portfolio of education loans insured or guaranteed under the FFELP, as well as the largest portfolio of Private Education
Loans. FFELP Loans are insured or guaranteed by state or not-for-profit agencies and are also protected by contractual rights to recovery from the United
States pursuant to guaranty agreements among ED and these agencies. Private Education Loans are education loans to students or their families that are non-
federal loans and not insured or guaranteed under FFELP. Private Education Loans bear the full credit risk of the customer and any cosigner and are made
primarily to bridge the gap between the cost of higher education and the amount funded through financial aid, federal loans or students’ and families’
resources. As of June 30, 2014 approximately 86 percent of the FFELP Loans and 59 percent of the Private Education Loans held by Navient were funded to
term with non-recourse, long-term securitization debt through the use of securitization trusts.

      Navient services its own portfolio of education loans, as well as those owned by banks, credit unions, non-profit education lenders and ED. Navient is
one of four large servicers to ED under its Direct Student Loan Program (“DSLP”). It provides asset recovery services on its own portfolio (consisting of both
education loans as well as other asset classes), and for guaranty agencies (which serve as intermediaries between the U.S. federal

                                                                                                  45
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 387 of 1145 PageID #: 5173

Table of Contents


government and FFELP lenders and are responsible for paying claims on defaulted FFELP Loans), ED and other clients.

      As of June 30, 2014, Navient’s principal assets consisted of:
      • $99.7 billion in FFELP Loans, with a student loan spread of 0.98 percent for the quarter ended June 30, 2014 on a “Core Earnings” basis and a
        weighted average life of 7.6 years;
      • $30.3 billion in Private Education Loans, with a student loan spread of 4.10 percent for the quarter ended June 30, 2014 on a “Core Earnings” basis
        and a weighted average life of 7.0 years;
      • a leading student loan servicing platform that services loans for more than 12 million FFELP Loan, DSLP loan and Private Education Loan
        customers (including cosigners), including 5.8 million customer accounts serviced under Navient’s contract with ED; and
      • a leading student loan asset recovery platform with an outstanding inventory of contingent asset recovery receivables of approximately $16.3
        billion, of which approximately $13.5 billion was student loans and the remainder was other debt.

   Navient’s Strengths and Opportunities
      Navient possesses a number of competitive advantages that distinguishes it from its competitors, including:
       Large, high quality asset base with predictable cash flows. At June 30, 2014, Navient’s $130 billion student loan portfolio is 80 percent funded to
term and is expected to produce consistent and predictable cash flows over the remaining life of the portfolio. Navient’s $100 billion portfolio of FFELP
Loans bears a maximum three-percent loss exposure due to the federal guarantee. Navient’s $30 billion portfolio of Private Education Loans bears the full
credit risk of the borrower and cosigner. Navient expects that cash flows from its FFELP Loan and Private Education Loan portfolios will significantly exceed
future debt service obligations.

       Efficient and large scale servicing platform. Navient is the largest servicer of education loans, servicing more than 12 million customers with over
$300 billion of loans. Navient has demonstrated scalable infrastructure with capacity to add volume at a low cost. Navient’s premier market share and tested
servicing and asset recovery infrastructure make it well-positioned to expand its servicing and asset recovery businesses to additional third-party FFELP,
federal, Private Education and other loan portfolios.

      Superior operating performance. Navient has demonstrated superior default prevention performance and industry leading asset recovery services.
Navient ranks first in cumulative default prevention performance according to an analysis of ED’s servicing contract results statistics since the start of the
contract in 2009. Federal loan customers with loans serviced by Navient default at a rate 30 percent lower than the national average. Navient prides itself on a
robust compliance culture driven by a “customer first” approach.

      Strong capital return. As a result of the significant cash flow and capital generation, Navient expects to return excess capital to stockholders through
dividends and share repurchases.

      Meaningful growth opportunities. Navient will pursue opportunistic acquisitions of FFELP and Private Education Loan portfolios as well as
additional ED and third-party servicing and asset recovery fee income opportunities. Navient will leverage its large-scale servicing platform, superior default
prevention and asset recovery performance, operating efficiency and regulatory compliance and risk management infrastructure in pursuing these and other
growth opportunities.

   Navient’s Approach to Assisting Students and Families in Repaying their Education Loans
      Navient has a leading student loan servicing platform that services loans for more than 12 million FFELP Loan, DSLP loan and Private Education Loan
customers (including cosigners), including 5.8 million customer accounts serviced under Navient’s contract with ED. Employee emphasis is placed on
providing service with

                                                                              46
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 388 of 1145 PageID #: 5174

Table of Contents


accuracy, courtesy, consistency and empathy. If we fall short, we make it a priority to correct our mistake, and we make it a priority to prevent it from
happening again.

       We understand managing repayment of education loans is critical for students to achieve their educational goals, recognize their full earning potential
and develop a strong credit profile. A key indicator of future success in loan repayment is graduation. Navient encourages customers to plan for the full cost
of their education to increase their likelihood of completing their course of study because we know that those who drop out or do not complete their course of
study are more likely to default on their education loans.

      When it comes to repaying education loans, customer success means making steady progress toward repayment, instead of falling behind on payments.
Our experience has taught us that the transition from school to full repayment requires making and carrying out a financial plan. For many, this is their first
borrowing experience. For new graduates, salaries grow over time, typically making payments easier to handle as their career progresses. It is also not
uncommon for some to return to school, experience illness or encounter temporary interruptions in earnings.

       To help customers manage these realities, Navient makes customer success and default prevention top priorities. Contact and counseling keep
customers on track, and we believe we go beyond what is required in our efforts to assist customers with past-due student loan payments. That outreach pays
off: approximately 90 percent of federal loan customers we reach successfully utilize the options available to them to resolve their delinquency. As a result of
our outreach, the federal education loans Navient services default at rates 30 percent better than the national average.

Selected Historical Financial Information and Ratios
       Although SLM BankCo is the entity that distributed the shares of Navient common stock to SLM BankCo common stockholders, for financial
reporting purposes, Navient is treated as the “accounting spinnor” and therefore Navient, and not SLM BankCo, is the “accounting successor” to Old SLM.
Hence, the following GAAP financial information to the extent related to periods on or prior to April 30, 2014 reflects the historical results of operations and
financial condition of Old SLM, which is the accounting predecessor of Navient. For a discussion of how “Core Earnings” results are different than GAAP
results, see “‘Core Earnings’ — Definitions and Limitations” and “Differences between ‘Core Earnings’ and GAAP.”

                                                                               47
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 389 of 1145 PageID #: 5175

Table of Contents

                                                                                                                                 Three Months Ended                             Six Months Ended
                                                                                                                                       June 30,                                      June 30,
(In millions, except per share data)                                                                                           2014              2013                        2014              2013
GAAP Basis
Net income attributable to Navient Corporation                                                                             $       307            $      543             $      526              $        889
Diluted earnings per common share attributable to Navient Corporation                                                      $        .71           $      1.20            $      1.20             $        1.94
Weighted average shares used to compute diluted earnings per common share                                                          430                   448                    432                       453
Return on assets                                                                                                                    .87%                 1.35%                   .72%                     1.08%
Ending FFELP Loans, net                                                                                                    $ 99,730               $108,491               $ 99,730                $108,491
Ending Private Education Loans, net                                                                                          30,324                 37,116                 30,324                  37,116
Ending total student loans, net                                                                                            $130,054               $145,607               $130,054                $145,607
Average FFELP Loans                                                                                                        $100,926               $113,981               $102,322                $117,896
Average Private Education Loans                                                                                              33,811                 38,154                 36,364                  38,279
Average total student loans                                                                                                $134,737               $152,135               $138,686                $156,175
“Core Earnings” Basis(1)
Net income attributable to Navient Corporation                                                                             $       241            $      447             $       383             $        709
Diluted earnings per common share attributable to Navient Corporation                                                      $        .56           $      1.00            $        .89            $        1.56
Weighted average shares used to compute diluted earnings per common share                                                          430                   448                     432                      453
Return on assets                                                                                                                    .70%                 1.17%                    .56%                     .91%
Ending FFELP Loans, net                                                                                                    $ 99,730               $107,331               $ 99,730                $107,331
Ending Private Education Loans, net                                                                                          30,324                 31,781                 30,324                  31,781
Ending total student loans, net                                                                                            $130,054               $139,112               $130,054                $139,112
Average FFELP Loans                                                                                                        $100,467               $112,891               $101,393                $116,831
Average Private Education Loans                                                                                              31,408                 32,619                 31,467                  32,411
Average total student loans                                                                                                $131,875               $145,510               $132,860                $149,242
(1)   “Core Earnings” are non-GAAP financial measures and do not represent a comprehensive basis of accounting. For a greater explanation of “Core Earnings,” see the section titled “‘Core Earnings’ —
      Definition and Limitations” and subsequent sections.


Overview
      Navient is a loan management, servicing and asset recovery company. Navient holds the largest portfolio of student loans issued or guaranteed under
the FFELP. Navient is also the largest holder of Private Education Loans. Navient services and performs asset recovery services on these loans for its own
accounts, for guaranty agencies, and for loans owned by ED, financial institutions, banks, credit unions and non-profit education lenders.

          The following discussion and analysis presents a review of our business and operations as of and for the quarter and six months ended June 30, 2014.

      We monitor and assess our ongoing operations and results based on the following four reportable segments: (1) FFELP Loans (2) Private Education
Loans, (3) Business Services and (4) Other. Our segment presentation excludes the results of the consumer banking business distributed on April 30, 2014.
See “‘Core Earnings’ — Definition and Limitations” for further discussion.

                                                                                                       48
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 390 of 1145 PageID #: 5176

Table of Contents


   FFELP Loans Segment
      In the FFELP Loans segment, we acquire and finance FFELP Loans. Even though FFELP Loans are no longer originated, we continue to seek to acquire
FFELP Loan portfolios to leverage our servicing scale to generate incremental earnings and cash flow. In this segment, we primarily earn net interest income
on the FFELP Loan portfolio. This segment is expected to generate significant amounts of cash as the portfolio amortizes.

   Private Education Loans Segment
      In this segment, we acquire, finance and service Private Education Loans. Even though we no longer originate Private Education Loans, we continue to
seek to acquire Private Education Loan portfolios to leverage our servicing scale to generate incremental earnings and cash flow. In this segment, we
primarily earn net interest income on the Private Education Loan portfolio (after provision for loan losses). This segment is expected to generate significant
amounts of cash as the portfolio amortizes.

   Business Services Segment
      Our Business Services segment generates its revenue from servicing our FFELP Loan portfolio as well as providing servicing and asset recovery
services for loans on behalf of Guarantors of FFELP Loans and other institutions, including ED.

   Other
      Our Other segment primarily consists of activities of our holding company, including the repurchase of debt, the corporate liquidity portfolio and all
overhead. We also include results from certain smaller wind-down and discontinued operations within this segment.

Key Financial Measures
       Our operating results are primarily driven by net interest income from our student loan portfolios (which include financing costs), provision for loan
losses, the revenues and expenses generated by our service businesses, and gains and losses on subsidiary sales, loan sales and debt repurchases. We manage
and assess the performance of each business segment separately as each is focused on different customers and each derives its revenue from different activities
and services. A brief summary of our key financial measures (net interest income; provisions for loan losses; charge-offs and delinquencies; servicing and
asset recovery revenues; other income (loss); and operating expenses) can be found in Item 7. “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” in our Form 10.

Second-Quarter 2014 Summary of Results
       We report financial results on a GAAP basis and also present certain “Core Earnings” performance measures. Our management, board of directors, credit
rating agencies, lenders and investors use these “Core Earnings” measures to monitor our business performance. See “‘Core Earnings’ — Definition and
Limitations” for a further discussion and a complete reconciliation between GAAP net income and “Core Earnings.”

       Second-quarter 2014 GAAP net income was $307 million ($0.71 diluted earnings per share), versus net income of $543 million ($1.20 diluted earnings
per share) in the second-quarter 2013. The changes in GAAP net income are impacted by the same “Core Earnings” items discussed below, as well as changes
in net income attributable to (1) the financial results attributable to the operations of the consumer banking business prior to the Spin-Off on April 30, 2014
and related restructuring and reorganization expense incurred in connection with the Spin-Off, (2) unrealized, mark-to-market gains/losses on derivatives and
(3) goodwill and acquired intangible asset amortization and impairment. These items are recognized in GAAP but have not been included in “Core Earnings”
results. Second-quarter 2014 GAAP results included gains of $150 million from derivative accounting treatment that are excluded from “Core Earnings”
results, compared with gains of $143 million in the year-ago

                                                                              49
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 391 of 1145 PageID #: 5177

Table of Contents


period. See “Differences between ‘Core Earnings’ and GAAP” for a complete reconciliation between GAAP net income and “Core Earnings.”

      “Core Earnings” for the second-quarter 2014 were $241 million ($0.56 diluted earnings per share), compared with $447 million ($1.00 diluted earnings
per share) for the year-ago quarter.

       Last year, management undertook a series of actions to improve shareholder value, including the sale of residual interests in several FFELP
securitization trusts, the divestiture of two subsidiaries, debt repurchases, and the strategic separation of Navient from Old SLM, which was completed on
April 30, 2014. Adjusting for these transactions, second quarter 2014 “Core Earnings” increased $0.04 per share compared to the year-ago quarter, primarily
due to increased servicing and asset recovery revenue and lower provisions for loan losses. The table below summarizes the impact of these items on “Core
Earnings”:

Impact of items related to improving shareholder value

                                                                                    Three Months              Three Months                 Increase
                                                                                       Ended                     Ended                  (Decrease) in
      (Dollars in millions)                                                         June 30, 2014             June 30, 2013            “Core Earnings”
      Gains from sales of residual interests in FFELP securitization
        trusts                                                                      $         —               $       257              $        (257)
      Gains from sales of subsidiaries, net of tax                                            —                        38                        (38)
      Debt repurchase gains                                                                   —                        19                        (19)

Other items

                                                                                    Three Months              Three Months                 Increase
                                                                                       Ended                     Ended                  (Decrease) in
      (Dollars in millions)                                                         June 30, 2014             June 30, 2013            “Core Earnings”
      Servicing, asset recovery and other revenue                                   $       214               $       178              $           36
      Provisions for loan losses                                                            155                       202                          47
      Operating expenses                                                                    195                       185                         (10)
      Net interest income before provisions for loan losses                                 522                       576                         (54)

      In addition, during the first six months of 2014, we:
      • issued $2.7 billion of FFELP asset-backed securities (“ABS”), $676 million of Private Education Loan ABS and $850 million of unsecured bonds;
      • closed on a new $8 billion FFELP Loan asset-backed commercial paper (“ABCP”) facility that matures in January 2016. This facility replaced an
        existing $5.5 million FFELP ABCP facility which was retired in January 2014;
      • closed a $1.0 billion Private Education Loan ABS commercial paper facility. The facility, which matures in June 2015, will be available for Private
        Education Loan refinancing and acquisitions;
      • repurchased 12.2 million common shares for $265 million on the open market (8.3 million common shares for $200 million pre-Spin-Off, and 3.9
        million common shares for $65 million post-Spin-Off); and
      • authorized $400 million in May 2014 to be utilized in a new common share repurchase program.

Results of Operations
       We present the results of operations below first on a consolidated basis in accordance with GAAP. Following our discussion of consolidated earnings
results on a GAAP basis, we present our results on a segment basis. We have four business segments: FFELP Loans, Private Education Loans, Business
Services and Other. Since these segments operate in distinct business environments and we manage and evaluate the financial performance of these segments
using non-GAAP financial measures, these segments are presented on a “Core Earnings” basis (see “‘Core Earnings’ — Definition and Limitations”).

                                                                             50
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 392 of 1145 PageID #: 5178

Table of Contents

GAAP Statements of Income (Unaudited)

                                                                                Three Months                               Six Months
                                                                                   Ended             Increase                 Ended                  Increase
                                                                                  June 30,          (Decrease)               June 30,               (Decrease)
(In millions, except per share data)                                          2014        2013      $        %          2014          2013      $                %
Interest income:
   FFELP Loans                                                            $ 631        $ 703      $ (72)    (10)%   $1,278         $1,439     $(161)             (11)%
   Private Education Loans                                                   539          627       (88)    (14)     1,183          1,249       (66)              (5)
   Other loans                                                                 2            3        (1)    (33)         4              6        (2)             (33)
   Cash and investments                                                        3            4        (1)    (25)         6              8        (2)             (25)
Total interest income                                                      1,175        1,337      (162)    (12)     2,471          2,702      (231)              (9)
Total interest expense                                                       513          553       (40)     (7)     1,042          1,123       (81)              (7)
Net interest income                                                          662          784      (122)    (16)     1,429          1,579      (150)              (9)
Less: provisions for loan losses                                             165          201       (36)    (18)       350            442       (92)             (21)
Net interest income after provisions for loan losses                         497          583       (86)    (15)     1,079          1,137       (58)              (5)
Other income (loss):
   Gains on sales of loans and investments                                      —          251     (251) (100)            —            307     (307)        (100)
   Gains (losses) on derivative and hedging activities, net                     61          18       43 239               53           (13)      66          508
   Servicing revenue                                                            73          69        4     6            136           139       (3)          (2)
   Asset recovery revenue                                                      132         109       23    21            243           208       35           17
   Gains on debt repurchases                                                    —           19      (19) (100)            —             42      (42)        (100)
   Other income                                                                  9          24      (15) (63)             13            59      (46)         (78)
Total other income                                                             275         490     (215) (44)            445           742     (297)         (40)
Expenses:
   Operating expenses                                                          211         244      (33)    (14)         578           481       97              20
   Goodwill and acquired intangible asset impairment and amortization
      expense                                                                 2            3    (1) (33)                6               6    —                —
   Restructuring and other reorganization expenses                           61           23    38 165                 87              34    53              156
Total expenses                                                              274          270     4     1              671             521   150               29
Income from continuing operations, before income tax expense                498          803  (305) (38)              853           1,358  (505)             (37)
Income tax expense                                                          191          299  (108) (36)              328             509  (181)             (36)
Net income from continuing operations                                       307          504  (197) (39)              525             849  (324)             (38)
Income from discontinued operations, net of tax expense                      —            38   (38) (100)               1              39   (38)             (97)
Net income                                                                  307          542  (235) (43)              526             888  (362)             (41)
Less: net loss attributable to noncontrolling interest                       —            (1)    1 (100)               —               (1)    1             (100)
Net income attributable to Navient Corporation                              307          543  (236) (43)              526             889  (363)             (41)
Preferred stock dividends                                                     2            5    (3) (60)                6              10    (4)             (40)
Net income attributable to Navient Corporation common stock               $ 305        $ 538 $(233) (43)%           $ 520          $ 879 $(359)              (41)%
Basic earnings per common share attributable to Navient Corporation:
  Continuing operations                                                   $     .72    $ 1.14     $ (.42) (37)%     $ 1.22         $ 1.88     $ (.66)        (35)%
  Discontinued operations                                                        —        .08       (.08) (100)         —             .09       (.09)       (100)
Total                                                                     $     .72    $ 1.22     $ (.50) (41)%     $ 1.22         $ 1.97     $ (.75)        (38)%
Diluted earnings per common share attributable to Navient Corporation:
   Continuing operations                                                  $     .71    $ 1.12     $ (.41) (37)%     $ 1.20         $ 1.85     $ (.65)        (35)%
   Discontinued operations                                                       —        .08       (.08) (100)         —             .09       (.09)       (100)
Total                                                                     $     .71    $ 1.20     $ (.49) (41)%     $ 1.20         $ 1.94     $ (.74)        (38)%
Dividends per common share attributable to Navient Corporation            $     .15    $    .15   $ —        —%     $     .30      $    .30   $ —                —%

                                                                         51
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 393 of 1145 PageID #: 5179

Table of Contents


Consolidated Earnings Summary — GAAP-basis
Three Months Ended June 30, 2014 Compared with Three Months Ended June 30, 2013
       For the three months ended June 30, 2014, net income was $307 million, or $0.71 diluted earnings per common share, compared with net income of
$543 million, or $1.20 diluted earnings per common share, for the three months ended June 30, 2013. The decrease in net income was primarily due to $257
million in gains from the sale of Residual Interests in FFELP Loan securitization trusts that occurred in the year-ago quarter, a $38 million after-tax gain from
the sale of the Campus Solutions business in the year-ago quarter, a $122 million decline in net interest income, a $19 million decrease in debt repurchase
gains, a $15 million decrease in other income, and higher restructuring and other reorganization costs of $38 million, which was partially offset by a $36
million decline in the provision for loan losses, lower operating expenses of $33 million, a $43 million increase in net gains on derivative and hedging
activities and a $27 million increase in servicing and asset recovery revenue.

      The primary contributors to each of the identified drivers of changes in net income for the current quarter compared with the year-ago quarter are as
follows:
      • Net interest income decreased by $122 million due to a reduction in FFELP net interest income resulting from a $13 billion decline in average
        FFELP Loans outstanding. This decline in FFELP Loans was due, in part, to the sale of Residual Interests in FFELP Loan securitization trusts in the
        first half of 2013. There were approximately $12 billion of FFELP Loans in these trusts at the time of sale. Also contributing to the decrease was
        SLM BankCo’s net interest income attributable to the Company declining $54 million between the periods primarily as a result of the deemed
        distribution on April 30, 2014.
      • Provisions for loan losses declined $36 million primarily as a result of the overall improvement in Private Education Loans’ credit quality,
        delinquency and charge-off trends leading to decreases in expected future charge-offs.
      • Gains on sales of loans and investments decreased by $251 million as the result of a $257 million gain on the sale of the Residual Interests in FFELP
        Loan securitization trusts in the year-ago quarter. There were no sales in the current quarter.
      • Gains (losses) on derivative and hedging activities, net, increased $43 million. The primary factors affecting the change were interest rate and
        foreign currency fluctuations, which primarily affected the valuations of our Floor Income Contracts, basis swaps and foreign currency hedges
        during each period. Valuations of derivative instruments vary based upon many factors including changes in interest rates, credit risk, foreign
        currency fluctuations and other market factors. As a result, net gains and losses on derivative and hedging activities may continue to vary
        significantly in future periods.
      • Servicing and asset recovery revenue increased $27 million primarily as a result of an increase in the number of accounts serviced and an increase in
        asset recovery volumes.
      • Gains on debt repurchases decreased $19 million. Debt repurchase activity will fluctuate based on market fundamentals and our liability
        management strategy.
      • Other income decreased $15 million primarily due to a $21 million decrease in foreign currency translation gains. The foreign currency translation
        gains relate to a portion of our foreign currency denominated debt that does not receive hedge accounting treatment. These gains were partially
        offset by the “gains (losses) on derivative and hedging activities, net” line item on the income statement related to the derivatives used to
        economically hedge these debt instruments.
      • Operating expenses decreased $33 million primarily as a result of SLM BankCo’s operating expenses attributable to the Company declining $44
        million between the periods primarily as a result of the deemed distribution on April 30, 2014. This was partially offset primarily by increases in our
        third-party servicing and asset recovery activities.
      • Restructuring and other reorganization expenses increased $38 million to $61 million. These expenses were primarily related to third-party costs
        incurred in connection with the Spin-Off.

                                                                               52
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 394 of 1145 PageID #: 5180

Table of Contents


       We repurchased 3.9 million shares and 9.1 million shares of our common stock during the three months ended June 30, 2014 and 2013, respectively, as
part of our common share repurchase programs. Primarily as a result of ongoing common share repurchases, our average outstanding diluted shares decreased
by 18 million common shares from the year-ago quarter.

Six Months Ended June 30, 2014 Compared with Six Months Ended June 30, 2013
       For the six months ended June 30, 2014, net income was $526 million, or $1.20 diluted earnings per common share, compared with net income of $889
million, or $1.94 diluted earnings per common share, for the six months ended June 30, 2013. The decrease in net income was primarily due to $312 million
in gains from the sale of Residual Interests in FFELP Loan securitization trusts that occurred in the first half of 2013, a $38 million after-tax gain from the sale
of the Campus Solutions business in the year-ago period, a $150 million decline in net interest income, a $42 million decrease in debt repurchase gains, a
$46 million decrease in other income, higher operating expenses of $97 million and higher restructuring and other reorganization costs of $53 million, which
was partially offset by a $92 million decline in the provision for loan losses, a $66 million increase in net gains on derivative and hedging activities and a
$32 million increase in servicing and asset recovery revenue.

     The primary contributors to each of the identified drivers of changes in net income for the current six-month period compared with the year-ago six-
month period are as follows:
      • Net interest income decreased by $150 million due to a reduction in FFELP net interest income resulting from a $16 billion decline in average
        FFELP Loans outstanding. This decline in FFELP Loans was due, in part, to the sale of Residual Interests in FFELP Loan securitization trusts in the
        first half of 2013. There were approximately $12 billion of FFELP Loans in these trusts at the time of sale. Also contributing to the decrease was
        SLM BankCo’s net interest income attributable to the Company declining $27 million between the periods primarily as a result of the deemed
        distribution on April 30, 2014.
      • Provisions for loan losses declined $92 million primarily as a result of the overall improvement in Private Education Loans’ credit quality,
        delinquency and charge-off trends leading to decreases in expected future charge-offs.
      • Gains on sales of loans and investments decreased by $307 million as the result of $312 million in gains on the sales of the Residual Interests in
        FFELP Loan securitization trusts in the first-half of 2013. There were no sales in the current six-month period.
      • Gains (losses) on derivative and hedging activities, net, increased $66 million. The primary factors affecting the change were interest rate and
        foreign currency fluctuations, which primarily affected the valuations of our Floor Income Contracts, basis swaps and foreign currency hedges
        during each period. Valuations of derivative instruments vary based upon many factors including changes in interest rates, credit risk, foreign
        currency fluctuations and other market factors. As a result, net gains and losses on derivative and hedging activities may continue to vary
        significantly in future periods.
      • Servicing and asset recovery revenue increased $32 million primarily as a result of an increase in the number of accounts serviced and an increase in
        asset recovery volumes.
      • Gains on debt repurchases decreased $42 million. Debt repurchase activity will fluctuate based on market fundamentals and our liability
        management strategy.
      • Other income decreased $46 million primarily due to a $55 million decrease in foreign currency translation gains. The foreign currency translation
        gains relate to a portion of our foreign currency denominated debt that does not receive hedge accounting treatment. These gains were partially
        offset by the “gains (losses) on derivative and hedging activities, net” line item on the income statement related to the derivatives used to
        economically hedge these debt instruments.
      • The primary driver of the increase in direct operating expenses for the six months ended June 30, 2014 compared with the prior-year period was
        $103 million of additional reserve recorded in first-quarter 2014 for pending regulatory matters. During the second quarter, Navient entered into
        agreements with the

                                                                                53
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 395 of 1145 PageID #: 5181

Table of Contents

           United States Department of Justice (“DOJ”) and Federal Deposit Insurance Corporation (the “FDIC”) to resolve these previously reported
           regulatory matters.
           Operating expenses excluding the regulatory reserve discussed above decreased $6 million, primarily due to SLM BankCo’s operating expenses
           attributable to the Company declining $50 million between the periods primarily as a result of the deemed distribution on April 30, 2014. This was
           partially offset primarily by increases in our third-party servicing and asset recovery activities.
      • Restructuring and other reorganization expenses increased $53 million to $87 million. These expenses were primarily related to third-party costs
        incurred in connection with the Spin-Off.

       We repurchased 12.2 million shares and 19.3 million shares of our common stock during the six months ended June 30, 2014 and 2013, respectively,
as part of our common share repurchase programs. Primarily as a result of ongoing common share repurchases, our average outstanding diluted shares
decreased by 21 million common shares from the year-ago period.

“Core Earnings” — Definition and Limitations
       We prepare financial statements in accordance with GAAP. However, we also evaluate our business segments on a basis that differs from GAAP. We
refer to this different basis of presentation as “Core Earnings.” We provide this “Core Earnings” basis of presentation on a consolidated basis for each
business segment because this is what we review internally when making management decisions regarding our performance and how we allocate resources.
We also refer to this information in our presentations with credit rating agencies, lenders and investors. Because our “Core Earnings” basis of presentation
corresponds to our segment financial presentations, we are required by GAAP to provide “Core Earnings” disclosure in the notes to our consolidated financial
statements for our business segments.

       “Core Earnings” are not a substitute for reported results under GAAP. We use “Core Earnings” to manage each business segment because “Core
Earnings” reflect adjustments to GAAP financial results for three items, discussed below, that are either related to the Spin-Off or create significant volatility
mostly due to timing factors generally beyond the control of management. Accordingly, we believe that “Core Earnings” provide management with a useful
basis from which to better evaluate results from ongoing operations against the business plan or against results from prior periods. Consequently, we disclose
this information because we believe it provides investors with additional information regarding the operational and performance indicators that are most
closely assessed by management. When compared to GAAP results, the three items we remove to result in our “Core Earnings” presentations are:
      1.      The financial results attributable to the operations of the consumer banking business (SLM BankCo) prior to the Spin-Off and related
              restructuring and reorganization expense incurred in connection with the Spin-Off. For GAAP purposes, Navient reflected the deemed
              distribution of SLM BankCo on April 30, 2014. For “Core Earnings,” we exclude the consumer banking business as if it had never been a part of
              Navient’s historical results prior to the deemed distribution of SLM BankCo on April 30, 2014;
      2.      Our use of derivative instruments to hedge our economic risks that do not qualify for hedge accounting treatment or do qualify for hedge
              accounting treatment but result in ineffectiveness resulting in unrealized, mark-to-market gains/losses; and
      3.      The accounting for goodwill and acquired intangible assets.

      While GAAP provides a uniform, comprehensive basis of accounting, for the reasons described above, our “Core Earnings” basis of presentation does
not. “Core Earnings” are subject to certain general and specific limitations that investors should carefully consider. For example, there is no comprehensive,
authoritative guidance for management reporting. Our “Core Earnings” are not defined terms within GAAP and may not be comparable to similarly titled
measures reported by other companies. Accordingly, our “Core Earnings” presentation does not represent a comprehensive basis of accounting. Investors,
therefore, may not be able to compare our performance with that of other financial services companies based upon “Core Earnings.” “Core

                                                                                54
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 396 of 1145 PageID #: 5182

Table of Contents


Earnings” results are only meant to supplement GAAP results by providing additional information regarding the operational and performance indicators that
are most closely used by management, our board of directors, credit rating agencies, lenders and investors to assess performance.

       Old SLM’s definition of “Core Earnings” did not exclude the financial results attributable to the operations of the consumer banking business and
related restructuring and reorganization expense incurred in connection with the Spin-Off. In the second quarter of 2014, in connection with the Spin-Off,
Navient included this additional adjustment as a part of “Core Earnings” to allow better comparability of Navient’s results to pre-Spin-Off historical periods.
All prior periods in this Quarterly Report on Form 10-Q have been restated to conform to Navient’s revised definition of “Core Earnings.”

                                                                              55
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 397 of 1145 PageID #: 5183

Table of Contents


     The following tables show “Core Earnings” for each business segment and our business as a whole along with the adjustments made to the
income/expense items to reconcile the amounts to our reported GAAP results as required by GAAP and reported in “Note 12 — Segment Reporting.”

                                                                                                                              Quarter Ended June 30, 2014
                                                                                 Private                                                Total                              Adjustments
                                                                     FFELP      Education     Business                                  “Core                                Additions/           Total         Total
(Dollars in millions)                                                Loans       Loans        Services    Other       Eliminations(1) Earnings” Reclassifications          (Subtractions)     Adjustments(2)    GAAP
Interest income:
    Student loans                                                    $   522    $      490    $      —    $    —      $            —    $     1,012      $          166    $          (8) $             158     $1,170
    Other loans                                                           —             —            —          2                  —              2                  —                —                  —           2
    Cash and investments                                                   1            —            —          1                  —              2                  —                 1                  1          3
Total interest income                                                    523           490           —          3                  —          1,016                 166                (7)              159      1,175
Total interest expense                                                   291           173           —         30                  —            494                  12                 7                19        513
Net interest income (loss)                                               232           317           —         (27)                —               522              154              (14)               140       662
Less: provisions for loan losses                                          10           145           —          —                  —               155               —                10                 10       165
Net interest income (loss) after provisions for loan losses              222           172           —         (27)                —               367              154              (24)               130       497
Other income (loss):
    Gains on sales of loans and investments                               —             —           —          —                  —                 —                —                —                  —         —
    Servicing revenue                                                     15             7         166         —                (115)               73               —                —                  —         73
    Asset recovery revenue                                                —             —          132         —                  —                132               —                —                  —        132
    Gains on debt repurchases                                             —             —           —          —                  —                 —                —                —                  —         —
    Other income                                                          —             —            1          8                 —                  9             (154)             215                 61        70
Total other income (loss)                                                 15              7        299          8               (115)              214             (154)             215                 61       275
Expenses:
   Direct operating expenses                                             121            42           93         2               (115)              143               —                11                 11       154
   Overhead expenses                                                      —             —            —         52                 —                 52               —                 5                  5        57
      Operating expenses                                                 121            42           93        54               (115)              195               —                16                 16       211
      Goodwill and acquired intangible asset impairment and
         amortization                                                     —             —            —         —                   —                —                —                 2                  2         2
      Restructuring and other reorganization expenses                     —             —            —         —                   —                —                —                61                 61        61
Total expenses                                                           121            42           93        54               (115)              195               —                79                 79       274
Income (loss) from continuing operations, before income tax
    expense (benefit)                                                    116           137         206         (73)                —               386               —               112                112       498
Income tax expense (benefit)(3)                                           44            51          76         (26)                —               145               —                46                 46       191
Net income (loss) from continuing operations                              72            86         130         (47) $              —               241               —                66                 66       307
Income (loss) from discontinued operations, net of tax expense
    (benefit)                                                             —             —            —         —                   —                —                —                —                  —         —
Net income (loss)                                                         72            86         130         (47) $              —               241               —                66                 66       307
Less: net loss attributable to noncontrolling interest                    —             —           —           —                  —                —                —                —                  —         —
Net income (loss) attributable to Navient Corporation                $    72    $       86    $    130    $ (47) $                 —    $          241   $           —     $          66      $          66     $ 307

(1)   The eliminations in servicing revenue and direct operating expense represent the elimination of intercompany servicing revenue where the Business Services segment performs the loan servicing function for
      the FFELP Loans segment.
(2)   “Core Earnings” adjustments to GAAP:

                                                                                                                                                         Quarter Ended June 30, 2014
                                                                                                                                                          Net Impact          Net Impact
                                                                                                                               Net Impact of                   of                  of
                                                                                                                                   SLM                     Derivative           Acquired
          (Dollars in millions)                                                                                                  BankCo                   Accounting           Intangibles              Total
          Net interest income after provisions for loan losses                                                                 $         35               $         95        $        —                $ 130
          Total other income                                                                                                               6                        55                 —                   61
          Operating expenses                                                                                                             16                         —                  —                   16
          Goodwill and acquired intangible asset impairment and amortization                                                             —                          —                    2                  2
          Restructuring and other reorganization expenses                                                                                61                         —                  —                   61
          Total “Core Earnings” adjustments to GAAP                                                                            $            (36)             $    150           $            (2)         112
          Income tax expense                                                                                                                                                                              46
          Net income                                                                                                                                                                                    $ 66

(3)   Income taxes are based on a percentage of net income before tax for the individual reportable segment.

                                                                                                          56
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 398 of 1145 PageID #: 5184

Table of Contents

                                                                                                                              Quarter Ended June 30, 2013
                                                                                 Private                                                Total                           Adjustments
                                                                     FFELP      Education     Business                                  “Core                             Additions/            Total         Total
(Dollars in millions)                                                Loans       Loans        Services    Other       Eliminations(1) Earnings” Reclassifications       (Subtractions)      Adjustments(2)    GAAP
Interest income:
    Student loans                                                    $   573    $      513    $      —    $    —      $             —     $   1,086   $         198     $            46     $         244     $1,330
    Other loans                                                           —             —            —          3                   —             3              —                   —                 —           3
    Cash and investments                                                   2            —            —          1                   —             3              —                    1                 1          4
Total interest income                                                    575           513           —          4                   —         1,092             198                  47               245      1,337
Total interest expense                                                   319           187           —         10                   —           516              13                  24                37        553
Net interest income (loss)                                               256           326           —         (6)                  —          576              185                  23               208       784
Less: provisions for loan losses                                          13           189           —         —                    —          202               —                   (1)               (1)      201
Net interest income (loss) after provisions for loan losses              243           137           —          (6)                 —          374              185                  24               209       583
Other income (loss):
    Gains on sales of loans and investments                              257            —           —          (6)                  —          251                —                  —                 —        251
    Servicing revenue                                                     16            10         180         —                  (137)         69                —                  —                 —         69
    Asset recovery revenue                                                —             —          109         —                    —          109                —                  —                 —        109
    Gains on debt repurchases                                             —             —           —          19                   —           19                —                  —                 —         19
    Other income                                                          —             —           —          —                    —           —               (185)               227                42        42
Total other income (loss)                                                273            10         289         13                 (137)        448              (185)               227                42       490
Expenses:
   Direct operating expenses                                             143            51           88         3                 (137)        148               —                   38                38       186
   Overhead expenses                                                      —             —            —         37                   —           37               —                   21                21        58
      Operating expenses                                                 143            51           88        40                 (137)        185               —                   59                59       244
      Goodwill and acquired intangible asset impairment and
         amortization                                                     —             —            —         —                    —           —                —                    3                 3         3
      Restructuring and other reorganization expenses                     —             —            —         —                    —           —                —                   23                23        23
Total expenses                                                           143            51           88        40                 (137)        185               —                   85                85       270
Income (loss) from continuing operations, before income tax
    expense (benefit)                                                    373            96         201         (33)                 —          637               —                  166               166       803
Income tax expense (benefit)(3)                                          135            35          72         (13)                 —          229               —                   70                70       299
Net income (loss) from continuing operations                             238            61         129         (20) $               —          408               —                   96                96       504
Income (loss) from discontinued operations, net of tax expense
    (benefit)                                                             —             —            39        —                    —           39               —                   (1)                (1)      38
Net income (loss)                                                        238            61         168         (20) $               —          447               —                   95                95       542
Less: net loss attributable to noncontrolling interest                    —             —           —           —                   —           —                —                   (1)               (1)       (1)
Net income (loss) attributable to Navient Corporation                $   238    $       61    $    168    $ (20) $                  —     $    447    $          —      $            96     $          96     $ 543

(1)   The eliminations in servicing revenue and direct operating expense represent the elimination of intercompany servicing revenue where the Business Services segment performs the loan servicing function for
      the FFELP Loans segment.
(2)   “Core Earnings” adjustments to GAAP:

                                                                                                                                                 Quarter Ended June 30,     2013
                                                                                                                                                  Net Impact                Net Impact
                                                                                                                          Net Impact of                of                        of
                                                                                                                              SLM                  Derivative                 Acquired
          (Dollars in millions)                                                                                             BankCo                Accounting                Intangibles               Total
          Net interest income after provisions for loan losses                                                            $        100            $       109               $        —                $ 209
          Total other income                                                                                                          8                     34                       —                   42
          Operating expenses                                                                                                        59                      —                        —                   59
          Goodwill and acquired intangible asset impairment and amortization                                                        —                       —                          3                  3
          Restructuring and other reorganization expenses                                                                           23                      —                        —                   23
          Total “Core Earnings” adjustments to GAAP                                                                       $         26            $       143               $         (3)              166
          Income tax expense                                                                                                                                                                            70
          Income (loss) from discontinued operations                                                                                                                                                    (1)
          Net loss attributable to noncontrolling interest                                                                                                                                              (1)
          Net income                                                                                                                                                                                  $ 96

(3)   Income taxes are based on a percentage of net income before tax for the individual reportable segment.

                                                                                                          57
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 399 of 1145 PageID #: 5185

Table of Contents



                                                                                                                             Six Months Ended June 30, 2014
                                                                                  Private                                                 Total                           Adjustments
                                                                     FFELP       Education    Business                                    “Core                             Additions/          Total         Total
(Dollars in millions)                                                Loans        Loans       Services    Other        Eliminations (1) Earnings” Reclassifications       (Subtractions)    Adjustments(2)    GAAP
Interest income:
    Student loans                                                    $ 1,033     $     985    $      —    $     —      $             —      $   2,018   $          365    $          78 $             443 $2,461
    Other loans                                                           —             —            —           5                   —              5               —                (1)               (1)     4
    Cash and investments                                                   2            —            —           2                   —              4               —                 2                 2      6
Total interest income                                                    1,035         985           —           7                   —          2,027              365               79               444     2,471
Total interest expense                                                     578         358           —          55                   —            991               22               29                51     1,042
Net interest income (loss)                                                457          627           —          (48)                 —          1,036              343               50               393     1,429
Less: provisions for loan losses                                           20          281           —           —                   —            301               —                49                49       350
Net interest income (loss) after provisions for loan losses               437          346           —          (48)                 —           735               343                1               344     1,079
Other income (loss):
    Gains on sales of loans and investments                                —            —           —           —                    —            —                 —                —                 —         —
    Servicing revenue                                                      26            8         335          —                  (233)         136                —                —                 —        136
    Asset recovery revenue                                                 —            —          243          —                    —           243                —                —                 —        243
    Gains on debt repurchases                                              —            —           —           —                    —            —                 —                —                 —         —
    Other income                                                           —            —           —           11                   —            11              (343)             398                55        66
Total other income (loss)                                                  26             8        578          11                 (233)         390              (343)             398                55       445
Expenses:
   Direct operating expenses                                              245           98         188         115                 (233)         413                —                36                36       449
   Overhead expenses                                                       —            —           —          101                   —           101                —                28                28       129
      Operating expenses                                                  245           98         188         216                 (233)         514                —                64                64       578
      Goodwill and acquired intangible asset impairment and
         amortization                                                      —            —            —          —                    —            —                 —                 6                 6         6
      Restructuring and other reorganization expenses                      —            —            —          —                    —            —                 —                87                87        87
Total expenses                                                            245           98         188         216                 (233)         514                —               157               157       671
Income (loss) from continuing operations, before income tax
    expense (benefit)                                                     218          256         390         (253)                 —           611                —               242               242       853
Income tax expense (benefit)(3)                                            83           95         146          (95)                 —           229                —                99                99       328
Net income (loss) from continuing operations                              135          161         244         (158) $               —           382                —               143               143       525
Income (loss) from discontinued operations, net of tax expense
    (benefit)                                                              —            —             1         —                    —             1                —                —                 —          1
Net income (loss)                                                         135          161         245         (158) $               —           383                —               143               143       526
Less: net loss attributable to noncontrolling interest                     —            —           —            —                   —            —                 —                —                 —         —
Net income (loss) attributable to Navient Corporation                $    135    $     161    $    245    $ (158) $                  —      $    383    $           —     $         143     $         143     $ 526

(1)   The eliminations in servicing revenue and direct operating expense represent the elimination of intercompany servicing revenue where the Business Services segment performs the loan servicing function for
      the FFELP Loans segment.
(2)   “Core Earnings” adjustments to GAAP:

                                                                                                                                                  Six Months Ended June 30, 2014
                                                                                                                                                     Net Impact           Net Impact
                                                                                                                           Net Impact of                  of                   of
                                                                                                                               SLM                    Derivative            Acquired
          (Dollars in millions)                                                                                              BankCo                  Accounting           Intangibles                 Total
          Net interest income after provisions for loan losses                                                             $        136              $       208          $        —                  $ 344
          Total other income                                                                                                         14                        41                  —                     55
          Operating expenses                                                                                                         64                        —                   —                     64
          Goodwill and acquired intangible asset impairment and amortization                                                         —                         —                     6                    6
          Restructuring and other reorganization expenses                                                                            87                        —                   —                     87
          Total “Core Earnings” adjustments to GAAP                                                                        $          (1)           $       249               $       (6)              242
          Income tax expense                                                                                                                                                                            99
          Net income                                                                                                                                                                                  $ 143
(3)   Income taxes are based on a percentage of net income before tax for the individual reportable segment.

                                                                                                          58
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 400 of 1145 PageID #: 5186

Table of Contents

                                                                                                                            Six Months Ended June 30, 2013
                                                                                  Private                                               Total                            Adjustments
                                                                     FFELP       Education    Business                                  “Core                              Additions/           Total         Total
(Dollars in millions)                                                Loans        Loans       Services    Other       Eliminations(1) Earnings” Reclassifications        (Subtractions)     Adjustments(2)    GAAP
Interest income:
    Student loans                                                    $ 1,163     $   1,013    $      —    $    —      $          —      $    2,176   $           410     $         102      $         512     $2,688
    Other loans                                                           —             —            —          6                —               6                —                 —                  —           6
    Cash and investments                                                   4            —            —          2                —               6                —                  2                  2          8
Total interest income                                                    1,167       1,013           —          8                —           2,188               410               104                514      2,702
Total interest expense                                                     654         371           —         25                —           1,050                31                42                 73      1,123
Net interest income (loss)                                                513          642           —         (17)              —           1,138               379                62                441      1,579
Less: provisions for loan losses                                           29          394           —          —                —             423                —                 19                 19        442
Net interest income (loss) after provisions for loan losses               484          248           —         (17)              —            715                379                43                422      1,137
Other income (loss):
    Gains on sales of loans and investments                               312           —           —          (5)                —           307                  —                —                  —        307
    Servicing revenue                                                      39           19         366          1               (286)         139                  —                —                  —        139
    Asset recovery revenue                                                 —            —          208         —                  —           208                  —                —                  —        208
    Gains on debt repurchases                                              —            —           —          48                 —            48                  (6)              —                  (6)       42
    Other income                                                           —            —           —          —                  —            —                 (373)             419                 46        46
Total other income (loss)                                                 351           19         574         44               (286)         702                (379)             419                 40       742
Expenses:
   Direct operating expenses                                              300           97         173          5               (286)         289                 —                 70                 70       359
   Overhead expenses                                                       —            —           —          78                 —            78                 —                 44                 44       122
      Operating expenses                                                  300           97         173         83               (286)         367                 —                114                114       481
      Goodwill and acquired intangible asset impairment and
         amortization                                                      —            —            —         —                 —             —                  —                  6                  6         6
      Restructuring and other reorganization expenses                      —            —            —         —                 —             —                  —                 34                 34        34
Total expenses                                                            300           97         173         83               (286)         367                 —                154                154       521
Income (loss) from continuing operations, before income tax
    expense (benefit)                                                     535          170         401         (56)              —           1,050                —                308                308      1,358
Income tax expense (benefit)(3)                                           194           62         146         (21)              —             381                —                128                128        509
Net income (loss) from continuing operations                              341          108         255         (35) $            —            669                 —                180                180       849
Income (loss) from discontinued operations, net of tax expense
    (benefit)                                                              —            —            40        —                 —             40                 —                  (1)                (1)      39
Net income (loss)                                                         341          108         295         (35) $            —            709                 —                179                179       888
Less: net loss attributable to noncontrolling interest                     —            —           —           —                —             —                  —                 (1)                (1)       (1)
Net income (loss) attributable to Navient Corporation                $    341    $     108    $    295    $ (35) $               —      $     709    $            —      $         180      $         180     $ 889

(1)   The eliminations in servicing revenue and direct operating expense represent the elimination of intercompany servicing revenue where the Business Services segment performs the loan servicing function for
      the FFELP Loans segment.
(2)   “Core Earnings” adjustments to GAAP:

                                                                                                                                                 Six Months Ended June 30, 2013
                                                                                                                                                    Net Impact          Net Impact
                                                                                                                           Net Impact of                 of                  of
                                                                                                                               SLM                   Derivative           Acquired
          (Dollars in millions)                                                                                              BankCo                 Accounting          Intangibles                   Total
          Net interest income after provisions for loan losses                                                             $        194             $       228         $        —                    $ 422
          Total other income                                                                                                         16                       24                 —                       40
          Operating expenses                                                                                                        114                       —                  —                      114
          Goodwill and acquired intangible asset impairment and amortization                                                         —                        —                    6                      6
          Restructuring and other reorganization expenses                                                                            34                       —                  —                       34
          Total “Core Earnings” adjustments to GAAP                                                                        $            62           $     252               $        (6)              308
          Income tax expense                                                                                                                                                                           128
          Income (loss) from discontinued operations                                                                                                                                                    (1)
          Net loss attributable to noncontrolling interest                                                                                                                                              (1)
          Net income                                                                                                                                                                                  $ 180
(3)   Income taxes are based on a percentage of net income before tax for the individual reportable segment.

                                                                                                          59
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 401 of 1145 PageID #: 5187

Table of Contents

   Differences between “Core Earnings” and GAAP
      The following discussion summarizes the differences between “Core Earnings” and GAAP net income and details each specific adjustment required to
reconcile our “Core Earnings” segment presentation to our GAAP earnings.

                                                                                             Three Months Ended                 Six Months Ended
                                                                                                   June 30,                          June 30,
      (Dollars in millions)                                                               2014                2013             2014           2013
      “Core Earnings” net income attributable to Navient Corporation                  $     241            $    447        $     383       $    709
      “Core Earnings” adjustments to GAAP:
      Net impact of the removal of SLM BankCo’s operations and
        restructuring and reorganization expense in connection with the
        Spin-Off                                                                            (36)                 26               (1)          62
      Net impact of derivative accounting                                                   150            $    143        $     249       $  252
      Net impact of goodwill and acquired intangible assets                                  (2)                 (3)              (6)          (6)
      Net tax effect                                                                        (46)                (70)             (99)        (128)
      Total “Core Earnings” adjustments to GAAP                                              66                  96              143          180
      GAAP net income attributable to Navient Corporation                             $     307            $    543        $     526       $ 889

       1) SLM BankCo’s operations and restructuring and reorganization expense in connection with the Spin-Off: On April 30, 2014, the Spin-Off of
Navient from Old SLM was completed and Navient is now an independent, publicly-traded company. Due to the relative significance of Navient to Old SLM
prior to the Spin-Off, among other factors, for financial reporting purposes Navient is treated as the “accounting spinnor” and therefore is the “accounting
successor” to Old SLM as constituted prior to the Spin-Off, notwithstanding the legal form of the Spin-Off. Since Navient is treated for accounting purposes
as the “accounting spinnor,” the GAAP financial statements of Navient reflect the deemed distribution of SLM BankCo to SLM BankCo’s stockholders on
April 30, 2014.

       For “Core Earnings,” we assume the consumer banking business (SLM BankCo) was never a part of Navient’s historical results prior to the deemed
distribution of SLM BankCo on April 30, 2014 and we have removed the restructuring and reorganization expense incurred in connection with the Spin-Off.
Excluding these items provides management with a useful basis from which to better evaluate results from ongoing operations against results from prior
periods. The adjustment relates to the exclusion of the consumer banking business and represents the operations, assets, liabilities and equity of SLM
BankCo, which is comprised of Sallie Mae Bank, Upromise Rewards, the Insurance Business, and the Private Education Loan origination functions. Included
in these amounts are also certain general corporate overhead expenses related to the consumer banking business. General corporate overhead consists of costs
primarily associated with accounting, finance, legal, human resources, certain information technology costs, stock compensation, and executive management
and the board of directors. These costs were generally allocated to the consumer banking business based on the proportionate level of effort provided to the
consumer banking business relative to Old SLM using a relevant allocation driver (e.g., in proportion to the number of employees by function that were
being transferred to SLM BankCo as opposed to remaining at Navient). All intercompany transactions between SLM BankCo and Navient have been
eliminated. In addition, all preferred stock dividends are removed as SLM BankCo succeeded Old SLM as the issuer of the preferred stock in connection with
the Spin-Off.

                                                                             60
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 402 of 1145 PageID #: 5188

Table of Contents

                                                                                                 Three Months Ended                   Six Months Ended
                                                                                                       June 30,                            June 30,
      (Dollars in millions)                                                                   2014                2013               2014           2013
      SLM BankCo net income, before income tax expense                                    $      25            $     49          $      86       $     96
      Restructuring and reorganization expense in connection with the
        Spin-Off                                                                                (61)                (23)               (87)           (34)
      Total net impact of SLM BankCo                                                      $     (36)           $     26          $      (1)      $     62

       2) Derivative Accounting: “Core Earnings” exclude periodic unrealized gains and losses that are caused by the mark-to-market valuations on
derivatives that do not qualify for hedge accounting treatment under GAAP, as well as the periodic unrealized gains and losses that are a result of
ineffectiveness recognized related to effective hedges under GAAP. These unrealized gains and losses occur in our FFELP Loans, Private Education Loans
and Other business segments. Under GAAP, for our derivatives that are held to maturity, the cumulative net unrealized gain or loss over the life of the contract
will equal $0 except for Floor Income Contracts, where the cumulative unrealized gain will equal the amount for which we sold the contract. In our “Core
Earnings” presentation, we recognize the economic effect of these hedges, which generally results in any net settlement cash paid or received being
recognized ratably as an interest expense or revenue over the hedged item’s life.

       The accounting for derivatives requires that changes in the fair value of derivative instruments be recognized currently in earnings, with no fair value
adjustment of the hedged item, unless specific hedge accounting criteria are met. We believe that our derivatives are effective economic hedges, and as such,
are a critical element of our interest rate and foreign currency risk management strategy. However, some of our derivatives, primarily Floor Income Contracts
and certain basis swaps, do not qualify for hedge accounting treatment and the stand-alone derivative must be marked-to-market in the income statement with
no consideration for the corresponding change in fair value of the hedged item. These gains and losses recorded in “Gains (losses) on derivative and hedging
activities, net” are primarily caused by interest rate and foreign currency exchange rate volatility and changing credit spreads during the period as well as the
volume and term of derivatives not receiving hedge accounting treatment.

       Our Floor Income Contracts are written options that must meet more stringent requirements than other hedging relationships to achieve hedge
effectiveness. Specifically, our Floor Income Contracts do not qualify for hedge accounting treatment because the pay down of principal of the student loans
underlying the Floor Income embedded in those student loans does not exactly match the change in the notional amount of our written Floor Income
Contracts. Additionally, the term, the interest rate index, and the interest rate index reset frequency of the Floor Income Contract can be different than that of
the student loans. Under derivative accounting treatment, the upfront payment is deemed a liability and changes in fair value are recorded through income
throughout the life of the contract. The change in the value of Floor Income Contracts is primarily caused by changing interest rates that cause the amount of
Floor Income earned on the underlying student loans and paid to the counterparties to vary. This is economically offset by the change in value of the student
loan portfolio earning Floor Income but that offsetting change in value is not recognized. We believe the Floor Income Contracts are economic hedges
because they effectively fix the amount of Floor Income earned over the contract period, thus eliminating the timing and uncertainty that changes in interest
rates can have on Floor Income for that period. Therefore, for purposes of “Core Earnings,” we have removed the unrealized gains and losses related to these
contracts and added back the amortization of the net premiums received on the Floor Income Contracts. The amortization of the net premiums received on the
Floor Income Contracts for “Core Earnings” is reflected in student loan interest income. Under GAAP accounting, the premiums received on the Floor Income
Contracts are recorded as revenue in the “gains (losses) on derivative and hedging activities, net” line item by the end of the contracts’ lives.

       Basis swaps are used to convert floating rate debt from one floating interest rate index to another to better match the interest rate characteristics of the
assets financed by that debt. We primarily use basis swaps to hedge our student loan assets that are primarily indexed to LIBOR or Prime. The accounting for
derivatives requires

                                                                                61
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 403 of 1145 PageID #: 5189

Table of Contents


that when using basis swaps, the change in the cash flows of the hedge effectively offset both the change in the cash flows of the asset and the change in the
cash flows of the liability. Our basis swaps hedge variable interest rate risk; however, they generally do not meet this effectiveness test because the index of
the swap does not exactly match the index of the hedged assets as required for hedge accounting treatment. Additionally, some of our FFELP Loans can earn
at either a variable or a fixed interest rate depending on market interest rates and therefore swaps economically hedging these FFELP Loans do not meet the
criteria for hedge accounting treatment. As a result, under GAAP, these swaps are recorded at fair value with changes in fair value reflected currently in the
income statement.

          The table below quantifies the adjustments for derivative accounting between GAAP and “Core Earnings” net income.

                                                                                                                                          Three Months Ended                           Six Months Ended
                                                                                                                                                June 30,                                    June 30,
(Dollars in millions)                                                                                                                   2014              2013                      2014              2013
“Core Earnings” derivative adjustments:
Gains (losses) on derivative and hedging activities, net, included in other income                                                  $      61            $      18              $      53                $     (13)
Plus: Realized losses on derivative and hedging activities, net (1)                                                                       154                  185                    343                      373
Unrealized gains on derivative and hedging activities, net (2)                                                                            215                  203                    396                      360
Amortization of net premiums on Floor Income Contracts in net interest income for
   “Core Earnings”                                                                                                                        (59)                 (76)               (135)                    (152)
Other derivative accounting adjustments(3)                                                                                                 (6)                  16                 (12)                      44
Total net impact of derivative accounting (4)                                                                                       $     150            $     143              $ 249                    $ 252
(1)   See “Reclassification of Realized Gains (Losses) on Derivative and Hedging Activities” below for a detailed breakdown of the components of realized losses on derivative and hedging activities.
(2)   “Unrealized gains on derivative and hedging activities, net” comprises the following unrealized mark-to-market gains (losses):

                                                                                                                            Three Months Ended                              Six Months Ended
                                                                                                                                  June 30,                                       June 30,
          (Dollars in millions)                                                                                          2014                2013                       2014                2013
          Floor Income Contracts                                                                                       $     132           $    297                   $    313            $    486
          Basis swaps                                                                                                         12                 (15)                        11                 (19)
          Foreign currency hedges                                                                                             54                 (67)                        15                 (99)
          Other                                                                                                               17                 (12)                        57                  (8)
          Total unrealized gains on derivative and hedging activities, net                                             $      215                $    203             $      396               $         360

(3)   Other derivative accounting adjustments consist of adjustments related to: (1) foreign currency denominated debt that is adjusted to spot foreign exchange rates for GAAP where such adjustment are reversed
      for “Core Earnings” and (2) certain terminated derivatives that did not receive hedge accounting treatment under GAAP but were economic hedges under “Core Earnings” and, as a result, such gains or losses
      amortized into “Core Earnings” over the life of the hedged item.
(4)   Negative amounts are subtracted from “Core Earnings” net income to arrive at GAAP net income and positive amounts are added to “Core Earnings” net income to arrive at GAAP net income.


      Reclassification of Realized Gains (Losses) on Derivative and Hedging Activities
       Derivative accounting requires net settlement income/expense on derivatives and realized gains/losses related to derivative dispositions (collectively
referred to as “realized gains (losses) on derivative and hedging activities”) that do not qualify as hedges to be recorded in a separate income statement line
item below net interest income. Under our “Core Earnings” presentation, these gains and losses are reclassified to the income statement line item of the
economically hedged item. For our “Core Earnings” net interest margin, this would primarily include: (a) reclassifying the net settlement amounts related to
our Floor Income Contracts to student loan interest income and (b) reclassifying the net settlement amounts related to certain of our basis swaps to debt

                                                                                                          62
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 404 of 1145 PageID #: 5190

Table of Contents

interest expense. The table below summarizes the realized losses on derivative and hedging activities and the associated reclassification on a “Core
Earnings” basis.

                                                                                                                            Three Months Ended                  Six Months Ended
                                                                                                                                  June 30,                           June 30,
      (Dollars in millions)                                                                                               2014              2013               2014           2013
      Reclassification of realized gains (losses) on derivative and hedging
         activities:
      Net settlement expense on Floor Income Contracts reclassified to net
         interest income                                                                                                $ (166)              $ (198)      $ (365)          $ (410)
      Net settlement income on interest rate swaps reclassified to net interest
         income                                                                                                               12                   13             22             31
      Foreign exchange derivatives gains reclassified to other income                                                         —                    —              —              —
      Net realized gains on terminated derivative contracts reclassified to other
         income                                                                                                               —                    —              —                  6
      Total reclassifications of realized losses on derivative and hedging
         activities                                                                                                     $ (154)              $ (185)      $ (343)          $ (373)

   Cumulative Impact of Derivative Accounting under GAAP compared to “Core Earnings”
        As of June 30, 2014, derivative accounting has reduced GAAP equity by approximately $760 million as a result of cumulative net unrealized losses
(after tax) recognized under GAAP, but not in “Core Earnings.” The following table rolls forward the cumulative impact to GAAP equity due to these
unrealized after tax net losses related to derivative accounting.


                                                                                                                               Three Months Ended                Six Months Ended
                                                                                                                                     June 30,                         June 30,
      (Dollars in millions)                                                                                                  2014              2013             2014           2013
      Beginning impact of derivative accounting on GAAP equity                                                            $ (854)             $ (1,027)       $ (926)       $ (1,080)
      Net impact of net unrealized gains (losses) under derivative accounting (1)                                             94                   104           166             157
      Ending impact of derivative accounting on GAAP equity                                                               $ (760)             $ (923)         $ (760)       $ (923)

      (1)   Net impact of net unrealized gains (losses) under derivative accounting is composed of the following:

                                                                                                                           Three Months Ended                  Six Months Ended
                                                                                                                                 June 30,                           June 30,
      (Dollars in millions)                                                                                             2014                2013              2014           2013
      Total pre-tax net impact of derivative accounting recognized in net
        income(a)                                                                                                   $     150            $     143        $     249        $    252
      Tax impact of derivative accounting adjustments recognized in net
        income                                                                                                            (54)                 (54)              (76)          (113)
      Change in unrealized gain (losses) on derivatives, net of tax
        recognized in other comprehensive income                                                                            (2)                 15                (7)            18
      Net impact of net unrealized gains (losses) under derivative
        accounting                                                                                                  $      94            $     104        $     166        $    157
      (a)   See “‘Core Earnings’ derivative adjustments” table above.

       Net Floor premiums received on Floor Income Contracts that have not been amortized into “Core Earnings” as of the respective year-ends are presented
in the table below. These net premiums will be recognized in “Core

                                                                                                       63
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 405 of 1145 PageID #: 5191

Table of Contents


Earnings” in future periods. As of June 30, 2014, the remaining amortization term of the net floor premiums was approximately 2.00 years for existing
contracts. Historically, we have sold Floor Income Contracts on a periodic basis and depending upon market conditions and pricing, we may enter into
additional Floor Income Contracts in the future. The balance of unamortized Floor Income Contracts will increase as we sell new contracts and decline due to
the amortization of existing contracts.
                                                                                                                                                     June 30,               June 30,
                          (Dollars in millions)                                                                                                        2014                   2013
                          Unamortized net Floor premiums (net of tax)(1)                                                                             $ (274)                $ (452)
                            (1)   $(433) million and $(720) million on a pre-tax basis as of June 30, 2014 and 2013, respectively.

      3) Goodwill and Acquired Intangible Assets: Our “Core Earnings” exclude goodwill and intangible asset impairment and the amortization of acquired
intangible assets. The following table summarizes the goodwill and acquired intangible asset adjustments.

                                                                                                                                          Three Months Ended                       Six Months Ended
                                                                                                                                                June 30,                                June 30,
(Dollars in millions)                                                                                                                    2014            2013                    2014             2013
“Core Earnings” goodwill and acquired intangible asset adjustments(1)                                                                $       (3)        $         (3)        $         (6)        $          (6)
(1)   Negative amounts are subtracted from “Core Earnings” net income to arrive at GAAP net income.


Business Segment Earnings Summary — “Core Earnings” Basis
FFELP Loans Segment
          The following table includes “Core Earnings” results for our FFELP Loans segment.
                                                                                          Three Months Ended                  % Increase                  Six Months Ended                    % Increase
                                                                                                June 30,                       (Decrease)                      June 30,                        (Decrease)
(Dollars in millions)                                                                    2014            2013                2014 vs. 2013              2014            2013                 2014 vs. 2013
“Core Earnings” interest income:
   FFELP Loans                                                                       $     522           $     573                     (9)%         $ 1,033             $ 1,163                        (11)%
   Cash and investments                                                                      1                   2                    (50)                2                   4                        (50)
Total “Core Earnings” interest income                                                      523                 575                     (9)            1,035               1,167                        (11)
Total “Core Earnings” interest expense                                                     291                 319                     (9)              578                 654                        (12)
Net “Core Earnings” interest income                                                        232                 256                     (9)              457                 513                        (11)
Less: provision for loan losses                                                             10                  13                    (23)               20                  29                        (31)
Net “Core Earnings” interest income after provision for
   loan losses                                                                             222                 243                     (9)                  437               484                      (10)
Gains on sales of loans and investments                                                     —                  257                   (100)                   —                312                     (100)
Servicing revenue                                                                           15                  16                     (6)                   26                39                      (33)
Total other income                                                                          15                 273                    (95)                   26               351                      (93)
Direct operating expenses                                                                  121                 143                    (15)                  245               300                      (18)
Restructuring and other reorganization expenses                                             —                   —                      —                     —                 —                        —
Total expenses                                                                             121                 143                    (15)                  245               300                      (18)
Income before income tax expense                                                           116                 373                    (69)                  218               535                      (59)
Income tax expense                                                                          44                 135                    (67)                   83               194                      (57)
“Core Earnings”                                                                      $      72           $     238                    (70)%         $       135         $     341                      (60)%

                                                                                                       64
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 406 of 1145 PageID #: 5192

Table of Contents


       “Core Earnings” from the FFELP Loans segment were $72 million in the second quarter of 2014, compared with $238 million in the year-ago quarter.
The decrease is primarily due to the $257 million gain from the sale of Residual Interests in FFELP Loan securitization trusts in the year-ago quarter, as well
as a reduction in net interest income due to the decrease in FFELP Loans outstanding. “Core Earnings” key performance metrics are as follows:

                                                                                                                    Three Months Ended                                       Six Months Ended
                                                                                                                          June 30,                                                June 30,
      (Dollars in millions)                                                                                      2014                2013                             2014                      2013
      FFELP Loan spread                                                                                            .98%                      .97%                       .96%                       .95%
      Net interest margin                                                                                          .89%                      .87%                       .88%                       .85%
      Provision for loan losses                                                                              $      10                 $      13                  $      20                 $       29
      Charge-offs                                                                                            $      15                 $      20                  $      37                 $       42
      Charge-off rate                                                                                              .08%                      .10%                       .10%                       .10%
      Total delinquency rate                                                                                      14.8%                     15.7%                      14.8%                      15.7%
      Greater than 90-day delinquency rate                                                                         7.0%                      8.1%                       7.0%                       8.1%
      Forbearance rate                                                                                            17.2%                     16.5%                      17.2%                      16.5%

   FFELP Loan Net Interest Margin
       The following table includes the “Core Earnings” basis FFELP Loan net interest margin along with reconciliation to the GAAP-basis FFELP Loan net
interest margin.
                                                                                                                      Three Months Ended                                  Six Months Ended
                                                                                                                            June 30,                                           June 30,
                                                                                                                   2014                2013                           2014                2013
      “Core Earnings” basis FFELP Loan yield                                                                         2.49%                    2.59%                     2.53%                     2.61%
      Hedged Floor Income                                                                                             .24                      .27                       .27                       .26
      Unhedged Floor Income                                                                                           .24                      .09                       .14                       .07
      Consolidation Loan Rebate Fees                                                                                 (.65)                    (.65)                     (.65)                     (.67)
      Repayment Borrower Benefits                                                                                    (.11)                    (.11)                     (.11)                     (.11)
      Premium amortization                                                                                           (.13)                    (.16)                     (.12)                     (.15)
      “Core Earnings” basis FFELP Loan net yield                                                                     2.08                     2.03                      2.06                      2.01
      “Core Earnings” basis FFELP Loan cost of funds                                                                (1.10)                   (1.06)                    (1.10)                    (1.06)
      “Core Earnings” basis FFELP Loan spread                                                                         .98                      .97                       .96                       .95
      “Core Earnings” basis other interest-earning asset spread impact                                               (.09)                    (.10)                     (.08)                     (.10)
      “Core Earnings” basis FFELP Loan net interest margin (1)                                                        .89%                     .87%                      .88%                      .85%

      “Core Earnings” basis FFELP Loan net interest margin (1)                                                        .89%                      .87%                     .88%                      .85%
      Adjustment for GAAP accounting treatment (2)                                                                    .38                       .38                      .41                       .39
      GAAP-basis FFELP Loan net interest margin (1)                                                                  1.27%                     1.25%                    1.29%                     1.24%
      (1)   The average balances of our FFELP Loan “Core Earnings” basis interest-earning assets for the respective periods are:

                                                                                                                                       Three Months Ended                         Six Months Ended
                                                                                                                                              June 30,                                 June 30,
      (Dollars in millions)                                                                                                           2014              2013                    2014               2013
      FFELP Loans                                                                                                                  $ 100,467          $ 112,891              $ 101,393          $ 116,831
      Other interest-earning assets                                                                                                     3,949             5,264                  3,922              5,409
      Total FFELP Loan “Core Earnings” basis interest-earning assets                                                               $ 104,416          $ 118,155              $ 105,315          $ 122,240

      (2)   Represents the reclassification of periodic interest accruals on derivative contracts from net interest income to other income, the reversal of the amortization of premiums received on Floor Income
            Contracts, and other derivative accounting adjustments. For further discussion of these adjustments, see section titled “‘Core Earnings’ — Definition and Limitations — Difference between ‘Core
            Earnings’ and GAAP” above.

                                                                                                      65
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 407 of 1145 PageID #: 5193

Table of Contents

      As of June 30, 2014, our FFELP Loan portfolio totaled approximately $100 billion, comprised of $38 billion of FFELP Stafford loans and $62 billion
of FFELP Consolidation Loans. The weighted-average life of these portfolios is 5 years and 9 years, respectively, assuming a Constant Prepayment Rate
(“CPR”) of 4 percent and 3 percent, respectively.

    Floor Income
      The following table analyzes on a “Core Earnings” basis the ability of the FFELP Loans in our portfolio to earn Floor Income after June 30, 2014 and
2013, based on interest rates as of those dates.

                                                                                                                     June 30, 2014                                           June 30, 2013
                                                                                                       Fixed            Variable                              Fixed            Variable
                                                                                                      Borrower         Borrower                              Borrower          Borrower
(Dollars in billions)                                                                                   Rate              Rate               Total             Rate              Rate               Total
Student loans eligible to earn Floor Income                                                           $ 86.0            $ 12.4             $ 98.4            $ 92.0            $ 13.9             $105.9
Less: post-March 31, 2006 disbursed loans required to rebate Floor
   Income                                                                                               (43.4)            (0.9)             (44.3)             (46.5)            (1.0)             (47.5)
Less: economically hedged Floor Income Contracts                                                        (27.2)              —               (27.2)             (31.7)              —               (31.7)
Student loans eligible to earn Floor Income                                                           $ 15.4            $ 11.5             $ 26.9            $ 13.8            $ 12.9             $ 26.7
Student loans earning Floor Income                                                                    $ 15.3            $       0.6        $ 15.9            $ 13.8            $     0.7          $ 14.5

       We have sold Floor Income Contracts to hedge the potential Floor Income from specifically identified pools of FFELP Consolidation Loans that are
eligible to earn Floor Income.

     The following table presents a projection of the average balance of FFELP Consolidation Loans for which Fixed Rate Floor Income has been
economically hedged through Floor Income Contracts for the period July 1, 2014 to June 30, 2016. The hedges related to these loans do not qualify as
accounting hedges.

                                                                                                                             July 1, 2014 to
                (Dollars in billions)                                                                                       December 31, 2014                  2015                  2016
                Average balance of FFELP Consolidation Loans whose Floor Income is
                  economically hedged (1)                                                                                   $            27.2                $27.2                  $10.4
                (1)     The remaining projected unamortized net Floor premium balance (pre-tax) related to Floor Income Contracts as of December 31, 2014, 2015 and 2016 is $314 million, $77 million, and $0
                        million, respectively.


    Gains on Sales of Loans and Investments
      The decrease in gains on sales of loans and investments from the year-ago quarter and the first six months of 2013 was the result of $257 million and
$312 million, respectively, in gains from the sale of Residual Interests in FFELP Loan securitization trusts in the year-ago periods. There were no similar
transactions in the current periods.

      We will continue to service the student loans in the trusts that were sold under existing agreements. The sales removed securitization trust assets of
$12.5 billion and related liabilities of $12.1 billion from the balance sheet during the six months ended June 30, 2013.

    Operating Expenses — FFELP Loans
       Operating expenses for our FFELP Loans segment primarily include the contractual rates we pay to service loans in term asset-backed securitization
trusts or a similar rate if a loan is not in a term financing facility (which is presented as an intercompany charge from the Business Services segment who
services the loans), the fees we pay for third-party loan servicing and costs incurred to acquire loans. The intercompany revenue charged by the

                                                                                                     66
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 408 of 1145 PageID #: 5194

Table of Contents


Business Services segment and included in those amounts was $115 million and $137 million for the quarters ended June 30, 2014 and 2013, respectively,
and $233 million and $286 million for the six months ended June 30, 2014 and 2013, respectively. These amounts exceed the actual cost of servicing the
loans. Operating expenses were 48 basis points and 51 basis points of average FFELP Loans in the quarters ended June 30, 2014 and 2013, respectively, and
49 basis points and 52 basis points of average FFELP Loans in the six months ended June 30, 2014 and 2013, respectively. The decrease in operating
expenses from the prior-year quarter was primarily the result of the reduction in the average outstanding balance of our FFELP Loan portfolio.

Private Education Loans Segment
        The following table includes “Core Earnings” results for our Private Education Loans segment.

                                                                                         Three Months Ended                  % Increase                     Six Months Ended                   % Increase
                                                                                               June 30,                       (Decrease)                         June 30,                       (Decrease)
(Dollars in millions)                                                                   2014            2013                2014 vs. 2013                 2014            2013                2014 vs. 2013
“Core Earnings” interest income:
   Private Education Loans                                                          $     490           $    513                      (4)%            $     985           $ 1,013                        (3)%
   Cash and investments                                                                    —                  —                       —                      —                 —                         —
Total “Core Earnings” interest income                                                     490                513                      (4)                   985             1,013                        (3)
Total “Core Earnings” interest expense                                                    173                187                      (7)                   358               371                        (4)
Net “Core Earnings” interest income                                                       317                326                      (3)                   627               642                        (2)
Less: provision for loan losses                                                           145                189                     (23)                   281               394                       (29)
Net “Core Earnings” interest income after provision for
   loan losses                                                                            172                137                      26                    346                248                       40
Servicing revenue                                                                           7                 10                     (30)                     8                 19                      (58)
Direct operating expenses                                                                  42                 51                     (18)                    98                 97                        1
Restructuring and other reorganization expenses                                            —                  —                       —                      —                  —                        —
Total expenses                                                                             42                 51                     (18)                    98                 97                        1
Income before income tax expense                                                          137                 96                      43                    256                170                       51
Income tax expense                                                                         51                 35                      46                     95                 62                       53
“Core Earnings”                                                                     $      86           $     61                      41%             $     161           $    108                       49%

      Quarterly “Core Earnings” were $86 million compared with $61 million in the year-ago quarter. The increase is primarily the result of a $44 million
decrease in the provision for Private Education Loan losses. “Core Earnings” key performance metrics are as follows:
                                                                                                                      Three Months Ended                                Six Months Ended
                                                                                                                            June 30,                                         June 30,
        (Dollars in millions)                                                                                      2014                2013                           2014            2013
        Private Education Loan spread                                                                               4.10%                    4.10%                     4.05%               4.09%
        Net interest margin                                                                                         4.00%                    3.86%                     3.96%               3.84%
        Provision for loan losses                                                                              $    145                 $    189                  $    281 (1)         $   394
        Charge-offs                                                                                            $    166                 $    212                  $    385             $   444
        Charge-off rate                                                                                              2.5%                     3.0%                      2.9%                3.2%
        Total delinquency rate                                                                                       7.1%                     8.4%                      7.1%                8.4%
        Greater than 90-day delinquency rate                                                                         3.2%                     4.0%                      3.2%                4.0%
        Forbearance rate                                                                                             4.2%                     3.9%                      4.2%                3.9%
        Loans in repayment greater than 12 months                                                                   90.9%                    82.6%                     90.9%               82.6%
        Cosigner rate                                                                                                 64%                      62%                       64%                 62%
        Average FICO                                                                                                718                      717                       718                 717
        (1)   Prior to the Spin-Off, Sallie Mae Bank sold $666 million of loans to Old SLM in the quarter ended March 31, 2014 for (1) securitization transactions at Old SLM and (2) to enable Old SLM to
              manage loans either granted forbearance or were 90 days or more past due. In the quarter ended March 31, 2014, $29 million of the allowance for loan loss balance was transferred from Sallie Mae
              Bank to Old SLM. As a result, Old SLM did not need to provide additional provision for loan losses for these loans in the quarter ended March 31, 2014. Had the allowance not transferred from
              Sallie Mae Bank to Old SLM, the provision would have been $310 million for the six months ended June 30, 2014.

                                                                                                      67
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 409 of 1145 PageID #: 5195

Table of Contents


   Private Education Loan Net Interest Margin
     The following table shows the “Core Earnings” basis Private Education Loan net interest margin along with reconciliation to the GAAP-basis Private
Education Loan net interest margin before provision for loan losses.

                                                                                                                                  Three Months Ended                           Six Months Ended
                                                                                                                                        June 30,                                    June 30,
                                                                                                                                2014              2013                        2014           2013
      “Core Earnings” basis Private Education Loan yield                                                                         6.27%                   6.31%                 6.31%            6.30%
      “Core Earnings” basis Private Education Loan cost of funds                                                                (2.17)                  (2.21)                (2.26)           (2.21)
      “Core Earnings” basis Private Education Loan spread                                                                        4.10                    4.10                  4.05             4.09
      “Core Earnings” basis other interest-earning asset spread impact                                                           (.10)                   (.24)                 (.09)            (.25)
      “Core Earnings” basis Private Education Loan net interest margin (1)                                                       4.00%                   3.86%                 3.96%            3.84%

      “Core Earnings” basis Private Education Loan net interest margin (1)                                                       4.00%                   3.86%                 3.96%            3.84%
      Adjustment for GAAP accounting treatment (2)                                                                                .11                     .22                   .26              .26
      GAAP basis Private Education Loan net interest margin (1)                                                                  4.11%                   4.08%                 4.22%            4.10%
      (1)   The average balances of our Private Education Loan “Core Earnings” basis interest-earning assets for the respective periods are:

                                                                                                                                           Three Months Ended                     Six Months Ended
                                                                                                                                                 June 30,                               June 30,
      (Dollars in millions)                                                                                                               2014             2013                  2014             2013
      Private Education Loans                                                                                                           $ 31,408         $ 32,619              $ 31,467         $ 32,411
      Other interest-earning assets                                                                                                          491            1,245                   492            1,339
      Total Private Education Loan “Core Earnings” basis interest-earning assets                                                        $ 31,899           $ 33,864            $ 31,959          $ 33,750

      (2)   Represents the reclassification of periodic interest accruals on derivative contracts from net interest income to other income and other derivative accounting adjustments. For further discussion of
            these adjustments, see section titled “‘Core Earnings’ — Definition and Limitations — Difference between ‘Core Earnings’ and GAAP” above.


   Private Education Loan Provision for Loan Losses
       In establishing the allowance for Private Education Loan losses as of June 30, 2014, we considered several factors with respect to our Private Education
Loan portfolio. In particular, we continue to see improvement in credit quality and continuing positive delinquency and charge-off trends in connection with
this portfolio. On a “Core Earnings” basis, total loans delinquent (as a percentage of loans in repayment) have decreased to 7.1 percent from 8.4 percent in the
year-ago quarter. Loans greater than 90 days delinquent (as a percentage of loans in repayment) have decreased to 3.2 percent from 4.0 percent in the year-
ago quarter. The charge-off rate decreased to 2.5 percent from 3.0 percent in the year-ago quarter. Loans in forbearance (as a percentage of loans in repayment
and forbearance) increased to 4.2 percent from 3.9 percent in the year-ago quarter.

       Apart from the overall improvements discussed above that had the effect of reducing the provision for loan losses in the second-quarter 2014 compared
to the year-ago quarter, Private Education Loans that have defaulted between 2007 and 2014 for which we have previously charged off estimated losses have,
to varying degrees, not met our post-default recovery expectations to date and may continue to not do so. Our allowance for loan losses takes into account
these potential recovery uncertainties. In the second-quarter 2014, we increased our allowance related to these potential recovery shortfalls by approximately
$68 million.

      The Private Education Loan provision for loan losses on a “Core Earnings” basis was $145 million in the second quarter of 2014, down $44 million
from the second quarter of 2013, and $281 million for the first six months of 2014, down $113 million from the year-ago period. The decline in both periods
was primarily a result

                                                                                                       68
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 410 of 1145 PageID #: 5196

Table of Contents

of the overall improvement in credit quality and performance trends discussed above, leading to decreases in expected future charge-offs.

    Operating Expenses — Private Education Loans Segment
      Operating expenses for our Private Education Loans segment include costs incurred to service and collect on our Private Education Loan portfolio.
Direct operating expenses as a percentage of revenues (revenues calculated as net interest income after provision plus total other income) were 23 percent and
35 percent in the quarters ended June 30, 2014 and 2013, respectively, and 28 percent and 36 percent in the six months ended June 30, 2014 and 2013,
respectively.

Business Services Segment
        The following table includes “Core Earnings” results for our Business Services segment.
                                                                 Three Months Ended         % Increase                Six Months Ended                 % Increase
                                                                       June 30,              (Decrease)                    June 30,                     (Decrease)
(Dollars in millions)                                           2014            2013       2014 vs. 2013            2014             2013             2014 vs. 2013
Net interest income                                         $      —         $        —              —%         $      —          $      —                         —%
Servicing revenue:
   Intercompany loan servicing                                    115             137              (16)               234              286                         (18)
   Third-party loan servicing                                      42              33               27                 83               60                          38
   Guarantor servicing                                              9              10              (10)                18               20                         (10)
Total servicing revenue                                           166             180               (8)               335              366                          (8)
Asset recovery revenue                                            132             109               21                243              208                          17
Other Business Services revenue                                     1              —               100                 —                —                           —
Total other income                                                299             289                3                578              574                           1
Direct operating expenses                                          93              88                6                188              173                           9
Restructuring and other reorganization expenses                    —               —                —                  —                —                           —
Total expenses                                                     93              88                6                188              173                           9
Income from continuing operations, before income
   tax expense                                                    206             201                 2               390              401                         (3)
Income tax expense                                                 76              72                 6               146              146                         —
Net income from continuing operations                             130             129                 1               244              255                         (4)
Income from discontinued operations, net of tax
   expense                                                         —               39             (100)                 1               40                         (98)
“Core Earnings”                                             $     130        $    168              (23)%        $     245         $    295                         (17)%

      “Core Earnings” were $130 million in the second quarter of 2014, compared with $168 million in the year-ago quarter. The decrease is primarily due to
the $38 million after-tax gain recognized on the Campus Solutions sale in the year-ago quarter. Key segment metrics are:

                                                                                                                                                As of
                                                                                                                                               June 30,
        (Dollars in billions)                                                                                                          2014                2013
        Asset recovery receivables                                                                                                    $16.3               $14.6
        Number of accounts serviced for ED (in millions)                                                                                 5.8                 5.2
        Total federal loans serviced                                                                                                  $ 272               $ 245

                                                                                 69
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 411 of 1145 PageID #: 5197

Table of Contents


       Our Business Services segment includes intercompany loan servicing fees from servicing the FFELP Loans in our FFELP Loans segment. The average
balance of this portfolio was $100 billion and $116 billion for the quarters ended June 30, 2014 and 2013, respectively, and $102 billion and $119 billion
for the six months ended June 30, 2014 and 2013, respectively. The decline in the average balance of FFELP Loans outstanding along with the related
intercompany loan servicing revenue from the year-ago period is primarily the result of normal amortization of the portfolio, as well as the sale of our
Residual Interests in $12 billion of securitized FFELP Loans in the first half of 2013.

        Third-party loan servicing income increased $9 million from the year-ago quarter and $23 million for the first six months compared with the prior-year
period primarily due to the increase in ED servicing revenue (discussed below) as well as a result of the sale of Residual Interests in FFELP Loan
securitization trusts in 2013. (See “FFELP Loans Segment” for further discussion.) When we sold the Residual Interests, we retained the right to service the
trusts. As such, servicing income that had previously been recorded as intercompany loan servicing income is now recognized as third-party loan servicing
income.

       We are servicing approximately 5.8 million accounts under the ED Servicing Contract as of June 30, 2014, compared with 5.2 million accounts
serviced at June 30, 2013. Third-party loan servicing fees in the quarters ended June 30, 2014 and 2013 included $31 million and $26 million, respectively,
of servicing revenue related to the ED Servicing Contract.

       Our asset recovery revenue consists of fees we receive for asset recovery of delinquent debt on behalf of third-party clients performed on a contingent
basis. Asset recovery revenue increased $23 million in the current quarter compared with the year-ago quarter and $35 million for the first six months of 2014
compared with the prior-year period as a result of the higher asset recovery volume.

       In second-quarter 2013, we sold our Campus Solutions and 529 college savings plan administration businesses, which resulted in a $38 million after-
tax gain. The results related to these businesses for all periods presented have been reclassified as discontinued operations and are shown on an after-tax
basis.

      Revenues related to services performed on FFELP Loans accounted for 78 percent and 80 percent, respectively, of total segment revenues for the
quarters ended June 30, 2014 and 2013, and 78 percent and 81 percent, respectively, of total segment revenues for the six months ended June 30, 2014 and
2013.

   Operating Expenses — Business Services Segment
       Operating expenses for our Business Services segment primarily include costs incurred to service our FFELP Loan portfolio, third-party servicing and
asset recovery costs, and other operating costs. The increase in operating expenses in the quarter ended June 30, 2014 compared with the year-ago quarter was
primarily the result of an increase in our third-party servicing and asset recovery activities. This increase in activity resulted in a $32 million increase in
related revenue from second-quarter 2013 to second-quarter 2014.

                                                                              70
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 412 of 1145 PageID #: 5198

Table of Contents


Other Segment
        The following table includes “Core Earnings” results of our Other segment.

                                                                            Three Months Ended          % Increase            Six Months Ended            % Increase
                                                                                  June 30,               (Decrease)                June 30,                (Decrease)
(Dollars in millions)                                                      2014            2013        2014 vs. 2013        2014            2013         2014 vs. 2013
Net interest loss after provision for loan losses                      $     (27)        $    (6)              350%        $ (48)         $ (17)                 182%
Losses on sales of loans and investments                                      —               (6)             (100)           —              (5)                (100)
Gains on debt repurchases                                                     —               19              (100)           —              48                 (100)
Other                                                                          8              —                100            11              1                1,000
Total other income                                                             8              13               (38)           11             44                  (75)
Direct operating expenses                                                      2               3               (33)          115              5                2,200
Overhead expenses:
   Corporate overhead                                                         27              18                50             53            39                     36
   Unallocated information technology costs                                   25              19                32             48            39                     23
Total overhead expenses                                                       52              37                41            101            78                     29
Total operating expenses                                                      54              40                35            216            83                    160
Restructuring and other reorganization expenses                               —               —                 —              —             —                      —
Total expenses                                                                54              40                35            216            83                    160
Loss before income tax benefit                                               (73)            (33)              121           (253)          (56)                   352
Income tax benefit                                                           (26)            (13)              100            (95)          (21)                   352
“Core Earnings” (loss)                                                 $     (47)        $   (20)              135%        $ (158)        $ (35)                   351%

Net Interest Loss after Provision for Loan Losses
     Net interest loss after provision for loan losses includes net interest loss related to our corporate liquidity portfolio, partially offset by net interest
income related to our mortgage and consumer loan portfolios.

Gains on Debt Repurchases
     We repurchased $5 million and $70 million face amount of our debt for the quarters ended June 30, 2014 and 2013, respectively, and $5 million and
$997 million face amount of our debt for the six months ended June 30, 2014 and 2013, respectively. Debt repurchase activity will fluctuate based on market
fundamentals and our liability management strategy.

Direct Operating Expenses — Other Segment
      The primary driver of the increase in direct operating expenses for the six months ended June 30, 2014 compared with the prior-year period was $111
million of additional reserve recorded in first-quarter 2014 for regulatory matters. During the second quarter of 2014, Navient entered into agreements with
the DOJ and FDIC to resolve previously reported regulatory matters.

Overhead — Other Segment
       Corporate overhead is comprised of costs related to executive management, the board of directors, accounting, finance, legal, human resources and
stock-based compensation expense. Unallocated information technology costs are related to infrastructure and operations. The increase in overhead expenses
in the three and six months ended June 30, 2014 compared with the year-ago periods is primarily due to temporary information technology costs incurred to
provide related support to SLM BankCo under various transition services

                                                                                    71
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 413 of 1145 PageID #: 5199

Table of Contents

agreements entered into in connection with the Spin-Off as well as stock-based compensation expense in connection with the Spin-Off.

Financial Condition
      This section provides additional information regarding the changes in our loan portfolio assets and related liabilities as well as credit quality and
performance indicators related to our loan portfolio.

Average Balance Sheets — GAAP
      The following table reflects the rates earned on interest-earning assets and paid on interest-bearing liabilities and reflects our net interest margin on a
consolidated basis.

                                                                                              Three Months Ended June 30,                                     Six Months Ended June 30,
                                                                                            2014                      2013                                 2014                      2013
(Dollars in millions)                                                                 Balance       Rate        Balance               Rate           Balance       Rate        Balance                Rate
Average Assets
FFELP Loans                                                                       $100,926           2.51%        $113,981           2.48%        $102,322           2.52%        $117,896           2.46%
Private Education Loans                                                             33,811           6.40           38,154           6.59           36,364           6.56           38,279           6.58
Other loans                                                                             93           9.36              123           9.64               96           9.52              128           9.50
Cash and investments                                                                 7,014            .13            9,395            .17            7,543            .15            9,636            .17
Total interest-earning assets                                                      141,844           3.32%         161,653           3.32%         146,325           3.41%         165,939           3.28%
Non-interest-earning assets                                                          3,411                           4,287                           3,766                           4,426
Total assets                                                                      $145,255                        $165,940                        $150,091                        $170,365
Average Liabilities and Equity
Short-term borrowings                                                             $     7,678         .67%        $ 17,122            .98%        $ 10,452            .76%        $ 18,091           1.00%
Long-term borrowings                                                                  130,534        1.54          140,170           1.46          131,819           1.53          143,554           1.45
Total interest-bearing liabilities                                                    138,212        1.49%         157,292           1.41%         142,271           1.48%         161,645           1.40%
Non-interest-bearing liabilities                                                     2,537                           3,390                           2,758                           3,531
Equity                                                                               4,506                           5,258                           5,062                           5,189
Total liabilities and equity                                                      $145,255                        $165,940                        $150,091                        $170,365
Net interest margin                                                                                  1.87%                           1.94%                           1.97%                           1.92%

Rate/Volume Analysis — GAAP
        The following rate/volume analysis shows the relative contribution of changes in interest rates and asset volumes.

                                                                                                                                  Increase                 Change Due To(1)
                        (Dollars in millions)                                                                                    (Decrease)              Rate          Volume
                        Three Months Ended June 30, 2014 vs. 2013
                        Interest income                                                                                          $ (162)                 $ 2                $ (164)
                        Interest expense                                                                                            (40)                   29                  (69)
                        Net interest income                                                                                      $ (122)                 $(28)              $ (94)
                        Six Months Ended June 30, 2014 vs. 2013
                        Interest income                                                                                          $ (231)                 $ 97               $ (328)
                        Interest expense                                                                                            (81)                   58                 (139)
                        Net interest income                                                                                      $ (150)                 $ 40               $ (190)
                         (1)   Changes in income and expense due to both rate and volume have been allocated in proportion to the relationship of the absolute dollar amounts of the change in each. The
                               changes in income and expense are calculated independently for each line in the table. The totals for the rate and volume columns are not the sum of the individual lines.

                                                                                                    72
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 414 of 1145 PageID #: 5200

Table of Contents


      Summary of our Student Loan Portfolio
      Ending Student Loan Balances, net — GAAP Basis

                                                                                                                                           June 30, 2014
                                                                                                        FFELP              FFELP                 Total        Private
                                                                                                     Stafford and        Consolidation         FFELP         Education        Total
(Dollars in millions)                                                                                    Other              Loans               Loans         Loans          Portfolio
Total student loan portfolio:
   In-school (1)                                                                                     $    536            $        —              $   536     $   344     $    880
   Grace, repayment and other(2)                                                                       36,761                 61,540              98,301      31,368      129,669
Total, gross                                                                                           37,297                 61,540              98,837      31,712      130,549
Unamortized premium/(discount)                                                                            571                    418                 989        (674)         315
Receivable for partially charged-off loans                                                                 —                      —                   —        1,269        1,269
Allowance for loan losses                                                                                 (62)                   (34)                (96)     (1,983)      (2,079)
Total student loan portfolio                                                                         $ 37,806            $    61,924             $99,730     $30,324     $130,054
% of total FFELP                                                                                               38%                 62%               100%
% of total                                                                                                     29%                 48%                77%          23%            100%

                                                                                                                                         December 31, 2013
                                                                                                    FFELP              FFELP                    Total         Private
                                                                                                 Stafford and        Consolidation             FFELP         Education        Total
(Dollars in millions)                                                                                Other              Loans                   Loans         Loans          Portfolio
Total student loan portfolio:
   In-school (1)                                                                                 $    742            $           —           $    742        $ 2,629     $  3,371
   Grace, repayment and other(2)                                                                   38,752                    64,178           102,930         36,371      139,301
Total, gross                                                                                       39,494                    64,178           103,672         39,000      142,672
Unamortized premium/(discount)                                                                        602                       433             1,035           (704)         331
Receivable for partially charged-off loans                                                             —                         —                 —           1,313        1,313
Allowance for loan losses                                                                             (75)                      (44)             (119)        (2,097)      (2,216)
Total student loan portfolio                                                                     $ 40,021            $       64,567          $104,588        $37,512     $142,100
% of total FFELP                                                                                            38%                  62%                 100%
% of total                                                                                                  28%                  46%                  74%          26%            100%
(1)   Loans for customers still attending school and are not yet required to make payments on the loan.
(2)   Includes loans in deferment or forbearance.

                                                                                                          73
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 415 of 1145 PageID #: 5201

Table of Contents


Ending Student Loan Balances, net — “Core Earnings” Basis

                                                                                                                                           June 30, 2014
                                                                                                        FFELP              FFELP                 Total        Private
                                                                                                     Stafford and        Consolidation         FFELP         Education        Total
(Dollars in millions)                                                                                    Other              Loans               Loans         Loans          Portfolio
Total student loan portfolio:
   In-school (1)                                                                                     $    536            $        —              $   536     $   344     $    880
   Grace, repayment and other(2)                                                                       36,761                 61,540              98,301      31,368      129,669
Total, gross                                                                                           37,297                 61,540              98,837      31,712      130,549
Unamortized premium/(discount)                                                                            571                    418                 989        (674)         315
Receivable for partially charged-off loans                                                                 —                      —                   —        1,269        1,269
Allowance for loan losses                                                                                 (62)                   (34)                (96)     (1,983)      (2,079)
Total student loan portfolio                                                                         $ 37,806            $    61,924             $99,730     $30,324     $130,054
% of total FFELP                                                                                               38%                 62%               100%
% of total                                                                                                     29%                 48%                77%          23%            100%

                                                                                                                                         December 31, 2013
                                                                                                    FFELP              FFELP                    Total         Private
                                                                                                 Stafford and        Consolidation             FFELP         Education        Total
(Dollars in millions)                                                                                Other              Loans                   Loans         Loans          Portfolio
Total student loan portfolio:
   In-school (1)                                                                                 $    739            $           —           $    739        $   438     $  1,177
   Grace, repayment and other(2)                                                                   38,232                    63,274           101,506         31,999      133,505
Total, gross                                                                                       38,971                    63,274           102,245         32,437      134,682
Unamortized premium/(discount)                                                                        601                       430             1,031           (709)         322
Receivable for partially charged-off loans                                                             —                         —                 —           1,313        1,313
Allowance for loan losses                                                                             (73)                      (40)             (113)        (2,035)      (2,148)
Total student loan portfolio                                                                     $ 39,499            $       63,664          $103,163        $31,006     $134,169
% of total FFELP                                                                                            38%                  62%                 100%
% of total                                                                                                  30%                  47%                  77%          23%            100%
(1)   Loans for customers still attending school and are not yet required to make payments on the loan.
(2)   Includes loans in deferment or forbearance.

                                                                                                          74
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 416 of 1145 PageID #: 5202

Table of Contents

Average Student Loan Balances (net of unamortized premium/discount) — GAAP Basis

                                                                                             Three Months Ended June 30, 2014
                                                                    FFELP            FFELP                  Total              Private
                                                                 Stafford and      Consolidation           FFELP              Education     Total
(Dollars in millions)                                                Other            Loans                 Loans              Loans       Portfolio
Total                                                            $ 38,408          $   62,518            $100,926            $33,811      $134,737
% of FFELP                                                             38%                 62%                100%
% of total                                                             29%                 46%                 75%                  25%         100%

                                                                                             Three Months Ended June 30, 2013
                                                                    FFELP            FFELP                  Total              Private
                                                                 Stafford and      Consolidation           FFELP              Education     Total
(Dollars in millions)                                                Other            Loans                 Loans              Loans       Portfolio
Total                                                            $ 42,516          $   71,465            $113,981            $38,154      $152,135
% of FFELP                                                             37%                 63%                100%
% of total                                                             28%                 47%                 75%                  25%         100%

                                                                                              Six Months Ended June 30, 2014
                                                                    FFELP            FFELP                  Total             Private
                                                                 Stafford and      Consolidation           FFELP             Education      Total
(Dollars in millions)                                                Other            Loans                Loans              Loans        Portfolio
Total                                                            $ 39,041          $   63,281            $102,322            $36,364      $138,686
% of FFELP                                                             38%                 62%                100%
% of total                                                             28%                 46%                 74%                  26%         100%

                                                                                              Six Months Ended June 30, 2013
                                                                    FFELP            FFELP                  Total             Private
                                                                 Stafford and      Consolidation           FFELP             Education      Total
(Dollars in millions)                                                Other            Loans                Loans              Loans        Portfolio
Total                                                            $ 43,115          $   74,781            $117,896            $38,279      $156,175
% of FFELP                                                             37%                 63%                100%
% of total                                                             27%                 48%                 75%                  25%         100%

                                                                       75
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 417 of 1145 PageID #: 5203

Table of Contents


Average Student Loan Balances (net of unamortized premium/discount) — “Core Earnings” Basis

                                                                                             Three Months Ended June 30, 2014
                                                                FFELP              FFELP                    Total                Private
                                                             Stafford and        Consolidation             FFELP                Education     Total
(Dollars in millions)                                            Other              Loans                  Loans                 Loans       Portfolio
Total                                                        $ 38,408            $   62,059              $100,467               $31,408     $131,875
% of FFELP                                                         38%                   62%                  100%
% of total                                                         29%                   47%                   76%                    24%         100%

                                                                                             Three Months Ended June 30, 2013
                                                                FFELP              FFELP                    Total                Private
                                                             Stafford and        Consolidation             FFELP                Education     Total
(Dollars in millions)                                            Other              Loans                  Loans                 Loans       Portfolio
Total                                                        $ 42,516            $   70,375              $112,891               $32,619     $145,510
% of FFELP                                                         38%                   62%                  100%
% of total                                                         29%                   49%                   78%                    22%         100%

                                                                                              Six Months Ended June 30, 2014
                                                                FFELP              FFELP                    Total                Private
                                                             Stafford and        Consolidation             FFELP                Education     Total
(Dollars in millions)                                            Other              Loans                  Loans                 Loans       Portfolio
Total                                                        $ 39,041            $   62,352              $101,393               $31,467     $132,860
% of FFELP                                                         39%                   61%                  100%
% of total                                                         29%                   47%                   76%                    24%         100%

                                                                                              Six Months Ended June 30, 2013
                                                                FFELP              FFELP                    Total                Private
                                                             Stafford and        Consolidation             FFELP                Education     Total
(Dollars in millions)                                            Other              Loans                  Loans                 Loans       Portfolio
Total                                                        $ 43,115            $   73,716              $116,831               $32,411     $149,242
% of FFELP                                                         37%                   63%                  100%
% of total                                                         29%                   49%                   78%                    22%         100%

                                                                            76
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 418 of 1145 PageID #: 5204

Table of Contents

Student Loan Activity — GAAP Basis

                                                                                                                                       Three Months   Ended June 30, 2014
                                                                                                       FFELP                   FFELP                   Total            Total Private
                                                                                                    Stafford and             Consolidation            FFELP               Education       Total
(Dollars in millions)                                                                                   Other                   Loans                  Loans               Loans         Portfolio
Beginning balance                                                                                   $ 39,088                 $        63,547       $102,635             $ 38,157        $140,792
Acquisitions and originations                                                                            344                             474            818                  123             941
Capitalized interest and premium/discount amortization                                                   281                             271            552                  157             709
Consolidations to third parties                                                                         (418)                           (349)          (767)                 (26)           (793)
Sales                                                                                                     —                               —              —                    —               —
Distribution of SLM BankCo                                                                              (495)                           (885)        (1,380)              (7,204)         (8,584)
Repayments and other                                                                                    (994)                         (1,134)        (2,128)                (883)         (3,011)
Ending balance                                                                                      $ 37,806                 $        61,924       $ 99,730             $ 30,324        $130,054

                                                                                                                                       Three Months   Ended June 30, 2013
                                                                                                       FFELP                   FFELP                   Total            Total Private
                                                                                                    Stafford and             Consolidation            FFELP               Education       Total
(Dollars in millions)                                                                                   Other                   Loans                  Loans               Loans         Portfolio
Beginning balance                                                                                   $ 43,005                 $        76,190       $119,195             $ 37,465        $156,660
Acquisitions and originations                                                                             57                              74            131                  390             521
Capitalized interest and premium/discount amortization                                                   285                             272            557                  210             767
Consolidations to third parties                                                                         (378)                           (235)          (613)                 (25)           (638)
Sales(1)                                                                                                 (30)                         (8,398)        (8,428)                  —           (8,428)
Repayments and other                                                                                  (1,065)                         (1,286)        (2,351)                (924)         (3,275)
Ending balance                                                                                      $ 41,874                 $        66,617       $108,491             $ 37,116        $145,607

                                                                                                                                         Six Months Ended June 30, 2014
                                                                                                       FFELP                   FFELP                  Total             Total Private
                                                                                                    Stafford and             Consolidation           FFELP               Education        Total
(Dollars in millions)                                                                                   Other                   Loans                 Loans                Loans         Portfolio
Beginning balance                                                                                   $ 40,021                 $        64,567       $104,588             $ 37,512        $142,100
Acquisitions and originations                                                                            622                             650          1,272                1,645           2,917
Capitalized interest and premium/discount amortization                                                   588                             575          1,163                  368           1,531
Consolidations to third parties                                                                         (822)                           (626)        (1,448)                 (59)         (1,507)
Sales                                                                                                     —                               —              —                    —               —
Distribution of SLM BankCo                                                                              (495)                           (885)        (1,380)              (7,204)         (8,584)
Repayments and other                                                                                  (2,108)                         (2,357)        (4,465)              (1,938)         (6,403)
Ending balance                                                                                      $ 37,806                 $        61,924       $ 99,730             $ 30,324        $130,054

                                                                                                                                         Six Months Ended June 30, 2013
                                                                                                       FFELP                   FFELP                  Total             Total Private
                                                                                                    Stafford and             Consolidation           FFELP               Education        Total
(Dollars in millions)                                                                                   Other                   Loans                 Loans                Loans         Portfolio
Beginning balance                                                                                   $ 44,289                 $  81,323             $125,612             $ 36,934        $162,546
Acquisitions and originations                                                                            158                       127                  285                1,795           2,080
Capitalized interest and premium/discount amortization                                                   580                       585                1,165                  410           1,575
Consolidations to third parties                                                                         (823)                     (510)              (1,333)                 (49)         (1,382)
Sales(2)                                                                                                (102)                  (12,147)             (12,249)                  —          (12,249)
Repayments and other                                                                                  (2,228)                   (2,761)              (4,989)              (1,974)         (6,963)
Ending balance                                                                                      $ 41,874                 $ 66,617              $108,491             $ 37,116        $145,607
(1)   Includes $8.3 billion of student loans in connection with the sale of Residual Interests in FFELP Loan securitization trusts.
(2)   Includes $12.0 billion of student loans in connection with the sale of Residual Interests in FFELP Loan securitization trusts.

                                                                                                          77
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 419 of 1145 PageID #: 5205

Table of Contents

Student Loan Activity — “Core Earnings” Basis

                                                                                                                                       Three Months   Ended June 30, 2014
                                                                                                       FFELP                   FFELP                   Total            Total Private
                                                                                                    Stafford and             Consolidation            FFELP               Education       Total
(Dollars in millions)                                                                                   Other                   Loans                  Loans               Loans         Portfolio
Beginning balance                                                                                   $ 38,585                 $        62,655       $101,240             $ 30,949        $132,189
Acquisitions                                                                                             344                             474            818                   93             911
Capitalized interest and premium/discount amortization                                                   280                             269            549                  153             702
Consolidations to third parties                                                                         (416)                           (347)          (763)                 (25)           (788)
Sales                                                                                                     —                               —              —                    —               —
Repayments and other                                                                                    (987)                         (1,127)        (2,114)                (846)         (2,960)
Ending balance                                                                                      $ 37,806                 $        61,924       $ 99,730             $ 30,324        $130,054

                                                                                                                                       Three Months   Ended June 30, 2013
                                                                                                       FFELP                   FFELP                   Total            Total Private
                                                                                                    Stafford and             Consolidation            FFELP               Education       Total
(Dollars in millions)                                                                                   Other                   Loans                  Loans               Loans         Portfolio
Beginning balance                                                                                   $ 42,634                 $        75,483       $118,117             $ 31,633        $149,750
Acquisitions                                                                                              20                               3             23                  828             851
Capitalized interest and premium/discount amortization                                                   282                             265            547                  192             739
Consolidations to third parties                                                                         (373)                           (229)          (602)                 (21)           (623)
Sales(1)                                                                                                 (30)                         (8,398)        (8,428)                  —           (8,428)
Repayments and other                                                                                  (1,051)                         (1,275)        (2,326)                (851)         (3,177)
Ending balance                                                                                      $ 41,482                 $        65,849       $107,331             $ 31,781        $139,112

                                                                                                                                         Six Months Ended June 30, 2014
                                                                                                       FFELP                   FFELP                  Total             Total Private
                                                                                                    Stafford and             Consolidation           FFELP               Education        Total
(Dollars in millions)                                                                                   Other                   Loans                 Loans                Loans         Portfolio
Beginning balance                                                                                   $ 39,499                 $        63,664       $103,163             $ 31,006        $134,169
Acquisitions                                                                                             623                             649          1,272                  765           2,037
Capitalized interest and premium/discount amortization                                                   581                             564          1,145                  336           1,481
Consolidations to third parties                                                                         (815)                           (621)        (1,436)                 (51)         (1,487)
Sales                                                                                                     —                               —              —                    —               —
Repayments and other                                                                                  (2,082)                         (2,332)        (4,414)              (1,732)         (6,146)
Ending balance                                                                                      $ 37,806                 $        61,924       $ 99,730             $ 30,324        $130,054

                                                                                                                                         Six Months Ended June 30, 2013
                                                                                                       FFELP                   FFELP                  Total             Total Private
                                                                                                    Stafford and             Consolidation           FFELP               Education        Total
(Dollars in millions)                                                                                   Other                   Loans                 Loans                Loans         Portfolio
Beginning balance                                                                                   $ 43,932                 $  80,640             $124,572             $ 31,486        $156,058
Acquisitions                                                                                              98                        26                  124                1,714           1,838
Capitalized interest and premium/discount amortization                                                   574                       573                1,147                  374           1,521
Consolidations to third parties                                                                         (815)                     (501)              (1,316)                 (42)         (1,358)
Sales(2)                                                                                                (102)                  (12,147)             (12,249)                  —          (12,249)
Repayments and other                                                                                  (2,205)                   (2,742)              (4,947)              (1,751)         (6,698)
Ending balance                                                                                      $ 41,482                 $ 65,849              $107,331             $ 31,781        $139,112
(1)   Includes $8.3 billion of student loans in connection with the sale of Residual Interests in FFELP Loan securitization trusts.
(2)   Includes $12.0 billion of student loans in connection with the sale of Residual Interests in FFELP Loan securitization trusts.

                                                                                                          78
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 420 of 1145 PageID #: 5206

Table of Contents


Student Loan Allowance for Loan Losses Activity — GAAP Basis

                                                                                                                                                        Three Months Ended June 30,
                                                                                                                                           2014                                                 2013
                                                                                                                                         Private                                              Private
                                                                                                                        FFELP           Education           Total            FFELP           Education           Total
(Dollars in millions)                                                                                                   Loans            Loans             Portfolio         Loans            Loans             Portfolio
Beginning balance                                                                                                       $ 107           $ 2,059            $2,166            $ 147           $ 2,170            $2,317
Less:
   Charge-offs(1)                                                                                                           (15)             (166)             (181)            (20)              (212)            (232)
   Student loan sales                                                                                                        —                 —                 —               (8)                —                (8)
   Distribution of SLM BankCo                                                                                                (6)              (69)              (75)             —                  —                —
Plus:
   Provision for loan losses                                                                                              10                155               165               14               187               201
   Reclassification of interest reserve(2)                                                                                —                   4                 4               —                  4                 4
Ending balance                                                                                                          $ 96            $ 1,983            $2,079            $ 133           $ 2,149            $2,282
Troubled debt restructuring (3)                                                                                         $ —             $ 9,650            $9,650            $ —             $ 8,094            $8,094

                                                                                                                                                         Six Months Ended June 30,
                                                                                                                                           2014                                                 2013
                                                                                                                                         Private                                              Private
                                                                                                                        FFELP           Education           Total            FFELP           Education           Total
(Dollars in millions)                                                                                                   Loans            Loans             Portfolio         Loans            Loans             Portfolio
Beginning balance                                                                                                       $ 119           $ 2,097            $2,216            $ 159           $ 2,171            $2,330
Less:
   Charge-offs(1)                                                                                                           (37)             (385)             (422)            (42)              (444)            (486)
   Student loan sales                                                                                                        —                 —                 —              (14)                —               (14)
   Distribution of SLM BankCo                                                                                                (6)              (69)              (75)             —                  —                —
Plus:
   Provision for loan losses                                                                                              20                330               350               30               412               442
   Reclassification of interest reserve(2)                                                                                —                  10                10               —                 10                10
Ending balance                                                                                                          $ 96            $ 1,983            $2,079            $ 133           $ 2,149            $2,282
Troubled debt restructuring (3)                                                                                         $ —             $ 9,650            $9,650            $ —             $ 8,094            $8,094
(1)   Charge-offs are reported net of expected recoveries. For Private Education Loans, the expected recovery amount is transferred to the receivable for partially charged-off loan balance. Charge-offs include charge-
      offs against the receivable for partially charged-off loans which represents the difference between what was expected to be collected and any shortfalls in what was actually collected in the period. See
      “Receivable for Partially Charged-Off Private Education Loans” for further discussion.
(2)   Represents the additional allowance related to the amount of uncollectible interest reserved within interest income that is transferred in the period to the allowance for loan losses when interest is capitalized to
      a loan’s principal balance.
(3)   Represents the recorded investment of loans classified as troubled debt restructuring.

                                                                                                             79
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 421 of 1145 PageID #: 5207

Table of Contents

Student Loan Allowance for Loan Losses Activity — “Core Earnings” Basis

                                                                                                                                                        Three Months Ended June 30,
                                                                                                                                           2014                                                 2013
                                                                                                                                         Private                                              Private
                                                                                                                        FFELP           Education           Total            FFELP           Education           Total
(Dollars in millions)                                                                                                   Loans            Loans             Portfolio         Loans            Loans             Portfolio
Beginning balance                                                                                                       $ 101           $ 1,987            $2,088            $ 143           $ 2,105            $2,248
Less:
   Charge-offs(1)                                                                                                           (15)             (166)             (181)            (20)              (212)            (232)
   Student loan sales                                                                                                        —                 —                 —               (8)                —                (8)
Plus:
   Provision for loan losses                                                                                              10                145               155               13               189               202
   Reclassification of interest reserve(2)                                                                                —                   4                 4               —                  4                 4
   Other transactions                                                                                                     —                  13                13               —                 12                12
Ending balance                                                                                                          $ 96            $ 1,983            $2,079            $ 128           $ 2,098            $2,226
Troubled debt restructuring (3)                                                                                         $ —             $ 9,650            $9,650            $ —             $ 8,094            $8,094

                                                                                                                                                         Six Months Ended June 30,
                                                                                                                                           2014                                                 2013
                                                                                                                                         Private                                              Private
                                                                                                                        FFELP           Education           Total            FFELP           Education           Total
(Dollars in millions)                                                                                                   Loans            Loans             Portfolio         Loans            Loans             Portfolio
Beginning balance                                                                                                       $ 113           $ 2,035            $2,148            $ 155           $ 2,106            $2,261
Less:
   Charge-offs(1)                                                                                                           (37)             (385)             (422)            (42)              (444)            (486)
   Student loan sales                                                                                                        —                 —                 —              (14)                —               (14)
Plus:
   Provision for loan losses                                                                                              20                281               301               29               394               423
   Reclassification of interest reserve(2)                                                                                —                  10                10               —                 10                10
   Other transactions                                                                                                     —                  42                42               —                 32                32
Ending balance                                                                                                          $ 96            $ 1,983            $2,079            $ 128           $ 2,098            $2,226
Troubled debt restructuring (3)                                                                                         $ —             $ 9,650            $9,650            $ —             $ 8,094            $8,094
(1)   Charge-offs are reported net of expected recoveries. For Private Education Loans, the expected recovery amount is transferred to the receivable for partially charged-off loan balance. Charge-offs include charge-
      offs against the receivable for partially charged-off loans which represents the difference between what was expected to be collected and any shortfalls in what was actually collected in the period. See
      “Receivable for Partially Charged-Off Private Education Loans” for further discussion.
(2)   Represents the additional allowance related to the amount of uncollectible interest reserved within interest income that is transferred in the period to the allowance for loan losses when interest is capitalized to
      a loan’s principal balance.
(3)   Represents the recorded investment of loans classified as troubled debt restructuring.

                                                                                                             80
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 422 of 1145 PageID #: 5208

Table of Contents

FFELP Loan Portfolio Performance
FFELP Loan Delinquencies and Forbearance – GAAP Basis

                                                                                                                                                                  FFELP Loan Delinquencies
                                                                                                                                                                         June 30,
                                                                                                                                                             2014                         2013
(Dollars in millions)                                                                                                                                Balance         %            Balance                   %
Loans in-school/grace/deferment (1)                                                                                                                $11,794                            $ 15,239
Loans in forbearance(2)                                                                                                                             14,929                              15,236
Loans in repayment and percentage of each status:
  Loans current                                                                                                                                      61,438            85.2%             64,801            84.1%
  Loans delinquent 31-60 days(3)                                                                                                                      3,531             4.9               3,750             4.9
  Loans delinquent 61-90 days(3)                                                                                                                      2,112             2.9               2,156             2.8
  Loans delinquent greater than 90 days(3)                                                                                                            5,033             7.0               6,356             8.2
Total FFELP Loans in repayment                                                                                                                       72,114            100%              77,063            100%
Total FFELP Loans, gross                                                                                                                            98,837                             107,538
FFELP Loan unamortized premium                                                                                                                         989                               1,086
Total FFELP Loans                                                                                                                                   99,826                             108,624
FFELP Loan allowance for losses                                                                                                                        (96)                               (133)
FFELP Loans, net                                                                                                                                   $99,730                            $108,491
Percentage of FFELP Loans in repayment                                                                                                                                 73.0%                               71.7%
Delinquencies as a percentage of FFELP Loans in repayment                                                                                                              14.8%                               15.9%
FFELP Loans in forbearance as a percentage of loans in repayment and forbearance                                                                                       17.2%                               16.5%
(1)   Loans for customers who may still be attending school or engaging in other permitted educational activities and are not yet required to make payments on the loans, e.g., residency periods for medical
      students or a grace period for bar exam preparation, as well as loans for customers who have requested extension of grace period during employment transition or who have temporarily ceased making
      payments due to hardship or other factors.
(2)   Loans for customers who have used their allowable deferment time or do not qualify for deferment, that need additional time to obtain employment or who have temporarily ceased making payments due to
      hardship or other factors.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.

                                                                                                         81
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 423 of 1145 PageID #: 5209

Table of Contents


FFELP Loan Delinquencies and Forbearance — “Core Earnings” Basis

                                                                                                                                                                  FFELP Loan Delinquencies
                                                                                                                                                                         June 30,
                                                                                                                                                             2014                         2013
(Dollars in millions)                                                                                                                                Balance         %            Balance                   %
Loans in-school/grace/deferment (1)                                                                                                                $11,794                            $ 15,120
Loans in forbearance(2)                                                                                                                             14,929                              15,018
Loans in repayment and percentage of each status:
  Loans current                                                                                                                                      61,438            85.2%             64,261            84.3%
  Loans delinquent 31-60 days(3)                                                                                                                      3,531             4.9               3,682             4.8
  Loans delinquent 61-90 days(3)                                                                                                                      2,112             2.9               2,109             2.8
  Loans delinquent greater than 90 days(3)                                                                                                            5,033             7.0               6,186             8.1
Total FFELP Loans in repayment                                                                                                                       72,114            100%              76,238            100%
Total FFELP Loans, gross                                                                                                                            98,837                             106,376
FFELP Loan unamortized premium                                                                                                                         989                               1,084
Total FFELP Loans                                                                                                                                   99,826                             107,460
FFELP Loan allowance for losses                                                                                                                        (96)                               (128)
FFELP Loans, net                                                                                                                                   $99,730                            $107,332
Percentage of FFELP Loans in repayment                                                                                                                                 73.0%                               71.7%
Delinquencies as a percentage of FFELP Loans in repayment                                                                                                              14.8%                               15.7%
FFELP Loans in forbearance as a percentage of loans in repayment and forbearance                                                                                       17.2%                               16.5%
(1)   Loans for customers who may still be attending school or engaging in other permitted educational activities and are not yet required to make payments on the loans, e.g., residency periods for medical
      students or a grace period for bar exam preparation, as well as loans for customers who have requested extension of grace period during employment transition or who have temporarily ceased making
      payments due to hardship or other factors.
(2)   Loans for customers who have used their allowable deferment time or do not qualify for deferment, that need additional time to obtain employment or who have temporarily ceased making payments due to
      hardship or other factors.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.

                                                                                                         82
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 424 of 1145 PageID #: 5210

Table of Contents

Allowance for FFELP Loan Losses — GAAP Basis

                                                                                               Three Months Ended               Six Months Ended
                                                                                                     June 30,                        June 30,
(Dollars in millions)                                                                        2014              2013          2014              2013
Allowance at beginning of period                                                         $     107         $      147    $     119         $      159
Provision for FFELP Loan losses                                                                 10                 14           20                 30
Charge-offs                                                                                    (15)               (20)         (37)               (42)
Student loan sales                                                                              —                  (8)          —                 (14)
Distribution of SLM BankCo                                                                      (6)                —            (6)                —
Allowance at end of period                                                               $      96         $      133    $      96         $      133
Charge-offs as a percentage of average loans in repayment (annualized)                        .08%               .10%         .10%               .10%
Charge-offs as a percentage of average loans in repayment and forbearance (annualized)        .07%               .08%         .09%               .09%
Allowance as a percentage of ending total loans, gross                                        .10%               .12%         .10%               .12%
Allowance as a percentage of ending loans in repayment                                        .13%               .17%         .13%               .17%
Allowance coverage of charge-offs (annualized)                                                1.6                1.7          1.3                1.6
Ending total loans, gross                                                                $98,837           $107,538      $98,837           $107,538
Average loans in repayment                                                               $72,621           $ 81,423      $73,056           $ 84,323
Ending loans in repayment                                                                $72,114           $ 77,063      $72,114           $ 77,063

Allowance for FFELP Loan Losses — “Core Earnings” Basis

                                                                                               Three Months Ended               Six Months Ended
                                                                                                     June 30,                        June 30,
(Dollars in millions)                                                                        2014              2013          2014              2013
Allowance at beginning of period                                                         $     101         $      143    $     113         $      155
Provision for FFELP Loan losses                                                                 10                 13           20                 29
Charge-offs                                                                                    (15)               (20)         (37)               (42)
Student loan sales                                                                              —                  (8)          —                 (14)
Allowance at end of period                                                               $      96         $      128    $      96         $      128
Charge-offs as a percentage of average loans in repayment (annualized)                        .08%               .10%         .10%               .10%
Charge-offs as a percentage of average loans in repayment and forbearance (annualized)        .07%               .08%         .08%               .08%
Allowance as a percentage of ending total loans, gross                                        .10%               .12%         .10%               .12%
Allowance as a percentage of ending loans in repayment                                        .13%               .17%         .13%               .17%
Allowance coverage of charge-offs (annualized)                                                1.6                1.6          1.3                1.5
Ending total loans, gross                                                                $98,837           $106,376      $98,837           $106,376
Average loans in repayment                                                               $72,297           $ 80,621      $72,391           $ 85,530
Ending loans in repayment                                                                $72,114           $ 76,238      $72,114           $ 76,238

                                                                           83
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 425 of 1145 PageID #: 5211

Table of Contents

Private Education Loans Portfolio Performance
Private Education Loan Delinquencies and Forbearance — GAAP Basis

                                                                                                                                                             Private Education Loan Delinquencies
                                                                                                                                                                           June 30,
                                                                                                                                                               2014                         2013
(Dollars in millions)                                                                                                                                  Balance         %            Balance                 %
Loans in-school/grace/deferment (1)                                                                                                                  $ 3,375                            $ 5,896
Loans in forbearance(2)                                                                                                                                1,201                              1,160
Loans in repayment and percentage of each status:
  Loans current                                                                                                                                        25,202            92.9%           29,196            92.3%
  Loans delinquent 31-60 days(3)                                                                                                                          670             2.5               792             2.5
  Loans delinquent 61-90 days(3)                                                                                                                          391             1.4               495             1.6
  Loans delinquent greater than 90 days(3)                                                                                                                873             3.2             1,144             3.6
Total Private Education Loans in repayment                                                                                                             27,136            100%            31,627            100%
Total Private Education Loans, gross                                                                                                                  31,712                             38,683
Private Education Loan unamortized discount                                                                                                             (674)                              (752)
Total Private Education Loans                                                                                                                         31,038                             37,931
Private Education Loan receivable for partially charged-off loans                                                                                      1,269                              1,334
Private Education Loan allowance for losses                                                                                                           (1,983)                            (2,149)
Private Education Loans, net                                                                                                                         $30,324                            $37,116
Percentage of Private Education Loans in repayment                                                                                                                       85.6%                             81.8%
Delinquencies as a percentage of Private Education Loans in repayment                                                                                                     7.1%                               7.7%
Loans in forbearance as a percentage of loans in repayment and forbearance                                                                                                4.2%                               3.5%
Loans in repayment greater than 12 months as a percentage of loans in repayment (4)                                                                                      90.9%                             79.3%
Percentage of Private Education Loans with a cosigner                                                                                                                      64%                                66%
Average FICO at origination                                                                                                                                              718                                721
(1)   Deferment includes customers who have returned to school or are engaged in other permitted educational activities and are not yet required to make payments on their loans, e.g., residency periods for medical
      students or a grace period for bar exam preparation.
(2)   Loans for customers who have requested extension of grace period generally during employment transition or who have temporarily ceased making full payments due to hardship or other factors, consistent
      with established loan program servicing policies and procedures.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.
(4)   Based on number of months in an active repayment status for which a scheduled monthly payment was due.

                                                                                                         84
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 426 of 1145 PageID #: 5212

Table of Contents


Private Education Loan Delinquencies and Forbearance — “Core Earnings” Basis

                                                                                                                                                             Private Education Loan Delinquencies
                                                                                                                                                                           June 30,
                                                                                                                                                               2014                         2013
(Dollars in millions)                                                                                                                                  Balance         %            Balance                 %
Loans in-school/grace/deferment (1)                                                                                                                  $ 3,375                            $ 3,599
Loans in forbearance(2)                                                                                                                                1,201                              1,156
Loans in repayment and percentage of each status:
  Loans current                                                                                                                                        25,202            92.9%           26,141            91.6%
  Loans delinquent 31-60 days(3)                                                                                                                          670             2.5               774             2.7
  Loans delinquent 61-90 days(3)                                                                                                                          391             1.4               486             1.7
  Loans delinquent greater than 90 days(3)                                                                                                                873             3.2             1,144             4.0
Total Private Education Loans in repayment                                                                                                             27,136            100%            28,545            100%
Total Private Education Loans, gross                                                                                                                  31,712                             33,300
Private Education Loan unamortized discount                                                                                                             (674)                              (755)
Total Private Education Loans                                                                                                                         31,038                             32,545
Private Education Loan receivable for partially charged-off loans                                                                                      1,269                              1,334
Private Education Loan allowance for losses                                                                                                           (1,983)                            (2,098)
Private Education Loans, net                                                                                                                         $30,324                            $31,781
Percentage of Private Education Loans in repayment                                                                                                                       85.6%                             85.7%
Delinquencies as a percentage of Private Education Loans in repayment                                                                                                     7.1%                               8.4%
Loans in forbearance as a percentage of loans in repayment and forbearance                                                                                                4.2%                               3.9%
Loans in repayment greater than 12 months as a percentage of loans in repayment (4)                                                                                      90.9%                             82.6%
Percentage of Private Education Loans with a cosigner                                                                                                                      64%                                62%
Average FICO at origination                                                                                                                                              718                                717
(1)   Deferment includes customers who have returned to school or are engaged in other permitted educational activities and are not yet required to make payments on their loans, e.g., residency periods for medical
      students or a grace period for bar exam preparation.
(2)   Loans for customers who have requested extension of grace period generally during employment transition or who have temporarily ceased making full payments due to hardship or other factors, consistent
      with established loan program servicing policies and procedures.
(3)   The period of delinquency is based on the number of days scheduled payments are contractually past due.
(4)   Based on number of months in an active repayment status for which a scheduled monthly payment was due.

                                                                                                         85
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 427 of 1145 PageID #: 5213

Table of Contents

Allowance for Private Education Loan Losses — GAAP Basis

                                                                                                                                              Three Months Ended                            Six Months Ended
                                                                                                                                                    June 30,                                     June 30,
(Dollars in millions)                                                                                                                       2014              2013                       2014              2013
Allowance at beginning of period                                                                                                         $ 2,059               $ 2,170                $ 2,097               $ 2,171
Provision for Private Education Loan losses                                                                                                  155                   187                    330                   412
Charge-offs(1)                                                                                                                              (166)                 (212)                  (385)                 (444)
Reclassification of interest reserve(2)                                                                                                        4                     4                     10                    10
Distribution of SLM BankCo                                                                                                                   (69)                   —                     (69)                   —
Allowance at end of period                                                                                                               $ 1,983               $ 2,149                $ 1,983               $ 2,149
Charge-offs as a percentage of average loans in repayment (annualized)                                                                        2.3%                  2.7%                   2.6%                  2.8%
Allowance as a percentage of ending total loans                                                                                               6.0%                  5.4%                   6.0%                  5.4%
Allowance as a percentage of ending loans in repayment                                                                                        7.3%                  6.8%                   7.3%                  6.8%
Average coverage of charge-offs (annualized)                                                                                                  3.0                   2.5                    2.6                   2.4
Ending total loans(3)                                                                                                                    $32,981               $40,017                $32,981               $40,017
Average loans in repayment                                                                                                               $28,599               $31,618                $29,999               $31,631
Ending loans in repayment                                                                                                                $27,136               $31,627                $27,136               $31,627

Allowance for Private Education Loan Losses — “Core Earnings” Basis

                                                                                                                                              Three Months Ended                            Six Months Ended
                                                                                                                                                    June 30,                                     June 30,
(Dollars in millions)                                                                                                                       2014              2013                       2014              2013
Allowance at beginning of period                                                                                                         $ 1,987               $ 2,105                $ 2,035               $ 2,106
Provision for Private Education Loan losses                                                                                                  145                   189                    281                   394
Charge-offs(1)                                                                                                                              (166)                 (212)                  (385)                 (444)
Reclassification of interest reserve(2 )                                                                                                       4                     4                     10                    10
Other transactions                                                                                                                            13                    12                     42                    32
Allowance at end of period                                                                                                               $ 1,983               $ 2,098                $ 1,983               $ 2,098
Charge-offs as a percentage of average loans in repayment (annualized)                                                                        2.5%                  3.0%                   2.9%                  3.2%
Allowance as a percentage of ending total loans                                                                                               6.0%                  6.1%                   6.0%                  6.1%
Allowance as a percentage of ending loans in repayment                                                                                        7.3%                  7.4%                   7.3%                  7.4%
Average coverage of charge-offs (annualized)                                                                                                  3.0                   2.5                    2.6                   2.3
Ending total loans(3)                                                                                                                    $32,981               $34,634                $32,981               $34,634
Average loans in repayment                                                                                                               $27,181               $28,382                $27,105               $28,004
Ending loans in repayment                                                                                                                $27,136               $28,545                $27,136               $28,545
(1)   Charge-offs are reported net of expected recoveries. The expected recovery amount is transferred to the receivable for partially charged-off loan balance. Charge-offs include charge-offs against the receivable for
      partially charged-off loans which represents the difference between what was expected to be collected and any shortfalls in what was actually collected in the period. See “Receivable for Partially Charged-Off
      Private Education Loans” for further discussion.
(2)   Represents the additional allowance related to the amount of uncollectible interest reserved within interest income that is transferred in the period to the allowance for loan losses when interest is capitalized to
      a loan’s principal balance.
(3)   Ending total loans represents gross Private Education Loans, plus the receivable for partially charged-off loans.

                                                                                                             86
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 428 of 1145 PageID #: 5214

Table of Contents

          The following table provides the detail for our traditional and non-traditional Private Education Loans for the quarters ended.

          GAAP Basis:

                                                                                                                    June 30, 2014                                June 30, 2013
                                                                                                                        Non-                                         Non-
(Dollars in millions)                                                                            Traditional         Traditional         Total     Traditional    Traditional        Total
Ending total loans(1)                                                                            $ 29,824                $ 3,157     $32,981       $ 36,445       $ 3,572        $40,017
Ending loans in repayment                                                                          24,947                  2,189      27,136         29,155         2,472         31,627
Private Education Loan allowance for losses                                                         1,546                    437       1,983          1,629           520          2,149
Charge-offs as a percentage of average loans in repayment
   (annualized)                                                                                           2.0%                6.8%          2.3%          2.1%           9.1%           2.7%
Allowance as a percentage of ending total loan balance                                                    5.2%               13.8%          6.0%          4.5%          14.6%           5.4%
Allowance as a percentage of ending loans in repayment                                                    6.2%               19.9%          7.3%          5.6%          21.0%           6.8%
Average coverage of charge-offs (annualized)                                                              3.0                 2.9           3.0           2.6            2.3            2.5
Delinquencies as a percentage of Private Education Loans in
   repayment                                                                                              6.3%               16.2%          7.1%          6.6%          20.0%           7.7%
Delinquencies greater than 90 days as a percentage of Private
   Education Loans in repayment                                                                           2.8%                8.0%          3.2%          3.1%          10.2%           3.6%
Loans in forbearance as a percentage of loans in repayment and
   forbearance                                                                                            4.1%                6.1%          4.2%          3.4%           5.5%           3.5%
Loans that entered repayment during the period (2)                                               $        85             $      5    $      90     $     481      $      24      $     505
Percentage of Private Education Loans with a cosigner                                                     67%                 31%           64%           69%            30%            66%
Average FICO at origination                                                                              726                 626           718           728            624            721
(1)   Ending total loans represent gross Private Education Loans, plus the receivable for partially charged-off loans.
(2)   Includes loans that are required to make a payment for the first time.

                                                                                                           87
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 429 of 1145 PageID #: 5215

Table of Contents


“Core Earnings” Basis:

                                                                                                                    June 30, 2014                                June 30, 2013
                                                                                                                        Non-                                         Non-
(Dollars in millions)                                                                            Traditional         Traditional         Total     Traditional    Traditional        Total
Ending total loans(1)                                                                            $ 29,824                $ 3,157     $32,981       $ 31,125       $ 3,509        $34,634
Ending loans in repayment                                                                          24,947                  2,189      27,136         26,110         2,435         28,545
Private Education Loan allowance for losses                                                         1,546                    437       1,983          1,584           514          2,098
Charge-offs as a percentage of average loans in repayment
   (annualized)                                                                                           2.1%                6.8%          2.5%          2.4%           9.2%           3.0%
Allowance as a percentage of ending total loan balance                                                    5.2%               13.8%          6.0%          5.1%          14.6%           6.1%
Allowance as a percentage of ending loans in repayment                                                    6.2%               19.9%          7.3%          6.1%          21.1%           7.4%
Average coverage of charge-offs (annualized)                                                              3.0                 2.9           3.0           2.5            2.3            2.5
Delinquencies as a percentage of Private Education Loans in
   repayment                                                                                              6.3%               16.2%          7.1%          7.3%          20.2%           8.4%
Delinquencies greater than 90 days as a percentage of Private
   Education Loans in repayment                                                                           2.8%                8.0%          3.2%          3.4%          10.4%           4.0%
Loans in forbearance as a percentage of loans in repayment and
   forbearance                                                                                            4.1%                6.1%          4.2%          3.7%           5.6%           3.9%
Loans that entered repayment during the period (2)                                               $        85             $      5    $      90     $     219      $      17      $     236
Percentage of Private Education Loans with a cosigner                                                     67%                 31%           64%           65%            31%            62%
Average FICO at origination                                                                              726                 626           718           725            625            717
(1)   Ending total loans represent gross Private Education Loans, plus the receivable for partially charged-off loans.
(2)   Includes loans that are required to make a payment for the first time.

      As part of concluding on the adequacy of the allowance for loan losses, we review key allowance and loan metrics. The most significant of these
metrics considered are the allowance coverage of charge-offs ratio; the allowance as a percentage of total loans and of loans in repayment; and delinquency
and forbearance percentages.

Receivable for Partially Charged-Off Private Education Loans
       At the end of each month, for loans that are 212 days past due, we charge off the estimated loss of a defaulted loan balance. Actual recoveries are
applied against the remaining loan balance that was not charged off. We refer to this remaining loan balance as the “receivable for partially charged-off
loans.” If actual periodic recoveries are less than expected, the difference is immediately charged off through the allowance for loan losses with an offsetting
reduction in the receivable for partially charged-off Private Education Loans. If actual periodic recoveries are greater than expected, they will be reflected as a
recovery through the allowance for Private Education Loan losses once the cumulative recovery amount exceeds the cumulative amount originally expected
to be recovered. Private Education Loans which defaulted between 2007 and 2014 for which we have previously charged off estimated losses have, to
varying degrees, not met our post-default recovery expectations to date and may continue not to do so. According to our policy, we have been charging off
these periodic shortfalls in expected recoveries against our allowance for Private Education Loan losses and the related receivable for partially charged-off
Private Education Loans and we will continue to do so. There was $402 million and $217 million in the allowance for Private Education Loan losses at
June 30, 2014 and 2013, respectively, providing for possible additional future charge-offs related to the receivable for partially charged-off Private Education
Loans (see “Private Education Loans Segment — Private Education Loan Provision for Loan Losses” for a further discussion).

                                                                                                           88
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 430 of 1145 PageID #: 5216

Table of Contents


       The following table summarizes the activity in the receivable for partially charged-off Private Education Loans (GAAP-basis and “Core Earnings”-
basis are the same).
                                                                                                                                    Three Months Ended                         Six Months Ended
                                                                                                                                          June 30,                                  June 30,
      (Dollars in millions)                                                                                                        2014            2013                      2014            2013
      Receivable at beginning of period                                                                                         $ 1,297              $ 1,339               $1,313              $1,347
      Expected future recoveries of current period defaults(1)                                                                       53                   70                  124                 148
      Recoveries(2)                                                                                                                 (58)                 (54)                (119)               (122)
      Charge-offs(3)                                                                                                                (23)                 (21)                 (49)                (39)
      Receivable at end of period                                                                                                 1,269                1,334                1,269               1,334
      Allowance for estimated recovery shortfalls(4)                                                                               (402)                (217)                (402)               (217)
      Net receivable at end of period                                                                                           $ 867                $ 1,117               $ 867               $1,117
      (1)   Represents the difference between the defaulted loan balance and our estimate of the amount to be collected in the future.
      (2)   Current period cash collections.
      (3)   Represents the current period recovery shortfall — the difference between what was expected to be collected and what was actually collected. These amounts are included in total charge-offs as
            reported in the “Allowance for Private Education Loan Losses” table.
      (4)   The allowance for estimated recovery shortfalls of the receivable for partially charged-off Private Education Loans is a component of the $2.0 billion and $2.1 billion overall allowance for Private
            Education Loan losses as of June 30, 2014 and 2013, respectively.


Use of Forbearance as a Private Education Loan Collection Tool
        Forbearance involves granting the customer a temporary cessation of payments (or temporary acceptance of smaller than scheduled payments) for a
specified period of time. Using forbearance extends the original term of the loan. Forbearance does not grant any reduction in the total repayment obligation
(principal or interest). While in forbearance status, interest continues to accrue and is capitalized to principal when the loan re-enters repayment status. Our
forbearance policies include limits on the number of forbearance months granted consecutively and the total number of forbearance months granted over the
life of the loan. In some instances, we require good-faith payments before granting forbearance. Exceptions to forbearance policies are permitted when such
exceptions are judged to increase the likelihood of recovery of the loan. Forbearance as a recovery tool is used most effectively when applied based on a
customer’s unique situation, including historical information and judgments. We leverage updated customer information and other decision support tools to
best determine who will be granted forbearance based on our expectations as to a customer’s ability and willingness to repay their obligation. This strategy is
aimed at mitigating the overall risk of the portfolio as well as encouraging cash resolution of delinquent loans.

       Forbearance may be granted to customers who are exiting their grace period to provide additional time to obtain employment and income to support
their obligations, or to current customers who are faced with a hardship and request forbearance time to provide temporary payment relief. In these
circumstances, a customer’s loan is placed into a forbearance status in limited monthly increments and is reflected in the forbearance status at month-end
during this time. At the end of their granted forbearance period, the customer will enter repayment status as current and is expected to begin making their
scheduled monthly payments on a go-forward basis.

      Forbearance may also be granted to customers who are delinquent in their payments. In these circumstances, the forbearance cures the delinquency and
the customer is returned to a current repayment status. In more limited instances, delinquent customers will also be granted additional forbearance time.

      The table below reflects on a “Core Earnings” basis the historical effectiveness of using forbearance. Our experience has shown that three years after
being granted forbearance for the first time, 66 percent of the loans are current, paid in full, or receiving an in-school grace or deferment, and 20 percent have
defaulted. The default experience associated with loans which utilize forbearance is considered in our allowance for loan losses. On a “Core Earnings” basis,
the number of loans in a forbearance status as a percentage of loans in repayment and forbearance increased to 4.2 percent in the second quarter of 2014
compared with 3.9 percent in the year-ago

                                                                                                      89
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 431 of 1145 PageID #: 5217

Table of Contents


quarter. As of June 30, 2014, 1 percent of loans in current status were delinquent as of the end of the prior month, but were granted a forbearance that made
them current as of June 30, 2014 (customers made payments on approximately 30 percent of these loans as a prerequisite to being granted forbearance).

                                           Tracking by First Time in Forbearance Compared to All Loans Entering Repayment —
                                                                   Portfolio data through June 30, 2013
                                                                        Status distribution                                            Status distribution
                                                                           36 months after                   Status distribution         36 months after
                                                                            being granted                      36 months after       entering repayment for
                                                                             forbearance                     entering repayment       loans never entering
                                                                          for the first time                      (all loans)              forbearance
      In-school/grace/deferment                                                      9.8%                                 10.1%                       6.2%
      Current                                                                       51.2                                  57.7                       65.7
      Delinquent 31-60 days                                                          3.1                                   2.0                        0.3
      Delinquent 61-90 days                                                          1.9                                   1.2                        0.1
      Delinquent greater than 90 days                                                4.7                                   2.9                        0.2
      Forbearance                                                                    3.8                                   3.2                         —
      Defaulted                                                                     20.3                                  12.6                        8.6
      Paid                                                                           5.2                                  10.3                       18.9
      Total                                                                         100%                                  100%                       100%

       The tables below show the composition and status of the Private Education Loan portfolio aged by number of months in active repayment status
(months for which a scheduled monthly payment was due). As indicated in the tables, the percentage of loans that are delinquent greater than 90 days or that
are in forbearance status decreases the longer the loans have been in active repayment status.

     At June 30, 2014, loans in forbearance status as a percentage of loans in repayment and forbearance were 10.4 percent for loans that have been in active
repayment status for less than 25 months. The percentage drops to 1.4 percent for loans that have been in active repayment status for more than 48 months.
Approximately 61 percent of our Private Education Loans in forbearance status has been in active repayment status less than 25 months.

      At June 30, 2014, loans in repayment that are delinquent greater than 90 days as a percentage of loans in repayment were 6.2 percent for loans that
have been in active repayment status for less than 25 months. The percentage drops to 1.6 percent for loans that have been in active repayment status for more
than 48 months. Approximately 45 percent of our Private Education Loans in repayment that are delinquent greater than 90 days status has been in active
repayment status less than 25 months.

                                                                                    90
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 432 of 1145 PageID #: 5218

Table of Contents

        GAAP Basis:

(Dollars in millions)                                                                                   Monthly Scheduled Payments Due                   Not Yet in
June 30, 2014                                                                      0 to 12        13 to 24       25 to 36     37 to 48   More than 48    Repayment     Total
Loans in-school/grace/deferment                                                    $ —            $     —        $     —      $     —    $         —     $    3,375   $ 3,375
Loans in forbearance                                                                   537             200            169          125            170            —      1,201
Loans in repayment — current                                                        2,069           3,463          4,048        4,233          11,389            —     25,202
Loans in repayment — delinquent 31-60 days                                             141             131            122          100            176            —        670
Loans in repayment — delinquent 61-90 days                                              80              81             75           56             99            —        391
Loans in repayment — delinquent greater than 90 days                                   185             207            162          126            193            —        873
Total                                                                              $ 3,012        $ 4,082      $ 4,576       $ 4,640     $     12,027    $    3,375    31,712
Unamortized discount                                                                                                                                                     (674)
Receivable for partially charged-off loans                                                                                                                              1,269
Allowance for loan losses                                                                                                                                              (1,983)
Total Private Education Loans, net                                                                                                                                    $30,324
Loans in forbearance as a percentage of loans in repayment and forbearance           17.8%            4.9%          3.7%         2.7%             1.4%          —%        4.2%
Loans in repayment — delinquent greater than 90 days as a percentage of loans in
   repayment                                                                          7.5%            5.3%          3.7%         2.8%             1.6%          —%        3.2%


(Dollars in millions)                                                                                   Monthly Scheduled Payments Due                   Not Yet in
June 30, 2013                                                                      0 to 12        13 to 24       25 to 36     37 to 48   More than 48    Repayment     Total
Loans in-school/grace/deferment                                                    $ —            $     —        $     —      $     —    $         —     $    5,896   $ 5,896
Loans in forbearance                                                                   584             192            162           96            126            —      1,160
Loans in repayment — current                                                        5,671           4,996          5,303        4,455           8,771            —     29,196
Loans in repayment — delinquent 31-60 days                                             254             152            137           99            150            —        792
Loans in repayment — delinquent 61-90 days                                             181              95             86           54             79            —        495
Loans in repayment — delinquent greater than 90 days                                   442             246            190          118            148            —      1,144
Total                                                                              $ 7,132        $ 5,681      $ 5,878       $ 4,822     $      9,274    $    5,896    38,683
Unamortized discount                                                                                                                                                     (752)
Receivable for partially charged-off loans                                                                                                                              1,334
Allowance for loan losses                                                                                                                                              (2,149)
Total Private Education Loans, net                                                                                                                                    $37,116
Loans in forbearance as a percentage of loans in repayment and forbearance            8.2%            3.4%          2.8%         2.0%             1.4%          —%        3.5%
Loans in repayment — delinquent greater than 90 days as a percentage of loans in
   repayment                                                                          6.8%            4.5%          3.3%         2.5%             1.6%          —%        3.6%


                                                                                             91
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 433 of 1145 PageID #: 5219

Table of Contents


“Core Earnings” Basis:
(Dollars in millions)                                                                                   Monthly Scheduled Payments Due                   Not Yet in
June 30, 2014                                                                      0 to 12        13 to 24       25 to 36     37 to 48   More than 48    Repayment     Total
Loans in-school/grace/deferment                                                    $ —            $     —        $     —      $     —    $         —     $    3,375   $ 3,375
Loans in forbearance                                                                   537             200            169          125            170            —      1,201
Loans in repayment — current                                                        2,069           3,463          4,048        4,233          11,389            —     25,202
Loans in repayment — delinquent 31-60 days                                             141             131            122          100            176            —        670
Loans in repayment — delinquent 61-90 days                                              80              81             75           56             99            —        391
Loans in repayment — delinquent greater than 90 days                                   185             207            162          126            193            —        873
Total                                                                              $ 3,012        $ 4,082      $ 4,576       $ 4,640     $     12,027    $    3,375    31,712
Unamortized discount                                                                                                                                                     (674)
Receivable for partially charged-off loans                                                                                                                              1,269
Allowance for loan losses                                                                                                                                              (1,983)
Total Private Education Loans, net                                                                                                                                    $30,324
Loans in forbearance as a percentage of loans in repayment and forbearance           17.8%            4.9%          3.7%         2.7%             1.4%          —%        4.2%
Loans in repayment — delinquent greater than 90 days as a percentage of loans in
   repayment                                                                          7.5%            5.3%          3.7%         2.8%             1.6%          —%        3.2%


(Dollars in millions)                                                                                   Monthly Scheduled Payments Due                   Not Yet in
June 30, 2013                                                                      0 to 12        13 to 24       25 to 36     37 to 48   More than 48    Repayment     Total
Loans in-school/grace/deferment                                                    $ —            $     —        $     —      $     —    $         —     $    3,599   $ 3,599
Loans in forbearance                                                                   582             191            161           96            126            —      1,156
Loans in repayment — current                                                        4,092           4,165          4,708        4,416           8,760            —     26,141
Loans in repayment — delinquent 31-60 days                                             245             148            133           99            149            —        774
Loans in repayment — delinquent 61-90 days                                             176              93             84           54             79            —        486
Loans in repayment — delinquent greater than 90 days                                   442             246            190          118            148            —      1,144
Total                                                                              $ 5,537        $ 4,843      $ 5,276       $ 4,783     $      9,262    $    3,599    33,300
Unamortized discount                                                                                                                                                     (755)
Receivable for partially charged-off loans                                                                                                                              1,334
Allowance for loan losses                                                                                                                                              (2,098)
Total Private Education Loans, net                                                                                                                                    $31,781
Loans in forbearance as a percentage of loans in repayment and forbearance           10.5%            3.9%          3.1%         2.0%             1.4%          —%        3.9%
Loans in repayment — delinquent greater than 90 days as a percentage of loans in
   repayment                                                                          8.9%            5.3%          3.7%         2.5%             1.6%          —%        4.0%


                                                                                             92
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 434 of 1145 PageID #: 5220

Table of Contents


      The table below stratifies the portfolio of Private Education Loans in forbearance by the cumulative number of months the customer has used
forbearance as of the dates indicated.

                                                                                                                                    June 30, 2014                 June 30, 2013
                                                                                                                            Forbearance             % of      Forbearance      % of
          (Dollars in millions)                                                                                               Balance               Total       Balance        Total
          Cumulative number of months customer has used forbearance
          Up to 12 months                                                                                                   $      916               76%      $      883        76%
          13 to 24 months                                                                                                          188               16              197        17
          More than 24 months                                                                                                       97                8               80         7
          Total                                                                                                             $    1,201              100%      $    1,160       100%

          Private Education Loan Repayment Options
      Certain loan programs allow customers to select from a variety of repayment options depending on their loan type and their enrollment/loan status,
which include the ability to extend their repayment term or change their monthly payment. The chart below provides the optional repayment offerings in
addition to the standard level principal and interest payments as of June 30, 2014.

                                                                                                                                         Loan Program
                                                                                        Signature and                                                              Career
(Dollars in millions)                                                                       Other                                 Smart Option                    Training             Total
$ in repayment                                                                                        $21,806                                       $4,250                   $1,080 $27,136
$ in total                                                                                            $25,895                                       $4,690                   $1,127 $31,712
Payment method by enrollment status:                                                                 Deferred (1)
      In-school/grace                                                                                                Deferred (1), interest-only or fixed    Interest-only or fixed
                                                                                                                                             $25/month                 $25/month
      Repayment                                                                         Level principal and                         Level principal and       Level principal and
                                                                                       interest or graduated                                    interest                  interest
(1)   “Deferred” includes loans for which no payments are required and interest charges are capitalized into the loan balance.

                                                                                                           93
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 435 of 1145 PageID #: 5221

Table of Contents


       The graduated repayment program that is part of Signature and Other Loans includes an interest-only payment feature that may be selected at the
option of the customer. Customers elect to participate in this program at the time they enter repayment following their grace period. This program is available
to customers in repayment, after their grace period, who would like a temporary lower payment from the required principal and interest payment amount.
Customers participating in this program pay monthly interest with no amortization of their principal balance for up to 48 payments after entering repayment
(dependent on the loan product type). The maturity date of the loan is not extended when a customer participates in this program. On a “Core Earnings” basis,
as of June 30, 2014 and 2013, customers in repayment owing approximately $3.9 billion (14 percent of loans in repayment) and $5.8 billion (20 percent of
loans in repayment), respectively, were enrolled in the interest-only program. Of these amounts, 8 percent and 10 percent were non-traditional loans as of
June 30, 2014 and 2013, respectively.

      Accrued Interest Receivable
      The following tables provide information regarding accrued interest receivable on our Private Education Loans. The tables also disclose the amount of
accrued interest on loans greater than 90 days past due as compared to our allowance for uncollectible interest. The allowance for uncollectible interest
exceeds the amount of accrued interest on our 90 days past due portfolio for all periods presented.

      GAAP Basis:

                                                                                                            Accrued Interest Receivable
                                                                                                                Greater Than               Allowance for
                                                                                                                  90 Days                  Uncollectible
            (Dollars in millions)                                                           Total                 Past Due                    Interest
            June 30, 2014                                                                  $ 633                $         34               $        49
            December 31, 2013                                                              $1,023               $         48               $        66
            June 30, 2013                                                                  $ 928                $         44               $        69

      “Core Earnings” Basis:

                                                                                                             Accrued Interest Receivable
                                                                                                                Greater Than               Allowance for
                                                                                                                  90 Days                  Uncollectible
            (Dollars in millions)                                                            Total                Past Due                    Interest
            June 30, 2014                                                                    $633               $         34               $        49
            December 31, 2013                                                                $689               $         48               $        62
            June 30, 2013                                                                    $648               $         44               $        65

Liquidity and Capital Resources
   Funding and Liquidity Risk Management
      The following “Liquidity and Capital Resources” discussion concentrates on our FFELP Loans and Private Education Loans segments. Our Business
Services and Other segments require minimal capital and funding. As part of the Spin-Off, Navient neither originates Private Education Loans nor maintains
bank deposits. As a result, Navient no longer has liquidity risks associated with the origination of Private Education Loans and the maintenance of bank
deposits.

       We define liquidity risk as the potential inability to meet our obligations when they become due without incurring unacceptable losses, such as the
ability to fund liability maturities or invest in future asset growth and business operations at reasonable market rates. Our two primary liquidity needs include
our ongoing ability to meet our funding needs for our businesses throughout market cycles, including during periods of financial stress, and servicing our
indebtedness. To achieve these objectives, we analyze and monitor our liquidity needs, maintain excess liquidity and access diverse funding sources
including the issuance of unsecured debt and the issuance of secured debt primarily through asset-backed securitizations and/or other financing facilities.

                                                                               94
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 436 of 1145 PageID #: 5222

Table of Contents


       We define liquidity as cash and high-quality liquid securities that we can use to meet our funding requirements. Our primary liquidity risk relates to
our ability to raise replacement funding at a reasonable cost as our unsecured debt matures. In addition, we must continue to obtain funding at reasonable
rates to meet our other business obligations and to continue to grow our business. This ability to access the capital markets may be affected by our credit
ratings, as well as the overall availability of funding sources in the marketplace. In addition, credit ratings may be important to customers or counterparties
when we compete in certain markets and when we seek to engage in certain transactions, including over-the-counter derivatives.

      Credit ratings and outlooks are opinions subject to ongoing review by the ratings agencies and may change, from time to time, based on our financial
performance, industry dynamics and other factors. Other factors that influence our credit ratings include the ratings agencies’ assessment of the general
operating environment, our relative positions in the markets in which we compete, reputation, liquidity position, the level and volatility of earnings,
corporate governance and risk management policies, capital position and capital management practices. A negative change in our credit rating could have a
negative effect on our liquidity because it might raise the cost and availability of funding and potentially require additional cash collateral or restrict cash
currently held as collateral on existing borrowings or derivative collateral arrangements. It is our objective to improve our credit ratings so that we can
continue to efficiently access the capital markets even in difficult economic and market conditions.

       We have unsecured debt that totaled, as of June 30, 2014, approximately $17.5 billion. On April 30, 2014, three rating agencies took negative ratings
actions with regard to our long-term unsecured debt ratings. Fitch lowered its rating one notch to BB and changed its rating outlook to stable. Moody’s
lowered its rating two notches to Ba3 and changed its rating outlook to stable. S&P lowered its rating two notches to BB and changed its rating outlook to
stable. As a result of S&P’s action, all three credit rating agencies now rate our long-term unsecured debt at below investment grade. These ratings could
result in higher cost of funds, and our senior unsecured debt to trade with greater volatility.

      The negative actions taken by the credit rating agencies were based on concerns that the Spin-Off will have a negative impact on the holders of our
senior unsecured debt. According to their ratings reports, these concerns primarily focus on Navient’s loss of access to the earnings, cash flow, equity and
potential market value of Sallie Mae Bank, the run-off of the FFELP Loan portfolio and the growth of other fee businesses to replace the earnings that are in
run-off, refinancing risk, and the potential for new and more onerous rules and regulations.

       We expect to fund our ongoing liquidity needs, including the repayment of $1.2 billion of senior unsecured notes that mature in the next twelve
months, primarily through our current cash and investment portfolio, the predictable operating cash flows provided by earnings, the repayment of principal
on unencumbered student loan assets, the distributions from our securitization trusts (including servicing fees which are priority payments within the trusts)
and the issuance of additional unsecured debt. We may also draw down on our secured FFELP and Private Education facilities or issue term asset-backed
securities (“ABS”).

       While we no longer originate Private Education Loans or FFELP Loans and therefore no longer have liquidity requirements for new originations, we
will continue to opportunistically purchase Private Education Loan and FFELP Loan portfolios from others.

                                                                               95
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 437 of 1145 PageID #: 5223

Table of Contents


   Sources of Liquidity and Available Capacity
   Ending Balances

                                                                                                                                                    June 30,                December 31,
              (Dollars in millions)                                                                                                                   2014                      2013
              Sources of primary liquidity:
                Total unrestricted cash and liquid investments                                                                                      $1,643                  $     3,015
                Unencumbered FFELP Loans                                                                                                             1,766                        1,259
                Total “Core Earnings” basis                                                                                                          3,409                        4,274
                SLM BankCo (1)                                                                                                                          —                         3,709
                Total GAAP basis                                                                                                                    $3,409                  $     7,983
              (1)   As of December 31, 2013, includes $2.3 billion of cash and $1.4 billion of FFELP Loans which were transferred to or retained by SLM BankCo following the Spin-Off.


   Average Balances

                                                                                                                                     Three Months Ended                   Six Months Ended
                                                                                                                                           June 30,                            June 30,
      (Dollars in millions)                                                                                                         2014            2013                 2014           2013
      Sources of primary liquidity:
        Total unrestricted cash and liquid investments                                                                           $ 1,988            $ 2,250            $2,083           $2,534
        Unencumbered FFELP Loans                                                                                                   1,854                801             1,763              728
        Total “Core Earnings” basis                                                                                                3,842              3,051             3,846            3,262
        SLM BankCo                                                                                                                 1,039              2,780             1,969            2,525
        Total GAAP basis                                                                                                         $ 4,881            $ 5,831            $5,815           $5,787
      (1)   For the three months ended June 30, 2014 and 2013, includes $580 million and $1.7 billion of cash, respectively, and $459 million and $1.1 billion of FFELP Loans, respectively. For the six
            months ended June 30, 2014 and 2013, includes $1.0 billion and $1.5 billion of cash, respectively, and $929 million and $1.1 billion of FFELP Loans, respectively.

      Liquidity may also be available under secured credit facilities to the extent we have eligible collateral and capacity available. Maximum borrowing
capacity under the FFELP Loan – other facilities will vary and be subject to each agreement’s borrowing conditions, including, among others, facility size,
current usage and availability of qualifying collateral from unencumbered FFELP Loans. As of June 30, 2014 and 2013, the maximum additional capacity
under these facilities was $10.7 billion and $11.9 billion, respectively. For the three months ended June 30, 2014 and 2013, the average maximum additional
capacity under these facilities was $11.8 billion and $11.1 billion, respectively. For the six months ended June 30, 2014 and 2013, the average maximum
additional capacity under these facilities was $12.0 billion and $10.9 billion, respectively.

       In addition to the FFELP Loan – other facilities, funding may also be available from our Private Education Loan asset-backed commercial paper
facility which we closed in June 2014. The new facility will provide liquidity for Private Education Loan acquisitions and for the refinancing of loans
presently on our balance sheet or in other short–term facilities. The maximum capacity under this facility is $1 billion. It matures in June 2015.

      We also hold a number of other unencumbered assets, consisting primarily of Private Education Loans and other assets. Total unencumbered student
loans comprised $7.9 billion of our unencumbered assets of which $6.1 billion and $1.8 billion related to Private Education Loans and FFELP Loans,
respectively. At June 30, 2014, we had a total of $13.5 billion of unencumbered assets inclusive of those described above as sources of primary liquidity and
exclusive of goodwill and acquired intangible assets.

      For further discussion of our various sources of liquidity, our continued access to the ABS market, our asset-backed financing facilities, and our
issuance of unsecured debt, see “Note 6 — Borrowings” in our Form 10.

                                                                                                   96
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 438 of 1145 PageID #: 5224

Table of Contents

      The following table reconciles encumbered and unencumbered assets and their net impact on GAAP total tangible equity.

                                                                                                                                               June 30,                  December 31,
            (Dollars in billions)                                                                                                                2014                        2013
            Net assets of consolidated variable interest entities (encumbered assets) — FFELP
              Loans                                                                                                                            $    4.5                  $         4.6
            Net assets of consolidated variable interest entities (encumbered assets) — Private
              Education Loans                                                                                                                     6.1                             6.7
            Tangible unencumbered assets(1)                                                                                                      13.4                            23.8
            Unsecured debt                                                                                                                      (18.4)                          (27.9)
            Mark-to-market on unsecured hedged debt (2)                                                                                          (0.9)                           (0.8)
            Other liabilities, net                                                                                                               (1.1)                           (1.2)
              Total tangible equity – GAAP Basis                                                                                               $ 3.6                     $        5.2
            (1)   Excludes goodwill and acquired intangible assets.
            (2)   At June 30, 2014 and December 31, 2013, there were $756 million billion and $612 million, respectively, of net gains on derivatives hedging this debt in unencumbered assets, which
                  partially offset these losses.

      The $1.6 billion decrease in total tangible equity from December 31, 2013 to June 30, 2014 is primarily the result of the deemed distribution of the
$1.7 billion of consumer banking business net assets on April 30, 2014.

   Financing Transactions during the Six Months Ended June 30, 2014
      The following financing transactions have taken place in the first six months of 2014:
      Unsecured Financings:
      • March 27, 2014 — issued $850 million senior unsecured bonds.

      FFELP Loan Financings:
      • January 28, 2014 — issued $994 million FFELP Loan ABS.
      • March 27, 2014 — issued $992 million FFELP Loan ABS.

      • May 29, 2014 — issued $747 million FFELP Loan ABS.

      Private Education Loan Financings:
      • March 6, 2014 — issued $676 million Private Education Loan ABS.

      FFELP ABCP Facility:
       On January 10, 2014, we closed on a new $8 billion asset-backed commercial paper (“ABCP”) facility that matures in January 2016. This facility
replaces an existing $5.5 billion FFELP ABCP facility which was retired in January 2014. The additional $2.5 billion will be available for FFELP acquisition
or refinancing. The maximum amount that can be financed steps down to $7 billion in March 2015. The new facility’s maturity date is January 8, 2016.

      Private Education Loan Facility:
      On June 25, 2014, Navient closed a $1.0 billion Private Education Loan ABCP facility that is supported by four banks. The facility, which matures on
June 24, 2015, will be available for Private Education Loan refinancing and acquisitions.

                                                                                                97
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 439 of 1145 PageID #: 5225

Table of Contents


   Shareholder Distributions
      In June 2014, we paid a common stock dividend of $0.15 per share.

      In May 2014, we authorized $400 million to be utilized in a new common share repurchase program that does not have an expiration date. We
repurchased 3.9 million shares of common stock for $65 million in the second quarter of 2014.

   Recent Third-Quarter 2014 Transactions
      Private Education Loan Financings:
      • July 24, 2014 – issued $463 million Private Education Loan ABS.

   Counterparty Exposure
      Counterparty exposure related to financial instruments arises from the risk that a lending, investment or derivative counterparty will not be able to
meet its obligations to us. Risks associated with our lending portfolio are discussed in the section titled “Financial Condition — FFELP Loans Portfolio
Performance” and “— Private Education Loans Portfolio Performance.”

       Our investment portfolio is composed of very short-term securities issued by a diversified group of highly rated issuers, limiting our counterparty
exposure. Additionally, our investing activity is governed by Board of Director approved limits on the amount that is allowed to be invested with any one
issuer based on the credit rating of the issuer, further minimizing our counterparty exposure. Counterparty credit risk is considered when valuing investments
and considering impairment.

       Related to derivative transactions, protection against counterparty risk is generally provided by International Swaps and Derivatives Association, Inc.
(“ISDA”) Credit Support Annexes (“CSAs”). CSAs require a counterparty to post collateral if a potential default would expose the other party to a loss. All
derivative contracts entered into by us are covered under such agreements and require collateral to be exchanged based on the net fair value of derivatives
with each counterparty. Our securitization trusts require collateral in all cases if the counterparty’s credit rating is withdrawn or downgraded below a certain
level. Additionally, securitizations involving foreign currency notes issued after November 2005 also require the counterparty to post collateral to the trust
based on the fair value of the derivative, regardless of credit rating. The trusts are not required to post collateral to the counterparties. In all cases, our
exposure is limited to the value of the derivative contracts in a gain position net of any collateral we are holding. We consider counterparties’ credit risk
when determining the fair value of derivative positions on our exposure net of collateral.

      We have liquidity exposure related to collateral movements between us and our derivative counterparties. Movements in the value of the derivatives,
which are primarily affected by changes in interest rate and foreign exchange rates, may require us to return cash collateral held or may require us to access
primary liquidity to post collateral to counterparties. If our credit ratings are downgraded from current levels, we may be required to segregate additional
unrestricted cash collateral into restricted accounts.

                                                                               98
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 440 of 1145 PageID #: 5226

Table of Contents


          The table below highlights exposure related to our derivative counterparties at June 30, 2014.

                                                                                                                                           Corporate                         Securitization Trust
                   (Dollars in millions)                                                                                                   Contracts                              Contracts
                   Exposure, net of collateral (1)                                                                                         $      98                         $                897
                   Percent of exposure to counterparties with credit ratings below S&P AA-
                      or Moody’s Aa3                                                                                                              64%                                          27%
                   Percent of exposure to counterparties with credit ratings below S&P A-
                      or Moody’s A3                                                                                                               34%                                            0%
                   (1)   Our securitization trusts had total net exposure of $733 million related to financial institutions located in France; of this amount, $578 million carries a guaranty from the French
                         government. The total exposure relates to $5.0 billion notional amount of cross-currency interest rate swaps held in our securitization trusts, of which $3.2 billion notional amount carries a
                         guaranty from the French government. Counterparties to the cross currency interest rate swaps are required to post collateral when their credit rating is withdrawn or downgraded below a
                         certain level. As of June 30, 2014, no collateral was required to be posted and we are not holding any collateral related to these contracts. Adjustments are made to our derivative valuations
                         for counterparty credit risk. The adjustments made at June 30, 2014 related to derivatives with French financial institutions (including those that carry a guaranty from the French
                         government) decreased the derivative asset value by $49 million. Credit risks for all derivative counterparties are assessed internally on a continual basis.


      “Core Earnings” Basis Borrowings
       The following tables present the ending balances of our “Core Earnings” basis borrowings at June 30, 2014 and December 31, 2013, and average
balances and average interest rates of our “Core Earnings” basis borrowings for the three and six months ended June 30, 2014 and 2013. The average interest
rates include derivatives that are economically hedging the underlying debt but do not qualify for hedge accounting treatment. (See “‘Core
Earnings’ — Definition and Limitations — Differences between ‘Core Earnings’ and GAAP — Reclassification of Realized Gains (Losses) on Derivative and
Hedging Activities” of this Item 2).

      Ending Balances

                                                                                                                                June 30, 2014                                      December 31, 2013
                                                                                                                     Short        Long                                  Short           Long
(Dollars in millions)                                                                                                Term         Term                 Total            Term            Term                 Total
Unsecured borrowings:
Senior unsecured debt                                                                                               $1,189     $ 16,311           $ 17,500           $ 2,213          $ 16,056           $ 18,269
Other(1)                                                                                                               912           —                 912               686                —                 686
   Total unsecured borrowings                                                                                        2,101       16,311             18,412             2,899            16,056             18,955
Secured borrowings:
FFELP Loan securitizations                                                                                              —        89,036             89,036                —             90,756             90,756
Private Education Loan securitizations                                                                                  —        18,190             18,190                —             18,835             18,835
FFELP Loan – other facilities                                                                                        2,190        5,573              7,763             4,715             5,311             10,026
Private Education Loan — other facilities                                                                               —           565                565                —                843                843
   Total secured borrowings                                                                                          2,190      113,364            115,554             4,715           115,745            120,460
“Core Earnings” balances                                                                                             4,291      129,675            133,966             7,614           131,801            139,415
Adjustment for GAAP accounting treatment                                                                                25        2,244              2,269             6,181             4,847             11,028
GAAP balances                                                                                                       $4,316     $131,919           $136,235           $13,795          $136,648           $150,443
(1)   “Other” primarily consists of the obligation to return cash collateral held related to derivative exposure.

      Secured borrowings comprised 86 percent and 86 percent of our “Core Earnings” basis debt outstanding at June 30, 2014 and December 31, 2013,
respectively.

                                                                                                             99
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 441 of 1145 PageID #: 5227

Table of Contents


      Average Balances

                                                                                                Three Months Ended June 30,                           Six Months Ended June 30,
                                                                                              2014                        2013                    2014                         2013
                                                                                      Average      Average        Average      Average    Average        Average       Average        Average
(Dollars in millions)                                                                 Balance        Rate         Balance       Rate      Balance         Rate         Balance         Rate
Unsecured borrowings:
Senior unsecured debt                                                               $ 17,662             3.72%      $ 17,848     3.22%   $ 17,649        3.68%       $ 18,085           3.19%
Other(1)                                                                                 845              .44          1,157      .13         785         .29           1,261            .18
Total unsecured borrowings                                                            18,507             3.57         19,005     3.03      18,434        3.53          19,346           2.99
Secured borrowings:
FFELP Loan securitizations                                                            89,594              .98         96,656      .98      89,990         .99          99,578            .97
Private Education Loan securitizations                                                18,455             1.99         20,600     2.05      18,559        2.01          20,159           2.06
FFELP Loan — other facilities                                                          8,061              .81         13,383      .99       8,659         .88          14,491           1.01
Private Education Loan — other facilities                                                584             1.13            183     2.48         676        1.23             549           1.86
Total secured borrowings                                                             116,694             1.13        130,822     1.15     117,884        1.14         134,777           1.14
Total                                                                               $135,201             1.47%      $149,827     1.39%   $136,318        1.46%       $154,123           1.37%
“Core Earnings” average balance and rate                                            $135,201             1.47%      $149,827     1.39%   $136,318        1.46%       $154,123           1.37%
Adjustment for GAAP accounting treatment                                               3,011             2.53          7,465     1.90       5,953        1.78           7,522           2.00
GAAP basis average balance and rate                                                 $138,212             1.49%      $157,292     1.41%   $142,271        1.48%       $161,645           1.40%
(1)   “Other” primarily consists of the obligation to return cash collateral held related to derivative exposure.


Critical Accounting Policies and Estimates
      Management’s Discussion and Analysis of Financial Condition and Results of Operations addresses our consolidated financial statements, which have
been prepared in accordance with GAAP. A discussion of our critical accounting policies, which include allowance for loan losses, premium and discount
amortization related to our loan portfolio, fair value measurement, transfers of financial assets and the VIE consolidation model, derivative accounting and
goodwill and intangible assets can be found in our Form 10. There were no significant changes to these critical accounting policies during the first half of
2014.

                                                                                                            100
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 442 of 1145 PageID #: 5228

Table of Contents


Item 3.           Quantitative and Qualitative Disclosures about Market Risk
Interest Rate Sensitivity Analysis
       Our interest rate risk management seeks to limit the impact of short-term movements in interest rates on our results of operations and financial position.
The following tables summarize the potential effect on earnings over the next 12 months and the potential effect on fair values of balance sheet assets and
liabilities at June 30, 2014 and December 31, 2013, based upon a sensitivity analysis performed by management assuming a hypothetical increase in market
interest rates of 100 basis points and 300 basis points while funding spreads remain constant. Additionally, as it relates to the effect on earnings, a sensitivity
analysis was performed assuming the funding index increases 25 basis points while holding the asset index constant, if the funding index is different than the
asset index. The earnings sensitivity is applied only to financial assets and liabilities, including hedging instruments that existed at the balance sheet date
and does not take into account new assets, liabilities or hedging instruments that may arise in 2014.

                                                                                                           As of June 30, 2014                                                As of June 30, 2013
                                                                                                     Impact on Annual Earnings If:                                     Impact on Annual Earnings If:
                                                                                                 Interest Rates               Funding Indices                       Interest Rates               Funding Indices
                                                                                           Increase          Increase            Increase                     Increase          Increase            Increase
(Dollars in millions, except                                                              100 Basis         300 Basis            25 Basis                    100 Basis         300 Basis            25 Basis
per share amounts)                                                                          Points            Points             Points(1)                     Points            Points             Points(1)
Effect on Earnings:
Change in pre-tax net income before unrealized gains
   (losses) on derivative and hedging activities                                          $     (23)         $       (6)          $           (202)          $     (15)         $         16          $           (246)
Unrealized gains (losses) on derivative and hedging
   activities                                                                                  189                  273                          2                 293               476                            (1)
Increase in net income before taxes                                                       $    166           $      267           $           (200)          $     278          $    492              $           (247)
Increase in diluted earnings per common share                                             $     .38          $      .62           $           (.46)          $     .61          $ 1.09                $            (.54)
(1)   If an asset is not funded with the same index/frequency reset of the asset then it is assumed the funding index increases 25 basis points while holding the asset index constant.

                                                                                                                                                    At June 30, 2014
                                                                                                                                                                Interest Rates:
                                                                                                                                          Change from                                          Change from
                                                                                                                                           Increase of                                          Increase of
                                                                                                                                            100 Basis                                            300 Basis
                                                                                                                                             Points                                               Points
(Dollars in millions)                                                                                  Fair Value                     $                  %                                $                   %
Effect on Fair Values:
Assets
   FFELP Loans                                                                                         $100,517               $       (565)                   (1)%                $ (1,133)                        (1)%
   Private Education Loans                                                                               30,941                         —                     —                         —                          —
   Other earning assets                                                                                   5,907                         —                     —                         —                          —
   Other assets                                                                                           7,015                       (362)                   (5)                     (685)                       (10)%
   Total assets gain/(loss)                                                                            $144,380               $       (927)                   (1)%                $ (1,818)                        (1)%
Liabilities
   Interest-bearing liabilities                                                                        $135,221               $       (795)                      (1)%             $ (2,206)                       (2)%
   Other liabilities                                                                                      2,720                         83                        3                    821                        30
   Total liabilities (gain)/loss                                                                       $137,941               $       (712)                      (1)%             $ (1,385)                       (1)%


                                                                                                          101
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 443 of 1145 PageID #: 5229

Table of Contents

                                                                                                            At December 31, 2013
                                                                                                                         Interest Rates:
                                                                                                   Change from                                 Change from
                                                                                                    Increase of                                 Increase of
                                                                                                     100 Basis                                   300 Basis
                                                                                                      Points                                      Points
(Dollars in millions)                                                   Fair Value            $                    %                       $                  %
Effect on Fair Values:
Assets
   FFELP Loans                                                         $104,481          $     (566)                   (1)%            $ (1,126)                  (1)%
   Private Education Loans                                               37,485                  —                     —                     —                    —
   Other earning assets                                                   9,732                  —                     —                     (1)                  —
   Other assets                                                           7,711                (278)                   (4)                 (435)                  (6)%
   Total assets gain/(loss)                                            $159,409          $     (844)                   (1)%            $ (1,562)                  (1)%
Liabilities
   Interest-bearing liabilities                                        $147,385          $     (859)                    (1)%           $ (2,393)                  (2)%
   Other liabilities                                                      3,458                  58                      2                  805                   23
   Total liabilities (gain)/loss                                       $150,843          $     (801)                    (1)%           $ (1,588)                  (1)%

      A primary objective in our funding is to minimize our sensitivity to changing interest rates by generally funding our floating rate student loan
portfolio with floating rate debt. However, due to the ability of some FFELP loans to earn Floor Income, we can have a fixed versus floating mismatch in
funding if the student loan earns at the fixed borrower rate and the funding remains floating. In addition, we can have a mismatch in the index (including the
frequency of reset) of floating rate debt versus floating rate assets.

       During the three months ended June 30, 2014 and 2013, certain FFELP Loans were earning Floor Income and we locked in a portion of that Floor
Income through the use of Floor Income Contracts. The result of these hedging transactions was to convert a portion of the fixed rate nature of student loans
to variable rate, and to fix the relative spread between the student loan asset rate and the variable rate liability.

       In the preceding tables, under the scenario where interest rates increase 100 and 300 basis points, the change in pre-tax net income before the
unrealized gains (losses) on derivative and hedging activities is primarily due to the impact of (i) our unhedged loans being in a fixed-rate mode due to Floor
Income, while being funded with variable debt in low interest rate environments; and (ii) a portion of our variable assets being funded with fixed rate
liabilities and equity. Item (i) will generally cause income to decrease when interest rates increase from a low interest rate environment, whereas item (ii) will
generally offset this decrease.

      Under the scenario in the tables above labeled “Impact on Annual Earnings If: Funding Indices Increase 25 Basis Points,” the main driver of the
decrease in pre-tax income before unrealized gains (losses) on derivative and hedging activities in both the June 30, 2014 and June 30, 2013 analyses is
primarily the result of one-month LIBOR-indexed FFELP Loans being funded with three-month LIBOR and other non-discrete indexed liabilities. See “Asset
and Liability Funding Gap” of this Item 7A. for a further discussion. Increasing the spread between indices will also impact the unrealized gains (losses) on
derivative and hedging activities as it relates to basis swaps that hedge the mismatch between the asset and funding indices.

      In addition to interest rate risk addressed in the preceding tables, we are also exposed to risks related to foreign currency exchange rates. Foreign
currency exchange risk is primarily the result of foreign currency denominated debt issued by us. When we issue foreign denominated corporate unsecured
and securitization debt, our policy is to use cross currency interest rate swaps to swap all foreign currency denominated debt payments (fixed and floating) to
U.S. dollar LIBOR using a fixed exchange rate. In the tables above, there would be an immaterial impact on earnings if exchange rates were to decrease or
increase, due to the terms of the hedging instrument and hedged items matching. The balance sheet interest bearing liabilities would be affected by a

                                                                                102
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 444 of 1145 PageID #: 5230

Table of Contents

change in exchange rates; however, the change would be materially offset by the cross currency interest rate swaps in other assets or other liabilities. In the
current economic environment, volatility in the spread between spot and forward foreign exchange rates has resulted in material mark-to-market impacts to
current-period earnings which have not been factored into the above analysis. The earnings impact is noncash, and at maturity of the instruments the
cumulative mark-to-market impact will be zero.

Asset and Liability Funding Gap
        The tables below present our assets and liabilities (funding) arranged by underlying indices as of June 30, 2014. In the following GAAP presentation,
the funding gap only includes derivatives that qualify as effective hedges (those derivatives which are reflected in net interest margin, as opposed to those
reflected in the “gains (losses) on derivatives and hedging activities, net” line on the consolidated statements of income). The difference between the asset
and the funding is the funding gap for the specified index. This represents our exposure to interest rate risk in the form of basis risk and repricing risk, which
is the risk that the different indices may reset at different frequencies or may not move in the same direction or at the same magnitude.

       Management analyzes interest rate risk and in doing so includes all derivatives that are economically hedging our debt whether they qualify as
effective hedges or not (“Core Earnings” basis). Accordingly, we are also presenting the asset and liability funding gap on a “Core Earnings” basis in the
table that follows the GAAP presentation.

      GAAP Basis:

                                                                                                          Frequency of
             Index                                                                                          Variable                                                                  Funding
             (Dollars in billions)                                                                           Resets                     Assets(1)             Funding (2)               Gap
             3-month Treasury bill                                                                       weekly                         $  5.1                $    —                  $  5.1
             Prime                                                                                       annual                            0.6                     —                     0.6
             Prime                                                                                      quarterly                          3.7                     —                     3.7
             Prime                                                                                      monthly                           18.1                     —                    18.1
             Prime                                                                                        daily                             —                     0.1                   (0.1)
             PLUS Index                                                                                  annual                            0.3                     —                     0.3
             3-month LIBOR                                                                                daily                             —                      —                      —
             3-month LIBOR                                                                              quarterly                           —                    79.7                  (79.7)
             1-month LIBOR                                                                              monthly                            8.9                   37.3                  (28.4)
             1-month LIBOR daily                                                                          daily                           93.7                     —                    93.7
             CMT/CPI Index                                                                          monthly/quarterly                       —                     0.8                   (0.8)
             Non-Discrete reset (3)                                                                     monthly                             —                    10.4                  (10.4)
             Non-Discrete reset (4)                                                                   daily/weekly                         5.9                    0.9                    5.0
             Fixed Rate(5)                                                                                                                 6.7                   13.8                   (7.1)
             Total                                                                                                                      $143.0                $ 143.0                 $ —

             (1)   FFELP Loans of $43.1 billion ($40.0 billion LIBOR index and $3.1 billion Treasury bill index) are currently earning a fixed rate of interest as a result of the low interest rate environment.
             (2)   Funding (by index) includes all derivatives that qualify as hedges.
             (3)   Funding consists of auction rate asset-backed securities and FFELP Loan – other facilities.
             (4)   Assets include restricted and unrestricted cash equivalents and other overnight type instruments. Funding includes the obligation to return cash collateral held related to derivatives
                   exposures.
             (5)   Assets include receivables and other assets (including goodwill and acquired intangibles). Funding includes other liabilities and stockholders’ equity.

                                                                                                    103
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 445 of 1145 PageID #: 5231

Table of Contents


       The “Funding Gaps” in the above table are primarily interest rate mismatches in short-term indices between our assets and liabilities. We address this
issue typically through the use of basis swaps that typically convert quarterly reset three-month LIBOR to other indices that are more correlated to our asset
indices. These basis swaps do not qualify as effective hedges and as a result the effect on the funding index is not included in our interest margin and is
therefore excluded from the GAAP presentation.

      “Core Earnings” Basis:

                                                                                                            Frequency of
            Index                                                                                             Variable                                                               Funding
            (Dollars in billions)                                                                              Resets                 Assets(1)             Funding(2)                 Gap
            3-month Treasury bill                                                                             weekly                  $    5.1              $       —                $     5.1
            Prime                                                                                             annual                       0.6                      —                      0.6
            Prime                                                                                            quarterly                     3.7                      —                      3.7
            Prime                                                                                            monthly                      18.1                     1.5                    16.6
            Prime                                                                                              daily                        —                      0.1                    (0.1)
            PLUS Index                                                                                        annual                       0.3                      —                      0.3
            3-month LIBOR                                                                                      daily                        —                       —                       —
            3-month LIBOR                                                                                    quarterly                      —                     64.2                   (64.2)
            1-month LIBOR                                                                                    monthly                       8.9                    48.9                   (40.0)
            1-month LIBOR                                                                                      daily                      93.7                     5.0                    88.7
            Non-Discrete reset (3)                                                                           monthly                        —                     10.4                   (10.4)
            Non-Discrete reset (4)                                                                            daily/
                                                                                                              weekly                     5.9                    0.9                     5.0
            Fixed Rate(5)                                                                                                                4.5                    9.8                    (5.3)
            Total                                                                                                                     $140.8                $ 140.8                  $ —

            (1)   FFELP Loans of 15.9 billion ($15.1 billion LIBOR index and $0.8 billion Treasury bill index) are currently earning a fixed rate of interest as a result of the low interest rate environment.
            (2)   Funding (by index) includes all derivatives that management considers economic hedges of interest rate risk and reflects how we internally manage our interest rate exposure.
            (3)   Funding consists of auction rate asset-backed securities and FFELP Loan – other facilities.
            (4)   Assets include restricted and unrestricted cash equivalents and other overnight type instruments. Funding includes the obligation to return cash collateral held related to derivatives
                  exposures.
            (5)   Assets include receivables and other assets (including goodwill and acquired intangibles). Funding includes other liabilities and stockholders’ equity.

       We use interest rate swaps and other derivatives to achieve our risk management objectives. Our asset liability management strategy is to match assets
with debt (in combination with derivatives) that have the same underlying index and reset frequency or, when economical, have interest rate characteristics
that we believe are highly correlated. The use of funding with index types and reset frequencies that are different from our assets exposes us to interest rate
risk in the form of basis and repricing risk. This could result in our cost of funds not moving in the same direction or with the same magnitude as the yield on
our assets. While we believe this risk is low, as all of these indices are short-term with rate movements that are highly correlated over a long period of time,
market disruptions (which have occurred in recent years) can lead to a temporary divergence between indices resulting in a negative impact to our earnings.

                                                                                                   104
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 446 of 1145 PageID #: 5232

Table of Contents


Weighted Average Life
      The following table reflects the weighted average life of our GAAP and “Core Earning” assets and liabilities at June 30, 2014.

                                                                                                                       Weighted Average
                         (Averages in Years)                                                                                 Life
                         Earning assets
                         Student loans                                                                                             7.4
                         Other loans                                                                                               7.5
                         Cash and investments                                                                                       —
                         Total earning assets                                                                                      7.1
                         Borrowings
                         Short-term borrowings                                                                                     0.3
                         Long-term borrowings                                                                                      6.3
                         Total borrowings                                                                                          6.1


Item 4.     Controls and Procedures
Disclosure Controls and Procedures
       Our management, with the participation of our principal executive and principal financial officers, evaluated the effectiveness of our disclosure
controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) as of
June 30, 2014. Based on this evaluation, our chief principal executive and principal financial officers concluded that, as of June 30, 2014, our disclosure
controls and procedures were effective to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is
(a) recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (b) accumulated and communicated to
our management, including our chief principal executive and principal financial officers as appropriate, to allow timely decisions regarding required
disclosure.

Changes in Internal Control over Financial Reporting
       No change in our internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) occurred during the
fiscal quarter ended June 30, 2014 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting.

                                                                              105
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 447 of 1145 PageID #: 5233

Table of Contents


                                                              PART II. OTHER INFORMATION

Item 1.      Legal Proceedings
       We and our subsidiaries and affiliates are subject to various claims, lawsuits and other actions that arise in the normal course of business. We believe
that these claims, lawsuits and other actions will not, individually or in the aggregate, have a material adverse effect on our business, financial condition or
results of operations. Most of these matters are claims against our servicing and asset recovery subsidiaries by borrowers and debtors alleging the violation of
state or federal laws in connection with servicing or asset recovery activities on their student loans and other debts. In addition, our asset recovery
subsidiaries are routinely named in individual plaintiff or class action lawsuits in which the plaintiffs allege that those subsidiaries have violated a federal or
state law in the process of collecting their accounts.

      For a description of these items and other litigation to which we are a party, please see our Form 10.

Tina Ubaldi v. SLM Corporation
       On March 18, 2011, a student loan borrower filed a putative class action complaint against Old SLM (now known as Navient, LLC) in the U.S. District
Court for the Northern District of California. The complaint is captioned Tina M. Ubaldi v. SLM Corporation et. al., Case No. C-11-01320EDL. The plaintiff
purports to bring the complaint on behalf of a class consisting of other similarly situated California borrowers. The complaint alleges, among other things,
that Old SLM’s practice of charging late fees proportional to the amount of missed payments constituted liquidated damages in violation of California law;
and Old SLM engaged in unfair business practices by charging daily interest on private educational loans. Following motion practice and additional
amendments to the complaint, which added usury claims under California state law and two additional defendants (Sallie Mae, Inc., now known as Navient
Solutions, Inc. (“NSI”), and SLM PC Student Loan Trust 2004-A), the operative complaint (Modified Third Amended Complaint) was filed on December 2,
2013. Plaintiffs filed their Motion for Class Certification on October 22, 2013. On March 24, 2014, the Court denied plantiffs’ Motion for Class Certification
without prejudice, but granted plantiffs leave to file an amended Motion for Class Certification. On June 20, 2014, a Complaint in Intervention was filed on
behalf of two additional customers representing a proposed usury sub-class. On June 23, 2014, Plaintiffs filed a Renewed Motion for Class Certification,
which is scheduled for hearing on October 14, 2014. Plaintiffs seek restitution of late charges and interest paid by members of the class, injunctive relief,
cancellation of all future interest payments, treble damages as permitted by law, as well as costs and attorneys’ fees, among other relief. Prior to the formation
of Sallie Mae Bank in 2005, Old SLM followed prevalent capital market practices of acquiring and securitizing private education loans purchased in
secondary transactions from banks who originated these loans. Plaintiffs allege that the services provided by Old SLM and Sallie Mae, Inc. to the originating
banks resulted in Old SLM and Sallie Mae, Inc. constituting lenders on these loans. Since 2006, Sallie Mae Bank originated the vast majority of all private
education loans acquired by Old SLM. The claims at issue in this case expressly exclude loans originated by Sallie Mae Bank since its inception. Named
defendants are subsidiaries of Navient and as such the Ubaldi litigation will remain the sole responsibility of Navient Corporation. It is not possible at this
time to estimate a range of potential exposure, if any, for amounts that may be payable in connection therewith.

Regulatory Matters
      On May 2, 2014, NSI, a wholly-owned subsidiary of Navient, and Sallie Mae Bank entered into consent orders with the FDIC (respectively, the “NSI
Order” and the “Bank Order”; collectively, “the FDIC Orders”) to resolve previously disclosed matters related to certain cited violations of Section 5 of the
Federal Trade Commission Act, including the disclosures and assessments of certain late fees, as well as alleged violations under the Servicemembers Civil
Relief Act (“SCRA”). The FDIC Orders, which became effective upon the signing of the consent order with the DOJ by Navient and SLM BankCo on May 13,
2014, required each of Sallie Mae Bank and NSI to pay $3.3 million in civil monetary penalties. NSI has paid its civil monetary penalties. In addition, the
FDIC Orders required the establishment of a restitution reserve account totaling $30 million to

                                                                               106
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 448 of 1145 PageID #: 5234

Table of Contents


provide restitution with respect to loans owned or originated by Sallie Mae Bank, from November 28, 2005 until the effective date of the FDIC Orders.
Pursuant to the Separation Agreement, Navient is responsible for funding the restitution reserve account. We funded the account in May 2014.

       The NSI Order requires NSI to ensure proper servicing for service members and proper application of SCRA benefits under a revised and broader
definition of eligibility than previously required by the statute and regulatory guidance and to make changes to billing statements and late fee practices.
These changes to billing statements have already been implemented. In order to treat all customers in a similar manner, NSI expects to voluntarily make
restitution of certain late fees to all other customers whose loans were neither owned nor originated by Sallie Mae Bank on the same basis and in the same
manner as that which would be required by the FDIC. These refunds are estimated at $42 million.

      With respect to alleged civil violations of the SCRA, NSI and Sallie Mae Bank have entered into a consent order with the DOJ, in its capacity as the
agency having primary authority for enforcement of such matters. The DOJ consent order (“DOJ Order”) covers all loans either owned by Sallie Mae Bank or
serviced by NSI from November 28, 2005 until the effective date of the settlement. The DOJ Order requires NSI to fund a $60 million settlement fund, which
would represent the total amount of compensation due to service members under the DOJ agreement and pay $55,000 in civil money penalties. The DOJ
Order is currently on the docket of the United States District Court in Delaware awaiting Court approval.

       As of December 31, 2013, a reserve of $65 million was established for estimated amounts and costs that were probable of being incurred for the FDIC
and DOJ matters discussed above. In the first quarter of 2014, an additional reserve of $103 million was recorded for pending regulatory matters based on the
progression of settlement discussions with the regulators and as a result, as of March 31, 2014, the related regulatory reserve was $168 million. The final cost
of these proceedings remains uncertain until the DOJ Order is approved by the Court and all of the work under the various consent orders has been completed.

       NSI has also received Civil Investigative Demands (“CIDs”) from the Consumer Financial Protection Bureau (the “CFPB”) as part of the CFPB’s
separate investigation regarding allegations relating to Navient’s disclosures and assessment of late fees and other matters. Navient has been in discussions
with the CFPB relating to these matters and is cooperating with the investigation. We are not in a position at this time to predict the duration or the outcome
of this investigation and reserves have not been established for this matter.

       Navient has received CIDs issued by the State of Illinois Office of Attorney General and the State of Washington Office of Attorney General and
continues to cooperate with multiple state Attorneys General in connection with these investigations. According to the CIDs, the investigation was initiated
to ascertain whether any practices declared to be unlawful under the Consumer Fraud and Deceptive Business Practices Act have occurred or are about to
occur. Navient is cooperating with this investigation. We are not in a position at this time to predict the duration or the outcome of this investigation and
reserves have not been established for this matter.

        Pursuant to the Separation Agreement entered into in connection with the Spin-Off, Navient has agreed to be responsible and indemnify SLM BankCo
for all claims, actions, damages, losses or expenses that may arise from the conduct of all activities of pre-Spin-Off SLM BankCo occurring prior to the Spin-
Off other than those specifically excluded in the Separation and Distribution Agreement. Please see our Form 10 for a discussion of these indemnifications.
As a result, all liabilities arising out of the aforementioned regulatory matters, other than fines or penalties directly levied against Sallie Mae Bank, are the
responsibility of, or assumed by, Navient or one of its subsidiaries, and Navient has agreed to indemnify and hold harmless Sallie Mae and its subsidiaries,
including Sallie Mae Bank, therefrom. Navient retained $165 million of the $168 million total regulatory reserve in connection with the Spin-Off. There are
no additional reserves Navient has related to other indemnification matters with SLM BankCo as of June 30, 2014.

Item 1A.        Risk Factors
      There have been no material changes from the risk factors previously disclosed in our Form 10.

                                                                               107
        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 449 of 1145 PageID #: 5235

Table of Contents

Item 2.           Unregistered Sales of Equity Securities and Use of Proceeds
      Share Repurchases
          The following table provides information relating to our purchase of shares of our common stock in the three months ended June 30, 2014.

                                                                                                                                                                                              Approximate Dollar
                                                                                                                                                                                                Value of Shares
                                                                                                                                                          Total Number of                      That May Yet Be
                                                                                                                                                         Shares Purchased                      Purchased Under
                                                                                          Total Number                    Average Price                  as Part of Publicly                  Publicly Announced
                                                                                            of Shares                       Paid per                     Announced Plans                            Plans or
(In millions, except per share data)                                                      Purchased (1)                      Share                         or Programs(2)                        Programs(2)
Period:
April 1 — April 30, 2014                                                                              .2                  $      25.58                                    —                   $                 —
May 1 — May 31, 2014                                                                                 1.3                         16.01                                    .4                  $                394
June 1 — June 30, 2014                                                                               3.6                         16.90                                   3.5                  $                335
Total second-quarter 2014                                                                            5.1                  $      17.04                                   3.9

(1)   The total number of shares purchased includes: (i) shares purchased under the stock repurchase program discussed below, and (ii) shares of our common stock tendered to us to satisfy the exercise price in
      connection with cashless exercise of stock options, and tax withholding obligations in connection with exercise of stock options and vesting of restricted stock and restricted stock units.
(2)   In May 2014, our board of directors authorized us to purchase up to $400 million of shares of our common stock.

          The closing price of our common stock on the NASDAQ Global Select Market on June 30, 2014 was $17.71.

Item 3.           Defaults upon Senior Securities
          Nothing to report.

Item 4.           Mine Safety Disclosures
          Nothing to report.

Item 5.           Other Information
          Nothing to report.

                                                                                                         108
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 450 of 1145 PageID #: 5236

Table of Contents

Item 6.       Exhibits
        The following exhibits are furnished or filed, as applicable:

  2.1              Separation and Distribution Agreement, by and among, SLM Corporation, SLM BankCo and Navient Corporation, dated as of April 28,
                   2014 (incorporated by reference to Exhibit 2.1 to Navient Corporation’s Current Report on Form 8-K filed on May 2, 2014).
  3.1              Amended and Restated Certificate of Incorporation of Navient Corporation (incorporated by reference to Exhibit 3.1 of Amendment No. 3
                   to Navient Corporation’s Registration Statement on Form 10 (File No. 001-36228) filed on March 27, 2014).
  3.2              Amended and Restated By-Laws of Navient Corporation (incorporated by reference to Exhibit 3.2 of Amendment No. 3 to Navient
                   Corporation’s Registration Statement on Form 10 (File No. 001-36228) filed on March 27, 2014).
 10.1              Transition Services Agreement by and between Navient Corporation and SLM Corporation, dated as of April 29, 2014 (incorporated by
                   reference to Exhibit 10.1 to Navient Corporation’s Current Report on Form 8-K filed on May 2, 2014).
 10.2              Employee Matters Agreement, by and among SLM Corporation, New BLC Corporation and Navient Corporation, dated as of April 28, 2014
                   (incorporated by reference to Exhibit 10.2 to Navient Corporation’s Current Report on Form 8-K filed on May 2, 2014).
 10.3              Tax Sharing Agreement, by and between Navient Corporation and New BLC Corporation, dated as of April 28, 2014 (incorporated by
                   reference to Exhibit 10.2 to Navient Corporation’s Current Report on Form 8-K filed on May 2, 2014).
 10.4†             Navient Deferred Compensation Plan for Key Employees (incorporated by reference to Exhibit 4.3 to Navient Corporation’s Registration
                   Statement on Form S-8 (File No. 333-195539) filed on April 28, 2014).
 10.5†             Navient Deferred Compensation Plan for Directors (incorporated by reference to Exhibit 4.3 to Navient Corporation’s Registration
                   Statement on Form S-8 (File No. 333-195538) filed on April 28, 2014).
 10.6†             Navient Corporation 2014 Omnibus Incentive Plan (incorporated by reference to Exhibit 4.3 to Navient Corporation’s Registration
                   Statement on Form S-8 (File No. 333-195529) filed on April 28, 2014).
 10.7†             Navient Corporation Employee Stock Purchase Plan (incorporated by reference to Exhibit 4.3 to Navient Corporation’s Registration
                   Statement on Form S-8 (File No. 333-195533) filed on April 28, 2014).
 10.8†             Navient Supplemental 401(k) Savings Plan (incorporated by reference to Exhibit 4.3 to Navient Corporation’s Registration Statement on
                   Form S-8 (File No. 333-195535) filed on April 28, 2014).
 10.9†*            Form of Navient Corporation 2014 Omnibus Incentive Plan, Restricted Stock Unit Term Sheet — 2012 PSU Conversion.
 10.10†*           Form of Navient Corporation 2014 Omnibus Incentive Plan, Restricted Stock Unit Term Sheet — 2013 PSU Conversion.
 10.11†*           Form of Navient Corporation 2014 Omnibus Incentive Plan, Restricted Stock Unit Term Sheet — 2014.
 10.12†*           Form of Navient Corporation 2014 Omnibus Incentive Plan, Bonus Restricted Stock Unit Term Sheet (Two-Year Restriction) — 2014.
 10.13†*           Form of Navient Corporation 2014 Omnibus Incentive Plan, Bonus Restricted Stock Unit Term Sheet (Three-Year Restriction) — 2014.

                                                                             109
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 451 of 1145 PageID #: 5237

Table of Contents


 10.14†*        Form of Navient Corporation 2014 Omnibus Incentive Plan, Stock Option Agreement, Net Settled Options — 2014.
 10.15†*        Navient Corporation 2014 Omnibus Incentive Plan, Restricted Stock Unit Term Sheet for John F. Remondi — 2013.
 10.16†*        Form of Navient Corporation 2014 Omnibus Incentive Plan, Restricted Stock Unit Term Sheet — 2013.
 10.17†*        Form of Navient Corporation 2014 Omnibus Incentive Plan, Stock Option Agreement, Net Settled Options — 2013.
 10.18†*        Form of Navient Corporation 2014 Omnibus Incentive Plan, Restricted Stock Unit Term Sheet — 2012.
 10.19†*        Form of Navient Corporation 2014 Omnibus Incentive Plan, Bonus Restricted Stock Unit Term Sheet (Two-Year Restriction) — 2012.
 10.20†*        Form of Navient Corporation 2014 Omnibus Incentive Plan, Bonus Restricted Stock Unit Term Sheet (Three-Year Restriction) — 2012.
 10.21†*        Form of Navient Corporation 2014 Omnibus Incentive Plan, Stock Option Agreement, Net Settled Options — 2012.
 10.22†*        Form of Navient Corporation 2014 Omnibus Incentive Plan, Stock Option Agreement, Net Settled Options — 2011.
 10.23†*        Form of Navient Corporation 2014 Omnibus Incentive Plan, Stock Option Agreement, Net Settled Options — 2010.
 10.24†*        Navient Corporation 2014 Omnibus Incentive Plan, Stock Option Agreement for John M. Kane — 2008.
 10.25†*        Navient Corporation 2014 Omnibus Incentive Plan, Stock Option Agreement for Timothy J. Hynes — 2008.
 10.26†*        Navient Corporation 2014 Omnibus Incentive Plan, Stock Option Notice for John F. Remondi — 2008.
 10.27†*        Navient Corporation 2014 Omnibus Incentive Plan, Additional Stock Option Notice for John F. Remondi — 2008.
 10.28†*        Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Award Agreement — 2014.
 10.29†*        Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Option Agreement — 2013.
 10.30†*        Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Option Agreement — 2012.
 10.31†*        Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Option Agreement — 2011.
 10.32†*        Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Option Agreement — 2010.
 10.33†*        Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Option Agreement — 2009.
 10.34†*        Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Option Agreement — 2008.

                                                                        110
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 452 of 1145 PageID #: 5238

Table of Contents


    10.35†*             Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Option Agreement — 2007.
    10.36†*             Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Option Agreement — 2006.
    10.37†*             Form of Navient Corporation 2014 Omnibus Incentive Plan, Independent Director Stock Option Agreement — 2005.
    12.1*               Computation of Ratio of Earnings to Fixed Charges and Preferred Stock Dividends.
    31.1*               Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.
    31.2*               Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.
    32.1*               Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
    32.2*               Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
101.INS*                XBRL Instance Document.
101.SCH*                XBRL Taxonomy Extension Schema Document.
101.CAL*                XBRL Taxonomy Extension Calculation Linkbase Document.
101.DEF*                XBRL Taxonomy Extension Definition Linkbase Document.
101.LAB*                XBRL Taxonomy Extension Label Linkbase Document.
101.PRE*                XBRL Taxonomy Extension Presentation Linkbase Document.
*    Filed herewith.
†    Management Contract or Compensatory Plan or Arrangement

                                                                                 111
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 453 of 1145 PageID #: 5239

Table of Contents


                                                                       SIGNATURES

      Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf
by the undersigned hereunto duly authorized.

                                                                                              NAVIENT CORPORATION
                                                                                              (Registrant)

                                                                                              By:                  /s/ SOMSAK CHIVAVIBUL
                                                                                                                        Somsak Chivavibul
                                                                                                                      Chief Financial Officer
                                                                                                                  (Principal Financial Officer)

Date: August 1, 2014

                                                                             112
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 454 of 1145 PageID #: 5240
                                                                                                                                                  Exhibit 10.9

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                          2013 Restricted Stock Unit Term Sheet
                                                                 (2012 PSU Conversion)


            SLM Corporation (“Predecessor SLM”) established the SLM Corporation 2012 Omnibus Incentive Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

                   (the “Grantee”) was granted on April 21, 2014 (the “Original Grant Date”) Restricted Stock Units under the SLM Plan (the “Original
Grant”).

            The Original Grant is hereby canceled.

       The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Grantee Restricted Stock Units
(the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Grantee is also receiving in
respect of the Original Grant a grant of shares of restricted stock units under the SLM Plan.

             Pursuant to the terms and conditions of the NewCo Plan, the Committee hereby grants to the Grantee on April 30, 2014 (the “Grant Date”) an
award (the “Award”) of          Restricted Stock Units (“RSUs”), which represent the right to acquire shares of common stock of NewCo (the “Corporation”)
subject to the following terms and conditions (this “Agreement”):
1.    Vesting Schedule. Unless vested earlier as set forth below, the Award shall vest on the second business day after the Corporation’s annual report on
      Form 10-K for the fiscal year 2014 is filed, and in no event later than March 15, 2015.
2.    Employment Termination; Death; Disability. Except as provided below, if the Grantee voluntarily ceases to be an employee of the Corporation (or one
      of its subsidiaries) for any reason or his or her employment is terminated by the Corporation for Misconduct (as defined below), he/she shall forfeit any
      portion of the Award that has not vested as of the date of such termination of employment. For purposes of this Agreement, “Misconduct” is defined as
      an act of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the Corporation or Predecessor SLM, breach of fiduciary duty or
      deliberate

                                                                          Page 1 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 455 of 1145 PageID #: 5241

                                                                                                                                                 Exhibit 10.9

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                         2013 Restricted Stock Unit Term Sheet
                                                                (2012 PSU Conversion)



     disregard of Corporation or Predecessor SLM rules; an unauthorized disclosure of any Corporation or Predecessor SLM trade secret or confidential
     information; any conduct constituting unfair competition; inducing any customer of the Corporation or Predecessor SLM to breach a contract with the
     Corporation or Predecessor SLM or any principal for whom the Corporation or Predecessor SLM acts as agent to terminate such agency relationship; or
     engaging in any other act or conduct proscribed by the senior human resources officer of the Corporation or Predecessor SLM as Misconduct.
     If not previously vested, the Award will continue to vest, and will be converted into shares of common stock, on the original vesting terms and vesting
     dates set forth above in the event that (i) the Grantee’s employment is terminated by the Corporation for any reason other than for Misconduct, as
     determined by the Corporation in its sole discretion, or (ii) the Grantee voluntarily ceases to be an employee of the Corporation (or one of its
     subsidiaries) and meets the retirement eligibility requirements under Predecessor SLM’s retirement eligibility policy in effect as of the Original Grant
     Date, which shall be determined by the Corporation in its sole discretion.
     If not previously vested, the Award will vest, and will be converted into shares of common stock, upon death or Disability (provided that such
     Disability qualifies as a “disability” within the meaning of Treasury Regulation Section 1.409A-3(i)(4)). For purposes of this Agreement, “Disability”
     has the meaning set forth in the SLM Long Term Disability Plan in effect immediately prior to the Distribution Date (as defined in the Separation
     Agreement).
     The Award shall be forfeited upon termination of employment due to Misconduct, as determined by the Corporation in its sole discretion.
     Notwithstanding anything stated herein, the NewCo Plan or in the Navient Corporation Change in Control Severance Plan for Senior Officers, this
     Award shall not be subject to the terms set forth in the Navient Corporation Change in Control Severance Plan for Senior Officers.
     Grantee’s being an employee of NewCo from and after the Grant Date shall not be treated as a termination of employment upon the Separation under
     the Original Grant and the Separation shall not be treated as a Change in Control under the NewCo Plan or the SLM Plan.
3.   Change in Control. Notwithstanding anything to the contrary in this Agreement:
     (a)   In the event of a Change in Control in which the acquiring or surviving company in the transaction does not assume or continue outstanding
           Awards upon the Change in Control, then any portion of the Award that is not vested shall become 100 percent vested; provided, however, the
           conversion of the accelerated portion of the RSUs into shares of common stock (i.e., the settlement of the Award) will

                                                                        Page 2 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 456 of 1145 PageID #: 5242

                                                                                                                                                 Exhibit 10.9

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                         2013 Restricted Stock Unit Term Sheet
                                                                (2012 PSU Conversion)



           nevertheless be made at the same time or times as if such RSUs had vested in accordance with the vesting schedule set forth in Section 1 or, if
           earlier, upon the termination of Grantee’s employment for reasons other than Misconduct.
     (b)   If Grantee’s employment shall terminate within twenty-four months following a Change in Control for any reason other than (i) by the
           Corporation for Misconduct, as determined by the Corporation in its sole discretion or (ii) by Grantee’s voluntary termination of employment
           that is not a Termination of Employment for Good Reason, as defined in the Change in Control Severance Plan for Senior Officers (if applicable
           to the Grantee), any portion of the Award not previously vested shall immediately become vested, and shall be converted into shares of common
           stock, upon such employment termination.
4.   Taxes; Dividends. The Grantee of the Award shall make such arrangements as may reasonably be required by the Corporation, including transferring a
     sufficient number of shares of the Corporation’s stock, to satisfy the income and employment tax withholding requirements that accrue upon the Award
     becoming vested or, if applicable, settled in shares of the Corporation’s common stock (by approving this Agreement, the Committee hereby approves
     the transfer of such shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on an unvested Award will not be paid currently.
     Instead, amounts equal to such dividends will be credited to an account established on behalf of the Grantee and such amounts will be deemed to be
     invested in additional shares of the Corporation’s common stock (“Dividend Equivalents”). Such Dividend Equivalents will be subject to the same
     vesting schedule to which the Award is subject. Upon vesting of any portion of the Award, the amount of Dividend Equivalents allocable to such
     Award and any dividend equivalents earned under the Original Grant allocable to this Award (and any fractional share amount) will also vest and will
     be converted into shares of the Corporation’s common stock (provided that any fractional share amount shall be paid in cash).
5.   Section 409A. For purposes of section 409A of the Internal Revenue Code, the regulations and other guidance thereunder and any state law of similar
     effect (collectively “Section 409A”), each payment and benefit payable under this Agreement is hereby designated as a separate payment. The parties
     intend that all RSUs provided under this Agreement and shares issuable hereunder comply with ore be exempt from the requirements of Section 409A
     so that none of the payments or benefits will be subject to the adverse tax penalties imposed under Section 409A, and any ambiguities herein will be
     interpreted to so comply. Notwithstanding anything in the NewCo Plan or this Agreement to the contrary, if the vesting of the balance, or some lesser
     portion of the balance, of the RSUs is to be accelerated in connection with the Grantee’s termination of service, such accelerated RSUs will not be
     settled by virtue of such acceleration until and unless the Grantee has a “separation from service” within the meaning of Section Treasury Regulation
     1-409A-1(h), as determined by the Corporation, in its sole

                                                                        Page 3 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 457 of 1145 PageID #: 5243

                                                                                                                                                    Exhibit 10.9

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                          2013 Restricted Stock Unit Term Sheet
                                                                 (2012 PSU Conversion)



     discretion. Further, and notwithstanding anything in the NewCo Plan or this Agreement to the contrary, if (x) any of the RSUs to be provided in
     connection with the Grantee’s separation from service do not qualify for any reason to be exempt from Section 409A, (y) the Grantee is, at the time of
     such separation from service, a “specified employee” (as defined in Treasury Regulation Section 1.409A-1(i)) and (z) the settlement of such RSUs
     would result in the imposition of additional tax under Section 409A if such settlement occurs on or within the six (6) month period following the
     Grantee’s separation from service, then, to the extent necessary to avoid the imposition of such additional taxation, the settlement of any such RSUs
     during such six (6) month period will accrue and will not be settled until the date six (6) months and one (1) day following the date of the Grantee’s
     separation from service and on such date (or, if earlier, the date of the Grantee’s death), such RSUs will be settled.
6.   Clawback Provision. Notwithstanding anything to the contrary herein, if the Board of Directors of the Corporation (the “Board”), or an appropriate
     committee thereof, determines that, any material misstatement of financial results or a performance metric criteria of Predecessor SLM or the
     Corporation has occurred as a result of the Grantee’s conduct or the Grantee has committed a material violation of corporate policy of Predecessor SLM
     or the Corporation or has committed fraud or Misconduct with respect to Predecessor SLM or the Corporation, then the Board or committee shall
     consider all factors, with particular scrutiny when one of the top 20 members of management are involved, and the Board or such committee, may in its
     sole discretion require reimbursement of any compensation resulting from the vesting, exercise or settlement of Options and/or Restricted Stock/RSUs
     and the cancellation of any outstanding Options and/or Restricted Stock/RSUs from the Grantee (whether or not such individual is currently employed
     by the Corporation) during the three-year period following the date the Board first learns of the violation, fraud or Misconduct.
7.   Securities Law Compliance. The Corporation may impose such restrictions, conditions or limitations as it determines appropriate as to the timing and
     manner of any transfer or sale by the Grantee of any shares of the Corporation’s common stock, including without limitation (a) restrictions under an
     insider trading policy and (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the shares of the Corporation’s common stock. The sale of the shares must also comply with other applicable laws and regulations
     governing the sale of such shares.
8.   Data Privacy. As an essential term of this award, the Grantee consents to the collection, use and transfer, in electronic or other form, of personal data as
     described herein for the exclusive purpose of implementing, administering and managing Grantee’s participation in the NewCo Plan. By accepting this
     award, the Grantee acknowledges that the Corporation holds certain personal information about the Grantee, including, but not limited to, name, home
     address and telephone number, date of birth, social security

                                                                          Page 4 of 6
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 458 of 1145 PageID #: 5244

                                                                                                                                                     Exhibit 10.9

                                                      Navient Corporation 2014 Omnibus Incentive Plan
                                                           2013 Restricted Stock Unit Term Sheet
                                                                  (2012 PSU Conversion)



      number or other identification number, salary, tax rates and amounts, nationality, job title, any shares of stock held in the Corporation, details of all
      options or any other entitlement to shares of stock awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of implementing,
      administering and managing the NewCo Plan (“Data”). Grantee acknowledges that Data may be transferred to any third parties assisting in the
      implementation, administration and management of the NewCo Plan, that these recipients may be located in jurisdictions that may have different data
      privacy laws and protections, and Grantee authorizes the recipients to receive, possess, use, retain and transfer the Data, in electronic or other form, for
      the purposes of implementing, administering and managing the NewCo Plan, including any requisite transfer of such Data as may be required to a
      broker or other third party with whom the Grantee or the Corporation may elect to deposit any shares of the Corporation’s common stock. Grantee
      acknowledges that Data may be held to implement, administer and manage the Grantee’s participation in the NewCo Plan as determined by the
      Corporation, and that Grantee may request additional information about the storage and processing of Data, require any necessary amendments to Data
      or refuse or withdraw the consents herein, in any case without cost, provided however, that refusing or withdrawing Grantee’s consent may adversely
      affect Grantee’s ability to participate in the NewCo Plan.
9.    Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any awards granted under the NewCo Plan
      by electronic means or to request Grantee’s consent to participate in the NewCo Plan by electronic means. Grantee hereby consents to receive such
      documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and
      maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Grantee’s term
      of service with the Corporation (or its subsidiaries) and thereafter until withdrawn in writing by Grantee.
10.   Board Interpretation. The Grantee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the Board and, where
      applicable, the Committee concerning any questions arising under this Agreement or the NewCo Plan.
11.   No Right to Continued Employment. Nothing in the NewCo Plan, in this Agreement or any other instrument executed pursuant thereto or hereto shall
      confer upon the Grantee any right to continued employment with the Corporation or any of its subsidiaries or affiliates.
12.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
      or financial accounting standards.
13.   Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect to
      principles of conflicts of law.

                                                                           Page 5 of 6
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 459 of 1145 PageID #: 5245

                                                                                                                                                      Exhibit 10.9

                                                      Navient Corporation 2014 Omnibus Incentive Plan
                                                           2013 Restricted Stock Unit Term Sheet
                                                                  (2012 PSU Conversion)




14.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
      given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
            If to the Corporation to:
            Navient Corporation
            Human Resources Department, Equity Plan Administration
            300 Continental Drive
            Newark, DE 19713
            If to the Grantee, to (i) the last address maintained in the Corporation’s Human Resources files for the Grantee or (ii) the Grantee’s mail delivery
            code or place of work at the Corporation (or its subsidiaries).
15.   Plan Controls; Entire Agreement; Capitalized Terms. In the event of any conflict between the provisions of this Agreement and the provisions of the
      NewCo Plan, the terms of the NewCo Plan control, except as expressly stated otherwise herein. This Agreement and the NewCo Plan together set forth
      the entire agreement and understanding between the parties as to the subject matter hereof and supersede all prior oral and written and all
      contemporaneous or subsequent oral discussions, agreements and understandings of any kind or nature. Capitalized terms not defined herein shall have
      the meanings as described in the NewCo Plan.
16.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
      jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the
      remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision.
      The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its
      meaning, construction or effect. The Grantee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to carry
      out the provisions and purposes of the Agreement. The Grantee is responsible for complying with all laws applicable to Grantee, including federal and
      state securities reporting laws.

Grantee is deemed to accept this Award of RSUs under this Agreement and to agree that such Award is subject to the terms and conditions set forth in
this Agreement and the NewCo Plan unless Grantee provides the Corporation written notification of Grantee’s rejection of this Award of RSUs not later
than 30 days after Grantee’s receipt of notice of the posting of this Agreement on-line or through electronic means (in which case such Award will be
forfeited and Grantee shall have no further right or interest therein as of such date).

                                                                           Page 6 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 460 of 1145 PageID #: 5246
                                                                                                                                                 Exhibit 10.10

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                          2013 Restricted Stock Unit Term Sheet
                                                                 (2013 PSU Conversion)


            SLM Corporation (“Predecessor SLM”) established the SLM Corporation 2012 Omnibus Incentive Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

                   (the “Grantee”) was granted on April 21, 2014 (the “Original Grant Date”) Restricted Stock Units under the SLM Plan (the “Original
Grant”).

            The Original Grant is hereby canceled.

       The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Grantee Restricted Stock Units
(the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Grantee is also receiving in
respect of the Original Grant a grant of shares of restricted stock units under the SLM Plan.

             Pursuant to the terms and conditions of the NewCo Plan, the Committee hereby grants to the Grantee on April 30, 2014 (the “Grant Date”) an
award (the “Award”) of         Restricted Stock Units (“RSUs”), which represent the right to acquire shares of common stock of NewCo (the “Corporation”)
subject to the following terms and conditions (this “Agreement”):
1.    Vesting Schedule. Unless vested earlier as set forth below, the Award shall vest on the second business day after the Corporation’s annual report on
      Form 10-K for the fiscal year 2015 is filed, and in no event later than March 15, 2016.
2.    Employment Termination; Death; Disability. Except as provided below, if the Grantee voluntarily ceases to be an employee of the Corporation (or one
      of its subsidiaries) for any reason or his or her employment is terminated by the Corporation for Misconduct (as defined below), he/she shall forfeit any
      portion of the Award that has not vested as of the date of such termination of employment. For purposes of this Agreement, “Misconduct” is defined as
      an act of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the Corporation or Predecessor SLM, breach of fiduciary duty or
      deliberate

                                                                          Page 1 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 461 of 1145 PageID #: 5247

                                                                                                                                               Exhibit 10.10

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                         2013 Restricted Stock Unit Term Sheet
                                                                (2013 PSU Conversion)



     disregard of Corporation or Predecessor SLM rules; an unauthorized disclosure of any Corporation or Predecessor SLM trade secret or confidential
     information; any conduct constituting unfair competition; inducing any customer of the Corporation or Predecessor SLM to breach a contract with the
     Corporation or Predecessor SLM or any principal for whom the Corporation or Predecessor SLM acts as agent to terminate such agency relationship; or
     engaging in any other act or conduct proscribed by the senior human resources officer of the Corporation or Predecessor SLM as Misconduct.
     If not previously vested, the Award will continue to vest, and will be converted into shares of common stock, on the original vesting terms and vesting
     dates set forth above in the event that (i) the Grantee’s employment is terminated by the Corporation for any reason other than for Misconduct, as
     determined by the Corporation in its sole discretion, or (ii) the Grantee voluntarily ceases to be an employee of the Corporation (or one of its
     subsidiaries) and meets the retirement eligibility requirements under Predecessor SLM’s retirement eligibility policy in effect as of the Original Grant
     Date, which shall be determined by the Corporation in its sole discretion.
     If not previously vested, the Award will vest, and will be converted into shares of common stock, upon death or Disability (provided that such
     Disability qualifies as a “disability” within the meaning of Treasury Regulation Section 1.409A-3(i)(4)). For purposes of this Agreement, “Disability”
     has the meaning set forth in the SLM Long Term Disability Plan in effect immediately prior to the Distribution Date (as defined in the Separation
     Agreement).
     The Award shall be forfeited upon termination of employment due to Misconduct, as determined by the Corporation in its sole discretion.
     Notwithstanding anything stated herein, the NewCo Plan or in the Navient Corporation Change in Control Severance Plan for Senior Officers, this
     Award shall not be subject to the terms set forth in the Navient Corporation Change in Control Severance Plan for Senior Officers.
     Grantee’s being an employee of NewCo from and after the Grant Date shall not be treated as a termination of employment upon the Separation under
     the Original Grant and the Separation shall not be treated as a Change in Control under the NewCo Plan or the SLM Plan.
3.   Change in Control. Notwithstanding anything to the contrary in this Agreement:
     (a)   In the event of a Change in Control in which the acquiring or surviving company in the transaction does not assume or continue outstanding
           Awards upon the Change in Control, then any portion of the Award that is not vested shall become 100 percent vested; provided, however, the
           conversion of the accelerated portion of the RSUs into shares of common stock (i.e., the settlement of the Award) will

                                                                        Page 2 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 462 of 1145 PageID #: 5248

                                                                                                                                               Exhibit 10.10

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                         2013 Restricted Stock Unit Term Sheet
                                                                (2013 PSU Conversion)



           nevertheless be made at the same time or times as if such RSUs had vested in accordance with the vesting schedule set forth in Section 1 or, if
           earlier, upon the termination of Grantee’s employment for reasons other than Misconduct.
     (b)   If Grantee’s employment shall terminate within twenty-four months following a Change in Control for any reason other than (i) by the
           Corporation for Misconduct, as determined by the Corporation in its sole discretion or (ii) by Grantee’s voluntary termination of employment
           that is not a Termination of Employment for Good Reason, as defined in the Change in Control Severance Plan for Senior Officers (if applicable
           to the Grantee), any portion of the Award not previously vested shall immediately become vested, and shall be converted into shares of common
           stock, upon such employment termination.
4.   Taxes; Dividends. The Grantee of the Award shall make such arrangements as may reasonably be required by the Corporation, including transferring a
     sufficient number of shares of the Corporation’s stock, to satisfy the income and employment tax withholding requirements that accrue upon the Award
     becoming vested or, if applicable, settled in shares of the Corporation’s common stock (by approving this Agreement, the Committee hereby approves
     the transfer of such shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on an unvested Award will not be paid currently.
     Instead, amounts equal to such dividends will be credited to an account established on behalf of the Grantee and such amounts will be deemed to be
     invested in additional shares of the Corporation’s common stock (“Dividend Equivalents”). Such Dividend Equivalents will be subject to the same
     vesting schedule to which the Award is subject. Upon vesting of any portion of the Award, the amount of Dividend Equivalents allocable to such
     Award and any dividend equivalents earned under the Original Grant allocable to this Award (and any fractional share amount) will also vest and will
     be converted into shares of the Corporation’s common stock (provided that any fractional share amount shall be paid in cash).
5.   Section 409A. For purposes of section 409A of the Internal Revenue Code, the regulations and other guidance thereunder and any state law of similar
     effect (collectively “Section 409A”), each payment and benefit payable under this Agreement is hereby designated as a separate payment. The parties
     intend that all RSUs provided under this Agreement and shares issuable hereunder comply with ore be exempt from the requirements of Section 409A
     so that none of the payments or benefits will be subject to the adverse tax penalties imposed under Section 409A, and any ambiguities herein will be
     interpreted to so comply. Notwithstanding anything in the NewCo Plan or this Agreement to the contrary, if the vesting of the balance, or some lesser
     portion of the balance, of the RSUs is to be accelerated in connection with the Grantee’s termination of service, such accelerated RSUs will not be
     settled by virtue of such acceleration until and unless the Grantee has a “separation from service” within the meaning of Section Treasury Regulation
     1-409A-1(h), as determined by the Corporation, in its sole

                                                                        Page 3 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 463 of 1145 PageID #: 5249

                                                                                                                                                  Exhibit 10.10

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                          2013 Restricted Stock Unit Term Sheet
                                                                 (2013 PSU Conversion)



     discretion. Further, and notwithstanding anything in the NewCo Plan or this Agreement to the contrary, if (x) any of the RSUs to be provided in
     connection with the Grantee’s separation from service do not qualify for any reason to be exempt from Section 409A, (y) the Grantee is, at the time of
     such separation from service, a “specified employee” (as defined in Treasury Regulation Section 1.409A-1(i)) and (z) the settlement of such RSUs
     would result in the imposition of additional tax under Section 409A if such settlement occurs on or within the six (6) month period following the
     Grantee’s separation from service, then, to the extent necessary to avoid the imposition of such additional taxation, the settlement of any such RSUs
     during such six (6) month period will accrue and will not be settled until the date six (6) months and one (1) day following the date of the Grantee’s
     separation from service and on such date (or, if earlier, the date of the Grantee’s death), such RSUs will be settled.
6.   Clawback Provision. Notwithstanding anything to the contrary herein, if the Board of Directors of the Corporation (the “Board”), or an appropriate
     committee thereof, determines that, any material misstatement of financial results or a performance metric criteria of Predecessor SLM or the
     Corporation has occurred as a result of the Grantee’s conduct or the Grantee has committed a material violation of corporate policy of Predecessor SLM
     or the Corporation or has committed fraud or Misconduct with respect to Predecessor SLM or the Corporation, then the Board or committee shall
     consider all factors, with particular scrutiny when one of the top 20 members of management are involved, and the Board or such committee, may in its
     sole discretion require reimbursement of any compensation resulting from the vesting, exercise or settlement of Options and/or Restricted Stock/RSUs
     and the cancellation of any outstanding Options and/or Restricted Stock/RSUs from the Grantee (whether or not such individual is currently employed
     by the Corporation) during the three-year period following the date the Board first learns of the violation, fraud or Misconduct.
7.   Securities Law Compliance. The Corporation may impose such restrictions, conditions or limitations as it determines appropriate as to the timing and
     manner of any transfer or sale by the Grantee of any shares of the Corporation’s common stock, including without limitation (a) restrictions under an
     insider trading policy and (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the shares of the Corporation’s common stock. The sale of the shares must also comply with other applicable laws and regulations
     governing the sale of such shares.
8.   Data Privacy. As an essential term of this award, the Grantee consents to the collection, use and transfer, in electronic or other form, of personal data as
     described herein for the exclusive purpose of implementing, administering and managing Grantee’s participation in the NewCo Plan. By accepting this
     award, the Grantee acknowledges that the Corporation holds certain personal information about the Grantee, including, but not limited to, name, home
     address and telephone number, date of birth, social security

                                                                          Page 4 of 6
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 464 of 1145 PageID #: 5250

                                                                                                                                                    Exhibit 10.10

                                                      Navient Corporation 2014 Omnibus Incentive Plan
                                                           2013 Restricted Stock Unit Term Sheet
                                                                  (2013 PSU Conversion)



      number or other identification number, salary, tax rates and amounts, nationality, job title, any shares of stock held in the Corporation, details of all
      options or any other entitlement to shares of stock awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of implementing,
      administering and managing the NewCo Plan (“Data”). Grantee acknowledges that Data may be transferred to any third parties assisting in the
      implementation, administration and management of the NewCo Plan, that these recipients may be located in jurisdictions that may have different data
      privacy laws and protections, and Grantee authorizes the recipients to receive, possess, use, retain and transfer the Data, in electronic or other form, for
      the purposes of implementing, administering and managing the NewCo Plan, including any requisite transfer of such Data as may be required to a
      broker or other third party with whom the Grantee or the Corporation may elect to deposit any shares of the Corporation’s common stock. Grantee
      acknowledges that Data may be held to implement, administer and manage the Grantee’s participation in the NewCo Plan as determined by the
      Corporation, and that Grantee may request additional information about the storage and processing of Data, require any necessary amendments to Data
      or refuse or withdraw the consents herein, in any case without cost, provided however, that refusing or withdrawing Grantee’s consent may adversely
      affect Grantee’s ability to participate in the NewCo Plan.
9.    Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any awards granted under the NewCo Plan
      by electronic means or to request Grantee’s consent to participate in the NewCo Plan by electronic means. Grantee hereby consents to receive such
      documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and
      maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Grantee’s term
      of service with the Corporation (or its subsidiaries) and thereafter until withdrawn in writing by Grantee.
10.   Board Interpretation. The Grantee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the Board and, where
      applicable, the Committee concerning any questions arising under this Agreement or the NewCo Plan.
11.   No Right to Continued Employment. Nothing in the NewCo Plan, in this Agreement or any other instrument executed pursuant thereto or hereto shall
      confer upon the Grantee any right to continued employment with the Corporation or any of its subsidiaries or affiliates.
12.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
      or financial accounting standards.
13.   Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect to
      principles of conflicts of law.

                                                                           Page 5 of 6
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 465 of 1145 PageID #: 5251

                                                                                                                                                     Exhibit 10.10

                                                      Navient Corporation 2014 Omnibus Incentive Plan
                                                           2013 Restricted Stock Unit Term Sheet
                                                                  (2013 PSU Conversion)



14.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
      given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
            If to the Corporation to:
            Navient Corporation
            Human Resources Department, Equity Plan Administration
            300 Continental Drive
            Newark, DE 19713
            If to the Grantee, to (i) the last address maintained in the Corporation’s Human Resources files for the Grantee or (ii) the Grantee’s mail delivery
            code or place of work at the Corporation (or its subsidiaries).
15.   Plan Controls; Entire Agreement; Capitalized Terms. In the event of any conflict between the provisions of this Agreement and the provisions of the
      NewCo Plan, the terms of the NewCo Plan control, except as expressly stated otherwise herein. This Agreement and the NewCo Plan together set forth
      the entire agreement and understanding between the parties as to the subject matter hereof and supersede all prior oral and written and all
      contemporaneous or subsequent oral discussions, agreements and understandings of any kind or nature. Capitalized terms not defined herein shall have
      the meanings as described in the NewCo Plan.
16.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
      jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the
      remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision.
      The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its
      meaning, construction or effect. The Grantee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to carry
      out the provisions and purposes of the Agreement. The Grantee is responsible for complying with all laws applicable to Grantee, including federal and
      state securities reporting laws.

Grantee is deemed to accept this Award of RSUs under this Agreement and to agree that such Award is subject to the terms and conditions set forth in
this Agreement and the NewCo Plan unless Grantee provides the Corporation written notification of Grantee’s rejection of this Award of RSUs not later
than 30 days after Grantee’s receipt of notice of the posting of this Agreement on-line or through electronic means (in which case such Award will be
forfeited and Grantee shall have no further right or interest therein as of such date).

                                                                           Page 6 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 466 of 1145 PageID #: 5252
                                                                                                                                                 Exhibit 10.11

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                             Restricted Stock Unit Term Sheet

            Pursuant to the terms and conditions of the Navient Corporation 2014 Omnibus Incentive Plan (the “Plan”), the Compensation and Personnel
Committee of the Navient Corporation Board of Directors (the “Committee”) hereby grants to            (the “Grantee”) on May 1, 2014 (the “Grant Date”) an
award (the “Award”) of        shares of Restricted Stock Units (“RSUs”), which represent the right to acquire shares of common stock of Navient Corporation
(the “Corporation”) subject to the following terms and conditions (this “Agreement”):
1.    Vesting Schedule. Unless vested earlier as set forth below, the Award will vest, and will be converted into shares of common stock, in one-third
      increments on May 1, 2015, May 1, 2016 and May 1, 2017.
2.    Employment Termination; Death; Disability. Except as provided below, if the Grantee voluntarily ceases to be an employee of the Corporation (or one
      of its subsidiaries) for any reason or his or her employment is terminated by the Corporation for Misconduct (as defined below), he/she shall forfeit any
      portion of the Award that has not vested as of the date of such termination of employment. For purposes of this Agreement, “Misconduct” is defined as
      an act of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the Corporation, breach of fiduciary duty or deliberate disregard of
      Corporation rules; an unauthorized disclosure of any Corporation trade secret or confidential information; any conduct constituting unfair
      competition; inducing any customer of the Corporation to breach a contract with the Corporation or any principal for whom the Corporation acts as
      agent to terminate such agency relationship; or engaging in any other act or conduct proscribed by the senior human resources officer as Misconduct.
      If not previously vested, the Award will continue to vest, and will be converted into shares of common stock, on the original vesting terms and vesting
      dates set forth above in the event that (i) the Grantee’s employment is terminated by the Corporation for any reason other than for Misconduct or
      (ii) the Grantee voluntarily ceases to be an employee of the Corporation (or one of its subsidiaries) and meets the Corporation’s retirement eligibility
      requirements under the Corporation’s retirement eligibility policy in effect as of the Grant Date, which shall be determined by the Corporation in its
      sole discretion.
      If not previously vested, the Award will vest, and will be converted into shares of common stock, upon death or Disability (provided that such
      Disability qualifies as a “disability” within the meaning of Treasury Regulation Section 1.409A-3(i)(4)).
      The Award shall be forfeited upon termination of employment due to Misconduct.
      Notwithstanding anything stated herein, the Plan or in the Navient Corporation Change in Control Severance Plan for Senior Officers, this Award shall
      not be subject to the terms set forth in the Navient Corporation Change in Control Severance Plan for Senior Officers.

                                                                               1
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 467 of 1145 PageID #: 5253

                                                                                                                                                Exhibit 10.11

3.   Change in Control. Notwithstanding anything to the contrary in this Agreement:
     (a)   In the event of a Change in Control in which the acquiring or surviving company in the transaction does not assume or continue outstanding
           Awards upon the Change in Control, then any portion of the Award that is not vested shall become 100 percent vested; provided, however, the
           conversion of the accelerated portion of the RSUs into shares of common stock (i.e., the settlement of the Award) will nevertheless be made at the
           same time or times as if such RSUs had vested in accordance with the vesting schedule set forth in Section 1 or, if earlier, upon the termination of
           Grantee’s employment for reasons other than Misconduct.
     (b)   If Grantee’s employment shall terminate within twenty-four months following a Change in Control for any reason other than (i) by the
           Corporation for Misconduct or (ii) by Grantee’s voluntary termination of employment that is not a Termination of Employment for Good
           Reason, as defined in the Change in Control Severance Plan for Senior Officers (if applicable to the Grantee), any portion of the Award not
           previously vested shall immediately become vested, and shall be converted into shares of common stock, upon such employment termination.
4.   Taxes; Dividends. The Grantee of the Award shall make such arrangements as may reasonably be required by the Corporation, including transferring a
     sufficient number of shares of the Corporation’s stock, to satisfy the income and employment tax withholding requirements that accrue upon the Award
     becoming vested or, if applicable, settled in shares of the Corporation’s common stock (by approving this Agreement, the Committee hereby approves
     the transfer of such shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on an unvested Award will not be paid currently.
     Instead, amounts equal to such dividends will be credited to an account established on behalf of the Grantee and such amounts will be deemed to be
     invested in additional shares of the Corporation’s common stock (“Dividend Equivalents”). Such Dividend Equivalents will be subject to the same
     vesting schedule to which the Award is subject. Upon vesting of any portion of the Award, the amount of Dividend Equivalents allocable to such
     Award (and any fractional share amount) will also vest and will be converted into shares of the Corporation’s common stock (provided that any
     fractional share amount shall be paid in cash).
5.   Section 409A. For purposes of section 409A of the Internal Revenue Code, the regulations and other guidance thereunder and any state law of similar
     effect (collectively “Section 409A”), each payment and benefit payable under this Agreement is hereby designated as a separate payment. The parties
     intend that all RSUs provided under this Agreement and shares issuable hereunder comply with or be exempt from the requirements of Section 409A so
     that none of the payments or benefits will be subject to the adverse tax penalties imposed under Section 409A, and any ambiguities herein will be
     interpreted to so comply. Notwithstanding anything in the Plan or this Agreement to the contrary, if the vesting of the balance, or some lesser portion
     of the balance, of the RSUs is to be accelerated in connection with the Grantee’s termination of service, such accelerated RSUs will not be settled by
     virtue of such acceleration until and unless the

                                                                              2
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 468 of 1145 PageID #: 5254

                                                                                                                                                   Exhibit 10.11

     Grantee has a “separation from service” within the meaning of Section Treasury Regulation 1-409A-1(h), as determined by the Corporation, in its sole
     discretion. Further, and notwithstanding anything in the Plan or this Agreement to the contrary, if (x) any of the RSUs to be provided in connection
     with the Grantee’s separation from service do not qualify for any reason to be exempt from Section 409A, (y) the Grantee is, at the time of such
     separation from service, a “specified employee” (as defined in Treasury Regulation Section 1.409A-1(i)) and (z) the settlement of such RSUs would
     result in the imposition of additional tax under Section 409A if such settlement occurs on or within the six (6) month period following the Grantee’s
     separation from service, then, to the extent necessary to avoid the imposition of such additional taxation, the settlement of any such RSUs during such
     six (6) month period will accrue and will not be settled until the date six (6) months and one (1) day following the date of the Grantee’s separation from
     service and on such date (or, if earlier, the date of the Grantee’s death), such RSUs will be settled.
6.   Clawback Provision. Notwithstanding anything to the contrary herein, if the Board of Directors of the Corporation, or an appropriate committee
     thereof, determines that, any material misstatement of financial results or a performance metric criteria has occurred as a result of the Grantee’s conduct
     or the Grantee has committed a material violation of corporate policy or has committed fraud or Misconduct, then the Board or committee shall
     consider all factors, with particular scrutiny when one of the top 20 members of management are involved, and the Board or such committee, may in its
     sole discretion require reimbursement of any compensation resulting from the vesting, exercise or settlement of Options and/or Restricted Stock/RSUs
     and the cancellation of any outstanding Options and/or Restricted Stock/RSUs from the Grantee (whether or not such individual is currently employed
     by the Corporation) during the three- year period following the date the Board first learns of the violation, fraud or Misconduct.
7.   Securities Law Compliance. The Corporation may impose such restrictions, conditions or limitations as it determines appropriate as to the timing and
     manner of any transfer or sale by the Grantee of any shares of the Corporation’s common stock, including without limitation (a) restrictions under an
     insider trading policy and (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the shares of the Corporation’s common stock. The sale of the shares must also comply with other applicable laws and regulations
     governing the sale of such shares.
8.   Data Privacy. As an essential term of this award, the Grantee consents to the collection, use and transfer, in electronic or other form, of personal data as
     described herein for the exclusive purpose of implementing, administering and managing Grantee’s participation in the Plan. By accepting this award,
     the Grantee acknowledges that the Corporation holds certain personal information about the Grantee, including, but not limited to, name, home
     address and telephone number, date of birth, social security number or other identification number, salary, tax rates and amounts, nationality, job title,
     any shares of stock held in the Corporation, details of all options or any other entitlement to shares of stock awarded, canceled, exercised, vested,
     unvested or outstanding, for the purpose of implementing, administering and managing the Plan (“Data”). Grantee acknowledges

                                                                               3
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 469 of 1145 PageID #: 5255

                                                                                                                                                Exhibit 10.11

      that Data may be transferred to any third parties assisting in the implementation, administration and management of the Plan, that these recipients may
      be located in jurisdictions that may have different data privacy laws and protections, and Grantee authorizes the recipients to receive, possess, use,
      retain and transfer the Data, in electronic or other form, for the purposes of implementing, administering and managing the Plan, including any
      requisite transfer of such Data as may be required to a broker or other third party with whom the Grantee or the Corporation may elect to deposit any
      shares of the Corporation’s common stock. Grantee acknowledges that Data may be held to implement, administer and manage the Grantee’s
      participation in the Plan as determined by the Corporation, and that Grantee may request additional information about the storage and processing of
      Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case without cost, provided however, that refusing or
      withdrawing Grantee’s consent may adversely affect Grantee’s ability to participate in the Plan.
9.    Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any awards granted under the Plan by
      electronic means or to request Grantee’s consent to participate in the Plan by electronic means. Grantee hereby consents to receive such documents by
      electronic delivery and, if requested, to agree to participate in the Plan through an on-line or electronic system established and maintained by the
      Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Grantee’s term of service with the
      Corporation (or its subsidiaries) and thereafter until withdrawn in writing by Grantee.
10.   Board Interpretation. The Grantee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the Board and, where
      applicable, the Committee concerning any questions arising under this Agreement or the Plan.
11.   No Right to Continued Employment. Nothing in the Plan, in this Agreement or any other instrument executed pursuant thereto or hereto shall confer
      upon the Grantee any right to continued employment with the Corporation or any of its subsidiaries or affiliates.
12.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
      or financial accounting standards.
13.   Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect to
      principles of conflicts of law.
14.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
      given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
      If to the Corporation to:
            Navient Corporation
            Attn: Human Resources, Equity Plan Administration
            300 Continental Drive
            Newark, DE 19713

                                                                              4
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 470 of 1145 PageID #: 5256

                                                                                                                                                      Exhibit 10.11

       If to the Grantee, to (i) the last address maintained in the Corporation’s Human Resources files for the Grantee or (ii) the Grantee’s mail delivery code or
       place of work at the Corporation (or its subsidiaries).
15.    Plan Controls; Entire Agreement; Capitalized Terms. In the event of any conflict between the provisions of this Agreement and the provisions of the
       Plan, the terms of the Plan control, except as expressly stated otherwise herein. This Agreement and the Plan together set forth the entire agreement and
       understanding between the parties as to the subject matter hereof and supersede all prior oral and written and all contemporaneous or subsequent oral
       discussions, agreements and understandings of any kind or nature. Capitalized terms not defined herein shall have the meanings as described in the
       Plan.
16.    Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
       jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the
       remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision.
       The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its
       meaning, construction or effect. The Grantee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to carry
       out the provisions and purposes of the Agreement. The Grantee is responsible for complying with all laws applicable to Grantee, including federal and
       state securities reporting laws.

Accepted by:




Date

NAVIENT CORPORATION

BY:      Jack Remondi
         President and Chief Executive Officer

                                                                                 5
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 471 of 1145 PageID #: 5257
                                                                                                                                                      Exhibit 10.12

                                                      Navient Corporation 2014 Omnibus Incentive Plan
                                                           Bonus Restricted Stock Unit Term Sheet
                                                             Management Incentive Plan Award

            SLM Corporation (“Predecessor SLM”) established the SLM Corporation 2012 Omnibus Incentive Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

           In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under the Navient Corporation
2014 Omnibus Incentive Plan (the “NewCo Plan”).

                  (the “Grantee”) was granted on February 4, 2014 (the “Original Grant Date”) Bonus Restricted Stock Units (“Bonus RSUs”) under the
SLM Plan (the “Original Grant”).

            The Original Grant is hereby canceled.

      The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Grantee Bonus RSUs (the
“Substitute Grant”) under the NewCo Plan with terms and conditions set out below.

             Pursuant to the terms and conditions of the NewCo Plan, the Committee hereby grants to the Grantee on April 30, 2014 (the “Grant Date”) an
award (the “Award”) of         Bonus RSUs, which represent the right to acquire shares of common stock of NewCo (the “Corporation”) subject to the
following terms and conditions (this “Agreement”):
      1.    Restrictions on Transfer. The Award is fully vested at grant, but subject to transfer restrictions (“Transfer Restrictions”), with such restrictions to
            lapse ratably over two years in one-half increments on February 4 th in each of 2015 and 2016 and upon such lapsing the subject portion of the
            Award shall be settled in shares of the Corporation’s common stock.
      2.    Employment Termination; Death; Disability. If not previously lapsed, the Transfer Restrictions will remain, and the Award will be converted into
            shares of common stock on the original terms and dates set forth above in the event that (i) the Grantee’s employment is terminated by the
            Corporation or Predecessor SLM (or its subsidiaries) for any reason other than for Misconduct (as defined below) or (ii) the Grantee voluntarily
            ceases to be an employee of the Corporation or Predecessor SLM (or its subsidiaries) for any reason. For purposes of this Agreement,
            “Misconduct” is defined as an act of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the Corporation or Predecessor
            SLM, breach of fiduciary duty or deliberate disregard of Corporation or Predecessor

                                                                                 1
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 472 of 1145 PageID #: 5258

                                                                                                                                                Exhibit 10.12

            SLM rules; an unauthorized disclosure of any Corporation or Predecessor SLM trade secret or confidential information; any conduct constituting
            unfair competition; inducing any customer of the Corporation or Predecessor SLM to breach a contract with the Corporation or Predecessor SLM
            or any principal for whom the Corporation or Predecessor SLM acts as agent to terminate such agency relationship; or engaging in any other act
            or conduct proscribed by the senior human resources officer as Misconduct.
            If not previously lapsed, the Transfer Restrictions will lapse and the Award will be settled in shares of the Corporation’s common stock, upon
            death or Disability (provided that such Disability qualifies as a “disability” within the meaning of Treasury Regulation Section 1.409A-3(i)(4)).
            For purposes of this Agreement, “Disability” has the meaning set forth in the SLM Long Term Disability Plan in effect immediately prior to the
            Distribution Date (as defined in the Separation Agreement).
            The Award shall be forfeited upon termination of employment due to Misconduct.
            Notwithstanding anything stated herein, the NewCo Plan or in the Navient Corporation Change in Control Severance Plan for Senior Officers,
            this Award shall not be subject to the terms set forth in the Navient Corporation Change in Control Severance Plan for Senior Officers.

Grantee’s being an employee of the Corporation from and after the Grant Date shall not be treated as a termination of employment upon the Separation under
the Original Grant and the Separation shall not be treated as a Change in Control under the SLM Plan or the NewCo Plan.
      3.    Taxes; Dividends. The Grantee of the Award shall make such arrangements as may reasonably be required by the Corporation, including
            transferring a sufficient number of shares of the Corporation’s stock, to satisfy the income and employment tax withholding requirements that
            accrue upon the Award becoming vested or, if applicable, settled in shares of the Corporation’s common stock (by approving this Agreement, the
            Committee hereby approves the transfer of such shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on vested
            Awards subject to transfer restrictions will not be paid currently. Instead, amounts equal to such dividends will be credited to an account
            established on behalf of the Grantee and such amounts will be deemed to be invested in additional shares of the Corporation’s common stock
            (“Dividend Equivalents”). Such Dividend Equivalents will be subject to the same schedule regarding the lapsing of transfer restrictions to which
            the Award is subject. Upon such lapsing of any portion of the Award, the amount of Dividend Equivalents allocable to such Award and any
            Dividend Equivalents earned under the Original Grant allocable to this Award (and any fractional share amount) will also be converted into
            shares of the Corporation’s common stock (provided that any fractional share amount shall be paid in cash).

                                                                              2
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 473 of 1145 PageID #: 5259

                                                                                                                                          Exhibit 10.12

4.   Section 409A. For purposes of section 409A of the Internal Revenue Code, the regulations and other guidance thereunder and any state law of
     similar effect (collectively “Section 409A”), each payment and benefit payable under this Agreement is hereby designated as a separate payment.
     The parties intend that all Bonus RSUs provided under this Agreement and shares issuable hereunder comply with the requirements of
     Section 409A so that none of the payments or benefits will be subject to the adverse tax penalties imposed under Section 409A, and any
     ambiguities herein will be interpreted to so comply. Notwithstanding anything in the NewCo Plan or this Agreement to the contrary, if the
     vesting of the balance, or some lesser portion of the balance, of the Bonus RSUs is to be accelerated in connection with the Grantee’s termination
     of service, such accelerated Bonus RSUs will not be settled by virtue of such acceleration until and unless the Grantee has a “separation from
     service” within the meaning of Section Treasury Regulation 1.409A-1(h), as determined by the Corporation, in its sole discretion. Further, and
     notwithstanding anything in the NewCo Plan or this Agreement to the contrary, if (x) any of the Bonus RSUs to be provided in connection with
     the Grantee’s separation from service do not qualify for any reason to be exempt from Section 409A, (y) the Grantee is, at the time of such
     separation from service, a “specified employee” (as defined in Treasury Regulation Section 1.409A-1(i)) and (z) the settlement of such Bonus
     RSUs would result in the imposition of additional tax under Section 409A if such settlement occurs on or within the six (6) month period
     following the Grantee’s separation from service, then, to the extent necessary to avoid the imposition of such additional taxation, the settlement
     of any such Bonus RSUs during such six (6) month period will accrue and will not be settled until the date six (6) months and one (1) day
     following the date of the Grantee’s separation from service and on such date (or, if earlier, the date of the Grantee’s death), such Bonus RSUs will
     be settled.
5.   Clawback Provision. Notwithstanding anything to the contrary herein, if the Board of Directors of the Corporation (the “Board”), or an
     appropriate committee thereof, determines that, any material misstatement of financial results or a performance metric criteria of the Corporation
     or Predecessor SLM has occurred as a result of the Grantee’s conduct or the Grantee has committed a material violation of corporate policy of the
     Corporation or Predecessor SLM or has committed fraud or Misconduct with respect to the Corporation or Predecessor SLM, then the Board or
     committee shall consider all factors, with particular scrutiny when one of the top 20 members of management are involved, and the Board or such
     committee, may in its sole discretion require reimbursement of any compensation resulting from the vesting, exercise or settlement of Options
     and/or Restricted Stock/RSUs/Bonus RSUs and the cancellation of any outstanding Options and/or Restricted Stock/RSUs/Bonus RSUs from the
     Grantee (whether or not such individual is currently employed by the Corporation (or its subsidiaries)) during the three-year period following the
     date the Board first learns of the violation, fraud or Misconduct.

                                                                       3
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 474 of 1145 PageID #: 5260

                                                                                                                                          Exhibit 10.12

6.   Securities Law Compliance. The Corporation may impose such restrictions, conditions or limitations as it determines appropriate as to the timing
     and manner of any transfer or sale by the Grantee of any shares of Common Stock, including without limitation (a) restrictions under an insider
     trading policy and (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the shares of the Corporation’s common stock. The sale of the shares must also comply with other applicable laws and
     regulations governing the sale of such shares.
7.   Data Privacy. As an essential term of this award, the Grantee consents to the collection, use and transfer, in electronic or other form, of personal
     data as described herein for the exclusive purpose of implementing, administering and managing Grantee’s participation in the NewCo Plan. By
     accepting this award, the Grantee acknowledges that the Corporation holds certain personal information about the Grantee, including, but not
     limited to, name, home address and telephone number, date of birth, social security number or other identification number, salary, tax rates and
     amounts, nationality, job title, any shares of stock held in the Corporation, details of all options or any other entitlement to shares of stock
     awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of implementing, administering and managing the NewCo Plan
     (“Data”). Grantee acknowledges that Data may be transferred to any third parties assisting in the implementation, administration and
     management of the NewCo Plan, that these recipients may be located in jurisdictions that may have different data privacy laws and protections,
     and Grantee authorizes the recipients to receive, possess, use, retain and transfer the Data, in electronic or other form, for the purposes of
     implementing, administering and managing the NewCo Plan, including any requisite transfer of such Data as may be required to a broker or other
     third party with whom the Grantee or the Corporation may elect to deposit any shares of the Corporation’s common stock. Grantee acknowledges
     that Data may be held to implement, administer and manage the Grantee’s participation in the NewCo Plan as determined by the Corporation,
     and that Grantee may request additional information about the storage and processing of Data, require any necessary amendments to Data or
     refuse or withdraw the consents herein, in any case without cost, provided however, that refusing or withdrawing Grantee’s consent may
     adversely affect Grantee’s ability to participate in the NewCo Plan.
8.   Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any awards granted under the
     NewCo Plan by electronic means or to request Grantee’s consent to participate in the NewCo Plan by electronic means. Grantee hereby consents
     to receive such documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic
     system established and maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in
     effect throughout Grantee’s term of service with the Corporation (or its subsidiaries) and thereafter until withdrawn in writing by Grantee.

                                                                       4
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 475 of 1145 PageID #: 5261

                                                                                                                                             Exhibit 10.12

9.    Board Interpretation. The Grantee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the Board and,
      where applicable, the Committee concerning any questions arising under this Agreement or the NewCo Plan.
10.   No Right to Continued Employment. Nothing in the NewCo Plan, in this Agreement or any other instrument executed pursuant thereto or hereto
      shall confer upon the Grantee any right to continued employment with the Corporation or any of its subsidiaries or affiliates.
11.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in
      applicable law or financial accounting standards.
12.   Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect
      to principles of conflicts of law.
13.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been
      duly given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
      If to the Corporation to:
      Navient Corporation
      Attn: Human Resources, Equity Plan Administration
      300 Continental Drive
      Newark, DE 19713
      If to the Grantee, to (i) the last address maintained in the Corporation’s Human Resources files for the Grantee or (ii) the Grantee’s mail delivery
      code or place of work at the Corporation (or its subsidiaries).
14.   Plan Controls; Entire Agreement; Capitalized Terms. In the event of any conflict between the provisions of this Agreement and the provisions of
      the NewCo Plan, the terms of the NewCo Plan control, except as expressly stated otherwise herein. This Agreement and the NewCo Plan together
      set forth the entire agreement and understanding between the parties as to the subject matter hereof and supersede all prior oral and written and
      all contemporaneous or subsequent oral discussions, agreements and understandings of any kind or nature. Capitalized terms not defined herein
      shall have the meanings as described in the NewCo Plan.
15.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of
      competent jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or
      otherwise deleted, and the remainder of this Agreement shall not be affected except to the extent necessary to reform or delete

                                                                         5
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 476 of 1145 PageID #: 5262

                                                                                                                                                Exhibit 10.12

            such illegal, invalid or unenforceable provision. The headings in this Agreement are solely for convenience of reference, and shall not constitute
            a part of this Agreement, nor shall they affect its meaning, construction or effect. The Grantee shall cooperate and take such actions as may be
            reasonably requested by the Corporation in order to carry out the provisions and purposes of the Agreement. The Grantee is responsible for
            complying with all laws applicable to Grantee, including federal and state securities reporting laws.

Grantee is deemed to accept this Award of Bonus RSUs under this Agreement and to agree that such Award is subject to the terms and conditions set
forth in this Agreement and the NewCo Plan unless Grantee provides the Corporation written notification of Grantee’s rejection of this Award of Bonus
RSUs not later than 30 days after Grantee’s receipt of notice of the posting of this Agreement on-line or through electronic means (in which case such
Award will be forfeited and Grantee shall have no further right or interest therein as of such date).

                                                                              6
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 477 of 1145 PageID #: 5263
                                                                                                                                                     Exhibit 10.13

                                                      Navient Corporation 2014 Omnibus Incentive Plan
                                                           Bonus Restricted Stock Unit Term Sheet
                                                             Management Incentive Plan Award

            SLM Corporation (“Predecessor SLM”) established the SLM Corporation 2012 Omnibus Incentive Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

           In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under the Navient Corporation
2014 Omnibus Incentive Plan (the “NewCo Plan”).

                  (the “Grantee”) was granted on February 4, 2014 (the “Original Grant Date”) Bonus Restricted Stock Units (“Bonus RSUs”) under the
SLM Plan (the “Original Grant”).

            The Original Grant is hereby canceled.

      The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Grantee Bonus RSUs (the
“Substitute Grant”) under the NewCo Plan with terms and conditions set out below.

             Pursuant to the terms and conditions of the NewCo Plan, the Committee hereby grants to the Grantee on April 30, 2014 (the “Grant Date”) an
award (the “Award”) of         Bonus RSUs, which represent the right to acquire shares of common stock of NewCo (the “Corporation”) subject to the
following terms and conditions (this “Agreement”):
      1.    Restrictions on Transfer. The Award is fully vested at grant, but subject to transfer restrictions (“Transfer Restrictions”), with such restrictions to
            lapse ratably over three years in one-third increments on February 4 th in each of 2015, 2016 and 2017 and upon such lapsing the subject portion
            of the Award shall be settled in shares of the Corporation’s common stock.
      2.    Employment Termination; Death; Disability. If not previously lapsed, the Transfer Restrictions will remain, and the Award will be converted into
            shares of common stock on the original terms and dates set forth above in the event that (i) the Grantee’s employment is terminated by the
            Corporation or Predecessor SLM (or its subsidiaries) for any reason other than for Misconduct (as defined below) or (ii) the Grantee voluntarily
            ceases to be an employee of the Corporation or Predecessor SLM (or its subsidiaries) for any reason. For purposes of this Agreement,
            “Misconduct” is defined as an act of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the Corporation or Predecessor

                                                                                1
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 478 of 1145 PageID #: 5264

                                                                                                                                                Exhibit 10.13

            SLM, breach of fiduciary duty or deliberate disregard of Corporation or Predecessor SLM rules; an unauthorized disclosure of any Corporation or
            Predecessor SLM trade secret or confidential information; any conduct constituting unfair competition; inducing any customer of the
            Corporation or Predecessor SLM to breach a contract with the Corporation or Predecessor SLM or any principal for whom the Corporation or
            Predecessor SLM acts as agent to terminate such agency relationship; or engaging in any other act or conduct proscribed by the senior human
            resources officer as Misconduct.
            If not previously lapsed, the Transfer Restrictions will lapse and the Award will be settled in shares of the Corporation’s common stock, upon
            death or Disability (provided that such Disability qualifies as a “disability” within the meaning of Treasury Regulation Section 1.409A-3(i)(4)).
            For purposes of this Agreement, “Disability” has the meaning set forth in the SLM Long Term Disability Plan in effect immediately prior to the
            Distribution Date (as defined in the Separation Agreement).
            The Award shall be forfeited upon termination of employment due to Misconduct.
            Notwithstanding anything stated herein, the NewCo Plan or in the Navient Corporation Change in Control Severance Plan for Senior Officers,
            this Award shall not be subject to the terms set forth in the Navient Corporation Change in Control Severance Plan for Senior Officers.

Grantee’s being an employee of the Corporation from and after the Grant Date shall not be treated as a termination of employment upon the Separation under
the Original Grant and the Separation shall not be treated as a Change in Control under the SLM Plan or the NewCo Plan.
      3.    Taxes; Dividends. The Grantee of the Award shall make such arrangements as may reasonably be required by the Corporation, including
            transferring a sufficient number of shares of the Corporation’s stock, to satisfy the income and employment tax withholding requirements that
            accrue upon the Award becoming vested or, if applicable, settled in shares of the Corporation’s common stock (by approving this Agreement, the
            Committee hereby approves the transfer of such shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on vested
            Awards subject to transfer restrictions will not be paid currently. Instead, amounts equal to such dividends will be credited to an account
            established on behalf of the Grantee and such amounts will be deemed to be invested in additional shares of the Corporation’s common stock
            (“Dividend Equivalents”). Such Dividend Equivalents will be subject to the same schedule regarding the lapsing of transfer restrictions to which
            the Award is subject. Upon such lapsing of any portion of the Award, the amount of Dividend Equivalents allocable to such Award and any
            Dividend Equivalents earned under the Original Grant allocable to this Award (and any fractional share amount) will also be converted into
            shares of the Corporation’s common stock (provided that any fractional share amount shall be paid in cash).

                                                                              2
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 479 of 1145 PageID #: 5265

                                                                                                                                          Exhibit 10.13

4.   Section 409A. For purposes of section 409A of the Internal Revenue Code, the regulations and other guidance thereunder and any state law of
     similar effect (collectively “Section 409A”), each payment and benefit payable under this Agreement is hereby designated as a separate payment.
     The parties intend that all Bonus RSUs provided under this Agreement and shares issuable hereunder comply with the requirements of
     Section 409A so that none of the payments or benefits will be subject to the adverse tax penalties imposed under Section 409A, and any
     ambiguities herein will be interpreted to so comply. Notwithstanding anything in the NewCo Plan or this Agreement to the contrary, if the
     vesting of the balance, or some lesser portion of the balance, of the Bonus RSUs is to be accelerated in connection with the Grantee’s termination
     of service, such accelerated Bonus RSUs will not be settled by virtue of such acceleration until and unless the Grantee has a “separation from
     service” within the meaning of Section Treasury Regulation 1.409A-1(h), as determined by the Corporation, in its sole discretion. Further, and
     notwithstanding anything in the NewCo Plan or this Agreement to the contrary, if (x) any of the Bonus RSUs to be provided in connection with
     the Grantee’s separation from service do not qualify for any reason to be exempt from Section 409A, (y) the Grantee is, at the time of such
     separation from service, a “specified employee” (as defined in Treasury Regulation Section 1.409A-1(i)) and (z) the settlement of such Bonus
     RSUs would result in the imposition of additional tax under Section 409A if such settlement occurs on or within the six (6) month period
     following the Grantee’s separation from service, then, to the extent necessary to avoid the imposition of such additional taxation, the settlement
     of any such Bonus RSUs during such six (6) month period will accrue and will not be settled until the date six (6) months and one (1) day
     following the date of the Grantee’s separation from service and on such date (or, if earlier, the date of the Grantee’s death), such Bonus RSUs will
     be settled.
5.   Clawback Provision. Notwithstanding anything to the contrary herein, if the Board of Directors of the Corporation (the “Board”), or an
     appropriate committee thereof, determines that, any material misstatement of financial results or a performance metric criteria of the Corporation
     or Predecessor SLM has occurred as a result of the Grantee’s conduct or the Grantee has committed a material violation of corporate policy of the
     Corporation or Predecessor SLM or has committed fraud or Misconduct with respect to the Corporation or Predecessor SLM, then the Board or
     committee shall consider all factors, with particular scrutiny when one of the top 20 members of management are involved, and the Board or such
     committee, may in its sole discretion require reimbursement of any compensation resulting from the vesting, exercise or settlement of Options
     and/or Restricted Stock/RSUs/Bonus RSUs and the cancellation of any outstanding Options and/or Restricted Stock/RSUs/Bonus RSUs from the
     Grantee (whether or not such individual is currently employed by the Corporation (or its subsidiaries)) during the three-year period following the
     date the Board first learns of the violation, fraud or Misconduct.

                                                                       3
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 480 of 1145 PageID #: 5266

                                                                                                                                          Exhibit 10.13

6.   Securities Law Compliance. The Corporation may impose such restrictions, conditions or limitations as it determines appropriate as to the timing
     and manner of any transfer or sale by the Grantee of any shares of Common Stock, including without limitation (a) restrictions under an insider
     trading policy and (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the shares of the Corporation’s common stock. The sale of the shares must also comply with other applicable laws and
     regulations governing the sale of such shares.
7.   Data Privacy. As an essential term of this award, the Grantee consents to the collection, use and transfer, in electronic or other form, of personal
     data as described herein for the exclusive purpose of implementing, administering and managing Grantee’s participation in the NewCo Plan. By
     accepting this award, the Grantee acknowledges that the Corporation holds certain personal information about the Grantee, including, but not
     limited to, name, home address and telephone number, date of birth, social security number or other identification number, salary, tax rates and
     amounts, nationality, job title, any shares of stock held in the Corporation, details of all options or any other entitlement to shares of stock
     awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of implementing, administering and managing the NewCo Plan
     (“Data”). Grantee acknowledges that Data may be transferred to any third parties assisting in the implementation, administration and
     management of the NewCo Plan, that these recipients may be located in jurisdictions that may have different data privacy laws and protections,
     and Grantee authorizes the recipients to receive, possess, use, retain and transfer the Data, in electronic or other form, for the purposes of
     implementing, administering and managing the NewCo Plan, including any requisite transfer of such Data as may be required to a broker or other
     third party with whom the Grantee or the Corporation may elect to deposit any shares of the Corporation’s common stock. Grantee acknowledges
     that Data may be held to implement, administer and manage the Grantee’s participation in the NewCo Plan as determined by the Corporation,
     and that Grantee may request additional information about the storage and processing of Data, require any necessary amendments to Data or
     refuse or withdraw the consents herein, in any case without cost, provided however, that refusing or withdrawing Grantee’s consent may
     adversely affect Grantee’s ability to participate in the NewCo Plan.
8.   Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any awards granted under the
     NewCo Plan by electronic means or to request Grantee’s consent to participate in the NewCo Plan by electronic means. Grantee hereby consents
     to receive such documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic
     system established and maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in
     effect throughout Grantee’s term of service with the Corporation (or its subsidiaries) and thereafter until withdrawn in writing by Grantee.

                                                                       4
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 481 of 1145 PageID #: 5267

                                                                                                                                             Exhibit 10.13

9.    Board Interpretation. The Grantee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the Board and,
      where applicable, the Committee concerning any questions arising under this Agreement or the NewCo Plan.
10.   No Right to Continued Employment. Nothing in the NewCo Plan, in this Agreement or any other instrument executed pursuant thereto or hereto
      shall confer upon the Grantee any right to continued employment with the Corporation or any of its subsidiaries or affiliates.
11.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in
      applicable law or financial accounting standards.
12.   Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect
      to principles of conflicts of law.
13.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been
      duly given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
      If to the Corporation to:
      Navient Corporation
      Attn: Human Resources, Equity Plan Administration
      300 Continental Drive
      Newark, DE 19713
      If to the Grantee, to (i) the last address maintained in the Corporation’s Human Resources files for the Grantee or (ii) the Grantee’s mail delivery
      code or place of work at the Corporation (or its subsidiaries).
14.   Plan Controls; Entire Agreement; Capitalized Terms. In the event of any conflict between the provisions of this Agreement and the provisions of
      the NewCo Plan, the terms of the NewCo Plan control, except as expressly stated otherwise herein. This Agreement and the NewCo Plan together
      set forth the entire agreement and understanding between the parties as to the subject matter hereof and supersede all prior oral and written and
      all contemporaneous or subsequent oral discussions, agreements and understandings of any kind or nature. Capitalized terms not defined herein
      shall have the meanings as described in the NewCo Plan.
15.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of
      competent jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or
      otherwise deleted, and the remainder of this Agreement shall not be affected except to the extent necessary to reform or delete

                                                                         5
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 482 of 1145 PageID #: 5268

                                                                                                                                                Exhibit 10.13

            such illegal, invalid or unenforceable provision. The headings in this Agreement are solely for convenience of reference, and shall not constitute
            a part of this Agreement, nor shall they affect its meaning, construction or effect. The Grantee shall cooperate and take such actions as may be
            reasonably requested by the Corporation in order to carry out the provisions and purposes of the Agreement. The Grantee is responsible for
            complying with all laws applicable to Grantee, including federal and state securities reporting laws.

Grantee is deemed to accept this Award of Bonus RSUs under this Agreement and to agree that such Award is subject to the terms and conditions set
forth in this Agreement and the NewCo Plan unless Grantee provides the Corporation written notification of Grantee’s rejection of this Award of Bonus
RSUs not later than 30 days after Grantee’s receipt of notice of the posting of this Agreement on-line or through electronic means (in which case such
Award will be forfeited and Grantee shall have no further right or interest therein as of such date).

                                                                              6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 483 of 1145 PageID #: 5269
                                                                                                                                                   Exhibit 10.14

                                                       Navient Corporation 2014 Omnibus Incentive Plan
                                                        Net-Settled Options—Stock Option Agreement
                                                                 Long-Term Incentive Award

A.   Option Grant. Net-Settled Stock Options (the “Options”) to purchase a total of        shares of Common Stock, par value $.01 per share, of Navient
     Corporation (the “Corporation”) are hereby granted to (the “Grantee”) subject in all respects to the terms and provisions of the Navient Corporation
     2014 Omnibus Incentive Plan (the “Plan”), which is incorporated herein by reference, and this Stock Option Agreement (this “Agreement”). The
     Options are non-qualified stock options and are not intended to qualify as incentive stock options under Section 422 of the Internal Revenue Code of
     1986, as amended, and will be interpreted accordingly.
B.   Option Price. The purchase price per share is $        (the “Option Price”), which is the fair market value per share of Common Stock on the Grant Date.
C.   Grant Date. The date of grant of these Options is May 1, 2014 (the “Grant Date”).
D.   Vesting; Exercisability. The Options are not vested as of the Grant Date. Unless vested earlier as set forth below, the Options will vest as follows: one-
     third of the Options shall vest on each of the first, second, and third anniversary of the Grant Date.
     •     Except as set forth below, if the Grantee ceases to be an employee of the Corporation (or its subsidiaries) for any reason, he/she will forfeit any
           unvested Options as of the date of such termination of employment.
     •     Except as otherwise set forth herein, including Section H, if the Grantee’s employment with the Corporation (or its subsidiaries) is terminated by
           the Corporation for any reason other than for Misconduct (as defined below), or if the Grantee voluntarily ceases to be an employee of the
           Corporation (or its subsidiaries) and meets the Corporation’s retirement eligibility requirements under the Corporation’s retirement eligibility
           policy in effect as of the Grant Date, which shall be determined by the Corporation in its sole discretion, all unvested Options will continue to
           vest based on their original vesting terms and each vested portion of the Options will be exercisable for one year from the date such portion vests,
           but in no event later than the Expiration Date (as defined below). For purposes of this Agreement, “Misconduct” is defined as an act of
           embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the Corporation, breach of fiduciary duty or deliberate disregard of
           Corporation rules; an unauthorized disclosure of any Corporation trade secret or confidential information; any conduct constituting unfair
           competition; inducing any customer of the Corporation to breach a contract with the Corporation or any principal for whom the Corporation acts
           as agent to terminate such agency relationship; or engaging in any other act or conduct proscribed by the senior human resources officer as
           Misconduct.

                                                                               1
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 484 of 1145 PageID #: 5270

                                                                                                                                                  Exhibit 10.14

     •     Upon termination of employment for death, Disability or as provided for under the Navient Corporation Change in Control Severance Plan for
           Senior Officers, all unvested Options will vest and will be exercisable for one year from the date of such vesting.
     •     Except as otherwise set forth herein and except as otherwise provided in the Navient Corporation Change in Control Severance Plan, vested
           Options (taking into account any vesting acceleration, if any) are exercisable until the earlier of: (1) the Expiration Date; or (2) three months from
           the date of termination.
     •     Upon termination of employment for Misconduct or for cause, as determined by the Corporation in its sole discretion, all Options, vested or
           unvested, are forfeited.
E.   Expiration. These Options expire five years from the Grant Date (the “Expiration Date”), subject to the provisions of the Plan and this Agreement,
     which may provide for earlier expiration in certain instances, including Grantee’s termination of employment.
F.   Non-Transferable; Binding Effect. These Options may not be transferred except as provided for herein. All or any part of these Options may be
     transferred by the Grantee by will or by the laws of descent and distribution. In addition, Grantee may transfer all or any part of any Option to
     “Immediate Family Members.” “Immediate Family Members” means children, grandchildren, spouse or common law spouse, siblings or parents of the
     Grantee or bona fide trusts, partnerships or other entities controlled by and of which all beneficiaries are Immediate Family Members of the Grantee.
     Any Options that are transferred are further conditioned on the Grantee’s transferees and Immediate Family Members agreeing to abide by the
     Corporation’s then current stock option transfer guidelines. The terms of these Options shall be binding upon the executors, administrators, heirs, and
     successors of the Grantee.
G.   Net-Settlement upon Option Exercise; Taxes. These Options shall be exercised only in accordance with the terms of this Agreement. Each exercise
     must be for no fewer than fifty (50) Options, other than an exercise for all remaining Options. Upon exercise of all or part of the Options, the Grantee
     shall receive from the Corporation the number of shares of Common Stock resulting from the following formula: the total number of Options exercised
     less the sum of “Shares for the Option Cost” and “Shares for Taxes”, rounded up to the nearest whole share. “Shares for the Option Cost” equals the
     Option Price multiplied by the number of Options exercised divided by the fair market value of Corporation’s common stock at the time of exercise.
     “Shares for Taxes” equals the tax liability (the statutory withholding minimum) divided by the fair market value of the Corporation’s common stock at
     the time of exercise. Grantee shall receive cash for any resulting fractional share amount. As a condition to the issuance of shares of Common Stock of
     the Corporation pursuant to these Options, the Grantee agrees to remit to the Corporation (through the procedure described in this paragraph) at the
     time of any exercise of these Options any taxes required to be withheld by the Corporation under federal, state, or local law as a result of the exercise of
     these Options.

                                                                               2
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 485 of 1145 PageID #: 5271

                                                                                                                                              Exhibit 10.14

H.   Vesting Upon Change In Control. Notwithstanding anything to the contrary in this Agreement, including Section (D):
     (I)    In the event of a Change in Control in which the acquiring or surviving company in the transaction does not assume or continue outstanding
            Awards upon the Change in Control, then any portion of these Options that were not vested shall become 100 percent vested and exercisable
            effective immediately prior to the consummation of such Change in Control; and
     (II)   If Grantee’s employment shall terminate within twenty-four months following a Change in Control other than for (i) Misconduct or for cause, as
            determined by the Corporation in its sole discretion, or (ii) voluntary termination, any Options not previously vested shall immediately become
            vested and exercisable upon such employment termination and such Options shall be exercisable until the earlier of: (1) the Expiration Date; or
            (2) one year from the date of termination.
I.   Clawback Provision. Notwithstanding anything to the contrary herein, if the Board of Directors (the “Board”) of the Corporation, or an appropriate
     committee thereof, determines that, any material misstatement of financial results or a performance metric criteria has occurred as a result of the
     Grantee’s conduct or the Grantee has committed a material violation of corporate policy or has committed fraud or Misconduct, then the Board or
     committee shall consider all factors, with particular scrutiny when one of the top 20 members of management are involved, and the Board or such
     committee, may in its sole discretion require reimbursement of any compensation resulting from the vesting and exercise of Options and the
     cancellation of any outstanding Options from the Grantee (whether or not such individual is currently employed by the Corporation (or its
     subsidiaries)) during the three-year period following the date the Board first learns of the violation, fraud or Misconduct.
J.   Board Interpretation. The Grantee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the Board and, where
     applicable, the Compensation and Personnel Committee of the Board (the “Committee”) concerning any questions arising under this Agreement or the
     Plan.
K.   Stockholder Rights. The Grantee shall not be deemed a stockholder of the Corporation with respect to any of the shares of Common Stock subject to
     the Options, except to the extent that such shares shall have been purchased and transferred to the Grantee. The Corporation shall not be required to
     issue or transfer any shares of Common Stock purchased upon exercise of the Options until all applicable requirements of law have been complied with
     and such shares shall have been duly listed on any securities exchange on which the Common Stock may then be listed.
L.   No Right to Continued Employment. Nothing in the Plan, in this Agreement or any other instrument executed pursuant thereto or hereto shall confer
     upon the Grantee any right to continued employment with the Corporation or any of its subsidiaries or affiliates.

                                                                             3
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 486 of 1145 PageID #: 5272

                                                                                                                                                    Exhibit 10.14

M.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
     or financial accounting standards.
N.   Securities Law Compliance; Restrictions on Resales of Option Shares. The Corporation may impose such restrictions, conditions or limitations as it
     determines appropriate as to the timing and manner of any exercise of the Option and/or any resales by the Grantee or other subsequent transfers by the
     Grantee of any shares of Common Stock issued as a result of the exercise of the Option, including without limitation (a) restrictions under an insider
     trading policy, (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as amended,
     covering the Option and/or the Common Stock underlying the Option and (c) restrictions as to the use of a specified brokerage firm or other agent for
     exercising the Option and/or for such resales or other transfers. The sale of the shares of Common Stock underlying the Option must also comply with
     other applicable laws and regulations governing the sale of such shares.
O.   Data Privacy. As an essential term of this Option, the Grantee consents to the collection, use and transfer, in electronic or other form, of personal data as
     described in this Agreement for the exclusive purpose of implementing, administering and managing Grantee’s participation in the Plan. By entering
     into this Agreement and accepting the Option, the Grantee acknowledges that the Corporation holds certain personal information about the Grantee,
     including, but not limited to, name, home address and telephone number, date of birth, social security number or other identification number, salary,
     tax rates and amounts, nationality, job title, any shares of stock held in the Corporation, details of all options or any other entitlement to shares of stock
     awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of implementing, administering and managing the Plan (“Data”).
     Grantee acknowledges that Data may be transferred to any third parties assisting in the implementation, administration and management of the Plan,
     that these recipients may be located in jurisdictions that may have different data privacy laws and protections, and Grantee authorizes the recipients to
     receive, possess, use, retain and transfer the Data, in electronic or other form, for the purposes of implementing, administering and managing the Plan,
     including any requisite transfer of such Data as may be required to a broker or other third party with whom the Grantee or the Corporation may elect to
     deposit any shares of Common Stock acquired upon exercise of the Option. Grantee acknowledges that Data may be held to implement, administer and
     manage the Grantee’s participation in the Plan as determined by the Corporation, and that Grantee may request additional information about the
     storage and processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case without cost, provided
     however, that refusing or withdrawing Grantee’s consent may adversely affect Grantee’s ability to participate in the Plan.
P.   Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any awards granted under the Plan by
     electronic means or to request Grantee’s consent to participate in the Plan by electronic means. Grantee hereby consents to receive such documents by
     electronic delivery and, if requested, to agree to participate in the Plan through an on-line or electronic system established and maintained by the
     Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Grantee’s term of service with the
     Corporation and thereafter until withdrawn in writing by Grantee.

                                                                                4
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 487 of 1145 PageID #: 5273

                                                                                                                                                    Exhibit 10.14

Q.   Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect to
     principles of conflicts of law.
R.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
     given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
     If to the Corporation to:
           Navient Corporation
           Attn: Human Resources, Equity Plan Administration
           300 Continental Drive
           Newark, DE 19713
     If to the Grantee, to (i) the last address maintained in the Corporation’s Human Resources files for the Grantee or (ii) the Grantee’s mail delivery code or
     place of work at the Corporation (or its subsidiaries).
S.   Plan Controls; Entire Agreement; Capitalized Terms. In the event of any conflict between the provisions of this Agreement and the provisions of the
     Plan, the terms of the Plan control, except as expressly stated otherwise herein. This Agreement and the Plan together set forth the entire agreement and
     understanding between the parties as to the subject matter hereof and supersede all prior oral and written and all contemporaneous or subsequent oral
     discussions, agreements and understandings of any kind or nature. Capitalized terms not defined herein shall have the meanings as described in the
     Plan.
T.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
     jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the
     remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision.
     The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its
     meaning, construction or effect. The Grantee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to carry
     out the provisions and purposes of the Agreement. The Grantee is responsible for complying with all laws applicable to Grantee, including federal and
     state securities reporting laws.

                                                                               5
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 488 of 1145 PageID #: 5274

                                                                                                                                            Exhibit 10.14

The Grantee must contact Merrill Lynch to accept the terms of this grant. Merrill Lynch can be contacted at www.benefits.ml.com or by phone at 1-877-756-
ESOP. If Grantee fails to accept the terms of this grant, the Options may not be exercised.

                                                                                            NAVIENT CORPORATION

                                                                                            BY:
                                                                                                    Jack Remondi
                                                                                                    President and Chief Executive Officer

Accepted by:




Date

                                                                            6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 489 of 1145 PageID #: 5275
                                                                                                                                                 Exhibit 10.15

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                          2013 Restricted Stock Unit Term Sheet


            SLM Corporation (“Predecessor SLM”) established the SLM Corporation 2012 Omnibus Incentive Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

            John F. Remondi (the “Grantee”) was granted on August 8, 2013 (the “Original Grant Date”) Restricted Stock Units under the SLM Plan (the
“Original Grant”).

            The Original Grant is hereby canceled.

       The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Grantee Restricted Stock Units
(the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Grantee is also receiving in
respect of the Original Grant a grant of shares of restricted stock units under the SLM Plan.

             Pursuant to the terms and conditions of the NewCo Plan, the Committee hereby grants to the Grantee on April 30, 2014 (the “Grant Date”) an
award (the “Award”) of 20,128 Restricted Stock Units (“RSUs”), which represent the right to acquire shares of common stock of NewCo (the “Corporation”)
subject to the following terms and conditions (this “Agreement”):
1.    Vesting Schedule. Unless vested earlier as set forth below, the Award will vest, and will be converted into shares of common stock, in one-third
      increments on August 8, 2014, August 8, 2015 and August 8, 2016.
2.    Employment Termination; Death; Disability. Except as provided below, if the Grantee voluntarily ceases to be an employee of the Corporation (or one
      of its subsidiaries) for any reason or his or her employment is terminated by the Corporation for Misconduct, as determined by the Corporation in its
      sole discretion, he/she shall forfeit any portion of the Award that has not vested as of the date of such termination of employment. For purposes of this
      Agreement, “Misconduct” is defined as an act of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the Corporation or
      Predecessor SLM, breach of fiduciary duty or deliberate disregard of Corporation or Predecessor SLM rules;

                                                                          Page 1 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 490 of 1145 PageID #: 5276

                                                                                                                                                Exhibit 10.15

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                         2013 Restricted Stock Unit Term Sheet



     an unauthorized disclosure of any Corporation or Predecessor SLM trade secret or confidential information; any conduct constituting unfair
     competition; inducing any customer of the Corporation or Predecessor SLM to breach a contract with the Corporation or Predecessor SLM or any
     principal for whom the Corporation or Predecessor SLM acts as agent to terminate such agency relationship; or engaging in any other act or conduct
     proscribed by the senior human resources officer of the Corporation or Predecessor SLM as Misconduct.
     If not previously vested, the Award will continue to vest, and will be converted into shares of common stock, on the original vesting terms and vesting
     dates set forth above in the event that (i) the Grantee’s employment is terminated by the Corporation for any reason other than for Misconduct, as
     determined by the Corporation in its sole discretion, or (ii) the Grantee voluntarily ceases to be an employee of the Corporation (or one of its
     subsidiaries) and meets the retirement eligibility requirements under Predecessor SLM’s retirement eligibility policy in effect as of the Original Grant
     Date, which shall be determined by the Corporation in its sole discretion.
     If not previously vested, the Award will vest, and will be converted into shares of common stock, upon death or Disability (provided that such
     Disability qualifies as a “disability” within the meaning of Treasury Regulation Section 1.409A-3(i)(4)). For purposes of this Agreement, “Disability”
     has the meaning set forth in the SLM Long Term Disability Plan in effect immediately prior to the Distribution Date (as defined in the Separation
     Agreement).
     The Award shall be forfeited upon termination of employment due to Misconduct, as determined by the Corporation in its sole discretion.
     Notwithstanding anything stated herein, the NewCo Plan or in the Navient Corporation Change in Control Severance Plan for Senior Officers, this
     Award shall not be subject to the terms set forth in the Navient Corporation Change in Control Severance Plan for Senior Officers.
     Grantee’s being an employee of NewCo from and after the Grant Date shall not be treated as a termination of employment upon the Separation under
     the Original Grant and the Separation shall not be treated as a Change in Control under the NewCo Plan or the SLM Plan.
3.   Change in Control. Notwithstanding anything to the contrary in this Agreement:
     (a)   In the event of a Change in Control in which the acquiring or surviving company in the transaction does not assume or continue outstanding
           Awards upon the Change in Control, then any portion of the Award that is not vested shall become 100 percent vested; provided, however, the
           conversion of the accelerated portion of the RSUs into shares of common stock (i.e., the settlement of the Award) will nevertheless be made at the
           same time or times as if such RSUs had vested in accordance with the vesting schedule set forth in Section 1 or, if earlier, upon the termination of
           Grantee’s employment for reasons other than Misconduct.

                                                                        Page 2 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 491 of 1145 PageID #: 5277

                                                                                                                                            Exhibit 10.15

                                                   Navient Corporation 2014 Omnibus Incentive Plan
                                                        2013 Restricted Stock Unit Term Sheet



     (b)   If Grantee’s employment shall terminate within twenty-four months following a Change in Control for any reason other than (i) by the
           Corporation for Misconduct, as determined by the Corporation in its sole discretion or (ii) by Grantee’s voluntary termination of employment
           that is not a Termination of Employment for Good Reason, as defined in the Change in Control Severance Plan for Senior Officers (if applicable
           to the Grantee), any portion of the Award not previously vested shall immediately become vested, and shall be converted into shares of common
           stock, upon such employment termination.
4.   Taxes; Dividends. The Grantee of the Award shall make such arrangements as may reasonably be required by the Corporation, including transferring a
     sufficient number of shares of the Corporation’s stock, to satisfy the income and employment tax withholding requirements that accrue upon the Award
     becoming vested or, if applicable, settled in shares of the Corporation’s common stock (by approving this Agreement, the Committee hereby approves
     the transfer of such shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on an unvested Award will not be paid currently.
     Instead, amounts equal to such dividends will be credited to an account established on behalf of the Grantee and such amounts will be deemed to be
     invested in additional shares of the Corporation’s common stock (“Dividend Equivalents”). Such Dividend Equivalents will be subject to the same
     vesting schedule to which the Award is subject. Upon vesting of any portion of the Award, the amount of Dividend Equivalents allocable to such
     Award and any dividend equivalents earned under the Original Grant allocable to this Award (and any fractional share amount) will also vest and will
     be converted into shares of the Corporation’s common stock (provided that any fractional share amount shall be paid in cash).
5.   Section 409A. For purposes of section 409A of the Internal Revenue Code, the regulations and other guidance thereunder and any state law of similar
     effect (collectively “Section 409A”), each payment and benefit payable under this Agreement is hereby designated as a separate payment. The parties
     intend that all RSUs provided under this Agreement and shares issuable hereunder comply with or be exempt from the requirements of Section 409A so
     that none of the payments or benefits will be subject to the adverse tax penalties imposed under Section 409A, and any ambiguities herein will be
     interpreted to so comply. Notwithstanding anything in the NewCo Plan or this Agreement to the contrary, if the vesting of the balance, or some lesser
     portion of the balance, of the RSUs is to be accelerated in connection with the Grantee’s termination of service, such accelerated RSUs will not be
     settled by virtue of such acceleration until and unless the Grantee has a “separation from service” within the meaning of Section Treasury Regulation
     1-409A-1(h), as determined by the Corporation, in its sole discretion. Further, and notwithstanding anything in the NewCo Plan or this Agreement to
     the contrary, if (x) any of the RSUs to be provided in connection with the Grantee’s

                                                                       Page 3 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 492 of 1145 PageID #: 5278

                                                                                                                                                  Exhibit 10.15

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                          2013 Restricted Stock Unit Term Sheet



     separation from service do not qualify for any reason to be exempt from Section 409A, (y) the Grantee is, at the time of such separation from service, a
     “specified employee” (as defined in Treasury Regulation Section 1.409A-1(i)) and (z) the settlement of such RSUs would result in the imposition of
     additional tax under Section 409A if such settlement occurs on or within the six (6) month period following the Grantee’s separation from service, then,
     to the extent necessary to avoid the imposition of such additional taxation, the settlement of any such RSUs during such six (6) month period will
     accrue and will not be made until the date six (6) months and one (1) day following the date of the Grantee’s separation from service and on such date
     (or, if earlier, the date of the Grantee’s death), such RSUs will be settled.
6.   Clawback Provision. Notwithstanding anything to the contrary herein, if the Board of Directors of the Corporation (the “Board”), or an appropriate
     committee thereof, determines that, any material misstatement of financial results or a performance metric criteria of Predecessor SLM or the
     Corporation has occurred as a result of the Grantee’s conduct or the Grantee has committed a material violation of corporate policy of Predecessor SLM
     or the Corporation or has committed fraud or Misconduct with respect to Predecessor SLM or the Corporation, then the Board or committee shall
     consider all factors, with particular scrutiny when one of the top 20 members of management are involved, and the Board or such committee, may in its
     sole discretion require reimbursement of any compensation resulting from the vesting, exercise or settlement of Options and/or Restricted Stock/RSUs
     and the cancellation of any outstanding Options and/or Restricted Stock/RSUs from the Grantee (whether or not such individual is currently employed
     by the Corporation) during the three-year period following the date the Board first learns of the violation, fraud or Misconduct.
7.   Securities Law Compliance. The Corporation may impose such restrictions, conditions or limitations as it determines appropriate as to the timing and
     manner of any transfer or sale by the Grantee of any shares of the Corporation’s common stock, including without limitation (a) restrictions under an
     insider trading policy and (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the shares of the Corporation’s common stock. The sale of the shares must also comply with other applicable laws and regulations
     governing the sale of such shares.
8.   Data Privacy. As an essential term of this award, the Grantee consents to the collection, use and transfer, in electronic or other form, of personal data as
     described herein for the exclusive purpose of implementing, administering and managing Grantee’s participation in the NewCo Plan. By accepting this
     award, the Grantee acknowledges that the Corporation holds certain personal information about the Grantee, including, but not limited to, name, home
     address and telephone number, date of birth, social security number or other identification number, salary, tax rates and amounts, nationality, job title,
     any shares of stock held in the Corporation, details of all options or any other entitlement to shares of stock awarded, canceled, exercised, vested,
     unvested or

                                                                          Page 4 of 6
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 493 of 1145 PageID #: 5279

                                                                                                                                                   Exhibit 10.15

                                                      Navient Corporation 2014 Omnibus Incentive Plan
                                                           2013 Restricted Stock Unit Term Sheet



      outstanding, for the purpose of implementing, administering and managing the NewCo Plan (“Data”). Grantee acknowledges that Data may be
      transferred to any third parties assisting in the implementation, administration and management of the NewCo Plan, that these recipients may be
      located in jurisdictions that may have different data privacy laws and protections, and Grantee authorizes the recipients to receive, possess, use, retain
      and transfer the Data, in electronic or other form, for the purposes of implementing, administering and managing the NewCo Plan, including any
      requisite transfer of such Data as may be required to a broker or other third party with whom the Grantee or the Corporation may elect to deposit any
      shares of the Corporation’s common stock. Grantee acknowledges that Data may be held to implement, administer and manage the Grantee’s
      participation in the NewCo Plan as determined by the Corporation, and that Grantee may request additional information about the storage and
      processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case without cost, provided however,
      that refusing or withdrawing Grantee’s consent may adversely affect Grantee’s ability to participate in the NewCo Plan.
9.    Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any awards granted under the NewCo Plan
      by electronic means or to request Grantee’s consent to participate in the NewCo Plan by electronic means. Grantee hereby consents to receive such
      documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and
      maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Grantee’s term
      of service with the Corporation (or its subsidiaries) and thereafter until withdrawn in writing by Grantee.
10.   Board Interpretation. The Grantee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the Board and, where
      applicable, the Committee concerning any questions arising under this Agreement or the NewCo Plan.
11.   No Right to Continued Employment. Nothing in the NewCo Plan, in this Agreement or any other instrument executed pursuant thereto or hereto shall
      confer upon the Grantee any right to continued employment with the Corporation or any of its subsidiaries or affiliates.
12.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
      or financial accounting standards.
13.   Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect to
      principles of conflicts of law.
14.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
      given if personally delivered,

                                                                           Page 5 of 6
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 494 of 1145 PageID #: 5280

                                                                                                                                                     Exhibit 10.15

                                                      Navient Corporation 2014 Omnibus Incentive Plan
                                                           2013 Restricted Stock Unit Term Sheet



      telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
            If to the Corporation to:
            Navient Corporation
            Human Resources Department, Equity Plan Administration
            300 Continental Drive
            Newark, DE 19713
            If to the Grantee, to (i) the last address maintained in the Corporation’s Human Resources files for the Grantee or (ii) the Grantee’s mail delivery
            code or place of work at the Corporation (or its subsidiaries).
15.   Plan Controls; Entire Agreement; Capitalized Terms. In the event of any conflict between the provisions of this Agreement and the provisions of the
      NewCo Plan, the terms of the NewCo Plan control, except as expressly stated otherwise herein. This Agreement and the NewCo Plan together set forth
      the entire agreement and understanding between the parties as to the subject matter hereof and supersede all prior oral and written and all
      contemporaneous or subsequent oral discussions, agreements and understandings of any kind or nature. Capitalized terms not defined herein shall have
      the meanings as described in the NewCo Plan.
16.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
      jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the
      remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision.
      The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its
      meaning, construction or effect. The Grantee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to carry
      out the provisions and purposes of the Agreement. The Grantee is responsible for complying with all laws applicable to Grantee, including federal and
      state securities reporting laws.

Grantee is deemed to accept this Award of RSUs under this Agreement and to agree that such Award is subject to the terms and conditions set forth in
this Agreement and the NewCo Plan unless Grantee provides the Corporation written notification of Grantee’s rejection of this Award of RSUs not later
than 30 days after Grantee’s receipt of notice of the posting of this Agreement on-line or through electronic means (in which case such Award will be
forfeited and Grantee shall have no further right or interest therein as of such date).

                                                                           Page 6 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 495 of 1145 PageID #: 5281
                                                                                                                                                 Exhibit 10.16

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                          2013 Restricted Stock Unit Term Sheet


            SLM Corporation (“Predecessor SLM”) established the SLM Corporation 2012 Omnibus Incentive Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

                   (the “Grantee”) was granted on February 7, 2013 (the “Original Grant Date”) Restricted Stock Units under the SLM Plan (the “Original
Grant”).

           A portion of the Restricted Stock Units issued under the Original Grant have vested by reason of the terms and conditions of the Original Grant.
Any unvested Restricted Stock Units remaining under the Original Grant are hereby canceled.

       The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Grantee Restricted Stock Units
(the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Grantee is also receiving in
respect of the Original Grant a grant of shares of restricted stock units under the SLM Plan.

             Pursuant to the terms and conditions of the NewCo Plan, the Committee hereby grants to the Grantee on April 30, 2014 (the “Grant Date”) an
award (the “Award”) of         Restricted Stock Units (“RSUs”), which represent the right to acquire shares of common stock of NewCo (the “Corporation”)
subject to the following terms and conditions (this “Agreement”):
1.    Vesting Schedule. Unless vested earlier as set forth below, the Award will vest, and will be converted into shares of common stock, in one-half
      increments on February 7, 2015 and February 7, 2016.
2.    Employment Termination; Death; Disability. Except as provided below, if the Grantee voluntarily ceases to be an employee of the Corporation (or one
      of its subsidiaries) for any reason or his or her employment is terminated by the Corporation for Misconduct, as determined by the Corporation in its
      sole discretion, he/she shall forfeit any portion of the Award that has not vested as of the date of such termination of employment. For purposes of this
      Agreement, “Misconduct” is defined as an act of embezzlement, fraud,

                                                                          Page 1 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 496 of 1145 PageID #: 5282

                                                                                                                                               Exhibit 10.16

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                         2013 Restricted Stock Unit Term Sheet



     dishonesty, nonpayment of any obligation owed to the Corporation or Predecessor SLM, breach of fiduciary duty or deliberate disregard of
     Corporation or Predecessor SLM rules; an unauthorized disclosure of any Corporation or Predecessor SLM trade secret or confidential information; any
     conduct constituting unfair competition; inducing any customer of the Corporation or Predecessor SLM to breach a contract with the Corporation or
     Predecessor SLM or any principal for whom the Corporation or Predecessor SLM acts as agent to terminate such agency relationship; or engaging in
     any other act or conduct proscribed by the senior human resources officer of the Corporation or Predecessor SLM as Misconduct.
     If not previously vested, the Award will continue to vest, and will be converted into shares of common stock, on the original vesting terms and vesting
     dates set forth above in the event that (i) the Grantee’s employment is terminated by the Corporation for any reason other than for Misconduct, as
     determined by the Corporation in its sole discretion, or (ii) the Grantee voluntarily ceases to be an employee of the Corporation (or one of its
     subsidiaries) and meets the retirement eligibility requirements under Predecessor SLM’s retirement eligibility policy in effect as of the Original Grant
     Date, which shall be determined by the Corporation in its sole discretion.
     If not previously vested, the Award will vest, and will be converted into shares of common stock, upon death or Disability (provided that such
     Disability qualifies as a “disability” within the meaning of Treasury Regulation Section 1.409A-3(i)(4)). For purposes of this Agreement, “Disability”
     has the meaning set forth in the SLM Long Term Disability Plan in effect immediately prior to the Distribution Date (as defined in the Separation
     Agreement).
     The Award shall be forfeited upon termination of employment due to Misconduct, as determined by the Corporation in its sole discretion.
     Notwithstanding anything stated herein, the NewCo Plan or in the Navient Corporation Change in Control Severance Plan for Senior Officers, this
     Award shall not be subject to the terms set forth in the Navient Corporation Change in Control Severance Plan for Senior Officers.
     Grantee’s being an employee of NewCo from and after the Grant Date shall not be treated as a termination of employment upon the Separation under
     the Original Grant and the Separation shall not be treated as a Change in Control under the NewCo Plan or the SLM Plan.
3.   Change in Control. Notwithstanding anything to the contrary in this Agreement:
     (a)   In the event of a Change in Control in which the acquiring or surviving company in the transaction does not assume or continue outstanding
           Awards upon the Change in Control, then any portion of the Award that is not vested shall become 100 percent vested; provided, however, the
           conversion of the accelerated portion

                                                                        Page 2 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 497 of 1145 PageID #: 5283

                                                                                                                                               Exhibit 10.16

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                         2013 Restricted Stock Unit Term Sheet



           of the RSUs into shares of common stock (i.e., the settlement of the Award) will nevertheless be made at the same time or times as if such RSUs
           had vested in accordance with the vesting schedule set forth in Section 1 or, if earlier, upon the termination of Grantee’s employment for reasons
           other than Misconduct.
     (b)   If Grantee’s employment shall terminate within twenty-four months following a Change in Control for any reason other than (i) by the
           Corporation for Misconduct, as determined by the Corporation in its sole discretion or (ii) by Grantee’s voluntary termination of employment
           that is not a Termination of Employment for Good Reason, as defined in the Change in Control Severance Plan for Senior Officers (if applicable
           to the Grantee), any portion of the Award not previously vested shall immediately become vested, and shall be converted into shares of common
           stock, upon such employment termination.
4.   Taxes; Dividends. The Grantee of the Award shall make such arrangements as may reasonably be required by the Corporation, including transferring a
     sufficient number of shares of the Corporation’s stock, to satisfy the income and employment tax withholding requirements that accrue upon the Award
     becoming vested or, if applicable, settled in shares of the Corporation’s common stock (by approving this Agreement, the Committee hereby approves
     the transfer of such shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on an unvested Award will not be paid currently.
     Instead, amounts equal to such dividends will be credited to an account established on behalf of the Grantee and such amounts will be deemed to be
     invested in additional shares of the Corporation’s common stock (“Dividend Equivalents”). Such Dividend Equivalents will be subject to the same
     vesting schedule to which the Award is subject. Upon vesting of any portion of the Award, the amount of Dividend Equivalents allocable to such
     Award and any dividend equivalents earned under the Original Grant allocable to this Award (and any fractional share amount) will also vest and will
     be converted into shares of the Corporation’s common stock (provided that any fractional share amount shall be paid in cash).
5.   Section 409A. For purposes of section 409A of the Internal Revenue Code, the regulations and other guidance thereunder and any state law of similar
     effect (collectively “Section 409A”), each payment and benefit payable under this Agreement is hereby designated as a separate payment. The parties
     intend that all RSUs provided under this Agreement and shares issuable hereunder comply with or be exempt from the requirements of Section 409A so
     that none of the payments or benefits will be subject to the adverse tax penalties imposed under Section 409A, and any ambiguities herein will be
     interpreted to so comply. Notwithstanding anything in the NewCo Plan or this Agreement to the contrary, if the vesting of the balance, or some lesser
     portion of the balance, of the RSUs is to be accelerated in connection with the Grantee’s termination of service, such accelerated RSUs will not be
     settled by virtue of such acceleration until and unless the Grantee has a “separation from service” within the meaning of Section Treasury Regulation
     1-409A-1(h), as determined by the Corporation, in its sole

                                                                        Page 3 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 498 of 1145 PageID #: 5284

                                                                                                                                                  Exhibit 10.16

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                          2013 Restricted Stock Unit Term Sheet



     discretion. Further, and notwithstanding anything in the NewCo Plan or this Agreement to the contrary, if (x) any of the RSUs to be provided in
     connection with the Grantee’s separation from service do not qualify for any reason to be exempt from Section 409A, (y) the Grantee is, at the time of
     such separation from service, a “specified employee” (as defined in Treasury Regulation Section 1.409A-1(i)) and (z) the settlement of such RSUs
     would result in the imposition of additional tax under Section 409A if such settlement occurs on or within the six (6) month period following the
     Grantee’s separation from service, then, to the extent necessary to avoid the imposition of such additional taxation, the settlement of any such RSUs
     during such six (6) month period will accrue and will not be made until the date six (6) months and one (1) day following the date of the Grantee’s
     separation from service and on such date (or, if earlier, the date of the Grantee’s death), such RSUs will be settled.
6.   Clawback Provision. Notwithstanding anything to the contrary herein, if the Board of Directors of the Corporation (the “Board”), or an appropriate
     committee thereof, determines that, any material misstatement of financial results or a performance metric criteria of Predecessor SLM or the
     Corporation has occurred as a result of the Grantee’s conduct or the Grantee has committed a material violation of corporate policy of Predecessor SLM
     or the Corporation or has committed fraud or Misconduct with respect to Predecessor SLM or the Corporation, then the Board or committee shall
     consider all factors, with particular scrutiny when one of the top 20 members of management are involved, and the Board or such committee, may in its
     sole discretion require reimbursement of any compensation resulting from the vesting, exercise or settlement of Options and/or Restricted Stock/RSUs
     and the cancellation of any outstanding Options and/or Restricted Stock/RSUs from the Grantee (whether or not such individual is currently employed
     by the Corporation) during the three-year period following the date the Board first learns of the violation, fraud or Misconduct.
7.   Securities Law Compliance. The Corporation may impose such restrictions, conditions or limitations as it determines appropriate as to the timing and
     manner of any transfer or sale by the Grantee of any shares of the Corporation’s common stock, including without limitation (a) restrictions under an
     insider trading policy and (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the shares of the Corporation’s common stock. The sale of the shares must also comply with other applicable laws and regulations
     governing the sale of such shares.
8.   Data Privacy. As an essential term of this award, the Grantee consents to the collection, use and transfer, in electronic or other form, of personal data as
     described herein for the exclusive purpose of implementing, administering and managing Grantee’s participation in the NewCo Plan. By accepting this
     award, the Grantee acknowledges that the Corporation holds certain personal information about the Grantee, including, but not limited to, name, home
     address and telephone number, date of birth, social security number or other identification number, salary, tax rates and amounts, nationality, job

                                                                          Page 4 of 6
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 499 of 1145 PageID #: 5285

                                                                                                                                                   Exhibit 10.16

                                                      Navient Corporation 2014 Omnibus Incentive Plan
                                                           2013 Restricted Stock Unit Term Sheet



      title, any shares of stock held in the Corporation, details of all options or any other entitlement to shares of stock awarded, canceled, exercised, vested,
      unvested or outstanding, for the purpose of implementing, administering and managing the NewCo Plan (“Data”). Grantee acknowledges that Data may
      be transferred to any third parties assisting in the implementation, administration and management of the NewCo Plan, that these recipients may be
      located in jurisdictions that may have different data privacy laws and protections, and Grantee authorizes the recipients to receive, possess, use, retain
      and transfer the Data, in electronic or other form, for the purposes of implementing, administering and managing the NewCo Plan, including any
      requisite transfer of such Data as may be required to a broker or other third party with whom the Grantee or the Corporation may elect to deposit any
      shares of the Corporation’s common stock. Grantee acknowledges that Data may be held to implement, administer and manage the Grantee’s
      participation in the NewCo Plan as determined by the Corporation, and that Grantee may request additional information about the storage and
      processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case without cost, provided however,
      that refusing or withdrawing Grantee’s consent may adversely affect Grantee’s ability to participate in the NewCo Plan.
9.    Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any awards granted under the NewCo Plan
      by electronic means or to request Grantee’s consent to participate in the NewCo Plan by electronic means. Grantee hereby consents to receive such
      documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and
      maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Grantee’s term
      of service with the Corporation (or its subsidiaries) and thereafter until withdrawn in writing by Grantee.
10.   Board Interpretation. The Grantee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the Board and, where
      applicable, the Committee concerning any questions arising under this Agreement or the NewCo Plan.
11.   No Right to Continued Employment. Nothing in the NewCo Plan, in this Agreement or any other instrument executed pursuant thereto or hereto shall
      confer upon the Grantee any right to continued employment with the Corporation or any of its subsidiaries or affiliates.
12.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
      or financial accounting standards.
13.   Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect to
      principles of conflicts of law.

                                                                           Page 5 of 6
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 500 of 1145 PageID #: 5286

                                                                                                                                                     Exhibit 10.16

                                                      Navient Corporation 2014 Omnibus Incentive Plan
                                                           2013 Restricted Stock Unit Term Sheet



14.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
      given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
            If to the Corporation to:
            Navient Corporation
            Human Resources Department, Equity Plan Administration
            300 Continental Drive
            Newark, DE 19713
            If to the Grantee, to (i) the last address maintained in the Corporation’s Human Resources files for the Grantee or (ii) the Grantee’s mail delivery
            code or place of work at the Corporation (or its subsidiaries).
15.   Plan Controls; Entire Agreement; Capitalized Terms. In the event of any conflict between the provisions of this Agreement and the provisions of the
      NewCo Plan, the terms of the NewCo Plan control, except as expressly stated otherwise herein. This Agreement and the NewCo Plan together set forth
      the entire agreement and understanding between the parties as to the subject matter hereof and supersede all prior oral and written and all
      contemporaneous or subsequent oral discussions, agreements and understandings of any kind or nature. Capitalized terms not defined herein shall have
      the meanings as described in the NewCo Plan.
16.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
      jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the
      remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision.
      The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its
      meaning, construction or effect. The Grantee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to carry
      out the provisions and purposes of the Agreement. The Grantee is responsible for complying with all laws applicable to Grantee, including federal and
      state securities reporting laws.

Grantee is deemed to accept this Award of RSUs under this Agreement and to agree that such Award is subject to the terms and conditions set forth in
this Agreement and the NewCo Plan unless Grantee provides the Corporation written notification of Grantee’s rejection of this Award of RSUs not later
than 30 days after Grantee’s receipt of notice of the posting of this Agreement on-line or through electronic means (in which case such Award will be
forfeited and Grantee shall have no further right or interest therein as of such date).

                                                                           Page 6 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 501 of 1145 PageID #: 5287
                                                                                                                                                  Exhibit 10.17

                                                      Navient Corporation 2014 Omnibus Incentive Plan
                                                       Net-Settled Options—Stock Option Agreement
                                                              2013 Long-Term Incentive Award


            SLM Corporation (“Predecessor SLM”) established the SLM Corporation 2012 Omnibus Incentive Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

                   (the “Grantee”) was granted on February 7, 2013 (the “Original Grant Date”) Net-Settled Stock Options under the SLM Plan (the “Original
Grant”).

            The Original Grant is hereby canceled.

       The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Grantee Net-Settled Options (the
“Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Grantee is also receiving in respect
of the Original Grant a grant of net-settled options under the SLM Plan.
A.    Option Grant. Net-Settled Stock Options (the “Options”) to purchase a total of       shares of Common Stock, par value $.01 per share, (“NewCo
      Common Stock”), of Navient Corporation (the “Corporation”) are hereby granted to Grantee subject in all respects to the terms and provisions of the
      NewCo Plan, which is incorporated herein by reference, and this Stock Option Agreement (this “Agreement”). The Options are non-qualified stock
      options and are not intended to qualify as incentive stock options under Section 422 of the Internal Revenue Code of 1986, as amended, and will be
      interpreted accordingly.
B.    Option Price. The purchase price per share is $11.4873 (the “Option Price”).
C.    Grant Date. The date of grant of these Options is April 30, 2014 (the “Grant Date”).
D.    Vesting; Exercisability. Unless vested earlier by reason of the terms and conditions of the Original Grant or as set forth below, the Options are vested
      and/or will vest as

                                                                          Page 1 of 7
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 502 of 1145 PageID #: 5288

                                                                                                                                              Exhibit 10.17

                                                Navient Corporation 2014 Omnibus Incentive Plan
                                                 Net-Settled Options—Stock Option Agreement
                                                        2013 Long-Term Incentive Award



follows: one-third of the Options shall vest on each of the first, second, and third anniversary of the Original Grant Date.
•     Except as set forth below, if the Grantee ceases to be an employee of the Corporation (or its subsidiaries) for any reason, he/she will forfeit any
      unvested Options as of the date of such termination of employment.
•     Except as otherwise set forth herein, including Section H, if the Grantee’s employment with the Corporation (or its subsidiaries) is terminated by
      the Corporation for any reason other than for Misconduct, as determined by the Corporation in its sole discretion, or if the Grantee voluntarily
      ceases to be an employee of the Corporation (or its subsidiaries) and meets the retirement eligibility requirements under Predecessor SLM’s
      retirement eligibility policy in effect as of the Original Grant Date (“Retirement Eligible”), which shall be determined by the Corporation in its
      sole discretion, all unvested Options will continue to vest based on their original vesting terms and each vested portion of the Options will be
      exercisable for one year from the date such portion vests, but in no event later than the Expiration Date (as defined below). If Grantee voluntarily
      terminates employment while Retirement Eligible, then any Options that are vested as of the date of Grantee’s termination of employment will
      remain exercisable until the earlier of: (1) the Expiration Date; or (2) one year from the date of termination. For purposes of this Agreement,
      “Misconduct” is defined as an act of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the Corporation or Predecessor
      SLM, breach of fiduciary duty or deliberate disregard of Corporation or Predecessor SLM rules; an unauthorized disclosure of any Corporation or
      Predecessor SLM trade secret or confidential information; any conduct constituting unfair competition; inducing any customer of the
      Corporation or Predecessor SLM to breach a contract with the Corporation or Predecessor SLM or any principal for whom the Corporation or
      Predecessor SLM acts as agent to terminate such agency relationship; or engaging in any other act or conduct proscribed by the senior human
      resources officer of the Corporation or Predecessor SLM as Misconduct.
•     Upon termination of employment for death, Disability or as provided for under the Navient Corporation Change in Control Severance Plan for
      Senior Officers as it exists on the Grant Date, all unvested Options will vest and will be exercisable for one year from the date of such vesting. For
      purposes of this Agreement, “Disability” has the meaning set forth in the SLM Long Term Disability Plan in effect immediately prior to the
      Distribution Date (as defined in the Separation Agreement).
•     Except as otherwise set forth herein and except as otherwise provided in the Navient Corporation Change in Control Severance Plan as it exists
      on the Grant Date, vested Options (taking into account any vesting acceleration, if any) are exercisable until the earlier of: (1) the Expiration
      Date; or (2) three months from the date of termination.

                                                                     Page 2 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 503 of 1145 PageID #: 5289

                                                                                                                                                Exhibit 10.17

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                      Net-Settled Options—Stock Option Agreement
                                                             2013 Long-Term Incentive Award



      •     Upon termination of employment for Misconduct or for cause, as determined by the Corporation in its sole discretion, any/all Options, vested or
            unvested, are forfeited.

Grantee’s being an employee of NewCo from and after the Grant Date shall not be treated as a termination of employment upon the Separation under the
Original Grant and the Separation shall not be treated as a Change in Control under the SLM Plan or the NewCo Plan.
E.    Expiration. These Options expire five years from the Original Grant Date (the “Expiration Date”), subject to the provisions of the NewCo Plan and this
      Agreement, which may provide for earlier expiration in certain instances, including Grantee’s termination of employment.
F.    Non-Transferable; Binding Effect. These Options may not be transferred except as provided for herein. All or any part of these Options may be
      transferred by the Grantee by will or by the laws of descent and distribution. In addition, Grantee may transfer all or any part of any Option to
      “Immediate Family Members.” “Immediate Family Members” means children, grandchildren, spouse or common law spouse, siblings or parents of the
      Grantee or bona fide trusts, partnerships or other entities controlled by and of which all beneficiaries are Immediate Family Members of the Grantee.
      Any Options that are transferred are further conditioned on the Grantee’s transferees and Immediate Family Members agreeing to abide by the
      Corporation’s then current stock option transfer guidelines. The terms of these Options shall be binding upon the executors, administrators, heirs, and
      successors of the Grantee.
G.    Net-Settlement upon Option Exercise; Taxes. These Options shall be exercised only in accordance with the terms of this Agreement. Each exercise
      must be for no fewer than fifty (50) Options, other than an exercise for all remaining Options. Upon exercise of all or part of the Options, the Grantee
      shall receive from the Corporation the number of shares of Common Stock resulting from the following formula: the total number of Options exercised
      less the sum of “Shares for the Option Cost” and “Shares for Taxes”, rounded up to the nearest whole share. “Shares for the Option Cost” equals the
      Option Price multiplied by the number of Options exercised divided by the fair market value of NewCo Common Stock at the time of exercise. “Shares
      for Taxes” equals the tax liability (the statutory withholding minimum) divided by the fair market value of the NewCo Common Stock at the time of
      exercise. Grantee shall receive cash for any resulting fractional share amount. As a condition to the issuance of shares of NewCo Common Stock
      pursuant to these Options, the Grantee agrees to remit to the Corporation (through the procedure described in this paragraph) at the time of any exercise
      of these Options any taxes required to be withheld by the Corporation under federal, state, or local law as a result of the exercise of these Options.

                                                                         Page 3 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 504 of 1145 PageID #: 5290

                                                                                                                                                 Exhibit 10.17

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                      Net-Settled Options—Stock Option Agreement
                                                             2013 Long-Term Incentive Award



H.   Vesting Upon Change in Control. Notwithstanding anything to the contrary in this Agreement, including Section (D):
     (I)    In the event of a Change in Control in which the acquiring or surviving company in the transaction does not assume or continue outstanding
            Awards upon the Change in Control, then any portion of these Options that were not vested shall become 100 percent vested and exercisable
            effective immediately prior to the consummation of such Change in Control; and
     (II)   If Grantee’s employment with the Corporation shall terminate within twenty-four months following a Change in Control other than for
            (i) Misconduct or for cause, as determined by the Corporation in its sole discretion, or (ii) voluntary termination, any Options not previously
            vested shall immediately become vested and exercisable upon such employment termination and such Options shall be exercisable until the
            earlier of: (1) the Expiration Date; or (2) one year from the date of termination.
I.   Clawback Provisions. Notwithstanding anything to the contrary herein, if the Board of Directors (the “Board”) of the Corporation, or an appropriate
     committee thereof, determines that, any material misstatement of financial results or a performance metric criteria of Predecessor SLM or the
     Corporation has occurred as a result of the Grantee’s conduct or the Grantee has committed a material violation of corporate policy or has committed
     fraud or Misconduct, and the Grantee at the time of such violation, fraud or Misconduct (or at any time thereafter) was an officer of Predecessor SLM or
     the Corporation (or its subsidiaries) at the Senior Vice President level or above, then the Board or committee shall consider all factors, with particular
     scrutiny when one of the top 20 members of management are involved, and the Board or such committee, may in its sole discretion require
     reimbursement of any compensation resulting from the vesting and exercise of Options and the cancellation of any outstanding Options from the
     Grantee (whether or not such individual is currently employed by the Corporation (or its subsidiaries)) during the three-year period following the date
     the Board first learns of the violation, fraud or Misconduct.
J.   Board Interpretation. The Grantee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the Board and, where
     applicable, the Compensation and Personnel Committee of the Board (the “Committee”) concerning any questions arising under this Agreement or the
     NewCo Plan.
K.   Stockholder Rights. The Grantee shall not be deemed a stockholder of the Corporation with respect to any of the shares of NewCo Common Stock
     subject to the Options, except to the extent that such shares shall have been purchased and transferred to the Grantee. The Corporation shall not be
     required to issue or transfer any shares of NewCo Common Stock purchased upon exercise of the Options until all applicable requirements of law have
     been complied with and such shares shall have been duly listed on any securities exchange on which the NewCo Common Stock may then be listed.

                                                                         Page 4 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 505 of 1145 PageID #: 5291

                                                                                                                                                   Exhibit 10.17

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                      Net-Settled Options—Stock Option Agreement
                                                             2013 Long-Term Incentive Award



L.   No Right to Continued Employment. Nothing in the NewCo Plan, in this Agreement or any other instrument executed pursuant thereto or hereto shall
     confer upon the Grantee any right to continued employment with the Corporation or any of its subsidiaries or affiliates.
M.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
     or financial accounting standards.
N.   Securities Law Compliance; Restrictions on Resales of Option Shares. The Corporation may impose such restrictions, conditions or limitations as it
     determines appropriate as to the timing and manner of any exercise of the Option and/or any resales by the Grantee or other subsequent transfers by the
     Grantee of any shares of NewCo Common Stock issued as a result of the exercise of the Option, including without limitation (a) restrictions under an
     insider trading policy, (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the Option and/or the NewCo Common Stock underlying the Option and (c) restrictions as to the use of a specified brokerage firm
     or other agent for exercising the Option and/or for such resales or other transfers. The sale of the shares of NewCo Common Stock underlying the
     Option must also comply with other applicable laws and regulations governing the sale of such shares.
O.   Data Privacy. As an essential term of this Option, the Grantee consents to the collection, use and transfer, in electronic or other form, of personal data as
     described in this Agreement for the exclusive purpose of implementing, administering and managing Grantee’s participation in the NewCo Plan. By
     entering into this Agreement and accepting the Option, the Grantee acknowledges that the Corporation holds certain personal information about the
     Grantee, including, but not limited to, name, home address and telephone number, date of birth, social security number or other identification number,
     salary, tax rates and amounts, nationality, job title, any shares of stock held in the Corporation, details of all options or any other entitlement to shares
     of stock awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of implementing, administering and managing the NewCo Plan
     (“Data”). Grantee acknowledges that Data may be transferred to any third parties assisting in the implementation, administration and management of
     the NewCo Plan, that these recipients may be located in jurisdictions that may have different data privacy laws and protections, and Grantee authorizes
     the recipients to receive, possess, use, retain and transfer the Data, in electronic or other form, for the purposes of implementing, administering and
     managing the NewCo Plan, including any requisite transfer of such Data as may be required to a broker or other third party with whom the Grantee or
     the Corporation may elect to deposit any shares of Common Stock acquired upon exercise of the Option. Grantee acknowledges that Data may be held
     to implement, administer and manage the

                                                                          Page 5 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 506 of 1145 PageID #: 5292

                                                                                                                                                  Exhibit 10.17

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                      Net-Settled Options—Stock Option Agreement
                                                             2013 Long-Term Incentive Award



     Grantee’s participation in the NewCo Plan as determined by the Corporation, and that Grantee may request additional information about the storage
     and processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case without cost, provided
     however, that refusing or withdrawing Grantee’s consent may adversely affect Grantee’s ability to participate in the NewCo Plan.
P.   Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any awards granted under the NewCo Plan
     by electronic means or to request Grantee’s consent to participate in the NewCo Plan by electronic means. Grantee hereby consents to receive such
     documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and
     maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Grantee’s term
     of service with the Corporation and thereafter until withdrawn in writing by Grantee.
Q.   Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect to
     principles of conflicts of law.
R.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
     given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
     If to the Corporation to:
           Navient Corporation
           Attn: Human Resources, Equity Plan Administration
           300 Continental Drive
           Newark, DE 19713
     If to the Grantee, to (i) the last address maintained in the Corporation’s Human Resources files for the Grantee or (ii) the Grantee’s mail delivery code or
     place of work at the Corporation (or its subsidiaries).
S.   Plan Controls; Entire Agreement; Capitalized Terms. In the event of any conflict between the provisions of this Agreement and the provisions of the
     NewCo Plan, the terms of the NewCo Plan control, except as expressly stated otherwise herein. This Agreement and the NewCo Plan together set forth
     the entire agreement and understanding between the parties as to the subject matter hereof and supersede all prior oral and written and all
     contemporaneous or subsequent oral discussions, agreements and understandings of any kind or nature. Capitalized terms not defined herein shall have
     the meanings as described in the NewCo Plan.
T.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
     jurisdiction, such provision

                                                                          Page 6 of 7
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 507 of 1145 PageID #: 5293

                                                                                                                                                   Exhibit 10.17

                                                      Navient Corporation 2014 Omnibus Incentive Plan
                                                       Net-Settled Options—Stock Option Agreement
                                                              2013 Long-Term Incentive Award



      shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the remainder of this Agreement
      shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision. The headings in this Agreement
      are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its meaning, construction or effect. The
      Grantee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to carry out the provisions and purposes of
      the Agreement. The Grantee is responsible for complying with all laws applicable to Grantee, including federal and state securities reporting laws.

The Grantee must contact Merrill Lynch to accept this grant and agree to the terms and conditions in this Agreement, the applicable plan document, any
terms and conditions documents and all other applicable documents. Merrill Lynch can be contacted at www.benefits.ml.com or by phone at
1-877-756-ESOP. If Grantee fails to accept the terms of this grant, the Options may not be exercised.

                                                                           Page 7 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 508 of 1145 PageID #: 5294
                                                                                                                                                 Exhibit 10.18

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                             Restricted Stock Unit Term Sheet
                                                                           2012


            SLM Corporation (“Predecessor SLM”) established the SLM Corporation 2009-2012 Incentive Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

                   (the “Grantee”) was granted on February 3, 2012 (the “Original Grant Date”) Restricted Stock Units under the SLM Plan (the “Original
Grant”).

           A portion of the Restricted Stock Units issued under the Original Grant have vested by reason of the terms and conditions of the Original Grant.
Any unvested Restricted Stock Units remaining under the Original Grant are hereby canceled.

       The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Grantee Restricted Stock Units
(the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Grantee is also receiving in
respect of the Original Grant a grant of shares of restricted stock units under the SLM Plan.

            Pursuant to the terms and conditions of the NewCo Plan, the Committee hereby grants to the Grantee on April 30, 2014 (the “Grant Date”) an
award (the “Award”) of        Restricted Stock Units as applicable (“RSUs”), which represent the right to acquire shares of common stock of NewCo (the
“Corporation”) subject to the following terms and conditions (the “Agreement”):
1.    Vesting Schedule. Unless vested earlier as set forth below, the Award will vest, and will be converted into shares of common stock on February 3, 2015.
2.    Employment Termination; Death; Disability. Except as provided below, if the Grantee voluntarily ceases to be an employee of the Corporation (or one
      of its subsidiaries) for any reason or his or her employment is terminated by the Corporation for Misconduct, as determined by the Corporation in its
      sole discretion, he/she shall forfeit any portion of the Award that has not vested as of the date of such termination of employment. For purposes of this
      Agreement, “Misconduct” is defined as an act of embezzlement, fraud,

                                                                          Page 1 of 4
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 509 of 1145 PageID #: 5295

                                                                                                                                               Exhibit 10.18

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                            Restricted Stock Unit Term Sheet
                                                                          2012



     dishonesty, nonpayment of any obligation owed to the Corporation or Predecessor SLM, breach of fiduciary duty or deliberate disregard of
     Corporation or Predecessor SLM rules; an unauthorized disclosure of any Corporation or Predecessor SLM trade secret or confidential information; any
     conduct constituting unfair competition; inducing any customer of the Corporation or Predecessor SLM to breach a contract with the Corporation or
     Predecessor SLM or any principal for whom the Corporation or Predecessor SLM acts as agent to terminate such agency relationship; or engaging in
     any other act or conduct proscribed by the senior human resources officer of the Corporation or Predecessor SLM as Misconduct.
     If not previously vested, the Award will continue to vest, and will be converted into shares of common stock, on the original vesting terms and vesting
     dates set forth above in the event that (i) the Grantee’s employment is terminated by the Corporation for any reason other than for Misconduct, as
     determined by the Corporation in its sole discretion, or (ii) the Grantee voluntarily ceases to be an employee of the Corporation (or one of its
     subsidiaries) and meets the retirement eligibility requirements under Predecessor SLM’s retirement eligibility policy in effect as of the Original Grant
     Date, which shall be determined by the Corporation in its sole discretion.
     If not previously vested, the Award will vest, and will be converted into shares of common stock, upon death or Disability (provided that such
     Disability qualifies as a “disability” within the meaning of Treasury Regulation Section 1.409A-3(i)(4)). For purposes of this Agreement, “Disability”
     has the meaning set forth in the SLM Long Term Disability Plan in effect immediately prior to the Distribution Date (as defined in the Separation
     Agreement).
     The Award shall be forfeited upon termination of employment due to Misconduct, as determined by the Corporation in its sole discretion.
     Notwithstanding anything stated herein, the NewCo Plan or in the Navient Corporation Change in Control Severance Plan for Senior Officers, this
     Award shall not be subject to the terms set forth in the Navient Corporation Change in Control Severance Plan for Senior Officers.
     Grantee’s being an employee of NewCo from and after the Grant Date shall not be treated as a termination of employment upon the Separation under
     the Original Grant and the Separation shall not be treated as a Change in Control under the NewCo Plan or the SLM Plan.
3.   Change of Control. Notwithstanding anything to the contrary in this Agreement:
     (a)   In the event of a Change of Control Transaction or a Change of Control in which the acquiring or surviving company in the transaction does not
           assume or continue outstanding Awards upon the Change of Control or Change of Control Transaction, then any portion of the Award that is not
           vested shall become 100

                                                                        Page 2 of 4
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 510 of 1145 PageID #: 5296

                                                                                                                                              Exhibit 10.18

                                                   Navient Corporation 2014 Omnibus Incentive Plan
                                                           Restricted Stock Unit Term Sheet
                                                                         2012



           percent vested; provided, however, the conversion of the accelerated portion of the RSUs into shares of common stock (i.e., the settlement of the
           Award) will nevertheless be made at the same time or times as if such RSUs had vested in accordance with the vesting schedule set forth in
           Section 1 or, if earlier, upon the termination of Grantee’s employment for reasons other than Misconduct.
     (b)   If Grantee’s employment shall terminate within twenty-four months following a Change of Control or a Change of Control Transaction for any
           reason other than (i) by the Corporation for Misconduct, as determined by the Corporation in its sole discretion or (ii) by Grantee’s voluntary
           termination of employment that is not a Termination of Employment for Good Reason, as defined in the Change in Control Severance Plan for
           Senior Officers (if applicable to the Grantee), any portion of the Award not previously vested shall immediately become vested, and shall be
           converted into shares of common stock, upon such employment termination.
4.   Taxes; Dividends. The Grantee of the Award shall make such arrangements as may reasonably be required by the Corporation, including transferring a
     sufficient number of shares of the Corporation’s stock, to satisfy the income and employment tax withholding requirements that accrue upon the Award
     becoming vested or, if applicable, settled in shares of the Corporation’s common stock (by approving this Agreement, the Committee hereby approves
     the transfer of such shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on an unvested Award will not be paid currently.
     Instead, amounts equal to such dividends will be credited to an account established on behalf of the Grantee and such amounts will be deemed to be
     invested in additional shares of the Corporation’s common stock (“Dividend Equivalents”). Such Dividend Equivalents will be subject to the same
     vesting schedule to which the Award is subject. Upon vesting of any portion of the Award, the amount of Dividend Equivalents allocable to such
     Award and any dividend equivalents earned under the Original Grant allocable to this Award (and any fractional share amount) will also vest and will
     be converted into shares of the Corporation’s common stock (provided that any fractional share amount shall be paid in cash).
5.   Section 409A. For purposes of section 409A of the Internal Revenue Code, the regulations and other guidance thereunder and any state law of similar
     effect (collectively “Section 409A”), each payment and benefit payable under this Agreement is hereby designated as a separate payment. The parties
     intend that all RSUs provided under this Agreement and shares issuable hereunder comply with or be exempt from the requirements of Section 409A so
     that none of the payments or benefits will be subject to the adverse tax penalties imposed under Section 409A, and any ambiguities herein will be
     interpreted to so comply. Notwithstanding anything in the NewCo Plan or this Agreement to the contrary, if the vesting of the balance, or some lesser
     portion of the balance, of the RSUs is to be accelerated in connection with the Grantee’s termination of service, such accelerated RSUs will not be
     settled by virtue of such acceleration until and

                                                                        Page 3 of 4
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 511 of 1145 PageID #: 5297

                                                                                                                                               Exhibit 10.18

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                            Restricted Stock Unit Term Sheet
                                                                          2012



     unless the Grantee has a “separation from service” within the meaning of Section Treasury Regulation 1-409A-1(h), as determined by the Corporation,
     in its sole discretion. Further, and notwithstanding anything in the NewCo Plan or this Agreement to the contrary, if (x) any of the RSUs to be provided
     in connection with the Grantee’s separation from service do not qualify for any reason to be exempt from Section 409A, (y) the Grantee is, at the time of
     such separation from service, a “specified employee” (as defined in Treasury Regulation Section 1.409A-1(i)) and (z) the settlement of such RSUs
     would result in the imposition of additional tax under Section 409A if such settlement occurs on or within the six (6) month period following the
     Grantee’s separation from service, then, to the extent necessary to avoid the imposition of such additional taxation, the settlement of any such RSUs
     during such six (6) month period will accrue and will not be made until the date six (6) months and one (1) day following the date of the Grantee’s
     separation from service and on such date (or, if earlier, the date of the Grantee’s death), such RSUs will be settled.
6.   Clawback Provision. Notwithstanding anything to the contrary herein, if the Board of Directors of the Corporation (the “Board”), or an appropriate
     committee thereof, determines that, any material misstatement of financial results or a performance metric criteria of Predecessor SLM or the
     Corporation has occurred as a result of the Grantee’s conduct or the Grantee has committed a material violation of corporate policy of Predecessor SLM
     or the Corporation or has committed fraud or Misconduct with respect to Predecessor SLM or the Corporation, and the Grantee at the time of such
     violation, fraud or Misconduct (or at any time thereafter) was an officer of the Corporation or Predecessor SLM at the Senior Vice President level or
     above, then the Board or committee shall consider all factors, with particular scrutiny when one of the top 20 members of management are involved,
     and the Board or such committee, may in its sole discretion require reimbursement of any compensation resulting from the vesting, exercise or
     settlement of Options and/or Restricted Stock/RSUs and the cancellation of any outstanding Options and/or Restricted Stock/RSUs from the Grantee
     (whether or not such individual is currently employed by the Corporation) during the three-year period following the date the Board first learns of the
     violation, fraud or Misconduct.
7.   Unless otherwise stated, any capitalized terms not defined herein shall have the meanings as described in the SLM Plan as in effect immediately prior
     to the Distribution Date (as defined in the Separation Agreement).

Grantee is deemed to accept this Award of RSUs under this Agreement and to agree that such Award is subject to the terms and conditions set forth in
this Agreement and the NewCo Plan unless Grantee provides the Corporation written notification of Grantee’s rejection of this Award of RSUs not later
than 30 days after Grantee’s receipt of notice of the posting of this Agreement on-line or through electronic means (in which case such Award will be
forfeited and Grantee shall have no further right or interest therein as of such date).

                                                                        Page 4 of 4
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 512 of 1145 PageID #: 5298
                                                                                                                                                      Exhibit 10.19

                                                       Navient Corporation 2014 Omnibus Incentive Plan
                                                            Bonus Restricted Stock Unit Term Sheet
                                                           2012 Management Incentive Plan Award


            SLM Corporation (“Predecessor SLM”) established the SLM Corporation 2012 Omnibus Incentive Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

                     (the “Grantee”) was granted on February 7, 2013 (the “Original Grant Date”) Bonus Restricted Stock Units under the SLM Plan (the
“Original Grant”).

            The Transfer Restrictions on a portion of the Bonus Restricted Stock Units issued under the Original Grant have lapsed by reason of the terms
and conditions of the Original Grant. Any Bonus Restricted Stock Units remaining under the Original Grant are hereby canceled.

             The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Grantee Bonus Restricted
Stock Units (the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Grantee is also
receiving in respect of the Original Grant a grant of shares of restricted stock units under the SLM Plan.

            Pursuant to the terms and conditions of the NewCo Plan, the Committee hereby grants to the Grantee on April 30, 2014 (the “Grant Date”) an
award (the “Award”) of        Bonus Restricted Stock Units (“Bonus RSUs”), which represent the right to acquire shares of common stock of NewCo (the
“Corporation”) subject to the following terms and conditions (this “Agreement”):
1.    Restrictions on Transfer. The Award is fully vested at grant, but subject to transfer restrictions (“Transfer Restrictions”), with such restrictions to lapse
      on February 7, 2015 and upon such lapsing the subject portion of the Award shall be settled in shares of the Corporation’s common stock.
2.    Employment Termination; Death; Disability. If not previously lapsed, the Transfer Restrictions will remain, and the Award will be converted into
      shares of common stock on the original terms and dates set forth above in the event that (i) the Grantee’s employment is terminated by the Corporation
      (or its subsidiaries) for any reason other

                                                                            Page 1 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 513 of 1145 PageID #: 5299

                                                                                                                                               Exhibit 10.19

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                         Bonus Restricted Stock Unit Term Sheet
                                                        2012 Management Incentive Plan Award



     than for Misconduct, as determined by the Corporation in its sole discretion, or (ii) the Grantee voluntarily ceases to be an employee of the Corporation
     (or its subsidiaries) for any reason. For purposes of this Agreement, “Misconduct” is defined as an act of embezzlement, fraud, dishonesty, nonpayment
     of any obligation owed to the Corporation or Predecessor SLM, breach of fiduciary duty or deliberate disregard of Corporation or Predecessor SLM
     rules; an unauthorized disclosure of any Corporation or Predecessor SLM trade secret or confidential information; any conduct constituting unfair
     competition; inducing any customer of the Corporation or Predecessor SLM to breach a contract with the Corporation or Predecessor SLM or any
     principal for whom the Corporation or Predecessor SLM acts as agent to terminate such agency relationship; or engaging in any other act or conduct
     proscribed by the senior human resources officer of the Corporation or Predecessor SLM as Misconduct.
     If not previously lapsed, the Transfer Restrictions will lapse and the Award will be settled in shares of the Corporation’s common stock, upon death or
     Disability (provided that such Disability qualifies as a “disability” within the meaning of Treasury Regulation Section 1.409A-3(i)(4)). For purposes of
     this Agreement, “Disability” has the meaning set forth in the SLM Long Term Disability Plan in effect immediately prior to the Distribution Date (as
     defined in the Separation Agreement).
     The Award shall be forfeited upon termination of employment due to Misconduct, as determined by the Corporation in its sole discretion.
     Notwithstanding anything stated herein, the NewCo Plan or in the Navient Corporation Change in Control Severance Plan for Senior Officers, this
     Award shall not be subject to the terms set forth in the Navient Corporation Change in Control Severance Plan for Senior Officers.
     Grantee’s being an employee of NewCo from and after the Grant Date shall not be treated as a termination of employment upon the Separation under
     the Original Grant and the Separation shall not be treated as a Change in Control under the NewCo Plan or the SLM Plan.
3.   Taxes; Dividends. The Grantee of the Award shall make such arrangements as may reasonably be required by the Corporation, including transferring a
     sufficient number of shares of the Corporation’s stock, to satisfy the income and employment tax withholding requirements that accrue upon the Award
     becoming vested or, if applicable, settled in shares of the Corporation’s common stock (by approving this Agreement, the Committee hereby approves
     the transfer of such shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on vested Awards subject to Transfer Restrictions
     will not be paid currently. Instead, amounts equal to such dividends will be credited to an account established on behalf of the Grantee and such
     amounts will be deemed to be invested in additional shares of the Corporation’s common stock (“Dividend Equivalents”). Such Dividend Equivalents
     will be subject to the same schedule regarding the lapsing of Transfer Restrictions to which the Award is subject. Upon such lapsing of any portion of

                                                                        Page 2 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 514 of 1145 PageID #: 5300

                                                                                                                                                 Exhibit 10.19

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                          Bonus Restricted Stock Unit Term Sheet
                                                         2012 Management Incentive Plan Award



     the Award, the amount of Dividend Equivalents allocable to such Award and any dividend equivalents earned under the Original Grant allocable to
     this Award (and any fractional share amount) will also be converted into shares of the Corporation’s common stock (provided that any fractional share
     amount shall be paid in cash).
4.   Section 409A. For purposes of section 409A of the Internal Revenue Code, the regulations and other guidance thereunder and any state law of similar
     effect (collectively “Section 409A”), each payment and benefit payable under this Agreement is hereby designated as a separate payment. The parties
     intend that all Bonus RSUs provided under this Agreement and shares issuable hereunder comply with the requirements of Section 409A so that none
     of the payments or benefits will be subject to the adverse tax penalties imposed under Section 409A, and any ambiguities herein will be interpreted to
     so comply. Notwithstanding anything in the NewCo Plan or this Agreement to the contrary, if the vesting of the balance, or some lesser portion of the
     balance, of the Bonus RSUs is to be accelerated in connection with the Grantee’s termination of service, such accelerated Bonus RSUs will not be
     settled by virtue of such acceleration until and unless the Grantee has a “separation from service” within the meaning of Section Treasury Regulation
     1-409A-1(h), as determined by the Corporation, in its sole discretion. Further, and notwithstanding anything in the NewCo Plan or this Agreement to
     the contrary, if (x) any of the Bonus RSUs to be provided in connection with the Grantee’s separation from service do not qualify for any reason to be
     exempt from Section 409A, (y) the Grantee is, at the time of such separation from service, a “specified employee” (as defined in Treasury Regulation
     Section 1.409A-1(i)) and (z) the settlement of such Bonus RSUs would result in the imposition of additional tax under Section 409A if such settlement
     occurs on or within the six (6) month period following the Grantee’s separation from service, then, to the extent necessary to avoid the imposition of
     such additional taxation, the settlement of any such Bonus RSUs during such six (6) month period will accrue and will not be settled until the date six
     (6) months and one (1) day following the date of the Grantee’s separation from service and on such date (or, if earlier, the date of the Grantee’s death),
     such Bonus RSUs will be settled.
5.   Clawback Provision. Notwithstanding anything to the contrary herein, if the Board of Directors of the Corporation (the “Board”), or an appropriate
     committee thereof, determines that, any material misstatement of financial results or a performance metric criteria of Predecessor SLM or the
     Corporation has occurred as a result of the Grantee’s conduct or the Grantee has committed a material violation of corporate policy of Predecessor SLM
     or the Corporation or has committed fraud or Misconduct with respect to Predecessor SLM or the Corporation, and the Grantee at the time of such
     violation, fraud or Misconduct (or at any time thereafter) was an officer of Predecessor SLM or the Corporation (or its subsidiaries) at the Senior Vice
     President level or above, then the Board or committee shall consider all factors, with particular scrutiny when one of the top 20 members of
     management are involved, and the Board or such committee, may in its sole discretion require reimbursement of any compensation resulting from the
     vesting, exercise or settlement of Options and/or Restricted Stock/RSUs/Bonus RSUs and the

                                                                         Page 3 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 515 of 1145 PageID #: 5301

                                                                                                                                                  Exhibit 10.19

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                          Bonus Restricted Stock Unit Term Sheet
                                                         2012 Management Incentive Plan Award



     cancellation of any outstanding Options and/or Restricted Stock/RSUs/Bonus RSUs from the Grantee (whether or not such individual is currently
     employed by the Corporation(or its subsidiaries)) during the three-year period following the date the Board first learns of the violation, fraud or
     Misconduct.
6.   Securities Law Compliance. The Corporation may impose such restrictions, conditions or limitations as it determines appropriate as to the timing and
     manner of any transfer or sale by the Grantee of any shares of the Corporation’s common stock, including without limitation (a) restrictions under an
     insider trading policy and (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the shares of the Corporation’s common stock. The sale of the shares must also comply with other applicable laws and regulations
     governing the sale of such shares.
7.   Data Privacy. As an essential term of this award, the Grantee consents to the collection, use and transfer, in electronic or other form, of personal data as
     described herein for the exclusive purpose of implementing, administering and managing Grantee’s participation in the NewCo Plan. By accepting this
     award, the Grantee acknowledges that the Corporation holds certain personal information about the Grantee, including, but not limited to, name, home
     address and telephone number, date of birth, social security number or other identification number, salary, tax rates and amounts, nationality, job title,
     any shares of stock held in the Corporation, details of all options or any other entitlement to shares of stock awarded, canceled, exercised, vested,
     unvested or outstanding, for the purpose of implementing, administering and managing the NewCo Plan (“Data”). Grantee acknowledges that Data may
     be transferred to any third parties assisting in the implementation, administration and management of the NewCo Plan, that these recipients may be
     located in jurisdictions that may have different data privacy laws and protections, and Grantee authorizes the recipients to receive, possess, use, retain
     and transfer the Data, in electronic or other form, for the purposes of implementing, administering and managing the NewCo Plan, including any
     requisite transfer of such Data as may be required to a broker or other third party with whom the Grantee or the Corporation may elect to deposit any
     shares of the Corporation’s common stock. Grantee acknowledges that Data may be held to implement, administer and manage the Grantee’s
     participation in the NewCo Plan as determined by the Corporation, and that Grantee may request additional information about the storage and
     processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case without cost, provided however,
     that refusing or withdrawing Grantee’s consent may adversely affect Grantee’s ability to participate in the NewCo Plan.
8.   Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any awards granted under the NewCo Plan
     by electronic means or to request Grantee’s consent to participate in the NewCo Plan by electronic means. Grantee hereby consents to receive such
     documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic

                                                                          Page 4 of 6
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 516 of 1145 PageID #: 5302

                                                                                                                                                   Exhibit 10.19

                                                      Navient Corporation 2014 Omnibus Incentive Plan
                                                           Bonus Restricted Stock Unit Term Sheet
                                                          2012 Management Incentive Plan Award



      system established and maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect
      throughout Grantee’s term of service with the Corporation (or its subsidiaries) and thereafter until withdrawn in writing by Grantee.
9.    Board Interpretation. The Grantee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the Board and, where
      applicable, the Committee concerning any questions arising under this Agreement or the NewCo Plan.
10.   No Right to Continued Employment. Nothing in the NewCo Plan, in this Agreement or any other instrument executed pursuant thereto or hereto shall
      confer upon the Grantee any right to continued employment with the Corporation or any of its subsidiaries or affiliates.
11.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
      or financial accounting standards.
12.   Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect to
      principles of conflicts of law.
13.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
      given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
            If to the Corporation to:
            Navient Corporation
            Human Resources Department, Equity Plan Administration
            300 Continental Drive
            Newark, DE 19713
            If to the Grantee, to (i) the last address maintained in the Corporation’s Human Resources files for the Grantee or (ii) the Grantee’s mail delivery
            code or place of work at the Corporation (or its subsidiaries).
14.   Plan Controls; Entire Agreement; Capitalized Terms. In the event of any conflict between the provisions of this Agreement and the provisions of the
      NewCo Plan, the terms of the NewCo Plan control, except as expressly stated otherwise herein. This Agreement and the NewCo Plan together set forth
      the entire agreement and understanding between the parties as to the subject matter hereof and supersede all prior oral and written and all
      contemporaneous or subsequent oral discussions, agreements and understandings of any kind or nature. Capitalized terms not defined herein shall have
      the meanings as described in the NewCo Plan.

                                                                          Page 5 of 6
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 517 of 1145 PageID #: 5303

                                                                                                                                                     Exhibit 10.19

                                                      Navient Corporation 2014 Omnibus Incentive Plan
                                                           Bonus Restricted Stock Unit Term Sheet
                                                          2012 Management Incentive Plan Award



15.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
      jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the
      remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision.
      The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its
      meaning, construction or effect. The Grantee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to carry
      out the provisions and purposes of the Agreement. The Grantee is responsible for complying with all laws applicable to Grantee, including federal and
      state securities reporting laws.

Grantee is deemed to accept this Award of Bonus RSUs under this Agreement and to agree that such Award is subject to the terms and conditions set
forth in this Agreement and the NewCo Plan unless Grantee provides the Corporation written notification of Grantee’s rejection of this Award of Bonus
RSUs not later than 30 days after Grantee’s receipt of notice of the posting of this Agreement on-line or through electronic means (in which case such
Award will be forfeited and Grantee shall have no further right or interest therein as of such date).

                                                                           Page 6 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 518 of 1145 PageID #: 5304
                                                                                                                                                     Exhibit 10.20

                                                       Navient Corporation 2014 Omnibus Incentive Plan
                                                            Bonus Restricted Stock Unit Term Sheet
                                                           2012 Management Incentive Plan Award


            SLM Corporation (“Predecessor SLM”) established the SLM Corporation 2012 Omnibus Incentive Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

                     (the “Grantee”) was granted on February 7, 2013 (the “Original Grant Date”) Bonus Restricted Stock Units under the SLM Plan (the
“Original Grant”).

            The Transfer Restrictions on a portion of the Bonus Restricted Stock Units issued under the Original Grant have lapsed by reason of the terms
and conditions of the Original Grant. Any Bonus Restricted Stock Units remaining under the Original Grant are hereby canceled.

             The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Grantee Bonus Restricted
Stock Units (the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Grantee is also
receiving in respect of the Original Grant a grant of shares of restricted stock units under the SLM Plan.

            Pursuant to the terms and conditions of the NewCo Plan, the Committee hereby grants to the Grantee on April 30, 2014 (the “Grant Date”) an
award (the “Award”) of        Bonus Restricted Stock Units (“Bonus RSUs”), which represent the right to acquire shares of common stock of NewCo (the
“Corporation”) subject to the following terms and conditions (this “Agreement”):
1.    Restrictions on Transfer. The Award is fully vested at grant, but subject to transfer restrictions (“Transfer Restrictions”), with such restrictions to lapse
      ratably over two years in one-half increments on February 7 in each of 2015 and 2016 and upon such lapsing the subject portion of the Award shall be
      settled in shares of the Corporation’s common stock.
2.    Employment Termination; Death; Disability. If not previously lapsed, the Transfer Restrictions will remain, and the Award will be converted into
      shares of common stock on the original terms and dates set forth above in the event that (i) the Grantee’s

                                                                            Page 1 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 519 of 1145 PageID #: 5305

                                                                                                                                               Exhibit 10.20

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                         Bonus Restricted Stock Unit Term Sheet
                                                        2012 Management Incentive Plan Award



     employment is terminated by the Corporation (or its subsidiaries) for any reason other than for Misconduct, as determined by the Corporation in its
     sole discretion, or (ii) the Grantee voluntarily ceases to be an employee of the Corporation (or its subsidiaries) for any reason. For purposes of this
     Agreement, “Misconduct” is defined as an act of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the Corporation or
     Predecessor SLM, breach of fiduciary duty or deliberate disregard of Corporation or Predecessor SLM rules; an unauthorized disclosure of any
     Corporation or Predecessor SLM trade secret or confidential information; any conduct constituting unfair competition; inducing any customer of the
     Corporation or Predecessor SLM to breach a contract with the Corporation or Predecessor SLM or any principal for whom the Corporation or
     Predecessor SLM acts as agent to terminate such agency relationship; or engaging in any other act or conduct proscribed by the senior human resources
     officer of the Corporation or Predecessor SLM as Misconduct.
     If not previously lapsed, the Transfer Restrictions will lapse and the Award will be settled in shares of the Corporation’s common stock, upon death or
     Disability (provided that such Disability qualifies as a “disability” within the meaning of Treasury Regulation Section 1.409A-3(i)(4)). For purposes of
     this Agreement, “Disability” has the meaning set forth in the SLM Long Term Disability Plan in effect immediately prior to the Distribution Date (as
     defined in the Separation Agreement).
     The Award shall be forfeited upon termination of employment due to Misconduct, as determined by the Corporation in its sole discretion.
     Notwithstanding anything stated herein, the NewCo Plan or in the Navient Corporation Change in Control Severance Plan for Senior Officers, this
     Award shall not be subject to the terms set forth in the Navient Corporation Change in Control Severance Plan for Senior Officers.
     Grantee’s being an employee of NewCo from and after the Grant Date shall not be treated as a termination of employment upon the Separation under
     the Original Grant and the Separation shall not be treated as a Change in Control under the NewCo Plan or the SLM Plan.
3.   Taxes; Dividends. The Grantee of the Award shall make such arrangements as may reasonably be required by the Corporation, including transferring a
     sufficient number of shares of the Corporation’s stock, to satisfy the income and employment tax withholding requirements that accrue upon the Award
     becoming vested or, if applicable, settled in shares of the Corporation’s common stock (by approving this Agreement, the Committee hereby approves
     the transfer of such shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on vested Awards subject to Transfer Restrictions
     will not be paid currently. Instead, amounts equal to such dividends will be credited to an account established on behalf of the Grantee and such
     amounts will be deemed to be invested in additional shares of the Corporation’s common stock (“Dividend Equivalents”). Such Dividend Equivalents
     will be subject to the same schedule regarding the lapsing of

                                                                        Page 2 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 520 of 1145 PageID #: 5306

                                                                                                                                                 Exhibit 10.20

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                          Bonus Restricted Stock Unit Term Sheet
                                                         2012 Management Incentive Plan Award



     Transfer Restrictions to which the Award is subject. Upon such lapsing of any portion of the Award, the amount of Dividend Equivalents allocable to
     such Award and any dividend equivalents earned under the Original Grant allocable to this Award (and any fractional share amount) will also be
     converted into shares of the Corporation’s common stock (provided that any fractional share amount shall be paid in cash).
4.   Section 409A. For purposes of section 409A of the Internal Revenue Code, the regulations and other guidance thereunder and any state law of similar
     effect (collectively “Section 409A”), each payment and benefit payable under this Agreement is hereby designated as a separate payment. The parties
     intend that all Bonus RSUs provided under this Agreement and shares issuable hereunder comply with the requirements of Section 409A so that none
     of the payments or benefits will be subject to the adverse tax penalties imposed under Section 409A, and any ambiguities herein will be interpreted to
     so comply. Notwithstanding anything in the NewCo Plan or this Agreement to the contrary, if the vesting of the balance, or some lesser portion of the
     balance, of the Bonus RSUs is to be accelerated in connection with the Grantee’s termination of service, such accelerated Bonus RSUs will not be
     settled by virtue of such acceleration until and unless the Grantee has a “separation from service” within the meaning of Section Treasury Regulation
     1-409A-1(h), as determined by the Corporation, in its sole discretion. Further, and notwithstanding anything in the NewCo Plan or this Agreement to
     the contrary, if (x) any of the Bonus RSUs to be provided in connection with the Grantee’s separation from service do not qualify for any reason to be
     exempt from Section 409A, (y) the Grantee is, at the time of such separation from service, a “specified employee” (as defined in Treasury Regulation
     Section 1.409A-1(i)) and (z) the settlement of such Bonus RSUs would result in the imposition of additional tax under Section 409A if such settlement
     occurs on or within the six (6) month period following the Grantee’s separation from service, then, to the extent necessary to avoid the imposition of
     such additional taxation, the settlement of any such Bonus RSUs during such six (6) month period will accrue and will not be settled until the date six
     (6) months and one (1) day following the date of the Grantee’s separation from service and on such date (or, if earlier, the date of the Grantee’s death),
     such Bonus RSUs will be settled.
5.   Clawback Provision. Notwithstanding anything to the contrary herein, if the Board of Directors of the Corporation (the “Board”), or an appropriate
     committee thereof, determines that, any material misstatement of financial results or a performance metric criteria of Predecessor SLM or the
     Corporation has occurred as a result of the Grantee’s conduct or the Grantee has committed a material violation of corporate policy of Predecessor SLM
     or the Corporation or has committed fraud or Misconduct with respect to Predecessor SLM or the Corporation, and the Grantee at the time of such
     violation, fraud or Misconduct (or at any time thereafter) was an officer of Predecessor SLM or the Corporation (or its subsidiaries) at the Senior Vice
     President level or above, then the Board or committee shall consider all factors, with particular scrutiny when one of the top 20 members of
     management are involved, and the Board or such committee, may in its sole discretion require reimbursement of any compensation resulting from the
     vesting,

                                                                         Page 3 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 521 of 1145 PageID #: 5307

                                                                                                                                                  Exhibit 10.20

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                          Bonus Restricted Stock Unit Term Sheet
                                                         2012 Management Incentive Plan Award



     exercise or settlement of Options and/or Restricted Stock/RSUs/Bonus RSUs and the cancellation of any outstanding Options and/or Restricted
     Stock/RSUs/Bonus RSUs from the Grantee (whether or not such individual is currently employed by the Corporation(or its subsidiaries)) during the
     three-year period following the date the Board first learns of the violation, fraud or Misconduct.
6.   Securities Law Compliance. The Corporation may impose such restrictions, conditions or limitations as it determines appropriate as to the timing and
     manner of any transfer or sale by the Grantee of any shares of the Corporation’s common stock, including without limitation (a) restrictions under an
     insider trading policy and (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the shares of the Corporation’s common stock. The sale of the shares must also comply with other applicable laws and regulations
     governing the sale of such shares.
7.   Data Privacy. As an essential term of this award, the Grantee consents to the collection, use and transfer, in electronic or other form, of personal data as
     described herein for the exclusive purpose of implementing, administering and managing Grantee’s participation in the NewCo Plan. By accepting this
     award, the Grantee acknowledges that the Corporation holds certain personal information about the Grantee, including, but not limited to, name, home
     address and telephone number, date of birth, social security number or other identification number, salary, tax rates and amounts, nationality, job title,
     any shares of stock held in the Corporation, details of all options or any other entitlement to shares of stock awarded, canceled, exercised, vested,
     unvested or outstanding, for the purpose of implementing, administering and managing the NewCo Plan (“Data”). Grantee acknowledges that Data may
     be transferred to any third parties assisting in the implementation, administration and management of the NewCo Plan, that these recipients may be
     located in jurisdictions that may have different data privacy laws and protections, and Grantee authorizes the recipients to receive, possess, use, retain
     and transfer the Data, in electronic or other form, for the purposes of implementing, administering and managing the NewCo Plan, including any
     requisite transfer of such Data as may be required to a broker or other third party with whom the Grantee or the Corporation may elect to deposit any
     shares of the Corporation’s common stock. Grantee acknowledges that Data may be held to implement, administer and manage the Grantee’s
     participation in the NewCo Plan as determined by the Corporation, and that Grantee may request additional information about the storage and
     processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case without cost, provided however,
     that refusing or withdrawing Grantee’s consent may adversely affect Grantee’s ability to participate in the NewCo Plan.
8.   Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any awards granted under the NewCo Plan
     by electronic means or to request Grantee’s consent to participate in the NewCo Plan by electronic means. Grantee hereby consents to receive such
     documents by electronic delivery and, if

                                                                          Page 4 of 6
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 522 of 1145 PageID #: 5308

                                                                                                                                                   Exhibit 10.20

                                                      Navient Corporation 2014 Omnibus Incentive Plan
                                                           Bonus Restricted Stock Unit Term Sheet
                                                          2012 Management Incentive Plan Award



      requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and maintained by the Corporation or another
      third party designated by the Corporation, and such consent shall remain in effect throughout Grantee’s term of service with the Corporation (or its
      subsidiaries) and thereafter until withdrawn in writing by Grantee.
9.    Board Interpretation. The Grantee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the Board and, where
      applicable, the Committee concerning any questions arising under this Agreement or the NewCo Plan.
10.   No Right to Continued Employment. Nothing in the NewCo Plan, in this Agreement or any other instrument executed pursuant thereto or hereto shall
      confer upon the Grantee any right to continued employment with the Corporation or any of its subsidiaries or affiliates.
11.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
      or financial accounting standards.
12.   Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect to
      principles of conflicts of law.
13.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
      given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
            If to the Corporation to:
            Navient Corporation
            Human Resources Department, Equity Plan Administration
            300 Continental Drive
            Newark, DE 19713
            If to the Grantee, to (i) the last address maintained in the Corporation’s Human Resources files for the Grantee or (ii) the Grantee’s mail delivery
            code or place of work at the Corporation (or its subsidiaries).
14.   Plan Controls; Entire Agreement; Capitalized Terms. In the event of any conflict between the provisions of this Agreement and the provisions of the
      NewCo Plan, the terms of the NewCo Plan control, except as expressly stated otherwise herein. This Agreement and the NewCo Plan together set forth
      the entire agreement and understanding between the parties as to the subject matter hereof and supersede all prior oral and written and all
      contemporaneous or subsequent oral discussions, agreements and understandings of any kind or nature. Capitalized terms not defined herein shall have
      the meanings as described in the NewCo Plan.

                                                                          Page 5 of 6
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 523 of 1145 PageID #: 5309

                                                                                                                                                     Exhibit 10.20

                                                      Navient Corporation 2014 Omnibus Incentive Plan
                                                           Bonus Restricted Stock Unit Term Sheet
                                                          2012 Management Incentive Plan Award



15.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
      jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the
      remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision.
      The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its
      meaning, construction or effect. The Grantee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to carry
      out the provisions and purposes of the Agreement. The Grantee is responsible for complying with all laws applicable to Grantee, including federal and
      state securities reporting laws.

Grantee is deemed to accept this Award of Bonus RSUs under this Agreement and to agree that such Award is subject to the terms and conditions set
forth in this Agreement and the NewCo Plan unless Grantee provides the Corporation written notification of Grantee’s rejection of this Award of Bonus
RSUs not later than 30 days after Grantee’s receipt of notice of the posting of this Agreement on-line or through electronic means (in which case such
Award will be forfeited and Grantee shall have no further right or interest therein as of such date).

                                                                           Page 6 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 524 of 1145 PageID #: 5310
                                                                                                                                                  Exhibit 10.21

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                                 Stock Option Agreement
                                                                Net-Settled Options—2012


            SLM Corporation (“Predecessor SLM”) established the SLM Corporation 2009-2012 Incentive Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo. Unless otherwise stated, any capitalized terms not
defined herein shall have the meanings as described in the SLM Plan as in effect immediately prior to the Distribution Date (as defined in the Separation
Agreement).

                   (the “Grantee”) was granted on February 3, 2012 (the “Original Grant Date”) Net-Settled Stock Options under the SLM Plan (the “Original
Grant”).

            The Original Grant is hereby canceled.

       The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Grantee Net-Settled Options (the
“Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Grantee is also receiving in respect
of the Original Grant a grant of net-settled options under the SLM Plan.
A.    Option Grant. Net-Settled Stock Options (the “Options”) to purchase a total of       shares of Common Stock, par value $.01, (“NewCo Common
      Stock”), of NewCo (the “Corporation”) are hereby granted the Grantee subject in all respects to the terms and provisions of the NewCo Plan, which is
      incorporated herein by reference, and this Stock Option Agreement (the “Agreement”). The Options are non-qualified stock options and are not
      intended to qualify as incentive stock options under Section 422 of the Internal Revenue Code of 1986, as amended, and will be interpreted
      accordingly.
B.    Option Price. The purchase price per share is $10.2558 (the “Option Price”).
C.    Grant Date. The date of grant of these Options is April 30, 2014 (the “Grant Date”).
D.    Vesting; Exercisability. Unless vested earlier by reason of the terms and conditions of the Original Grant or as set forth below, the Options are vested
      and/or will vest as

                                                                          Page 1 of 7
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 525 of 1145 PageID #: 5311

                                                                                                                                              Exhibit 10.21

                                               Navient Corporation 2014 Omnibus Incentive Plan
                                                           Stock Option Agreement
                                                          Net-Settled Options—2012



follows: one-third of the options shall vest on each of the first, second and third anniversary of the Original Grant Date.
•     Except as set forth below, if the Grantee ceases to be an employee of the Corporation (or one of its subsidiaries) for any reason, he/she shall forfeit
      any unvested Options as of the date of such termination of employment.
•     Except as otherwise set forth herein, including Section H, if the Grantee’s employment with the Corporation (or one of its subsidiaries) is
      terminated by the Corporation for any reason other than for Misconduct, as determined by the Corporation in its sole discretion, or if the Grantee
      voluntarily ceases to be an employee of the Corporation (or one of its subsidiaries) and meets the retirement eligibility requirements under
      SLM’s retirement eligibility policy in effect as of the Original Grant Date (“Retirement Eligible”), which shall be determined by the Corporation
      in its sole discretion, all unvested Options shall continue to vest based on their original vesting terms and each vested portion of the Options will
      be exercisable for one year after such portion vests, but in no event later than the Expiration Date (as defined below). If Grantee voluntarily
      terminates employment while Retirement Eligible, then any Options that are vested as of the date of Grantee’s termination of employment will
      remain exercisable until the earlier of: (1) the Expiration Date; or (2) one year from the date of termination. For purposes of this Agreement,
      “Misconduct” is defined as an act of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the Corporation or Predecessor
      SLM, breach of fiduciary duty or deliberate disregard of Corporation or Predecessor SLM rules; an unauthorized disclosure of any Corporation or
      Predecessor SLM trade secret or confidential information; any conduct constituting unfair competition; inducing any customer of the
      Corporation or Predecessor SLM to breach a contract with the Corporation or Predecessor SLM or any principal for whom the Corporation or
      Predecessor SLM acts as agent to terminate such agency relationship; or engaging in any other act or conduct proscribed by the senior human
      resources officer of the Corporation or Predecessor SLM as Misconduct.
•     Upon termination of employment for death, Disability or as provided for under the Navient Corporation Change in Control Severance Plan for
      Senior Officers as it exists on the Grant Date, all unvested Options will vest and will be exercisable for one year from the date of such vesting. For
      purposes of this Agreement, “Disability” has the meaning set forth in the SLM Long Term Disability Plan in effect immediately prior to the
      Distribution Date (as defined in the Separation Agreement).
•     Except as otherwise set forth herein and except as otherwise provided in the Navient Corporation Change in Control Severance Plan as it exists
      on the Grant Date, vested Options (taking into account any vesting acceleration, if any) are exercisable until the earlier of: (1) the Expiration
      Date; or (2) three months from the date of termination.

                                                                     Page 2 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 526 of 1145 PageID #: 5312

                                                                                                                                                Exhibit 10.21

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                                Stock Option Agreement
                                                               Net-Settled Options—2012



      •     Upon termination of employment for Misconduct or for cause, as determined by the Corporation in its sole discretion, any/all Options, vested or
            unvested, are forfeited.

Grantee’s being an employee of NewCo from and after the Grant Date shall not be treated as a termination of employment upon the Separation under the
Original Grant and the Separation shall not be treated as a Change in Control under the SLM Plan or the NewCo Plan.
E.    Expiration. These Options expire five years from the Original Grant Date (the “Expiration Date”), subject to the provisions of the NewCo Plan and this
      Agreement, which may provide for earlier expiration in certain instances, including Grantee’s termination of employment.
F.    Non-Transferable; Binding Effect. These Options may not be transferred except as provided for herein. All or any part of these Options may be
      transferred by the Grantee by will or by the laws of descent and distribution. In addition, Grantee may transfer all or any part of any Option to
      “Immediate Family Members.” “Immediate Family Members” means children, grandchildren, spouse or common law spouse, siblings or parents of the
      Grantee or bona fide trusts, partnerships or other entities controlled by and of which all beneficiaries are Immediate Family Members of the Grantee.
      Any Options that are transferred are further conditioned on the Grantee’s transferees and Immediate Family Members agreeing to abide by the
      Corporation’s then current stock option transfer guidelines. The terms of these Options shall be binding upon the executors, administrators, heirs, and
      successors of the Grantee.
G.    Net-Settlement upon Option Exercise; Taxes. These Options shall be exercised only in accordance with the terms of this Agreement. Each exercise
      must be for no fewer than fifty (50) Options, other than an exercise for all remaining Options. Upon exercise of all or part of the Options, the Grantee
      shall receive from the Corporation the number of shares of Common Stock resulting from the following formula: the total number of Options exercised
      less the sum of “Shares for the Option Cost” and “Shares for Taxes”, rounded up to the nearest whole share. “Shares for the Option Cost” equals the
      Option Price multiplied by the number of Options exercised divided by the fair market value of NewCo Common Stock at the time of exercise. “Shares
      for Taxes” equals the tax liability (the statutory withholding minimum) divided by the fair market value of NewCo Common Stock at the time of
      exercise. Grantee shall receive cash for any resulting fractional share amount. As a condition to the issuance of shares of NewCo Common Stock
      pursuant to these Options, the Grantee agrees to remit to the Corporation (through the procedure described in this paragraph) at the time of any exercise
      of these Options any taxes required to be withheld by the Corporation under federal, state, or local law as a result of the exercise of these Options.

                                                                         Page 3 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 527 of 1145 PageID #: 5313

                                                                                                                                                 Exhibit 10.21

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                                Stock Option Agreement
                                                               Net-Settled Options—2012



H.   Vesting Upon Change in Control. Notwithstanding anything to the contrary in this Agreement, including Section (D):
     (I)    In the event of a Change of Control Transaction or a Change of Control in which the acquiring or surviving company in the transaction does not
            assume or continue outstanding Awards upon the Change of Control or Change of Control Transaction, then any portion of these Options that
            were not vested shall become 100 percent vested and exercisable effective immediately prior to the consummation of such Change of Control or
            Change of Control Transaction; and
     (II)   If Grantee’s employment with the Corporation shall terminate within twenty-four months following a Change of Control or a Change of Control
            Transaction other than for (i) Misconduct or for cause, as determined by the Corporation in its sole discretion, or (ii) voluntary termination, any
            Options not previously vested shall immediately become vested and exercisable upon such employment termination and such Options shall be
            exercisable until the earlier of: (1) the Expiration Date; or (2) one year from the date of termination.
I.   Clawback Provisions. Notwithstanding anything to the contrary herein, if the Board of Directors of the Corporation, or an appropriate committee
     thereof, determines that, any material misstatement of financial results or a performance metric criteria of Predecessor SLM or the Corporation has
     occurred as a result of the Grantee’s conduct or the Grantee has committed a material violation of corporate policy or has committed fraud or
     misconduct, and the Grantee at the time of such violation, fraud or misconduct (or at any time thereafter) was an officer of Predecessor SLM or the
     Corporation at the Senior Vice President level or above, then the Board or committee shall consider all factors, with particular scrutiny when one the
     top 20 members of management are involved, and the Board or such Committee, may in its sole discretion require reimbursement of any compensation
     resulting from the vesting and exercise of Options and the cancellation of any outstanding Options from such Grantee (whether or not such individual
     is currently employed by the Corporation) during the three-year period following the date the Board first learns of the violation, fraud or misconduct.
J.   Board Interpretation. The Grantee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the Board of Directors of
     the Corporation and, where applicable, the Compensation and Personnel Committee of the Board of Directors (the “Committee”) concerning any
     questions arising under this Agreement or the NewCo Plan.
K.   Stockholder Rights. The Grantee shall not be deemed a stockholder of the Corporation with respect to any of the shares of NewCo Common Stock
     subject to the Options, except to the extent that such shares shall have been purchased and transferred to the Grantee. The Corporation shall not be
     required to issue or transfer any shares of NewCo Common Stock purchased upon exercise of the Options until all applicable requirements of law have
     been complied with and such shares shall have been duly listed on any securities exchange on which the NewCo Common Stock may then be listed.

                                                                          Page 4 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 528 of 1145 PageID #: 5314

                                                                                                                                                   Exhibit 10.21

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                                Stock Option Agreement
                                                               Net-Settled Options—2012



L.   No Right to Continued Employment. Nothing in the NewCo Plan, in this Agreement or any other instrument executed pursuant thereto or hereto shall
     confer upon the Grantee any right to continued employment with the Corporation or any of its subsidiaries or affiliates.
M.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
     or financial accounting standards.
N.   Securities Law Compliance; Restrictions on Resales of Option Shares. The Corporation may impose such restrictions, conditions or limitations as it
     determines appropriate as to the timing and manner of any exercise of the Option and/or any resales by the Grantee or other subsequent transfers by the
     Grantee of any shares of NewCo Common Stock issued as a result of the exercise of the Option, including without limitation (a) restrictions under an
     insider trading policy, (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the Option and/or the NewCo Common Stock underlying the Option and (c) restrictions as to the use of a specified brokerage firm
     or other agent for exercising the Option and/or for such resales or other transfers. The sale of the shares underlying the Option must also comply with
     other applicable laws and regulations governing the sale of such shares.
O.   Data Privacy. As an essential term of this Option, the Grantee consents to the collection, use and transfer, in electronic or other form, of personal data as
     described in this Agreement for the exclusive purpose of implementing, administering and managing Grantee’s participation in the NewCo Plan. By
     entering into this Agreement and accepting the Option, the Grantee acknowledges that the Corporation holds certain personal information about the
     Grantee, including, but not limited to, name, home address and telephone number, date of birth, social security number or other identification number,
     salary, tax rates and amounts, nationality, job title, any shares of stock held in the Corporation, details of all options or any other entitlement to shares
     of stock awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of implementing, administering and managing the NewCo Plan
     (“Data”). Grantee acknowledges that Data may be transferred to any third parties assisting in the implementation, administration and management of
     the NewCo Plan, that these recipients may be located in jurisdictions that may have different data privacy laws and protections, and Grantee authorizes
     the recipients to receive, possess, use, retain and transfer the Data, in electronic or other form, for the purposes of implementing, administering and
     managing the NewCo Plan, including any requisite transfer of such Data as may be required to a broker or other third party with whom the Grantee or
     the Corporation may elect to deposit any shares of Common Stock acquired upon exercise of the Option. Grantee acknowledges that Data may be held
     only as long as is necessary to implement, administer and manage the Grantee’s participation in the NewCo Plan as determined by the Corporation, and
     that Grantee may request additional information about the storage and processing of Data, require any necessary amendments to Data or refuse or
     withdraw

                                                                          Page 5 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 529 of 1145 PageID #: 5315

                                                                                                                                                  Exhibit 10.21

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                                Stock Option Agreement
                                                               Net-Settled Options—2012



     the consents herein, in any case without cost, provided however, that refusing or withdrawing Grantee’s consent may adversely affect Grantee’s ability
     to participate in the NewCo Plan.
P.   Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any options granted under the NewCo Plan
     by electronic means or to request Grantee’s consent to participate in the NewCo Plan by electronic means. Grantee hereby consents to receive such
     documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and
     maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Grantee’s term
     of service with the Corporation and thereafter until withdrawn in writing by Grantee.
Q.   Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect to
     principles of conflicts of law.
R.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
     given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
     If to the Corporation to:
           Navient Corporation
           Attn: Human Resources, Equity Plan Administration
           300 Continental Drive
           Newark, DE 19713
     If to the Grantee, to (i) the last address maintained in the Corporation’s Human Resources files for the Grantee or (ii) the Grantee’s mail delivery code or
     place of work at the Corporation.
S.   Plan Controls; Entire Agreement; Capitalized Terms. In the event of any conflict between the provisions of this Agreement and the provisions of the
     NewCo Plan, the terms of the NewCo Plan control, except as expressly stated otherwise herein. This Agreement and the NewCo Plan together set forth
     the entire agreement and understanding between the parties as to the subject matter hereof and supersede all prior oral and written and all
     contemporaneous or subsequent oral discussions, agreements and understandings of any kind or nature. Unless otherwise stated, any capitalized terms
     not defined herein shall have the meanings as described in the SLM Plan as in effect immediately prior to the Distribution Date (as defined in the
     Separation Agreement).
T.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
     jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and

                                                                          Page 6 of 7
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 530 of 1145 PageID #: 5316

                                                                                                                                                 Exhibit 10.21

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                                Stock Option Agreement
                                                               Net-Settled Options—2012



      enforceable, or otherwise deleted, and the remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such
      illegal, invalid or unenforceable provision. The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of
      this Agreement, nor shall they affect its meaning, construction or effect. The Grantee shall cooperate and take such actions as may be reasonably
      requested by the Corporation in order to carry out the provisions and purposes of the Agreement. The Grantee is responsible for complying with all
      laws applicable to Grantee, including federal and state securities reporting laws.

The Grantee must contact Merrill Lynch to accept this grant and agree to the terms and conditions in this Agreement, the applicable plan document, any
terms and conditions documents and all other applicable documents. Merrill Lynch can be contacted at www.benefits.ml.com or by phone at
1-877-756-ESOP. If Grantee fails to accept the terms of this grant, the Options may not be exercised.

                                                                          Page 7 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 531 of 1145 PageID #: 5317
                                                                                                                                                  Exhibit 10.22

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                                  Stock Option Agreement
                                                          Net-Settled, Time Vested Options—2011


            SLM Corporation (“Predecessor SLM”) established the SLM Corporation 2009-2012 Incentive Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

                   (the “Grantee”) was granted on January 27, 2011 (the “Original Grant Date”) Net-Settled Stock Options under the SLM Plan (the “Original
Grant”).

            The Original Grant is hereby canceled.

       The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Grantee Net-Settled Options (the
“Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Grantee is also receiving in respect
of the Original Grant a grant of net-settled options under the SLM Plan.
A.    Option Grant. Net-Settled Stock Options (the “Options”) to purchase a total of        shares of Common Stock, par value $.01, (“NewCo Common
      Stock”), of Navient Corporation (the “Corporation”) are hereby granted the Grantee subject in all respects to the terms and provisions of the NewCo
      Plan, which is incorporated herein by reference, and this Stock Option Agreement (the “Agreement”). The Options are non-qualified stock options and
      are not intended to qualify as incentive stock options under Section 422 of the Internal Revenue Code of 1986, as amended, and will be interpreted
      accordingly.
B.    Option Price. The purchase price per share is $9.3771 dollars (the “Option Price”).
C.    Grant Date. The date of grant of these Options is April 30, 2014 (the “Grant Date”).
D.    Vesting; Exercisability. Unless vested earlier by reason of the terms and conditions of the Original Grant or as set forth below, the Options are vested
      and/or will vest in three installments, on the first, second and third anniversaries of the Original Grant Date.

                                                                          Page 1 of 7
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 532 of 1145 PageID #: 5318

                                                                                                                                                   Exhibit 10.22

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                                 Stock Option Agreement
                                                         Net-Settled, Time Vested Options—2011



      •     If the Grantee voluntarily ceases to be an employee of the Corporation (or one of its subsidiaries) for any reason or is involuntarily terminated for
            cause, as determined by the Corporation in its sole discretion, he/she shall forfeit any unvested Options as of the date of such termination of
            employment.
      •     If the Grantee’s employment with the Corporation (or one of its subsidiaries) is terminated by the Corporation for any reason other than
            Misconduct or for cause, as determined by the Corporation in its sole discretion, or if the Grantee voluntarily ceases to be an employee of the
            Corporation (or one of its subsidiaries) and meets the retirement eligibility requirements under Predecessor SLM’s retirement eligibility policy in
            effect as of the Original Grant Date, which shall be determined by the Corporation in its sole discretion, all unvested Options shall continue to
            vest based on their original vesting terms and each vested portion of the Options will be exercisable for one year after such portion vests. For
            purposes of this Agreement, “Misconduct” is defined as an act of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the
            Corporation or Predecessor SLM, breach of fiduciary duty or deliberate disregard of Corporation or Predecessor SLM rules; an unauthorized
            disclosure of any Corporation or Predecessor SLM trade secret or confidential information; any conduct constituting unfair competition;
            inducing any customer of the Corporation or Predecessor SLM to breach a contract with the Corporation or Predecessor SLM or any principal for
            whom the Corporation or Predecessor SLM acts as agent to terminate such agency relationship; or engaging in any other act or conduct
            proscribed by the senior human resources officer of the Corporation or Predecessor SLM as Misconduct.
      •     Upon termination of employment for death or Disability or as provided for under the Navient Corporation Change in Control Severance Plan for
            Senior Officers, all unvested Options will vest and vested Options (taking into account any vesting acceleration provided for, if any) are
            exercisable until the earlier of: (1) the Expiration Date; or (2) one year from the date of termination. For purposes of this Agreement, “Disability”
            has the meaning set forth in the SLM Long Term Disability Plan in effect immediately prior to the Distribution Date (as defined in the Separation
            Agreement).
      •     Upon termination of employment for all reasons except Misconduct and except as otherwise provided in the Navient Corporation Change in
            Control Severance Plan, vested Options (taking into account any vesting acceleration, if any) are exercisable until the earlier of: (1) the
            Expiration Date; or (2) one year from the date of termination.
      •     Upon termination of employment for Misconduct, any Options, vested or unvested, are forfeited.

Grantee’s being an employee of NewCo from and after the Grant Date shall not be treated as a termination of employment upon the Separation under the
Original Grant and the Separation shall not be treated as a Change in Control under the SLM Plan or the NewCo Plan.

                                                                          Page 2 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 533 of 1145 PageID #: 5319

                                                                                                                                                Exhibit 10.22

                                                   Navient Corporation 2014 Omnibus Incentive Plan
                                                                Stock Option Agreement
                                                        Net-Settled, Time Vested Options—2011



E.   Expiration. These Options expire ten years from the Original Grant Date (the “Expiration Date”), subject to the provisions of the NewCo Plan and this
     Agreement, which may provide for earlier expiration in certain instances, including Grantee’s termination of employment.
F.   Non-Transferable; Binding Effect. These Options may not be transferred except as provided for herein. All or any part of these Options may be
     transferred by the Grantee by will or by the laws of descent and distribution. In addition, Grantee may transfer all or any part of any Option to
     “Immediate Family Members.” “Immediate Family Members” means children, grandchildren, spouse or common law spouse, siblings or parents of the
     Grantee or bona fide trusts, partnerships or other entities controlled by and of which all beneficiaries are Immediate Family Members of the Grantee.
     Any Options that are transferred are further conditioned on the Grantee’s transferees and Immediate Family Members agreeing to abide by the
     Corporation’s then current stock option transfer guidelines. The terms of these Options shall be binding upon the executors, administrators, heirs, and
     successors of the Grantee.
G.   Net-Settlement upon Option Exercise; Taxes. These Options shall be exercised only in accordance with the terms of this Agreement. Each exercise
     must be for no fewer than fifty (50) Options, other than an exercise for all remaining Options. Upon exercise of all or part of the Options, the Grantee
     shall receive from the Corporation the number of shares of Common Stock resulting from the following formula: the total number of Options exercised
     less the sum of “Shares for the Option Cost” and “Shares for Taxes”, rounded up to the nearest whole share. “Shares for the Option Cost” equals the
     Option Price multiplied by the number of Options exercised divided by the fair market value of NewCo Common Stock at the time of exercise. “Shares
     for Taxes” equals the tax liability (the statutory withholding maximum) divided by the fair market value of NewCo Common Stock at the time of
     exercise. Grantee shall receive cash for any resulting fractional share amount. As a condition to the issuance of shares of Common Stock of the
     Corporation pursuant to these Options, the Grantee agrees to remit to the Corporation (through the procedure described in this paragraph) at the time of
     any exercise of these Options any taxes required to be withheld by the Corporation under federal, state, or local law as a result of the exercise of these
     Options.
H.   Vesting Upon Change In Control. Notwithstanding anything to the contrary in this Agreement, including Section (D):
           (I)     In the event of a Change of Control Transaction or a Change of Control in which the acquiring or surviving company in the transaction
                   does not assume or continue outstanding Awards upon the Change of Control or Change of Control Transaction, immediately prior to
                   such transactions, then if these Options are not assumed or continued as described above, then any portion of these Options that were not
                   vested shall become 100 percent vested and exercisable effective immediately prior to the consummation of such Change of Control or
                   Change of Control Transaction; and

                                                                         Page 3 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 534 of 1145 PageID #: 5320

                                                                                                                                                Exhibit 10.22

                                                   Navient Corporation 2014 Omnibus Incentive Plan
                                                                Stock Option Agreement
                                                        Net-Settled, Time Vested Options—2011



           (II)    If Grantee’s employment with the Corporation shall terminate within twenty-four months of a Change of Control or a Change of Control
                   Transaction other than for Misconduct, any Options not previously vested shall immediately become vested and exercisable upon such
                   employment termination and such Options shall be exercisable until the earlier of: (1) the Expiration Date; or (2) three months from the
                   date of termination.
I.   Clawback Provisions. Notwithstanding anything to the contrary herein, if the Board of Directors of the Corporation, or an appropriate committee
     thereof, determines that, any material misstatement of financial results or a performance metric criteria of Predecessor SLM or the Corporation has
     occurred as a result of the conduct of any officer of Predecessor SLM or the Corporation at the Senior Vice President level or above (“Senior Officer”),
     or such Senior Officer has committed a material violation of corporate policy Predecessor SLM or the Corporation or has committed fraud or
     misconduct with respect to Predecessor SLM or the Corporation, with particular scrutiny when one the top 20 members of management are involved,
     and the Board or such Committee, may in its sole discretion require reimbursement of any compensation resulting from the vesting and exercise of
     Options and the cancellation of any outstanding Options from such Senior Officer (whether or not such individual is currently employed by the
     Corporation) during the three-year period following the date the Board first learns of the violation, fraud or misconduct.
J.   Board Interpretation. The Grantee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the Board of Directors of
     the Corporation and, where applicable, the Compensation and Personnel Committee of the Board of Directors (the “Committee”) concerning any
     questions arising under this Agreement or the NewCo Plan.
K.   Stockholder Rights. The Grantee shall not be deemed a stockholder of the Corporation with respect to any of the shares of NewCo Common Stock
     subject to the Options, except to the extent that such shares shall have been purchased and transferred to the Grantee. The Corporation shall not be
     required to issue or transfer any shares of NewCo Common Stock purchased upon exercise of the Options until all applicable requirements of law have
     been complied with and such shares shall have been duly listed on any securities exchange on which the NewCo Common Stock may then be listed.
L.   No Right to Continued Employment. Nothing in the NewCo Plan, in this Agreement or any other instrument executed pursuant thereto or hereto shall
     confer upon the Grantee any right to continued employment with the Corporation or any of its subsidiaries or affiliates.

                                                                         Page 4 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 535 of 1145 PageID #: 5321

                                                                                                                                                   Exhibit 10.22

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                                 Stock Option Agreement
                                                         Net-Settled, Time Vested Options—2011



M.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
     or financial accounting standards.
N.   Securities Law Compliance; Restrictions on Resale’s of Option Shares. The Corporation may impose such restrictions, conditions or limitations as it
     determines appropriate as to the timing and manner of any exercise of the Option and/or any resales by the Grantee or other subsequent transfers by the
     Grantee of any shares of NewCo Common Stock issued as a result of the exercise of the Option, including without limitation (a) restrictions under an
     insider trading policy, (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the Option and/or the NewCo Common Stock underlying the Option and (c) restrictions as to the use of a specified brokerage firm
     or other agent for exercising the Option and/or for such resales or other transfers. The sale of the shares underlying the Option must also comply with
     other applicable laws and regulations governing the sale of such shares.
O.   Data Privacy. As an essential term of this Option, the Grantee consents to the collection, use and transfer, in electronic or other form, of personal data as
     described in this Option Agreement for the exclusive purpose of implementing, administering and managing Grantee’s participation in the NewCo
     Plan. By entering into this Agreement and accepting the Option, the Grantee acknowledges that the Corporation holds certain personal information
     about the Grantee, including, but not limited to, name, home address and telephone number, date of birth, social security number or other identification
     number, salary, tax rates and amounts, nationality, job title, any shares of stock held in the Corporation, details of all options or any other entitlement
     to shares of stock awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of implementing, administering and managing the
     NewCo Plan (“Data”). Grantee acknowledges that Data may be transferred to any third parties assisting in the implementation, administration and
     management of the NewCo Plan, that these recipients may be located in jurisdictions that may have different data privacy laws and protections, and
     Grantee authorizes the recipients to receive, possess, use, retain and transfer the Data, in electronic or other form, for the purposes of implementing,
     administering and managing the NewCo Plan, including any requisite transfer of such Data as may be required to a broker or other third party with
     whom the Grantee or the Corporation may elect to deposit any shares of Common Stock acquired upon exercise of the Option. Grantee acknowledges
     that Data may be held only as long as is necessary to implement, administer and manage the Grantee’s participation in the NewCo Plan as determined
     by the Corporation, and that Grantee may request additional information about the storage and processing of Data, require any necessary amendments
     to Data or refuse or withdraw the consents herein, in any case without cost, provided however, that refusing or withdrawing Grantee’s consent may
     adversely affect Grantee’s ability to participate in the NewCo Plan.
P.   Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any options granted under the NewCo Plan
     by electronic means or

                                                                          Page 5 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 536 of 1145 PageID #: 5322

                                                                                                                                                    Exhibit 10.22

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                                 Stock Option Agreement
                                                         Net-Settled, Time Vested Options—2011



     to request Grantee’s consent to participate in the NewCo Plan by electronic means. Grantee hereby consents to receive such documents by electronic
     delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and maintained by the
     Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Grantee’s term of service with the
     Corporation and thereafter until withdrawn in writing by Grantee.
Q.   Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect to
     principles of conflicts of law.
R.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
     given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
     If to the Corporation to:
           Navient Corporation
           Attn: Human Resources, Equity Plan Administration
           300 Continental Drive
           Newark, DE 19713
     If to the Grantee, to (i) the last address maintained in the Corporation’s Human Resources files for the Grantee or (ii) the Grantee’s mail delivery code or
     place of work at the Corporation.
S.   Plan Controls; Entire Agreement; Capitalized Terms. In the event of any conflict between the provisions of this Agreement and the provisions of the
     NewCo Plan, the terms of the NewCo Plan control, except as expressly stated otherwise herein. This Agreement and the NewCo Plan together set forth
     the entire agreement and understanding between the parties as to the subject matter hereof and supersede all prior oral and written and all
     contemporaneous or subsequent oral discussions, agreements and understandings of any kind or nature. Unless otherwise stated, any capitalized terms
     not defined herein shall have the meanings as described in the SLM Plan as in effect immediately prior to the Distribution Date (as defined in the
     Separation Agreement).
T.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
     jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the
     remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision.
     The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its
     meaning, construction or effect. The Grantee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to carry
     out the provisions and purposes of the Agreement. The Grantee is responsible for complying with all laws applicable to Grantee, including federal and
     state securities reporting laws.

                                                                          Page 6 of 7
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 537 of 1145 PageID #: 5323

                                                                                                                                             Exhibit 10.22

                                                   Navient Corporation 2014 Omnibus Incentive Plan
                                                                Stock Option Agreement
                                                        Net-Settled, Time Vested Options—2011




The Grantee must contact Merrill Lynch to accept this grant and agree to the terms and condition in this Agreement, the applicable plan document, any terms
and conditions documents and all other applicable documents. Merrill Lynch can be contacted at www.benefits.ml.com or by phone at 1-877-756-ESOP. If
Grantee fails to accept the terms of this grant, the Options may not be exercised.

                                                                        Page 7 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 538 of 1145 PageID #: 5324
                                                                                                                                              Exhibit 10.23

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                                 Stock Option Agreement
                                                         Net-Settled, Time Vested Options—2010


            SLM Corporation (“Predecessor SLM”) established the SLM Corporation 2009-2012 Incentive Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

                       (the “Optionee”) was granted on January 28, 2010 (the “Original Grant Date”) Net-Settled Stock Options under the SLM Plan (the
“Original Grant”).

            The Original Grant is hereby canceled.

       The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Optionee Net-Settled Options
(the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Optionee is also receiving in
respect of the Original Grant a grant of net-settled options under the SLM Plan.
A.    Option Grant. Net-Settled Stock Options (the “Options”) to purchase a total of      shares of Common Stock, par value $.01, (“NewCo Common
      Stock”), of NewCo (the “Corporation”) are hereby granted the Optionee subject in all respects to the terms and provisions of the NewCo Plan, which is
      incorporated herein by reference, and this Stock Option Agreement (the “Agreement”). Unless otherwise stated, any capitalized terms not defined
      herein shall have the meanings as described in the SLM Plan as in effect immediately prior to the Distribution Date (as defined in the Separation
      Agreement). The Options are non-qualified stock options and are not intended to qualify as incentive stock options under Section 422 of the Internal
      Revenue Code of 1986, as amended, and will be interpreted accordingly.
B.    Option Price. The purchase price per share is $6.6127 dollars (the “Option Price”).
C.    Grant Date. The date of grant of these Options is April 30, 2014 (the “Grant Date”).

                                                                          Page 1 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 539 of 1145 PageID #: 5325

                                                                                                                                                     Exhibit 10.23

                                                      Navient Corporation 2014 Omnibus Incentive Plan
                                                                  Stock Option Agreement
                                                          Net-Settled, Time Vested Options—2010



D.    Vesting; Exercisability. The Options are vested by reason of the terms and conditions of the Original Grant.
      •     Upon termination of employment for death or Disability, by Optionee while Retirement Eligible or as provided for under the Navient
            Corporation Change in Control Severance Plan for Senior Officers, all unvested Options will vest and vested Options (taking into account any
            vesting acceleration provided for, if any) are exercisable until the earlier of: (1) the Expiration Date; or (2) one year from the date of termination.
            For purposes of this Agreement, “Disability” has the meaning set forth in the SLM Long Term Disability Plan in effect immediately prior to the
            Distribution Date (as defined in the Separation Agreement). For purposes of this Agreement, “Retirement Eligible” means Optionee meets the
            retirement eligibility requirements under Predecessor SLM’s retirement eligibility policy in effect as of the Original Grant Date, which shall be
            determined by the Corporation in its sole discretion.
      •     Except as otherwise provided herein, vested Options are exercisable until the earlier of: (1) the Expiration Date; or (2) three months from the date
            of termination.
      •     Upon termination of employment for Misconduct, any Options, vested or unvested, are forfeited. For purposes of this Agreement, “Misconduct”
            is defined as an act of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the Corporation or Predecessor SLM, breach of
            fiduciary duty or deliberate disregard of Corporation or Predecessor SLM rules; an unauthorized disclosure of any Corporation or Predecessor
            SLM trade secret or confidential information; any conduct constituting unfair competition; inducing any customer of the Corporation or
            Predecessor SLM to breach a contract with the Corporation or Predecessor SLM or any principal for whom the Corporation or Predecessor SLM
            acts as agent to terminate such agency relationship; or engaging in any other act or conduct proscribed by the senior human resources officer of
            the Corporation or Predecessor SLM as Misconduct.

Optionee’s being an employee of NewCo from and after the Grant Date shall not be treated as a termination of employment upon the Separation under the
Original Grant and the Separation shall not be treated as a Change in Control under the SLM Plan or the NewCo Plan.
E.    Expiration. These Options expire ten years from the Original Grant Date (the “Expiration Date”), subject to the provisions of the NewCo Plan and this
      Agreement, which may provide for earlier expiration in certain instances, including Optionee’s termination of employment.
F.    Non-Transferable; Binding Effect. These Options may not be transferred except as provided for herein. All or any part of these Options may be
      transferred by the Optionee by will or by the laws of descent and distribution. In addition, Optionee may transfer all or any part of any Option to
      “Immediate Family Members.” “Immediate Family

                                                                           Page 2 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 540 of 1145 PageID #: 5326

                                                                                                                                                Exhibit 10.23

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                                Stock Option Agreement
                                                        Net-Settled, Time Vested Options—2010



     Members” means children, grandchildren, spouse or common law spouse, siblings or parents of the Optionee or bona fide trusts, partnerships or other
     entities controlled by and of which all beneficiaries are Immediate Family Members of the Optionee. Any Options that are transferred are further
     conditioned on the Optionee’s transferees and Immediate Family Members agreeing to abide by the Corporation’s then current stock option transfer
     guidelines. The terms of these Options shall be binding upon the executors, administrators, heirs, and successors of the Optionee.
G.   Net-Settlement upon Option Exercise; Taxes. These Options shall be exercised only in accordance with the terms of this Agreement. Each exercise
     must be for no fewer than fifty (50) Options, other than an exercise for all remaining Options. Upon exercise of all or part of the Options, the Optionee
     shall receive from the Corporation the number of shares of Common Stock resulting from the following formula: the total number of Options exercised
     less the sum of “Shares for the Option Cost” and “Shares for Taxes”, rounded up to the nearest whole share. “Shares for the Option Cost” equals the
     Option Price multiplied by the number of Options exercised divided by the fair market value of NewCo Common Stock at the time of exercise. “Shares
     for Taxes” equals the tax liability (the statutory withholding maximum) divided by the fair market value of NewCo Common Stock at the time of
     exercise. Optionee shall receive cash for any resulting fractional share amount. As a condition to the issuance of shares of Common Stock of the
     Corporation pursuant to these Options, the Optionee agrees to remit to the Corporation (through the procedure described in this paragraph) at the time
     of any exercise of these Options any taxes required to be withheld by the Corporation under federal, state, or local law as a result of the exercise of
     these Options.
H.   Clawback Provisions. Notwithstanding anything to the contrary herein, if the Board of Directors of the Corporation, or an appropriate committee
     thereof, determines that, any material misstatement of financial results or a performance metric criteria of Predecessor SLM or the Corporation has
     occurred as a result of the conduct of any officer of Predecessor SLM or the Corporation at the Senior Vice President level or above (“Senior Officer”),
     or such Senior Officer has committed a material violation of corporate policy of Predecessor SLM or the Corporation or has committed fraud or
     misconduct with respect to Predecessor SLM or the Corporation, then the Board or committee shall consider all factors, with particular scrutiny when
     one the top 20 members of management are involved, and the Board or such Committee, may in its sole discretion require reimbursement of any
     compensation resulting from the vesting and exercise of Options and the cancellation of any outstanding Options from such Senior Officer (whether or
     not such individual is currently employed by the Corporation) during the three-year period following the date the Board first learns of the violation,
     fraud or misconduct.
I.   Board Interpretation. The Optionee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the Board of Directors
     of the Corporation and, where applicable, the Compensation and Personnel Committee of the Board of Directors (the “Committee”) concerning any
     questions arising under this Agreement or the NewCo Plan.

                                                                         Page 3 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 541 of 1145 PageID #: 5327

                                                                                                                                                  Exhibit 10.23

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                                 Stock Option Agreement
                                                         Net-Settled, Time Vested Options—2010



J.   Stockholder Rights. The Optionee shall not be deemed a stockholder of the Corporation with respect to any of the shares of NewCo Common Stock
     subject to the Options, except to the extent that such shares shall have been purchased and transferred to the Optionee. The Corporation shall not be
     required to issue or transfer any shares of NewCo Common Stock purchased upon exercise of the Options until all applicable requirements of law have
     been complied with and such shares shall have been duly listed on any securities exchange on which the NewCo Common Stock may then be listed.
K.   No Right to Continued Employment. Nothing in the NewCo Plan, in this Agreement or any other instrument executed pursuant thereto or hereto shall
     confer upon the Optionee any right to continued employment with the Corporation or any of its subsidiaries or affiliates.
L.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
     or financial accounting standards.
M.   Securities Law Compliance; Restrictions on Resale’s of Option Shares. The Corporation may impose such restrictions, conditions or limitations as it
     determines appropriate as to the timing and manner of any exercise of the Option and/or any resales by the Optionee or other subsequent transfers by
     the Optionee of any shares of Common Stock issued as a result of the exercise of the Option, including without limitation (a) restrictions under an
     insider trading policy, (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the Option and/or the Common Stock underlying the Option and (c) restrictions as to the use of a specified brokerage firm or other
     agent for exercising the Option and/or for such resales or other transfers. The sale of the shares underlying the Option must also comply with other
     applicable laws and regulations governing the sale of such shares.
N.   Data Privacy. As an essential term of this Option, the Optionee consents to the collection, use and transfer, in electronic or other form, of personal data
     as described in this Option Agreement for the exclusive purpose of implementing, administering and managing Optionee’s participation in the NewCo
     Plan. By entering into this Agreement and accepting the Option, the Optionee acknowledges that the Corporation holds certain personal information
     about the Optionee, including, but not limited to, name, home address and telephone number, date of birth, social security number or other
     identification number, salary, tax rates and amounts, nationality, job title, any shares of stock held in the Corporation, details of all options or any
     other entitlement to shares of stock awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of implementing, administering and
     managing the NewCo Plan (“Data”). Optionee acknowledges that Data may be transferred to any third parties assisting in the implementation,
     administration and management of the NewCo Plan, that these recipients

                                                                          Page 4 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 542 of 1145 PageID #: 5328

                                                                                                                                                 Exhibit 10.23

                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                                 Stock Option Agreement
                                                         Net-Settled, Time Vested Options—2010



     may be located in jurisdictions that may have different data privacy laws and protections, and Optionee authorizes the recipients to receive, possess,
     use, retain and transfer the Data, in electronic or other form, for the purposes of implementing, administering and managing the NewCo Plan, including
     any requisite transfer of such Data as may be required to a broker or other third party with whom the Optionee or the Corporation may elect to deposit
     any shares of Common Stock acquired upon exercise of the Option. Optionee acknowledges that Data may be held only as long as is necessary to
     implement, administer and manage the Optionee’s participation in the NewCo Plan as determined by the Corporation, and that Optionee may request
     additional information about the storage and processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein,
     in any case without cost, provided however, that refusing or withdrawing Optionee’s consent may adversely affect Optionee’s ability to participate in
     the NewCo Plan.
O.   Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any options granted under the NewCo Plan
     by electronic means or to request Optionee’s consent to participate in the NewCo Plan by electronic means. Optionee hereby consents to receive such
     documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and
     maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Optionee’s
     term of service with the Corporation and thereafter until withdrawn in writing by Optionee.
P.   Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect to
     principles of conflicts of law.
Q.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
     given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
     If to the Corporation to:
           Navient Corporation
           Attn: Human Resources, Equity Plan Administration
           300 Continental Drive
           Newark, DE 19713
     If to the Optionee, to (i) the last address maintained in the Corporation’s Human Resources files for the Optionee or (ii) the Optionee’s mail delivery
     code or place of work at the Corporation.
R.   Plan Controls; Entire Agreement; Capitalized Terms. In the event of any conflict between the provisions of this Agreement and the provisions of the
     NewCo Plan, the terms of the NewCo Plan control, except as expressly stated otherwise herein. This

                                                                         Page 5 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 543 of 1145 PageID #: 5329

                                                                                                                                                     Exhibit 10.23

                                                      Navient Corporation 2014 Omnibus Incentive Plan
                                                                  Stock Option Agreement
                                                          Net-Settled, Time Vested Options—2010



      Agreement and the NewCo Plan together set forth the entire agreement and understanding between the parties as to the subject matter hereof and
      supersede all prior oral and written and all contemporaneous or subsequent oral discussions, agreements and understandings of any kind or nature.
      Unless otherwise stated, any capitalized terms not defined herein shall have the meanings as described in the SLM Plan as in effect immediately prior
      to the Distribution Date (as defined in the Separation Agreement).
S.    Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
      jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the
      remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision.
      The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its
      meaning, construction or effect. The Optionee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to
      carry out the provisions and purposes of the Agreement. The Optionee is responsible for complying with all laws applicable to Optionee, including
      federal and state securities reporting laws.

The Optionee must contact Merrill Lynch to accept this grant and agree to the terms and conditions in this Agreement, the applicable plan document, any
terms and conditions documents and all other applicable documents. Merrill Lynch can be contacted at www.benefits.ml.com or by phone at
1-877-756-ESOP. If Optionee fails to accept the terms of this grant, the Options may not be exercised.

                                                                           Page 6 of 6
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 544 of 1145 PageID #: 5330
                                                                                                                                             Exhibit 10.24

                                                                  Stock Option Agreement
                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                          Net-Settled, Price-Vested Options—2008


            SLM Corporation (“Predecessor SLM”) established the SLM Corporation Incentive Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

            John M. Kane (the “Optionee”) was granted on May 12, 2008 (the “Original Grant Date”) Net-Settled Stock Options under the SLM Plan (the
“Original Grant”).

            The Original Grant is hereby canceled.

       The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Optionee Net-Settled Options
(the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Optionee is also receiving in
respect of the Original Grant a grant of net-settled options under the SLM Plan.
A.    Option Grant. Stock Options (the “Options”) to purchase a total of 100,000 shares of Common Stock, par value $.01, (“NewCo Common Stock”), of
      NewCo (the “Corporation”) are hereby granted the Optionee, subject in all respects to the terms and provisions of the NewCo Plan, which is
      incorporated herein by reference, and this Stock Option Agreement (the “Agreement”). Unless otherwise stated, any capitalized terms not defined
      herein shall have the meanings as described in the SLM Plan as in effect immediately prior to the Distribution Date (as defined in the Separation
      Agreement). In the event of any conflict between the provisions of this Agreement and the provisions of the NewCo Plan, the terms of the NewCo Plan
      control, except as expressly stated otherwise herein. The Options are non-qualified stock options and are not intended to qualify as incentive stock
      options under Section 422 of the Internal Revenue Code of 1986, as amended, and will be interpreted accordingly.
B.    Option Price. The purchase price per share is $14.0336 dollars (the “Option Price”).
C.    Grant Date. The date of grant of these Options is April 30, 2014 (the “Grant Date”).

                                                                          Page 1 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 545 of 1145 PageID #: 5331

                                                                                                                                                  Exhibit 10.24

                                                                 Stock Option Agreement
                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                         Net-Settled, Price-Vested Options—2008



D.   Vesting; Exercisability. Fifty (50) percent of the Options are vested by reason of the terms and conditions of the Original Grant. Fifty (50) percent of the
     Options vest upon the earlier of (i) the Predecessor SLM common stock par value of $.20 (“SLM Common Stock”) per share price reaching a closing
     price equal to or greater than $30.63 per share for five days at any time after the Original Grant Date and before the Grant Date, but no sooner than two
     years from the Original Grant Date, (ii) NewCo Common Stock reaching a closing price equal to or greater than $19.6470 per share for five days at any
     time on or after the Grant Date, or (iii) in combination the per share price of SLM Common Stock and/or NewCo Common Stock reaches a closing price
     equal to or greater than $30.63 per share in the case of SLM Common Stock and $19.6470 per share in the case of NewCo Common Stock for five days
     after the Original Grant Date. In any event, all the Options vest eight years from the Original Grant Date or upon the Optionee’s death, Disability or
     Involuntary Termination, unless the Options are terminated earlier in accordance with the provisions of the NewCo Plan or this Agreement. For
     purposes of this Agreement, “Disability” has the meaning set forth in the SLM Long Term Disability Plan in effect immediately prior to the
     Distribution Date (as defined in the Separation Agreement).
     •     Upon termination of employment for any reason, other than death, Disability or Involuntary Termination, any unvested Options will not vest and
           will be canceled. If the Optionee voluntarily ceases to be an employee of the Corporation (or its subsidiaries) and meets the retirement eligibility
           requirements under Predecessor SLM’s retirement eligibility policy in effect as of the Original Grant Date (“Retirement Eligible”), which shall be
           determined by the Corporation in its sole discretion, all unvested Options will continue to vest based on their original vesting terms and each
           vested portion of the Options will be exercisable for one year from the date such portion vests, but in no event later than the Expiration Date (as
           defined below). If Optionee voluntarily terminates employment while Retirement Eligible, then any Options that are vested as of the date of
           Optionee’s termination of employment will remain exercisable until the earlier of: (1) the Expiration Date; or (2) one year from the date of
           termination.
     •     Upon termination of employment for Misconduct, any Options, vested or unvested, are forfeited. For purposes of this Agreement, “Misconduct”
           is defined as an act of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the Corporation or Predecessor SLM, breach of
           fiduciary duty or deliberate disregard of Corporation or Predecessor SLM rules; an unauthorized disclosure of any Corporation or Predecessor
           SLM trade secret or confidential information; any conduct constituting unfair competition; inducing any customer of the Corporation or
           Predecessor SLM to breach a contract with the Corporation or Predecessor SLM or any principal for whom the Corporation or Predecessor SLM
           acts as agent to terminate such agency relationship; or engaging in any other act or conduct proscribed by the senior human resources officer of
           the Corporation or Predecessor SLM as Misconduct.

                                                                          Page 2 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 546 of 1145 PageID #: 5332

                                                                                                                                                  Exhibit 10.24

                                                                 Stock Option Agreement
                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                         Net-Settled, Price-Vested Options—2008



      •     Upon termination for death or Disability, vested Options (taking into account any vesting acceleration set forth above) are exercisable until the
            earlier of: (1) the Expiration Date; or (2) one year from the date of termination.
      •     Except as otherwise provided herein, vested Options are exercisable until the earlier of: (1) the Expiration Date; or (2) three months from the date
            of termination.

Optionee’s being an employee of NewCo from and after the Grant Date shall not be treated as a termination of employment upon the Separation under the
Original Grant and the Separation shall not be treated as a Change in Control under the SLM Plan or the NewCo Plan.
E.    Expiration. These Options expire ten years from the Original Grant Date (the “Expiration Date”), subject to the provisions of the NewCo Plan and this
      Agreement, which may provide for earlier expiration in certain instances, including Optionee’s termination of employment.
F.    Non-Transferable; Binding Effect. These Options may not be transferred except as provided for in the NewCo Plan, and may be exercised during the
      lifetime of the Optionee only by him or her. The terms of these Options shall be binding upon the executors, administrators, heirs, and successors of the
      Optionee.
G.    Net-Settlement upon Option Exercise; Taxes. These Options shall be exercised only in accordance with the terms of this Agreement. Each exercise
      must be for no fewer than fifty (50) Options, other than an exercise for all remaining Options. Upon exercise of all or part of the Options, the Optionee
      shall receive from the Corporation the number of shares of NewCo Common Stock resulting from the following formula: the total number of Options
      exercised less the sum of “Shares for the Option Cost” and “Shares for Taxes,” rounded up to the nearest whole share. “Shares for the Option Cost”
      equals the Option Price multiplied by the number of Options exercised divided by the fair market value of NewCo Common Stock at the time of
      exercise. “Shares for Taxes” equals the tax liability (the statutory withholding maximum) divided by the fair market value of NewCo Common Stock at
      the time of exercise. Optionee shall receive cash for any resulting fractional share amount. As a condition to the issuance of shares of NewCo Common
      Stock pursuant to these Options, the Optionee agrees to remit to the Corporation (through the procedure described in this paragraph) at the time of any
      exercise of these Options any taxes required to be withheld by the Corporation under federal, state, or local law as a result of the exercise of these
      Options.
H.    Vesting Upon Change in Control. Notwithstanding anything to the contrary in this Agreement, any of the Options which have not otherwise become
      exercisable shall become immediately exercisable upon a Change in Control of the Corporation.
      In the event that, as a result of the Options becoming exercisable in connection with a Change in Control, any state, local or federal taxing authority
      imposes any taxes on the Optionee that would not be imposed but for the occurrence of a Change in Control,

                                                                          Page 3 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 547 of 1145 PageID #: 5333

                                                                                                                                                 Exhibit 10.24

                                                                Stock Option Agreement
                                                   Navient Corporation 2014 Omnibus Incentive Plan
                                                        Net-Settled, Price-Vested Options—2008




     including any excise tax under Section 4999 of the Internal Revenue Code and any successor or comparable provision, then the Corporation
     (including any successor to the Corporation) shall pay to the Optionee at the time any such tax becomes payable an amount equal to the amount of any
     such tax imposed on the Optionee (the amount of any such payment, the “Parachute Tax Reimbursement”). In addition, the Corporation (including any
     successor to the Corporation) shall “gross up” such Parachute Tax Reimbursement by paying to the Optionee at the time any such tax becomes payable
     an additional amount equal to the aggregate amount of any additional taxes (whether income taxes, excise taxes, special taxes, employment taxes or
     otherwise) that are payable by the Optionee as a result of the Parachute Tax Reimbursement being payable to the Optionee and/or as a result of the
     additional amounts payable to the Optionee pursuant to this sentence, such that after payment of such additional taxes the Optionee shall have been
     paid on an after-tax basis an amount equal to the Parachute Tax Reimbursement.
I.   Clawback Provision. If the Board of Directors of the Corporation, or an appropriate committee thereof, determines that any fraud or intentional
     misconduct by an officer of Predecessor SLM or the Corporation at the level of Senior Vice President or above (the “Officer”) was a significant
     contributing factor to Predecessor SLM or the Corporation having to restate all or a portion of its financial statement(s), the Board or committee shall,
     to the extent permitted by governing law, require reimbursement of any compensation (“spread”) resulting from the exercise of the Options by the
     Officer: 1) if such exercise occurred during the 12-month period following the first public disclosure of the incorrect financial statement; and 2) in the
     Board or committee’s judgment, to the extent that the filing of the false financial statement negatively impacted Predecessor SLM or the Corporation’s
     share price.
J.   Board Interpretation. The Optionee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the Board of Directors
     of the Corporation and, where applicable, the Compensation and Personnel Committee of the Board of Directors (the “Committee”) concerning any
     questions arising under this Agreement or the NewCo Plan.
K.   Stockholder Rights. The Optionee shall not be deemed a stockholder of the Corporation with respect to any of the shares of NewCo Common Stock
     subject to the Options, except to the extent that such shares shall have been purchased and transferred to the Optionee. The Corporation shall not be
     required to issue or transfer any shares of NewCo Common Stock purchased upon exercise of the Options until all applicable requirements of law have
     been complied with and such shares shall have been duly listed on any securities exchange on which the NewCo Common Stock may then be listed.
L.   No Right to Continued Employment. Nothing in the NewCo Plan, in this Agreement or any other instrument executed pursuant thereto or hereto shall
     confer upon the Optionee any right to continued employment with the Corporation or any of its subsidiaries or affiliates.

                                                                         Page 4 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 548 of 1145 PageID #: 5334

                                                                                                                                                   Exhibit 10.24

                                                                 Stock Option Agreement
                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                         Net-Settled, Price-Vested Options—2008



M.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
     or financial accounting standards.
N.   Securities Law Compliance; Restrictions on Resale’s of Option Shares. The Corporation may impose such restrictions, conditions or limitations as it
     determines appropriate as to the timing and manner of any exercise of the Option and/or any resales by the Optionee or other subsequent transfers by
     the Optionee of any shares of NewCo Common Stock issued as a result of the exercise of the Option, including without limitation (a) restrictions under
     an insider trading policy, (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the Option and/or the NewCo Common Stock underlying the Option and (c) restrictions as to the use of a specified brokerage firm
     or other agent for exercising the Option and/or for such resales or other transfers. The sale of the shares underlying the Option must also comply with
     other applicable laws and regulations governing the sale of such shares.
O.   Data Privacy. As an essential term of this Option, the Optionee consents to the collection, use and transfer, in electronic or other form, of personal data
     as described in this Option Agreement for the exclusive purpose of implementing, administering and managing Optionee’s participation in the NewCo
     Plan. By entering into this Agreement and accepting the Option, the Optionee acknowledges that the Corporation holds certain personal information
     about the Optionee, including, but not limited to, name, home address and telephone number, date of birth, social security number or other
     identification number, salary, tax rates and amounts, nationality, job title, any shares of stock held in the Corporation, details of all options or any
     other entitlement to shares of stock awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of implementing, administering and
     managing the NewCo Plan (“Data”). Optionee acknowledges that Data may be transferred to any third parties assisting in the implementation,
     administration and management of the NewCo Plan, that these recipients may be located in jurisdictions that may have different data privacy laws and
     protections, and Optionee authorizes the recipients to receive, possess, use, retain and transfer the Data, in electronic or other form, for the purposes of
     implementing, administering and managing the NewCo Plan, including any requisite transfer of such Data as may be required to a broker or other third
     party with whom the Optionee or the Corporation may elect to deposit any shares of Common Stock acquired upon exercise of the Option. Optionee
     acknowledges that Data may be held only as long as is necessary to implement, administer and manage the Optionee’s participation in the NewCo Plan
     as determined by the Corporation, and that Optionee may request additional information about the storage and processing of Data, require any
     necessary amendments to Data or refuse or withdraw the consents herein, in any case without cost, provided however, that refusing or withdrawing
     Optionee’s consent may adversely affect Optionee’s ability to participate in the NewCo Plan.

                                                                          Page 5 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 549 of 1145 PageID #: 5335

                                                                                                                                                    Exhibit 10.24

                                                                 Stock Option Agreement
                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                         Net-Settled, Price-Vested Options—2008



P.   Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any options granted under the NewCo Plan
     by electronic means or to request Optionee’s consent to participate in the NewCo Plan by electronic means. Optionee hereby consents to receive such
     documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and
     maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Optionee’s
     term of service with the Corporation and thereafter until withdrawn in writing by Optionee.
Q.   Governing Law. This Agreement shall be governed by and construed in accordance with the laws of Delaware, without giving effect to principles of
     conflicts of law.
R.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
     given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
     If to the Corporation to:
           Navient Corporation
           Attn: Human Resources, Equity Plan Administration
           300 Continental Drive
           Newark, DE 19713
     If to the Optionee, to (i) the last address maintained in the Corporation’s Human Resources files for the Optionee or (ii) the Optionee’s mail delivery
     code or place of work at the Corporation.
S.   Entire Agreement. This Agreement and the NewCo Plan together set forth the entire agreement and understanding between the parties as to the subject
     matter hereof and supersede all prior oral and written and all contemporaneous or subsequent oral discussions, agreements and understandings of any
     kind or nature.
T.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
     jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the
     remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision.
     The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its
     meaning, construction or effect. The Optionee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to
     carry out the provisions and purposes of the Agreement. The Optionee is responsible for complying with all laws applicable to Optionee, including
     federal and state securities reporting laws.

                                                                          Page 6 of 7
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 550 of 1145 PageID #: 5336

                                                                                                                                             Exhibit 10.24

                                                                Stock Option Agreement
                                                   Navient Corporation 2014 Omnibus Incentive Plan
                                                        Net-Settled, Price-Vested Options—2008




The Optionee must contact Merrill Lynch to accept this grant and agree to the terms and conditions in this Agreement, the applicable plan document, any
terms and conditions documents and all other applicable documents. Merrill Lynch can be contacted at www.benefits.ml.com or by phone at
1-877-756-ESOP. If Optionee fails to accept the terms of this grant, the Options may not be exercised.

                                                                                             NAVIENT CORPORATION

                                                                                             By:
                                                                                                    Chief Executive Officer

 Copies of the Plan Document and Prospectus are available on the Company’s Intranet site and the Merrill Lynch BenefitsOnline website at
 www.Benefits.ML.com. Paper copies or fax request of these documents can also be obtained by contacting Equity Plan Administration by sending an email
 to Equity.Plans@Navient.com.

                                                                        Page 7 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 551 of 1145 PageID #: 5337
                                                                                                                                             Exhibit 10.25

                                                                  Stock Option Agreement
                                                     Navient Corporation 2014 Omnibus Incentive Plan
                                                          Net-Settled, Price-Vested Options – 2008


            SLM Corporation (“Predecessor SLM”) established the SLM Corporation Incentive Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

            Timothy J. Hynes (the “Optionee”) was granted on May 13, 2008 (the “Original Grant Date”) Net-Settled Stock Options under the SLM Plan (the
“Original Grant”).

            The Original Grant is hereby canceled.

       The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Optionee Net-Settled Options
(the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Optionee is also receiving in
respect of the Original Grant a grant of net-settled options under the SLM Plan.
A.    Option Grant. Stock Options (the “Options”) to purchase a total of 100,000 shares of Common Stock, par value $.01, (“NewCo Common Stock”), of
      NewCo (the “Corporation”) are hereby granted the Optionee, subject in all respects to the terms and provisions of the NewCo Plan, which is
      incorporated herein by reference, and this Stock Option Agreement (the “Agreement”). Unless otherwise stated, any capitalized terms not defined
      herein shall have the meanings as described in the SLM Plan as in effect immediately prior to the Distribution Date (as defined in the Separation
      Agreement). In the event of any conflict between the provisions of this Agreement and the provisions of the NewCo Plan, the terms of the NewCo Plan
      control, except as expressly stated otherwise herein. The Options are non-qualified stock options and are not intended to qualify as incentive stock
      options under Section 422 of the Internal Revenue Code of 1986, as amended, and will be interpreted accordingly.
B.    Option Price. The purchase price per share is $13.9310 dollars (the “Option Price”).
C.    Grant Date. The date of grant of these Options is April 30, 2014 (the “Grant Date”).

                                                                          Page 1 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 552 of 1145 PageID #: 5338

                                                                                                                                                  Exhibit 10.25

                                                                 Stock Option Agreement
                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                         Net-Settled, Price-Vested Options – 2008



D.   Vesting; Exercisability. Fifty (50) percent of the Options are vested by reason of the terms and conditions of the Original Grant. Fifty (50) percent of the
     Options vest upon the earlier of (i) the Predecessor SLM common stock par value of $.20 (“SLM Common Stock”) per share price reaching a closing
     price equal to or greater than $30.63 per share for five days at any time after the Original Grant Date and before the Grant Date, but no sooner than two
     years from the Original Grant Date, (ii) NewCo Common Stock reaching a closing price equal to or greater than $19.5034 per share for five days at any
     time on or after the Grant Date, or (iii) in combination the per share price of SLM Common Stock and/or NewCo Common Stock reaches a closing price
     equal to or greater than $30.63 per share in the case of SLM Common Stock and $19.5034 per share in the case of NewCo Common Stock for five days
     after the Original Grant Date. In any event, all the Options vest eight years from the Original Grant Date or upon the Optionee’s death, Disability or
     Involuntary Termination, unless the Options are terminated earlier in accordance with the provisions of the NewCo Plan or this Agreement. For
     purposes of this Agreement, “Disability” has the meaning set forth in the SLM Long Term Disability Plan in effect immediately prior to the
     Distribution Date (as defined in the Separation Agreement).
     •     Upon termination of employment for any reason, other than death, Disability or Involuntary Termination, any unvested Options will not vest and
           will be canceled. If the Optionee voluntarily ceases to be an employee of the Corporation (or its subsidiaries) and meets the retirement eligibility
           requirements under Predecessor SLM’s retirement eligibility policy in effect as of the Original Grant Date (“Retirement Eligible”), which shall be
           determined by the Corporation in its sole discretion, all unvested Options will continue to vest based on their original vesting terms and each
           vested portion of the Options will be exercisable for one year from the date such portion vests, but in no event later than the Expiration Date (as
           defined below). If Optionee voluntarily terminates employment while Retirement Eligible, then any Options that are vested as of the date of
           Optionee’s termination of employment will remain exercisable until the earlier of: (1) the Expiration Date; or (2) one year from the date of
           termination.
     •     Upon termination of employment for Misconduct, any Options, vested or unvested, are forfeited. For purposes of this Agreement, “Misconduct”
           is defined as an act of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the Corporation or Predecessor SLM, breach of
           fiduciary duty or deliberate disregard of Corporation or Predecessor SLM rules; an unauthorized disclosure of any Corporation or Predecessor
           SLM trade secret or confidential information; any conduct constituting unfair competition; inducing any customer of the Corporation or
           Predecessor SLM to breach a contract with the Corporation or Predecessor SLM or any principal for whom the Corporation or Predecessor SLM
           acts as agent to terminate such agency relationship; or engaging in any other act or conduct proscribed by the senior human resources officer of
           the Corporation or Predecessor SLM as Misconduct.

                                                                          Page 2 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 553 of 1145 PageID #: 5339

                                                                                                                                                  Exhibit 10.25

                                                                 Stock Option Agreement
                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                         Net-Settled, Price-Vested Options – 2008



      •     Upon termination for death or Disability, vested Options (taking into account any vesting acceleration set forth above) are exercisable until the
            earlier of: (1) the Expiration Date; or (2) one year from the date of termination.
      •     Except as otherwise provided herein, vested Options are exercisable until the earlier of: (1) the Expiration Date; or (2) three months from the date
            of termination.

Optionee’s being an employee of NewCo from and after the Grant Date shall not be treated as a termination of employment upon the Separation under the
Original Grant and the Separation shall not be treated as a Change in Control under the SLM Plan or the NewCo Plan.
E.    Expiration. These Options expire ten years from the Original Grant Date (the “Expiration Date”), subject to the provisions of the NewCo Plan and this
      Agreement, which may provide for earlier expiration in certain instances, including Optionee’s termination of employment.
F.    Non-Transferable; Binding Effect. These Options may not be transferred except as provided for in the NewCo Plan, and may be exercised during the
      lifetime of the Optionee only by him or her. The terms of these Options shall be binding upon the executors, administrators, heirs, and successors of the
      Optionee.
G.    Net-Settlement upon Option Exercise; Taxes. These Options shall be exercised only in accordance with the terms of this Agreement. Each exercise
      must be for no fewer than fifty (50) Options, other than an exercise for all remaining Options. Upon exercise of all or part of the Options, the Optionee
      shall receive from the Corporation the number of shares of NewCo Common Stock resulting from the following formula: the total number of Options
      exercised less the sum of “Shares for the Option Cost” and “Shares for Taxes,” rounded up to the nearest whole share. “Shares for the Option Cost”
      equals the Option Price multiplied by the number of Options exercised divided by the fair market value of NewCo Common Stock at the time of
      exercise. “Shares for Taxes” equals the tax liability (the statutory withholding maximum) divided by the fair market value of NewCo Common Stock at
      the time of exercise. Optionee shall receive cash for any resulting fractional share amount. As a condition to the issuance of shares of NewCo Common
      Stock pursuant to these Options, the Optionee agrees to remit to the Corporation (through the procedure described in this paragraph) at the time of any
      exercise of these Options any taxes required to be withheld by the Corporation under federal, state, or local law as a result of the exercise of these
      Options.
H.    Vesting Upon Change in Control. Notwithstanding anything to the contrary in this Agreement, any of the Options which have not otherwise become
      exercisable shall become immediately exercisable upon a Change in Control of the Corporation.
      In the event that, as a result of the Options becoming exercisable in connection with a Change in Control, any state, local or federal taxing authority
      imposes any taxes on the Optionee that would not be imposed but for the occurrence of a Change in Control,

                                                                          Page 3 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 554 of 1145 PageID #: 5340

                                                                                                                                                 Exhibit 10.25

                                                                Stock Option Agreement
                                                   Navient Corporation 2014 Omnibus Incentive Plan
                                                        Net-Settled, Price-Vested Options – 2008




     including any excise tax under Section 4999 of the Internal Revenue Code and any successor or comparable provision, then the Corporation
     (including any successor to the Corporation) shall pay to the Optionee at the time any such tax becomes payable an amount equal to the amount of any
     such tax imposed on the Optionee (the amount of any such payment, the “Parachute Tax Reimbursement”). In addition, the Corporation (including any
     successor to the Corporation) shall “gross up” such Parachute Tax Reimbursement by paying to the Optionee at the time any such tax becomes payable
     an additional amount equal to the aggregate amount of any additional taxes (whether income taxes, excise taxes, special taxes, employment taxes or
     otherwise) that are payable by the Optionee as a result of the Parachute Tax Reimbursement being payable to the Optionee and/or as a result of the
     additional amounts payable to the Optionee pursuant to this sentence, such that after payment of such additional taxes the Optionee shall have been
     paid on an after-tax basis an amount equal to the Parachute Tax Reimbursement.
I.   Clawback Provision. If the Board of Directors of the Corporation, or an appropriate committee thereof, determines that any fraud or intentional
     misconduct by an officer of Predecessor SLM or the Corporation at the level of Senior Vice President or above (the “Officer”) was a significant
     contributing factor to Predecessor SLM or the Corporation having to restate all or a portion of its financial statement(s), the Board or committee shall,
     to the extent permitted by governing law, require reimbursement of any compensation (“spread”) resulting from the exercise of the Options by the
     Officer: 1) if such exercise occurred during the 12-month period following the first public disclosure of the incorrect financial statement; and 2) in the
     Board or committee’s judgment, to the extent that the filing of the false financial statement negatively impacted Predecessor SLM or the Corporation’s
     share price.
J.   Board Interpretation. The Optionee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the Board of Directors
     of the Corporation and, where applicable, the Compensation and Personnel Committee of the Board of Directors (the “Committee”) concerning any
     questions arising under this Agreement or the NewCo Plan.
K.   Stockholder Rights. The Optionee shall not be deemed a stockholder of the Corporation with respect to any of the shares of NewCo Common Stock
     subject to the Options, except to the extent that such shares shall have been purchased and transferred to the Optionee. The Corporation shall not be
     required to issue or transfer any shares of NewCo Common Stock purchased upon exercise of the Options until all applicable requirements of law have
     been complied with and such shares shall have been duly listed on any securities exchange on which the NewCo Common Stock may then be listed.
L.   No Right to Continued Employment. Nothing in the NewCo Plan, in this Agreement or any other instrument executed pursuant thereto or hereto shall
     confer upon the Optionee any right to continued employment with the Corporation or any of its subsidiaries or affiliates.

                                                                         Page 4 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 555 of 1145 PageID #: 5341

                                                                                                                                                   Exhibit 10.25

                                                                 Stock Option Agreement
                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                         Net-Settled, Price-Vested Options – 2008



M.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
     or financial accounting standards.
N.   Securities Law Compliance; Restrictions on Resale’s of Option Shares. The Corporation may impose such restrictions, conditions or limitations as it
     determines appropriate as to the timing and manner of any exercise of the Option and/or any resales by the Optionee or other subsequent transfers by
     the Optionee of any shares of NewCo Common Stock issued as a result of the exercise of the Option, including without limitation (a) restrictions under
     an insider trading policy, (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the Option and/or the NewCo Common Stock underlying the Option and (c) restrictions as to the use of a specified brokerage firm
     or other agent for exercising the Option and/or for such resales or other transfers. The sale of the shares underlying the Option must also comply with
     other applicable laws and regulations governing the sale of such shares.
O.   Data Privacy. As an essential term of this Option, the Optionee consents to the collection, use and transfer, in electronic or other form, of personal data
     as described in this Option Agreement for the exclusive purpose of implementing, administering and managing Optionee’s participation in the NewCo
     Plan. By entering into this Agreement and accepting the Option, the Optionee acknowledges that the Corporation holds certain personal information
     about the Optionee, including, but not limited to, name, home address and telephone number, date of birth, social security number or other
     identification number, salary, tax rates and amounts, nationality, job title, any shares of stock held in the Corporation, details of all options or any
     other entitlement to shares of stock awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of implementing, administering and
     managing the NewCo Plan (“Data”). Optionee acknowledges that Data may be transferred to any third parties assisting in the implementation,
     administration and management of the NewCo Plan, that these recipients may be located in jurisdictions that may have different data privacy laws and
     protections, and Optionee authorizes the recipients to receive, possess, use, retain and transfer the Data, in electronic or other form, for the purposes of
     implementing, administering and managing the NewCo Plan, including any requisite transfer of such Data as may be required to a broker or other third
     party with whom the Optionee or the Corporation may elect to deposit any shares of Common Stock acquired upon exercise of the Option. Optionee
     acknowledges that Data may be held only as long as is necessary to implement, administer and manage the Optionee’s participation in the NewCo Plan
     as determined by the Corporation, and that Optionee may request additional information about the storage and processing of Data, require any
     necessary amendments to Data or refuse or withdraw the consents herein, in any case without cost, provided however, that refusing or withdrawing
     Optionee’s consent may adversely affect Optionee’s ability to participate in the NewCo Plan.

                                                                          Page 5 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 556 of 1145 PageID #: 5342

                                                                                                                                                    Exhibit 10.25

                                                                 Stock Option Agreement
                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                         Net-Settled, Price-Vested Options – 2008



P.   Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any options granted under the NewCo Plan
     by electronic means or to request Optionee’s consent to participate in the NewCo Plan by electronic means. Optionee hereby consents to receive such
     documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and
     maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Optionee’s
     term of service with the Corporation and thereafter until withdrawn in writing by Optionee.
Q.   Governing Law. This Agreement shall be governed by and construed in accordance with the laws of Delaware, without giving effect to principles of
     conflicts of law.
R.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
     given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
     If to the Corporation to:
           Navient Corporation
           Attn: Human Resources, Equity Plan Administration
           300 Continental Drive
           Newark, DE 19713
     If to the Optionee, to (i) the last address maintained in the Corporation’s Human Resources files for the Optionee or (ii) the Optionee’s mail delivery
     code or place of work at the Corporation.
S.   Entire Agreement. This Agreement and the NewCo Plan together set forth the entire agreement and understanding between the parties as to the subject
     matter hereof and supersede all prior oral and written and all contemporaneous or subsequent oral discussions, agreements and understandings of any
     kind or nature.
T.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
     jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the
     remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision.
     The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its
     meaning, construction or effect. The Optionee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to
     carry out the provisions and purposes of the Agreement. The Optionee is responsible for complying with all laws applicable to Optionee, including
     federal and state securities reporting laws.

                                                                          Page 6 of 7
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 557 of 1145 PageID #: 5343

                                                                                                                                             Exhibit 10.25

                                                                Stock Option Agreement
                                                   Navient Corporation 2014 Omnibus Incentive Plan
                                                        Net-Settled, Price-Vested Options – 2008




The Optionee must contact Merrill Lynch to accept this grant and agree to the terms and conditions in this Agreement, the applicable plan document, any
terms and conditions documents and all other applicable documents. Merrill Lynch can be contacted at www.benefits.ml.com or by phone at
1-877-756-ESOP. If Optionee fails to accept the terms of this grant, the Options may not be exercised.

 Copies of the Plan Document and Prospectus are available on the Company’s Intranet site and the Merrill Lynch BenefitsOnline website at
 www.Benefits.ML.com. Paper copies or fax request of these documents can also be obtained by contacting Equity Plan Administration by sending an
 email to Equity.Plans@Navient.com.

                                                                        Page 7 of 7
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 558 of 1145 PageID #: 5344
                                                                                                                                               Exhibit 10.26

                                                                   Stock Option Notice
                                                     Navient Corporation 2014 Omnibus Incentive Plan


            SLM Corporation (“Predecessor SLM”) established the SLM Corporation Incentive Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

            In conjunction with the Employment Agreement between John F. Remondi (the “Optionee”) and Predecessor SLM commencing on January 8,
2008 (the “Employment Agreement”), the Optionee was granted on January 8, 2008 (the “Original Grant Date”) Net-Settled Stock Options under the SLM
Plan covering 2,000,000 shares (the “Original Grant”).

            The Original Grant is hereby canceled.

       The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Optionee Net-Settled Options
(the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Optionee is also receiving in
respect of the Original Grant a grant of net-settled options under the SLM Plan.
A.    Option Grant. Stock Options (the “Options”) to purchase a total of 2,000,000 shares of Common Stock, par value $.01, (“NewCo Common Stock”), of
      NewCo (the “Corporation”) are hereby granted the Optionee, subject in all respects to the terms and provisions of the NewCo Plan and the Employment
      Agreement, both of which are incorporated herein by reference, and this Stock Option Notice (the “Notice”). Unless otherwise stated, any capitalized
      terms not defined herein shall have the meanings as described in the SLM Plan as in effect immediately prior to the Distribution Date (as defined in the
      Separation Agreement). In the event of any conflict between the provisions of this Agreement and the provisions of the NewCo Plan, the terms of the
      NewCo Plan control, except as expressly stated otherwise herein. The Options are non-qualified stock options and are not intended to qualify as
      incentive stock options under Section 422 of the Internal Revenue Code of 1986, as amended, and will be interpreted accordingly.
B.    Option Price. The purchase price per share is $11.0960 dollars (the “Option Price”).

                                                                         Page 1 of 2
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 559 of 1145 PageID #: 5345

                                                                                                                                           Exhibit 10.26

                                                                  Stock Option Notice
                                                    Navient Corporation 2014 Omnibus Incentive Plan



C.    Grant Date. The date of grant of these Options is April 30, 2014 (the “Grant Date”).
D.    Vesting; Exercisability. The Options are vested by reason of the terms and conditions of the Original Grant.

Optionee’s being an employee of NewCo from and after the Grant Date shall not be treated as a termination of employment upon the Separation under the
Original Grant and the Separation shall not be treated as a Change in Control under the SLM Plan or the NewCo Plan.

The Optionee must contact Merrill Lynch to accept this grant and agree to the terms and conditions in this Notice, the Employment Agreement, the
applicable plan document, any terms and conditions documents and all other applicable documents. Merrill Lynch can be contacted at www.benefits.ml.com
or by phone at 1-877-756-ESOP. If Optionee fails to accept the terms of this grant, the Options may not be exercised.

 Copies of the Plan Document and Prospectus are available on the Company’s Intranet site and the Merrill Lynch BenefitsOnline website at
 www.Benefits.ML.com. Paper copies or fax request of these documents can also be obtained by contacting Equity Plan Administration by sending an
 email to Equity.Plans@Navient.com.

                                                                          Page 2 of 2
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 560 of 1145 PageID #: 5346
                                                                                                                                               Exhibit 10.27

                                                                   Stock Option Notice
                                                     Navient Corporation 2014 Omnibus Incentive Plan


            SLM Corporation (“Predecessor SLM”) established the SLM Corporation Incentive Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

            In conjunction with the Employment Agreement between John F. Remondi (the “Optionee”) and Predecessor SLM commencing on January 8,
2008 (the “Employment Agreement”), the Optionee was granted on January 8, 2009 (the “Original Grant Date”) Net-Settled Stock Options under the SLM
Plan covering 1,000,000 shares (the “Original Grant”).

            The Original Grant is hereby canceled.

       The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Optionee Net-Settled Options
(the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Optionee is also receiving in
respect of the Original Grant a grant of net-settled options under the SLM Plan.
A.    Option Grant. Stock Options (the “Options”) to purchase a total of 1,000,000 shares of Common Stock, par value $.01, (“NewCo Common Stock”), of
      NewCo (the “Corporation”) are hereby granted the Optionee, subject in all respects to the terms and provisions of the NewCo Plan and the Employment
      Agreement, both of which are incorporated herein by reference, and this Stock Option Notice (the “Notice”). Unless otherwise stated, any capitalized
      terms not defined herein shall have the meanings as described in the SLM Plan as in effect immediately prior to the Distribution Date (as defined in the
      Separation Agreement). In the event of any conflict between the provisions of this Agreement and the provisions of the NewCo Plan, the terms of the
      NewCo Plan control, except as expressly stated otherwise herein. The Options are non-qualified stock options and are not intended to qualify as
      incentive stock options under Section 422 of the Internal Revenue Code of 1986, as amended, and will be interpreted accordingly.
B.    Option Price. The purchase price per share is $6.5230 dollars (the “Option Price”).

                                                                         Page 1 of 2
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 561 of 1145 PageID #: 5347

                                                                                                                                           Exhibit 10.27

                                                                  Stock Option Notice
                                                    Navient Corporation 2014 Omnibus Incentive Plan




C.    Grant Date. The date of grant of these Options is April 30, 2014 (the “Grant Date”).
D.    Vesting; Exercisability. The Options are vested by reason of the terms and conditions of the Original Grant.

Optionee’s being an employee of NewCo from and after the Grant Date shall not be treated as a termination of employment upon the Separation under the
Original Grant and the Separation shall not be treated as a Change in Control under the SLM Plan or the NewCo Plan.

The Optionee must contact Merrill Lynch to accept this grant and agree to the terms and conditions in this Notice, the Employment Agreement, the
applicable plan document, any terms and conditions documents and all other applicable documents. Merrill Lynch can be contacted at www.benefits.ml.com
or by phone at 1-877-756-ESOP. If Optionee fails to accept the terms of this grant, the Options may not be exercised.

 Copies of the Plan Document and Prospectus are available on the Company’s Intranet site and the Merrill Lynch BenefitsOnline website at
 www.Benefits.ML.com. Paper copies or fax request of these documents can also be obtained by contacting Equity Plan Administration by sending an
 email to Equity.Plans@Navient.com.

                                                                          Page 2 of 2
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 562 of 1145 PageID #: 5348
                                                                                                                                                 Exhibit 10.28

                                                    Navient Corporation 2014 Omnibus Incentive Plan
                                                    Independent Director Stock Award Agreement 2014

             Pursuant to the terms and conditions of the Navient Corporation 2014 Omnibus Incentive Plan (the “Plan”), Navient Corporation (the
“Corporation”) hereby grants to             (the “Grantee”)        shares of common stock of the Corporation, par value $0.01, on May 22, 2014 (the “Grant
Date”), subject to the terms and conditions below. All capitalized terms used herein that are not defined shall have the meanings as set forth in the Plan.
       •    The Corporation may impose such restrictions, conditions or limitations as it determines appropriate as to the timing and manner of any transfer
            or sale by the Grantee of any shares of Common Stock, including without limitation (a) restrictions under an insider trading policy and
            (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as amended, covering
            the shares of the Corporation’s common stock. The sale of the shares must also comply with other applicable laws and regulations governing the
            sale of such shares.
       •    As an essential term of this award, the Grantee consents to the collection, use and transfer, in electronic or other form, of personal data as
            described herein for the exclusive purpose of implementing, administering and managing Grantee’s participation in the Plan. By accepting this
            award, the Grantee acknowledges that the Corporation holds certain personal information about the Grantee, including, but not limited to, name,
            home address and telephone number, date of birth, social security number or other identification number, salary, tax rates and amounts,
            nationality, job title, any shares of stock held in the Corporation, details of all options or any other entitlement to shares of stock awarded,
            canceled, exercised, vested, unvested or outstanding, for the purpose of implementing, administering and managing the Plan (“Data”). Grantee
            acknowledges that Data may be transferred to any third parties assisting in the implementation, administration and management of the Plan, that
            these recipients may be located in jurisdictions that may have different data privacy laws and protections, and Grantee authorizes the recipients
            to receive, possess, use, retain and transfer the Data, in electronic or other form, for the purposes of implementing, administering and managing
            the Plan, including any requisite transfer of such Data as may be required to a broker or other third party with whom the Grantee or the
            Corporation may elect to deposit any shares of the Corporation’s common stock. Grantee acknowledges that Data may be held to implement,
            administer and manage the Grantee’s participation in the Plan as determined by the Corporation, and that Grantee may request additional
            information about the storage and processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in
            any case without cost, provided however, that refusing or withdrawing Grantee’s consent may adversely affect Grantee’s ability to participate in
            the Plan.
       •    The Corporation may, in its sole discretion, decide to deliver any documents related to any awards granted under the Plan by electronic means or
            to request Grantee’s

                                                                              1
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 563 of 1145 PageID #: 5349

                                                                                                                                         Exhibit 10.28

     consent to participate in the Plan by electronic means. Grantee hereby consents to receive such documents by electronic delivery and, if
     requested, to agree to participate in the Plan through an on-line or electronic system established and maintained by the Corporation or another
     third party designated by the Corporation, and such consent shall remain in effect throughout Grantee’s term of service with the Corporation and
     thereafter until withdrawn in writing by Grantee.
 •   The Grantee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the Board and, where applicable, the
     Committee concerning any questions arising under this Agreement or the Plan.
 •   Nothing in the Plan, in this Agreement or any other instrument executed pursuant thereto or hereto shall confer upon the Grantee any right to
     continued service on the Board.
 •   The Board and/or the Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law or financial
     accounting standards.
 •   This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect to principles of
     conflicts of law.
     All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly given
     if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
     If to the Corporation to:
     Human Resources Department
     ATTN: Equity Plan Administration
     300 Continental Drive
     Newark, DE 19713
     If to the Grantee, to the last address maintained in the Corporation’s files for the Grantee.
 •   In the event of any conflict between the provisions of this Agreement and the provisions of the Plan, the terms of the Plan control, except as
     expressly stated otherwise herein. This Agreement and the Plan together set forth the entire agreement and understanding between the parties as
     to the subject matter hereof and supersede all prior oral and written and all contemporaneous or subsequent oral discussions, agreements and
     understandings of any kind or nature. Capitalized terms not defined herein shall have the meanings as described in the Plan.
 •   In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
     jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable,

                                                                         2
       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 564 of 1145 PageID #: 5350

                                                                                                                                                 Exhibit 10.28

            or otherwise deleted, and the remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal,
            invalid or unenforceable provision. The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this
            Agreement, nor shall they affect its meaning, construction or effect. The Grantee shall cooperate and take such actions as may be reasonably
            requested by the Corporation in order to carry out the provisions and purposes of the Agreement. The Grantee is responsible for complying with
            all laws applicable to Grantee, including federal and state securities reporting laws.

Accepted by:


Signature


Date

NAVIENT CORPORATION

BY:      John F. Remondi
         Chief Executive Officer

                                                                              3
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 565 of 1145 PageID #: 5351
                                                                                                                                              Exhibit 10.29

                                                        Navient Corporation 2014 Omnibus Incentive Plan
                                                       Independent Director Stock Option Agreement 2013


              SLM Corporation (“Predecessor SLM”) established the SLM Corporation 2012 Omnibus Incentive Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

                     (the “Optionee”) was granted on February 7, 2013 (the “Original Grant Date”) Net-Settled Stock Options under the SLM Plan (the
“Original Grant”).

              The Original Grant is hereby canceled.

       The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Optionee Net-Settled Options
(the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Optionee is also receiving in
respect of the Original Grant a grant of net-settled options under the SLM Plan.

       FOR GOOD AND VALUABLE CONSIDERATION, NewCo, (the “Corporation”) hereby grants to Optionee non-qualified stock options (the “Options”)
to purchase any part or all of the number of shares of the Corporation’s common stock, par value $0.01 per share (the “NewCo Common Stock”) specified
below, at the Exercise Price per share specified below and upon the terms and conditions set forth in this agreement (“Agreement”) and the NewCo Plan, each
as may be amended from time to time. In the event of any conflict between the provisions of this Agreement and the provisions of the NewCo Plan, the terms
of the NewCo Plan shall control, except as expressly stated otherwise herein.

Name of Optionee:

Grant Date:                                                                        April 30, 2014

Number of Shares covered by Option:

                                                                         Page 1 of 5
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 566 of 1145 PageID #: 5352

                                                                                                                                                  Exhibit 10.29

Exercise Price Per Share:                                                            $11.4873

Expiration Date:                                                                     February 7, 2018

Vesting:                                                                             The Options are vested and exercisable by reason of the terms and
                                                                                     conditions of the Original Grant.

Exercise Right Upon Termination:                                                     Vested Options must be exercised within three years after the date
                                                                                     Optionee ceases to be a member of the Board of Directors of NewCo (the
                                                                                     “NewCo Board”) or the Expiration Date, whichever occurs first.

Optionee’s being a member of the NewCo Board from and after the Grant Date shall not be treated as a termination upon the Separation under the Original
Grant and the Separation shall not be treated as a Change in Control under the SLM Plan or the NewCo Plan.
1.    Definitions. Unless otherwise stated, any capitalized terms not defined herein shall have the meanings as described in the SLM Plan as in effect
      immediately prior to the Distribution Date (as defined in the Separation Agreement).
2.    Non-Transferable; Binding Effect. These Options may not be transferred except as provided for herein. All or any part of these Options may be
      transferred by Optionee by will or by the laws of descent and distribution. In addition, Optionee may transfer all or any part of any Option to
      “Immediate Family Members” pursuant to a gift (a transfer that is not for value) or a domestic relations order, as defined in the General Instructions to
      Form S-8 under the Securities Act of 1933. “Immediate Family Members” means children, grandchildren, spouse or common law spouse, siblings or
      parents of the Optionee or bona fide trusts, partnerships or other entities controlled by and of which all beneficiaries are Immediate Family Members of
      the Optionee. Any Options that are transferred are further conditioned on the Optionee and the Optionee’s transferees and Immediate Family Members
      agreeing to abide by the Corporation’s then current stock option transfer guidelines. The terms of these Options shall be binding upon the executors,
      administrators, heirs, and successors of the Optionee.
3.    Net-Settlement upon Exercise of the Option. These Options shall be exercised only in accordance with the terms of the NewCo Plan and this
      Agreement. Each exercise shall be for no fewer than fifty (50) shares, other than an exercise for all remaining Option shares. Upon exercise of all or part
      of these Options, the Optionee shall receive from the Corporation the number of shares of NewCo Common Stock resulting from the following formula:
      the total number of Options exercised less “shares for the option cost”. “Shares for the option cost” equals the Exercise Price multiplied by the number
      of Options exercised divided by the Fair Market Value of NewCo Common Stock at the time of exercise, rounded up to the nearest whole share. The
      Corporation shall pay the Optionee in cash the amount, if any, by which the Fair Market Value of the “shares for the option cost” exceeds the Exercise
      Price multiplied by the number of Options exercised.

                                                                          Page 2 of 5
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 567 of 1145 PageID #: 5353

                                                                                                                                                   Exhibit 10.29

4.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
     given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
     If to the Corporation to:
           Navient Corporation
           Attn: Human Resources, Equity Plan Administration
           300 Continental Drive
           Newark, DE 19713
     If to the Optionee, to the last address maintained in the Corporation’s Human Resources files for the Optionee.
5.   Board Interpretation. The Optionee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the NewCo Board and,
     where applicable, the Committee, concerning any questions arising under this Agreement or the NewCo Plan.
6.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
     or financial accounting standards.
7.   Securities Law Compliance; Restrictions on Resales of Option Shares. The Corporation may impose such restrictions, conditions or limitations as it
     determines appropriate as to the timing and manner of any exercise of these Options and/or any resales by the Optionee or other subsequent transfers by
     the Optionee of any shares of NewCo Common Stock issued as a result of the exercise of the Options, including without limitation (a) restrictions under
     an insider trading policy, (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the Options and/or the NewCo Common Stock underlying the Options and (c) restrictions as to the use of a specified brokerage firm
     or other agent for exercising the Options and/or for such resales or other transfers. The sale of the shares underlying the Options must also comply with
     other applicable laws and regulations governing the sale of such shares.
8.   Data Privacy. As an essential term of this Option, the Optionee consents to the collection, use and transfer, in electronic or other form, of personal data
     as described in this Agreement for the exclusive purpose of implementing, administering and managing Optionee’s participation in the NewCo Plan.
     By entering into this Agreement and accepting the Option, the Optionee acknowledges that the Corporation holds certain personal information about
     the Optionee, including, but not limited to, name, home address and telephone number, date of birth, social security number or other identification
     number, salary, tax rates and amounts, nationality, job title, any shares of stock held in the Corporation, details of all options or any other entitlement
     to shares of stock awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of implementing, administering and managing the
     NewCo Plan (“Data”). Optionee

                                                                          Page 3 of 5
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 568 of 1145 PageID #: 5354

                                                                                                                                                Exhibit 10.29

      acknowledges that Data may be transferred to any third parties assisting in the implementation, administration and management of the NewCo Plan,
      that these recipients may be located in jurisdictions that may have different data privacy laws and protections, and Optionee authorizes the recipients
      to receive, possess, use, retain and transfer the Data, in electronic or other form, for the purposes of implementing, administering and managing the
      NewCo Plan, including any requisite transfer of such Data as may be required to a broker or other third party with whom the Optionee or the
      Corporation may elect to deposit any shares of NewCo Common Stock acquired upon exercise of the Option. Optionee acknowledges that Data may be
      held to implement, administer and manage the Optionee’s participation in the NewCo Plan as determined by the Corporation, and that Optionee may
      request additional information about the storage and processing of Data, require any necessary amendments to Data or refuse or withdraw the consents
      herein, in any case without cost, provided however, that refusing or withdrawing Optionee’s consent may adversely affect Optionee’s ability to
      participate in the NewCo Plan.
9.    Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any options granted under the NewCo Plan
      by electronic means or to request Optionee’s consent to participate in the NewCo Plan by electronic means. Optionee hereby consents to receive such
      documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and
      maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Optionee’s
      term of service with the Corporation and thereafter until withdrawn in writing by Optionee.
10.   Stockholder Rights. The Optionee shall not be deemed a stockholder of the Corporation with respect to any of the shares of NewCo Common Stock
      subject to the Options, except to the extent that such shares shall have been purchased and transferred to the Optionee. The Corporation shall not be
      required to issue or transfer any shares of NewCo Common Stock purchased upon exercise of the Options until all applicable requirements of law have
      been complied with and such shares shall have been duly listed on any securities exchange on which the NewCo Common Stock may then be listed.
11.   Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect to
      principles of conflicts of law.
12.   Entire Agreement; Capitalized Terms. This Agreement and the NewCo Plan together set forth the entire agreement and understanding between the
      parties as to the subject matter hereof and supersede all prior oral and written and all contemporaneous or subsequent oral discussions, agreements and
      understandings of any kind or nature. Unless otherwise stated, any capitalized terms not defined herein shall have the meanings as described in the
      SLM Plan as in effect immediately prior to the Distribution Date (as defined in the Separation Agreement).
13.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
      jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and

                                                                         Page 4 of 5
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 569 of 1145 PageID #: 5355

                                                                                                                                                 Exhibit 10.29

      enforceable, or otherwise deleted, and the remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such
      illegal, invalid or unenforceable provision. The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of
      this Agreement, nor shall they affect its meaning, construction or effect. The Optionee shall cooperate and take such actions as may be reasonably
      requested by the Corporation in order to carry out the provisions and purposes of the Agreement. The Optionee is responsible for complying with all
      laws applicable to Optionee, including federal and state securities reporting laws.

            The Optionee must contact Merrill Lynch to accept this grant and agree to the terms and conditions in this Agreement, the applicable plan
document, any terms and conditions documents and all other applicable documents. By accepting this Agreement, Optionee acknowledges that he or she has
received and read, and agrees that these Options shall be subject to this Agreement and the NewCo Plan. At any time, copies of the NewCo Plan may be
obtained by contacting Eric Watson at (703) 984-6756.

                                                                          Page 5 of 5
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 570 of 1145 PageID #: 5356
                                                                                                                                              Exhibit 10.30

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                           INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2012


              SLM Corporation (“Predecessor SLM”) established the SLM Corporation Directors Equity Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

                     (the “Optionee”) was granted on February 3, 2012 (the “Original Grant Date”) Net-Settled Stock Options under the SLM Plan (the
“Original Grant”).

              The Original Grant is hereby canceled.

       The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Optionee Net-Settled Options
(the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Optionee is also receiving in
respect of the Original Grant a grant of net-settled options under the SLM Plan.

      FOR GOOD AND VALUABLE CONSIDERATION, NewCo, (the “Corporation”) hereby grants to Optionee non-qualified stock options (the “Options”)
to purchase any part or all of the number of shares of the Corporation’s $0.01 par value common stock (the “NewCo Common Stock”) specified below, at the
Exercise Price per share specified below and upon the terms and conditions set forth in this agreement (“Agreement”) and the NewCo Plan, each as may be
amended from time to time. In the event of any conflict between the provisions of this Agreement and the provisions of the NewCo Plan, the terms of the
NewCo Plan shall control, except as expressly stated otherwise herein.

Name of Optionee:
Grant Date:                                                                       April 30, 2014
Number of Shares covered by Option:
Exercise Price Per Share:                                                         $10.2558
Expiration Date:                                                                  February 3, 2017

                                                                         Page 1 of 5
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 571 of 1145 PageID #: 5357

                                                                                                                                                  Exhibit 10.30

                                            NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                          INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2012




Vesting:                                                                           The Options are vested and exercisable by reason of the terms and
                                                                                   conditions of the Original Grant.
Exercise Right Upon Termination:                                                   Vested Options must be exercised within three years after the date Optionee
                                                                                   ceases to be a member of the Board of Directors of NewCo (the “NewCo
                                                                                   Board”) or the Expiration Date, whichever occurs first.

Optionee’s being a member of the NewCo Board from and after the Grant Date shall not be treated as a termination upon the Separation under the Original
Grant and the Separation shall not be treated as a Change in Control under the SLM Plan or the NewCo Plan.
1.    Definitions. Unless otherwise stated, any capitalized terms not defined herein shall have the meanings as described in the SLM Plan as in effect
      immediately prior to the Distribution Date (as defined in the Separation Agreement).
2.    Non-Transferable; Binding Effect. These Options may not be transferred except as provided for herein. All or any part of these Options may be
      transferred by Optionee by will or by the laws of descent and distribution. In addition, Optionee may transfer all or any part of any Option to
      “Immediate Family Members” pursuant to a gift (a transfer that is not for value) or a domestic relations order, as defined in the General Instructions to
      Form S-8 under the Securities Act of 1933. “Immediate Family Members” means children, grandchildren, spouse or common law spouse, siblings or
      parents of the Optionee or bona fide trusts, partnerships or other entities controlled by and of which all beneficiaries are Immediate Family Members of
      the Optionee. Any Options that are transferred are further conditioned on the Optionee and the Optionee’s transferees and Immediate Family Members
      agreeing to abide by the Corporation’s then current stock option transfer guidelines. The terms of these Options shall be binding upon the executors,
      administrators, heirs, and successors of the Optionee.
3.    Net-Settlement upon Exercise of the Option. These Options shall be exercised only in accordance with the terms of the NewCo Plan and this
      Agreement. Each exercise shall be for no fewer than fifty (50) shares, other than an exercise for all remaining Option shares. Upon exercise of all or part
      of these Options, the Optionee shall receive from the Corporation the number of shares of NewCo Common Stock resulting from the following formula:
      the total number of Options exercised less “shares for the option cost”. “Shares for the option cost” equals the Exercise Price multiplied by the number
      of Options exercised divided by the Fair Market Value of NewCo Common Stock at the time of exercise, rounded up to the nearest whole share. The
      Corporation shall pay the Optionee in cash the amount, if any, by which the Fair Market Value of the “shares for the option cost” exceeds the Exercise
      Price multiplied by the number of Options exercised.

                                                                          Page 2 of 5
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 572 of 1145 PageID #: 5358

                                                                                                                                                   Exhibit 10.30

                                           NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                         INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2012



4.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
     given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
     If to the Corporation to:
                  Navient Corporation
                  Attn: Human Resources, Equity Plan Administration
                  300 Continental Drive
                  Newark, DE 19713
     If to the Optionee, to the last address maintained in the Corporation’s Human Resources files for the Optionee.
5.   Board Interpretation. The Optionee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the NewCo Board and,
     where applicable, the Committee, concerning any questions arising under this Agreement or the NewCo Plan.
6.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
     or financial accounting standards.
7.   Securities Law Compliance; Restrictions on Resales of Option Shares. The Corporation may impose such restrictions, conditions or limitations as it
     determines appropriate as to the timing and manner of any exercise of these Options and/or any resales by the Optionee or other subsequent transfers by
     the Optionee of any shares of NewCo Common Stock issued as a result of the exercise of the Options, including without limitation (a) restrictions under
     an insider trading policy, (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the Options and/or the NewCo Common Stock underlying the Options and (c) restrictions as to the use of a specified brokerage firm
     or other agent for exercising the Options and/or for such resales or other transfers. The sale of the shares underlying the Options must also comply with
     other applicable laws and regulations governing the sale of such shares.
8.   Data Privacy. As an essential term of this Option, the Optionee consents to the collection, use and transfer, in electronic or other form, of personal data
     as described in this Agreement for the exclusive purpose of implementing, administering and managing Optionee’s participation in the NewCo Plan.
     By entering into this Agreement and accepting the Option, the Optionee acknowledges that the Corporation holds certain personal information about
     the Optionee, including, but not limited to, name, home address and telephone number, date of birth, social security number or other identification
     number, salary, tax rates and amounts, nationality, job title, any shares of stock held in the Corporation, details of all options or any other entitlement
     to shares of stock awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of implementing, administering and managing the
     NewCo Plan (“Data”). Optionee acknowledges that Data may be transferred to any third parties assisting in the

                                                                          Page 3 of 5
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 573 of 1145 PageID #: 5359

                                                                                                                                                    Exhibit 10.30

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                           INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2012



      implementation, administration and management of the NewCo Plan, that these recipients may be located in jurisdictions that may have different data
      privacy laws and protections, and Optionee authorizes the recipients to receive, possess, use, retain and transfer the Data, in electronic or other form, for
      the purposes of implementing, administering and managing the NewCo Plan, including any requisite transfer of such Data as may be required to a
      broker or other third party with whom the Optionee or the Corporation may elect to deposit any shares of NewCo Common Stock acquired upon
      exercise of the Option. Optionee acknowledges that Data may be held only as long as is necessary to implement, administer and manage the Optionee’s
      participation in the NewCo Plan as determined by the Corporation, and that Optionee may request additional information about the storage and
      processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case without cost, provided however,
      that refusing or withdrawing Optionee’s consent may adversely affect Optionee’s ability to participate in the NewCo Plan.
9.    Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any options granted under the NewCo Plan
      by electronic means or to request Optionee’s consent to participate in the NewCo Plan by electronic means. Optionee hereby consents to receive such
      documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and
      maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Optionee’s
      term of service with the Corporation and thereafter until withdrawn in writing by Optionee.
10.   Stockholder Rights. The Optionee shall not be deemed a stockholder of the Corporation with respect to any of the shares of NewCo Common Stock
      subject to the Options, except to the extent that such shares shall have been purchased and transferred to the Optionee. The Corporation shall not be
      required to issue or transfer any shares of NewCo Common Stock purchased upon exercise of the Options until all applicable requirements of law have
      been complied with and such shares shall have been duly listed on any securities exchange on which the NewCo Common Stock may then be listed.
11.   Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect to
      principles of conflicts of law.
12.   Entire Agreement; Capitalized Terms. This Agreement and the NewCo Plan together set forth the entire agreement and understanding between the
      parties as to the subject matter hereof and supersede all prior oral and written and all contemporaneous or subsequent oral discussions, agreements and
      understandings of any kind or nature. Unless otherwise stated, any capitalized terms not defined herein shall have the meanings as described in the
      SLM Plan as in effect immediately prior to the Distribution Date (as defined in the Separation Agreement).
13.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
      jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and

                                                                           Page 4 of 5
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 574 of 1145 PageID #: 5360

                                                                                                                                                 Exhibit 10.30

                                            NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                          INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2012



      enforceable, or otherwise deleted, and the remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such
      illegal, invalid or unenforceable provision. The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of
      this Agreement, nor shall they affect its meaning, construction or effect. The Optionee shall cooperate and take such actions as may be reasonably
      requested by the Corporation in order to carry out the provisions and purposes of the Agreement. The Optionee is responsible for complying with all
      laws applicable to Optionee, including federal and state securities reporting laws.

            The Optionee must contact Merrill Lynch to accept this grant and agree to the terms and conditions in this Agreement, the applicable plan
document, any terms and conditions documents and all other applicable documents. By accepting this Agreement, Optionee acknowledges that he or she has
received and read, and agrees that these Options shall be subject to this Agreement and the NewCo Plan. At any time, copies of the NewCo Plan may be
obtained by contacting Eric Watson at (703) 984-6756.

                                                                          Page 5 of 5
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 575 of 1145 PageID #: 5361
                                                                                                                                             Exhibit 10.31

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                           INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2011


              SLM Corporation (“Predecessor SLM”) established the SLM Corporation Directors Equity Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

                     (the “Optionee”) was granted on January 27, 2011 (the “Original Grant Date”) Net-Settled Stock Options under the SLM Plan (the
“Original Grant”).

              The Original Grant is hereby canceled.

       The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Optionee Net-Settled Options
(the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Optionee is also receiving in
respect of the Original Grant a grant of net-settled options under the SLM Plan.

      FOR GOOD AND VALUABLE CONSIDERATION, NewCo, (the “Corporation”) hereby grants to Optionee non-qualified stock options (the “Options”)
to purchase any part or all of the number of shares of the Corporation’s $0.01 par value common stock (the “NewCo Common Stock”) specified below, at the
Exercise Price per share specified below and upon the terms and conditions set forth in this agreement (“Agreement”) and the NewCo Plan, each as may be
amended from time to time. In the event of any conflict between the provisions of this Agreement and the provisions of the NewCo Plan, the terms of the
NewCo Plan shall control, except as expressly stated otherwise herein.

Name of Optionee:

Grant Date:                                                                       April 30, 2014

Number of Shares covered by Option:

Exercise Price Per Share:                                                         $9.3771

Expiration Date:                                                                  January 27, 2021

                                                                         Page 1 of 5
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 576 of 1145 PageID #: 5362

                                                                                                                                                    Exhibit 10.31

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                           INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2011



Vesting Schedule:                                                                     The Options are vested by reason of the terms and conditions of the
                                                                                      Original Grant.

Exercise Right Upon Termination:                                                      Vested Options must be exercised within three years after the date
                                                                                      Optionee ceases to be a member of the Board of Directors of NewCo (the
                                                                                      “NewCo Board”) or the Expiration Date, whichever occurs first.

Optionee’s being a member of the NewCo Board from and after the Grant Date shall not be treated as a termination upon the Separation under the Original
Grant and the Separation shall not be treated as a Change in Control under the SLM Plan or the NewCo Plan.
1.    Definitions. Unless otherwise stated, any capitalized terms not defined herein shall have the meanings as described in the SLM Plan as in effect
      immediately prior to the Distribution Date (as defined in the Separation Agreement).
2.    Transferability. These Options may not be transferred except as provided herein. All or any part of these Options may be transferred by Optionee by
      will or by the laws of descent and distribution. In addition, Optionee may transfer all or any part of any Option to “Immediate Family Members”
      pursuant to a gift (a transfer that is not for value) or a domestic relations order, as defined in the General Instructions to Form S-8 under the Securities
      Act of 1933. “Immediate Family Members” means children, grandchildren, spouse or common law spouse, siblings or parents of the Optionee or bona
      fide trusts, partnerships or other entities controlled by and of which all beneficiaries are Immediate Family Members of the Optionee. Any Options that
      are transferred are further conditioned on the Optionee and the Optionee’s transferees and Immediate Family Members agreeing to abide by the
      Corporation’s then current stock option transfer guidelines.
3.    Net-Settlement upon Exercise of the Option. These Options shall be exercised only in accordance with the terms of the NewCo Plan and this
      Agreement. Each exercise shall be for no fewer than fifty (50) shares, other than an exercise for all remaining Option shares. Upon exercise of all or part
      of these Options, the Optionee shall receive from the Corporation as a result of any Option exercise the number of shares of common stock resulting
      from the following formula: the total number of Options exercised less “shares for the option cost”. “Shares for the option cost” equals the option
      exercise price multiplied by the number of options exercised divided by the Fair Market Value of common stock at the time of exercise, rounded up to
      the nearest whole share. The Corporation shall pay the option holder in cash the amount, if any, by which the Fair Market Value of the “shares for the
      option cost” exceeds the option exercise price multiplied by the number of options exercised.

                                                                           Page 2 of 5
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 577 of 1145 PageID #: 5363

                                                                                                                                                   Exhibit 10.31

                                            NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                          INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2011



4.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
     given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
     If to the Corporation to:
           Navient Corporation
           Attn: Human Resources, Equity Plan Administration
           300 Continental Drive
           Newark, DE 19713
     If to the Optionee, to the address listed on record.
5.   Board Interpretation. The Optionee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the NewCo Board and,
     where applicable, the Committee, concerning any questions arising under this Agreement or the NewCo Plan.
6.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
     or financial accounting standards.
7.   Securities Law Compliance; Restrictions on Resale’s of Option Shares. The Corporation may impose such restrictions, conditions or limitations as it
     determines appropriate as to the timing and manner of any exercise of these Options and/or any resales by the Optionee or other subsequent transfers by
     the Optionee of any shares of NewCo Common Stock issued as a result of the exercise of the Options, including without limitation (a) restrictions under
     an insider trading policy, (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the Options and/or the NewCo Common Stock underlying the Options and (c) restrictions as to the use of a specified brokerage firm
     or other agent for exercising the Options and/or for such resales or other transfers. The sale of the shares underlying the Options must also comply with
     other applicable laws and regulations governing the sale of such shares.
8.   Data Privacy. As an essential term of this Option, the Optionee consents to the collection, use and transfer, in electronic or other form, of personal data
     as described in this Agreement for the exclusive purpose of implementing, administering and managing Optionee’s participation in the NewCo Plan.
     By entering into this Agreement and accepting the Option, the Optionee acknowledges that the Corporation holds certain personal information about
     the Optionee, including, but not limited to, name, home address and telephone number, date of birth, social security number or other identification
     number, salary, tax rates and amounts, nationality, job title, any shares of stock held in the Corporation, details of all options or any other entitlement
     to shares of stock awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of implementing, administering and managing the
     NewCo Plan (“Data”). Optionee acknowledges that Data may be transferred to any third parties assisting in the implementation, administration and
     management of the NewCo Plan, that these recipients

                                                                          Page 3 of 5
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 578 of 1145 PageID #: 5364

                                                                                                                                                     Exhibit 10.31

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                           INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2011



      may be located in jurisdictions that may have different data privacy laws and protections, and Optionee authorizes the recipients to receive, possess,
      use, retain and transfer the Data, in electronic or other form, for the purposes of implementing, administering and managing the NewCo Plan, including
      any requisite transfer of such Data as may be required to a broker or other third party with whom the Optionee or the Corporation may elect to deposit
      any shares of NewCo Common Stock acquired upon exercise of the Option. Optionee acknowledges that Data may be held only as long as is necessary
      to implement, administer and manage the Optionee’s participation in the NewCo Plan as determined by the Corporation, and that Optionee may
      request additional information about the storage and processing of Data, require any necessary amendments to Data or refuse or withdraw the consents
      herein, in any case without cost, provided however, that refusing or withdrawing Optionee’s consent may adversely affect Optionee’s ability to
      participate in the NewCo Plan.
9.    Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any options granted under the NewCo Plan
      by electronic means or to request Optionee’s consent to participate in the NewCo Plan by electronic means. Optionee hereby consents to receive such
      documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and
      maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Optionee’s
      term of service with the Corporation and thereafter until withdrawn in writing by Optionee.
10.   Stockholder Rights. The Optionee shall not be deemed a stockholder of the Corporation with respect to any of the shares of NewCo Common Stock
      subject to the Options, except to the extent that such shares shall have been purchased and transferred to the Optionee. The Corporation shall not be
      required to issue or transfer any shares of NewCo Common Stock purchased upon exercise of the Options until all applicable requirements of law have
      been complied with and such shares shall have been duly listed on any securities exchange on which the NewCo Common Stock may then be listed.
11.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
      jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the
      remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision.
      The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its
      meaning, construction or effect. The Optionee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to
      carry out the provisions and purposes of the Agreement. The Optionee is responsible for complying with all laws applicable to Optionee, including
      federal and state securities reporting laws.

           The Optionee must contact Merrill Lynch to accept this grant and agree to the terms and conditions in this Agreement, the applicable plan
document, any terms and conditions documents and all other applicable documents. By accepting this Agreement, Optionee

                                                                           Page 4 of 5
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 579 of 1145 PageID #: 5365

                                                                                                                                              Exhibit 10.31

                                           NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                         INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2011




acknowledges that he or she has received and read, and agrees that these Options shall be subject to this Agreement and the NewCo Plan. At any time, copies
of the NewCo Plan may be obtained by contacting Eric Watson at (703) 984-6756.

                                                                        Page 5 of 5
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 580 of 1145 PageID #: 5366
                                                                                                                                             Exhibit 10.32

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                           INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2010


              SLM Corporation (“Predecessor SLM”) established the SLM Corporation Directors Equity Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

                     (the “Optionee”) was granted on January 28, 2010 (the “Original Grant Date”) Net-Settled Stock Options under the SLM Plan (the
“Original Grant”).

              The Original Grant is hereby canceled.

       The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Optionee Net-Settled Options
(the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Optionee is also receiving in
respect of the Original Grant a grant of net-settled options under the SLM Plan.

      FOR GOOD AND VALUABLE CONSIDERATION, NewCo, (the “Corporation”) hereby grants to Optionee non-qualified stock options (the “Options”)
to purchase any part or all of the number of shares of the Corporation’s $0.01 par value common stock (the “NewCo Common Stock”) specified below, at the
Exercise Price per share specified below and upon the terms and conditions set forth in this agreement (“Agreement”) and the NewCo Plan, each as may be
amended from time to time. In the event of any conflict between the provisions of this Agreement and the provisions of the NewCo Plan, the terms of the
NewCo Plan shall control, except as expressly stated otherwise herein.

Name of Optionee:

Grant Date:                                                                       April 30, 2014

Number of Shares covered by Option:

Exercise Price Per Share:                                                         $6.6127

Expiration Date:                                                                  January 28, 2020

                                                                         Page 1 of 5
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 581 of 1145 PageID #: 5367

                                                                                                                                                    Exhibit 10.32

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                           INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2010



Vesting Schedule:                                                                     The Options are vested by reason of the terms and conditions of the
                                                                                      Original Grant.

Exercise Right Upon Termination:                                                      Vested Options must be exercised within three years after the date
                                                                                      Optionee ceases to be a member of the Board of Directors of NewCo (the
                                                                                      “NewCo Board”) or the Expiration Date, whichever occurs first.

Optionee’s being a member of the NewCo Board from and after the Grant Date shall not be treated as a termination upon the Separation under the Original
Grant and the Separation shall not be treated as a Change in Control under the SLM Plan or the NewCo Plan.
1.    Definitions. Unless otherwise stated, any capitalized terms not defined herein shall have the meanings as described in the SLM Plan as in effect
      immediately prior to the Distribution Date (as defined in the Separation Agreement).
2.    Transferability. These Options may not be transferred except as provided herein. All or any part of these Options may be transferred by Optionee by
      will or by the laws of descent and distribution. In addition, Optionee may transfer all or any part of any Option to “Immediate Family Members”
      pursuant to a gift (a transfer that is not for value) or a domestic relations order, as defined in the General Instructions to Form S-8 under the Securities
      Act of 1933. “Immediate Family Members” means children, grandchildren, spouse or common law spouse, siblings or parents of the Optionee or bona
      fide trusts, partnerships or other entities controlled by and of which all beneficiaries are Immediate Family Members of the Optionee. Any Options that
      are transferred are further conditioned on the Optionee and the Optionee’s transferees and Immediate Family Members agreeing to abide by the
      Corporation’s then current stock option transfer guidelines.
3.    Net-Settlement upon Exercise of the Option. These Options shall be exercised only in accordance with the terms of the NewCo Plan and this
      Agreement. Each exercise shall be for no fewer than fifty (50) shares, other than an exercise for all remaining Option shares. Upon exercise of all or part
      of these Options, the Optionee shall receive from the Corporation as a result of any Option exercise the number of shares of common stock resulting
      from the following formula: the total number of Options exercised less “shares for the option cost”. “Shares for the option cost” equals the option
      exercise price multiplied by the number of options exercised divided by the Fair Market Value of common stock at the time of exercise, rounded up to
      the nearest whole share. The Corporation shall pay the option holder in cash the amount, if any, by which the Fair Market Value of the “shares for the
      option cost” exceeds the option exercise price multiplied by the number of options exercised.

                                                                           Page 2 of 5
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 582 of 1145 PageID #: 5368

                                                                                                                                                   Exhibit 10.32

                                            NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                          INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2010



4.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
     given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
     If to the Corporation to:
           Navient Corporation
           Attn: Human Resources, Equity Plan Administration
           300 Continental Drive
           Newark, DE 19713
     If to the Optionee, to the address listed on record.
5.   Board Interpretation. The Optionee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the NewCo Board and,
     where applicable, the Committee, concerning any questions arising under this Agreement or the NewCo Plan.
6.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
     or financial accounting standards.
7.   Securities Law Compliance; Restrictions on Resale’s of Option Shares. The Corporation may impose such restrictions, conditions or limitations as it
     determines appropriate as to the timing and manner of any exercise of these Options and/or any resales by the Optionee or other subsequent transfers by
     the Optionee of any shares of NewCo Common Stock issued as a result of the exercise of the Options, including without limitation (a) restrictions under
     an insider trading policy, (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the Options and/or the NewCo Common Stock underlying the Options and (c) restrictions as to the use of a specified brokerage firm
     or other agent for exercising the Options and/or for such resales or other transfers. The sale of the shares underlying the Options must also comply with
     other applicable laws and regulations governing the sale of such shares.
8.   Data Privacy. As an essential term of this Option, the Optionee consents to the collection, use and transfer, in electronic or other form, of personal data
     as described in this Agreement for the exclusive purpose of implementing, administering and managing Optionee’s participation in the NewCo Plan.
     By entering into this Agreement and accepting the Option, the Optionee acknowledges that the Corporation holds certain personal information about
     the Optionee, including, but not limited to, name, home address and telephone number, date of birth, social security number or other identification
     number, salary, tax rates and amounts, nationality, job title, any shares of stock held in the Corporation, details of all options or any other entitlement
     to shares of stock awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of implementing, administering and managing the
     NewCo Plan (“Data”). Optionee acknowledges that Data may be transferred to any third parties assisting in the implementation, administration and
     management of the NewCo Plan, that these recipients

                                                                          Page 3 of 5
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 583 of 1145 PageID #: 5369

                                                                                                                                                     Exhibit 10.32

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                           INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2010



      may be located in jurisdictions that may have different data privacy laws and protections, and Optionee authorizes the recipients to receive, possess,
      use, retain and transfer the Data, in electronic or other form, for the purposes of implementing, administering and managing the NewCo Plan, including
      any requisite transfer of such Data as may be required to a broker or other third party with whom the Optionee or the Corporation may elect to deposit
      any shares of NewCo Common Stock acquired upon exercise of the Option. Optionee acknowledges that Data may be held only as long as is necessary
      to implement, administer and manage the Optionee’s participation in the NewCo Plan as determined by the Corporation, and that Optionee may
      request additional information about the storage and processing of Data, require any necessary amendments to Data or refuse or withdraw the consents
      herein, in any case without cost, provided however, that refusing or withdrawing Optionee’s consent may adversely affect Optionee’s ability to
      participate in the NewCo Plan.
9.    Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any options granted under the NewCo Plan
      by electronic means or to request Optionee’s consent to participate in the NewCo Plan by electronic means. Optionee hereby consents to receive such
      documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and
      maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Optionee’s
      term of service with the Corporation and thereafter until withdrawn in writing by Optionee.
10.   Stockholder Rights. The Optionee shall not be deemed a stockholder of the Corporation with respect to any of the shares of NewCo Common Stock
      subject to the Options, except to the extent that such shares shall have been purchased and transferred to the Optionee. The Corporation shall not be
      required to issue or transfer any shares of NewCo Common Stock purchased upon exercise of the Options until all applicable requirements of law have
      been complied with and such shares shall have been duly listed on any securities exchange on which the NewCo Common Stock may then be listed.
11.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
      jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the
      remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision.
      The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its
      meaning, construction or effect. The Optionee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to
      carry out the provisions and purposes of the Agreement. The Optionee is responsible for complying with all laws applicable to Optionee, including
      federal and state securities reporting laws.

           The Optionee must contact Merrill Lynch to accept this grant and agree to the terms and conditions in this Agreement, the applicable plan
document, any terms and conditions documents and all other applicable documents. By accepting this Agreement, Optionee

                                                                           Page 4 of 5
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 584 of 1145 PageID #: 5370

                                                                                                                                              Exhibit 10.32

                                           NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                         INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2010


acknowledges that he or she has received and read, and agrees that these Options shall be subject to this Agreement and the NewCo Plan. At any time, copies
of the NewCo Plan may be obtained by contacting Eric Watson at (703) 984-6756.

                                                                        Page 5 of 5
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 585 of 1145 PageID #: 5371
                                                                                                                                             Exhibit 10.33

                                            NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                          INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2009


              SLM Corporation (“Predecessor SLM”) established the SLM Corporation Directors Equity Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

                    (the “Optionee”) was granted on May 22, 2009 (the “Original Grant Date”) Net-Settled Stock Options under the SLM Plan (the “Original
Grant”).

              The Original Grant is hereby canceled.

       The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Optionee Net-Settled Options
(the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Optionee is also receiving in
respect of the Original Grant a grant of net-settled options under the SLM Plan.

      FOR GOOD AND VALUABLE CONSIDERATION, NewCo, (the “Corporation”) hereby grants to Optionee non-qualified stock options (the “Options”)
to purchase any part or all of the number of shares of the Corporation’s $0.01 par value common stock (the “NewCo Common Stock”) specified below, at the
Exercise Price per share specified below and upon the terms and conditions set forth in this agreement (“Agreement”) and the NewCo Plan, each as may be
amended from time to time. In the event of any conflict between the provisions of this Agreement and the provisions of the NewCo Plan, the terms of the
NewCo Plan shall control, except as expressly stated otherwise herein.

Name of Optionee:

Grant Date:                                                                     April 30, 2014

Number of Shares covered by Option:

Exercise Price Per Share:                                                       $3.7009

Expiration Date:                                                                May 8, 2018

                                                                        Page 1 of 5
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 586 of 1145 PageID #: 5372

                                                                                                                                                    Exhibit 10.33

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                           INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2009



Vesting Schedule:                                                                     The Options are vested by reason of the terms and conditions of the
                                                                                      Original Grant.

Exercise Right Upon Termination:                                                      Vested Options must be exercised within three years after the date
                                                                                      Optionee ceases to be a member of the Board of Directors of NewCo (the
                                                                                      “NewCo Board”) or the Expiration Date, whichever occurs first.

Optionee’s being a member of the NewCo Board from and after the Grant Date shall not be treated as a termination upon the Separation under the Original
Grant and the Separation shall not be treated as a Change in Control under the SLM Plan or the NewCo Plan.
1.    Definitions. Unless otherwise stated, any capitalized terms not defined herein shall have the meanings as described in the SLM Plan as in effect
      immediately prior to the Distribution Date (as defined in the Separation Agreement).
2.    Transferability. These Options may not be transferred except as provided herein. All or any part of these Options may be transferred by Optionee by
      will or by the laws of descent and distribution. In addition, Optionee may transfer all or any part of any Option to “Immediate Family Members”
      pursuant to a gift (a transfer that is not for value) or a domestic relations order, as defined in the General Instructions to Form S-8 under the Securities
      Act of 1933. “Immediate Family Members” means children, grandchildren, spouse or common law spouse, siblings or parents of the Optionee or bona
      fide trusts, partnerships or other entities controlled by and of which all beneficiaries are Immediate Family Members of the Optionee. Any Options that
      are transferred are further conditioned on the Optionee and the Optionee’s transferees and Immediate Family Members agreeing to abide by the
      Corporation’s then current stock option transfer guidelines.
3.    Exercise of the Option. These Options shall be exercised only in accordance with the terms of the Plan and this Agreement. Each exercise shall be for
      no fewer than fifty (50) shares, other than an exercise for all remaining Option shares. Upon exercise of all or part of these Options, the Optionee shall
      pay the Option Price to the Corporation only in the following manner: either (i) by cash or certified or cashier’s check, (ii) by arrangement with a broker
      where payment is made pursuant to an irrevocable direction to the broker to sell sufficient Option shares and pay the entire Option Price to the
      Corporation in cash, or (iii) by delivery of shares of NewCo Common. The value of any such shares delivered as payment of the Option Price shall be
      such shares’ fair market value as indicated by the price per share of the Corporation’s common stock at the time of exercise. In addition to the exercise
      methods specified above, the Optionee may exercise Options using a net-settled method under which the Optionee shall receive from the Corporation
      as a result of any Option exercise the number of shares of common stock resulting from the following formula: the total number of Options exercised
      less “shares for the option cost”. “Shares for the option cost” equals the option exercise price multiplied by the number of options exercised divided by
      the Fair Market Value of

                                                                           Page 2 of 5
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 587 of 1145 PageID #: 5373

                                                                                                                                                   Exhibit 10.33

                                            NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                          INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2009



     common stock at the time of exercise, rounded up to the nearest whole share. The Corporation shall pay the option holder in cash the amount, if any,
     by which the Fair Market Value of the “shares for the option cost” exceeds the option exercise price multiplied by the number of options exercised.
4.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
     given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
     If to the Corporation to:
           Navient Corporation
           Attn: Human Resources, Equity Plan Administration
           300 Continental Drive
           Newark, DE 19713
     If to the Optionee, to the address listed on record.
5.   Board Interpretation. The Optionee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the NewCo Board and,
     where applicable, the Committee, concerning any questions arising under this Agreement or the NewCo Plan.
6.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
     or financial accounting standards.
7.   Securities Law Compliance; Restrictions on Resale’s of Option Shares. The Corporation may impose such restrictions, conditions or limitations as it
     determines appropriate as to the timing and manner of any exercise of these Options and/or any resales by the Optionee or other subsequent transfers by
     the Optionee of any shares of NewCo Common Stock issued as a result of the exercise of the Options, including without limitation (a) restrictions under
     an insider trading policy, (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the Options and/or the NewCo Common Stock underlying the Options and (c) restrictions as to the use of a specified brokerage firm
     or other agent for exercising the Options and/or for such resales or other transfers. The sale of the shares underlying the Options must also comply with
     other applicable laws and regulations governing the sale of such shares.
8.   Data Privacy. As an essential term of this Option, the Optionee consents to the collection, use and transfer, in electronic or other form, of personal data
     as described in this Agreement for the exclusive purpose of implementing, administering and managing Optionee’s participation in the NewCo Plan.
     By entering into this Agreement and accepting the Option, the Optionee acknowledges that the Corporation holds certain personal information about
     the Optionee, including, but not limited to, name, home address and telephone number, date of birth, social security number or other

                                                                          Page 3 of 5
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 588 of 1145 PageID #: 5374

                                                                                                                                                     Exhibit 10.33

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                           INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2009



      identification number, salary, tax rates and amounts, nationality, job title, any shares of stock held in the Corporation, details of all options or any
      other entitlement to shares of stock awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of implementing, administering and
      managing the NewCo Plan (“Data”). Optionee acknowledges that Data may be transferred to any third parties assisting in the implementation,
      administration and management of the NewCo Plan, that these recipients may be located in jurisdictions that may have different data privacy laws and
      protections, and Optionee authorizes the recipients to receive, possess, use, retain and transfer the Data, in electronic or other form, for the purposes of
      implementing, administering and managing the NewCo Plan, including any requisite transfer of such Data as may be required to a broker or other third
      party with whom the Optionee or the Corporation may elect to deposit any shares of Common Stock acquired upon exercise of the Option. Optionee
      acknowledges that Data may be held only as long as is necessary to implement, administer and manage the Optionee’s participation in the NewCo Plan
      as determined by the Corporation, and that Optionee may request additional information about the storage and processing of Data, require any
      necessary amendments to Data or refuse or withdraw the consents herein, in any case without cost, provided however, that refusing or withdrawing
      Optionee’s consent may adversely affect Optionee’s ability to participate in the NewCo Plan.
9.    Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any options granted under the NewCo Plan
      by electronic means or to request Optionee’s consent to participate in the NewCo Plan by electronic means. Optionee hereby consents to receive such
      documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and
      maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Optionee’s
      term of service with the Corporation and thereafter until withdrawn in writing by Optionee.
10.   Stockholder Rights. The Optionee shall not be deemed a stockholder of the Corporation with respect to any of the shares of NewCo Common Stock
      subject to the Options, except to the extent that such shares shall have been purchased and transferred to the Optionee. The Corporation shall not be
      required to issue or transfer any shares of NewCo Common Stock purchased upon exercise of the Options until all applicable requirements of law have
      been complied with and such shares shall have been duly listed on any securities exchange on which the NewCo Common Stock may then be listed.
11.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
      jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the
      remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision.
      The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its
      meaning, construction or effect. The Optionee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to
      carry out the provisions and purposes of the Agreement. The Optionee is responsible for complying with all laws applicable to Optionee, including
      federal and state securities reporting laws.

                                                                           Page 4 of 5
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 589 of 1145 PageID #: 5375

                                                                                                                                         Exhibit 10.33

                                          NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                        INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2009




            The Optionee must contact Merrill Lynch to accept this grant and agree to the terms and conditions in this Agreement, the applicable plan
document, any terms and conditions documents and all other applicable documents. By accepting this Agreement, Optionee acknowledges that he or she has
received and read, and agrees that these Options shall be subject to this Agreement and the NewCo Plan. At any time, copies of the NewCo Plan may be
obtained by contacting Eric Watson at (703) 984-6756.

                                                                      Page 5 of 5
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 590 of 1145 PageID #: 5376
                                                                                                                                             Exhibit 10.34

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                                      STOCK OPTION TERM SHEET – 2008


              SLM Corporation (“Predecessor SLM”) established the SLM Corporation Directors Stock Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

                    (the “Optionee”) was granted on May 8, 2008 (the “Original Grant Date”) Net-Settled Stock Options under the SLM Plan (the “Original
Grant”).

              The Original Grant is hereby canceled.

             The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Optionee Net-Settled
Options (the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Optionee is also
receiving in respect of the Original Grant a grant of net-settled options under the SLM Plan.

      FOR GOOD AND VALUABLE CONSIDERATION, NewCo, (the “Corporation”) hereby grants to Optionee named below a non-qualified stock option
(the “Option”) to purchase any part or all of the number of shares of the Corporation’s $0.01 par value common stock (the “NewCo Common Stock”) that are
covered by this Option, as specified below, at the Exercise Price per share specified below and upon the terms and conditions set forth in this term sheet
(“Term Sheet”) and the NewCo Plan, each as may be amended from time to time. In the event of any conflict between the provisions of this Agreement and
the provisions of the NewCo Plan, the terms of the NewCo Plan shall control, except as expressly stated otherwise herein. The terms of this Term Sheet and
the NewCo Plan together constitute the “Option Agreement”.

Name of Optionee:

Grant Date:                                                                     April 30, 2014

Number of Shares covered by Option:

Exercise Price Per Share:                                                       $14.2901

                                                                        Page 1 of 5
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 591 of 1145 PageID #: 5377

                                                                                                                                                  Exhibit 10.34

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                                      STOCK OPTION TERM SHEET – 2008



Expiration Date:                                                                     May 8, 2018

Vesting Schedule:                                                                    The Options are vested by reason of the terms and conditions of the
                                                                                     Original Grant.

Exercise Right Upon Termination:                                                     Vested Options must be exercised within five years after the date
                                                                                     Optionee ceases to be a member of the Board of Directors of the NewCo
                                                                                     (the “NewCo Board”) or a subsidiary or the Expiration Date, whichever
                                                                                     occurs first.

The following terms and conditions apply to the Option.

Optionee’s being a member of the NewCo Board from and after the Grant Date shall not be treated as a termination upon the Separation under the Original
Grant and the Separation shall not be treated as a Change in Control under the SLM Plan and the NewCo Plan.
1.    Definitions. Unless otherwise stated, any capitalized terms not defined herein shall have the meanings as described in the SLM Plan as in effect
      immediately prior to the Distribution Date (as defined in the Separation Agreement).
      “Subsidiary” means any joint venture, corporation, partnership or other entity as to which the Corporation, whether directly or indirectly, has more
      than 50% of the (i) voting rights or (ii) rights to capital or profits.
2.    Transferability. Pursuant to the November 20, 1997 resolution of the Corporation’s Board of Directors, all or any part of an Option may be transferred
      by Optionee by will or by the laws of descent and distribution. In addition, Optionee may transfer all or any part of any Option to “Immediate Family
      Members.” “Immediate Family Members” means children, grandchildren, spouse or common law spouse, siblings or parents of the Optionee or bona
      fide trusts, partnerships or other entities controlled by and of which all beneficiaries are Immediate Family Members of the Optionee. Any Options that
      are transferred are further conditioned on the Optionee’s transferees and Immediate Family Members agreeing to abide by the Corporation’s then
      current stock option transfer guidelines.
3.    Exercise of the Option. These Options shall be exercised only in accordance with the terms of the NewCo Plan and this Agreement. Each exercise shall
      be for no fewer than fifty (50) shares, other than an exercise for all remaining Option shares. Upon exercise of all or part of these Options, the Optionee
      shall pay the Option Price to the Corporation only in the following manner: either (i) by cash or certified or cashier’s check, (ii) by arrangement with a
      broker where payment is made pursuant to an irrevocable direction to the broker to sell sufficient Option shares and pay the entire Option Price to the
      Corporation in cash, or (iii) by delivery of shares of NewCo Common Stock that have been owned by Optionee for at least six months. The value of any
      such shares delivered as payment of the Option Price shall be such shares’ fair market value as indicated by the price per share of the Corporation’s
      common stock at the time of exercise. In addition to

                                                                          Page 2 of 5
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 592 of 1145 PageID #: 5378

                                                                                                                                                   Exhibit 10.34

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                                      STOCK OPTION TERM SHEET – 2008



     the exercise methods specified above, the Optionee may exercise Options using a net-settled method under which the Optionee shall receive from the
     Corporation the number of shares of common stock resulting from the following formula: the total number of Options exercised less “shares for the
     option cost”. “Shares for the option cost” equals the Option exercise price multiplied by the number of Options exercised divided by the Fair Market
     Value of common stock at the time of exercise, rounded up to the nearest whole share. The Corporation shall pay the option holder in cash the amount,
     if any, by which the Fair Market Value of the “shares for the option cost” exceeds the Option exercise price multiplied by the number of options
     exercised.
4.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
     given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
     If to the Corporation to:
           Navient Corporation
           Attn: Human Resources, Equity Plan Administration
           300 Continental Drive
           Newark, DE 19713
     If to the Optionee, to the address listed on record.
5.   Board Interpretation. The Optionee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the NewCo Board and,
     where applicable, the Compensation and Personnel Committee of the Board of Directors (the “Committee”) concerning any questions arising under
     this Agreement or the NewCo Plan.
6.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
     or financial accounting standards.
7.   Securities Law Compliance; Restrictions on Resales of Option Shares. The Corporation may impose such restrictions, conditions or limitations as it
     determines appropriate as to the timing and manner of any exercise of the Option and/or any resales by the Optionee or other subsequent transfers by
     the Optionee of any shares of NewCo Common Stock issued as a result of the exercise of the Option, including without limitation (a) restrictions under
     an insider trading policy, (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the Option and/or the NewCo Common Stock underlying the Option and (c) restrictions as to the use of a specified brokerage firm
     or other agent for exercising the Option and/or for such resales or other transfers. The sale of the shares underlying the Option must also comply with
     other applicable laws and regulations governing the sale of such shares.

                                                                          Page 3 of 5
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 593 of 1145 PageID #: 5379

                                                                                                                                                   Exhibit 10.34

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                                      STOCK OPTION TERM SHEET – 2008



8.    Data Privacy. As an essential term of this Option, the Optionee consents to the collection, use and transfer, in electronic or other form, of personal data
      as described in this Option Agreement for the exclusive purpose of implementing, administering and managing Optionee’s participation in the NewCo
      Plan. By entering into this Agreement and accepting the Option, the Optionee acknowledges that the Corporation holds certain personal information
      about the Optionee, including, but not limited to, name, home address and telephone number, date of birth, social security number or other
      identification number, salary, tax rates and amounts, nationality, job title, any shares of stock held in the Corporation, details of all options or any
      other entitlement to shares of stock awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of implementing, administering and
      managing the NewCo Plan (“Data”). Optionee acknowledges that Data may be transferred to any third parties assisting in the implementation,
      administration and management of the NewCo Plan, that these recipients may be located in jurisdictions that may have different data privacy laws and
      protections, and Optionee authorizes the recipients to receive, possess, use, retain and transfer the Data, in electronic or other form, for the purposes of
      implementing, administering and managing the NewCo Plan, including any requisite transfer of such Data as may be required to a broker or other third
      party with whom the Optionee or the Corporation may elect to deposit any shares of NewCo Common Stock acquired upon exercise of the Option.
      Optionee acknowledges that Data may be held only as long as is necessary to implement, administer and manage the Optionee’s participation in the
      NewCo Plan as determined by the Corporation, and that Optionee may request additional information about the storage and processing of Data, require
      any necessary amendments to Data or refuse or withdraw the consents herein, in any case without cost, provided however, that refusing or withdrawing
      Optionee’s consent may adversely affect Optionee’s ability to participate in the NewCo Plan.
9.    Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any options granted under the NewCo Plan
      by electronic means or to request Optionee’s consent to participate in the NewCo Plan by electronic means. Optionee hereby consents to receive such
      documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and
      maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Optionee’s
      term of service with the Corporation and thereafter until withdrawn in writing by Optionee.
10.   Stockholder Rights. The Optionee shall not be deemed a stockholder of the Corporation with respect to any of the shares of NewCo Common Stock
      subject to the Options, except to the extent that such shares shall have been purchased and transferred to the Optionee. The Corporation shall not be
      required to issue or transfer any shares of NewCo Common Stock purchased upon exercise of the Options until all applicable requirements of law have
      been complied with and such shares shall have been duly listed on any securities exchange on which the NewCo Common Stock may then be listed.
11.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
      jurisdiction, such provision

                                                                           Page 4 of 5
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 594 of 1145 PageID #: 5380

                                                                                                                                                   Exhibit 10.34

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                                      STOCK OPTION TERM SHEET – 2008



      shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the remainder of this Agreement
      shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision. The headings in this Agreement
      are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its meaning, construction or effect. The
      Optionee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to carry out the provisions and purposes of
      the Agreement. The Optionee is responsible for complying with all laws applicable to Optionee, including federal and state securities reporting laws.

The Optionee must contact Merrill Lynch to accept this grant and agree to the terms and conditions in this Agreement, the applicable plan document, any
terms and conditions documents and all other applicable documents. By accepting the Option Agreement, Optionee acknowledges that he or she has received
and read, and agrees that this Option shall be subject to this Term Sheet and the NewCo Plan. At any time, copies of the NewCo Plan may be obtained by
contacting Eric Watson at (703) 984-6756.

                                                                           Page 5 of 5
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 595 of 1145 PageID #: 5381
                                                                                                                                             Exhibit 10.35

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                                      STOCK OPTION TERM SHEET – 2007


              SLM Corporation (“Predecessor SLM”) established the SLM Corporation Directors Stock Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

                     (the “Optionee”) was granted on January 25, 2007 (the “Original Grant Date”) Net-Settled Stock Options under the SLM Plan (the
“Original Grant”).

              The Original Grant is hereby canceled.

             The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Optionee Net-Settled
Options (the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Optionee is also
receiving in respect of the Original Grant a grant of net-settled options under the SLM Plan.

      FOR GOOD AND VALUABLE CONSIDERATION, NewCo, (the “Corporation”) hereby grants to Optionee named below a non-qualified stock option
(the “Option”) to purchase any part or all of the number of shares of the Corporation’s $0.01 par value common stock (the “NewCo Common Stock”) that are
covered by this Option, as specified below, at the Exercise Price per share specified below and upon the terms and conditions set forth in this term sheet
(“Term Sheet”) and the NewCo Plan, each as may be amended from time to time. In the event of any conflict between the provisions of this Agreement and
the provisions of the NewCo Plan, the terms of the NewCo Plan shall control, except as expressly stated otherwise herein. The terms of this Term Sheet and
the NewCo Plan together constitute the “Option Agreement”.

Name of Optionee:

Grant Date:                                                                        April 30, 2014

Number of Shares covered by Option:

Exercise Price Per Share:                                                          $29.1254

                                                                         Page 1 of 5
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 596 of 1145 PageID #: 5382

                                                                                                                                                  Exhibit 10.35

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                                      STOCK OPTION TERM SHEET – 2007




Expiration Date:                                                                     January 25, 2017
Vesting Schedule:                                                                    The Options are vested by reason of the terms and conditions of the
                                                                                     Original Grant.
Exercise Right Upon Termination:                                                     Vested Options must be exercised within five years after the date
                                                                                     Optionee ceases to be a member of the Board of Directors of the NewCo
                                                                                     (the “NewCo Board”) or a subsidiary or the Expiration Date, whichever
                                                                                     occurs first.

The following terms and conditions apply to the Option.

Optionee’s being a member of the NewCo Board from and after the Grant Date shall not be treated as a termination upon the Separation under the Original
Grant and the Separation shall not be treated as a Change in Control under the SLM Plan and the NewCo Plan.
1.    Definitions. Unless otherwise stated, any capitalized terms not defined herein shall have the meanings as described in the SLM Plan as in effect
      immediately prior to the Distribution Date (as defined in the Separation Agreement).
      “Subsidiary” means any joint venture, corporation, partnership or other entity as to which the Corporation, whether directly or indirectly, has more
      than 50% of the (i) voting rights or (ii) rights to capital or profits.
2.    Transferability. Pursuant to the November 20, 1997 resolution of the Corporation’s Board of Directors, all or any part of an Option may be transferred
      by Optionee by will or by the laws of descent and distribution. In addition, Optionee may transfer all or any part of any Option to “Immediate Family
      Members.” “Immediate Family Members” means children, grandchildren, spouse or common law spouse, siblings or parents of the Optionee or bona
      fide trusts, partnerships or other entities controlled by and of which all beneficiaries are Immediate Family Members of the Optionee. Any Options that
      are transferred are further conditioned on the Optionee’s transferees and Immediate Family Members agreeing to abide by the Corporation’s then
      current stock option transfer guidelines.
3.    Exercise of the Option. These Options shall be exercised only in accordance with the terms of the NewCo Plan and this Agreement. Each exercise shall
      be for no fewer than fifty (50) shares, other than an exercise for all remaining Option shares. Upon exercise of all or part of these Options, the Optionee
      shall pay the Option Price to the Corporation only in the following manner: either (i) by cash or certified or cashier’s check, (ii) by arrangement with a
      broker where payment is made pursuant to an irrevocable direction to the broker to sell sufficient Option shares and pay the entire Option Price to the
      Corporation in cash, or (iii) by delivery of shares of NewCo Common Stock that have been owned by Optionee for at least six months. The value of any
      such shares delivered as payment of the Option Price shall be such shares’ fair market value as indicated by the price per share of the Corporation’s
      common stock at the time of exercise.

                                                                          Page 2 of 5
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 597 of 1145 PageID #: 5383

                                                                                                                                                   Exhibit 10.35

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                                      STOCK OPTION TERM SHEET – 2007




4.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
     given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
     If to the Corporation to:
           Navient Corporation
           Attn: Human Resources, Equity Plan Administration
           300 Continental Drive
           Newark, DE 19713
     If to the Optionee, to the address listed on record.
5.   Board Interpretation. The Optionee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the NewCo Board and,
     where applicable, the Compensation and Personnel Committee of the Board of Directors (the “Committee”) concerning any questions arising under
     this Agreement or the NewCo Plan.
6.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
     or financial accounting standards.
7.   Securities Law Compliance; Restrictions on Resales of Option Shares. The Corporation may impose such restrictions, conditions or limitations as it
     determines appropriate as to the timing and manner of any exercise of the Option and/or any resales by the Optionee or other subsequent transfers by
     the Optionee of any shares of NewCo Common Stock issued as a result of the exercise of the Option, including without limitation (a) restrictions under
     an insider trading policy, (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the Option and/or the NewCo Common Stock underlying the Option and (c) restrictions as to the use of a specified brokerage firm
     or other agent for exercising the Option and/or for such resales or other transfers. The sale of the shares underlying the Option must also comply with
     other applicable laws and regulations governing the sale of such shares.
8.   Data Privacy. As an essential term of this Option, the Optionee consents to the collection, use and transfer, in electronic or other form, of personal data
     as described in this Option Agreement for the exclusive purpose of implementing, administering and managing Optionee’s participation in the NewCo
     Plan. By entering into this Agreement and accepting the Option, the Optionee acknowledges that the Corporation holds certain personal information
     about the Optionee, including, but not limited to, name, home address and telephone number, date of birth, social security number or other
     identification number, salary, tax rates and amounts, nationality, job title, any shares of stock held in the Corporation, details of all options or any
     other entitlement to shares of stock awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of

                                                                          Page 3 of 5
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 598 of 1145 PageID #: 5384

                                                                                                                                                     Exhibit 10.35

                                              NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                                       STOCK OPTION TERM SHEET – 2007



      implementing, administering and managing the NewCo Plan (“Data”). Optionee acknowledges that Data may be transferred to any third parties
      assisting in the implementation, administration and management of the NewCo Plan, that these recipients may be located in jurisdictions that may
      have different data privacy laws and protections, and Optionee authorizes the recipients to receive, possess, use, retain and transfer the Data, in
      electronic or other form, for the purposes of implementing, administering and managing the NewCo Plan, including any requisite transfer of such Data
      as may be required to a broker or other third party with whom the Optionee or the Corporation may elect to deposit any shares of NewCo Common
      Stock acquired upon exercise of the Option. Optionee acknowledges that Data may be held only as long as is necessary to implement, administer and
      manage the Optionee’s participation in the NewCo Plan as determined by the Corporation, and that Optionee may request additional information about
      the storage and processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case without cost,
      provided however, that refusing or withdrawing Optionee’s consent may adversely affect Optionee’s ability to participate in the NewCo Plan.
9.    Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any options granted under the NewCo Plan
      by electronic means or to request Optionee’s consent to participate in the NewCo Plan by electronic means. Optionee hereby consents to receive such
      documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and
      maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Optionee’s
      term of service with the Corporation and thereafter until withdrawn in writing by Optionee.
10.   Stockholder Rights. The Optionee shall not be deemed a stockholder of the Corporation with respect to any of the shares of NewCo Common Stock
      subject to the Options, except to the extent that such shares shall have been purchased and transferred to the Optionee. The Corporation shall not be
      required to issue or transfer any shares of NewCo Common Stock purchased upon exercise of the Options until all applicable requirements of law have
      been complied with and such shares shall have been duly listed on any securities exchange on which the NewCo Common Stock may then be listed.
11.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
      jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the
      remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision.
      The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its
      meaning, construction or effect. The Optionee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to
      carry out the provisions and purposes of the Agreement. The Optionee is responsible for complying with all laws applicable to Optionee, including
      federal and state securities reporting laws.

                                                                           Page 4 of 5
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 599 of 1145 PageID #: 5385

                                                                                                                                         Exhibit 10.35

                                          NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                                   STOCK OPTION TERM SHEET – 2007


The Optionee must contact Merrill Lynch to accept this grant and agree to the terms and conditions in this Agreement, the applicable plan document, any
terms and conditions documents and all other applicable documents. By accepting the Option Agreement, Optionee acknowledges that he or she has received
and read, and agrees that this Option shall be subject to this Term Sheet and the NewCo Plan. At any time, copies of the NewCo Plan may be obtained by
contacting Eric Watson at (703) 984-6756.

                                                                      Page 5 of 5
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 600 of 1145 PageID #: 5386
                                                                                                                                             Exhibit 10.36

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                                      STOCK OPTION TERM SHEET – 2006


              SLM Corporation (“Predecessor SLM”) established the SLM Corporation Directors Stock Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

                     (the “Optionee”) was granted on January 26, 2006 (the “Original Grant Date”) Net-Settled Stock Options under the SLM Plan (the
“Original Grant”).

              The Original Grant is hereby canceled.

             The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Optionee Net-Settled
Options (the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Optionee is also
receiving in respect of the Original Grant a grant of net-settled options under the SLM Plan.

      FOR GOOD AND VALUABLE CONSIDERATION, NewCo, (the “Corporation”) hereby grants to Optionee named below a non-qualified stock option
(the “Option”) to purchase any part or all of the number of shares of the Corporation’s $0.01 par value common stock (the “NewCo Common Stock”) that are
covered by this Option, as specified below, at the Exercise Price per share specified below and upon the terms and conditions set forth in this term sheet
(“Term Sheet”) and the NewCo Plan, each as may be amended from time to time. The terms of this Term Sheet and the NewCo Plan together constitute the
“Option Agreement”.


Name of Optionee:

Grant Date:                                                                      April 30, 2014

Number of Shares covered by Option:

Exercise Price Per Share:                                                        $35.8023

Expiration Date:                                                                 January 26, 2016

                                                                         Page 1 of 4
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 601 of 1145 PageID #: 5387

                                                                                                                                                  Exhibit 10.36

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                                      STOCK OPTION TERM SHEET – 2006




Vesting Schedule:                                                                    The Options are vested by reason of the terms and conditions of the
                                                                                     Original Grant.

Exercise Right Upon Termination:                                                     Vested Options must be exercised within five years after the date
                                                                                     Optionee ceases to be a member of the Board of Directors of the NewCo
                                                                                     (the “NewCo Board”) or a subsidiary or the Expiration Date, whichever
                                                                                     occurs first.

The following terms and conditions apply to the Option.

Optionee’s being a member of the NewCo Board from and after the Grant Date shall not be treated as a termination upon the Separation under the Original
Grant and the Separation shall not be treated as a Change in Control under the SLM Plan and the NewCo Plan.
1.    Definitions. Unless otherwise stated, any capitalized terms not defined herein shall have the meanings as described in the SLM Plan as in effect
      immediately prior to the Distribution Date (as defined in the Separation Agreement).
      “Subsidiary” means any joint venture, corporation, partnership or other entity as to which the Corporation, whether directly or indirectly, has more
      than 50% of the (i) voting rights or (ii) rights to capital or profits.
2.    Transferability. Pursuant to the November 20, 1997 resolution of the Corporation’s Board of Directors, all or any part of an Option may be transferred
      by Optionee by will or by the laws of descent and distribution. In addition, Optionee may transfer all or any part of any Option to “Immediate Family
      Members.” “Immediate Family Members” means children, grandchildren, spouse or common law spouse, siblings or parents of the Optionee or bona
      fide trusts, partnerships or other entities controlled by and of which all beneficiaries are Immediate Family Members of the Optionee. Any Options that
      are transferred are further conditioned on the Optionee’s transferees and Immediate Family Members agreeing to abide by the Corporation’s then
      current stock option transfer guidelines.
3.    Exercise of the Option. These Options shall be exercised only in accordance with the terms of the NewCo Plan and this Agreement. Each exercise shall
      be for no fewer than fifty (50) shares, other than an exercise for all remaining Option shares. Upon exercise of all or part of these Options, the Optionee
      shall pay the Option Price to the Corporation only in the following manner: either (i) by cash or certified or cashier’s check, (ii) by arrangement with a
      broker where payment is made pursuant to an irrevocable direction to the broker to sell sufficient Option shares and pay the entire Option Price to the
      Corporation in cash, or (iii) by delivery of shares of NewCo Common Stock that have been owned by Optionee for at least six months. The value of any
      such shares delivered as payment of the Option Price shall be such shares’ fair market value as indicated by the price per share of the Corporation’s
      common stock at the time of exercise.

                                                                          Page 2 of 4
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 602 of 1145 PageID #: 5388

                                                                                                                                                   Exhibit 10.36

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                                      STOCK OPTION TERM SHEET – 2006




4.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
     given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
     If to the Corporation to:
           Navient Corporation
           Attn: Human Resources, Equity Plan Administration
           300 Continental Drive
           Newark, DE 19713
     If to the Optionee, to the address listed on record.
5.   Board Interpretation. The Optionee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the NewCo Board and,
     where applicable, the Compensation and Personnel Committee of the Board of Directors (the “Committee”) concerning any questions arising under
     this Agreement or the NewCo Plan.
6.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
     or financial accounting standards.
7.   Securities Law Compliance; Restrictions on Resale’s of Option Shares. The Corporation may impose such restrictions, conditions or limitations as it
     determines appropriate as to the timing and manner of any exercise of the Option and/or any resale’s by the Optionee or other subsequent transfers by
     the Optionee of any shares of NewCo Common Stock issued as a result of the exercise of the Option, including without limitation (a) restrictions under
     an insider trading policy, (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the Option and/or the NewCo Common Stock underlying the Option and (c) restrictions as to the use of a specified brokerage firm
     or other agent for exercising the Option and/or for such resale’s or other transfers. The sale of the shares underlying the Option must also comply with
     other applicable laws and regulations governing the sale of such shares.
8.   Data Privacy. As an essential term of this Option, the Optionee consents to the collection, use and transfer, in electronic or other form, of personal data
     as described in this Option Agreement for the exclusive purpose of implementing, administering and managing Optionee’s participation in the NewCo
     Plan. By entering into this Agreement and accepting the Option, the Optionee acknowledges that the Corporation holds certain personal information
     about the Optionee, including, but not limited to, name, home address and telephone number, date of birth, social security number or other
     identification number, salary, tax rates and amounts, nationality, job title, any shares of stock held in the Corporation, details of all options or any
     other entitlement to shares of stock awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of

                                                                          Page 3 of 4
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 603 of 1145 PageID #: 5389

                                                                                                                                                     Exhibit 10.36

                                              NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                                       STOCK OPTION TERM SHEET – 2006



      implementing, administering and managing the NewCo Plan (“Data”). Optionee acknowledges that Data may be transferred to any third parties
      assisting in the implementation, administration and management of the NewCo Plan, that these recipients may be located in jurisdictions that may
      have different data privacy laws and protections, and Optionee authorizes the recipients to receive, possess, use, retain and transfer the Data, in
      electronic or other form, for the purposes of implementing, administering and managing the NewCo Plan, including any requisite transfer of such Data
      as may be required to a broker or other third party with whom the Optionee or the Corporation may elect to deposit any shares of NewCo Common
      Stock acquired upon exercise of the Option. Optionee acknowledges that Data may be held only as long as is necessary to implement, administer and
      manage the Optionee’s participation in the NewCo Plan as determined by the Corporation, and that Optionee may request additional information about
      the storage and processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case without cost,
      provided however, that refusing or withdrawing Optionee’s consent may adversely affect Optionee’s ability to participate in the NewCo Plan.
9.    Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any options granted under the NewCo Plan
      by electronic means or to request Optionee’s consent to participate in the NewCo Plan by electronic means. Optionee hereby consents to receive such
      documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and
      maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Optionee’s
      term of service with the Corporation and thereafter until withdrawn in writing by Optionee.
10.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
      jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the
      remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision.
      The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its
      meaning, construction or effect. The Optionee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to
      carry out the provisions and purposes of the Agreement. The Optionee is responsible for complying with all laws applicable to Optionee, including
      federal and state securities reporting laws.

The Optionee must contact Merrill Lynch to accept this grant and agree to the terms and conditions in this Agreement, the applicable plan document, any
terms and conditions documents and all other applicable documents. By accepting the Option Agreement, Optionee acknowledges that he or she has received
and read, and agrees that this Option shall be subject to this Term Sheet and the NewCo Plan. At any time, copies of the NewCo Plan may be obtained by
contacting Eric Watson at (703) 984-6756.

                                                                           Page 4 of 4
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 604 of 1145 PageID #: 5390
                                                                                                                                             Exhibit 10.37

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                                      STOCK OPTION TERM SHEET – 2005


              SLM Corporation (“Predecessor SLM”) established the SLM Corporation Directors Stock Plan (the “SLM Plan”).

             In connection with the separation (the “Separation”) of the publicly-traded bank holding company pursuant to that certain Separation and
Distribution Agreement (the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation, which entity was renamed as of April 29,
2014 as SLM Corporation (“SLM BankCo”), and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

             In connection with the Separation, then outstanding grants under the SLM Plan are required by the terms of the Separation Agreement to be
modified and/or canceled and modified and/or new awards granted in respect of the outstanding awards, such grants to be under either or both of the SLM
Plan or the Navient Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the SLM Plan required by the Separation Agreement
are being made by the Compensation and Personnel Committee of the Board of Directors of SLM BankCo.

                     (the “Optionee”) was granted on January 27, 2005 (the “Original Grant Date”) Net-Settled Stock Options under the SLM Plan (the
“Original Grant”).

              The Original Grant is hereby canceled.

             The Compensation and Personnel Committee of the Board of Directors of NewCo (the “Committee”) hereby grants to Optionee Net-Settled
Options (the “Substitute Grant”) under the NewCo Plan with terms and conditions set out below. By agreement of even date herewith Optionee is also
receiving in respect of the Original Grant a grant of net-settled options under the SLM Plan.

      FOR GOOD AND VALUABLE CONSIDERATION, NewCo, (the “Corporation”) hereby grants to Optionee named below a non-qualified stock option
(the “Option”) to purchase any part or all of the number of shares of the Corporation’s $0.01 par value common stock (the “NewCo Common Stock”) that are
covered by this Option, as specified below, at the Exercise Price per share specified below and upon the terms and conditions set forth in this term sheet
(“Term Sheet”) and the NewCo Plan, each as may be amended from time to time. The terms of this Term Sheet and the NewCo Plan together constitute the
“Option Agreement”.

Name of Optionee:

Grant Date:                                                                       April 30, 2014

Number of Shares covered by Option:

Exercise Price Per Share:                                                         $32.5504

Expiration Date:                                                                  January 27, 2015

                                                                         Page 1 of 4
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 605 of 1145 PageID #: 5391

                                                                                                                                                  Exhibit 10.37

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                                      STOCK OPTION TERM SHEET – 2005



Vesting Schedule:                                                                    The Options are vested by reason of the terms and conditions of the
                                                                                     Original Grant.

Exercise Right Upon Termination:                                                     Vested Options must be exercised within five years after the date
                                                                                     Optionee ceases to be a member of the Board of Directors of the NewCo
                                                                                     (the “NewCo Board”) or a subsidiary or the Expiration Date, whichever
                                                                                     occurs first.

The following terms and conditions apply to the Option.

Optionee’s being a member of the NewCo Board from and after the Grant Date shall not be treated as a termination upon the Separation under the Original
Grant and the Separation shall not be treated as a Change in Control under the SLM Plan and the NewCo Plan.
1.    Definitions. Unless otherwise stated, any capitalized terms not defined herein shall have the meanings as described in the SLM Plan as in effect
      immediately prior to the Distribution Date (as defined in the Separation Agreement).
      “Subsidiary” means any joint venture, corporation, partnership or other entity as to which the Corporation, whether directly or indirectly, has more
      than 50% of the (i) voting rights or (ii) rights to capital or profits.
2.    Transferability. Pursuant to the November 20, 1997 resolution of the Corporation’s Board of Directors, all or any part of an Option may be transferred
      by Optionee by will or by the laws of descent and distribution. In addition, Optionee may transfer all or any part of any Option to “Immediate Family
      Members.” “Immediate Family Members” means children, grandchildren, spouse or common law spouse, siblings or parents of the Optionee or bona
      fide trusts, partnerships or other entities controlled by and of which all beneficiaries are Immediate Family Members of the Optionee. Any Options that
      are transferred are further conditioned on the Optionee’s transferees and Immediate Family Members agreeing to abide by the Corporation’s then
      current stock option transfer guidelines.
3.    Exercise of the Option. These Options shall be exercised only in accordance with the terms of the NewCo Plan and this Agreement. Each exercise shall
      be for no fewer than fifty (50) shares, other than an exercise for all remaining Option shares. Upon exercise of all or part of these Options, the Optionee
      shall pay the Option Price to the Corporation only in the following manner: either (i) by cash or certified or cashier’s check, (ii) by arrangement with a
      broker where payment is made pursuant to an irrevocable direction to the broker to sell sufficient Option shares and pay the entire Option Price to the
      Corporation in cash, or (iii) by delivery of shares of NewCo Common Stock that have been owned by Optionee for at least six months. The value of any
      such shares delivered as payment of the Option Price shall be such shares’ fair market value as indicated by the price per share of the Corporation’s
      common stock at the time of exercise.

                                                                          Page 2 of 4
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 606 of 1145 PageID #: 5392

                                                                                                                                                   Exhibit 10.37

                                             NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                                      STOCK OPTION TERM SHEET – 2005



4.   Notices. All notices, requests, demands and other communications under this Agreement shall be in writing and shall be deemed to have been duly
     given if personally delivered, telefaxed or telecopied to, or, if mailed, when received by, the other party at the following addresses:
     If to the Corporation to:
           Navient Corporation
           Attn: Human Resources, Equity Plan Administration
           300 Continental Drive
           Newark, DE 19713
     If to the Optionee, to the address listed on record.
5.   Board Interpretation. The Optionee hereby agrees to accept as binding, conclusive, and final all decisions and interpretations of the NewCo Board and,
     where applicable, the Compensation and Personnel Committee of the Board of Directors (the “Committee”) concerning any questions arising under
     this Agreement or the NewCo Plan.
6.   Amendments for Accounting Charges. The Committee reserves the right to unilaterally amend this Agreement to reflect any changes in applicable law
     or financial accounting standards.
7.   Securities Law Compliance; Restrictions on Resale’s of Option Shares. The Corporation may impose such restrictions, conditions or limitations as it
     determines appropriate as to the timing and manner of any exercise of the Option and/or any resale’s by the Optionee or other subsequent transfers by
     the Optionee of any shares of NewCo Common Stock issued as a result of the exercise of the Option, including without limitation (a) restrictions under
     an insider trading policy, (b) restrictions that may be necessary in the absence of an effective registration statement under the Securities Act of 1933, as
     amended, covering the Option and/or the NewCo Common Stock underlying the Option and (c) restrictions as to the use of a specified brokerage firm
     or other agent for exercising the Option and/or for such resale’s or other transfers. The sale of the shares underlying the Option must also comply with
     other applicable laws and regulations governing the sale of such shares.
8.   Data Privacy. As an essential term of this Option, the Optionee consents to the collection, use and transfer, in electronic or other form, of personal data
     as described in this Option Agreement for the exclusive purpose of implementing, administering and managing Optionee’s participation in the NewCo
     Plan. By entering into this Agreement and accepting the Option, the Optionee acknowledges that the Corporation holds certain personal information
     about the Optionee, including, but not limited to, name, home address and telephone number, date of birth, social security number or other
     identification number, salary, tax rates and amounts, nationality, job title, any shares of stock held in the Corporation, details of all options or any
     other entitlement to shares of stock awarded, canceled, exercised, vested, unvested or outstanding, for the purpose of

                                                                          Page 3 of 4
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 607 of 1145 PageID #: 5393

                                                                                                                                                     Exhibit 10.37

                                              NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN
                                                       STOCK OPTION TERM SHEET – 2005



      implementing, administering and managing the NewCo Plan (“Data”). Optionee acknowledges that Data may be transferred to any third parties
      assisting in the implementation, administration and management of the NewCo Plan, that these recipients may be located in jurisdictions that may
      have different data privacy laws and protections, and Optionee authorizes the recipients to receive, possess, use, retain and transfer the Data, in
      electronic or other form, for the purposes of implementing, administering and managing the NewCo Plan, including any requisite transfer of such Data
      as may be required to a broker or other third party with whom the Optionee or the Corporation may elect to deposit any shares of NewCo Common
      Stock acquired upon exercise of the Option. Optionee acknowledges that Data may be held only as long as is necessary to implement, administer and
      manage the Optionee’s participation in the NewCo Plan as determined by the Corporation, and that Optionee may request additional information about
      the storage and processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case without cost,
      provided however, that refusing or withdrawing Optionee’s consent may adversely affect Optionee’s ability to participate in the NewCo Plan.
9.    Electronic Delivery. The Corporation may, in its sole discretion, decide to deliver any documents related to any options granted under the NewCo Plan
      by electronic means or to request Optionee’s consent to participate in the NewCo Plan by electronic means. Optionee hereby consents to receive such
      documents by electronic delivery and, if requested, to agree to participate in the NewCo Plan through an on-line or electronic system established and
      maintained by the Corporation or another third party designated by the Corporation, and such consent shall remain in effect throughout Optionee’s
      term of service with the Corporation and thereafter until withdrawn in writing by Optionee.
10.   Miscellaneous. In the event that any provision of this Agreement is declared to be illegal, invalid or otherwise unenforceable by a court of competent
      jurisdiction, such provision shall be reformed, if possible, to the extent necessary to render it legal, valid and enforceable, or otherwise deleted, and the
      remainder of this Agreement shall not be affected except to the extent necessary to reform or delete such illegal, invalid or unenforceable provision.
      The headings in this Agreement are solely for convenience of reference, and shall not constitute a part of this Agreement, nor shall they affect its
      meaning, construction or effect. The Optionee shall cooperate and take such actions as may be reasonably requested by the Corporation in order to
      carry out the provisions and purposes of the Agreement. The Optionee is responsible for complying with all laws applicable to Optionee, including
      federal and state securities reporting laws.

The Optionee must contact Merrill Lynch to accept this grant and agree to the terms and conditions in this Agreement, the applicable plan document, any
terms and conditions documents and all other applicable documents. By accepting the Option Agreement, Optionee acknowledges that he or she has received
and read, and agrees that this Option shall be subject to this Term Sheet and the NewCo Plan. At any time, copies of the NewCo Plan may be obtained by
contacting Eric Watson at (703) 984-6756.

                                                                           Page 4 of 4
      Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 608 of 1145 PageID #: 5394
                                                                                                                                                    Exhibit 12.1

                                                  NAVIENT CORPORATION
                     COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS
                                                     (Dollars in millions)


                                                                                                                                              Six Months Ended
                                                                                                  Years Ended December 31,                         June 30,
                                                                                     2009        2010       2011      2012         2013       2013        2014
Income (loss) from continuing operations before income taxes                        $ 789      $1,229      $ 925      $1,437      $2,087     $1,358     $ 853
Add: Fixed charges                                                                   3,038      2,279       2,404      2,565       2,213      1,125      1,043
Total earnings                                                                      $3,827     $3,508      $3,329     $4,002      $4,300     $2,483     $1,896
Interest expense                                                                    $3,036     $2,275      $2,401     $2,561      $2,210     $1,123     $1,042
Rental expense, net of income                                                            2          4           3          4           3          2          1
Total fixed charges                                                                  3,038      2,279       2,404      2,565       2,213      1,125      1,043
Preferred stock dividends                                                              171        121          28         31          31         16         10
Total fixed charges and preferred stock dividends                                   $3,209     $2,400      $2,432     $2,596      $2,244     $1,141     $1,053
Ratio of earnings to fixed charges(1)                                                  1.26       1.54       1.38        1.56       1.94        2.21       1.82
Ratio of earnings to fixed charges and preferred stock dividends(1)                    1.19       1.46       1.37        1.54       1.92        2.18       1.80

(1)   For purposes of computing these ratios, earnings represent income (loss) from continuing operations before income tax expense plus fixed charges.
      Fixed charges represent interest expensed and capitalized plus one-third (the proportion deemed representative of the interest factor) of rents, net of
      income from subleases.
     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 609 of 1145 PageID #: 5395
                                                                                                                                                      Exhibit 31.1

                                           Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002

I, John F. Remondi, certify that:
      1.     I have reviewed this quarterly report on Form 10-Q of Navient Corporation;
      2.     Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the
             statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this
             report;
      3.     Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects
             the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;
      4.     The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in
             Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-
             15(f)) for the registrant and have:
             a)      Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our
                     supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by
                     others within those entities, particularly during the period in which this report is being prepared;
             b)      Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our
                     supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements
                     for external purposes in accordance with generally accepted accounting principles;
             c)      Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the
                     effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and
             d)      Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most
                     recent fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably
                     likely to materially affect, the registrant’s internal control over financial reporting; and
      5.     The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to
             the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions):
             a)      All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are
                     reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and
             b)      Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal
                     control over financial reporting.

                                                                                                  /s/ JOHN F. REMONDI
                                                                                                  John F. Remondi
                                                                                                  Chief Executive Officer
                                                                                                  (Principal Executive Officer)
                                                                                                  August 1, 2014
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 610 of 1145 PageID #: 5396
                                                                                                                                                     Exhibit 31.2

                                          Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002

I, Somsak Chivavibul, certify that:
      1.    I have reviewed this quarterly report on Form 10-Q of Navient Corporation;
      2.    Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the
            statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this
            report;
      3.    Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects
            the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;
      4.    The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in
            Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-
            15(f)) for the registrant and have:
            a)      Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our
                    supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by
                    others within those entities, particularly during the period in which this report is being prepared;
            b)      Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our
                    supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements
                    for external purposes in accordance with generally accepted accounting principles;
            c)      Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the
                    effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and
            d)      Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most
                    recent fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably
                    likely to materially affect, the registrant’s internal control over financial reporting; and
      5.    The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to
            the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions):
            a)      All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are
                    reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and
            b)      Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal
                    control over financial reporting.

                                                                                                 /s/ SOMSAK CHIVAVIBUL
                                                                                                 Somsak Chivavibul
                                                                                                 Chief Financial Officer
                                                                                                 (Principal Financial Officer)
                                                                                                 August 1, 2014
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 611 of 1145 PageID #: 5397
                                                                                                                                                  Exhibit 32.1

                                                        CERTIFICATION PURSUANT TO
                                                            18 U.S.C. SECTION 1350,
                                                          AS ADOPTED PURSUANT TO
                                               SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002

      In connection with the Quarterly Report of Navient Corporation (the “Company”) on Form 10-Q for the quarter ended June 30, 2014 as filed with the
Securities and Exchange Commission on the date hereof (the “Report”), I, John F. Remondi, Chief Executive Officer of the Company, certify, pursuant to 18
U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that:
      (1)   The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and
      (2)   The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company.

                                                                                               /s/ JOHN F. REMONDI
                                                                                               John F. Remondi
                                                                                               Chief Executive Officer
                                                                                               (Principal Executive Officer)
                                                                                               August 1, 2014
    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 612 of 1145 PageID #: 5398
                                                                                                                                                  Exhibit 32.2

                                                        CERTIFICATION PURSUANT TO
                                                            18 U.S.C. SECTION 1350,
                                                          AS ADOPTED PURSUANT TO
                                               SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002

      In connection with the Quarterly Report of Navient Corporation (the “Company”) on Form 10-Q for the quarter ended June 30, 2014 as filed with the
Securities and Exchange Commission on the date hereof (the “Report”), I, Somsak Chivavibul, Chief Financial Officer of the Company, certify, pursuant to
18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that:
      (1)   The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and
      (2)   The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company.

                                                                                               /s/ SOMSAK CHIVAVIBUL
                                                                                               Somsak Chivavibul
                                                                                               Chief Financial Officer
                                                                                               (Principal Financial Officer)
                                                                                               August 1, 2014
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 613 of 1145 PageID #: 5399
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 614 of 1145 PageID #: 5400




                    EXHIBIT G
Case 1:16-cv-00112-MN
   Case                Document
        1:16-cv-00112-MN        109-2
                          Document 59 Filed
                                      Filed 09/13/19
                                            11/17/17 Page
                                                     Page 615
                                                          1 of of
                                                               1001145 PageID
                                                                    PageID     #: 5401
                                                                           #: 1990



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



   LORD ABBETT AFFILIATED FUND, INC.,                 Case No. 1:16-cv-112-GMS
   et al., Individually and On Behalf of All Others
   Similarly Situated,                                CLASS ACTION

                         Plaintiffs,

                  v.

   NAVIENT CORPORATION, et al.,                       JURY TRIAL DEMANDED

                         Defendants.




                       SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:16-cv-00112-MN
   Case                Document
        1:16-cv-00112-MN        109-2
                          Document 59 Filed
                                      Filed 09/13/19
                                            11/17/17 Page
                                                     Page 616
                                                          2 of of
                                                               1001145 PageID
                                                                    PageID     #: 5402
                                                                           #: 1991




                                            TABLE OF CONTENTS

                                                                                                                                 Page

         I.     NATURE OF THE ACTION ................................................................................ 2
                A.       Claims Under the Securities Exchange Act of 1934 .................................. 2
                B.       Claims Under the Securities Act of 1933 .................................................. 9
         II.    JURISDICTION AND VENUE .......................................................................... 10
         III.   EXCHANGE ACT PARTIES ............................................................................. 10
                A.       Plaintiffs ................................................................................................... 10
                B.       Exchange Act Defendants ........................................................................ 11
                         1.         Navient ......................................................................................... 11
                         2.         Officer Defendants ....................................................................... 12
         IV.    DEFENDANTS DEFRAUDED INVESTORS BY MISREPRESENTING
                NAVIENT’S FORBEARANCE PRACTICES, THE CREDIT QUALITY
                OF ITS LOAN PORTFOLIOS, AND ITS FINANCIAL RESULTS.................. 13
                A.       Defendants Made False or Misleading Statements to Investors
                         Regarding Forbearances, Loan Credit Quality, and Related
                         Financial Results. ..................................................................................... 13
                         1.         False or Misleading Statements Regarding Forbearance ............. 13
                         2.         False or Misleading Statements Concerning the “High
                                    Quality” of Navient’s Loan Portfolio and, Relatedly, the
                                    Low Level of Delinquencies and Charge-Offs ............................ 20
                         3.         False or Misleading Statements Regarding Navient’s Loan
                                    Loss Provisions and Financial Results......................................... 22
                         4.         False or Misleading SOX Certifications by Remondi and
                                    Chivavibul .................................................................................... 26
                B.       Defendants Made the False or Misleading Statements Regarding
                         Forbearances, Loan Credit Quality, and Navient’s Financial
                         Results with Scienter................................................................................ 27
                         1.         The available facts demonstrate Defendants’ conscious
                                    misbehavior or recklessness. ........................................................ 28
                         2.         Defendants also had the motive and opportunity to conceal
                                    the significant risk of default posed by the cohort of
                                    borrowers exiting deferment in 2014, as well as Navient’s
                                    pervasive and systemic practice of placing borrowers into
                                    forbearance. .................................................................................. 31



                                                                i
Case 1:16-cv-00112-MN
   Case                Document
        1:16-cv-00112-MN        109-2
                          Document 59 Filed
                                      Filed 09/13/19
                                            11/17/17 Page
                                                     Page 617
                                                          3 of of
                                                               1001145 PageID
                                                                    PageID     #: 5403
                                                                           #: 1992




                                           TABLE OF CONTENTS
                                               (continued)
                                                                                                                             Page

               C.        Defendants’ Misrepresentations Regarding Forbearances, Loan
                         Credit Quality, and Navient’s Related Financial Results Caused
                         Losses to Investors. .................................................................................. 32
         V.    DEFENDANTS DEFRAUDED INVESTORS BY MISREPRESENTING
               NAVIENT’S COMPLIANCE WITH LEGAL AND REGULATORY
               REQUIREMENTS............................................................................................... 36
               A.        Defendants Made False or Misleading Statements Regarding
                         Compliance to Investors. ......................................................................... 36
                         1.        Navient provided inadequate notice to borrowers regarding
                                   annual recertifications for IDR plans. .......................................... 37
                         2.        Navient misadvised borrowers regarding the prerequisites
                                   to allowing them to release their cosigners from
                                   responsibility for the loan payments. ........................................... 38
                         3.        Navient misrepresented the amounts delinquent borrowers
                                   needed to pay to become current on their loans. .......................... 39
                         4.        Navient repeatedly made payment processing errors and
                                   lacked adequate systems to address and prevent their
                                   recurrence. .................................................................................... 40
                         5.        Navient mishandled the accounts of military borrowers,
                                   even after the Company paid $60 million to the DOJ for
                                   that very misconduct. ................................................................... 41
                         6.        Pioneer and GRC deceived borrowers regarding the federal
                                   loan rehabilitation program. ......................................................... 43
               B.        Defendants Made the False or Misleading Statements Regarding
                         Compliance with Scienter. ....................................................................... 45
               C.        Defendants’ Misrepresentations Regarding Legal Compliance
                         Caused Investors Losses. ......................................................................... 47
         VI.   DEFENDANTS DEFRAUDED INVESTORS BY CONCEALING
               VITAL FACTS REGARDING NAVIENT’S ABILITY TO FUND ITS
               OPERATIONS..................................................................................................... 51
               A.        Defendants Made False or Misleading Statements to Investors
                         Regarding Navient’s Liquidity and Financing Arrangements. ................ 51
               B.        Defendants Made the Misrepresentations Regarding Navient’s
                         Credit Facilities with Scienter. ................................................................. 55




                                                             ii
Case 1:16-cv-00112-MN
   Case                Document
        1:16-cv-00112-MN        109-2
                          Document 59 Filed
                                      Filed 09/13/19
                                            11/17/17 Page
                                                     Page 618
                                                          4 of of
                                                               1001145 PageID
                                                                    PageID     #: 5404
                                                                           #: 1993




                                                  TABLE OF CONTENTS
                                                      (continued)
                                                                                                                                      Page

                      C.        Defendants’ Misrepresentations Regarding Navient’s Credit
                                Facilities Caused Investors Losses........................................................... 55
            VII.      PLAINTIFFS ARE ENTITLED TO A PRESUMPTION OF RELIANCE ........ 56
            VIII.     CLAIMS FOR RELIEF UNDER THE EXCHANGE ACT................................ 58
            IX.       PLAINTIFFS’ SECURITIES ACT CLAIMS ..................................................... 59
                      A.        Summary of the Claims ........................................................................... 59
                      B.        Securities Act Parties ............................................................................... 60
                                1.        Plaintiffs ....................................................................................... 60
                                2.        Securities Act Defendants ............................................................ 61
                      C.        The Offering Documents Contained Untrue Statements of Material
                                Fact or Omitted Material Facts Necessary to Make Those
                                Statements Not Misleading. ..................................................................... 63
                                1.        The 2014 Offering Materials contained untrue or
                                          misleading statements of material fact. ........................................ 63
                                2.        The 2015 Offering Documents contained untrue or
                                          misleading statements of material fact. ........................................ 65
            X.        CLAIMS FOR RELIEF UNDER THE SECURITIES ACT ............................... 67
            XI.       CLASS ACTION ALLEGATIONS .................................................................... 72
            XII.      PRAYER FOR RELIEF ...................................................................................... 73
   JURY TRIAL DEMANDED ....................................................................................................... 74




                                                                    iii
Case 1:16-cv-00112-MN
   Case                Document
        1:16-cv-00112-MN        109-2
                          Document 59 Filed
                                      Filed 09/13/19
                                            11/17/17 Page
                                                     Page 619
                                                          5 of of
                                                               1001145 PageID
                                                                    PageID     #: 5405
                                                                           #: 1994



          Plaintiffs Lord Abbett Affiliated Fund, Inc., Lord Abbett Equity Trust – Lord Abbett

   Calibrated Mid Cap Value Fund, Lord Abbett Bond-Debenture Fund, Inc., and Lord Abbett

   Investment Trust – Lord Abbett High Yield Fund (“Plaintiffs” or the “Lord Abbett Funds”) bring

   this class action on behalf of themselves and all other similarly situated investors against Navient

   Corporation (“Navient” or the “Company”), one of the country’s largest servicers of student

   loans, as well as its President and Chief Executive Officer John F. (“Jack”) Remondi, Chief

   Financial Officer Somsak Chivavibul, Chief Operating Officer John M. Kane, and others for

   violations of the federal securities laws. As detailed below, Defendants made numerous false or

   misleading statements of material fact between April 17, 2014 and December 28, 2015, inclusive

   (“Class Period”), with respect to Navient’s business operations and financial results.

   Defendants’ statements or omissions caused the price of Navient securities to be artificially

   inflated, and caused significant damages to purchasers of Navient stock and notes when they

   ultimately learned facts revealing that Defendants’ prior representations were false or misleading

   when made. The Lord Abbett Funds, who suffered more than $13 million in damages due to

   Defendants’ misconduct, seek a recovery through this action on behalf of themselves and other

   injured investors.

          The allegations in this Complaint derive from Plaintiffs’ investigation (through their

   counsel) of (1) filings with the U.S. Securities and Exchange Commission (“SEC”) regarding

   Navient and related entities; (2) government reports, news articles, securities analysts’ reports,

   wire and press releases, transcripts of public conference calls regarding Navient, and other

   readily obtainable information; (3) information provided to Plaintiffs by former Navient

   employees, each of whom worked at the Company for part or all of the Class Period and

   interacted directly with borrowers as well as Navient management; and (4) facts set forth in




                                                    1
Case 1:16-cv-00112-MN
   Case                Document
        1:16-cv-00112-MN        109-2
                          Document 59 Filed
                                      Filed 09/13/19
                                            11/17/17 Page
                                                     Page 620
                                                          6 of of
                                                               1001145 PageID
                                                                    PageID     #: 5406
                                                                           #: 1995



   actions brought by the U.S. Consumer Financial Protection Bureau (“CFPB”) and the attorneys

   general of Washington, Illinois, and Pennsylvania against Navient, which are the product of

   extensive investigations by those entities and cite to, among other things, internal Navient

   documents.1

   I.     NATURE OF THE ACTION

          1.      This is a federal securities class action on behalf of all entities and individuals

   who (1) purchased Navient’s publicly traded securities during the Class Period; (2) purchased

   notes in or traceable to the Company’s public offering conducted on or about November 6, 2014

   (the “2014 Debt Offering”); or (3) purchased notes in or traceable to the Company’s public

   offering conducted on or about March 27, 2015 (the “2015 Debt Offering”).

          2.      Defendants’ misconduct gives rise to two sets of claims, as summarized

   immediately below.

          A.      Claims Under the Securities Exchange Act of 1934

          3.      Plaintiffs assert claims under Sections 10(b) and 20(a) of the Securities Exchange

   Act of 1934 (“Exchange Act”) (15 U.S.C. §§ 78j(b) and 78t(a)), as well as SEC Rule 10b-5 (17

   C.F.R. § 240.10b-5), against Navient, CEO Jack Remondi, CFO Somsak Chivavibul, and COO

   John Kane (collectively, the “Exchange Act Defendants”) for knowingly or recklessly making

   false or misleading statements in connection with investors’ purchase or sale of Navient stock

   and notes.2 Defendants’ misrepresentations related to (1) Navient’s practices regarding


   1
     Those cases are, respectively, (i) Consumer Financial Protection Bureau v. Navient Corp., et
   al., No. 3:17-cv-00101-RDM (M.D. Pa. filed Jan. 18, 2017); (ii) State of Washington v. Navient
   Corp., et al., No. 17-2-01115-1 SEA (King Cnty. Super. Ct. filed Jan. 18, 2017); (iii) People of
   the State of Illinois v. Navient Corp., et al., No. 2017 CH 00761 (Cir. Ct. Cook Cnty. Ch. Div.
   filed Jan. 18, 2017); and (iv) Commonwealth of Pennsylvania v. Navient Corp., et al., No. 3:17-
   cv-01814-RDM (M.D. Pa. filed Oct. 5, 2017).
   2
     Unless otherwise indicated, “Defendants” refers to the Exchange Act Defendants.


                                                     2
Case 1:16-cv-00112-MN
   Case                Document
        1:16-cv-00112-MN        109-2
                          Document 59 Filed
                                      Filed 09/13/19
                                            11/17/17 Page
                                                     Page 621
                                                          7 of of
                                                               1001145 PageID
                                                                    PageID     #: 5407
                                                                           #: 1996



   forbearances (which were supposed to be temporary reprieves of borrowers’ payment

   obligations) and more broadly the credit quality of the Company’s loan portfolios, as well as the

   Company’s related determinations of “provisions for loan losses,” reserves maintained to address

   potential “charge-offs” the Company is forced to take when it deems loans uncollectible; (2)

   Navient’s compliance with governing laws and regulations; and (3) Navient’s ability to borrow

   funds through credit facilities that were critical to its ability to purchase Federal Family

   Education Loan Program (“FFELP”) loans.

          Forbearance practices, loan credit quality, and loan loss provisions

          4.      Defendants repeatedly assured investors during the Class Period that forbearances

   were meant to afford temporary (not long-term) relief to borrowers, and that Navient engaged in

   a careful, borrower-specific evaluation of whether to grant forbearances. See ¶¶ 33-49; App’x at

   Section I. But in fact there was a pervasive and systemic practice at Navient, directed by senior

   management, of regularly and indiscriminately granting forbearances to struggling borrowers.

   Those undisclosed forbearance practices had three objectives.

          5.      First, Defendants aimed to avoid having to classify those borrowers as delinquent

   or in default, which would raise a red flag to analysts and investors that Navient’s loan portfolios

   were exposed to higher levels of risk than Defendants disclosed, and that the Company was in

   turn a riskier investment than Defendants portrayed to the market.

          6.      Second, misusing forbearances also allowed Defendants to manipulate Navient’s

   financial results. See ¶¶ 50-63. In particular, Defendants misrepresented Navient’s provisions

   for loan losses, an indicator of the level of risk to which the Company’s loan portfolios were

   exposed.




                                                     3
Case 1:16-cv-00112-MN
   Case                Document
        1:16-cv-00112-MN        109-2
                          Document 59 Filed
                                      Filed 09/13/19
                                            11/17/17 Page
                                                     Page 622
                                                          8 of of
                                                               1001145 PageID
                                                                    PageID     #: 5408
                                                                           #: 1997



          7.      Increases in delinquencies, defaults, and charge-offs cause the Company to

   increase its loan loss provisions, whereas favorable delinquency and default trends correspond

   with lower provisions. The provision for loan losses “increases the related allowance for loan

   losses,” i.e., the total reserve set aside to address charge-offs.3 Navient records those provisions

   as an expense on its income statement, so lower provisions allow the Company to report higher

   income, resulting in higher earnings per share (“EPS”). By overusing forbearances, Navient

   artificially kept delinquencies, defaults, and charge-offs lower than they should have been, which

   in turn allowed the Company to report artificially low loan loss provisions as well as

   correspondingly high net income and EPS.

          8.      Third, Navient placed borrowers into forbearance in lieu of counseling and

   enrolling them in alternative repayment programs, including income-driven repayment (“IDR”)

   plans.4 In doing so, Navient avoided (at borrowers’ expense) the higher operational costs

   associated with properly counseling and enrolling borrowers in such plans. That is, it would take

   significantly more time, and thus employee resources, to shepherd a borrower through the

   process of getting into an alternative repayment plan than simply to place her into forbearance.

   That, in turn, would necessitate hiring more personnel to meet the needs of Navient’s customer

   base. See ¶¶ 43-44. By eschewing its stated commitment to promote borrowers’ best interests,

   Navient artificially kept its operational costs lower than they should have been.

          9.      Defendants’ misrepresentations caused investors to value the Company higher

   than they otherwise would have, in turn causing the price of Navient securities to be artificially

   3
    Form 10 Registration Statement (Apr. 10, 2014) (“April 2014 Information Statement”) at 64.
   4
    An IDR plan sets the borrower’s monthly student loan payment at an amount intended to be
   affordable based on the borrower’s monthly income and family size. See, e.g.,
   https://studentaid.ed.gov/sa/repay-loans/understand/plans/income-driven. The U.S. Department
   of Education (“DOE”), for example, offers several types of IDR plans, including the “Pay As
   You Earn,” or “PAYE,” plan, and the Income-Based Repayment, or “IBR,” plan. See id.


                                                     4
Case 1:16-cv-00112-MN
   Case                Document
        1:16-cv-00112-MN        109-2
                          Document 59 Filed
                                      Filed 09/13/19
                                            11/17/17 Page
                                                     Page 623
                                                          9 of of
                                                               1001145 PageID
                                                                    PageID     #: 5409
                                                                           #: 1998



   inflated during the Class Period. But the fraud was ultimately revealed through several

   disclosures of information contradicting Defendants’ prior statements. Among other things, on

   July 13, 2015, Navient—after having reported decreases in loan loss provisions for every prior

   quarter of the Class Period—suddenly announced it would need to increase its provision for

   loans in the “Private Education Loans” (or “PEL”) segment (i.e., loans originated from private

   sources rather than the government) by $46 million, or 31.7%. Defendants revealed that a group

   of borrowers (i.e., “cohort”) who had returned to school during the “Great Recession” of 2007-

   2008, and who represented $2.5 billion in loans, had demonstrated difficulty repaying their

   loans. That disclosure was followed by Remondi’s revelation during a July 22, 2015 earnings

   call that those borrowers “were struggling to begin with,” i.e., even before they went back to

   school. And on September 29, 2015, the CFPB issued a report (the “CFPB Report”) detailing,

   among other widespread problems in the loan-servicing industry, that loan servicers were placing

   borrowers into forbearance in lieu of alternative repayment plans. Those disclosures caused

   significant drops in the prices of Navient securities, damaging investors. See ¶¶ 84-91.

          Legal and regulatory compliance

          10.     Defendants also repeatedly assured investors that Navient was diligent in

   complying with applicable laws and regulations. See ¶¶ 92-94. While compliance would

   naturally be of great concern to investors in a loan-servicer, it was even more important to

   Navient investors in light of the scrutiny the Company faced from the CFPB and other agencies

   relating to the loan-servicing and collection practices of Navient’s wholly-owned subsidiaries

   Navient Solutions, LLC (f/k/a Navient Solutions, Inc.) (“Navient Solutions”), Pioneer Credit

   Recovery, Inc. (“Pioneer”), and General Revenue Corporation (“GRC”). In April 2014, Navient

   Solutions received a Civil Investigative Demand (“CID”) from the CFPB relating to allegations




                                                    5
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 10
                                                           624ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5410
                                                                             #: 1999



   that Navient was processing monthly student loan payments in a manner designed to maximize

   late fees and had provided inadequate disclosures regarding the assessment of late fees. And on

   May 13, 2014, Navient announced it had entered into an agreement with the U.S. Department of

   Justice (“DOJ”) and the Federal Deposit Insurance Corporation (“FDIC”) to settle allegations

   that Navient Solutions violated the Servicemembers Civil Relief Act (“SCRA”) by charging

   borrowers who served in the military more than the legally mandated 6% cap applicable to those

   borrowers, and failed to sufficiently inform borrowers about late fees incurred on loans owned or

   originated by Sallie Mae Bank between 2005 and 2014. In light of regulators’ enhanced scrutiny

   of Navient, Defendants’ continued assurances during the Class Period about the Company’s

   compliance with governing laws and regulations were all the more important to investors.

            11.     But while Defendants represented to investors that Navient maintained a “robust

   compliance culture driven by a ‘customer-first’ approach,”5 the Company and its subsidiaries

   were actually engaged in a series of unfair and deceptive practices, including (1) misleading

   borrowers about the availability of IDR plans; (2) misadvising borrowers about the availability

   of releases of cosigners of borrowers’ loans; (3) misleading delinquent borrowers regarding the

   amounts they needed to pay to become current on their loans; (4) failing to disclose or properly

   address systemic processing errors and the inadequate systems in place to deal with those errors;

   (5) charging borrowers who had served in the military high interest rates on their loans, in

   violation of the SCRA, notwithstanding the February 2015 settlement between Navient Solutions

   and the DOJ for that very practice; and (6) deceiving borrowers regarding attributes of the

   federal loan rehabilitation program, which affords borrowers in default the opportunity to

   “rehabilitate” their loans and remove them from default status. See ¶¶ 96-119. Those unfair and


   5
       E.g., 2014 Form 10-K at 4.


                                                    6
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 11
                                                           625ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5411
                                                                             #: 2000



   deceptive practices are the subject of actions filed by the CFPB and state attorneys general (see

   supra at 2 n.1) asserting claims under the Consumer Financial Protection Act (“CFPA”), the Fair

   Debt Collection Practices Act (“FDCPA”), and state consumer protection laws. The

   Government Complaints assert, based in part on internal Navient documents, that the Company

   engaged in those practices systemically and repeatedly for years, including during much of the

   Class Period in this case.

          12.     Investors ultimately learned the truth about Navient’s pervasive failures to comply

   with governing legal and regulatory requirements through a series of disclosures beginning on

   February 27, 2015 and ending on October 14, 2015, which revealed the existence of rampant

   misconduct in the loan-servicing industry, and at Navient in particular. See ¶¶ 125-35. Each of

   those disclosures was met with surprise by the market, and each was followed by a material drop

   in the prices of Navient securities. See ¶¶ 127, 129, 131-32, 135.

          Navient’s borrowing capacity

          13.     Defendants emphasized to investors that Navient’s ability to fund its operations

   depended in part on the Company’s ability to access funds through credit facilities, including

   those maintained with the Federal Home Loan Bank of Des Moines (“FHLB-DM”). But

   Defendants’ representations regarding Navient’s credit facilities failed to apprise investors of the

   true likelihood that FHLB-DM would terminate its facilities in light of a rule proposed by the

   Federal Housing Finance Agency (“FHFA”) in September 2014 (which was ultimately adopted

   as a final rule in January 2016) preventing non-eligible entities from gaining membership with a

   Federal Home Loan Bank (“FHLB”)—and thus access credit on extraordinarily favorable




                                                    7
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 12
                                                           626ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5412
                                                                             #: 2001



   terms—through the use of a “captive insurer.” See ¶¶ 136-39.6 Sallie Mae formed a captive

   insurer, HICA Education Loan Corporation (“HICA”), to become a “member” of FHLB-DM,

   effectively exploiting a loophole that would be closed by the proposed rule. The proposed rule

   thus threatened Navient’s ability to obtain low-cost credit to fund its operations. And

   Defendants, unlike investors, plainly were aware of the proposed rule and the impact its adoption

   could have on Navient.

          14.     The truth regarding the credit facilities was revealed to investors on December 28,

   2015, when Navient disclosed that FHLB-DM would reduce—by more than 50%—the

   Company’s ability to borrow under the credit facilities maintained with FHLB-DM. That news

   drove the price of Navient stock down more than 9%.

          Collective impact of Defendants’ fraud on investors

          15.     In all, including the substantial effect of declines attributable to corrective

   disclosures, Navient stock went down more than 46.4%, from $21.40 per share on February 27,

   2015 to $11.46 per share on December 28, 2015, the last day of the Class Period.

          16.     The following chart demonstrates the significant negative impact on the price of

   Navient shares upon the disclosure of Defendants’ misconduct:




   6
     A captive insurer is an insurance company formed to allow the organizing company to insure
   itself against risks that are too expensive to insure on the regular insurance market.


                                                     8
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 13
                                                           627ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5413
                                                                             #: 2002




          B.      Claims Under the Securities Act of 1933

          17.     Plaintiffs also assert non-fraud claims under Sections 11, 12(a)(2), and 15 of the

   Securities Act of 1933 (“Securities Act”) (15 U.S.C. §§ 77k, 77l, and 77o) against Navient,

   Remondi, Chivavibul, and Navient’s directors, as well as the underwriters of the 2014 and 2015

   Debt Offerings (collectively, the “Securities Act Defendants,” as further identified in ¶¶ 169-90).

          18.     Those claims arise from untrue statements of material fact in, or omissions of

   material fact from, the Shelf Registration Statement, prospectuses, and prospectus supplements

   issued in connection with the Debt Offerings, which incorporated by reference many of the

   misrepresentations summarized above and detailed in ¶¶ 33-35, 50-51, 54-56, 65, 93-94, 136-38




                                                    9
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 14
                                                           628ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5414
                                                                             #: 2003



   below regarding Navient’s forbearance practices, loan credit quality, and related financial

   results; legal and regulatory compliance; and credit facilities.7

   II.     JURISDICTION AND VENUE

           19.     This Court has jurisdiction over the subject matter of this action in accordance

   with 28 U.S.C. §§ 1331 and 1337; Section 27 of the Exchange Act, 15 U.S.C. § 78aa; and

   Section 22 of the Securities Act, 15 U.S.C. § 77v.

           20.     Personal jurisdiction exists over Defendants in accordance with Section 27 of the

   Exchange Act and Section 22 of the Securities Act, as well as the Fifth Amendment of the

   United States Constitution.

           21.     Venue is proper in this District in accordance with Section 27 of the Exchange

   Act, Section 22(a) of the Securities Act, and 28 U.S.C. § 1391(b). Navient is headquartered in

   this District and many of the acts and practices alleged in this Complaint occurred in substantial

   part in this District.

           22.     In connection with the misconduct alleged in this Complaint, Defendants directly

   or indirectly used the means and instrumentalities of interstate commerce, including the U.S.

   mails, interstate telephone communications, and the facilities of the national securities markets.

   III.    EXCHANGE ACT PARTIES

           A.      Plaintiffs

           23.     Plaintiff Lord Abbett Affiliated Fund, Inc. is a diversified, open-end management-

   investment company registered under the Investment Company Act of 1940, as amended.



   7
     Sections IV-VI, and IX.C. below detail the false or misleading statements giving rise to
   Plaintiffs’ Exchange Act and Securities Act claims, categorized by subject matter. Plaintiffs also
   attach to this Complaint an Appendix that (i) identifies each statement, (ii) summarizes why it
   was false or misleading when made, and (iii) identifies the subsequent disclosure associated with
   it.


                                                    10
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 15
                                                           629ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5415
                                                                             #: 2004



          24.     Plaintiff Lord Abbett Bond-Debenture Fund, Inc. is an open-end management-

   investment company registered under the Investment Company Act.

          25.     Plaintiff Lord Abbett Equity Trust – Lord Abbett Calibrated Mid Cap Value Fund

   is diversified, open-end management-investment company registered under the Investment

   Company Act. The Fund is a series of Lord Abbett Equity Trust, a Delaware statutory trust.

          26.     Plaintiff Lord Abbett Investment Trust – Lord Abbett High Yield Fund is a

   diversified investment company registered under the Investment Company Act. The Fund is a

   series of the Lord Abbett Investment Trust, a Delaware statutory trust.

          27.     The Lord Abbett Funds’ investments are managed by Lord, Abbett & Co. LLC

   (“Lord, Abbett & Co.”), located at 90 Hudson Street, Jersey City, NJ 07302. Lord, Abbett & Co.

   caused each of the Lord Abbett Funds to transact in Navient securities during the Class Period,

   and each of the Funds owned the securities it acquired, respectively, through those transactions.

          28.     By order of June 30, 2016 (Dkt. 32), this Court appointed the Lord Abbett Funds

   as Lead Plaintiff in accordance with the Private Securities Litigation Reform Act of 1995

   (“PSLRA”). As set forth in the Funds’ certification filed in connection with their motion for

   appointment as Lead Plaintiff (Dkt. 14 (Ex. 1)), Plaintiffs purchased Navient stock and notes

   during the Class Period and suffered losses in connection with those purchases.

          B.      Exchange Act Defendants

                  1.     Navient

          29.     On May 29, 2013, Sallie Mae announced it would separate into two distinct

   publicly-traded entities—an education loan management business named “Navient” and a

   consumer banking business named “SLM BankCo.” Navient’s separation from Sallie Mae was

   effected through the distribution of Navient common stock (the “Spin-Off’). On April 30, 2014,

   the Spin-Off was completed via a distribution by Sallie Mae of all the shares of common stock of


                                                   11
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 16
                                                           630ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5416
                                                                             #: 2005



   Navient to the shareholders of Sallie Mae common stock. Navient stock trades on the NASDAQ

   under the symbol “NAVI.”

                 2.      Officer Defendants

          30.    Defendant John F. (Jack) Remondi served at all times relevant to this Complaint

   as Navient’s President and CEO, as well as a director and a member of the Navient board’s

   Executive Committee. Remondi served as Sallie Mae’s President and CEO from May 2013 to

   April 2014, President and COO from January 2011 to May 2013, and Vice Chairman and CFO

   from January 2008 to January 2011. Remondi signed numerous Navient SEC filings and made

   other statements on the Company’s behalf during the Class Period. See generally App’x.

          31.    Defendant Somsak Chivavibul served at all times relevant to this Complaint as

   Navient’s Executive Vice President and CFO. Chivavibul joined Sallie Mae in 1992 and worked

   in various positions at the company. He previously worked at Ernst & Young and is an

   accountant. Chivavibul signed numerous Navient SEC filings during the Class Period. See

   generally App’x.

          32.    Defendant John Kane served at all times relevant to this Complaint as Navient’s

   COO and Group President, Asset Recovery and Business Services. Kane made statements on

   Navient’s behalf at least during the Credit Suisse Group Financial Services Forum on February

   11, 2015 (“Credit Suisse Forum”). See ¶ 93; App’x at Section II.




                                                 12
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 17
                                                           631ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5417
                                                                             #: 2006



   IV.    DEFENDANTS DEFRAUDED INVESTORS BY MISREPRESENTING
          NAVIENT’S FORBEARANCE PRACTICES, THE CREDIT QUALITY OF ITS
          LOAN PORTFOLIOS, AND ITS FINANCIAL RESULTS

          A.      Defendants Made False or Misleading Statements to Investors Regarding
                  Forbearances, Loan Credit Quality, and Related Financial Results.

                  1.      False or Misleading Statements Regarding Forbearance

          33.     Defendants made numerous representations to investors throughout the Class

   Period regarding Navient’s forbearance “philosophy” and practices. In the April 2014

   “Information Statement” issued in connection with the Spin-Off, Navient stated (1)

   “[f]orbearance as a collection tool is used most effectively when applied based on a customer’s

   unique situation, including historical information and judgments”; (2) “[o]ur forbearance policies

   include limits on the number of forbearance months granted consecutively and the total number

   of forbearance months granted over the life of the loan”; and (3) “[w]e continue to see

   improvement in credit quality and continuing positive delinquency, forbearance and charge-off

   trends in connection with th[e] [PEL] portfolio.”

          34.     Substantially similar representations appear in Navient’s Form 10-Qs for Q1 2014

   (issued on May 9, 2014); Q2 2014 (issued on August 1, 2014); Q3 2014 (issued on October 30,

   2014); and Q1 2015 (issued on April 30, 2015). See App’x at Section I.1.8

          35.     Navient’s forbearance practices were addressed in detail in its 2014 Form 10-K

   filed on February 27, 2015:

                  Navient believes the credit risk of the Private Education Loans it
                  owns is well managed through the rigorous underwriting practices
                  and risk-based pricing utilized when the loans were originated, the
                  continued high levels of qualified cosigners and our internal




   8
     For the Court’s convenience, Plaintiffs often do not list each substantially similar representation
   in this Complaint, but rather address them in the Appendix.


                                                    13
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 18
                                                           632ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5418
                                                                             #: 2007



                  servicing and risk mitigation practices, as well as our careful use of
                  forbearance and our loan modification programs.9

          36.     The statements recounted in ¶¶ 33-35 above were false or misleading when made,

   because Navient engaged in a systemic practice of indiscriminately placing borrowers into

   forbearance—sometimes multiple, consecutive forbearances—regardless of the impact it would

   have on those customers and without regard to borrowers’ particular circumstances. By doing

   so, Navient avoided having to record those accounts, particularly for PEL borrowers, as

   delinquent or in default, which would have signaled to investors that the Company was exposed

   to greater risk in its loan portfolios than it was reporting. Further, as detailed in ¶¶ 43-44 below,

   by placing FFELP borrowers into forbearance rather than enroll them in appropriate IDR plans,

   Navient avoided the increased costs that the latter entailed, in particular because it took

   substantially more time and paperwork for employees to counsel borrowers about, and enroll

   them in, IDR plans than to simply stick them into forbearance.

          37.     Former Navient employees with direct knowledge of Navient’s undisclosed

   forbearance practices have recounted them in detail. A former Navient employee who worked as

   a Collections Supervisor from early 2014 until April 2015 (“CW 1”), for example, explained that

   the Collections Department’s “objective all of the time was to keep an account current” through

   using forbearances or other means of postponing payments borrowers were unable to make.

   Accordingly, CW 1 said, “[y]ou would never see us have a goal where it was ‘Let’s see how

   much money we can collect this month.’ It was how much can we postpone? How many

   forbearances can we slap on [an] account.” CW 1 stated this management directive was

   conveyed by CW 1’s supervisor but came from Navient District Manager/Senior Vice President


   9
     Unless otherwise indicated, all emphasis in this Complaint has been added, and all internal
   citations and quotation marks have been omitted.


                                                    14
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 19
                                                           633ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5419
                                                                             #: 2008



   of Default Prevention Troy Standish, who reported to Defendant John Kane. As a result of those

   practices, CW 1 explained, borrowers were misled and their accounts “were just growing and

   growing and growing.”

          38.     CW 1’s account is corroborated by a former Navient Collections Department

   Supervisor who worked at the Company from mid-2010 until October 2014 and supervised 25

   Collections Agents (“CW 2”). CW 2 recounted that Navient Director of Operations Christi

   Hewes instructed CW 2 and others to encourage customers to obtain longer forbearances than

   they initially requested, as that would result in a longer period during which the account would

   show up as “current” on Navient’s books, “even though putting [borrowers] into our forbearance

   for 12 months drastically capitalizes a lot more interest and increases their loan substantially.”

          39.     CW 2 explained, moreover, that while CW 2 was at Navient, collections agents

   were incentivized by management, in order to be counted “number one by the number of loans

   [they] had,” to “put … [customers] in something that makes them look like they’re up to date for

   a longer period of time, even though by doing that every month the company is making like

   millions of dollars simply by the interest rate capitalizing,” and “if an agent [had] 50 accounts,

   that [was] the mindset for those 50 accounts.” CW 2 related that it “was negative for the

   customer. If the customer call[ed] in requesting the good thing”—i.e., a relatively short

   forbearance—“we were coached [by management] to coach our agents to do the bad thing” and

   convince the customer to obtain a longer one.

          40.     CW 1 recounted that to achieve a good performance rating, agents had just five

   and a half minutes per phone call with borrowers, during which agents ran down a list of

   questions concerning family size, whether the borrower worked part or full time, and whether the

   borrower received assistance, before sending off paperwork to qualify for a deferral due to




                                                    15
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 20
                                                           634ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5420
                                                                             #: 2009



   unemployment; if there were no questions, the agent ended the call at that point. Further, CW 1

   explained, while the paperwork was in process the loan was put into forbearance. According to

   CW 1, “[i]t’s not like [the borrower] was getting any information” during those calls about the

   impact on their balances.

          41.     A former Navient Department of Education Specialist II who worked at Navient’s

   Delaware headquarters from June 2014 until after the Class Period (“CW 3”) similarly recounted

   that Navient provided incentives to personnel for getting customers off the phone in the fastest

   amount of time. CW 3 indicated that CW 3 was pushed to work as fast as CW 3 could. CW 3

   stated, “It was preached there to get someone off the phone as soon as possible.” CW 3 recalled

   that if CW 3 failed to get someone off the phone quickly, it was looked down upon by Navient

   management. CW 3 further noted there was a lot of miscommunication toward the borrowers

   about forbearance; CW 3 indicated that a lot of borrowers did not know what they were entitled

   to, and that Navient customer service representatives were responsible for the

   miscommunications.

          42.     The CFPB and state attorneys general likewise report that Navient’s

   compensation policies incentivized its employees to place federal-loan borrowers into

   forbearance without adequately exploring IDR plans with those borrowers and, in some cases,

   without even mentioning such plans.

          43.     Because Navient compensated its customer service representatives based in part

   on average call time, employees were dissuaded from engaging in longer, time-consuming

   conversations with borrowers to determine the most-appropriate alternative payment plan for

   each borrower, or assist them in completing the required enrollment application or annual

   recertification forms. By contrast, it typically took only a few minutes over the phone, without




                                                   16
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 21
                                                           635ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5421
                                                                             #: 2010



   any paperwork, for a Navient representative to enroll a borrower in forbearance. Navient thus

   pressured its employees to churn out forbearances rather than take more time to determine what

   options would work best in light of borrowers’ specific circumstances.

            44.   Additionally, because a borrower seeking to enroll in an IDR plan must submit a

   paper or online application and include certain income tax documentation with it, the enrollment

   process sometimes requires multiple, lengthy conversations with the borrower. In its complaint

   the CFPB reports “[t]his is especially true considering that more than half of Navient borrowers

   who enroll in [IDR] plans for the first time report that they could not navigate the application

   process on their own.”10 Enrollment in forbearance, by contrast, can often be completed over the

   phone within minutes, and generally without submitting any paperwork. Further, a borrower

   enrolled in an IDR plan must also complete an annual recertification form to document her

   current income and family size, which is then used to adjust her payment amount. Processing

   that renewal paperwork further increases the time Navient employees must devote to borrowers

   who enroll in IDR plans. As the CFPB explains, “[a]s the volume of [IDR] plan applications and

   renewals received by Navient increases, Navient also has to increase the size of its staff to

   review and process those forms, thereby increasing operating costs.”11 Navient thus avoided

   those necessary operating costs by improperly placing borrowers into forbearance.

            45.   The Illinois AG reports in its complaint that a review of 200 sample calls

   answered by Navient representatives “revealed that despite Navient’s assurances to borrowers

   that it would offer assistance regarding repayment options, when on the phone with borrowers it




   10
        CFPB Compl. ¶ 44.
   11
        Id. ¶ 46.


                                                    17
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 22
                                                           636ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5422
                                                                             #: 2011



   offered deferments or forbearances without mentioning any other options over 50% of the

   time.”12

          46.    The CFPB reports in its complaint that as a result of Navient’s undisclosed

   forbearance practices, between January 2010 and March 2015 the number of federal-loan

   borrowers the Company enrolled in forbearance far exceeded the number of borrowers enrolled

   in IDR repayment plans.13 The CFPB further states that Navient’s customer service

   representatives regularly responded to federal-loan borrowers’ inability to make a payment by

   placing them in voluntary forbearance without adequately advising them about available IDR

   plans, notwithstanding that more than 50% of Navient’s borrowers who needed relief and were

   eligible for IDR plans actually qualified for a $0 monthly payment and thus did not need to

   enroll in forbearance.14 Indeed, the CFPB reports that between January 1, 2010 and March 31,

   2015, (1) nearly 25% of borrowers who ultimately enrolled in IBR (as noted earlier, a type of

   IDR plan) with a $0 payment were enrolled in voluntary forbearance within the 12-month period

   before they enrolled in IBR; and (2) nearly 16% of borrowers who ultimately enrolled in PAYE

   (another IDR plan) with a $0 payment were enrolled in voluntary forbearance within the 12-

   month period before they enrolled in PAYE.15

          47.    Making things worse, Navient enrolled many borrowers in multiple, consecutive

   forbearances, even though the borrowers had clearly demonstrated a long-term inability to repay

   their loans. The Pennsylvania AG reports in its complaint that between January 1, 2010 and

   March 31, 2015 Navient enrolled over 1.5 million federal-loan borrowers in two or more

   consecutive forbearances totaling at least 12 months; approximately one million of those
   12
      Ill. Compl. ¶ 279.
   13
      CFPB Compl. ¶ 50.
   14
      Id. ¶ 51.
   15
      Id. ¶ 52.


                                                  18
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 23
                                                           637ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5423
                                                                             #: 2012



   borrowers were enrolled in three or more consecutive forbearances, where each forbearance

   period lasted an average of six months, and more than 520,000 of the borrowers were enrolled in

   four or more consecutive forbearances.16

             48.    Additionally, the September 2015 CFPB Report confirms that the improper use of

   forbearances was prevalent with respect to both private and federal loans. The Report resulted

   from a public inquiry by the CFPB, DOE, and U.S. Treasury Department commenced in May

   2015, which drew “more than 30,000 comments describing specific student loan servicing

   practices that may be contributing to student debt stress, and offering specific recommendations

   for ways to improve student loan servicing, encourage borrower success, and mitigate

   defaults.”17 The CFPB recounted that comments from individual borrowers and organizations

   representing public service workers “note that servicers of both private and federal student loans

   may not inform borrowers experiencing financial hardship about available alternative repayment

   plans,” and instead “may advise borrowers to postpone payments through forbearance or

   deferment or instruct borrowers that the only available option is to pay the full amount due.”

             49.    The pervasive and systemic use of forbearances at Navient, which Defendants did

   not publicly disclose, belied their representations to investors (as recounted in ¶¶ 33-35 above)

   that (1) Navient engaged in a “careful use of forbearance,” (2) Navient applied forbearances

   “based on a customer’s unique situation,” (3) the Company’s forbearance policies “include limits

   on the number of forbearance months granted consecutively and the total number of forbearance

   months granted over the life of the loan,” and (4) Navient “continue[d] to see . . . continuing

   positive delinquency, forbearance and charge-off trends in connection with th[e] [PEL]

   portfolio.” Those statements accordingly were false or misleading when made.

   16
        Pa. Compl. ¶¶ 122-23.
   17
        See http://files.consumerfinance.gov/f/201509_cfpb_student-loan-servicing-report.pdf.


                                                    19
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 24
                                                           638ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5424
                                                                             #: 2013



                  2.      False or Misleading Statements Concerning the “High Quality” of
                          Navient’s Loan Portfolio and, Relatedly, the Low Level of
                          Delinquencies and Charge-Offs

          50.     Defendants made numerous statements throughout the Class Period touting the

   purportedly high quality of Navient’s loan portfolio and, relatedly, the low level of delinquencies

   by borrowers and charge-offs by Navient. In an April 16, 2014 press release announcing Q1

   2014 financial results for Sallie Mae (of which Navient remained a part until the Spin-Off was

   completed on April 30, 2014), Remondi stated, “We’re . . . pleased that this quarter set a six-

   year-record low in delinquencies, reflecting our strong underwriting and customer support.”

   Navient reiterated those sentiments in a “Roadshow” presentation attached to a Form 8-K filed

   the next day (April 17, 2014), which (1) emphasized Navient’s “[l]arge, high quality asset base,”

   including its “[s]easoned portfolio” of Private Education Loans”; and (2) highlighted, in a section

   titled “Leveraging Core Strengths to Drive Growth,” “Default Prevention and Asset Recovery,”

   specifying “[d]elinquency and charge-offs significantly below national average” and “[i]ndustry

   leading asset recovery and private credit loss mitigation capabilities.”

          51.     Defendants made substantially similar statements regarding loan-credit quality for

   the remainder of the Class Period. See, e.g., (1) Q2 2014 earnings press release (July 16, 2014)

   (reporting “continued improvement in student loan portfolio credit quality with 90-plus day

   delinquencies on its federal and private loan portfolio declining to the lowest levels since 2008”);

   (2) Q2 2014 Form 10-Q (filed on Aug. 1, 2014) (noting provisions for PEL losses “declined $36

   million primarily as a result of the overall improvement in Private Education Loans’ credit

   quality, delinquency and charge-off trends leading to decreases in expected future charge-offs”);

   (3) 3Q 2014 earnings press release (Oct. 15, 2014) (stating financial results “show[ed] continued

   improvements in delinquencies and defaults since a year ago” and improved performance of

   Navient’s Private Education Loan portfolio, claiming that “Charge-Off Rates on Private


                                                    20
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 25
                                                           639ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5425
                                                                             #: 2014



   Education Loan Portfolio Improve[d] to Lowest Levels Since 2008”); (4) Q4 & FY 2014 press

   release (Jan. 21, 2015) (stating “2014 Charge-Off Rates on Private Education Loan Portfolio

   Improve[d] to Lowest Levels Since 2008”).18

          52.     The statements recounted in ¶¶ 50-51 were false or misleading when made

   because Defendants failed to disclose that Navient was regularly and indiscriminately placing

   borrowers into forbearance, thereby masking the true level of risk in the Company’s loan

   portfolios and artificially depressing the number of delinquencies, defaults, and charge-offs. See

   ¶¶ 36-49, 55-56. The quality of Navient’s loan portfolios was therefore not as Defendants

   described it to investors.

          53.     Indeed, even regardless of Navient’s forbearance practices, the statements made

   from January 21, 2015—when Defendants began reporting Navient’s financial results for Q4

   2014 and full-year 2014—onward were false or misleading when made because by then (at the

   latest) Defendants knew or recklessly disregarded that the cohort of borrowers representing $2.5

   billion in PELs posed a high risk of default. Remondi admitted during Navient’s July 22, 2015

   earnings call that those borrowers demonstrated they “were struggling to begin with,” i.e., even

   before reentering school around 2008 (when they were then placed into in-school deferment).

   Accordingly, when those borrowers exited deferment in 2014, Defendants knew or recklessly

   disregarded that Navient needed to increase its provision for PEL loans to account for the risk of

   default posed by those borrowers. Yet Defendants inexplicably waited until July 2015 to

   disclose that issue to investors and increase the Company’s provision—in the meantime

   18
     See also App’x at Section I.2 (including (i) Q1 2014 Form 10-Q (filed on May 9, 2014); (ii)
   Q2 2014 earnings call (July 17, 2014); (iii) Remondi presentation at Barclays Global Financial
   Services Conference (Sept. 8, 2014); (iv) Remondi presentation at Bank of America-Merrill
   Lynch Conference (Nov. 12, 2014); (v) Q4 & FY 2014 earnings call (Jan. 22, 2015); (vi) 2014
   Form 10-K (Feb. 27, 2015); (vii) Q1 2015 earnings press release (Apr. 21, 2015); (viii) Q1 2015
   earnings call (Apr. 22, 2015); and (ix) Q1 2015 Form 10-Q (Apr. 30, 2015).


                                                   21
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 26
                                                           640ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5426
                                                                             #: 2015



   repeatedly assuring investors of the quality of the PEL portfolio and touting low delinquency,

   default, and charge-off rates.

                  3.      False or Misleading Statements Regarding Navient’s Loan Loss
                          Provisions and Financial Results

          54.     During the Class Period, Defendants also touted Navient’s relatively low loan loss

   provisions for PELs, which decreased each quarter (and for the full year) as compared with the

   corresponding prior year quarter (and full year). The table below tracks the loss provision for

   PELs, net income on a GAAP (Generally Accepted Accounting Principles) and “Core Earnings”

   basis, and diluted EPS on a GAAP and Core Earnings basis, as reported by Defendants each

   quarter of the Class Period before Q2 2015 (when Defendants announced an increase in the PEL

   loss provision):19


    Reporting Period         Loss Provision for       Net Income (GAAP     Diluted EPS (GAAP
                                   PELs              Basis / Core Earnings Basis / Core Earnings
                                                             Basis)                Basis)
         Q1 2014                 $136M,
   (period ending Mar.      down from Q1 2013            $284M / $227M               $0.64 / $0.51
        31, 2014)
         Q2 2014                 $145M,
   (period ending June      down from Q2 2013            $307M / $241M               $0.71 / $0.56
        30, 2014)
         Q3 2014                 $130M,
   (period ending Sept.     down from Q3 2013            $359M / $218M               $0.85 / $0.52
         30, 2014)




   19
      Navient defines “Core Earnings” as a non-GAAP figure reflecting adjustments to GAAP
   financial results for certain items Navient characterizes as “either related to the Spin-Off or
   create significant volatility mostly due to timing factors generally beyond the control of
   management.” See, e.g., 2014 Form 10-K at 46.


                                                    22
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 27
                                                           641ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5427
                                                                             #: 2016




    Reporting Period            Loss Provision for     Net Income (GAAP     Diluted EPS (GAAP
                                      PELs            Basis / Core Earnings Basis / Core Earnings
                                                              Basis)                Basis)
    Q4 2014/FY 2014                Q4: $128M,         Q4: $263M / $217M          Q4: $0.64 / $0.53
   (period ending Dec.          down from Q4 2013
        31, 2014)
                               FY: $539M,             FY: $1.1B / $818M          FY: $2.69 / $1.93
                            down from $722M for
                                  FY 2013
         Q1 2015                     $120M,               $292M / $194M              $0.72 / $0.48
   (period ending Mar.          down from Q1 2014
        31, 2015)

           55.     Those figures were materially misstated. Navient’s systemic use of forbearances

   to hide what otherwise would have added to the Company’s reported delinquencies, defaults, and

   charge-offs artificially depressed its loan loss provisions. Those artificially low provisions, in

   turn, caused Core Earnings for the PEL segment and net income—both of which depended to a

   material degree on the level of loan loss provisions—to be artificially inflated, resulting in

   artificially inflated EPS.

           56.     Navient’s PEL loss provision, net income, and diluted EPS for Q4 2014 were

   misstated for the additional and independent reason that by then (at the latest) Defendants knew

   or recklessly disregarded that the cohort of borrowers representing $2.5 billion in PELs posed a

   high risk of default. Accordingly, when those borrowers exited deferment in 2014, Defendants

   knew or recklessly disregarded that Navient needed to increase its provision for PEL loans to

   account for the risk of default posed by those borrowers. See ¶¶ 53, 61-63. Expert consulting

   analysis obtained by Plaintiffs already demonstrates that had the additional loan loss provisions

   Navient recorded in Q2 2015 been recognized in Q4 2014, the Company’s reported net income

   attributable to Navient Corporation would have fallen 14%—from $217 million to approximately

   $187 million—on a Core Earnings basis, and 11%—from $263 million to approximately $233


                                                     23
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 28
                                                           642ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5428
                                                                             #: 2017



   million—on a GAAP basis. Further, GAAP-reported diluted earnings per common share

   attributable to Navient Corporation would have been reduced by $0.08 per share for Q4 2014,

   resulting in diluted earnings per common share of $0.56 for the quarter. On a Core Earnings

   basis, Navient’s reported diluted earnings per common share attributable to Navient Corporation

   would have been reduced by $0.08 per share (from $0.53 per share), resulting in diluted earnings

   per common share of $0.45 for Q4 2014, significantly below analysts’ consensus forecast for that

   quarter. The amount by which Navient’s Q4 2014 financial results were overstated thus was

   quantitatively material.

          57.     Defendants’ failure to timely adjust Navient’s loan loss provision to account for

   that significant group of struggling borrowers also violated GAAP, which required that the

   Company account for incurred and inherent credit losses in its allowance for loan losses and

   related loan loss provisions at the end of each quarter.

          58.     The Financial Accounting Standards Board’s (“FASB”) Accounting Standards

   Codification (“ASC”) 450 concerning “Contingencies,” together with ASC 310 concerning

   “Receivables,” set forth the primary accounting guidance with respect to the recognition of

   allowances for loan losses that are both probable and estimable.20 Specifically, ASC 450 defines

   a “loss contingency” as “an existing condition, situation, or set of circumstances involving

   uncertainty as to possible loss to an entity that will ultimately be resolved when one or more

   future events occur or fail to occur.”21 When a loss contingency exists, the likelihood that a

   future event or events will occur or fail to occur, and thereby confirm the loss or impairment of


   20
      These accounting standards were principally developed from the FASB’s pre-codification
   accounting principles established under Statements of Financial Accounting Standards No. 5,
   Accounting for Contingencies (“SFAS No. 5”), and SFAS No. 114, Accounting by Creditors for
   Impairment of a Loan.
   21
      FASB ASC Master Glossary.


                                                    24
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 29
                                                           643ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5429
                                                                             #: 2018



   an asset or the incurrence of a liability, ranges from “probable” to “reasonably possible” to

   “remote.” Under GAAP, (1) “probable” means the future event or events “are likely to occur”;

   (2) “reasonably possible” means the chance of the future event or events occurring “is more than

   remote but less than likely”; and (3) “remote” means the chance of the future event or events

   occurring “is slight.”22

          59.     GAAP required that Navient account for loan losses inherent in its loan portfolio

   by recording a provision (a current-period expense) and corresponding allowance for loan loss if

   (1) information available prior to the issuance of Navient’s financial statements indicated it was

   “probable” that the Company’s loans had been impaired based on past events and conditions

   existing at the date of the financial statements; and (2) the amount of probable loss could be

   reasonably estimated.23

          60.     Even if particular uncollectible loans may not be identifiable,24 GAAP requires

   that Navient account for them.25 SEC guidance affirms this GAAP requirement.26

          61.     The risk that Navient would not collect contractual principal and interest due from

   its PEL borrowers involved uncertainty as to possible losses, for which the Company was

   required to account.


   22
      Id.
   23
      See ASC 450-20-05-03; ASC 310-10-35-8; ASC 310-10-35-18.
   24
      See ASC 310-10-35-9.
   25
      ASC 310-10-35-22 (the conditions were not intended to be so rigid that they required virtual
   certainty before a loss was to be accrued). GAAP further establishes accounting requirements
   for individual loans evaluated for impairment (as opposed to large groups of smaller-balance
   homogeneous loans that are collectively evaluated for impairment). See ASC 310.
   26
      See ASC 310-10-S99-4 (“An estimated loss from a loss contingency, such as the collectibility
   of receivables, should be accrued when, based on information available prior to the issuance of
   the financial statements, it is probable that an asset has been impaired or a liability has been
   incurred at the date of the financial statements and the amount of the loss can be reasonably
   estimated[.]”)


                                                   25
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 30
                                                           644ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5430
                                                                             #: 2019



          62.     Contrary to those principles, Navient failed to properly account for losses on more

   than $2.5 billion in delinquent and defaulted PELs of higher risk borrowers who exited

   deferment in 2014 (see ¶¶ 53, 55-56). As Remondi revealed during Navient’s Q2 2015 earnings

   call on July 22, 2015, that cohort of borrowers presented unique characteristics in that they

   returned to school years earlier, during the “Great Recession” (in or around 2008), “moved in

   and out of school multiple times” (some without earning a degree) and exited deferment status in

   2014. Remondi also disclosed that historically, those borrowers were “struggling to begin with”

   in making their loan payments. Further, Remondi recognized that typically, “[t]he incidence of

   delinquency and default on borrowers who take more time to get an undergraduate degree is

   certainly higher” and acknowledged the subject cohort of higher-risk PEL borrowers indeed

   reflected that trend. See ¶ 87.

          63.     Accordingly, by no later than Q4 2014, by which time the $2.5 billion in

   delinquent and defaulted PELs had exited deferment, Navient should have increased its provision

   for PEL losses to account for the higher likelihood that those struggling borrowers would default.

   Navient’s failure to do so constituted a violation of GAAP. The loan loss provisions Navient

   reported at least for Q4 2014, full-year 2014, and Q1 2015 were therefore misstated, which in

   turn caused the Company’s net income and EPS for those periods to be misstated.

                  4.      False or Misleading SOX Certifications by Remondi and Chivavibul

          64.     Navient’s series of undisclosed and improper practices also rendered Remondi’s

   and Chivavibul’s SOX certifications false or misleading when made.

          65.     In those certifications under Sections 302 and 906 of SOX, which appeared in

   Navient’s Form 10-Qs and 10-K during the Class Period (see App’x at Section I.4), Remondi

   and Chivavibul represented that, among other things:




                                                   26
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 31
                                                           645ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5431
                                                                             #: 2020



                1) “Based on my knowledge, this report does not contain any untrue statement of a
                   material fact or omit to state a material fact necessary to make the statements
                   made, in light of the circumstances under which such statements were made, not
                   misleading with respect to the period covered by this report”;

                2) “Based on my knowledge, the financial statements, and other financial
                   information included in this report, fairly present in all material respects the
                   financial condition, results of operations and cash flows of [Navient] as of, and
                   for, the periods presented in this report”;

                3) “[Navient]’s other certifying officer [i.e., Remondi or Chivavibul] and I have
                   disclosed, based on our most recent evaluation of internal control over financial
                   reporting, to [Navient]’s auditors and the audit committee of [Navient]’s board of
                   directors (or persons performing equivalent functions) . . . “[a]ny fraud, whether
                   or not material, that involves management or other employees who have a
                   significant role in [Navient]’s internal control over financial reporting”; and

                4) “The Report fully complies with the requirements of Section 13(a) or 15(d) of the
                   Securities Exchange Act of 1934,” and “[t]he information contained in the Report
                   fairly presents, in all material respects, the financial condition and result of
                   operations of the Company.”

          66.      Those certifications were false or misleading when made, in light of Navient’s

   undisclosed forbearance practices and the resulting manipulation of Navient’s financial results.

   See ¶¶ 33-63. Further, the certifications included in Navient’s 2014 Form 10-K and Q1 2015

   Form 10-Q were false or misleading even regardless of those forbearance practices, as by that

   time it was clear to Defendants that they should increase the provision for PEL loans to reflect

   the demonstrably high risk of default posed by the cohort of borrowers who exited deferment in

   2014 and had been, as Remondi admitted in July 2015, struggling even before they entered

   deferment around 2008.

          B.       Defendants Made the False or Misleading Statements Regarding
                   Forbearances, Loan Credit Quality, and Navient’s Financial Results with
                   Scienter.

          67.      Defendants made the numerous statements recounted above knowing, or at least

   recklessly disregarding, that they were false or misleading when made. The allegations set forth

   in ¶¶ 68-83 demonstrate Defendants’ scienter, for several reasons.


                                                    27
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 32
                                                           646ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5432
                                                                             #: 2021



                  1.      The available facts demonstrate Defendants’ conscious misbehavior
                          or recklessness.

          68.     First, the egregiousness, pervasiveness, and duration of Navient’s undisclosed

   forbearance practices strongly indicate senior management knew of and approved those practices

   or could only have disregarded them by consciously turning a blind eye to them.

          69.     Indeed, CW 1 and CW 2 recount a policy directed by senior executives that

   applied throughout Navient’s Collections Department. See ¶¶ 37-40. CW 2 specified that

   Navient Director of Operations Christi Hewes instructed CW 2 and others to encourage

   customers to obtain longer forbearances than they initially requested, as that would result in a

   longer period during which the account would show up as “current” on Navient’s books. And

   CW 1 recounted that the management directive to prioritize forbearances was conveyed by CW

   1’s supervisor and came from Navient District Manager/Senior Vice President of Default

   Prevention Troy Standish, who reported to Defendant John Kane. At minimum, the actions of

   Hewes and Standish alone, which can be imputed to Navient, establish the Company’s scienter.

          70.     The Government Complaints similarly describe the pervasiveness and systematic

   nature of Navient’s forbearance practices. See ¶¶ 42-48. That Navient put 1.5 million federal-

   loan borrowers into multiple forbearances is not a fact senior management could ignore.

          71.     Second, Navient maintained incentive policies that encouraged the improper

   forbearance practices. See ¶¶ 39, 41-44. Senior executives clearly would have known about

   such widespread practices spawned by Company policies that were implemented by

   management.

          72.     Third, there was nothing more critical to Navient’s financial results and prospects

   than the prudent management of student loans. Navient’s pervasive practice of placing




                                                   28
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 33
                                                           647ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5433
                                                                             #: 2022



   borrowers into forbearance materially impacted the Company’s financial results and thus went to

   the Company’s core operations.

          73.     Fourth, as noted above (see ¶¶ 52, 55) and further detailed below, misusing

   forbearances allowed Navient to artificially understate the levels of delinquencies, defaults, and

   charge-offs in its loan portfolios, as borrowers in forbearance were still considered “current” on

   their accounts. Understating delinquencies, defaults, and charge-offs allowed Navient in turn to

   artificially understate its provisions for loan losses (particularly for PELs)—a key financial

   metric for the Company. And because loan loss provisions were recorded as an expense on

   Navient’s income statement, artificially depressing them allowed Navient to report artificially

   inflated net income and EPS. That manipulation of core financial information would have

   required the knowledge (or reckless disregard) of Navient’s senior executives.

          74.     Further, Defendants’ manipulation of Navient’s financial results allowed the

   Company to meet (or come very close to) analysts’ EPS estimates during the Class Period. As

   the following chart—which incorporates expert consulting analysis obtained by Plaintiffs—

   demonstrates, had Navient not recorded decreases in its loan loss provisions for Q2 2014 and Q3

   2014, it would not have met analysts’ consensus estimates for EPS, or in the case of Q4 2014 and

   Q1 2015, would have missed them by significantly more than it did. The strong connection

   between Navient’s loan loss provisions and its ability to meet market expectations indicates

   Defendants’ manipulation of loan loss provisions and related financial results was purposeful.

     Reporting Period         Analyst Consensus          Reported Diluted       Diluted EPS without
                                EPS Estimate                  EPS               Quarterly Decrease
                                                                                    in Loan Loss
                                                                                     Provisions
          Q2 2014                    $0.54                     $0.56                    $0.49




                                                    29
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 34
                                                           648ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5434
                                                                             #: 2023




          Q3 2014                    $0.51                    $0.52                    $0.44

          Q4 2014                    $0.54                    $0.53                    $0.46

          Q1 2015                    $0.50                    $0.48                    $0.41


          75.     Fifth, as noted above, Remondi admitted during Navient’s July 22, 2015 earnings

   call that the cohort of borrowers whose difficulties in repaying their loans caused Navient to

   increase its loan loss provision by 31.7% had previously “demonstrated difficulty in making

   payments,” indicating “they were struggling to begin with.” See ¶ 87. Remondi thus confirmed

   that Navient was aware long before Q2 2015 that those borrowers, who represented $2.5 billion

   in loans, were experiencing repeated difficulties paying back their loans. Yet Defendants failed

   to timely apprise investors of that serious situation, instead continuing to report—and

   vociferously tout—low loan loss provisions.

          76.     Remondi’s acknowledgment is consistent with information provided by a former

   Navient Collections Support Manager who worked in that position from spring 2010 until

   February 2015 (“CW 4”). CW 4 recounted that Navient Collections Department directors,

   including collection directors of Navient subsidiaries Pioneer and GRC, participated in weekly,

   monthly, and quarterly telephonic status meetings with upper management, including Remondi

   and Chivavibul. CW 4 stated John Kane also attended those meetings, which were led by Jeff

   Mersmann.

          77.     CW 4 explained that before each meeting, CW 4 e-mailed “very in-depth” reports

   to Mersmann showing (1) delinquency rates, (2) revenue, (3) borrowers participating in a loan-

   rehabilitation program, (4) any borrowers who fell out of compliance with rehabilitation

   requirements due to missing a loan payment, (5) the number of borrowers who had consolidated



                                                   30
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 35
                                                           649ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5435
                                                                             #: 2024



   loans, and (6) the number of borrowers who attempted to consolidate their loans but were unable

   to do so. CW 4 further recounted that the numbers in the quarterly reports were compared with

   the numbers for the same quarter of the previous year, and that the reports collectively provided

   Company-wide information.27 CW 4 stated that after the reports were provided to Mersmann,

   Mersmann presented the numbers to Kane.

           78.     CW 4’s account is also consistent with Navient’s statement to investors that

   management “focuse[d] on delinquencies as well as the progression of loans from early to late

   stage delinquency.”28

           79.     The above facts afford a strong inference that Remondi and Chivavibul knew of

   or recklessly disregarded the serious issues plaguing the large cohort of borrowers (representing

   $2.5 billion in loans) about which Defendants did not inform investors until July 2015.

                   2.      Defendants also had the motive and opportunity to conceal the
                           significant risk of default posed by the cohort of borrowers exiting
                           deferment in 2014, as well as Navient’s pervasive and systemic
                           practice of placing borrowers into forbearance.

           80.     Defendants also had significant motivations for concealing the significant

   problems plaguing the cohort of borrowers who exited deferment in 2014, as well as the rampant

   and indiscriminate use of forbearances at the Company.

           81.     Given the uncertainties that Navient would achieve success as a standalone entity

   no longer under the Salle Mae umbrella as of April 2014, Defendants had a motive to conceal the

   improper forbearance practices, as well as the ongoing impact of those practices on Navient’s

   financial results.


   27
      CW 4 explained that the reports were generated through several programs or systems: (i)
   Excel, both automatically and through employee input; (ii) Clearview (personalized reports); and
   (iii) Sharepoint.
   28
      April 2014 Information Statement at 64.


                                                   31
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 36
                                                           650ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5436
                                                                             #: 2025



           82.     Defendants were particularly motivated to conceal the negative trends in the

   cohort of borrowers ultimately addressed in Navient’s July 2015 disclosures—i.e., those

   Remondi acknowledged on July 22, 2015 “had been struggling to begin with”—rather than

   account for those trends in determining the Company’s Q4 2014 financial results (at the latest).

   The same day Navient filed its 2014 Form 10-K, the DOE announced it would terminate its

   contract with Pioneer and four other private collection agencies for “g[iving] borrowers

   misleading information about the benefits to the borrowers’ credit report and about the waiver of

   certain collection fees” in connection with the federal loan rehabilitation program. Further,

   before the market opened on the next trading day, March 2, 2015, Inside Higher Ed reported that

   the DOE’s action was part of a “crackdown” on Navient. See ¶ 126.29 Defendants accordingly

   had a strong motive not to disclose the striking information regarding the $2.5 billion worth of

   loans that they knew were experiencing major difficulties, so as not to compound the impact on

   the Company of the negative news regarding Pioneer (which itself caused the prices of Navient

   securities to drop).

           83.     As senior executives of Navient, Remondi and Chivavibul plainly had the

   opportunity to defraud investors.

           C.      Defendants’ Misrepresentations Regarding Forbearances, Loan Credit
                   Quality, and Navient’s Related Financial Results Caused Losses to Investors.

           84.     Defendants’ July 2015 disclosures regarding the increase in the provision for loan

   losses for Q2 2015, as well as the CFPB Report published on September 29, 2015, revealed, at

   least in part, the reality Defendants had been concealing from investors.




   29
      See Michael Stratford, Feds Fire 5 Debt Collectors, Inside Higher Ed. (Mar. 2, 2015)
   https://www.insidehighered.com/news/2015/03/02/us-ends-contract-5-debt-collectors-citing-
   misrepresentations-borrowers.


                                                   32
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 37
                                                           651ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5437
                                                                             #: 2026



          85.     As discussed above, the price of Navient shares dropped significantly following

   the Company’s disclosure on July 13, 2015 that it was increasing the provision for PEL losses by

   31.7%, or $46 million, due to repayment issues among a cohort of borrowers who had exited in-

   school deferment in 2014. See ¶ 9. Specifically, the price of Navient common stock fell $1.94

   per share, or 10.6%, from its closing price of $18.36 on July 13, 2015 to close at $16.42 on July

   14, 2015, on extraordinary trading volume of more than 8.5 million shares. During the same

   period, Navient 5.875% Senior Notes due 2021 declined 1.75%, Navient 5.875% Senior Notes

   due 2024 declined 2.41%, and Navient 5% Senior Notes declined 2.33%.

          86.     After the market closed on July 21, 2015, Navient issued a press release

   announcing its financial results for Q2 2015, in line with its earlier guidance. Navient reported

   GAAP net income of $182 million ($0.47 diluted earnings per share) in Q2 2015, compared with

   $307 million ($0.71 diluted earnings per share) for the same quarter the previous year, as well as

   Core Earnings for the quarter of $154 million ($0.40 diluted earnings per share), compared with

   $241 million ($0.56 diluted earnings per share) for the same quarter the previous year. Navient

   also reported disappointing performance of its PEL portfolio, noting Core Earnings were $22

   million for the quarter, compared with $86 million in the same quarter the previous year.

   Navient attributed the disappointing earnings in significant part to the 31.7% increase in its

   provision for PEL losses in Q2 2015.

          87.     As noted earlier, during a related earnings call the next day (July 22, 2015),

   Defendants revealed additional, highly significant information regarding the increase in

   Navient’s increased loan loss provision. Remondi first quantified the total amount of troubled

   loans that exited deferment since 2014, leading to the increased provision: “It’s the $2.5 billion

   that exited in 2014, $1.7 billion that will exit in 2015, and we expect that number . . . for 2016




                                                    33
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 38
                                                           652ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5438
                                                                             #: 2027



   exits to be under $1 billion.” Further, in responding to an analyst’s question as to what made the

   cohort that exited deferment in 2014 “different from 2012 and 2013,” Remondi revealed that

   Navient “had a higher percentage of these borrowers who had demonstrated difficulty in making

   payments when they were in repayment prior to returning to school than in prior cohorts,”

   adding, “[s]o that gives you an example of an indication that they were struggling to begin with.”

   Remondi further disclosed that a portion of borrowers in that cohort had entered and exited

   deferment multiple times and did not complete their degrees, which he acknowledged generally

   results in a higher incidence of delinquency and default. Following that news, the price of

   Navient common stock fell 2.2% from its closing price of $16.60 on July 21, 2015 to close at

   $16.23 on July 23, 2015. During the same period, Navient 5.875% Senior Notes due 2024

   declined 3.51% and Navient 5% Senior Notes declined 1.64%.

          88.     Navient’s July 2015 disclosures that a cohort of borrowers representing $2.5

   billion in loans had been struggling so mightily, and for an extended period of time, revealed to

   the market that Defendants’ prior representations regarding the credit quality of loans in

   Navient’s PEL portfolio was far weaker than Defendants had represented to investors.

   Accordingly, as discussed in ¶¶ 53, 56, 63 above, Navient should have increased its loan loss

   reserves no later than Q4 2014 to account for the significantly heightened risk of loss those

   borrowers entailed.

          89.     Further, while the July 2015 disclosures did not explicitly mention forbearances,

   on information and belief—given the information provided by the CFPB, the attorneys general of

   three states, and former Navient employees—Navient placed a substantial number of those

   borrowers into forbearance after they exited deferment in 2014. Indeed, placing those borrowers

   into forbearance helped allow Navient to conceal from investors the heightened risk of default




                                                   34
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 39
                                                           653ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5439
                                                                             #: 2028



   posed by those borrowers, as by doing so the Company avoided classifying them as delinquent or

   in default. Accordingly, the July 2015 disclosures revealed information about Navient’s

   undisclosed forbearance practices, and the true level of risk to which the Company’s loan

   portfolio was exposed, that the market did not previously know.

          90.     Additional information regarding Navient’s forbearance practices was revealed

   through the CFPB Report issued on September 29, 2015. The Report referenced comments from

   individual student loan borrowers and organizations representing public service workers

   indicating that servicers of both private and federal student loans did not inform borrowers

   experiencing financial hardship about available alternative repayment plans, but instead advised

   borrowers to postpone payments through forbearance or deferment or instruct borrowers that the

   only available option was to pay the full amount due. The facts detailed in the CFPB Report

   plainly applied to (among others) Navient, one of the country’s largest loan servicers.

          91.     Following the CFPB Report’s release, the price of Navient’s common stock fell

   4.4% from its closing price of $12.16 on September 28, 2015 to close at $11.63 on September

   29, 2015, on extraordinary trading volume of more than 8.5 million shares. Navient’s stock price

   continued to fall over the next two trading days, on unusually heavy trading volume, closing at

   $10.96 per share on October 1, 2015. Around the same period, Navient’s 5% Senior Notes

   declined 6.35%, from its close of 90.50 on September 28, 2015 to close at 84.75 on September

   29, 2015. The 5% Senior Notes continued to decline over the next trading sessions for a total

   decline of 11.6%, from its close of 90.50 on September 28, 2015 to close at 80.00 on October 2,

   2015. And Navient’s 5.875% Senior Notes due 2021 fell 2.75% from their close of 86.25 on

   September 29, 2015 to close at 83.875 on September 30, 2015. Navient’s 5.875% Senior Notes




                                                   35
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 40
                                                           654ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5440
                                                                             #: 2029



   due 2021 continued to fall over the next trading days for a total decline of 11.9% from their close

   of 86.25 on September 29, 2015 to close at 75.958 on October 2, 2015.

   V.      DEFENDANTS DEFRAUDED INVESTORS BY MISREPRESENTING
           NAVIENT’S COMPLIANCE WITH LEGAL AND REGULATORY
           REQUIREMENTS

           A.     Defendants Made False or Misleading Statements Regarding Compliance to
                  Investors.

           92.    Navient operates in a heavily regulated industry, rendering compliance with

   applicable laws and regulations critical to the Company’s business. Navient was subject to, inter

   alia, the SCRA, CFPA, FDCRA, and other federal and state consumer protection and privacy

   laws.

           93.    In public statements to investors, Defendants emphasized Navient’s “robust

   compliance driven culture driven by a ‘customer first’ approach,” its “demonstrated compliance

   infrastructure,” and “operational and technical expertise and capacity to adapt to [a] new

   regulatory environment,” and represented that the Company “demonstrated FFELP compliance

   and preserved federal loan guarantee.” E.g., Apr. 17, 2014 Form 8-K. Defendants reiterated

   those sentiments repeatedly throughout the Class Period, including emphasizing (in the 2014

   Form 10-K) Navient’s “rigorous training programs, internal and external auditing, escalated

   service tracking and analysis, and customer research to enhance [its] compliance and customer

   service.”30 Defendants’ representations included John Kane’s statements on Navient’s behalf at

   the Credit Suisse Forum on February 11, 2015, emphasizing the “very, very strong compliance

   culture at Navient across the entire Company, across all levels of management,” and adding: “So

   we take that very seriously. We keep our thumb obviously on the changing compliance



   30
    See also App’x at Section II (including (i) Remondi presentation at November 2014 BofA-
   Merrill Lynch Conference); (ii) Q1 2015 Form 10-Q (Apr. 30, 2015)).


                                                   36
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 41
                                                           655ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5441
                                                                             #: 2030



   landscape and we look to make updates to our processes, procedures and work activities to

   comply.”

          94.     Defendants also specifically addressed Navient’s purported efforts to inform

   borrowers about IDR plans: “We have been a partner in [the DOE]’s campaign to inform federal

   student loan customers about income-driven repayment plans, and have played a leadership role

   in helping customers understand their options and make an informed choice.”31

          95.     The statements referenced in ¶¶ 93-94 were false or misleading when made, in

   light of the rampant unfair and deceptive practices at Navient detailed below.

                  1.      Navient provided inadequate notice to borrowers regarding annual
                          recertifications for IDR plans.

          96.     Navient engaged in a pervasive practice of providing inadequate notice to

   borrowers regarding annual recertifications of their IDR plans, in violation of federal and state

   law.

          97.     A federal student loan borrower enrolled in an IDR plan is required to recertify

   his income and family size each year to qualify for an affordable payment and remain on the

   plan. The CFPB reports in its complaint that between mid-2010 and at least March 2015,

   Navient provided inadequate notice to federal student loan borrowers who consented to receive

   electronic communications of an electronic renewal notice (more than 75% consented).32 During

   that period, Navient merely sent those borrowers an email with a hyperlink to the Company’s

   website, which required borrowers to log in with their user ID and password to view the renewal

   notice.33 Navient’s email, however, did not indicate in its subject line or in its contents the



   31
      2014 Form 10-K at 4.
   32
      CFPB Compl. ¶¶ 66-67.
   33
      Id. ¶ 68.


                                                    37
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 42
                                                           656ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5442
                                                                             #: 2031



   purpose of the notice, and therefore many borrowers disregarded or did not view the email.34 As

   a result, between July 2011 and at least March 2015, more than 60% of borrowers did not timely

   renew enrollment in their IDR plan; Defendants were aware of that fact, because Navient tracked

   the number of borrowers who click on the hyperlink in the emails.35

             98.        Failing to complete the IDR plan recertification process had financially dire

   consequences for a borrower, including an increase in payment amount and the addition of any

   accrued, unpaid interest to the principal balance of the loan.

             99.        The CFPB and State AGs assert that as a result of those practices, Navient

   violated the CFPA and state consumer protection laws. The rampant misconduct at Navient

   contradicted Defendants’ statements to investors about the Company’s diligence in complying

   with governing laws and regulations—including that Navient had a “robust compliance driven

   culture driven by a ‘customer first’ approach,” a “demonstrated compliance infrastructure,” and

   “operational and technical expertise and capacity to adapt to [a] new regulatory environment,”

   and that it “demonstrated FFELP compliance and preserved federal loan guarantee.” Those

   statements accordingly were false or misleading when made.

                        2.     Navient misadvised borrowers regarding the prerequisites to allowing
                               them to release their cosigners from responsibility for the loan
                               payments.

             100.       Throughout the Class Period, Navient encouraged borrowers to enlist persons to

   cosign their loans in order to qualify for Navient’s private loans and to receive lower interest

   rates. Navient also touted the availability of a so-called “cosigner release,” which enticed

   parents, grandparents, friends, and other persons to become cosigners, with the understanding

   that they could be released from their obligation if certain prerequisites were satisfied. But

   34
        Id. ¶¶ 68-71.
   35
        Id. ¶¶ 72-74.


                                                         38
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 43
                                                           657ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5443
                                                                             #: 2032



   Navient set up undisclosed hurdles that made obtaining a cosigner release very difficult, in

   violation of federal and state law.

          101.    The CFPB reports in its complaint that until at least mid-2015 Navient treated the

   lack of payment by a borrower in response to a $0 bill as a result of a previous month’s

   overpayment as a failure to make a “consecutive, on-time principal and interest payment” that

   month, which Navient required for the borrower to be eligible to apply to release her cosigner

   from liability on the loan.36 Navient then reset the borrower’s progress toward the “consecutive,

   on-time principal and interest payments” requirement to zero months.37 By doing so, Navient

   unfairly delayed cosigner release for borrowers who had already made progress towards

   satisfying Navient’s published eligibility requirements. As the Illinois AG summarizes those

   practices in its complaint, “Navient uses deceptive and misleading information about what

   borrowers must do to obtain cosigner release,” thereby “leaving borrowers in the dark” on how

   to get such relief for persons who were enticed by Navient to cosign loans.38

          102.    The CFPB and State AGs assert that as a result of those practices, Navient

   violated the CFPA and state consumer protection laws. Those improper practices rendered

   Defendants’ statements to investors about the Company’s diligence in complying with governing

   laws and regulations false or misleading when made.

                  3.      Navient misrepresented the amounts delinquent borrowers needed to
                          pay to become current on their loans.

          103.    Throughout the Class Period, Navient employees regularly represented during

   collection calls to delinquent borrowers and cosigners that to bring their accounts current they

   36
      CFPB Compl. ¶ 90. Since January 21, 2014, Navient has required that the borrower make 12
   consecutive payments; the Company previously required borrowers to make between 12 and 48
   consecutive payments. Id. ¶ 86.
   37
      Id. ¶ 90.
   38
      Ill. Compl. ¶ 404.


                                                   39
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 44
                                                           658ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5444
                                                                             #: 2033



   would need to pay the “present amount due,” i.e., the past-due amount plus the current amount

   due. Navient thus improperly and misleadingly sought to collect from borrowers a higher

   amount than necessary to bring the borrower’s account current, in violation at least of state law.

          104.    The Washington AG reports in its complaint, based on “recorded phone calls

   between Defendants [i.e., Navient, Navient Solutions, Pioneer, and GRC] and borrowers,” that

   “Defendants follow the training manuals and request the Present Amount Due from past due

   borrowers instead of asking for the amount that would bring them current.”39 Further, “[u]ntil

   borrowers catch on to the fact that the amount Defendants are seeking is more than the amount

   they are delinquent, Defendants do not attempt to explain that the Present Amount Due captures

   the next month’s payment and may not be due immediately on the day of the call.”40 The

   Washington AG further states that borrowers who paid the “Present Amount Due” were not

   aware it was possible to pay a lesser amount to become current on their account.41

          105.    The State AGs assert that as a result of those practices, Navient violated state

   consumer protection laws. Those improper practices rendered Defendants’ statements to

   investors about the Company’s diligence in complying with governing laws and regulations false

   or misleading when made.

                  4.      Navient repeatedly made payment processing errors and lacked
                          adequate systems to address and prevent their recurrence.

          106.    Throughout the Class Period, Navient repeatedly misallocated or misapplied loan

   payments primarily made by borrowers and cosigners who paid by mailing a check or through an

   external bill payment system, in violation of federal and state law.



   39
      Wash. Compl. ¶ 5.191.
   40
      Id.
   41
      Id. ¶ 5.193.


                                                   40
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 45
                                                           659ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5445
                                                                             #: 2034



          107.    The CFPB reports in its complaint that those processing errors included

   misallocating payments intended or designated for a specific loan(s) among some or all of a

   borrower’s other loans, misallocating lump-sum payments to all loans in a borrower’s account

   instead of a specific loan as intended to pay it off, disregarding borrower or cosigner instructions

   on how to divide payments among loans, or incorrectly allocating payments made by cosigners

   to loans they did not cosign.42

          108.    The CFPB further reports that those errors resulted in part from Navient’s failure

   to implement adequate processes and procedures to sufficiently address a wide range of payment

   processing errors and to prevent them from recurring.43 Navient’s errors in processing payments

   received from borrowers and cosigners, the CFPB observes, “have resulted in borrowers and

   cosigners incurring improper late fees, increased interest charges, the furnishing of inaccurate

   negative information to consumer reporting agencies, and the loss of certain benefits.”44

          109.    The CFPB and State AGs assert that as a result of those practices, Navient

   violated the CFPA and state consumer protection laws. Those improper practices rendered

   Defendants’ statements to investors about the Company’s diligence in complying with governing

   laws and regulations false or misleading when made.

                  5.      Navient mishandled the accounts of military borrowers, even after the
                          Company paid $60 million to the DOJ for that very misconduct.

          110.    Navient also charged unlawfully high interest rates to student borrowers who had

   served in the military, even after reaching a settlement to resolve allegations by the DOJ

   regarding that practice.



   42
      CFPB Compl. ¶ 101.
   43
      Id. ¶¶ 98, 103-12.
   44
      Id. ¶ 108.


                                                    41
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 46
                                                           660ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5446
                                                                             #: 2035



          111.    Specifically, on May 13, 2014, the DOJ announced a $60 million settlement—the

   result of a joint effort with the FDIC, DOE, and CFPB—of allegations that Navient Solutions,

   SLM DE Corporation (n/k/a Navient DE Corporation), and Sallie Mae Bank charged military

   servicemembers excessive rates on student loans, in violation of the SCRA. The government’s

   complaint asserted that defendants “engaged in a nationwide pattern or practice, dating as far

   back as 2005, of violating the SCRA by failing to provide members of the military the six

   percent interest rate cap to which they were entitled.”45 The complaint further asserted that

   Sallie Mae Inc. and SLM DE Corporation “also violated the SCRA by improperly obtaining

   default judgments against servicemembers.”46 The DOJ estimated about 60,000 servicemembers

   would receive compensation under the settlement.

          112.    CW 4 recounted, however, that Navient’s systemic mishandling of loans of active

   servicemembers continued well after the DOJ settlement. According to CW 4, “[t]here were no

   processes in place to properly handle the military borrower accounts.” CW 4 noted that “when

   you were told that a borrower is in the active military, they are deployed or something like that,

   at that point the borrower should be noted” but that “there was nothing in the system to follow

   such protocol.” Rather, CW 4 explained, “all of the collectors were directed to try to get

   authorization to speak to somebody else to collect on the debt still as regular,” such as having a

   spouse make payments, instead of actually handling the account in accordance with regulations.

          113.    CW 4 recalled that Navient’s mishandling of military borrowers’ loans came to a

   head years later, in or around September 2014, because Navient had received complaints about

   its servicing of such accounts. CW 4’s boss at the time, a Senior Collections Support Manager


   45
      See https://www.justice.gov/opa/pr/justice-department-reaches-60-million-settlement-sallie-
   mae-resolve-allegations-charging.
   46
      Id.


                                                   42
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 47
                                                           661ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5447
                                                                             #: 2036



   for GRC and Pioneer, met with CW 4 and the Collections Support Manager for Pioneer and in

   September 2014 they worked on a “back office project setting up a process where Navient

   borrowers were actually scanned to see if they were active military.” CW 4 indicated that a third

   party agency was hired to assist in setting up the process and that Navient paid for and checked a

   certain website for active military members. According to CW 4, “the practice was just getting

   started.” CW 4 recalled one account with Texas Guaranty involving an active military borrower

   who had a “cease and desist for collection,” yet, “every single month, I would redeem the

   account again and the interest rate would be right back up to I believe it was 12.5 percent. . . The

   system just wasn’t set to deal with it, so every month I was fighting with our IT department on

   this borrower[.]” CW 4 indicated that Navient had not completely resolved the problems in

   managing active military accounts by the time CW 4 departed Navient in February 2015, long

   after the Company had settled with the DOJ.

          114.    CW 1 also recounted that Navient did not apply deferments and forbearances to

   the accounts of military borrowers on time.

          115.    Accordingly, Navient continued to violate the SCRA well after its settlement with

   the DOJ in or around May 2014 for that very misconduct. Those legal violations rendered

   Defendants’ statements to investors about the Company’s diligence in complying with governing

   laws and regulations false or misleading when made.

                  6.      Pioneer and GRC deceived borrowers regarding the federal loan
                          rehabilitation program.

          116.    From 2009 until 2014, Navient’s wholly owned subsidiaries Pioneer and GRC

   made material misrepresentations to borrowers about the federal loan rehabilitation program, in

   violation of federal and state law. Specifically, they disregarded instructions issued by the DOE

   mandating that debt collectors such as Pioneer must not state or imply to borrowers who



                                                    43
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 48
                                                           662ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5448
                                                                             #: 2037



   complete rehabilitation (after having defaulted on their loans) that default information reported

   by the original lender will be removed from the borrower’s credit report after rehabilitation.

          117.    The DOE instructs that adverse information reported by the original lender will

   not be expunged or excluded from credit reports before the seven-year period that runs from the

   lender’s report of that default, even if the loan is rehabilitated. The CFPB reports that

   nonetheless, in calls with borrowers from at least January 2012 through December 2014, Pioneer

   collectors systematically stated or implied to borrowers that all negative information—including

   pre-default delinquencies—would be removed from the borrowers’ credit reports after

   rehabilitation.47 As the Washington AG reports in its complaint, those deceptive representations

   were reflected in scripts that Pioneer representatives used between at least 2012 and 2014.48 The

   CFPB also reports that customer service representatives’ statements to borrowers regarding the

   removal of information from their credit reports were consistent with Pioneer’s training guides,

   which included the following talking points:

                  You have qualified for a rehabilitation program. What you will
                  need to do is make a minimum of 9 qualifying monthly payments.
                  After all payments are made, a new lender will pay off the
                  Department of Education for you. You will then in turn owe the
                  new lender, which means you will no longer be in Federal Default.
                  All of the collection fees will be removed at the time of the sale.
                  Also it will be completely deleted from your credit report as
                  though it never happened.”49

          118.    Pioneer collectors also routinely misrepresented in calls with borrowers that all

   collection fees assessed by the DOE on defaulted loans (approximately 25% of principal amount

   due) would be forgiven, when in fact 20% of each rehabilitation payment made by a borrower

   goes towards satisfying collection fees. Specifically, after a borrower makes her ninth

   47
      CFPB Compl. ¶¶ 126-33.
   48
      Wash. Compl. ¶ 5.207.
   49
      CFPB Compl. ¶ 124.


                                                    44
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 49
                                                           663ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5449
                                                                             #: 2038



   rehabilitation payment, collection fees assessed to her account are waived by the DOE.

   Accordingly, by the time borrowers complete the rehabilitation program, they have paid down a

   significant portion of their collection fees, and the amount of fees to be forgiven is significantly

   less than Pioneer initially misrepresented would be forgiven.

          119.    The CFPB and State AGs assert that as a result of those practices, Navient

   violated the FDCPA and state consumer protection laws. Those legal violations rendered

   Defendants’ statements to investors about the Company’s diligence in complying with governing

   laws and regulations false or misleading when made.

          B.      Defendants Made the False or Misleading Statements Regarding Compliance
                  with Scienter.

          120.    Defendants knew or recklessly disregarded that their representations concerning

   Navient’s legal compliance were false or misleading when made. Given the pervasiveness of

   improper loan-servicing activities at Navient, it is inconceivable that the Company’s senior

   executives, including Remondi, Chivavibul, and Kane, were unaware of them. Particularly so

   given that, as with forbearances and related issues, legal compliance was at the core of Navient’s

   operations. Indeed, it was necessary to the Company’s very survival, given the particular

   significance of legal compliance to a heavily regulated entity like Navient.

          121.    Additionally, as detailed in the Government Complaints, these improper loan-

   servicing practices were not the sporadic actions of rogue employees, but rather highly

   systematized, including through the use of scripts. See ¶¶ 42-47, 97, 101, 104, 117-18. Such a

   streamlined process for dealing with borrowers could not have been implemented without the

   knowledge and approval of senior management.

          122.    Further, there was significant overlap among executives at Navient, Navient

   Solutions, Pioneer, and GRC. Since 2014, (1) Remondi, Chivavibul, and Kane have served,



                                                    45
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 50
                                                           664ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5450
                                                                             #: 2039



   respectively, as CEO, CFO, and COO of both Navient and Navient Solutions; (2) Timothy

   Hynes has served as Chief Risk Officer of both entities; and (3) Stephen O’Connell has served as

   Senior Vice President and Treasurer of both entities. Additionally, Jack Frazier, the current

   Director and former President of Pioneer, also serves as Senior Vice President of Navient; and

   Jeff Mersmann, the current President of Pioneer, also serves as Navient’s Vice President of

   Operations. It is therefore apparent that Remondi, Chivavibul, and Kane knew about the

   misconduct occurring at Navient Solutions, Pioneer, and GRC, or that they were reckless in

   disregarding it.

          123.      That is particularly true in light of CW 4’s statement that Navient Collections

   Department directors, including collection directors of Navient subsidiaries Pioneer and GRC,

   participated in regular telephonic status meetings with upper management, including Remondi,

   Chivavibul, and Kane, which were led by Jeff Mersmann. See ¶¶ 76-77. Accordingly, if

   widespread misconduct was occurring at Navient—and it was—Navient’s senior executives

   knew about it.

          124.      Further, the same motivations that compelled Defendants to misrepresent the

   credit quality of Navient’s loans, as well as its forbearance practices, loan loss provisions, and

   related financial results, drove them to conceal Navient’s improper loan-servicing and debt-

   collection practices. See ¶¶ 80-82. Defendants, in short, were under significant pressure to

   establish Navient as a sustainable entity independent of Sallie Mae, which motivated them to

   conceal from investors the truth about the misconduct pervading the Company. Defendants’

   motivation was particularly acute given that they were forced to disclose in May 2014—just as

   Navient had become an independent entity—the DOJ settlement regarding SCRA violations;

   Defendants did not want to allow more negative attention on the Company.




                                                     46
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 51
                                                           665ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5451
                                                                             #: 2040



          C.      Defendants’ Misrepresentations Regarding Legal Compliance Caused
                  Investors Losses.

          125.    Navient’s rampant misconduct in servicing student loans ultimately was revealed

   to the market through a series of partial disclosures beginning in February 2015. Defendants

   nonetheless continued to misstate or omit material facts, causing the price of Navient securities

   to be artificially inflated for the remainder of the Class Period.

          126.    On February 27, 2015, the same day Navient filed its 2014 Form 10-K, the DOE

   announced it would terminate its contract with Pioneer and four other private collection agencies

   for “g[iving] borrowers misleading information about the benefits to the borrowers’ credit report

   and about the waiver of certain collection fees” in connection with the federal loan rehabilitation

   program,50 i.e., the very misconduct detailed in ¶¶ 82, 117-18 above. This disclosure was

   followed the next day by revelations regarding the financial impact the DOE’s action would have

   on Navient. Inside Higher Ed’s March 2, 2015 article, which referred to a “crackdown” on

   Navient, noted the Company “said that it had earned $65 million in revenue under the debt

   collection contract in 2014 and $62 million in 2013”—i.e., approximately $127 million for just

   two years—and that Representative Chris Collins, who represents the upstate New York district

   where Pioneer operates, “told The Buffalo News that the decision to end the contract would lead

   to the loss of about 400 jobs at the company.”51

          127.    The disclosures on February 27 and March 2, 2015 revealed to investors that

   Defendants’ prior representations concerning Navient’s legal compliance were a far cry from the

   reality at the Company. Accordingly, following those disclosures, the price of Navient securities

   fell sharply. The price of Navient stock declined 8.8% from its close of $21.40 on February 27,

   50
      See https://www.ed.gov/news/press-releases/us-department-education-end-contracts-several-
   private-collection-agencies.
   51
      Stratford, supra.


                                                      47
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 52
                                                           666ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5452
                                                                             #: 2041



   2015 to close at $19.51 on March 2, 2015 (the next trading day), on unusually heavy trading

   volume of more than 10 million shares. During the same period, Navient 5.875% Senior Notes

   due 2024 declined 2%, and Navient 5% Senior Notes declined 2%.

          128.    Despite those partial disclosures, Defendants denied any wrongdoing and

   continued to mislead the market regarding Navient’s purported compliance with applicable laws.

   During Navient’s Q1 2015 earnings call on April 22, 2015, for example, Remondi at least

   misleadingly stated the DOE “simply decided not to extend [Pioneer’s] contract” and did not

   “terminate” it, adding, “[w]e know that when we look at our own work here and when we look at

   the reviews that the Department of Ed conducted over the past year and a half, we don’t see

   similar kinds of issues or findings.”

          129.    On April 24, 2015, The Huffington Post reported on the mounting government

   investigations of Navient, including a previously undisclosed investigation of Pioneer by

   authorities in Massachusetts “over allegations the company mistreated distressed borrowers.”52

   On that news, the price of Navient stock fell 2.1% from its close of $20.28 on April 24 to close at

   $19.85 on the next trading day, April 27, 2015.

          130.    On July 7, 2015, the CFPB published a report on its website titled “Overseas &

   Underserved: Student Loan Servicing and the Cost to Our Men and Women in Uniform.”53 The

   CFPB disclosed that it had continued to receive complaints about student loan servicing from

   servicemembers after the 2014 settlement between federal regulators and Navient and Sallie

   52
      See Shahien Nasiripour, Student Loan Giant Navient Bemoans Cost Of Mounting Government
   Probes, The Huffington Post (April 24, 2015),
   https://www.huffingtonpost.com/2015/04/24/navient-government-
   investigations_n_7131914.html.
   53
      Hollister Petraeus and Seth Frotman, Overseas & Underserved: Student Loan Servicing and
   the Cost to Our Men and Women in Uniform, CFPB website, July 2015, available at
   http://files.consumerfinance.gov/f/201507_cfpb_overseas-underserved-student-loan-servicing-
   and-the-cost-to-our-men-and-women-in-uniform.pdf.


                                                     48
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 53
                                                           667ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5453
                                                                             #: 2042



   Mae. Specifically, the CFPB indicated that since it published a report in October 2012 on

   complaints it had received from military borrowers about student loan servicers and shared those

   complaints with the DOJ and other federal regulators (which subsequently resulted in the $60

   million settlement with Navient and Sallie Mae), “the Bureau has received more than 1,300

   complaints from military borrowers related to the servicing or collection of student loans.”

          131.    The CFPB’s report is consistent with CW 4’s account that Navient’s improper

   handling of servicemembers’ accounts continued well after the May 2014 DOJ settlement. See

   ¶¶ 112-15. The report further revealed to investors that Navient’s representations regarding legal

   compliance were false or misleading when made. Following the announcement of the report, the

   price of Navient stock fell 2.1%, from $18.97 to $18.57 per share.

          132.    After the market closed on August 24, 2015, Navient disclosed in an SEC Form 8-

   K that on August 19, 2015 Navient Solutions received a letter from the CFPB stating the

   Bureau’s Office of Enforcement was considering taking legal action against Navient Solutions

   regarding its disclosures and assessment of late fees. Navient nonetheless represented that

   Navient Solutions “continues to believe that its acts and practices relating to student loans are

   lawful and meet industry standards and, where applicable, the statutory or contractual

   requirements of [Navient Solutions]’s other regulators.” Navient’s partial (though still

   misleadingly incomplete) disclosure of potential regulatory action regarding some of the very

   practices detailed in this Complaint (see ¶¶ 10-12, 93, 117-18, 125-28) further alerted investors

   to the truth regarding the raft of improper loan-servicing practices at the Company, in stark

   contrast to Defendants’ representations regarding legal compliance. Accordingly, the price of

   Navient common stock fell 7.8%, from its closing price of $13.06 on August 24, 2015 to close at




                                                    49
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 54
                                                           668ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5454
                                                                             #: 2043



   $12.04 per share on August 25, 2015, on unusually heavy trading volume of more than nine

   million shares.

             133.    The truth regarding Navient’s legal compliance was further revealed through the

   CFPB Report issued on September 29, 2015. In addition to shedding light on Navient’s

   widespread use of forbearances (see ¶¶ 36-49), the Report recounted:

                     1)     Comments from individual student loan borrowers
                            described how they encountered servicing problems or
                            practices that discouraged utilization of alternative
                            repayment plans, including income-driven repayment
                            plans. A number of comments described how some
                            borrowers may end up in default when they are unable to
                            obtain an alternative repayment plan. Comments also
                            described how some servicing practices subsequently can
                            result in payment shock, lost benefits, and increased
                            interest charges for borrowers enrolled in these plans.

                     2)     Commenters detailed problems related to customer service,
                            including issues for borrowers seeking to resolve servicing
                            errors. Commenters described how those problems create
                            barriers for borrowers experiencing financial hardship who
                            are seeking to avoid default, and may cause significant
                            credit reporting harm.

                     3)     Commenters described how payment processing and
                            servicing-transfer practices create problems for borrowers
                            trying to repay student debt. Public comments from
                            individual borrowers described how those practices cause
                            payment processing problems, increase interest charges and
                            late fees, prolong repayment, and create confusion for
                            student loan borrowers.54

             134.    The CFPB Report further disclosed that “[s]ervicemembers consistently report

   difficulties obtaining the SCRA interest rate cap of six percent,” specifically, “that servicers

   continue to improperly process these requests and do not clearly convey information about the

   application process and other requirements.” The CFPB also reported “[s]ervicemembers state

   that they were guided into military deferments or forbearance and were not told that their total
   54
        See http://files.consumerfinance.gov/f/201509_cfpb_student-loan-servicing-report.pdf.


                                                    50
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 55
                                                           669ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5455
                                                                             #: 2044



   loan debt would balloon at the end of their military service due to accrued interest.” Indeed, the

   CFPB recounted, “[s]ervicemembers also note that the servicers guide them into forbearance or

   deferment, even when the borrower is actively seeking information and assistance concerning

   other forms of repayment.”

          135.    The very practices reported by the CFPB are discussed in ¶¶ 36-49, 96-118 above,

   and Defendants previously failed to disclose them to investors. The prices of Navient stock and

   notes declined significantly in response to the information revealed through the CFPB Report.

   See ¶¶ 90-91.55

   VI.    DEFENDANTS DEFRAUDED INVESTORS BY CONCEALING VITAL FACTS
          REGARDING NAVIENT’S ABILITY TO FUND ITS OPERATIONS

          A.      Defendants Made False or Misleading Statements to Investors Regarding
                  Navient’s Liquidity and Financing Arrangements.

          136.    Navient needed ready access to liquidity to fund its operations, including its

   purchases of student loans. More specifically, as stated in Navient’s 2014 Form 10-K, it

   “requires liquidity to meet cash requirements such as day-to-day operating expenses, required

   payments of principal and interest on borrowings, and distributions to stockholders.” The

   Company relied in material part on credit facilities, including those maintained with FHLB-DM,

   which provided billions of dollars in borrowing capability. The FHLB-DM credit facilities were

   highly important to Navient, as those facilities—which were meant to afford “members” of

   FHLBs access to low-cost credit—offered terms far more favorable than the Company got from

   55
      The CFPB Report’s findings were further bolstered by the Annual Report of the CFPB Student
   Loan Ombudsman for 2015, released on October 14, 2015. The report analyzed approximately
   6,400 private student loan complaints submitted to the CFPB between October 1, 2014 and
   September 30, 2015, an increase of 23% compared to 2014. Complaints concerning Navient
   accounted for 1,724, or approximately 26%, of the total complaints submitted. According to the
   report, private student loan borrowers complained of servicing problems, “including lack of
   access to timely and accurate information on availability or eligibility criteria to enroll in
   alternative repayment programs.”


                                                   51
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 56
                                                           670ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5456
                                                                             #: 2045



   other sources. See ¶¶ 13, 137. In the first six months of 2013, for example, Sallie Mae enjoyed a

   0.28% interest rate when borrowing from FHLB-DM, making it the company’s lowest-cost

   source of funds outside of debt tied to derivatives, and from 2010 to 2012 FHLB-DM lent Sallie

   Mae money at rates that on average were at most 0.35%.56 Sallie Mae and Navient thus were

   able to borrow billions of dollars at extremely low rates from FHLB-DM.

          137.    The FHLB-DM credit facilities were particularly important to Navient given that

   Navient’s cost of borrowing, which reflected the financial markets’ confidence in the Company’s

   ability to pay its bills, for short periods of time had more than tripled since 2014.57

          138.    Navient’s SEC filings consistently discussed the amounts of capacity available

   under its credit facilities. E.g., Q1 2014 Form 10-Q (May 9, 2014) (“As of March 31, 2014 and

   December 31, 2013, the maximum additional capacity under these facilities was $12.7 billion

   and $10.6 billion, respectively. For the three months ended March 31, 2014 and 2013, the

   average maximum additional capacity under these facilities was $12.3 billion and $10.8 billion,

   respectively.”).58 Additionally, Navient stated in its 2014 Form 10-K:

                  We have various secured borrowing facilities that we use to
                  finance our FFELP Loans. Liquidity is available under these
                  secured credit facilities to the extent we have eligible collateral and
                  available capacity. The maximum borrowing capacity under these
                  facilities will vary and is subject to each agreement’s borrowing
                  conditions. These include but are not limited to the facility’s size,
                  current usage and the availability and fair value of qualifying
                  unencumbered FFELP Loan collateral. . . . The facilities are
                  subject to termination under certain circumstances.




   56
      See Shahien Nasiripour, How Elizabeth Warren Beat a Student Loan Giant, The Huffington
   Post, Dec. 31, 2015, available at http://www.huffingtonpost.com/entry/elizabeth-warren-student-
   loan-giant_us_568412fbe4b06fa68881b03f.
   57
      See id.
   58
      See also App’x at Section III.


                                                     52
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 57
                                                           671ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5457
                                                                             #: 2046



          139.    Those statements were false or misleading when made because, despite reporting

   the available capacity on the facilities and acknowledging they were “subject to termination

   under certain circumstances,” Navient failed to disclose the true likelihood that FHLB-DM

   would in fact terminate the facilities in light of a rule proposed by the FHFA in September 2014

   (which was ultimately adopted as a final rule in January 2016) preventing non-eligible entities

   from gaining membership with a FHLB—and thus access credit on extraordinarily favorable

   terms—through the use of a captive insurer. Defendants accordingly misled investors regarding

   the risk that Navient’s borrowing costs would rise suddenly and dramatically and thereby affect

   the Company’s liquidity and financial performance.

          140.    Further, Defendants’ failure to apprise investors of that serious risk to the

   Company’s business violated SEC rules mandating such disclosure.

          141.    SEC Regulation S-X, Rule 5-02-22, concerning “Bonds, Mortgages, and Other

   Long Term Debt, Including Capitalized Leases,” required that Navient disclose certain

   information regarding its long-term debt, including “[t]he amount and terms (including

   commitment fees and the conditions under which commitments may be withdrawn) of unused

   commitments for long-term financing arrangements that would be disclosed under this rule if

   used shall be disclosed in the notes to the financial statements if significant.”

          142.    Additionally, SEC Regulation S-K, Rule 303, pertaining to “Management’s

   Discussion and Analysis of Financial Condition and Results of Operations,” required that

   Navient (1) “[i]dentify any known trends or any known demands, commitments, events or

   uncertainties that will result in or that are reasonably likely to result in the [Company]’s liquidity

   increasing or decreasing in any material way”; and (2) “[i]f a material deficiency is identified,

   indicate the course of action that the [Company] has taken or proposes to take to remedy the




                                                     53
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 58
                                                           672ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5458
                                                                             #: 2047



   deficiency”; and (3) “[d]escribe any known material trends, favorable or unfavorable, in the

   [Company]’s capital resources,” including “[i]ndicat[ing] any expected material changes in the

   mix and relative cost of such resources.”

          143.    The SEC also provides the following interpretive guidance on the liquidity and

   capital resource disclosures in “Management’s Discussion and Analysis of Financial Condition

   and Results of Operations”:

                  [I]f the registrant’s financial statements do not adequately convey
                  the registrant’s financing arrangements during the period, or the
                  impact of those arrangements on liquidity, because of a known
                  trend, demand, commitment, event or uncertainty, additional
                  narrative disclosure should be considered and may be required to
                  enable an understanding of the amounts depicted in the financial
                  statements.59

          144.    By failing to inform investors of the serious risk to Navient posed by the FHFA’s

   proposed rule to amend FHLB membership eligibility requirements, Defendants violated SEC

   Regulation S-K, because the proposed rule presented a material trend or risk that could result in

   the reduction in the FHLB-DM credit facilities and thus seriously impair Navient’s liquidity.

   Defendants also violated SEC Regulation S-X, Rule 5-02-22, as the FHFA’s proposed rule bore

   on “the conditions under which” the FHLB-DM credit facilities “may be withdrawn.”

          145.    Defendants were aware of the FHFA’s proposed rule to amend FHLB

   membership requirements and knew that the new rule, or a substantially similar version of it,

   could lead to a significant reduction in the FHLB-DM credit facilities and increase Navient’s

   borrowing costs. The rule was proposed in September 2014, and Navient should have disclosed

   the risks it entailed well before December 2015.


   59
      SEC Release No. 33-9144: Commission Guidance on Presentation of Liquidity and Capital
   Resource Disclosures in Management’s Discussion and Analysis, Sept. 17, 2010, available at
   https://www.sec.gov/rules/interp/2010/33-9144.pdf.


                                                   54
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 59
                                                           673ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5459
                                                                             #: 2048



          146.    Further, as senior Navient executives with intimate knowledge of the Company’s

   financing arrangements and the potential impact of material changes in those financing

   arrangements on the Company’s ability to fund its operations, Defendants had far more

   knowledge of the potential impact of the FHFA’s proposed rule than investors did.

          B.      Defendants Made the Misrepresentations Regarding Navient’s Credit
                  Facilities with Scienter.

          147.    Navient’s senior executives clearly would have been aware of the potential impact

   of the FHFA’s proposed rule, given its centrality to the FHLB-DM credit facilities to Navient’s

   ability to fund its operations. At the very least, Defendants were reckless in disregarding the

   potential impact the proposed rule could have on the Company.

          148.    Further, as with Defendants’ knowledge of issues relating to the cohort of

   borrowers who had exited deferment in 2014, as well as Navient’s pervasive and systematic

   forbearance practices and its rampant violations of federal and state law, Defendants were highly

   motivated to conceal negative information threatening the Company’s liquidity. See ¶¶ 80-82,

   124.

          C.      Defendants’ Misrepresentations Regarding Navient’s Credit Facilities
                  Caused Investors Losses.

          149.    The true level of risk to which Navient’s credit facilities with FHLB-DM were

   exposed was revealed to the market on December 28, 2015, when the Company announced in a

   Form 8-K that on December 22, 2015 its wholly owned subsidiary HICA received a notice from

   FHLB-DM stating “availability under the FHLB-DM Credit Facilities would be reduced from

   approximately $10.7 billion to approximately $5.0 billion for the period from December 22,

   2015 to October 31, 2016, and to approximately $3.9 billion, effective for advances maturing

   after October 31, 2016.”




                                                   55
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 60
                                                           674ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5460
                                                                             #: 2049



          150.    Navient explained that FHLB-DM’s action would “result in a reduction of

   aggregate borrowing availability under the FHLB-DM Credit Facilities and the other credit

   facilities available to the Company and its subsidiaries as of the date of this [Form 8-K] from

   approximately $25.6 billion to approximately $18.8 billion, of which approximately $16.3 billion

   is drawn as of the date hereof.” In other words, as a result of the significant reduction of the

   FHLB-DM credit facilities, Navient would be able to borrow only an additional $2.5 billion

   under existing credit lines of which the Company already had drawn down 87%, likely resulting

   in an adverse impact on the Company’s liquidity and borrowing costs. In its 2015 Form 10-K

   filed on February 25, 2016, Navient confirmed what the market already understood, i.e., that

   FHLB-DM’s action related to the FHFA’s rule (which became final in January 2016 but was

   initially proposed and published in the Federal Register in September 2014) preventing non-

   eligible entities (now defined to include Navient) from gaining membership with a FHLB

   through the use of a captive insurer.

          151.    In response to the news disclosed on December 28, 2015, Navient’s stock price

   fell 9.1% from its closing price of $12.61 on the previous trading day, December 24, 2015, to

   close at $11.46 per share on December 28, 2015, on unusually high trading volume of more than

   9.3 million shares. Investors accordingly suffered significant losses as a result of Navient’s

   failure to inform them of the truth regarding the likelihood that the Company’s borrowing

   capacity under the FHLB-DM’s credit facilities would be drastically reduced.

   VII.   PLAINTIFFS ARE ENTITLED TO A PRESUMPTION OF RELIANCE

          152.    At all relevant times, the markets for Navient publicly-traded securities were

   efficient markets for the following reasons, among others:

                  (a)     Navient publicly-traded securities met the requirements for listing, and

   were listed and actively traded on the NASDAQ, a highly efficient and automated market;


                                                    56
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 61
                                                           675ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5461
                                                                             #: 2050



                  (b)     as a regulated issuer, Navient filed periodic public reports with the SEC

   and the NASDAQ;

                  (c)     Navient regularly communicated with public investors via established

   market communication mechanisms, including regular disseminations of press releases on the

   national circuits of major newswire services and other wide-ranging public disclosures, such as

   communications with the financial press and other similar reporting services;

                  (d)     Navient claimed to be a well-capitalized and seasoned issuer able to utilize

   the more truncated Shelf Registration Statement for its Class Period debt offerings; and

                  (e)     Navient was followed by several securities analysts employed by major

   brokerage firms who wrote reports which were distributed to the sales force and certain

   customers of their respective brokerage firms. Each of these reports was publicly available and

   entered the public marketplace.

          153.    As a result of the foregoing, the market for Navient publicly-traded securities

   promptly digested current information regarding Navient from all publicly available sources and

   reflected such information in the prices of the securities. Under these circumstances, all

   purchasers of Navient publicly traded securities during the Class Period suffered similar injury

   through their purchase of Navient publicly-traded securities at artificially inflated prices and a

   presumption of reliance applies.

          154.    Additionally, throughout the Class Period, Plaintiffs and other Class members

   justifiably expected Defendants to disclose material information regarding Navient as required

   by law and SEC regulations. Plaintiffs and other Class members would not have purchased

   Navient securities at artificially inflated prices had Defendants disclosed all material information

   then known to them, as detailed in this Complaint. Reliance by Plaintiffs and other Class




                                                    57
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 62
                                                           676ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5462
                                                                             #: 2051



   members should therefore be presumed with respect to Defendants’ omissions of material

   information, as established in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

   (1972).

   VIII. CLAIMS FOR RELIEF UNDER THE EXCHANGE ACT

                                                 COUNT I

                                    Violation of Section 10(b) of
                                 the Exchange Act and Rule 10b-5
                    Promulgated Thereunder Against All Exchange Act Defendants

             155.   Plaintiffs repeat and reallege each allegation contained above as if fully set forth

   in this paragraph.

             156.   During the Class Period, the Exchange Act Defendants disseminated or approved

   the materially false and misleading statements specified in ¶¶ 33-35, 50-51, 54, 56, 64-66 above,

   which they knew or recklessly disregarded were false or misleading in that they contained

   misstatements of material fact or failed to disclose material facts necessary in order to make the

   statements made, in light of the circumstances under which they were made, not misleading.

             157.   The Exchange Act Defendants (a) employed devices, schemes, and artifices to

   defraud; (b) made untrue statements of material fact or omitted to state material facts necessary

   to make the statements not misleading; and (c) engaged in acts, practices, and a course of

   business that operated as a fraud and deceit upon the purchasers of Navient’s publicly traded

   securities during the Class Period.

             158.   Plaintiffs and other Class members suffered damages in that, in reliance on the

   integrity of the market, they paid artificially inflated prices for Navient publicly traded securities.

   Plaintiffs and other Class members would not have purchased Navient publicly traded securities

   at the prices they paid, or at all, if they had been aware that the market prices had been

   artificially inflated by the Exchange Act Defendants’ false or misleading statements.


                                                     58
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 63
                                                           677ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5463
                                                                             #: 2052



          159.    As a direct and proximate result of the Exchange Act Defendants’ wrongful

   conduct, Plaintiffs and other Class members suffered damages in connection with their purchases

   of Navient publicly traded securities during the Class Period.

                                               COUNT II

                                   Violation of Section 20(a) of
                         the Exchange Act Against the Officer Defendants

          160.    Plaintiffs repeat and reallege each allegation contained above as if fully set forth

   in this paragraph.

          161.    Defendants Remondi, Chivavibul, and Kane (collectively, the “Officer

   Defendants”) acted as controlling persons of Navient within the meaning of Section 20(a) of the

   Exchange Act, as alleged in this Complaint. By reason of their positions as officers of Navient

   and their ownership of Navient stock, the Officer Defendants had the power and authority to

   cause Navient to engage in the wrongful conduct detailed in this Complaint. Further, as detailed

   in this Complaint, the Officer Defendants were culpable participants in the misconduct. The

   Officer Defendants are accordingly liable under Section 20(a) of the Exchange Act.

   IX.    PLAINTIFFS’ SECURITIES ACT CLAIMS

          A.      Summary of the Claims

          162.    During the Class Period, Navient conducted (1) an offering on or around

   November 6, 2014, consisting of $500 million in principal amount of 5.000% Senior Notes due

   2020 and $500 million in principal amount of 5.875% Senior Notes due 2024 (as defined above,

   the 2014 Debt Offering); and (2) an offering on or around March 27, 2015, consisting of $500

   million in principal amount of 5.875% Senior Notes due 2021 (as defined above, the 2015 Debt

   Offering).




                                                   59
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 64
                                                           678ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5464
                                                                             #: 2053



           163.   The offering materials in connection with the 2014 Debt Offering (“2014 Offering

   Materials”) included (1) the Form S-3 Shelf Registration Statement and Prospectus filed on July

   18, 2014 (“July 2014 Registration Statement”); (2) the Rule 424(b)(5) Preliminary Prospectus

   Supplement filed on November 3, 2014; (3) the Rule 433 Free Writing Prospectus filed on

   November 4, 2014; and (4) the Rule 424(b)(2) Prospectus Supplement filed on November 5,

   2014.

           164.   The offering materials in connection with the 2015 Debt Offering (“2015 Offering

   Materials”) included (1) the July 2014 Registration Statement; (2) the Rule 424(b)(5)

   Preliminary Prospectus Supplement filed on March 25, 2015; (3) the Rule 433 Free Writing

   Prospectus filed on March 25, 2015; and (4) the Rule 424(b)(2) Prospectus Supplement filed on

   March 26, 2015.

           165.   Each of the Securities Act Defendants (identified below) is statutorily liable under

   Section 11 of the Securities Act for untrue or misleading statements of material fact contained in

   the 2014 Offering Materials and the 2015 Offering Materials. Plaintiffs also assert claims under

   Section 12(a)(2) of the Securities Act against the Underwriter Defendants (identified below),

   which were “sellers” of the notes issued in connection with the 2014 and 2015 Debt Offerings

   (as contemplated by Section 12(a)(2)), as well as control person liability claims under Section 15

   of the Securities Act against the Individual Securities Act Defendants.

           166.   Plaintiffs expressly disclaim any allegations of scienter in these non-fraud claims,

   which are pleaded separately in this Complaint from Plaintiffs’ Exchange Act claims.

           B.     Securities Act Parties

                  1.     Plaintiffs

           167.   Plaintiff Lord Abbett Bond-Debenture Fund, Inc. purchased notes in or traceable

   to Navient’s 2014 Debt Offering.


                                                   60
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 65
                                                           679ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5465
                                                                             #: 2054



          168.   Plaintiff Lord Abbett Investment Trust – Lord Abbett High Yield Fund purchased

   notes in or traceable to Navient’s 2015 Debt Offering.

                 2.      Securities Act Defendants

                                                 Navient

          169.   Defendant Navient issued each of the securities sold in the Offerings.

                                       Remondi and Chivavibul

          170.   Defendant Remondi signed the Shelf Registration Statement for the Offerings.

          171.   Defendant Chivavibul signed the Shelf Registration Statement for the Offerings.

                                           Director Defendants

          172.   Defendant William M. Diefenderfer, III served at all relevant times as Chairman

   of the Board of Directors of Navient.

          173.   Defendant Ann Torre Bates served at all relevant times as a Director of Navient.

          174.   Defendant Diane Suitt Gilleland served at all relevant times as a Director of

   Navient.

          175.   Defendant Linda Mills served at all relevant times as a Director of Navient.

          176.   Defendant Barry A. Munitz served at all relevant times as a Director of Navient.

          177.   Defendant Steven L. Shapiro served at all relevant times as a Director of Navient.

          178.   Defendant Jane J. Thompson served at all relevant times as a Director of Navient.

          179.   Defendant Barry L. Williams served at all relevant times as a Director of Navient.

          180.   Defendants Diefenderfer, Bates, Gilleland, Mills, Munitz, Shapiro, Thompson,

   and Williams (collectively, the “Director Defendants”) signed the 2014 Registration Statement.

   The Director Defendants, together with Remondi and Chivavibul, are referenced collectively as

   the “Individual Securities Act Defendants.”

                                       Underwriter Defendants


                                                   61
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 66
                                                           680ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5466
                                                                             #: 2055



          181.      Credit Suisse Securities (USA) LLC, headquartered at 11 Madison Avenue, New

   York, NY 10010, served as an underwriter for the 2014 Debt Offering and the 2015 Debt

   Offering.

          182.      Deutsche Bank Securities Inc., headquartered at 60 Wall Street, New York, NY

   10005, served as an underwriter for the 2014 Debt Offering and the 2015 Debt Offering.

          183.      J.P. Morgan Securities LLC, headquartered at 383 Madison Avenue, New York,

   NY 10179, served as an underwriter for the 2014 Debt Offering and the 2015 Debt Offering.

          184.      RBC Capital Markets, LLC, headquartered at 60 South 6th Street, Minneapolis,

   Minnesota 55402, served as an underwriter for the 2014 Debt Offering and the 2015 Debt

   Offering.

          185.      Barclays Capital Inc., headquartered at 745 Seventh Avenue, New York, NY

   10020, served as an underwriter for the 2014 Debt Offering and the 2015 Debt Offering.

          186.      Goldman, Sachs & Co., headquartered at 200 West Street, New York, NY 10282,

   served as an underwriter for the 2014 Debt Offering and the 2015 Debt Offering.

          187.      Merrill Lynch, Pierce, Fenner & Smith Incorporated, headquartered at One Bryant

   Park, New York, NY 10036, served as an underwriter for the 2014 Debt Offering and the 2015

   Debt Offering.

          188.      Defendant RBS Securities Inc. (“RBS”), headquartered at 600 Washington

   Boulevard, Stamford, CT 06901, served as an underwriter for the 2014 Debt Offering.

          189.      Defendant Wells Fargo Securities, LLC (“Wells Fargo”), headquartered at 550

   South Tryon Street, Charlotte, NC 28202, served as an underwriter for the 2015 Debt Offering.




                                                   62
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 67
                                                           681ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5467
                                                                             #: 2056



          190.    The entities identified in ¶¶ 181-89 above are referenced collectively as the

   “Underwriter Defendants.” The Underwriter Defendants, Director Defendants, Remondi,

   Chivavibul, and Navient are referenced collectively as the “Securities Act Defendants.”

          C.      The Offering Documents Contained Untrue Statements of Material Fact or
                  Omitted Material Facts Necessary to Make Those Statements Not
                  Misleading.

          191.    As set forth below, the Securities Act Defendants are subject to liability for a

   series of untrue statements or omissions of material fact in the Offering Materials issues in

   connection with the Offerings.

                  1.      The 2014 Offering Materials contained untrue or misleading
                          statements of material fact.

          192.    The 2014 Debt Offering Prospectus and Prospectus Supplements (each of which

   formed a part of the 2014 Registration Statement) incorporated by reference, among other things,

   (1) Navient’s April 2014 Information Statement filed in connection with the Spin-Off; (2)

   Navient’s Q1 2014, Q2 2014, and Q3 2014 Form 10-Qs; and (3) Navient’s Form 8-Ks filed on

   April 17, 2014, May 2, 2014, May 9, 2014, May 14, 2014, May 16, 2014, August 19, 2014, and

   October 17, 2014.

          193.    As detailed in Sections IV.A., V.A., and VI.A. above, each of those documents

   contained false or misleading statements of material fact, as supported by the since-revealed facts

   concerning Navient’s improper practices. The statements recounted above from those

   documents—which were incorporated by reference into the 2014 Offering Documents—were

   false or misleading when made, for at least three reasons.

          194.    First, the 2014 Offering Materials (including documents they incorporated) failed

   to disclose that Navient was pervasively and systemically placing borrowers into forbearance,

   thereby masking the true level of risk in the Company’s loan portfolios and artificially



                                                   63
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 68
                                                           682ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5468
                                                                             #: 2057



   depressing the number of delinquencies, defaults, and charge-offs. See ¶¶ 33-53. The quality of

   Navient’s loan portfolios was therefore not as the Company described it to investors, and

   Navient’s statements regarding its forbearance practices were likewise false or misleading when

   made. See ¶¶ 50-53. Further, Navient’s undisclosed forbearance practices caused its loan loss

   provisions to be artificially understated, which in turn resulted in artificially inflated net interest

   and EPS for the reporting periods preceding the 2014 Debt Offering, i.e., Q1 2014, Q2 2014, and

   Q3 2014. See ¶¶ 54-63.

           195.    Second, the 2014 Offering Materials failed to disclose the rampant violations of

   federal and state law by Navient and its subsidiaries during the Class Period. As detailed above,

   Navient (1) misled borrowers about the availability of IDR plans; (2) misadvised borrowers

   about the availability of releases of cosigners of borrowers’ loans; (3) misled delinquent

   borrowers regarding the amounts they needed to pay to become current on their loans; (4) failed

   to disclose or properly address systemic processing errors and the inadequate systems in place to

   deal with those errors; (5) charged borrowers who had served in the military high interest rates

   on their loans, in violation of the SCRA, notwithstanding the February 2015 settlement between

   Navient Solutions and the DOJ for that very practice; and (6) deceived borrowers regarding

   attributes of the federal loan rehabilitation program. See ¶¶ 96-118. Those unfair and deceptive

   practices rendered Defendants’ repeated representations to investors regarding Navient’s

   compliance with governing laws and regulations false or misleading when made. See ¶¶ 92-95.

           196.    Third, despite reporting the available capacity on its credit facilities and

   acknowledging they were “subject to termination under certain circumstances,” Navient failed to

   disclose the true likelihood that FHLB-DM would in fact terminate its facilities with Navient in

   light of the rule proposed by the FHFA in September 2014 (which was ultimately adopted as a




                                                      64
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 69
                                                           683ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5469
                                                                             #: 2058



   final rule in January 2016) preventing non-eligible entities from gaining membership with a

   FHLB—and thus access credit on extraordinarily favorable terms—through the use of a captive

   insurer. See ¶¶ 13, 136-39, 144-45. Navient accordingly misled investors regarding the risk that

   the Company’s borrowing costs would rise suddenly and dramatically and thereby affect the

   Company’s liquidity and financial performance. See ¶¶ 139, 144-45, 150. Further, Navient’s

   failure to apprise investors of that serious risk to its business violated SEC rules mandating such

   disclosure. See ¶¶ 140-44. Navient’s Class Period statements regarding its credit facilities

   accordingly were false or misleading when made. See ¶¶ 138-39.

                  2.       The 2015 Offering Documents contained untrue or misleading
                           statements of material fact.

          197.    The 2015 Debt Offering Prospectus and Prospectus Supplements (each of which

   formed a part of Shelf Registration Statement) incorporated by reference, among other things, (1)

   the April 2014 Information Statement; (2) Navient’s Q1 2014, Q2 2014, and Q3 2014 Form 10-

   Qs; (3) Navient’s Form 8-K filed on January 26, 2015; and (4) Navient’s 2014 Form 10-K filed

   on February 27, 2015.

          198.    As detailed in Section Sections IV.A., V.A., and VI.A. above, each of those

   documents contained false or misleading statements of material fact, as supported by the since-

   revealed facts concerning Navient’s improper practices. The statements recounted above from

   those documents—which were incorporated by reference into the 2015 Offering Documents—

   were false or misleading when made, for at least four reasons.

          199.    First, the 2015 Offering Materials (including documents they incorporated) failed

   to disclose that Navient was pervasively and systemically placing borrowers into forbearance,

   thereby masking the true level of risk in the Company’s loan portfolios and artificially

   depressing the number of delinquencies, defaults, and charge-offs. See ¶¶ 33-53. The quality of



                                                   65
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 70
                                                           684ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5470
                                                                             #: 2059



   Navient’s loan portfolios was therefore not as the Company described it to investors, and

   Navient’s statements regarding its forbearance practices were likewise false or misleading when

   made. See ¶¶ 50-53. Further, Navient’s undisclosed forbearance practices caused its loan loss

   provisions to be artificially understated, which in turn resulted in artificially inflated net interest

   and EPS for the reporting periods preceding the 2014 Debt Offering, i.e., Q1 2014, Q2 2014, Q3

   2014, and Q4 & FY 2014. See ¶¶ 54-63.

           200.    Second, even regardless of Navient’s forbearance practices, the statements made

   from January 21, 2015—when Defendants began reporting Navient’s financial results for Q4

   2014 and full-year 2014—onward were false or misleading when made because by then (at the

   latest) Navient should have known that the cohort of borrowers representing $2.5 billion in PELs

   posed a high risk of default. Remondi admitted during Navient’s July 22, 2015 earnings call that

   those borrowers demonstrated they “were struggling to begin with,” i.e., even before reentering

   school around 2008 (when they were then placed into in-school deferment). Accordingly, when

   those borrowers exited deferment in 2014, Navient should have increased its provision for PEL

   loans to account for the risk of default posed by those borrowers. Yet Defendants failed to

   disclose that issue to investors and increase the Company’s provision until July 2015—in the

   meantime repeatedly assuring investors of the quality of the PEL portfolio and touting low

   delinquency, default, and charge-off rates. Those representations accordingly were false or

   misleading when made. See ¶¶ 53, 62-63.

           201.    Third, the 2015 Offering Materials failed to disclose the rampant violations of

   federal and state law by Navient and its subsidiaries during the Class Period. See ¶¶ 96-118.

   Those unfair and deceptive practices rendered Defendants’ repeated representations to investors




                                                      66
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 71
                                                           685ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5471
                                                                             #: 2060



   regarding Navient’s compliance with governing laws and regulations false or misleading when

   made. See ¶¶ 92-95.

          202.    Fourth, Navient failed to disclose the true likelihood that FHLB-DM would in

   fact terminate its facilities with Navient in light of the FHFA’s proposed rule discussed above.

   See ¶¶ 13, 136-39, 144-45. Navient accordingly misled investors regarding the risk that the

   Company’s borrowing costs would rise suddenly and dramatically and thereby affect the

   Company’s liquidity and financial performance. See ¶¶ 139, 144-45, 150. Navient’s failure to

   apprise investors of that serious risk to its business also violated SEC rules. See ¶¶ 140-44.

   Navient’s Class Period statements regarding its credit facilities accordingly were false or

   misleading when made. See ¶¶ 138-39.

   X.     CLAIMS FOR RELIEF UNDER THE SECURITIES ACT

                                               COUNT III

                                      Violations of Section 11 of
                       the Securities Act Against All Securities Act Defendants

          203.    Plaintiffs repeat and reallege the allegations set forth above as if set forth fully in

   this paragraph, only to the extent such allegations do not allege fraud, scienter, or the intent to

   defraud Plaintiffs and other Class members.

          204.    This cause of action is brought pursuant to Section 11 of the Securities Act

   against the Securities Act Defendants, and is predicated on the Securities Act Defendants’ strict

   liability for making false and misleading statements in the 2014 Offering Materials and/or the

   2015 Offering Materials. Liability under this Count is predicated on Remondi’s, Chivavibul’s,

   and the Director Defendants’ signing of the 2014 Registration Statement, all of the Securities Act

   Defendants’ (except Wells Fargo) respective participation in the 2014 Debt Offering, which were

   conducted pursuant to the 2014 Offering Materials, and all of the Securities Act Defendants’



                                                     67
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 72
                                                           686ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5472
                                                                             #: 2061



   (except RBS) respective participation in the 2015 Debt Offering, which was conducted pursuant

   to the 2015 Offering Materials.

          205.    The 2014 Offering Materials and the 2015 Offering Materials were materially

   inaccurate or misleading, contained untrue statements of material facts, omitted to state other

   facts necessary to make the statements not misleading, or omitted to state material facts required

   to be stated in those documents.

          206.    Remondi, Chivavibul, and the Director Defendants served as officers and/or

   directors of Navient at times relevant to this claim, and/or signed the 2014 Registration

   Statement.

          207.    Navient caused the 2014 Offering Materials and the 2015 Offering Materials to be

   issued to investors in connection with the offering and sale of the notes associated with the 2014

   Debt Offering and the 2015 Debt Offering, respectively.

          208.    The Securities Act Defendants owed to Plaintiffs and other Class members the

   duty to make a reasonable and diligent investigation of the statements contained in the 2014

   Offering Materials and the 2015 Offering Materials at the time they became effective to ensure

   that such statements were true and correct and that there was no omission of material facts

   required to be stated in order to make the statements contained in those documents not

   misleading. The Securities Act Defendants did not fulfill their duty to make a reasonable and

   diligent investigation of the statements contained in or incorporated by reference into the 2014

   Offering Materials and the 2015 Offering Materials, and did not possess reasonable grounds for

   believing that the Offering Materials did not contain an untrue statement of material fact or omit

   to state a material fact required to be stated therein or necessary to make the statements in those




                                                    68
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 73
                                                           687ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5473
                                                                             #: 2062



   documents not misleading. The Securities Act Defendants accordingly are liable under Section

   11.

          209.    Plaintiffs and other Class members acquired notes pursuant to the false or

   misleading 2014 Registration Statement in connection with the 2014 Offering and the 2015

   Offering.

          210.    At the time they acquired those notes, Plaintiffs and other Class members did not

   know, nor in the exercise of reasonable diligence could they have known, of the untrue

   statements of material fact in, or omissions of material fact from, the 2014 Offering Materials or

   the 2015 Offering Materials.

          211.    Plaintiffs and other Class members suffered damages. The value of the notes has

   declined substantially, following and because of the Securities Act Defendants’ violations.

          212.    By virtue of the foregoing, Plaintiffs and other members of the Class are entitled

   to damages under Section 11, as measured by the provisions of Section 11(e), jointly and

   severally from each of the Securities Act Defendants.

                                               COUNT IV

                                   Violations of Section 12(a)(2) of
                       the Securities Act Against the Underwriter Defendants

          213.    Plaintiffs repeat and reallege the allegations set forth above as if set forth fully in

   this paragraph, only to the extent such allegations do not allege fraud, scienter, or the intent to

   defraud Plaintiffs and other Class members.

          214.    This Count is brought pursuant to Section 12(a)(2) of the Securities Act on behalf

   of Plaintiffs and all other members of the Class who purchased Navient securities in or traceable

   to the 2014 Debt Offering and/or the 2015 Debt Offering and who were damaged thereby.




                                                     69
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 74
                                                           688ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5474
                                                                             #: 2063



          215.    This Count expressly excludes and disclaims any allegation that could be

   construed as alleging fraud or intentional or reckless conduct, as this Count is solely based on

   claims of strict liability or negligence under the Securities Act. For purposes of asserting this

   Count, Plaintiffs do not allege that the Underwriter Defendants acted with scienter or fraudulent

   intent, which are not elements of a Section 12(a)(2) claim.

          216.    The Underwriter Defendants were statutory sellers of Navient securities that were

   registered in the Offerings pursuant to the 2014 Registration Statement and sold by means of the

   Offering Materials. By means of the 2014 Offering Materials, the Underwriter Defendants

   (except for Wells Fargo) sold $1 billion in principal amount of notes through the 2014 Debt

   Offering to members of the Class. By means of the 2015 Offering Materials, the Underwriter

   Defendants (except for RBS) sold $500 million in principal amount of notes through the 2015

   Debt Offering to members of the Class. The Underwriter Defendants were at all relevant times

   motivated by their own financial interests. In sum, the Underwriter Defendants were sellers,

   offerors, and/or solicitors of sales of the securities that were sold in the Debt Offerings by means

   of the materially false or misleading Offering Materials.

          217.    The Offering Materials contained untrue statements of material fact or omitted

   facts necessary to make the statements not misleading, as set forth in this Complaint.

          218.    By reason of the foregoing, the Underwriter Defendants are liable for violations

   of Section 12(a)(2) of the Securities Act to Plaintiffs and the other members of the Class who

   purchased securities in or traceable to the 2014 Debt Offering and/or the 2015 Debt Offering,

   and who were damaged thereby pursuant to Section 12(a)(2).




                                                    70
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 75
                                                           689ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5475
                                                                             #: 2064



                                                COUNT V

                         For Violation of Section 15 of the Securities Act
                  (Against Navient and the Individual Securities Act Defendants)

          219.    Plaintiffs repeat and reallege the allegations set forth above as if set forth fully in

   this paragraph, only to the extent such allegations do not allege fraud, scienter, or the intent to

   defraud Plaintiffs and other Class members.

          220.    This count is asserted under Section 15 of the Securities Act against Navient and

   the Individual Securities Act Defendants.

          221.    Navient and each of the Individual Securities Act Defendants was, by virtue of its,

   his, or her control, ownership, offices, directorship, and specific acts, at the time of the wrongs

   alleged in this Complaint, a controlling person of Navient within the meaning of Section 15 of

   the Securities Act. Navient and each of the Individual Securities Act Defendants had the power

   and influence to cause Navient to engage in the acts described in this Complaint, and exercised

   that power and influence.

          222.    Additionally, each of the Individual Securities Act Defendants was, by virtue of

   his or her control, ownership, offices, directorship, and specific acts, at the time of the wrongs

   alleged in this Complaint, a controlling person of Navient within the meaning of Section 15 of

   the Securities Act. Each of the Individual Securities Act Defendants had the power and

   influence to cause Navient to engage in the acts described in this Complaint, and exercised that

   power and influence.

          223.    Navient and the Individual Securities Act Defendants’ control, ownership, and

   position made them privy to, and provided them with knowledge of, the material facts concealed

   from Plaintiffs and other Class members.




                                                     71
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 76
                                                           690ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5476
                                                                             #: 2065



           224.    By virtue of the non-fraudulent conduct alleged in this Complaint, Navient and

   the Individual Securities Act Defendants are liable to Plaintiffs and other Class members for

   damages suffered as a result of that conduct.

   XI.     CLASS ACTION ALLEGATIONS

           225.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

   Procedure 23(a) and (b)(3) on behalf of a class consisting of all those who purchased (1) the

   publicly traded securities of Navient during the Class Period; (2) securities in or traceable to the

   Company’s 2014 Debt Offering; and/or (3) securities in or traceable to the Company’s 2015

   Debt Offering (the “Class”). Excluded from the Class are Defendants, the officers and directors

   of the Company, at all relevant times, members of their immediate families and their legal

   representatives, heirs, successors or assigns and any entity in which Defendants have or had a

   controlling interest.

           226.    The members of the Class are so numerous that joinder of all members is

   impracticable. Throughout the Class Period, Navient publicly traded securities were actively

   traded on the NASDAQ. While the exact number of Class members is unknown to Plaintiffs at

   this time and can only be ascertained through appropriate discovery, Plaintiffs believe there are

   hundreds or thousands of members in the proposed Class. Record owners and other members of

   the Class may be identified from records maintained by Navient or its transfer agent and may be

   notified of the pendency of this action by mail, using the form of notice similar to that

   customarily used in securities class actions.

           227.    Plaintiffs’ claims are typical of the claims of the members of the Class, as all

   members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

   federal law complained of in this Complaint.




                                                     72
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 77
                                                           691ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5477
                                                                             #: 2066



             228.   Plaintiffs will fairly and adequately protect the interests of the members of the

   Class and have retained counsel competent and experienced in class action and securities

   litigation.

             229.   Common questions of law and fact exist as to all members of the Class and

   predominate over any questions solely affecting individual members of the Class. Among the

   questions of law and fact common to the Class are:

                    (a)    whether the federal securities laws were violated by Defendants’ acts as

   alleged in this Complaint;

                    (b)    whether statements made by Defendants to the investing public during the

   Class Period misrepresented material facts about the business and operations of Navient;

                    (c)    whether the price of Navient publicly traded securities were artificially

   inflated during the Class Period; and

                    (d)    to what extent the members of the Class have sustained damages, as well

   as the proper measure of damages.

             230.   A class action is superior to all other available methods for the fair and efficient

   adjudication of this controversy, as joinder of all members is impracticable. Further, as the

   damages suffered by individual Class members may be relatively small, the expense and burden

   of individual litigation make it impossible for members of the Class to individually redress the

   wrongs done to them. There will be no difficulty in the management of this action as a class

   action.

   XII.      PRAYER FOR RELIEF

             WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

             A.     Determining this action may be maintained as a class action under Federal Rule of

   Civil Procedure 23, and certifying Plaintiffs as the Class representatives;


                                                      73
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 78
                                                           692ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5478
                                                                             #: 2067



          B.      Requiring Defendants to pay damages sustained by Plaintiffs and other Class

   members by reason of the acts and transactions alleged in this Complaint;

          C.      Awarding Plaintiffs and other Class members pre-judgment and post-judgment

   interest, as well as their reasonable attorneys’ fees, expert fees, and other costs; and

          D.      Awarding such other and further relief as this Court may deem just and proper.

                                      JURY TRIAL DEMANDED

          Plaintiffs hereby demand a trial by jury on all issues so triable.



   November 17, 2017                                 MORRIS AND MORRIS LLC
                                                     COUNSELORS AT LAW

                                                     By: /s/ Patrick F. Morris

                                                     Karen L. Morris (Del. Bar No. 2899)
                                                     Patrick F. Morris (Del. Bar No. 3015)
                                                     R. Michael Lindsey (Del. Bar No. 2711)
                                                     4023 Kennett Pike, #254
                                                     Wilmington, DE 19807
                                                     Telephone: (302) 426-0400
                                                     kmorris@morrisandmorrislaw.com
                                                     pmorris@morrisandmorrislaw.com
                                                     rmlindsey@morrisandmorrislaw.com

                                                     Liaison Counsel for Lead Plaintiff the Lord
                                                     Abbett Funds and the Proposed Class




                                                     74
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 79
                                                           693ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5479
                                                                             #: 2068



                                          LIEFF CABRASER HEIMANN
                                          & BERNSTEIN, LLP

                                          Steven E. Fineman (admitted pro hac vice)
                                          Daniel P. Chiplock (admitted pro hac vice)
                                          Michael J. Miarmi (admitted pro hac vice)
                                          250 Hudson Street, 8th Floor
                                          New York, NY 10013-1413
                                          Telephone: (212) 355-9500
                                          Facsimile: (212) 355-9592
                                          sfineman@lchb.com
                                          dchiplock@lchb.com
                                          mmiarmi@lchb.com

                                          LIEFF CABRASER HEIMANN
                                          & BERNSTEIN, LLP
                                          Richard M. Heimann (admitted pro hac vice)
                                          Bruce W. Leppla (admitted pro hac vice)
                                          Sharon M. Lee (pro hac vice application
                                          forthcoming)
                                          275 Battery Street, 29th Floor
                                          San Francisco, CA 94111-3339
                                          Telephone: (415) 956-1000
                                          Facsimile: (415) 956-1008
                                          rheimann@lchb.com
                                          bleppla@lchb.com
                                          slee@lchb.com

                                          Counsel for Lead Plaintiff the Lord Abbett Funds
                                          and Lead Counsel for the Proposed Class




                                          75
                         Case 1:16-cv-00112-MN
                           Case  1:16-cv-00112-MNDocument 109-2
                                                   Document     Filed 11/17/17
                                                            59 Filed  09/13/19 Page
                                                                               Page 80
                                                                                    694ofof100
                                                                                            1145 PageID
                                                                                               PageID    #: 5480
                                                                                                      #: 2069

                                                                             APPENDIX
                                                 TO SECOND AMENDED CLASS ACTION COMPLAINT1


I.      STATEMENTS REGARDING FORBEARANCES; LOAN CREDIT QUALITY, DELINQUENCIES AND CHARGE-OFFS; LOAN
        LOSS PROVISION AND FINANCIAL RESULTS; SOX CERTIFICATIONS2

        1. Statements Regarding Forbearance

Document/“Maker(s)” of the                  Statements Regarding                          Why Statements Were False or              Corresponding Corrective
Statement(s)                                Forbearances                                  Misleading When Made                      Disclosure(s)

April 10, 2014 Amended                      (1) “Forbearance as a collection   Statements (1) – (4) were false or                   These statements correspond with
Registration Statement (“April              tool is used most effectively when misleading when made because                         three disclosures:
2014 Information Statement”)                applied based on a customer’s      Navient engaged in a systemic and
                                            unique situation, including        pervasive practice of placing
Maker(s) of Statements: Navient;            historical information and         borrowers into forbearance—                          First, on July 13, 2015, Navient
Remondi (signed)                            judgments.”                        sometimes multiple, consecutive                      announced it would need to
                                                                               forbearances—regardless of the                       increase its provision for its PEL
                                            (2) “Our forbearance policies      impact it would have on those                        loans segment by $46 million, or
                                            include limits on the number of    customers and without accounting                     31.7%, and that a cohort of
                                            forbearance months granted         for borrowers’ particular                            borrowers who had returned to
                                            consecutively and the total number circumstances. By doing so,                          school during the “Great
                                            of forbearance months granted over Navient avoided having to record                     Recession” of 2007-2008, and who
                                            the life of the loan.”             those accounts, particularly for                     represented $2.5 billion in loans,
                                                                               PEL borrowers, as delinquent or in                   had demonstrated difficulty
                                            (3) “[W]e continue to see          default, which would have signaled                   repaying their loans. Following
                                            improvement in credit quality and  to investors that the Company was                    that news (the “July 13, 2015
                                            continuing positive delinquency,   exposed to greater risk in its loan                  Disclosure”), the price of Navient
                                            forbearance and charge-off trends  portfolios than it was reporting. As                 common stock fell $1.94 per share,
                                            in connection with th[e] [PEL]”    a result of Navient’s undisclosed                    or 10.6%, from its closing price of
                                                                               forbearance practices, Navient’s                     $18.36 on July 13, 2015 to close at

1
 All references in this Appendix to “¶ __” are to paragraphs of the Complaint.
2
 This Appendix does not reference the 2014 Offering Materials issued in connection with the 2014 Debt Offering or the 2015 Offering Materials in connection with the 2015 Debt
Offerings. As stated in the Complaint, the Offering Materials incorporate many of the false or misleading statements listed in this Appendix, thereby rendering the Offering
Materials false or misleading as well. See ¶¶ 192-202.
                                                                                      1
                    Case 1:16-cv-00112-MN
                      Case  1:16-cv-00112-MNDocument 109-2
                                              Document     Filed 11/17/17
                                                       59 Filed  09/13/19 Page
                                                                          Page 81
                                                                               695ofof100
                                                                                       1145 PageID
                                                                                          PageID    #: 5481
                                                                                                 #: 2070
Q1 2014 Form 10-Q issued on        (Substantially similar statements to       loan loss provisions and related    $16.42 on July 14, 2015, on
May 9, 2014                        (1), (2), and (3) above)                   financial results were materially   extraordinary trading volume of
                                                                              misstated.                          more than 8.5 million shares.
Maker(s) of Statements: Navient;                                                                                  During the same period, Navient
Chivavibul (signed)                                                           Statements (4) – (6) are false or   5.875% Senior Notes due 2021
                                                                              misleading for the additional and   declined 1.75%, Navient 5.875%
Q2 2014 Form 10-Q issued on        (Substantially similar statements to       independent reason that by the time Senior Notes due 2024 declined
August 1, 2014                     (1), (2), and (3) above)                   Navient reported its Q4 2014        2.41%, and Navient 5% Senior
                                                                              financial results (at the latest),  Notes declined 2.33%. See ¶¶ 9,
Maker(s) of Statements: Navient;                                              Defendants knew or recklessly       85.
Chivavibul (signed)                                                           disregarded that the cohort of
                                                                              borrowers representing $2.5 billion




                                                                          2
                    Case 1:16-cv-00112-MN
                      Case  1:16-cv-00112-MNDocument 109-2
                                              Document     Filed 11/17/17
                                                       59 Filed  09/13/19 Page
                                                                          Page 82
                                                                               696ofof100
                                                                                       1145 PageID
                                                                                          PageID    #: 5482
                                                                                                 #: 2071
Q3 2014 Form 10-Q issued on        (Substantially similar statements to       in PELs that exited deferment in       Second, on July 22, 2015, during a
October 30, 2014                   (1), (2), and (3) above)                   2014 posed a high risk of default.     Navient earnings call, Remondi
                                                                              Remondi admitted during                revealed that the subject borrowers
Maker(s) of Statements: Navient;                                              Navient’s July 22, 2015 earnings       “were struggling to begin with.”
Chivavibul (signed)                                                           call that those borrowers              Remondi further disclosed that a
                                                                              demonstrated they “were struggling     portion of borrowers in that cohort
                                                                              to begin with,” i.e., even before      had entered and exited deferment
                                                                              reentering school around 2008          multiple times and did not
                                                                              (when they were then placed into       complete their degrees, which he
                                                                              deferment). Accordingly, when          acknowledged generally results in
                                                                              those borrowers exited deferment       a higher incidence of delinquency
                                                                              in 2014, Defendants knew or            and default. Following that news
                                                                              recklessly disregarded that Navient    (the “July 22, 2015 Disclosure”),
                                                                              needed to increase its provision for   the price of Navient common stock
                                                                              PEL loans to account for the risk of   fell 2.2% from its closing price of
                                                                              default posed by those borrowers.      $16.60 on July 21, 2015 to close at
                                                                              Yet Defendants inexplicably            $16.23 on July 23, 2015. During
                                                                              waited until July 2015 to disclose     the same period, Navient 5.875%
                                                                              that issue to investors and increase   Senior Notes due 2024 declined
                                                                              the Company’s provision—in the         3.51% and Navient 5% Senior
                                                                              meantime repeatedly assuring           Notes declined 1.64%. See ¶ 87.
                                                                              investors of the quality of the PEL
                                                                              portfolio and touting low              Third, on September 29, 2015, the
                                                                              delinquency, default, and charge-      CFPB issued a report detailing
                                                                              off rates. See ¶¶ 9, 53, 56, 63, 75,   widespread problems in the loan-
                                                                              87.                                    servicing industry, including that
                                                                                                                     loan servicers of both private and
                                                                                                                     federal student loans may not
                                                                                                                     inform borrowers experiencing
                                                                                                                     financial hardship about available
                                                                                                                     alternative repayment plans, but




                                                                          3
                    Case 1:16-cv-00112-MN
                      Case  1:16-cv-00112-MNDocument 109-2
                                              Document     Filed 11/17/17
                                                       59 Filed  09/13/19 Page
                                                                          Page 83
                                                                               697ofof100
                                                                                       1145 PageID
                                                                                          PageID    #: 5483
                                                                                                 #: 2072
2014 Form 10-K issued on           (4) “Navient believes the credit risk                       instead may advise borrowers to
February 27, 2015                  of the Private Education Loans it                           postpone payments through
                                   owns is well managed through the                            forbearance or deferment or
Maker(s) of Statements: Navient;   rigorous underwriting practices and                         instruct borrowers that the only
Remondi (signed); Chivavibul       risk-based pricing utilized when                            available option is to pay the full
(signed)                           the loans were originated, the                              amount due. Following the CFPB
                                   continued high levels of qualified                          Report’s release (the “September
                                   cosigners and our internal servicing                        29, 2015 Disclosure”), the price of
                                   and risk mitigation practices, as                           Navient’s common stock fell 4.4%
                                                                                               from its closing price of $12.16 on
                                                                                               September 28, 2015 to close at
                                                                                               $11.63 on September 29, 2015, on
                                                                                               extraordinary trading volume of
                                                                                               more than 8.5 million shares. See
                                                                                               ¶¶ 90-91.




                                                                           4
                    Case 1:16-cv-00112-MN
                      Case  1:16-cv-00112-MNDocument 109-2
                                              Document     Filed 11/17/17
                                                       59 Filed  09/13/19 Page
                                                                          Page 84
                                                                               698ofof100
                                                                                       1145 PageID
                                                                                          PageID    #: 5484
                                                                                                 #: 2073
                                   well as our careful use of
                                   forbearance and our loan
                                   modification programs.

                                   (5) Navient’s forbearance policies
                                   “include limits on the number of
                                   forbearance months granted
                                   consecutively and the total number
                                   of forbearance months granted over
                                   the life of the loan”

                                   (6) “[e]xceptions to forbearance
                                   policies are permitted when such
                                   exceptions are judged to increase
                                   the likelihood of collection of the
                                   loan.”the likelihood of collection of
                                   the loan.”
Q1 2015 Form 10-Q issued on        (Substantially similar statements as
April 30, 2015                     (1), (2), and (3) above)

Maker(s) of Statements: Navient;
Chivavibul (signed)




                                                                           5
                     Case 1:16-cv-00112-MN
                       Case  1:16-cv-00112-MNDocument 109-2
                                               Document     Filed 11/17/17
                                                        59 Filed  09/13/19 Page
                                                                           Page 85
                                                                                699ofof100
                                                                                        1145 PageID
                                                                                           PageID    #: 5485
                                                                                                  #: 2074
       2.     Statements Regarding Loan Credit Quality, Delinquencies, and Charge-Offs

Document/“Maker(s)” of the           Statements Regarding Loan                   Why Statements Were False or    Corresponding Corrective
Statement(s)                         Credit Quality, Delinquencies,              Misleading When Made            Disclosure(s)
                                     and Charge-Offs

Q1 2014 earnings press release       (7) We’re . . . pleased that this     Statements (7) – (24) were false or      •   July 13, 2015 Disclosure;
issued on April 16, 2014             quarter set a six-year-record low in  misleading when made because
                                     delinquencies, reflecting our strong  Defendants failed to disclose that       •   July 22, 2015 Disclosure;
Maker(s) of Statement: Navient;      underwriting and customer             Navient was pervasively and                  and
Remondi                              support.”                             systemically placing borrowers into
                                                                           forbearance, thereby masking the         •   September 29, 2015
Navient Investor Road show           (8) Referred to Navient’s “[l]arge,   true level of risk in the Company’s          Disclosure
presentation , attached as exhibit   high quality asset base,” including loan portfolio and artificially
to Form 8-K issued on April 17,      its “[s]easoned portfolio” of Private depressing the number of
2014                                 Education Loans”                      delinquencies, defaults, and
                                                                           charge-offs. The quality of
Maker(s) of Statements: Navient      (9) Highlighted “[d]elinquency and Navient’s loan portfolios was
                                     charge-offs significantly below       therefore not as Defendants
                                     national average”                     described it to investors.

                                     (10) Highlighted “[i]ndustry
                                     leading asset recovery and private
                                     credit loss mitigation capabilities”

Q1 2014 Form 10-Q issued on          (Substantially similar statements to
May 9, 2014                          (7), (8), (9), and (10) above)

Maker(s) of Statements: Navient;
Chivavibul (signed)

Q2 2014 earnings press release       (11) “continued improvement in
issued on July 16, 2014              student loan portfolio credit quality
                                     with 90-plus day delinquencies on
Maker(s) of Statement: Navient       its federal and private loan
                                     portfolio declining to the lowest
                                     levels since 2008”


                                                                             6
                    Case 1:16-cv-00112-MN
                      Case  1:16-cv-00112-MNDocument 109-2
                                              Document     Filed 11/17/17
                                                       59 Filed  09/13/19 Page
                                                                          Page 86
                                                                               700ofof100
                                                                                       1145 PageID
                                                                                          PageID    #: 5486
                                                                                                 #: 2075
Q2 2014 earnings call on July 17,   (12) “Our private loan segment
2014                                continues to benefit from
                                    improving credit metrics,
Maker(s) of Statement: Navient;     delinquencies and defaults continue
Remondi                             to fall hitting six year lows, and
                                    driving down credit costs.”

Q2 2014 Form 10-Q issued on         (13) “[provisions for PEL losses]
August 1, 2014                      declined $36 million primarily as a
                                    result of the overall improvement
Maker(s) of Statements: Navient;    in Private Education Loans’ credit
Chivavibul (signed)                 quality, delinquency and charge-off
                                    trends leading to decreases in
                                    expected future charge-offs”

Q3 2014 earnings press release      (14) “[financial results] show[ed]
issued on October 15, 2014          continued improvements in
                                    delinquencies and defaults since a
Maker(s) of Statements: Navient     year ago”

                                    (15) “Charge-Off Rates on Private
                                    Education Loan Portfolio
                                    Improve[d] to Lowest Levels Since
                                    2008”

Remondi presentation at             (16) Describing Navient’s $30
Barclays Global Financial           billion private education loan
Services Conference on              portfolio as “well-seasoned” and
September 8, 2014                   possessing “very strong credit
                                    metrics”
Maker(s) of Statement: Navient;
Remondi




                                                                          7
                    Case 1:16-cv-00112-MN
                      Case  1:16-cv-00112-MNDocument 109-2
                                              Document     Filed 11/17/17
                                                       59 Filed  09/13/19 Page
                                                                          Page 87
                                                                               701ofof100
                                                                                       1145 PageID
                                                                                          PageID    #: 5487
                                                                                                 #: 2076
Remondi presentation at Bank of    (17) “On the private education side
America-Merrill Lynch              of the equation, we own a portfolio
Conference on November 12,         of $30 billion of student loans.
2014                               These loans have very strong credit
                                   metrics. There is a high-quality
Maker(s) of Statements: Navient;   improving performance in these
Remondi                            metrics, particularly as the
                                   economy is improving.”

Q4 and FY 2014 earnings press      (18) “2014 Charge-Off Rates on
release issued on January 21,      Private Education Loan Portfolio
2015                               Improve[d] to Lowest Levels Since
                                   2008”
Maker(s) of Statements: Navient;
Remondi                            (19) Remondi stated that in 2014
                                   Navient “realized year-over-year
                                   improvements in credit quality.”

Q4 and FY 2014 earnings call on    (20) Remondi emphasized that
January 22, 2015                   Navient “[saw] continued
                                   opportunities to increase the
Maker(s) of Statements: Navient;   expected cash flows from [its]
Remondi                            federal and private loan portfolios
                                   as credit continue[d] to improve
                                   and [Navient] benefit[ed] from
                                   lower financing costs and low
                                   interest rates.”

2014 Form 10-K issued on           (21) Highlighted, among Navient’s
February 27, 2015                  “Strengths and Opportunities,” a
                                   “[l]arge, high quality asset base
Maker(s) of Statements: Navient;   generating significant and
Remondi (signed), Chivavibul       predictable cash flows”
(signed)




                                                                         8
                    Case 1:16-cv-00112-MN
                      Case  1:16-cv-00112-MNDocument 109-2
                                              Document     Filed 11/17/17
                                                       59 Filed  09/13/19 Page
                                                                          Page 88
                                                                               702ofof100
                                                                                       1145 PageID
                                                                                          PageID    #: 5488
                                                                                                 #: 2077
Q1 2015 earnings press release     (22) Remondi stated “[p]rivate
issued on April 21, 2015           credit quality . . . continued to
                                   improve, leading to a lower loan
Maker(s) of Statements: Navient;   loss provision.”
Remondi
Q1 2015 earnings call on April     (23) Remondi stated that “[o]n the
22, 2015                           credit front, [Navient] continue[d]
                                   to see delinquency rates and [its]
Maker(s) of Statements: Navient;   outlook for future expected charge-
Remondi                            offs on [its] private portfolio
                                   improve.”

Q1 2015 Form 10-Q issued on        (24) Navient represented that its
April 30, 2015                     provisions for loan losses declined
                                   $60 million and that “contributing
Maker(s) of Statements: Navient;   to the decrease was the overall
Chivavibul (signed)                improvement in Private Education
                                   Loans’ credit quality, delinquency
                                   and charge-off trends leading to
                                   decreases in expected future
                                   charge-offs.”




                                                                         9
                    Case 1:16-cv-00112-MN
                      Case  1:16-cv-00112-MNDocument 109-2
                                              Document     Filed 11/17/17
                                                       59 Filed  09/13/19 Page
                                                                          Page 89
                                                                               703ofof100
                                                                                       1145 PageID
                                                                                          PageID    #: 5489
                                                                                                 #: 2078
3.     Statements Regarding Loan Loss Provisions and Financial Results

Document/“Maker(s)” of the         Statements Regarding Loan Loss       Why Statements Were False or           Corresponding Corrective
Statement(s)                       Provisions and Financial Results     Misleading When Made                   Disclosure(s)

Q1 2014 Form 10-Q issued on        (25) Loss Provision for PELs: $136 Statements (25) – (29) were false           •   July 13, 2015 Disclosure;
May 9, 2014                        M, down from Q1 2013               or misleading when made because
                                                                      Defendants failed to disclose               •   July 22, 2015 Disclosure;
Maker(s) of Statements: Navient;   Net Income (GAAP Basis / Core      Navient’s systemic use of                       and
Chivavibul (signed)                Earnings Basis): $219M / $163M     forbearances to hide what
                                                                      otherwise would have added to the           •   September 29, 2015
                                   Diluted EPS (GAAP Basis / Core     Company’s reported delinquencies,               Disclosure
                                   Earnings Basis): $0.64 / $0.51     defaults, and charge-offs
                                                                      artificially depressed its loan loss
Q2 2014 Form 10-Q issued on        (26) Loss Provision for PELs: $145 provisions. Navient failed to
August 1, 2014                     M, down from Q2 2013               account for losses on more than
                                                                      $2.5 billion in delinquent and
Maker(s) of Statements: Navient;   Net Income (GAAP Basis / Core      defaulted PELs of higher risk
Chivavibul (signed)                Earnings Basis): $307M / $241M     borrowers who exited deferment in
                                                                      2014. Navient’s reported
                                   Diluted EPS (GAAP Basis / Core     allowance for loan losses and
                                   Earnings Basis): $0.71 / $0.56     related provisions accordingly were
                                                                      understated, in violation of GAAP.
Q3 2014 Form 10-Q issued on        (27) Loss Provision for PELs:      Navient’s artificially low
October 30, 2014                   $130 M, down from Q3 2013          provisions, in turn, caused Core
                                                                      Earnings for the PEL segment and
Maker(s) of Statements: Navient;   Net Income (GAAP Basis / Core      net income—both of which
Chivavibul (signed)                Earnings Basis): $359M / $218M     depended to a material degree on
                                                                      the level of loan loss provisions—
                                   Diluted EPS (GAAP Basis / Core     to be artificially inflated, resulting
                                   Earnings Basis): $0.85 / $0.52     in inflated EPS.




                                                                      10
                    Case 1:16-cv-00112-MN
                      Case  1:16-cv-00112-MNDocument 109-2
                                              Document     Filed 11/17/17
                                                       59 Filed  09/13/19 Page
                                                                          Page 90
                                                                               704ofof100
                                                                                       1145 PageID
                                                                                          PageID    #: 5490
                                                                                                 #: 2079
2014 Form 10-K issued on           (28) Loss Provision for PELs:
February 27, 2015
                                   Q4 2014: $128M, down from Q4
Maker(s) of Statements: Navient;   2013
Remondi (signed); Chivavibul       FY 2014: $539M, down from
(signed)                           $722M for FY 2013

                                   Net Income (GAAP Basis / Core
                                   Earnings Basis):

                                   Q4 2014: $263M / $217M
                                   FY 2014: $1.1B / $818M

                                   Diluted EPS (GAAP Basis / Core
                                   Earnings Basis):

                                   Q4 2014: $0.64 / $0.53
                                   FY 2014: $2.69 / $1.93


Q1 2015 Form 10-Q issued on        (29) Loss Provision for PELs:
April 30, 2015                     $120 M, down from Q1 2014

Maker(s) of Statements: Navient;   Net Income (GAAP Basis / Core
Chivavibul (signed)                Earnings Basis): $182M / $154M

                                   Diluted EPS (GAAP Basis / Core
                                   Earnings Basis): $0.47 / $0.48




                                                                    11
                    Case 1:16-cv-00112-MN
                      Case  1:16-cv-00112-MNDocument 109-2
                                              Document     Filed 11/17/17
                                                       59 Filed  09/13/19 Page
                                                                          Page 91
                                                                               705ofof100
                                                                                       1145 PageID
                                                                                          PageID    #: 5491
                                                                                                 #: 2080
4.    Statements in SOX Certifications

Document/“Maker(s)” of the       Statements in SOX Certifications        Why Statements Were False or           Corresponding Corrective
Statement(s)                                                             Misleading When Made                   Disclosure(s)

Certifications Pursuant to       (30) “Based on my knowledge,            Statements (30) – (33) were false         •   July 13, 2015 Disclosure;
Sections 302 and 906 of the      this report does not contain any        or misleading when made, in light
Sarbanes-Oxley Act of 2002       untrue statement of a material fact     of Navient’s undisclosed                  •   July 22, 2015 Disclosure;
(“SOX”), attached to Q1 2014     or omit to state a material fact        forbearance practices and the                 and
Form 10-Q issued on May 9,       necessary to make the statements        resulting manipulation of Navient’s
2014                             made, in light of the circumstances     financial results. See ¶¶ 33-63.          •   September 29, 2015
                                 under which such statements were        Further, the certifications included          Disclosure
Maker(s) of Statements:          made, not misleading with respect       in Navient’s 2014 Form 10-K and
Navient; Remondi; Chivavibul     to the period covered by this           Q1 2015 Form 10-Q were false or
                                 report”                                 misleading for the additional and
                                                                         independent reason that by that
                                 (31) “Based on my knowledge, the        time it was clear to Defendants that
                                 financial statements, and other         they should increase the provision
                                 financial information included in       for PEL loans to reflect the
                                 this report, fairly present in all      demonstrably high risk of default
                                 material respects the financial         posed by the cohort of borrowers
                                 condition, results of operations and    who exited deferment in 2014 and
                                 cash flows of [Navient] as of, and      had been, as Remondi admitted in
                                 for, the periods presented in this      July 2015, struggling even before
                                 report”                                 they entered deferment around
                                                                         2008.
                                 (32) “[Navient]’s other certifying
                                 officer [i.e., Remondi or
                                 Chivavibul] and I have disclosed,
                                 based on our most recent
                                 evaluation of internal control over
                                 financial reporting, to [Navient]’s
                                 auditors and the audit committee of
                                 [Navient]’s board of directors (or
                                 persons performing equivalent
                                 functions) . . . “[a]ny fraud,
                                 whether or not material, that
                                 involves management or other
                                 employees who have a significant
                                                                        12
                    Case 1:16-cv-00112-MN
                      Case  1:16-cv-00112-MNDocument 109-2
                                              Document     Filed 11/17/17
                                                       59 Filed  09/13/19 Page
                                                                          Page 92
                                                                               706ofof100
                                                                                       1145 PageID
                                                                                          PageID    #: 5492
                                                                                                 #: 2081
                                 role in [Navient]’s internal control
                                 over financial reporting”

                                 (33) “The Report fully complies
                                 with the requirements of Section
                                 13(a) or 15(d) of the Securities
                                 Exchange Act of 1934,” and “[t]he
                                 information contained in the
                                 Report fairly presents, in all
                                 material respects, the financial
                                 condition and result of operations
                                 of the Company.”




Certifications Pursuant to       (Substantially similar to statements
Sections 302 and 906 of SOX,     (30) – (33) above)
attached to Q2 2014 Form 10-Q
issued on August 1, 2014

Maker(s) of Statements:
Navient; Remondi; Chivavibul




                                                                        13
                    Case 1:16-cv-00112-MN
                      Case  1:16-cv-00112-MNDocument 109-2
                                              Document     Filed 11/17/17
                                                       59 Filed  09/13/19 Page
                                                                          Page 93
                                                                               707ofof100
                                                                                       1145 PageID
                                                                                          PageID    #: 5493
                                                                                                 #: 2082
Certifications Pursuant to       (Substantially similar to statements
Sections 302 and 906 of SOX,     (30) – (33) above)
attached to Q3 2014 Form 10-Q
issued on October 30, 2014

Maker(s) of Statements:
Navient; Remondi; Chivavibul

Certification Pursuant to        (Substantially similar to statements
Sections 302 and 906 of SOX,     (30) – (33) above)
attached to 2014 Form 10-K
issued on February 27, 2015

Maker(s) of Statements:
Navient; Remondi; Chivavibul

Certifications Pursuant to       (Substantially similar to statements
Sections 302 and 906 of SOX,     (30) – (33) above)
attached to Q1 2015 Form 10-Q
issued on April 30, 2015

Maker(s) of Statements:
Navient; Remondi; Chivavibul




                                                                        14
                     Case 1:16-cv-00112-MN
                       Case  1:16-cv-00112-MNDocument 109-2
                                               Document     Filed 11/17/17
                                                        59 Filed  09/13/19 Page
                                                                           Page 94
                                                                                708ofof100
                                                                                        1145 PageID
                                                                                           PageID    #: 5494
                                                                                                  #: 2083
II.    STATEMENTS REGARDING LEGAL COMPLIANCE

Document/“Maker(s)” of the          Statements Regarding Legal              Why Statements Were False or            Corresponding Corrective
Statement(s)                        Compliance                              Misleading When Made                    Disclosure(s)

Navient Investor Roadshow           (34) Highlighting “[Navient’s]          Statements (34) – (43) were false       These statements correspond with
presentation, attached as exhibit   robust compliance driven culture        or misleading when made, because        six disclosures:
to Form 8-K issued on April 17,     driven by a ‘customer first’            Navient and its subsidiaries were
2014                                approach,”                              actually engaged in a series of         First, on February 27, 2015, the
                                                                            unfair and deceptive practices,         DOE announced it would terminate
Maker(s) of Statements: Navient     (35) Referring to                       including (1) misleading borrowers      its contract with Pioneer and four
                                    “[Navient’s]operational and             about the availability of IDR plans;    other private collection agencies
                                    technical expertise and capacity to     (2) misadvising borrowers about         for “g[iving] borrowers misleading
                                    adapt to [a] new regulatory             the availability of releases of         information about the benefits to
                                    environment,”                           cosigners of borrowers’ loans; (3)      the borrowers’ credit report and
                                                                            misleading delinquent borrowers         about the waiver of certain
                                    (36) Citing “[Navient’s]                regarding the amounts they needed       collection fees” in connection with
                                    demonstrated FFELP compliance           to pay to become current on their       the federal loan rehabilitation
                                    and preserved federal loan              loans; (4) failing to disclose or       program, i.e., the very misconduct
                                    guarantee.”                             properly address systemic               detailed in ¶¶ 82, 117-18.
                                                                            processing errors and the
2014 Form 10-K issued on            (37) “[Navient’s] rigorous training     inadequate systems in place to deal     Second, on March 2, 2015, Inside
February 27, 2015                   programs, internal and external         with those errors; (5) charging         Higher Ed referred to the loss of
                                    auditing, escalated service tracking    borrowers who had served in the         the Pioneer contract as part of a
Maker(s) of Statements: Navient;    and analysis, and customer              military high interest rates on their   “crackdown” on Navient, noted the
Remondi (signed); Chivavibul        research to enhance [its]               loans, in violation of the SCRA,        Company “said that it had earned
(signed)                            compliance and customer service.”       notwithstanding the February 2015       $65 million in revenue under the
                                                                            settlement between Navient              debt collection contract in 2014
                                    (38) “We have been a partner in         Solutions and the DOJ for that very     and $62 million in 2013”—i.e.,
                                    [the DOE]’s campaign to inform          practice; and (6) deceiving             approximately $127 million for just
                                    federal student loan customers          borrowers regarding attributes of       two years—reported that
                                    about income-driven repayment           the federal loan rehabilitation         Representative Chris Collins, who
                                    plans, and have played a leadership     program, which affords borrowers        represents the upstate New York
                                    role in helping customers               in default the opportunity to           district where Pioneer operates,
                                    understand their options and make       “rehabilitate” their loans and          “told The Buffalo News that the
                                    an informed choice.”                    remove them from default status.        decision to end the contract would
                                                                            See ¶¶ 96-118. Those unfair and         lead to the loss of about 400 jobs at
Remondi presentation at Bank of     (39) “We’re also doing it by            deceptive practices are the subject     the company.”

                                                                           15
                     Case 1:16-cv-00112-MN
                       Case  1:16-cv-00112-MNDocument 109-2
                                               Document     Filed 11/17/17
                                                        59 Filed  09/13/19 Page
                                                                           Page 95
                                                                                709ofof100
                                                                                        1145 PageID
                                                                                           PageID    #: 5495
                                                                                                  #: 2084
America-Merrill Lynch              helping customers enroll in            of actions filed by the CFPB and
Conference on November 12,         payment programs rather than           state attorneys general (see Compl.    The price of Navient stock declined
2014                               simply deferring any payments at       at 2 n.1) asserting claims under the   8.8% from its close of $21.40 on
                                   all. So we have a higher               Consumer Financial Protection Act      February 27, 2015 to close at
Maker(s) of Statements:            percentage of our customers            (“CFPA”), the Fair Debt Collection     $19.51 on March 2, 2015 (the next
Navient; Remondi                   enrolled in income-driven              Practices Act (“FDCPA”), and           trading day), on unusually heavy
                                   repayment programs authorized          state consumer protection laws.        trading volume of more than 10
                                   under the federal programs than do     The Government Complaints              million shares. During the same
                                   others and, consequently, a lower      assert, based in part on internal      period, Navient 5.875% Senior
                                   percentage of customers using          Navient documents, that the            Notes due 2024 declined 2%, and
                                   deferral products, like forbearance    Company engaged in those               Navient 5% Senior Notes declined
                                   as an example.”                        practices systemically and             2%.
                                                                          repeatedly for years, including
                                   (40) “In private credit, we bring      during much of the Class Period in     Third, on April 24, 2015, The
                                   that same kind of approach. Our        this case.                             Huffington Post reported on the
                                   approach here is a little bit                                                 mounting government
                                   different in that we’re not running                                           investigations of Navient,
                                   against a design program of the                                               including a previously undisclosed
                                   federal programs; we have created                                             investigation of Pioneer by
                                   our own solutions for customers.”                                             authorities in Massachusetts “over
                                                                                                                 allegations the company mistreated
                                   (41) “One of the things that we                                               distressed borrowers.” On that
                                   have been very, very successful at                                            news, the price of Navient stock
                                   is helping borrowers who are                                                  fell 2.1% from its close of $20.28
                                   struggling find a solution that not                                           on April 24 to close at $19.85 on
                                   only keeps them out of default but                                            the next trading day, April 27,
                                   helps them successfully reduce                                                2015.
                                   their debt balance. Actively we will
                                   work with customers, and that                                                 Fourth, on July 7, 2015, the CFPB
                                   includes modifying their loan terms                                           published a report on its website
                                   to help them be successful.”                                                  titled “Overseas & Underserved:
                                                                                                                 Student Loan Servicing and the
Q1 2015 Form 10-Q issued on        (42) Navient again stated it “fosters                                         Cost to Our Men and Women in
Apr. 30, 2015                      a robust compliance culture driven                                            Uniform.” The CFPB disclosed
                                   by a ‘customer first’ approach,”                                              that it had continued to receive
Maker(s) of Statements: Navient;   adding, “[w]e invest in rigorous                                              complaints about student loan
Chivavibul (signed)                training programs, internal and                                               servicing from servicemembers
                                   external auditing, escalated service                                          after the 2014 settlement between
                                   tracking and analysis, and customer                                           federal regulators and Navient and
                                                                         16
                     Case 1:16-cv-00112-MN
                       Case  1:16-cv-00112-MNDocument 109-2
                                               Document     Filed 11/17/17
                                                        59 Filed  09/13/19 Page
                                                                           Page 96
                                                                                710ofof100
                                                                                        1145 PageID
                                                                                           PageID    #: 5496
                                                                                                  #: 2085
                                   research to enhance our                                      Sallie Mae. Specifically, the CFPB
                                   compliance and customer service.”                            indicated that since it published a
                                                                                                report in October 2012 on
Q2 2015 Form 10-Q issued on        Substantially similar to (42) above                          complaints it had received from
Aug. 3, 2015                                                                                    military borrowers about student
                                                                                                loan servicers and shared those
Maker(s) of Statements: Navient;                                                                complaints with the DOJ and other
Chivavibul (signed)                                                                             federal regulators (which
                                                                                                subsequently resulted in the $60
Kane presentation at Credit        (43) “very, very strong compliance                           million settlement with Navient
Suisse Group Financial Services    culture at Navient across the entire                         and Sallie Mae), “the Bureau has
Forum on February 11, 2015         Company, across all levels of                                received more than 1,300
                                   management,” adding, “[s]o we                                complaints from military borrowers
Maker(s) of Statements:            take that very seriously. We keep                            related to the servicing or
Navient; Kane                      our thumb obviously on the                                   collection of student loans.”
                                   changing compliance landscape                                Following the announcement of the
                                   and we look to make updates to our                           report, the price of Navient stock
                                   processes, procedures and work                               fell 2.1%, from $18.97 to $18.57
                                   activities to comply.”                                       per share.

                                                                                                Fifth, after the market closed on
                                                                                                August 24, 2015, Navient disclosed
                                                                                                in an SEC Form 8-K that on
                                                                                                August 19, 2015 Navient Solutions
                                                                                                received a letter from the CFPB
                                                                                                stating the Bureau’s Office of
                                                                                                Enforcement was considering
                                                                                                taking legal action against Navient
                                                                                                Solutions regarding its disclosures
                                                                                                and assessment of late fees.
                                                                                                Following that news, the price of
                                                                                                Navient common stock fell 7.8%,
                                                                                                from its closing price of $13.06 on
                                                                                                August 24, 2015 to close at $12.04
                                                                                                per share on August 25, 2015, on
                                                                                                unusually heavy trading volume of
                                                                                                more than nine million shares.

                                                                                                Sixth, the CFPB Report issued on
                                                                          17
Case 1:16-cv-00112-MN
  Case  1:16-cv-00112-MNDocument 109-2
                          Document     Filed 11/17/17
                                   59 Filed  09/13/19 Page
                                                      Page 97
                                                           711ofof100
                                                                   1145 PageID
                                                                      PageID    #: 5497
                                                                             #: 2086
                                                                           September 29, 2015 referred to (in
                                                                           addition to the forbearance issue
                                                                           referenced above), (i) comments
                                                                           from individual student loan
                                                                           borrowers described how they
                                                                           encountered servicing problems or
                                                                           practices that discouraged
                                                                           utilization of alternative repayment
                                                                           plans, including income-driven
                                                                           repayment plans; (ii) comments
                                                                           detailing problems related to
                                                                           customer service, including issues
                                                                           for borrowers seeking to resolve
                                                                           servicing errors; (iii) Comments
                                                                           describing how payment
                                                                           processing and servicing-transfer
                                                                           practices create problems for
                                                                           borrowers trying to repay student
                                                                           debt; and (iv) “[s]ervicemembers
                                                                           consistently report difficulties
                                                                           obtaining the SCRA interest rate
                                                                           cap of six percent,” i.e., “that
                                                                           servicers continue to improperly
                                                                           process these requests and do not
                                                                           clearly convey information about
                                                                           the application process and other
                                                                           requirements.” The CFPB further
                                                                           recounted, “Servicemembers also
                                                                           note that the servicers guide them
                                                                           into forbearance or deferment, even
                                                                           when the borrower is actively
                                                                           seeking information and assistance
                                                                           concerning other forms of
                                                                           repayment.”




                                          18
                    Case 1:16-cv-00112-MN
                      Case  1:16-cv-00112-MNDocument 109-2
                                              Document     Filed 11/17/17
                                                       59 Filed  09/13/19 Page
                                                                          Page 98
                                                                               712ofof100
                                                                                       1145 PageID
                                                                                          PageID    #: 5498
                                                                                                 #: 2087
III.   STATEMENTS REGARDING LIQUIDITY AND FINANCING ARRANGEMENTS

Document/“Maker(s)” of the         Statements Regarding Liquidity          Why Statements Were False or             Corresponding Corrective
Statement(s)                       and Financing Arrangements              Misleading When Made                     Disclosure(s)

Q1 2014 Form 10-Q issued on        (44) “As of March 31, 2014 and          Statements (44) – (51) were false        On December 28, 2015, the true
May 9, 2014                        December 31, 2013, the maximum          and misleading when made                 level of risk to which Navient’s
                                   additional capacity under these         because Navient failed to disclose       credit facilities with FHLB-DM
Maker(s) of Statements: Navient;   facilities was $12.7 billion and        the true likelihood that FHLB-DM         were exposed was revealed to the
Chivavibul (signed)                $10.6 billion, respectively. For the    would in fact terminate the              market when the Company
                                   three months ended March 31,            facilities in light of a rule proposed   announced in a Form 8-K that on
                                   2014 and 2013, the average              by the FHFA in September 2014            December 22, 2015 its wholly
                                   maximum additional capacity             (which was ultimately adopted as a       owned subsidiary HICA received a
                                   under these facilities was $12.3        final rule in January 2016)              notice from FHLB-DM stating
                                   billion and $10.8 billion,              preventing non-eligible entities         “availability under the FHLB-DM
                                   respectively.”                          from gaining membership with a           Credit Facilities would be reduced
                                                                           FHLB—and thus access credit on           from approximately $10.7 billion
Q2 2014 Form 10-Q issued on        (45) “As of June 30, 2014 and           extraordinarily favorable terms—         to approximately $5.0 billion for
August 1, 2014                     2013, the maximum additional            through the use of a captive             the period from December 22,
                                   capacity under these facilities was     insurer. Defendants accordingly          2015 to October 31, 2016, and to
Maker(s) of Statements: Navient;   $10.7 billion and $11.9 billion,        misled investors regarding the risk      approximately $3.9 billion,
Chivavibul (signed)                respectively. For the three months      that Navient’s borrowing costs           effective for advances maturing
                                   ended June 30, 2014 and 2013, the       would rise suddenly and                  after October 31, 2016.”
                                   average maximum additional              dramatically and thereby affect the
                                   capacity under these facilities was     Company’s liquidity and financial        Navient explained that FHLB-
                                   $11.8 billion and $11.1 billion,        performance. Further, Defendants’        DM’s action would “result in a
                                   respectively.”                          failure to apprise investors of that     reduction of aggregate borrowing
                                                                           serious risk to the Company’s            availability under the FHLB-DM
Q3 2014 Form 10-Q issued on        (46) “As of September 30, 2014          business violated SEC rules              Credit Facilities and the other
October 30, 2014                   and 2013, the maximum additional        mandating such disclosure.               credit facilities available to the
                                   capacity under these facilities was                                              Company and its subsidiaries as of
Maker(s) of Statements: Navient;   $11.0 billion and $11.2 billion,                                                 the date of this [Form 8-K] from
Chivavibul (signed)                respectively. For the three months                                               approximately $25.6 billion to
                                   ended September 30, 2014 and                                                     approximately $18.8 billion, of
                                   2013, the average maximum                                                        which approximately $16.3 billion
                                   additional capacity under these                                                  is drawn as of the date hereof.” In
                                   facilities was $10.8 billion and                                                 other words, as a result of the
                                   $11.4 billion, respectively.”                                                    significant reduction of the FHLB-

                                                                          19
                    Case 1:16-cv-00112-MN
                      Case  1:16-cv-00112-MNDocument 109-2
                                              Document     Filed 11/17/17
                                                       59 Filed  09/13/19 Page
                                                                          Page 99
                                                                               713ofof100
                                                                                       1145 PageID
                                                                                          PageID    #: 5499
                                                                                                 #: 2088
                                                                                               DM credit facilities, Navient would
2014 Form 10-K issued on           (47) “[Navient] requires liquidity                          be able to borrow only an
February 27, 2015                  to meet cash requirements such as                           additional $2.5 billion under
                                   day-to-day operating expenses,                              existing credit lines of which the
Maker(s) of Statements: Navient;   required payments of principal and                          Company already had drawn down
Remondi (signed); Chivavibul       interest on borrowings, and                                 87%, likely resulting in an adverse
(signed)                           distributions to stockholders.”                             impact on the Company’s liquidity
                                                                                               and borrowing costs.
                                   (48) We have various secured
                                   borrowing facilities that we use to                         In response to the news disclosed
                                   finance our FFELP Loans.                                    on December 28, 2015, Navient’s
                                   Liquidity is available under these                          stock price fell 9.1% from its
                                   secured credit facilities to the                            closing price of $12.61 on the
                                   extent we have eligible collateral                          previous trading day, December
                                   and available capacity. The                                 24, 2015, to close at $11.46 per
                                   maximum borrowing capacity                                  share on December 28, 2015, on
                                   under these facilities will vary and                        unusually high trading volume of
                                   is subject to each agreement’s                              more than 9.3 million shares.
                                   borrowing conditions. These                                 Investors accordingly suffered
                                   include but are not limited to the                          significant losses as a result of
                                   facility’s size, current usage and                          Navient’s failure to inform them of
                                   the availability and fair value of                          the truth regarding the likelihood
                                   qualifying unencumbered FFELP                               that the Company’s borrowing
                                   Loan collateral. . . . The facilities                       capacity under the FHLB-DM’s
                                   are subject to termination under                            credit facilities would be
                                   certain circumstances                                       drastically reduced.

                                                                                               Further, in its 2015 Form 10-K
                                                                                               filed on February 25, 2016,
                                                                                               Navient confirmed what the market
                                                                                               already understood, i.e., that
                                                                                               FHLB-DM’s action related to the
                                                                                               FHFA’s rule (which became final
                                                                                               in January 2016 but was initially
                                                                                               proposed and published in the
                                                                                               Federal Register in September
                                                                                               2014) preventing non-eligible
                                                                                               entities (now defined to include
                                                                                               Navient) from gaining membership
                                                                           20
                    Case 1:16-cv-00112-MN
                      Case 1:16-cv-00112-MNDocument 109-2
                                             Document     Filed11/17/17
                                                      59 Filed  09/13/19 Page
                                                                          Page100
                                                                               714ofof100
                                                                                       1145 PageID
                                                                                          PageID #: #: 5500
                                                                                                    2089
                                                                                               with a FHLB through the use of a
                                                                                               captive insurer.
Q1 2015 Form 10-Q issued on        (49) “As of March 31, 2015 and
April 30, 2015                     December 31, 2014, the maximum
                                   additional capacity under these
Maker(s) of Statements: Navient;   facilities was $12.5 billion and
Chivavibul (signed)                $13.2 billion, respectively. For the
                                   three months ended March 31,
                                   2015 and 2014, the average
                                   maximum additional capacity
                                   under these facilities was $12.9
                                   billion and $12.3 billion,
                                   respectively.”

Q2 2015 Form 10-Q issued on        (50) “As of June 30, 2015 and
August 3, 2015                     December 31, 2014, the maximum
                                   additional capacity under these
Maker(s) of Statements: Navient;   facilities was $11.5 billion and
Chivavibul (signed)                $13.2 billion, respectively. For the
                                   three months ended June 30, 2015
                                   and 2014, the average maximum
                                   additional capacity under these
                                   facilities was $12.2 billion and
                                   $11.8 billion, respectively.”

Q3 2015 Form 10-Q issued on        (51) “As of September 30, 2015
October 30, 2015                   and December 31, 2014, the
                                   maximum additional capacity
Maker(s) of Statements: Navient;   under these facilities was $10.1
Chivavibul (signed)                billion and $13.2 billion,
                                   respectively. For the three months
                                   ended September 30, 2015 and
                                   2014, the average maximum
                                   additional capacity under these
                                   facilities was $11.0 billion and
                                   $10.8 billion, respectively.”



                                                                          21
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 715 of 1145 PageID #: 5501




                    EXHIBIT H
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 716 of 1145 PageID #: 5502




           476                    363 FEDERAL SUPPLEMENT, 3d SERIES


           on the record evidence, the ALJ properly
           weighed the opinions of Distefano’s treat-        LORD ABBETT AFFILIATED FUND,
           ing physicians, according several of the           INC., et al., Individually and on Be-
           opinions little or very little weight. The         half of All Others Similarly Situated,
           ALJ properly accounted for Distefano’s             Plaintiffs,
           limitations concerning social interactions,
                                                                                  v.
           limiting him to ‘‘occasionally interact with
           supervisors, coworkers and the general                  NAVIENT CORPORATION,
           public.’’ R. 29, 40. This assessment is con-               et al., Defendants.
           sistent with Distefano’s ability to engage            C.A. No. 16-112-MN Consolidated
           in daily activities, including working on a
           part-time basis. The ALJ’s hypothetical to              United States District Court,
           the Vocational Expert also properly limit-                      D. Delaware.
           ed Distefano from ‘‘working at unprotect-
                                                                          Signed 01/29/2019
           ed heights or climbing ladders/ropes/scaf-
           folds,’’ and required that he would ‘‘avoid       Background: Investors brought putative
           concentrated exposure to dust, fumes and          class action against student loan servicer,
           noxious gases’’ due to ‘‘obesity, possible        individual officers and directors, and un-
           distractibility, mental health symptoms,          derwriters alleging that defendants made
           plantar fasciitis, hypertension, atrial fibril-   false and misleading disclosures in connec-
           lation and sleep apnea.’’ R. 29, 40. The          tion with two debt offerings, in violation of
           hypothetical posed to the VE matched the          Securities Exchange Act (SEA) and Secu-
           limitations found and thus were proper.           rities Act. Defendants moved to dismiss
                                                             for failure to state a claim.

           IV. CONCLUSION                                    Holdings: The District Court, Noreika, J.,
                                                             held that:
              For the foregoing reasons, the Commis-         (1) investors failed to state securities
           sioner’s motion for judgment on the plead-            fraud or Securities Act claims based on
           ings (Docket # 28) is granted and Di-                 servicer’s compliance statements;
           stefano’s motion for judgment on the
           pleadings (Docket # 15) is denied. The            (2) investors stated Securities Act claims
           Clerk is requested to enter judgment and              based on servicer’s omissions concern-
           to close this case.                                   ing impact of Federal Housing Finance
                                                                 Agency (FHFA) rule;
             SO ORDERED.                                     (3) investors failed to state securities
                                                                 fraud claim based on servicer’s omis-
                                                                 sions concerning impact of FHFA rule;
                                                             (4) investors stated Securities Act claims

                         ,                                       based on servicer’s statements con-
                                                                 cerning its loan portfolio quality;
                                                             (5) investors stated Securities Act claims
                                                                 based on servicer’s statements regard-
                                                                 ing its forbearance practices;
                                                             (6) investors stated Securities Act claims
                                                                 based on servicer’s statements regard-
                                                                 ing its loan loss provisions; and
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 717 of 1145 PageID #: 5503




                     LORD ABBETT AFFILIATED FUND, INC. v. NAVIENT CORP.                               477
                                         Cite as 363 F.Supp.3d 476 (D.Del. 2019)

           (7) investors stated securities fraud claim        but one section focuses on registration
               based on servicer’s statements regard-         statements and the other section focuses
               ing its loans.                                 on prospectuses and oral communications.
           Motion granted in part and denied in part.         Securities Act of 1933 §§ 11, 12, 15
                                                              U.S.C.A. §§ 77k(a), 77l(a)(2).
           1. Federal Civil Procedure O636                    6. Securities Regulation O25.18, 25.56
              Securities Regulation O60.51(1)                       Fraud is not a necessary element to
                Securities fraud claims are subject to        establish a prima facie claim under the
           the heightened pleading requirements for           Securities Act sections imposing strict lia-
           claims of fraud or mistake and the Private         bility for material misstatements or omis-
           Securities     Litigation    Reform    Act         sions in registration statements, prospec-
           (PSLRA). Securities Exchange Act of                tuses, or oral communications unless the
           1934 § 21D, 15 U.S.C.A. §§ 78u-4(b)(1),            claims are grounded in fraud. Securities
           78u-4(b)(2); Fed. R. Civ. P. 9(b).                 Act of 1933 §§ 11, 12, 15 U.S.C.A.
           2. Federal Civil Procedure O636                    §§ 77k(a), 77l(a)(2).
               The fraud and mistake pleading rule
                                                              7. Securities Regulation O25.21(3),
           requires that a plaintiff set forth the who,
                                                                     25.62(4), 60.46
           what, when, where and how of the alleged
           fraud. Fed. R. Civ. P. 9(b).                            A statement or omission is ‘‘material,’’
                                                              as an element of a claim under § 10(b),
           3. Federal Civil Procedure O636                    Rule 10b-5, and the Securities Act sections
                When Securities Act claims are                imposing strict liability for material mis-
           grounded in fraud rather than negligence,          statements or omissions in registration
           the heightened pleading standard for               statements, prospectuses, or oral commu-
           claims of fraud or mistake applies. Securi-        nications, if there is a substantial likeli-
           ties Act of 1933, § 1 et seq., 15 U.S.C.A.         hood that a reasonable shareholder would
           § 77a et seq.                                      consider it important in deciding how to
           4. Securities Regulation O60.18                    act. Securities Act of 1933 §§ 11, 12, 15
                To state a claim for violation of             U.S.C.A. §§ 77k(a), 77l(a)(2); Securities
           § 10(b) and Rule 10b-5, a plaintiff must           Exchange Act of 1934 § 10, 15 U.S.C.A.
           prove (1) a material misrepresentation or          § 78j(b); 17 C.F.R. § 240.10b-5(b).
           omission by the defendant; (2) scienter; (3)            See publication Words and Phrases
           a connection between the misrepresenta-                 for other judicial constructions and
                                                                   definitions.
           tion or omission and the purchase or sale
           of a security; (4) reliance upon the misrep-       8. Securities Regulation O25.21(3),
           resentation or omission; (5) economic loss;                25.62(4), 60.46
           and (6) loss causation. Securities Ex-                  A statement or omission must have
           change Act of 1934 § 10, 15 U.S.C.A.               significantly altered the total mix of infor-
           § 78j(b); 17 C.F.R. § 240.10b-5(b).                mation made available to an investor for it
           5. Securities Regulation O25.21(3),                to be ‘‘material,’’ as an element of a claim
                  25.62(4)                                    under § 10(b), Rule 10b-5, and the Securi-
                Under both of the Securities Act sec-         ties Act sections imposing strict liability
           tions imposing strict liability in connection      for material misstatements or omissions in
           with registration statements, prospectuses,        registration statements, prospectuses, or
           or oral communications, a plaintiff must           oral communications. Securities Act of
           show a material misstatement or omission,          1933 §§ 11, 12, 15 U.S.C.A. §§ 77k(a),
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 718 of 1145 PageID #: 5504




           478                   363 FEDERAL SUPPLEMENT, 3d SERIES


           77l(a)(2); Securities Exchange Act of 1934      the statements were false or misleading
           § 10, 15 U.S.C.A. § 78j(b); 17 C.F.R.           when made. Securities Act of 1933 §§ 11,
           § 240.10b-5(b).                                 12, 15 U.S.C.A. §§ 77k(a), 77l(a)(2); Securi-
               See publication Words and Phrases           ties Exchange Act of 1934 § 10, 15
               for other judicial constructions and
               definitions.                                U.S.C.A. § 78j(b); 17 C.F.R. § 240.10b-
                                                           5(b).
           9. Securities Regulation O25.21(3),
                  25.62(4), 60.46                          12. Securities Regulation O25.18, 25.56,
                A statement is not ‘‘material,’’ and,            60.27(1), 60.46
           thus, cannot support a claim under
           § 10(b), Rule 10b-5, and the Securities Act          As elements of a claim under § 10(b),
           sections imposing strict liability for mate-    Rule 10b-5, or the Securities Act sections
           rial misstatements or omissions in regis-       imposing strict liability for material mis-
           tration statements, prospectuses, or oral       statements or omissions in registration
           communications, if it involves subjective       statements, prospectuses, or oral commu-
           analysis or extrapolations, such as opin-       nications, materiality goes to why a state-
           ions, motives and intentions, or general        ment is important, and falsity goes to why
           statements of optimism; such statements         a statement is untrue or misleading. Se-
           constitute no more than puffery and are         curities Act of 1933 §§ 11, 12, 15 U.S.C.A.
           understood by reasonable investors as           §§ 77k(a), 77l(a)(2); Securities Exchange
           such. Securities Act of 1933 §§ 11, 12, 15      Act of 1934 § 10, 15 U.S.C.A. § 78j(b); 17
           U.S.C.A. §§ 77k(a), 77l(a)(2); Securities       C.F.R. § 240.10b-5(b).
           Exchange Act of 1934 § 10, 15 U.S.C.A.
           § 78j(b); 17 C.F.R. § 240.10b-5(b).             13. Securities Regulation O60.45(1)
               See publication Words and Phrases
               for other judicial constructions and             ‘‘Scienter,’’ within the meaning of the
               definitions.                                Private Securities Litigation Reform Act
           10. Securities Regulation O25.18, 25.56,        (PSLRA), is defined as a knowing or reck-
                  60.27(1), 60.46                          less mental state embracing intent to de-
                Materiality and falsity are separate       ceive, manipulate, or defraud. Securities
           elements of a claim under § 10(b), Rule         Exchange Act of 1934 § 21D, 15 U.S.C.A.
           10b-5, or the Securities Act sections im-       § 78u-4(b)(2)(A).
           posing strict liability for material mis-           See publication Words and Phrases
           statements or omissions in registration             for other judicial constructions and
           statements, prospectuses, or oral commu-            definitions.
           nications, with distinct requirements. Se-
           curities Act of 1933 §§ 11, 12, 15 U.S.C.A.     14. Securities Regulation O60.45(1)
           §§ 77k(a), 77l(a)(2); Securities Exchange            ‘‘Recklessness,’’ as a basis for estab-
           Act of 1934 § 10, 15 U.S.C.A. § 78j(b); 17      lishing scienter within the meaning of the
           C.F.R. § 240.10b-5(b).                          Private Securities Litigation Reform Act
           11. Securities Regulation O25.25, 25.65,        (PSLRA), is not merely simple, or even
                  60.53                                    inexcusable negligence, but an extreme de-
                To establish falsity, as an element of a   parture from the standards of ordinary
           securities fraud claim or Securities Act        care, and which presents a danger of mis-
           claim, the Private Securities Litigation Re-    leading buyers or sellers that is either
           form Act (PSLRA) requires a complaint to        known to the defendant or is so obvious
           plead with particularity the reasons why        that the actor must have been aware of it.
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 719 of 1145 PageID #: 5505




                      LORD ABBETT AFFILIATED FUND, INC. v. NAVIENT CORP.                                  479
                                          Cite as 363 F.Supp.3d 476 (D.Del. 2019)

           Securities Exchange Act of 1934 § 21D, 15           as ‘‘robust,’’ ‘‘strong,’’ and ‘‘rigorous’’ to
           U.S.C.A. § 78u-4(b)(2)(A).                          describe its compliance did not infer any
               See publication Words and Phrases               quantifiable amount of compliance. Secu-
               for other judicial constructions and
                                                               rities Act of 1933 §§ 11, 12, 15 U.S.C.A.
               definitions.
                                                               §§ 77k(a), 77l(a)(2); Securities Exchange
           15. Securities Regulation O60.51(2)                 Act of 1934 § 10, 15 U.S.C.A. § 78j(b); 17
                Under the Private Securities Litiga-           C.F.R. § 240.10b-5(b).
           tion Reform Act (PSLRA), a ‘‘strong infer-
           ence’’ of scienter is one that is cogent and        19. Securities Regulation O25.25, 25.65,
           at least as compelling as any opposing                      60.54
           inference of nonfraudulent intent. Securi-               Investors sufficiently alleged material-
           ties Exchange Act of 1934 § 21D, 15                 ity of omissions by student loan servicer
           U.S.C.A. § 78u-4(b)(2)(A).                          concerning impact of proposed Federal
               See publication Words and Phrases               Housing Finance Agency (FHFA) rule
               for other judicial constructions and            that would limit its access to credit facili-
               definitions.
                                                               ties to obtain low-cost credit to fund its
           16. Securities Regulation O60.51(2)                 operations, as required to state claim un-
                Under the Private Securities Litiga-           der § 10(b), Rule 10b-5, and the Securities
           tion Reform Act (PSLRA), the pertinent              Act sections imposing strict liability for
           question is whether all of the facts alleged,       material misstatements or omissions in
           taken collectively, give rise to a strong           registration statements, prospectuses, or
           inference of scienter, not whether any indi-        oral communications in connection with
           vidual allegation, scrutinized in isolation,        two debt offerings by servicer; investors
           meets that standard. Securities Exchange            alleged that servicer had duty under Secu-
           Act of 1934 § 21D, 15 U.S.C.A. § 78u-               rities and Exchange Commission (SEC)
           4(b)(2)(A).                                         regulations and rules to disclose ‘‘serious
           17. Securities Regulation O60.51(2)                 risk’’ that its ability to access credit facili-
                The inference of scienter within the           ties would change if proposed rule were
           meaning of the Private Securities Litiga-           adopted. Securities Act of 1933 §§ 11, 12,
           tion Reform Act (PSLRA) must be more                15 U.S.C.A. §§ 77k(a), 77l(a)(2); Securities
           than merely reasonable or permissible but           Exchange Act of 1934 § 10, 15 U.S.C.A.
           need not be irrefutable. Securities Ex-             § 78j(b); 17 C.F.R. § 240.10b-5(b).
           change Act of 1934 § 21D, 15 U.S.C.A.
                                                               20. Securities Regulation O60.45(1)
           § 78u-4(b)(2)(A).
                                                                   Under the core operations doctrine,
           18. Securities Regulation O25.18, 25.57,            when the alleged misrepresentations and
                  60.27(4)                                     omissions involve core matters of central
                Legal compliance statements and reg-           importance to the company and its princi-
           ulatory compliance statements by student            ple executives, an inference of scienter
           loan servicer in connection with two debt           may arise, as an element of a securities
           offerings were not material, rather they            fraud claim. Securities Exchange Act of
           constituted inactionable puffery, and, thus,        1934 § 10, 15 U.S.C.A. § 78j(b); 17 C.F.R.
           could not support investors’ claims under           § 240.10b-5(b).
           § 10(b), Rule 10b-5, or the Securities Act
           sections imposing strict liability for materi-      21. Securities Regulation O60.51(2)
           al misstatements or omissions in registra-               Under the core operations doctrine, it
           tion statements, prospectuses, or oral com-         is not enough to allege that the misrepre-
           munications; servicer’s use of words such           sentations and omissions involve core mat-
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 720 of 1145 PageID #: 5506




           480                   363 FEDERAL SUPPLEMENT, 3d SERIES


           ters, because corporate management’s             erations, but did not allege any specific
           general awareness of the day-to-day work-        information regarding impact of proposed
           ings of the company’s business does not          rule conveyed to management. Securities
           establish scienter, as an element of a secu-     Exchange Act of 1934 § 10, 15 U.S.C.A.
           rities fraud claim; there must also be some      § 78j(b); 17 C.F.R. § 240.10b-5(b).
           additional allegations of specific informa-
                                                            25. Securities Regulation O60.51(2)
           tion conveyed to management and related
                                                                 Investors did not sufficiently allege
           to fraud. Securities Exchange Act of 1934
                                                            inference of scienter based on motive and
           § 10, 15 U.S.C.A. § 78j(b); 17 C.F.R.
                                                            opportunity with respect to omissions by
           § 240.10b-5(b).
                                                            student loan servicer concerning impact of
           22. Securities Regulation O60.51(2)              proposed Federal Housing Finance Agen-
                To show motive and opportunity, as a        cy (FHFA) rule that would limit its access
           basis for establishing the scienter element      to credit facilities to obtain low-cost credit
           of a securities fraud claim, catch-all allega-   to fund its operations, and, thus, failed to
           tions that the defendants stood to benefit       state claim under § 10(b) and Rule 10b-5
           from wrongdoing and had the opportunity          in connection with two debt offerings by
           to implement a fraudulent scheme are not         servicer on such basis, where investors
           sufficient, because they do not state facts      alleged that servicer was highly motivated
           with particularity or give rise to a strong      to conceal negative information threaten-
           inference of scienter. Securities Exchange       ing its liquidity, but did not allege any
           Act of 1934 § 10, 15 U.S.C.A. § 78j(b); 17       concrete and personal benefit to individual
           C.F.R. § 240.10b-5(b).                           officers or directors resulting from alleged
           23. Securities Regulation O60.45(1)              fraud. Securities Exchange Act of 1934
                Motives that are generally possessed        § 10, 15 U.S.C.A. § 78j(b); 17 C.F.R.
           by most corporate directors and officers do      § 240.10b-5(b).
           not suffice to establish the scienter ele-       26. Securities Regulation O25.21(3),
           ment of a securities fraud claim; instead, a            25.62(4), 60.46
           plaintiff must assert a concrete and per-             Investors sufficiently alleged material-
           sonal benefit to the individual defendants       ity of statements by student loan servicer
           resulting from the fraud. Securities Ex-         concerning its loan portfolio quality, as
           change Act of 1934 § 10, 15 U.S.C.A.             required to state claim under § 10(b),
           § 78j(b); 17 C.F.R. § 240.10b-5(b).              Rule 10b-5, and the Securities Act sections
           24. Securities Regulation O60.51(2)              imposing strict liability for material mis-
                Investors did not sufficiently allege       statements or omissions in registration
           inference of scienter under core operations      statements, prospectuses, or oral commu-
           doctrine with respect to omissions by stu-       nications in connection with two debt of-
           dent loan servicer concerning impact of          ferings by servicer, where investors al-
           proposed Federal Housing Finance Agen-           leged that servicer made statements that
           cy (FHFA) rule that would limit its access       it had ‘‘strong underwriting and customer
           to credit facilities to obtain low-cost credit   support,’’ ‘‘large, high quality asset base,’’
           to fund its operations, and, thus, failed to     and ‘‘seasoned portfolio,’’ that it set six-
           state claim under § 10(b) and Rule 10b-5         year record low in delinquencies and
           in connection with two debt offerings by         showed continued improvements in delin-
           servicer on such basis, where investors          quencies and defaults, and that such state-
           alleged that access to credit facility was       ments were misrepresentations. Securi-
           central to servicer’s ability to fund its op-    ties Act of 1933 §§ 11, 12, 15 U.S.C.A.
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 721 of 1145 PageID #: 5507




                      LORD ABBETT AFFILIATED FUND, INC. v. NAVIENT CORP.                                481
                                          Cite as 363 F.Supp.3d 476 (D.Del. 2019)

           §§ 77k(a), 77l(a)(2); Securities Exchange           supervisors during portion of class period,
           Act of 1934 § 10, 15 U.S.C.A. § 78j(b); 17          that third confidential witness worked at
           C.F.R. § 240.10b-5(b).                              servicer’s headquarters as specialist dur-
           27. Securities Regulation O60.51(1)                 ing portion of class period, and that all
                                                               three witnesses alleged that there were
                If a securities fraud complaint relies
                                                               employee incentives to put borrowers in
           on allegations from confidential witnesses,
           then the complaint must describe the con-           forbearance, thereby allowing such ac-
           fidential witness with sufficient particulari-      counts to show up as current in servicer’s
           ty to support the probability that a person         books. Securities Exchange Act of 1934
           in the position occupied by the source              § 10, 15 U.S.C.A. § 78j(b); 17 C.F.R.
           would possess the information alleged.              § 240.10b-5(b).

           28. Securities Regulation O60.51(1)                 31. Securities Regulation O60.53
                  To assess the probability that confi-             District Court would consider allega-
           dential witnesses have personal knowl-              tions from government complaints filed in
           edge, as required when a securities fraud           separate actions, that were incorporated
           complaint relies on allegations from confi-         into investors’ securities fraud complaint
           dential witnesses, a court should consider:         against student loan servicer, when consid-
           (i) the positions formerly held by each             ering servicer’s motion to dismiss for fail-
           confidential witness; (ii) the duration of          ure to state a claim, since investors were
           each confidential witnesses’ employment;            not categorically barred from relying on
           (iii) the time period during which the confi-       such allegations to adequately plead falsity
           dential witnesses acquired the relevant in-         of servicer’s statements regarding its for-
           formation; and (iv) how each confidential           bearance practices. Securities Exchange
           witness had access to such information;             Act of 1934 § 10, 15 U.S.C.A. § 78j(b); 17
           where these facts are found wanting, then           C.F.R. § 240.10b-5(b).
           the court must steeply discount the confi-
                                                               32. Securities Regulation O25.18, 25.57,
           dential witnesses’ allegations.
                                                                       60.27(1)
           29. Securities Regulation O60.51(2),                     Investors sufficiently alleged falsity of
                  60.53                                        student loan servicer’s statements regard-
                Even if the confidential witness alle-         ing its forbearance practices, as required
           gations in a securities fraud complaint are         to state claim under § 10(b), Rule 10b-5,
           not discounted for lack of personal knowl-          and the Securities Act sections imposing
           edge, those allegations may still fail either       strict liability for material misstatements
           to establish the falsity of a statement, or to      or omissions in registration statements,
           give rise to a strong inference of scienter.        prospectuses, or oral communications in
           30. Securities Regulation O60.51(1)                 connection with two debt offerings by ser-
                Investors sufficiently alleged that            vicer, where investors alleged that employ-
           their confidential witnesses had personal           ee incentive programs, employee rating
           knowledge with respect to alleged falsity           programs, scripts, and guidance from su-
           of student loan servicer’s statements re-           pervisors encouraged collections agents to
           garding its forbearance practices, as re-           place borrowers into forbearance indis-
           quired for investors to rely on confidential        criminately and for longest possible peri-
           witnesses’ allegations to state securities          ods of time, rather than to be careful about
           fraud claim against servicer, where inves-          use of forbearance and to apply forbear-
           tors alleged that two of three confidential         ance based on a customer’s unique situa-
           witnesses worked at servicer as collections         tion. Securities Act of 1933 §§ 11, 12, 15
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 722 of 1145 PageID #: 5508




           482                   363 FEDERAL SUPPLEMENT, 3d SERIES


           U.S.C.A. §§ 77k(a), 77l(a)(2); Securities       and the Securities Act sections imposing
           Exchange Act of 1934 § 10, 15 U.S.C.A.          strict liability for material misstatements
           § 78j(b); 17 C.F.R. § 240.10b-5(b).             or omissions in registration statements,
           33. Securities Regulation O25.18, 25.57,        prospectuses, or oral communications in
                    60.27(1)                               connection with two debt offerings by
                 Investors sufficiently alleged falsity    servicer, where investors alleged that ser-
           of student loan servicer’s statements re-       vicer’s misleading statements regarding
           garding its loan loss provisions, as re-        its forbearance practices and resulting
           quired to state claim under § 10(b), Rule       manipulation of its financial results ren-
           10b-5, and the Securities Act sections im-      dered certifications false and misleading.
           posing strict liability for material mis-       Securities Act of 1933 §§ 11, 12, 15
           statements or omissions in registration         U.S.C.A. §§ 77k(a), 77l(a)(2); Securities
           statements, prospectuses, or oral commu-        Exchange Act of 1934 § 10, 15 U.S.C.A.
           nications in connection with two debt of-       § 78j(b); 17 C.F.R. § 240.10b-5(b).
           ferings by servicer; investors alleged that
                                                           36. Securities Regulation O60.45(1)
           servicer’s systemic use of forbearances ar-
           tificially depressed its loan loss provisions         Investors sufficiently alleged infer-
           and that servicer failed to properly ac-        ence of scienter under core operations doc-
           count for losses in delinquent and default-     trine with respect to student loan servi-
           ed loans of higher risk borrowers who           cer’s statements regarding its loans, and,
           exited deferment, and such allegations did      thus, stated claim under § 10(b) and Rule
           not rely on hindsight, rather they assert-      10b-5 in connection with two debt offerings
           ed that servicer ignored certain red flags.     by servicer on such basis, where investors
           Securities Act of 1933 §§ 11, 12, 15            alleged that specific information concern-
           U.S.C.A. §§ 77k(a), 77l(a)(2); Securities       ing fraud around forbearance, charge-offs,
           Exchange Act of 1934 § 10, 15 U.S.C.A.          and delinquencies were conveyed to indi-
           § 78j(b); 17 C.F.R. § 240.10b-5(b).             vidual officers and directors of servicer.
                                                           Securities Exchange Act of 1934 § 10, 15
           34. Securities Regulation O25.18, 25.56,
                                                           U.S.C.A. § 78j(b); 17 C.F.R. § 240.10b-
                   60.27(5)
                                                           5(b).
                A complaint may not rely on hindsight
           to show falsity, as an element of a claim       37. Securities Regulation O60.45(1)
           under § 10(b), Rule 10b-5, and the Securi-           Investors did not sufficiently allege
           ties Act sections imposing strict liability     inference of scienter based on motive and
           for material misstatements or omissions in      opportunity with respect to student loan
           registration statements, prospectuses, or       servicer’s statements regarding its loans,
           oral communications. Securities Act of          and, thus, failed to state claim under
           1933 §§ 11, 12, 15 U.S.C.A. §§ 77k(a),          § 10(b) and Rule 10b-5 in connection with
           77l(a)(2); Securities Exchange Act of 1934      two debt offerings by servicer on such
           § 10, 15 U.S.C.A. § 78j(b); 17 C.F.R.           basis; investors alleged that servicer was
           § 240.10b-5(b).
                                                           motivated to manipulate its financial re-
           35. Securities Regulation O25.18, 25.57,        sults to meet market expectations and to
                  60.27(1)                                 prevent bad news from causing further
                Investors sufficiently alleged falsity     drops in its stock price, but a desire to
           of student loan servicer’s Sarbanes-Oxley       manage a company’s earnings in order to
           Act (SOX) certifications, as required to        meet analyst and market expectations was
           state claim under § 10(b), Rule 10b-5,          general corporate motive. Securities Ex-
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 723 of 1145 PageID #: 5509




                         LORD ABBETT AFFILIATED FUND, INC. v. NAVIENT CORP.                                   483
                                             Cite as 363 F.Supp.3d 476 (D.Del. 2019)

           change Act of 1934 § 10, 15 U.S.C.A.                   Adam S. Hakki, Daniel C. Lewis, and An-
           § 78j(b); 17 C.F.R. § 240.10b-5(b).                    thony D. Marinello, Shearman & Sterling
           38. Securities Regulation O60.45(1)                    LLP – Attorneys for Defendants Credit
                A desire to manage a company’s earn-              Suisse Securities (USA) LLC, Deutsche
           ings in order to meet analyst and market               Bank Securities Inc., J.P. Morgan Securi-
           expectations is a general corporate motive             ties LLC, RBC Capital Markets, LLC,
           that does not give rise to a strong infer-             Barclays Capital Inc., Goldman, Sachs &
           ence of scienter, as an element of a securi-           Co., Merrill Lynch, Pierce, Fenner &
           ties fraud claim. Securities Exchange Act              Smith Incorporated, RBS Securities Inc.,
           of 1934 § 10, 15 U.S.C.A. § 78j(b); 17                 and Wells Fargo Securities, LLC.
           C.F.R. § 240.10b-5(b).
                                                                           MEMORANDUM OPINION

                                                                       NOREIKA, U.S. DISTRICT JUDGE:
             Patrick F. Morris, Karen L. Morris, and
                                                                     Defendant Navient Corporation (‘‘Na-
           R. Michael Lindsey, Morris and Morris
                                                                  vient’’) is one of the country’s largest servi-
           LLC, Wilmington, DE; Steven E. Fine-
           man, Daniel P. Chiplock, and Michael J.                cers of student loans. (D.I. 59 at ¶ 90). The
           Miarmi, Liefe Cabraser Heimann & Bern-                 Individual Defendants are officers and/or
           stein, LLP, New York, NY; Richard M.                   directors of Navient.1 (Id. at ¶¶ 30-32, 172-
           Heimann, Bruce W. Leppla, Liefe Cabra-                 80). The Underwriter Defendants served
           ser Heimann & Bernstein, San Francisco,                as underwriters on two debt offerings
           CA; Sharon M. Lee, Liefe Cabraser Heim-                made by Navient between April 17, 2014
           ann & Bernstein, Seattle, WA – Attorneys               and December 28, 2015 (‘‘the Class Peri-
           for Plaintiffs.                                        od’’).2 (Id. at ¶¶ 181-90). (Navient, the Indi-
              Kelly E. Farnan, Richards Layton &                  vidual Defendants, and the Underwriter
           Finger, P.A., Wilmington, DE; Peter A.                 Defendants are referred to collectively as
           Wald, Latham & Watkins LLP, San Fran-                  ‘‘Defendants.’’) Lead plaintiffs, referred to
           cisco, CA; Abid R. Qureshi, Christopher S.             collectively as the Lord Abbett Funds, al-
           Turner, Latham & Watkins LLP, Wash-                    lege that Defendants made false and mis-
           ington, D.C.; Christopher R. Harris, La-               leading disclosures during the Class Peri-
           tham & Watkins LLP, New York, NY –                     od.3 Specifically, the Second Amended
           Attorneys for Navient Corporation and the              Complaint alleges violations of Sections
           Individual Defendants.                                 10(b) and 20(a) of the Securities Exchange
             Kevin G. Abrams, John M. Seaman,                     Act of 1934 (‘‘the Exchange Act’’) and Sec-
           Abrams & Bayliss LLP, Wilmington, DE;                  tions 11, 12(a)(2), and 15 of the Securities

           1.     The Individual Defendants are John F. Re-            Incorporated, RBC Capital Markets LLC,
                mondi, Somsak Chivavibul, John Kane, Wil-              RBS Securities Inc., and Wells Fargo Securi-
                liam M. Diefenderfer, III, Ann Torre Bates,            ties LLC.
                Diane Suitt Gilleland, Linda Mills, Barry A.
                Munitz, Steven L. Shapiro, Jane J. Thompson,      3.     The Lord Abbett Funds are comprised of the
                and Barry L. Williams.                                 Lord Abbett Affiliated Fund, Inc., the Lord
           2.    The Underwriter Defendants are Barclays               Abbett Equity Trust-Lord Abbett Calibrated
                Capital Inc., Credit Suisse Securities USA             Mid Cap Value Fund, the Lord Abbett Bond-
                LLC, Deutsche Bank Securities Inc., Gold-              Debenture Fund, Inc., and the Lord Abbett
                man, Sachs & Co., J.P. Morgan Securities,              Investment Trust-Lord Abbett High Yield
                LLC, Merrill Lynch, Pierce, Fenner & Smith             Fund.
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 724 of 1145 PageID #: 5510




           484                   363 FEDERAL SUPPLEMENT, 3d SERIES


           Act of 1933 (‘‘the Securities Act’’). (Id. at   tion when it discusses whether the Com-
           ¶¶ 155-61, 203-24).                             plaint states a claim with respect to each
              Pending before the Court is Defendants’      group of statements.
           motion to dismiss the Second Amended
           Complaint pursuant to Rules 9(b) and            II.    STANDARD OF REVIEW
           12(b)(6) of the Federal Rules of Civil Pro-       A.    Rule 12(b)(6)
           cedure, and pursuant to the Private Secu-
                                                              To survive a motion to dismiss under
           rities Litigation Reform Act of 1995 (‘‘the
                                                           Rule 12(b)(6), a plaintiff must plead facts
           PSLRA’’). (D.I. 63). The Court has subject
                                                           sufficient to ‘‘state a claim to relief that is
           matter jurisdiction over this action pursu-
           ant to 28 U.S.C. § 1331 (federal question       plausible on its face.’’ Ashcroft v. Iqbal, 556
           jurisdiction), 15 U.S.C. § 78aa (jurisdiction   U.S. 662, 677-78, 129 S.Ct. 1937, 173
           for violations of the Exchange Act), and 15     L.Ed.2d 868 (2009) (quoting Bell Atl. Corp.
           U.S.C. § 77v (jurisdiction for violations of    v. Twombly, 550 U.S. 544, 570, 127 S.Ct.
           the Securities Act). For the following rea-     1955, 167 L.Ed.2d 929 (2007) ). Courts
           sons, the motion to dismiss is granted-in-      must accept all well-pleaded factual allega-
           part and denied-in-part.                        tions in a complaint as true and draw all
                                                           reasonable inferences in favor of the plain-
           I. BACKGROUND                                   tiff. In re Rockefeller Ctr. Prop., Inc. Sec.
              Navient is a loan management, servic-        Litig., 311 F.3d 198, 215 (3d Cir. 2002).
           ing, and assert recovery business. (D.I. 65-    The Court’s review is limited to the allega-
           1, Ex. 1 at 6). Navient’s stock price went      tions in the complaint, exhibits attached to
           from a high of $ 21.40 on February 27,          the complaint, documents incorporated by
           2015 to a low of $ 11.46 on December 28,        reference, and items subject to judicial
           2015, the last day of the Class Period. (D.I.   notice. Siwulec v. J.M. Adjustment Serv.,
           59 at ¶¶ 15-16). Several plaintiffs sued al-    LLC, 465 F. App’x 200, 202 (3d Cir. 2012).
           leging that the loss in stock price can be
           attributed to false and misleading disclo-        B.    Rule 9(b) & the PSLRA
           sures made by Defendants during the                [1, 2] Securities fraud claims are sub-
           Class Period. On July 1, 2016, those ac-
                                                           ject to the heightened pleading require-
           tions were consolidated, and, on Septem-
                                                           ments of Rule 9(b) and the PSLRA. Inst.
           ber 28, 2016, Plaintiffs filed an Amended
                                                           Inv’rs Grp. v. Avaya, Inc., 564 F.3d 242,
           Complaint in the consolidated class action.
                                                           253 (3d Cir. 2009). Rule 9(b) requires a
           (D.I. 36). Defendants moved to dismiss the
                                                           plaintiff to ‘‘state with particularity the
           Amended Complaint for failure to state a
                                                           circumstances constituting fraud or mis-
           claim (D.I. 38), and the Court granted the
           motion to dismiss because the Amended           take.’’ Fed. R. Civ. P. 9(b). Put another
           Complaint improperly relied on puzzle           way, Rule 9(b) requires that a plaintiff set
           pleading that failed to set forth a ‘‘short     forth ‘‘the who, what, when, where and
           and plain’’ statement of their claims. (D.I.    how’’ of the alleged fraud. In re Advanta
           55 at 6-7; D.I. 56). On November 17, 2017,      Corp. Sec. Litig., 180 F.3d 525, 534 (3d Cir.
           Plaintiffs filed the Second Amended Com-        1999). Under the PSLRA, plaintiffs must:
           plaint (D.I. 59) (referred to hereinafter as    (1) ‘‘specify each statement alleged to have
           ‘‘the Complaint’’), which is the subject to     been misleading and the reason or reasons
           the current motion to dismiss. (D.I. 63). To    why the statement is misleading;’’ and (2)
           minimize repetition, the Court will discuss     ‘‘state with particularity facts giving rise to
           relevant background facts with each group       a strong inference that the defendant act-
           of statements at issue in Defendants’ mo-       ed with the required state of mind.’’ Tel-
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 725 of 1145 PageID #: 5511




                         LORD ABBETT AFFILIATED FUND, INC. v. NAVIENT CORP.                                   485
                                               Cite as 363 F.Supp.3d 476 (D.Del. 2019)

           labs, Inc. v. Makor Issues & Rights, Ltd.,               ¶¶ 155-61). Counts 3, 4, and 5 assert viola-
           551 U.S. 308, 321, 127 S.Ct. 2499, 168                   tions of Sections 11, 12(a)(2), and 15 of the
           L.Ed.2d 179 (2007) (internal citations and               Securities Act, respectively. (Id. at ¶¶ 213-
           punctuation omitted) (quoting 15 U.S.C.                  24). Liability under Section 20(a) of the
           § 78u–4(b)(1) and 15 U.S.C. § 78u–                       Exchange Act and Section 15 of the Secu-
           4(b)(2) ).                                               rities Act is predicated on first finding
                                                                    liability under Section 10(b) of the Ex-
                C.   Claims that Sound in Fraud                     change Act and Sections 11 or 12 of the
             [3] When Securities Act claims ‘‘are                   Securities Act.4 Consistent with that
           grounded in fraud rather than negligence,’’              framework, Defendants have confined
           the heightened pleading standard of Rule                 their arguments on the motion to dismiss
           9(b) applies. Cal. Public Employees’ Ret.                to whether the Complaint pleads a claim
           Sys. v. Chubb Corp., 394 F.3d 126, 161 (3d               under Section 10(b) of the Exchange Act
           Cir. 2004). It does not, however, appear                 and Sections 11 and 12(a)(2) of the Securi-
           that the Securities Act claims of the Com-               ties Act.
           plaint are grounded in a theory of fraud.                   The Court will first set out of the ele-
           In addressing Plaintiffs’ First Amended                  ments of a claim under the relevant statu-
           Complaint, which was dismissed, the Court                tory sections. It will then elaborate on the
           applied a heightened pleading standard to                standards for pleading the elements on
           Plaintiffs’ Securities Act claims, because               which Defendants have focused their mo-
           the Securities Act claims incorporated alle-             tion, to wit, materiality, falsity, and scien-
           gations from the Exchange Act claims that                ter. Finally, the Court will address wheth-
           Defendants ‘‘knew or recklessly disregard-               er the Complaint meets those standards.
           ed’’ Navient’s ‘‘improper practices.’’ (See              The Complaint has arranged the purport-
           D.I. 55 at 6 (citing D.I. 36 at ¶ 24) ). The             edly false and misleading statements into
           Complaint does not repeat this problem.                  three groups: compliance, credit facilities,
           Finally, even if Rule 9(b) did apply, Defen-             and loans. The ‘‘loan’’ topic is further di-
           dants have done no more than make a one-                 vided into four subgroups: the quality of
           sentence conclusory argument that the Se-                the loan portfolio, forbearance practices,
           curities Act claims are not pleaded with                 loan loss provisions, and SOX certifica-
           particularity. (D.I. 64 at 24). This is not              tions. Defendants have set forth several
           enough for the Court to reach the same                   arguments as to why allegations regarding
           conclusion it did previously. Thus, the                  each group and subgroup of statements
           Court’s decision not to apply Rule 9(b) to               fails to adequately plead materiality, falsi-
           the Securities Act claims does not affect                ty, and/or scienter.
           the outcome of this motion.
                                                                       A. The Relevant Statutory Sections
           III. DISCUSSION                                              1. Exchange Act Claims: § 10(b)
              Counts 1 and 2 of the Complaint assert                            and Rule 10b-5
           claims under Sections 10(b) and 20(a) of                  [4] Section 10(b) of the Exchange Act
           the Exchange Act, respectively. (D.I. 59 at              makes it unlawful for any person to ‘‘use

           4.     Section 20(a) of the Exchange Act imposes           Section 15 of the Securities Act provides for
                joint and several liability on any individual         joint and several liability on any individual
                who exercises control over a person, includ-          who controls a violator of Sections 11 or 12.
                ing a corporation, who has committed a Sec-           15 U.S.C. § 77o; In re Suprema Specialties,
                tion 10(b) violation. City of Edinburgh Council       Inc. Sec. Litig., 438 F.3d 256, 284 (3d Cir.
                v. Pfizer, Inc., 754 F.3d 159, 177 (3d Cir.           2006).
                2014) (citation omitted); 15 U.S.C. § 78t(a).
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 726 of 1145 PageID #: 5512




           486                   363 FEDERAL SUPPLEMENT, 3d SERIES


           or employ, in connection with the purchase      which they were made, not misleading.’’
           or sale of any security TTT any manipu-         Id. at § 77l(a)(2). Thus, under both Section
           lative or deceptive device or contrivance in    11 and Section 12(a)(2), a plaintiff must
           contravention of such rules and regulations     show a material misstatement or omission,
           as the Commission may prescribe as nec-         but Section 11 focuses on registration
           essary or appropriate in the public interest    statements and Section 12(a)(2) focuses on
           or for the protection of investors.’’ 15        prospectuses and oral communications. In
           U.S.C. § 78j(b). SEC Rule 10b-5 imple-          re Adams Golf, Inc. Sec. Litig., 381 F.3d
           ments this provision by making it unlawful      267, 273-74 (3d Cir. 2004). ‘‘Fraud TTT is
           to, among other things, ‘‘make any untrue       not a necessary element to establish a
           statement of a material fact or to omit to      prima facie claim under Section 11 or Sec-
           state a material fact necessary in order to     tion 12(a)(2)’’ unless the Securities Act
           make the statements made, in the light of       claims are grounded in fraud. In re Supre-
           the circumstances under which they were         ma Specialties, Inc. Sec. Litig., 438 F.3d
           made, not misleading.’’ 17 CFR § 240.10b–       256, 270 (3d Cir. 2006). As the Court has
           5(b). Thus, to state a claim for violation of   already determined, for the reasons ex-
           Section 10(b) and Rule 10b-5, Plaintiffs        plained above, that Plaintiffs’ Securities
           must prove ‘‘(1) a material misrepresenta-      Act claims are not grounded in fraud, the
           tion or omission by the defendant; (2)          only element at issue for these claims is
           scienter; (3) a connection between the mis-     materiality.
           representation or omission and the pur-
           chase or sale of a security; (4) reliance         B.   Standards for Pleading Materiali-
           upon the misrepresentation or omission;                ty, Falsity, and Scienter
           (5) economic loss; and (6) loss causation.’’                   1. Materiality
           Stoneridge Investment Partners, LLC v.
           Scientific–Atlanta, Inc., 552 U.S. 148, 157,       [7–9] A statement or omission is mate-
           128 S.Ct. 761, 169 L.Ed.2d 627 (2008); In       rial if there is ‘‘a substantial likelihood that
           re DVI, Inc. Sec. Litig., 639 F.3d 623, 630–    a reasonable shareholder would consider it
           31 (3d Cir. 2011). Defendants’ motion to        important in deciding how to [act].’’ In re
           dismiss focuses on the elements of materi-      Aetna, Inc. Sec. Litig., 617 F.3d 272, 283
           ality and scienter.                             (3d Cir. 2010) (alteration in original) (quot-
                                                           ing TSC Indus., Inc. v. Northway, Inc.,
              2.   Securities Act Claim: Sections          426 U.S. 438, 449, 96 S.Ct. 2126, 48
                        11 and 12(a)(2)                    L.Ed.2d 757 (1976) ). The statement or
               [5, 6] Section 11 of the Securities Act     omission must have ‘‘significantly altered
           imposes liability where ‘‘any part of the       the total mix of information made avail-
           registration statement, when such part be-      able.’ ’’ Aetna, 617 F.3d at 283 (quoting
           came effective, contained an untrue state-      Basic Inc. v. Levinson, 485 U.S. 224, 232,
           ment of a material fact or omitted to state     108 S.Ct. 978, 99 L.Ed.2d 194 (1988) ). A
           a material fact required to be stated there-    statement is not material if it involves
           in or necessary to make the statements          ‘‘subjective analysis or extrapolations, such
           therein not misleading.’’ 15 U.S.C.             as opinions, motives and intentions, or gen-
           § 77k(a). Section 12(a)(2) imposes liability    eral statements of optimism.’’ Aetna, 617
           where a prospectus or oral communication        F.3d at 283 (quoting EP MedSystems, Inc.
           ‘‘includes an untrue statement of a materi-     v. EchoCath, Inc., 235 F.3d 865, 872 (3d
           al fact or omits to state a material fact       Cir. 2000) ). ‘‘Such statements ‘constitute
           necessary in order to make the statements,      no more than puffery and are understood
           in the light of the circumstances under         by reasonable investors as such.’ ’’ Aetna,
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 727 of 1145 PageID #: 5513




                      LORD ABBETT AFFILIATED FUND, INC. v. NAVIENT CORP.                                   487
                                           Cite as 363 F.Supp.3d 476 (D.Del. 2019)

           617 F.3d at 283 (quoting In re Advanta,                 [15–17] ‘‘A ‘strong inference’ of scien-
           180 F.3d at 538).                                    ter is one that is ‘cogent and at least as
                                                                compelling as any opposing inference of
                           2.   Falsity                         nonfraudulent intent.’ ’’ Avaya, 564 F.3d at
              [10–12] Materiality and falsity are sep-          267 (quoting Tellabs, Inc. v. Makor Issues
           arate elements with distinct requirements.           & Rights, Ltd., 551 U.S. 308, 127 S.Ct.
           See, e.g., Emps. Ret. Sys. of R.I. v.                2499, 2504-05, 168 L.Ed.2d 179 (2007).
                                                                ‘‘The pertinent question is ‘whether all of
           Williams Cos., 889 F.3d 1153, 1168 (10th
                                                                the facts alleged, taken collectively, give
           Cir. 2018) (explaining that ‘‘materiality is
                                                                rise to a strong inference of scienter, not
           an element of the claim in addition to
                                                                whether any individual allegation, scruti-
           falsity’’). To establish falsity, the PSLRA
                                                                nized in isolation, meets that standard.’ ’’
           requires a complaint to plead with particu-
                                                                Avaya, 564 F.3d at 267 (emphasis in origi-
           larity the ‘‘the reasons why’’ the state-
                                                                nal) (quoting Tellabs, 127 S.Ct. at 2509).
           ments were false or misleading when
                                                                Finally, the inference of scienter ‘‘must be
           made. Avaya, 564 F.3d at 252; Chubb, 394
                                                                more than merely reasonable or permissi-
           F.3d at 142 (explaining that falsity re-
                                                                ble but need not be irrefutable.’’ City of
           quires a complaint to plead ‘‘the ‘true facts’
                                                                Roseville Employees’ Ret. Sys. v. Horizon
           purporting to show how or why those
                                                                Lines, Inc., 442 F. App’x 672, 675 (3d Cir.
           statements are false’’ (emphasis in origi-
                                                                2011) (internal punctuation and citation
           nal) ). Thus, materiality goes to why a
                                                                omitted).
           statement is important, and falsity goes to
           why a statement is untrue or misleading.                C.   Compliance
                                                                   [18] The Complaint alleges that Defen-
                           3.   Scienter
                                                                dants made materially false or misleading
              [13, 14] Under the PSLRA, a com-                  statements regarding Navient’s compliance
           plaint must ‘‘state with particularity facts         with legal and regulatory requirements.
           giving rise to a strong inference that the           (D.I. 59 at ¶ 93). Specifically, it alleges that
           defendants acted with the required state of          in public statements to investors, Navient
           mind,’’ i.e., that defendants acted with             purported to have a ‘‘robust compliance
           ‘‘scienter.’’ 15 U.S.C. § 78u–4(b)(2)(A);            driven culture,’’ a ‘‘very, very strong com-
           Rahman v. Kid Brands, Inc., 736 F.3d                 pliance culture,’’ ‘‘demonstrated compli-
           237, 242 (3d Cir. 2013). Scienter is defined         ance infrastructure,’’ and ‘‘rigorous train-
           as a ‘‘ ‘knowing or reckless’ mental state           ing programs.’’ (Id.). Consistent with cases
           ‘embracing intent to deceive, manipulate,            addressing similar statements, the Court
           or defraud.’ ’’ OFI Asset Mgmt. v. Cooper            finds that the compliance statements on
           Tire & Rubber, 834 F.3d 481, 490 (3d Cir.            which Plaintiffs’ Complaint rest are not
           2016) (quoting Avaya, 564 F.3d at 252).              material, but instead constitute inactiona-
           Recklessness is ‘‘not merely simple, or              ble puffery. See Phila. Fin. Mgmt. of S.F.,
           even inexcusable negligence, but an ex-              LLC v. DJSP Enters., Inc., 572 F. App’x
           treme departure from the standards of                713, 716 (11th Cir. 2014) (statements about
           ordinary care, and which presents a dan-             ‘‘rigorous’’ processes and ‘‘effective’’ train-
           ger of misleading buyers or sellers that is          ing were not material because those terms
           either known to the defendant or is so               ‘‘do not assert specific [and] verifiable
           obvious that the actor must have been                facts’’ on which reasonable investors would
           aware of it.’’ Avaya, 564 F.3d at 267 n.42           rely); In re Sanofi Sec. Litig., 155
           (quoting In re Advanta, 180 F.3d at 535).            F.Supp.3d 386, 401 (S.D.N.Y. 2016) (state-
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 728 of 1145 PageID #: 5514




           488                   363 FEDERAL SUPPLEMENT, 3d SERIES


           ment that company ‘‘maintain[s] an effec-        it reported the borrowing capacity under
           tive compliance organization’’ is corporate      its credit facilities, because Navient failed
           puffery); In re Ocwen Fin. Corp. Sec. Li-        to disclose the likelihood that the Federal
           tig., 2015 WL 12780960, at *7 (S.D. Fla.         Home Loan Bank of Des Moines (‘‘FHLB-
           Sept. 4, 2015) (statement that company           DM’’) would terminate Navient’s access to
           had ‘‘ ‘robust’ compliance controls’’ is puf-    those credit facilities in light of a proposed
           fery); In re Gentiva Sec. Litig., 932            rule by the Federal Housing Finance
           F.Supp.2d 352, 370 (E.D.N.Y. 2013) (de-          Agency (‘‘the FHFA’’). (D.I. 59 at ¶¶ 138-
           scription of compliance program as ‘‘ro-         39). In September 2014, the FHFA pro-
           bust’’ or ‘‘best-of-class’’ is puffery); Foot-   posed a rule that would prevent entities
           bridge Ltd. v. Countrywide Home Loans,
                                                            from using a ‘‘captive insurer’’ to gain
           Inc., 2010 WL 3790810, at *24 (S.D.N.Y.
                                                            membership to a Federal Home Loan
           Sept. 28, 2010) (statement that company is
                                                            Bank like FHLB-DM. (Id. at ¶ 13). Na-
           ‘‘maintaining a very strong internal control
                                                            vient’s predecessor Sallie Mae formed a
           environment’’ is inactionable puffery).
                                                            captive insurer which Navient then used to
              The Court is not persuaded by the cases       access the FHLB-DM’s credit facility.
           Plaintiffs cited to show that the compli-
                                                            (Id.). Thus, the proposed rule, which was
           ance statements are material, because the
                                                            adopted as a final rule in January 2016,
           financial statements evaluated in those
                                                            impacted Navient’s ability to obtain low-
           cases are not sufficiently analogous to the
                                                            cost credit to fund its operations. (Id.). On
           legal compliance statements Plaintiffs al-
                                                            December 28, 2015, Navient disclosed that
           lege here. See D.I. 67 at 14-16 (citing
           Shapiro v. UJB Financial Corp., 964 F.2d         the FHLB-DM would reduce the compa-
           272, 283 (3d Cir. 1992) (statement that the      ny’s ability to borrow under its credit facil-
           company’s loan loss reserves are ‘‘ade-          ity by more than 50%, a change the Com-
           quate’’) and In re Wilmington Trust Sec.         plaint alleges is material because the low-
           Litig., 29 F.Supp.3d 432, 447 (D. Del.           cost credit available under the FHLB-DM
           2014) (statement that the company ‘‘ ‘con-       was not available from other sources. (Id.
           sistently’ applied ‘rigorous loan underwrit-     at ¶ 13). Defendants argue that the Com-
           ing standards’ ’’). It could be argued that      plaint fails to adequately plead materiality
           ‘‘adequate’’ and ‘‘rigorous,’’ in a financial    and scienter with respect to the credit
           context, imply a quantifiable amount of          facility statements. (D.I. 64 at 16-17; D.I.
           money, whereas the same words in a com-          69 at 15). Each element is addressed in
           pliance context do not infer a quantifiable      turn below.
           amount of compliance. Accordingly, Plain-                      1. Materiality
           tiffs’ cases are not illuminating on the is-
           sue of whether Defendants’ compliance              [19] The Complaint alleges that, under
           statements are material. Defendants’ mo-         SEC Regulations, Navient had a duty to
           tion to dismiss the portion of Plaintiffs’       disclose the ‘‘serious risk’’ that the FHLB-
           claims based on the compliance statements        DM would terminate Navient’s access to
           is granted. The portion of Plaintiffs’ Secu-     the credit facility due to the FHFA’s pro-
           rities Act claims, and Exchange Act claims       posed rule. (D.I. 59 at ¶ 139-142). Specifi-
           based on compliance statements is dis-           cally, it alleges that Navient violated its
           missed with prejudice.                           duty under SEC Regulation S-X, Rule 05-
                                                            02-22, to disclose the ‘‘conditions under
             D.   Credit Facilities                         which commitments may be withdrawn.’’
            The Complaint alleges that Navient              (Id. at ¶ 141). It also alleges that Navient
           made false or misleading statements when         violated its duty under SEC Regulation S-
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 729 of 1145 PageID #: 5515




                         LORD ABBETT AFFILIATED FUND, INC. v. NAVIENT CORP.                                    489
                                               Cite as 363 F.Supp.3d 476 (D.Del. 2019)

           K, Rule 303, to ‘‘[i]dentify any known                   adopt a final rule over a year later, when
           trends or any known demands, commit-                     the only activity before the IPO was an
           ments, events or uncertainties that will                 announcement that the Department of Ed-
           result in or that are reasonably likely to               ucation planned to form a negotiated rule-
           result in the [company]’s liquidity increas-             making committee, that committee eventu-
           ing or decreasing in any material way.’’                 ally failed to produce any rules, and the
           (Id. at ¶ 142).                                          rules finally adopted came about after a
              Defendants’ motion to dismiss does not                stop and start process. Gaer, 2011 WL
           discuss Rule 05-02-22 or Rule 303 or                     7277447, at *2-*5, *23. Defendants have
           whether these rules do in fact impose a                  not shown that a similar start and stop
           duty to disclose the FHFA’s proposed rule                process hindered its ability to disclose any
           regarding captive insurers. While Defen-                 risk from the FHFA’s proposed rule. More
           dants mentioned that the proposed rule                   importantly, the court in Gaer ultimately
           was public information, they do not explain              rejected the plaintiff’s argument because
           the significance of that fact or provide                 the company ‘‘did warn investors about the
           citations to case law showing that it is                 potential impact that the rulemaking might
           proper grounds for dismissal. (See D.I. 69               have.’’ 5 Id. at *23. Therefore, Defendants
           at 9). Defendants also suggest that the risk             have failed to show that the credit facility
           was in fact disclosed when the 2014 Form                 statements are not material. Defendants’
           10-K stated that ‘‘regulatory actions’’ are              motion to dismiss the portion of the Secu-
           one of many ‘‘factors that could make fi-                rities Act claims based on the credit facili-
           nancing more expensive or unavailable to                 ty statements is denied. Dismissal of the
           Navient.’’ (See D.I. 64 at 17). But Defen-               Exchange Act claims based on the credit
           dants did not explain, with citation to case             facility statements will depend on whether
           law, how this statement was more than                    Defendants have shown that the Complaint
           mere boilerplate and provided adequate                   fails to adequately plead scienter.
           warning with respect to the proposed
                                                                                         2.   Scienter
           FHFA rule. Finally, Defendants rely on
           Gaer v. Education Management Corp. to                       [20, 21] To plead scienter with respect
           suggest that, as a matter of law, a compa-               to the credit facility statements, the Com-
           ny is ‘‘not obligated to predict months in               plaint relies on: (i) the ‘‘core operations
           advance about the final regulations that                 doctrine’’ and (ii) motive and opportunity.
           eventually issued.’’ See D.I. 64 at 17 (citing           (D.I. 59 at ¶¶ 147-148). Under the core
           Gaer v. Educ. Mgmt. Corp., 2011 WL                       operations doctrine, when the misrepre-
           7277447, at *2 (W.D. Pa. Aug. 30, 2011) ).               sentations and omissions involve ‘‘ ‘core
           But this reliance is misplaced, because the              matters’ of central importance’’ to the com-
           quote is taken out of context.                           pany and its principle executives, an infer-
             The court in Gaer essentially held that a              ence of scienter may arise. Avaya, 564
           company did not have to predict, at the                  F.3d at 268. It is not enough, however, to
           time of its initial public offering (‘‘IPO’’),           allege that the misrepresentations and
           that the Department of Education would                   omissions involve core matters, because

           5.     The other cases cited by Defendants are             (2011). In In re Morgan Stanley Info. Fund
                equally unhelpful. In Matrixx Initiatives, Inc.       Sec. Litig., the court addressed whether the
                v. Siracusano, the U.S. Supreme Court held            defendants had an affirmative obligation in
                that plaintiffs stated a claim for relief based       registration statements and prospectuses filed
                on a pharmaceutical company’s failure to dis-         on Form N-1A to disclose conflicts of inter-
                close reports of adverse medical events. 563          ests. 592 F.3d 347, 351 (2d Cir. 2010).
                U.S. 27, 30, 131 S.Ct. 1309, 179 L.Ed.2d 398
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 730 of 1145 PageID #: 5516




           490                    363 FEDERAL SUPPLEMENT, 3d SERIES


           ‘‘corporate management’s general aware-            however, allege, as required, any ‘‘concrete
           ness of the day-to-day workings of the             and personal benefit to the individual de-
           company’s business does not establish              fendants resulting from this fraud.’’ See
           scienter.’’ Rahman, 736 F.3d at 246-47             GSC Partners, 368 F.3d at 237. Thus, the
           (quoting Metzler Inv. GMBH v. Corinthi-            Complaint does not give rise to any infer-
           an Coll., Inc., 540 F.3d 1049, 1068 (9th Cir.      ence of scienter, let alone a strong one,
           2008) ). There must also be ‘‘some addition-       based on motive and opportunity. Given
           al allegations of specific information con-        the foregoing, the Court grants Defen-
           veyed to management and related to                 dants’ motion to dismiss the portion of the
           fraud.’’ Rahman, 736 F.3d at 237 (quoting          Exchange Act claims based on the credit
           Metzler, 540 F.3d at 1068).                        facility statements for failure to adequately
              [22, 23] To show motive and opportuni-          plead the element of scienter. Those claims
           ty, ‘‘catch-all allegations that defendants        are dismissed without prejudice.
           stood to benefit from wrongdoing and had
           the opportunity to implement a fraudulent            E.   Loans
           scheme are [not] sufficient, because they
           do not state facts with particularity or give         The Complaint alleges that Defendants
           rise to a strong inference of scienter.’’ GSC      made material statements regarding Na-
           Partners, 368 F.3d at 237 (quoting In re           vient’s loans that were false and mislead-
           Advanta, 180 F.3d at 535). In addition,            ing. It divides the allegations regarding
           ‘‘[m]otives that are generally possessed by        the materiality of Navient’s loans into four
           most corporate directors and officers do           subsections. The first section addresses
           not suffice; instead, plaintiffs must assert a     the ‘‘high quality’’ of Navient’s loan portfo-
           concrete and personal benefit to the indi-         lio, including the ‘‘low level’’ of delinquen-
           vidual defendants resulting from this              cies and charge-offs. (D.I. 59 at ¶¶ 50-53).
           fraud.’’ GSC Partners, 368 F.3d at 237             The second section addresses statements
           (quoting Kalnit v. Eichler, 264 F.3d 131,          regarding Navient’s forbearance practices.
           139 (2d Cir. 2001) ).                              (Id. at ¶¶ 33-49). The third section address-
              [24, 25] Here, Plaintiffs’ allegations re-      es Navient’s loan loss provisions. (Id. at
           lated to the FHFA’s proposed rule are              ¶¶ 54-63). The last section addresses SOX
           insufficient to give rise to a strong infer-       certifications signed by Navient’s chief ex-
           ence of scienter. The Complaint does no            ecutive officer (‘‘CEO’’) and chief financial
           more than make the conclusory allegation           officer (‘‘CFO’’). (Id. at ¶¶ 64-66). Finally,
           that the FHLB-DM credit facility was               the Complaint sets forth the scienter alle-
           ‘‘central[ ]’’ to Navient’s ability to fund its    gations as to the loan statements collec-
           operations. (D.I. 59 at ¶ 147). The Com-           tively in a separate section. (Id. at ¶¶ 67-
           plaint does not allege, as required, that          93). The Court will discuss the materiality
           specific information regarding the impact          and/or falsity of each group of loan state-
           of the proposed FHA rule was conveyed to           ments separately before addressing the
           management. Thus, there is no inference            scienter allegations collectively.
           of scienter as to the credit facility state-         1. Loan Portfolio Quality: Charge-
           ments based on the core operations doc-
                                                                     Offs and Delinquencies
           trine. Similarly, the Complaint makes a
           single conclusory allegation that ‘‘Defen-            [26] Plaintiffs allege that Defendants
           dants were highly motivated to conceal             made misrepresentations regarding the
           negative information threatening the Com-          ‘‘quality’’ of Navient’s loan portfolio, in-
           pany’s liquidity.’’ (Id. at ¶ 148). It does not,   cluding the number of delinquencies and
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 731 of 1145 PageID #: 5517




                         LORD ABBETT AFFILIATED FUND, INC. v. NAVIENT CORP.                                  491
                                             Cite as 363 F.Supp.3d 476 (D.Del. 2019)

           charge-offs.6 (D.I. 59 at ¶¶ 50-51). This                       2.    Forbearance Practices
           subsection of the Complaint attacks two                   Defendants argue that the Complaint
           types of statements: statements character-             fails to adequately plead the falsity of De-
           izing Navient’s loan portfolio and state-              fendants’ forbearance statements.7 (D.I. 64
           ments reporting on the portfolio’s perform-            at 7-10). The Complaint alleges that the
           ance. The first type includes statements               following forbearance statements were
           that the company has ‘‘strong underwrit-               false or misleading when made: (1) Na-
           ing and customer support,’’ a ‘‘[l]arge, high          vient engaged in a ‘‘careful use of forbear-
           quality asset base,’’ and a ‘‘[s]easoned port-         ance,’’ (2) Navient applied forbearances
           folio.’’ (Id.). The second type includes
                                                                  ‘‘based on a customer’s unique situation,’’
           statements that the company ‘‘set a six
                                                                  (3) the company’s forbearance policies ‘‘in-
           year-record low in delinquencies’’ and
                                                                  clude limits on the number of forbearance
           ‘‘show[ed] continued improvements in de-
                                                                  months granted consecutively and the total
           linquencies and defaults since a year ago.’’
                                                                  number of forbearance months granted
           (Id.).
                                                                  over the life of the loan,’’ and (4) Navient
              For reasons not clear to the Court, De-             ‘‘continue[d] to see TTT continuing positive
           fendants does not address the materiality              delinquency, forbearance and charge-off
           (or falsity) of the loan quality statements.           trends in connection with th[e] [PEL] port-
           Defendants’ opening brief combined the                 folio.’’ (D.I. 59 at ¶ 49). The Complaint
           arguments on materiality of the loan quali-            alleges that those forbearance statements
           ty statements and loan loss provisions un-             were false or misleading when made, be-
           der the broader heading of ‘‘financial re-             cause ‘‘Navient engaged in a systemic
           sults,’’ but ultimately the arguments and              practice of indiscriminately placing bor-
           cases cited focused on loan loss provisions.
                                                                  rowers into forbearance,’’ which allowed
           (D.I. 64 at 7, 10-14). As a result, there is
                                                                  Navient to avoid recording those accounts
           no argument, with citations to supporting
                                                                  as delinquent or in default. (Id. at ¶ 36).
           case law, addressing the materiality of Na-
           vient’s loan quality statements. Because                  To show how or why those forbearance
           materiality is the only element at issue               statements were false, the Complaint re-
           with respect to the Securities Act claims,             lies on: (i) statements from three confi-
           Defendants have not shown that the Com-                dential witnesses; (ii) the allegations in
           plaint fails to plead a Securities Act claim           complaints filed against Navient by the
           based on the loan quality statements. De-              Consumer Financial Protection Bureau
           fendants’ motion to dismiss the portion of             (‘‘CFPB’’), the Attorney General of Illi-
           the Securities Act claims based on the loan            nois, and the Attorney General of Penn-
           quality statements is denied. Unless De-               sylvania; and (iii) a September 2015 report
           fendants can show that the Complaint fails             by the CFPB resulting from a public in-
           to adequately plead scienter, the Court will           quiry by the CFPB, Department of Edu-
           also deny Defendants’ motion to dismiss                cation, and the U.S. Treasury Depart-
           the portion of the Exchange Act claims                 ment. (D.I. 59 at ¶¶ 37-48). Defendants
           based on the loan quality statements.                  attack the Complaint’s reliance on confi-

           6.      A loan is delinquent when a scheduled pay-       be made or the company accepts a smaller
                ment is past due. (D.I. 65-1, Ex. 1 at 11). A       than scheduled payment. (D.I. 65-1, Ex. 2 at
                ‘‘charge-off’’ occurs when a loan is consid-        85). Forbearance does not grant any reduc-
                ered uncollectible. (D.I. 65-1, Ex. 2 at 40).       tion in the total repayment obligation. (Id.).
                                                                    While in forbearance, interest continues to
           7.     Forbearance means the borrower is granted
                                                                    accrue. (Id.).
                a period of time where no payments have to
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 732 of 1145 PageID #: 5518




           492                     363 FEDERAL SUPPLEMENT, 3d SERIES


           dential witnesses and government com-               a collections supervisor from early 2014
           plaints as sources to show the alleged fal-         until April 2015. (Id. at ¶ 37). CW1 alleged,
           sity of the forbearance statements. (D.I.           among other things, that ‘‘the Collections
           64 at 8-10). Defendants further argue that          Department’s ‘objective all of the time was
           even if the Complaint may appropriately             to keep an account current’ through using
           rely on these types of sources, the allega-         forbearances.’’ (Id.). According to the
           tions from those sources are insufficient           Complaint, this policy directive was con-
           to show falsity. (Id.). Accordingly, the            veyed to CW1 by her supervisor but came
           Court will first address the appropriate-           from Navient District Manager/Senior
           ness of relying on confidential witness and         Vice President of Default Prevention Troy
           government complaints, and then address             Standish, who reported to defendant John
           whether those allegations do in fact ade-           Kane, the Chief Operating Officer of Na-
           quately plead falsity.
                                                               vient. (Id. at ¶¶ 32, 37). CW1 further ex-
                   a. Confidential Witnesses                   plained that Navient encouraged employ-
              [27–29] If a complaint relies on allega-         ees to place borrowers into forbearance,
           tions from confidential witnesses, then the         which took less time than other options, by
           complaint must describe the confidential            giving agents who wanted ‘‘to achieve a
           witness with ‘‘sufficient particularity to          good performance rating, just five and a
           support the probability that a person in            half minutes per phone call with borrow-
           the position occupied by the source would           ers.’’ (Id. at ¶ 40).
           possess the information alleged.’’ Rahman,
                                                                 CW2 is a former Navient collections de-
           736 F.3d at 244 (quoting Chubb, 394 F.3d
                                                               partment supervisor who worked at the
           at 146). To assess the probability that con-
                                                               company from mid-2010 until October 2014
           fidential witnesses have personal knowl-
                                                               and supervised 25 collections agents. (Id.
           edge, the Court should consider: (i) ‘‘the
                                                               at ¶ 38). According to CW2, ‘‘Navient Di-
           positions formerly held by each [confiden-
           tial witness],’’ (ii) ‘‘the duration of each        rector of Operations Christi Hewes in-
           [confidential witnesses’] employment,’’ (iii)       structed CW2 and others to encourage
           ‘‘the time period during which the [confi-          customers to obtain longer forbearances
           dential witnesses] acquired the relevant            than they initially requested, as that would
           information,’’ (iv) and ‘‘how each confiden-        result in a longer period during which the
           tial witness had access to such informa-            account would show up as ‘current’ on
           tion.’’ Avaya, 564 F.3d at 263. Where these         Navient’s books.’’ (Id. at ¶ 38). CW2 also
           facts are ‘‘found wanting,’’ then the Court         corroborated CW1’s allegations regarding
           must ‘‘steeply’’ discount the confidential          employee incentives to put borrowers into
           witnesses’ allegations. Id. at 263. Finally,        forbearance by stating that in order to be
           even if the confidential-witness allegations        rated ‘‘number one,’’ agents had to put
           are not discounted, those allegations may           borrowers ‘‘in something that makes them
           still ‘‘fail either to establish the falsity of a   look like they’re up to date for a longer
           statement, or to give rise to a strong infer-       period of time.’’ (Id. at ¶ 39). So even if a
           ence of scienter.’’ Id. at 263 n.33 (citing         borrower requested a short forbearance,
           Metzler, 540 F.3d at 1069 n.13).                    the supervisors were coached by manage-
             [30] Here, the Complaint relies on alle-          ment to coach the agents to convince the
           gations from three confidential witnesses           borrower to obtain a longer forbearance.
           to plead the falsity of Navient’s statements        (Id.).
           regarding its forbearance practices. (D.I.            Finally, CW3 is a former Navient De-
           59 at ¶¶ 37-41). CW1 worked at Navient as           partment of Education Specialist II who
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 733 of 1145 PageID #: 5519




                      LORD ABBETT AFFILIATED FUND, INC. v. NAVIENT CORP.                                493
                                          Cite as 363 F.Supp.3d 476 (D.Del. 2019)

           worked at Navient’s Delaware headquar-              (D.I. 59 at ¶¶ 37-41). It is reasonable to
           ters from June 2014 until after the Class           infer that those programs and scripts
           Period. (Id. at ¶ 41). CW3 further corrobo-         would have been prepared and approved
           rated allegations that ‘‘Navient provided           by employees who are not low-level. Final-
           incentives to personnel for getting custom-         ly, at least one CW was employed at any
           ers off the phone in the fastest amount of          point during the Class Period. For the
           time’’ and that borrowers relied on Na-             foregoing reasons, the Court does not
           vient customer service representatives to           agree with Defendants that the allegations
           understand their options with respect to            of the CWs should be discounted.
           forbearance. (Id.).                                        b. Government Complaints
              The Court finds that the Complaint de-              [31] To corroborate the confidential
           scribes each CW with sufficient particular-         witness statements, the Complaint incorpo-
           ity to support the probability that the CW          rates allegations from government com-
           has personal knowledge of Navient’s for-            plaints filed in other cases. Defendants
           bearance practices. Defendants assert that          assert that this is not permitted. Specifi-
           the CWs’ allegations should be steeply dis-         cally, Defendants contend that ‘‘courts
           counted, because they are ‘‘all low-level           deeply discount, or decline to consider al-
           former employees’’ and ‘‘were not em-               together, untested allegations imported
           ployed for the full class period.’’ (D.I. 64 at     from third-party complaints.’’ (D.I. 64 at
           8). But other courts have not discounted a          9). The Court cannot determine whether
           CW’s allegations just because those char-           this is correct, because the few cases De-
           acteristics were present. See Avaya, 564            fendants cite do not appear relevant to the
           F.3d at 265-66 (concluding that allegations         issue before the Court. (Id. at 9-10).
           from CWs who were ‘‘relatively low level               First, Defendants rely on the court’s
           former employees’’ showed that certain              statement in Gaer, ‘‘the fact that the gov-
           forecast-related statements were false); In         ernment may join in a qui tam suit does
           re SLM Corp. Sec. Litig., 740 F.Supp.2d             not demonstrate that the suit has merit.’’
           542, 555 n.5 (S.D.N.Y. 2010) (concluding            (Id. at 9 n.9 (quoting Gaer, 2011 WL
           that the ‘‘CWs were positioned, albeit at           7277447, at *10) ). This, however, is not a
           low levels, to have knowledge of how Sallie         qui tam action, the government complaints
           Mae implemented its forbearance policy.’’);         incorporated into Plaintiffs’ Complaint are
           Id. at 245 n.1, 260, 266 (relying on allega-        not qui tam actions, and Plaintiffs are not
           tions based on CWs who worked at the                relying on the fact that the government
           company until March and November 2004,              has brought an action to bolster the merits
           even though the class period was October            of their own suit. Instead, Plaintiffs rely on
           2004 to April 2005).                                specific factual allegations in the govern-
               In addition, the Complaint does not rest        ment complaint, which must under Fed. R.
           solely on allegations from purportedly              Civ. P. 11 be based on a reasonable inqui-
           ‘‘low-level’’ employees who worked at Na-           ry, to corroborate similar factual allega-
           vient for less than the full class period. It       tions in its own complaint.
           alleges the direct involvement of the CWs              Second, Defendants rely on RSM Pro-
           supervisors, alleges that at least one of the       ductions where a district court in the Sec-
           CWs is only a few levels removed from one           ond Circuit granted a motion to strike,
           of the individual defendants in this case,          because ‘‘Second Circuit case law is clear
           and alleges that the actions taken by the           that paragraphs in a complaint that are
           CWs were guided by incentive programs,              either based on, or rely on, complaints in
           employee rating programs, and scripts.              other actions that have been dismissed,
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 734 of 1145 PageID #: 5520




           494                        363 FEDERAL SUPPLEMENT, 3d SERIES


           settled, or otherwise not resolved, are, as a          ful’’ about the use of forbearance, did not
           matter of law, immaterial within the mean-             apply forbearance ‘‘based on a customer’s
           ing of Fed. R. Civ. P. 12(f).’’ RSM Produc-            unique situation,’’ and did not limit either
           tion Corp. v. Fridman, 643 F.Supp.2d 382,              the number of forbearance months granted
           403 (S.D.N.Y. 2009). As an initial matter,             consecutively or the total number of for-
           Second Circuit case law is not binding on              bearance months granted over the life of
           this Court. In addition, Defendants are not            the loan,’’ but instead placed borrowers
           asking the Court to strike the government              into forbearance indiscriminately and for
           allegations incorporated into the Com-                 the longest possible periods of time. In
           plaint. Finally, there is some doubt that              addition, Defendants addressed the suffi-
           RSM Production correctly summarizes                    ciency of the falsity allegations taken from
           Second Circuit case law. See, e.g., Sec. &             the government complaints in a single un-
           Exchange Comm’n. v. Lee, 720 F.Supp.2d                 helpful sentence. (See D.I. 64 at 9 (stating
           305, 340 (S.D.N.Y. 2010) (a later case from            that ‘‘[t]hese mundane allegations neither
           the same circuit denying a defendant’s mo-             support the bombastic conclusions with
           tion to strike because ‘‘[t]here is no abso-           which Plaintiffs pair them, nor show any
           lute rule barring a private plaintiff from             systemic policy of forbearance misuse’’) ).
           relying on government pleadings TTT to                 Accordingly, Defendants have not shown
           meet the Rule 9(b) and PSLRA thresh-                   that the Complaint fails to adequately
           olds’’). Given the foregoing, Defendants               plead the falsity of the forbearance state-
           have not presented any binding or persua-              ments. For these reasons, Defendants mo-
           sive authority on the issue of whether                 tion to dismiss the parts of the Securities
           Plaintiffs may rely on allegations in gov-             Act claims based on the forbearance state-
           ernment complaints to adequately plead                 ments is denied. Unless Defendants can
                                                                  show that the Complaint fails to adequate-
           falsity. Therefore, the Court will not at
                                                                  ly plead scienter, the Court will also deny
           this time ‘‘deeply discount or decline to
                                                                  Defendants’ motion to dismiss the portion
           consider altogether’’ those allegations.
                                                                  of the Exchange Act claims based on the
                  c. Sufficiency of the Falsity                   forbearance statements.
                           Allegations
              [32] Defendants argue that the Com-                         3.   Loan Loss Provisions
           plaint fails to adequately plead the falsity              [33] For each quarter from Q1 2014 to
           of the forbearance statements. (Id. at 9).             Q1 2015, Navient reported the amount of
           The Court, however, is not convinced. The              its loan loss provisions for its Private Edu-
           CWs’ allegations, taken as true and read in            cation Loans (‘‘PELs’’).8 (D.I. 59 at ¶ 54).
           the light most favorable to plaintiff, con-            Navient also reported an amount for the
           tribute to an overall picture that the for-            full year of 2014. (Id.). The Complaint al-
           bearance statements were false when                    leges that the loan loss provisions were
           made. The CWs allege that – per the                    materially misstated, because ‘‘Navient’s
           incentive programs, employee rating pro-               systemic use of forbearances to hide what
           grams, scripts, and guidance from supervi-             otherwise would have added to the Compa-
           sors – the CWs and other collections                   ny’s reported delinquencies, defaults, and
           agents in similar positions were not ‘‘care-           charge-offs artificially depressed its loan

           8.     A ‘‘loan loss allowance’’ is the amount of       allowance for loan losses. (Id.). Generally, the
                money that Navient has set aside to cover the      allowance for loan losses rises when future
                total amount of charge-offs expected over the      charge-offs are expected to increase and falls
                next two years. (D.I. 65-1, Ex. 2 at 40). The      when future charge-offs are expected to de-
                provision for loan losses increases the related    cline. (Id.).
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 735 of 1145 PageID #: 5521




                      LORD ABBETT AFFILIATED FUND, INC. v. NAVIENT CORP.                                495
                                         Cite as 363 F.Supp.3d 476 (D.Del. 2019)

           loss provisions.’’ (Id. at ¶ 55). The Com-         dismiss, the Court is not convinced that
           plaint also alleges that Navient ‘‘failed to       the Complaint fails to adequately plead
           properly account for losses on more than           falsity based on the manipulation of the
           $ 2.5 billion in delinquent and defaulted          loan loss model.
           PELs of higher risk borrowers who exited
                                                                 [34] Second, Defendants assert that
           deferment in 2014.’’ (Id. at ¶ 62). According
                                                              the Complaint improperly relies on hind-
           to Defendants, the Complaint fails to ade-
                                                              sight to show the falsity of the loan loss
           quately plead the falsity of the loan loss
                                                              provisions. (D.I. 64 at 10-11). Specifically,
           provisions for three reasons: (i) the lack of
                                                              the increase to the loan loss provision in
           allegations that the loan loss model was
                                                              July 2015 does not show that the earlier
           manipulated; (ii) the improper reliance on
                                                              loan loss provisions were false or mislead-
           hindsight; and (iii) the failure to meet the
                                                              ing. (Id.). Defendants are correct that a
           pleading requirements for statements of
                                                              complaint may not rely on hindsight to
           opinion. (D.I. 64 at 10-14). Each argument
                                                              show falsity. See, e.g., Orrstown, 2015 WL
           is addressed in turn.
                                                              3833849, at *23 (‘‘[T]he fact that a compa-
              First, Defendants assert that successful        ny’s loan loss reserves are subsequently
           challenges to loan loss provisions require a       increased does not mean that the reserves
           plaintiff to allege ‘‘facts showing that the       were knowingly understated at some earli-
           defendant misapplied or manipulated its            er time.’’). But it does not appear that the
           [loan loss] model’’ to achieve a particular        Complaint here is relying on the increase
           accounting outcome. (D.I. 64 at 12 (citing         in July 2015 to show that the earlier
           Southeastern Pennsylvania Transp. Au-
                                                              amounts were false or misleading.
           thority v. Orrstown Fin. Serv., Inc., 2015
           WL 3833849, at *23-24, *27 (M.D. Pa. June              Instead, the Complaint alleges that De-
           22, 2015); In re NAHC, Inc. Sec. Litig.,           fendants knew or recklessly disregarded
           306 F.3d 1314, 1330 (3d Cir. 2002) ). As-          information which should have caused an
           suming Defendants are correct as to the            increase to the loan loss provisions at some
           law, and the Court cannot be certain of            point earlier than July 2015. Specifically,
           that because the cases Defendants cite do          the Complaint alleges that Remondi, the
           not say that manipulation is a requirement,        CEO of Navient, indicated during Na-
           the Complaint alleges that Navient’s sys-          vient’s Q2 2015 earnings call that a cohort
           temic use of forbearance artificially de-          of borrowers exiting deferment in 2014
           pressed Navient’s loan loss provisions.            exhibited characteristics long before 2014
           (D.I. 59 at ¶ 55). Read in the light most          that normally lead to a higher incidence of
           favorable to Plaintiffs, that appears to be        delinquencies and charge-offs. (D.I. 59 at
           an allegation of manipulation. Defendants          ¶ 62). Remondi stated that ‘‘[t]he incidence
           do not explain why this allegation of ma-          of delinquency and default on borrowers
           nipulation is insufficient without getting         who take more time to get an undergradu-
           into an evidentiary challenge that is im-          ate degree is certainly higher,’’ and this
           proper on a motion to dismiss. Specifically,       cohort had reflected that trend when they
           Defendants argue that systemic use of for-         ‘‘ ‘moved in and out of school multiple
           bearance cannot be a form of manipulation,         times’ (some without earning a degree),’’
           because Navient’s loan loss model ‘‘is de-         and historically had been ‘‘struggling to
           signed to prevent precisely [that] kind of         begin with.’’ (Id. (quoting D.I. 65-1, Ex. 4
           manipulation.’’ (D.I. 64 at 12). Because this      at 11-12) ). The Complaint suggests that
           issue cannot be resolved on a motion to            the Defendants ignored those red flags.9

           9.   Defendants argue that Remondi’s state-          ments reflect analysis that was not performed
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 736 of 1145 PageID #: 5522




           496                    363 FEDERAL SUPPLEMENT, 3d SERIES


           Thus, Defendants have not shown that the           (3d Cir. 2017) (‘‘[W]e decline to decide
           Complaint improperly relies on hindsight.          whether Omnicare is applicable to § 10(b)
             Finally, Defendants argue that loan loss-        claims TTTT’’). Because the Third Circuit
           es provisions are statements of opinion            has twice declined to decide that Omnicare
           and, therefore, the claims based on the            applies to Exchange Act claims, the Court
           loan losses provisions should be dismissed         is reluctant to decide that issue of first
           for failing to comply with the pleading            impression in connection with a motion to
           requirements of Omnicare, Inc. v. Labor-           dismiss – particularly given that the par-
           ers Dist. Council Const. Industry Pension          ties did not address the issue in their
           Fund, ––– U.S. ––––, 135 S.Ct. 1318, 191           briefs.
           L.Ed.2d 253 (2015) (‘‘Omnicare ’’). (D.I. 64          Defendants have also failed to show that
           at 13). In Omnicare, the Supreme Court             the statements in this case regarding loan
           held that under § 11 of the Securities Act,        loss provisions are opinions, as opposed to
           a defendant may be liable for a false state-       facts. Defendants suggest that in Shapiro
           ment of opinion if: (i) the speaker did not        v. UJB Financial Corp., the Third Circuit
           subjectively hold the stated belief; (ii) the      held that loan reserves are always state-
           opinion contained embedded statements of           ments of opinion. (D.I. 64 at 13 (citing
           fact and the embedded facts were untrue;           Shapiro, 964 F.2d at 281). But that argu-
           or (iii) the opinion ‘‘omits material facts        ment has been roundly rejected by other
           about the [speaker’s] inquiry into or              courts in this circuit. See Underland v.
           knowledge concerning’’ the opinion, and            Alter, 2011 WL 4017908, at *9 (E.D. Pa.
           those facts ‘‘conflict with what a reason-         Sept. 9, 2011) (stating that ‘‘neither Shapi-
           able investor would take from the state-           ro nor any other case Defendants rely
           ment itself.’’ 135 S.Ct. at 1326-27, 1329.         upon stands for the broad proposition that
           According to Defendants, the Complaint             all statements pertaining to loan loss re-
           does not allege that Defendants subjective-        serves are opinions.’’). If Shapiro were
           ly did not believe their statements about          limited to the type of statements about
           the loan loss provisions. (D.I. 64 at 13-14).      loan loss provisions made in that case, then
             As an initial matter, Defendants assume          Shapiro is distinguishable. In Shapiro, the
           that Omnicare applies to Plaintiffs’ Ex-           court held that ‘‘general labels’’ describing
           change Act claims, but the Third Circuit           loan loss provisions as ‘‘adequate’’ or ‘‘sol-
           has not reached that conclusion. Jaroslaw-         id’’ might be actionable material misstate-
           icz v. M & T Bank Corp., 912 F.3d 96 (3d           ments.10 Shapiro, 964 F.2d at 282. Here,
           Cir. 2018) (‘‘We have yet to decide whether        Plaintiffs’ Complaint does not rest on
           Omnicare applies to claims brought under           statements about loan loss provisions using
           the Exchange Act,’’ and ‘‘[w]e decline to do       general labels. Rather, the Complaint al-
           so again today TTTT’’); In re Amarin Corp.         leges that the dollar amounts disclosed for
           PLC Sec. Litig., 689 F. App’x 124, 132 n.12        the loan loss provisions were false or mis-

            or known before Q2 2015, but that assertion       10. The other cases cited by Defendants fit
            is not clear from the citation Defendants pro-      within the rubric of using general labels to
            vide. (D.I. 64 at 14 (citing D.I. 65, Ex. 4 at      describe the loan loss reserves. See Wilbush v.
            6) ). The earnings call transcript states that      Ambac Fin. Grp., Inc., 271 F.Supp.3d 473,
            Navient learned of the red flags when the           481 (S.D.N.Y. 2017) (‘‘Ambac’s management
            company ‘‘look[ed] a little bit deeper at these     believes that the reserves for losses TTT are
            loans’’ but the transcript does not indicate        adequate TTTT’’); Orrstown, 2015 WL
            when that deeper look occurred. (D.I. 65, Ex.       3833849, at *22 (stating that loan loss re-
            4 at 6).                                            serves are adequate).
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 737 of 1145 PageID #: 5523




                      LORD ABBETT AFFILIATED FUND, INC. v. NAVIENT CORP.                                497
                                          Cite as 363 F.Supp.3d 476 (D.Del. 2019)

           leading, because Defendants’ systemic use           little weight.’’); Campbell v. Sussex Cty.
           of forbearance meant the loan loss provi-           Fed. Credit Union, 2015 WL 3918946, at
           sions were ‘‘artificially understated.’’ (D.I.      *1 (D. Del. June 22, 2015) (stating that
           59 at ¶ 73).                                        ‘‘[t]he Court will not address issues raised
             For the foregoing reasons, Defendants             in footnotes’’); see also SmithKline Beec-
           have not shown that the Complaint fails to          ham Corp. v. Apotex Corp., 439 F.3d 1312,
           adequately plead the falsity of the state-          1320 (Fed. Cir. 2006) (stating that argu-
           ments regarding the loan loss provisions.           ments raised only in footnotes are not
           Defendants’ motion to dismiss the parts of          preserved).
           the Securities Act claims based on state-              Given the foregoing, Defendants have
           ments about the loan loss provisions is             not shown that the Complaint fails to plead
           denied. Unless Defendants can show that             a Securities Act claim based on the SOX
           the Complaint fails to adequately plead             Certifications. Defendants’ motion to dis-
           scienter, the Court will also deny Defen-           miss the portion of the Securities Act
           dants’ motion to dismiss the portion of the         claims based on the SOX Certifications is
           Exchange Act claims based on statements             denied. Unless Defendants can show that
           about the loan loss provisions.
                                                               the Complaint fails to plead scienter, the
                     4. SOX Certifications                     Court will also deny Defendants’ motion to
              [35] The Complaint alleges that the              dismiss the portion of the Exchange Act
           false and misleading statements regarding           claims based on the SOX Certifications.
           Navient’s forbearance practices and ‘‘re-                                5.   Scienter
           sulting manipulation of Navient’s financial
                                                                  The Complaint collectively addresses the
           results’’ rendered the SOX certifications
                                                               element of scienter as to the statements
           by Navient’s CEO John F. Remondi and
                                                               regarding Navient’s loan quality, forbear-
           CFO Somsak Chivavibul in the Form 10-
                                                               ance practices, loan loss provisions, and
           Qs and 10-K issued during the Class Peri-
           od false and misleading when made. (D.I.            SOX Certifications (i.e., the ‘‘loan state-
           59 at ¶¶ 64-66). Those certifications stated,       ments’’). (D.I. 59 at ¶¶ 67-83). The scienter
           in relevant part, that ‘‘based on my knowl-         allegations for the loan statements are
           edge, this report does not contain any              comprised of: confidential witness allega-
           untrue statement of material fact.’’ (Id.).         tions (Id. at ¶¶ 69, 76-78); allegations taken
                                                               from government complaints (Id. at ¶ 70);
              The Court will not dismiss the portion of
                                                               Remondi’s statements during Navient’s Q2
           Plaintiffs’ claims based on the SOX certifi-
                                                               2015 earnings call (Id. at ¶ 75); the central-
           cations, because Defendants’ only argu-
                                                               ity of certain operations to Navient (Id. at
           ments on this issue were buried in a couple
                                                               ¶¶ 72-73); company-wide incentive policies
           of footnotes and further obscured by the
                                                               and scripts (Id. at ¶ 71); and motive and
           high number of footnotes overall. Courts
                                                               opportunity allegations (Id. at ¶¶ 74, 80-83,
           traditionally do not consider arguments
                                                               124, 148).
           presented entirely in the footnotes. See
           Horatio Washington Depot Tech. LLC v.                  In addressing the Complaint’s purported
           TOLMAR, Inc., 2018 WL 5669168, at *13               failure to adequately plead scienter as to
           (D. Del. Nov. 1, 2018) (declining to consid-        the loan statements, Defendants raise a
           er an argument raised entirely in a foot-           variety of arguments, including arguments
           note); UCB, Inc. v. Accord Healthcare,              already made elsewhere. Specifically, De-
           Inc., 201 F.Supp.3d 491, 542 n.33 (D. Del.          fendants argue that: (i) the centrality of
           2016) (‘‘Arguments that are presented in            forbearance and credit to Navient’s opera-
           limited form in footnotes are entitled to           tions are insufficient to plead scienter un-
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 738 of 1145 PageID #: 5524




           498                   363 FEDERAL SUPPLEMENT, 3d SERIES


           der the core operations doctrine; (ii) Re-       determined are credible, to allege that spe-
           mondi’s statements in July 2015 do not           cific information regarding the fraud
           suggest that he knew before July 2015 that       around forbearance, charge-offs, and delin-
           the rate of default would be higher for the      quencies, was conveyed to the individual
           cohort exiting deferment in 2014; (iii) there    defendants Kane, Remondi, and Chivavi-
           is insufficient detail about the confidential    bul. (D.I. 59 at ¶¶ 76-78).
           witnesses to credit their allegations; and
           (iv) the motive and opportunity allegations         [37, 38] The Complaint alleges that
           improperly rely on a ‘‘general corporate         Defendants were motivated to manipulate
           motive.’’ (D.I. 64 at 18-22). As an initial      Navient’s financial results to meet market
           matter, the Court will not again address         expectations and prevent bad news from
           Defendants’ arguments about Remondi’s            causing further drops in Navient’s stock
           statements or the reliability of the confi-      price. (Id. at ¶¶ 74, 80-82). Under the
           dential witnesses, which were rejected for       PSLRA, ‘‘[m]otive must be supported by
           the reasons explained above. See supra           facts stated ‘with particularity,’ and must
           III(E)(3) and III(E)(2)(a). The scienter al-     give rise to a ‘strong inference’ of scien-
           legations as to the loan statements does         ter.’’ GSC Partners CDO Fund v. Wash-
           introduce a new confidential witness, CW4,       ington, 368 F.3d 228, 237 (3d Cir. 2004)
           but this confidential witness has the same       (quoting In re Advanta, 180 F.3d at 535).
           characteristics as the other three confiden-     Therefore, ‘‘[m]otives that are generally
           tial witnesses and, therefore, there is no       possessed by most corporate directors and
           reason to treat the credibility of his or her    officers do not suffice; instead, plaintiffs
           allegations differently.11 (D.I. 59 at ¶¶ 76-    must assert a concrete and personal bene-
           78). That leaves Defendants’ arguments
                                                            fit to the individual defendants resulting
           based on the core operations doctrine and
                                                            from this fraud.’’ GSC Partners CDO
           motive and opportunity allegations.
                                                            Fund v. Washington, 368 F.3d 228, 237 (3d
              [36] The Complaint relies on the core         Cir. 2004) (quoting Kalnit v. Eichler, 264
           operations doctrine to allege scienter with      F.3d 131, 139 (2d Cir. 2001) ). A ‘‘desire to
           respect to the loan statements, because          manage [a company’s] earnings in order to
           delinquencies, defaults, and charge-offs         meet analyst and market expectations TTT
           were ‘‘key financial metric[s]’’ for Navient.    is a general corporate motive’’ that does
           (D.I. 59 at ¶ 73). As discussed previously, it   not give rise to a strong inference of scien-
           is not enough under the core operations          ter. In re Great Atlantic & Pacific Tea
           doctrine for a matter to be of central im-       Co., Inc. Sec. Litig., 103 F. App’x 465, 469
           portance to company; a complaint must            (3d Cir. 2004). Because the only motive the
           also allege that specific information related
                                                            Complaint alleges as to the loan state-
           to the fraud was conveyed to management.
                                                            ments is a desire to meet market expecta-
           Rahman, 736 F.3d at 237. Here, the Com-
                                                            tions, these scienter allegations based on
           plaint’s scienter allegations with respect to
                                                            motive and opportunity must be disregard-
           the credit facility statements failed for that
                                                            ed.
           reason. See supra III(D)(2). But the Com-
           plaint does not suffer the same infirmity           But, the scienter analysis is ‘‘case specif-
           with respect to the loan statements. It          ic’’ and should ‘‘rest not on the presence or
           relies on allegations from confidential wit-     absence of certain types of allegations but
           nesses, which the Court has previously           on a practical judgment about whether,

           11. CW4 is Navient Collections Support Man-        spring of 2010 until February 2015. (D.I. 59
             ager who worked in that position from the        at ¶ 76).
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 739 of 1145 PageID #: 5525




                            E. HEDINGER AG v. BRAINWAVE SCIENCE, LLC                                   499
                                          Cite as 363 F.Supp.3d 499 (D.Del. 2019)

           accepting the whole factual picture painted         Act claims based on the credit facility
           by the Complaint, it is at least as likely as       statements; Defendants’ motion is DE-
           not that defendants acted with scienter.’’          NIED in all other respects;
           Avaya, 564 F.3d at 269. ‘‘The pertinent
                                                                 2. The Securities Act and Exchange
           question is ‘whether all of the facts al-
           leged, taken collectively, give rise to a           Act claims based on the compliance state-
           strong inference of scienter, not whether           ments are dismissed WITH PREJUDICE;
           any individual allegation, scrutinized in iso-      and
           lation, meets that standard.’ ’’ Id. at 267-68        3. The Exchange Act claims based on
           (quoting Tellabs, 551 U.S. at 323, 127 S.Ct.        the credit facility statements are dismissed
           2499). Even after setting aside the allega-         WITHOUT PREJUDICE.
           tions based on motive and opportunity, the
           Court cannot conclude at this time that the

                                                                               ,
           remaining allegations in the Complaint,
           considered holistically, fail to support a
           reasonable inference of scienter with re-
           spect to the loan statements. Defendants’
           motion to dismiss the Exchange Act claims
           based on the loan statements is denied.
                                                                   E. HEDINGER AG and Hedinger
           IV.   CONCLUSION
                                                                       Middle East DWC LLC,
              For the foregoing reasons, Defendants’                         Plaintiffs,
           motion to dismiss the Complaint for failure
           to state a claim pursuant to Fed. R. Civ. P.                               v.
           12(b)(6) (D.I. 63) is granted-in-part and                 BRAINWAVE SCIENCE, LLC,
           denied-in-part. Defendants’ motion is
                                                                      Brainwave Science Inc., and
           granted as to all claims based on the com-
                                                                       Krishna Ika, Defendants.
           pliance statements and the Exchange Act
           claims based on the credit facility state-                       C.A. No. 18-538 (MN)
           ments. Defendants’ motion is denied in all
           other respects. The Securities Act and Ex-                  United States District Court,
           change Act claims based on the compliance                           D. Delaware.
           statements are dismissed with prejudice.
                                                                               Signed 02/13/2019
           The Exchange Act claims based on the
           credit facility statements are dismissed            Background: Exclusive dealer of brain
           without prejudice. An appropriate Order             fingerprinting technology brought action
           will be entered.                                    against owner of technology, alleging
                                                               fraudulent inducement, false advertising,
                             ORDER                             breach of contract, breach of implied cove-
             Consistent with the Memorandum Opin-              nant of good faith and fair dealing, and
           ion issued this same date, IT IS HEREBY             related claims. Owner moved to dismiss.
           ORDERED this 29th day of January 2019               Holdings: The District Court, Maryellen
           that:
                                                               Noreika, J., held that:
             1. Defendants’ motion to dismiss (D.I.
                                                               (1) owner did not waive its right to arbi-
           63) is GRANTED-IN-PART and DE-
                                                                   trate;
           NIED-IN-PART; Defendants’ motion is
           GRANTED as to all claims based on the               (2) arbitration clause was not void for ref-
           compliance statements and the Exchange                  erencing non-existent tribunal;
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 740 of 1145 PageID #: 5526




                      EXHIBIT I
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 741 of 1145 PageID #: 5527




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE



      LORD ABBETT AFFILIATED FUND,                     C.A. No. 16-cv-112-MN
      INC., et al., Individually and on Behalf of
      All Others Similarly Situated,                   Judge Maryellen Noreika

                                    Plaintiffs,

             vs.

      NAVIENT CORPORATION, et al.,

                                    Defendants.




                    Expert Report of Michael L. Hartzmark, Ph.D.

                                       September 6, 2019
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 742 of 1145 PageID #: 5528




                                                        Table of Contents

      I.     Scope of Engagement .................................................................................................1
      II.    Qualifications .............................................................................................................3
      III.   Summary of Opinions ................................................................................................6
      IV.    Basis for Opinions on Efficiency of the Market for the Navient Common
             Stock ...........................................................................................................................8
             A.       Efficient Market Defined ..................................................................................8
                      1.       Operational Factors Employed to Evaluate Whether a Security
                               Trades in an Efficient Market ...............................................................10
                      2.       Price-Related Factors Employed to Evaluate Whether a Security
                               Trades in an Efficient Market ...............................................................12
                      3.       Evaluating Operational and Price-Related Factors ...............................13
      V.     Analysis of Operational Factors of Navient Common Stock ...................................14
             A.       Background .....................................................................................................14
             B.       Analysis of the Operational Factors ...............................................................15
                      1.       Cammer Factor I – Average Weekly Trading Volume .........................15
                      2.       Cammer Factor II – Analyst Coverage .................................................17
                      3.       Cammer Factor III – Market Makers and Arbitrageurs ........................20
                      4.       Cammer Factor IV – SEC Form S-3 Eligibility ....................................25
             C.       Other Operational Factors to Weigh When Examining Market
                      Efficiency ........................................................................................................26
                      1.       Krogman Factor – Market Capitalization .............................................26
                      2.       Krogman Factor – The Size of the Float of Navient Common
                               Stock......................................................................................................28
                      3.       Krogman Factor – Bid-Ask Spread .......................................................28
      VI.    The Price-Related Factors Describing Market Efficiency of Navient
             Common Stock .........................................................................................................30
             A.       Background .....................................................................................................30
             B.       Price Reaction to Unexpected New Information ............................................31
                      1.       Event Study Methodology Used to Test for Cause and Effect .............31
                      2.       Cause and Effect Analysis Examining Days with Earnings
                               News – Background ..............................................................................32
                      3.       Cause and Effect Analysis Examining Earnings Days That Are
                               Not Corrective Disclosure Dates...........................................................35


                                                                      -i-
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 743 of 1145 PageID #: 5529




                   4.      Cause and Effect Analysis Examining the Relationship Between
                           Abnormal Returns and Volume ............................................................39
                   5.      Cause and Effect Analysis Examining Days with News versus
                           Days with No News ..............................................................................41
                   6.      Cause and Effect Analysis Examining Autocorrelation........................44
                   7.      Cause and Effect Analysis Examining Corrective Disclosure
                           Dates......................................................................................................45
            C.     Conclusion Based on the Basket of Factors the Courts Evaluate ...................46
      VII. The Basket of Relevant Factors Used to Evaluate The Market Efficiency of
           Navient Common Stock Applies To The Examination Of Whether Options
           on Navient Common Stock Traded In An Efficient Market ....................................47
            A.     Overview of Options.......................................................................................47
            B.     Efficiency of the Market for Options on Navient Common Stock .................50
                   1.      Operational Factors and Options...........................................................50
                   2.      Cause and Effect Analysis for Navient Stock Options .........................53
            C.     Conclusion Based on the Basket of Factors the Courts Evaluate ...................57
      VIII. Introduction to Corporate Bonds and Bond Pricing Theory ....................................57
            A.     Background Information on Corporate Bonds ...............................................57
            B.     Bond and Stock Prices Often Move in Different Directions in an
                   Efficient Market ..............................................................................................62
            C.     Differences in Price Movements between Notes with Different
                   Coupons and Maturities ..................................................................................64
            D.     Description of the Navient Debt Securities ....................................................65
                   1.      2020B Note, 2021 Note and 2024B Note .............................................65
                   2.      Other Navient Debt Securities ..............................................................66
            E.     The Navient Debt Securities Were Comparable or Homogenous
                   Corporate Bond Issues ....................................................................................66
            F.     Analysis of the Exemplar Notes .....................................................................67
      IX.   Analysis of Operational Factors for the Exemplar Notes ........................................70
            A.     The Operational Factors Describing Market Efficiency .................................70
                   1.      Cammer Factor I – Average Weekly Trading Volume .........................70
                   2.      Cammer Factor II – Analyst Coverage .................................................77
                   3.      Cammer Factor III – Market Makers ....................................................78
                   4.      Cammer Factor IV – SEC Form S-3 Eligibility ....................................79



                                                                - ii -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 744 of 1145 PageID #: 5530




              B.       Other Operational Factors to Weigh When Examining Market
                       Efficiency ........................................................................................................79
                       1.       Krogman Factor – Market Value ..........................................................79
                       2.       Krogman Factor – The Size of the Float ...............................................81
                       3.       Krogman Factor – Bid-Ask Spread .......................................................82
                       4.       Other Operational Factors – Institutional Holdings ..............................83
      X.      The Price-Related Factors Describing Market Efficiency for the Exemplar
              Notes.........................................................................................................................84
              A.       Event Study for the Exemplar Notes ..............................................................84
              B.       Cammer Factor V – Price Reaction to Unexpected New Information ...........89
                       1.       Cause and Effect Analysis Examining the Relationship Between
                                Abnormal Returns and Volume ............................................................89
                       2.       Cause and Effect Analysis Examining Earnings Days That Are
                                Not Corrective Disclosure Dates...........................................................90
                       3.       Cause and Effect Analysis Examining Days with News versus
                                Days with No News ..............................................................................90
                       4.       Cause and Effect Analysis Examining Autocorrelation........................92
                       5.       Analysis Examining Corrective Disclosure Dates ................................96
              C.       Conclusion Based on the Basket of Factors the Courts Evaluate ...................97
              D.       Navient Debt Securities Traded in an Efficient Market .................................98
      XI.     Ability to Calculate Damages on a Class-Wide Basis ...........................................101
              A.       Calculating Damages for Violation of § 10(b) of the Exchange Act
                       For Both Common Stock and Navient Debt Securities ................................101
                       1.       Summary .............................................................................................101
                       2.       Description of the OOP Method .........................................................102
                       3.       Damages Methodology for Options on Navient Common Stock .......104
              B.       Calculating Damages for Violations of § 11 and § 12(a)(2) of the
                       Securities Act ................................................................................................105
                       1.       Section 11 ............................................................................................105
                       2.       Section 12 ............................................................................................106
      XII. Conclusions ............................................................................................................107




                                                                     - iii -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 745 of 1145 PageID #: 5531




      I.       SCOPE OF ENGAGEMENT

               1.    I have been retained by Court-appointed Lead Counsel (“Counsel”)1 for the
      putative Class (the “Class”)2 in the matter of Lord Abbett Affiliated Fund, Inc. v. Navient
      Corp. to determine whether the publicly traded securities of Navient Corp. (“Navient” or
      the “Company”)—including common stock, related put and call options that traded in
      reference to the common stock, and certain debt securities—traded in efficient markets3
      from April 17, 2014 through September 29, 2015, inclusive (the “Exchange Act Class
      Period”).4 I have also been asked by Counsel to opine on whether the calculation of



      1
           Bernstein Litowitz Berger & Grossmann LLP.
      2
           I understand from Lead Counsel that the proposed Class definition is: “All persons and entities
           who purchased or otherwise acquired Navient’s publicly traded securities, or sold Navient put
           options, from April 17, 2014 through September 29, 2015, inclusive; and/or all persons and
           entities who purchased or otherwise acquired Navient’s 5.000% Senior Notes due 2020 (CUSIP
           63938CAA6), 5.875% Senior Notes due 2024 (CUSIP 63938CAB4), and 5.875% Senior Notes
           due 2021 (CUSIP 63938CAC2) from November 3, 2014 through December 28, 2015,
           inclusive—and who were damaged thereby.” This includes the publicly traded securities
           consolidated by Navient pursuant to its April 30, 2014 separation from Sallie Mae. Excluded
           from the Class are Defendants, their officers and directors, all members of their immediate
           families, their legal representatives, heirs, successors, or assigns, and any entity in which
           Defendants have or had a controlling interest.
      3
           “The fraud on the market theory is based on the hypothesis that, in an open and developed
           securities market, the price of a company’s stock is determined by the available material
           information regarding the company and its business. Misleading statements will therefore
           defraud purchasers of stock even if the purchasers do not directly rely on the misstatements.”
           Basic Inc. v. Levinson, 485 U.S. 224, 241-242 (1988).
           The premise of the fraud-on-the-market presumption is that “‘the price of a security traded in
           an efficient market will reflect all publicly available information about a company,’ so that ‘a
           buyer of the security may be presumed to have relied on that information in purchasing the
           security.’” In re Bridgepoint Educ. Inc. Sec. Litig., 2015 WL 224631, at *6 (S.D. Cal. Jan. 15,
           2015) (quoting Amgen, Inc. v. Conn. Ret. Plans & Trust Funds, 133 S.Ct. 1184, 1190 (2013)).
      4
           I understand that Defendants moved to dismiss the Second Amended Consolidated Class
           Action Complaint dated November 17, 2017 (the “Complaint”) and the Court denied that
           motion in part in its opinion dated January 29, 2019 (the “MTD Order”). I further understand
           that, following the MTD Order, Plaintiffs’ Exchange Act (defined below) claims cover a period
           from April 17, 2014 through September 29, 2015, inclusive (the “Exchange Act Class
           Period”). For the September 29, 2015 alleged corrective disclosure, the Complaint alleges
           Navient’s common stock price declined that day and through September 30 and October 1,
           2015 (Complaint, ¶¶90-91 and Appendix to the Complaint, pp. 1-5). I refer to the “Exchange
           Act Class Period+” as the Exchange Act Class Period plus September 30 and October 1, 2015.

                                                      -1-
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 746 of 1145 PageID #: 5532




      damages on a class-wide basis is subject to a common methodology for all Class members
      in connection with their claims under: (i) Section 10(b) of the Exchange Act of 1934 (the
      “Exchange Act”) and U.S. Securities & Exchange Commission (“SEC”) Rule 10b-5
      adopted thereunder (collectively, “Section 10(b)”); and (ii) Sections 11 and 12(a)(2) of the
      Securities Act of 1933 (the “Securities Act”).5

              2.    I have reviewed the Complaint and assume the allegations are true for
      purposes of this report.6 I have made no investigation of the issues of liability and loss
      causation in this case, and nor have I been asked to calculate damages. My report applies
      widely-accepted economic, financial and statistical analyses to determine whether the
      securities discussed herein traded in an efficient market.

              3.    My report is organized as follows: In Section II, I present my qualifications
      as an expert. In Section III, I summarize each of my opinions. In Section IV, I describe
      the concept of market efficiency. In Section V, I offer empirical support for the conclusion
      that Navient common stock traded in an efficient market during the Exchange Act Class
      Period by examining the “operational” factors for demonstrating market efficiency set forth
      in Cammer v. Bloom, 711 F. Supp. 1264 (D.N.J. 1989) (“Cammer”) and Krogman v.
      Sterritt, 202 F.R.D. 467, 474-78 (N.D. Tex. 2001) (“Krogman”). In Section VI, I review
      the results of statistical tests examining the behavior of Navient stock price on earnings
      announcement and other dates collectively over the Exchange Act Class Period. These
      empirical analyses demonstrate that Navient common stock responded to new, Company-




      5
          In the MTD Order, the Court sustained Plaintiffs’ Securities Act claims arising from two
          registered offerings of Navient notes: (1) an offering on or around November 3, 2014,
          consisting of $500 million in principal amount of 5.000% Senior Notes due 2020 and $500
          million in principal amount of 5.875% Senior Notes due 2024 (as defined above, the 2014 Debt
          Offering); and (2) an offering on or around March 27, 2015, consisting of $500 million in
          principal amount of 5.875% Senior Notes due 2021 (as defined above, the 2015 Debt
          Offering).” See, e.g., Complaint at ¶1. Therefore, Plaintiffs’ Securities Act claims apply to
          three debt securities: 5.000% Senior Notes due 2020 (“2020B Note”); 5.875% Senior Notes
          due 2024 (“2024B Note”); and 5.875% Senior Notes due 2021 (“2021 Note”). Plaintiffs’
          Exchange Act claims also apply to the three Notes as well as the other Navient securities
          discussed herein, which all are a part of the 210 Notes that make up all of Navient’s senior
          unsecured debt (the “Navient Debt Securities”).
      6
          I have also reviewed and relied upon the Court’s MTD Order.

                                                    -2-
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 747 of 1145 PageID #: 5533




      specific information, which also supports the conclusion that Navient stock traded in an
      efficient market. In Section VII, I examine how the basket of factors related to Navient’s
      stock price applies to options on Navient common stock, as well as the relationship between
      the prices of Navient common stock and its options, to demonstrate that the options on
      Navient common stock traded in an efficient market. In Sections VIII, IX and X, I analyze
      whether the Navient Debt Securities traded in an efficient market, based on my analysis of
      the Cammer and Krogman factors with respect to the market for Navient Debt Securities,
      including analysis of “Exemplar Notes” representing a supra-majority face value subset of
      Navient’s publicly-traded unsecured senior debt securities, it is my opinion that the market
      for Navient Debt Securities was efficient. In Section XI, I show that the calculation of
      damages in this case can be done on a class-wide basis subject to a common methodology
      for Plaintiffs’ claims under each of the Securities Act and the Exchange Act.

      II.       QUALIFICATIONS

                4.    I am President of Hartzmark Economics Litigation Practice, LLC and prior to
      this I was a Principal and Director at Navigant Economics (formerly dba Chicago Partners,
      LLC, a subsidiary of Navigant Consulting, Inc.). Both firms specialize in the application
      of economics and finance to legal, commercial and regulatory issues, including issues such
      as those addressed in this report. I also am currently engaged as an independent contractor
      the Office of the Attorney General of the State of New Jersey and was previously engaged
      by the Office of the Attorney General of the State of New York, to assist in investigations
      of the mortgage-backed securities market.7

                5.    I have served as a testifying and consulting expert in numerous securities class
      actions. In addition, I have published scholarly articles on a multitude of issues in financial
      economics including those associated with securities class actions, including the topic of
      market efficiency. I have spent much of my time as an economic consultant evaluating



      7
            “A residential mortgage-backed security (MBS) is an instrument whose cash flow depends on
            the cash flows of an underlying pool of mortgages.” Frank J. Fabozzi and Steven V. Mann, The
            Handbook of Fixed Income Securities, Seventh Edition, McGraw-Hill Education (2005), p. 16
            (“Handbook”).

                                                     -3-
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 748 of 1145 PageID #: 5534




      issues related to market efficiency, including its relation to the certification of securities
      class actions. My primary focus has been on securities such as common stock, corporate
      bonds, Treasury and energy futures, swaps, swaptions and options, and asset-backed
      securities. Recently my expert report which included the topic of market efficiency in In
      re Signet Jewelers Limited Securities Litigation was cited with approval by the United
      States District Court for the Southern District of New York8 and my expert report, which
      included the topic of market efficiency in In re Cobalt International Energy, Inc. Securities
      Litigation was cited with approval by the United States District Court for the Southern
      District of Texas. In each of those cases, the district court cited my expert reports in their
      orders certifying the class of holders of both common stock and, in the case of Cobalt,
      corporate bonds.9 I also wrote a series of reports cited in the district court’s opinion
      granting class certification of DVI common stock and corporate bonds in In re DVI, Inc.
      Securities Litigation, 249 F.R.D. 196 (E.D. Pa. 2008), which was affirmed by the Third
      Circuit. In re DVI, Inc. Securities Litigation, 639 F.3d 623 (3d Cir. 2011). My expert
      report in West Palm Beach Police Pension Fund, et al. v. DFC Global Corp., et al. was
      cited with approval and as support in the DFC court’s order certifying the class.10 I have




      8
           In re Signet Jewelers Limited Sec. Litig., 2019 WL 3001084 (S.D.NY. July 10, 2019) at *20
           (finding that “Plaintiff’s burden at this stage is simply to propose a methodology for calculating
           damages that corresponds to its theory of liability. It has done so here. Dr. Hartzmark’s
           purports to ‘us[e] the results of an event study along with the disclosures of firm-specific
           information’ to measure ‘the level of artificial inflation in the prices of the Signet common
           stock’ based upon ‘price reactions to disclosures revealing [Defendants’] alleged misstatements
           and omissions. . . . From this, daily levels of inflation can be calculated by adjusting the
           inflation measure for each day throughout the Class Period.’ This methodology, which applies
           on a class-wide basis, is capable of measuring the out-of-pocket losses suffered by the Class
           members.”).
      9
           In re Cobalt Intl. Energy, Inc., Sec. Litig., 2017 WL 2608243 (S.D. Tex. 2017) at *5 (finding
           that “Plaintiffs have provided expert testimony demonstrating, at this class certification stage,
           that the market for Cobalt Notes was adequately efficient to allow them to rely on the fraud-
           on-the market presumption of reliance.”).
      10
           W. Palm Beach Police Pension Fund, et al. v. DFC Global Corp., et al., 2016 WL 4138613, at
           *13 (E.D. Pa. Aug. 4, 2016) (finding that “Dr. Hartzmark has data underlying his conclusions
           and [the defendants’ expert] just has noise”).

                                                       -4-
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 749 of 1145 PageID #: 5535




      also co-authored three law review publications discussing the commonly used empirical
      tests applicable to securities class actions.11

               6.    I earned my B.A. in economics from The University of Michigan and my
      M.A. and Ph.D. in economics from The University of Chicago. I have taught economics
      and financial economics in the Department of Economics at The University of Chicago and
      jointly in the Michigan Business School (now the Ross School of Business) and the
      Department of Economics at the University of Michigan.

               7.    At the University of Michigan, I created and taught courses on financial and
      commodity futures markets. While an Assistant Professor at the University of Michigan,
      I received a research grant from the University of Chicago Center for the Study of Futures
      Prices, as well as the John M. Olin Faculty Fellowship to further my research in financial
      markets. In addition, I published articles in peer-reviewed journals related to financial
      markets. Prior to my tenure track appointment at the University of Michigan, I was
      employed as a Financial Economist at the Commodity Futures Trading Commission,
      Division of Economics and Education.

               8.    I have been a holder of the Series 7 and 63 registered representative licenses
      and have served as a Financial Advisor at Fahnestock & Co., Inc. (now Oppenheimer &
      Co., Inc.). I was also founder and President of DARMA, LLC, a wealth and asset advisory
      company affiliated with Oppenheimer & Co., Inc.

               9.    My qualifications, publications, and expert engagements are summarized in
      detail in my curriculum vitae, which is attached to this report as Appendix A. Hartzmark
      Economics Litigation Practice, LLC is being compensated at a rate of $640 per hour for
      my work in this matter. My compensation is not dependent on my opinions expressed in
      this report or the outcome of this matter.




      11
           Michael L. Hartzmark, Cindy A. Schipani, H. Nejat Seyhun, Fraud on the Market: Analysis
           of the Efficiency of the Corporate Bond Market, 2011 Colum. Bus. L. Rev., 654-716 (2011);
           Michael L. Hartzmark, H. Nejat Seyhun, The Curious Incident of the Dog That Didn’t Bark
           and Establishing Cause-and-Effect in Class Action Securities Litigation, 6 Va. L. & Bus. Rev.,
           415-66 (Winter 2012); Michael L. Hartzmark, H. Nejat Seyhun, Understanding the Efficiency
           of the Market for Preferred Stock, 8 Va. L. & Bus. Rev., 149-230 (Spring 2014).

                                                     -5-
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 750 of 1145 PageID #: 5536




      III.   SUMMARY OF OPINIONS

             10.   Based on my analysis to date, I have formed the following opinions:

             OPINION 1: Throughout the Exchange Act Class Period, Navient common stock
             traded in an efficient market. This opinion is based on an analysis of a basket of
             factors, including those set forth in Cammer and Krogman, which, consistent with
             the fundamental principles of economics and finance and academic research,
             indicate market efficiency for Navient common stock. Commonly-utilized and
             generally-accepted statistical tests examining the behavior of Navient common
             stock price movements on news dates collectively over the Exchange Act Class
             Period, as well as other empirical analyses of price movements, demonstrate that
             Navient common stock rapidly responded to unanticipated and material Company-
             specific information. Analysis of the other factors set forth in Cammer and
             Krogman also demonstrate that Navient common stock traded in an efficient market
             throughout the Exchange Act Class Period.

             OPINION 2: Throughout the Exchange Act Class Period, options on Navient
             common stock traded in an efficient market. This opinion is based on an analysis
             of a basket of factors, including those set forth in Cammer and Krogman, which,
             consistent with the fundamental principles of economics and finance and academic
             research, indicate market efficiency for options on Navient common stock. A
             commonly-utilized and generally-accepted statistical tests examining the
             relationship between the price behavior of options on Navient common stock and
             the price movements of Navient common stock collectively over the Exchange Act
             Class Period, demonstrate that options on Navient common stock rapidly responded
             to unanticipated and material Company-specific information.

             OPINION 3: Throughout the Exchange Act Class Period, the Exemplar Notes —
             that made up more than 76% of the face value of the Navient Debt Securities—
             traded in an efficient market. This opinion is based on an analysis of a basket of
             factors, including those set forth in Cammer and Krogman, which, consistent with
             the fundamental principles of economics and finance and academic research,
             indicate market efficiency for the Exemplar Notes. Commonly-utilized and

                                                -6-
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 751 of 1145 PageID #: 5537




            generally-accepted statistical tests examining the behavior of the Exemplar Notes
            price movements on news dates collectively over the Exchange Act Class Period,
            as well as other empirical analyses of price movements, demonstrate that the
            Exemplar Notes rapidly responded to unanticipated and material Company-specific
            information. Analysis of the other factors set forth in Cammer and Krogman also
            demonstrate that the Exemplar Notes traded in an efficient market throughout the
            Exchange Act Class Period.

            OPINION 4: Throughout the Exchange Act Class Period, the entire series of
            Navigant Debt Securities traded in an efficient market. Support for this conclusion
            comes      from      a     multitude      of     sources.      First, several    of
            the Cammer and Krogman factors that support efficiency for the Exemplar Notes
            apply similarly across all Navient Debt Securities (e.g., Cammer 2-Analyst
            Coverage; Cammer-4 SEC          Form       S-3     Eligibility; Krogman 1- Market
            Capitalization; Krogman 2-The Size of the Float). Second, fundamental principles
            of economics and finance, and specifically corporate bond pricing theory, suggest
            that the observing cause and effect (Cammer 5) for certain debt instruments of a
            specific company will extend to other related debt of the same company, especially
            for debt of the same rank. Third, academic research, as well as arbitrage and bond
            trading activities would also suggest that observing cause and effect (Cammer 5)
            for certain debt instruments of a specific company will extend to other related debt
            of the same company. Fourth, the credit rating agencies evaluated the Navigant
            Debt Securities as a single homogenous, fungible pool. Fifth, Navient in its
            financial statements reported and described the Navient Debt Securities as a single,
            homogenous pool. Finally, as it relates to certain securities, such as options and
            preferred stocks, courts have generally considered these to be similar enough —
            because they represent claims on the same company’s cash flow, and thus have the
            same basic source of risk — to be included in a single pool or a collective for the
            purpose of determining whether they trade in an efficient market.

            OPINION 5: While I have not been requested to quantify damages, the calculations
            of damages for violations of Section 10(b) of the Exchange Act (and SEC Rule 10b-


                                                -7-
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 752 of 1145 PageID #: 5538




               5) are subject to a common methodology and may be computed on a class-wide
               basis.

               OPINION 6: While I have not been requested to quantify damages, the calculations
               of damages for violations of Section 11 of the Securities Act are subject to a
               common methodology and may be computed on a class-wide basis.

               OPINION 7: While I have not been requested to quantify damages, the calculations
               of damages for violations of Section 12(a)(2) of the Securities Act are subject to a
               common methodology and may be computed on a class-wide basis.

               11.   In reaching these opinions, I have relied upon various materials, which are
      listed in Appendix B and/or are otherwise cited in this report. The research and analysis
      upon which my opinions are based has been conducted by me with the assistance of
      personnel working under my direction and supervision. My conclusions are based on
      information available to me as of the date of this report. I understand that discovery is
      ongoing, and I may review, evaluate, and analyze relevant material that becomes available
      to me in the future. I reserve the right to modify my conclusions based on additional
      information.

      IV.      BASIS FOR OPINIONS ON EFFICIENCY OF THE MARKET FOR THE
               NAVIENT COMMON STOCK

               A. Efficient Market Defined

               12.   A market is defined as being informationally efficient if prices of securities
      trading in that market reflect all material, publicly available information.12 Further,
      informational efficiency means that prices of securities rapidly change to reflect new,
      unanticipated, material, public information. The notion behind efficient markets is that the




      12
           See Eugene F. Fama, Efficient Capital Markets: A Review of Theory and Empirical Work, 25
           J. Fin., 383 (1970) (“A market in which prices always ‘fully reflect’ available information is
           called ‘efficient’”); Eugene F. Fama, Efficient Capital Markets: II, 46 J. Fin., 1575 (1991) (“I
           take the market efficiency hypothesis to be the simple statement that security prices fully reflect
           all available information.”).

                                                       -8-
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 753 of 1145 PageID #: 5539




      competition among investors to discover new profit opportunities pushes security prices to
      reflect all material, publicly available information.

               13.       The finance literature supports the concept of market efficiency. The father
      of modern finance and Nobel Prize winner, Eugene Fama, wrote, “We shall conclude that,
      with but a few exceptions, the efficient markets model stands up well,”13 and “[i]n short,
      the evidence in support of the efficient markets model is extensive, and (somewhat
      uniquely in economics) contradictory evidence is sparse.”14 In 1991, Professor Fama
      updated his analysis and wrote, “The empirical literature on efficiency and asset-pricing
      models passes the acid test of scientific usefulness.”15 Professor Fama also wrote that
      “precise inferences about the degree of market efficiency are likely to remain impossible.
      Nevertheless, judged on how it has improved our understanding of the behavior of security
      returns, the past research on market efficiency is among the most successful in empirical
      economics, with good prospects to remain so in the future.”16

               14.       The opinion in Cammer articulated five factors used by courts to evaluate
      whether a market is efficient for the purposes of establishing the presumption of investor
      reliance articulated by the Supreme Court in Basic Inc. v. Levinson, 485 U.S. 224 (1988).
      The fundamental principles of economics and finance that underlie a large body of
      academic research published over the past forty years support each factor as an indicator
      of market efficiency. As explained below, it is important to understand that assessment of
      market efficiency does not turn on any one single factor; rather, it is an assessment of all
      the factors together that allows one to reach the conclusion that a market for a security is
      efficient. For ease of comprehension, the factors can be separated into two general
      categories: “operational factors” and “price-related factors.”




      13
           Fama, Efficient Capital Markets: A Review of Theory and Empirical Work, 25 J. Fin. at 383.
      14
           Id. at 416.
      15
           Fama, Efficient Capital Markets: II, 46 J. Fin. at 1576.
      16
           Id. at 1576. See also Eugene F. Fama, Market efficiency, long-term returns, and behavioral
           finance, 49 J. Fin. Econ. 283 (1998); G. William Schwert, Anomalies and Market Efficiency,
           in Handbook of the Economics of Finance (G. Constantinides et al., eds., 2003); and Burton G.
           Malkiel, The Efficient Market Hypothesis and Its Critics, 17 J. Econ. Perspectives 59 (2003).

                                                      -9-
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 754 of 1145 PageID #: 5540




                1.       Operational Factors Employed to Evaluate Whether a Security
                         Trades in an Efficient Market

               15.    The operational factors examine the trading and arbitrage activity in the
      market, with the clear understanding that (a) an efficient market is one in which anyone
      can buy and sell securities; (b) an efficient market is one that has a high level of trading
      activity, and for which trading information is readily available; and (c) an efficient market
      can be characterized as a liquid market that can absorb a reasonable amount of trading
      volume at relatively low trading costs.17 As a result, the operational factors are used to
      examine whether there is sufficient liquidity, trading and arbitrage activity, along with
      widespread information dissemination, such that it can reasonably be expected that the
      market price for the security is efficient in that it rapidly reflects new information.18

               16.    The operational factors set forth in Cammer are:

                (1)     average weekly turnover;19

                (2)     analyst coverage;20




      17
           Economists often suggest that, “The common metrics of liquidity are turnover, bid-ask spread,
           and transactional size.” This is also consistent with the operational Cammer
           factors. Handbook, p. 363.
      18
           “In an open and developed market, the dissemination of material misrepresentations or
           withholding of material information typically affects the price of the stock, and purchasers
           generally rely on the price of the stock as a reflection of its value.” Peil v. Speiser, 806 F.2d
           1154, 1161 (3d Cir. 1986).
           “Indeed, nearly every court that has considered the proposition has concluded that where
           materially misleading statements have been disseminated into an impersonal, well-developed
           market for securities, the reliance of individual plaintiffs on the integrity of the market price
           may be presumed.” Basic, 485 U.S. at 247.
      19
           “Turnover measured by average weekly trading of two percent or more of the outstanding
           shares would justify a strong presumption that the market for the security is an efficient one;
           one percent would justify a substantial presumption.” Cammer, 711 F. Supp. at 1286.
      20
           “…[I]t would be persuasive to allege a significant number of securities analysts followed and
           reported on a company’s stock during the class period.” Id. See also Teamsters Local 445
           Freight Div. Pension Fund v. Bombardier, Inc., 546 F.3d 196, 205 (2d Cir. 2008) (“[T]he
           greater the number of securities analysts following and reporting on a company’s stock, the
           greater the likelihood that information released by a company is being relied upon by
           investors.”) (quoting In re Xcelera.com Sec. Litig., 430 F.3d 503, 514 (1st Cir. 2005)).

                                                      - 10 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 755 of 1145 PageID #: 5541




                (3)      number of market makers or dealers of the common stock, along with
                         arbitrageurs;21 and

                (4)      the issuer’s eligibility to file SEC Form S-3 and to incorporate by reference
                         other SEC Forms.22

               17.    The court in Krogman suggested three additional operational factors:

                (1)      the market capitalization of the security;23




      21
           “[I]t could be alleged the stock had numerous market makers. The existence of market makers
           and arbitrageurs would ensure completion of the market mechanism; these individuals would
           react swiftly to company news and reported financial results by buying or selling stock and
           driving it to a changed price level.” Cammer, 711 F. Supp. at 1286-87.
           Related to arbitrage activity, some courts have also suggested that other factors may be relevant
           to determining whether a market is efficient for class-certification purposes, including the
           activity and number of institutional investors. For example, in In re Enron Corporation
           Securities, Derivative & “ERISA” Litigation, 529 F. Supp. 2d 644, 756 (S.D. Tex. 2006), the
           court decided that the Enron bonds traded in efficient markets partially based on “data on
           institutional holdings . . . [that] there was active trading . . . during the Class Period, [and] there
           were a substantial number of institutional investors.”
           “Consistent with the efficiency indicators used recently by the courts, the inefficient firms have
           lower mean trading volume, fewer market makers, lower analyst following, and lower
           institutional ownership (number and percentage) than efficient firms.” Brad M. Barber,
           Paul A. Griffin, and Baruch Lev, The Fraud-on-the-Market Theory and the Indicators of
           Common Stocks’ Efficiency, 19 J. Corp. L., 285-312, 302 (Winter 1994) (footnote omitted and
           emphasis added).
      22
           “… [I]t would be helpful to allege the Company was entitled to file an S-3 Registration
           Statement in connection with public offerings or, if ineligible, such ineligibility was only
           because of timing factors rather than because the minimum stock requirements set forth in the
           instructions to Form S-3 were not met.” Cammer, 711 F. Supp. at 1287. See also id. at 1271
           n.5 (“Generally speaking, it is the largest and most well-known companies which register
           equity securities on Form S-3”); id. at 1284 (quoting SEC Securities Act Release No. 6235, 45
           FR 63,693 (1980)) (“This form [S-3] is predicated on the Commission’s belief that the market
           operates efficiently for these companies, i.e., that the disclosure in Exchange Act reports and
           other communications by the registrant, such as press releases, has already been disseminated
           and accounted for by the market place.”) (Emphasis omitted).
      23
           In Krogman, the court suggested that “[m]arket capitalization, calculated as the number of
           shares multiplied by the prevailing share price, may be an indicator of market efficiency
           because there is a greater incentive for stock purchasers to invest in more highly capitalized
           corporations.” 202 F.R.D. at 478.

                                                         - 11 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 756 of 1145 PageID #: 5542




                (2)     the bid-ask price spread;24 and

                (3)     the float of the security (i.e., the amount of outstanding security not held
                        by insiders of the corporation).25

                2.       Price-Related Factors Employed to Evaluate Whether a Security
                         Trades in an Efficient Market

               18.    The price-related factors are used to examine whether the market price for the
      security rapidly reflects unanticipated information about future Company cash flows as
      would be expected in an efficient market.

               19.    To examine the market efficiency of Navient’s securities, I test whether:

               (1)     there is a rapid price reaction to new information relevant to the valuation
                       of the securities;26 and

               (2)     there are certain statistical properties associated with security price
                       movements, such as the lack of autocorrelation.27




      24
           See Krogman, 202 F.R.D. at 478 (“A large bid-ask spread is indicative of an inefficient market,
           because it suggests that the stock is too expensive to trade.”).
      25
           Insiders cannot freely trade in the stock of their firm based on their privileged, nonpublic
           information. They are subject to both trading restrictions (blackout periods, and restrictions of
           Rule 10b-5 and Exchange Act Sections 16(b) and 16(c)) and the reporting requirements of
           Section 16(a). See 17 C.F.R. § 240.10b-5 (2011); 15 U.S.C. §§ 78p(b), 78p(c), 78p(a) (2011).
           “In determining efficiency, courts also consider the percentage of shares held by the public,
           rather than insiders.” Krogman, 202 F.R.D. at 478.
      26
           “[I]t would be helpful to a plaintiff seeking to allege an efficient market to allege empirical
           facts showing a cause and effect relationship between unexpected corporate events or financial
           releases and an immediate response in the stock price.” Cammer, 711 F. Supp. at 1287.
      27
           “Autocorrelation is usually found in time-series data. Economic time series often display a
           ‘memory’ in that variation is not independent from one period to the next.” William H. Greene,
           Econometric Analysis 358 (2d ed. 1993). In other words, autocorrelation is the measurement
           of the relationship between the security return at time t and the return of the same security at
           some fixed time in the past. First-order autocorrelation would be found when there is a
           statistically significant relationship between the common stock return today and the common
           stock return yesterday. Another way of looking at this concept is that if an observer can use
           the return from yesterday to predict with some level of certainty the return today, there exists
           autocorrelation. The absence of autocorrelation is an indicator of market efficiency. See
           Lehocky v. Tidel Techs., Inc., 220 F.R.D. 491, 506-507 n.20 (S.D. Tex. 2004) (noting that both
           parties’ experts agreed on the helpfulness of an autocorrelation analysis).

                                                      - 12 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 757 of 1145 PageID #: 5543




                3.       Evaluating Operational and Price-Related Factors

               20.   Professor Fama’s conclusion that “precise inferences about the degree of
      market efficiency are likely to remain impossible,” as well as other academic research in
      economics and finance, support an approach whereby the above factors should be used as
      a basket of indicators of the efficiency of the security, but as previously noted by no means
      is it necessary that each factor in that basket specifically offer support. Judicial analysis of
      market efficiency reflects this recognition. For instance, the Second Circuit recently held
      that market efficiency may be demonstrated where the operational factors support that
      conclusion, even if the price-related factor does not.28 In so holding, the Second Circuit
      noted, “The Cammer and Krogman factors are simply tools to help district courts analyze
      market efficiency in determining whether the Basic presumption of reliance applies in class
      certification decision–making. But they are no more than tools in arriving at that
      conclusion, and certain factors will be more helpful than others in assessing particular
      securities and particular markets for efficiency.”29

               21.    In forming my opinion that Navient’s securities traded in efficient markets
      throughout the Exchange Act Class Period, I have considered each of these operational and
      price-related factors. Moreover, even though the Cammer/Krogman factors were initially
      developed to evaluate the market for common stock, academics and courts have utilized




      28
           Waggoner v. Barclays PLC, 875 F.3d 79, 98 (2d Cir. 2017), cert. denied, 138 S. Ct. 1702,
           (2018).
      29
           Id. See also Carpenters Pension Trust Fund of St. Louis v. Barclays PLC, 2015 U.S. Dist.
           LEXIS 110382, at *33 (S.D.N.Y. Aug. 20, 2015) (“The vast majority of courts have used the
           Cammer factors as ‘an analytical tool rather than as a checklist.’ Indeed, not even the Cammer
           court considered the fifth factor necessary, stating only that ‘it would be helpful to a plaintiff
           seeking to allege an efficient market.’”) (footnotes omitted).
           “Different contexts require courts to place greater importance on some factors than on others.
           No other court has adopted a per se rule that any one factor is dispositive. At the same time,
           courts have found market efficiency in the absence of an event study or where the event study
           was not definitive.” Id. at *34 (footnote omitted).
           “It is widely accepted that analysis of the Cammer and Krogman factors is a reliable and
           accepted methodology for establishing market efficiency.” Id. at *49 (footnote omitted).

                                                      - 13 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 758 of 1145 PageID #: 5544




      them to evaluate all types of financial instruments, including stock options and corporate
      bonds.30

      V.       ANALYSIS OF OPERATIONAL FACTORS OF NAVIENT COMMON STOCK

               A. Background

               22.   In its Form 10-K filed for the fiscal year 2014, Navient described itself as
      follows:

                     Navient is the nation's leading loan management, servicing and
                     asset recovery company, committed to helping customers
                     navigate the path to financial success. Servicing more than
                     $300 billion in student loans, Navient supports the educational
                     and economic achievements of more than 12 million customers.
                     … Navient holds the largest portfolio of education loans insured
                     or guaranteed under the Federal Family Education Loan
                     Program (“FFELP”), as well as the largest portfolio of Private
                     Education Loans. FFELP Loans are insured or guaranteed by
                     state or not- for- profit agencies based on guaranty agreements
                     among the United States Department of Education (“ED”) and
                     these agencies. Private Education Loans are education loans to
                     students or their families that bear the full credit risk of the
                     customer and any cosigner. Private Education Loans are made
                     primarily to bridge the gap between the cost of higher education
                     and the amount funded through financial aid, federal loans or
                     students’ and families’ resources. Navient services its own
                     portfolio of education loans, as well as those owned by banks,
                     credit unions, non- profit education lenders and ED. Navient is
                     one of four large servicers to ED under its Direct Student Loan
                     Program (“DSLP”). Navient also provides asset recovery
                     services on its own portfolio (consisting of both education loans
                     as well as other asset classes), guaranty agencies, higher
                     education institutions, ED and other federal clients, as well as
                     states, courts, and municipalities.31




      30
           For example, for academic and court cites, see: Michael L. Hartzmark, Cindy A. Schipani, H.
           Nejat Seyhun, Fraud on the Market: Analysis of the Efficiency of the Corporate Bond Market,
           2011 Colum. Bus. L. Rev., 654-716 (2011); Michael L. Hartzmark, H. Nejat Seyhun,
           Understanding the Efficiency of the Market for Preferred Stock, 8 Va. L. & Bus. Rev., 149-230
           (Spring 2014).
      31
           Navient SEC Form 10-K filed February 27, 2015, p. 3.

                                                    - 14 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 759 of 1145 PageID #: 5545




               23.   Navient was formed through a spin-off from Sallie Mae Corporation (“SLM
      Corporation”) in April 2014.32 Throughout the Exchange Act Class Period, Navient
      common stock was listed on the NASDAQ Global Select Market under the “NAVI” trading
      symbol, beginning with “when issued” trading on April 17, 2014 (under the ticker
      “NAVIV”).33 Navient was incorporated in Delaware, with headquarters in Wilmington,
      Delaware.34

               24.   On March 31, 2014, SLM Corporation had 442.7 million shares outstanding.35
      As of April 30, 2014, two weeks after the start of the Exchange Act Class Period, Navient
      had 442.7 million shares outstanding.36

               25.   Throughout the Exchange Act Class Period, Navient engaged in repurchases
      of its common stock, repurchasing 22.5 million shares from April-December 2014 and 41.9
      million shares from January-September 2015.37

               26.   As of September 30, 2015, shortly after the end of the Exchange Act Class
      Period, Navient had 362.3 million shares of common stock outstanding.38

               B. Analysis of the Operational Factors

                1.       Cammer Factor I – Average Weekly Trading Volume

               27.   The first operational factor is the average weekly turnover of a security. As
      discussed in the Cammer opinion: “Turnover measured by average weekly trading of two
      percent or more of the outstanding shares would justify a strong presumption that the



      32
           Navient SEC Form 10-K filed February 27, 2015, p. 9.
      33
           Navient SEC Form S-1 filed April 22, 2014, p. 12; Navient SEC Form 10-K filed February 27,
           2015, p. 35; Navient SEC Form 10-K filed February 25, 2016, p. 36.
      34
           Navient SEC Form 10-K filed February 27, 2015, cover and p. 31.
      35
           Navient SEC Form 10-Q filed May 9, 2014, p. 4. In the spin-off, the common stock of SLM
           Corporation were spun off at a one-for-one basis into shares of Navient common stock.
      36
           Navient SEC Form 10-Q filed May 9, 2014, cover.
      37
           Navient SEC Forms 10-Q and 10-K filed August 1, 2014 (p. 28), October 30, 2014 (p. 28),
           February 27, 2015 (p. 35), April 30, 2015 (p. 22), August 3, 2015 (p. 26), and October 30, 2015
           (p. 26).
      38
           Navient SEC Form 10-Q filed October 30, 2015, cover.

                                                     - 15 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 760 of 1145 PageID #: 5546




      market for the security is an efficient one; one percent would justify a substantial
      presumption.”39 A high trading volume indicates substantial investor interest in the
      security, and thus increases the likelihood that newly-available public and private
      information will be rapidly incorporated in the security price through trading.40 In addition,
      high volume suggests the possibility that investors will, all other factors staying constant,
      be able to reap greater profits from any information they may possess because they can
      more easily participate in the market. This greater profit opportunity from the information
      they may possess then encourages investors to make greater investments in information
      gathering and processing. This, in turn, will enhance the informational efficiency of the
      market.41

               28.   To reliably determine whether the turnover fulfills the Cammer criterion, I
      calculated average weekly turnover over the Exchange Act Class Period, which is equal to
      the average of the ratio of weekly volume divided by the shares outstanding for that week.42
      Exhibit I contains the results of this analysis and shows that for the Exchange Act Class
      Period a total of 1.0 billion shares traded hands with an average weekly volume of 13.5
      million shares.43 The ratio of the average weekly volume to shares outstanding was 3.4%
      – significantly more than the 2% threshold that Cammer held “would justify a strong




      39
           Cammer, 711 F. Supp. at 1286.
      40
           Jonathan M. Karpoff, The Relation between Price Changes and Trading Volume: A Survey, 22
           J. of Fin. and Quantitative Analysis, 109, 112 (1987), surveys the literature on trading volume
           and absolute price changes. Karpoff documents that higher volume results in greater absolute
           stock price reactions. See also, Brad M. Barber, Paul A. Griffin, and Baruch Lev, The Fraud-
           on-the-Market Theory and the Indicators of Common Stocks’ Efficiency, 19 J. Corp. L. 285
           (Winter 1994).
      41
           Larry Harris, Trading and Exchanges: Market Microstructure for Practitioners (Oxford
           University Press, 2003), pp. 70, 205, 215.
      42
           The trading volume I utilize for the turnover analysis is the composite daily reported trading
           volume, which I obtained from Bloomberg. The source for shares outstanding is Navient SEC
           filings.
      43
           These figures include the entire weeks of the start date and end date of the Exchange Act Class
           Period. In Exhibit I, I also provide the analysis excluding the weeks that include the start and
           end dates of the Exchange Act Class Period, which results in a similar median and average
           weekly turnover rates of 2.8% and 3.3%, respectively.

                                                     - 16 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 761 of 1145 PageID #: 5547




      presumption that the market for the security is an efficient one”44 – and the median was
      2.8%. This analysis therefore “justif[ies] a strong presumption that the market for the
      security is an efficient one.”45

               29.   Not only is Navient’s average weekly turnover 1.7 times the level that
      supports a “strong presumption” of efficiency under Cammer, but the average and median
      weekly turnover measures here are greater than many of the turnover measures calculated
      in other litigation where the courts found the common stock to trade in an efficient market.46
      The relatively high average weekly turnover of Navient common stock provides substantial
      evidence supporting the conclusion that Navient common stock traded in an efficient
      market throughout the Exchange Act Class Period.

                2.       Cammer Factor II – Analyst Coverage

               30.   The second operational factor is the number of security analysts who followed
      and reported on Navient’s common stock.              As discussed in Cammer: “It would be
      persuasive to allege a significant number of securities analysts followed and reported on a
      company’s stock during the class period.”47 As more analysts follow and report on a
      company’s securities, more information about the company is disseminated to a greater
      number of investors. The presence of such professionals means that more information is
      likely to be reflected in the price of these securities either through increased trading or
      simply through revaluation of the securities by the market participants.48



      44
           Cammer, 711 F. Supp. at 1286.
      45
           Cammer, 711 F. Supp. at 1286.
      46
           See, e.g., City of Ann Arbor Emps.’ Ret. Sys. v. Sonoco Prods. Co., 270 F.R.D. 247, 256 (S.D.
           Cal. 2010) (finding a stock with a weekly trading volume of 2.61% to have traded in an efficient
           market); In re Mills Corp. Sec. Litig., 257 F.R.D. 101, 107 (E.D. Va. 2009) (finding an average
           weekly trading volume of 2-3.5% indicative of market efficiency).
      47
           Cammer, 711 F. Supp. at 1286. See also In Re Xcelera.com Securities Litigation, 430 F.3d (1st
           Cir. 2005) at 514 (“[T]he greater the number of securities analysts following and reporting on
           a company’s stock, the greater the likelihood that information released by a company is being
           relied upon by investors.”).
      48
           See, for example, Jill E. Fisch, The Role and Regulation of the Research Analyst, Research
           Handbook on the Economics of Corporate Law, Edgar Elgar Publishing, 2002, pp. 315, 317.
           (“The role of the research analyst…is to provide information to the marketplace. Analysts
           enhance capital market efficiency by enabling stock prices to reflect information and by

                                                     - 17 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 762 of 1145 PageID #: 5548




               31.   As Exhibit II shows, as recorded by Bloomberg during the Exchange Act
      Class Period+ there were an average of 10 research analysts following the Company.
      Further, between 3 and 9 research analysts that were part of the Thomson Reuters I/B/E/S
      consensus EPS estimate for the current fiscal year.49 In-depth research analyst coverage
      included the following entities among others: Barclays; BMO Capital Markets; Bank of
      America/Merrill Lynch; Buckingham Research; CFRA Equity Research (S&P Capital IQ);
      Compass Point; Credit Suisse; Evercore ISI; Height Analytics; Janney Montgomery Scott;
      Keefe, Bruyette & Woods; and R.W. Pressprich.50 Navient was also covered by debt
      ratings agencies such as Moody’s. There were an additional 9 technical analyst firms that
      covered Navient and reported results.51 Thus, there were in excess of 20 analysts reporting
      on Navient. See Exhibit III-A for a listing of the number of reports each year from these
      analysts. This exhibit shows that there were 127 reports published from April 17, 2014
      until December 31, 2014 and 160 reports published in from January 1, 2015 through
      October 1, 2015.

               32.   The substantial coverage of Navient’s stock by analysts can also be observed
      in analyst participation in conference calls held by Navient. Many of these analysts
      participated in the regular earnings calls Navient hosted in conjunction with the release of
      its quarterly financial results throughout the Exchange Act Class Period. Navient held 5
      conference calls during the Exchange Act Class Period+.52 On these conference calls,




           reducing the need for each investor individually to gather and analyze that information.”
           “Research analysts collect information about specific firms and the overall market. They then
           package that information for use by investors in trading decisions.”)
           Michael J. Brennan, Narasimhan Jegadeesh, and Bhaskaran Swaminathan, Investment Analysis
           and the Adjustment of Stock Prices to Common Information, 6 Rev. of Fin. Stds. 799, 800
           (1993). (“Recent theory suggests that the number of analysts may have an effect on the speed
           of adjustment to new information…. this would suggest an association between the number of
           analysts and the speed of adjustment, if the number of analysts can be regarded as a proxy for
           the number of informed investors.”)
      49
           Sources: Bloomberg and S&P Capital IQ.
      50
           Based on reports available on the S&P Capital IQ and Thomson Eikon databases.
      51
           Based on reports available on the S&P Capital IQ and Thomson Eikon databases.
      52
           During the Exchange Act Class Period, Navient held earnings calls after each quarterly
           earnings release except its first earnings release after the spin-off from SLM Corporation,

                                                    - 18 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 763 of 1145 PageID #: 5549




      analysts and other investors were able to ask questions about Navient, with an average of
      almost 8 analysts who actively asked questions on each call. See Exhibit III-B for a list
      of analysts who asked questions on Navient conference calls. There were also 11 investor
      conferences hosted by analysts during the Exchange Act Class Period+ at which Navient
      participated. See Exhibit III-C for a list of analysts hosting investor conferences at which
      Navient participated during the Exchange Act Class Period+.

               33.   The number of analysts following Navient compares favorably to the number
      following other defendant companies at issue in other cases where the courts concluded
      that the common stock traded in efficient markets.53 In addition, I have examined the
      number of research analysts following all the common stocks on the NYSE and NASDAQ
      at the end of December 2014. For these 3,300 companies the average and median number
      of research analysts covering the companies was 9.7 and 7.0 respectively, which compares
      favorably to those covering Navient (i.e., which had, as noted above, an average and
      median of 10 analysts. Further, as of December 31, 2014, Navient’s analyst coverage was
      in the 63rd percentile of all NYSE and NASDAQ common stocks. This means that the
      number of analysts following Navient was greater than 63% of the common stocks on the
      NYSE and NASDAQ.54

               34.   In addition to the analyst reports, there were numerous press releases, news
      stories and other media coverage of Navient throughout the 533-day Exchange Act Class
      Period+ (368 trading days). (See Appendix C for a chronology of information releases.)



           which was an update from the earnings released by SLM Corporation on April 16, 2014.
           Navient SEC Form 8-K filed May 9, 2014, pp. 2 and 3.
      53
           See, e.g., Luis Aranaz and Jared Pereira et al., v. Catalyst Pharmaceutical Partners, Inc. et
           al., 302 F.R.D. 657, 669 (S.D. Fla. 2014) (finding at least four different securities analysts
           following Catalyst supported market efficiency); Billhofer v. Flamel Techs., S.A., 281 F.R.D.
           150, 153-54 (S.D.N.Y. 2012) (“Billhofer”) (finding that eight separate firms issuing reports
           about Flamel and four additional firms participating in investor conference and more than two
           dozen articles and press releases being published about Flamel was sufficient to favor a finding
           of market efficiency).
      54
           For this analysis, I compared Navient’s analyst coverage to that of the common stocks on the
           NYSE or NASDAQ as of the year ended December 31, 2014 that have a Bloomberg “Security
           Type” of “common stock” and “Primary Security Composite Exchange Code” of “US”. The
           Bloomberg data obtained for each member was “Total Analyst Recommendations.”

                                                     - 19 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 764 of 1145 PageID #: 5550




      I found approximately 1,400 articles (including approximately 800 articles from
      Bloomberg and 600 from Factiva55) that discussed Navient.56

               35.   Finally, as a public company, Navient was required to file numerous
      information disclosures in SEC forms that contain new and possibly material information
      (e.g., 10-K, 10-Q, Proxy and Registration forms) and others that were related to material
      changes in the Company (e.g., 8-K).

               36.   The continuous coverage of Navient by a substantial number of analysts,
      investment professionals, public press, and financial institutions, along with regular and
      frequent disclosures by the Company in the form of press releases and SEC filings,
      provides evidence supporting the conclusion that Navient common stock traded in an
      efficient market throughout the Exchange Act Class Period.

                3.       Cammer Factor III – Market Makers and Arbitrageurs

               37.   The next operational factor is the presence of market makers and arbitrageurs.
      As discussed in Cammer, “[t]he existence of market makers and arbitrageurs would ensure
      completion of the market mechanism; these individuals would react swiftly to company
      news and reported financial results by buying or selling stock and driving it to a changed
      price level.”57 This factor, as suggested by the Cammer court related to a stock that was
      traded in the 1980’s over-the-counter market or on the early version of NASDAQ (which,
      at the time, was not a national exchange, but instead was a reporting network in which
      transactions in securities are reported to the National Association of Securities Dealers for



      55
           Factiva is a Dow Jones company.
      56
           See infra note 97.
      57
           Cammer, 711 F. Supp. at 1286-87. See also In re Xcelera.com, 430 F.3d at 515 (quoting
           Black’s Law Dictionary (8th ed. 2004)) (“A market-maker is ‘one who helps establish a market
           for securities by reporting bid-and-asked quotations’ (the price a buyer will pay for a security
           and the price a seller will sell a security).” A market-maker also “stands ready to buy or sell at
           these publicly quoted prices.”); Id. (quoting Lehocky v. Tidel Techs., Inc., 220 F.R.D. 491, 508
           n.24 (S.D. Tex. 2004)); In Re Polymedica Securities Litigation, 453 F. Supp. 2d 260, 267-268
           (D.C. Mass 2006) (“A market-maker is ‘[o]ne who helps establish a market for securities by
           reporting bid-and-asked quotations’ (the price a buyer will pay for a security and the price a
           seller will sell a security) . . . . A market-maker also ‘stand[s] ready to buy or sell at these
           publicly quoted prices.’” (citations omitted)).

                                                      - 20 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 765 of 1145 PageID #: 5551




      publication).58 The Cammer court understood that the market-making infrastructure of a
      stock market is indicative of its efficiency.59

               38.   As explained below, consideration of this factor supports a finding of market
      efficiency for Navient stock because: (a) the stock was traded on the NASDAQ; (b) was
      actively traded by a large group of sophisticated investors;60 and (c) there were
      opportunities for arbitrage.61

                     a)       Trading on the NASDAQ
               39.   Throughout the Exchange Act Class Period, Navient common stock traded on
      the NASDAQ Global Select Market.62                 As discussed below, Courts (and expert
      economists) have generally presumed that common stocks traded on the NASDAQ trade
      in an efficient market.

               40.   The NASDAQ National Market System is one of the most renowned, most
      liquid and most efficient forums for trading stocks in the world. The NASDAQ exchange
      is decentralized and includes the participation of multiple market makers, dealers or
      financial intermediaries who stand ready to buy or sell in order to ensure there is adequate
      liquidity and orderly trading.63 Because market makers make it easier for investors to




      58
           Cammer, 711 F. Supp. at 1271 n.4.
      59
           See also supra note 21.
      60
           Enron, 529 F. Supp. 2d at 756.
      61
           See, e.g., PolyMedica, 453 F. Supp. 2d at 273.
      62
           The NASDAQ consists of three tiers: the NASDAQ Global Select Market; the NASDAQ
           Global Market; and the NASDAQ Capital Market. The listing requirements are most stringent
           for the Global Select Market (created in 2006), followed by the Global Market, and then the
           Capital Market. See NASDAQ Initial Listing Guide, January 2019, p. 6, available at:
           https://listingcenter.nasdaq.com/assets/initialguide.pdf (last visited August 31, 2019); see also
           http://www.nasdaq.com/about/Top_Tier_Splash.stm (last visited August 31, 2019).
      63
           The difference in trading between the NYSE and NASDAQ has diminished. A recent study
           concludes that: “This study provides evidence of the homogenization of trading in the United
           States. The empirical results show that two significant characteristics of market quality—
           trading volume and transitory volatility—have become indistinguishable, on average, between
           NASDAQ stocks and those listed at the traditional listing [NYSE] exchanges. These results
           provide concrete evidence of a reality that is obvious to most practitioners: The market
           structures used for trading stocks are now essentially the same regardless of their primary

                                                      - 21 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 766 of 1145 PageID #: 5552




      execute trades in a timely fashion and with reasonable transaction costs, a larger number
      of market makers, not only signals widespread interest and participation in the market for
      the particular security, but results generally in a relatively higher degree of liquidity and
      narrower bid-ask spreads. These are attributes of an efficient market.

               41.       Today, NASDAQ is a national exchange that rivals the NYSE in size,
      liquidity and information dissemination.64 According to the 10-K filed by NASDAQ, Inc.
      for the year ended 2015, “[NASDAQ is] a leading provider of trading, clearing, exchange
      technology, regulatory, securities listing, information and public company services. … The
      Nasdaq Stock Market is the largest single venue of liquidity for trading U.S.-listed cash
      equities.” 65 “As of December 31, 2015, The NASDAQ Stock Market was home to 2,859
      listed companies with a combined market capitalization of approximately $8.3 trillion.”66
      Furthermore, like its competitor, the NYSE, “Companies seeking to list securities on The
      NASDAQ Stock Market must meet minimum listing requirements, including specified
      financial and corporate governance criteria. Once listed, companies must meet continued
      listing standards.”67

               42.       Thus, there is a general presumption adopted by courts (and expert
      economists) that common stocks traded on the NASDAQ trade in an efficient market.68
      For example, in the Groupon decision, the court’s opinion reflected this presumption, as it




           listing markets.” See Lawrence Harris, The Homogenization of US Equity Trading, Working
           Paper, September 30, 2011, p. 2.
      64
           For example, in 2007, NASDAQ became “fully operational as an independent registered
           national securities exchange ….” Nasdaq, Inc., SEC Form 10-K for fiscal year ending
           December 31, 2015, p. 2.
      65
           Id. at 2-3.
      66
           Id. at F-9.
      67
           Id. at 5.
      68
           Lumen v. Anderson, 280 F.R.D. 451, 459 (W.D. Mo. 2012) (“It would be remarkable for a court
           to conclude NASDAQ is not an efficient market . . .” (footnote omitted)); Carpenters Pension
           Trust Fund of St. Louis, et al. v. Barclays PLC, et al., 2015 U.S. Dist. LEXIS 110382 at *26
           (S.D.N.Y. 2015) (“While other courts have been reluctant to conclude that a stock was traded
           efficiently solely because it was traded on the NYSE or NASDAQ, most courts agree that such
           listing is a good indicator of efficiency.”).

                                                    - 22 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 767 of 1145 PageID #: 5553




      noted that even the Defendants’ expert economist conceded that most securities traded on
      the NASDAQ exchange traded in an efficient market.69

                      b)      The Existence of Market Makers
                43.   Navient investors benefitted from having market makers, who competed
      against one another. According to Bloomberg, there were at least 108 dealers during the
      months including the Exchange Act Class Period.70 These 108 financial intermediaries
      often risked their own capital and utilized the most advanced information technology and
      sophisticated research teams to assist investors by improving liquidity and information
      dissemination.71 Demonstrating that there was active participation by a substantial number
      of brokers, Exhibit IV shows that 10 brokers traded in excess of one percent of the total
      volume.

                44.   Therefore, the fact that Navient was listed on the NASDAQ Global Select
      Market and had at least 10 active market makers, as well as many other less active market
      makers, standing ready to buy or sell, provides evidence supporting the conclusion that
      Navient common stock traded in an efficient market throughout the Exchange Act Class
      Period.

                      c)      Arbitrageurs and Institutional Holdings
                45.   As noted above, some courts have also considered the number and activity of
      institutional investors, as well as the proportion of their holdings of the common stock as
      evidence of market efficiency.72 Exhibit V lists 648 institutions that filed SEC Form 13F
      and other documents, disclosing the combined sizes of their beneficial and non-beneficial




      69
           “Dr. Gompers, Defendants’ expert, did not dispute Dr. Feinstein’s conclusions that (1) the
           NASDAQ exchange—on which Groupon shares traded—was a well-developed exchange on
           which most company’s stocks traded efficiently most of the time….” In re Groupon, Inc.
           Securities Litigation, 2015 WL 1043321, at *5 (N.D. Ill. 2015) (empahsis added).
      70
           Based on monthly broker data obtained from Bloomberg. Data for December 2014, January
           2015 and August 2015 were not available.
      71
           Many market makers not only serve as intermediaries, but also trade for their own accounts.
      72
           See, e.g., Enron, 529 F. Supp. 2d at 756.

                                                       - 23 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 768 of 1145 PageID #: 5554




      ownership positions of Navient common stock during the Exchange Act Class Period.73
      These data show that “there was active trading . . . during the Class Period, [and] there
      were a substantial number of institutional investors,”74             including a large group of
      sophisticated investors, institutional investors and investment advisors, who participated in
      the market for Navient common stock either on their own behalf or on behalf of other
      beneficial owners. Further, the top 20 largest institutional holders of Navient common
      stock (in terms of relative size) as of June 30, 2014, September 30, 2014, December 31,
      2014, March 31, 2015 or June 30, 2015, held a large proportion of the public float (I also
      report the position relative to outstanding shares). See Exhibit VI. This exhibit shows that
      the aggregate positions of these 29 institutions held between 66% and 72% of the public
      float (and between 66% and 72% of the outstanding shares) as of the listed dates.

               46.   The active trading by a large number of sophisticated institutional investors
      and investment advisors, as well as the large proportion of the float they held offers further
      evidence that Navient common stock traded in an efficient market throughout the Exchange
      Act Class Period.75




      73
           For securities traded on major U.S. exchanges, such as the NYSE, NASDAQ and AMEX, S&P
           Capital IQ gathers institutional ownership information via Form 13F filings and other sources.
           For 13F filings, the SEC’s rules state: “Institutional investment managers that use the United
           States mail (or other means or instrumentality of interstate commerce) in the course of their
           business and that exercise investment discretion over $100 million or more in Section 13(f)
           securities must file Form 13F. . . . An institutional investment manager is an entity that either
           invests in, or buys and sells, securities for its own account. For example, banks, insurance
           companies, and broker/dealers are institutional investment managers. So are corporations and
           pension funds that manage their own investment portfolios. An institutional investment
           manager is also a natural person or an entity that exercises investment discretion over the
           account of any other natural person or entity. For example, an investment adviser that manages
           private accounts, mutual fund assets, or pension plan assets is an institutional investment
           manager. So is the trust department of a bank. A trustee is an institutional investment manager,
           but a natural person who exercises investment discretion over his or her own account is not an
           institutional investment manager.” U.S. Securities and Exchange Commission: Division of
           Investment Management: Frequently Asked Questions About Form 13F, March 15, 2017,
           http://www.sec.gov/divisions/investment/13ffaq.htm (last visited August 31, 2019).
      74
           See, e.g., Enron, 529 F. Supp. 2d at 756.
      75
           See note 21. Other courts have noted the level of institutional investors in assessing market
           efficiency. See e.g., In re Alstom, 253 F.R.D. 266, 280 (S.D.N.Y. 2008); Ann Arbor, 270 F.R.D.
           at 251; Billhofer, 281 F.R.D. at 153.

                                                       - 24 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 769 of 1145 PageID #: 5555




                     d)       Arbitrage Opportunities and Short Interest
               47.   Some courts have also examined the issue of arbitrage opportunities by
      considering whether there is an availability of shares to borrow in order to enter into a short
      sale.76 Short selling enables market participants to trade on their perceived negative
      information about the company even if they do not hold a long position in the stock. Thus,
      short selling assists in arbitrage activity when it is believed by investors that the stock is
      possibly mispriced and too high. Short selling activity can therefore impact market prices
      and efficiency because it enables all traders who believe the price is going to decline, even
      if they do not hold a long position, to sell and possibly affect market prices.

               48.   The amount of short interest in Navient common stock during the Exchange
      Act Class Period ranged from 5.2 million shares to 14.8 million shares (starting with the
      first reported short interest after regular way trading on May 15, 2014), with an average
      short interest of 8.0 million shares. As a percentage of shares outstanding, short interest
      ranged from 1.33% to 3.51% and, as a percentage of public float, short interest ranged from
      1.34% to 3.52%. See Exhibit VII. This supply and demand of short interest suggests that
      arbitrageurs and traders with negative views on Navient were able to remain active. The
      empirical results suggest that there was sufficient arbitrage and trading activity, which
      offers further evidence that Navient common stock traded in an efficient market throughout
      the Exchange Act Class Period.

                4.        Cammer Factor IV – SEC Form S-3 Eligibility

               49.   Eligibility to register securities on SEC Form S-3 is another factor in the
      analysis of market efficiency.77 To be eligible to register on Form S-3, an issuer must (a)




      76
           In re Polymedica Corp. Sec. Litig., 453 F. Supp. 2d 260 (D. Mass. 2006) at 273.
      77
           “Fourth, as discussed, it would be helpful to allege the Company was entitled to file an S-3
           Registration Statement in connection with public offerings or, if ineligible, such ineligibility
           was only because of timing factors rather than because the minimum stock requirements set
           forth in the instructions to Form S-3 were not met.” Cammer, 711 F. Supp. at 1285, 1287.

                                                     - 25 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 770 of 1145 PageID #: 5556




      be current in its SEC filings for at least 12 months and (b) have a public float of $75
      million.78

               50.   At all times throughout the Exchange Act Class Period, Navient easily met
      the public float requirement. Indeed, on average, Navient’s public float was more than 5
      times the required threshold. Indeed, Navient filed Forms S-3ASR on April 28, 2014 and
      July 18, 2014.79

               51.   Thus, this Cammer Factor offers further evidence supporting the conclusion
      that Navient common stock traded in an efficient market throughout the Exchange Act
      Class Period.

               C. Other Operational Factors to Weigh When Examining Market Efficiency

               52.   In addition to the operational Cammer factors evaluated above, I have also
      considered additional operational factors that have sometimes been considered by courts.
      As with the operational Cammer factors, these additional operational factors support my
      conclusion that Navient common stock traded in an efficient market throughout the
      Exchange Act Class Period.

                1.       Krogman Factor – Market Capitalization

               53.   In Krogman, the court stated that “[m]arket capitalization, calculated as the
      number of shares multiplied by the prevailing share price, may be an indicator of market
      efficiency because there is a greater incentive for stock purchasers to invest in more highly
      capitalized corporations.”80




      78
           SEC 1379, “Form S-3, Registration Statement under the Securities Act of 1933, General
           Instructions,” updated November 2018, at 3.
           The Form S-3ASR is an automatic shelf registration statement on Form S-3 filed by a Navient,
           which by definition was a “Well-Known Seasoned Issuer.” SEC Securities Act Release No.
           6235, 45 FR 63,693 (1980)) (“This form [S-3] is predicated on the Commission’s belief that
           the market operates efficiently for these companies, i.e., that the disclosure in Exchange Act
           reports and other communications by the registrant, such as press releases, has already been
           disseminated and accounted for by the market place.”) (Emphasis omitted).
      79
           Source: SEC EDGAR database.
      80
           Krogman, 202 F.R.D. at 478.

                                                    - 26 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 771 of 1145 PageID #: 5557




               54.   At the start of the Exchange Act Class Period, Navient’s market capitalization
      was $7.18 billion and peaked at $9.26 billion.81 Throughout the Exchange Act Class Period
      the market capitalization of Navient averaged over $7.3 billion. See Exhibit VIII.

               55.   Navient’s market capitalization compares favorably to the market
      capitalization of defendant companies in other cases where the courts concluded that the
      common stock traded in efficient markets. Indeed, courts have certified classes involving
      issuer-defendants with significantly lower market capitalization than Navient.82

               56.   In addition, as of December 31, 2014, Navient’s market capitalization as
      compared to other NYSE and NASDAQ listed common stocks placed it in the 88th
      percentile. This means that Navient’s market capitalization was greater than 88% of the
      common stocks on the NYSE and NASDAQ.83 Further, I also compare Navient’s market
      capitalization to other common stocks on the NYSE and NASDAQ at the start and end of
      the Exchange Act Class Period. At the start of the Exchange Act Class Period, Navient’s
      market capitalization was in the 86th percentile, meaning it was greater than 86% of the
      common stocks on the NYSE and NASDAQ.84 On September 28, 2015, the last day before


      81
           Based on the $16.99 closing price and approximately 422.7 million shares outstanding as of
           April 17, 2014; and the $22.57 closing price and approximately 410.2 million shares
           outstanding as of December 22, 2014.
      82
           Certification has been granted in many class action securities matters where the market
           capitalization of defendant companies is far lower than the average market capitalization of
           Navient. See, for example, In re DVI, Inc. Securities Litigation, 249 F.R.D. 196 (E.D. Pa.
           2008), which was affirmed by the Third Circuit. In re DVI, Inc. Securities Litigation, 639 F.3d
           623 (3d Cir. 2011), (“The market capitalization of DVI during the Class Period ranged between
           $300 million to $12 million, following DVI’s negative disclosures.”). Vinh Nguyen v. Radient
           Pharms. Corp., 287 F.R.D. 563, 574 (C.D. Cal. 2012) (“The value of stock held by non-
           affiliates ranged from $29.5 million to $73.1 million during the Class Period.”); In Re Netbank,
           Inc. Securities Litig., 259 F.R.D. 656, 672 (N.D. Ga. 2009), (“market capitalization rates range
           from $246,386,421.36 to $432,150,737.31”); The Pennsylvania Avenue Funds et al. against
           Inyx Inc., et al., 2011 U.S. Dist. LEXIS 72999, *28 (S.D.N.Y 2011), (“the market capitalization
           was consistently in excess of $22.4 million throughout the Class Period.)
      83
           For this analysis, I compared Navient’s market capitalization to that of the common stocks on
           the NYSE or NASDAQ as of the year ended December 31, 2014 that have a Bloomberg
           “Security Type” of “common stock” and “Primary Security Composite Exchange Code” of
           “US” (the number of members are 3,960). The Bloomberg data obtained for each member was
           “Current Market Cap.”
      84
           For this analysis, I compared Navient’s market capitalization to that of the 3,861 common
           stocks on the NYSE or NASDAQ as of April 17, 2014 that have a Bloomberg “Security Type”

                                                     - 27 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 772 of 1145 PageID #: 5558




      the end of the Exchange Act Class Period, Navient’s market capitalization was in the 82nd
      percentile, meaning it was greater than 82% of the common stocks on the NYSE and
      NASDAQ.85

                2.      Krogman Factor – The Size of the Float of Navient Common Stock

               57.   Float or public float refers to the number of shares of Navient stock that are
      not held by insiders of the corporation.86 Consequently, a larger float relative to the total
      number of outstanding shares of Navient stock indicates there are a large proportion of
      Navient shares that are available to non-insiders who can trade without restrictions and
      profit by trading on new information to the marketplace.

               58.   On average, insiders held 1.1 million or 0.3% of the average shares
      outstanding during the Exchange Act Class Period.87 The public float was approximately
      99.7% of Navient’s shares during the Exchange Act Class Period. The large proportion of
      Navient shares held by the public offers further evidence that Navient common stock traded
      in an efficient market throughout the Exchange Act Class Period.

                3.      Krogman Factor – Bid-Ask Spread

               59.   The size of the bid-ask spread (i.e., ask quote minus bid quote) for a stock in
      the market is an indication of the liquidity in the market, and courts have considered it as
      a factor in determining whether the security trades in an efficient market. In Krogman, the
      court stated that, “[a] large bid-ask spread is indicative of an inefficient market, because it
      suggests that the stock is too expensive to trade.”88



           of “common stock” and “Primary Security Composite Exchange Code” of “US.”                The
           Bloomberg data obtained for each member was “Current Market Cap.”
      85
           For this analysis, I compared Navient’s market capitalization to that of the 3,994 common
           stocks on the NYSE or NASDAQ as of September 28, 2015 that have a Bloomberg “Security
           Type” of “common stock” and “Primary Security Composite Exchange Code” of “US.” The
           Bloomberg data obtained for each member was “Current Market Cap.”
      86
           “In determining efficiency, courts also consider the percentage of shares held by the public,
           rather than insiders.” Krogman, 202 F.R.D. at 478.
      87
           Insider holdings were obtained for directors and officers as a group from Navient’s SEC Forms
           S-1 (filed April 22, 2014, p. 179) and DEF14A (filed April 10, 2015, p. 40).
      88
           Krogman, 202 F.R.D. at 478.

                                                    - 28 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 773 of 1145 PageID #: 5559




               60.   Here, the low bid-ask spread for Navient common stock supports market
      efficiency. Using daily closing bid and ask quotes, I calculated the percent bid-ask spread
      for Navient common stock. The percent bid-ask spread was calculated as (i) the ask quote
      less the bid quote divided by (ii) the average of the bid and ask quotes. Exhibit IX contains
      the results of the bid-ask spread analysis for each day of the Exchange Act Class Period.
      The average daily percent spread for Navient common stock was 0.07%. The daily average
      spread was one cent, which also happens to be the minimum allowable tick size.89

               61.   These numbers compare favorably to the findings of the courts in other cases
      where the courts concluded that the common stocks traded in efficient markets.90 Further,
      they also compare favorably to academic research, which showed that in 2009 the bid-ask
      CRSP-based average spreads for all NYSE and AMEX stocks were 1.03%, while for all
      NASDAQ stocks the average spread was 2.55%.91 By comparison, the average daily
      spread for Navient common stock was approximately one fourteenth the size of the NYSE
      spreads and one thirty-sixth the size of the NASDAQ spreads.

               62.   In addition, I have examined the bid-ask spreads over at the end of 2014 for
      all the common stocks on the NYSE and NASDAQ. The mean bid-ask spread for the 3,902
      companies was 0.78%, which was almost 16 times larger than Navient’s bid-ask spread of
      0.05% on the same date. Overall, Navient’s bid-ask spread was in the 26th percentile of all
      NYSE and NASDAQ common stocks, on average, over the Exchange Act Class Period,




      89
           Division of Market Regulation: Responses to Frequently Asked Questions Concerning Rule
           612 (Minimum Pricing Increment) of Regulation NMS. https://www.sec.gov/divisions/
           marketreg/subpenny612faq.htm (last visited August 31, 2019).
      90
           See Radient 287 F.R.D. 563, 574 (finding a much larger bid-ask spread of 0.58 percent
           supported market efficiency); In re Scientific-Atlanta, 571 F. Supp. 2d 1315, 1339 (N.D. Ga.
           2007) (finding that a bid-ask spread that “never exceeded 1.9%” weighed heavily in favor of
           market efficiency); and Cheney v. Cyberguard Corp., 213 F.R.D. 484, 501 (S.D. Fla. 2003)
           (finding that average daily relative bid-ask spread of 2.44% weighed in favor of market
           efficiency).
      91
           Kee H. Chung and Hao Zhang, A Simple Approximation of Intraday Spreads Using Daily Data,
           17 J. Fin. Markets, 94, Table 2 (2014). The paper compared data using closing CRSP (Center
           for Research in Security Prices) prices to intraday data and showed the spreads are very close.
           2009 is the most recent year the authors examined.

                                                     - 29 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 774 of 1145 PageID #: 5560




      which means that Navient’s bid-ask spread was narrower than 74% of the common stocks
      on the NYSE and NASDAQ.92

               63.   The size of the bid-ask spread of is further evidence offering further support
      for the conclusion that Navient common stock traded in an efficient market throughout the
      Exchange Act Class Period.

      VI.      THE PRICE-RELATED FACTORS DESCRIBING MARKET EFFICIENCY
               OF NAVIENT COMMON STOCK

               A. Background

               64.   What is often referred to as the fifth Cammer factor is “a cause and effect
      relationship between unexpected corporate events or financial releases and an immediate
      response in the stock price.”93 As stated in Cammer, “[o]ne of the most convincing ways
      to demonstrate [market] efficiency would be to illustrate, over time, a cause and effect
      relationship between company disclosures and resulting movements in stock price.”94 As
      the Krogman court also noted, “in an efficient market, a stock’s price remains relatively
      stable in the absence of news, and changes very rapidly as the market receives new and
      unexpected information.”95

               65.   Below I present empirical evidence that Navient common stock exhibits the
      type of cause and effect relationship described in Cammer and Krogman, supporting a
      conclusion of market efficiency.        First, I examine the relationship between Navient
      common stock price movements on days when there are earnings announcements. Next, I
      examine the relationship between price volatility and volume throughout the Exchange Act
      Class Period+. Third, I compare the relationship between Navient common stock price



      92
           For this analysis, I compared Navient’s bid-ask spread to that of the 3,902 common stocks on
           the NYSE or NASDAQ as of December 31, 2014 that have a Bloomberg “Security Type” of
           “common stock” and “Primary Security Composite Exchange Code” of “US”. The Bloomberg
           data obtained for each member was daily closing “Bid Price” and “Ask Price.”
      93
           Cammer, 711 F. Supp. at 1287.
      94
           Cammer, 711 F. Supp. at 1291.
      95
           Krogman, 202 F.R.D. at 477.

                                                    - 30 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 775 of 1145 PageID #: 5561




      movements on news days to “non-news” days. Finally, I demonstrate that there is no
      statistically significant autocorrelation of Navient common stock abnormal returns. This
      demonstrates that Navient’s common stock price reacted quickly to all types of news.
      Finally, although not necessary to support my conclusions as to the efficiency of the market
      for Navient common stock, I also analyzed whether Navient’s stock price reacted to the
      alleged corrective disclosures in a manner consistent with the type of response that would
      be expected in an efficient market. It did which, although not required to support my
      conclusions as to the efficiency of the market for Navient common stock, is also consistent
      with and further supports my conclusion that Navient’s common stock traded in an efficient
      market. Overall, the empirical results presented below support the conclusion that Navient
      common stock traded in an efficient market throughout the Exchange Act Class Period.

             B. Price Reaction to Unexpected New Information

                1.      Event Study Methodology Used to Test for Cause and Effect

             66.     To detect whether the price of Navient common stock rapidly reacted to
      disclosures of important unanticipated information, I ran a series of empirical tests using
      the results from an event study. Event studies are widely used in academia, securities
      litigation matters and investment practices, and have been a standard statistical procedure
      used by financial economists for over thirty years. They are generally used to measure the
      reaction of market participants (and thus the stock price) to the disclosure of new
      information. In an event study, generally-accepted statistical methods are used to test
      whether a stock price movement on a particular date is statistically significant – i.e., is of
      a large enough magnitude to allow a statistician to conclude it is not the consequence of
      chance.

             67.     As is explained in detail in Appendix D, to determine whether the Navient
      stock price movement on any given date is statistically significant, I use generally-accepted
      econometric methods and specify a regression model that removes the outside influences
      on the stock price movement. I then compare the remaining or residual firm-specific
      portion of the stock price movement on the date in question to the typical or normal
      volatility of the company’s stock.



                                                  - 31 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 776 of 1145 PageID #: 5562




               68.   Finally, as is typical in event studies performed in the context of class
      certification, I examine the relationship between the magnitudes of the abnormal returns,
      the statistical significance of those abnormal returns and the unexpected news related to
      the subject company. In Appendix C, I present the voluminous daily chronology including
      Navient common stock prices, returns, volumes, abnormal returns and levels of statistical
      significance along with any company news. This chronology also demonstrates the depth
      of the media coverage of Navient.96,97 The abnormal returns and the measures of statistical
      significance are used in the analyses below.

                2.       Cause and Effect Analysis Examining Days with Earnings News –
                         Background

               69.   In an efficient market, each disclosure of unanticipated material information
      will be expected to have an impact on the security price. This is why the Cammer court
      concluded, “[I]t would be helpful to a plaintiff seeking to allege an efficient market to
      allege empirical facts showing a cause and effect relationship between unexpected




      96
           During the Exchange Act Class Period, numerous news stories about Navient appeared in
           leading financial publications, including Bloomberg First Word, Bloomberg News, Business
           Wire, Dow Jones Institutional News, GlobeNewswire, Moody’s Investors Service Press
           Release, PrimeZone Media Network, Reuters News, Reuters Significant Developments, SNL
           Financial Services Daily, and The Wall Street Journal. As discussed above, the broad
           dissemination of information about Navient though the media, analyst reports and regular SEC
           filings is itself evidence supporting the conclusion that Navient common stock traded in an
           efficient market during the Exchange Act Class Period. See, e.g., In re HealthSouth Corp. Sec.
           Litig., 261 F.R.D. 616, 635 (N.D. Ala. 2009) (“The extensive coverage of HealthSouth in
           general and its bonds in particular by investment professionals, public media, and institutional
           investors reflects that HealthSouth notes traded in an efficient market.”).
      97
           For the Navient chronology, I compiled lists of SEC filings, analyst reports, and news articles. I
           compiled the list of all of Navient’s SEC filings from April 17, 2014 to October 1, 2015 from
           the SEC website. The list of analyst reports is based on reports available from the Thomson
           Eikon and Capital IQ electronic databases. While some other reports may exist, this is a
           reasonably comprehensive list of the analyst reports issued concerning Navient. For news
           articles, I searched Bloomberg and Factiva. For Bloomberg, I used the ticker symbol “NAVI”
           and searched “medium” relevance for the sources Bloomberg News, Bloomberg First Word,
           GlobeNewswire, and Business Wire. For Factiva, I searched all sources for the company code
           for “Navient Corp.” To eliminate duplicate stories for each of the news providers (Bloomberg
           and Factiva), a news story was considered a duplicate and eliminated if it had exactly the same
           date, timestamp, headline, news source, and lead paragraph as another news story from the
           same provider.

                                                      - 32 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 777 of 1145 PageID #: 5563




      corporate events or financial releases and an immediate response in the stock price.”98 In
      securities litigation, the event study for a single firm as described in detail in Appendix D
      examines the impact on stock prices from a confluence of different types of information
      that is disclosed and disseminated. It is not unusual that over a class period a corporation
      will announce earnings, dividends, discoveries, new products, management changes, new
      issues of securities, lawsuits that it files, lawsuits filed against it, projections, regulatory
      changes that impact its business, and more.

               70.   In an efficient market, academic research finds that there will be some large
      price movements with no news,99 and conversely, that there will be news without large
      price movements. On the latter point, for example, there will be news without large price
      movements when a company announces earnings that are in line with expectations and the
      announcement may be important to investors, but the mix of information would not have
      changed significantly enough to elicit a statistically significant stock price reaction.
      Similarly, when a company’s disclosure misleads investors by concealing important
      information, the effect of the concealment would generally not result in a significant stock
      price movement. The concealment “news” would maintain the mix of information, so the
      appropriate price reaction would be a maintenance of the price level where it previously
      was.




      98
           Cammer, 711 F. Supp. at 1287.
      99
           For example, in a 2002 study of the general stock market, Prof. Fair observed that in the 4,417
           trading days for the S&P 500 Index there were 220 days with abnormal returns. Of these days
           with significant returns, only 69 days had identifiable events or news. Thus, only 31.4 percent
           of the days had identifiable news, while 68.6 percent had no identifiable event or news.
           Notably, Prof. Fair did not conclude that the S&P 500 stocks traded in inefficient markets. See,
           Ray Fair, Events That Shook the Market, 75 Jnl. of Bus. 713, 714 (2002).
           This result is also consistent with other studies, including an analysis that examined return
           predictability following large price changes and information releases. In this study the authors
           looked at all common stocks traded on the NYSE and AMEX from 1990 to 1992 and observed
           23,459 events with large abnormal returns (i.e., days for one or more stocks with large price
           movements). After employing certain defined data filters, the final sample included 4,873
           events. They found, “Approximately one-third of the events had public announcements.”
           Mahesh Pritamani and Vijay Singal, Return Predictability Following Large Price Changes and
           Information Releases, 25 Jnl. of Banking & Fin. 631, 636 (2001) (“Pritamani and Singal”).

                                                     - 33 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 778 of 1145 PageID #: 5564




                71.   Furthermore, there are unobserved factors that might lead to significant price
      movements without news. These factors include, among others, unobserved changes in the
      market’s expectations, imperfections in the statistical methods employed to evaluate the
      systematic cause-and-effect relationships of a single firm over a given period of time, and
      private trading activity—for example, insider trading, trading in advance of an offering or
      portfolio rebalancing. These factors all might drive a large price response without an
      observed cause.

                72.   Below I present empirical evidence that demonstrates that Navient common
      stock exhibits the type of cause and effect relationship described in Cammer and Krogman,
      supporting a conclusion that Navient common stock traded in an efficient market. I first
      examine the relationship between Navient common stock price movements on days when
      there are company earnings announcements (excluding alleged corrective disclosures). On
      days on which there are earnings disclosures, these disclosures typically (although not
      always) communicate to the market valuation information, which is considered to be
      material.100 Whether the material information disclosed on these days is unanticipated or
      anticipated will, in an efficient market, be reflected in the price movements observed in the
      days that follow. When selecting events for inclusion in an event study, it is that group of
      events as a whole that is characterized as having greater likelihood that there is material,
      unanticipated information that is disclosed as compared to all other days. One would not
      necessarily expect all of the individual events in a collective event study to have
      statistically significant returns.101 As will be discussed below, in a collective event study,
      statistical tests examine whether the incidence rate of statistically significant returns is
      greater on high information flow days than the incidence rate on lesser or no-news days.

                73.   I first examine earnings disclosure dates because a company’s financial
      results and forecasts are among the most important considerations market participants


      100
            There is a voluminous academic literature examining price responses to earnings releases. The
            pioneering work was completed by William H. Beaver, The Informational Content of Annual
            Earnings Announcements, 6 J. of Accounting Research 67 (1968). See also, Daniella Acker,
            Implied Standard Deviations and Post-Earnings Announcement Volatility, 29 J. of Business,
            Finance and Accounting 429 (2002).
      101
            See footnote 99.

                                                     - 34 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 779 of 1145 PageID #: 5565




      utilize in valuing the company’s stock.102             While not every earnings announcement
      communicates new, unexpected, and material valuation information, the academic and
      trade literature in finance notes that unanticipated material information is generally, but not
      always, more frequently and more systematically disclosed on such earnings
      announcement dates rather than on other dates.                     Indeed, earnings and revenue
      announcement dates are a highly studied area of the academic research related to news and
      price movements.

                74.    I next examine the relationship between Navient’s daily stock returns and
      trading volume over the Exchange Act Class Period+.                     In addition, I compare the
      relationship between Navient’s returns on news day versus days with no news. This is
      followed by an empirical analysis of Navient’s abnormal returns to determine whether
      there is persistent and systematic autocorrelation. Finally, although not required for my
      conclusions, Counsel asked me to also analyze the dates of the alleged corrective
      disclosures.

                  3.      Cause and Effect Analysis Examining Earnings Days That Are Not
                          Corrective Disclosure Dates

                75.    In this section I present descriptive information related to the abnormal
      returns on the dates during the Exchange Act Class Period when there were earnings



      102
            As mentioned above, there are a confluence of different types of material, unanticipated
            information that a company discloses that can impact a stock price. There is a large body of
            academic literature that studies these different types of non-earnings related information. In
            one of the earliest papers, the author states, “Other types of information available to investors
            may be important to their valuation of securities. For instance, the Wall Street Journal routinely
            reports company announcements of dividend increases, large product sales, earnings forecasts,
            acquisitions, construction projects, stock splits, labor strikes and quarterly earnings figures. Do
            these events affect the price, hence volatility, of companies’ securities?” Dale Morse, Wall
            Street Journal Announcements and the Securities Markets, 38 Fin. Analysts Jnl. 69, 69 (1982).
            See also, Pritamani and Singal, 644-645 and Table 4, who “… divide the public announcement
            sample into several subsamples based on the type of news. … Seven distinct types of
            announcements are listed ….” They examine the price impact of seven categories of news,
            including: actual earnings announcements by management; forecast of earnings by
            management; analyst recommendations; capital structure related information (including
            stock/debt issues); restructuring related information; general business information (including
            product related information, business contracts, and joint ventures); and miscellaneous
            information.

                                                        - 35 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 780 of 1145 PageID #: 5566




      disclosures that are not alleged corrective disclosures related to forbearance claim. The
      dates of the price effects from these announcements are May 12, 2014, July 17, 2014,
      October 16, 2014, January 22, 2015, and April 22, 2015.103

                      a)      May 12, 2014
                76.   On Friday, May 9, 2014, after the market closed, Navient released a Form 8-
      K that updated SLM Corporation’s previously announced results (on April 16, 2014) for
      the quarter ending March 31, 2014 to include an increase in the reserve for estimated
      amounts and costs for all regulatory matters of $103 million.104 Navient’s stock closed
      down on May 12, 2014, falling 2.03%, which, after accounting for market and industry
      effects, is statistically significant at the 1% significance level. See Appendix E.

                77. According to Compass Point Research & Trading, LLC

                      the company is taking an additional $103M charge (on top of
                      the $70M already taken) to further reserve against regulatory
                      matters with the FDIC and U.S. Department of Justice, as well
                      as provide for the voluntary restitution that Navient has decided
                      to make with respect to certain borrower late fees. While we are
                      not surprised that charges have gone up, the magnitude of the
                      increase is significant and the issue will likely continue to create
                      negative headlines.105

                78.   The statistically significant price decline following a disclosure of this type
      of unanticipated adverse material information is consistent with what would be expected
      in an efficient market.

                      b)      July 17, 2014
                79.   On July 16, 2014, after the market closed, Navient disclosed its earnings for
      the quarter ending June 30, 2014, with earnings per share only slightly above analyst




      103
            Earnings announcements with price effects on July 14, 2015 and July 22, 2015 are alleged
            corrective disclosures related to the forbearance claim, which as noted I excluded from this
            analysis.
      104
            SEC Form 8-K filed May 9, 2014, 5:11 pm.
      105
            Compass Point Research & Trading, LLC. Trading Points, May 12, 2014.

                                                     - 36 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 781 of 1145 PageID #: 5567




      expectations.106 Navient’s stock closed down on July 17, 2014 by 0.67%, but after
      accounting for market and industry effects, Navient’s stock price had an abnormal return
      of positive 0.25%, which is not statistically significant. See Appendix E.

               80.   The statistically insignificant price decline following a disclosure of this type
      of material information is consistent with what would be expected in an efficient market
      because it would have been anticipated. It was anticipated because the earnings were
      generally in-line with expectations.

                     c)      October 16, 2014
               81.   On October 15, 2014, after the market closed, Navient disclosed its earnings
      for the quarter ending September 30, 2014, with earnings per share in line with analyst
      expectations.107 Navient’s stock closed up on October 16, 2014 by 1.26% which, after
      accounting for market and industry effects, is not statistically significant. See Appendix
      E.

               82.   The statistically insignificant price decline following a disclosure of this type
      of material information is consistent with what would be expected in an efficient market
      because it would have been anticipated. It was anticipated because the earnings were
      generally in-line with expectations.

                     d)      January 22, 2015
               83.   On January 21, 2015, after the market closed, Navient disclosed its earnings
      for the quarter and year ending December 31, 2014, with earnings per share below analyst
      expectations.108 Navient’s stock closed down on January 22, 2015 by 1.35%. After
      accounting for market and industry effects, Navient’s stock price decline is statistically
      significant at the 5% significance level. See Appendix E.




      106
            “NAVIENT 2Q CORE EPS 56C, EST. 54C :NAVI US,” Bloomberg News, July 16, 2014, 4:20
            pm.
      107
            “NAVIENT 3Q CORE EPS 52C, EST. 52C :NAVI US,” Bloomberg First Word, October 15,
            2014, 4:15 pm.
      108
            “NAVIENT 4Q CORE EPS 53C, EST. 54C :NAVI US,” Bloomberg First Word, January 21,
            2015, 4:15 pm.

                                                   - 37 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 782 of 1145 PageID #: 5568




                84.   The statistically significant price decline here bears inquiry given that the
      earnings were slightly below expectations and there was no identifiable adverse
      information disclosed. A closer examination of the data underlying the market model
      shows that, on January 22, 2015, the industry return (net of market) declined by over 4%,
      while the general market return increased by over 1.5%—both very large. Given standard
      features inherent to the well-accepted market model used—specifically, the fixed
      coefficients (which by construction are based on an assumption that the past relationship
      offers the most accurate prediction of the future)—the empirical results with the relatively
      large positive predicted return resulted in an even larger negative abnormal return than
      Navient’s actual negative return.109        Thus, this date is not inconsistent with market
      efficiency.

                      e)      April 22, 2015
                85.   On April 21, 2015, after the market closed, Navient disclosed its earnings for
      the quarter ending March 31, 2015, with earnings per share only slightly below analyst
      expectations.110 Navient’s stock closed up on April 21, 2015 by 0.39%, but after accounting
      for market and industry effects, Navient’s stock price had an abnormal return of negative
      0.13% which is not statistically significant. See Appendix E.




      109
            My co-author, H. Nejat Seyhun, and I explained this issue in our article The Curious Incident
            of the Dog That Didn’t Bark and Establishing Cause-and-Effect in Class Action Securities
            Litigation, 6 Va. L. & Bus. Rev., 415-66 (Winter 2012). (“Parties frequently present empirical
            analyses to courts based on a naïve assumption that ‘theoretically, in a perfectly efficient
            market, there should be no significant price movements without some identifiable news event’
            or conversely, that there should be significant price movements only with some identifiable
            news event. The courts have realistically concluded that markets are not perfect, suggesting
            that courts ‘cannot decide efficiency based purely on theory, but must make a determination in
            the context of the real world.’”), p. 436. (footnotes omitted.)
            (“[T]o simplify the estimation process, regression parameters for market models are generally
            assumed to be linear, [and] with fixed coefficients, a substantial daily return of one of the
            explanatory variables might induce what is perceived to be significant abnormal daily return
            for the security under examination, whereas the cause of the estimated abnormal daily return
            has nothing whatsoever to do with the security under investigation.” p. 440. (footnotes
            omitted).
      110
            “NAVIENT 1Q CORE EPS 48C, EST. 50C :NAVI US,” Bloomberg First Word, April 21,
            2015, 4:28 pm.

                                                     - 38 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 783 of 1145 PageID #: 5569




                86.   The statistically insignificant price decline following a disclosure of this type
      of material information is consistent with what would be expected in an efficient market
      because it would have been anticipated. It was anticipated because the earnings were
      generally in-line with expectations.

                      f)      Summary
                87.   Each of the price reactions to the earnings disclosures are in line with what
      would be expected in an efficient market. When expected and actual earnings are close,
      and there is no earnings or other material surprise, it would not be expected for there to be
      a statistically significant price reaction as there would be no unanticipated information.

                 4.        Cause and Effect Analysis Examining the Relationship Between
                           Abnormal Returns and Volume

                88.   As discussed below, based on academic research and tests commonly
      employed in securities fraud litigation, I also examine the overall relationship between
      price volatility and volume to empirically evaluate the impact of disclosures of information
      on the Navient stock price response throughout the Exchange Act Class Period+.111

                89.   As noted in relevant academic literature, “[i]t is an old Wall Street adage that
      ‘It takes volume to make prices move.’”112 This is consistent with Karpoff’s conclusion
      that: “Although one can question the asserted causality, numerous empirical findings
      support what will be called here a ‘positive volume-absolute price change correlation.’”113

                90.   There has been a plethora of academic research on this issue dating back to at
      least the 1960s attempting to determine why in an efficient market one observes a positive



      111
            Any time when there is a relatively short class period and courts have to evaluate whether a
            stock trades in an efficient market, generally, the courts find the event study analysis to be
            helpful. See, for example, Wilson v. LSB Indus., 2018 U.S. Dist. LEXIS 138832, at *36
            (S.D.N.Y. 2018) (accepting event study that used three news days); Todd v. STAAR Surgical
            Co., 2017 U.S. Dist. LEXIS 1919, at *25-31 (C.D. Cal. 2017) (accepting event study that used
            three news days; In re HealthSouth Corp. Sec. Litig., 257 F.R.D. 260, 282 n. 22 (N.D. Ala.
            2009) (accepting event study that used two dates).
      112
            Jonathan M. Karpoff, The Relation between Price Changes and Trading Volume: A Survey, 22
            J. of Fin. and Quantitative Analysis, 109-126, 112 (1987) (“Karpoff”).
      113
            Karpoff at 112.

                                                     - 39 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 784 of 1145 PageID #: 5570




      correlation between the size of absolute price changes and the magnitude of volume. The
      answer has been attributed to the flow of information.                  Differential pre-disclosure
      information among investors and differential interpretation of the disclosure itself will lead
      to greater than normal volume.

                91.   Moreover, all else constant, abnormal security returns on earnings release
      dates or other news dates are significantly more volatile or are “more likely to move” on
      average than on other trading days – i.e., the abnormal returns are more likely to be larger
      than average. For example, academic economists agree that because earnings disclosures
      (on average) reveal more value-relevant information than is disseminated on all other days,
      it is expected that the security returns should be more volatile for earnings days as
      compared to other days.114 The expected volatility is driven by profit-motivated investors
      who have different opinions on what will be the price impact of the value-relevant earnings
      information. Therefore, once the information is released, then it is expected, on average,
      that it will be reflected in greater changes in the stock price as compared to the normal
      movements observed on all other days. The empirical findings in the academic literature
      are consistent with this implication.115

                92.   Combine the expected impact on price of news to the impact on volume and
      one can see how information and price changes are linked, and one can see how new
      information will result in larger than average volume and price changes. Professor Beaver
      states: “An important distinction between the price and volume tests is that the former
      reflects changes in the expectations of the market as a whole while the latter reflects
      changes in the expectations of individual investors.”116                Thus, “price changes are



      114
            This does NOT suggest that there is an expected or systematic direction of abnormal returns
            and earnings, but instead understands that one must look at this in terms of whether the absolute
            return on earning dates is greater.
      115
            See William H. Beaver, The Informational Content of Annual Earnings Announcements, 6 J.
            of Accounting Research, 67-92 (1968) (“Beaver”). Daniella Acker, Implied Standard
            Deviations and Post-Earnings Announcement Volatility, 29 J. of Bus., Fin. and Accounting,
            429-456, 452 (2002) finds that, “[t]he tests on volatility changes around [earnings]
            announcements indicate that announcements that are easy to interpret or announcements of
            good news are both associated with a volatility peak on the day of the announcement itself.”
      116
            Beaver at 69.

                                                       - 40 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 785 of 1145 PageID #: 5571




      interpreted as the market evaluation of new information, while the corresponding volume
      is considered an indication of the extent to which investors disagree about the meaning of
      the information.”117 The key is that volume and price movements have common ties to the
      flow of new information about the security.

                93.   Therefore, using the Price-Volume Test, I examine the relationship between
      Navient’s reported volume and its stock price changes by regressing the Company’s
      absolute abnormal stock returns on the log of trading volume over the Exchange Act Class
      Period+. As shown in Exhibit X, the relationship between the two variables is positive
      and highly statistically significant, and thus, supports the conclusion that Navient common
      stock traded in an efficient market throughout the Exchange Act Class Period.

                 5.      Cause and Effect Analysis Examining Days with News versus Days
                         with No News

                94.   In addition, I analyze Navient’s stock price reaction on days with news versus
      days with no news. As noted above, it is not unusual that over a class period for a
      corporation to disclose all types of news, other than earnings, that might have an impact on
      the security prices. These types of news include among others: dividends, discoveries, new
      products, management changes, new issues of securities, lawsuits that it files, lawsuits filed
      against it, projections, regulatory changes that impact its business, and more. Even so, the
      test of a stock price’s response to news depends on classifying days into news days and
      non-news days. To remove any possible subjectivity on my part as to which “news days”
      were selected for examination, I often perform an analysis by defining news days as days
      with Navient earnings announcements. I examined the few days with earnings
      announcements in detail above.

                95.   To err on the side of caution given the number of earnings dates without
      alleged corrective disclosures, and as another cross-check on efficiency here, I examine the
      relationship between price movements and the flow of information using a broader,
      objectively chosen set of news days. In that regard, I have utilized my source of news,
      which generated the approximately 1,400 articles (including approximately 800 articles



      117
            Karpoff at 110 (footnote omitted).

                                                   - 41 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 786 of 1145 PageID #: 5572




      from Bloomberg and 600 from Factiva) detailed in Appendix C (the chronology of
      information releases) to determine which dates have news of any type and which have no
      news.118 My criteria for selecting news dates is as follows. First, because the timing of the
      release of the article is important to determine the expected date for price impact, I have
      used only articles that are time-stamped. In this way, for example, I can apply news on
      Monday that is disclosed after 4:00 P.M. to the price effect on Tuesday. Next, I have four
      numerical categories of news, three of which come from Bloomberg. The first category is
      all news articles with a time stamp. Bloomberg articles include two different Bloomberg
      categories, Bloomberg News and Bloomberg First Word, among others. So that I did not
      have make a judgment between the two Bloomberg categories, I created a fourth category
      which combines the two different Bloomberg categories. For each of the four categories
      (all news articles with a time stamp, Bloomberg News, Bloomberg First Word, and
      Bloomberg Combined) I select those dates which have an article count concerning Navient
      that are in the top 10 percent of the count for all dates in the Exchange Act Class Period+.
      Next, I find those dates that are in the top 10 percent for all four categories and objectively
      define these 15 dates as “news dates.” I do so because this set of days should have a mix
      of all types of news that is of most importance to investors of Navient. Finally, I find all
      dates which have zero stories in all four categories, which constitute “no news dates.”
      There are 91 dates that qualify as “no news dates.”

                96. Using this breakdown of news/no-news dates, I find that out of the sample of
      106 examined news and no-news days within the Exchange Act Class Period+,
      approximately 14.2% (=15/106) of the days are defined as news days and 85.8% (91/106)
      are defined as no news dates. Of this sample of 106 news and no news dates, I have also
      identified 10 dates with statistically significant abnormal returns.        Therefore, 9.4%
      (=10/106) of the days have statistically significant abnormal returns. Based on the sample
      of news and no news dates, Exhibit XI shows that out of the 106 examined days, there
      were 6 days with significant returns and news, and 4 days with significant returns and no




      118
            See infra note 97.

                                                  - 42 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 787 of 1145 PageID #: 5573




      news that meets my objective criteria. There are 9 news days with non-significant returns,
      leaving 87 days with insignificant returns and no news.

                97.   I first test whether there was a statistically significant difference between the
      observed proportions of statistically significant abnormal returns on news days as
      compared to no-news days. Here, Navient’s common stock price exhibited a statistically
      significant abnormal price reaction on 40.0% of news days (6 of 15), compared to just
      4.4% of no-news days (4 of 91). Thus, I observe significant price movements on news
      days over 9 times more frequently than I observe significant movements on no-news days.
      The difference between these two rates is statistically significant with a p-value of less than
      0.01 using Fisher’s Exact Test.119 Thus, with over 99% confidence, I can reject the
      hypothesis that Navient’s stock price reacted no differently on news days (or those dates
      with expected greater information flow) than on all other days.

                98.   Alternatively, I can use the statistical tests to ask and answer the question of
      what number and percentage of days I would have expected to find matching between news
      and a statistically significant abnormal return, if the two were unrelated. Applying these
      tests, I find that, if the news and the statistically significant abnormal returns were
      unrelated, I would expect to observe at most 2 dates out of the 15 days when there is a
      significant abnormal return associated with a news day.120 Thus, the 6 days I observe is at
      least 4 times the expected number of days if there were no cause-and-effect relationship
      between stock returns and news.121

                99.   These findings also reject the hypothesis that Navient common stock behaved
      no differently on news days than on all other days. They allow me to conclude that
      Navient-specific information and large price movements of Navient common stock during
      the Exchange Act Class Period+ were related and cannot be attributed to random volatility,
      or to market or sector factors.



      119
            Fisher’s Exact Test is a statistical significance test used in the analysis of proportions such as
            the categories discussed above.
      120
            Specifically, I would expect to observe 1.42 days on average, equal to 9.4% multiplied by 15.
      121
            6 / 1.42 ≈ 4.24.

                                                       - 43 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 788 of 1145 PageID #: 5574




                100. Finally, on the 91 days with no news, the average change in magnitude (i.e.,
      absolute value) of the common stock price is 0.80% after controlling for market and
      industry factors, while on the 15 news dates it was 2.49%. In other words, the average
      magnitude of stock price movement on news days is over three times higher, which is also
      a statistically significant difference.122 This provides further evidence of a cause-and-effect
      relationship and support for the conclusion that Navient common stock traded in an
      efficient market throughout the Exchange Act Class Period+.

                 6.       Cause and Effect Analysis Examining Autocorrelation

                101. I have demonstrated above that Navient stock reacted to earnings news, as
      expected in an efficient market. Next, I demonstrate that it not only reacted as expected to
      earnings news, but that Navient’s common stock price reacted quickly to all types of news.
      I demonstrate this by showing there is no statistically significant autocorrelation of Navient
      abnormal returns.

                102. For this analysis, I conducted a statistical test to determine whether the daily
      abnormal returns of Navient common stock exhibit persistent and systematic
      autocorrelation using returns and lagged returns.123 Autocorrelation is a statistical property
      of the series of returns of a security wherein tomorrow’s security price movement can be
      systematically predicted with a reasonable degree of statistical certainty based solely on
      the security price movement today (or some period in the past). Some have argued that
      persistent and significant autocorrelation in the returns might indicate a violation of market




      122
            Based on a Wilcoxon Rank Sum test.
      123
            “Autocorrelation is usually found in time-series data. Economic time series often display a
            ‘memory’ in that variation is not independent from one period to the next.” Greene, supra note
            27. In other words, autocorrelation is the measurement of the relationship between the security
            return at time t and the return of the same security at some fixed time in the past. First-order
            autocorrelation would be found when there is a statistically significant relationship between the
            common stock return today and the common stock return yesterday. Another way of looking
            at this concept is that if an observer can use the return from yesterday to predict with some
            level of certainty the return today, there exists autocorrelation. See Lehocky, 220 F.R.D. at
            506-507 n.20 (noting that both parties’ experts agreed on the helpfulness of autocorrelation);
            PolyMedica, 453 F. Supp. 2d at 276–78.

                                                       - 44 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 789 of 1145 PageID #: 5575




      efficiency in that it suggests that the security price does not react quickly, making available
      profit opportunities from naïve trading strategies that are sustained over time.

                103. My statistical analysis of Navient abnormal stock returns for 364 days of the
      Exchange Act Class Period (excluding April 17 and 21, 2014 because there were no prior
      day returns) shows there is no statistically significant autocorrelation. This supports a
      conclusion of market efficiency. Here, I ran a standard statistical model by regressing each
      trading day’s abnormal return on the abnormal return from the prior trading day. From this
      model, I derive a coefficient of -0.06 representing the measurement of the relationship
      between the abnormal current (i.e., today) and lagged (i.e., yesterday) returns and a t-
      statistic of -1.20. A t-statistic of 1.96 or above would indicate a statistically significant
      relationship between yesterday’s and today’s abnormal returns. Because the t-statistic I
      derive (again, -1.20) is well below the threshold for significance, I conclude that there is
      no statistically significant autocorrelation of Navient abnormal stock returns during the
      Exchange Act Class Period. This finding again supports the conclusion that the market for
      Navient common stock traded in an efficient market throughout the Exchange Act Class
      Period.

                104. In summary, the statistical test I performed shows no statistically significant
      autocorrelation for Navient abnormal returns at the five percent level of statistical
      confidence, which is consistent with the conclusion that Navient common stock reacts
      quickly to news. This result and the news, no-news tests above are strong support that
      Navient common stock traded in an efficient market throughout the Exchange Act Class
      Period.

                 7.      Cause and Effect Analysis Examining Corrective Disclosure Dates

                105. Although not necessary to support my conclusions as to the efficiency of the
      market for Navient common stock, I have been asked by Counsel to also analyze whether
      Navient’s stock price reacted to the alleged corrective disclosures related to the loan
      portfolio claims in a way that would be expected of a stock that trades in an efficient
      market. In Appendix C and Appendix E, I present empirical information related to the
      calculation of all the abnormal returns throughout the Exchange Act Class Period+,
      including those days when the Complaint alleges there were corrective disclosures related

                                                   - 45 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 790 of 1145 PageID #: 5576




      to the loan portfolio claims: July 13, 2015 (price impact on July 14, 2015); July 21-22,
      2015 (price impact on July 22, 2015); and September 29, 2015 (price impact on September
      29, 2015, September 30, 2015, and October 1, 2015).124

                106. All five of the days with potential impacts from the disclosures have rapid
      price responses. Three days (July 14, 2015, September 29, 2015, and September 30, 2015)
      have negative abnormal returns that are highly statistically significant (with p-values at or
      below 0.01, which denotes statistical significance with greater than 99% confidence). A
      fourth day, October 1, 2015, has a negative abnormal return that is statistically significant
      with greater than 95% confidence (a p-value of 0.03). The fifth day, July 22, 2015, has a
      negative abnormal return of 2.14% with a p-value of 0.0663, which denotes statistical
      significance at a 93.37% level of confidence that the abnormal return is not zero.

                107. Overall, the price reactions for Navient common stock on the corrective
      disclosure dates are consistent with what an economist would expect when a security trades
      in an efficient market.

                C. Conclusion Based on the Basket of Factors the Courts Evaluate

                108. My empirical analyses in this section shows that the disclosure of Navient-
      specific news caused rapid and significant movements in the prices of Navient common
      stock. These analyses strongly support the conclusion that the market for Navient common
      stock was efficient. Moreover, using the empirical results for the evaluation of the eight
      operational factors in Section V, I have also presented strong support for my conclusion
      that Navient common stock traded in an efficient market throughout the Exchange Act
      Class Period.

                109. In summary, when examining the basket of factors that Courts generally rely
      upon for class certification decisions, which are also consistent with the fundamental
      principles of economics and finance that academics rely upon to evaluate market




      124
            Complaint ¶¶85-87, 90-91. I note that the Complaint lists a price decline from July 21 to July
            23, 2015 (Complaint, ¶87), but the price and return listed are for July 22, 2015; I therefore
            consider the alleged price impact date to be July 22, 2015.

                                                      - 46 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 791 of 1145 PageID #: 5577




      efficiency, the evidence strongly supports the conclusion that Navient common stock
      traded in an efficient market throughout the Exchange Act Class Period.

      VII. THE BASKET OF RELEVANT FACTORS USED TO EVALUATE THE
           MARKET EFFICIENCY OF NAVIENT COMMON STOCK APPLIES TO
           THE EXAMINATION OF WHETHER OPTIONS ON NAVIENT COMMON
           STOCK TRADED IN AN EFFICIENT MARKET

                110. I have also been asked to determine whether options on Navient common
      stock traded in open, well-developed and efficient market. For this analysis, I examine
      only those stock options that were potentially held through one or more of the corrective
      disclosures.125 In the following sub-sections, I provide a general overview of options and
      option terminology and provide my analysis of the efficiency of the market for options on
      Navient common stock.

                A. Overview of Options

                111. An option on Navient common stock is a contract which gives the buyer the
      right, but not the obligation, to buy or sell Navient common stock at a specified strike price
      prior to or on a specified date. The strike price (also called the exercise price) is the amount
      paid or received upon exercise of the option and the specified date (also called the
      expiration or maturity date) is the termination date when the contract is no longer in force.
      There are two types of standard exchange-traded stock options: call options and put
      options. A call option gives the holder the right, but not the obligation, to purchase shares
      of Navient common stock at a specified strike or exercise price, on or before the specified
      expiration or maturity date. These shares are purchased from sellers, who are commonly
      referred to as the option writers. A put option gives the holder the right, but not the
      obligation, to sell shares of Navient common stock to the option writer at the specified
      exercise price on, or possibly before, the expiration date.




      125
            These options are identified based on whether there are any alleged corrective disclosures
            between the first date of available bid-ask data and the expiration date of the option, which I
            understand would be the relevant options for purposes of this action.

                                                      - 47 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 792 of 1145 PageID #: 5578




                112. It is critical to understand that stock options are considered “derivative”
      securities because they derive their value from the value of the underlying asset, which in
      the case of Navient put and call options is the share price of Navient common stock. In
      other words, at any given point in time, the ultimate price of a particular option is dependent
      on the magnitude of the difference between the fixed strike price of that option and the
      variable price of Navient’s common stock.126 Therefore, holding all else constant, as the
      price of Navient common stock changes, so too will the prices of the put and call option.
      Therefore, when the price of Navient common stock rises, all else constant, in an efficient
      market it is expected that the prices of call options will rise, while the prices of put options
      will fall.127 Conversely, when the price of Navient common stock falls, all else constant,
      in an efficient market it is expected that the prices of call options will fall, while the prices
      of put options will rise.

                113. Standard exchange-traded option contract prices, such as those on Navient
      common stock, are quoted on the basis of purchasing (i.e., calling) or selling (i.e., putting)
      a share of Navient common stock, although a standard contract is generally for 100
      underlying shares.128 Thus, if an option contract is quoted at $10, the cost of purchasing


      126
            Because a stock option is forward-looking, during any point in time during its life, other
            determinants of its value include the risk-free interest rate, expected dividends to be paid on
            the stock, the time to maturity of the options, and the volatility of the underlying asset at that
            point in time.
            The difference between the exercise price and the underlying stock price is called the “intrinsic
            value” of an option. For a call option, the intrinsic value is equal to the underlying stock price
            less the exercise price of the option (i.e., how much more the stock is worth than the price you
            have the option to buy it at), but not less than zero. For a put option, the intrinsic value is equal
            to the exercise price less the underlying stock price (i.e., how much less the stock is worth than
            the price you have the option to sell it at), but not less than zero.
            During the life of an option, an option would also have “time value,” which is the value inherent
            in holding the option over time and is generally determined by the length of the life of the
            option (the longer time to expiration, the higher the time value of the option) and the volatility
            of the underlying stock (the higher the volatility, the higher the time value of the option).
      127
            Under certain conditions in an efficient market, an observable option price might not
            necessarily change if the stock price changes. For example, the price of an out-of-the-money
            option with a very short time to expiration would not be expected to discernably change unless
            there is a sufficiently large price movement in the underlying stock.
      128
            There can be exchange-traded options for different numbers of shares due to capital changes
            or different size contracts for stocks that have very high prices (such as Google).

                                                         - 48 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 793 of 1145 PageID #: 5579




      such an option (referred to as the “premium”) would be $1,000 (equal to $10 multiplied by
      100). There are generally a variety of options available to trade at multiple expiration dates
      and strike prices. In general, there is a series of long-term options (“LEAPs”) expiring in
      each January that begin to be traded approximately 2-1/2 years prior to the expiration of
      the specified contract.129 There are also quarterly cycle expirations that begin trading
      approximately eight months prior to expiration.130 In addition, other monthly and weekly
      expirations can begin trading more closely to the expiration date.131

               114. There is no limitation to the number of put or call options because when a
      new option is “written,” it creates one new contract, which adds to what is called “open
      interest.” Open interest is the number of outstanding contracts of all combinations of the
      specified strike prices and the specified expiration dates that are being traded by investors.
      Open interest is reduced when an option is exercised or there is an offsetting trade (i.e., if
      an option purchaser sells his or her option to an option writer or an option writer closes out
      his or her position by buying an option from an option holder). In the case of exercising a
      call option, the purchaser buys the 100 shares of common stock at the strike price (with the
      purchaser acquiring 100 shares of common stock and remitting to the option writer an
      amount equal to 100 times the strike price); while exercising a put option means the option
      purchaser sells or assigns 100 shares of common stock at the strike price to the writer of
      the put (with the writer receiving 100 shares of common stock and remitting to the
      purchaser an amount equal to 100 times the strike price).




      129
            See, for example, “How LEAPS® Work,” The Options Industry Council, FAQ 7.8,
            https://www.optionseducation.org/optionsoverview/how-leaps-work (last visited
            August 31, 2019).
      130
            See, for example, “LEAPS® & Expiration Cycles, What are Expiration Cycles?” The Options
            Industry Council, FAQ 11.2.2, https://www.optionseducation.org/referencelibrary/
            faq/leaps-and-expiration-cycles (last visited August 31, 2019).
      131
            See, for example, “LEAPS® & Expiration Cycles, What are Expiration Cycles?” The Options
            Industry Council, FAQ 11.2.2, https://www.optionseducation.org/referencelibrary/
            faq/leaps-and-expiration-cycles; “Weekly Options,” The Options Industry Council, FAQ
            11.2.10, https://www.optionseducation.org/referencelibrary/faq/weekly-options (last visited
            August 31, 2019).

                                                    - 49 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 794 of 1145 PageID #: 5580




                B. Efficiency of the Market for Options on Navient Common Stock

                 1.      Operational Factors and Options

                115. Academic and trade research supports the conclusion that the ultimate prices
      of Navient stock options would be primarily dependent on the price of Navient common
      stock, especially on a daily basis, and thus because the price of Navient common stock is
      determined by the flow of information about the performance of Navient, the efficiency of
      the prices of the Navient stock options would be determined by the efficiency of Navient’s
      common stock, as measured by the basket of factors that were examined in Sections V and
      VI, above.132 Thus, whether the individuals are investors in Navient common stock or
      stock options, they generally will have the same access to the same information from the
      same sources (analysts, media, the Company filings, etc.). Therefore, to the extent that the
      Navient share price reflects all publicly available information Navient, and the share price
      rapidly adjusts to account for new, material and unanticipated information, it would be
      expected that prices for Navient stock options would also reflect all publicly available
      information about Navient, and the stock options prices would rapidly adjust to account for
      new, material and unanticipated information. Therefore, to the extent that the Cammer
      Factors, such as analyst and media coverage, the ability to file SEC Form S-3, and the fact
      that the common stock trades on a standardized exchange, support the conclusion that
      Navient common stock trades in an efficient market—which they do as discussed above—
      these factors also support the conclusion that Navient stock options trade in an efficient
      market.

                116. The only minor difference is that exchange-traded options, also known as
      “listed options,” are not traded on the NASDAQ, but are mostly traded on other
      international exchanges, with the primary exchange being the Cboe Options Exchange



      132
            This is consistent with, for example, Enron, 529 F. Supp. 2d at 754 (“The Court finds that Dr.
            Nye’s evidence applying the Cammer/Unger/Bell factors to the stock, is sufficient to trigger
            the fraud-on-the-market presumption for Plaintiffs' § 10(b) claims based on the options.”);
            Marcus v. J.C. Penney Co., Inc., 2016 U.S. Dist. LEXIS 115795, at *30 (E.D. Tex. 2016)
            (relying on “[t]he Court in Enron [which] found that an experts’ application of
            the Cammer factors to common stock was sufficient to trigger the presumption for options as
            well”), report and recommendation adopted, 2017 U.S. Dist. LEXIS 33257 (E.D. Tex. 2017).

                                                     - 50 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 795 of 1145 PageID #: 5581




      (“Cboe”), along with additional affiliated exchanges,133 as well multiple other
      exchanges.134 Further, the Cboe uses a hybrid approach to attract its market makers. First,
      there is a Designated Primary Market Maker (“DPM”).135 For Navient the DPM is
      Citigroup.136 The DPM plays a similar role as the Designated Market Maker on the




      133
            According to the Cboe, “Cboe Options Exchanges: #1 U.S. Options Markets.”
            http://www.cboe.com/us/options# (last visited August 31, 2019). To be listed on the Cboe,
            among other criteria, “the security shall be characterized by a substantial number of outstanding
            shares which are widely held and actively traded.” Rules of Cboe Exchange, Inc., updated as
            of May 17, 2019, p. 88 (available at https://www.cboe.com/publish/cboe-rules/cboe-exchange-
            inc-rule-book.pdf).
      134
            The Options Clearing Corporation (“OCC”) 2017 Annual Report, p. 3, listing exchanges
            including, but not limited to, BATS, ISE, NASDAQ, NASDAQ OMX PHLX, NYSE AMEX,
            and NYSE ARCA. The OCC “is the world’s largest equity derivatives clearing organization.
            OCC is dedicated to promoting stability and financial integrity in the marketplaces that it serves
            by focusing on sound risk management principles. By acting as guarantor, OCC ensures that
            the obligations of the contracts it clears are fulfilled.”                 “What is OCC?”
            https://www.theocc.com/about/corporate-information/what-is-occ.jsp (last visited August 31,
            2019).
      135
            “The DPM is a market-maker who is obligated to make continuous bid and ask prices in all
            option series in his appointed option classes. In return, the DPM is guaranteed certain rights to
            participate in each trade, either electronic or in open-outcry. In addition to, or in the absence of
            a DPM (e.g., those classes not traded on the Hybrid system) many option classes at Cboe also
            have independent market-makers who make bid and ask prices from either the trading floor or
            remotely. Ultimately, however, your orders are executed with the Cboe’s current best available
            bid or offer. This party may be an option professional or an individual investor via an option
            order.” See, http://www.cboe.com/education/getting-started/quick-facts/options-marketplace
            (last visited August 31, 2019).
      136
            http://www.cboe.com/trading-resources/symbol-directory/equity-index-leaps-options?sid=N
            (last visited August 31, 2019).

                                                        - 51 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 796 of 1145 PageID #: 5582




      NYSE.137 Next, all exchange members are eligible market makers and there is a well-
      defined market makers program.138

                117. Because exchange-traded options have standardized strike prices, expiration
      dates and deliverables (the number of shares/contracts of the underlying asset), they attract
      and accommodate larger numbers of traders. This increased volume benefits traders by
      providing improved liquidity and lower costs. The more traders there are for a specific
      options contract, the easier it is for interested buyers to identify willing sellers.

                118. The standardization of exchange-traded options also enables clearing houses
      to guarantee that options contract buyers will be able to exercise their options – and that
      options contract sellers will fulfill the obligations they take on when selling options
      contracts – because the clearing house can match any of a number of options contract



      137
            According to the NYSE:
                    The cornerstone of the NYSE market model is the Designated Market Maker
                    (DMM). DMMs have obligations to maintain fair and orderly markets for their
                    assigned securities. They operate both manually and electronically to facilitate
                    price discovery during market opens, closes and during periods of trading
                    imbalances or instability. This high touch approach is crucial for offering the
                    best prices, dampening volatility, adding liquidity and enhancing value.
                    DMMs apply their market experience and judgment of dynamic trading
                    conditions, macroeconomic news and industry-specific intelligence, to inform
                    their decisions. A valuable resource for our listed company community,
                    DMMs offer insights, while making capital commitments, maintaining market
                    integrity, and supporting price discovery.
            Designated Market Makers, https://www.nyse.com/market-model (last visited August 31,
            2019).
            The NYSE uses these well-capitalized DMMs to facilitate fair and orderly trading. According
            to the NYSE: “The NYSE’s unique market model combines leading technology with human
            judgment to prioritize price discovery and stability over speed for our listed companies.
            Coupled with our electronic markets, we believe nothing can take the place of human insight
            and accountability. It’s the human element at NYSE that results in lower volatility, deeper
            liquidity and improved prices.” Market Model, https://www.nyse.com/market-model (last
            visited August 31, 2019).
      138
            See, http://www.cboe.com/us/options#. See also, “Market-makers are exchange members who
            provide liquidity in the marketplace by risking their own capital in making bids and offers for
            their own accounts in the absence of public buy or sell orders. They are the backbone of the
            Cboe’s trading system.” http://www.cboe.com/education/getting-started/quick-facts/options-
            marketplace (last visited August 31, 2019).

                                                      - 52 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 797 of 1145 PageID #: 5583




      buyers with any of a number of options contract sellers. Clearing houses can do this more
      easily because the terms of the contracts are all the same, making them interchangeable.139

                119. In addition, courts have held that a finding that the underlying stock trades on
      an efficient market suffices to establish that the options on that stock also trade in an
      efficient market.140

                  2.      Cause and Effect Analysis for Navient Stock Options

                120. As discussed previously, the price of an option is primarily derived from the
      underlying security’s price. Although it is expected that, holding all else constant, call



      139
            “The Options Clearing Corporation is the sole issuer of all options listed at the Cboe and other
            U.S. options exchanges, and is the entity through which all Cboe option transactions are
            ultimately cleared. As the issuer of all options, OCC essentially takes the opposite side of every
            option traded. Because OCC basically becomes the buyer for every seller and the seller for
            every buyer, it allows options traders to buy and sell in a secondary market without having to
            find the original opposite party. The OCC substantially reduces the credit risk aspect of trading
            options, as the OCC requires that every buyer and every seller have a clearing member and that
            both sides of the transaction are matched. It also has the authority to make margin calls on firms
            during the trading day.” See, http://www.cboe.com/education/getting-started/quick-
            facts/options-marketplace (last visited August 31, 2019).
      140
            For example, (1) the Enron Court applied the fraud-on-the-market presumption to options,
            reasoning that “[t]he value of these derivative securities depended upon the value of Enron
            common stock, and all the information about the stock was readily available to investors and
            factors affecting the price of the stock were incorporated into the determination of the value of
            the call and put options…. The Court finds that Dr. Nye’s evidence applying the
            Cammer/Unger/Bell factors to the stock, is sufficient to trigger the fraud-on-the-market
            presumption for Plaintiffs’ §10(b) claims based on the options.” Enron, 529 F.Supp.2d 754.
            (2) “Moreover, insofar as the alleged Rule 10b–5 violations are predicated on put or call options
            transactions, the trading of Merck stock on the efficient NYSE suffices to establish that the
            options also traded on an efficient market. Clearly, the security underlying the options
            contracts entered into by class members, that is Merck stock, traded on an efficient market.
            Thus, it is logical and appropriate to apply the same presumption of reliance to class members
            who exercised options that were derivatives of that stock and whose value depended on the
            value of the Merck stock.” In re Merck & Co., Inc. Securities, Derivative & “ERISA”
            Litigation, 2013 WL 396117 (D. N.J. 2013) at *12.
            (3) In Deutschman v. Beneficial, a § 10(b) action, the Third Circuit observed that given the
            nature of an option to buy or sell a particular stock, the value of an option is related to the stock
            price and therefore, it further reasoned, material misstatements affecting the market price of
            the stock affect the “necessarily related market price of the option contract.” It concluded that
            “[t]he market price for options is directly responsive, therefore, to changes in the market price
            of the underlying stock, and to information affecting that price.” Deutschman v. Beneficial
            Corp., 841 F.2d 502, 504 (3d Cir.1988).

                                                         - 53 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 798 of 1145 PageID #: 5584




      option prices will move in the same direction as the price of the underlying stock and put
      option prices will move in the opposite direction, options are not expected to move by the
      same per-share dollar or percentage amount as the underlying stock price except under
      certain narrow circumstances.141

               121. To understand the price movements of options relative to the underlying
      security, it is common to refer to a call (put) option as being “in the money” if its strike
      price is below (above) the current stock price (i.e., it has an intrinsic value greater than
      zero). A call or put option is considered “at the money” if its strike price is equal to the
      current stock price. Finally, a call (put) option is considered “out of the money” if its strike
      price is above (below) the current stock price. As an option moves farther out of the money,
      it is expected that for any given price movement of the share price there will be less
      movement of the options price. The more an option is in the money, the more similarly its
      price will move relative to the stock price change.

               122. Using this basic information, I first test for cause-and-effect analysis to
      determine if option price levels adjust to the implied Navient common stock price
      throughout the Exchange Act Class Period. I examine this using the “put-call parity”
      relationship.

                      a)     Put-Call Parity
               123. In addition to trading “naked” or unhedged long and short positions in the
      common stock directly, arbitrageurs can also profit from common stock price movements
      by trading in call and put options on the common stock. In an efficient market, the various
      call and put options on a common stock will be priced relative to one another (and the
      common stock) so as to provide zero risk-free economic profit from arbitraging these
      securities against one another.142 Economists refer to this no-arbitrage state as “put-call
      parity.”




      141
            As discussed above, options that are far out-of-the-money might not move in the same
            direction.
      142
            Zero risk-free economic profit is an economic term that means no risk-free returns net of
            transaction costs.

                                                   - 54 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 799 of 1145 PageID #: 5585




                124. Put-call parity is a theoretical relation between call option prices, put option
      prices and share prices of the underlying common stock that should hold because a
      portfolio of put and call options plus risk-free bonds (accounting for borrowing money to
      pay for positions or lending the money garnered from the short sale) can be constructed to
      replicate the payoff from purchasing the underlying common stock (i.e., you make money
      if the stock price increases and lose money if the stock price decreases). For American-
      style options on stocks, the put-call parity relation implies a lower and an upper bound on
      the value of the put and call option prices such that the following condition is satisfied:143

                                         S – X – D ≤ C − P ≤ S − Xe−rt.

                125. In this equation, S denotes the current price of the underlying common stock,
      X denotes the exercise price of the option, C is the call option price, P is the put option
      price, r is the risk-free interest rate,144 D is the present value of expected future dividends,145
      and t is the time to expiration of the options.146

                126. When this relationship no longer holds and the condition is violated, there
      might exist arbitrage opportunities which can be exploited using profitable trading
      strategies. In other words, persistent violations might suggest the lack of arbitrage activity
      or restrictions or high costs to trading that might inhibit the market response to new
      information.




      143
            For example, see John C. Hull, Options, Futures, and Other Derivatives, 211 (7th ed. 2009).
      144
            For the risk-free interest rate r in the equation above, I used the U.S. Treasury constant maturity
            rate closest to the number of days to expiration for each respective option. The interest rate
            data was obtained from the Federal Reserve Board database. The following cut-offs were used
            in assigning interest rates to time to maturity: 1-60 days, 1-month rate; 61-136 days, 3- month
            rate; 137-273 days, 6-month rate; 274-547 days, 1-year rate; and 548-912 days, 2-year rate. I
            converted the interest rates to continuous compounding using the formula: 2 x ln(1+r/2), where
            r is the interest rate based on semiannual compounding.
      145
            For the present value of expected future dividends, I used the last known dividend as a proxy
            for future dividend expectations. I then created a series of constant dividends beginning on the
            next dividend ex-date and continuing quarterly through the expiration date of each respective
            option. Each dividend series was then discounted from its respective quarterly payable dates
            using the risk-free interest rates described above.
      146
            The number of days to expiration is equal to the expiration date less the trading date.

                                                        - 55 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 800 of 1145 PageID #: 5586




                127. I conducted an empirical test to determine whether Navient common stock
      and exchange-traded options on Navient common stock (which were potentially held over
      an alleged corrective disclosure) violated this put-call parity condition on each day during
      the Exchange Act Class Period. A lack of violations implies that Navient option prices are
      set according to Navient’s stock prices and adjust for movements in Navient’s stock
      price.147 For the analysis, I obtained end-of-day bid and ask data for options on Navient
      common stock from IVolatility. Using bid and ask quotes for Navient common stock and
      options, I created put-call pairs over which to test the put-call parity condition.

                128. I then tested these multiple option pairs along with the stock price to
      determine if there were violations of the put-call parity condition. Because these bounds
      are derived from the economic assumption of no arbitrage, it is important to test the
      condition based on realistic buying and selling opportunities. Therefore, the lower bound
      of the equation above (i.e., the left hand term in the equation above) is calculated using the
      ask quote for the call option, the bid quote for the put option and the bid quote of the stock;
      while the upper bound of the equation above (i.e., the right hand term in the equation above)
      is calculated using the bid quote for the call option, the ask quote for the put option and the
      ask quote of the stock.

                129. The magnitude of the violation in percentage terms was calculated for each
      option pair in relation to the bid-ask midpoint of Navient’s common stock (Sbidask),
      specifically as the absolute value of:

            {min[0, Sask - (Cbid - Pask + Xe-rt)] + max[0, Sbid - (Cask - Pbid + X + D)]} / Sbidask.148

                130. I found that during the Exchange Act Class Period there were no violations of
      this mathematical relationship out of the 4,876 valid option pairs. This means that when
      Navient common stock reacted to news, the options simultaneously responded to the news
      as well.




      147
            At any given time, there are multiple put and call options that trade based on Navient’s common
            stock. These put and call options can differ in terms of exercise price and expiration date.
      148
            The result was also rounded to the nearest 0.01%.

                                                      - 56 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 801 of 1145 PageID #: 5587




               C. Conclusion Based on the Basket of Factors the Courts Evaluate

               131. My empirical put-call analyses in this section shows that the disclosure of
      Navient-specific news caused rapid and significant movements in the prices of options on
      Navient common stock. This analysis supports the conclusion that the market for options
      on Navient common stock was efficient, because as Cammer explains: “One of the most
      convincing ways to demonstrate [market] efficiency would be to illustrate, over time, a
      cause and effect relationship between company disclosures and resulting movements in
      stock price.”149 Moreover, the evaluation of the eight operational factors also support for
      my conclusion that options on Navient common stock traded in an efficient market
      throughout the Exchange Act Class Period.

               132. Therefore, when examining the basket of factors that Courts generally rely on
      for assessing market efficiency in the class certification context, which are also consistent
      with the fundamental principles of economics and finance that academics rely upon to
      evaluate market efficiency, the evidence supports the conclusion that options on Navient
      common stock traded in open, well-developed and efficient markets throughout the
      Exchange Act Class Period.

               133. Furthermore, as noted above, courts have determined that a finding that the
      underlying stock trades on an efficient market (as discussed above) suffices to establish
      that the options on that stock also trade in an efficient market.150

      VIII. INTRODUCTION TO CORPORATE BONDS AND BOND PRICING THEORY

               A. Background Information on Corporate Bonds

               134. A corporate bond is a security issued in connection with a corporation’s
      borrowing activity.      The borrower (the corporation) receives a lump sum payment
      (generally denominated in $1,000 amounts per single bond)151 in return for a promise to


      149
            Cammer, 711 F. Supp. at 1291.
      150
            See supra footnote 140 discussing the opinions in Enron, Merck and Deutschman.
      151
            The three Navient Debt Securities that were registered to trade on the NASDAQ Global Select
            Market: Medium Term Notes, Series A, CPI-Linked Notes due 2017; Medium Term Notes,
            Series A, CPI-Linked Notes due 2018; and 6% Senior Notes due December 15, 2043 (the “2043

                                                    - 57 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 802 of 1145 PageID #: 5588




      make periodic payments to the lender in the future. These periodic payments typically
      include semiannual payments of interest to lenders (called coupon payments), as well as a
      lump sum payment at maturity (called principal payment).152

                135. The corporate bond market is primarily an institutional market, meaning that
      most of the participants are large institutions rather than retail clients. Furthermore, most
      trading takes place over-the-counter, where the bond trader cannot observe quotes on a
      centralized or electronic exchange.153 Instead, for quotes, the institution or customer
      contacts one or more dealers or alternatively accesses through Bloomberg or other price
      providers an electronic broadcast of a list of bonds and quotes.

                136. The price of a bond is calculated as the present value of the expected future
      cash flows it generates.154         In turn, the present-value calculation depends upon the
      magnitude and timing of promised bond payments and the likelihood of repayment, as well
      as the market interest rates for comparable securities.

                137. The value155 of a corporate bond is then determined by six components:

                (1)     The expected rate of return on similar maturity, riskless debt (i.e., U.S.
                        government bonds);



            Note”), all had face values of $25. I believe because of this lower face value, certain data
            sources (e.g., Bloomberg) often refer to these notes as “preferred stock.”
      152
            Corporate bonds frequently have covenants or terms whereby the bond may be put to the
            company by the investor or called by the company. They can also be convertible or secured
            by specified assets.
      153
            Corporate bonds also trade on the NYSE, a centralized exchange where there are readily
            available price quotes. Estimates suggest that only a small proportion of all corporate bond
            trades are made on the NYSE.
      154
            Corporate bonds are generally issued with a par value (which is also sometimes referred to as
            face value or original principal balance) of $1,000. Most corporate bonds (like the Navient
            Debt Securities) have a par value, face value or original principal balance that is fixed and does
            not change over the life of the corporate bond. On the other hand, the market value of a bond
            will change based on the market price of the bond. Bond pricing convention is such that bonds
            are priced relative to $100 par value, face value or original principal balance. Therefore, a
            bond price of $96 represents a market value of a bond of $960 or 96% times $1,000.
      155
            The value of a bond with a fixed coupon is expressed as a price relative to $100 par value. This
            price relative to par value is inversely related to its yield. This means that as the bond price
            falls, the yield rises.

                                                       - 58 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 803 of 1145 PageID #: 5589




                 (2)     The various provisions and restrictions associated with the particular bond
                         (e.g., call terms, convertibility features, seniority in the event of default,
                         maturity date, etc.);

                 (3)     The default risk, or the probability that the company will be unable to
                         satisfy some or all of the indenture requirements given current and
                         expected future economic conditions;

                 (4)     The likely recovery rate of the bonds in case of bankruptcy or liquidation
                         given current and expected future economic conditions;

                 (5)     The tax considerations of the bond payments; and

                 (6)     The likelihood of being able to sell the corporate bond in a liquid market.156

                138. Changes in these variables explain most of the variation in the prices and
      yields of corporate bonds. However, daily changes in corporate bond prices and yields are
      most often a function of changes in risk-free rates of interest, in risk premia for similar-risk
      bonds, and in the company’s likelihood of default on its obligations.157

                139. Furthermore, because the bondholder receives only a return of principal (in
      the case of a non-convertible bond or convertible bond158 trading well below its conversion
      price), there is generally less upward movement in a bond price than downward movement.



      156
            The first three components of the value of a corporate bond are discussed in detail in Robert C.
            Merton, On the Pricing of Corporate Debt: The Risk Structure of Interest Rates, 29 J. Fin., 449
            (1974). Other articles discuss tax effects, but that discussion is not important in this report, as
            taxes remained stable over the period. With respect to components (4) and (6) above and
            general discussions on factors affecting corporate bonds, see Edwin J. Elton, Martin J. Gruber,
            Deepak Agrawal, and Christopher Mann, Factors Affecting the Valuation of Corporate Bonds,
            28 J. Banking and Fin., 2747-67 (2004); Merton H. Miller, Debt and Taxes, 32 J. Fin., 261-75
            (1977); Merton H. Miller and Myron S. Scholes, Dividends and Taxes, 6 J. Fin. Econ., 333-64
            (1978); Harry DeAngelo and Ronald W. Masulis, Leverage and Dividend Irrelevancy under
            Corporate and Personal Taxation, 35 J. Fin., 453-64 (1980).
      157
            Typically, tax, recovery rate, and liquidity factors are stable on a day-to-day basis. Another
            variable that can affect the valuation of the bonds, the age of the bond, is deterministic (i.e.,
            known in advance). Thus, while all of these factors affect bond prices, they will have only a
            small effect day-to-day.
      158
            It is my understanding that none of Navient’s unsecured public debt was convertible into
            Navient common stock.

                                                        - 59 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 804 of 1145 PageID #: 5590




      In essence, unlike common stock, there can be an asymmetry of price movements – almost
      like something bumping up against a ceiling.

                140. While U.S. Government obligations are typically viewed as free from default
      risk, the same is not true for corporate bonds. Corporations can and do default on their
      promises to make future payments, or otherwise abide by the bond indentures and
      covenants. Bond default risk, also called credit risk, is measured by various rating
      agencies, such as Moody’s Investors Service, Standard and Poor’s Corporation, and Fitch
      Investors Service.159 Bonds are generally separated into two groups: investment-grade
      bonds, with Standard and Poor’s ratings BBB- or higher, and speculative-grade bonds with
      ratings BB+ or lower.160 Certain bonds are not rated.161

                141. Highly rated investment-grade bonds rarely default. In other words, firms
      issuing investment-grade bonds have adequate cash flows to cover interest payment
      obligations and sufficient assets to back up the principal payment obligations. The relative
      safety of investment-grade bonds in effect separates the pricing of “straight” or non-
      convertible investment-grade bonds from day-to-day stock-price fluctuations of the issuing
      firm. Consequently, in efficient capital markets, the price of a straight investment-grade
      bond is not very sensitive to day-to-day stock-price fluctuations of the issuer, nor will it
      always react to corporate announcements.

                142. Hence, in efficient capital markets, most of the variation in the prices of
      straight investment-grade bonds comes from fluctuations in economy-wide interest rates,
      as opposed to firm-specific information.



      159
            See Appendix J for a description of the bond ratings provided by Moody’s Investors Service,
            Fitch Investors Service, and Standard and Poor’s Corporation.
      160
            An investment-grade bond is assigned a rating in the top categories by commercial credit rating
            companies. S&P classifies investment-grade bonds as BBB- or higher, and Moody’s classifies
            investment-grade bonds as Baa or higher. See Zvi Bodie, Alex Kane, and Alan J. Marcus,
            Investments, Ch. 14, 468-469 (McGraw-Hill, Irwin, 10th ed. 2013).
      161
            The rating agencies charge fees to issuing firms to rate corporate bonds, therefore some
            corporations choose not to have their corporate bond offerings rated. In fact, according to data
            in the 2014 Issue Information from the TRACE Fact Book, in 2012, 2013 and 2014, 58.93%,
            60.03%, 64.26% of the corporate convertible bond issues were not rated.
            http://www.finra.org/industry/trace/trace-fact-book.

                                                      - 60 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 805 of 1145 PageID #: 5591




               143. Defaults on non-investment-grade, high-yield or speculative-grade bonds
      (also called junk bonds) are more common. About half of all bonds that are rated CCC by
      Standard and Poor’s Corporation have defaulted within ten years.162 Although high-yield
      bonds, like investment-grade bonds, are also sensitive to changes in interest rates and credit
      market conditions, in an efficient market stock-price behavior of the issuing firm and other
      firm-specific announcements are expected to have a greater impact on the value of high-
      yield bonds.

               144. A hypothetical example will demonstrate how economic factors might
      differentially affect the prices of straight investment-grade and high-yield corporate bonds.
      Assume an investment-grade bond has a coupon of 10 percent and is priced at $100 (par
      value) and the principal of $100 will be paid off in full in one year. All else constant, if
      the stock price of the issuer doubles, there will be little if any impact on the price of the
      investment-grade bond, since the maximum payoff at maturity is $100. If interest rates
      double to 20 percent, however, the value of the bond with its fixed coupon is reduced and
      the bond price will fall. Alternatively, a speculative-grade bond with a coupon of 10
      percent, a par value of $100, and a price of $50 will react to both of these events. A
      doubling of interest rates to 20 percent will, like its effect on the investment-grade bond,
      cause downward pressure on the price for the speculative-grade bond. But if the stock
      price doubles, there is a signal of an improved likelihood that the bond will be redeemed
      at $100, inducing upward pressure on the speculative-grade bond price.

               145. This also demonstrates an important observation about corporate bonds.
      Straight investment-grade bond prices are expected to be sensitive only to bond-pricing
      factors, such as risk-free interest rates, the default premium and the term spread.
      Speculative-grade bond prices are expected to be sensitive not only to these same bond-
      pricing factors, but also to stock-market pricing factors, such as stock returns for the




      162
            See Zvi Bodie, Alex Kane, and Alan J. Marcus, Investments, Ch. 14, 468-469 (McGraw-Hill,
            Irwin, 10th ed. 2013).

                                                   - 61 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 806 of 1145 PageID #: 5592




      underlying firm. This dichotomy of variables that explain variations in bond prices is
      explained by Fama and French in their seminal article.163

                146. Moreover, it is common for corporate bonds to trade less frequently than
      stocks because the outside influences and internal financial factors have less impact on
      pricing.164

                B. Bond and Stock Prices Often Move in Different Directions in an Efficient
                   Market

                147. Simon Kwan has explained why a company’s stock and bond prices may
      move in opposite directions in response to new company-specific information:

                      Depending on the type of firm-specific information
                      disseminated over time, individual stocks and bonds can be
                      either positively or negatively correlated. Information about the
                      mean value of the firm’s underlying assets affects the values of
                      the firm’s stocks and bonds in similar directions, resulting in a
                      negative [positive] relationship between individual stock
                      returns and changes in individual bond yield [price]. On the
                      other hand, if we view equity as similar to a call option on the
                      firm’s underlying assets, then information about the variance of
                      the firm’s asset return has opposite effects on the values of the
                      firm’s stocks and bonds, resulting in a positive [negative]
                      relationship between individual stock returns and bond yield
                      [price] changes. Hence, examining the correlation between
                      individual stocks and bonds can reveal the dominant type of
                      firm-specific information that drives these investments.165




      163
            Eugene F. Fama and Kenneth R. French, Common risk factors in the returns on stocks and
            bonds, 33 J. Fin. Econ. 3-56 (1993).
      164
            Sriketan Mahanti, Amrut Nashikkar, Marti Subrahmanyam, George Chacko and Gaurav
            Mallik, Latent Liquidity: A New Measure of Liquidity, with an Application to Corporate Bonds,
            88 J. Fin. Econ. 272-298 (2008) (“Latent Liquidity”); see also Michael L. Hartzmark, Cindy A.
            Schipani and H. Nejat Seyhun, Fraud on the Market: Analysis of the Efficiency of the
            Corporate Bond Market, 3 Colum. Bus. L. Rev., 654, 674-675 (2011).
      165
            Simon H. Kwan, Firm-Specific Information and the Correlation between Individual Stocks and
            Bonds, 40 J. Fin. Econ. 63, 64 (1996) (citations omitted). In general, then, two factors affect
            the value of stocks and bonds.
            Dr. Kwan asks, “What is the dominant type of firm-specific information that drives individual
            stocks and bonds?” (Id. at 65.) This is an understanding of the domination of one type over
            the other on average and does not conclude that if one type dominates the other on average that

                                                      - 62 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 807 of 1145 PageID #: 5593




                148. In addition to the widely accepted theory of the relationship between stock
      and bond returns being a function of the nature of the information, “[t]he wealth
      redistribution hypothesis, which stems from the conflict of interests between bondholders
      and stockholders, differs from the information content hypothesis by stating that an
      increase (decrease) in the equity market value is accompanied by a decrease (increase) in
      the debt market value.           Indeed, wealth can be redistributed from bondholders to
      stockholders by increasing the risk of the outstanding bonds. Higher bond risk can result
      from increasing the variance of the firm’s possible future values.”166 Thus, “the wealth
      redistribution hypothesis predicts offsetting changes in the values of individual classes of
      securities and no change in firm value.”167 This means that stock and bond returns will be
      inversely related.




            it always dominates. In other words, these factors include the business prospects of the firm
            and the business risks of the firm. Economists use the mean value (or level) of the firm’s assets
            to describe the business prospects of the firm. If the business prospects improve or the value
            of the assets increase generally, that means that the value of both the firm’s stock and bonds
            will rise. Economists use the variance of the firm’s assets to describe the business risks. If the
            business risks or the variance of the assets increase this may mean an increase in the value of
            the firm’s common stock (as the upside is enhanced, while the downside of zero dollars has not
            changed), while this may mean a decrease in the value of the firm’s corporate bonds as the
            likelihood of bankruptcy rises.
            Even if changes in the business prospects (or level of the assets) are more often the dominant
            type of firm-specific information, this does not preclude the changes in a firm’s business risks
            (or the variance of assets) as being an important factor determining the directional relationship
            between a firm’s stock and bond returns. For example, the changes in the business prospects
            (or the level of assets) might dominate the changes in the business risks (or the variance of
            assets) in six of ten events, and thus be “dominant,” such that one observes the prices of stocks
            and bonds moving in the same direction on six of ten days. However, this does not preclude
            the business risks (or the variance of assets) from dominating the business prospects (or the
            level of assets) in the other four events and the prices of stocks and bonds moving in inverse
            relation on four of ten days.
      166
            George Handjinicolaou and Avner Kalay, Wealth Redistributions or Changes in Firm Value:
            An Analysis of Returns to Bondholders and Stockholders around Dividend Announcements, 13
            J. Fin. Econ. 35, 38 (1984) (citations omitted) (“Wealth Redistributions”).
      167
            Ronald W. Masulis, The Effects of Capital Structure Change on Security Prices, 8 J. Fin. Econ.
            139, 143 (1980).

                                                       - 63 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 808 of 1145 PageID #: 5594




               149. One of the more common examples of the wealth redistribution effect that is
      important in examining the Notes, as well as why stock and bond returns may be inversely
      related, is that:

                      An increase in the corporation’s debt, keeping the total value of
                      the corporation constant, will increase the probability of default
                      and will thus reduce the market value of one of the
                      corporation’s bonds. If the company changes its capital
                      structure by issuing more bonds and using the proceeds to retire
                      common stock, it will hurt the existing bond holders, and help
                      the existing stockholders. The bond price will fall, and the
                      stock price will rise. In this sense, changes in the capital
                      structure of a firm may affect the price of its common stock.
                      The price changes will occur when the change in the capital
                      structure becomes certain, not when the actual change takes
                      place.168

               150. Therefore, failing to account for the differential and complex interaction of
      the level and variance of assets – or the business prospects versus the business risks – can
      lead to misleading results.169 There does not need to be a corporate transaction or major
      event for these differential effects to emerge. Every day there are both internal and external
      factors that affect the business risk and prospects of a firm. Depending on the relative
      impacts, stock and bond returns might move in tandem or inversely.

               C. Differences in Price Movements between Notes with Different Coupons and
                  Maturities

               151. As discussed above, a bond’s price is determined by calculating the present
      value of all future cash flows. When exogenous economic factors such as market interest
      rates change, two primary factors will differentially influence a bond’s price. These are the
      coupon rates and time to maturity. All else constant, bonds with higher coupon rates tend
      to fluctuate less in price as they have less interest-rate risk, while bonds with lower coupons




      168
            Fischer Black and Myron Scholes, The Pricing of Options and Corporate Liabilities, 81 J.
            Political Econ. 637, 650 (1973) (citations omitted).
      169
            “In some combinations of wealth transfer and signaling effects, the suggested sign or
            correlation is ambiguous.” William F. Maxwell and Clifford P. Stephens, The Wealth Effects
            of Repurchases on Bondholders, 58 J. Fin. 895, 897 (2003).

                                                    - 64 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 809 of 1145 PageID #: 5595




      have greater price sensitivity and interest-rate risk. All else constant, longer-term bonds
      have greater risk, which results in greater price sensitivity than shorter-term bonds.

               D. Description of the Navient Debt Securities

               152. According to the SEC filings throughout the Exchange Act Class Period,
      Navient had between $16.2 billion and $17.9 billion face value unsecured senior public
      debt, which I refer to as Navient Debt Securities.170 On September 28, 2015, the day prior
      to the price decline at the end of the Exchange Act Class Period, Navient had 210 different
      U.S. dollars denominated Notes (i.e., each had a unique CUSIP number),171 with face value
      totaling approximately $15.2 billion.172

               153. At the start of the Exchange Act Class Period, all Navient Debt Securities had
      ratings of BBB-, Ba1, BB+ by S&P, Moody’s and Fitch, respectively. All three credit
      agencies downgraded the Navient Debt Securities further as of April 30, 2014 to non-
      investment grade ratings of BB, Ba3, BB for S&P, Moody’s and Fitch, respectively.173
      Throughout the Exchange Act Class Period, the agencies all continuously monitored
      Navient Debt Securities. There was, however, no change in any of the ratings after April
      30, 2014.

                  1.      2020B Note, 2021 Note and 2024B Note

               154. On November 3, 2014, Navient “completed a public offering of $500 million
      aggregate principal amount of its 5.000% Senior Notes due 2020 and $500 million
      aggregate principal amount of its 5.875% Senior Notes due 2024.”174 On March 27, 2015,
      Navient “completed a public offering of $500 million aggregate principal amount of its


      170
            Navient SEC Form 10-Q filed May 9, 2014, p. 84; Navient SEC Form 10-Q filed August 1,
            2014, p. 95; Navient SEC Form 10-Q filed October 30, 2014, p. 90; Navient SEC Form 10-K
            filed February 25, 2015, p. 15; Navient SEC Form 10-Q filed April 30, 2015, p. 78; Navient
            SEC Form 10-Q filed August 3, 2015, p. 91.
      171
            According to Bloomberg, Navient had an additional six Notes issued in Japanese Yen, Hong
            Kong Dollars and Mexican Peso denominations. I do not examine these Notes as they were not
            denominated in U.S Dollars.
      172
            Source: Bloomberg.
      173
            Source: Bloomberg. Based on set of Notes analyzed as described below.
      174
            Navient SEC Form 8-K filed November 6, 2014.

                                                    - 65 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 810 of 1145 PageID #: 5596




      5.875% Senior Notes due 2021.”175 The 2020B, 2021 and 2024B Notes were comparable
      with all other Navient unsecured senior debt that was publicly traded, the only differences
      being in coupon and maturity dates.176 In other words, these notes were a pool of
      homogenous debt with the $17.5 billion aggregate principal amount of unsecured senior
      indebtedness outstanding at the time of the November 2014 Offering.177

                   2.       Other Navient Debt Securities

                155. The Navient Debt Securities included 210 separate Navient Notes (also
      including the three notes described above), which ranged in outstanding face value between
      $79,000 and $2.5 billion. All 210 Navient Notes had equal rank, seniority and security
      with all of the other Navient Debt Securities.178 Three of the Notes were exchange-traded
      on the NASDAQ Global Exchange,179 while the other 207 Navient Notes were traded over-
      the-counter.

                E. The Navient Debt Securities Were Comparable or Homogenous Corporate
                   Bond Issues

                156. Academic research, the fundamental principles of economics and finance, as
      well as industry practice all support the conclusion that the pricing of comparable corporate
      bond issues can be undertaken with reference to a common risky yield curve. This was
      emphasized in a highly influential paper in the academic finance literature that suggests
      that the prices of bonds with similar default and recovery rates can be fit to a common term


      175
            Navient SEC Form 8-K filed March 27, 2015.
      176
            Navient SEC Form 424B2 filed November 5, 2014, p. S-3. (“The notes will be our senior
            unsecured debt and will rank equally with all of our existing and future unsecured and
            unsubordinated debt. The notes will be effectively subordinated to all of our existing and future
            secured debt to the extent of the assets securing that debt and to all the debt and other liabilities
            of our subsidiaries.”)
      177
            Navient SEC Form 424B2 filed November 5, 2014, p. S-3. (“As of September 30, 2014, (i) we
            had an approximately $17.5 billion aggregate principal amount of unsecured senior
            indebtedness outstanding with which the notes will rank pari passu and (ii) our subsidiaries had
            no unsecured senior indebtedness outstanding.”)
      178
            According to Bloomberg, Navient had an additional six Notes issued in Japanese Yen, Hong
            Kong Dollars and Mexican Peso denominations. I do not examine these Notes.
      179
            Medium Term Notes, Series A, CPI-Linked Notes due 2017; Medium Term Notes, Series A,
            CPI-Linked Notes due 2018; and 6% Senior Notes due December 15, 2043 (the “2043 Note”)

                                                         - 66 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 811 of 1145 PageID #: 5597




      structure, and that departures from the common structure suggest arbitrage opportunities.180
      Bonds with identical credit ratings have similar default rates, and bonds of the same
      seniority and security type also have similar recovery rates.

                157. Accordingly, all of the Navient Debt Securities—with the same credit ratings,
      default rates based on Navient’s financial condition, seniority, rank and security— can be
      fit to the same risky yield curve; and are for all intents make comparable, the notes in the
      pool. In other words, the Navient Debt Securities represent a reasonably homogenous pool
      of debt instruments that will be influenced by the same economic factors, although the
      reactions to changes in those factors will not be expected to be identical.

                158. Further confirmation for this conclusion is found in the following facts. One,
      credit ratings agencies like Moody’s treated Navient’s Debt Securities as a pool of
      comparable or homogenous debt. For example, on April 30, 2014, Moody’s “downgraded
      the senior unsecured debt” of Navient without distinguishing between the different specific
      notes.181 Two, Navient itself reported its “Senior Unsecured Debt” as a single line item
      in its SEC filings.182

                F. Analysis of the Exemplar Notes

                159. Given the homogeneity of Navient’s Debt Securities, to analyze them for
      market efficiency, it was necessary to analyze only one single exemplar note. For example,
      this was the approach endorsed by the court in the Enron securities litigation, where a class
      of debt securities purchasers was certified, and there were between 20 and 22 notes. In that
      case, the expert chose a single “Exemplar Note” with face value issued of $250 million
      was just 5.8% of the outstanding face value,183 as a proxy for all $4.3 billion Enron debt




      180
            Darrell Duffie and Kenneth J. Singleton, Modeling Term Structures of Defaultable Bonds, 12
            Rev. of Finl. Stds. 687 (1999).
      181
            See Moody’s Investors Service “Rating Action: Moody’s concludes review of SLM Corp.”
            dated April 30, 2014.
      182
            See, e.g., Navient SEC Form 10-K filed February 25, 2016, p. 95 (reporting “Senior unsecured
            debt” as a single line item).
      183
            At its peak there was $4.3 billion in face value of debt that was issued by Enron. Thus, 5.8%
            = $250,000,000 / $4,300,000,000. See, Declaration of Blaine F. Nye, Ph.D., In Support Of

                                                     - 67 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 812 of 1145 PageID #: 5598




      securities.184    The court agreed with this approach, the idea being that “‘because
      information on one security can inform investors about the value of others,’ . . . . [t]h[e]
      Court observe[d] that the Cammer/Unger/Bell factor approach, … is to a substantial degree
      a group analysis, as the factors would largely yield the same result no matter to what
      securities offering of a particular company they are applied, which lends legitimacy to [the]
      collective analysis approach.”185

                160. As noted, analysis of a single Exemplar Note is all that is required in this
      context. Nonetheless, while not necessary, I decided that, rather than evaluate a single
      “Exemplar Note,” I would choose a larger subset of notes that met certain threshold criteria
      while representing a substantially greater portion of the value of the entire market. My
      goal was simply to conduct an even more robust analysis than required.

                161. Based on my experience, expertise and training as a financial economist; as
      well as the actual composition of the population of Navient Debt Securities, I used
      information from Bloomberg and FINRA and constructed the subset as follows. First, the
      Exemplar Notes had to be denominated in U.S. dollars. Second, the Exemplar Notes had
      to individually constituted at least 1% of the outstanding Navient Debt Securities (i.e., had




            Lead Plaintiff’s Amended Motion For Class Certification In re Enron Corporation Securities,
            Derivative & “ERISA” Litigation, January 6, 2006 (S.D. Tex. 2006).
      184
            “…if one of the Enron registered bonds is known to have traded in an efficient market, then
            one can infer that similar Enron bonds would have also traded in efficient markets because the
            bases for valuation, such as interest rate environment and default risk, are similar.’’ He
            therefore selected a representative ‘‘exemplar’’ registered bond (the 6.625% Enron Bonds due
            Nov. 15, 2005), … as a proxy.” Enron, 529 F. Supp. 2d at 746-747
      185
            Enron, 529 F. Supp. 2d at 748

                                                     - 68 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 813 of 1145 PageID #: 5599




      an issued amount in face value of at least $150 million).186 And finally, the Exemplar Notes
      had to mature after December 31, 2017.187

                162. These criteria resulted in a subset of 13 Notes, which I refer to as the Exemplar
      Notes, that represents a reasonable number of notes that constitutes the supra-majority of
      the face value issued by Navient and likely were actively traded by investors.188 I refer to
      the other 197 notes as the “Non-Core Notes.” The Exemplar Notes, which include the
      2020B, 2021 and 2024B Notes (the three notes that are part of both the Securities and
      Exchange Act claims), had outstanding face value of $11.53 billion (see Exhibit XII) or
      approximately 76% of the total outstanding face value as of September 28, 2015.189 The
      exchange-traded 2043 Note is also included as one of the Exemplar Notes that I examine.190
      Again, my use of the Exemplar Notes is more robust than the analysis accepted in Enron
      in both the number of debt securities analyzed (i.e., one debt issue was analyzed in Enron
      whereas I analyzed thirteen notes here) and in the total face value of the securities analyzed
      (i.e., Enron involved the analysis of $250 million worth of $4.3 billion in outstanding debt




      186
            Based on my experience in and knowledge of other litigation where a class of bondholders was
            certified I believe the $150 million is a reasonable cut-off. For example, in DVI, I examined
            $155 million in Notes, while in HealthSouth Bond Litigation, where, I was the consulting
            expert, I evaluated Notes with an average size of $260 million. In JFF the court certified a
            class of debtholders with $200 million in Notes, while in Enron the expert chose as a “Exemplar
            Note” one with face value of $250 million; and in addition the average value per Note in Enron
            was between $170 million and $270 million.
      187
            I eliminated from my analysis Navient Debt Securities that matured prior to January 1, 2018,
            as these Notes had such a short duration that they were generally immune to economic factors
            as they were to be redeemed in the near future. Thus, while investigating these short-term
            issues, I did not observe sufficient volatility to be able to reliably evaluate the Notes and the
            price-related factors. Duration is a measure of the sensitivity of the price of a bond changes in
            general interest rates or other firm-specific factors. It is a function of the fixed coupon and the
            amount of time to maturity.
      188
            As described below, based on a subpoena from Lead Counsel I received price and volume
            information for 15 Navient Notes. After examining the information in the data files, I chose to
            not include three notes that were below the threshold face value or short maturity.
      189
            76% = $11.53 billion / $15.20 billion
      190
            There were also two exchange traded Notes that were of short duration or had an issued amount
            of less than $150 million, so I did not include those Notes in my analyses.

                                                        - 69 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 814 of 1145 PageID #: 5600




      – or 5.8% of the outstanding face value – as opposed to the 76% of outstanding face value
      analyzed here).

      IX.      ANALYSIS OF OPERATIONAL FACTORS FOR THE EXEMPLAR NOTES

               A. The Operational Factors Describing Market Efficiency

                 1.      Cammer Factor I – Average Weekly Trading Volume

               163. Except for the exchange-traded 2043 Note, the trading volume data I utilize
      for the turnover analysis of the Notes come from FINRA’s TRACE data.191 I will refer to
      the 12 Notes that are not exchange traded like the 2043 Note as the FINRA-based Notes.
      FINRA produced the data in response to a subpoena issued by Plaintiffs’ Counsel. The
      trading records in these data include, among other information, identification of the Note,
      the date and time of the transaction, the transaction price, the quantity of Notes traded and
      whether the reporting dealer is a buyer or a seller.

               164. From the TRACE data, I aggregated the intra-day transactions to calculate
      total daily volume of purchases and sales. For the purposes of calculating average weekly
      turnover, there are a few data treatments that I undertook to account for certain indicators
      in the records, as well as certain adjustments I made to ensure only bona fide publicly
      disseminated transactions were used in the analysis, including removal of cancelled or
      reversed trades and trades not reported to the public. Data treatments and certain other
      adjustments were made to the data for various empirical analyses, which are described in
      Appendix I. I use data obtained from Bloomberg for the exchange-traded 2043 Note.




      191
            The Trade Reporting and Compliance Engine (TRACE) is a FINRA-developed vehicle that
            facilitates the mandatory reporting of over-the-counter (OTC) secondary market transactions
            in eligible fixed income securities. The system captures and disseminates consolidated
            information on secondary market transactions in publicly traded TRACE-eligible securities,
            including investment-grade, high-yield and convertible corporate debt. This information
            represents all OTC activity in these bonds. www.finra.org/industry/trace and
            www.finra.org/industry/trace/corporate-bond-data. FINRA’s TRACE data service provided
            separate transaction data for the Exemplar Notes from January 2013 through July 2019.

                                                    - 70 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 815 of 1145 PageID #: 5601




                165. Using this approach, as shown in Exhibit XIII, the Exemplar Notes, in
      aggregate, had an average turnover level of 1.82%, with a median of 1.71%.192 Across
      these Exemplar Notes, the average weekly turnover rates range from 0.70% to 3.82%, with
      11 of the Exemplar Notes having an average in excess of 1%.193 This relatively high level
      of turnover, especially for corporate bonds, is above that found to support a “substantial
      presumption” that the Exemplar Notes trade in an open, well-developed and efficient
      market.194 Moreover, for corporate bonds which trade less frequently, these figures are
      relatively large.

                       a)      Transaction Size and Frequency
                166. In a paper I co-authored, my co-authors and I pointed out that, in general,
      corporate bonds trade less frequently than stocks because of their different characteristics:

                       Corporate bonds will likely trade less frequently than stocks
                       because outside macro-economic and internal financial factors
                       generally both have smaller effects on bond pricing than on
                       stock pricing. Unlike common stocks, corporate bonds have
                       predictable cash flows, predictable terminal values, fixed
                       upside opportunities—namely, redemption at par value or $100
                       in our example—and a priority on the corporation’s assets. As
                       such, many corporate bonds are close substitutes for one
                       another. …On the other hand, corporate equity does not have
                       predictable cash flows, predictable terminal values, fixed
                       upside opportunities, or priority on the corporate assets.195




      192
            Aggregate weekly turnover is based on a weekly turnover series. For each week, turnover is
            computed as total dollar value traded for all Exemplar Notes during a week divided by the total
            par value outstanding for all Exemplar Notes at the end of the week.
      193
            This excludes the partial first and last week of the Exchange Act Class Period and any partial
            weeks for the Notes that were offered during the Exchange Act Class Period.
      194
            “[A]verage weekly trading of two percent or more of the outstanding shares would justify a
            strong presumption that the market for the security is an efficient one; one percent would justify
            a substantial presumption.” Cammer, 711 F. Supp. at 1286. See also PolyMedica, 453 F. Supp.
            2d at 266 (quoting Krogman, 202 F.R.D. at 474) (“weekly trading volume has been called
            possibly ‘one of the most important’ of the Cammer factors”).
      195
            Michael L. Hartzmark, Cindy A. Schipani, H. Nejat Seyhun, Fraud on the Market: Analysis
            of the Efficiency of the Corporate Bond Market, 3 Colum. Bus. L. Rev. 654, 676-677 (2011)
            (citations omitted).

                                                       - 71 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 816 of 1145 PageID #: 5602




                  167. Therefore, given the risk-return trade-offs of corporate bonds and the
      structure of the corporate bond market, it is common for corporate bonds to trade far less
      frequently than every day.196 I have examined the transactions volume data from the
      transactions database to determine the activity of the Exemplar Notes relative to a sample
      of other bonds and notes. In Exhibits XIV and XV, I present summary statistics describing
      the number of days between trades and frequency of trading of the Notes relative to other
      comparable bonds. The set of data on the comparable corporate bonds come from an
      academic publication by Sriketan Mahanti, et al., which used the State Street Corporation
      custody-trades database.197

                  168. I found that from its start of trading to the end of the Exchange Act Class
      Period, the Exemplar Notes in aggregate traded on 93% of possible trading days, with the
      range across all the Notes to be between approximately 80% to 100% of possible trading
      days (see Exhibit XIV).

                  169. These frequencies of trading for the Exemplar Notes are high when compared
      to the trading activity of most other corporate bond issues, as presented in the Mahanti et
      al. paper, Latent Liquidity.198 Exhibit XV shows the percentile distribution of trades by
      time elapsed between successive trading days for a sample of nearly 20,000 corporate
      bonds for the time period 2003 through 2005, which shows that for the top decile of the
      most active corporate bonds there was on average one day between each subsequent date
      with trading activity. For the Exemplar Notes, the average lapsed time is less than one day
      (see Exhibit XV).



      196
            Latent Liquidity, supra, at pp. 272-98.
      197
            Id.
      198
            Possible trading days is defined as all days on which the U.S. stock market is open and
            excluding days that are “Recommended Full Close” by SIFMA (see Appendix I; for the 2020-
            6.000, 2021-5.875 Note and 2024-5.875 Notes, the days are counted from the initial offering
            date).
            I note that for Enron: “The number of transactions per issue during the Class Period ranged
            from 24 to 3,684 per issue, an average of 69, a median of 282. # 4390 at 38. The percentage of
            days on which the trades occurred and the issue was outstanding falls between 1% (11 days) to
            36% (132 days), with an average of 12.2% and a median of 9.71%.” Enron, 529 F. Supp. 2d
            at 756.

                                                      - 72 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 817 of 1145 PageID #: 5603




                170. These results, when comparing the trading activity of the Exemplar Notes to
      the findings in the Mahanti et al. paper, Latent Liquidity, are consistent with the relatively
      high average weekly turnover shown in Exhibit XIII.

                171. Yet another way to examine the liquidity of the market for the Notes is by
      documenting the characteristics of typical transactions. These summary transaction
      statistics are shown in Exhibit XVI. In the Exchange Act Class Period, the average dollar
      transaction size in par value for the 12 FINRA-based Notes in aggregate, was
      approximately $470,000,199 with the range across the 12 FINRA-based Notes to be from
      approximately $39,000 to approximately $957,000 per transaction.200 The large average
      size of the individual transactions, along with the analysis of the bid-ask spreads below,
      suggests that the market for Notes had sufficient liquidity to absorb large transactions,
      which is also consistent with the likelihood that large institutions were generally
      participating in the market.         As will be discussed below, this suggests substantial
      participation of sophisticated institutional traders. The participation of these institutional
      traders helps in price discovery and the efficiency of the market.

                172. Finally, the Exemplar Notes had much higher trading volume and frequency
      than the Just for Feet (“JFF”) unregistered bonds, Enron bonds, and DVI bonds, which
      were all found by their respective courts to have traded in efficient markets.201



      199
            The exchange-traded 2043 Note had average dollar trading of approximately $586,000 per day,
            with a range of approximately $89,000 to $2.77 million (source: Bloomberg, variable
            “VWAP_TURNOVER.” Bloomberg does not report transaction data for the 2043 Note).
      200
            The next lowest average transaction size after the $0.039 million was $0.157 million.
      201
            The JFF court concluded: “The market for these bonds was informationally efficient
            notwithstanding that on some days the trading volume was low and on others, there was no
            trading at all.” AAL High Yield Bond Fund v. Ruttenberg, 229 F.R.D. 676, 685 (N.D. Ala.
            2005). This was partially based on the following facts: “The trading volume of the JFF high
            yield bonds was not thin. They traded on at least 75 of the 140 days between the initial offering
            and the Chapter 11 bankruptcy filing on November 3, 1999. Excluding the first week of
            trading, the average daily trading amount of JFF bonds was $3,245,107....The total face amount
            purchased by investors over the 140 days was $138,205,000, and the total sales were
            $316,110,000.” Id. at 685 n.9.
            The Enron court noted: “The underwriter data reflect over 15,800 trades for Enron Registered
            Bonds during the Class Period. The number of transactions per issue during the Class Period
            ranged from 24 to 3,684 per issue, an average of 69, a median of 282….The percentage of days

                                                       - 73 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 818 of 1145 PageID #: 5604




                       b)      Transparency
                173. Corporate bond markets do not have the same pre-trade and post-trade
      dissemination of pricing information that is often found in exchange-traded common stock
      or even over-the-counter common stock. However, it would be wrong to conclude based
      on this institutional feature that all corporate bonds trade in inefficient markets. This issue
      is often referred to as “transparency”:

                       [T]ransparency means that price and volume information is
                       readily available to potential traders at a relatively low cost. For
                       exchange-traded securities, exchanges collect and disseminate
                       this information at a minimal cost to all interested parties. For
                       over-the-counter traded bonds, price and volume information
                       are not available at zero cost. At any given moment, however,
                       this does not mean that interested investors are not
                       communicating, or do not or cannot generate transparency
                       (price and volume information for recently completed
                       transactions or for future potential trades) ...[A]n efficient
                       market does not require that price and volume information be
                       available at zero cost. Emails or a simple telephone call, or, for
                       that matter, twenty simultaneous emails or telephone calls from
                       the trading floor or web access to the buy/sell offers on the
                       Bloomberg Terminal202 will supply sufficient transparency.203




            on which the trades occurred and the issue was outstanding falls between 1% (11 days) to 36%
            (132 days), with an average of 12.2% and a median of 9.71%.” 529 F. Supp. 2d at 756.
            The DVI court noted: “Based on verifiable trade volume data, the Senior Notes had an average
            weekly trading volume during the Class Period of 1.25%.” 249 F.R.D. 196, 214 (E.D. Pa.
            2008), aff’d, 639 F.3d 623 (3d Cir. 2011). In addition, the DVI court observed that “[t]he 1997
            Notes were in the top 10% of all corporate bonds in terms of the fewest average days between
            trades, ranging between 1.92 to 4.63 days during the Class Period....Though such trading
            volume would not likely support a finding of an efficient market for equities, it is sufficient to
            support such a finding for corporate bonds.” Id. at 215.
            I cannot report turnover and frequency of the HealthSouth and Cobalt Notes, as the reports in
            those matters were filed under seal.
      202
            Citation from Hartzmark et al., supra note 203: “The Bloomberg Terminal is a computer
            system provided by Bloomberg L.P. that enables financial professionals to access the
            Bloomberg Professional service through which users can monitor and analyze real-time
            financial market data movements and place trades.                    See BLOOMBERG,
            http://www.bloomberg.com/professional/ (last visited Dec. 1, 2011).”
      203
            Michael L. Hartzmark, Cindy A. Schipani and H. Nejat Seyhun, Fraud on the Market: Analysis
            of the Efficiency of the Corporate Bond Market, 3 Colum. Bus. L. Rev., 654, 692-693 (2011).

                                                       - 74 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 819 of 1145 PageID #: 5605




               174. I first note that the 2043 Note was traded on the NASDAQ Global Market,
      which means there is no issue of transparency regarding that Note.204 For the 12 FINRA-
      based Notes, competition among over 343 dealers and market makers (see Exhibit XVII),
      with a range of 78 to 207 for the 12 Notes traded – who, minute-by-minute, day-by-day,
      risk their own capital and utilize the most advanced information technology and
      sophisticated research teams – supports transparency and, thus, market efficiency for the
      Exemplar Notes.

               175. As shown in Exhibit XVI, the average dollar size of the trades during the
      Exchange Act Class Period for the 12 FINRA-based Notes was, in aggregate,
      approximately $470,000. Hence, the cost of making a few or even twenty telephone calls
      relative to the dollar volume of these typical trades is minuscule.

               176. It is important in a financial market where the security trades less frequently
      than in the common stock market to realize the distinction between the ability to trade a
      security and an actual trade in that security. Even when a bond does not trade, that does
      not mean there are not interested parties sitting on the sideline ready to trade. These
      interested investors can simply contact bond dealers and learn about dealers’ buying and
      selling (bid and ask) prices and quantities. The fact that there may be no trade on a given
      day does not mean that interested investors are not communicating or do not or cannot
      generate transparency. Furthermore, an efficient market does not require that there be
      trades every day, or every hour, or every minute. Unlike common stocks, corporate bonds
      have predictable cash flows, predictable terminal values, and fixed upside opportunities.
      Thus, many corporate bonds are close substitutes for each other. These critical differences
      in certain characteristics of these securities and the differential influence of firm-specific
      and external economic factors suggest there might be differences in the frequency of trades.

               177. The courts have long recognized that simply because the over-the-counter
      corporate bond markets lack some of the elements of transparency found in centralized
      exchanges, does not mean that the trading markets for corporate bonds are per se



      204
            See the discussion in Section V.B.3 about market efficiency and trading on the NASDAQ
            Global Market.

                                                  - 75 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 820 of 1145 PageID #: 5606




      inefficient. This was clearly the case in the Enron matter, where the court stated that “no-
      cost efficiency, or for that matter transparency, has not been established as the standard for
      an informationally efficient, over-the-counter bond market. Obviously ‘transparency’ is
      relative, involving consideration of numerous factors.                  No standard of requisite
      transparency has been established by the courts.”205 In HealthSouth, the court went even
      further and suggested it was illogical to conclude that the market for corporate bonds was
      not transparent.206

                178. In fact, in my opinion, courts have rightly determined that the measurable
      Cammer factors are appropriate benchmarks for both over-the-counter common stocks and
      corporate bonds because no requisite measure of transparency has been established by
      either judicial precedent or academic research to define when a security trades in an
      efficient market.



      205
            Enron, 529 F. Supp. 2d. at 767.
      206
            HealthSouth Corp. Sec. Litig., 261 F.R.D. at 638-39 (quoting Enron, 529 F. Supp. 2d. at 768)
            (“The Defendants then argue that, unlike stock, bonds do not trade on a formal, impersonal,
            centralized exchange, like the NYSE; that over-the-counter transactions are conducted over the
            phone or by computer; that an investor has to seek out a dealer to get a quote on a bond and
            may in fact receive different quotes from different dealers; and that an investor would thus have
            difficulty determining the prevailing price for a specific corporate bond....In effect, the
            Defendants argue that the market for all bonds is inefficient because it does not function like
            the stock market. If the court were to accept these challenges, it would be ‘denying application
            of fraud on the market to the bond market because it does not operate in the same way as a
            national exchange or trade in the same volume, frequency, or manner as equity on those
            exchanges [and would be like] throwing out oranges because they are not apples. The Court
            finds that the issue is not whether the market for equity is more efficient than the market for
            debt securities, but whether the market for debt securities is adequately informationally
            efficient (whether the price reflect[s] all publicly available information) to trigger the fraud-
            on-the-market presumption of reliance.’ …Bond traders at large institutions who make
            transactions of six figures or more simply do not trade on insufficient information, or
            information perceived to be unreliable, or on less than all publicly available information. To
            argue that the investors in HealthSouth bonds did not have sufficient publicly available
            information in making their decisions about buying and/or selling HealthSouth bonds, and what
            would be a reasonable price for those bonds, defies logic and ignores the realities of the bond
            market in which billions of dollars trade hands.”) (emphasis in original). See also HealthSouth,
            261 F.R.D. at 639 (“Transparency has not to date been recognized as a requirement for an
            efficient market. In any event, transparency is relative and relative matters should be compared
            like to like. In terms of the bond market the court, therefore, concludes that the HealthSouth
            bond market traded on all the publicly available information and thus meets the test for
            informational efficiency.”); In re DVI, 249 F.R.D. at 214.

                                                       - 76 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 821 of 1145 PageID #: 5607




                       c)      Summary and Conclusion
                179. Thus, the relatively high frequency of trading of the Exemplar Notes, the high
      average weekly turnover and the large size of trading constitute substantial evidence
      justifying a strong presumption that the Exemplar Notes traded in an open, well-developed
      and efficient market throughout the Exchange Act Class Period.

                  2.        Cammer Factor II – Analyst Coverage

                180. In Section V above, I discussed the importance of analyst coverage for
      disseminating information to traders of common stock and found that according to
      Bloomberg there were between 2 and 11 analysts who followed and made
      recommendations on Navient during the Exchange Act Class Period, with an average
      number of analysts of 10 (see Exhibit II). Most analyst reports focused on Navient
      common stock, but these reports provide information directly useful for evaluating and
      valuing the Exemplar Notes – and, indeed, all publicly-traded Navient Debt Securities –
      especially for evaluating the credit risks of the Notes and for valuing their conversion
      options. Therefore, even analyst reports focused exclusively on common stock provide
      useful financial information to debt investors.207 An important concern to debt investors
      is the overall financial health of the firm, which determines the ability of the firm to pay
      the promised series of coupons and the principal amount.                     Equity reports provide
      information on many other financial factors, in addition to the outlook for stock prices and
      earnings. Thus, the equity reports provide vital information on the overall health of the
      firm.208 While, as noted above, positive equity reports do not necessarily imply higher



      207
            The idea that only analyst reports that analyze the individual securities that are being evaluated
            are relevant was dismissed in a court ruling where there were no analyst reports on the specific
            bonds, only general reports on the industry. See In re Dynex Capital, Inc. Sec. Litig., U.S. Dist.
            LEXIS 22484, at *13-14 (S.D.N.Y. Mar. 7, 2011).
      208
            See DVI, 249 F.R.D. at 215 (“Though equity analyst coverage is not a perfect substitute for
            debt analyst coverage, the equity reports nevertheless provided substantial information to the
            Senior Notes investors. Such information, particularly forecasts of DVI’s financial prospects
            and condition, would likewise have allowed bond investors to better understand DVI’s risk
            profile and its potential for default.”), aff’d, 639 F.3d 623 (3d Cir. 2011); see also HealthSouth,
            261 F.R.D. at 635 (“The coverage by analysts of HealthSouth’s equities also provided
            information of interest to the bond market when concerned with the overall financial health of
            the issuing firm.”).

                                                        - 77 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 822 of 1145 PageID #: 5608




      prices for the Notes trading around par, negative equity reports could imply lower Note
      prices. In particular, a substantial decline in stock prices could serve as an early warning
      sign for the bondholders. To this extent, equity reports provide important and useful
      information for Navient debt investors.

                181. Moreover, during the Exchange Act Class Period Fitch Ratings, S&P Global
      Ratings, Moody’s Corp., issued more than a dozen reports specifically addressing the
      Navient Debt Securities and other Navient debt.

                182. For comparison purposes, in the DVI case, only 3 analysts provided
      continuous coverage.209 This compares favorably here, as on average 10 analysts covered
      Navient during the Exchange Act Class Period (see Exhibit III-A).

                183. The continuous coverage of Navient by credit rating agencies, analysts,
      investment professionals, public press, and financial institutions, along with regular and
      frequent disclosures by the Company in the form of press releases, teleconference earnings
      calls and SEC filings and regulatory authorities, supports my conclusion that the Exemplar
      Notes traded in an open, well-developed, and efficient market throughout the Exchange
      Act Class Period. Moreover, as discussed above, S&P, Moody’s and Fitch all continually
      monitored and reported on the Navient Debt Securities.

                  3.      Cammer Factor III – Market Makers

                184. As discussed above in Section V, the presence of many dealers or market
      makers is another factor that supports the conclusion that securities trade in efficient
      markets. These professional traders have significant advantages over small individual
      investors in terms of the cost of gathering, processing and trading on information.

                185. Furthermore, many of the dealers trade for their own accounts.210 In Exhibit
      XVII, I have used the TRACE data to show that there were between 78 and 207 separately


      209
            DVI, 249 F.R.D. at 209.
      210
            The Exchange Act defines market makers as follows: “The term ‘market maker’ means any
            specialist permitted to act as a dealer, any dealer acting in the capacity of block positioner, and
            any dealer who, with respect to a security, holds himself out (by entering quotations in an inter-
            dealer communications system or otherwise) as being willing to buy and sell such security for
            his own account on a regular or continuous basis.” 15 U.S.C. § 78c(a)(38).

                                                        - 78 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 823 of 1145 PageID #: 5609




      identified reporting market makers for the 12 FINRA-based Notes throughout the
      Exchange Act Class Period, with a total for all 12 Notes of 343.211 This is a substantial
      number of market makers as compared to other matters where securities were deemed to
      have traded in an efficient market. For instance, in the China MediaExpress Holdings, Inc.
      Shareholder Litigation, in which an investor class was certified, only an average of 20
      market makers were identified. Moreover, the China MediaExpress court also cited to
      three other cases where the securities were deemed to have traded efficiently wherein only
      6, 10, and 14 market makers were observed. In addition, as discussed previously, the 2043
      Note traded to the NASDAQ Global Select Market.212

               186. In conclusion, the participation of this relatively large number of dealers,
      standing ready to buy or sell, made an active market in the Exemplar Notes. This evidence
      supports my conclusion that the Exemplar Notes traded in an open, well-developed and
      efficient market throughout the Exchange Act Class Period

                 4.      Cammer Factor IV – SEC Form S-3 Eligibility

               187. In Section V above, I discussed the economic logic behind this Cammer
      factor. The fact that Navient was eligible to file on SEC Form S-3, and actually did
      reference this form during the Exchange Act Class Period by issuing each of the Notes
      based on a shelf registration statement, supports my conclusion that the Exemplar Notes
      traded in an open, well-developed and efficient market during the Exchange Act Class
      Period

               B. Other Operational Factors to Weigh When Examining Market Efficiency

                 1.      Krogman Factor – Market Value

               188. As discussed in Section V above, the Krogman court stated that “[m]arket
      capitalization, calculated as the number of shares multiplied by the prevailing share price,
      may be an indicator of market efficiency because there is a greater incentive for stock



      211
            I was unable to obtain data from Bloomberg for broker trades for the exchange-traded 2043
            Note.
      212
            In re China MediaExpress Holdings, Inc. S’holder Litig., 38 F. Supp. 3d 415, 432 (S.D.N.Y.
            2014).

                                                    - 79 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 824 of 1145 PageID #: 5610




      purchasers to invest in more highly capitalized corporations.”213 In my opinion, all else
      constant, the same “incentive ... to invest in more highly capitalized corporations” applies
      with equal force to bondholders. In general, all else constant, the larger the size of the
      security, the more attention it will receive from brokers, analysts, individuals, institutions
      (especially if they have investment-size requirements), money managers, hedge funds and
      other financial entities.

                189. During the Exchange Act Class Period, the market value of the Exemplar
      Notes individually ranged from $187 million to $2.98 billion. In aggregate, the daily
      combined market value of the Exemplar Notes ranged from $10.4 billion to $11.9 billion,
      with an average of $11.2 billion. See Exhibit XVIII. The daily aggregate value of the
      Notes is shown graphically in Exhibit XIX. As of October 1, 2015, the final day of the
      Exchange Act Class Period+, the aggregate market value of the Exemplar Notes declined
      to approximately $10.1 billion.

                190. As discussed above, in Cobalt, Enron, HealthSouth, DVI and JFF the courts
      concluded that the bonds were traded in efficient markets. For comparison purposes, the
      aggregate values of the Cobalt, Enron and HealthSouth notes outstanding were all less than
      $6.0 billion in par value,214 less than the aggregate amount in this matter of over $15 billion.




      213
            Krogman, 202 F.R.D. at 478.
      214
            “…at year-end 1998 the Enron Registered Bonds had a total market value of $3.416 billion
            (nineteen Enron Registered bonds outstanding with a total of $3.300 billion face value), with
            market values ranging from $51.6 million to $307.7 million per issue; in year-end 1999, a total
            market value of $3.627 billion (twenty bonds with a total face value of $3.8 billion) with market
            values ranging from $48.4 million to $470 million per issue; at year-end 2000 these bonds had
            a total value of $4.321 billion (twenty-two bonds with a total of $4.3000 billion face value),
            and market values ranging from $50.4 million to $498.3 million per issue; and at the end of the
            Class Period after disclosure of Enron's true financial condition, the bonds had a total value of
            $3.059 billion (twenty-two bonds outstanding with a total of $5.900 billion face amount), with
            market values ranging from $27.6 million to $636.5 million per issue.” Enron, 529 F. Supp.
            2d at 756-757.
            “The amount of debt securities offered to the market (over $3.4 billion), combined with the
            high trading volume of the debt securities (discussed infra), the large number of market makers
            and dealers, and the preliminary identification of hundreds of class members, supports the
            conclusion that joinder of such a large group of investors is presumptively impracticable.”
            HealthSouth, 261 F.R.D. at 626.

                                                       - 80 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 825 of 1145 PageID #: 5611




      Moreover, the aggregate levels of notes in DVI and JFF were only $155.0 million and
      $200.0 million in par value, respectively.215

                191. The Exemplar Notes’ relatively large aggregate face value is evidence
      supporting the conclusion that the Exemplar Notes traded in an open, well-developed and
      efficient market throughout the Exchange Act Class Period.

                 2.      Krogman Factor – The Size of the Float

                192. As discussed above in Section V, float refers to the amount of outstanding
      securities that are not held by insiders of the corporation.216 While insiders are subject to
      trading restrictions and disclosure requirements with respect to their stock trades, there are
      no such restrictions or requirement on insiders with respect to publicly traded, non-
      convertible debt issues (other than Section 10(b) and Rule 10b-5).217

                193. Generally, insiders do not hold debt of the Company that they run. There is
      no evidence in public reports, such as Navient proxy statements or institutional reporting
      data, that insiders in Navient held any positions in the Exemplar Notes. This supports my
      conclusion that the Exemplar Notes traded in an efficient market throughout the Exchange
      Act Class Period




            In re Cobalt Intl. Energy, Inc., Sec. Litig., 2017 WL 2608243 (S.D. Tex. 2017) had two Notes
            with an aggregate face value of $2,680,000,000. Cobalt SEC Form 10-Q filed on November 4,
            2014.
      215
            “[DVI] issued two tranches of 9 7/8% senior notes: the first, issued in 1997, totaled $100
            million; the second, issued in 1998, totaled $55 million.” DVI, 639 F. 3d at 627.
            “On April 14, 1999, the Company completed the private placement of $200.0 million, 11.0%
            senior subordinated notes….” Just for Feet, SEC Form 10-K for the period ended January 30,
            1999, p. 39.
      216
            Insiders cannot freely trade in the stock of their firm based on their privileged, nonpublic
            information. They are subject to both trading restrictions (blackout periods, and restrictions
            under Exchange Act Sections 10(b), 16(b) and 16(c)) and reporting requirements of Section
            16(a).
      217
            Insiders are subject to both reporting requirements and trading restrictions for securities
            convertible into common stock, such as the Navient Debt Securities. Thus, insiders holding
            these Notes would be required to report their holdings and transactions, because these Notes
            are convertible into common stock.

                                                     - 81 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 826 of 1145 PageID #: 5612




                 3.      Krogman Factor – Bid-Ask Spread

               194. As discussed above in Section V, the size of the bid-ask spread in the market
      is an indication of the liquidity in the market and is sometimes considered a factor in
      determining whether the security trades in an efficient market. In Krogman, the court
      suggested, “A large bid-ask spread is indicative of an inefficient market, because it suggests
      that the stock is too expensive to trade.”218

               195. In corporate bond markets, there are no reported bid-ask spreads. I employ a
      technique used by researchers in finance whereby I examine all customer trades with
      reporting dealers using the TRACE database (because the 2043 Note is traded on an
      exchange, I have standard closing bid and ask spreads for this note).219 As described in
      Appendix I, for each customer purchase, I calculate the spread based on all customer sales
      within a +/-15-minute window. I also calculate the spread for each customer sale based on
      all customer purchases within a +/-15-minute window. Since these transactions are a)
      confined to a reasonably narrow timeframe; and b) for transactions only with customers
      (as opposed to other dealers), this approach computes a conservative estimate of the bid-
      ask spread. See Appendix I for details.

               196. The results in Exhibit XX show that for trades between dealers and their non-
      dealer customers (i.e., eliminating all dealer-to-dealer trades), the average bid-ask spreads
      as a percentage of the spread mid-point range from 0.41% to 1.67% (based on customer
      transactions or, for the 2043 Note, closing bid-ask spreads), with an aggregate average of
      0.85%. The median bid-ask spreads as a percentage of the spread mid-point range from
      0.22% to 1.29%, with an aggregate median of 0.51%.220 These are comparable to liquid
      stock spreads.221



      218
            Krogman, 202 F.R.D. at 478.
      219
            See, for example, Paul Schultz, Corporate Bond Trading Costs: A Peek Behind the Curtain, 56
            J. Fin. 677-98 (2001).
      220
            See, for example, Table 6, panel C in Michael A. Goldstein, Edith S. Hotchkiss and Erik R.
            Sirri, Transparency and Liquidity: A Controlled Experiment on Corporate Bonds, 20 Rev. of
            Finl. Studies, 235-273 (2007). A one percent bid-ask spread is relatively narrow.
      221
            Kee H. Chung and Hao Zhang, A Simple Approximation of Intraday Spreads Using Daily Data,
            17 J. Fin. Markets, 94, Table 2 (2014). The paper compared data using closing prices from

                                                    - 82 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 827 of 1145 PageID #: 5613




               197. In calculating the bid-ask spreads, above, I have eliminated dealer-to-dealer
      trades, which are likely completed at substantially lower bid-ask spreads. I also calculated
      the spreads realized by market makers for purchase and sale transactions made to either
      customers or other brokers by the same market maker within +/-15 minutes. See Appendix
      I for details.

               198. The results in Exhibit XX show that for potential market-making trades by
      specific dealers, the average bid-ask spreads as a percentage of the spread mid-point range
      from 0.27% to 0.88% (based on broker transactions or, for the 2043 Note, closing bid-ask
      spreads), with an aggregate average of 0.57%. The median bid-ask spreads as a percentage
      of the spread mid-point range from 0.11% to 0.76%, with an aggregate median of 0.32%.
      These too are comparable to liquid stock spreads.222 Further, larger transactions generally
      have substantially lower spreads than the average and I have not broken down the bid-ask
      spreads by transaction size.

               199. The relatively narrow bid-ask spread, suggesting that the Exemplar Notes
      traded in liquid markets, supports my conclusion that the Exemplar Notes traded in an
      efficient market throughout the Exchange Act Class Period.

                 4.         Other Operational Factors – Institutional Holdings

               200. The corporate bond market is dominated by large, sophisticated institutions.
      Indeed, a recent paper by staff economists at the Board of Governors of the Federal Reserve
      stated the following:

                       The market for the U.S. corporate bonds is large and dominated
                       by institutional investors. As of the end of 2010, institutional
                       investors held about three quarters of the $7.5 trillion (sic)
                       outstanding corporate bonds issued by U.S. firms. In addition,




            CRSP (Center for Research in Security Prices) to intraday data and showed the spreads are
            very close. 2009 is the most recent year the authors examined.
      222
            See note 221.

                                                    - 83 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 828 of 1145 PageID #: 5614




                      institutional trades account for most of the dollar trading
                      volume of corporate bonds.223

                201. In Exhibit XXI, I show that reporting traders who are generally considered
      to be the sophisticated investors make up a large proportion of the holdings of the Exemplar
      Notes, holding in aggregate over 50% of the Exemplar Notes.224 I obtained this data from
      Bloomberg and, per Bloomberg, the institutional data “may not represent all institutions, if
      they are not required to publicly disclose their holdings. Especially for fixed income
      securities, [Bloomberg] may not cover all holders, since public disclosure is not generally
      required.” Thus, there is likely larger institutional holdings (and insurance companies)
      than I was able to obtain from Bloomberg. As discussed above in the analysis of Navient’s
      common stock, the fact that the Exemplar Notes were held mostly by institutions further
      supports my conclusion that the Exemplar Notes traded in an efficient market throughout
      the Exchange Act Class Period.225

      X.        THE PRICE-RELATED FACTORS DESCRIBING MARKET EFFICIENCY
                FOR THE EXEMPLAR NOTES

                A. Event Study for the Exemplar Notes

                202. As discussed above in Section VI, to perform an event study, one begins by
      separating the impact on security price movements of market- and industry-wide factors
      from the impact of firm-specific factors. For bonds, an event study uses the same approach,
      but a slightly different specification of the regression model. As with a single-issuer
      common stock, this approach uses a so-called market model to partition a single company’s
      bond price movement on each trading day into various components. For common stock,


      223
            Fang Cai, Song Han, and Dan Li, Institutional Herding in the Corporate Bond Market, Board
            of Governors of the Federal Reserve System, International Finance Discussion Papers, Number
            1071, December 2012, p. 3 (emphasis added, citations omitted).
      224
            This exhibit contains the total institutional holdings obtained from Bloomberg as of June 30,
            2014, December 31, 2014, and June 30, 2015
      225
            There were at least 307 reporting institutional investors that held one or more of the Exemplar
            Notes as of June 30, 2014, December 31, 2014 or June 30, 2015). Many of these holders served
            as investment advisors for possibly hundreds or thousands of clients who were the beneficial
            owners.

                                                      - 84 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 829 of 1145 PageID #: 5615




      there are three parts: the movement caused by market-wide factors, or the “market effect”;
      the movement caused by industry-wide factors, or the “industry effect”; and the movement
      caused by the “firm-specific effect.” For bonds, especially convertible bonds, these three
      components are relevant along with two other elements: the credit-risk effect and the time-
      to-maturity effect.

              203. Furthermore, as discussed above bond-pricing theory tells us that changes in
      prices will take place based on discounted cash flows. The price is a function of these two
      factors (in addition to others):

              (1)     The expected rate of return on similar maturity, riskless debt (i.e., U.S.
                      government bonds); and

              (2)     The default risk or the probability that the company will be unable to satisfy
                      some or all of the indenture requirements given current and expected future
                      economic conditions.

              204. Therefore, to run the market model I add explanatory variables that account
      for these exogenous factors. Thus, the specification is as follows:

              Nt = a+ β1(Rmt) + β2(INDUSTRYt) + β3(CREDITt) + β4(MATURITYt) + et.

              205. In this equation, Nt is the daily return to the Note, Rmt is a proxy for the daily
      market return, INDUSTRYt is a proxy for the daily industry return, CREDITt is the daily
      return of an index of comparably risky bonds, and MATURITYt is the daily return of a
      treasury security with the same time-to-maturity as each of the Exemplar Notes. In each
      of the two Navient Note regressions, the explanatory variables are:

                    Rmt: the S&P 500 Total Return Index return (Bloomberg ticker
                    “SPTR”);

                    INDUSTRYt: the S&P Supercomposite Consumer Finance Sub
                    Industry Total Return Index (Bloomberg ticker “STRCFIN”);

                    CREDITt: various ICE BofAML BB US Cash Pay High Yield
                    Indexes with different term to maturity matched with Navient
                    Exemplar Notes’ term to maturity as of the start of the




                                                  - 85 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 830 of 1145 PageID #: 5616




                      Exchange Act Class Period or as of their issue date (if issued
                      during the Exchange Act Class Period);226 and

                      MATURITYt: the return of a Treasury Notes with due date
                      closest to the maturity date of each Navient Note.227

                206. The return for INDUSTRYt is net of the S&P 500 Total Return and the return
      for CREDITt, is net of the two Notes’ respective Treasury Note returns.

                207. Econometric regression methods are used to estimate the parameters or
      coefficients in the equation above, namely a, β1, β2, β3 and β4. For each Note, the first 120-
      day regression period is estimated using a single regression that uses the same sample of
      dates, while I begin the subsequent 120-day rolling regressions from that point onward.228
      Because of the limited timeframe for the 2021 Note, I run a single regression using data
      from the Note’s initial issuance date through the end of the Exchange Act Class Period. To
      estimate the parameters of the market model for each of the Notes on each of the days, I
      also include “dummy” variables to account for possible anomalous Note price reactions on




      226
            For the 2018A Note, 2018B Note, and 2019A Note, I use the ICE BofAML 3-5 Year BB US
            Cash Pay High Yield Index (Bloomberg ticker “J2A1”); for the 2019B Note, 2020A Note,
            2020B Note, and 2021 Note, I use the ICE BofAML 5-7 Year BB US Cash Pay High Yield
            Index (Bloomberg ticker “J3A1”); for the 2022 Note, 2023 Note, 2024A Note, and 2024B Note,
            I use the ICE BofAML 7-10 Year BB US Cash Pay High Yield Index (Bloomberg ticker
            “J4A1”); for the 2033 Note and 2043 Note, I use the ICE BofAML 15+ Year BB US Cash Pay
            High Yield Index (Bloomberg ticker “J4A1”).
      227
            The treasury note has to be issued as of the start of the Exchange Act Class Period, except for
            the 2020B Note, 2021 Note and 2024B Note, the treasury note has to be issued before these
            Notes were issued. If multiple treasury notes matures at the same time, I use the treasury note
            with coupon rate closer to that of Navient. The CUSIPs of treasury notes I used are as follows:
            2018A Note: 912828QT0; 2018B Note: 912828QT0; 2019A Note: 912828B33; 2019B Note:
            912828TC4; 2020A Note: 912828UV0; 2020B Note: 912828WC0; 2021 Note: 912828C57;
            2022 Note: 912828SF8; 2023 Note: 912810EP9; 2024A Note: 912828B66; 2024B Note:
            912810ES3; 2033 Note: 912810FP8; and 2043 Note: 912810RD2.
      228
            The last market model regression was estimated for 10/6/2015 for the 2024B Note (because it
            did not trade on 9/29/2015) and estimated for 9/29/2015 for all other Navient Exemplar Notes.
            The last regression is also used for dates after that.

                                                      - 86 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 831 of 1145 PageID #: 5617




      the impact dates of corrective disclosure dates alleged in the Complaint and days on which
      the Company announced earnings, earnings guidance, or updated earnings.229

                208. The 2043 exchange traded Note has volume-weighted average prices from
      Bloomberg (“VWAPs”). The VWAPs of the other 12 Exemplar Notes are based on
      transactions between 9:30 a.m. and 4:00 p.m. In aggregate, the Exemplar Notes as a pool
      have VWAPs on 91% of the days. Individually, the Exemplar Notes have VWAPs on 74%
      to 100% of the days. For each Note, on those dates without prices, I calculate multi-day
      returns for both the Note and related explanatory variables.230

                209. As discussed above, corporate bonds do not generally trade as frequently as
      common stocks. Therefore, it can often take longer for the bond price to respond to new
      information. Although in a recent Monroe County Court decision the focus was on
      common stock, the court made clear that it is not uncommon for a financial security to take
      longer than a single trading day to absorb and reflect all publicly available information.231
      The Monroe Court laid out the arguments as follows:

                      First, using exclusively one-day event windows does not
                      change [] conclusion[s] concerning market efficiency. As a
                      result, the debate about event windows in this case is largely
                      academic. Second, there are many cases that find that multi-day
                      event windows are appropriate for event study analysis in
                      securities fraud class actions.232 Third, and more broadly, the


      229
            The impact dates for the 11 earnings-related or alleged corrective disclosure dates are:
            5/12/2014, 7/17/2014, 10/16/2014, 1/22/2015, 3/2/2015, 4/22/2015, 4/27/2015, 7/8/2015,
            7/14/2015, 7/22/2015, and 8/25/2015. The alleged corrective disclosure date of 7/23/2015 in
            the Complaint appears to be a typo, which should be 7/22/2015.
      230
            By multi-day returns, I mean if the note does not trade on a day, then a two-day return is
            computed, as are the comparable variables used in the analysis.
      231
            Monroe Cty Empls . Retirement Syst., et al. v. The Southern Co., et al.,LEXIS 142360 (N.D.
            Ga. 2019) at 47-51.
      232
            See, e.g., In re Xcelera.com Sec. Litig., 430 F.3d 503, 513 n.11 (1st Cir. 2005) (rejecting
            argument that a two-day event window is inconsistent with an efficient market); In re DVI, Inc.
            Sec. Litig., 639 F.3d 623, 635 (3rd Cir. 2011) (“That some information took two days to affect
            the price does not undermine a finding of efficiency.”), abrogated on other grounds by Amgen
            Inc. v. Connecticut Retirement Plains and Trust Funds, 133 S. Ct. (2013); In re Vivendi
            Universal, S.A., Sec. Litig., 634 F. Supp. 2d 352, 372 (S.D.N.Y. 2009) (using a three-day
            window for analysis); In re Diamond Foods, Inc., 295 F.R.D. 240, 249 (N.D. Cal. 2013) (citing
            defense expert's assertion that a “proper test of market efficiency” required analyzing whether

                                                      - 87 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 832 of 1145 PageID #: 5618




                       Supreme Court has expressly refused to “adopt any particular
                       theory of how quickly and completely publicly available
                       information is reflected in market price.”233 Fourth, academic
                       literature supports the use of two-day (or more) event
                       windows.234 Fifth, the Court finds, in accordance with the
                       academic literature, that when the particular facts and
                       circumstances justify investigating multi-day event windows,
                       such analysis is appropriate. Finally, the Court rejects
                       Defendants’ suggestion that [multi-day] analysis should be
                       disregarded because [it] did not analyze only one-day windows
                       or only two-day windows. The Court is unaware of any rule,
                       and Defendants cite none, requiring that one must commit at the
                       outset, before analyzing the data, to investigate only one-day or


            the market price reacted to new information over more than one trading day in order to “assess[]
            whether there are delayed price responses to the events of interest”); Fogarazzo v. Lehman
            Bros., 263 F.R.D. 90, 104 (S.D.N.Y. 2009) (accepting event study with three-day event window
            and rejecting argument that this rule only applied "where the timing of discrete events was [not]
            ascertainable"); Aranaz, 302 F.R.D. at 669 (citing significant two-day stock decline as “strong
            empirical evidence of market efficiency”). In another securities fraud case, Carpenters Pension
            Tr. Fund of St. Louis v. Barclays PLC, the court explicitly considered and rejected Professor
            Gompers' exact same argument against two-day windows that he offers in this case, finding
            that “[a] two-to three-day window is common in event studies” because “it is standard for
            experts to utilize an event window including both the day of the event and the day following
            an event.” 310 F.R.D. at 96. The Barclays court noted that Professor Gompers "agree[d] that
            event studies often use a two-day window, the date of the announcement and the day after." Id.
            at 96 n.183.
      233
            Basic, 485 U.S. at 248 n.28. Following its decision in Basic, the Supreme Court in Halliburton
            II reiterated that it would not “enter the fray” of academic debates about the speed at which
            information is impounded into a stock price, and reconfirmed that market efficiency is based
            on “the fairly modest premise that 'market professionals generally consider most publicly
            announced material statements about companies, thereby affecting stock market prices.’”
            Halliburton Co, et al. v. Erica P. John Fund, Inc., 134 S.Ct. 2398, 2410 (2014). (quoting Basic, 485
            U.S. at 247 n.24).
      234
            For example, MacKinlay explains that two-day event windows are appropriate when analyzing
            earnings announcements.24 Professor Feinstein cited multiple other legal and academic papers
            endorsing the use of multi-day event windows and explaining that price reactions to news
            sometimes occur over two or more trading days, including a paper by David I. Tabak, who
            explains that “[i]n securities fraud cases, many experts have adopted the convention of looking
            at one-day, two-day, or five-day periods following an announcement.” And although
            Defendants and Professor Gompers cite academic literature for the proposition that stock price
            reactions generally begin quickly, this does not necessarily mean that stock price reactions
            always end quickly. Rather, as Professor Feinstein explained, “[i]t is not settled science that an
            efficient market price reaction is over within a matter of minutes,” and “the articles [Professor
            Gompers cites] do not conclude that the stock price reaction in an efficient market necessarily
            ends quickly and cannot continue on the day after an earnings announcement.” [Doc. 113-2,
            ¶¶60, 65].

                                                        - 88 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 833 of 1145 PageID #: 5619




                        only two-day event windows. [An] event study analysis is “an
                        investigation, and the results might compel you to look at a
                        larger window.”235

                  210. It is clear from this decision, that many other courts have used this reasonable
      approach for evaluating whether a security trades in an efficient market. They have
      realized, like academics, as well as the Enron Court, that there is no such thing as a
      perfectly efficient market and it might take more than a trading day for news to be
      disseminated and digested (or processed) by interested parties.

                  B. Cammer Factor V – Price Reaction to Unexpected New Information

                   1.      Cause and Effect Analysis Examining the Relationship Between
                           Abnormal Returns and Volume

                  211. For the reasons discussed above when examining cause-and-effect for
      Navient common stock, I examine throughout the Exchange Act Class Period+236 the
      overall relationship between the Exemplar Notes price volatility and common stock
      volume. As explained above, I use Navient common stock volume as a proxy for the flow
      of Navient-specific information. I use the commons stock volume instead of the Exemplar
      Notes volume for three reasons. First, there is academic support to use this measure as a
      proxy for the flow of information.237 Second, in my view the measure of common stock
      volume over time is a more reliable proxy than the volume of the Exemplar Notes, which
      can be heavily influenced by idiosyncratic issues, such as the trading activities of a smaller
      group of investors. And third, the common stock volume should be independent from the




      235
            Id.
      236
            Any time when there is a relatively short class period and courts have to evaluate whether a
            stock trades in an efficient market, generally, the courts find the event study analysis to be
            helpful. See, for example, Wilson v. LSB Indus., 2018 U.S. Dist. LEXIS 138832, at *36
            (S.D.N.Y. 2018) (accepting event study that used three news days); Todd v. STAAR Surgical
            Co., 2017 U.S. Dist. LEXIS 1919, at *25-31 (C.D. Cal. 2017) (accepting event study that used
            three news days; In re HealthSouth Corp. Sec. Litig., 257 F.R.D. 260, 282 n. 22 (N.D. Ala.
            2009) (accepting event study that used two dates).
      237
            See, Section X.B.1 for academic articles discussing the relationship between volume and the
            flow of information.

                                                     - 89 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 834 of 1145 PageID #: 5620




      Navient Debt Securities market unless there is a common factor, such as information flow;
      which is the common factor I am attempting to examine.

                212. Therefore, using the Price-Volume Test described above, I examine the
      relationship between Navient’s reported common stock volume and the price changes of
      the Exemplar Notes by regressing the Company’s absolute abnormal the Exemplar Notes
      returns on the log of trading volume of the common stock over the Exchange Act Class
      Period+. For this test, I include only those debt returns for which a Note traded on
      consecutive stock-market trading days. As shown in Exhibit XXII, when all 13 Exemplar
      Notes are pooled, the relationship between the two variables is positive and highly
      statistically significant, and thus, supports the conclusion that the Exemplar Notes traded
      in an efficient market throughout the Exchange Act Class Period. In addition, I note that
      the exchange-traded 2043 Note, which trades every day, also shows a highly statistically
      significant relationship between the two variables.

                 2.      Cause and Effect Analysis Examining Earnings Days That Are Not
                         Corrective Disclosure Dates

                213. Based on my analysis of Navient’s common stock price reaction to Navient’s
      earnings releases that were not alleged corrective disclosures, I would not expect the
      Exemplar Notes to have significant price reactions. I reviewed the price reactions of the
      Exemplar Notes on the impact dates from the alleged corrective disclosures, and observed
      that there were not any consistent statistically significant price reactions to Navient’s
      earnings releases that were not alleged corrective disclosures.238 This is consistent with
      what I would expect in an efficient market.

                 3.      Cause and Effect Analysis Examining Days with News versus Days
                         with No News

                214. For my analysis of news/no-news for the Exemplar Notes, I use the same test
      performed above to examine the relationship between news and Navient common stock
      price movements. As before, out of the 367 days of the Exchange Act Class Period+, there



      238
            Because of the large amount of data, the return series for the Exemplar Notes is produced in
            my back-up materials.

                                                     - 90 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 835 of 1145 PageID #: 5621




      are 15 days when there are assumed to be the disclosure of important Navient-specific
      information. I use this subset of dates as news dates where, as explained above, my
      objective criteria suggest that there could have been – although not necessarily that there
      would have been – announcements of unanticipated, material news. There are 91 dates that
      qualify as “no news dates.” As before, I have pooled the Exemplar Notes. In addition, if
      an individual Note does not trade on a news day, I calculate the return based on the next
      available trading day.

                215. Pooling all Exemplar Notes, I examined a sample of 1,049 news and no-news
      days within the Exchange Act Class Period+, approximately 16.7% (=175/1,049) of the
      days have such news releases. I have also identified 83 dates with statistically significant
      abnormal returns of Exemplar Notes in the sample of news and no-news days during the
      Exchange Act Class Period+. Therefore, 7.9% (=83/1,049) of the days have statistically
      significant abnormal returns. The information is summarized in Exhibit XXIII, which
      shows that out of the 1,049 examined pooled days in the Exchange Act Class Period+, there
      were 24 days with significant returns and news, and 59 days with significant returns and
      no news that meets my objective criteria.239 There are 151 news days with non-significant
      returns, leaving 815 days with insignificant returns and no news.

                216. I first test whether there was a statistically significant difference between the
      observed proportions of statistically significant abnormal returns of Exemplar Notes on
      news days as compared to no-news days. Here, Navient’s 13 Note prices exhibited a
      statistically significant abnormal price reaction on 13.7% of news days (24 of 175),
      compared to just 6.8% of no-news days (59 of 874). Thus, I observe significant price
      movements on news days 2 times more frequently than I observe significant movements
      on no-news days. The difference between these two rates is statistically significant with a




      239
            Note it is expected that there would be a large number of dates with significant returns and no
            news because the maximum number of dates with news is 175 days and the number of dates
            with statistically significant abnormal returns is 302. Therefore, the maximum number of dates
            when there would be news and statistically significant returns is 175, which means the
            minimum number of dates when there is no news and statistically significant returns is 127.

                                                      - 91 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 836 of 1145 PageID #: 5622




      p-value of less than 0.01 using Fisher’s Exact Test.240 Thus, with over 99% confidence, I
      can reject the hypothesis that the Exemplar Note prices reacted no differently on news days
      (or those dates with expected greater information flow) than on all other days.

                217. Alternatively, I can use the statistical tests to ask and answer the question of
      what number and percentage of days I would have expected to find matching between news
      and a statistically significant abnormal returns of the Exemplar Notes, if the two were
      unrelated. Applying these tests, I find that, if the news and the statistically significant
      abnormal returns were unrelated, I would expect to observe at most 14 dates out of the 175
      pooled days when there is a significant abnormal return associated with news.241 Thus, the
      24 days I observe is at 1.7 times the expected number of days if there were no cause-and-
      effect relationship between the returns of the Exemplar Notes and news.242

                218. These findings also reject the hypothesis that the Exemplar Notes behaved no
      differently on news days than on all other days. They allow me to conclude that Navient-
      specific information and large price movements of the Exemplar Notes during the
      Exchange Act Class Period+ were related and cannot be attributed to random volatility, or
      to market or sector factors. This clearly provides support for the conclusion that the
      Exemplar Notes traded in an efficient market throughout the Exchange Act Class Period+.

                 4.       Cause and Effect Analysis Examining Autocorrelation

                219. There has been a great deal of academic research on the microstructure of
      financial markets. This has been motivated by observed ‘anomalies’ in price movements
      of financial instruments, especially those traded in the most efficient markets, such as the
      NYSE. Many of these so-called return anomalies are explained by the accepted reality that
      securities markets are not perfect. Whether securities are traded on the NYSE or the over-




      240
            Fisher’s Exact Test is a statistical significance test used in the analysis of proportions such as
            the categories discussed above.
      241
            Specifically, I would expect to observe 13.85 days on average, equal to 7.9% multiplied by
            175.
      242
            24 / 13.85 ≈ 1.73.

                                                       - 92 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 837 of 1145 PageID #: 5623




      the-counter markets, there are inevitable frictions and institutional structures that lead to
      bid-ask spreads, different timing of trades and various measurement problems.243

                220. Although in this matter there is more data and more trading information than
      throughout much of the history of academic research there are substantial advantages to
      using the type of high frequency data, such as the transactions data, that has been made
      available in this matter. Unfortunately, high frequency data comes along with certain
      caveats. To conduct a careful analysis, it is mandatory that various market microstructure
      effects must be taken into account in empirical analyses. The combination of infrequent
      trading, along with such phenomenon as the nonsynchronous trading bias and the bid-ask
      bounce calls for careful evaluation of returns.         These microstructure issues introduce a
      variety of problems that simply due to the construction of the return series, make
      autocorrelation analyses less robust for corporate bonds than common stock.

                221. First, because there is less frequent trading of corporate bonds, I had to choose
      a method to compute a representative price for each day and thereby a return for that day.
      The approach I use and supported by academic research is the superior method.244

                222. Second, there is the issue of nonsynchronous trading. The nontrading or
      nonsynchronous trading effect arises when prices are taken to be recorded at time intervals
      of one length when they are recorded at time intervals of other possibly irregular lengths.
      For example, the daily prices of securities usually employed in event studies are generally
      ‘closing’ prices, prices at which the last transaction in each of those securities occurred
      during the trading day. These closing prices generally do not occur at the same time each
      day, but by calling them “daily” prices, we have implicitly and incorrectly assumed that




      243
            For a discussion of how different trading and markets might impact price discovery, see, for
            example, Larry Harris, Trading and Exchanges: Market Microstructure for Practitioners
            (Oxford University Press, 2003).
      244
            For example, see Hendrik Bessembinder, Kathleen M. Kahle, William F. Maxwell and Danielle
            Xu, Measuring Abnormal Bond Performance, 22 Rev. Finl Stds. 4219, 4219 (2009)
            (“Weighting individual trades by size while eliminating noninstitutional trades from the
            TRACE data also increases the power of the tests to detect abnormal performance, relative to
            using all trades or the last price of the day.”).

                                                     - 93 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 838 of 1145 PageID #: 5624




      they are equally spaced at 24-hour intervals.245 Because prices for most securities are
      reported at distinct random intervals, completely accurate calculation of returns over any
      fixed sequence of periods is virtually impossible.246 Scholes and Williams (1977) and
      Cohen et al. (1980) show how this nonsynchronous trading will induce spurious auto- and
      cross-correlations into individual-security and market-index returns.247

                223. Finally, most critically in this report is the issue of the bid-ask bounce. The
      bid price represents the price at which a dealer is willing to buy a security; the ask price
      represents the price at which a dealer is willing to sell a security. Because all else constant
      the bid price is generally lower than the ask price, the bid-ask spread represents the
      compensation the dealer earns by standing ready to provide immediate execution services.
      This positive spread also offsets the costs the dealer incurs for maintaining a large
      inventory of bonds and serves to compensate him for the risk of adverse price movements
      between the time the dealer acquires the bond and subsequently sells it. The bid-ask spread
      also compensates the dealer for the value of its time, specialized expertise and other
      opportunity costs.

                224. Bid-ask bounce occurs in all high-frequency transaction data as successive
      trades tend to bounce randomly between buys and sells. The bid-ask bounce can create the
      illusion of negative serial correlation in security returns when there is none in reality. Bid-
      ask bounce can also lead to the mis-measurement of observed returns, as opposed to true
      returns, in that the anomaly can make it appear that the security price goes up when it is
      actually going down, and vice versa. Hence, by ignoring the effect of the bid-ask bounce,
      an empiricist will incorrectly conclude that the bond returns are predictable because of the




      245
            J. Campbell, A. Lo and Craig MacKinlay, The Econometrics of Financial Markets (Princeton
            University Press, 1997), p. 177.
      246
            M. Scholes and J. Williams, Estimating Betas From Nonsynchronous Data, 5 Jnl. Fin. Econ.,
            309 (1977) at 309.
      247
            K. Cohen et al., Implications of Microstructure Theory on Empirical Research on Stock Price
            Behavior, 35 J. Fin., 249 (1980); K. Cohen et al., On the Existence of Serial Correlation in an
            Efficient Securities Market, 11 TIMS Stds. Mngmt. Sci., 151 (1979); and M. Scholes and J.
            Williams, Estimating Betas From Nonsynchronous Data, 5 Jnl. Fin. Econ., 309 (1977).



                                                      - 94 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 839 of 1145 PageID #: 5625




      observed negative first-order serial correlation. However, this is an anomaly created by
      the trading activity in the market; it is just an illusion. The negative first-order serial
      correlation is simply an artifact of the bid-ask bounce, and because investors are unable to
      earn arbitrage profits using the systematic, negative serial correlation of bond returns the
      market is still consistent with market efficiency.248

                225. Therefore, as expected the individual FINRA-Notes all have first-order
      negative autocorrelation that is explained by the bid-ask bounce. Therefore, for this
      analysis, I conducted a statistical test to determine whether the daily abnormal returns of
      Navient‘s 2043 Note exhibit persistent and systematic autocorrelation using returns and
      lagged returns.249

                226. My statistical analysis of abnormal Navient 2043 Note returns for 364 days
      of the Exchange Act Class Period (excluding April 17 and 21, 2014 because there were no
      prior day returns) shows there is negative statistically significant autocorrelation.
      However, this autocorrelation is not persistent, nor systematic. I ran an alternative standard
      statistical model by regressing each trading day’s abnormal return on the abnormal return
      from the prior trading day, but excluding three returns from the sample (i.e., less than 1%
      of the trading dates).250 From this model, I derive a coefficient of -0.02 representing the
      measurement of the relationship between the abnormal current (i.e., today) and lagged (i.e.,
      yesterday) returns and a t-statistic of -0.48. A t-statistic in absolute value of 1.96 or above
      would indicate a statistically significant relationship between yesterday’s and today’s


      248
            See R. Roll, A simple implicit measure of the effective bid-ask spread in an efficient market, 39
            J. Fin., 1127 (1984); and L. Harris, Estimation of stock price variances and serial covariances
            from discrete observations, 25 Journal of Financial and Quantitative Analysis, 291 (1990).
      249
            “Autocorrelation is usually found in time-series data. Economic time series often display a
            ‘memory’ in that variation is not independent from one period to the next.” Greene, supra note
            27. In other words, autocorrelation is the measurement of the relationship between the security
            return at time t and the return of the same security at some fixed time in the past. First-order
            autocorrelation would be found when there is a statistically significant relationship between the
            common stock return today and the common stock return yesterday. Another way of looking
            at this concept is that if an observer can use the return from yesterday to predict with some
            level of certainty the return today, there exists autocorrelation. See Lehocky, 220 F.R.D. at
            506-507 n.20 (noting that both parties’ experts agreed on the helpfulness of autocorrelation);
            PolyMedica, 453 F. Supp. 2d at 276–78.
      250
            I exclude abnormal returns from 8/24/2015 to 8/26/2015 regressed on 8/21/2015 to 8/25/2015.

                                                       - 95 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 840 of 1145 PageID #: 5626




      abnormal returns. Because the t-statistic I derive (again, -0.48) is well below the threshold
      for significance, I conclude that there is no statistically significant autocorrelation of
      Navient abnormal 2043 Note returns during the Exchange Act Class Period. This finding
      again supports the conclusion that the market for the Exemplar Notes traded in an efficient
      market throughout the Exchange Act Class Period.

                227. In summary, the statistical test I performed shows no statistically significant
      autocorrelation for Navient abnormal 2043 Note returns at the five percent level of
      statistical confidence, which is consistent with the conclusion that the Exemplar Notes react
      quickly to news. This result and the news, no-news tests above are support that the
      Exemplar Notes traded in an efficient market throughout the Exchange Act Class Period.

                 5.        Analysis Examining Corrective Disclosure Dates

                228. Although not necessary to support my conclusions as to the efficiency of the
      market for Navient common stock, I have been asked by Counsel to analyze whether the
      Exemplar Notes prices reacted to the alleged corrective disclosures related to the
      forbearance claims in a way that is consistent with the results of my test of news versus no-
      news days and as would be expected of a stock that trades in an efficient market. In
      Exhibits XXIVA, B and C, I present empirical information related to the abnormal returns
      for those days when the Complaint alleges there were corrective disclosures related to the
      forbearance claim: July 13, 2015 (price impact on July 14, 2015); July 21-22, 2015 (price
      impact on July 22, 2015); and September 29, 2015 (price impact on September 29, 2015,
      September 30, 2015, and October 1, 2015).251 Generally, all three disclosures with potential
      impacts have the expected statistically significant price responses.

                      a)       July 14, 2015
                229. As shown in Exhibit XXIV-A, on July 13, 2015, when examining the
      Exemplar Notes, all the prices decline, with 10 of the Exemplar Notes falling by
      statistically significant amounts. The 2033 Notes, which declines by 3.36% is statistically



      251
            Complaint ¶¶85-87, 90-91. I note that the Complaint lists a price decline from July 21 to July
            23, 2015 (Complaint, ¶87), but the price and return listed are for July 22, 2015; I therefore
            consider the alleged price impact date to be July 22, 2015.

                                                      - 96 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 841 of 1145 PageID #: 5627




      significant at the 7.55% level. Thus, I can say with 92.45% confidence that the price
      decline is non-zero.

                    b)       July 21-22, 2015
             230. As shown in Exhibit XXIV-B, on July 12, 2015 through July 24, 2015, as
      with the common stock price decline, there is less price impact. In this case, other than the
      2018A and 2021 Notes, the Exemplar Notes fall by more than 2%, although only seven of
      Exemplar Notes have either single day declines that are statistically significant, or three-
      day cumulative price declines that are statistically significant.

                    c)        September 29 – October 2, 2015
             231. As shown in Exhibit XXIV-C, on September 29, 2015 through October 2,
      2015, all 12 of the Exemplar Notes have either single day declines that are statistically
      significant, or three-day cumulative price declines that are statistically significant. The
      only outlier is the shortest duration 2018A Note. The other 12 Navient Debt Securities fall
      by between 3.33% to 13.44%.

             232. Overall, the price reactions for the at least 12 of the Exemplar Notes on the
      corrective disclosure dates are consistent with what an economist would expect when a
      security trades in an efficient market.

             C. Conclusion Based on the Basket of Factors the Courts Evaluate

             233. My empirical analyses in this section shows that the disclosure of Navient-
      specific news caused reasonably rapid and significant movements in the prices of the
      Exemplar Notes. Moreover, using the empirical results for the evaluation of the operational
      factors I have also presented support for my conclusion that the Exemplar Notes traded in
      an efficient market throughout the Exchange Act Class Period. In summary, when
      examining the basket of factors that Courts generally rely upon for class certification
      decisions, which are also consistent with the fundamental principles of economics and
      finance that academics rely upon to evaluate market efficiency, the evidence supports the
      conclusion that the Exemplar Notes traded in an efficient market throughout the Exchange
      Act Class Period.




                                                  - 97 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 842 of 1145 PageID #: 5628




                D. Navient Debt Securities Traded in an Efficient Market

                234. My application of the Cammer and Krogman factors to the Exemplar Notes,
      supports the conclusion that the Exemplar Notes traded in an efficient market throughout
      the Exchange Act Class Period. Because the Exemplar Notes are a robust proxy for the
      entire market for Navient Debt Securities (in fact, a significantly more than adequate
      proxy), I can reliably conclude that the that the existence of an efficient market for price
      discovery encompassing the Exemplar Notes implies that the other Non-Core Notes also
      traded in an efficient market throughout the Exchange Act Class Period.

                235. Support for the conclusion that the Exemplar Notes and the Non-Core Notes
      (i.e., the Navigant Debt Securities) traded in an efficient market throughout the Exchange
      Act Class Period comes from a multiplicity of sources. As described below several of the
      Cammer and Krogman factors apply similarly for the Exemplar Notes and the Non-Core
      Notes — and, thus, the entire market for Navient Debt Securities. In addition, corporate
      bond pricing theory, rating agency practices, and Navient’s financial reporting practices all
      imply that the Navient Debt Securities formed a single, homogenous pool of debt; and,
      further, that the demonstration above of the cause-and-effect relationship for the Exemplar
      Notes would extend to all Navient Debt Securities, including the Non-Core Notes.

                236. First, several Cammer/Krogman factors apply uniformly or substantially the
      same across all Navient Debt Securities and, thus, support market efficiency for all Navient
      Debt Securities. The benefits of the dissemination and processing of information about
      Navient from extensive analyst and credit rating coverage (Cammer-2) extends to all
      Navient Debt Securities and supports market efficiency. Second, the importance of the
      eligibility of Navient to file an SEC Form S-3 (Cammer-3) likewise extends to all Navient
      Debt Securities in support of efficiency. Third, the large market capitalization of Navient
      unsecured senior debt (Krogman-1) — which is greater in dollar value than almost any
      other debt securities litigation that have been certified — would support the conclusion that
      Navient Debt Securities traded in an efficient market.252 Finally, there is no evidence that


      252
            For bonds, courts have found that market capitalization for stocks is analogous to the total
            market value of the bonds calculated as the principal amount outstanding (the total face value)
            multiplied by the current price of the security.

                                                      - 98 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 843 of 1145 PageID #: 5629




      any insiders held any Navient Debt Securities (Krogman 2-The Size of the Float), which
      would also support the conclusion that Navient Debt Securities trade in an efficient market.
      Thus, each of these features apply to all Navient Debt Securities and all are consistent with
      and strongly support a conclusion of market efficiency.

               237. Second, fundamental principles of economics and finance, and specifically
      corporate bond pricing theory, suggest that observing cause and effect (Cammer-5) for
      Navient’s Exemplar Notes will extend to Navient’s Non-Core Notes. Finance theory
      shows that comparable corporate bond issues (such as the 210 Navient Notes) will be
      priced with reference to a common risky yield curve. A highly influential paper in the
      academic finance literature suggests that the prices of bonds with similar default and
      recovery rates can be fit to a common term structure, and that departures from the common
      structure suggest arbitrage opportunities.253 Therefore, because the Navient Debt Securities
      represent equivalent claims on Navient’s cash flow, and thus have the same basic source
      of risk, the Navient Debt Securities with their identical credit ratings all have similar default
      rates. Additionally, the Navient Debt Securities all have the same rank/seniority and thus
      have the same recovery rates. Accordingly all of the Navient Debt Securities can be fit to
      the same risky yield curve, since they share credit ratings and seniority/security properties,
      and the departure of any issue from this common curve would entail an arbitrage
      opportunity. In other words, the Navient Debt Securities will be priced collectively, rather
      than individually.

               238. Third, academic research, as well as arbitrage and bond trading activities
      would also suggest that the observing cause and effect (Cammer-5) for Navient’s Exemplar
      Notes will extend to Navient’s Non-Core Notes. If the pricing of the Non-Core Notes was
      not linked to the pricing of the Exemplar Notes, opportunities for arbitrage would exist
      because the notes have a common issuer and identical seniority. This is the primary role
      of professional bond traders. Especially for the Navient Debt Securities, with all the notes
      of equivalent seniority/rank and security, the relative pricing of each Navient Note is fairly




      253
            Darrell Duffie and Kenneth J. Singleton, Modeling Term Structures of Defaultable Bonds, 12
            Rev. of Finl. Stds. 687 (1999).

                                                    - 99 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 844 of 1145 PageID #: 5630




      mechanical, wherein a basic formula, possibly even managed by a computer algorithm,
      could price all the notes with the only difference being the maturity and coupon. This makes
      it easy for potential low-cost arbitrage, which prevents the valuation of the Non-Core Notes
      from decoupling with the pricing of the Exemplar Notes. It is also common practice among
      bond-market practitioners to price corporate bonds by reference to the price of comparable
      bonds. For instance, students in the Chartered Financial Analyst program learn “it is
      common to estimate the market discount rate and price based on the quoted or listed prices
      of more frequently traded comparable bonds. These comparable bonds have similar times-
      to-maturity, coupon rates, and credit quality. This estimation process is called matrix
      pricing.”254 It would be hard to find more comparable bonds than those issued by the same
      company with the same seniority and security. This process is demonstrated by the fact
      that I was able to download from Bloomberg prices for September 28, 2015 for every one
      of the 210 Navient Debt Securities.

                239. Fourth, as previously noted, the credit rating agencies evaluated the Navigant
      Debt Securities as a single homogenous pool of debt securities. So did Navient itself in its
      SEC filings, which reported and described the Navient Debt Securities as a single line item.
      The fact these parties considered Navient Debt Securities to be connected, further
      reinforces that the existence of an efficient market for price discovery encompassing the
      Exemplar Notes implies that the other Non-Core Notes also traded in an efficient market
      throughout the Exchange Act Class Period

                240. Finally, the courts have consistently found that for the purposes of examining
      securities markets, that related securities (such as options, preferred stock, different types


      254
            James F. Adams and Donald J. Smith, Introduction to Fixed Income Valuation, CFA Institute
            Level I Refresher Reading (2019) at 17.
            Matrix, derived and evaluated prices are critical factors in valuing financial instruments traded
            on capital markets throughout the developed world. For example, brokerage accounts, which
            might be margined, use these prices for daily valuation purposes to mark assets to the market
            price. Also, the major bond indexes, such as the Barclays and Merrill Lynch bond indexes use
            these matrix prices for second-by-second valuation purposes. These indexes are bought and
            sold by retail and institutional customers and are generally considered reliable prices for these
            transactions. Further, exchange traded funds based on indexes must use matrix prices because
            they are regularly valued even when their component parts do not trade. This valuation must
            take place so the financial instruments may be bought and sold.

                                                      - 100 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 845 of 1145 PageID #: 5631




      of corporate bonds, etc.) are generally considered similar because the primary economic
      factors, such as the probability of default of Navient and the impact of the alleged fraud,
      influence the prices in a similar manner. This is consistent with the arguments I made
      above as to why the Navient stock options trade in an efficient market when it is
      demonstrated that Navient common stock trades in an efficient market. In the case of the
      pricing of options, the main ingredient is the price of the common stock. This is similar to
      rationale as to why Navient Debt Securities prices must all be linked because the main
      ingredients are the same, which means the Exemplar Notes and the Non-Core Notes
      comprise a homogeneous pool of debt.

                241. Based on the foregoing, I conclude that Navient Debt Securities traded in an
      efficient market.

      XI.       ABILITY TO CALCULATE DAMAGES ON A CLASS-WIDE BASIS

                242. As set forth in the Complaint, Plaintiffs allege that Defendants violated
      Section 10(b) of the Exchange Act and Sections 11 and 12(a)(2) of the Securities Act. As
      explained below, damages for each of these claims can be calculated on a class-wide basis
      using a common methodology for each of Navient’s publicly-traded securities.255

                A. Calculating Damages for Violation of § 10(b) of the Exchange Act For Both
                   Common Stock and Navient Debt Securities

                  1.      Summary

                243. The calculation of class-wide damages for a violation of Section 10(b) of the
      Exchange Act is subject to a common and broadly accepted methodology, which indeed is
      routinely applied and has become a virtual standard in federal securities litigation just like
      this Navient matter. This class-wide damages methodology is generally referred to as the
      “out-of-pocket” (“OOP”) method. Using the OOP method, damages suffered by Class
      Members are measured based on the investors’ inflation losses.




      255
            As previously noted, I have not been asked to calculate or opine on the quantum of damages
            here.

                                                    - 101 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 846 of 1145 PageID #: 5632




               244. To implement the OOP method, which is based on a relatively
      straightforward, standard and commonly-used formula, inputs are calculated. In the OOP
      method, the inputs are the daily levels of artificial inflation in the prices for the Navient
      securities caused by Defendants’ alleged misrepresentations and/or omissions. Daily
      levels of artificial inflation are calculated as the difference between the actual prices paid
      on that day for the Navient securities and the true or “but-for” values of the securities absent
      the alleged misrepresentations and omissions (i.e., had the truth been disclosed the price
      would have been the true value). Inflation losses are then calculated based on the inflation
      on the date the Class Member acquires their securities less the inflation on the date the
      Class member sells their securities (or if unsold, based on zero inflation following the
      Exchange Act Class Period).

               245. This common methodology and the related inputs are applied on a class-wide
      basis. In the end, the inputs or the daily levels of artificial inflation (i.e., the artificial
      inflation ribbon) along with the actual trading activity of Class Members are used to
      calculate individual damages in a mechanical and formulaic manner.256

                 2.      Description of the OOP Method

               246. The common damages methodology I propose is almost universally applied
      in federal securities litigation. One can think of the OOP method as a straightforward,
      standard and commonly-used formula — like the formula of the slope of a line taught in
      sixth grade algebra; namely Y = a + bX. To solve this simple formula for Y, one uses
      information to estimate a and b, and then simply inputs X into the formula to solve for Y.
      To calculate the inputs for the OOP method or formula, an expert often begins with the
      same type of event study I used above in Sections VI and X to evaluate the price-related
      factors. Using the results of the event study along with the disclosures of firm-specific
      information, daily abnormal returns or price movements are calculated.




      256
            In addition, the 90-day period following the end of the Exchange Act Class Period would also
            need to be examined. Under the Private Securities Litigation Reform Act of 1995 (“PSLRA”),
            a plaintiff may not recover more than the difference between the purchase price and the mean
            trading price of the stock during the 90-day look-back period. See 15 U.S.C. § 78u-4(e)(1).

                                                    - 102 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 847 of 1145 PageID #: 5633




                247. Once the daily levels of artificial inflation or the inputs into the OOP formula
      are calculated and represented by what economists generally refer to as the” inflation
      ribbon.” This ribbon represents an estimate of the daily level of artificial inflation in the
      prices of the Navient securities caused by the Defendants’ alleged misrepresentations and
      omissions, which are based on the price reactions to disclosures either related to or
      revealing the alleged misstatements and omissions.

                248. Calculating actual inputs into the OOP method by parsing and scaling the
      abnormal returns (if it were required) requires an analysis of loss causation. But the
      Supreme Court’s Halliburton I Opinion determined that loss causation is a common issue
      that need not be analyzed at the class certification stage.257 Thus, for present purposes, one
      need only realize that the above-described inputs (i.e., the inflation ribbon) will be common
      to all class members and applied class-wide. Thus, the OOP method does not involve any
      individualized issues.258 Indeed, in Halliburton I, the Supreme Court concluded that no
      matter which technique might be chosen at the merits stage of this litigation, the techniques
      used to estimate the true price (and thus calculate artificial inflation) are common to all
      putative class members and will be applied on a class-wide basis.259

                249. Moreover, in the merits stage when an expert identifies the level of artificial
      inflation in the Navient common stock attributable to the specific misrepresentations and
      omissions ultimately established by Plaintiffs, this “but-for” price does not depend on, nor
      does one need to consider, an individual investor’s risk tolerance or expected returns.
      Rather it is common to all investors because it measures how the misrepresented




      257
            Erica P. John Fund, Inc. v. Halliburton Co, et al., 131 S.Ct. 2179 (2011) (“Halliburton I”).
      258
            This is also consistent with the recent Signet Court’s conclusion that: “[Defendant’s expert’s]
            contention that Plaintiff’s methodology did not adequately isolate the impact … is simply a
            loss causation argument in disguise, because it tests the causal relationship between the
            alleged misstatements and the price decline. Such an argument ‘goes beyond the Rule 23
            inquiry.’” Signet at *59 (emphasis added and in original, citations omitted).
      259
            See, for example, Nicholas I. Crew, Kevin L. Gold and Marnie A. Moore, Federal Securities
            Acts and Areas of Expert Analysis, Litigation Services Handbook: The Role of the Financial
            Expert, Fifth Edition, Wiley (2012), 24.11-24.14.

                                                     - 103 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 848 of 1145 PageID #: 5634




      information affected Navient’s common stock price, which is of course the essence of
      fraud-on-the-market.

               250. The OOP methodology would also be applied to calculate Exchange Act
      damages for Navient Debt Securities.

                 3.      Damages Methodology for Options on Navient Common Stock

               251. I was also asked to determine whether damages can be calculated on a class-
      wide basis for the options on Navient common stock. Because option prices are derived
      from the share price of Navient common stock, if the price of Navient common stock is
      artificially inflated, then a call option would likewise be artificially inflated because the
      call option would be worth less if the Navient common stock price was lower. If the price
      of the Navient common stock is artificially inflated, a put option would be artificially
      deflated because the put option would be worth more if the Navient common stock price
      was lower.

               252. A reasonable method of calculating damages on a class-wide basis would be
      to model the actual prices of options on Navient common stock using a widely used pricing
      model, such as the Black-Scholes option pricing model. Then, using the output of the
      model, re-calculate the theoretical price based on the true value of the common stock
      (holding other inputs to the options pricing model constant). The artificial inflation
      (deflation) for call (put) options would thus be the difference each day between the actual
      option price and the re-calculated “true” option price. This method would be formulaic,
      common to all class members and applied class-wide.

               253. Because the measure of inflation/deflation would change on a daily basis, I
      would also calculate the effect of the abnormal price change in Navient’s stock price due
      to the alleged corrective disclosures on the options on Navient’s common stock, which
      could be used as an amount to limit recoverable damages consistent with Dura.260 As with
      the common stock, the PSLRA limit would also apply.




      260
            Some have argued that the U.S. Supreme Court decision in Dura Pharmaceuticals v. Broudo,
            544 U.S. 336 (2005) caps the amount of per share damages to the dollar drop in the security

                                                   - 104 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 849 of 1145 PageID #: 5635




                B. Calculating Damages for Violations of § 11 and § 12(a)(2) of the Securities Act

                 1.       Section 11

                254. The calculation of damages on a class-wide basis for violations of Section 11
      of the Securities Act is also subject to a common methodology that is set by statute,
      common to all class members and applicable class-wide. Damages for investors with
      Section 11 claims are calculated based on the statutory formula:

                      The suit authorized under subsection (a) of this section may be
                      to recover such damages as shall represent the difference
                      between the amount paid for the security (not exceeding the
                      price at which the security was offered to the public) and (1) the
                      value thereof as of the time such suit was brought, or (2) the
                      price at which such security shall have been disposed of in the
                      market before suit, or (3) the price at which such security shall
                      have been disposed of after suit but before judgment if such
                      damages shall be less than the damages representing the
                      difference between the amount paid for the security (not
                      exceeding the price at which the security was offered to the
                      public) and the value thereof as of the time such suit was
                      brought.261

                255. Thus, Section 11 damage calculations are straightforward in that the damages
      are based on the offering price less (1) the investor’s sale price, if sold prior to the filing
      date of the lawsuit; and (2) the price on the filing date if sold thereafter; with a cap of actual
      losses based on the actual sale price, or if sold at a price higher than the security’s value on
      the filing date. In the case of Navient’s debt offerings, the offering prices for the 2020B
      Note, the 2021 Note and the 2024B Note were, per $100 face value, $99.379, $99.075 and




            that was caused by the corrective disclosure of the alleged wrongdoing. See, e.g., David Tabak,
            Inflation and Damages in a Post-Dura World, NERA white paper, September 25, 2007.
      261
            15 U.S.C. § 77k(e).

                                                     - 105 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 850 of 1145 PageID #: 5636




      $99.935, respectively.262 The cap is based on using the highest price by comparing the
      value on the filing date and the actual sales price.263

                  256. Damage calculations for investors with Section 11 claims are also based on
      the part of the statute stating:

                        Provided, That if the defendant proves that any portion or all of
                        such damages represents other than the depreciation in value of
                        such security resulting from such part of the registration
                        statement, with respect to which his liability is asserted, not
                        being true or omitting to state a material fact required to be
                        stated therein or necessary to make the statements therein not
                        misleading, such portion of or all such damages shall not be
                        recoverable.264

                  257. These calculations are common to all class members and applicable class-
      wide.

                   2.      Section 12

                  258. The calculation of damages on a class-wide basis for violations of Section
      12(a)(2) of the Securities Act is also subject to a methodology common to all class
      members. Damage calculations for investors with Section 12(a)(2) claims are based on the
      statute providing for recovery of “the consideration paid for such security with interest
      thereon, less the amount of any income received thereon, upon the tender of such security,
      or for damages if he no longer owns the security.”265

                  259. Thus, Section 12(a)(2) damage calculations are also made employing a
      straightforward formula based on either rescissionary damages or the offering price less




      262
            The offering prices are based on the FINRA data, specifically the “Entered Pr” variable for
            trades with “Market Indicator” of “P1,” which trades all occurred on November 3, 2014 for the
            2020B and 2024B Notes and March 25, 2015 for the 2021 Note.
      263
            It is my understanding that the relevant filing date is February 11, 2016. Based on the VWAP
            prices described previously, the traded prices for the 2020B, 2021, and 2024B Notes were, per
            $100 face value, $85.56, $83.02, and $75.09 as of February 11, 2016, respectively.
      264
            Id.
      265
            15 U.S.C. § 771(a)(2).

                                                     - 106 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 851 of 1145 PageID #: 5637




      the investor’s sale price. In either case, the formula would also incorporate “the interest
      thereon, less the amount of any income received thereon.”

              260. These calculations are common to all class members and applicable class-
      wide.

      XII. CONCLUSIONS

              261. Based on the foregoing, my conclusions are as follows:

                         i. Throughout the Exchange Act Class Period, Navient common stock
                            traded in an efficient market.

                        ii. Throughout the Exchange Act Class Period, options on Navient
                            common stock traded in an efficient market.

                        iii. Throughout the Exchange Act Class Period, the Exemplar Notes —
                            that made up more than 76% of the face value of the Navient Debt
                            Securities— traded in an efficient market.

                        iv. Throughout the Exchange Act Class Period, the entire family of
                            Navigant Debt Securities traded in an efficient market.

                        v. The calculations of damages for violations of Section 10(b) of the
                            Exchange Act (and SEC Rule 10b-5) are subject to a common
                            methodology and may be computed on a class-wide basis.

                        vi. The calculations of damages for violations of Section 11 of the
                            Securities Act are subject to a common methodology and may be
                            computed on a class-wide basis.

                       vii. The calculations of damages for violations of Section 12(a)(2) of the
                            Securities Act are subject to a common methodology and may be
                            computed on a class-wide basis.




                                                - 107 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 852 of 1145 PageID #: 5638




      I declare under penalty of perjury that the foregoing is true and correct.

      RESPECTFULLY SUBMITTED THIS SIXTH DAY OF SEPTEMBER 2019




      ______________________________________
      Michael L. Hartzmark, Ph.D.




                                                 - 108 -
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 853 of 1145 PageID #: 5639




                                APPENDIX A
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 854 of 1145 PageID #: 5640



                           MICHAEL L. HARTZMARK, PH.D.
                               4950 S. Chicago Beach Drive, Suite 6A
                                        Chicago, IL 60615
                                          (312) 718-9699
                                  mhartzmark@HELP-Econ.com

   PRESENT POSITIONS

      HARTZMARK ECONOMICS LITIGATION PRACTICE, LLC
               President (2013 - present)
               Specializing in the application of economic, financial and accounting principles to
               securities, complex commercial, investment, intellectual property, antitrust and
               automotive litigation and regulatory matters
      OFFICE OF THE ATTORNEY GENERAL – STATE OF NEW JERSEY
               Independent Contractor (2015 - present)
      MDA FINANCIAL, INC.
               President (1981 - present)
      FINRA (fka NATIONAL ASSOCIATION OF SECURITY DEALERS) Dispute Resolution
               Member Arbitrator (2005 - present)


   EDUCATION

      Ph.D.      Department of Economics, the University of Chicago, 1984
                 (Doctoral Exams in Industrial Organization and Regulation; Public Finance)
      M.A.       Department of Economics, the University of Chicago, 1982
      B.A.       The University of Michigan (Economics, High Honors and Phi Beta Kappa), 1978


   ACADEMIC HONORS AND FELLOWSHIPS

      John M. Olin Faculty Fellowship, (George Stigler, Director) (1986 - 1987)
      PEW Teaching Fellow, the University of Chicago (1980 - 1981)
      Phi Beta Kappa, the University of Michigan (1978)
      Parker Prize, in Labor Economics, University of Michigan (1978) -- Given for the best
      graduate or undergraduate paper in Labor Economics


   GRANTS

      Grant from the University of Chicago (1984). Center for the Study of Futures Prices: grant to
      analyze margin regulation for the Chicago Board of Trade Studies.




                                                 A-1
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 855 of 1145 PageID #: 5641



   PROFESSIONAL EXPERIENCE

      OFFICE OF THE ATTORNEY GENERAL – STATE OF NEW YORK
               Independent Contractor (2013 - 2019)
      CRA INTERNATIONAL, INC.
               Independent Contractor (2015)
      NAVIGANT ECONOMICS (FORMERLY CHICAGO PARTNERS, LLC)
               Academic Affiliate (2012 - 2013)
               Principal/Director (2008 - 2012)
               Vice President (2004 - 2007)
      DARMA, LLC
               President (2005 - 2008)
      PACIFIC BIOMETRICS, INC.
               Interim Chief Financial Officer (2004 - 2006)
      CRAGAR INDUSTRIES, INC.
               Chairman, CEO, President and Treasurer (1993 - 2004)
      MDA FINANCIAL, INC.
               President (1981 - present)
      FAHNESTOCK & Co., Inc. (now Oppenheimer & Co., Inc.)
               Financial Consultant (Series 7 and Series 63) (2001 - 2003)
      ECONOHIO CORPORATION
               President (1989 - 1992)
      LEXECON INC.
               Senior Economist (1987 - 1989)
      UNIVERSITY OF CHICAGO, Center for the Study of the Economy and the State, and the
               Graduate School of Business (now the Chicago Booth School of Business)
               John M. Olin Visiting Scholar (1986 - 1987)
      UNIVERSITY OF MICHIGAN, Joint with Michigan Business School (now the Stephen M.
               Ross School of Business) and Department of Economics
               Assistant Professor (1984 - 1988)
               Lecturer (1984)
      COMMODITY FUTURES TRADING COMMISSION, Division of Economics and
               Education, Washington, D.C.
               Financial Economist (1982 -1983)
      UNIVERSITY OF CHICAGO, Department of Economics
               Instructor for Economic Analysis (1981)
               Research Assistant for A. C. Harberger (1982)
               Research Assistant for Sam Peltzman (1981 - 1982)
      U. S. DEPARTMENT OF THE TREASURY, Office of Tax Analysis, Washington, D.C.
               Research Assistant (1981)




                                           A-2
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 856 of 1145 PageID #: 5642



   PUBLICATIONS

      “Understanding the Efficiency of the Market for Preferred Stock,” (with H. Nejat Seyhun),
                 Virginia Law & Business Review, Volume 8, Number 2, Spring 2014.
      “An Economist's View of Amgen,” Law360, May 2, 2013.
                 http://www.law360.com/articles/438303/an-economist-s-view-of-amgen.
      “The Curious Incident of the Dog that Didn’t Bark and Establishing Cause-and-Effect in
                 Class Action Securities Litigation,” (with H. Nejat Seyhun), Virginia Law &
                 Business Review, Volume 6, Number 3, 2012.
      “Fraud on the Market: Analysis of the Efficiency of the Corporate Bond Market,” (with
                 Cindy A. Schipani and H. Nejat Seyhun), Columbia Business Law Review,
                 Number 3, Volume 2011.
      “Luck Versus Forecast Ability: Determinants of Trader Performance in Futures Markets,”
                 Journal of Business, January 1991. Also reprinted in Classic Futures: Lessons
                 from the Past for the Electronic Age, by Lester Telser, Risk Books, March 2000.
      “Business Valuations for the Personal Lawyer,” Law and Fact, September 1991.
      “Is Risk Aversion a Theoretical Diversion?” The Review of Futures Markets, Volume 7,
                 Number 1, 1988.
      “Returns to Individual Traders of Futures: Aggregate Results,” Journal of Political Economy,
                 December 1987.
      “Regulating Futures Margin Requirements,” Review of Research on Futures Markets,
                 Volume 5, Number 3, 1986.
      “The Effects of Changing Margin Levels on Futures Market Activity, the Composition of
                 Traders in the Market, and Price Performance,” Journal of Business, April 1986.
      “Individual Income Taxation, 1947-1979,” (with Eugene Steuerle), National Tax Journal,
                 June 1981.


   BOARDS

      POWHATAN BUILDING CORPORATION, Director, Treasurer, (2010 - 2016)
      MIDTOWN EDUCATIONAL FOUNDATION, Auxiliary Board Member, (2009 - 2013)
      GLOBAL ENTERTAINMENT CORPORATION (Formerly AMEX: GEE, currently not
               listed); Director, Audit Committee Member (2004 - 2008);
      THE BOARD INSTITUTE (private software company), Financial Advisory Board (2004 -
               2006)
      SHAKER INVESTMENTS, Financial Advisory Board (1992 - 2005)
      PACIFIC BIOMETRICS, INC. (OTC BB: PBMC currently not listed and renamed as Pacific
               Biomarkers), Director and Chairman of Audit Committee (2002 - 2004)
      CRAGAR INDUSTRIES, INC. (Formerly OTC BB: CRGR, company sold);
               Director and Chairman of the Board (1993 - 2004)




                                                A-3
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 857 of 1145 PageID #: 5643



   EXPERT REPORTS, DECLARATIONS AND DISCLOSURES PAST FOUR YEARS

    In Re MF Global Holdings Limited Securities Litigation. U.S. District Court for the Southern District of
        New York; Report (9/15/2014); Damages Report (8/21/2015); Reply Report (9/21/2015);
        Deposition (11/23/2015).
    Louisiana Firefighters’ Retirement System, et al. v. Northern Trust Investments, N.A., and Northern
        Trust Company. U.S. District Court for the Northern District of Illinois; Report (6/8/2015);
        Deposition (7/14/2015); Rebuttal Report (12/7/2015).
    New Jersey Carpenters Health Fund, et al v. Novastar Mortgage, Inc., et al. U.S. District Court for the
        Southern District of New York; Report (6/13/2015); Deposition (9/11/2015);
        Rebuttal Report (12/2/2015).
    In Re DFC Global Corp. Securities Litigation. U.S. District Court for the Eastern District of
        Pennsylvania; Report (10/2/2015); Deposition (12/14/2015).
    David M. Loritz, et al. v. Exide Technologies, et al. U.S. District Court for the Central District of
        California; Report (10/5/2012); Deposition (10/26/2015); Response Report (11/9/2015);
        Report (11/30/2015).
    Public School Teachers’ Pension and Retirement Fund of Chicago v. Gary S. Guthart, et al. Superior
        Court of the State of California, In and For the County of San Mateo. Deposition (4/6/2016).
    In re Altisource Portfolio Solutions, S.A. Securities Litigation. U.S. District Court for the Southern
        District of Florida; Report (8/12/2016); Deposition (11/9/2016); Damages Report (12/30/2016);
        Rebuttal Report (1/2/2017).
    Barry R. Lloyd, et al. v. CVB Financial Corp., et al. U.S. District Court for the Central District of
        California; Report (9/9/2016); Declaration (1/23/2017).
    Fixed Income Shares: Series M, et al. v. Citibank N.A. U.S. District Court for the Southern District of
        New York; Report (9/16/2016); Rebuttal Report (11/14/2016); Damages Report (11/28/2016);
        Deposition (12/22/2016).
    BlackRock Core Bond Portfolio, et al. v. U.S. Bank National Association. U.S. District Court for the
        Southern District of New York; Report (11/1/2016); Rebuttal Report (3/3/2017);
        Amended Report (6/21/2017); Supplemental Report (8/18/2017).
    In Re Cobalt International Energy, Inc. Securities Litigation. U.S. District Court for the Southern
        District of Texas; Report (11/2/2016); Deposition (12/20/2016); Rebuttal Report (5/26/2017).
    BlackRock Balanced Capital Portfolio (FI), et al. v. HSBC Bank USA, National Association. U.S.
        District Court for the Southern District of New York; Report (1/20/2017);
        Amended Report (5/4/2017); Amended Rebuttal Report (6/2/20017); Deposition (7/14/2017).
    In Re CommVault Systems, Inc. Securities Litigation. U.S. District Court for the District of New Jersey;
        Report (5/12/2017).
    In Re Finisar Corporation, Inc. Securities Litigation. U.S. District Court for the Northern District of
        California; Report (8/14/2017); Deposition (9/14/2017); Rebuttal Report (11/3/2017);
        Deposition (11/7/2018).
    Robert Burke and Rachel Burke v. R.O. Reichel & Sons Trucking & Excavating, Inc., et al. Circuit
        Court of Cook County; Report (9/15/2017).
    BlackRock Allocation Target Shares: Series S Portfolio, et al. v. Wells Fargo Bank, N.A. U.S. District
        Court for the Southern District of New York; Report (10/30/2017); Deposition (11/16/2017);
        Rebuttal Report (1/26/2018).
    Christopher S. Porrino, Attorney General of New Jersey on behalf of Amy G. Kopleton, Deputy Chief
        of the New Jersey Bureau of Securities v. Credit Suisse Securities (USA) LLC, et al. Superior Court
        of New Jersey, Chancery Division Mercer County; Report (12/1/2017);
        Opposition Report (5/14/2018); Reply Report (7/16/2018); Deposition (2/13/2019).


                                                     A-4
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 858 of 1145 PageID #: 5644



    BlackRock Balanced Capital Portfolio (FI), et al. v. Deutsche Bank National Trust Company, and
        Deutsche Bank Trust Company Americas. Superior Court of California in and for the County of
        Orange; Report (1/17/2018); Deposition (3/13/2018); Rebuttal Report (4/30/2018).
    BlackRock Balanced Capital Portfolio (FI), et al. v. Deutsche Bank National Trust Company, and
        Deutsche Bank Trust Company Americas. U.S. District Court for the Southern District of New York;
        Report (1/26/2018); Deposition (3/13/2018); Rebuttal Report (4/16/2018).
    Brian J. O’Donoghue, as authorized representative vs. Inland Bank and Trust, et al. U.S. District Court
        for the Northern District of Illinois Eastern Division; Report (4/1/2008).
    In Re TerraForm Global, Inc. Securities Litigation. U.S. District Court for the Southern District of New
        York; Report (7/30/2018); Updated Report (8/17/2018); Reply Report (11/1/2018).
    In Re Illumina, Inc. Securities Litigation. U.S. District Court Southern District of California;
        Report (9/14/2018); Deposition (10/19/18).
    John Cumming, derivatively on behalf of New Senior Investment Group, Inc., v. Wesley R. Edens, et al.
        Court of Chancery of the State of Delaware; Report (11/9/2018).
    The Arbitrage Fund, on behalf of itself and all other similarly situated shareholders of Exactech, Inc. v.
        William Petty, et al. Circuit Court of Florida, Eleventh Judicial Circuit, Miami-Dade County;
        Report (12/6/2018).
    Oklahoma Law Enforcement Retirement System vs. Adeptus Health Inc. U.S. Eastern District of Texas,
        Sherman Division; Report (12/7/2018); Rebuttal Report (3/22/19).
    In the Matter of the Trusts established under the Pooling and Servicing Agreements relating to the
        Wachovia Bank Commercial Mortgage Trust Commercial Mortgage Pass-Through Certificates,
        Series 2007-C30, et al. v. Appaloosa Investment L.P., et al. U.S. District Court for the Southern
        District of New York; Report (1/18/2019); Rebuttal Report (2/8/2019); Deposition (3/12/19).
    Marc J. Muri, individually and on behalf of all others similarly situated v. National Indemnity
        Company. U.S. District Court District of Nebraska; Report (1/24/2019); Reply Report (2/14/2019);
        Deposition (3/4/2019).
    In Re HD Supply Holdings, Inc. Securities Litigation. U.S. District Court for the Northern District of
        Georgia; Report (3/1/2019); Deposition (5/2/2019).
    In Re Signet Jewelers Limited Securities Litigation. U.S. District Court for the Southern District of New
        York; Report (3/15/2019); Rebuttal Report (5/17/2019); Deposition (6/7/2019).
    In Re U.S. Steel Consolidated Cases. U.S. District Court for the Western District of Pennsylvania;
        Report (4/19/2019); Deposition (6/4/2019) Rebuttal Report (7/18/2019).
    Timber Hill LLC. v. Kraft Heinz Company et al. U.S. District Court for the Northern District of Illinois;
        Declaration (5/15/2019).
    Laurence Rougier, et al. v. Applied Optoelectronics, Inc., et al. U.S. District Court for the Southern
        District of Texas; Report (5/28/2019); Supplemental Report (8/26/2019).




                                                      A-5
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 859 of 1145 PageID #: 5645
                                                    Appendix B
                                                Materials Relied Upon

NAVIENT CORP. NEWS AND DISCLOSURES
News Articles, April 17, 2014 – October 1, 2015, searched through Bloomberg and Factiva.
Transcripts of teleconference earnings calls and analyst conference presentations (source: Bloomberg):
          7/17/2014; 9/8/2014; 10/16/2014; 11/12/2014; 12/9/2014; 1/22/2015; 2/11/2015; 4/22/2015; 6/11/2015; 7/22/2015.
Navient Corp. filings with the U.S. Securities and Exchange Commission (SEC).
List of analyst reports on Navient Corp. April 17, 2014 – October 1, 2015, available through S&P Capital IQ and Thomson
          Eikon Databases.
Analyst reports provided by Counsel.

COURT DOCUMENTS
Second Amended Class Action Complaint, Lord Abbett Affiliated Fund, Inc., et al. v. Navient Corporation, et al., Case No.
          1:16-cv-112-GMS (D. Del. November 17, 2017), ECF. 59.
Memorandum Opinion, January 29, 2019.
AAL High Yield Bond Fund v. Ruttenberg, 229 F.R.D. 676 (N.D. Ala. 2005).
Aranaz v. Catalyst Pharmaceutical Partners, Inc. et al., 302 F.R.D. 657 (S.D. Fla. 2014).
Basic Inc. v. Levinson, 485 U.S. 224 (1988).
Billhofer v. Flamel Techs., S.A., 281 F.R.D. 150 (S.D.N.Y. 2012).
Cammer v. Bloom, 711 F. Supp. 1264 (D.N.J. 1989).
Carpenters Pension Trust Fund of St. Louis, et al. v. Barclays PLC, et al., 2015 U.S. Dist. LEXIS 110382 (S.D.N.Y. 2015).
Cheney v. Cyberguard Corp., 213 F.R.D. 484 (S.D. Fla. 2003).
City of Ann Arbor Emps’ Ret. Sys. v. Sonoco Prods. Co., 270 F.R.D. 247 (D.S.C. 2010).
Deutschman v. Beneficial Corp., 841 F.2d 502, 504 (3d Cir.1988).
Erica P. John Fund, Inc. v. Halliburton Co, et al., 131 S.Ct. 2179 (2011).
Fogarazzo v. Lehman Bros., 263 F.R.D. 90 (S.D.N.Y. 2009).
Halliburton Co, et al. v. Erica P. John Fund, Inc., 134 S.Ct. 2398 (2014).
In re Alstom SA Sec. Litig., 253 F.R.D. 266 (S.D.N.Y. 2008).
In re Bridgepoint Educ. Inc. Sec. Litig., 2015 WL 224631, (S.D. Cal. Jan. 15, 2015).
In re China MediaExpress Holdings, Inc. S’holder Litig., 38 F. Supp. 3d 415 (S.D.N.Y. 2014).
In re Cobalt Intl. Energy, Inc., Sec. Litig., 2017 WL 2608243 (S.D. Tex. 2017).
In re Diamond Foods, Inc., 295 F.R.D. 240 (N.D. Cal. 2013).
In re DVI, Inc. Sec. Litig., 249 F.R.D. 196 (E.D. Pa. 2008).
In re DVI, Inc. Sec. Litig., 639 F.3d 623 (3d Cir. 2011).
In re Dynex Capital, Inc. Sec. Litig., U.S. Dist. LEXIS 22484 (S.D.N.Y. Mar. 7, 2011).
In re Enron Corp. Sec. Derivative & “ERISA” Litig., 529 F. Supp. 2d 644 (S.D. Tex. 2006).
In re Enron Corp. Sec. Derivative & “ERISA” Litig., Declaration Of Blaine F. Nye, Ph.D. In Support Of Lead Plaintiff's
          Amended Motion For Class Certification (Docket No. 1445), January 6, 2006, Case No. 4:01-cv-03624 (S.D. Tex.
          2006).
In re Groupon, Inc. Sec. Litig., 2015 WL 1043321 (N.D. Ill. 2015).
In re HealthSouth Corp. Sec. Litig., 257 F.R.D. 260 (N.D. Ala. 2009).
In re HealthSouth Corp. Sec. Litig., 261 F.R.D. 616 (N.D. Ala. 2009).
In re Merck & Co., Inc. Securities, Derivative & “ERISA” Litigation, 2013 WL 396117 (D. N.J. 2013).
In re Mills Corp. Sec. Litig., 257 F.R.D. 101 (E.D. Va. 2009).
In re Netbank, Inc. Securities Litig., 259 F.R.D. 656 (N.D. Ga. 2009).
In re PolyMedica Corp. Sec. Litig., 453 F. Supp. 2d 260 (D. Mass. 2006).
In re Scientific-Atlanta, 571 F. Supp. 2d 1315 (N.D. Ga. 2007).
In re Signet Jewelers Limited Sec. Litig., 2019 WL 3001084 (S.D.NY. July 10, 2019).
In re Vivendi Universal, S.A., Sec. Litig., 634 F. Supp. 2d 352 (S.D.N.Y. 2009).
In re Xcelera.com Sec. Litig., 430 F.3d 503 (1st Cir. 2005).
Krogman v. Sterritt, 202 F.R.D. 467 (N.D. Tex. 2001).
Lehocky v. Tidel Techs., Inc., 220 F.R.D. 491 (S.D. Tex. 2004).
Lumen v. Anderson, 280 F.R.D. 451 (W.D. Mo. 2012).
Marcus v. J.C. Penney Co., Inc., 2016 U.S. Dist. LEXIS 115795 (E.D. Tex. 2016); report and recommendation adopted,
          2017 U.S. Dist. LEXIS 33257 (E.D. Tex. 2017).
Monroe Cty Empls. Retirement Syst., et al. v. The Southern Co., et al., LEXIS 142360 (N.D. Ga. 2019).
Peil v. Speiser, 806 F.2d 1154 (3d Cir. 1986).
Pennsylvania Ave. Funds v. Inyx Inc., 2011 U.S. Dist. LEXIS 72999 (S.D.N.Y. 2011).
Teamsters Local 445 Freight Div. Pension Fund v. Bombardier, Inc., 546 F.3d 196 (2d Cir. 2008).
                                                               B-1
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 860 of 1145 PageID #: 5646
                                                    Appendix B
                                                Materials Relied Upon

COURT DOCUMENTS, CONT’D.
Todd v. STAAR Surgical Co., 2017 U.S. Dist. LEXIS 1919 (C.D. Cal. 2017).
Vinh Nguyen v. Radient Pharm. Corp., 287 F.R.D. 563 (C.D. Cal. 2012).
W. Palm Beach Police Pension Fund v. DFC Global Corp., et al., 2016 WL 4138613 (E.D. Pa. 2016).
Waggoner v. Barclays PLC, 875 F.3d 79 (2d Cir. 2017), cert. denied, 138 S. Ct. 1702 (2018).
Wilson v. LSB Indus., 2018 U.S. Dist. LEXIS 138832 (S.D.N.Y. 2018).

ACADEMIC PAPERS AND BOOKS
Daniella Acker, Implied Standard Deviations and Post-Earnings Announcement Volatility, 29 J. of Bus., Fin. and Accounting
          429 (2002).
James F. Adams and Donald J. Smith, Introduction to Fixed Income Valuation, CFA Institute Level I Refresher Reading
          (2019).
Nihat Aktas, Eric de Bodt, and Jean-Gabriel Cousin, Event Studies with a Contaminated Estimation Period, 13 Jnl. Corp. Fin.
          129 (2007).
Carol Alexander, Market Models: A Guide to Financial Data Analysis (John Wiley & Sons 2001).
Brad M. Barber, Paul A. Griffin, and Baruch Lev, The Fraud-on-the-Market Theory and the Indicators of Common Stock
          Efficiency, 19 J. Corp. L. 285 (Winter 1994).
William H. Beaver, The Informational Content of Annual Earnings Announcements, 6 J. of Accounting Research 67 (1968).
Hendrik Bessembinder, Kathleen M. Kahle, William F. Maxwell and Danielle Xu, Measuring Abnormal Bond Performance,
          22 Rev. Finl Stds. 4219 (2009).
Fischer Black and Myron Scholes, The Pricing of Options and Corporate Liabilities, 81 J. Political Econ. 637 (1973).
Zvi Bodie, Alex Kane, and Alan J. Marcus, Investments, Ch. 14, 468-469 (McGraw-Hill, Irwin, 10th ed. 2013).
Ekkehart Boehmer, Jim Masumeci, & Annette B. Poulsen. Event-study methodology under conditions of event-induced
          variance, 30 J. Fin. Econ. 253 (1991).
Michael J. Brennan, Narasimhan Jegadeesh, and Bhaskaran Swaminathan, Investment Analysis and the Adjustment of Stock
          Prices to Common Information, 6 Rev. of Fin. Stds. 799 (1993).
G. E. P. Box & G. C. Tiao, Intervention Analysis with Applications to Economic and Environmental Problems, 70 J. Am.
          Stat. Assn., 70 (1975).
Fang Cai, Song Han, and Dan Li, Institutional Herding in the Corporate Bond Market, Board of Governors of the Federal
          Reserve System, International Finance Discussion Papers, Number 1071, December 2012.
J. Campbell, A. Lo and Craig MacKinlay, The Econometrics of Financial Markets (Princeton University Press, 1997).
Kee H.Chung & Hao Zhang, A Simple Approximation of Intraday Spreads Using Daily Data, 17 J. of Fin. Markets 94 (2014).
K. Cohen et al., Implications of Microstructure Theory on Empirical Research on Stock Price Behavior, 35 J. Fin., 249
          (1980).
K. Cohen et al., On the Existence of Serial Correlation in an Efficient Securities Market, 11 TIMS Stds. Mngmt. Sci., 151
          (1979).
Nicholas I. Crew, Kevin L. Gold and Marnie A. Moore, Federal Securities Acts and Areas of Expert Analysis, Litigation
          Services Handbook: The Role of the Financial Expert, Fifth Edition, Wiley (2012).
Harry DeAngelo and Ronald W. Masulis, Leverage and Dividend Irrelevancy under Corporate and Personal Taxation, 35 J.
          Fin., 453-64 (1980).
Darrell Duffie and Kenneth J. Singleton, Modeling Term Structures of Defaultable Bonds, 12 Rev. of Finl. Stds., 687 (1999).
Edwin J. Elton, Martin J. Gruber, Deepak Agrawal, and Christopher Mann, Factors Affecting the Valuation of Corporate
          Bonds, 28 J. Banking and Fin., 2747-67 (2004).
Frank J. Fabozzi and Steven V. Mann, The Handbook of Fixed Income Securities, Seventh Edition, McGraw-Hill Education
          (2005).
Ray Fair, Events That Shook the Market, 75 Jnl. of Bus. 713 (2002).
Eugene Fama, Efficient Capital Markets: A Review of Theory and Empirical Work, 25 J. Fin. 383 (1970).
Eugene Fama, Efficient Capital Markets: II, 46 J. Fin. 1575 (1991).
Eugene Fama, Market Efficiency, Long-Term Returns, and Behavioral Finance, 49 J. Fin. Econ. 283 (1998).
Eugene F. Fama and Kenneth R. French, Common risk factors in the returns on stocks and bonds, 33 J. Fin. Econ. 3-56
          (1993).
Jill E. Fisch, The Role and Regulation of the Research Analyst, Research Handbook on the Economics of Corporate Law,
          Edgar Elgar Publishing (2012).
Michael A. Goldstein, Edith S. Hotchkiss and Erik R. Sirri, Transparency and Liquidity: A Controlled Experiment on
          Corporate Bonds, 20 Rev. of Finl. Studies, 235 (2007).
William H. Greene, Econometric Analysis (Prentice Hall, 2d ed. 1993).

                                                           B-2
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 861 of 1145 PageID #: 5647
                                                     Appendix B
                                                 Materials Relied Upon

ACADEMIC PAPERS AND BOOKS, CONT’D.
George Handjinicolaou and Avner Kalay, Wealth Redistributions or Changes in Firm Value: An Analysis of Returns to
         Bondholders and Stockholders around Dividend Announcements, 13 J. Fin. Econ. 35 (1984).
Lawrence Harris, The Homogenization of US Equity Trading, Working Paper, September 30, 2011.
Larry Harris, Trading and Exchanges: Market Microstructure for Practitioners (Oxford University Press, 2003).
L. Harris, Estimation of stock price variances and serial covariances from discrete observations, 25 Journal of Financial and
         Quantitative Analysis, 291 (1990).
Michael L. Hartzmark, Cindy A. Schipani, and H. Nejat Seyhun, Fraud on the Market: Analysis of the Efficiency of the
         Corporate Bond Market, 2011 Colum. Bus. L. Rev. 654 (2011).
Michael L. Hartzmark, H. Nejat Seyhun, The Curious Incident of the Dog that Didn’t Bark and Establishing Cause-and-
         Effect in Class Action Securities Litigation, 6 Va. L. & Bus. Rev. 415 (Winter 2012).
Michael L. Hartzmark and H. Nejat Seyhun, Understanding the Efficiency of the Market for Preferred Stock, 8 Va. L. & Bus.
         Rev. 149 (Spring 2014).
Glenn V. Henderson, Jr., Problems and Solutions in Conducting Event Studies, 57 Jnl. of Risk and Ins. 282 (June 1990).
John C. Hull, Options, Futures, and Other Derivatives, 211 (7th ed. 2009).
Jonathan M. Karpoff, The Relation between Price Changes and Trading Volume: A Survey, 22 J. of Fin. and Quantitative
         Analysis, 109 (1987).
Simon H. Kwan, Firm-Specific Information and the Correlation between Individual Stocks and Bonds, 40 J. Fin. Econ. 63
         (1996).
David F. Larcker, Lawrence A. Gordon & George E. Pinches, Testing for Market Efficiency: A Comparison of the
         Cumulative Average Residual Methodology and Intervention Analysis, 15 J. Fin. & Quant. Analysis 267 (1980).
Sriketan Mahanti, Amrut Nashikkar, Marti Subrahmanyam, George Chacko and Gaurav Mallik, Latent Liquidity: A New
         Measure of Liquidity, with an Application to Corporate Bonds, 88 J. Fin. Econ. 272-298 (2008).
Paul H. Malatesta, Measuring Abnormal Performance: The Event Parameter Approach Using Joint Generalized Least
         Squares, 21 J. Fin. & Quant. Analysis, 27 (1986).
Burton G. Malkiel, The Efficient Market Hypothesis and Its Critics, 17 J. Econ. Perspectives 59 (2003).
Ronald W. Masulis, The Effects of Capital Structure Change on Security Prices, 8 J. Fin. Econ. 139 (1980).
William F. Maxwell and Clifford P. Stephens, The Wealth Effects of Repurchases on Bondholders, 58 J. Fin. 895 (2003).
Robert C. Merton, On the Pricing of Corporate Debt: The Risk Structure of Interest Rates, 29 J. Fin., 449 (1974).
Merton H. Miller, Debt and Taxes, 32 J. Fin., 261-75 (1977).
Merton H. Miller and Myron S. Scholes, Dividends and Taxes, 6 J. Fin. Econ., 333-64 (1978).
Dale Morse, Wall Street Journal Announcements and the Securities Markets, 38 Fin. Analysts Jnl. 69 (1982).
Mahesh Pritamani and Vijay Singal, Return Predictability Following Large Price Changes and Information Releases, 25 Jnl.
         of Banking & Fin. 631 (2001).
R. Roll, A simple implicit measure of the effective bid-ask spread in an efficient market, 39 J. Fin., 1127 (1984).
M. Scholes and J. Williams, Estimating Betas From Nonsynchronous Data, 5 Jnl. Fin. Econ., 309 (1977).
Paul Schultz, Corporate Bond Trading Costs: A Peek Behind the Curtain, 56 J. Fin. 677 (2001).
G. William Schwert, Anomalies and Market Efficiency, in Handbook of the Economics of Finance (G. Constantinides, et al.,
         eds., 2003).
David Tabak, Inflation and Damages in a Post-Dura World, NERA white paper, September 25, 2007.

DATA
Bloomberg stock price, dividend and volume data for Navient Corporation common stock, April 2014 – January 2016.
Bloomberg price, coupon and volume data for Navient Corporation 2043 Note (CUSIP 63938C405), April 2014 – January
         2016.
Quarterly institutional holdings in Navient Corporation common stock, June 30, 2014 – September 30, 2015, from S&P
         Capital IQ.
Quarterly institutional holdings for CUSIPs 63938C405, 63938CAA6, 63938CAB4, 63938CAC2, 78442FAX6, 78442FAZ1,
         78442FEH7, 78442FEJ3, 78442FEL8, 78442FEQ7, 78442FER5, 78442FES3, 78442FET1 (the “Navient Exemplar
         Notes”) June 30, 2014 – September 30, 2015, from Bloomberg.
Miscellaneous stock return index data, April 2014 – January 2016, from Bloomberg: the S&P 500 Total Return Index (SPTR
         Index), the S&P Supercomposite Consumer Finance Sub Industry Total Return Index (STRCFIN Index), and the
         S&P 500 Financial Sector Total Return Index (SPTRFINL Index).
Miscellaneous bond index data, April 2014 – January 2016, from Bloomberg: the ICE BofAML 3-5 Year BB US Cash Pay
         High Yield Index (J2A1); the ICE BofAML 5-7 Year BB US Cash Pay High Yield Index (J3A1); the ICE BofAML
         7-10 Year BB US Cash Pay High Yield Index (J4A1); the ICE BofAML 15+ Year BB US Cash Pay High Yield
         Index (J4A1).
                                                            B-3
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 862 of 1145 PageID #: 5648
                                                   Appendix B
                                               Materials Relied Upon

DATA, CONT’D.
Bloomberg Treasury Notes prices: 912828QT0; 912828QT0; 912828B33; 912828TC4; 912828UV0; 912828WC0;
          912828C57; 912828SF8; 912810EP9; 912828B66; 912810ES3; 912810FP8; and 912810RD2.
Daily weights of Navient Corporation common stock in the S&P Supercomposite Consumer Finance Sub Industry Total
          Return Index and the S&P 500 Financial Sector Total Return Index, April 2014 – January 2016, from Bloomberg.
Bloomberg short interest in Navient Corporation common stock, April 2014 – January 2016.
Bloomberg bid and ask prices for Navient Corporation common stock and CUSIP 63938C405, April 2014 – January 2016.
Bloomberg broker volume for Navient Corporation common stock, May 2014 – September 2015.
Bloomberg total analyst recommendations for Navient Corporation common stock, April 2014 – January 2016.
Number of analysts providing consensus I/B/E/S estimates for Navient Corporation common stock, April 2014 – January
          2016, from S&P Capital IQ.
Date and time stamps for Navient Corporation earnings releases (including announcements of preliminary results and
          earnings updates), April 2014 – September 2015, from GlobeNewswire available on Factiva and SEC Form 8-Ks.
Daily option data (Individual Options Contracts Volatilities (RawIV)** dataset), May 1, 2014 – September 29, 2015, from
          Ivolatility.
Daily Interest Rate Data from Federal Reserve, available at
          https://www.federalreserve.gov/datadownload/Choose.aspx?rel=H.15.
List of common stocks on the NYSE or NASDAQ, market capitalization, bid price, ask price, total analyst recommendations,
          Primary Security Composite Exchange Code of members at the end of 2014 from Bloomberg.
List of common stocks on the NYSE or NASDAQ, market capitalization, Primary Security Composite Exchange Code of
          members on April 17, 2014, and September 28, 2015 from Bloomberg.
TRACE data supplied by FINRA (excel workbooks) pursuant to subpoena for CUSIPs 63938CAA6, 63938CAB4,
          63938CAC2, 78442FAQ1, 78442FAX6, 78442FAZ1, 78442FCD8, 78442FEH7, 78442FEK0, 78442FEL8,
          78442FEM6, 78442FEN4, 78442FEP9, 78442FEQ7, 78442FER5, 78442FES3, 78442FET1; excel workbook
          supplied by FINRA pursuant to subpoena entitled “Trade Data Fields and Definitions for CA Bonds (DIVER-CA
          Trade Details) May172019.xlsx.”
Amount outstanding for Navient Exemplar Notes from Bloomberg, April 2014 – October 2015.

MISCELLANEOUS
Designated Market Makers, https://www.nyse.com/market-model.
Division of Market Regulation: Responses to Frequently Asked Questions Concerning Rule 612 (Minimum Pricing
         Increment) of Regulation NMS, https://www.sec.gov/divisions/marketreg/subpenny612faq.htm.
“How LEAPS® Work,” The Options Industry Council, FAQ 7.8, https://www.optionseducation.org/optionsoverview/how-
         leaps-work.
http://www.cboe.com/education/getting-started/quick-facts/options-marketplace.
http://www.cboe.com/trading-resources/symbol-directory/equity-index-leaps-options?sid=U.
http://www.cboe.com/us/options#.
www.finra.org/industry/trace.
www.finra.org/industry/trace/corporate-bond-data.
http://www.finra.org/industry/trace/trace-fact-book.
http://www.nasdaq.com/about/Top_Tier_Splash.stm.
“LEAPS® & Expiration Cycles, What are Expiration Cycles?” The Options Industry Council, FAQ 11.2.2,
         https://www.optionseducation.org/referencelibrary/faq/leaps-and-expiration-cycles.
Market Model, https://www.nyse.com/market-model.
Miscellaneous Bloomberg information regarding Navient Corporation securities.
NASDAQ Initial Listing Guide, January 2019, https://listingcenter.nasdaq.com/assets/initialguide.pdf.
Nasdaq, Inc., SEC Form 10-K for fiscal year ending December 31, 2015.
Rules of Cboe Exchange, Inc., updated May 17, 2019, https://www.cboe.com/publish/cboe-rules/cboe-exchange-inc-rule-
         book.pdf.
SEC Form S-3, “Registration Statement under the Securities Act of 1933,” General Instructions (updated November 2018).
SEC Securities Act Release No. 6235, 45 FR 63,693 (1980).
The Options Clearing Corporation (“OCC”) 2017 Annual Report.
U.S. Securities and Exchange Commission: Division of Investment Management: Frequently Asked Questions About Form
         13F, March 15, 2017, http://www.sec.gov/divisions/investment/13ffaq.htm.
“Weekly Options,” The Options Industry Council, FAQ 11.2.10,
         https://www.optionseducation.org/referencelibrary/faq/weekly-options.
“What is OCC?” https://www.theocc.com/about/ corporate-information/what-is-occ.jsp.
                                                            B-4
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 863 of 1145 PageID #: 5649
                                                        Appendix B
                                                    Materials Relied Upon

MISCELLANEOUS, CONT’D.
Private Securities Litigation Reform Act of 1995.
Securities Act of 1933.
Securities Exchange Act of 1934.
17 C.F.R § 240.10b-5 (2011).
15 U.S.C. §§ 78p(b), 78p(c), 78p(a) (2011).
15 U.S.C. § 78u-4(e)(1).

All other specific materials and information otherwise described or set forth in the body of this Report, Exhibits or
         Appendices.




                                                              B-5
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 864 of 1145 PageID #: 5650


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                 Excess                                       Abnormal
                                         Market Industry Predicted Abnormal                     Price
    Date        Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
4/17/2014 Thu    951,088 $16.99                                                                          Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                         04/17/2014)
                                                                                                         Compass Point Research Report (Compass Point - Manual Entry, 04/17/2014)
                                                                                                         Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                         Entry, 04/17/2014)
                                                                                                         NAVIENT CORP 8-K (SEC - SEC Edgar, 04/17/2014)
                                                                                                         Fitch Plans to Withdraw SLM Corporation's Ratings (Business Wire - Bloomberg,
                                                                                                         04/17/2014 09:40 AM)
                                                                                                         *TRADING HALTED:(NAVIV) Due to Limit-Up Limit-Down Trading Pause
                                                                                                         (BLOOMBERG News - Bloomberg, 04/17/2014 09:53 AM)
                                                                                                         *TRADING RELEASED/RESUMED:(NAVIV) Reason Not Available
                                                                                                         (BLOOMBERG News - Bloomberg, 04/17/2014 09:58 AM)
4/18/2014 Fri                                                                                            Fitch to withdraw SLM ratings (SNL Financial Services Daily - Factiva, 04/18/2014)


                                                                                                         Sallie Mae names CFO for stand-alone consumer banking business (SNL Financial
                                                                                                         Services Daily - Factiva, 04/18/2014)
4/19/2014 Sat
4/20/2014 Sun
4/21/2014 Mon    444,213 $16.82 -1.00%     0.38%   -0.09%   0.27%    -1.27%   -1.35 18.12%      -$0.22   Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                         04/21/2014)
4/22/2014 Tue    576,707 $16.80 -0.12%     0.41%   -0.14%   0.28%    -0.40%   -0.42 67.36%      -$0.07   NAVIENT CORP S-1 (SEC - SEC Edgar, 04/22/2014)
                                                                                                         *NAVIENT FILES TO OFFER 10M SHRS IN OMNIBUS INCENTIVE PLAN
                                                                                                         (BLOOMBERG News - Bloomberg, 04/22/2014 09:22 AM)
4/23/2014 Wed   1,608,932 $16.78 -0.12% -0.21%     0.06%    -0.13%    0.01%   0.01 98.93%       $0.00    NAVIENT CORP 3 (SEC - SEC Edgar, 04/23/2014)
                                                                                                         NAVIENT CORP 3 (SEC - SEC Edgar, 04/23/2014)
                                                                                                         NAVIENT CORP 3 (SEC - SEC Edgar, 04/23/2014)
                                                                                                         NAVIENT CORP 3 (SEC - SEC Edgar, 04/23/2014)
                                                                                                         NAVIENT CORP 3 (SEC - SEC Edgar, 04/23/2014)
                                                                                                         NAVIENT CORP 3 (SEC - SEC Edgar, 04/23/2014)
                                                                                                         NAVIENT CORP 3 (SEC - SEC Edgar, 04/23/2014)
                                                                                                         NAVIENT CORP 3 (SEC - SEC Edgar, 04/23/2014)
                                                                                                         NAVIENT CORP 3 (SEC - SEC Edgar, 04/23/2014)
                                                                                                         NAVIENT CORP 3 (SEC - SEC Edgar, 04/23/2014)
                                                                                                         NAVIENT CORP 3 (SEC - SEC Edgar, 04/23/2014)



                                                                                                                                                                                    p. 1 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 865 of 1145 PageID #: 5651


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]        [11]                                            [12]
                                                  Excess                                        Abnormal
                                          Market Industry Predicted Abnormal                      Price
    Date        Volume    Price    Return Return Return Return       Return t-stat    p-Value   Reaction                                         Events
                                                                                                           NAVIENT CORP 3 (SEC - SEC Edgar, 04/23/2014)
4/24/2014 Thu    368,892 $16.63 -0.89%      0.17%   -0.10%   0.11%    -1.01%   -1.07 28.74%       -$0.17   FORM 8-K: SLM FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                           04/24/2014)
                                                                                                           Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                           Entry, 04/24/2014)
                                                                                                           S&P Dow Jones Indices: Navient, Under Armour Set to Join the S&P 500; SLM,
                                                                                                           PolyOne to Join S&P MidCap 400; Aceto to Join S&P SmallCap 600 (India Banking
                                                                                                           News - Factiva, 04/24/2014)
                                                                                                           S&P 500 Adds Navient, Under Armour; Navient Replaces SLM, Under Armour
                                                                                                           Replaces Beam in Index (The Wall Street Journal Online - Factiva, 04/24/2014 01:52
                                                                                                           PM)
                                                                                                           *NAVIENT, UNDER ARMOUR TO JOIN S&P 500 (Bloomberg First Word -
                                                                                                           Bloomberg, 04/24/2014 05:16 PM)
                                                                                                           *NAVIENT, UNDER ARMOUR SET TO JOIN THE S&P 500 (BLOOMBERG
                                                                                                           News - Bloomberg, 04/24/2014 05:16 PM)
                                                                                                           *NAVIENT, UNDER ARMOUR SET TO JOIN S&P 500 (Bloomberg First Word -
                                                                                                           Bloomberg, 04/24/2014 05:16 PM)
                                                                                                           *NAVIENT TO REPLACE SLM CORP IN THE S&P 500 (BLOOMBERG News -
                                                                                                           Bloomberg, 04/24/2014 05:17 PM)
                                                                                                           Navient, Under Armour to Replace SLM, Beam in S&P 500 (Bloomberg First Word -
                                                                                                           Bloomberg, 04/24/2014 05:19 PM)
                                                                                                           BRIEF-S&P 500 to add Under Armour, Navient (Reuters News - Factiva,
                                                                                                           04/24/2014 05:22 PM)
                                                                                                           *S&P: Navient Corp. To Replace SLM Corp. in S&P 500 Index (Dow Jones
                                                                                                           Institutional News - Factiva, 04/24/2014 05:28 PM)
                                                                                                           MW Under Armour, Navient to join S&P 500 (MarketWatch - Factiva, 04/24/2014
                                                                                                           05:44 PM)
                                                                                                           S&P 500 Adds Navient, Under Armour (Dow Jones Top News & Commentary -
                                                                                                           Factiva, 04/24/2014 05:53 PM)
                                                                                                           Navient, Under Armour Set to Join the S&P 500; SLM, PolyOne to Join S&P
                                                                                                           MidCap 400; Aceto to Join S&P SmallCap 600 (PR Newswire (U.S.) - Factiva,
                                                                                                           04/24/2014 06:06 PM)
                                                                                                           Press Release: Navient, Under Armour Set to Join the S&P 500; SLM, PolyOne to
                                                                                                           Join S&P MidCap 400; Aceto to Join S&P SmallCap 600 (Dow Jones Institutional
                                                                                                           News - Factiva, 04/24/2014 06:06 PM)
4/25/2014 Fri   1,086,546 $16.89    1.56% -0.81%    -0.05%   -0.61%    2.17%   2.30   2.33% *     $0.36    U.S. PRE-MARKET MOVERS: CAMP CUDA CVLT CYTK GIMO MKTO P
                                                                                                           RGDO (Bloomberg First Word - Bloomberg, 04/25/2014 08:40 AM)



                                                                                                                                                                                       p. 2 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 866 of 1145 PageID #: 5652


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                             [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                           Events

                                                                                                          M&A WATCH NORTH AMERICA: Clean Harbors, Nokia, Shire (Bloomberg
                                                                                                          First Word - Bloomberg, 04/25/2014 09:29 AM)
4/26/2014 Sat                                                                                             CFRA Equity Research Research Report (CFRA Equity Research - Manual Entry,
                                                                                                          04/26/2014)
4/27/2014 Sun                                                                                             Sallie Mae splits into two this week (The Philadelphia Inquirer - Factiva, 04/27/2014)

4/28/2014 Mon    1,187,928 $16.67 -1.30%    0.33%   -0.36%   0.17%    -1.47%   -1.56 12.18%      -$0.25   NAVIENT CORP S-3ASR (SEC - SEC Edgar, 04/28/2014)
                                                                                                          NAVIENT CORP S-8 (SEC - SEC Edgar, 04/28/2014)
                                                                                                          NAVIENT CORP S-8 (SEC - SEC Edgar, 04/28/2014)
                                                                                                          NAVIENT CORP S-8 (SEC - SEC Edgar, 04/28/2014)
                                                                                                          NAVIENT CORP S-8 (SEC - SEC Edgar, 04/28/2014)
                                                                                                          NAVIENT CORP S-8 (SEC - SEC Edgar, 04/28/2014)
                                                                                                          NAVIENT CORP S-8 (SEC - SEC Edgar, 04/28/2014)
                                                                                                          *NAVIENT FILES AUTOMATIC SHELF REGISTRATION (BLOOMBERG
                                                                                                          News - Bloomberg, 04/28/2014 05:19 PM)
                                                                                                          *NAVIENT REGISTERS 10M SHRS UNDER 2014 OMNIBUS INCENTIVE
                                                                                                          PLAN (BLOOMBERG News - Bloomberg, 04/28/2014 05:20 PM)
4/29/2014 Tue     648,522 $16.68    0.06%   0.48%   0.13%    0.39%    -0.33%   -0.35 72.46%      -$0.06   NAVIENT CORP EFFECT (SEC - SEC Edgar, 04/29/2014)
                                                                                                          NAVIENT FILES FORM S-8 WITH SEC REGARDING SECURITIES TO BE
                                                                                                          OFFERED TO EMPLOYEES IN EMPLOYEE BENEFIT PLANS (US Fed News -
                                                                                                          Factiva, 04/29/2014)
4/30/2014 Wed   26,746,201 $16.55 -0.78%    0.30%   -0.33%   0.15%    -0.93%   -0.99 32.47%      -$0.16   Compass Point Research Report (Compass Point - Manual Entry, 04/30/2014)
                                                                                                          Evercore ISI Research Report (Evercore ISI - Manual Entry, 04/30/2014)
                                                                                                          Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                          Entry, 04/30/2014)
                                                                                                          Moodyâ€™s Research Report (Moodyâ€™s - Manual Entry, 04/30/2014)
                                                                                                          Moody's concludes review of SLM Corp. (Moody's Investors Service Press Release -
                                                                                                          Factiva, 04/30/2014)
                                                                                                          *NAVIENT CORP. RATED NEW BUY AT COMPASS POINT, PT $19
                                                                                                          (Bloomberg First Word - Bloomberg, 04/30/2014 05:39 AM)
                                                                                                          U.S. PRE-MARKET MOVERS: CBRL EBAY ENR GFIG HDS LVLT NCR
                                                                                                          PNRA POM (Bloomberg First Word - Bloomberg, 04/30/2014 08:58 AM)
                                                                                                          Navient Corp Rated New 'Buy' at Compass Point (BLOOMBERG News -
                                                                                                          Bloomberg, 04/30/2014 09:20 AM)



                                                                                                                                                                                         p. 3 of 106
                       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 867 of 1145 PageID #: 5653


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

    [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]         [11]                                           [12]
                                                 Excess                                         Abnormal
                                         Market Industry Predicted Abnormal                       Price
   Date        Volume    Price    Return Return Return Return       Return t-stat    p-Value    Reaction                                         Events
                                                                                                           *MOODY'S CONCLUDES REVIEW OF SLM (BLOOMBERG News - Bloomberg,
                                                                                                           04/30/2014 04:32 PM)
                                                                                                           *NAVIENT CUT TO Ba3 FROM Ba1 BY MOODY'S (BLOOMBERG News -
                                                                                                           Bloomberg, 04/30/2014 04:33 PM)
                                                                                                           *NAVIENT S-T RATING AFFIRMED BY MOODY'S (BLOOMBERG News -
                                                                                                           Bloomberg, 04/30/2014 04:33 PM)
                                                                                                           *Fitch Rates Navient Corp 'BB'; Downgrades and Withdraws SLM Corp. at 'BB'
                                                                                                           (Dow Jones Institutional News - Factiva, 04/30/2014 04:41 PM)
                                                                                                           *FITCH RATES NAVIENT CORP 'BB'; DWNGRS, W/DS SLM AT 'BB'
                                                                                                           (BLOOMBERG News - Bloomberg, 04/30/2014 04:41 PM)
                                                                                                           *NAVIENT CORP. OUTLOOK STABLE BY FITCH (BLOOMBERG News -
                                                                                                           Bloomberg, 04/30/2014 04:42 PM)
                                                                                                           Fitch Rates Navient Corp 'BB'; Downgrades and Withdraws SLM Corp. at 'BB'
                                                                                                           (Business Wire - Bloomberg, 04/30/2014 05:22 PM)
                                                                                                           Fitch Rates Navient Corp 'BB'; Downgrades and Withdraws SLM Corp. at 'BB'
                                                                                                           (Business Wire - Factiva, 04/30/2014 05:22 PM)
                                                                                                           *S&P Lowers Rtgs On SLM Corp. (Navient) To 'BB' From 'BBB-' (Dow Jones
                                                                                                           Institutional News - Factiva, 04/30/2014 07:09 PM)
                                                                                                           SLM Corp. Cut to Junk by S&P (Bloomberg First Word - Bloomberg, 04/30/2014
                                                                                                           07:13 PM)
5/1/2014 Thu   3,650,133 $17.00    2.72% -0.01%    0.04%    0.01%     2.71%   2.87   0.49% **     $0.45    Credit Suisse Research Report (Credit Suisse - Manual Entry, 05/01/2014)
                                                                                                           *NAVIENT CORP. RATED NEW EQUALWEIGHT AT EVERCORE, PT $17
                                                                                                           (Bloomberg First Word - Bloomberg, 05/01/2014 04:53 AM)
                                                                                                           *NAVIENT CORP. RATED NEW OUTPERFORM AT CREDIT SUISSE, PT
                                                                                                           $E19 (Bloomberg First Word - Bloomberg, 05/01/2014 07:30 AM)
                                                                                                           UPDATE: Credit Suisse Initiates Coverage On SLM As Growth Engine Is Worth
                                                                                                           A Premium (Benzinga.com - Factiva, 05/01/2014 08:49 AM)
                                                                                                           U.S. PRE-MARKET MOVERS: ARII AVP ELX JDSU MACK PACB THRM
                                                                                                           WTW (Bloomberg First Word - Bloomberg, 05/01/2014 08:56 AM)
                                                                                                           Navient Celebrates Launch as New Leader in Loan Servicing and Asset Recovery,
                                                                                                           Dedicated to Helping Customers Navigate the Path to Financial Success
                                                                                                           (GlobeNewswire - Factiva, 05/01/2014 08:58 AM)
                                                                                                           Navient Celebrates Launch as New Leader in Loan Servicing and Asset Recovery,
                                                                                                           Dedicated to Helping Customers Navigate the Path (PrimeZone Media Network -
                                                                                                           Bloomberg, 05/01/2014 08:58 AM)




                                                                                                                                                                                      p. 4 of 106
                       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 868 of 1145 PageID #: 5654


                                                                             Appendix C
                                                              Navient News Chronology with Daily Statistics

    [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                Excess                                       Abnormal
                                        Market Industry Predicted Abnormal                     Price
   Date        Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
                                                                                                        *News On Navient Corp. (NAVIV) Now Under NAVI (Dow Jones Institutional News
                                                                                                        - Factiva, 05/01/2014 05:08 PM)
5/2/2014 Fri   2,995,032 $16.95 -0.29% -0.14%     0.87%    0.12%    -0.41%   -0.44 66.38%      -$0.07   Barclays Research Report (Barclays - Manual Entry, 05/02/2014)
                                                                                                        NAVIENT CORP 4 (SEC - SEC Edgar, 05/02/2014)
                                                                                                        NAVIENT CORP 4 (SEC - SEC Edgar, 05/02/2014)
                                                                                                        NAVIENT CORP 4 (SEC - SEC Edgar, 05/02/2014)
                                                                                                        NAVIENT CORP 4 (SEC - SEC Edgar, 05/02/2014)
                                                                                                        NAVIENT CORP 4 (SEC - SEC Edgar, 05/02/2014)
                                                                                                        NAVIENT CORP 4 (SEC - SEC Edgar, 05/02/2014)
                                                                                                        NAVIENT CORP 8-K (SEC - SEC Edgar, 05/02/2014)
                                                                                                        R.W. PRESSPRICH Research Report (R.W. PRESSPRICH - Manual Entry,
                                                                                                        05/02/2014)
                                                                                                        *NAVIENT CORP. RATED NEW EQUALWEIGHT AT BARCLAYS, PT $18
                                                                                                        (Bloomberg First Word - Bloomberg, 05/02/2014 04:54 AM)
                                                                                                        Navient Files 8K - Changes Exec Mgmt >NAVI (Dow Jones Institutional News -
                                                                                                        Factiva, 05/02/2014 05:28 PM)
                                                                                                        Navient Files 8K - Entry Into Definitive Agreement >NAVI (Dow Jones Institutional
                                                                                                        News - Factiva, 05/02/2014 05:28 PM)
                                                                                                        Navient Files 8K - Other Events >NAVI (Dow Jones Institutional News - Factiva,
                                                                                                        05/02/2014 05:28 PM)
                                                                                                        Sallie Mae Files 8K - Entry Into Definitive Agreement >SLM (Dow Jones
                                                                                                        Institutional News - Factiva, 05/02/2014 05:29 PM)
                                                                                                        Slm Corp, 10% Owner, Disposes 422,739,339 NAVI US 04/30/14 (BLOOMBERG
                                                                                                        News - Bloomberg, 05/02/2014 09:52 PM)
                                                                                                        Torre Bates Ann, Director, Acquires 12,611 NAVI US 04/30/14 (BLOOMBERG
                                                                                                        News - Bloomberg, 05/02/2014 09:53 PM)
                                                                                                        Diefenderfer William M Iii, Director, Acquires 94,286 NAVI US 04/30/14
                                                                                                        (BLOOMBERG News - Bloomberg, 05/02/2014 09:55 PM)
                                                                                                        Suitt Gilleland Diane, Director, Acquires 98,495 NAVI US 04/30/14 (BLOOMBERG
                                                                                                        News - Bloomberg, 05/02/2014 09:57 PM)
                                                                                                        Shapiro Steven L, Director, Acquires 151,175 NAVI 04/30/14 (BLOOMBERG News -
                                                                                                        Bloomberg, 05/02/2014 09:58 PM)
                                                                                                        Munitz Barry A, Director, Acquires 34,345 NAVI US 04/30/14 (BLOOMBERG
                                                                                                        News - Bloomberg, 05/02/2014 09:59 PM)




                                                                                                                                                                                   p. 5 of 106
                       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 869 of 1145 PageID #: 5655


                                                                             Appendix C
                                                              Navient News Chronology with Daily Statistics

    [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                Excess                                       Abnormal
                                        Market Industry Predicted Abnormal                     Price
   Date        Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
5/3/2014 Sat                                                                                            Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                        Form 10-12B, Registration of Securities [Section 12(B)] [Amend] (Apr. 10, 2014)
                                                                                                        (Investment Weekly News - Factiva, 05/03/2014)
                                                                                                        Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                        Form 8-K, Current Report (Apr. 16, 2014) (Investment Weekly News - Factiva,
                                                                                                        05/03/2014)
                                                                                                        Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                        Form CERTNAS, Certification By The National Association of Securities Dealers
                                                                                                        Automated Quotation Approving Securities For Listing (Apr. 10, 2014) (Investment
                                                                                                        Weekly News - Factiva, 05/03/2014)
5/4/2014 Sun
5/5/2014 Mon   3,978,423 $16.81 -0.83%    0.19%   -0.02%   0.15%    -0.97%   -1.03 30.39%      -$0.17   Fitch Rates Navient Corp 'BB'; Downgrades and Withdraws SLM Corp. at 'BB'
                                                                                                        (Entertainment Close-Up - Factiva, 05/05/2014)
                                                                                                        FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                        05/05/2014)
                                                                                                        KBW sees ways for Navient to beat expectations (SNL Financial Services Daily -
                                                                                                        Factiva, 05/05/2014)
                                                                                                        Moody's affirms ratings of 475 classes of notes issued in Sallie Mae's FFELP and
                                                                                                        private student loan securitizations (Moody's Investors Service Press Release -
                                                                                                        Factiva, 05/05/2014)
                                                                                                        Moody's downgrades Navient unit (SNL Financial Services Daily - Factiva,
                                                                                                        05/05/2014)
                                                                                                        NAVIENT CORP 4 (SEC - SEC Edgar, 05/05/2014)
                                                                                                        NAVIENT CORP 4 (SEC - SEC Edgar, 05/05/2014)
                                                                                                        NAVIENT CORP 4 (SEC - SEC Edgar, 05/05/2014)
                                                                                                        NAVIENT CORP 4 (SEC - SEC Edgar, 05/05/2014)
                                                                                                        NAVIENT CORP 4 (SEC - SEC Edgar, 05/05/2014)
                                                                                                        Navient Corp announces William M. Diefenderfer III as chairman (Reuters
                                                                                                        Significant Developments - Factiva, 05/05/2014)
                                                                                                        Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                        News - Bloomberg, 05/05/2014 09:34 AM)
                                                                                                        Navient announces William M. Diefenderfer III as chairman, names directors
                                                                                                        (GlobeNewswire - Factiva, 05/05/2014 01:15 PM)
                                                                                                        *NAVIENT REPORTS WILLIAM M. DIEFENDERFER III AS CHAIRMAN,
                                                                                                        NAMES (BLOOMBERG News - Bloomberg, 05/05/2014 01:15 PM)




                                                                                                                                                                                   p. 6 of 106
                       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 870 of 1145 PageID #: 5656


                                                                             Appendix C
                                                              Navient News Chronology with Daily Statistics

    [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]       [10]        [11]                                             [12]
                                                Excess                                         Abnormal
                                        Market Industry Predicted Abnormal                       Price
   Date        Volume    Price   Return Return Return Return       Return t-stat     p-Value   Reaction                                          Events
                                                                                                          Navient announces William M. Diefenderfer III as chairman, names directors
                                                                                                          (PrimeZone Media Network - Bloomberg, 05/05/2014 01:15 PM)
                                                                                                          *MOODY'S AFFIRMS RATINGS OF 475 CLASSES OF NOTES ISSUED IN
                                                                                                          (BLOOMBERG News - Bloomberg, 05/05/2014 04:06 PM)
                                                                                                          Williams Barry Lawson, Director, Acquires 41,005 NAVI 04/30/14 (BLOOMBERG
                                                                                                          News - Bloomberg, 05/05/2014 05:19 PM)
                                                                                                          Chivavibul Somsak, CFO, Acquires 145,532.47 NAVI US 04/30/14-05/01/14
                                                                                                          (BLOOMBERG News - Bloomberg, 05/05/2014 05:21 PM)
                                                                                                          Remondi John F, CEO, Acquires 927,350.97 NAVI US 04/30/14 (BLOOMBERG
                                                                                                          News - Bloomberg, 05/05/2014 05:22 PM)
                                                                                                          Hynes Timothy J Iv, Chief Risk, Acquires 73,461.79 NAVI US 04/30/14-05/01/14
                                                                                                          (BLOOMBERG News - Bloomberg, 05/05/2014 05:23 PM)
                                                                                                          Kane John M, Chief Oper, Acquires 127,621.29 NAVI US 04/30/14-05/01/14
                                                                                                          (BLOOMBERG News - Bloomberg, 05/05/2014 05:27 PM)
5/6/2014 Tue   14,309,226 $16.34 -2.80% -0.90%    -0.20%   -0.70%   -2.09%   -2.22   2.86% *     -$0.35   Credit Suisse Research Report (Credit Suisse - Manual Entry, 05/06/2014)
                                                                                                          Navient names chairman, board members (SNL Financial Services Daily - Factiva,
                                                                                                          05/06/2014)
                                                                                                          SLM ratings affirmed post-split (Structured Credit Investor - Factiva, 05/06/2014)
                                                                                                          Warrenâ€™s Student Loan Bill Unlikely to Pass in 2014: Boltansky (Bloomberg
                                                                                                          First Word - Bloomberg, 05/06/2014 09:26 AM)
                                                                                                          Warren Introduces Student Loan Refinancing Bill (Bloomberg First Word -
                                                                                                          Bloomberg, 05/06/2014 11:22 AM)
                                                                                                          Sallie Mae Files 8K - Asset Acquisition Or Disposition >SLM (Dow Jones
                                                                                                          Institutional News - Factiva, 05/06/2014 04:51 PM)
                                                                                                          Sallie Mae Files 8K - Other Events >SLM (Dow Jones Institutional News - Factiva,
                                                                                                          05/06/2014 04:51 PM)
5/7/2014 Wed   5,692,881 $16.60 1.59% 0.60%       1.32%    0.77%     0.82%    0.87 38.85%         $0.13
5/8/2014 Thu   5,668,216 $16.45 -0.90% -0.11%     0.77%    0.11%    -1.01%   -1.08 28.44%        -$0.17   FORM 8-K: SLM FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                          05/08/2014)
5/9/2014 Fri   2,797,016 $16.28 -1.03%    0.17%   0.14%    0.17%    -1.20%   -1.27 20.53%        -$0.20   NAVIENT CORP 10-Q (SEC - SEC Edgar, 05/09/2014)
                                                                                                          NAVIENT CORP 8-K (SEC - SEC Edgar, 05/09/2014)
                                                                                                          ABS: SL Refi Bill Potential Hit on Navient â€˜Manageable,â€™ Fitch (Bloomberg
                                                                                                          First Word - Bloomberg, 05/09/2014 03:13 PM)
                                                                                                          SLM, Navient to Pay More to Resolve Overcharges Case; Two Investigations Had
                                                                                                          Been Looking Into Loan Fees for Military Personnel, Other Consumers (The Wall
                                                                                                          Street Journal Online - Factiva, 05/09/2014 03:20 PM)



                                                                                                                                                                                        p. 7 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 871 of 1145 PageID #: 5657


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]       [10]         [11]                                            [12]
                                                 Excess                                          Abnormal
                                         Market Industry Predicted Abnormal                        Price
    Date        Volume    Price   Return Return Return Return       Return t-stat     p-Value    Reaction                                         Events

                                                                                                            *NAVI SEES FDIC REQUIRING LATE FEE REFUNDS (BLOOMBERG News -
                                                                                                            Bloomberg, 05/09/2014 05:16 PM)
                                                                                                            *NAVI TO FUND $30M RESTITUTION RESERVE ACCOUNT (BLOOMBERG
                                                                                                            News - Bloomberg, 05/09/2014 05:16 PM)
                                                                                                            *NAVI ESTIMATES VOLUNTARILY RESTITUTION REFUNDS AT $42M
                                                                                                            (BLOOMBERG News - Bloomberg, 05/09/2014 05:17 PM)
                                                                                                            *SLM CORP 1Q TO INCLUDE $103M CHARGE FOR PENDING
                                                                                                            SETTLEMENTS (BLOOMBERG News - Bloomberg, 05/09/2014 05:18 PM)
                                                                                                            *NAVI: NSI, SALLIE MAE BANK ENGAGED IN SETTLEMENT TALKS
                                                                                                            (BLOOMBERG News - Bloomberg, 05/09/2014 05:18 PM)
                                                                                                            *NAVI: NSI, SALLIE MAE BANK ENGAGED IN SETTLEMENT TALKS
                                                                                                            W/DOJ (BLOOMBERG News - Bloomberg, 05/09/2014 05:19 PM)
                                                                                                            *NAVI: NSI WOULD BE REQUIRED TO FUND $60M SETTLEMENT FUND
                                                                                                            (BLOOMBERG News - Bloomberg, 05/09/2014 05:20 PM)
5/10/2014 Sat                                                                                               Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                            Form 3, Initial Statement of Beneficial Ownership of Securities (Apr. 23, 2014)
                                                                                                            (Investment Weekly News - Factiva, 05/10/2014)
                                                                                                            Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                            Form 8-K, Current Report (Apr. 17, 2014) (Investment Weekly News - Factiva,
                                                                                                            05/10/2014)
                                                                                                            Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                            Form S-1, General Form For Registration of Securities Under The Securities Act of
                                                                                                            1933 (Apr. 22, 2014) (Investment Weekly News - Factiva, 05/10/2014)
5/11/2014 Sun                                                                                               Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                            Entry, 05/11/2014)
                                                                                                            Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                            Entry, 05/11/2014)
5/12/2014 Mon   6,980,098 $15.95 -2.03%    0.97%   0.33%    0.81%    -2.84%   -3.01   0.32% **     -$0.46   Additional Q1 charge of $103M hits Sallie Mae earnings (SNL Financial Services
                                                                                                            Daily - Factiva, 05/12/2014)
                                                                                                            Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                            05/12/2014)
                                                                                                            Compass Point Research Report (Compass Point - Manual Entry, 05/12/2014)
                                                                                                            Credit Suisse Research Report (Credit Suisse - Manual Entry, 05/12/2014)
                                                                                                            *NAVIENT CORP. RATED NEW BUY AT BUCKINGHAM, PT $22.50
                                                                                                            (Bloomberg First Word - Bloomberg, 05/12/2014 08:29 AM)




                                                                                                                                                                                        p. 8 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 872 of 1145 PageID #: 5658


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                            [12]
                                                 Excess                                       Abnormal
                                         Market Industry Predicted Abnormal                     Price
    Date        Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                         Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                         News - Bloomberg, 05/12/2014 09:00 AM)
5/13/2014 Tue   8,292,045 $15.85 -0.63%    0.07%   -0.69%   -0.11%   -0.52%   -0.55 58.29%      -$0.08   FDIC Announces Settlement with Sallie Mae for Unfair and Deceptive Practices
                                                                                                         and Violations of the Servicemembers Civil Relief Act (Federal Deposit Insurance
                                                                                                         Corporation Documents - Factiva, 05/13/2014)
                                                                                                         Height Analytics Research Report (Height Analytics - Manual Entry, 05/13/2014)
                                                                                                         Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                         Entry, 05/13/2014)
                                                                                                         Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                         Entry, 05/13/2014)
                                                                                                         Sallie Mae Bank settles regulatory matters (Theflyonthewall.com - Factiva,
                                                                                                         05/13/2014)
                                                                                                         Sallie Mae Fined $96 Million for Bilking Military on Student Loans (ThinkAdvisor -
                                                                                                         Factiva, 05/13/2014)
                                                                                                         Technical Notes on Active Equities -- Research on CSX Corp., NII Holdings,
                                                                                                         Navient, and Symantec (PR Newswire (U.S.) - Factiva, 05/13/2014 12:28 PM)
                                                                                                         Sallie Mae Bank Settles Previously Reported Regulatory Matters (Business Wire -
                                                                                                         Bloomberg, 05/13/2014 01:45 PM)
                                                                                                         Navient reaches agreements with FDIC and DOJ on regulatory matters
                                                                                                         (GlobeNewswire - Factiva, 05/13/2014 02:08 PM)
                                                                                                         *NAVIENT REACHES PACTS W/ FDIC, DOJ ON REGULATORY MATTERS
                                                                                                         (BLOOMBERG News - Bloomberg, 05/13/2014 02:08 PM)
                                                                                                         Navient reaches agreements with FDIC and DOJ on regulatory matters (PrimeZone
                                                                                                         Media Network - Bloomberg, 05/13/2014 02:08 PM)
                                                                                                         *NAVIENT REACHES PACTS W/ FDIC, DOJ ON REGULATORY MATTERS
                                                                                                         (Bloomberg First Word - Bloomberg, 05/13/2014 02:10 PM)
                                                                                                         Sallie Mae, Navient Reach Student-Loan Settlement (Dow Jones Institutional News -
                                                                                                         Factiva, 05/13/2014 02:11 PM)
                                                                                                         Sallie Mae, Navient Reach Student-Loan Settlement (Dow Jones Top News &
                                                                                                         Commentary - Factiva, 05/13/2014 02:13 PM)
                                                                                                         Sallie Mae to refund military members on student loans (Reuters News - Factiva,
                                                                                                         05/13/2014 02:27 PM)
                                                                                                         Sallie Mae, Navient Reach Student-Loan Settlement (Dow Jones Top North
                                                                                                         American Equities Stories - Factiva, 05/13/2014 02:34 PM)
                                                                                                         Sallie Mae, Navient Reach Student-Loan Settlement (Dow Jones Top North
                                                                                                         American Financial Services Stories - Factiva, 05/13/2014 02:34 PM)




                                                                                                                                                                                      p. 9 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 873 of 1145 PageID #: 5659


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                             [12]
                                                 Excess                                       Abnormal
                                         Market Industry Predicted Abnormal                     Price
    Date        Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                          Events
                                                                                                         Sallie Mae, Navient Reach Student-Loan Settlement With U.S. Government; Firms
                                                                                                         to Pay Combined $97 Million to Settle Charges of Overcharging Military
                                                                                                         Members, Excessive Fees (The Wall Street Journal Online - Factiva, 05/13/2014 02:51
                                                                                                         PM)
                                                                                                         UPDATE 1-Sallie Mae to refund military members $60 mln for student loans
                                                                                                         (Reuters News - Factiva, 05/13/2014 04:21 PM)
                                                                                                         Sallie Mae, Navient Reach Student-Loan Settlement -- Update (Dow Jones
                                                                                                         Institutional News - Factiva, 05/13/2014 06:19 PM)
                                                                                                         Settlement Reached In Student-Loan Case (Dow Jones Institutional News - Factiva,
                                                                                                         05/13/2014 07:12 PM)
5/14/2014 Wed   4,577,476 $15.74 -0.69% -0.45%    -0.68%    -0.49%   -0.20%   -0.22 82.89%      -$0.03   Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                         05/14/2014)
                                                                                                         Global Finance: Settlement Reached in Student-Loan Case --- Sallie Mae, Navient
                                                                                                         Agree to Pay $97 Million to U.S. Over Allegations They Overcharged Members of
                                                                                                         Military Service (The Wall Street Journal - Factiva, 05/14/2014)
                                                                                                         NAVIENT CORP 8-K (SEC - SEC Edgar, 05/14/2014)
                                                                                                         Porsche sells first auto loan deal since 2011 (Euroweek - Factiva, 05/14/2014)
                                                                                                         Sallie Mae Bank settles previous regulatory issues (Global Banking News - Factiva,
                                                                                                         05/14/2014)
                                                                                                         Sallie Mae Bank Settles Previously Reported Regulatory Matters (Insurance
                                                                                                         Broadcasting - Factiva, 05/14/2014)
                                                                                                         Sallie Mae Bank, Navient settle with FDIC, DOJ (SNL Bank and Thrift Daily -
                                                                                                         Factiva, 05/14/2014)
                                                                                                         Sallie Mae Bank, Navient settle with FDIC, DOJ (SNL Financial Services Daily -
                                                                                                         Factiva, 05/14/2014)
                                                                                                         Sallie Mae, Navient Reach Student-Loan Settlement With U.S. Government
                                                                                                         (Financial Services Monitor Worldwide - Factiva, 05/14/2014)
                                                                                                         Sallie Mae, Navient to Pay $97M for Overcharging Service Members
                                                                                                         (PaymentsSource - Factiva, 05/14/2014)
                                                                                                         Student lenders to pay $97M over military member loans (Washington Business
                                                                                                         Journal Online - Factiva, 05/14/2014)
                                                                                                         Navient Files 8K - Other Events >NAVI (Dow Jones Institutional News - Factiva,
                                                                                                         05/14/2014 06:01 AM)
                                                                                                         *NAVIENT CORP. PLANS TO SELL FIRST FFELP STUDENT LOAN ABS
                                                                                                         (Bloomberg First Word - Bloomberg, 05/14/2014 12:48 PM)




                                                                                                                                                                                      p. 10 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 874 of 1145 PageID #: 5660


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]     [10]        [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
                                                                                                          Navient Corp. Plans to Sell First FFELP Student Loan ABS (Bloomberg First Word -
                                                                                                          Bloomberg, 05/14/2014 12:54 PM)
5/15/2014 Thu   4,919,040 $15.74    0.00% -0.92%    0.35%    -0.59%    0.59%   0.62 53.41%       $0.09    FORM 8-K: SLM FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                          05/15/2014)
                                                                                                          United States : FDIC Announces Settlement with Sallie Mae for Unfair and
                                                                                                          Deceptive Practices and Violations of the Servicemembers Civil Relief Act (Mena
                                                                                                          Report - Factiva, 05/15/2014)
                                                                                                          ABS PIPELINE: Navient, Westlake Next Week; Nelnet is Priced (Bloomberg First
                                                                                                          Word - Bloomberg, 05/15/2014 07:44 AM)
5/16/2014 Fri   2,786,872 $15.86    0.76%   0.38%   -0.63%   0.14%     0.63%   0.66 50.80%       $0.10    NAVIENT CORP 8-K (SEC - SEC Edgar, 05/16/2014)
                                                                                                          Sallie Mae Bank Resolves Previously Reported Regulatory Matters (Professional
                                                                                                          Services Close-Up - Factiva, 05/16/2014)
                                                                                                          Financial Results, IT Services Agreement, Stock Movements, and Upcoming
                                                                                                          Investors Conferences - Analyst Notes on Rackspace, IBM, Navient, Leidos and
                                                                                                          Syntel (PR Newswire (U.S.) - Factiva, 05/16/2014 07:30 AM)
                                                                                                          ABS PIPELINE: EdSouth is Marketing; Navient, Westlake Coming (Bloomberg
                                                                                                          First Word - Bloomberg, 05/16/2014 07:33 AM)
                                                                                                          S&P 500 Stocks With Biggest Gap Between Market Price, Estimate (BLOOMBERG
                                                                                                          News - Bloomberg, 05/16/2014 12:53 PM)
                                                                                                          S&P 500 Stocks Biggest Weekly Changes in Target Price (BLOOMBERG News -
                                                                                                          Bloomberg, 05/16/2014 12:53 PM)
                                                                                                          Navient Files 8K - Changes Exec Mgmt >NAVI (Dow Jones Institutional News -
                                                                                                          Factiva, 05/16/2014 04:55 PM)
5/17/2014 Sat                                                                                             Sallie Mae Settles FDIC, DOJ Probe - Analyst Blog (Financial Services Monitor
                                                                                                          Worldwide - Factiva, 05/17/2014)
                                                                                                          Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                          Form S-3ASR, Automatic Shelf Registration Statement of Securities of Well-known
                                                                                                          Seasoned Issuers (Apr. 28, 2014) (Investment Weekly News - Factiva, 05/17/2014)

                                                                                                          Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                          Form S-8, Securities To Be Offered To Employees in Employee Benefit Plans (Apr.
                                                                                                          28, 2014) (Investment Weekly News - Factiva, 05/17/2014)
5/18/2014 Sun
5/19/2014 Mon   4,532,436 $16.02    1.01%   0.39%   0.26%    0.36%     0.65%   0.68 49.48%       $0.10    MarketLine Research Report (Marketline - Manual Entry, 05/19/2014)
                                                                                                          ABS PIPELINE: Blackstone Rental Homes, Navient SL Bonds Coming (Bloomberg
                                                                                                          First Word - Bloomberg, 05/19/2014 07:55 AM)




                                                                                                                                                                                   p. 11 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 875 of 1145 PageID #: 5661


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                            [12]
                                                 Excess                                       Abnormal
                                         Market Industry Predicted Abnormal                     Price
    Date        Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                         Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                         News - Bloomberg, 05/19/2014 08:09 AM)
                                                                                                         Navient Announces $747m FFELP Student Loan ABS (Bloomberg First Word -
                                                                                                         Bloomberg, 05/19/2014 08:26 AM)
                                                                                                         Navient names Northrop Grummanexecutive Linda A. Mills to board of directors
                                                                                                         (GlobeNewswire - Factiva, 05/19/2014 10:01 AM)
                                                                                                         Navient names Northrop Grumman executive Linda A. Mills to board of directors
                                                                                                         (PrimeZone Media Network - Bloomberg, 05/19/2014 10:01 AM)
                                                                                                         Navient Said to Market $747 Million of Student Loan-Backed Debt (BLOOMBERG
                                                                                                         News - Bloomberg, 05/19/2014 11:34 AM)
                                                                                                         *NAVIENT CORP. MAY SELL 6.8Y STUDENT LOAN ABS AT 1ML+53-55
                                                                                                         (Bloomberg First Word - Bloomberg, 05/19/2014 05:15 PM)
                                                                                                         Navient May Sell 6.8Y Student Loan ABS at 1mL+53-55 (Bloomberg First Word -
                                                                                                         Bloomberg, 05/19/2014 05:19 PM)
5/20/2014 Tue   9,754,753 $15.94 -0.50% -0.65%     -0.36%   -0.56%    0.06%   0.06 95.14%       $0.01    Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                         Entry, 05/20/2014)
                                                                                                         Navient names director (SNL Financial Services Daily - Factiva, 05/20/2014)
                                                                                                         Navient Corp Rated New 'Buy' at Janney Montgomery (BLOOMBERG News -
                                                                                                         Bloomberg, 05/20/2014 06:24 AM)
                                                                                                         *NAVIENT RATED NEW BUY AT JANNEY CAPITAL, PT $18 (Bloomberg First
                                                                                                         Word - Bloomberg, 05/20/2014 06:40 AM)
                                                                                                         ABS PIPELINE: Blackstone, Navient, Exeter, Westlake This Week (Bloomberg
                                                                                                         First Word - Bloomberg, 05/20/2014 07:50 AM)
                                                                                                         Benzinga's Top Initiations (Benzinga.com - Factiva, 05/20/2014 08:06 AM)
                                                                                                         U.S. PRE-MARKET MOVERS: ARNA ARX CLVS DKS DNDN EJ LIVE NTLS
                                                                                                         OPHT (Bloomberg First Word - Bloomberg, 05/20/2014 08:42 AM)
                                                                                                         *NAVIENT CORP. TO SELL 6.8Y STUDENT LOAN ABS AT 1ML+51
                                                                                                         (Bloomberg First Word - Bloomberg, 05/20/2014 10:41 AM)
                                                                                                         Navient to Sell 6.8Y Student Loan ABS at 1mL+51 (Bloomberg First Word -
                                                                                                         Bloomberg, 05/20/2014 10:43 AM)
                                                                                                         *NAVIENT CORP. PRICES 6.8Y STUDENT LOAN ABS AT +51, AT PAR
                                                                                                         (Bloomberg First Word - Bloomberg, 05/20/2014 12:26 PM)
                                                                                                         Navient Corp. Prices 6.8y Student Loan ABS at +51, at Par (Bloomberg First Word -
                                                                                                         Bloomberg, 05/20/2014 12:31 PM)
5/21/2014 Wed   1,743,568 $15.93 -0.06%    0.83%   0.39%    0.72%    -0.78%   -0.83 41.10%      -$0.12   Janney Montgomery Scott initiates coverage of Navient Corp. at 'buy' (SNL
                                                                                                         Financial Services Daily - Factiva, 05/21/2014)



                                                                                                                                                                                       p. 12 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 876 of 1145 PageID #: 5662


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]     [10]        [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events

                                                                                                          Navient's valuation to benefit from FFELP loan acquisitions, says Janney Capital
                                                                                                          Markets (SNL Financial Services Daily - Factiva, 05/21/2014)
                                                                                                          Sallie Mae Bank Voluntarily Settles Previously Reported Regulatory Matters
                                                                                                          (Health & Beauty Close-Up - Factiva, 05/21/2014)
                                                                                                          ABS PIPELINE: Blackstone, Barclays Dryrock to Price (Bloomberg First Word -
                                                                                                          Bloomberg, 05/21/2014 07:38 AM)
                                                                                                          Student Loan Refi Bills Unlikely to Pass Congress: BI Analyst (Bloomberg First
                                                                                                          Word - Bloomberg, 05/21/2014 02:13 PM)
5/22/2014 Thu   2,128,896 $15.97    0.25%   0.25%   0.10%    0.22%     0.03%   0.03 97.28%       $0.01    Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                          05/22/2014)
                                                                                                          Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                          Entry, 05/22/2014)
                                                                                                          Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                          Entry, 05/22/2014)
                                                                                                          Navient announces $400 million share repurchase program, declares common stock
                                                                                                          dividend (Reuters Significant Developments - Factiva, 05/22/2014)
                                                                                                          NAVIENT CORP 3 (SEC - SEC Edgar, 05/22/2014)
                                                                                                          ABS PIPELINE: Barclays Is Priced; Blackstone Next (Bloomberg First Word -
                                                                                                          Bloomberg, 05/22/2014 07:47 AM)
                                                                                                          *Fitch: Navient's Expected Future Cash Flows Offer Degree of Downside
                                                                                                          Protection (Dow Jones Institutional News - Factiva, 05/22/2014 11:27 AM)
                                                                                                          Fitch: Navient's Expected Future Cash Flows Offer Degree of Downside Protection
                                                                                                          (Business Wire - Factiva, 05/22/2014 11:50 AM)
                                                                                                          Fitch: Navient's Expected Future Cash Flows Offer Degree of Downside Protection
                                                                                                          (Business Wire - Bloomberg, 05/22/2014 11:50 AM)
                                                                                                          Newly released results show Navient helps more federal student loan borrowers
                                                                                                          avoid default (GlobeNewswire - Factiva, 05/22/2014 02:00 PM)
                                                                                                          Newly released results show Navient helps more federal student loan borrowers
                                                                                                          avoid default (PrimeZone Media Network - Bloomberg, 05/22/2014 02:00 PM)
                                                                                                          Navient announces $400 million share repurchase program, declares common stock
                                                                                                          dividend (GlobeNewswire - Factiva, 05/22/2014 04:32 PM)
                                                                                                          *NAVIENT REPORTS $400M SHR REPURCHASE PROGRAM, DECLARES
                                                                                                          STOCK (BLOOMBERG News - Bloomberg, 05/22/2014 04:32 PM)
                                                                                                          Navient announces $400 million share repurchase program, declares common stock
                                                                                                          dividend (PrimeZone Media Network - Bloomberg, 05/22/2014 04:32 PM)




                                                                                                                                                                                     p. 13 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 877 of 1145 PageID #: 5663


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                          [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
                                                                                                          *NAVIENT SETS QTR DIV 15C/SHR :NAVI US (BLOOMBERG News -
                                                                                                          Bloomberg, 05/22/2014 04:33 PM)
                                                                                                          *NAVIENT DECLARES STOCK DIV $0.15-SHR (BLOOMBERG News -
                                                                                                          Bloomberg, 05/22/2014 04:33 PM)
                                                                                                          *NAVIENT DECLARES 2Q STOCK DIV 15C (BLOOMBERG News - Bloomberg,
                                                                                                          05/22/2014 04:33 PM)
5/23/2014 Fri   2,826,416 $16.07    0.63%   0.43%   0.26%    0.39%     0.24%   0.25 80.10%       $0.04    Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                          05/23/2014)
                                                                                                          Compass Point Research Report (Compass Point - Manual Entry, 05/23/2014)
                                                                                                          Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                          Entry, 05/23/2014)
                                                                                                          Navient authorizes $400M share repurchase program, quarterly dividend (SNL
                                                                                                          Financial Services Daily - Factiva, 05/23/2014)
                                                                                                          ABS PIPELINE: Blackstone Priced; Calendar Empty Ahead of Holiday
                                                                                                          (Bloomberg First Word - Bloomberg, 05/23/2014 07:53 AM)
                                                                                                          S&P 500 Stocks With Biggest Gap Between Market Price, Estimate (BLOOMBERG
                                                                                                          News - Bloomberg, 05/23/2014 11:55 AM)
5/24/2014 Sat                                                                                             Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                          Form 4, Statement of Changes in Beneficial Ownership of Securities (May. 5, 2014)
                                                                                                          (Investment Weekly News - Factiva, 05/24/2014)
                                                                                                          Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                          Form 8-K, Current Report (May. 2, 2014) (Investment Weekly News - Factiva,
                                                                                                          05/24/2014)
5/25/2014 Sun
5/26/2014 Mon                                                                                             Fitch: Navient's Expected Future Cash Flows Offer Degree of Downside Protection
                                                                                                          (Thai News Service - Factiva, 05/26/2014)
5/27/2014 Tue   1,726,939 $15.98 -0.56%     0.60%   1.41%    0.79%    -1.35%   -1.43 15.43%      -$0.22   Compass Point Research Report (Compass Point - Manual Entry, 05/27/2014)
                                                                                                          NAVIENT CORP 4 (SEC - SEC Edgar, 05/27/2014)
                                                                                                          NAVIENT CORP 4 (SEC - SEC Edgar, 05/27/2014)
                                                                                                          NAVIENT CORP 4 (SEC - SEC Edgar, 05/27/2014)
                                                                                                          NAVIENT CORP 4 (SEC - SEC Edgar, 05/27/2014)
                                                                                                          NAVIENT CORP 4 (SEC - SEC Edgar, 05/27/2014)
                                                                                                          NAVIENT CORP 4 (SEC - SEC Edgar, 05/27/2014)
                                                                                                          NAVIENT CORP 4 (SEC - SEC Edgar, 05/27/2014)
                                                                                                          NAVIENT CORP 4 (SEC - SEC Edgar, 05/27/2014)



                                                                                                                                                                                   p. 14 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 878 of 1145 PageID #: 5664


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]       [10]        [11]                                          [12]
                                                  Excess                                         Abnormal
                                          Market Industry Predicted Abnormal                       Price
    Date        Volume    Price    Return Return Return Return       Return t-stat     p-Value   Reaction                                       Events
                                                                                                            Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                            News - Bloomberg, 05/27/2014 08:37 AM)
                                                                                                            Nasdaq Short Interest as of May 15 (BLOOMBERG News - Bloomberg, 05/27/2014
                                                                                                            04:27 PM)
                                                                                                            Largest Nasdaq Short Interest Changes as of May 15 (BLOOMBERG News -
                                                                                                            Bloomberg, 05/27/2014 04:28 PM)
                                                                                                            S&P 500 Changes in Short Interest as Percentage of Float (BLOOMBERG News -
                                                                                                            Bloomberg, 05/27/2014 04:28 PM)
                                                                                                            Ann Torre Bates, Director, Acquires 6,261 NAVI US 05/22/14 (BLOOMBERG
                                                                                                            News - Bloomberg, 05/27/2014 05:19 PM)
                                                                                                            William M Diefenderfer, Director, Acquires 9,392 NAVI US 05/22/14
                                                                                                            (BLOOMBERG News - Bloomberg, 05/27/2014 05:25 PM)
                                                                                                            Diane Suitt Gilleland, Director, Acquires 6,261 NAVI US 05/22/14 (BLOOMBERG
                                                                                                            News - Bloomberg, 05/27/2014 05:34 PM)
                                                                                                            Linda A Mills, Director, Acquires 6,261 NAVI US 05/22/14 (BLOOMBERG News -
                                                                                                            Bloomberg, 05/27/2014 06:24 PM)
                                                                                                            Barry A Munitz, Director, Acquires 6,261 NAVI US 05/22/14 (BLOOMBERG News
                                                                                                            - Bloomberg, 05/27/2014 06:33 PM)
                                                                                                            Steven L Shapiro, Director, Acquires 6,261 NAVI 05/22/14 (BLOOMBERG News -
                                                                                                            Bloomberg, 05/27/2014 06:35 PM)
                                                                                                            Thompson Jane J , Director, Acquires 6,261 NAVI US 05/22/14 (BLOOMBERG
                                                                                                            News - Bloomberg, 05/27/2014 06:36 PM)
                                                                                                            Barry Lawson Williams, Director, Acquires 6,261 NAVI 05/22/14 (BLOOMBERG
                                                                                                            News - Bloomberg, 05/27/2014 06:38 PM)
5/28/2014 Wed   4,219,138 $15.68 -1.88% -0.10%      0.38%    0.03%    -1.91%   -2.02   4.57% *     -$0.30   ABS PIPELINE: PHEAA Plans to Tap Market Next Week (Bloomberg First Word -
                                                                                                            Bloomberg, 05/28/2014 07:39 AM)
5/29/2014 Thu   3,463,351 $15.68    0.00%   0.55%   -0.37%   0.33%    -0.33%   -0.35 72.97%        -$0.05   Sallie Mae; Sallie Mae Bank Settles Previously Reported Regulatory Matters
                                                                                                            (Politics & Government Week - Factiva, 05/29/2014)
5/30/2014 Fri   5,260,986 $15.80    0.77%   0.19%   0.16%    0.18%     0.58%   0.62 53.91%         $0.09    S&P Global Ratings Research Report (S&P Global Ratings - Manual Entry,
                                                                                                            05/30/2014)
                                                                                                            S&P Global Ratings Research Report (S&P Global Ratings - Manual Entry,
                                                                                                            05/30/2014)
5/31/2014 Sat                                                                                               Sallie Mae; Sallie Mae Bank Settles Previously Reported Regulatory Matters
                                                                                                            (Investment Weekly News - Factiva, 05/31/2014)




                                                                                                                                                                                     p. 15 of 106
                       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 879 of 1145 PageID #: 5665


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

    [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                 Excess                                       Abnormal
                                         Market Industry Predicted Abnormal                     Price
   Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
                                                                                                         Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                         Form 10-Q, Quarterly Report [Sections 13 Or 15(D)] (May. 9, 2014) (Investment
                                                                                                         Weekly News - Factiva, 05/31/2014)
                                                                                                         Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                         Form 8-K, Current Report (May. 14, 2014) (Investment Weekly News - Factiva,
                                                                                                         05/31/2014)
                                                                                                         Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                         Form 8-K, Current Report (May. 9, 2014) (Investment Weekly News - Factiva,
                                                                                                         05/31/2014)
6/1/2014 Sun
6/2/2014 Mon   2,986,807 $15.81    0.06%   0.08%   0.24%    0.13%    -0.06%   -0.07 94.64%      -$0.01   Compass Point Research Report (Compass Point - Manual Entry, 06/02/2014)
                                                                                                         S&P 500 Stocks With Biggest Gap Between Market Price, Estimate (BLOOMBERG
                                                                                                         News - Bloomberg, 06/02/2014 08:45 AM)
                                                                                                         Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                         News - Bloomberg, 06/02/2014 09:19 AM)
6/3/2014 Tue   3,483,548 $15.83    0.13% -0.03%    -0.06%   -0.03%    0.16%   0.17 86.91%       $0.02
6/4/2014 Wed   3,231,455 $15.89    1.33% 0.21%      0.12%    0.19%    1.14%   1.20 23.10%       $0.18    Height Analytics Research Report (Height Analytics - Manual Entry, 06/04/2014)
                                                                                                         Navient wins 2014 Governor's ImPAct Award (GlobeNewswire - Factiva, 06/04/2014
                                                                                                         08:00 AM)
                                                                                                         Navient wins 2014 Governor's ImPAct Award (PrimeZone Media Network -
                                                                                                         Bloomberg, 06/04/2014 08:00 AM)
                                                                                                         Navient Corp Goes Ex-Dividend, Trades Without Payout (BLOOMBERG News -
                                                                                                         Bloomberg, 06/04/2014 08:16 AM)
                                                                                                         U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG
                                                                                                         News - Bloomberg, 06/04/2014 11:30 AM)
                                                                                                         U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG
                                                                                                         News - Bloomberg, 06/04/2014 03:00 PM)
                                                                                                         Warren â€˜Deeply Concernedâ€™ About U.S. Student Loan Collectors (Bloomberg
                                                                                                         First Word - Bloomberg, 06/04/2014 03:15 PM)
                                                                                                         Warren Bill Would Refinance About Half of Student Debt: CBO (Bloomberg First
                                                                                                         Word - Bloomberg, 06/04/2014 04:28 PM)
                                                                                                         Warren Student Loan Bill Chances Below 10%: Compass Pt Analysts (Bloomberg
                                                                                                         First Word - Bloomberg, 06/04/2014 04:50 PM)
                                                                                                         United Way recognizes Navient and its employees (GlobeNewswire - Factiva,
                                                                                                         06/04/2014 04:52 PM)
                                                                                                         United Way recognizes Navient and its employees (PrimeZone Media Network -
                                                                                                         Bloomberg, 06/04/2014 04:52 PM)



                                                                                                                                                                                  p. 16 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 880 of 1145 PageID #: 5666


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]         [11]                                            [12]
                                                  Excess                                         Abnormal
                                          Market Industry Predicted Abnormal                       Price
    Date        Volume    Price    Return Return Return Return       Return t-stat    p-Value    Reaction                                         Events

 6/5/2014 Thu   4,582,403 $16.67    4.91%   0.66%   0.28%    0.57%     4.34%   4.60   0.00% **     $0.69    U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG
                                                                                                            News - Bloomberg, 06/05/2014 11:30 AM)
                                                                                                            U.S. WRAP: Stocks Climb After ECB, Ahead of U.S. Employment Data
                                                                                                            (Bloomberg First Word - Bloomberg, 06/05/2014 04:37 PM)
 6/6/2014 Fri   1,622,717 $16.67    0.00%   0.48%   1.61%    0.75%    -0.75%   -0.79 42.84%        -$0.12   S&P 500 Stocks With Biggest Gap Between Market Price, Estimate (BLOOMBERG
                                                                                                            News - Bloomberg, 06/06/2014 09:29 AM)
 6/7/2014 Sat                                                                                               Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                            Form 8-K, Current Report (May. 16, 2014) (Investment Weekly News - Factiva,
                                                                                                            06/07/2014)
 6/8/2014 Sun
 6/9/2014 Mon   3,169,291 $16.81    0.84%   0.10%   0.75%    0.26%     0.58%   0.61 54.12%         $0.10    Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                            06/09/2014)
                                                                                                            Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                            News - Bloomberg, 06/09/2014 08:39 AM)
                                                                                                            Indianapolis-area's "newest" employer unveils new sign as it recruits 100 positions
                                                                                                            (GlobeNewswire - Factiva, 06/09/2014 12:28 PM)
                                                                                                            Indianapolis-area's "newest" employer unveils new sign as it recruits 100 positions
                                                                                                            (PrimeZone Media Network - Bloomberg, 06/09/2014 12:28 PM)
6/10/2014 Tue   3,441,830 $16.80 -0.06% -0.02%      -0.18%   -0.05%   -0.01%   -0.01 99.41%        $0.00    Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                            Entry, 06/10/2014)
                                                                                                            Nasdaq Short Interest as of May 30 (BLOOMBERG News - Bloomberg, 06/10/2014
                                                                                                            04:38 PM)
                                                                                                            Largest Nasdaq Short Interest Changes as of May 30 (BLOOMBERG News -
                                                                                                            Bloomberg, 06/10/2014 04:39 PM)
                                                                                                            Largest Nasdaq Short Interest Percent Decreases as of May 30 (BLOOMBERG
                                                                                                            News - Bloomberg, 06/10/2014 04:39 PM)
6/11/2014 Wed   1,857,115 $16.88    0.48% -0.34%    -0.19%   -0.29%    0.77%   0.81 41.71%         $0.13    Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                            Entry, 06/11/2014)
                                                                                                            Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                            Entry, 06/11/2014)
6/12/2014 Thu   2,336,412 $16.74 -0.83% -0.68%      0.48%    -0.38%   -0.45%   -0.47 63.68%        -$0.08   Compass Point Research Report (Compass Point - Manual Entry, 06/12/2014)
                                                                                                            HY: HNZ 4.25%, DVA 5.125% Among Most Active Trades, Trace Shows
                                                                                                            (Bloomberg First Word - Bloomberg, 06/12/2014 11:58 AM)
6/13/2014 Fri   1,485,582 $16.67 -0.42%     0.32%   -0.50%   0.12%    -0.54%   -0.57 56.79%        -$0.09   Muncie's "newest" employer unveils new sign (GlobeNewswire - Factiva, 06/13/2014
                                                                                                            02:09 PM)




                                                                                                                                                                                       p. 17 of 106
                          Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 881 of 1145 PageID #: 5667


                                                                                 Appendix C
                                                                  Navient News Chronology with Daily Statistics

     [1]            [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]     [10]        [11]                                           [12]
                                                    Excess                                       Abnormal
                                            Market Industry Predicted Abnormal                     Price
    Date          Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
                                                                                                            Muncie's "newest" employer unveils new sign (PrimeZone Media Network -
                                                                                                            Bloomberg, 06/13/2014 02:09 PM)
6/14/2014 Sat
6/15/2014 Sun
6/16/2014 Mon      804,878 $16.78     0.66%   0.08%   -0.08%   0.05%     0.61%   0.65 51.96%       $0.10    Compass Point Research Report (Compass Point - Manual Entry, 06/16/2014)
                                                                                                            Public Offerings, Appointments, New Initiatives, and Technical Updates - Analyst
                                                                                                            Notes on ARCP, Goldman Sachs, DDR, Navient and Weingarten Realty Investors
                                                                                                            (PR Newswire (U.S.) - Factiva, 06/16/2014 05:10 AM)
                                                                                                            Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                            News - Bloomberg, 06/16/2014 09:01 AM)
6/17/2014 Tue     1,268,810 $16.84    0.36%   0.22%   0.11%    0.20%     0.16%   0.17 86.58%       $0.03    Compass Point Research Report (Compass Point - Manual Entry, 06/17/2014)
                                                                                                            MarketLine Research Report (Marketline - Manual Entry, 06/17/2014)
                                                                                                            Consumer Finance Stocks Technical Data -- Research on SLM Corp., Navient,
                                                                                                            American Express, and Capital One Financial (PR Newswire (U.S.) - Factiva,
                                                                                                            06/17/2014 07:00 AM)
                                                                                                            U.S. Extends Navient Corp Student Loan Contract; Navient Had Come Under Fire
                                                                                                            for Allegations It Overcharged Military Members, Hit Borrowers With Excessive
                                                                                                            Fees (The Wall Street Journal Online - Factiva, 06/17/2014 02:16 PM)
                                                                                                            *U.S. Extends Navient Corp Student Loan Contract - Official (Dow Jones
                                                                                                            Institutional News - Factiva, 06/17/2014 06:12 PM)
                                                                                                            *U.S. Extends Navient Corp Student Loan Contract - Official (Dow Jones Top News
                                                                                                            & Commentary - Factiva, 06/17/2014 06:12 PM)
                                                                                                            Navient Gets U.S. Student-Loan Contract Extension: WSJ (Bloomberg First Word -
                                                                                                            Bloomberg, 06/17/2014 06:22 PM)
                                                                                                            MEDIA-US extends Navient Corp student loan contract - WSJ (Reuters News -
                                                                                                            Factiva, 06/17/2014 11:26 PM)
6/18/2014 Wed     2,268,103 $17.06    1.31%   0.77%   0.18%    0.62%     0.68%   0.72 47.15%       $0.11    Compass Point Research Report (Compass Point - Manual Entry, 06/18/2014)
                                                                                                            Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                            Entry, 06/18/2014)
                                                                                                            IN THE U.S. MEDIA: FDX, LMT, NAVI, NEWCQ (Bloomberg First Word -
                                                                                                            Bloomberg, 06/18/2014 07:22 AM)
                                                                                                            U.S. PRE-MARKET MOVERS: ADBE APD BBRY CAG ECYT ETRM GDP
                                                                                                            INSM LZB (Bloomberg First Word - Bloomberg, 06/18/2014 08:35 AM)
6/19/2014   Thu   3,753,998 $17.19    0.76%   0.14%   -0.35%   0.03%     0.73%   0.78 43.88%       $0.13
6/20/2014   Fri   3,907,893 $17.46    1.57%   0.17%    0.76%   0.32%     1.25%   1.33 18.71%       $0.22
6/21/2014   Sat
6/22/2014   Sun



                                                                                                                                                                                     p. 18 of 106
                          Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 882 of 1145 PageID #: 5668


                                                                                 Appendix C
                                                                  Navient News Chronology with Daily Statistics

     [1]            [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                             [12]
                                                    Excess                                       Abnormal
                                            Market Industry Predicted Abnormal                     Price
    Date          Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                          Events
6/23/2014 Mon     4,459,996 $17.68    1.26% -0.01%    -0.06%   -0.02%    1.28%   1.35 17.88%       $0.22    Mid Cap New Highs: Agnico Eagle Mines (NYSE:AEM), NAVI, Nabors Industries
                                                                                                            (NYSE:NBR), Kodiak Oil & Gas (NYSE:KOG), Strategic Hotels and Resorts
                                                                                                            (NYSE:BEE) (Energy Monitor Worldwide - Factiva, 06/23/2014)
                                                                                                            HY: IMKTA 5.75%, VRS 11.375% Among Leading Movers, Trace Shows
                                                                                                            (Bloomberg First Word - Bloomberg, 06/23/2014 07:35 AM)
                                                                                                            Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                            News - Bloomberg, 06/23/2014 08:43 AM)
6/24/2014 Tue     2,609,214 $17.66 -0.14% -0.63%      -0.39%   -0.56%    0.42%   0.44 66.06%       $0.07    HY: VRS 11.75%, MAS 6.5% Among Leading Movers, Trace Shows (Bloomberg
                                                                                                            First Word - Bloomberg, 06/24/2014 07:35 AM)
6/25/2014 Wed     5,173,531 $17.61 -0.25%     0.49%   -0.30%   0.30%    -0.56%   -0.59 55.66%      -$0.10   HY: DYN 7%, TOY 10.375% Among Lagging Movers, Trace Shows (Bloomberg
                                                                                                            First Word - Bloomberg, 06/25/2014 07:51 AM)
                                                                                                            Navient closes financing facility (GlobeNewswire - Factiva, 06/25/2014 04:15 PM)
                                                                                                            *NAVIENT CLOSES FINANCING FACILITY (BLOOMBERG News - Bloomberg,
                                                                                                            06/25/2014 04:15 PM)
                                                                                                            Navient closes financing facility (PrimeZone Media Network - Bloomberg, 06/25/2014
                                                                                                            04:15 PM)
                                                                                                            *NAVIENT NAVIENT CLOSES FINANCING FACILITY OF $1B
                                                                                                            (BLOOMBERG News - Bloomberg, 06/25/2014 04:23 PM)
6/26/2014 Thu      931,667 $17.67     0.34% -0.10%    -0.01%   -0.07%    0.41%   0.44 66.41%       $0.07    Navient closes $1B financing facility (SNL Financial Services Daily - Factiva,
                                                                                                            06/26/2014)
6/27/2014   Fri   4,649,509 $17.84    0.96%   0.20%   0.44%    0.26%     0.70%   0.74 45.85%       $0.12
6/28/2014   Sat
6/29/2014   Sun
6/30/2014   Mon   2,023,702 $17.71 -0.73% -0.03%      -0.10%   -0.04%   -0.69%   -0.73 46.71%      -$0.12   Sallie Mae shareholders reject proposal on disclosure of lobbying expenditures,
                                                                                                            contributions (SNL Financial Services Daily - Factiva, 06/30/2014)
                                                                                                            Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                            News - Bloomberg, 06/30/2014 08:58 AM)
 7/1/2014 Tue     2,274,049 $17.77 0.35%      0.69%   0.08%    0.54%    -0.19%   -0.20 84.30%      -$0.03
 7/2/2014 Wed     2,509,893 $17.77 -0.01%     0.07%   0.04%    0.07%    -0.08%   -0.09 93.09%      -$0.01   Luzerne County employer unveils a new look (GlobeNewswire - Factiva, 07/02/2014
                                                                                                            11:49 AM)
                                                                                                            Luzerne County employer unveils a new look (PrimeZone Media Network -
                                                                                                            Bloomberg, 07/02/2014 11:49 AM)
                                                                                                            Navient to announce second quarter 2014 results on July 16, host earnings call on
                                                                                                            July 17 (GlobeNewswire - Factiva, 07/02/2014 04:18 PM)
                                                                                                            Navient to announce second quarter 2014 results on July 16, host earnings call on
                                                                                                            July 17 (PrimeZone Media Network - Bloomberg, 07/02/2014 04:18 PM)
 7/3/2014 Thu     1,953,706 $17.70 -0.39%     0.55%   0.38%    0.51%    -0.90%   -0.96 34.13%      -$0.16



                                                                                                                                                                                             p. 19 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 883 of 1145 PageID #: 5669


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]     [10]        [11]                                             [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                          Events
 7/4/2014 Fri
 7/5/2014 Sat
 7/6/2014 Sun                                                                                             3 new names in the Philly50 (The Philadelphia Inquirer - Factiva, 07/06/2014)
 7/7/2014 Mon   1,747,251 $17.65 -0.28% -0.39%      -0.35%   -0.37%    0.08%   0.09 93.02%       $0.01    *NAVIENT AFFILIATE TO SUBMIT BIDS FOR SLM 2006-7 BONDS
                                                                                                          (Bloomberg First Word - Bloomberg, 07/07/2014 11:32 AM)
 7/8/2014 Tue   4,540,638 $17.60 -0.28% -0.68%      -0.07%   -0.51%    0.23%   0.24 80.99%       $0.04    HY: TCMCN 7.375%, NAVI 6% Among Leading Movers, Trace Shows
                                                                                                          (Bloomberg First Word - Bloomberg, 07/08/2014 07:35 AM)
                                                                                                          HY: RTSX 9.875%, STZ 7.25% Among Lagging Movers, Trace Shows (Bloomberg
                                                                                                          First Word - Bloomberg, 07/08/2014 07:50 AM)
                                                                                                          Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                          News - Bloomberg, 07/08/2014 08:55 AM)
 7/9/2014 Wed   2,496,945 $17.72    0.68%   0.47%   0.35%    0.44%     0.24%   0.26 79.86%       $0.04    MarketLine Research Report (Marketline - Manual Entry, 07/09/2014)
                                                                                                          Senate Democrats Investigate Navient Student Loan Contract; Sens. McCaskill,
                                                                                                          Warren and Others Say Education Department Must 'Negotiate Strong Consumer
                                                                                                          Protections' (The Wall Street Journal Online - Factiva, 07/09/2014 08:47 AM)

                                                                                                          Senate Democrats Investigate Navient Student Loan Contract (Dow Jones Top
                                                                                                          North American Financial Services Stories - Factiva, 07/09/2014 10:49 AM)
7/10/2014 Thu   2,692,521 $17.78    0.34% -0.41%    -0.09%   -0.32%    0.66%   0.70 48.68%       $0.12    Barclays Research Report (Barclays - Manual Entry, 07/10/2014)
                                                                                                          Navient hosts comedy night to support United Way food drive (GlobeNewswire -
                                                                                                          Factiva, 07/10/2014 10:52 AM)
                                                                                                          Navient hosts comedy night to support United Way food drive (PrimeZone Media
                                                                                                          Network - Bloomberg, 07/10/2014 10:52 AM)
7/11/2014 Fri   6,752,732 $17.89    0.62%   0.16%   -0.05%   0.11%     0.51%   0.54 59.34%       $0.09    Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                          Entry, 07/11/2014)
                                                                                                          Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                          Entry, 07/11/2014)
                                                                                                          Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                          Entry, 07/11/2014)
7/12/2014 Sat
7/13/2014 Sun                                                                                             Compass Point Research Report (Compass Point - Manual Entry, 07/13/2014)
7/14/2014 Mon   2,796,720 $18.00    0.61%   0.48%   -0.40%   0.27%     0.34%   0.36 71.68%       $0.06    Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                          07/14/2014)
                                                                                                          Compass Point Research Report (Compass Point - Manual Entry, 07/14/2014)
                                                                                                          Credit Suisse Research Report (Credit Suisse - Manual Entry, 07/14/2014)




                                                                                                                                                                                          p. 20 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 884 of 1145 PageID #: 5670


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]       [10]        [11]                                              [12]
                                                  Excess                                         Abnormal
                                          Market Industry Predicted Abnormal                       Price
    Date        Volume    Price    Return Return Return Return       Return t-stat     p-Value   Reaction                                           Events
                                                                                                            Fitch Expects More Banks to Unload FFELP Portfolios (Asset Securitization Report -
                                                                                                            Factiva, 07/14/2014)
                                                                                                            Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                            Entry, 07/14/2014)
                                                                                                            Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                            Entry, 07/14/2014)
                                                                                                            Sallie Mae spinoff tries not to shrink (Indianapolis Business Journal - Factiva,
                                                                                                            07/14/2014)
                                                                                                            Sallie Mae spinoff tries not to shrink (Indianapolis Business Journal - Factiva,
                                                                                                            07/14/2014)
                                                                                                            *NAVIENT CORP. ADDED TO FOCUS LIST AT COMPASS POINT (Bloomberg
                                                                                                            First Word - Bloomberg, 07/14/2014 05:08 AM)
                                                                                                            U.S. PRE-MARKET MOVERS: ANV CDE EXEL GTAT HLIT KNDI NEM
                                                                                                            PARN (Bloomberg First Word - Bloomberg, 07/14/2014 08:43 AM)
                                                                                                            U.S. FINANCIALS PRE-MKT: Citi Up 3.6% on 2Q Beat, DoJ Settlement
                                                                                                            (Bloomberg First Word - Bloomberg, 07/14/2014 09:09 AM)
                                                                                                            U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG
                                                                                                            News - Bloomberg, 07/14/2014 03:00 PM)
7/15/2014 Tue   3,716,181 $17.70 -1.67% -0.19%      0.66%    0.02%    -1.69%   -1.79   7.57%       -$0.30   FFELP portfolio sales anticipated (Structured Credit Investor - Factiva, 07/15/2014)


                                                                                                            Volatile Movements -Navient Corp (NASDAQ:NAVI), Seventy Seven Energy Inc
                                                                                                            (NYSE:SSE), McEwen Mining Inc (NYSE:MUX), Talisman Energy Inc. (USA)
                                                                                                            (NYSE:TLM) (Energy Monitor Worldwide - Factiva, 07/15/2014)
                                                                                                            U.S. AFTER-HOURS WRAP: Intel 2Q EPS, Rev. Beat (Bloomberg First Word -
                                                                                                            Bloomberg, 07/15/2014 06:16 PM)
7/16/2014 Wed   3,180,617 $17.82    0.68%   0.43%   -0.26%   0.27%     0.41%   0.44 66.38%         $0.07    Barclays Research Report (Barclays - Manual Entry, 07/16/2014)
                                                                                                            Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                            07/16/2014)
                                                                                                            CFRA Equity Research Research Report (CFRA Equity Research - Manual Entry,
                                                                                                            07/16/2014)
                                                                                                            Compass Point Research Report (Compass Point - Manual Entry, 07/16/2014)
                                                                                                            Evercore ISI Research Report (Evercore ISI - Manual Entry, 07/16/2014)
                                                                                                            Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                            Entry, 07/16/2014)
                                                                                                            Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                            Entry, 07/16/2014)



                                                                                                                                                                                           p. 21 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 885 of 1145 PageID #: 5671


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]     [10]        [11]                                            [12]
                                                 Excess                                       Abnormal
                                         Market Industry Predicted Abnormal                     Price
    Date        Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                          Events

                                                                                                         NAVIENT CORP 8-K (SEC - SEC Edgar, 07/16/2014)
                                                                                                         Navient Q2 Profit Declines (RTT News - Factiva, 07/16/2014)
                                                                                                         Navient Q2 Profit Down - Update (RTT News - Factiva, 07/16/2014)
                                                                                                         U.S. FINANCIALS PRE-MKT: BofA 2Q EPS Beats, Shrs Fall (Bloomberg First
                                                                                                         Word - Bloomberg, 07/16/2014 07:58 AM)
                                                                                                         Navient Profit Falls in First Post-Spinoff Reporting Period; Consumers With
                                                                                                         Student Loans Serviced by Sallie Mae Will Be Switched Over This Fall (The Wall
                                                                                                         Street Journal Online - Factiva, 07/16/2014 01:22 PM)
                                                                                                         Navient 2Q EPS 56c >NAVI (Dow Jones Newswires Chinese (English) - Factiva,
                                                                                                         07/16/2014 04:20 PM)
                                                                                                         Navient Reports Second-Quarter 2014 Financial Results (GlobeNewswire - Factiva,
                                                                                                         07/16/2014 04:20 PM)
                                                                                                         Navient Reports Second-Quarter 2014 Financial Results (PrimeZone Media Network
                                                                                                         - Bloomberg, 07/16/2014 04:20 PM)
                                                                                                         *NAVIENT 2Q CORE EPS 56C :NAVI US (BLOOMBERG News - Bloomberg,
                                                                                                         07/16/2014 04:20 PM)
                                                                                                         *NAVIENT 2Q 2Q CORE EPS 56C (BLOOMBERG News - Bloomberg, 07/16/2014
                                                                                                         04:20 PM)
                                                                                                         *NAVIENT 2Q CORE EPS 56C, EST. 54C :NAVI US (BLOOMBERG News -
                                                                                                         Bloomberg, 07/16/2014 04:20 PM)
                                                                                                         *NAVIENT 2Q CORE EPS 56C, EST. 54C :NAVI US (Bloomberg First Word -
                                                                                                         Bloomberg, 07/16/2014 04:21 PM)
                                                                                                         Navient Profit Falls in First Post-Spinoff Reporting Period (Dow Jones Institutional
                                                                                                         News - Factiva, 07/16/2014 05:22 PM)
7/17/2014 Thu   2,805,828 $17.70 -0.67% -1.17%    -0.24%    -0.92%    0.25%   0.26 79.35%       $0.04    Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                         07/17/2014)
                                                                                                         Compass Point Research Report (Compass Point - Manual Entry, 07/17/2014)
                                                                                                         Compass Point Research Report (Compass Point - Manual Entry, 07/17/2014)
                                                                                                         Credit Suisse Research Report (Credit Suisse - Manual Entry, 07/17/2014)
                                                                                                         Evercore ISI Research Report (Evercore ISI - Manual Entry, 07/17/2014)
                                                                                                         FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                         07/17/2014)
                                                                                                         Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                         Entry, 07/17/2014)




                                                                                                                                                                                     p. 22 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 886 of 1145 PageID #: 5672


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                            [12]
                                                 Excess                                       Abnormal
                                         Market Industry Predicted Abnormal                     Price
    Date        Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                          Events
                                                                                                         Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                         Entry, 07/17/2014)
                                                                                                         Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                         Entry, 07/17/2014)
                                                                                                         Navient earnings fall YOY in Q2 (SNL Financial Services Daily - Factiva,
                                                                                                         07/17/2014)
                                                                                                         Q2 2014 Navient Corp Earnings Call - Final (CQ FD Disclosure - Factiva,
                                                                                                         07/17/2014)
                                                                                                         HY: AES 7.25%, VRS 11.375% Among Leading Movers, Trace Shows (Bloomberg
                                                                                                         First Word - Bloomberg, 07/17/2014 07:36 AM)
                                                                                                         U.S. PRE-MARKET MOVERS: BX CFX DRC FRC MAT MSFT NTCT OWW
                                                                                                         SHW (Bloomberg First Word - Bloomberg, 07/17/2014 08:52 AM)
                                                                                                         U.S. FINANCIALS PRE-MKT: Morgan Stanley Beats, Shares +1.5% (Bloomberg
                                                                                                         First Word - Bloomberg, 07/17/2014 09:04 AM)
                                                                                                         Second Quarter of â€™14 S&P 500 Earnings Snapshot as of July 17
                                                                                                         (BLOOMBERG News - Bloomberg, 07/17/2014 10:15 AM)
                                                                                                         Second Quarter of â€˜14 S&P 500 Sales Summary (Table) (BLOOMBERG News -
                                                                                                         Bloomberg, 07/17/2014 10:15 AM)
                                                                                                         S&P 2Q Update: 67 EPS Reports, 47 Beat, 5 Meet, 15 Miss Est (Bloomberg First
                                                                                                         Word - Bloomberg, 07/17/2014 10:16 AM)
                                                                                                         U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG
                                                                                                         News - Bloomberg, 07/17/2014 03:00 PM)
7/18/2014 Fri   2,191,662 $17.69 -0.06%    1.03%   -0.72%   0.60%    -0.66%   -0.69 48.87%      -$0.12   Barclays Research Report (Barclays - Manual Entry, 07/18/2014)
                                                                                                         Compass Point Research Report (Compass Point - Manual Entry, 07/18/2014)
                                                                                                         Compass Point Research Report (Compass Point - Manual Entry, 07/18/2014)
                                                                                                         Despite slow pipeline, Navient still eager to acquire private student loans (SNL
                                                                                                         Bank and Thrift Daily - Factiva, 07/18/2014)
                                                                                                         Despite slow pipeline, Navient still eager to acquire private student loans (SNL
                                                                                                         Financial Services Daily - Factiva, 07/18/2014)
                                                                                                         NAVIENT CORP S-3ASR (SEC - SEC Edgar, 07/18/2014)
                                                                                                         S&P 500 Stocks Biggest Weekly Changes in Target Price (BLOOMBERG News -
                                                                                                         Bloomberg, 07/18/2014 09:08 AM)
                                                                                                         Second Quarter of â€™14 S&P 500 Earnings Snapshot as of July 18
                                                                                                         (BLOOMBERG News - Bloomberg, 07/18/2014 10:13 AM)




                                                                                                                                                                                     p. 23 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 887 of 1145 PageID #: 5673


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                             [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                          Events
                                                                                                          Expected Earnings Growth for Industries in S&P 500 (BLOOMBERG News -
                                                                                                          Bloomberg, 07/18/2014 10:44 AM)
                                                                                                          Analyst Estimate Changes by Industry Groups in the S&P 500 (BLOOMBERG
                                                                                                          News - Bloomberg, 07/18/2014 11:04 AM)
                                                                                                          *S&P Rtgs On Navient Corp. Unchanged Following Q2 Results (Dow Jones
                                                                                                          Institutional News - Factiva, 07/18/2014 01:12 PM)
                                                                                                          *NAVIENT FILES AUTOMATIC MIXED SECURITIES SHELF (BLOOMBERG
                                                                                                          News - Bloomberg, 07/18/2014 04:34 PM)
                                                                                                          Navient Files Automatic Mixed Securities Shelf (Bloomberg First Word - Bloomberg,
                                                                                                          07/18/2014 04:35 PM)
7/19/2014 Sat
7/20/2014 Sun
7/21/2014 Mon   2,268,473 $17.86    0.96% -0.23%    -0.42%   -0.26%    1.22%   1.30 19.72%       $0.22    Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                          Entry, 07/21/2014)
                                                                                                          Navient files mixed shelf (SNL Financial Services Daily - Factiva, 07/21/2014)
                                                                                                          U.S. PRE-MARKET MOVERS: ANAC BIOF CTIC EXTR ICLD PETS RAI
                                                                                                          (Bloomberg First Word - Bloomberg, 07/21/2014 08:50 AM)
                                                                                                          Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                          News - Bloomberg, 07/21/2014 08:51 AM)
7/22/2014 Tue   1,774,509 $17.97    0.62%   0.50%   0.12%    0.41%     0.21%   0.22 82.75%       $0.04    Stock Updates on Consumer Finance Industry -- Capital One Financial, SLM
                                                                                                          Corp., American Express, Discover Financial Services, and Navient (PR Newswire
                                                                                                          (U.S.) - Factiva, 07/22/2014 09:20 AM)
7/23/2014 Wed   1,414,425 $17.98    0.06%   0.18%   -0.51%   0.02%     0.04%   0.04 96.81%       $0.01    *Sallie Mae 2Q Adj EPS 10c >SLM (Dow Jones Institutional News - Factiva,
                                                                                                          07/23/2014 05:15 PM)
                                                                                                          Sallie Mae Reports Second-Quarter 2014 Financial Results (Business Wire - Factiva,
                                                                                                          07/23/2014 05:15 PM)
                                                                                                          Sallie Mae Reports Second-Quarter 2014 Financial Results (Business Wire -
                                                                                                          Bloomberg, 07/23/2014 05:15 PM)
7/24/2014 Thu   2,131,840 $17.97 -0.06%     0.05%   0.24%    0.10%    -0.16%   -0.17 86.60%      -$0.03   Sallie Mae sees 35% YOY rise in Q2 net interest income (SNL Financial Services
                                                                                                          Daily - Factiva, 07/24/2014)
                                                                                                          HIGH YIELD: New Micron Technology Dominates Trading (Bloomberg First Word
                                                                                                          - Bloomberg, 07/24/2014 11:59 AM)
                                                                                                          *MOODY'S ASSIGNS DEFINITIVE RATINGS TO NAVIENT PRIVATE
                                                                                                          EDUCATION (BLOOMBERG News - Bloomberg, 07/24/2014 01:29 PM)
7/25/2014 Fri   1,967,620 $17.87 -0.56% -0.48%      -0.61%   -0.50%   -0.06%   -0.06 94.90%      -$0.01   Sallie Mae targets $1.2B in H2'14 private education loan sales amid strong investor
                                                                                                          demand (SNL Bank and Thrift Daily - Factiva, 07/25/2014)




                                                                                                                                                                                       p. 24 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 888 of 1145 PageID #: 5674


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                          Sallie Mae targets $1.2B in H2'14 private education loan sales amid strong investor
                                                                                                          demand (SNL Financial Services Daily - Factiva, 07/25/2014)
                                                                                                          HIGH YIELD: VRS 11.375%, RTSX 9.875% Among Leading Movers (Bloomberg
                                                                                                          First Word - Bloomberg, 07/25/2014 07:13 AM)
7/26/2014 Sat
7/27/2014 Sun
7/28/2014 Mon   2,900,432 $17.99    0.67%   0.03%   -0.04%   0.02%     0.65%   0.69 49.08%       $0.12    NAVIENT CORP 4 (SEC - SEC Edgar, 07/28/2014)
                                                                                                          HIGH YIELD: VRS 11.375%, KEM 10.5% Among Leading Movers (Bloomberg
                                                                                                          First Word - Bloomberg, 07/28/2014 07:15 AM)
                                                                                                          HIGH YIELD: NIHD 8.875%, NAVI 5.625% Among Lagging Movers (Bloomberg
                                                                                                          First Word - Bloomberg, 07/28/2014 07:26 AM)
                                                                                                          Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                          News - Bloomberg, 07/28/2014 09:14 AM)
                                                                                                          Fitch: US Student Loan Sales May Raise ABS Servicer Risk (Reuters News -
                                                                                                          Factiva, 07/28/2014 12:19 PM)
                                                                                                          Fitch: US Student Loan Sales May Raise ABS Servicer Risk (Business Wire -
                                                                                                          Bloomberg, 07/28/2014 12:34 PM)
7/29/2014 Tue   3,500,376 $17.70 -1.61% -0.45%      0.20%    -0.28%   -1.33%   -1.41 15.98%      -$0.24   HIGH YIELD: RTSX 9.875%, CCMO 7.25% Among Lagging Movers (Bloomberg
                                                                                                          First Word - Bloomberg, 07/29/2014 07:12 AM)
7/30/2014 Wed   3,032,346 $17.58 -0.68% 0.02%       -0.14%   -0.01%   -0.67%   -0.71 47.87%      -$0.12
7/31/2014 Thu   3,567,958 $17.20 -2.16% -1.99%      -0.70%   -1.64%   -0.52%   -0.55 58.20%      -$0.09   Fitch Report Shows US Student Loan Sales May Raise ABS Servicer Risk
                                                                                                          (Professional Services Close-Up - Factiva, 07/31/2014)
                                                                                                          Fitch: US Student Loan Sales May Raise ABS Servicer Risk (Entertainment Close-
                                                                                                          Up - Factiva, 07/31/2014)
 8/1/2014 Fri   1,832,520 $17.34    0.81% -0.29%    -0.79%   -0.39%    1.21%   1.28 20.26%       $0.21    NAVIENT CORP 10-Q (SEC - SEC Edgar, 08/01/2014)
 8/2/2014 Sat
 8/3/2014 Sun
 8/4/2014 Mon   1,700,359 $17.17 -0.98%     0.72%   -0.01%   0.54%    -1.52%   -1.61 10.96%      -$0.26   NAVIENT CORP 4 (SEC - SEC Edgar, 08/04/2014)
                                                                                                          NAVIENT CORP 8-K (SEC - SEC Edgar, 08/04/2014)
                                                                                                          HIGH YIELD: AM 7.375%, NAVI 6% Among Leading Movers (Bloomberg First
                                                                                                          Word - Bloomberg, 08/04/2014 07:11 AM)
                                                                                                          HIGH YIELD: SGMS 6.25%, LGNS 10.75% Among Lagging Movers (Bloomberg
                                                                                                          First Word - Bloomberg, 08/04/2014 07:21 AM)
                                                                                                          Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                          News - Bloomberg, 08/04/2014 08:56 AM)




                                                                                                                                                                                     p. 25 of 106
                       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 889 of 1145 PageID #: 5675


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

    [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                 Excess                                       Abnormal
                                         Market Industry Predicted Abnormal                     Price
   Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
                                                                                                         Navient Files 8K - Regulation FD >NAVI (Dow Jones Institutional News - Factiva,
                                                                                                         08/04/2014 04:21 PM)
                                                                                                         Barry Lawson Williams, Director, Sells 14,450 NAVI 08/01/14 (BLOOMBERG
                                                                                                         News - Bloomberg, 08/04/2014 08:39 PM)
8/5/2014 Tue   2,091,317 $16.95 -1.28% -0.96%      -0.01%   -0.71%   -0.57%   -0.61 54.40%      -$0.10   HIGH YIELD: NRG 6.625%, NAVI 6% Among Lagging Movers (Bloomberg First
                                                                                                         Word - Bloomberg, 08/05/2014 07:15 AM)
                                                                                                         Navient Plans 2014-2 Through 2014-7 Student Loan ABS: Fitch (Bloomberg First
                                                                                                         Word - Bloomberg, 08/05/2014 11:56 AM)
8/6/2014 Wed   2,538,550 $16.99    0.24%   0.03%   0.01%    0.03%     0.20%   0.21 83.02%       $0.03    FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                         08/06/2014)
                                                                                                         HIGH YIELD: NAVI 8%, CGGFP 6.5% Among Leading Movers (Bloomberg First
                                                                                                         Word - Bloomberg, 08/06/2014 07:34 AM)
                                                                                                         Navient partners with Greater Indy Habitat for Humanity to build home for local
                                                                                                         family (GlobeNewswire - Factiva, 08/06/2014 09:52 AM)
                                                                                                         Navient partners with Greater Indy Habitat for Humanity to build home for local
                                                                                                         family (PrimeZone Media Network - Bloomberg, 08/06/2014 09:52 AM)
8/7/2014 Thu   1,392,808 $16.86 -0.77% -0.53%      0.05%    -0.38%   -0.39%   -0.41 68.02%      -$0.07   Fitch: US Student Loan Sales May Raise ABS Servicer Risk (Wireless News -
                                                                                                         Factiva, 08/07/2014)
                                                                                                         S&P Global Compustat Research Report (S&P Global Compustat - Manual Entry,
                                                                                                         08/07/2014)
                                                                                                         HIGH YIELD: NAVI 8%, OKE 6% Among Lagging Movers, Trace Shows
                                                                                                         (Bloomberg First Word - Bloomberg, 08/07/2014 07:15 AM)
                                                                                                         Navient Prices Multiple Series of FFELP Student Loan ABS (Bloomberg First Word -
                                                                                                         Bloomberg, 08/07/2014 12:32 PM)
8/8/2014 Fri   3,591,830 $17.28    2.49%   1.16%   0.33%    0.95%     1.55%   1.64 10.40%       $0.26    Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                         Entry, 08/08/2014)
                                                                                                         Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                         Entry, 08/08/2014)
                                                                                                         Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                         Entry, 08/08/2014)
                                                                                                         Sallie Mae Closes First Asset-Backed Securitization - Quick Facts (RTT News -
                                                                                                         Factiva, 08/08/2014)
                                                                                                         Sallie Mae Securitizes Some Private Student Loans, Sells Others (Asset
                                                                                                         Securitization Report - Factiva, 08/08/2014)




                                                                                                                                                                                  p. 26 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 890 of 1145 PageID #: 5676


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                          Sallie Mae Completes First Asset-Backed Securitization, Reaches Agreement for
                                                                                                          First Loan Sale as Standalone Consumer Banking (Business Wire - Bloomberg,
                                                                                                          08/08/2014 09:04 AM)
                                                                                                          *SALLIE MAE REACHES PACT FOR FIRST LOAN SALE AS STANDALONE
                                                                                                          (BLOOMBERG News - Bloomberg, 08/08/2014 09:04 AM)
                                                                                                          *SALLIE MAE TO SELL $820M OF SMART OPTION STUDENT LOANS
                                                                                                          (BLOOMBERG News - Bloomberg, 08/08/2014 09:04 AM)
                                                                                                          *SALLIE MAE TO SELL LOANS TO NAVIENT (BLOOMBERG News -
                                                                                                          Bloomberg, 08/08/2014 09:04 AM)
 8/9/2014 Sat                                                                                             Sallie Mae; Sallie Mae Reports Second-Quarter 2014 Financial Results (Investment
                                                                                                          Weekly News - Factiva, 08/09/2014)
                                                                                                          Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                          Form S-3ASR, Automatic Shelf Registration Statement of Securities of Well-known
                                                                                                          Seasoned Issuers (Jul. 18, 2014) (Investment Weekly News - Factiva, 08/09/2014)

8/10/2014 Sun
8/11/2014 Mon   1,096,330 $17.10 -1.04%     0.29%   -0.49%   0.11%    -1.15%   -1.22 22.52%      -$0.20   Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                          08/11/2014)
                                                                                                          Credit Suisse Research Report (Credit Suisse - Manual Entry, 08/11/2014)
                                                                                                          Sallie Mae closes first asset-backed securitization as stand-alone consumer banking
                                                                                                          biz (SNL Financial Services Daily - Factiva, 08/11/2014)
                                                                                                          SMB completes debut SLABS (Structured Credit Investor - Factiva, 08/11/2014)
                                                                                                          Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                          News - Bloomberg, 08/11/2014 08:44 AM)
                                                                                                          Largest Nasdaq Short Interest Changes as of July 31 (BLOOMBERG News -
                                                                                                          Bloomberg, 08/11/2014 05:59 PM)
                                                                                                          Largest Nasdaq Short Interest Percent Decreases as of July 31 (BLOOMBERG
                                                                                                          News - Bloomberg, 08/11/2014 05:59 PM)
8/12/2014 Tue   1,166,896 $17.10    0.00% -0.16%    0.55%    0.02%    -0.02%   -0.02 98.16%      $0.00    NAVIENT CORP 4 (SEC - SEC Edgar, 08/12/2014)
                                                                                                          Fitch Affirms SLM Private Student Loan Trust 2003-B (Reuters News - Factiva,
                                                                                                          08/12/2014 05:04 PM)
                                                                                                          Fitch Affirms SLM Private Student Loan Trust 2003-C (Reuters News - Factiva,
                                                                                                          08/12/2014 05:05 PM)
                                                                                                          Fitch Affirms SLM Private Student Loan Trust 2003-B (Business Wire - Factiva,
                                                                                                          08/12/2014 05:10 PM)




                                                                                                                                                                                     p. 27 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 891 of 1145 PageID #: 5677


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                 Excess                                       Abnormal
                                         Market Industry Predicted Abnormal                     Price
    Date        Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
                                                                                                         Fitch Affirms SLM Private Student Loan Trust 2003-B (Business Wire - Bloomberg,
                                                                                                         08/12/2014 05:10 PM)
                                                                                                         John F Remondi, CEO, Relinquishes 3,248 NAVI US 08/08/14 (BLOOMBERG
                                                                                                         News - Bloomberg, 08/12/2014 05:18 PM)
                                                                                                         Fitch Affirms SLM Private Student Loan Trust 2003-C (Business Wire - Factiva,
                                                                                                         08/12/2014 05:20 PM)
                                                                                                         Fitch Affirms SLM Private Student Loan Trust 2003-C (Business Wire - Bloomberg,
                                                                                                         08/12/2014 05:20 PM)
8/13/2014 Wed    940,892 $17.17    0.41%   0.70%   -0.15%   0.49%    -0.08%   -0.08 93.26%      -$0.01   Fitch Affirms SLM Private Student Loan Trust 2005-B (Reuters News - Factiva,
                                                                                                         08/13/2014 02:42 PM)
                                                                                                         Fitch Affirms SLM Private Student Loan Trust 2005-B (Business Wire - Factiva,
                                                                                                         08/13/2014 03:08 PM)
                                                                                                         Fitch Affirms SLM Private Student Loan Trust 2005-B (Business Wire - Bloomberg,
                                                                                                         08/13/2014 03:08 PM)
8/14/2014 Thu   1,448,196 $17.15 -0.12%    0.44%   -0.55%   0.20%    -0.32%   -0.34 73.62%      -$0.05   Fitch Affirms SLM Private Student Loan Trust 2003-B (Thai News Service -
                                                                                                         Factiva, 08/14/2014)
                                                                                                         Fitch Affirms SLM Private Student Loan Trust 2003-C (Thai News Service -
                                                                                                         Factiva, 08/14/2014)
                                                                                                         Navient declares third quarter common stock dividend (Reuters Significant
                                                                                                         Developments - Factiva, 08/14/2014)
                                                                                                         Korea Investment Corporation Holdings in 2nd Quarter: 13F Alert (BLOOMBERG
                                                                                                         News - Bloomberg, 08/14/2014 07:28 AM)
                                                                                                         Navient declares third quarter common stock dividend (GlobeNewswire - Factiva,
                                                                                                         08/14/2014 08:31 AM)
                                                                                                         *NAVIENT DECLARES 3Q STOCK DIV (BLOOMBERG News - Bloomberg,
                                                                                                         08/14/2014 08:31 AM)
                                                                                                         Navient declares third quarter common stock dividend (PrimeZone Media Network -
                                                                                                         Bloomberg, 08/14/2014 08:31 AM)
                                                                                                         TCW Group Incorporated Holdings in 2nd Quarter: 13F Alert (BLOOMBERG
                                                                                                         News - Bloomberg, 08/14/2014 12:20 PM)
                                                                                                         OMEGA ADVISORS Took Stakes in NAVI, KKR, AAPL, GULTU, QEP in 2Q
                                                                                                         (Bloomberg First Word - Bloomberg, 08/14/2014 01:47 PM)
                                                                                                         Omega Advisors Inc Holdings in 2nd Quarter: 13F Alert (BLOOMBERG News -
                                                                                                         Bloomberg, 08/14/2014 02:01 PM)
                                                                                                         CalPERS Holdings in 2nd Quarter: 13F Alert (BLOOMBERG News - Bloomberg,
                                                                                                         08/14/2014 02:02 PM)




                                                                                                                                                                                     p. 28 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 892 of 1145 PageID #: 5678


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                            [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                          Events
                                                                                                          AQR Capital Management Holdings in 2nd Quarter: 13F Alert (BLOOMBERG
                                                                                                          News - Bloomberg, 08/14/2014 02:57 PM)
                                                                                                          D E Shaw & Co Holdings in 2nd Quarter: 13F Alert (BLOOMBERG News -
                                                                                                          Bloomberg, 08/14/2014 05:37 PM)
8/15/2014 Fri   1,595,089 $17.02 -0.76%     0.01%   -0.65%   -0.14%   -0.61%   -0.65 51.58%      -$0.11   Navient to donate land for Kincaid House relocation (GlobeNewswire - Factiva,
                                                                                                          08/15/2014 06:00 AM)
                                                                                                          Navient to donate land for Kincaid House relocation (PrimeZone Media Network -
                                                                                                          Bloomberg, 08/15/2014 06:00 AM)
8/16/2014 Sat
8/17/2014 Sun
8/18/2014 Mon   2,932,780 $17.38    2.12%   0.86%   0.19%    0.69%     1.42%   1.51 13.44%       $0.24    Navient seeks to fill nearly 200 jobs by end of year (GlobeNewswire - Factiva,
                                                                                                          08/18/2014 08:00 AM)
                                                                                                          Navient seeks to fill nearly 200 jobs by end of year (PrimeZone Media Network -
                                                                                                          Bloomberg, 08/18/2014 08:00 AM)
                                                                                                          Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                          News - Bloomberg, 08/18/2014 08:19 AM)
                                                                                                          Fitch Affirms SLM Private Credit Student Loan Trust 2004-A; Outlook Stable
                                                                                                          (Reuters News - Factiva, 08/18/2014 11:35 AM)
                                                                                                          Fitch Affirms SLM Private Credit Student Loan Trust 2004-A; Outlook Stable
                                                                                                          (Business Wire - Factiva, 08/18/2014 11:42 AM)
                                                                                                          Fitch Affirms SLM Private Credit Student Loan Trust 2004-A; Outlook Stable
                                                                                                          (Business Wire - Bloomberg, 08/18/2014 11:42 AM)
8/19/2014 Tue   1,413,903 $17.32 -0.35%     0.52%   0.15%    0.43%    -0.78%   -0.82 41.30%      -$0.13   NAVIENT CORP 8-K (SEC - SEC Edgar, 08/19/2014)
                                                                                                          HIGH YIELD: NIHD 8.875, CZR 6.5% Among Leading Movers (Bloomberg First
                                                                                                          Word - Bloomberg, 08/19/2014 07:06 AM)
                                                                                                          Navient Files 8K - Changes Exec Mgmt >NAVI (Dow Jones Institutional News -
                                                                                                          Factiva, 08/19/2014 04:43 PM)
8/20/2014 Wed   1,279,188 $17.50    1.04%   0.25%   0.36%    0.28%     0.76%   0.80 42.44%       $0.13    FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                          08/20/2014)
                                                                                                          HIGH YIELD: CZR 6.5%, 12.75% Among Lagging Movers, Trace Shows
                                                                                                          (Bloomberg First Word - Bloomberg, 08/20/2014 07:25 AM)
                                                                                                          U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG
                                                                                                          News - Bloomberg, 08/20/2014 03:00 PM)
8/21/2014 Thu   1,167,229 $17.46 -0.23%     0.30%   0.44%    0.33%    -0.56%   -0.60 55.15%      -$0.10   10 cheapest Ã¢â‚¬ËœbuyÃ¢â‚¬â„¢-rated stocks as S&P 500 hits a high;
                                                                                                          HereÃ¢â‚¬â„¢s where you can begin your hunt for bargain stocks (MarketWatch -
                                                                                                          Factiva, 08/21/2014 11:29 AM)




                                                                                                                                                                                      p. 29 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 893 of 1145 PageID #: 5679


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                 Excess                                       Abnormal
                                         Market Industry Predicted Abnormal                     Price
    Date        Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                         Fitch Takes Various Rating Actions on SLM Private Student Loan Trust 2002-A
                                                                                                         (Reuters News - Factiva, 08/21/2014 11:48 AM)
                                                                                                         Fitch Takes Various Rating Actions on SLM Private Student Loan Trust 2002-A
                                                                                                         (Business Wire - Bloomberg, 08/21/2014 12:00 PM)
8/22/2014 Fri   1,061,992 $17.45 -0.06% -0.19%     -0.26%   -0.19%    0.13%   0.14 88.73%       $0.02    HIGH YIELD: ALISCI 10.25%, FES 9% Among Leading Movers (Bloomberg First
                                                                                                         Word - Bloomberg, 08/22/2014 07:18 AM)
                                                                                                         Navient to host ninth annual golf tournament to benefit Luzerne County Head
                                                                                                         Start Program (GlobeNewswire - Factiva, 08/22/2014 08:02 AM)
                                                                                                         Navient to host ninth annual golf tournament to benefit Luzerne County Head
                                                                                                         Start Program (PrimeZone Media Network - Bloomberg, 08/22/2014 08:02 AM)
                                                                                                         Consumer Finance Equities under Review -- SLM Corp., Capital One Financial,
                                                                                                         Navient, Discover Financial Services, and Ezcorp (PR Newswire (U.S.) - Factiva,
                                                                                                         08/22/2014 08:50 AM)
8/23/2014 Sat                                                                                            Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                         Form 10-Q, Quarterly Report [Sections 13 Or 15(D)] (Aug. 1, 2014) (Investment
                                                                                                         Weekly News - Factiva, 08/23/2014)
                                                                                                         Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                         Form 8-K, Current Report (Aug. 4, 2014) (Investment Weekly News - Factiva,
                                                                                                         08/23/2014)
8/24/2014 Sun
8/25/2014 Mon    769,614 $17.63    1.03%   0.48%   0.36%    0.45%     0.58%   0.61 54.00%       $0.10    Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                         News - Bloomberg, 08/25/2014 08:25 AM)
                                                                                                         Navient participates in veterans job fair in Middletown (GlobeNewswire - Factiva,
                                                                                                         08/25/2014 02:17 PM)
                                                                                                         Navient participates in veterans job fair in Middletown (PrimeZone Media Network -
                                                                                                         Bloomberg, 08/25/2014 02:17 PM)
8/26/2014 Tue    917,005 $17.61 -0.11%     0.11%   -0.36%   0.00%    -0.11%   -0.12 90.45%      -$0.02   Fitch Takes Various Rating Actions on SLM Private Student Loan Trust 2002-A
                                                                                                         (Entertainment Close-Up - Factiva, 08/26/2014)
                                                                                                         Fitch Takes Various Rating Actions on SLM Private Student Loan Trust 2002-A
                                                                                                         (Professional Services Close-Up - Factiva, 08/26/2014)
8/27/2014 Wed    840,227 $17.71    0.57%   0.03%   0.18%    0.07%     0.50%   0.53 59.87%       $0.09    Navient joins annual radiothon to help raise money for Nemours/ Alfred I. duPont
                                                                                                         Hospital for Children (GlobeNewswire - Factiva, 08/27/2014 08:06 AM)
                                                                                                         Navient joins annual radiothon to help raise money for Nemours/ Alfred I. duPont
                                                                                                         Hospital for Children (PrimeZone Media Network - Bloomberg, 08/27/2014 08:06
                                                                                                         AM)
8/28/2014 Thu    911,179 $17.72    0.06% -0.16%    -0.21%   -0.16%    0.21%   0.23 82.02%       $0.04    Fitch Takes Various Rating Actions on SLM Private Student Loan Trust 2002-A
                                                                                                         (Manufacturing Close-Up - Factiva, 08/28/2014)



                                                                                                                                                                                   p. 30 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 894 of 1145 PageID #: 5680


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                          [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
                                                                                                          Fitch Takes Various Rating Actions on SLM Private Student Loan Trust 2002-A
                                                                                                          (Wireless News - Factiva, 08/28/2014)
8/29/2014 Fri   1,990,289 $17.94    1.24%   0.34%   0.16%    0.30%     0.94%   1.00 31.96%       $0.17    MarketLine Research Report (Marketline - Manual Entry, 08/29/2014)
                                                                                                          *NAVIENT AFFILIATE TO SUBMIT BUY BIDS FOR CLASS A6C, A6B
                                                                                                          NOTES (Bloomberg First Word - Bloomberg, 08/29/2014 10:22 AM)
                                                                                                          *NAVIENT AFFILIATE TO SUBMIT BIDS FOR NOTES IT DOESN'T HOLD
                                                                                                          (BLOOMBERG News - Bloomberg, 08/29/2014 10:23 AM)
                                                                                                          *NAVIENT AFFILIATE TO SUBMIT BIDS AT LIBOR + 1.5% (BLOOMBERG
                                                                                                          News - Bloomberg, 08/29/2014 10:23 AM)
                                                                                                          Education Department Revamps Contracts With Student Loan Servicers;
                                                                                                          Contracts Are In Response to Complaints From Consumer-Advocacy Groups (The
                                                                                                          Wall Street Journal Online - Factiva, 08/29/2014 02:59 PM)
                                                                                                          Education Dept Revamps Contracts With Student Loan Servicers (Dow Jones Top
                                                                                                          News & Commentary - Factiva, 08/29/2014 05:48 PM)
                                                                                                          Education Dept Revamps Contracts With Student Loan Servicers (Dow Jones Top
                                                                                                          North American Equities Stories - Factiva, 08/29/2014 05:57 PM)
8/30/2014 Sat                                                                                             Education Department Revamps Contracts With Student Loan Servicers (Financial
                                                                                                          Services Monitor Worldwide - Factiva, 08/30/2014)
8/31/2014 Sun
 9/1/2014 Mon
 9/2/2014 Tue   1,560,694 $17.98    0.22% -0.05%    0.71%    0.14%     0.08%   0.09 93.17%       $0.01    HIGH YIELD: ALISCI 10.25%, CBB 8.75% Among Leading Movers (Bloomberg
                                                                                                          First Word - Bloomberg, 09/02/2014 07:13 AM)
                                                                                                          Loan Changes Good for Nelnet, Mixed for Navient: Compass Point (Bloomberg
                                                                                                          First Word - Bloomberg, 09/02/2014 07:29 AM)
                                                                                                          Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                          News - Bloomberg, 09/02/2014 08:10 AM)
                                                                                                          Navient President and CEO to present at the 2014 Barclays Global Financial
                                                                                                          Services Conference on Sept. 8 (GlobeNewswire - Factiva, 09/02/2014 09:00 AM)
                                                                                                          Navient President and CEO to present at the 2014 Barclays Global Financial
                                                                                                          Services Conference on Sept. 8 (PrimeZone Media Network - Bloomberg, 09/02/2014
                                                                                                          09:00 AM)
 9/3/2014 Wed   1,309,433 $17.98    0.00% -0.06%    0.32%    0.04%    -0.04%   -0.04 96.52%      -$0.01   Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                          09/03/2014)
                                                                                                          HIGH YIELD: NAVI 4.625%, TOL 4% Among Lagging Movers (Bloomberg First
                                                                                                          Word - Bloomberg, 09/03/2014 07:18 AM)
 9/4/2014 Thu   1,609,867 $17.96 -0.11% -0.15%      -0.13%   -0.14%    0.02%   0.03 97.96%       $0.00    HIGH YIELD: NSUS 4.75%, NAVI 8.45% Among Leading Movers (Bloomberg
                                                                                                          First Word - Bloomberg, 09/04/2014 07:10 AM)



                                                                                                                                                                                  p. 31 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 895 of 1145 PageID #: 5681


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                 Excess                                       Abnormal
                                         Market Industry Predicted Abnormal                     Price
    Date        Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events

                                                                                                         HIGH YIELD: ALISCI 10.25%, CLTDEF 8.75% Among Lagging Movers
                                                                                                         (Bloomberg First Word - Bloomberg, 09/04/2014 07:18 AM)
                                                                                                         Grads W/ Loans Need 34% More to Afford Home Purchase: RealtyTrac
                                                                                                         (Bloomberg First Word - Bloomberg, 09/04/2014 09:12 AM)
 9/5/2014 Fri   2,305,249 $17.79 -0.95%    0.51%   -0.35%   0.30%    -1.25%   -1.32 18.88%      -$0.22   Compass Point Research Report (Compass Point - Manual Entry, 09/05/2014)
                                                                                                         S&P Global Compustat Research Report (S&P Global Compustat - Manual Entry,
                                                                                                         09/05/2014)
 9/6/2014 Sat                                                                                            Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                         Form 8-K, Current Report (Aug. 19, 2014) (Investment Weekly News - Factiva,
                                                                                                         09/06/2014)
 9/7/2014 Sun
 9/8/2014 Mon   1,883,296 $17.69 -0.56% -0.29%     -0.34%   -0.29%   -0.27%   -0.29 77.29%      -$0.05   Navient Corp at Barclays Global Financial Services Conference - Final (CQ FD
                                                                                                         Disclosure - Factiva, 09/08/2014)
                                                                                                         U.S. FINANCIALS PRE-MKT: Barclays Conf.; BofA Upgrade at Goldman
                                                                                                         (Bloomberg First Word - Bloomberg, 09/08/2014 08:56 AM)
                                                                                                         Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                         News - Bloomberg, 09/08/2014 09:22 AM)
                                                                                                         Fitch: Select Std Loan Servicers May Gain in New DOE Contracts (Reuters News -
                                                                                                         Factiva, 09/08/2014 12:47 PM)
                                                                                                         Fitch: Select Std Loan Servicers May Gain in New DOE Contracts (Business Wire -
                                                                                                         Bloomberg, 09/08/2014 12:59 PM)
 9/9/2014 Tue   1,588,756 $17.48 -1.19% -0.65%     -0.30%   -0.55%   -0.64%   -0.68 49.94%      -$0.11
9/10/2014 Wed   1,206,080 $17.35 0.11% 0.37%       -0.12%    0.26%   -0.14%   -0.15 88.03%      -$0.02   Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                         Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                         Blue Chips - Factiva, 09/10/2014)
                                                                                                         Dividend Impact to the S&P 500 Index as of Sept. 10 (BLOOMBERG News -
                                                                                                         Bloomberg, 09/10/2014 08:00 AM)
                                                                                                         Ex-divs to Trim 0.206 Pts off S&P500 on Sept. 10 (Bloomberg First Word -
                                                                                                         Bloomberg, 09/10/2014 08:00 AM)
                                                                                                         Navient Corp Goes Ex-Dividend, Trades Without Payout (BLOOMBERG News -
                                                                                                         Bloomberg, 09/10/2014 08:17 AM)
                                                                                                         Fitch Affirms SLM Private Education Student Loan Trust 2013-C; Outlook Stable
                                                                                                         (Reuters News - Factiva, 09/10/2014 04:43 PM)
                                                                                                         Fitch Affirms SLM Private Education Student Loan Trust 2013-C; Outlook Stable
                                                                                                         (Business Wire - Factiva, 09/10/2014 04:56 PM)




                                                                                                                                                                                    p. 32 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 896 of 1145 PageID #: 5682


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                          Fitch Affirms SLM Private Education Student Loan Trust 2013-C; Outlook Stable
                                                                                                          (Business Wire - Bloomberg, 09/10/2014 04:56 PM)
9/11/2014 Thu   1,300,354 $17.46    0.63%   0.12%   -0.08%   0.07%     0.56%   0.59 55.42%       $0.10    Top 4 Mid-Cap Stocks In The Credit Services Industry With The Highest EPS
                                                                                                          (Benzinga.com - Factiva, 09/11/2014 04:26 AM)
9/12/2014 Fri   1,343,128 $17.62    0.92% -0.59%    0.00%    -0.43%    1.35%   1.43 15.52%       $0.24    Compass Point Research Report (Compass Point - Manual Entry, 09/12/2014)
                                                                                                          Fitch Affirms SLM Private Education Student Loan Trust 2013-C; Outlook Stable
                                                                                                          (Thai News Service - Factiva, 09/12/2014)
                                                                                                          New data shows Navient continues to prevent more student loan defaults
                                                                                                          (GlobeNewswire - Factiva, 09/12/2014 02:52 PM)
                                                                                                          New data shows Navient continues to prevent more student loan defaults
                                                                                                          (PrimeZone Media Network - Bloomberg, 09/12/2014 02:52 PM)
9/13/2014 Sat
9/14/2014 Sun                                                                                             Compass Point Research Report (Compass Point - Manual Entry, 09/14/2014)
9/15/2014 Mon   1,394,414 $17.36 -1.48% -0.07%      0.23%    0.01%    -1.49%   -1.58 11.79%      -$0.26   Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                          09/15/2014)
                                                                                                          Credit Suisse Research Report (Credit Suisse - Manual Entry, 09/15/2014)
                                                                                                          Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                          Entry, 09/15/2014)
                                                                                                          Compass Point Sees Good Things Ahead For Navient Corp (Benzinga.com - Factiva,
                                                                                                          09/15/2014 08:41 AM)
                                                                                                          Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                          News - Bloomberg, 09/15/2014 08:49 AM)
9/16/2014 Tue    981,544 $17.50     0.81%   0.75%   0.23%    0.62%     0.19%   0.20 84.33%       $0.03    Pioneer Credit Recovery to host employment events this month (GlobeNewswire -
                                                                                                          Factiva, 09/16/2014 12:28 PM)
                                                                                                          Pioneer Credit Recovery to host employment events this month (PrimeZone Media
                                                                                                          Network - Bloomberg, 09/16/2014 12:28 PM)
9/17/2014 Wed   1,182,687 $17.82    1.83%   0.13%   0.90%    0.32%     1.51%   1.60 11.33%       $0.26    Barclays Research Report (Barclays - Manual Entry, 09/17/2014)
                                                                                                          S&P 500 Yr-End Target Raised to 2,050 at Credit Suisse (Bloomberg First Word -
                                                                                                          Bloomberg, 09/17/2014 02:59 AM)
                                                                                                          HIGH YIELD: Top Ten Leading Movers Yesterday (Bloomberg First Word -
                                                                                                          Bloomberg, 09/17/2014 07:25 AM)
                                                                                                          HIGH YIELD: Top Ten Lagging Movers Yesterday (Bloomberg First Word -
                                                                                                          Bloomberg, 09/17/2014 07:43 AM)
                                                                                                          Navient announces job fair on Sept. 20 (GlobeNewswire - Factiva, 09/17/2014 08:45
                                                                                                          AM)




                                                                                                                                                                                     p. 33 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 897 of 1145 PageID #: 5683


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                          Navient announces job fair on Sept. 20 (PrimeZone Media Network - Bloomberg,
                                                                                                          09/17/2014 08:45 AM)
9/18/2014 Thu   1,817,421 $17.85    0.17%   0.50%   0.72%    0.56%    -0.39%   -0.41 68.21%      -$0.07   HIGH YIELD: Top Ten Lagging Movers Yesterday (Bloomberg First Word -
                                                                                                          Bloomberg, 09/18/2014 07:48 AM)
9/19/2014 Fri   2,140,327 $17.86    0.06% -0.05%    -0.13%   -0.06%    0.11%   0.12 90.35%       $0.02    MarketLine Research Report (Marketline - Manual Entry, 09/19/2014)
                                                                                                          U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG
                                                                                                          News - Bloomberg, 09/19/2014 03:00 PM)
9/20/2014 Sat
9/21/2014 Sun
9/22/2014 Mon   1,560,020 $17.82 -0.22% -0.80%      0.09%    -0.57%    0.34%   0.36 71.76%       $0.06    Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                          News - Bloomberg, 09/22/2014 08:58 AM)
9/23/2014 Tue   1,775,999 $17.60 -1.23% -0.57%      -0.45%   -0.52%   -0.71%   -0.76 45.16%      -$0.13   Credit Suisse Research Report (Credit Suisse - Manual Entry, 09/23/2014)
9/24/2014 Wed   1,968,623 $17.91    1.76%   0.79%   -0.27%   0.53%     1.23%   1.31 19.31%       $0.22    Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                          Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                          Blue Chips - Factiva, 09/24/2014)
                                                                                                          Navient helps improve the nation's student loan Cohort Default Rate
                                                                                                          (GlobeNewswire - Factiva, 09/24/2014 02:55 PM)
                                                                                                          Navient helps improve the nation's student loan Cohort Default Rate (PrimeZone
                                                                                                          Media Network - Bloomberg, 09/24/2014 02:55 PM)
9/25/2014 Thu   1,543,644 $17.73 -1.01% -1.62%      -0.25%   -1.25%    0.25%    0.26 79.47%       $0.04
9/26/2014 Fri     956,200 $17.68 -0.28% 0.88%        0.67%    0.82%   -1.10%   -1.17 24.57%      -$0.20   Navient to attend Deutsche Bank 2014 Leveraged Finance Conference on Sept. 30
                                                                                                          (GlobeNewswire - Factiva, 09/26/2014 09:00 AM)
                                                                                                          Navient to attend Deutsche Bank 2014 Leveraged Finance Conference on Sept. 30
                                                                                                          (PrimeZone Media Network - Bloomberg, 09/26/2014 09:00 AM)
9/27/2014 Sat
9/28/2014 Sun
9/29/2014 Mon   1,386,657 $17.65 -0.17% -0.25%      -0.09%   -0.20%    0.03%   0.03 97.86%       $0.00    Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                          News - Bloomberg, 09/29/2014 08:29 AM)
                                                                                                          Consumer Finance Equities Coverage -- Capital One Financial, SLM Corp.,
                                                                                                          Discover Financial Services, Navient, and Ally Financial (PR Newswire (U.S.) -
                                                                                                          Factiva, 09/29/2014 08:55 AM)
                                                                                                          *NAVIENT FUNDING AFFILIATE TO BID FOR STUDENT LOAN TRUST
                                                                                                          NOTES (Bloomberg First Word - Bloomberg, 09/29/2014 11:26 AM)
                                                                                                          *NAVIENT AFFILIATE TO BID FOR TRUST 2006-7 CLASS A-6B NOTES
                                                                                                          (BLOOMBERG News - Bloomberg, 09/29/2014 11:27 AM)
                                                                                                          *NAVIENT AFFILIATE TO BID FOR TRUST 2006-7 CLASS A-6C NOTES
                                                                                                          (BLOOMBERG News - Bloomberg, 09/29/2014 11:27 AM)



                                                                                                                                                                                     p. 34 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 898 of 1145 PageID #: 5684


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                            [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                          *NAVIENT AFFILIATE TO BID AT AT A RATE EQUAL TO LIBOR+1.5%
                                                                                                          (BLOOMBERG News - Bloomberg, 09/29/2014 11:28 AM)
9/30/2014 Tue   1,678,906 $17.71    0.34% -0.27%    -0.06%   -0.21%    0.55%   0.58 56.22%       $0.10    U.S. FINANCIALS PRE-MKT: EBay, PayPal to Split; JMP Conference
                                                                                                          (Bloomberg First Word - Bloomberg, 09/30/2014 07:58 AM)
                                                                                                          Republican Senate Would Mean Less Risk for Ed Svcs: Compass Pt (Bloomberg
                                                                                                          First Word - Bloomberg, 09/30/2014 09:36 AM)
10/1/2014 Wed   2,330,367 $17.44 -1.52% -1.32%      0.01%    -0.97%   -0.56%   -0.59 55.55%      -$0.10   Compass Point Research Report (Compass Point - Manual Entry, 10/01/2014)
10/2/2014 Thu   1,741,525 $17.40 -0.23%     0.01%   0.39%    0.11%    -0.34%   -0.36 72.00%      -$0.06
10/3/2014 Fri   1,739,285 $17.43 0.17%      1.12%   0.43%    0.94%    -0.77%   -0.81 41.73%      -$0.13   S&P Global Compustat Research Report (S&P Global Compustat - Manual Entry,
                                                                                                          10/03/2014)
10/4/2014 Sat
10/5/2014 Sun
10/6/2014 Mon   3,435,225 $17.57    0.80% -0.15%    0.09%    -0.08%    0.89%   0.94 34.90%       $0.15    General Revenue Corporation to host open house for job seekers (GlobeNewswire -
                                                                                                          Factiva, 10/06/2014 08:32 AM)
                                                                                                          General Revenue Corporation to host open house for job seekers (PrimeZone Media
                                                                                                          Network - Bloomberg, 10/06/2014 08:32 AM)
                                                                                                          Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                          News - Bloomberg, 10/06/2014 08:32 AM)
                                                                                                          Navient to announce third quarter 2014 results on Oct. 15, host earnings call on
                                                                                                          Oct. 16 (GlobeNewswire - Factiva, 10/06/2014 04:15 PM)
                                                                                                          Navient to announce third quarter 2014 results on Oct. 15, host earnings call on
                                                                                                          Oct. 16 (PrimeZone Media Network - Bloomberg, 10/06/2014 04:15 PM)
10/7/2014 Tue   2,698,982 $17.30 -1.54% -1.51%      -0.37%   -1.20%   -0.33%   -0.35 72.37%      -$0.06   Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                          10/07/2014)
10/8/2014 Wed   4,953,239 $17.34    0.23%   1.78%   0.57%    1.47%    -1.24%   -1.31 19.29%      -$0.21   Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                          Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                          Blue Chips - Factiva, 10/08/2014)
                                                                                                          Barclays Research Report (Barclays - Manual Entry, 10/08/2014)
                                                                                                          CFRA Equity Research Research Report (CFRA Equity Research - Manual Entry,
                                                                                                          10/08/2014)
                                                                                                          HIGH YIELD: Top Ten Leading Movers Yesterday (Bloomberg First Word -
                                                                                                          Bloomberg, 10/08/2014 07:23 AM)
                                                                                                          Corinthian May Be Ed Sectorâ€™s â€˜Lehmanâ€™; Others Unlikely: BMO
                                                                                                          (Bloomberg First Word - Bloomberg, 10/08/2014 09:39 AM)
10/9/2014 Thu   3,039,139 $17.26 -0.46% -2.06%      0.33%    -1.44%    0.98%   1.04 30.00%       $0.17    CORRECTION OFFICIAL - Navient declares fourth quarter common stock
                                                                                                          dividend (Reuters Significant Developments - Factiva, 10/09/2014)




                                                                                                                                                                                     p. 35 of 106
                         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 899 of 1145 PageID #: 5685


                                                                                Appendix C
                                                                 Navient News Chronology with Daily Statistics

      [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]        [11]                                           [12]
                                                   Excess                                        Abnormal
                                           Market Industry Predicted Abnormal                      Price
     Date        Volume    Price    Return Return Return Return       Return t-stat    p-Value   Reaction                                         Events
                                                                                                            HIGH YIELD: Top Ten Leading Movers Yesterday (Bloomberg First Word -
                                                                                                            Bloomberg, 10/09/2014 07:24 AM)
                                                                                                            *NAVIENT DECLARES 4Q STOCK DIV (BLOOMBERG News - Bloomberg,
                                                                                                            10/09/2014 08:18 AM)
                                                                                                            Navient declares fourth quarter common stock dividend (PrimeZone Media Network
                                                                                                            - Bloomberg, 10/09/2014 08:18 AM)
                                                                                                            CORRECTING and REPLACING -- Navient declares fourth quarter common
                                                                                                            stock dividend (GlobeNewswire - Factiva, 10/09/2014 10:35 AM)
                                                                                                            *CORRECTING, REPLACING -- NAVIENT DECLARES 4Q STOCK DIV
                                                                                                            (BLOOMBERG News - Bloomberg, 10/09/2014 10:35 AM)
                                                                                                            CORRECTING and REPLACING -- Navient declares fourth quarter common
                                                                                                            stock dividend (PrimeZone Media Network - Bloomberg, 10/09/2014 10:35 AM)
10/10/2014 Fri   4,295,154 $17.13 -0.78% -1.13%      0.05%    -0.75%   -0.03%   -0.03 97.56%       $0.00    Navient May Sell $663.9m Private Student Loan ABS Next Week (Bloomberg First
                                                                                                            Word - Bloomberg, 10/10/2014 10:22 AM)
                                                                                                            MORE: Navient May Sell $663.9m Private Student Loan ABS (Bloomberg First
                                                                                                            Word - Bloomberg, 10/10/2014 10:33 AM)
10/11/2014 Sat
10/12/2014 Sun
10/13/2014 Mon   3,456,579 $17.30    1.02% -1.65%    -0.11%   -1.16%    2.18%   2.32   2.20% *     $0.37    Barclays Research Report (Barclays - Manual Entry, 10/13/2014)
                                                                                                            *NAVIENT RAISED TO OVERWEIGHT VS EQUALWEIGHT AT BARCLAYS
                                                                                                            (Bloomberg First Word - Bloomberg, 10/13/2014 03:42 AM)
                                                                                                            Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                            News - Bloomberg, 10/13/2014 08:24 AM)
                                                                                                            U.S. PRE-MKT MOVERS: ALNY APL APT ATLS CSX FOMX GTAT IBIO
                                                                                                            SFLY (Bloomberg First Word - Bloomberg, 10/13/2014 08:51 AM)
                                                                                                            Video Release -- Navient debuts services to 12 million student loan customers
                                                                                                            (GlobeNewswire - Factiva, 10/13/2014 09:58 AM)
                                                                                                            Video Release -- Navient debuts services to 12 million student loan customers
                                                                                                            (PrimeZone Media Network - Bloomberg, 10/13/2014 09:58 AM)
                                                                                                            U.S. EQUITY MOVERS: ALNY CSX DRYS GTAT HIVE IBIO JCP LAD NSX
                                                                                                            (Bloomberg First Word - Bloomberg, 10/13/2014 10:33 AM)
10/14/2014 Tue   3,239,694 $17.47    0.98%   0.16%   0.40%    0.26%     0.73%   0.76 45.11%        $0.13    Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                            10/14/2014)
                                                                                                            Moody's assigns provisional ratings to Navient Private Education Loan Trust 2014-
                                                                                                            A (Moody's Investors Service Press Release - Factiva, 10/14/2014)




                                                                                                                                                                                       p. 36 of 106
                         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 900 of 1145 PageID #: 5686


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

      [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]     [10]        [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
     Date        Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                          Navient Plans to Sell $663.9m Private Student Loan ABS (Bloomberg First Word -
                                                                                                          Bloomberg, 10/14/2014 08:55 AM)
                                                                                                          *MOODY'S ASSIGNS PROVISIONAL RATINGS TO NAVIENT PRIVATE
                                                                                                          (BLOOMBERG News - Bloomberg, 10/14/2014 12:38 PM)
10/15/2014 Wed   3,793,116 $17.42 -0.29% -0.80%    -0.65%    -0.62%    0.33%   0.34 73.13%       $0.06    Barclays Research Report (Barclays - Manual Entry, 10/15/2014)
                                                                                                          Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                          10/15/2014)
                                                                                                          Credit Suisse Research Report (Credit Suisse - Manual Entry, 10/15/2014)
                                                                                                          Evercore ISI Research Report (Evercore ISI - Manual Entry, 10/15/2014)
                                                                                                          Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                          Entry, 10/15/2014)
                                                                                                          Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                          Entry, 10/15/2014)
                                                                                                          NAVIENT CORP 8-K (SEC - SEC Edgar, 10/15/2014)
                                                                                                          Navient Plans $664M Private Student Loan ABS (Asset Securitization Report -
                                                                                                          Factiva, 10/15/2014)
                                                                                                          Navient Q3 Profit Rises (RTT News - Factiva, 10/15/2014)
                                                                                                          Navient Q3 Profit Up 38% (RTT News - Factiva, 10/15/2014)
                                                                                                          U.S. FINANCIALS PRE-MKT: BAC 3Q Adj. EPS Beats, KEY Rev. Trails
                                                                                                          (Bloomberg First Word - Bloomberg, 10/15/2014 09:21 AM)
                                                                                                          Navient Student Loan ABS 5.76Y AAA Guidance at IS+125-130 (Bloomberg First
                                                                                                          Word - Bloomberg, 10/15/2014 11:16 AM)
                                                                                                          Navient Private Student Loan ABS 1Y AAA Priced at L+48 (Bloomberg First Word -
                                                                                                          Bloomberg, 10/15/2014 02:21 PM)
                                                                                                          MORE: Navient Private SL ABS 5.7Y AAA Priced at 2.74% Cpn (Bloomberg First
                                                                                                          Word - Bloomberg, 10/15/2014 03:01 PM)
                                                                                                          Navient Reports Third-Quarter 2014 Financial Results (GlobeNewswire - Factiva,
                                                                                                          10/15/2014 04:15 PM)
                                                                                                          *NAVIENT 3Q CORE EPS 52C :NAVI US (BLOOMBERG News - Bloomberg,
                                                                                                          10/15/2014 04:15 PM)
                                                                                                          *NAVIENT 3Q CORE EPS 52C , EST. 52C :NAVI US (BLOOMBERG News -
                                                                                                          Bloomberg, 10/15/2014 04:15 PM)
                                                                                                          *NAVIENT 3Q EPS 85C :NAVI US (BLOOMBERG News - Bloomberg, 10/15/2014
                                                                                                          04:15 PM)




                                                                                                                                                                                     p. 37 of 106
                         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 901 of 1145 PageID #: 5687


                                                                                Appendix C
                                                                 Navient News Chronology with Daily Statistics

      [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]     [10]        [11]                                            [12]
                                                   Excess                                       Abnormal
                                           Market Industry Predicted Abnormal                     Price
     Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                           Navient Reports Third-Quarter 2014 Financial Results (PrimeZone Media Network -
                                                                                                           Bloomberg, 10/15/2014 04:15 PM)
                                                                                                           *NAVIENT 3Q CORE EPS 52C (BLOOMBERG News - Bloomberg, 10/15/2014
                                                                                                           04:15 PM)
                                                                                                           *NAVIENT 3Q CORE EPS 52C , EST. 52C :NAVI US (Bloomberg First Word -
                                                                                                           Bloomberg, 10/15/2014 04:15 PM)
                                                                                                           *NAVIENT 3Q CORE EPS 52C , EST. 52C (Bloomberg First Word - Bloomberg,
                                                                                                           10/15/2014 04:15 PM)
                                                                                                           Navient 3Q EPS 52c >NAVI (Dow Jones Newswires Chinese (English) - Factiva,
                                                                                                           10/15/2014 04:16 PM)
                                                                                                           Navient 3Q Core EPS 52c, Est. 52c (Bloomberg First Word - Bloomberg, 10/15/2014
                                                                                                           04:24 PM)
                                                                                                           Navient Profit Rises as Credit Performance Improves (Dow Jones Institutional News
                                                                                                           - Factiva, 10/15/2014 05:47 PM)
                                                                                                           Navient Profit Rises as Credit Performance Improves (Dow Jones Top News &
                                                                                                           Commentary - Factiva, 10/15/2014 05:47 PM)
10/16/2014 Thu   3,868,309 $17.64    1.26%   0.02%   -0.68%   -0.11%    1.37%   1.46 14.58%       $0.24    Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                           10/16/2014)
                                                                                                           CFRA Equity Research Research Report (CFRA Equity Research - Manual Entry,
                                                                                                           10/16/2014)
                                                                                                           Compass Point Research Report (Compass Point - Manual Entry, 10/16/2014)
                                                                                                           Compass Point Research Report (Compass Point - Manual Entry, 10/16/2014)
                                                                                                           Compass Point Research Report (Compass Point - Manual Entry, 10/16/2014)
                                                                                                           Evercore ISI Research Report (Evercore ISI - Manual Entry, 10/16/2014)
                                                                                                           Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                           Entry, 10/16/2014)
                                                                                                           Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                           Entry, 10/16/2014)
                                                                                                           Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                           Entry, 10/16/2014)
                                                                                                           Navient rebuffs servicing concerns on student loan ABS (GlobalCapital - Factiva,
                                                                                                           10/16/2014)
                                                                                                           Navient sees net income rise YOY in Q3 (SNL Financial Services Daily - Factiva,
                                                                                                           10/16/2014)




                                                                                                                                                                                      p. 38 of 106
                         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 902 of 1145 PageID #: 5688


                                                                                Appendix C
                                                                 Navient News Chronology with Daily Statistics

      [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]         [11]                                           [12]
                                                   Excess                                         Abnormal
                                           Market Industry Predicted Abnormal                       Price
     Date        Volume    Price    Return Return Return Return       Return t-stat    p-Value    Reaction                                         Events
                                                                                                             Q3 2014 Navient Corp Earnings Call - Final (CQ FD Disclosure - Factiva,
                                                                                                             10/16/2014)
                                                                                                             Report: Private student borrowers can't get help (Associated Press Newswires -
                                                                                                             Factiva, 10/16/2014 12:20 AM)
                                                                                                             Navient May Buy Wells Fargo $9.3b FFELP Portfolio: Compass Point (Bloomberg
                                                                                                             First Word - Bloomberg, 10/16/2014 06:41 AM)
                                                                                                             US FINANCIALS PRE-MKT: AmEx, BofA, Citi Upgraded Post 3Q Results
                                                                                                             (Bloomberg First Word - Bloomberg, 10/16/2014 08:58 AM)
                                                                                                             U.S. PRE-MARKET MOVERS: BHI CHK CMRX ESI EXTR IBIO NFLX TZOO
                                                                                                             (Bloomberg First Word - Bloomberg, 10/16/2014 09:11 AM)
                                                                                                             Third Quarter of â€™14 S&P 500 Earnings Snapshot as of Oct. 16 (BLOOMBERG
                                                                                                             News - Bloomberg, 10/16/2014 10:09 AM)
                                                                                                             Third Quarter of â€˜14 S&P 500 Sales Summary (Table) (BLOOMBERG News -
                                                                                                             Bloomberg, 10/16/2014 10:10 AM)
                                                                                                             S&P 3Q Update: 64 EPS Reports, 44 Beat, 8 Meet, 12 Miss Est (Bloomberg First
                                                                                                             Word - Bloomberg, 10/16/2014 10:10 AM)
10/17/2014 Fri   4,878,778 $18.61    5.50%   1.29%   -0.45%   0.84%     4.66%   5.00   0.00% **     $0.82    Barclays Research Report (Barclays - Manual Entry, 10/17/2014)
                                                                                                             Compass Point Research Report (Compass Point - Manual Entry, 10/17/2014)
                                                                                                             FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                             10/17/2014)
                                                                                                             NAVIENT CORP 8-K (SEC - SEC Edgar, 10/17/2014)
                                                                                                             Navient Files 8K - Entry Into Definitive Agreement >NAVI (Dow Jones Institutional
                                                                                                             News - Factiva, 10/17/2014 06:02 AM)
                                                                                                             Navient Files 8K - Other Events >NAVI (Dow Jones Institutional News - Factiva,
                                                                                                             10/17/2014 06:02 AM)
                                                                                                             *NAVIENT LLC TO BE MERGED INTO NAVIENT CORP. (BLOOMBERG
                                                                                                             News - Bloomberg, 10/17/2014 06:06 AM)
                                                                                                             Expected Earnings Growth for Industries in S&P 500 (BLOOMBERG News -
                                                                                                             Bloomberg, 10/17/2014 10:37 AM)
                                                                                                             Analyst Estimate Changes by Industry Groups in the S&P 500 (BLOOMBERG
                                                                                                             News - Bloomberg, 10/17/2014 10:38 AM)
                                                                                                             Expected Revenue Growth for Industries in S&P 500 (BLOOMBERG News -
                                                                                                             Bloomberg, 10/17/2014 10:59 AM)
                                                                                                             S&P 500 Stocks Biggest Weekly Changes in Target Price (BLOOMBERG News -
                                                                                                             Bloomberg, 10/17/2014 12:10 PM)




                                                                                                                                                                                       p. 39 of 106
                           Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 903 of 1145 PageID #: 5689


                                                                                  Appendix C
                                                                   Navient News Chronology with Daily Statistics

      [1]            [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                     Excess                                       Abnormal
                                             Market Industry Predicted Abnormal                     Price
     Date          Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                             U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG
                                                                                                             News - Bloomberg, 10/17/2014 03:00 PM)
10/18/2014 Sat
10/19/2014 Sun
10/20/2014 Mon     2,515,974 $18.64    0.16%   0.92%   0.16%    0.89%    -0.73%   -0.71 47.92%      -$0.14   S&P 500 Members Poised to Fall Based on RSI, Bollinger Data (BLOOMBERG
                                                                                                             News - Bloomberg, 10/20/2014 07:00 AM)
                                                                                                             Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                             News - Bloomberg, 10/20/2014 08:21 AM)
10/21/2014 Tue     3,410,493 $18.79 0.80% 1.96%         0.38%    1.76%   -0.96%   -0.94 34.97%      -$0.18
10/22/2014 Wed     4,271,022 $18.53 -1.38% -0.72%      -1.48%   -0.56%   -0.82%   -0.83 40.99%      -$0.15   Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                             Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                             Blue Chips - Factiva, 10/22/2014)
                                                                                                             Post-Earnings Expert Insight - Navient (PR Newswire (U.S.) - Factiva, 10/22/2014
                                                                                                             09:20 AM)
10/23/2014 Thu     2,624,968 $18.71    0.97%   1.23%   0.32%    1.10%    -0.12%   -0.13 90.06%      -$0.02   Moody's assigns definitive ratings to Navient Private Education Loan Trust 2014-A
                                                                                                             (Moody's Investors Service Press Release - Factiva, 10/23/2014)
                                                                                                             *MOODY'S ASSIGNS DEFINITIVE RATINGS TO NAVIENT PRIVATE
                                                                                                             EDUCATION (BLOOMBERG News - Bloomberg, 10/23/2014 05:52 PM)
10/24/2014   Fri   1,436,577 $18.90    1.02%   0.71%   0.26%    0.68%     0.34%   0.34 73.50%       $0.06
10/25/2014   Sat
10/26/2014   Sun
10/27/2014   Mon   1,602,448 $18.84 -0.32% -0.15%      0.26%    0.03%    -0.34%   -0.35 72.35%      -$0.06   Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                             News - Bloomberg, 10/27/2014 08:44 AM)
10/28/2014 Tue     1,842,489 $19.04    1.06% 1.19%      0.61%   1.05%     0.01%   0.01 98.87%       $0.00
10/29/2014 Wed     1,961,049 $19.26    1.16% -0.13%     0.54%   0.06%     1.09%   1.14 25.79%       $0.21
10/30/2014 Thu     1,859,731 $19.50    1.25% 0.63%     -0.19%   0.58%     0.67%   0.70 48.81%       $0.13    NAVIENT CORP 10-Q (SEC - SEC Edgar, 10/30/2014)
10/31/2014 Fri     3,215,094 $19.78    1.44%   1.17%   0.26%    1.05%     0.38%   0.40 68.96%       $0.07    MarketLine Research Report (Marketline - Manual Entry, 10/31/2014)
                                                                                                             Navient wins 2014 Healthy Workplace Continuing Excellence Award
                                                                                                             (GlobeNewswire - Factiva, 10/31/2014 10:36 AM)
                                                                                                             Navient wins 2014 Healthy Workplace Continuing Excellence Award (PrimeZone
                                                                                                             Media Network - Bloomberg, 10/31/2014 10:36 AM)
 11/1/2014 Sat
 11/2/2014 Sun
 11/3/2014 Mon     2,863,163 $20.00    1.11% -0.01%    0.45%    0.18%     0.94%   0.98 32.89%       $0.19    Credit Suisse Research Report (Credit Suisse - Manual Entry, 11/03/2014)
                                                                                                             Issuers Driving by with $1.3B HY; Total of $3.2B Launches (High Yield Report -
                                                                                                             Factiva, 11/03/2014)
                                                                                                             NAVIENT CORP 424B5 (SEC - SEC Edgar, 11/03/2014)




                                                                                                                                                                                        p. 40 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 904 of 1145 PageID #: 5690


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]       [10]         [11]                                            [12]
                                                 Excess                                          Abnormal
                                         Market Industry Predicted Abnormal                        Price
    Date        Volume    Price   Return Return Return Return       Return t-stat     p-Value    Reaction                                         Events
                                                                                                            Navient introduces new Veterans Resource Group (GlobeNewswire - Factiva,
                                                                                                            11/03/2014 08:00 AM)
                                                                                                            Navient introduces new Veterans Resource Group (PrimeZone Media Network -
                                                                                                            Bloomberg, 11/03/2014 08:00 AM)
                                                                                                            S&P 500 Rally May Be Juiced by Lagging Hedge Funds: Strategas (Bloomberg First
                                                                                                            Word - Bloomberg, 11/03/2014 08:53 AM)
                                                                                                            Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                            News - Bloomberg, 11/03/2014 09:11 AM)
                                                                                                            *NAVIENT CORP PLANS TO SELL $1B 6Y, 10Y SR NOTES TODAY
                                                                                                            (Bloomberg First Word - Bloomberg, 11/03/2014 09:20 AM)
                                                                                                            Navient Corp Plans to Sell $1b 6NCL, 10NCL Sr Notes Today (Bloomberg First
                                                                                                            Word - Bloomberg, 11/03/2014 09:28 AM)
                                                                                                            HIGH YIELD: Secondary Levels for Announced Deals (Bloomberg First Word -
                                                                                                            Bloomberg, 11/03/2014 09:44 AM)
                                                                                                            HIGH YIELD: Eight Deals for $3.28b Added, $1.3b to Price Today (Bloomberg
                                                                                                            First Word - Bloomberg, 11/03/2014 10:44 AM)
                                                                                                            *NAVIENT CORP 6Y IPT 5.25% AREA, 10Y IPT 6.125% AREA (Bloomberg First
                                                                                                            Word - Bloomberg, 11/03/2014 12:40 PM)
                                                                                                            *NAVIENT $500M 6Y TALK 5.25% AREA, $500M 10Y TALK 6.125% AREA
                                                                                                            (Bloomberg First Word - Bloomberg, 11/03/2014 02:05 PM)
                                                                                                            *NAVIENT $500M 6Y LAUNCH AT 5.125%, $500M 10Y LAUNCH AT 6%
                                                                                                            (Bloomberg First Word - Bloomberg, 11/03/2014 02:23 PM)
                                                                                                            *NAVIENT CORP SELLS $500M 6NCL AT 99.365 TO YIELD 5.125%
                                                                                                            (Bloomberg First Word - Bloomberg, 11/03/2014 03:54 PM)
                                                                                                            *NAVIENT CORP SELLS $500M 10NCL AT 99.0075% TO YIELD 6%
                                                                                                            (Bloomberg First Word - Bloomberg, 11/03/2014 03:55 PM)
                                                                                                            Navient Corp Sells $500m 6NCL at 5.125%, 10NCL Sr Notes at 6% (Bloomberg
                                                                                                            First Word - Bloomberg, 11/03/2014 03:58 PM)
                                                                                                            Navient kicks off a busy week for US high-yield (Reuters News - Factiva, 11/03/2014
                                                                                                            06:24 PM)
11/4/2014 Tue   2,013,661 $19.46 -2.70% -0.28%     0.72%    0.01%    -2.71%   -2.83   0.55% **     -$0.54   NAVIENT CORP 8-K (SEC - SEC Edgar, 11/04/2014)
                                                                                                            NAVIENT CORP FWP (SEC - SEC Edgar, 11/04/2014)
                                                                                                            *NAVIENT CUT TO NEUTRAL VS BUY AT GOLDMAN (Bloomberg First Word -
                                                                                                            Bloomberg, 11/04/2014 03:40 AM)
                                                                                                            HIGH YIELD: New NAVI, SPF Higher in Secondary, Trace Shows (Bloomberg
                                                                                                            First Word - Bloomberg, 11/04/2014 08:05 AM)



                                                                                                                                                                                       p. 41 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 905 of 1145 PageID #: 5691


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]        [11]                                           [12]
                                                  Excess                                        Abnormal
                                          Market Industry Predicted Abnormal                      Price
    Date        Volume    Price    Return Return Return Return       Return t-stat    p-Value   Reaction                                        Events

                                                                                                           Navient Files 8K - Regulation FD >NAVI (Dow Jones Institutional News - Factiva,
                                                                                                           11/04/2014 08:18 AM)
                                                                                                           U.S. PRE-MARKET MOVERS: BRDR CYTK HLF LF MWW ODP S SALE
                                                                                                           TBPH THC (Bloomberg First Word - Bloomberg, 11/04/2014 08:54 AM)
                                                                                                           HIGH YIELD: Sprint Dominates Secondary Trading, Trace Shows (Bloomberg
                                                                                                           First Word - Bloomberg, 11/04/2014 12:16 PM)
                                                                                                           HIGH YIELD: Recent New Issues Mostly Lower in Secondary (Bloomberg First
                                                                                                           Word - Bloomberg, 11/04/2014 01:23 PM)
                                                                                                           HIGH YIELD UPDATE: Most Active Trades, Index Snapshot (Bloomberg First
                                                                                                           Word - Bloomberg, 11/04/2014 04:17 PM)
11/5/2014 Wed   3,538,759 $19.62    0.82%   0.60%   -0.06%   0.62%     0.20%   0.20 83.96%        $0.04    Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                           Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                           Blue Chips - Factiva, 11/05/2014)
                                                                                                           FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                           11/05/2014)
                                                                                                           NAVIENT CORP 424B2 (SEC - SEC Edgar, 11/05/2014)
                                                                                                           HIGH YIELD: Recent New Issues Trading in Narrow Ranges (Bloomberg First
                                                                                                           Word - Bloomberg, 11/05/2014 08:14 AM)
                                                                                                           HIGH YIELD: Recent New Issues Higher in Secondary, Trace Shows (Bloomberg
                                                                                                           First Word - Bloomberg, 11/05/2014 01:22 PM)
                                                                                                           Navient President and CEO to present at the 2014 Bank of America Merrill Lynch
                                                                                                           Banking & Financial Services Conference on Nov. 12 (GlobeNewswire - Factiva,
                                                                                                           11/05/2014 05:56 PM)
                                                                                                           Navient President and CEO to present at the 2014 Bank of America Merrill Lynch
                                                                                                           Banking & Financial Services Conference on Nov. (PrimeZone Media Network -
                                                                                                           Bloomberg, 11/05/2014 05:56 PM)
11/6/2014 Thu   2,726,273 $20.10    2.45%   0.41%   -0.30%   0.46%     1.99%   2.01   4.67% *     $0.39    NAVIENT CORP 8-K (SEC - SEC Edgar, 11/06/2014)
                                                                                                           HIGH YIELD: New MSCI, NEXTHK, NCLH Higher in Secondary (Bloomberg
                                                                                                           First Word - Bloomberg, 11/06/2014 08:13 AM)
                                                                                                           HIGH YIELD: New DISH Active in Secondary, 10% of Total Volume (Bloomberg
                                                                                                           First Word - Bloomberg, 11/06/2014 01:08 PM)
                                                                                                           Student-loan servicers urged to offer more flexibility; TreasuryÃ¢â‚¬â„¢s Raskin
                                                                                                           criticizes firmsÃ¢â‚¬â„¢ Ã¢â‚¬Ëœpoor servicing tacticsÃ¢â‚¬â„¢ (MarketWatch -
                                                                                                           Factiva, 11/06/2014 02:45 PM)
                                                                                                           Navient Files 8K - Direct Or Off-Balance Sheet Financial Obligation >NAVI (Dow
                                                                                                           Jones Institutional News - Factiva, 11/06/2014 04:25 PM)




                                                                                                                                                                                    p. 42 of 106
                         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 906 of 1145 PageID #: 5692


                                                                                Appendix C
                                                                 Navient News Chronology with Daily Statistics

      [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]         [11]                                             [12]
                                                   Excess                                         Abnormal
                                           Market Industry Predicted Abnormal                       Price
     Date        Volume    Price    Return Return Return Return       Return t-stat    p-Value    Reaction                                          Events
                                                                                                             Navient Files 8K - Entry Into Definitive Agreement >NAVI (Dow Jones Institutional
                                                                                                             News - Factiva, 11/06/2014 04:25 PM)
 11/7/2014 Fri   2,476,343 $20.21    0.55%   0.05%   0.62%    0.16%     0.39%   0.39 69.84%         $0.08    Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                             11/07/2014)
                                                                                                             Navient closes senior notes offering (SNL Financial Services Daily - Factiva,
                                                                                                             11/07/2014)
                                                                                                             Treasury Department Endorses Student Loan Deals Slammed By Elizabeth
                                                                                                             Warren (Emerging Markets Business Information News - Factiva, 11/07/2014)
 11/8/2014 Sat
 11/9/2014 Sun
11/10/2014 Mon   2,319,392 $20.20 -0.05%     0.32%   0.15%    0.40%    -0.45%   -0.45 65.36%        -$0.09   Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                             News - Bloomberg, 11/10/2014 08:57 AM)
11/11/2014 Tue   1,819,417 $20.30 0.50% 0.07%        -0.75%   0.23%     0.26%    0.26 79.28%         $0.05
11/12/2014 Wed   2,179,877 $20.13 -0.84% -0.04%      -0.25%   0.13%    -0.97%   -0.96 33.67%        -$0.20   NAVIENT CORP 4 (SEC - SEC Edgar, 11/12/2014)
                                                                                                             Navient Corp at Bank of America Merrill Lynch Banking & Financial Services
                                                                                                             Conference - Final (CQ FD Disclosure - Factiva, 11/12/2014)
                                                                                                             HIGH YIELD: New GRSTAR, SVU Higher in Secondary, Trace Shows
                                                                                                             (Bloomberg First Word - Bloomberg, 11/12/2014 08:21 AM)
                                                                                                             U.S. FINANCIALS PRE-MKT: Currency-Rigging Fines; BBT to Buy SUSQ
                                                                                                             (Bloomberg First Word - Bloomberg, 11/12/2014 08:52 AM)
                                                                                                             HIGH YIELD: New Issues Continue to Trade at or Above Issue Level (Bloomberg
                                                                                                             First Word - Bloomberg, 11/12/2014 01:12 PM)
                                                                                                             *NAVIENT FILES TO OFFER $757.6M FLOATING RATE NOTES (Bloomberg
                                                                                                             First Word - Bloomberg, 11/12/2014 03:36 PM)
                                                                                                             *NAVIENT FILES NOTE OFFER VIA BARC, JPM, BOFA, GS, RBS (Bloomberg
                                                                                                             First Word - Bloomberg, 11/12/2014 03:37 PM)
                                                                                                             Steven L Shapiro, Director, Sells 31,575 NAVI US 11/07/14 (BLOOMBERG News -
                                                                                                             Bloomberg, 11/12/2014 04:47 PM)
11/13/2014 Thu   2,629,723 $20.78    3.23%   0.06%   -0.54%   0.21%     3.02%   3.00   0.33% **     $0.61    Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                             11/13/2014)
                                                                                                             Compass Point Research Report (Compass Point - Manual Entry, 11/13/2014)
                                                                                                             Credit Suisse Research Report (Credit Suisse - Manual Entry, 11/13/2014)
                                                                                                             Evercore ISI Research Report (Evercore ISI - Manual Entry, 11/13/2014)
                                                                                                             Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                             Entry, 11/13/2014)




                                                                                                                                                                                             p. 43 of 106
               Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 907 of 1145 PageID #: 5693


                                                                     Appendix C
                                                      Navient News Chronology with Daily Statistics

[1]      [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]     [10]        [11]                                            [12]
                                        Excess                                       Abnormal
                                Market Industry Predicted Abnormal                     Price
Date   Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                Entry, 11/13/2014)
                                                                                                Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                Entry, 11/13/2014)
                                                                                                Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                Entry, 11/13/2014)
                                                                                                Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                Entry, 11/13/2014)
                                                                                                Navient to acquire $8.5 billion in federal student loans from Wells Fargo (Reuters
                                                                                                Significant Developments - Factiva, 11/13/2014)
                                                                                                Navient To Buy $8.5 Bln In Federal Student Loans From Wells Fargo (RTT News -
                                                                                                Factiva, 11/13/2014)
                                                                                                Smart Insider Ltd. Research Report (Smart Insider Ltd. - Manual Entry, 11/13/2014)


                                                                                                Wells Fargo Sells Gov't-Type Student Loans To Navient (Investor's Business Daily -
                                                                                                Factiva, 11/13/2014)
                                                                                                Wells Fargo to Sell Government-Backed Student Loans to Navient; Wells Fargo to
                                                                                                Remain Largest Private Student Lender Among U.S. Banks (The Wall Street Journal
                                                                                                Online - Factiva, 11/13/2014 05:29 AM)
                                                                                                HIGH YIELD: New SLH, ETFC, KW Higher in Secondary, Trace Shows
                                                                                                (Bloomberg First Word - Bloomberg, 11/13/2014 08:00 AM)
                                                                                                *WELLS FARGO SELLS FEDERAL STUDENT LOANS TO NAVIENT
                                                                                                (BLOOMBERG News - Bloomberg, 11/13/2014 08:30 AM)
                                                                                                Navient to acquire $8.5 billion in federal student loans from Wells Fargo
                                                                                                (GlobeNewswire - Factiva, 11/13/2014 08:30 AM)
                                                                                                Wells Fargo Sells Federal Student Loans to Navient (Business Wire - Bloomberg,
                                                                                                11/13/2014 08:30 AM)
                                                                                                *NAVIENT TO BUY $8.5B IN FEDERAL STUDENT LOANS FROM WELLS
                                                                                                FARGO (BLOOMBERG News - Bloomberg, 11/13/2014 08:30 AM)
                                                                                                Navient to acquire $8.5 billion in federal student loans from Wells Fargo
                                                                                                (PrimeZone Media Network - Bloomberg, 11/13/2014 08:30 AM)
                                                                                                *NAVIENT TO FUND DEAL IN PART BY NEW ABS CP LINE (BLOOMBERG
                                                                                                News - Bloomberg, 11/13/2014 08:31 AM)
                                                                                                *NAVIENT TO BUY $8.5B IN FEDERAL STUDENT LOANS FROM WELLS
                                                                                                FARGO (Bloomberg First Word - Bloomberg, 11/13/2014 08:31 AM)




                                                                                                                                                                            p. 44 of 106
                         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 908 of 1145 PageID #: 5694


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

      [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]       [10]        [11]                                             [12]
                                                  Excess                                         Abnormal
                                          Market Industry Predicted Abnormal                       Price
     Date        Volume    Price   Return Return Return Return       Return t-stat     p-Value   Reaction                                          Events
                                                                                                            *WELLS FARGO TO SELL PRINCIPAL BALANCE OF $8.5B FFELP LOANS
                                                                                                            (BLOOMBERG News - Bloomberg, 11/13/2014 08:34 AM)
                                                                                                            *WELLS FARGO SAYS TERMS UNDISCLOSED, SALE NOT MATERIAL
                                                                                                            (BLOOMBERG News - Bloomberg, 11/13/2014 08:34 AM)
                                                                                                            Navient Buying $8.5b in Federal Student Loans From Wells Fargo (Bloomberg First
                                                                                                            Word - Bloomberg, 11/13/2014 08:42 AM)
                                                                                                            Navient to buy $8.5 bln in student loans from Wells Fargo (Reuters News - Factiva,
                                                                                                            11/13/2014 08:44 AM)
                                                                                                            UPDATE 1-Wells Fargo to sell $8.5 bln of federal student loans to Navient (Reuters
                                                                                                            News - Factiva, 11/13/2014 10:02 AM)
                                                                                                            Wells Fargo to Sell Government-Backed Student Loans to Navient (Dow Jones
                                                                                                            Newswires Chinese (English) - Factiva, 11/13/2014 10:55 AM)
                                                                                                            HIGH YIELD: New HCHC Higher in Secondary, Trace Shows (Bloomberg First
                                                                                                            Word - Bloomberg, 11/13/2014 01:31 PM)
                                                                                                            Odds IRS/Debt Collector Measure Passes Congress 50%: Boltansky (Bloomberg
                                                                                                            First Word - Bloomberg, 11/13/2014 03:26 PM)
                                                                                                            U.S. to Test New Way to Collect Student Loan Payments: Huff Post (Bloomberg
                                                                                                            First Word - Bloomberg, 11/13/2014 03:59 PM)
11/14/2014 Fri   2,158,055 $20.41 -1.78%    0.04%   -0.37%   0.22%    -2.00%   -1.93   5.59%       -$0.42   Government's Student Loan Collections Pilot Could Doom Private Agency
                                                                                                            Program (PaymentsSource - Factiva, 11/14/2014)
                                                                                                            Navient buying $8.5B federal student loans from Wells Fargo (SNL Bank and Thrift
                                                                                                            Daily - Factiva, 11/14/2014)
                                                                                                            Navient buying $8.5B federal student loans from Wells Fargo (SNL Financial
                                                                                                            Services Daily - Factiva, 11/14/2014)
                                                                                                            Navient to acquire portfolio of federally guaranteed student loans from Wells
                                                                                                            Fargo (MarketLine (a Datamonitor Company), Financial Deals Tracker - Factiva,
                                                                                                            11/14/2014)
                                                                                                            Wells sheds student lending (Investor's Business Daily - Factiva, 11/14/2014)
                                                                                                            HIGH YIELD: Recent New Issues Mostly Lower in Secondary (Bloomberg First
                                                                                                            Word - Bloomberg, 11/14/2014 08:10 AM)
                                                                                                            S&P 500 Stocks Biggest Weekly Changes in Target Price (BLOOMBERG News -
                                                                                                            Bloomberg, 11/14/2014 11:03 AM)
                                                                                                            Omega Advisors Inc Holdings in 3rd Quarter: 13F Alert (BLOOMBERG News -
                                                                                                            Bloomberg, 11/14/2014 12:50 PM)
                                                                                                            HIGH YIELD: Recent New Issues Little Changed in Secondary (Bloomberg First
                                                                                                            Word - Bloomberg, 11/14/2014 01:08 PM)




                                                                                                                                                                                            p. 45 of 106
                         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 909 of 1145 PageID #: 5695


                                                                                Appendix C
                                                                 Navient News Chronology with Daily Statistics

      [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]        [11]                                            [12]
                                                   Excess                                        Abnormal
                                           Market Industry Predicted Abnormal                      Price
     Date        Volume    Price    Return Return Return Return       Return t-stat    p-Value   Reaction                                          Events
                                                                                                            Owl Creek Asset Management Holdings in 3rd Quarter: 13F Alert (BLOOMBERG
                                                                                                            News - Bloomberg, 11/14/2014 04:41 PM)
11/15/2014 Sat
11/16/2014 Sun
11/17/2014 Mon   1,436,762 $20.81    1.96%   0.08%   -0.53%   0.22%     1.74%   1.67   9.71%       $0.35    $8.5B Wells Fargo FFELP book just 1 element of Navient's acquisition opportunity
                                                                                                            (SNL Bank and Thrift Daily - Factiva, 11/17/2014)
                                                                                                            $8.5B Wells Fargo FFELP book just 1 element of Navient's acquisition opportunity
                                                                                                            (SNL Financial Services Daily - Factiva, 11/17/2014)
                                                                                                            Navient Closes New $10 Bln Financing Facility (RTT News - Factiva, 11/17/2014)
                                                                                                            Navient Corp closes $10 bln financing facility (Reuters Significant Developments -
                                                                                                            Factiva, 11/17/2014)
                                                                                                            HIGH YIELD: New SGMS, RLGY Higher in Secondary, Trace Shows (Bloomberg
                                                                                                            First Word - Bloomberg, 11/17/2014 07:56 AM)
                                                                                                            Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                            News - Bloomberg, 11/17/2014 08:45 AM)
                                                                                                            Navient closes $10 billion financing facility (GlobeNewswire - Factiva, 11/17/2014
                                                                                                            09:00 AM)
                                                                                                            *NAVIENT CLOSES $10B FINANCING FACILITY (BLOOMBERG News -
                                                                                                            Bloomberg, 11/17/2014 09:00 AM)
                                                                                                            Navient closes $10 billion financing facility (PrimeZone Media Network - Bloomberg,
                                                                                                            11/17/2014 09:00 AM)
                                                                                                            *NAVIENT CLOSES $10B STUDENT LOAN ASSET-BACKED CP FACILITY
                                                                                                            (BLOOMBERG News - Bloomberg, 11/17/2014 09:00 AM)
                                                                                                            Navient Gets $10 Billion Commercial-Paper Program to Buy Loans (BLOOMBERG
                                                                                                            News - Bloomberg, 11/17/2014 10:25 AM)
                                                                                                            HIGH YIELD: Recent New Issues Mostly Lower in Secondary (Bloomberg First
                                                                                                            Word - Bloomberg, 11/17/2014 01:12 PM)
11/18/2014 Tue   1,472,078 $20.87    0.29%   0.53%   -0.26%   0.65%    -0.36%   -0.35 72.88%       -$0.08   Navient closes commercial paper financing facility (SNL Financial Services Daily -
                                                                                                            Factiva, 11/18/2014)
                                                                                                            NAVIENT CORP 3 (SEC - SEC Edgar, 11/18/2014)
                                                                                                            NAVIENT CORP 3 (SEC - SEC Edgar, 11/18/2014)
                                                                                                            NAVIENT CORP 3 (SEC - SEC Edgar, 11/18/2014)
                                                                                                            NAVIENT CORP 4 (SEC - SEC Edgar, 11/18/2014)
                                                                                                            NAVIENT CORP 4 (SEC - SEC Edgar, 11/18/2014)
                                                                                                            NAVIENT CORP 4 (SEC - SEC Edgar, 11/18/2014)




                                                                                                                                                                                        p. 46 of 106
                         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 910 of 1145 PageID #: 5696


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

      [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
     Date        Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
                                                                                                          HIGH YIELD: New HII, EQIX, LVLT Higher in Secondary, Trace Shows
                                                                                                          (Bloomberg First Word - Bloomberg, 11/18/2014 07:58 AM)
                                                                                                          HIGH YIELD: Recent New Issues Mixed in Secondary, Trace Shows (Bloomberg
                                                                                                          First Word - Bloomberg, 11/18/2014 01:33 PM)
                                                                                                          Navient names three new directors (GlobeNewswire - Factiva, 11/18/2014 05:57 PM)


                                                                                                          Navient names three new directors (PrimeZone Media Network - Bloomberg,
                                                                                                          11/18/2014 05:57 PM)
                                                                                                          Adams John K Jr, Director, Acquires 2,511 NAVI US 11/14/14 (BLOOMBERG
                                                                                                          News - Bloomberg, 11/18/2014 08:11 PM)
                                                                                                          Lehman Katherine A, Director, Acquires 2,511 NAVI US 11/14/14 (BLOOMBERG
                                                                                                          News - Bloomberg, 11/18/2014 08:14 PM)
                                                                                                          Laura S Unger, Director, Acquires 2,511 NAVI US 11/14/14 (BLOOMBERG News -
                                                                                                          Bloomberg, 11/18/2014 08:19 PM)
11/19/2014 Wed   1,031,334 $20.71 -0.77% -0.14%     -0.26%   0.08%    -0.84%   -0.80 42.29%      -$0.18   Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                          Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                          Blue Chips - Factiva, 11/19/2014)
                                                                                                          Navient adds 3 board members (SNL Financial Services Daily - Factiva, 11/19/2014)


                                                                                                          NAVIENT CORP 8-K (SEC - SEC Edgar, 11/19/2014)
                                                                                                          NAVIENT CORP 8-K (SEC - SEC Edgar, 11/19/2014)
                                                                                                          United States : NAVIENT CORP. closes a $10 billion loan (National Iraqi News
                                                                                                          Agency - Factiva, 11/19/2014)
                                                                                                          Navient Files 8K - Changes Exec Mgmt >NAVI (Dow Jones Institutional News -
                                                                                                          Factiva, 11/19/2014 06:05 AM)
                                                                                                          HIGH YIELD: New MOGA, MERC Higher in Secondary, Trace Shows
                                                                                                          (Bloomberg First Word - Bloomberg, 11/19/2014 08:10 AM)
                                                                                                          HIGH YIELD: Recent New Issues Little Changed in Secondary (Bloomberg First
                                                                                                          Word - Bloomberg, 11/19/2014 01:27 PM)
                                                                                                          Navient Files 8K - Entry Into Definitive Agreement >NAVI (Dow Jones Institutional
                                                                                                          News - Factiva, 11/19/2014 04:34 PM)
11/20/2014 Thu   2,741,860 $20.70 -0.05%    0.20%   -0.09%   0.35%    -0.40%   -0.38 70.22%      -$0.08   FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                          11/20/2014)
                                                                                                          NAVIENT CORP 4 (SEC - SEC Edgar, 11/20/2014)
                                                                                                          HIGH YIELD: New ABG, HDSUPP Higher in Secondary, Trace Shows
                                                                                                          (Bloomberg First Word - Bloomberg, 11/20/2014 08:00 AM)



                                                                                                                                                                                   p. 47 of 106
                         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 911 of 1145 PageID #: 5697


                                                                                Appendix C
                                                                 Navient News Chronology with Daily Statistics

      [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                   Excess                                       Abnormal
                                           Market Industry Predicted Abnormal                     Price
     Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events

                                                                                                           HIGH YIELD: Recent New Issues Mixed in Secondary, Trace Shows (Bloomberg
                                                                                                           First Word - Bloomberg, 11/20/2014 01:09 PM)
                                                                                                           Kane John M, Chief Oper, Exer/Conv 127,273 NAVI US 11/19/14 (BLOOMBERG
                                                                                                           News - Bloomberg, 11/20/2014 05:44 PM)
11/21/2014 Fri   2,867,071 $21.18    2.32%   0.54%   -0.49%   0.64%     1.68%   1.60 11.23%       $0.35    Fitch Affirms SLM Private Credit Student Loan Trust 2003-A; Outlook Negative
                                                                                                           (Reuters News - Factiva, 11/21/2014 01:14 PM)
                                                                                                           Fitch Affirms SLM Private Credit Student Loan Trust 2003-A; Outlook Negative
                                                                                                           (Business Wire - Bloomberg, 11/21/2014 01:32 PM)
                                                                                                           Fitch Affirms SLM Private Credit Student Loan Trust 2003-A; Outlook Negative
                                                                                                           (Business Wire - Factiva, 11/21/2014 01:32 PM)
11/22/2014 Sat                                                                                             Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                           Form 424B2, Prospectus [Rule 424(B)(2)] (Nov. 5, 2014) (Investment Weekly News -
                                                                                                           Factiva, 11/22/2014)
                                                                                                           Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                           Form 424B5, Prospectus [Rule 424(B)(5)] (Nov. 3, 2014) (Investment Weekly News -
                                                                                                           Factiva, 11/22/2014)
                                                                                                           Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                           Form 8-K, Current Report (Nov. 4, 2014) (Investment Weekly News - Factiva,
                                                                                                           11/22/2014)
                                                                                                           Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                           Form FWP, Filing Under Securities Act Rules 163/433 of Free Writing
                                                                                                           Prospectuses (Nov. 4, 2014) (Investment Weekly News - Factiva, 11/22/2014)
11/23/2014 Sun
11/24/2014 Mon   2,107,232 $20.94 -1.13%     0.29%   0.61%    0.40%    -1.53%   -1.45 15.12%      -$0.32   CFRA Equity Research Research Report (CFRA Equity Research - Manual Entry,
                                                                                                           11/24/2014)
                                                                                                           Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                           News - Bloomberg, 11/24/2014 08:37 AM)
                                                                                                           HIGH YIELD UPDATE: Most Active Trades, Index Snapshot (Bloomberg First
                                                                                                           Word - Bloomberg, 11/24/2014 04:01 PM)
11/25/2014 Tue   2,540,107 $20.95    0.05% -0.10%    0.57%    -0.02%    0.07%   0.07 94.46%       $0.01    CFRA Equity Research Research Report (CFRA Equity Research - Manual Entry,
                                                                                                           11/25/2014)
                                                                                                           116 S&P 500 stocks just hit record highs; Many factors are converging to push U.S.
                                                                                                           stocks higher and keep the bull market going (MarketWatch - Factiva, 11/25/2014
                                                                                                           11:48 AM)
11/26/2014 Wed   1,734,105 $20.91 -0.19%     0.30%   -0.27%   0.42%    -0.61%   -0.62 53.78%      -$0.13   Fitch Affirms SLM Private Credit Student Loan Trust 2003-A; Outlook Negative
                                                                                                           (Thai News Service - Factiva, 11/26/2014)




                                                                                                                                                                                    p. 48 of 106
                           Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 912 of 1145 PageID #: 5698


                                                                                  Appendix C
                                                                   Navient News Chronology with Daily Statistics

      [1]            [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                     Excess                                       Abnormal
                                             Market Industry Predicted Abnormal                     Price
     Date          Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                             Navient CFO to present at Bank of America Merrill Lynch 2014 Leveraged
                                                                                                             Finance Conference on Dec. 3 (GlobeNewswire - Factiva, 11/26/2014 08:30 AM)
                                                                                                             Navient CFO to present at Bank of America Merrill Lynch 2014 Leveraged
                                                                                                             Finance Conference on Dec. 3 (PrimeZone Media Network - Bloomberg, 11/26/2014
                                                                                                             08:30 AM)
                                                                                                             U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG
                                                                                                             News - Bloomberg, 11/26/2014 11:30 AM)
11/27/2014 Thu                                                                                               Navient issues $1.02B student loan-backed notes (SNL Financial Services Daily -
                                                                                                             Factiva, 11/27/2014)
11/28/2014   Fri    632,426 $20.96     0.24% -0.25%    1.07%    -0.21%    0.44%   0.45 65.47%       $0.09
11/29/2014   Sat
11/30/2014   Sun
 12/1/2014   Mon   2,833,376 $20.91 -0.24% -0.68%      0.15%    -0.43%    0.19%   0.19 85.13%       $0.04    Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                             News - Bloomberg, 12/01/2014 08:54 AM)
 12/2/2014 Tue     1,333,695 $20.97    0.29%   0.64%   -0.11%   0.67%    -0.38%   -0.38 70.11%      -$0.08   Navient CEO and CFO to present at Goldman Sachs U.S. Financial Services
                                                                                                             Conference on Dec. 9 (GlobeNewswire - Factiva, 12/02/2014 04:30 PM)
                                                                                                             Navient CEO and CFO to present at Goldman Sachs U.S. Financial Services
                                                                                                             Conference on Dec. 9 (PrimeZone Media Network - Bloomberg, 12/02/2014 04:30 PM)

 12/3/2014 Wed     2,045,715 $20.90    0.38%   0.40%   -1.44%   0.58%    -0.20%   -0.20 84.23%      -$0.04   Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                             Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                             Blue Chips - Factiva, 12/03/2014)
                                                                                                             Navient Corp at Bank of America Merrill Lynch Leveraged Finance Conference -
                                                                                                             Final (CQ FD Disclosure - Factiva, 12/03/2014)
                                                                                                             U.S. FINANCIALS PRE-MKT: CBOE Cut to Sell at Citi (Bloomberg First Word -
                                                                                                             Bloomberg, 12/03/2014 07:37 AM)
                                                                                                             Dividend Impact to the S&P 500 Index as of Dec. 3 (BLOOMBERG News -
                                                                                                             Bloomberg, 12/03/2014 08:00 AM)
                                                                                                             Ex-divs to Trim 0.540 Pts off S&P500 on Dec. 3 (Bloomberg First Word - Bloomberg,
                                                                                                             12/03/2014 08:00 AM)
                                                                                                             Navient Corp Goes Ex-Dividend, Trades Without Payout (BLOOMBERG News -
                                                                                                             Bloomberg, 12/03/2014 08:15 AM)
                                                                                                             Top U.S. Corporate Bond Offerings in November (BLOOMBERG News -
                                                                                                             Bloomberg, 12/03/2014 09:03 AM)
 12/4/2014 Thu     1,446,810 $20.82 -0.38% -0.11%      0.36%    0.02%    -0.40%   -0.41 68.59%      -$0.08
 12/5/2014 Fri     2,982,823 $21.00 0.86% 0.17%        0.60%    0.21%     0.65%    0.66 51.01%       $0.14




                                                                                                                                                                                       p. 49 of 106
                         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 913 of 1145 PageID #: 5699


                                                                                Appendix C
                                                                 Navient News Chronology with Daily Statistics

      [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]       [10]        [11]                                            [12]
                                                   Excess                                         Abnormal
                                           Market Industry Predicted Abnormal                       Price
     Date        Volume    Price    Return Return Return Return       Return t-stat     p-Value   Reaction                                          Events
 12/6/2014 Sat                                                                                               Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                             Form 3, Initial Statement of Beneficial Ownership of Securities (Nov. 18, 2014)
                                                                                                             (Investment Weekly News - Factiva, 12/06/2014)
                                                                                                             Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                             Form 4, Statement of Changes in Beneficial Ownership of Securities (Nov. 18,
                                                                                                             2014) (Investment Weekly News - Factiva, 12/06/2014)
                                                                                                             Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                             Form 8-K, Current Report (Nov. 19, 2014) (Investment Weekly News - Factiva,
                                                                                                             12/06/2014)
 12/7/2014 Sun
 12/8/2014 Mon   2,183,500 $21.29    1.38% -0.71%    1.34%    -0.54%    1.92%   1.94    5.52%       $0.40    Consumer Finance Equities Coverage - American Express, SLM Corp., Capital
                                                                                                             One Financial, Navient, and Synchrony Financial (PR Newswire (U.S.) - Factiva,
                                                                                                             12/08/2014 08:40 AM)
                                                                                                             Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                             News - Bloomberg, 12/08/2014 08:54 AM)
 12/9/2014 Tue   2,398,485 $21.49    0.94% -0.02%    0.04%    0.14%     0.80%   0.80 42.56%         $0.17    Navient Corp at Goldman Sachs Financial Services Conference - Final (CQ FD
                                                                                                             Disclosure - Factiva, 12/09/2014)
                                                                                                             U.S. FINANCIALS PRE-MKT: Goldman Conf.; Fed SIFI Capital Meeting
                                                                                                             (Bloomberg First Word - Bloomberg, 12/09/2014 07:59 AM)
12/10/2014 Wed   2,887,488 $21.28 -0.98% -1.63%      0.46%    -1.05%    0.07%   0.07 94.21%         $0.02
12/11/2014 Thu   4,588,901 $21.49 0.99% 0.48%       -0.14%     0.51%    0.48%   0.48 63.17%         $0.10    NAVIENT CORP 3 (SEC - SEC Edgar, 12/11/2014)
                                                                                                             NAVIENT CORP 4 (SEC - SEC Edgar, 12/11/2014)
                                                                                                             NAVIENT CORP 8-K (SEC - SEC Edgar, 12/11/2014)
                                                                                                             NAVIENT CORP 8-K/A (SEC - SEC Edgar, 12/11/2014)
                                                                                                             Navient appoints former U.S. Treasurer Anna Escobedo Cabral to its Board of
                                                                                                             Directors (GlobeNewswire - Factiva, 12/11/2014 12:30 PM)
                                                                                                             Navient appoints former U.S. Treasurer Anna Escobedo Cabral to its Board of
                                                                                                             Directors (PrimeZone Media Network - Bloomberg, 12/11/2014 12:30 PM)
                                                                                                             *NAVIENT NAMES FORMER U.S. TREASURER ANNA ESCOBEDO CABRAL
                                                                                                             TO BOA (BLOOMBERG News - Bloomberg, 12/11/2014 12:30 PM)
                                                                                                             Navient Files 8K - Changes Exec Mgmt >NAVI (Dow Jones Institutional News -
                                                                                                             Factiva, 12/11/2014 02:45 PM)
                                                                                                             Cabral Anna Escobedo, Director, Acquires 2,059 NAVI US 12/09/14
                                                                                                             (BLOOMBERG News - Bloomberg, 12/11/2014 08:48 PM)
12/12/2014 Fri   1,542,726 $20.83 -3.07% -1.62%     -0.70%    -1.08%   -1.99%   -2.00   4.78% *     -$0.43   Navient increases board size, appoints director (SNL Financial Services Daily -
                                                                                                             Factiva, 12/12/2014)




                                                                                                                                                                                         p. 50 of 106
                         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 914 of 1145 PageID #: 5700


                                                                                Appendix C
                                                                 Navient News Chronology with Daily Statistics

      [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                   Excess                                       Abnormal
                                           Market Industry Predicted Abnormal                     Price
     Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                           *NAVIENT CORP. AFFIRMED BY S&P (BLOOMBERG News - Bloomberg,
                                                                                                           12/12/2014 02:21 PM)
12/13/2014 Sat                                                                                             FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                           12/13/2014)
                                                                                                           Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                           Form 4, Statement of Changes in Beneficial Ownership of Securities (Nov. 20,
                                                                                                           2014) (Investment Weekly News - Factiva, 12/13/2014)
12/14/2014 Sun                                                                                             Compass Point Research Report (Compass Point - Manual Entry, 12/14/2014)
12/15/2014 Mon   1,978,560 $21.07    1.15% -0.63%   -0.25%    -0.40%    1.56%   1.54 12.56%       $0.32    Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                           12/15/2014)
                                                                                                           Compass Point Research Report (Compass Point - Manual Entry, 12/15/2014)
                                                                                                           Credit Suisse Research Report (Credit Suisse - Manual Entry, 12/15/2014)
                                                                                                           Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                           Entry, 12/15/2014)
                                                                                                           Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                           Entry, 12/15/2014)
                                                                                                           Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                           Entry, 12/15/2014)
                                                                                                           NAVIENT CORP 8-K (SEC - SEC Edgar, 12/15/2014)
                                                                                                           Navient Corp announces new $1 bln share repurchase authority (Reuters Significant
                                                                                                           Developments - Factiva, 12/15/2014)
                                                                                                           Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                           News - Bloomberg, 12/15/2014 07:45 AM)
                                                                                                           Navient announces new $1 billion share repurchase authority (GlobeNewswire -
                                                                                                           Factiva, 12/15/2014 09:00 AM)
                                                                                                           *NAVIENT REPORTS NEW $1B SHR REPURCHASE AUTHORITY
                                                                                                           (BLOOMBERG News - Bloomberg, 12/15/2014 09:00 AM)
                                                                                                           Navient announces new $1 billion share repurchase authority (PrimeZone Media
                                                                                                           Network - Bloomberg, 12/15/2014 09:00 AM)
                                                                                                           Navient Files 8K - Other Events >NAVI (Dow Jones Institutional News - Factiva,
                                                                                                           12/15/2014 09:50 AM)
                                                                                                           Navient Announces New Buyback Authorization Up to $1b (Earlier) (Bloomberg
                                                                                                           First Word - Bloomberg, 12/15/2014 10:50 AM)
12/16/2014 Tue   2,667,813 $20.88 -0.90% -0.85%     -0.81%    -0.56%   -0.34%   -0.33 73.91%      -$0.07   Navient approves $1B share repurchase authorization (SNL Financial Services Daily
                                                                                                           - Factiva, 12/16/2014)




                                                                                                                                                                                      p. 51 of 106
                           Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 915 of 1145 PageID #: 5701


                                                                                  Appendix C
                                                                   Navient News Chronology with Daily Statistics

      [1]            [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]        [11]                                         [12]
                                                     Excess                                        Abnormal
                                             Market Industry Predicted Abnormal                      Price
     Date          Volume    Price    Return Return Return Return       Return t-stat   p-Value    Reaction                                       Events
12/17/2014 Wed     1,731,681 $21.26    1.82%   2.04%   0.40%    1.79%     0.03%   0.03 97.84%        $0.01    Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                              Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                              Blue Chips - Factiva, 12/17/2014)
                                                                                                              FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                              12/17/2014)
12/18/2014   Thu   1,684,515 $21.50    1.13%   2.42%    0.77%   2.10%    -0.97%   -0.95 34.18%       -$0.21
12/19/2014   Fri   7,128,021 $22.35    3.95%   0.46%   -0.43%   0.48%     3.47%    3.42 0.09% **      $0.75
12/20/2014   Sat
12/21/2014   Sun
12/22/2014   Mon   2,311,778 $22.57    0.98%   0.40%   0.42%    0.45%     0.53%   0.50 61.85%        $0.12    S&P 500 Members Poised to Fall Based on RSI, Bollinger Data (BLOOMBERG
                                                                                                              News - Bloomberg, 12/22/2014 08:00 AM)
                                                                                                              Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                              News - Bloomberg, 12/22/2014 08:44 AM)
12/23/2014 Tue     1,288,767 $22.35 -0.97%     0.18%   0.25%    0.30%    -1.27%   -1.20 23.43%       -$0.29   NAVIENT CORP 8-K (SEC - SEC Edgar, 12/23/2014)
                                                                                                              Navient Files 8K - Changes Exec Mgmt >NAVI (Dow Jones Institutional News -
                                                                                                              Factiva, 12/23/2014 05:09 PM)
12/24/2014 Wed      616,905 $22.17 -0.81% -0.01%       0.12%    0.15%    -0.95%   -0.89 37.30%       -$0.21   FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                              12/24/2014)
                                                                                                              HIGH YIELD: Top Ten Most Actively Traded Bonds Yesterday (Bloomberg First
                                                                                                              Word - Bloomberg, 12/24/2014 07:28 AM)
12/25/2014 Thu
12/26/2014 Fri      836,280 $21.96 -0.95%      0.33%   -0.10%   0.43%    -1.38%   -1.29 20.04%       -$0.31   HIGH YIELD: CZR, IHRT Among Best Performing CDS (Bloomberg First Word -
                                                                                                              Bloomberg, 12/26/2014 11:15 AM)
12/27/2014 Sat
12/28/2014 Sun
12/29/2014 Mon     1,055,440 $21.84 -0.55%     0.10%   -0.03%   0.23%    -0.78%   -0.72 47.32%       -$0.17   Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                              News - Bloomberg, 12/29/2014 09:38 AM)
12/30/2014 Tue     1,645,233 $21.99    0.66% -0.48%    0.54%    -0.28%    0.94%   0.87 38.61%        $0.21    Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                              Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                              Blue Chips - Factiva, 12/30/2014)
                                                                                                              HIGH YIELD: Top Ten Leading Movers Yesterday (Bloomberg First Word -
                                                                                                              Bloomberg, 12/30/2014 07:19 AM)
12/31/2014 Wed     1,057,798 $21.61 -1.71% -1.03%      -0.10%   -0.68%   -1.02%   -0.95 34.62%       -$0.23   Zacks Investment Research Research Report (Zacks Investment Research - Manual
                                                                                                              Entry, 12/31/2014)
  1/1/2015 Thu                                                                                                S&P Global Compustat Research Report (S&P Global Compustat - Manual Entry,
                                                                                                              01/01/2015)
  1/2/2015 Fri      942,587 $21.82     0.97% -0.02%    -0.04%   0.11%     0.86%   0.79 43.11%        $0.19




                                                                                                                                                                                    p. 52 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 916 of 1145 PageID #: 5702


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]       [10]        [11]                                            [12]
                                                  Excess                                         Abnormal
                                          Market Industry Predicted Abnormal                       Price
    Date        Volume    Price    Return Return Return Return       Return t-stat     p-Value   Reaction                                         Events
 1/3/2015 Sat                                                                                               Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                            Form 3, Initial Statement of Beneficial Ownership of Securities (Dec. 11, 2014)
                                                                                                            (Investment Weekly News - Factiva, 01/03/2015)
                                                                                                            Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                            Form 4, Statement of Changes in Beneficial Ownership of Securities (Dec. 11, 2014)
                                                                                                            (Investment Weekly News - Factiva, 01/03/2015)
                                                                                                            Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                            Form 8-K, Current Report (Dec. 11, 2014) (Investment Weekly News - Factiva,
                                                                                                            01/03/2015)
                                                                                                            Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                            Form 8-K, Current Report (Dec. 15, 2014) (Investment Weekly News - Factiva,
                                                                                                            01/03/2015)
 1/4/2015 Sun
 1/5/2015 Mon   1,102,299 $21.10 -3.30% -1.82%      -0.62%   -1.33%   -1.97%   -1.81   7.33%       -$0.43   Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                            News - Bloomberg, 01/05/2015 09:02 AM)
 1/6/2015 Tue   1,419,926 $20.90 -0.95% -0.89%      -1.16%   -0.68%   -0.27%   -0.25 80.53%        -$0.06   Navient to announce fourth quarter and full year 2014 results on Jan. 21, host
                                                                                                            earnings call on Jan. 22 (GlobeNewswire - Factiva, 01/06/2015 04:30 PM)
                                                                                                            Navient to announce fourth quarter and full year 2014 results on Jan. 21, host
                                                                                                            earnings call on Jan. 22 (PrimeZone Media Network - Bloomberg, 01/06/2015 04:30
                                                                                                            PM)
 1/7/2015 Wed   2,889,334 $20.92    0.10%   1.19%   0.51%    1.17%    -1.08%   -0.98 32.76%        -$0.22   Moody's assigns provisional ratings to Navient Private Education Loan Trust 2015-
                                                                                                            A (Moody's Investors Service Press Release - Factiva, 01/07/2015)
                                                                                                            *MOODY'S ASSIGNS PROVISIONAL RATINGS TO NAVIENT PRIVATE
                                                                                                            (BLOOMBERG News - Bloomberg, 01/07/2015 01:20 PM)
                                                                                                            Navient May Sell $689m Private Student Loan ABS, Moodyâ€™s Says (Bloomberg
                                                                                                            First Word - Bloomberg, 01/07/2015 01:31 PM)
 1/8/2015 Thu   3,124,252 $20.60 -1.53% 1.79%       -0.40%    1.60%   -3.13%   -2.86 0.51% **      -$0.65
 1/9/2015 Fri   1,664,465 $20.54 -0.29% -0.84%      -0.62%   -0.60%    0.31%    0.28 78.36%         $0.06   Barclays Research Report (Barclays - Manual Entry, 01/09/2015)
                                                                                                            Navient introduces three tips to tackle the FAFSA (GlobeNewswire - Factiva,
                                                                                                            01/09/2015 08:00 AM)
                                                                                                            Navient introduces three tips to tackle the FAFSA (PrimeZone Media Network -
                                                                                                            Bloomberg, 01/09/2015 08:00 AM)
                                                                                                            OBAMA COLLEGE PLAN STREET WRAP: Congress Probably Wonâ€™t Pass
                                                                                                            (Bloomberg First Word - Bloomberg, 01/09/2015 09:33 AM)
                                                                                                            Compass Point: Congress Unlikely To Pay For Free Community College Initiative
                                                                                                            (Benzinga.com - Factiva, 01/09/2015 10:24 AM)
1/10/2015 Sat




                                                                                                                                                                                       p. 53 of 106
                          Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 917 of 1145 PageID #: 5703


                                                                                 Appendix C
                                                                  Navient News Chronology with Daily Statistics

     [1]            [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]       [10]        [11]                                           [12]
                                                    Excess                                         Abnormal
                                            Market Industry Predicted Abnormal                       Price
    Date          Volume    Price    Return Return Return Return       Return t-stat     p-Value   Reaction                                        Events
1/11/2015   Sun
1/12/2015   Mon   1,431,640 $20.17 -1.80% -0.81%       0.13%   -0.51%   -1.29%   -1.15 25.27%        -$0.26
1/13/2015   Tue   2,188,825 $20.22 0.25% -0.25%       -0.18%   -0.13%    0.37%    0.33 74.11%         $0.08
1/14/2015   Wed   1,753,463 $20.14 -0.40% -0.58%      -1.50%   -0.49%    0.10%    0.09 93.17%         $0.02   Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                              Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                              Blue Chips - Factiva, 01/14/2015)
                                                                                                              HIGH YIELD: Top Ten Leading Movers Yesterday (Bloomberg First Word -
                                                                                                              Bloomberg, 01/14/2015 07:14 AM)
1/15/2015 Thu     1,608,205 $20.11 -0.15% -0.92%      0.01%    -0.63%    0.48%   0.43 67.06%         $0.10    Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                              01/15/2015)
                                                                                                              Compass Point Research Report (Compass Point - Manual Entry, 01/15/2015)
                                                                                                              ABS: Navient, Nelnet Likely Buyers of BofA SLs, Compass Point (Bloomberg First
                                                                                                              Word - Bloomberg, 01/15/2015 10:36 AM)
                                                                                                              NAVI, NNI Likely Buyers for BofA FFELP Portfolio: Compass Point (Bloomberg
                                                                                                              First Word - Bloomberg, 01/15/2015 11:06 AM)
1/16/2015 Fri     1,804,628 $20.15    0.20%   1.34%   -1.20%   1.04%    -0.84%   -0.75 45.70%        -$0.17   Compass Point Research Report (Compass Point - Manual Entry, 01/16/2015)
                                                                                                              Navient, Nelnet Likely Buyers of STI Student Loans: Compass Pt (Bloomberg First
                                                                                                              Word - Bloomberg, 01/16/2015 09:09 AM)
1/17/2015 Sat                                                                                                 Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                              Form 8-K, Current Report (Dec. 23, 2014) (Investment Weekly News - Factiva,
                                                                                                              01/17/2015)
1/18/2015 Sun
1/19/2015 Mon
1/20/2015 Tue     1,791,675 $19.67 -2.38%     0.16%   0.98%    0.33%    -2.71%   -2.40   1.82% *     -$0.55   MarketLine Research Report (Marketline - Manual Entry, 01/20/2015)
                                                                                                              HIGH YIELD: Top Ten Leading Movers Friday (Bloomberg First Word -
                                                                                                              Bloomberg, 01/20/2015 07:20 AM)
                                                                                                              Consumer Finance Equities Ahead of Market - SLM Corp., Discover Financial
                                                                                                              Services, Capital One Financial, Navient, and Santander Consumer USA Holdings
                                                                                                              (PR Newswire (U.S.) - Factiva, 01/20/2015 08:45 AM)
1/21/2015 Wed     3,084,051 $19.96    1.47%   0.49%   -0.29%   0.43%     1.05%   0.91 36.49%         $0.21    Barclays Research Report (Barclays - Manual Entry, 01/21/2015)
                                                                                                              Evercore ISI Research Report (Evercore ISI - Manual Entry, 01/21/2015)
                                                                                                              Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                              Entry, 01/21/2015)
                                                                                                              Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                              Entry, 01/21/2015)
                                                                                                              NAVIENT CORP 8-K (SEC - SEC Edgar, 01/21/2015)




                                                                                                                                                                                       p. 54 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 918 of 1145 PageID #: 5704


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]       [10]        [11]                                           [12]
                                                 Excess                                         Abnormal
                                         Market Industry Predicted Abnormal                       Price
    Date        Volume    Price   Return Return Return Return       Return t-stat     p-Value   Reaction                                        Events
                                                                                                           U.S FINANCIALS PRE-MKT: NTRS, FITB, USB 4Q Rev., EPS Top Ests.
                                                                                                           (Bloomberg First Word - Bloomberg, 01/21/2015 08:33 AM)
                                                                                                           Fitch Affirms SLM Private Credit Student Loan Trust 2006-B and 2006-C (Reuters
                                                                                                           News - Factiva, 01/21/2015 02:09 PM)
                                                                                                           Fitch Affirms SLM Private Credit Student Loan Trust 2006-B and 2006-C
                                                                                                           (Business Wire - Bloomberg, 01/21/2015 02:30 PM)
                                                                                                           Navient 4Q EPS 53c >NAVI (Dow Jones Newswires Chinese (English) - Factiva,
                                                                                                           01/21/2015 04:15 PM)
                                                                                                           Navient Reports Fourth-Quarter and Full-Year 2014 Financial Results
                                                                                                           (GlobeNewswire - Factiva, 01/21/2015 04:15 PM)
                                                                                                           Sallie Mae Reports Fourth-Quarter and Full-Year 2014 Financial Results (Business
                                                                                                           Wire - Bloomberg, 01/21/2015 04:15 PM)
                                                                                                           *NAVIENT 4Q CORE EPS 53C :NAVI US (BLOOMBERG News - Bloomberg,
                                                                                                           01/21/2015 04:15 PM)
                                                                                                           *NAVIENT 4Q CORE EPS 53C , EST. 54C :NAVI US (BLOOMBERG News -
                                                                                                           Bloomberg, 01/21/2015 04:15 PM)
                                                                                                           *NAVIENT 4Q EPS 64C :NAVI US (BLOOMBERG News - Bloomberg, 01/21/2015
                                                                                                           04:15 PM)
                                                                                                           Navient Reports Fourth-Quarter and Full-Year 2014 Financial Results (PrimeZone
                                                                                                           Media Network - Bloomberg, 01/21/2015 04:15 PM)
                                                                                                           *NAVIENT 4Q CORE EPS 53C , EST. 54C (Bloomberg First Word - Bloomberg,
                                                                                                           01/21/2015 04:15 PM)
                                                                                                           Navient 4Q Core EPS 53c, Est 54c (Bloomberg First Word - Bloomberg, 01/21/2015
                                                                                                           04:22 PM)
                                                                                                           SLM, Navient Corp. Profits Fall Sharply -- Update (Dow Jones Institutional News -
                                                                                                           Factiva, 01/21/2015 07:46 PM)
                                                                                                           SLM, Navient Corp. Profits Fall Sharply; Student-Loan ServicerÃ¢â‚¬â„¢s 2015
                                                                                                           Core EPS Guidance Misses AnalystsÃ¢â‚¬â„¢ Expectations (The Wall Street Journal
                                                                                                           Online - Factiva, 01/21/2015 07:46 PM)
1/22/2015 Thu   2,551,708 $19.69 -1.35%    1.53%   -4.73%   1.11%    -2.46%   -2.14   3.45% *     -$0.49   Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                           01/22/2015)
                                                                                                           Compass Point Research Report (Compass Point - Manual Entry, 01/22/2015)
                                                                                                           Compass Point Research Report (Compass Point - Manual Entry, 01/22/2015)
                                                                                                           Compass Point Research Report (Compass Point - Manual Entry, 01/22/2015)
                                                                                                           FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                           01/22/2015)



                                                                                                                                                                                     p. 55 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 919 of 1145 PageID #: 5705


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                 Excess                                       Abnormal
                                         Market Industry Predicted Abnormal                     Price
    Date        Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events

                                                                                                         Navient acquires $9.5B of FFELP loans in Q4'14 (SNL Financial Services Daily -
                                                                                                         Factiva, 01/22/2015)
                                                                                                         Q4 2014 Navient Corp Earnings Call - Final (CQ FD Disclosure - Factiva,
                                                                                                         01/22/2015)
                                                                                                         U.S. PRE-MARKET MOVERS: CYN FFIV LE NADL NERV SNDK XLNX
                                                                                                         (Bloomberg First Word - Bloomberg, 01/22/2015 08:38 AM)
                                                                                                         U.S. FINANCIALS PRE-MKT: KEY, BBT, TRV Top Highest EPS Ests.
                                                                                                         (Bloomberg First Word - Bloomberg, 01/22/2015 08:43 AM)
                                                                                                         *MOODY'S ASSIGNS DEFINITIVE RATINGS TO NAVIENT PRIVATE
                                                                                                         EDUCATION (BLOOMBERG News - Bloomberg, 01/22/2015 07:03 PM)
1/23/2015 Fri   2,134,458 $19.47 -1.12% -0.55%     0.75%    -0.30%   -0.82%   -0.71 47.94%      -$0.16   Barclays Research Report (Barclays - Manual Entry, 01/23/2015)
                                                                                                         Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                         01/23/2015)
                                                                                                         Compass Point Research Report (Compass Point - Manual Entry, 01/23/2015)
                                                                                                         Credit Suisse Research Report (Credit Suisse - Manual Entry, 01/23/2015)
                                                                                                         Evercore ISI Research Report (Evercore ISI - Manual Entry, 01/23/2015)
                                                                                                         Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                         Entry, 01/23/2015)
                                                                                                         Moody's assigns definitive ratings to Navient Private Education Loan Trust 2015-A
                                                                                                         (Moody's Investors Service Press Release - Factiva, 01/23/2015)
                                                                                                         R.W. PRESSPRICH Research Report (R.W. PRESSPRICH - Manual Entry,
                                                                                                         01/23/2015)
                                                                                                         Regulation, resumption of growth seen driving banks to sell student loans (SNL
                                                                                                         Bank and Thrift Daily - Factiva, 01/23/2015)
                                                                                                         Regulation, resumption of growth seen driving banks to sell student loans (SNL
                                                                                                         Financial Services Daily - Factiva, 01/23/2015)
                                                                                                         Buy Home Builders, Banks on Housing Strength: Fundstratâ€™s Lee (Bloomberg
                                                                                                         First Word - Bloomberg, 01/23/2015 07:36 AM)
                                                                                                         HIGH YIELD: ATCNA 7.75% Among Most Active Today, Trace Shows
                                                                                                         (Bloomberg First Word - Bloomberg, 01/23/2015 12:23 PM)
1/24/2015 Sat
1/25/2015 Sun                                                                                            Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                         Entry, 01/25/2015)
                                                                                                         Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                         Entry, 01/25/2015)




                                                                                                                                                                                    p. 56 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 920 of 1145 PageID #: 5706


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]        [11]                                           [12]
                                                  Excess                                        Abnormal
                                          Market Industry Predicted Abnormal                      Price
    Date        Volume    Price    Return Return Return Return       Return t-stat    p-Value   Reaction                                         Events
1/26/2015 Mon   2,113,521 $19.55    0.41%   0.26%   -0.44%   0.27%     0.14%   0.13 90.03%        $0.03    NAVIENT CORP 8-K (SEC - SEC Edgar, 01/26/2015)
                                                                                                           Navient Corp announces 7 pct increase in quarterly dividend (Reuters Significant
                                                                                                           Developments - Factiva, 01/26/2015)
                                                                                                           Navient announces 7 percent increase in quarterly dividend (GlobeNewswire -
                                                                                                           Factiva, 01/26/2015 04:15 PM)
                                                                                                           Navient announces 7 percent increase in quarterly dividend (PrimeZone Media
                                                                                                           Network - Bloomberg, 01/26/2015 04:15 PM)
                                                                                                           *NAVIENT REPORTS 7% BOOST IN QTRLY DIV (BLOOMBERG News -
                                                                                                           Bloomberg, 01/26/2015 04:15 PM)
                                                                                                           *NAVIENT BOOSTS QTR DIV TO 16C/SHR FROM 15C, EST. 17C
                                                                                                           (BLOOMBERG News - Bloomberg, 01/26/2015 04:15 PM)
                                                                                                           *NAVIENT BOOSTS QTR DIV TO 16C/SHR FROM 15C, EST. 17C (Bloomberg
                                                                                                           First Word - Bloomberg, 01/26/2015 04:16 PM)
                                                                                                           Navient Files 8K - Other Events >NAVI (Dow Jones Institutional News - Factiva,
                                                                                                           01/26/2015 05:29 PM)
1/27/2015 Tue   3,047,923 $19.80    1.28% -1.34%    -0.16%   -0.94%    2.22%   1.94   5.50%       $0.43    Compass Point Research Report (Compass Point - Manual Entry, 01/27/2015)
                                                                                                           FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                           01/27/2015)
                                                                                                           HIGH YIELD: Top Ten Leading Movers Yesterday (Bloomberg First Word -
                                                                                                           Bloomberg, 01/27/2015 06:41 AM)
1/28/2015 Wed   2,721,528 $19.47 -1.67% -1.34%      -0.27%   -0.85%   -0.81%   -0.70 48.44%       -$0.16   Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                           Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                           Blue Chips - Factiva, 01/28/2015)
                                                                                                           Navient raises Q1 dividend by 7% (SNL Financial Services Daily - Factiva,
                                                                                                           01/28/2015)
                                                                                                           HIGH YIELD: Top Ten Lagging Movers Yesterday (Bloomberg First Word -
                                                                                                           Bloomberg, 01/28/2015 07:29 AM)
1/29/2015 Thu   5,054,293 $19.50    0.15%   0.96%   -0.64%   0.81%    -0.65%   -0.56 57.50%       -$0.13   Navient announces Cash Tender Offer for its 6.25% Medium Term Notes, Series A
                                                                                                           due Jan. 25, 2016 (GlobeNewswire - Factiva, 01/29/2015 09:00 AM)
                                                                                                           *NAVIENT REPORTS CASH TENDER OFFER FOR 6.25% MEDIUM TERM
                                                                                                           NOTES, (BLOOMBERG News - Bloomberg, 01/29/2015 09:00 AM)
                                                                                                           Navient announces Cash Tender Offer for its 6.25% Medium Term Notes, Series A
                                                                                                           due Jan. 25, 2016 (PrimeZone Media Network - Bloomberg, 01/29/2015 09:00 AM)

                                                                                                           *NAVIENT OFFERING UP TO $500M PRINCIPAL AMOUNT OF NOTES
                                                                                                           (BLOOMBERG News - Bloomberg, 01/29/2015 09:01 AM)




                                                                                                                                                                                       p. 57 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 921 of 1145 PageID #: 5707


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]         [11]                                           [12]
                                                  Excess                                         Abnormal
                                          Market Industry Predicted Abnormal                       Price
    Date        Volume    Price    Return Return Return Return       Return t-stat    p-Value    Reaction                                         Events
                                                                                                            Fitch Affirms SLM Private Credit Student Loan Trust 2007-A (Reuters News -
                                                                                                            Factiva, 01/29/2015 10:49 AM)
                                                                                                            Fitch Affirms SLM Private Credit Student Loan Trust 2007-A (Business Wire -
                                                                                                            Bloomberg, 01/29/2015 11:00 AM)
                                                                                                            Fitch Affirms SLM Private Credit Student Loan Trust 2006-A (Reuters News -
                                                                                                            Factiva, 01/29/2015 11:46 AM)
                                                                                                            Fitch Affirms SLM Private Credit Student Loan Trust 2006-A (Business Wire -
                                                                                                            Bloomberg, 01/29/2015 11:53 AM)
1/30/2015 Fri   4,173,880 $19.74    1.23% -1.30%    -0.40%   -0.84%    2.07%   1.78   7.75%        $0.40    Fitch Affirms SLM Private Credit Student Loan Trust 2007-A (Thai News Service -
                                                                                                            Factiva, 01/30/2015)
                                                                                                            Navient commences cash tender offer for notes (SNL Financial Services Daily -
                                                                                                            Factiva, 01/30/2015)
                                                                                                            HIGH YIELD: Top Ten Leading Movers Yesterday (Bloomberg First Word -
                                                                                                            Bloomberg, 01/30/2015 07:15 AM)
                                                                                                            Navient Announces Cash Tender Offer for 6.25% MTN (Bloomberg First Word -
                                                                                                            Bloomberg, 01/30/2015 07:52 AM)
                                                                                                            Navient CEO to present at 2015 Credit Suisse Financial Services Forum
                                                                                                            (GlobeNewswire - Factiva, 01/30/2015 09:00 AM)
                                                                                                            Navient CEO to present at 2015 Credit Suisse Financial Services Forum
                                                                                                            (PrimeZone Media Network - Bloomberg, 01/30/2015 09:00 AM)
1/31/2015 Sat
 2/1/2015 Sun
 2/2/2015 Mon   3,120,747 $20.05    1.57%   1.30%   0.48%    1.00%     0.58%   0.49 62.38%         $0.11    Height Analytics Research Report (Height Analytics - Manual Entry, 02/02/2015)
                                                                                                            ValuEngine Research Report (ValuEngine - Manual Entry, 02/02/2015)
                                                                                                            Private Credit SL ABS at Widest Levels in Over a Year, JPM Says (Bloomberg
                                                                                                            First Word - Bloomberg, 02/02/2015 11:57 AM)
 2/3/2015 Tue   2,543,134 $21.08    5.14%   1.45%   0.47%    1.12%     4.01%   3.45   0.08% **     $0.80    NAVIENT CORP SC 13G (SEC - SEC Edgar, 02/03/2015)
                                                                                                            HIGH YIELD: Top Ten Lagging Movers Yesterday (Bloomberg First Word -
                                                                                                            Bloomberg, 02/03/2015 07:39 AM)
                                                                                                            U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG
                                                                                                            News - Bloomberg, 02/03/2015 11:30 AM)
 2/4/2015 Wed   2,554,434 $21.00 -0.38% -0.39%      0.47%    -0.11%   -0.27%   -0.22 82.40%        -$0.06   Fitch Affirms SLM Private Credit Student Loan Trust 2006-A (Thai News Service -
                                                                                                            Factiva, 02/04/2015)
                                                                                                            Wells Fargo Should Explore Exiting Student Lending: Compass Pt (Bloomberg
                                                                                                            First Word - Bloomberg, 02/04/2015 07:00 AM)




                                                                                                                                                                                      p. 58 of 106
                       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 922 of 1145 PageID #: 5708


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

    [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]     [10]        [11]                                          [12]
                                                 Excess                                       Abnormal
                                         Market Industry Predicted Abnormal                     Price
   Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
                                                                                                         HIGH YIELD: Top Ten Most Active Trades Today (Bloomberg First Word -
                                                                                                         Bloomberg, 02/04/2015 12:02 PM)
2/5/2015 Thu   2,165,708 $21.31    1.48%   1.05%   0.22%    0.96%     0.52%   0.42 67.34%       $0.11    Compass Point analyst says Wells Fargo should exit student lending (SNL Bank and
                                                                                                         Thrift Daily - Factiva, 02/05/2015)
                                                                                                         Compass Point analyst says Wells Fargo should exit student lending (SNL Financial
                                                                                                         Services Daily - Factiva, 02/05/2015)
                                                                                                         NAVIENT CORP 4 (SEC - SEC Edgar, 02/05/2015)
                                                                                                         NAVIENT CORP 4 (SEC - SEC Edgar, 02/05/2015)
                                                                                                         NAVIENT CORP 4 (SEC - SEC Edgar, 02/05/2015)
                                                                                                         NAVIENT CORP 4 (SEC - SEC Edgar, 02/05/2015)
                                                                                                         NAVIENT CORP 4 (SEC - SEC Edgar, 02/05/2015)
                                                                                                         S&P Global Compustat Research Report (S&P Global Compustat - Manual Entry,
                                                                                                         02/05/2015)
                                                                                                         Jack Remondi, CEO, Relinquishes 5,915 NAVI US 02/03/15 (BLOOMBERG News -
                                                                                                         Bloomberg, 02/05/2015 06:09 PM)
                                                                                                         Chivavibul Somsak, CFO, Relinquishes 2,997 NAVI US 02/03/15 (BLOOMBERG
                                                                                                         News - Bloomberg, 02/05/2015 06:10 PM)
                                                                                                         Kane John M, Chief Oper, Relinquishes 4,095 NAVI US 02/03/15 (BLOOMBERG
                                                                                                         News - Bloomberg, 02/05/2015 06:11 PM)
                                                                                                         Hynes Timothy J Iv, Chief Risk, Relinquishes 1,212 NAVI US 02/03/15
                                                                                                         (BLOOMBERG News - Bloomberg, 02/05/2015 06:12 PM)
2/6/2015 Fri   1,764,050 $21.35    0.19% -0.32%    0.97%    -0.05%    0.24%   0.20 84.56%       $0.05    NAVIENT CORP 4 (SEC - SEC Edgar, 02/06/2015)
                                                                                                         NAVIENT CORP 4 (SEC - SEC Edgar, 02/06/2015)
                                                                                                         NAVIENT CORP 4 (SEC - SEC Edgar, 02/06/2015)
                                                                                                         NAVIENT CORP 4 (SEC - SEC Edgar, 02/06/2015)
                                                                                                         NAVIENT REPORTS DISPOSITION BY CEO REMONDI (Delaware) (US Fed
                                                                                                         News - Factiva, 02/06/2015)
                                                                                                         Fitch Affirms SLM Private Credit Student Loan Trust 2005-A (Reuters News -
                                                                                                         Factiva, 02/06/2015 03:58 PM)
                                                                                                         Fitch Affirms SLM Private Credit Student Loan Trust 2005-A (Business Wire -
                                                                                                         Bloomberg, 02/06/2015 04:05 PM)
                                                                                                         Jack Remondi, CEO, Relinquishes 29,005 NAVI US 02/04/15 (BLOOMBERG News -
                                                                                                         Bloomberg, 02/06/2015 05:08 PM)
                                                                                                         Hynes Timothy J Iv, Chief Risk, Relinquishes 3,421 NAVI US 02/04/15
                                                                                                         (BLOOMBERG News - Bloomberg, 02/06/2015 05:10 PM)


                                                                                                                                                                                  p. 59 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 923 of 1145 PageID #: 5709


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                          [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events

                                                                                                          Chivavibul Somsak, CFO, Relinquishes 3,187 NAVI US 02/04/15 (BLOOMBERG
                                                                                                          News - Bloomberg, 02/06/2015 05:11 PM)
                                                                                                          Kane John M, Chief Oper, Relinquishes 3,826 NAVI US 02/04/15 (BLOOMBERG
                                                                                                          News - Bloomberg, 02/06/2015 05:12 PM)
 2/7/2015 Sat                                                                                             Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                          Form 8-K, Current Report (Jan. 21, 2015) (Investment Weekly News - Factiva,
                                                                                                          02/07/2015)
 2/8/2015 Sun
 2/9/2015 Mon   2,107,723 $21.57    1.03% -0.42%    0.61%    -0.13%    1.16%   0.96 34.08%       $0.25    NAVIENT CORP SC 13G (SEC - SEC Edgar, 02/09/2015)
2/10/2015 Tue   1,598,800 $21.67    0.46%   1.07%   -0.41%   0.97%    -0.50%   -0.42 67.89%      -$0.11   NAVIENT CORP 4 (SEC - SEC Edgar, 02/10/2015)
                                                                                                          NAVIENT CORP 4 (SEC - SEC Edgar, 02/10/2015)
                                                                                                          NAVIENT CORP 4 (SEC - SEC Edgar, 02/10/2015)
                                                                                                          NAVIENT CORP 4 (SEC - SEC Edgar, 02/10/2015)
                                                                                                          NAVIENT CORP SC 13G (SEC - SEC Edgar, 02/10/2015)
                                                                                                          Omegaâ€™s Cooperman Sees Europe, Japan Stock Markets Beating U.S.
                                                                                                          (Bloomberg First Word - Bloomberg, 02/10/2015 06:54 AM)
                                                                                                          Third Avenue Likes â€˜Newâ€™ GM, Exits Southern Pacific Resource (Bloomberg
                                                                                                          First Word - Bloomberg, 02/10/2015 11:26 AM)
                                                                                                          BMO Starts Coverage of 25 Financial Cos; WFC at Underperform (Bloomberg First
                                                                                                          Word - Bloomberg, 02/10/2015 07:18 PM)
                                                                                                          Jack Remondi, CEO, Relinquishes 4,880 NAVI US 02/07/15 (BLOOMBERG News -
                                                                                                          Bloomberg, 02/10/2015 09:11 PM)
                                                                                                          Chivavibul Somsak, CFO, Relinquishes 2,661 NAVI US 02/07/15 (BLOOMBERG
                                                                                                          News - Bloomberg, 02/10/2015 09:13 PM)
                                                                                                          Kane John M, Chief Oper, Relinquishes 3,189 NAVI US 02/07/15 (BLOOMBERG
                                                                                                          News - Bloomberg, 02/10/2015 09:16 PM)
                                                                                                          Hynes Timothy J Iv, Chief Risk, Relinquishes 2,560 NAVI US 02/07/15
                                                                                                          (BLOOMBERG News - Bloomberg, 02/10/2015 09:22 PM)
2/11/2015 Wed   1,928,712 $21.95    1.29%   0.03%   0.07%    0.21%     1.08%   0.89 37.58%       $0.23    Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                          Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                          Blue Chips - Factiva, 02/11/2015)
                                                                                                          Navient Corp at Credit Suisse Group Financial Services Forum - Final (CQ FD
                                                                                                          Disclosure - Factiva, 02/11/2015)
                                                                                                          HIGH YIELD: Top Ten Leading Movers Yesterday (Bloomberg First Word -
                                                                                                          Bloomberg, 02/11/2015 07:23 AM)




                                                                                                                                                                                  p. 60 of 106
                          Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 924 of 1145 PageID #: 5710


                                                                                 Appendix C
                                                                  Navient News Chronology with Daily Statistics

     [1]            [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]       [10]        [11]                                             [12]
                                                    Excess                                         Abnormal
                                            Market Industry Predicted Abnormal                       Price
    Date          Volume    Price    Return Return Return Return       Return t-stat     p-Value   Reaction                                           Events
                                                                                                              U.S. FINANCIALS PRE-MKT: CS Conference; Western Union Downgrade
                                                                                                              (Bloomberg First Word - Bloomberg, 02/11/2015 08:27 AM)
2/12/2015 Thu     2,427,991 $22.21    1.18%   0.99%   -3.05%   0.83%     0.36%   0.30 76.84%         $0.08    Credit Suisse Research Report (Credit Suisse - Manual Entry, 02/12/2015)
                                                                                                              NAVIENT CORP 3 (SEC - SEC Edgar, 02/12/2015)
                                                                                                              Navient Corporation Announces Expiration of Early Tender Date and Withdrawal
                                                                                                              Date in Offer for its 6.25% Medium Term Notes, Series A due January 25, 2016
                                                                                                              (GlobeNewswire - Factiva, 02/12/2015 09:00 AM)
                                                                                                              Press Release: Navient Corporation Announces Expiration of Early Tender Date
                                                                                                              and Withdrawal Date in Offer for its 6.25% Medium Term Notes, Series A due
                                                                                                              January 25, 2016 (Dow Jones Institutional News - Factiva, 02/12/2015 09:00 AM)
                                                                                                              *NAVIENT REPORTS EXPIRATION OF EARLY TENDER DATE,
                                                                                                              WITHDRAWAL (BLOOMBERG News - Bloomberg, 02/12/2015 09:00 AM)
                                                                                                              Navient Corporation Announces Expiration of Early Tender Date and Withdrawal
                                                                                                              Date in Offer for its 6.25% Medium Term Notes, (PrimeZone Media Network -
                                                                                                              Bloomberg, 02/12/2015 09:00 AM)
                                                                                                              *NAVIENT GOT VALID TENDERS FROM HOLDERS OF $1.54B NOTES
                                                                                                              (BLOOMBERG News - Bloomberg, 02/12/2015 09:00 AM)
2/13/2015 Fri     2,490,613 $22.37    0.72%   0.42%   -1.76%   0.49%     0.23%   0.19 84.99%         $0.05    NAVIENT CORP SC 13G (SEC - SEC Edgar, 02/13/2015)
                                                                                                              Navient discloses early tender offer results (SNL Financial Services Daily - Factiva,
                                                                                                              02/13/2015)
                                                                                                              HIGH YIELD: Top Ten Leading Movers Yesterday (Bloomberg First Word -
                                                                                                              Bloomberg, 02/13/2015 07:12 AM)
2/14/2015   Sat
2/15/2015   Sun
2/16/2015   Mon
2/17/2015   Tue   3,000,023 $21.98 -1.74%     0.18%   0.56%    0.33%    -2.08%   -1.71   9.03%       -$0.46   HIGH YIELD: Top Ten Lagging Movers Friday (Bloomberg First Word -
                                                                                                              Bloomberg, 02/17/2015 06:46 AM)
                                                                                                              Navient celebrates new headquarters in Wilmington (GlobeNewswire - Factiva,
                                                                                                              02/17/2015 12:39 PM)
                                                                                                              Navient celebrates new headquarters in Wilmington (PrimeZone Media Network -
                                                                                                              Bloomberg, 02/17/2015 12:39 PM)
                                                                                                              Omega Advisors Holdings in 4th Qtr: 13F Alert (Correct) (BLOOMBERG News -
                                                                                                              Bloomberg, 02/17/2015 06:29 PM)
2/18/2015 Wed     1,882,322 $21.65 -1.50% -0.03%       0.37%   0.15%    -1.65%   -1.34 18.25%        -$0.36
2/19/2015 Thu     1,418,279 $21.66 0.05% -0.09%       -0.50%   0.12%    -0.08%   -0.06 94.95%        -$0.02
2/20/2015 Fri     1,670,522 $21.72 0.28% 0.63%         1.00%   0.58%    -0.30%   -0.25 80.59%        -$0.07   NAVIENT CORP 4 (SEC - SEC Edgar, 02/20/2015)
                                                                                                              NAVIENT CORP 4 (SEC - SEC Edgar, 02/20/2015)



                                                                                                                                                                                            p. 61 of 106
               Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 925 of 1145 PageID #: 5711


                                                                     Appendix C
                                                      Navient News Chronology with Daily Statistics

[1]      [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]     [10]        [11]                                        [12]
                                        Excess                                       Abnormal
                                Market Industry Predicted Abnormal                     Price
Date   Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                      Events

                                                                                                NAVIENT CORP 4 (SEC - SEC Edgar, 02/20/2015)
                                                                                                NAVIENT CORP 4 (SEC - SEC Edgar, 02/20/2015)
                                                                                                NAVIENT CORP 4 (SEC - SEC Edgar, 02/20/2015)
                                                                                                NAVIENT CORP 4 (SEC - SEC Edgar, 02/20/2015)
                                                                                                NAVIENT CORP 4 (SEC - SEC Edgar, 02/20/2015)
                                                                                                NAVIENT CORP 4 (SEC - SEC Edgar, 02/20/2015)
                                                                                                NAVIENT CORP 4 (SEC - SEC Edgar, 02/20/2015)
                                                                                                NAVIENT CORP 4 (SEC - SEC Edgar, 02/20/2015)
                                                                                                NAVIENT CORP 4 (SEC - SEC Edgar, 02/20/2015)
                                                                                                NAVIENT CORP 4 (SEC - SEC Edgar, 02/20/2015)
                                                                                                NAVIENT CORP 4 (SEC - SEC Edgar, 02/20/2015)
                                                                                                NAVIENT CORP 4 (SEC - SEC Edgar, 02/20/2015)
                                                                                                NAVIENT CORP 4 (SEC - SEC Edgar, 02/20/2015)
                                                                                                NAVIENT CORP 4 (SEC - SEC Edgar, 02/20/2015)
                                                                                                NAVIENT CORP 4 (SEC - SEC Edgar, 02/20/2015)
                                                                                                Adams John K Jr, Director, Acquires 4,618 NAVI US 02/18/15 (BLOOMBERG
                                                                                                News - Bloomberg, 02/20/2015 04:43 PM)
                                                                                                Ann Torre Bates, Director, Acquires 4,618 NAVI US 02/18/15 (BLOOMBERG
                                                                                                News - Bloomberg, 02/20/2015 04:45 PM)
                                                                                                Cabral Anna Escobedo, Director, Acquires 4,618 NAVI US 02/18/15
                                                                                                (BLOOMBERG News - Bloomberg, 02/20/2015 04:47 PM)
                                                                                                Diane Suitt Gilleland, Director, Acquires 4,618 NAVI US 02/18/15 (BLOOMBERG
                                                                                                News - Bloomberg, 02/20/2015 04:50 PM)
                                                                                                Lehman Katherine A, Director, Acquires 4,618 NAVI US 02/18/15 (BLOOMBERG
                                                                                                News - Bloomberg, 02/20/2015 04:50 PM)
                                                                                                Barry A Munitz, Director, Acquires 4,618 NAVI US 02/18/15 (BLOOMBERG News
                                                                                                - Bloomberg, 02/20/2015 04:54 PM)
                                                                                                Steven L Shapiro, Director, Acquires 4,618 NAVI US 02/18/15 (BLOOMBERG
                                                                                                News - Bloomberg, 02/20/2015 04:57 PM)
                                                                                                Chivavibul Somsak, EVP & CFO, Acquires 42,157 NAVI US 02/18/15
                                                                                                (BLOOMBERG News - Bloomberg, 02/20/2015 05:03 PM)
                                                                                                Mark L Heleen, EVP & Chie, Acquires 21,761 NAVI US 02/18/15 (BLOOMBERG
                                                                                                News - Bloomberg, 02/20/2015 05:04 PM)



                                                                                                                                                                    p. 62 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 926 of 1145 PageID #: 5712


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                          Kane John M, EVP & Chie, Acquires 52,913 NAVI US 02/18/15 (BLOOMBERG
                                                                                                          News - Bloomberg, 02/20/2015 05:15 PM)
                                                                                                          Jack Remondi, CEO, Acquires 150,472 NAVI US 02/18/15 (BLOOMBERG News -
                                                                                                          Bloomberg, 02/20/2015 05:18 PM)
                                                                                                          Hynes Timothy J Iv, EVP, Chief, Acquires 33,544 NAVI US 02/18/15
                                                                                                          (BLOOMBERG News - Bloomberg, 02/20/2015 05:24 PM)
2/21/2015 Sat
2/22/2015 Sun
2/23/2015 Mon   1,290,575 $21.81    0.41% -0.03%    0.26%    0.13%     0.29%   0.23 81.59%       $0.06    NAVIENT REPORTS ACQUISITION BY DIRECTOR CABRAL (Delaware) (US
                                                                                                          Fed News - Factiva, 02/23/2015)
                                                                                                          NAVIENT REPORTS ACQUISITION BY DIRECTOR LEHMAN (Delaware) (US
                                                                                                          Fed News - Factiva, 02/23/2015)
                                                                                                          NAVIENT REPORTS ACQUISITION BY DIRECTOR MILLS (Delaware) (US
                                                                                                          Fed News - Factiva, 02/23/2015)
                                                                                                          NAVIENT REPORTS ACQUISITION BY DIRECTOR MUNITZ (Delaware) (US
                                                                                                          Fed News - Factiva, 02/23/2015)
                                                                                                          NAVIENT REPORTS ACQUISITION BY DIRECTOR SHAPIRO (Delaware) (US
                                                                                                          Fed News - Factiva, 02/23/2015)
                                                                                                          NAVIENT REPORTS ACQUISITION BY DIRECTOR SUITT (Delaware) (US
                                                                                                          Fed News - Factiva, 02/23/2015)
                                                                                                          NAVIENT REPORTS ACQUISITION BY DIRECTOR THOMPSON (Delaware)
                                                                                                          (US Fed News - Factiva, 02/23/2015)
                                                                                                          NAVIENT REPORTS ACQUISITION BY DIRECTOR TORRE (Delaware) (US
                                                                                                          Fed News - Factiva, 02/23/2015)
                                                                                                          NAVIENT REPORTS ACQUISITION BY DIRECTOR UNGER (Delaware) (US
                                                                                                          Fed News - Factiva, 02/23/2015)
                                                                                                          NAVIENT REPORTS ACQUISITION BY DIRECTOR WILLIAMS (Delaware)
                                                                                                          (US Fed News - Factiva, 02/23/2015)
2/24/2015 Tue   1,657,127 $21.68 -0.60%     0.28%   0.28%    0.35%    -0.94%   -0.76 44.64%      -$0.21   ValuEngine Research Report (ValuEngine - Manual Entry, 02/24/2015)
2/25/2015 Wed   2,443,935 $21.70    0.09% -0.06%    0.68%    0.06%     0.03%   0.03 97.91%       $0.01    Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                          Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                          Blue Chips - Factiva, 02/25/2015)
                                                                                                          Barclays Research Report (Barclays - Manual Entry, 02/25/2015)
                                                                                                          Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                          02/25/2015)
                                                                                                          Credit Suisse Research Report (Credit Suisse - Manual Entry, 02/25/2015)




                                                                                                                                                                                     p. 63 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 927 of 1145 PageID #: 5713


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]     [10]        [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                          Evercore ISI Research Report (Evercore ISI - Manual Entry, 02/25/2015)
                                                                                                          Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                          Entry, 02/25/2015)
                                                                                                          Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                          Entry, 02/25/2015)
                                                                                                          Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                          Entry, 02/25/2015)
                                                                                                          Navient acquires asset recovery firm serving state and local governments (Reuters
                                                                                                          Significant Developments - Factiva, 02/25/2015)
                                                                                                          Navient acquires Gila (MarketLine (a Datamonitor Company), Financial Deals Tracker
                                                                                                          - Factiva, 02/25/2015)
                                                                                                          Owner Resource Group sells Gila to Navient (MarketLine (a Datamonitor Company),
                                                                                                          Financial Deals Tracker - Factiva, 02/25/2015)
                                                                                                          Navient acquires leading asset recovery firm serving state and local governments
                                                                                                          (GlobeNewswire - Factiva, 02/25/2015 09:00 AM)
                                                                                                          *NAVIENT BUYS LEADING ASSET RECOVERY FIRM SERVING STATE,
                                                                                                          LOCAL (BLOOMBERG News - Bloomberg, 02/25/2015 09:00 AM)
                                                                                                          Navient acquires leading asset recovery firm serving state and local governments
                                                                                                          (PrimeZone Media Network - Bloomberg, 02/25/2015 09:00 AM)
                                                                                                          *NAVIENT BUYS GILA LLC (BLOOMBERG News - Bloomberg, 02/25/2015 09:00
                                                                                                          AM)
                                                                                                          *NAVIENT BUYS GILA LLC, NO TERMS (BLOOMBERG News - Bloomberg,
                                                                                                          02/25/2015 09:00 AM)
                                                                                                          *NAVIENT BUYS GILA LLC, NO TERMS (Bloomberg First Word - Bloomberg,
                                                                                                          02/25/2015 09:01 AM)
                                                                                                          HIGH YIELD: PKD, CHK Among Worst Performing CDS (Bloomberg First Word -
                                                                                                          Bloomberg, 02/25/2015 03:46 PM)
2/26/2015 Thu   1,742,617 $21.85    0.69% -0.13%    0.62%    0.01%     0.68%   0.55 58.49%       $0.15    Navient buys asset recovery, business process outsourcing firm (SNL Financial
                                                                                                          Services Daily - Factiva, 02/26/2015)
                                                                                                          Navient announces annual meeting of shareholders on May 21, 2015
                                                                                                          (GlobeNewswire - Factiva, 02/26/2015 09:00 AM)
                                                                                                          Navient announces annual meeting of shareholders on May 21, 2015 (PrimeZone
                                                                                                          Media Network - Bloomberg, 02/26/2015 09:00 AM)
                                                                                                          *MOODY'S ASSIGNS DEFINITIVE RATINGS TO NAVIENT STUDENT LOAN
                                                                                                          (BLOOMBERG News - Bloomberg, 02/26/2015 02:48 PM)




                                                                                                                                                                                    p. 64 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 928 of 1145 PageID #: 5714


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                            [12]
                                                 Excess                                       Abnormal
                                         Market Industry Predicted Abnormal                     Price
    Date        Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                          Events
2/27/2015 Fri   2,271,775 $21.40 -2.06% -0.29%    -1.02%    -0.01%   -2.05%   -1.65 10.07%      -$0.45   Hundreds of jobs in jeopardy at Pioneer Credit Recovery (Buffalo Business First
                                                                                                         Online - Factiva, 02/27/2015)
                                                                                                         NAVIENT CORP 10-K (SEC - SEC Edgar, 02/27/2015)
                                                                                                         Navient issues student loan-backed notes (SNL Financial Services Daily - Factiva,
                                                                                                         02/27/2015)
                                                                                                         Owner Resource Group sells Gila Corporation to Navient (Reuters Significant
                                                                                                         Developments - Factiva, 02/27/2015)
                                                                                                         Owner Resource Group Sells Gila Corporation to Navient (Business Wire -
                                                                                                         Bloomberg, 02/27/2015 09:00 AM)
                                                                                                         *OWNER RESOURCE GROUP SELLS GILA TO NAVIENT; NO TERMS
                                                                                                         (BLOOMBERG News - Bloomberg, 02/27/2015 09:04 AM)
                                                                                                         Owner Resource Group Sells Accounts-Receivable Service Company (LBO Wire -
                                                                                                         Factiva, 02/27/2015 09:27 AM)
                                                                                                         *NAVIENT UNIT RECEIVED SUBPOENA FROM NY DFS IN DEC.: 10-K
                                                                                                         (BLOOMBERG News - Bloomberg, 02/27/2015 07:17 PM)
                                                                                                         *NSI SUBPOENA PART OF DFS INQUIRY INTO POSSIBLE
                                                                                                         FRAUD/MISCONDUCT (BLOOMBERG News - Bloomberg, 02/27/2015 07:21 PM)
                                                                                                         *NAVIENT HAS BEEN IN TALKS WITH NY DFS ON THIS MATTER
                                                                                                         (BLOOMBERG News - Bloomberg, 02/27/2015 07:22 PM)
                                                                                                         Navient Unit Received Subpoena From NY DFS in December (Bloomberg First
                                                                                                         Word - Bloomberg, 02/27/2015 07:23 PM)
                                                                                                         Education Department Will Wind Down Contracts With Five Collection Agencies
                                                                                                         (Dow Jones Institutional News - Factiva, 02/27/2015 07:57 PM)
                                                                                                         Education Dept. Ending Deals With 5 Collection Agencies: WSJ (Bloomberg First
                                                                                                         Word - Bloomberg, 02/27/2015 08:15 PM)
                                                                                                         Education Department Will Wind Down Contracts With Five Collection Agencies
                                                                                                         (Dow Jones Institutional News - Factiva, 02/27/2015 08:57 PM)
                                                                                                         Education Department Will Wind Down Contracts With Five Collection Agencies
                                                                                                         (Dow Jones Institutional News - Factiva, 02/27/2015 09:11 PM)
                                                                                                         Education Department Ending Some Collection Agency Contracts -- Update (Dow
                                                                                                         Jones Institutional News - Factiva, 02/27/2015 09:56 PM)
                                                                                                         Education Department Will Wind Down Contracts With Five Collection Agencies;
                                                                                                         Agency says Navient unit, others provided inaccurate information to student
                                                                                                         borrowers (The Wall Street Journal Online - Factiva, 02/27/2015 09:56 PM)




                                                                                                                                                                                     p. 65 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 929 of 1145 PageID #: 5715


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]       [10]         [11]                                           [12]
                                                 Excess                                          Abnormal
                                         Market Industry Predicted Abnormal                        Price
    Date        Volume    Price   Return Return Return Return       Return t-stat     p-Value    Reaction                                         Events
                                                                                                            U.S. Cuts Off Debt Collectors for Misleading Student Borrowers (BLOOMBERG
                                                                                                            News - Bloomberg, 02/27/2015 10:45 PM)
2/28/2015 Sat                                                                                               Education Department Will Wind Down Contracts With Five Collection Agencies
                                                                                                            (Emerging Markets Business Information News - Factiva, 02/28/2015)
                                                                                                            Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                            Form 4, Statement of Changes in Beneficial Ownership of Securities (Feb. 10, 2015)
                                                                                                            (Investment Weekly News - Factiva, 02/28/2015)
                                                                                                            Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                            Form 4, Statement of Changes in Beneficial Ownership of Securities (Feb. 5, 2015)
                                                                                                            (Investment Weekly News - Factiva, 02/28/2015)
                                                                                                            Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                            Form 4, Statement of Changes in Beneficial Ownership of Securities (Feb. 6, 2015)
                                                                                                            (Investment Weekly News - Factiva, 02/28/2015)
                                                                                                            U.S. Cuts Off Student-Loan Collectors for Misleading Debtors (1) (BLOOMBERG
                                                                                                            News - Bloomberg, 02/28/2015 09:13 AM)
 3/1/2015 Sun                                                                                               Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                            Entry, 03/01/2015)
                                                                                                            Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                            Entry, 03/01/2015)
                                                                                                            *NAVIENTâ€™S ACQUISITION OF GILA IS CREDIT NEGATIVE, MOODY'S
                                                                                                            SAYS (Bloomberg First Word - Bloomberg, 03/01/2015 05:48 PM)
 3/2/2015 Mon   10,895,823 $19.51 -8.83%   0.62%   -0.38%   0.62%    -9.46%   -7.58   0.00% **     -$2.02   Barclays Research Report (Barclays - Manual Entry, 03/02/2015)
                                                                                                            Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                            03/02/2015)
                                                                                                            Compass Point Research Report (Compass Point - Manual Entry, 03/02/2015)
                                                                                                            Credit Suisse Research Report (Credit Suisse - Manual Entry, 03/02/2015)
                                                                                                            Evercore ISI Research Report (Evercore ISI - Manual Entry, 03/02/2015)
                                                                                                            Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                            Entry, 03/02/2015)
                                                                                                            NAVIENT CORP 8-K (SEC - SEC Edgar, 03/02/2015)
                                                                                                            *NAVIENT CORP. CUT TO EQUALWEIGHT VS OVERWEIGHT AT
                                                                                                            BARCLAYS (Bloomberg First Word - Bloomberg, 03/02/2015 04:51 AM)
                                                                                                            *NAVIENT CORP. CUT TO NEUTRAL VS BUY AT COMPASS POINT
                                                                                                            (Bloomberg First Word - Bloomberg, 03/02/2015 05:30 AM)
                                                                                                            Navient Corp Cut to 'Neutral' at Compass Point (BLOOMBERG News - Bloomberg,
                                                                                                            03/02/2015 05:33 AM)



                                                                                                                                                                                       p. 66 of 106
                       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 930 of 1145 PageID #: 5716


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

    [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]        [11]                                           [12]
                                                 Excess                                        Abnormal
                                         Market Industry Predicted Abnormal                      Price
   Date        Volume    Price    Return Return Return Return       Return t-stat    p-Value   Reaction                                        Events
                                                                                                          U.S FINANCIALS PRE-MKT: ARCP AFFO Overstated; Berkshire Earnings
                                                                                                          (Bloomberg First Word - Bloomberg, 03/02/2015 07:55 AM)
                                                                                                          *Navient Corp. Cut to Equalweight From Overweight by Barclays >NAVI (Dow
                                                                                                          Jones Institutional News - Factiva, 03/02/2015 08:26 AM)
                                                                                                          Compass Point Downgrades Navient To Neutral (Benzinga.com - Factiva,
                                                                                                          03/02/2015 08:29 AM)
                                                                                                          TECHNICALS: Navient Falls as Much as 13.8%, 14-Day RSI Hits 26 (Bloomberg
                                                                                                          First Word - Bloomberg, 03/02/2015 09:53 AM)
                                                                                                          Morning Market Losers (Benzinga.com - Factiva, 03/02/2015 09:55 AM)
                                                                                                          U.S. EQUITY MOVERS: AKAO ATHX BIOS CLD ECYT EGO FSL GTI LXU
                                                                                                          MITL (Bloomberg First Word - Bloomberg, 03/02/2015 10:15 AM)
                                                                                                          NAVI Cut After ED Surprise Contract Termination: Compass Point (Bloomberg
                                                                                                          First Word - Bloomberg, 03/02/2015 10:26 AM)
                                                                                                          HIGH YIELD: FSL, SOGC Among Best Performing CDS (Bloomberg First Word -
                                                                                                          Bloomberg, 03/02/2015 12:12 PM)
                                                                                                          Navient Files 8K - Regulation FD >NAVI (Dow Jones Institutional News - Factiva,
                                                                                                          03/02/2015 04:31 PM)
3/3/2015 Tue   4,902,313 $20.05    2.77% -0.45%    0.34%    -0.19%    2.96%   2.36   1.97% *     $0.58    Compass Point expects Navient to face greater scrutiny after education department
                                                                                                          terminates contract (SNL Financial Services Daily - Factiva, 03/03/2015)

                                                                                                          Education department terminates contract with Navient unit (SNL Financial
                                                                                                          Services Daily - Factiva, 03/03/2015)
3/4/2015 Wed   3,011,930 $20.01    0.60% -0.42%    -0.73%   -0.11%    0.71%   0.55 58.12%        $0.14    FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                          03/04/2015)
                                                                                                          Navient Corp Goes Ex-Dividend, Trades Without Payout (BLOOMBERG News -
                                                                                                          Bloomberg, 03/04/2015 08:15 AM)
3/5/2015 Thu   1,830,410 $19.99 -0.10%     0.12%   0.37%    0.28%    -0.38%   -0.30 76.64%       -$0.08   S&P Global Compustat Research Report (S&P Global Compustat - Manual Entry,
                                                                                                          03/05/2015)
3/6/2015 Fri   2,117,156 $19.64 -1.75% -1.40%      0.88%    -0.84%   -0.91%   -0.71 47.82%       -$0.18   NAVIENT CORP 4 (SEC - SEC Edgar, 03/06/2015)
                                                                                                          Jack Remondi, CEO, Relinquishes 49,233 NAVI US 03/03/15 (BLOOMBERG News -
                                                                                                          Bloomberg, 03/06/2015 04:16 PM)
3/7/2015 Sat
3/8/2015 Sun
3/9/2015 Mon   2,075,723 $19.59 -0.25%     0.40%   0.17%    0.47%    -0.72%   -0.57 57.28%       -$0.14   NAVIENT REPORTS DISPOSITION BY CEO REMONDI (Delaware) (US Fed
                                                                                                          News - Factiva, 03/09/2015)




                                                                                                                                                                                   p. 67 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 931 of 1145 PageID #: 5717


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                          Education Policy Focus on HEA, Potential Actions: Compass Point (Bloomberg
                                                                                                          First Word - Bloomberg, 03/09/2015 08:08 AM)
                                                                                                          HIGH YIELD: NAVI, TSO Among Best Performing CDS (Bloomberg First Word -
                                                                                                          Bloomberg, 03/09/2015 11:35 AM)
3/10/2015 Tue   4,398,944 $19.37 -1.12% -1.69%      -0.33%   -1.06%   -0.06%   -0.05 96.02%      -$0.01   HIGH YIELD: Energy Dominated Lagging Movers Yesterday (Bloomberg First
                                                                                                          Word - Bloomberg, 03/10/2015 07:24 AM)
                                                                                                          Obama Student Lending Moves May Hurt Debt Collectors: BI (Bloomberg First
                                                                                                          Word - Bloomberg, 03/10/2015 10:16 AM)
                                                                                                          Obama Signs Presidential Memorandum on Student Loans (Bloomberg First Word -
                                                                                                          Bloomberg, 03/10/2015 10:18 AM)
                                                                                                          Obama Says Nation Must Treat Higher Education as Priority (Bloomberg First
                                                                                                          Word - Bloomberg, 03/10/2015 02:29 PM)
3/11/2015 Wed   3,948,114 $19.16 -1.08% -0.18%      0.71%    0.03%    -1.11%   -0.87 38.49%      -$0.21   Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                          Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                          Blue Chips - Factiva, 03/11/2015)
                                                                                                          Compass Point Research Report (Compass Point - Manual Entry, 03/11/2015)
                                                                                                          NAVIENT CORP 8-K (SEC - SEC Edgar, 03/11/2015)
                                                                                                          Navient Files 8K - Other Events >NAVI (Dow Jones Institutional News - Factiva,
                                                                                                          03/11/2015 06:03 AM)
                                                                                                          Obama Boosts Student Loan Servicers, Lenders Risk: Guggenheim (Bloomberg
                                                                                                          First Word - Bloomberg, 03/11/2015 06:58 AM)
                                                                                                          Navient Likely to Keep Most ED Contract 2015 Rev.: Compass Point (Bloomberg
                                                                                                          First Word - Bloomberg, 03/11/2015 09:08 AM)
3/12/2015 Thu   2,605,666 $19.54    1.98%   1.29%   1.87%    0.96%     1.02%   0.81 42.24%       $0.20    Navient unit files bid protest after Education Department terminates contract (SNL
                                                                                                          Financial Services Daily - Factiva, 03/12/2015)
3/13/2015 Fri   3,043,634 $19.28 -1.33% -0.61%      -0.52%   -0.27%   -1.06%   -0.84 40.48%      -$0.21   Compass Point Research Report (Compass Point - Manual Entry, 03/13/2015)
                                                                                                          Credit Suisse Research Report (Credit Suisse - Manual Entry, 03/13/2015)
                                                                                                          Navient recognized by 2020 Women on Boards as a leader in board gender
                                                                                                          diversity (GlobeNewswire - Factiva, 03/13/2015 08:00 AM)
                                                                                                          Navient recognized by 2020 Women on Boards as a leader in board gender
                                                                                                          diversity (PrimeZone Media Network - Bloomberg, 03/13/2015 08:00 AM)
                                                                                                          Democratsâ€™ Student Loan Bankruptcy Bill Has No Chance: BI (Bloomberg First
                                                                                                          Word - Bloomberg, 03/13/2015 02:59 PM)
3/14/2015 Sat                                                                                             Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                          Form 4, Statement of Changes in Beneficial Ownership of Securities (Feb. 20, 2015)
                                                                                                          (Investment Weekly News - Factiva, 03/14/2015)



                                                                                                                                                                                     p. 68 of 106
                          Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 932 of 1145 PageID #: 5718


                                                                                 Appendix C
                                                                  Navient News Chronology with Daily Statistics

     [1]            [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]        [11]                                            [12]
                                                    Excess                                        Abnormal
                                            Market Industry Predicted Abnormal                      Price
    Date          Volume    Price    Return Return Return Return       Return t-stat    p-Value   Reaction                                         Events

3/15/2015 Sun
3/16/2015 Mon     2,566,837 $19.66    1.97%   1.36%   -0.24%   1.20%     0.77%   0.60 54.66%        $0.15    Compass Point Research Report (Compass Point - Manual Entry, 03/16/2015)
                                                                                                             Credit Suisse Research Report (Credit Suisse - Manual Entry, 03/16/2015)
3/17/2015 Tue     2,691,388 $20.11    2.29% -0.33%    0.00%    -0.09%    2.38%   1.87   6.42%       $0.47    Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                             Entry, 03/17/2015)
                                                                                                             Don't wait till the last minute (GlobeNewswire - Factiva, 03/17/2015 09:35 AM)
                                                                                                             Don't wait till the last minute (PrimeZone Media Network - Bloomberg, 03/17/2015
                                                                                                             09:35 AM)
                                                                                                             Student Loan Refi Bill Faces Near-Certain Death: Height(Earlier) (Bloomberg First
                                                                                                             Word - Bloomberg, 03/17/2015 12:41 PM)
3/18/2015 Wed     1,887,751 $20.06 -0.25%     1.22%   -0.62%   1.15%    -1.40%   -1.08 28.15%       -$0.28   HIGH YIELD: CLTDEF Tops Leaders, Hires Restructuring Adviser (Bloomberg
                                                                                                             First Word - Bloomberg, 03/18/2015 07:20 AM)
                                                                                                             House Democrats Unveil Bill to Cut U.S. Student Loan Rates (Bloomberg First
                                                                                                             Word - Bloomberg, 03/18/2015 11:20 AM)
3/19/2015 Thu     2,907,554 $20.67    3.04% -0.49%    -0.09%   -0.18%    3.22%   2.49   1.42% *     $0.65    ValuEngine Research Report (ValuEngine - Manual Entry, 03/19/2015)
                                                                                                             HIGH YIELD UPDATE: Most Active Trades, Index Snapshot (Bloomberg First
                                                                                                             Word - Bloomberg, 03/19/2015 04:15 PM)
3/20/2015 Fri     4,797,564 $20.70    0.15%   0.90%   0.31%    0.84%    -0.70%   -0.52 60.18%       -$0.14   American Legion Condemns Education Department Over Student Loan
                                                                                                             Investigation (Emerging Markets Business Information News - Factiva, 03/20/2015)

3/21/2015 Sat                                                                                                Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                             Form 10-K, Annual Report [Section 13 And 15(D), Not S-K Item 405] (Feb. 27,
                                                                                                             2015) (Investment Weekly News - Factiva, 03/21/2015)
                                                                                                             Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                             Form 8-K, Current Report (Mar. 2, 2015) (Investment Weekly News - Factiva,
                                                                                                             03/21/2015)
3/22/2015   Sun
3/23/2015   Mon   2,750,105 $20.75 0.24% -0.17%       -0.10%    0.08%    0.16%    0.12 90.38%        $0.03
3/24/2015   Tue   1,757,346 $20.70 -0.24% -0.61%      -0.57%   -0.22%   -0.02%   -0.02 98.69%        $0.00
3/25/2015   Wed   2,999,606 $20.33 -1.79% -1.45%      -0.09%   -0.84%   -0.95%   -0.72 47.57%       -$0.20   Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                             Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                             Blue Chips - Factiva, 03/25/2015)
                                                                                                             NAVIENT CORP 424B5 (SEC - SEC Edgar, 03/25/2015)
                                                                                                             NAVIENT CORP FWP (SEC - SEC Edgar, 03/25/2015)
                                                                                                             Zacks Investment Research Research Report (Zacks Investment Research - Manual
                                                                                                             Entry, 03/25/2015)




                                                                                                                                                                                        p. 69 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 933 of 1145 PageID #: 5719


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                          [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
                                                                                                          *NAVIENT CORP TO SELL $500M 6Y SR NOTES TODAY (Bloomberg First
                                                                                                          Word - Bloomberg, 03/25/2015 09:24 AM)
                                                                                                          *NAVIENT FILES TO SELL NOTES (BLOOMBERG News - Bloomberg,
                                                                                                          03/25/2015 09:24 AM)
                                                                                                          Navient Corp to Sell $500m 6Y Sr Notes Today (Bloomberg First Word - Bloomberg,
                                                                                                          03/25/2015 09:26 AM)
                                                                                                          HIGH YIELD: $850m Added to Calendar, $1.89b Pricing Today (Bloomberg First
                                                                                                          Word - Bloomberg, 03/25/2015 11:19 AM)
                                                                                                          *NAVIENT CORP $500M 6Y GUIDANCE 5.875%-6% (Bloomberg First Word -
                                                                                                          Bloomberg, 03/25/2015 01:14 PM)
                                                                                                          *NAVIENT CORP $500M 6Y NOTES LAUNCH AT 6% (Bloomberg First Word -
                                                                                                          Bloomberg, 03/25/2015 02:26 PM)
                                                                                                          HIGH YIELD CLOSE: New Issues, Most Active Trades, Index Snapshot
                                                                                                          (Bloomberg First Word - Bloomberg, 03/25/2015 04:16 PM)
                                                                                                          Navient Corp Sells $500 million 5.875% 6-Year Sr Unsecured (BLOOMBERG
                                                                                                          News - Bloomberg, 03/25/2015 04:17 PM)
                                                                                                          Navient Corp Sells $500m 6Y Sr Notes at 99.379 to Yield 6% (Bloomberg First Word
                                                                                                          - Bloomberg, 03/25/2015 04:20 PM)
                                                                                                          US HY WRAP-High-yield issuers face choppy conditions (Reuters News - Factiva,
                                                                                                          03/25/2015 05:05 PM)
3/26/2015 Thu   1,710,428 $20.16 -0.84% -0.24%      -1.13%   0.05%    -0.88%   -0.67 50.73%      -$0.18   NAVIENT CORP 424B2 (SEC - SEC Edgar, 03/26/2015)
                                                                                                          NAVIENT CORP NO ACT (SEC - SEC Edgar, 03/26/2015)
                                                                                                          Over $3B Added to Domestic HY Totals (High Yield Report - Factiva, 03/26/2015)
                                                                                                          HIGH YIELD RECAP: $2b Priced; $4b WTD; Yields, Spreads Stable (Bloomberg
                                                                                                          First Word - Bloomberg, 03/26/2015 06:35 AM)
                                                                                                          HIGH YIELD: New CLF, NAVI, CNX, CACC Traded Higher Yesterday
                                                                                                          (Bloomberg First Word - Bloomberg, 03/26/2015 07:53 AM)
                                                                                                          HIGH YIELD: Top Ten Most Active Trades (Bloomberg First Word - Bloomberg,
                                                                                                          03/26/2015 12:05 PM)
                                                                                                          HIGH YIELD: Recent New Issue Performance (Bloomberg First Word - Bloomberg,
                                                                                                          03/26/2015 01:08 PM)
                                                                                                          HIGH YIELD CLOSE: New Issues, Most Active Trades, Index Snapshot
                                                                                                          (Bloomberg First Word - Bloomberg, 03/26/2015 04:15 PM)
3/27/2015 Fri   1,749,064 $20.16    0.00%   0.26%   -0.54%   0.38%    -0.38%   -0.29 77.57%      -$0.08   Compass Point Research Report (Compass Point - Manual Entry, 03/27/2015)
                                                                                                          NAVIENT CORP 8-K (SEC - SEC Edgar, 03/27/2015)




                                                                                                                                                                                  p. 70 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 934 of 1145 PageID #: 5720


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                             [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                          Events
                                                                                                          HIGH YIELD: Top Ten Lagging Movers Yesterday (Bloomberg First Word -
                                                                                                          Bloomberg, 03/27/2015 07:31 AM)
                                                                                                          HIGH YIELD: Recent New Issues Hovering Around Pricing Levels (Bloomberg
                                                                                                          First Word - Bloomberg, 03/27/2015 07:43 AM)
                                                                                                          College Plan to Stay in Focus After Defeat: Compass (Earlier) (Bloomberg First
                                                                                                          Word - Bloomberg, 03/27/2015 12:31 PM)
                                                                                                          HIGH YIELD: Recent New Issue Performance (Bloomberg First Word - Bloomberg,
                                                                                                          03/27/2015 02:08 PM)
                                                                                                          Navient Files 8K - Direct Or Off-Balance Sheet Financial Obligation >NAVI (Dow
                                                                                                          Jones Institutional News - Factiva, 03/27/2015 04:44 PM)
                                                                                                          Navient Files 8K - Entry Into Definitive Agreement >NAVI (Dow Jones Institutional
                                                                                                          News - Factiva, 03/27/2015 04:44 PM)
3/28/2015 Sat
3/29/2015 Sun
3/30/2015 Mon   2,021,002 $20.08 -0.40%     1.23%   -0.87%   1.09%    -1.49%   -1.12 26.52%      -$0.30   Navient closes senior notes offering (SNL Financial Services Daily - Factiva,
                                                                                                          03/30/2015)
                                                                                                          HIGH YIELD: New SHAEFF, SUN, GNCMA Traded Higher on Break Friday
                                                                                                          (Bloomberg First Word - Bloomberg, 03/30/2015 07:57 AM)
                                                                                                          HIGH YIELD: Recent New Issue Performance (Bloomberg First Word - Bloomberg,
                                                                                                          03/30/2015 01:29 PM)
3/31/2015 Tue   3,828,183 $20.33    1.25% -0.87%    0.86%    -0.39%    1.64%   1.23 22.08%       $0.33    HIGH YIELD: Recent New Issues Traded Mostly Above Pricing Levels
                                                                                                          (Bloomberg First Word - Bloomberg, 03/31/2015 07:40 AM)
                                                                                                          HIGH YIELD: Recent New Issue Performance (Bloomberg First Word - Bloomberg,
                                                                                                          03/31/2015 01:06 PM)
 4/1/2015 Wed   2,074,275 $20.24 -0.44% -0.38%      1.74%    0.07%    -0.51%   -0.38 70.35%      -$0.10   New analysis: Five habits of successful student loan borrowers (GlobeNewswire -
                                                                                                          Factiva, 04/01/2015 08:00 AM)
                                                                                                          New analysis: Five habits of successful student loan borrowers (PrimeZone Media
                                                                                                          Network - Bloomberg, 04/01/2015 08:00 AM)
                                                                                                          HIGH YIELD: Recent New Issue Performance (Bloomberg First Word - Bloomberg,
                                                                                                          04/01/2015 01:09 PM)
 4/2/2015 Thu   1,849,372 $20.36    0.59%   0.36%   0.56%    0.50%     0.09%   0.07 94.68%       $0.02    HIGH YIELD: New NBDCN, TAYMON, SABR Traded Higher Yesterday
                                                                                                          (Bloomberg First Word - Bloomberg, 04/02/2015 07:50 AM)
                                                                                                          HIGH YIELD: Top Ten Most Active Trades (Bloomberg First Word - Bloomberg,
                                                                                                          04/02/2015 12:03 PM)
                                                                                                          HIGH YIELD: Recent New Issue Performance (Bloomberg First Word - Bloomberg,
                                                                                                          04/02/2015 01:09 PM)




                                                                                                                                                                                          p. 71 of 106
                         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 935 of 1145 PageID #: 5721


                                                                                Appendix C
                                                                 Navient News Chronology with Daily Statistics

    [1]            [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                            [12]
                                                   Excess                                       Abnormal
                                           Market Industry Predicted Abnormal                     Price
   Date          Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                           Phillips 66, BNY Mellon May Raise Divs. Next Wk: BDVD Estimates (Bloomberg
                                                                                                           First Word - Bloomberg, 04/02/2015 02:42 PM)
4/3/2015   Fri
4/4/2015   Sat
4/5/2015   Sun
4/6/2015   Mon   1,347,582 $20.32 -0.20%     0.66%   -0.70%   0.65%    -0.84%   -0.63 52.75%      -$0.17   HIGH YIELD: New IILG, HXN, ROIAK Traded Higher Thursday (Bloomberg
                                                                                                           First Word - Bloomberg, 04/06/2015 07:46 AM)
4/7/2015 Tue     1,593,250 $20.11 -1.03% -0.20%      -0.90%   -0.01%   -1.02%   -0.77 44.46%      -$0.21   Technical Coverage on Consumer Finance Equities -- Discover Financial Services,
                                                                                                           SLM Corp., Capital One Financial, Ally Financial, and Navient Corp. (PR
                                                                                                           Newswire (U.S.) - Factiva, 04/07/2015 08:40 AM)
                                                                                                           Navient to announce first quarter 2015 results on April 21, host earnings call on
                                                                                                           April 22 (GlobeNewswire - Factiva, 04/07/2015 04:15 PM)
                                                                                                           Navient to announce first quarter 2015 results on April 21, host earnings call on
                                                                                                           April 22 (PrimeZone Media Network - Bloomberg, 04/07/2015 04:15 PM)
4/8/2015 Wed     1,793,076 $20.25    0.70%   0.31%   0.26%    0.43%     0.27%   0.20 84.16%       $0.05    CFRA Equity Research Research Report (CFRA Equity Research - Manual Entry,
                                                                                                           04/08/2015)
                                                                                                           Compass Point Research Report (Compass Point - Manual Entry, 04/08/2015)
                                                                                                           Fitch Affirms Five US Consumer Finance Companies Following Peer Review (India
                                                                                                           Banking News - Factiva, 04/08/2015)
                                                                                                           NAVIENT CORP NO ACT (SEC - SEC Edgar, 04/08/2015)
                                                                                                           HIGH YIELD: CLF Dominated Lagging Movers Yesterday (Bloomberg First Word -
                                                                                                           Bloomberg, 04/08/2015 07:30 AM)
                                                                                                           *Fitch Affirms Navient Corporation's L-T IDR at 'BB'; Outlook Stable (Dow Jones
                                                                                                           Institutional News - Factiva, 04/08/2015 03:30 PM)
                                                                                                           Fitch Affirms Navient Corporation's L-T IDR at 'BB'; Outlook Stable (Reuters
                                                                                                           News - Factiva, 04/08/2015 03:30 PM)
                                                                                                           *FITCH AFFIRMS NAVIENT CORP'S L-T IDR AT 'BB'; OUTLOOK STABLE
                                                                                                           (BLOOMBERG News - Bloomberg, 04/08/2015 03:30 PM)
                                                                                                           Fitch Affirms Navient Corporation's L-T IDR at 'BB'; Outlook Stable (Business
                                                                                                           Wire - Factiva, 04/08/2015 03:55 PM)
                                                                                                           Fitch Affirms Navient Corporation's L-T IDR at 'BB'; Outlook Stable (Business
                                                                                                           Wire - Bloomberg, 04/08/2015 03:55 PM)
                                                                                                           Fitch Affirms Five U.S. Consumer Finance Companies Following Peer Review
                                                                                                           (Reuters News - Factiva, 04/08/2015 05:03 PM)
                                                                                                           Fitch Affirms Five U.S. Consumer Finance Companies Following Peer Review
                                                                                                           (Business Wire - Factiva, 04/08/2015 05:17 PM)




                                                                                                                                                                                       p. 72 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 936 of 1145 PageID #: 5722


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                             [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                          Events
                                                                                                          Navient May Sell $747.7m Student Loan ABS, Filing Says (Bloomberg First Word -
                                                                                                          Bloomberg, 04/08/2015 05:56 PM)
                                                                                                          *MOODY'S REVIEWS FOR DOWNGRADE SEVERAL TRANCHES IN FFELP
                                                                                                          STUDENT (BLOOMBERG News - Bloomberg, 04/08/2015 09:13 PM)
 4/9/2015 Thu   2,456,847 $20.34    0.44%   0.45%   -0.14%   0.50%    -0.06%   -0.04 96.65%      -$0.01   Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                          Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                          Blue Chips - Factiva, 04/09/2015)
                                                                                                          Fitch affirms 5 specialty lenders (SNL Bank and Thrift Daily - Factiva, 04/09/2015)


                                                                                                          Fitch affirms 5 specialty lenders (SNL Financial Services Daily - Factiva, 04/09/2015)


                                                                                                          Fitch Affirms Five U.S. Consumer Finance Companies Following Peer Review
                                                                                                          Endorsement Policy (ENP Newswire - Factiva, 04/09/2015)
                                                                                                          Navient May Sell $747.7m FFELP Student Loan ABS Next Week (Bloomberg First
                                                                                                          Word - Bloomberg, 04/09/2015 09:57 AM)
4/10/2015 Fri   1,910,766 $20.26 -0.39%     0.52%   0.02%    0.57%    -0.96%   -0.73 46.78%      -$0.20   Barclays Research Report (Barclays - Manual Entry, 04/10/2015)
                                                                                                          Fitch Affirms Five U.S. Consumer Finance Companies Following Peer Review
                                                                                                          (Thai News Service - Factiva, 04/10/2015)
                                                                                                          Fitch Affirms Navient Corporation's L-T IDR at 'BB'; Outlook Stable (Thai News
                                                                                                          Service - Factiva, 04/10/2015)
                                                                                                          NAVIENT CORP DEF 14A (SEC - SEC Edgar, 04/10/2015)
                                                                                                          NAVIENT CORP DEFA14A (SEC - SEC Edgar, 04/10/2015)
4/11/2015 Sat                                                                                             Jane J. Thompson - On Deck Capital Inc updates director's profile 07 April 2015
                                                                                                          (People in Business - Factiva, 04/11/2015)
                                                                                                          Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                          Form 424B5, Prospectus [Rule 424(B)(5)] (Mar. 25, 2015) (Investment Weekly News -
                                                                                                          Factiva, 04/11/2015)
                                                                                                          Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                          Form FWP, Filing Under Securities Act Rules 163/433 of Free Writing
                                                                                                          Prospectuses (Mar. 25, 2015) (Investment Weekly News - Factiva, 04/11/2015)
4/12/2015 Sun
4/13/2015 Mon   1,251,305 $20.43    0.84% -0.45%    0.46%    -0.15%    0.98%   0.75 45.69%       $0.20    ValuEngine Research Report (ValuEngine - Manual Entry, 04/13/2015)
                                                                                                          Zacks Investment Research Research Report (Zacks Investment Research - Manual
                                                                                                          Entry, 04/13/2015)
                                                                                                          Navient Plans to Sell $997m Student Loan ABS (Bloomberg First Word - Bloomberg,
                                                                                                          04/13/2015 08:33 AM)




                                                                                                                                                                                       p. 73 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 937 of 1145 PageID #: 5723


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
                                                                                                          Navient AAA 6.37y Student Loan ABS Guidance at +58-60 (Bloomberg First Word -
                                                                                                          Bloomberg, 04/13/2015 02:08 PM)
4/14/2015 Tue   1,517,674 $20.39 -0.20%     0.16%   0.30%    0.29%    -0.48%   -0.39 70.04%      -$0.10   Navient AAA 6.37y Student Loan ABS Launch at 1ML+57 (Bloomberg First Word -
                                                                                                          Bloomberg, 04/14/2015 03:38 PM)
                                                                                                          Navient AAA 6.37y Student Loan ABS Priced at 1ML+57 (Bloomberg First Word -
                                                                                                          Bloomberg, 04/14/2015 04:26 PM)
4/15/2015 Wed   1,644,465 $20.34 -0.25%     0.51%   0.40%    0.55%    -0.79%   -0.63 52.83%      -$0.16   Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                          Entry, 04/15/2015)
                                                                                                          Navient cautions borrowers about student loan "debt relief" companies
                                                                                                          (GlobeNewswire - Factiva, 04/15/2015 09:00 AM)
                                                                                                          Navient cautions borrowers about student loan "debt relief" companies (PrimeZone
                                                                                                          Media Network - Bloomberg, 04/15/2015 09:00 AM)
4/16/2015 Thu   2,021,057 $20.29 -0.25% -0.08%      0.95%    0.21%    -0.45%   -0.36 71.99%      -$0.09   HIGH YIELD: SandRidge Among Lagging Movers as Goldman Says Sell
                                                                                                          (Bloomberg First Word - Bloomberg, 04/16/2015 07:38 AM)
4/17/2015 Fri   1,922,822 $19.93 -1.77% -1.13%      -1.42%   -0.80%   -0.98%   -0.78 43.69%      -$0.20   Fitch Affirms SLM Private Education Loan Trust 2013-B (Business Wire -
                                                                                                          Bloomberg, 04/17/2015 04:24 PM)
4/18/2015 Sat                                                                                             Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                          Form 424B2, Prospectus [Rule 424(B)(2)] (Mar. 26, 2015) (Investment Weekly News -
                                                                                                          Factiva, 04/18/2015)
                                                                                                          Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                          Form 8-K, Current Report (Mar. 27, 2015) (Investment Weekly News - Factiva,
                                                                                                          04/18/2015)
4/19/2015 Sun
4/20/2015 Mon   1,566,051 $20.49    2.81%   0.93%   -0.58%   0.73%     2.08%   1.66 10.00%       $0.42    Student Loan Giant Nears Settlement with Education Department (PaymentsSource
                                                                                                          - Factiva, 04/20/2015)
4/21/2015 Tue   2,664,510 $20.53    0.20% -0.15%    -0.12%   0.02%     0.17%   0.13 89.34%       $0.03    Barclays Research Report (Barclays - Manual Entry, 04/21/2015)
                                                                                                          Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                          04/21/2015)
                                                                                                          Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                          Entry, 04/21/2015)
                                                                                                          Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                          Entry, 04/21/2015)
                                                                                                          NAVIENT CORP 8-K (SEC - SEC Edgar, 04/21/2015)
                                                                                                          U.S. DAYBOOK: Verizon, Amgen, United Tech, Yahoo, Du Pont Earns
                                                                                                          (Bloomberg First Word - Bloomberg, 04/21/2015 05:30 AM)




                                                                                                                                                                                   p. 74 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 938 of 1145 PageID #: 5724


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                          HIGH YIELD: Hecla Mining Among Lagging Movers on M&A News (Bloomberg
                                                                                                          First Word - Bloomberg, 04/21/2015 07:44 AM)
                                                                                                          U.S. FINANCIALS PRE-MKT: Northern Trust Beats; Futures Gain (Bloomberg
                                                                                                          First Word - Bloomberg, 04/21/2015 08:41 AM)
                                                                                                          Navient Reports First-Quarter 2015 Financial Results (GlobeNewswire - Factiva,
                                                                                                          04/21/2015 04:28 PM)
                                                                                                          *NAVIENT 1Q CORE EPS 48C :NAVI US (BLOOMBERG News - Bloomberg,
                                                                                                          04/21/2015 04:28 PM)
                                                                                                          *NAVIENT 1Q CORE EPS 48C , EST. 50C :NAVI US (BLOOMBERG News -
                                                                                                          Bloomberg, 04/21/2015 04:28 PM)
                                                                                                          *NAVIENT 1Q EPS 72C :NAVI US (BLOOMBERG News - Bloomberg, 04/21/2015
                                                                                                          04:28 PM)
                                                                                                          Navient Reports First-Quarter 2015 Financial Results (PrimeZone Media Network -
                                                                                                          Bloomberg, 04/21/2015 04:28 PM)
                                                                                                          Navient Reports First-Quarter 2015 Financial Results (PrimeZone Media Network -
                                                                                                          Bloomberg, 04/21/2015 04:28 PM)
                                                                                                          *NAVIENT BUYS $830M IN STUDENT LOANS DURING QUARTER
                                                                                                          (BLOOMBERG News - Bloomberg, 04/21/2015 04:28 PM)
                                                                                                          *NAVIENT 1Q CORE EPS 48C , EST. 50C :NAVI US (Bloomberg First Word -
                                                                                                          Bloomberg, 04/21/2015 04:28 PM)
                                                                                                          Navient 1Q Core EPS Misses Ests. (Bloomberg First Word - Bloomberg, 04/21/2015
                                                                                                          04:35 PM)
4/22/2015 Wed   2,812,837 $20.61    0.39%   0.51%   -0.07%   0.52%    -0.13%   -0.10 91.76%      -$0.03   Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                          Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                          Blue Chips - Factiva, 04/22/2015)
                                                                                                          Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                          04/22/2015)
                                                                                                          CFRA Equity Research Research Report (CFRA Equity Research - Manual Entry,
                                                                                                          04/22/2015)
                                                                                                          Compass Point Research Report (Compass Point - Manual Entry, 04/22/2015)
                                                                                                          Compass Point Research Report (Compass Point - Manual Entry, 04/22/2015)
                                                                                                          Credit Suisse Research Report (Credit Suisse - Manual Entry, 04/22/2015)
                                                                                                          Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                          Entry, 04/22/2015)
                                                                                                          Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                          Entry, 04/22/2015)



                                                                                                                                                                                     p. 75 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 939 of 1145 PageID #: 5725


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                            [12]
                                                 Excess                                       Abnormal
                                         Market Industry Predicted Abnormal                     Price
    Date        Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                          Events

                                                                                                         Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                         Entry, 04/22/2015)
                                                                                                         Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                         Entry, 04/22/2015)
                                                                                                         MarketLine Research Report (Marketline - Manual Entry, 04/22/2015)
                                                                                                         Navient sees net income jump YOY in Q1 (SNL Financial Services Daily - Factiva,
                                                                                                         04/22/2015)
                                                                                                         Q1 2015 Navient Corp Earnings Call - Final (CQ FD Disclosure - Factiva,
                                                                                                         04/22/2015)
                                                                                                         Zacks Investment Research Research Report (Zacks Investment Research - Manual
                                                                                                         Entry, 04/22/2015)
                                                                                                         U.S. FINANCIALS PRE-MKT: RF, AMTD Downgrades; ZION Upgrade
                                                                                                         (Bloomberg First Word - Bloomberg, 04/22/2015 08:49 AM)
                                                                                                         S&P 1Q Update: 120 EPS Reports, 88 Beat, 13 Meet, 19 Miss Est (Bloomberg First
                                                                                                         Word - Bloomberg, 04/22/2015 10:19 AM)
                                                                                                         Navient to Diversify Funding With More ABS; May Sell FFELP Pools (Bloomberg
                                                                                                         First Word - Bloomberg, 04/22/2015 01:11 PM)
                                                                                                         SLM Loan Performance Improves as Originations Rise; Sallie Mae increases
                                                                                                         estimate for full-year core earnings (The Wall Street Journal Online - Factiva,
                                                                                                         04/22/2015 08:19 PM)
4/23/2015 Thu   1,883,471 $20.49 -0.58%    0.25%   0.04%    0.34%    -0.92%   -0.72 47.33%      -$0.19   Barclays Research Report (Barclays - Manual Entry, 04/23/2015)
                                                                                                         BMO Capital Markets Research Report (BMO Capital Markets - Manual Entry,
                                                                                                         04/23/2015)
                                                                                                         Compass Point Research Report (Compass Point - Manual Entry, 04/23/2015)
                                                                                                         Court throws out Navient case against Education Department over loan collections
                                                                                                         contract (SNL Financial Services Daily - Factiva, 04/23/2015)
                                                                                                         Navient must reduce need for unsecured debt, says CEO (SNL Financial Services
                                                                                                         Daily - Factiva, 04/23/2015)
                                                                                                         Navient Reports Q1 Financials (PaymentsSource - Factiva, 04/23/2015)
4/24/2015 Fri   1,790,384 $20.28 -1.02%    0.23%   -0.88%   0.22%    -1.24%   -0.98 33.10%      -$0.25   FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                         04/24/2015)
                                                                                                         Loan company to pay student-troops $60M after overcharge allegations (U-Wire -
                                                                                                         Factiva, 04/24/2015)
                                                                                                         S&P 500 Annual Meeting Calendar, Week of April 27 - May 22 (BLOOMBERG
                                                                                                         News - Bloomberg, 04/24/2015 09:00 AM)




                                                                                                                                                                                      p. 76 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 940 of 1145 PageID #: 5726


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
4/25/2015 Sat
4/26/2015 Sun
4/27/2015 Mon   1,487,952 $19.85 -2.12% -0.41%      0.18%    -0.16%   -1.96%   -1.53 12.88%      -$0.40   2nd ABS deal a 'major milestone' in Sallie Mae's transformation (SNL Financial
                                                                                                          Services Daily - Factiva, 04/27/2015)
                                                                                                          Zacks Investment Research Research Report (Zacks Investment Research - Manual
                                                                                                          Entry, 04/27/2015)
                                                                                                          Bernstein Liebhard LLP Investigates Claims On Behalf Of Those Who Hold
                                                                                                          Navient Corporation Stock (PR Newswire (U.S.) - Factiva, 04/27/2015 11:30 AM)
4/28/2015 Tue   2,135,871 $19.90    0.25%   0.29%   0.05%    0.33%    -0.08%   -0.06 95.31%      -$0.02   S&P Global Compustat Research Report (S&P Global Compustat - Manual Entry,
                                                                                                          04/28/2015)
                                                                                                          HIGH YIELD: WIN, NAVI Among Leading Movers Yesterday (Bloomberg First
                                                                                                          Word - Bloomberg, 04/28/2015 07:32 AM)
4/29/2015 Wed   1,755,813 $19.71 -0.95% -0.37%      -0.13%   -0.17%   -0.78%   -0.61 54.34%      -$0.16   HIGH YIELD: ARMAUT Among Leading Movers on M&A News (Bloomberg First
                                                                                                          Word - Bloomberg, 04/29/2015 07:33 AM)
                                                                                                          Navient helps new college grads build a better budget (GlobeNewswire - Factiva,
                                                                                                          04/29/2015 08:00 AM)
                                                                                                          Navient helps new college grads build a better budget (PrimeZone Media Network -
                                                                                                          Bloomberg, 04/29/2015 08:00 AM)
4/30/2015 Thu   2,319,491 $19.54 -0.86% -1.01%      1.17%    -0.44%   -0.42%   -0.34 73.60%      -$0.08   NAVIENT CORP 10-Q (SEC - SEC Edgar, 04/30/2015)
 5/1/2015 Fri   2,618,453 $19.74    1.02%   1.09%   -0.07%   0.90%     0.13%   0.10 91.89%       $0.03    NAVIENT CORP 8-K (SEC - SEC Edgar, 05/01/2015)
                                                                                                          OverEnrolled; Sallie Mae is making so many student loans it can't keep them all on
                                                                                                          its books; investors couldn't be happier (Asset Securitization Report - Factiva,
                                                                                                          05/01/2015)
                                                                                                          HIGH YIELD: Top Ten Lagging Movers Yesterday (Bloomberg First Word -
                                                                                                          Bloomberg, 05/01/2015 07:43 AM)
                                                                                                          S&P 500 Annual Meeting Calendar, Week of May 4 - 29 (BLOOMBERG News -
                                                                                                          Bloomberg, 05/01/2015 09:00 AM)
                                                                                                          Navient Files 8K - Regulation FD >NAVI (Dow Jones Institutional News - Factiva,
                                                                                                          05/01/2015 04:24 PM)
 5/2/2015 Sat                                                                                             Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                          Form DEF 14A, Other Definitive Proxy Statements (Apr. 10, 2015) (Investment
                                                                                                          Weekly News - Factiva, 05/02/2015)
                                                                                                          Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                          Form DEFA14A, Additional Definitive Proxy Soliciting Materials And Rule
                                                                                                          14(A)(12) Material (Apr. 10, 2015) (Investment Weekly News - Factiva, 05/02/2015)

 5/3/2015 Sun



                                                                                                                                                                                    p. 77 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 941 of 1145 PageID #: 5727


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
 5/4/2015 Mon   1,913,619 $19.64 -0.51%     0.29%   0.26%    0.35%    -0.85%   -0.69 49.38%      -$0.17   FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                          05/04/2015)
 5/5/2015 Tue   2,989,339 $19.58 -0.31% -1.17%      0.78%    -0.64%    0.33%   0.27 78.89%       $0.07    NAVIENT CORP 4 (SEC - SEC Edgar, 05/05/2015)
                                                                                                          NAVIENT CORP 4 (SEC - SEC Edgar, 05/05/2015)
                                                                                                          NAVIENT CORP 4 (SEC - SEC Edgar, 05/05/2015)
                                                                                                          Kane John M, EVP & Chie, Relinquishes 2,947 NAVI US 05/01/15 (BLOOMBERG
                                                                                                          News - Bloomberg, 05/05/2015 05:20 PM)
                                                                                                          Hynes Timothy J Iv, EVP, Chief, Relinquishes 694 NAVI US 05/01/15
                                                                                                          (BLOOMBERG News - Bloomberg, 05/05/2015 05:33 PM)
                                                                                                          Chivavibul Somsak, EVP & CFO, Relinquishes 1,952 NAVI US 05/01/15
                                                                                                          (BLOOMBERG News - Bloomberg, 05/05/2015 05:36 PM)
 5/6/2015 Wed   1,883,639 $19.58    0.00% -0.41%    0.56%    -0.11%    0.11%   0.09 92.74%       $0.02    Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                          Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                          Blue Chips - Factiva, 05/06/2015)
                                                                                                          NAVIENT REPORTS DISPOSITION BY EXECUTIVE VP AND CHIEF
                                                                                                          OPERATING OFFICER KANE (Delaware) (US Fed News - Factiva, 05/06/2015)
                                                                                                          NAVIENT REPORTS DISPOSITION BY EXECUTIVE VP CHIVAVIBUL
                                                                                                          (Delaware) (US Fed News - Factiva, 05/06/2015)
                                                                                                          ValuEngine Research Report (ValuEngine - Manual Entry, 05/06/2015)
 5/7/2015 Thu   1,753,565 $19.78    1.02%   0.40%   -0.11%   0.36%     0.66%   0.53 59.69%       $0.13
 5/8/2015 Fri   1,442,255 $20.02    1.21%   1.35%   -0.24%   1.03%     0.19%   0.15 88.05%       $0.04    S&P Global Compustat Research Report (S&P Global Compustat - Manual Entry,
                                                                                                          05/08/2015)
                                                                                                          Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                          Form 8-K, Current Report (Apr. 21, 2015) (Investment Weekly News - Factiva,
                                                                                                          05/08/2015)
                                                                                                          Validea Research Report (Validea - Manual Entry, 05/08/2015)
                                                                                                          HIGH YIELD: Telecom Carriers Windstream, Sprint Among Laggards
                                                                                                          (Bloomberg First Word - Bloomberg, 05/08/2015 07:42 AM)
                                                                                                          Consumer Finance Equities Roundup - Discover Financial Services, Capital One
                                                                                                          Financial, Navient, Santander Consumer USA Holdings, and Synchrony Financial
                                                                                                          (PR Newswire (U.S.) - Factiva, 05/08/2015 08:40 AM)
                                                                                                          S&P 500 Annual Meeting Calendar, Week of May 11 - June 05 (BLOOMBERG
                                                                                                          News - Bloomberg, 05/08/2015 09:00 AM)
 5/9/2015 Sat
5/10/2015 Sun
5/11/2015 Mon   3,269,881 $19.97 -0.25% -0.49%      1.10%    -0.08%   -0.17%   -0.14 88.86%      -$0.03




                                                                                                                                                                                  p. 78 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 942 of 1145 PageID #: 5728


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]       [10]         [11]                                           [12]
                                                  Excess                                          Abnormal
                                          Market Industry Predicted Abnormal                        Price
    Date        Volume    Price    Return Return Return Return       Return t-stat     p-Value    Reaction                                        Events
5/12/2015 Tue   1,283,463 $20.12 0.75% -0.29%       -0.38%   -0.17%    0.92%    0.77 44.35%          $0.18
5/13/2015 Wed   2,002,389 $19.79 -1.64% -0.01%       1.04%    0.25%   -1.89%   -1.60 11.25%         -$0.38   Navient helps student loan borrowers learn about income-driven repayment plans
                                                                                                             (GlobeNewswire - Factiva, 05/13/2015 05:04 PM)
                                                                                                             Navient helps student loan borrowers learn about income-driven repayment plans
                                                                                                             (PrimeZone Media Network - Bloomberg, 05/13/2015 05:04 PM)
5/14/2015 Thu   3,173,318 $19.83    0.20%   1.09%   0.04%    0.85%    -0.64%   -0.54 59.12%         -$0.13   CFPB May Issue Student Loan Servicing Rules Within Months.: FBR (Bloomberg
                                                                                                             First Word - Bloomberg, 05/14/2015 12:35 PM)
5/15/2015 Fri   2,791,140 $19.16 -3.38%     0.09%   -0.80%   0.03%    -3.41%   -2.85   0.51% **     -$0.68   S&P 500 Annual Meeting Calendar, Week of May 18 - June 12 (BLOOMBERG
                                                                                                             News - Bloomberg, 05/15/2015 09:00 AM)
                                                                                                             OMEGA Reports Reduced EBAY, ASPS, CZR, NAVI, TERP Stakes (Bloomberg
                                                                                                             First Word - Bloomberg, 05/15/2015 10:22 AM)
5/16/2015 Sat
5/17/2015 Sun
5/18/2015 Mon   2,606,585 $19.06 -0.52%     0.31%   0.00%    0.26%    -0.78%   -0.63 52.78%         -$0.15   Height Analytics Research Report (Height Analytics - Manual Entry, 05/18/2015)
                                                                                                             NAVI, NNI May Face Higher Costs on CFPB Changes: Height (Bloomberg First
                                                                                                             Word - Bloomberg, 05/18/2015 09:42 AM)
5/19/2015 Tue   3,048,606 $19.31    1.31% -0.04%     1.09%    0.20%    1.11%   0.91 36.48%          $0.21
5/20/2015 Wed   1,788,827 $19.34    0.16% -0.08%    -0.16%   -0.05%    0.20%   0.17 86.83%          $0.04    N.Y. DFS Still Threat to Financial Cos. Post-Lawsky: Guggenheim (Bloomberg
                                                                                                             First Word - Bloomberg, 05/20/2015 02:40 PM)
5/21/2015 Thu   2,003,130 $19.45    0.57%   0.25%   -0.61%   0.08%     0.49%   0.40 69.08%          $0.09    Navient Corp declares Q2 common stock dividend (Reuters Significant
                                                                                                             Developments - Factiva, 05/21/2015)
                                                                                                             Over Enrolled: How Sallie Mae Manages Growth in its Balance Sheet (Asset
                                                                                                             Securitization Report Online - Factiva, 05/21/2015)
                                                                                                             Over Enrolled: How Sallie Mae Manages Growth in its Balance Sheet; Over
                                                                                                             Enrolled: How Sallie Mae Manages Growth in its Balance Sheet (Asset
                                                                                                             Securitization Report Online - Factiva, 05/21/2015)
                                                                                                             Warren, Durbin Press Education Dept on Navient, Lender Probe (Bloomberg First
                                                                                                             Word - Bloomberg, 05/21/2015 12:10 PM)
                                                                                                             Navient declares second quarter common stock dividend (GlobeNewswire - Factiva,
                                                                                                             05/21/2015 04:15 PM)
                                                                                                             *NAVIENT DECLARES 2Q STOCK DIV (BLOOMBERG News - Bloomberg,
                                                                                                             05/21/2015 04:15 PM)
                                                                                                             Navient declares second quarter common stock dividend (PrimeZone Media
                                                                                                             Network - Bloomberg, 05/21/2015 04:15 PM)
                                                                                                             BC-Dividends (Associated Press Newswires - Factiva, 05/21/2015 04:52 PM)
5/22/2015 Fri   1,273,674 $19.33 -0.62% -0.22%      0.53%    0.01%    -0.63%   -0.52 60.60%         -$0.12




                                                                                                                                                                                        p. 79 of 106
                          Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 943 of 1145 PageID #: 5729


                                                                                 Appendix C
                                                                  Navient News Chronology with Daily Statistics

     [1]            [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                          [12]
                                                    Excess                                       Abnormal
                                            Market Industry Predicted Abnormal                     Price
    Date          Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
5/23/2015 Sat                                                                                               Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                            Form 10-Q, Quarterly Report [Sections 13 Or 15(D)] (Apr. 30, 2015) (Investment
                                                                                                            Weekly News - Factiva, 05/23/2015)
                                                                                                            Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                            Form 4, Statement of Changes in Beneficial Ownership of Securities (May. 5, 2015)
                                                                                                            (Investment Weekly News - Factiva, 05/23/2015)
                                                                                                            Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                            Form 8-K, Current Report (May. 1, 2015) (Investment Weekly News - Factiva,
                                                                                                            05/23/2015)
5/24/2015 Sun
5/25/2015 Mon
5/26/2015 Tue     2,441,408 $19.13 -1.03% -1.03%      -0.27%   -0.72%   -0.32%   -0.26 79.43%      -$0.06   CFRA Equity Research Research Report (CFRA Equity Research - Manual Entry,
                                                                                                            05/26/2015)
5/27/2015 Wed     1,625,358 $19.37    1.25%   0.93%   -0.42%   0.60%     0.65%   0.53 59.45%       $0.12    Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                            05/27/2015)
                                                                                                            Compass Point Research Report (Compass Point - Manual Entry, 05/27/2015)
5/28/2015 Thu     1,390,198 $19.29 -0.41% -0.11%      -0.09%   -0.04%   -0.37%   -0.30 76.35%      -$0.07   NAVIENT CORP 8-K (SEC - SEC Edgar, 05/28/2015)
                                                                                                            NEARLY 78,000 SERVICE MEMBERS TO BEGIN TO BEGIN RECEIVING $60
                                                                                                            MILLION UNDER DEPARTMENT OF JUSTICE SETTLEMENT WITH
                                                                                                            NAVIENT FOR OVERCHARGING ON STUDENT LOANS (US Fed News -
                                                                                                            Factiva, 05/28/2015)
                                                                                                            Zacks Investment Research Research Report (Zacks Investment Research - Manual
                                                                                                            Entry, 05/28/2015)
                                                                                                            S&P 500 Breakouts Outpacing Breakdowns: BTIG, Lists Buys (Bloomberg First
                                                                                                            Word - Bloomberg, 05/28/2015 07:52 AM)
                                                                                                            Sallie Mae, Wells Fargo May Be Affected by Student Loan Rules (Bloomberg First
                                                                                                            Word - Bloomberg, 05/28/2015 08:25 AM)
5/29/2015 Fri     1,854,960 $19.27 -0.10% -0.63%      -0.12%   -0.42%    0.32%   0.26 79.51%       $0.06    FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                            05/29/2015)
                                                                                                            Nearly 78,000 Service Members to Begin to Begin Receiving $60 Million Under
                                                                                                            Department of Justice Settlement with Navient for Overcharging on Student Loans
                                                                                                            (FARS News Agency - Factiva, 05/29/2015)
5/30/2015   Sat
5/31/2015   Sun
 6/1/2015   Mon   1,257,553 $19.34    0.36% 0.22%     -0.37%   0.12%     0.24%   0.20 84.43%       $0.05
 6/2/2015   Tue   2,236,456 $19.38    0.21% -0.10%     0.65%   0.12%     0.09%   0.07 94.10%       $0.02




                                                                                                                                                                                     p. 80 of 106
                       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 944 of 1145 PageID #: 5730


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

    [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                            [12]
                                                 Excess                                       Abnormal
                                         Market Industry Predicted Abnormal                     Price
   Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
6/3/2015 Wed   1,496,264 $19.44    1.14%   0.23%   0.45%    0.28%     0.86%   0.71 48.03%       $0.17    Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                         Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                         Blue Chips - Factiva, 06/03/2015)
                                                                                                         Ex-divs to Trim 0.394 Pts off S&P500 on June 3 (Bloomberg First Word -
                                                                                                         Bloomberg, 06/03/2015 08:00 AM)
                                                                                                         Navient Corp Goes Ex-Dividend, Trades Without Payout (BLOOMBERG News -
                                                                                                         Bloomberg, 06/03/2015 08:15 AM)
                                                                                                         Navient CFO to present at Barclays High Yield Bond and Syndicated Loan
                                                                                                         Conference (GlobeNewswire - Factiva, 06/03/2015 09:00 AM)
                                                                                                         Navient CFO to present at Barclays High Yield Bond and Syndicated Loan
                                                                                                         Conference (PrimeZone Media Network - Bloomberg, 06/03/2015 09:00 AM)
                                                                                                         *MOODY'S ASSIGNS PROVISIONAL RATINGS TO NAVIENT STUDENT
                                                                                                         LOAN (BLOOMBERG News - Bloomberg, 06/03/2015 03:36 PM)
                                                                                                         Navient appoints John Kane and Jeff Whorley as group presidents to lead business
                                                                                                         growth (GlobeNewswire - Factiva, 06/03/2015 04:15 PM)
                                                                                                         Navient appoints John Kane and Jeff Whorley as group presidents to lead business
                                                                                                         growth (PrimeZone Media Network - Bloomberg, 06/03/2015 04:15 PM)
                                                                                                         *NAVI NAMES KANE GROUP PRESIDENT ASSET RECOVERY, BUS.
                                                                                                         SERVICES (BLOOMBERG News - Bloomberg, 06/03/2015 04:17 PM)
                                                                                                         *NAVI NAMES WHORLEY GROUP PRESIDENT ASSET MANAGEMENT &
                                                                                                         SERVICING (BLOOMBERG News - Bloomberg, 06/03/2015 04:18 PM)
6/4/2015 Thu   1,638,129 $19.06 -1.95% -0.86%      -0.49%   -0.67%   -1.29%   -1.06 29.11%      -$0.25   Navient appoints group presidents (SNL Financial Services Daily - Factiva,
                                                                                                         06/04/2015)
                                                                                                         NAVIENT CORP 3 (SEC - SEC Edgar, 06/04/2015)
                                                                                                         NAVIENT CORP 4 (SEC - SEC Edgar, 06/04/2015)
                                                                                                         NEARLY 78,000 SERVICE MEMBERS TO BEGIN TO BEGIN RECEIVING $60
                                                                                                         MILLION UNDER DEPARTMENT OF JUSTICE SETTLEMENT WITH
                                                                                                         NAVIENT FOR OVERCHARGING ON STUDENT LOANS (CORRECTED) (US
                                                                                                         Fed News - Factiva, 06/04/2015)
                                                                                                         S&P Global Compustat Research Report (S&P Global Compustat - Manual Entry,
                                                                                                         06/04/2015)
                                                                                                         John F Whorley, EVP, Servi, Acquires 15,511 NAVI US 06/01/15 (BLOOMBERG
                                                                                                         News - Bloomberg, 06/04/2015 05:17 PM)
6/5/2015 Fri   1,449,331 $19.09    0.16% -0.14%    0.89%    0.09%     0.07%   0.06 95.45%       $0.01    HIGH YIELD: BGC 5.75% Among Leaders for 3rd Time in 6 Sessions (Bloomberg
                                                                                                         First Word - Bloomberg, 06/05/2015 07:31 AM)
6/6/2015 Sat




                                                                                                                                                                                      p. 81 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 945 of 1145 PageID #: 5731


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
 6/7/2015 Sun
 6/8/2015 Mon   1,276,347 $19.06 -0.16% -0.63%      0.13%    -0.42%    0.26%   0.21 83.22%       $0.05    HIGH YIELD: Top Ten Lagging Movers Friday (Bloomberg First Word -
                                                                                                          Bloomberg, 06/08/2015 07:40 AM)
 6/9/2015 Tue   1,779,443 $18.90 -0.84%     0.04%   0.41%    0.14%    -0.97%   -0.81 42.08%      -$0.19
6/10/2015 Wed   1,741,554 $19.40 2.65%      1.21%   0.34%    0.92%     1.73%    1.44 15.26%       $0.33
6/11/2015 Thu   1,745,192 $19.53 0.67%      0.20%   0.27%    0.22%     0.45%    0.37 71.29%       $0.09   NAVIENT CORP 4 (SEC - SEC Edgar, 06/11/2015)
                                                                                                          Navient Corp at Barclays High Yield Bond & Syndicated Loan Conference - Final
                                                                                                          (CQ FD Disclosure - Factiva, 06/11/2015)
                                                                                                          Mark L Heleen, EVP & Chie, Relinquishes 1,138 NAVI US 06/10/15
                                                                                                          (BLOOMBERG News - Bloomberg, 06/11/2015 09:09 PM)
6/12/2015 Fri    972,312 $19.43 -0.51% -0.69%       0.30%    -0.41%   -0.10%   -0.08 93.53%      -$0.02   NAVIENT REPORTS DISPOSITION BY EXECUTIVE VP AND CHIEF LEGAL
                                                                                                          OFFICER HELEEN (Delaware) (US Fed News - Factiva, 06/12/2015)
                                                                                                          Join Navient for "9 Innings of Networking" in Wilmington (GlobeNewswire -
                                                                                                          Factiva, 06/12/2015 12:01 PM)
                                                                                                          Join Navient for "9 Innings of Networking" in Wilmington (PrimeZone Media
                                                                                                          Network - Bloomberg, 06/12/2015 12:01 PM)
6/13/2015 Sat
6/14/2015 Sun                                                                                             Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                          Entry, 06/14/2015)
6/15/2015 Mon   1,381,641 $19.09 -1.75% -0.46%      0.01%    -0.31%   -1.44%   -1.19 23.49%      -$0.28   Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                          06/15/2015)
                                                                                                          Compass Point Research Report (Compass Point - Manual Entry, 06/15/2015)
                                                                                                          Compass Point Research Report (Compass Point - Manual Entry, 06/15/2015)
                                                                                                          Credit Suisse Research Report (Credit Suisse - Manual Entry, 06/15/2015)
                                                                                                          Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                          Entry, 06/15/2015)
6/16/2015 Tue   1,887,736 $19.14 0.26%      0.57%   -0.27%   0.35%    -0.09%   -0.08 93.90%      -$0.02
6/17/2015 Wed   2,300,645 $18.64 -2.61%     0.20%    0.30%   0.19%    -2.81%   -2.41 1.75% *     -$0.54   Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                          Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                          Blue Chips - Factiva, 06/17/2015)
                                                                                                          Valu-Trac Investments Research Report (Valu-Trac Investments - Manual Entry,
                                                                                                          06/17/2015)
                                                                                                          Gazprom, Societe Generale Top Corporate CDS Trading: DTCC (Bloomberg First
                                                                                                          Word - Bloomberg, 06/17/2015 06:37 AM)
6/18/2015 Thu   2,723,891 $18.99    1.85%   1.00%   -0.21%   0.65%     1.20%   1.01 31.62%       $0.22    HIGH YIELD: NCR Among Leading Movers on Buyout News (Bloomberg First
                                                                                                          Word - Bloomberg, 06/18/2015 07:30 AM)




                                                                                                                                                                                     p. 82 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 946 of 1145 PageID #: 5732


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
                                                                                                          *MOODY'S ASSIGNS DEFINITIVE RATINGS TO NAVIENT STUDENT LOAN
                                                                                                          (BLOOMBERG News - Bloomberg, 06/18/2015 06:53 PM)
6/19/2015 Fri   5,057,832 $18.93 -0.29% -0.53%      0.29%    -0.35%    0.06%   0.05 96.22%       $0.01    Compass Point Research Report (Compass Point - Manual Entry, 06/19/2015)
                                                                                                          FORM 8-K: NAVIENT STUDENT LOAN TRUST 2015-3 FILES CURRENT
                                                                                                          REPORT (US Fed News - Factiva, 06/19/2015)
                                                                                                          Navient receives Best Board Diversity Initiative Award (GlobeNewswire - Factiva,
                                                                                                          06/19/2015 08:00 AM)
                                                                                                          Navient receives Best Board Diversity Initiative Award (PrimeZone Media Network -
                                                                                                          Bloomberg, 06/19/2015 08:00 AM)
6/20/2015 Sat                                                                                             Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                          Form 8-K, Current Report (May. 28, 2015) (Investment Weekly News - Factiva,
                                                                                                          06/20/2015)
6/21/2015 Sun
6/22/2015 Mon   1,546,264 $19.06    0.69%   0.61%   0.53%    0.56%     0.13%   0.11 91.48%       $0.02    HIGH YIELD: Oil Companies KOROIL, HKUS, PQ Among Lagging Movers
                                                                                                          (Bloomberg First Word - Bloomberg, 06/22/2015 07:40 AM)
6/23/2015 Tue   1,635,551 $19.10    0.21%   0.07%   0.35%    0.13%     0.08%   0.07 94.53%       $0.02    BofA Merrill Lynch Research Report (BofA Merrill Lynch - Manual Entry,
                                                                                                          06/23/2015)
                                                                                                          S&P Global Ratings Research Report (S&P Global Ratings - Manual Entry,
                                                                                                          06/23/2015)
                                                                                                          S&P Global Ratings Research Report (S&P Global Ratings - Manual Entry,
                                                                                                          06/23/2015)
                                                                                                          Heavy Trucks Face Higher Costs Under New Emissions Rules: BI (Bloomberg First
                                                                                                          Word - Bloomberg, 06/23/2015 10:27 AM)
6/24/2015 Wed   2,881,345 $18.83 -1.41% -0.73%      0.21%    -0.51%   -0.90%   -0.76 44.84%      -$0.17   Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                          06/24/2015)
                                                                                                          Zacks Investment Research Research Report (Zacks Investment Research - Manual
                                                                                                          Entry, 06/24/2015)
                                                                                                          Millennialsâ€™ Family, Car, House Delayed: Equifax (Earlier) (Bloomberg First
                                                                                                          Word - Bloomberg, 06/24/2015 03:15 PM)
6/25/2015 Thu   1,487,690 $18.56 -1.46% -0.29%      -0.46%   -0.31%   -1.15%   -0.98 33.12%      -$0.22   Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                          06/25/2015)
                                                                                                          Navient Foundation awards $22,000 to Luzerne County Head Start
                                                                                                          (GlobeNewswire - Factiva, 06/25/2015 09:37 AM)
                                                                                                          Navient Foundation awards $22,000 to Luzerne County Head Start (PrimeZone
                                                                                                          Media Network - Bloomberg, 06/25/2015 09:37 AM)




                                                                                                                                                                                   p. 83 of 106
                          Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 947 of 1145 PageID #: 5733


                                                                                 Appendix C
                                                                  Navient News Chronology with Daily Statistics

     [1]            [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]       [10]        [11]                                        [12]
                                                    Excess                                         Abnormal
                                            Market Industry Predicted Abnormal                       Price
    Date          Volume    Price    Return Return Return Return       Return t-stat     p-Value   Reaction                                      Events
                                                                                                              ABS: FFELP Ratings Uncertainty â€˜Underserved,â€™ Citi Says (Bloomberg First
                                                                                                              Word - Bloomberg, 06/25/2015 11:08 AM)
6/26/2015   Fri   3,702,122 $18.44 -0.62% -0.02%      0.14%    -0.01%   -0.61%   -0.52 60.69%        -$0.11
6/27/2015   Sat
6/28/2015   Sun
6/29/2015   Mon   1,975,671 $18.11 -1.79% -2.08%      -0.23%   -1.51%   -0.28%   -0.24 80.94%        -$0.05   NAVIENT CORP 11-K (SEC - SEC Edgar, 06/29/2015)
6/30/2015 Tue     1,641,632 $18.21    0.55%   0.27%   0.06%    0.19%     0.36%   0.31 76.00%         $0.06
 7/1/2015 Wed     2,452,605 $18.45    1.32%   0.72%   0.26%    0.57%     0.75%   0.64 52.31%         $0.14    Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                              Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                              Blue Chips - Factiva, 07/01/2015)
                                                                                                              HIGH YIELD: Top Ten Leading Movers Yesterday (Bloomberg First Word -
                                                                                                              Bloomberg, 07/01/2015 07:30 AM)
 7/2/2015 Thu     1,941,471 $18.45    0.00% -0.03%    -0.18%   -0.03%    0.03%   0.02 98.23%         $0.00    S&P Global Compustat Research Report (S&P Global Compustat - Manual Entry,
                                                                                                              07/02/2015)
 7/3/2015   Fri
 7/4/2015   Sat
 7/5/2015   Sun
 7/6/2015   Mon   2,253,678 $18.61    0.87% -0.38%    -0.26%   -0.33%    1.20%   1.05 29.37%         $0.22    Navient Foundation awards $6,000 to Nemours Foundation (GlobeNewswire -
                                                                                                              Factiva, 07/06/2015 11:10 AM)
                                                                                                              Navient Foundation awards $6,000 to Nemours Foundation (PrimeZone Media
                                                                                                              Network - Bloomberg, 07/06/2015 11:10 AM)
 7/7/2015 Tue     2,724,954 $18.97 1.93% 0.61%        -0.47%    0.45%    1.48%    1.30 19.64%         $0.28
 7/8/2015 Wed     1,865,451 $18.57 -2.11% -1.64%      -0.49%   -1.35%   -0.75%   -0.66 51.18%        -$0.14
 7/9/2015 Thu     1,422,322 $18.53 -0.22% 0.23%        0.37%    0.30%   -0.52%   -0.45 65.40%        -$0.10   Student Loan Bonds Likely to Be Downgraded, Citiâ€™s Kane Says (Bloomberg
                                                                                                              First Word - Bloomberg, 07/09/2015 12:16 PM)
                                                                                                              Citigroup Sees Student-Loan Bonds on Course for Big Disruptions (BLOOMBERG
                                                                                                              News - Bloomberg, 07/09/2015 04:08 PM)
                                                                                                              Citigroup Says Student-Loan Bonds May Face Cut to Junk (Correct)
                                                                                                              (BLOOMBERG News - Bloomberg, 07/09/2015 04:43 PM)
                                                                                                              Citigroup Sees Student-Loan Bonds on Course for Big Disruptions (BLOOMBERG
                                                                                                              News - Bloomberg, 07/09/2015 04:48 PM)
                                                                                                              Citigroup Sees Student-Loan Bonds on Course for Disruptions (1) (BLOOMBERG
                                                                                                              News - Bloomberg, 07/09/2015 06:38 PM)
7/10/2015 Fri     2,492,940 $18.37 -0.86%     1.23%   0.07%    1.07%    -1.94%   -1.68   9.54%       -$0.36   Citigroup Sees Student-Loan Bonds on Course for Disruptions (2) (BLOOMBERG
                                                                                                              News - Bloomberg, 07/10/2015 10:47 AM)
                                                                                                              Citigroup Sees Student-Loan Bonds on Course for Disruptions (3) (BLOOMBERG
                                                                                                              News - Bloomberg, 07/10/2015 11:06 AM)
7/11/2015 Sat



                                                                                                                                                                                   p. 84 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 948 of 1145 PageID #: 5734


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                 Excess                                       Abnormal
                                         Market Industry Predicted Abnormal                     Price
    Date        Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
7/12/2015 Sun
7/13/2015 Mon   2,258,746 $18.36 -0.05%    1.12%   0.52%    1.00%    -1.06%   -0.91 36.49%      -$0.19   Barclays Research Report (Barclays - Manual Entry, 07/13/2015)
                                                                                                         Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                         Entry, 07/13/2015)
                                                                                                         Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                         Entry, 07/13/2015)
                                                                                                         Navient Corp gives Q2 2015 EPS guidance; Revises FY 2015 EPS guidance (Reuters
                                                                                                         Significant Developments - Factiva, 07/13/2015)
                                                                                                         Navient Sees Q2 Earnings Below Street (RTT News - Factiva, 07/13/2015)
                                                                                                         Navient Sees Q2 Earnings Below Street; Cuts FY15 Outlook (RTT News - Factiva,
                                                                                                         07/13/2015)
                                                                                                         Shares in student loan company Navient plunge 13% after guidance cut
                                                                                                         (Investing.com - Factiva, 07/13/2015)
                                                                                                         HIGH YIELD: Oil Companies SD, CRK, FGP Among Leading Movers (Bloomberg
                                                                                                         First Word - Bloomberg, 07/13/2015 07:31 AM)
                                                                                                         C, GOOGL, GS, JPM Are Buys Ahead of Their Earnings: Cornerstone (Bloomberg
                                                                                                         First Word - Bloomberg, 07/13/2015 08:25 AM)
                                                                                                         ABS: Wider Set of FFELP Bonds May Be Affected, Nomura Says (Bloomberg First
                                                                                                         Word - Bloomberg, 07/13/2015 08:29 AM)
                                                                                                         ABS: FFELP Investors Should â€˜Ride Out the Waves,â€™ JPMorgan Says
                                                                                                         (Bloomberg First Word - Bloomberg, 07/13/2015 02:01 PM)
                                                                                                         *TRADING HALTED:(NAVI) Halt News Pending (BLOOMBERG News -
                                                                                                         Bloomberg, 07/13/2015 04:10 PM)
                                                                                                         *TRADING HALTED:(NAVI) HALT NEWS PENDING (Bloomberg First Word -
                                                                                                         Bloomberg, 07/13/2015 04:10 PM)
                                                                                                         Navient previews second-quarter 2015 earnings, updates 2015 guidance
                                                                                                         (GlobeNewswire - Factiva, 07/13/2015 04:15 PM)
                                                                                                         *NAVIENT PREVIEWS 2Q '15 EARNINGS, '15 GUIDANCE (BLOOMBERG
                                                                                                         News - Bloomberg, 07/13/2015 04:15 PM)
                                                                                                         Navient previews second-quarter 2015 earnings, updates 2015 guidance (PrimeZone
                                                                                                         Media Network - Bloomberg, 07/13/2015 04:15 PM)
                                                                                                         *NAVIENT 2Q PRELIM CORE EPS 40C (BLOOMBERG News - Bloomberg,
                                                                                                         07/13/2015 04:15 PM)
                                                                                                         *NAVIENT PREVIEWS 2Q CORE EPS 40C, EST. 55C (BLOOMBERG News -
                                                                                                         Bloomberg, 07/13/2015 04:15 PM)




                                                                                                                                                                                  p. 85 of 106
               Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 949 of 1145 PageID #: 5735


                                                                     Appendix C
                                                      Navient News Chronology with Daily Statistics

[1]      [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]     [10]        [11]                                            [12]
                                        Excess                                       Abnormal
                                Market Industry Predicted Abnormal                     Price
Date   Volume    Price   Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                *NAVIENT 2Q PRELIM CORE EPS 40C, EST. 55C (BLOOMBERG News -
                                                                                                Bloomberg, 07/13/2015 04:15 PM)
                                                                                                *NAVIENT SEES YEAR CORE EPS $1.85 (BLOOMBERG News - Bloomberg,
                                                                                                07/13/2015 04:15 PM)
                                                                                                *NAVIENT 2Q PRELIM CORE EPS 40C, EST. 55C (Bloomberg First Word -
                                                                                                Bloomberg, 07/13/2015 04:15 PM)
                                                                                                *NAVIENT REMOVED FROM '15 VIEWS ADDED PRIVATE LOAN
                                                                                                ACQUISITIONS (BLOOMBERG News - Bloomberg, 07/13/2015 04:15 PM)
                                                                                                *NAVIENT REDUCED FORECAST FOR NET INTEREST INCOME
                                                                                                (BLOOMBERG News - Bloomberg, 07/13/2015 04:15 PM)
                                                                                                *NAVIENT HAD RESTRUCTURING IN QTR (BLOOMBERG News - Bloomberg,
                                                                                                07/13/2015 04:16 PM)
                                                                                                *NAVIENT 2Q PRELIM NET INTEREST MARGIN 3.55% FOR PVT
                                                                                                EDUCATION (BLOOMBERG News - Bloomberg, 07/13/2015 04:16 PM)
                                                                                                *NAVIENT SEES PVT EDUCATION LOAN LOSS PROVISION $191M FOR
                                                                                                QTR (BLOOMBERG News - Bloomberg, 07/13/2015 04:17 PM)
                                                                                                *NAVIENT SEES YR CORE EPS $1.85, EST. $2.19 (BLOOMBERG News -
                                                                                                Bloomberg, 07/13/2015 04:17 PM)
                                                                                                *NAVIENT SEES YR PVT EDUCATION LOAN LOSS PROVISION $575M-
                                                                                                $600M (BLOOMBERG News - Bloomberg, 07/13/2015 04:17 PM)
                                                                                                *NAVIENT SEES YR CORE EPS $1.85, SAW $2.20, EST. $2.19 (BLOOMBERG
                                                                                                News - Bloomberg, 07/13/2015 04:21 PM)
                                                                                                Navient 2Q Prelim Core EPS 40c, Est. 55c; Cuts Yr Profit View (Bloomberg First
                                                                                                Word - Bloomberg, 07/13/2015 04:21 PM)
                                                                                                *QUOTATION RESUMED:(NAVI) News and Resumption Times (BLOOMBERG
                                                                                                News - Bloomberg, 07/13/2015 04:40 PM)
                                                                                                U.S. Companies Issuing Earnings Outlooks for July 13 (Table) (BLOOMBERG
                                                                                                News - Bloomberg, 07/13/2015 04:40 PM)
                                                                                                *TRADING RELEASED/RESUMED:(NAVI) Reason Not Available
                                                                                                (BLOOMBERG News - Bloomberg, 07/13/2015 04:45 PM)
                                                                                                MW Navient shares drop on cut outlook (MarketWatch - Factiva, 07/13/2015 04:53
                                                                                                PM)
                                                                                                Navient Cuts Financial Projections (Dow Jones Institutional News - Factiva,
                                                                                                07/13/2015 05:00 PM)
                                                                                                MW UPDATE: Navient shares drop on revised outlook (MarketWatch - Factiva,
                                                                                                07/13/2015 05:31 PM)




                                                                                                                                                                              p. 86 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 950 of 1145 PageID #: 5736


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]       [10]         [11]                                           [12]
                                                 Excess                                          Abnormal
                                         Market Industry Predicted Abnormal                        Price
    Date        Volume    Price   Return Return Return Return       Return t-stat     p-Value    Reaction                                         Events
                                                                                                            MW UPDATE: Navient shares drop on revised outlook (MarketWatch - Factiva,
                                                                                                            07/13/2015 06:37 PM)
                                                                                                            Navient Cuts Financial Projections as Private-Loan Portfolio Disappoints; Student-
                                                                                                            loan company expects core earnings of 40 cents a share in second quarter (The Wall
                                                                                                            Street Journal Online - Factiva, 07/13/2015 07:29 PM)
                                                                                                            MW UPDATE: Navient shares drop on revised outlook (Dow Jones Institutional
                                                                                                            News - Factiva, 07/13/2015 07:35 PM)
                                                                                                            MW UPDATE: Navient shares drop on revised outlook (MarketWatch - Factiva,
                                                                                                            07/13/2015 07:35 PM)
                                                                                                            Navient shares drop on revised outlook; Valero shares rise on buyback program
                                                                                                            (MarketWatch - Factiva, 07/13/2015 07:35 PM)
                                                                                                            NAVI INVESTOR ALERT: Investigation of Navient Corporation Announced by
                                                                                                            The Law Offices of Howard G. Smith (Business Wire - Bloomberg, 07/13/2015 07:36
                                                                                                            PM)
                                                                                                            NAVI INVESTOR ALERT: Investigation of Navient Corporation Announced by
                                                                                                            The Law Offices of Howard G. Smith (Business Wire - Factiva, 07/13/2015 07:36
                                                                                                            PM)
7/14/2015 Tue   8,538,103 $16.42 -10.57%   0.45%   -0.15%   0.37%   -10.94%   -9.60   0.00% **     -$2.01   Barclays Research Report (Barclays - Manual Entry, 07/14/2015)
                                                                                                            Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                            07/14/2015)
                                                                                                            Compass Point Research Report (Compass Point - Manual Entry, 07/14/2015)
                                                                                                            Compass Point Research Report (Compass Point - Manual Entry, 07/14/2015)
                                                                                                            Credit Suisse Research Report (Credit Suisse - Manual Entry, 07/14/2015)
                                                                                                            Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                            Entry, 07/14/2015)
                                                                                                            NAVIENT CORP 8-K (SEC - SEC Edgar, 07/14/2015)
                                                                                                            Navient issues Q2 guidance, revises FY'15 outlook (SNL Financial Services Daily -
                                                                                                            Factiva, 07/14/2015)
                                                                                                            Navient lowers estimates for 2015 (StockWatch - Factiva, 07/14/2015)
                                                                                                            Navient lowers estimates for 2015 (TopNews.in - Factiva, 07/14/2015)
                                                                                                            S&P Global Ratings Research Report (S&P Global Ratings - Manual Entry,
                                                                                                            07/14/2015)
                                                                                                            MW J.P. Morgan, Wells Fargo, Yum Brands earnings in focus (MarketWatch -
                                                                                                            Factiva, 07/14/2015 12:07 AM)
                                                                                                            ABS: FFELP ABS Downgrade Risk â€˜Less Quantifiable,â€™ BofAML Says
                                                                                                            (Bloomberg First Word - Bloomberg, 07/14/2015 08:08 AM)


                                                                                                                                                                                       p. 87 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 951 of 1145 PageID #: 5737


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]     [10]        [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events

                                                                                                          Morning Market Losers (Benzinga.com - Factiva, 07/14/2015 09:47 AM)
                                                                                                          Stocks Hitting 52-Week Lows (Benzinga.com - Factiva, 07/14/2015 10:10 AM)
                                                                                                          *S&PBulletin: Navient Corp. Rtgs Unaffected By Earnings Preview (Dow Jones
                                                                                                          Institutional News - Factiva, 07/14/2015 10:50 AM)
                                                                                                          INVESTOR ALERT: Investigation of Navient Corporation Announced by Glancy
                                                                                                          Prongay & Murray LLP (Business Wire - Bloomberg, 07/14/2015 11:31 AM)
                                                                                                          INVESTOR ALERT: Investigation of Navient Corporation Announced by Glancy
                                                                                                          Prongay & Murray LLP (Business Wire - Factiva, 07/14/2015 11:31 AM)
                                                                                                          Tuesday's Mid-Day Movers: Iran's Nuclear Deal Reached; Micron Technology
                                                                                                          Bid, Box Inc And More (Benzinga.com - Factiva, 07/14/2015 12:31 PM)
                                                                                                          Sallie Mae Spinoff Navient Falls as Bigger Loan Losses Forecast (BLOOMBERG
                                                                                                          News - Bloomberg, 07/14/2015 02:51 PM)
                                                                                                          WPX Energy and Navient are big market movers (Associated Press Newswires -
                                                                                                          Factiva, 07/14/2015 04:22 PM)
7/15/2015 Wed   4,133,519 $16.56    0.85% -0.07%    0.23%    0.03%     0.83%   0.72 47.00%       $0.14    Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                          Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                          Blue Chips - Factiva, 07/15/2015)
                                                                                                          Barclays Research Report (Barclays - Manual Entry, 07/15/2015)
                                                                                                          BIG MOVERS (The Quad-City Times - Factiva, 07/15/2015)
                                                                                                          FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                          07/15/2015)
                                                                                                          S&PÃ¢â‚¬â„¢s ratings on Navient unaffected by earnings outlook (SNL Financial
                                                                                                          Services Daily - Factiva, 07/15/2015)
                                                                                                          Valu-Trac Investments Research Report (Valu-Trac Investments - Manual Entry,
                                                                                                          07/15/2015)
                                                                                                          *NAVIENT RAISED TO OVERWEIGHT VS EQUALWEIGHT AT BARCLAYS
                                                                                                          (Bloomberg First Word - Bloomberg, 07/15/2015 05:02 AM)
                                                                                                          Barnes & Noble at Highest Since 2008, Among Most Overbought (Bloomberg First
                                                                                                          Word - Bloomberg, 07/15/2015 08:55 AM)
                                                                                                          ABS: Moodyâ€™s RFC â€˜Fundamental Reconsiderationâ€™ of FFELP, WF Says
                                                                                                          (Bloomberg First Word - Bloomberg, 07/15/2015 09:10 AM)
                                                                                                          NAVI SHAREHOLDER ALERT: Levi & Korsinsky, LLP Announces the
                                                                                                          Commencement of an Investigation Involving Possible Securities Fraud (Business
                                                                                                          Wire - Bloomberg, 07/15/2015 11:49 AM)




                                                                                                                                                                                  p. 88 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 952 of 1145 PageID #: 5738


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]     [10]        [11]                                            [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                          Events
                                                                                                          NAVI SHAREHOLDER ALERT: Levi & Korsinsky, LLP Announces the
                                                                                                          Commencement of an Investigation Involving Possible Securities Fraud Violations
                                                                                                          by the Board of Directors of Navient Corporation -- NAVI (Business Wire - Factiva,
                                                                                                          07/15/2015 11:49 AM)
7/16/2015 Thu   3,180,562 $16.67    0.66%   0.80%   -0.08%   0.66%     0.01%   0.01 99.57%       $0.00    Barclays sees recent sell-off in Navient shares as overdone (SNL Financial Services
                                                                                                          Daily - Factiva, 07/16/2015)
                                                                                                          Zacks Investment Research Research Report (Zacks Investment Research - Manual
                                                                                                          Entry, 07/16/2015)
                                                                                                          SLM Corp. Named L-T Sell at Off Wall Street on Added Competition (Bloomberg
                                                                                                          First Word - Bloomberg, 07/16/2015 12:28 PM)
                                                                                                          INVESTOR ALERT: Goldberg Law PC Announces An Investigation Of Claims
                                                                                                          Against Navient Corporation On Behalf Of Investors (Business Wire - Bloomberg,
                                                                                                          07/16/2015 10:04 PM)
                                                                                                          INVESTOR ALERT: Goldberg Law PC Announces An Investigation Of Claims
                                                                                                          Against Navient Corporation On Behalf Of Investors (Business Wire - Factiva,
                                                                                                          07/16/2015 10:04 PM)
7/17/2015 Fri   3,114,756 $16.86    1.14%   0.11%   0.01%    0.14%     1.00%   0.88 38.06%       $0.17    Marlette Funding secures $75 million in equity funding (MarketLine (a Datamonitor
                                                                                                          Company), Financial Deals Tracker - Factiva, 07/17/2015)
                                                                                                          *MARLETTE FUNDING WINS $75 MLN IN FINANCING (Bloomberg First Word
                                                                                                          - Bloomberg, 07/17/2015 08:00 AM)
                                                                                                          *MARLETTE TO KEEP SOME LOANS ORIGINATED ON
                                                                                                          MYBESTEGG.COM (BLOOMBERG News - Bloomberg, 07/17/2015 08:00 AM)
                                                                                                          *NAVIENT, INVUS GROUP INVEST IN MARLETTE (BLOOMBERG News -
                                                                                                          Bloomberg, 07/17/2015 08:00 AM)
                                                                                                          As Treasury Weighs Risk of Online Lenders, One Puts Skin in Game
                                                                                                          (BLOOMBERG News - Bloomberg, 07/17/2015 08:00 AM)
                                                                                                          Marlette Funding Raises $75 Million for Future Growth (Business Wire -
                                                                                                          Bloomberg, 07/17/2015 10:00 AM)
                                                                                                          *MARLETTE FUNDING RAISES $75M FOR FUTURE GROWTH
                                                                                                          (BLOOMBERG News - Bloomberg, 07/17/2015 10:00 AM)
                                                                                                          *MARLETTE SAYS ROUND LED BY INVUS OPPORTUNITIES INCL.
                                                                                                          NAVIENT (BLOOMBERG News - Bloomberg, 07/17/2015 10:01 AM)
                                                                                                          U.S. FINANCIALS WEEKLY AGENDA: MS, AXP, V 2Q Earnings (Bloomberg
                                                                                                          First Word - Bloomberg, 07/17/2015 10:33 AM)
                                                                                                          S&P 500 Stocks Biggest Weekly Changes in Target Price (BLOOMBERG News -
                                                                                                          Bloomberg, 07/17/2015 01:37 PM)




                                                                                                                                                                                      p. 89 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 953 of 1145 PageID #: 5739


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]       [10]        [11]                                          [12]
                                                  Excess                                         Abnormal
                                          Market Industry Predicted Abnormal                       Price
    Date        Volume    Price    Return Return Return Return       Return t-stat     p-Value   Reaction                                        Events
                                                                                                            INVESTOR ALERT: Navient Corporation Shareholders Encouraged to Contact
                                                                                                            The Wagner Firm Regarding Investigation (Business Wire - Bloomberg, 07/17/2015
                                                                                                            03:07 PM)
                                                                                                            INVESTOR ALERT: Navient Corporation Shareholders Encouraged to Contact
                                                                                                            The Wagner Firm Regarding Investigation (Business Wire - Factiva, 07/17/2015
                                                                                                            03:07 PM)
                                                                                                            Law Firm Kirby McInerney LLP Investigating Potential Claims on Behalf of
                                                                                                            Navient Corporation Stockholders (Business Wire - Bloomberg, 07/17/2015 05:30
                                                                                                            PM)
                                                                                                            Law Firm Kirby McInerney LLP Investigating Potential Claims on Behalf of
                                                                                                            Navient Corporation Stockholders (Business Wire - Factiva, 07/17/2015 05:30 PM)

                                                                                                            EQUITY ALERT: The Rosen Law Firm Announces Investigation of Securities
                                                                                                            Claims Against Navient Corporation (Business Wire - Bloomberg, 07/17/2015 06:46
                                                                                                            PM)
                                                                                                            EQUITY ALERT: The Rosen Law Firm Announces Investigation of Securities
                                                                                                            Claims Against Navient Corporation (Business Wire - Factiva, 07/17/2015 06:46 PM)

7/18/2015 Sat
7/19/2015 Sun
7/20/2015 Mon   4,692,554 $16.42 -2.61%     0.08%   0.24%    0.17%    -2.78%   -2.44   1.61% *     -$0.47   Marlette Funding LLC receives equity funding from Invus Opportunities, Navient
                                                                                                            (SNL Financial Services Daily - Factiva, 07/20/2015)
                                                                                                            Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                            News - Bloomberg, 07/20/2015 09:13 AM)
7/21/2015 Tue   3,615,854 $16.60    1.10% -0.42%    0.28%    -0.28%    1.37%   1.20 23.31%         $0.23    Compass Point Research Report (Compass Point - Manual Entry, 07/21/2015)
                                                                                                            Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                            Entry, 07/21/2015)
                                                                                                            Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                            Entry, 07/21/2015)
                                                                                                            NAVIENT CORP 8-K (SEC - SEC Edgar, 07/21/2015)
                                                                                                            Navient Reports Second-Quarter 2015 Financial Results (GlobeNewswire - Factiva,
                                                                                                            07/21/2015 04:15 PM)
                                                                                                            *NAVIENT 2Q CORE EPS 40C :NAVI US (BLOOMBERG News - Bloomberg,
                                                                                                            07/21/2015 04:15 PM)
                                                                                                            *NAVIENT 2Q CORE EPS 40C , EST. 40C :NAVI US (BLOOMBERG News -
                                                                                                            Bloomberg, 07/21/2015 04:15 PM)




                                                                                                                                                                                     p. 90 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 954 of 1145 PageID #: 5740


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]       [10]        [11]                                           [12]
                                                 Excess                                         Abnormal
                                         Market Industry Predicted Abnormal                       Price
    Date        Volume    Price   Return Return Return Return       Return t-stat     p-Value   Reaction                                         Events
                                                                                                           *NAVIENT 2Q EPS 47C :NAVI US (BLOOMBERG News - Bloomberg, 07/21/2015
                                                                                                           04:15 PM)
                                                                                                           Navient Reports Second-Quarter 2015 Financial Results (PrimeZone Media Network
                                                                                                           - Bloomberg, 07/21/2015 04:15 PM)
                                                                                                           *NAVIENT BUYS $1B IN STUDENT LOANS DURING QUARTER
                                                                                                           (BLOOMBERG News - Bloomberg, 07/21/2015 04:16 PM)
                                                                                                           *NAVI SEES FUNDING ONGOING NEEDS W/ CASH, OPER CF, DEBT ISSUE
                                                                                                           (BLOOMBERG News - Bloomberg, 07/21/2015 04:19 PM)
                                                                                                           *NAVIENT LAUNCHED A RESTRUCTURING INITIATIVE TO
                                                                                                           STREAMLINE MGMT (BLOOMBERG News - Bloomberg, 07/21/2015 04:19 PM)
                                                                                                           *NAVI MAY DRAW DOWN ON SECURED FFELP LOAN&PRIVATE
                                                                                                           EDUCATION LOAN (BLOOMBERG News - Bloomberg, 07/21/2015 04:19 PM)
                                                                                                           Navient 2Q Core EPS in Line With Estimates (Bloomberg First Word - Bloomberg,
                                                                                                           07/21/2015 04:21 PM)
7/22/2015 Wed   3,441,288 $16.23 -2.23% -0.23%     0.29%    -0.09%   -2.14%   -1.85   6.63%       -$0.35   BMO Capital Markets Research Report (BMO Capital Markets - Manual Entry,
                                                                                                           07/22/2015)
                                                                                                           Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                           07/22/2015)
                                                                                                           Compass Point Research Report (Compass Point - Manual Entry, 07/22/2015)
                                                                                                           Credit Suisse Research Report (Credit Suisse - Manual Entry, 07/22/2015)
                                                                                                           FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                           07/22/2015)
                                                                                                           Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                           Entry, 07/22/2015)
                                                                                                           Navient sees net income drop YOY in Q2 (SNL Financial Services Daily - Factiva,
                                                                                                           07/22/2015)
                                                                                                           Q2 2015 Navient Corp Earnings Call - Final (CQ FD Disclosure - Factiva,
                                                                                                           07/22/2015)
                                                                                                           NAVIENT SHAREHOLDER ALERT: Shareholder Rights Law Firm Johnson &
                                                                                                           Weaver, LLP Announces Investigation of Navient Corporation; (Business Wire -
                                                                                                           Bloomberg, 07/22/2015 07:52 AM)
                                                                                                           NAVIENT SHAREHOLDER ALERT: Shareholder Rights Law Firm Johnson &
                                                                                                           Weaver, LLP Announces Investigation of Navient Corporation; Investors
                                                                                                           Encouraged to Contact the Firm (Business Wire - Factiva, 07/22/2015 07:52 AM)
                                                                                                           Student Loan Servicers Face Scrutiny, Election Risk: Compass Pt (Bloomberg First
                                                                                                           Word - Bloomberg, 07/22/2015 05:03 PM)




                                                                                                                                                                                      p. 91 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 955 of 1145 PageID #: 5741


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]     [10]        [11]                                             [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                          Events
                                                                                                          Sallie Mae's Profit More Than Doubles (Dow Jones Top News & Commentary -
                                                                                                          Factiva, 07/22/2015 05:59 PM)
                                                                                                          Sallie MaeÃ¢â‚¬â„¢s Profit More Than Doubles; The rise was largely the result of
                                                                                                          the sale of $738 million of private-education loans (The Wall Street Journal Online -
                                                                                                          Factiva, 07/22/2015 06:02 PM)
                                                                                                          Sallie Mae's Profit More Than Doubles (Dow Jones Top North American Equities
                                                                                                          Stories - Factiva, 07/22/2015 06:10 PM)
                                                                                                          Sallie Mae's Profit More Than Doubles (Dow Jones Top North American Financial
                                                                                                          Services Stories - Factiva, 07/22/2015 06:10 PM)
                                                                                                          Sallie Mae's Profit More Than Doubles (Dow Jones Top Global Market Stories -
                                                                                                          Factiva, 07/22/2015 06:11 PM)
7/23/2015 Thu   2,610,848 $16.39    0.99% -0.56%   -1.66%    -0.76%    1.74%   1.51 13.47%       $0.28    Barclays Research Report (Barclays - Manual Entry, 07/23/2015)
                                                                                                          Compass Point Research Report (Compass Point - Manual Entry, 07/23/2015)
                                                                                                          Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                          Entry, 07/23/2015)
                                                                                                          Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                          Entry, 07/23/2015)
                                                                                                          Levi & Korsinsky, LLP; NAVI SHAREHOLDER ALERT: Levi & Korsinsky, LLP
                                                                                                          Announces the Commencement of an Investigation Involving Possible Securities
                                                                                                          Fraud Violations by the Board of Directors of Navient Corporation -- NAVI
                                                                                                          (Investment Weekly News - Factiva, 07/23/2015)
                                                                                                          Navient's student loan portfolio suffered from 'recession' higher-ed cohort (SNL
                                                                                                          Financial Services Daily - Factiva, 07/23/2015)
                                                                                                          ABS: Navient Addresses FFELP Maturity Risk in Call, DB Says (Bloomberg First
                                                                                                          Word - Bloomberg, 07/23/2015 09:21 AM)
7/24/2015 Fri   2,282,239 $16.22 -1.04% -1.07%     -4.21%    -1.58%    0.55%   0.48 63.49%       $0.09    HIGH YIELD: Top 5 Best & Worst Performing CDS (Bloomberg First Word -
                                                                                                          Bloomberg, 07/24/2015 11:33 AM)
                                                                                                          HIGH YIELD: Top Ten Most Active Trades (Bloomberg First Word - Bloomberg,
                                                                                                          07/24/2015 12:11 PM)
                                                                                                          *GPM REPORTS EXPANDED PROBE OF NAVIENT (BLOOMBERG News -
                                                                                                          Bloomberg, 07/24/2015 12:30 PM)
                                                                                                          GPM Announces Expanded Investigation of Navient Corporation (Business Wire -
                                                                                                          Bloomberg, 07/24/2015 12:30 PM)
                                                                                                          GPM Announces Expanded Investigation of Navient Corporation (Business Wire -
                                                                                                          Factiva, 07/24/2015 12:30 PM)




                                                                                                                                                                                       p. 92 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 956 of 1145 PageID #: 5742


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]       [10]        [11]                                            [12]
                                                  Excess                                         Abnormal
                                          Market Industry Predicted Abnormal                       Price
    Date        Volume    Price    Return Return Return Return       Return t-stat     p-Value   Reaction                                         Events
                                                                                                            Lifshitz & Miller Law Firm Announces Investigation of Celladon Corporation,
                                                                                                            Edison International, Inc., Louisiana Bancorp, Inc., Navient Corp., On Deck
                                                                                                            Capital, Inc., Thoratec, and Vivint Solar (PR Newswire (U.S.) - Factiva, 07/24/2015
                                                                                                            07:47 PM)
                                                                                                            Press Release: Lifshitz & Miller Law Firm Announces Investigation of Celladon
                                                                                                            Corporation, Edison International, Inc., Louisiana Bancorp, Inc., Navient Corp.,
                                                                                                            On Deck Capital, Inc., Thoratec, and Vivint Solar (Dow Jones Institutional News -
                                                                                                            Factiva, 07/24/2015 07:47 PM)
7/25/2015 Sat
7/26/2015 Sun
7/27/2015 Mon   2,518,530 $15.72 -3.08% -0.58%      -0.40%   -0.50%   -2.58%   -2.25   2.62% *     -$0.42   ABS: â€˜Puzzledâ€™ by Navient; No Imminent Resolution, Nomura Says
                                                                                                            (Bloomberg First Word - Bloomberg, 07/27/2015 10:14 AM)
                                                                                                            HIGH YIELD: Top 5 Best & Worst Performing CDS (Bloomberg First Word -
                                                                                                            Bloomberg, 07/27/2015 11:30 AM)
7/28/2015 Tue   2,272,992 $15.83    0.70%   1.24%   -1.02%   0.78%    -0.08%   -0.08 93.94%        -$0.01   Valu-Trac Investments Research Report (Valu-Trac Investments - Manual Entry,
                                                                                                            07/28/2015)
                                                                                                            HIGH YIELD: Top Ten Lagging Movers Yesterday (Bloomberg First Word -
                                                                                                            Bloomberg, 07/28/2015 07:44 AM)
                                                                                                            U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG
                                                                                                            News - Bloomberg, 07/28/2015 11:30 AM)
                                                                                                            U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG
                                                                                                            News - Bloomberg, 07/28/2015 03:00 PM)
7/29/2015 Wed   2,008,183 $15.77 -0.38%     0.74%   0.19%    0.56%    -0.94%   -0.84 40.05%        -$0.15   Moodyâ€™s Research Report (Moodyâ€™s - Manual Entry, 07/29/2015)
                                                                                                            Moody's affirms Navient's Ba3 senior unsecured debt rating; outlook stable
                                                                                                            (Moody's Investors Service Press Release - Factiva, 07/29/2015)
                                                                                                            HIGH YIELD: VRS 11.75% Tops Lagging Movers Yesterday (Bloomberg First
                                                                                                            Word - Bloomberg, 07/29/2015 07:41 AM)
                                                                                                            ABS: Navient Release Gives â€˜Much-Needed Transparency,â€™ DB Says
                                                                                                            (Bloomberg First Word - Bloomberg, 07/29/2015 10:57 AM)
                                                                                                            *MOODY'S AFFIRMS NAVIENT'S Ba3 SR UNSECURED DEBT RATING;
                                                                                                            OUTLOOK (BLOOMBERG News - Bloomberg, 07/29/2015 02:32 PM)
                                                                                                            *NAVIENT'S OUTLOOK STABLE BY MOODY'S (BLOOMBERG News -
                                                                                                            Bloomberg, 07/29/2015 02:32 PM)
                                                                                                            Student Loan Pains Grip Navient Investors Seeing Funding Squeeze
                                                                                                            (BLOOMBERG News - Bloomberg, 07/29/2015 03:08 PM)
                                                                                                            Fitch Affirms SLM Private Credit 2005-B (Business Wire - Bloomberg, 07/29/2015
                                                                                                            05:24 PM)



                                                                                                                                                                                        p. 93 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 957 of 1145 PageID #: 5743


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                            [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events
                                                                                                          Fitch Affirms SLM Private Credit 2005-B (Business Wire - Factiva, 07/29/2015 05:24
                                                                                                          PM)
7/30/2015 Thu   2,955,214 $15.53 -1.52%     0.01%   1.26%    0.12%    -1.65%   -1.48 14.20%      -$0.26   NAVIENT CORP 4 (SEC - SEC Edgar, 07/30/2015)
                                                                                                          Navient Corp approves Q3 dividend (Reuters Significant Developments - Factiva,
                                                                                                          07/30/2015)
                                                                                                          Navient Declares Third Quarter Common Stock Dividend (GlobeNewswire -
                                                                                                          Factiva, 07/30/2015 09:00 AM)
                                                                                                          *NAVIENT DECLARES 3Q STOCK DIV (BLOOMBERG News - Bloomberg,
                                                                                                          07/30/2015 09:00 AM)
                                                                                                          Navient Declares Third Quarter Common Stock Dividend (PrimeZone Media
                                                                                                          Network - Bloomberg, 07/30/2015 09:00 AM)
                                                                                                          Student Loan ABS Offer Lesson for GSE Reform: FTNâ€™s Vogel (Bloomberg
                                                                                                          First Word - Bloomberg, 07/30/2015 11:15 AM)
                                                                                                          Jack Remondi, CEO, Buys 20,250 NAVI US 07/28/15 (BLOOMBERG News -
                                                                                                          Bloomberg, 07/30/2015 04:51 PM)
7/31/2015 Fri   2,987,248 $15.70    1.09% -0.23%    0.09%    -0.21%    1.30%   1.16 24.81%       $0.20    NAVIENT REPORTS MULTIPLE TRANSACTIONS BY CEO REMONDI
                                                                                                          (Delaware) (US Fed News - Factiva, 07/31/2015)
 8/1/2015 Sat
 8/2/2015 Sun
 8/3/2015 Mon   2,109,996 $15.66 -0.25% -0.28%      0.10%    -0.25%   -0.01%   -0.01 99.43%      $0.00    Moody's assigns provisional ratings to Navient Private Education Loan Trust 2015-
                                                                                                          B (Moody's Investors Service Press Release - Factiva, 08/03/2015)
                                                                                                          NAVIENT CORP 10-Q (SEC - SEC Edgar, 08/03/2015)
                                                                                                          HIGH YIELD: Top Ten Leading Movers Friday (Bloomberg First Word -
                                                                                                          Bloomberg, 08/03/2015 07:32 AM)
                                                                                                          Insider Buying and Selling by Company for Week Ending July 31 (BLOOMBERG
                                                                                                          News - Bloomberg, 08/03/2015 08:00 AM)
                                                                                                          Insider Buying and Selling by Officer for Week Ending July 31 (BLOOMBERG
                                                                                                          News - Bloomberg, 08/03/2015 08:00 AM)
                                                                                                          Insider Buying, Selling by Industry for Week Ending July 31 (BLOOMBERG News
                                                                                                          - Bloomberg, 08/03/2015 08:00 AM)
                                                                                                          Technical Data on Credit Services Stocks -- Discover Financial Services, Capital
                                                                                                          One Financial, Navient, Synchrony Financial, and Springleaf Holdings (PR
                                                                                                          Newswire (U.S.) - Factiva, 08/03/2015 09:40 AM)
                                                                                                          Navient participates in veterans job fair in Delaware (GlobeNewswire - Factiva,
                                                                                                          08/03/2015 03:45 PM)




                                                                                                                                                                                     p. 94 of 106
                       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 958 of 1145 PageID #: 5744


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

    [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                 Excess                                       Abnormal
                                         Market Industry Predicted Abnormal                     Price
   Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
                                                                                                         Navient participates in veterans job fair in Delaware (PrimeZone Media Network -
                                                                                                         Bloomberg, 08/03/2015 03:45 PM)
                                                                                                         *MOODY'S ASSIGNS PROVISIONAL RATINGS TO NAVIENT PRIVATE
                                                                                                         (BLOOMBERG News - Bloomberg, 08/03/2015 05:49 PM)
8/4/2015 Tue   1,749,373 $15.58 -0.51% -0.22%      -0.02%   -0.22%   -0.29%   -0.26 79.32%      -$0.05   Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                         Entry, 08/04/2015)
                                                                                                         Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                         Entry, 08/04/2015)
                                                                                                         NAVIENT CORP 4 (SEC - SEC Edgar, 08/04/2015)
                                                                                                         NAVIENT CORP 4 (SEC - SEC Edgar, 08/04/2015)
                                                                                                         NAVIENT CORP 4 (SEC - SEC Edgar, 08/04/2015)
                                                                                                         NAVIENT CORP 8-K/A (SEC - SEC Edgar, 08/04/2015)
                                                                                                         COO KANE Acquires 493 Of NAVIENT CORP >NAVI (Dow Jones Institutional
                                                                                                         News - Factiva, 08/04/2015 09:49 PM)
                                                                                                         Kane John M, EVP & Grou, Exer/Conv 508 NAVI US 07/31/15 (BLOOMBERG
                                                                                                         News - Bloomberg, 08/04/2015 09:49 PM)
                                                                                                         CFO CHIVAVIBUL Acquires 493 Of NAVIENT CORP >NAVI (Dow Jones
                                                                                                         Institutional News - Factiva, 08/04/2015 09:51 PM)
                                                                                                         Chivavibul Somsak, EVP & CFO, Exer/Conv 508 NAVI US 07/31/15
                                                                                                         (BLOOMBERG News - Bloomberg, 08/04/2015 09:51 PM)
                                                                                                         Mark L Heleen, EVP & Chie, Exer/Conv 490 NAVI US 07/31/15 (BLOOMBERG
                                                                                                         News - Bloomberg, 08/04/2015 09:58 PM)
8/5/2015 Wed   2,891,250 $15.61    0.19%   0.35%   -0.38%   0.16%     0.03%   0.03 97.98%       $0.00    NAVIENT CORP 8-K (SEC - SEC Edgar, 08/05/2015)
                                                                                                         ABS: NCSLT Bonds Highly Probable for Upgrades, DB Says (Bloomberg First
                                                                                                         Word - Bloomberg, 08/05/2015 08:34 AM)
                                                                                                         *MOODY'S: NO NEGATIVE RATING IMPACT ON NAVIENT STUDENT
                                                                                                         LOAN NOTE (BLOOMBERG News - Bloomberg, 08/05/2015 01:44 PM)
8/6/2015 Thu   3,549,583 $15.37 -1.54% -0.75%      -0.06%   -0.62%   -0.92%   -0.83 41.04%      -$0.14   FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                         08/06/2015)
                                                                                                         HIGH YIELD: CERPLC 11% Among Leading Movers, Most Active (Bloomberg
                                                                                                         First Word - Bloomberg, 08/06/2015 07:28 AM)
                                                                                                         Navient announces Wilkes-Barre job fair on Aug. 11 (GlobeNewswire - Factiva,
                                                                                                         08/06/2015 09:00 AM)
                                                                                                         Navient announces Wilkes-Barre job fair on Aug. 11 (PrimeZone Media Network -
                                                                                                         Bloomberg, 08/06/2015 09:00 AM)




                                                                                                                                                                                  p. 95 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 959 of 1145 PageID #: 5745


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]       [10]        [11]                                           [12]
                                                  Excess                                         Abnormal
                                          Market Industry Predicted Abnormal                       Price
    Date        Volume    Price    Return Return Return Return       Return t-stat     p-Value   Reaction                                         Events
 8/7/2015 Fri   2,263,907 $15.61    1.56% -0.28%    3.35%    0.15%     1.41%   1.27 20.83%         $0.22    CFRA Equity Research Research Report (CFRA Equity Research - Manual Entry,
                                                                                                            08/07/2015)
                                                                                                            Hillary Clinton Set to Roll Out Student Loan Plan: Politico (Bloomberg First Word -
                                                                                                            Bloomberg, 08/07/2015 09:29 AM)
 8/8/2015 Sat                                                                                               S&P Global Compustat Research Report (S&P Global Compustat - Manual Entry,
                                                                                                            08/08/2015)
 8/9/2015 Sun
8/10/2015 Mon   1,713,108 $15.91    1.92%   1.28%   0.71%    1.02%     0.91%   0.82 41.49%         $0.14    Top Student Loan Servicer Sees No Need for Concern on Bond Risk
                                                                                                            (BLOOMBERG News - Bloomberg, 08/10/2015 08:30 AM)
                                                                                                            Navient announces call of $216 million in student loan trusts (GlobeNewswire -
                                                                                                            Factiva, 08/10/2015 09:40 AM)
                                                                                                            Press Release: Navient announces call of $216 million in student loan trusts (Dow
                                                                                                            Jones Institutional News - Factiva, 08/10/2015 09:40 AM)
                                                                                                            Navient announces call of $216 million in student loan trusts (PrimeZone Media
                                                                                                            Network - Bloomberg, 08/10/2015 09:40 AM)
                                                                                                            *NAVIENT REPORTS CALL OF $216M IN STUDENT LOAN TRUSTS
                                                                                                            (BLOOMBERG News - Bloomberg, 08/10/2015 09:40 AM)
                                                                                                            Clinton: â€˜No Studentâ€™ Should Borrow to Pay for Public College (Bloomberg
                                                                                                            First Word - Bloomberg, 08/10/2015 02:32 PM)
                                                                                                            *Fitch Affirms 6 Navient Student Loan Trusts; Outlook Stable (Dow Jones
                                                                                                            Institutional News - Factiva, 08/10/2015 04:18 PM)
                                                                                                            *Fitch Affirms SLM Private Student Loan Trust 2003-C (Dow Jones Institutional
                                                                                                            News - Factiva, 08/10/2015 05:01 PM)
                                                                                                            Fitch Affirms SLM Private Student Loan Trust 2003-C (Business Wire - Bloomberg,
                                                                                                            08/10/2015 05:17 PM)
                                                                                                            Fitch Affirms SLM Private Student Loan Trust 2003-C (Business Wire - Factiva,
                                                                                                            08/10/2015 05:17 PM)
8/11/2015 Tue   2,697,594 $15.39 -3.27% -0.94%      -0.08%   -0.75%   -2.51%   -2.29   2.42% *     -$0.40   NAVIENT CORP 4 (SEC - SEC Edgar, 08/11/2015)
                                                                                                            *Fitch Affirms SLM Private Student Loan Trust 2003-B (Dow Jones Institutional
                                                                                                            News - Factiva, 08/11/2015 09:16 AM)
                                                                                                            Fitch Affirms SLM Private Student Loan Trust 2003-B (Business Wire - Bloomberg,
                                                                                                            08/11/2015 09:24 AM)
                                                                                                            Fitch Affirms SLM Private Student Loan Trust 2003-B (Business Wire - Factiva,
                                                                                                            08/11/2015 09:24 AM)
                                                                                                            Navient Foundation awards $6,000 to YMCA of Delaware (GlobeNewswire -
                                                                                                            Factiva, 08/11/2015 10:53 AM)




                                                                                                                                                                                       p. 96 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 960 of 1145 PageID #: 5746


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]       [10]         [11]                                           [12]
                                                 Excess                                          Abnormal
                                         Market Industry Predicted Abnormal                        Price
    Date        Volume    Price   Return Return Return Return       Return t-stat     p-Value    Reaction                                        Events
                                                                                                            Press Release: Navient Foundation awards $6,000 to YMCA of Delaware (Dow
                                                                                                            Jones Institutional News - Factiva, 08/11/2015 10:53 AM)
                                                                                                            Navient Foundation awards $6,000 to YMCA of Delaware (PrimeZone Media
                                                                                                            Network - Bloomberg, 08/11/2015 10:53 AM)
                                                                                                            Hedge Fund Seeing College Bubble Shorts Lending Servicer Navient
                                                                                                            (BLOOMBERG News - Bloomberg, 08/11/2015 11:00 AM)
                                                                                                            Jack F Remondi, CEO, Relinquishes 3,431 NAVI US 08/08/15 (BLOOMBERG
                                                                                                            News - Bloomberg, 08/11/2015 05:41 PM)
                                                                                                            CEO REMONDI Acquires 3,675 Of NAVIENT CORP >NAVI (Dow Jones
                                                                                                            Institutional News - Factiva, 08/11/2015 05:42 PM)
8/12/2015 Wed   2,995,734 $15.31 -0.52%    0.12%   -0.40%   -0.07%   -0.45%   -0.40 68.83%         -$0.07   NAVIENT REPORTS DISPOSITION BY CEO REMONDI (Delaware) (US Fed
                                                                                                            News - Factiva, 08/12/2015)
8/13/2015 Thu   3,443,567 $14.79 -3.40% -0.11%     -0.13%   -0.19%   -3.21%   -2.85   0.52% **     -$0.49   Moody's assigns definitive ratings to Navient Private Education Loan Trust 2015-B
                                                                                                            (Moody's Investors Service Press Release - Factiva, 08/13/2015)
                                                                                                            Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                            Form 10-Q, Quarterly Report [Sections 13 Or 15(D)] (Aug. 3, 2015) (Investment
                                                                                                            Weekly News - Factiva, 08/13/2015)
                                                                                                            Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                            Form 4, Statement of Changes in Beneficial Ownership of Securities (Aug. 4, 2015)
                                                                                                            (Investment Weekly News - Factiva, 08/13/2015)
                                                                                                            Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                            Form 8-K, Current Report (Aug. 5, 2015) (Investment Weekly News - Factiva,
                                                                                                            08/13/2015)
                                                                                                            Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                            Form 8-K, Current Report [Amend] (Aug. 4, 2015) (Investment Weekly News -
                                                                                                            Factiva, 08/13/2015)
                                                                                                            Moody's Assigns Definitive Ratings To Navient Private Education Loan Trust 2015-
                                                                                                            B (Dow Jones Institutional News - Factiva, 08/13/2015 02:45 PM)
                                                                                                            *MOODY'S ASSIGNS DEFINITIVE RATINGS TO NAVIENT PRIVATE
                                                                                                            EDUCATION (BLOOMBERG News - Bloomberg, 08/13/2015 02:45 PM)
                                                                                                            Fitch Affirms SLM Private Student Loan Trust 2002-A (Business Wire - Bloomberg,
                                                                                                            08/13/2015 03:34 PM)
                                                                                                            Fitch Affirms SLM Private Student Loan Trust 2002-A (Business Wire - Factiva,
                                                                                                            08/13/2015 03:34 PM)
                                                                                                            Fitch Affirms SLM Private Student Loan Trust 2004-A (Business Wire - Bloomberg,
                                                                                                            08/13/2015 03:42 PM)




                                                                                                                                                                                     p. 97 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 961 of 1145 PageID #: 5747


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                          [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
                                                                                                          Fitch Affirms SLM Private Student Loan Trust 2004-A (Business Wire - Factiva,
                                                                                                          08/13/2015 03:42 PM)
                                                                                                          *S&P Assigns Navient Private Education Loan Trust 2015-B Rtgs (Dow Jones
                                                                                                          Institutional News - Factiva, 08/13/2015 03:59 PM)
                                                                                                          Navient issues $700 million in Private Education Loan ABS (GlobeNewswire -
                                                                                                          Factiva, 08/13/2015 04:15 PM)
                                                                                                          Press Release: Navient issues $700 million in Private Education Loan ABS (Dow
                                                                                                          Jones Institutional News - Factiva, 08/13/2015 04:15 PM)
                                                                                                          *NAVIENT ISSUES $700M IN PRIVATE EDUCATION LOAN ABS
                                                                                                          (BLOOMBERG News - Bloomberg, 08/13/2015 04:15 PM)
                                                                                                          Navient issues $700 million in Private Education Loan ABS (PrimeZone Media
                                                                                                          Network - Bloomberg, 08/13/2015 04:15 PM)
8/14/2015 Fri   4,360,301 $14.76 -0.20%     0.39%   0.21%    0.26%    -0.47%   -0.40 68.98%      -$0.07   Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                          Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                          Blue Chips - Factiva, 08/14/2015)
                                                                                                          Navient announces issuance of $700M in ABS (SNL Financial Services Daily -
                                                                                                          Factiva, 08/14/2015)
8/15/2015 Sat
8/16/2015 Sun
8/17/2015 Mon   3,502,979 $14.83    0.47%   0.54%   -0.39%   0.23%     0.24%   0.21 83.73%       $0.04    Zacks Investment Research Research Report (Zacks Investment Research - Manual
                                                                                                          Entry, 08/17/2015)
                                                                                                          Navient supports getaway for wounded soldiers and their families (GlobeNewswire -
                                                                                                          Factiva, 08/17/2015 10:17 AM)
                                                                                                          Navient supports getaway for wounded soldiers and their families (PrimeZone
                                                                                                          Media Network - Bloomberg, 08/17/2015 10:17 AM)
8/18/2015 Tue   2,603,689 $14.77 -0.40% -0.24%      0.25%    -0.23%   -0.18%   -0.15 87.98%      -$0.03   HIGH YIELD: Top Ten Leading Movers Yesterday (Bloomberg First Word -
                                                                                                          Bloomberg, 08/18/2015 07:31 AM)
                                                                                                          ABS: 3 Possible Solutions to FFELP Maturity Risk, Fitch Says (Bloomberg First
                                                                                                          Word - Bloomberg, 08/18/2015 09:50 AM)
8/19/2015 Wed   1,921,647 $14.62 -1.02% -0.82%      0.29%    -0.69%   -0.32%   -0.28 78.01%      -$0.05   Moodyâ€™s Research Report (Moodyâ€™s - Manual Entry, 08/19/2015)
                                                                                                          Moody's: Slowing FFELP repayment rates pose limited risk for Navient and Nelnet
                                                                                                          (Moody's Investors Service Press Release - Factiva, 08/19/2015)
                                                                                                          NAVIENT CORP 4 (SEC - SEC Edgar, 08/19/2015)
                                                                                                          NAVIENT CORP 4 (SEC - SEC Edgar, 08/19/2015)
                                                                                                          HIGH YIELD: Energy Companies PVA, XCO, LINE Among Laggards (Bloomberg
                                                                                                          First Word - Bloomberg, 08/19/2015 07:40 AM)




                                                                                                                                                                                  p. 98 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 962 of 1145 PageID #: 5748


                                                                              Appendix C
                                                               Navient News Chronology with Daily Statistics

     [1]          [2]      [3]     [4]     [5]     [6]      [7]       [8]    [9]       [10]        [11]                                           [12]
                                                 Excess                                         Abnormal
                                         Market Industry Predicted Abnormal                       Price
    Date        Volume    Price   Return Return Return Return       Return t-stat     p-Value   Reaction                                         Events
                                                                                                           *MOODY'S: SLOWING FFELP REPAYMENT RATES POSE LIMITED RISK
                                                                                                           FOR (BLOOMBERG News - Bloomberg, 08/19/2015 01:06 PM)
                                                                                                           *MOODY'S:FFELP REPAYMENT RATES POSE LIMITED RISK FOR
                                                                                                           NAVIENT (BLOOMBERG News - Bloomberg, 08/19/2015 01:06 PM)
                                                                                                           *MOODY'S:FFELP REPAYMENT RATES POSE LIMITED RISK FOR
                                                                                                           NELNET (BLOOMBERG News - Bloomberg, 08/19/2015 01:06 PM)
                                                                                                           Chivavibul Somsak, EVP & CFO, Acquires 10,162.6 NAVI US 08/14/15
                                                                                                           (BLOOMBERG News - Bloomberg, 08/19/2015 04:59 PM)
                                                                                                           Mark L Heleen, EVP & Chie, Acquires 3,387.53 NAVI US 08/14/15 (BLOOMBERG
                                                                                                           News - Bloomberg, 08/19/2015 05:07 PM)
8/20/2015 Thu   3,007,665 $14.06 -3.83% -2.11%     0.21%    -1.73%   -2.10%   -1.82   7.18%       -$0.31   NAVIENT REPORTS ACQUISITION BY EXECUTIVE VP AND CHIEF
                                                                                                           LEGAL OFFICER HELEEN (Delaware) (US Fed News - Factiva, 08/20/2015)
                                                                                                           NAVIENT REPORTS ACQUISITION BY EXECUTIVE VP CHIVAVIBUL
                                                                                                           (Delaware) (US Fed News - Factiva, 08/20/2015)
8/21/2015 Fri   2,829,301 $13.89 -1.21% -3.17%     0.77%    -2.72%    1.51%   1.30 19.69%         $0.21    Macyâ€™s, United Tech., Disney Among Most Oversold U.S. Stocks (Bloomberg
                                                                                                           First Word - Bloomberg, 08/21/2015 07:25 AM)
8/22/2015 Sat
8/23/2015 Sun                                                                                              Pechalas Report Research Report (Pechalas Report - Manual Entry, 08/23/2015)
8/24/2015 Mon   7,450,659 $13.06 -5.98% -3.94%     0.50%    -3.27%   -2.71%   -2.39   1.83% *     -$0.38   Credit Suisse Research Report (Credit Suisse - Manual Entry, 08/24/2015)
                                                                                                           Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                           Entry, 08/24/2015)
                                                                                                           Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                           Entry, 08/24/2015)
                                                                                                           NAVIENT CORP 8-K (SEC - SEC Edgar, 08/24/2015)
                                                                                                           Navient unit receives NORA letter from CFPB (Theflyonthewall.com - Factiva,
                                                                                                           08/24/2015)
                                                                                                           U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG
                                                                                                           News - Bloomberg, 08/24/2015 03:00 PM)
                                                                                                           *NAVIENT: CFPB OFFICE CONSIDERING RECOMMENDING LEGAL
                                                                                                           ACTION (BLOOMBERG News - Bloomberg, 08/24/2015 04:44 PM)
                                                                                                           *NAVIENT UNIT RECEIVED NORA LETTER FROM CFPB (BLOOMBERG
                                                                                                           News - Bloomberg, 08/24/2015 04:44 PM)
                                                                                                           *NAVIENT: CFPB OFFICE CONSIDERING RECOMMENDING ACTION VS
                                                                                                           NSI (BLOOMBERG News - Bloomberg, 08/24/2015 04:45 PM)
                                                                                                           *NAVIENT: NORA LETTER RELATES TO NSI DISCLOSURES, LATE FEES
                                                                                                           (BLOOMBERG News - Bloomberg, 08/24/2015 04:45 PM)



                                                                                                                                                                                      p. 99 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 963 of 1145 PageID #: 5749


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]       [10]         [11]                                           [12]
                                                  Excess                                          Abnormal
                                          Market Industry Predicted Abnormal                        Price
    Date        Volume    Price    Return Return Return Return       Return t-stat     p-Value    Reaction                                         Events

                                                                                                             Navient Says CFPB Considering Recommending Legal Action (Bloomberg First
                                                                                                             Word - Bloomberg, 08/24/2015 04:53 PM)
8/25/2015 Tue   9,032,839 $12.04 -7.81% -1.35%      -0.29%   -1.50%   -6.31%   -5.49   0.00% **     -$0.82   Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                             08/25/2015)
                                                                                                             CFPB Considers Suing Student Loan Giant Navient For Cheating Borrowers
                                                                                                             (Jpost.com (The Jerusalem Post online edition) - Factiva, 08/25/2015)
                                                                                                             Compass Point Research Report (Compass Point - Manual Entry, 08/25/2015)
                                                                                                             Compass Point Research Report (Compass Point - Manual Entry, 08/25/2015)
                                                                                                             FORM 8-K: NAVIENT FILES CURRENT REPORT (US Fed News - Factiva,
                                                                                                             08/25/2015)
                                                                                                             Navient subsidiary receives CFPB notice of possible legal action (SNL Financial
                                                                                                             Services Daily - Factiva, 08/25/2015)
                                                                                                             SHAREHOLDER ALERT: Pomerantz Law Firm Investigates Claims On Behalf of
                                                                                                             Investors of Navient Corporation - NAVI (ACCESSWIRE - Factiva, 08/25/2015)
                                                                                                             Student Lending Giant Could Face CFPB Lawsuit (PaymentsSource - Factiva,
                                                                                                             08/25/2015)
                                                                                                             Student-Loan Servicer Navient May Face CFPB Lawsuit (American Banker Online -
                                                                                                             Factiva, 08/25/2015)
                                                                                                             ValuEngine Research Report (ValuEngine - Manual Entry, 08/25/2015)
                                                                                                             U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG
                                                                                                             News - Bloomberg, 08/25/2015 11:30 AM)
                                                                                                             MW Navient hits 52-week low on disclosure of possible CFPB action (MarketWatch -
                                                                                                             Factiva, 08/25/2015 01:47 PM)
                                                                                                             U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG
                                                                                                             News - Bloomberg, 08/25/2015 03:00 PM)
                                                                                                             Largest Nasdaq Short Interest Changes as of Aug. 14 (BLOOMBERG News -
                                                                                                             Bloomberg, 08/25/2015 04:21 PM)
8/26/2015 Wed   4,831,183 $12.52    3.99%   3.91%   -0.74%   3.43%     0.56%   0.49 62.85%          $0.07    Student-Loan Servicer Navient May Face CFPB Lawsuit (American Banker -
                                                                                                             Factiva, 08/26/2015)
                                                                                                             Navient Lays Off Managers in Delaware Headquarters: News Journal
                                                                                                             (BLOOMBERG News - Bloomberg, 08/26/2015 01:49 PM)
                                                                                                             SHAREHOLDER ALERT: Bronstein, Gewirtz & Grossman, LLC Announces
                                                                                                             Investigation of Navient Corporation (PR Newswire (U.S.) - Factiva, 08/26/2015
                                                                                                             04:07 PM)




                                                                                                                                                                                       p. 100 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 964 of 1145 PageID #: 5750


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                  Excess                                       Abnormal
                                          Market Industry Predicted Abnormal                     Price
    Date        Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                        Events
8/27/2015 Thu   4,580,211 $13.00    3.83%   2.44%   0.04%    2.24%     1.60%   1.38 16.89%       $0.20    Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                          Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                          Blue Chips - Factiva, 08/27/2015)
                                                                                                          Navient Foundation helps charity swing for the fences (GlobeNewswire - Factiva,
                                                                                                          08/27/2015 08:00 AM)
                                                                                                          Navient Foundation helps charity swing for the fences (PrimeZone Media Network -
                                                                                                          Bloomberg, 08/27/2015 08:00 AM)
                                                                                                          MW A surefire strategy to keep calm and make -2- (MarketWatch - Factiva,
                                                                                                          08/27/2015 09:59 AM)
8/28/2015 Fri   2,634,685 $13.05    0.38%   0.07%   -0.29%   -0.11%    0.50%   0.43 66.92%       $0.06    Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                          Form 4, Statement of Changes in Beneficial Ownership of Securities (Aug. 19,
                                                                                                          2015) (Investment Weekly News - Factiva, 08/28/2015)
                                                                                                          Student-Loan Servicer Navient May Face CFPB Lawsuit (Asset Securitization
                                                                                                          Report Online - Factiva, 08/28/2015)
                                                                                                          MW UPDATE: A surefire strategy to keep calm and -2- (MarketWatch - Factiva,
                                                                                                          08/28/2015 07:00 AM)
8/29/2015 Sat
8/30/2015 Sun                                                                                             Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                          Entry, 08/30/2015)
                                                                                                          Keefe, Bruyette & Woods Research Report (Keefe, Bruyette & Woods - Manual
                                                                                                          Entry, 08/30/2015)
8/31/2015 Mon   5,772,299 $12.79 -1.99% -0.83%      1.06%    -0.74%   -1.25%   -1.08 28.39%      -$0.16   Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                          News - Bloomberg, 08/31/2015 08:39 AM)
                                                                                                          Fitch Takes Various Rating Actions on SLM Private Education Loan Trust 2013-C
                                                                                                          (Business Wire - Bloomberg, 08/31/2015 10:02 AM)
                                                                                                          Fitch Takes Various Rating Actions on SLM Private Education Loan Trust 2013-C
                                                                                                          (Business Wire - Factiva, 08/31/2015 10:02 AM)
 9/1/2015 Tue   3,658,508 $12.35 -3.44% -2.95%      -1.03%   -3.39%   -0.05%   -0.04 96.89%      -$0.01   HIGH YIELD: Top Ten Leading Movers Yesterday (Bloomberg First Word -
                                                                                                          Bloomberg, 09/01/2015 07:34 AM)
 9/2/2015 Wed   3,843,304 $12.16 -0.24%     1.85%   -0.62%   1.64%    -1.89%   -1.62 10.73%      -$0.23   HIGH YIELD: Top Ten Lagging Movers Yesterday (Bloomberg First Word -
                                                                                                          Bloomberg, 09/02/2015 07:43 AM)
                                                                                                          Ex-divs to Trim 0.327 Pts off S&P500 on Sept. 2 (Bloomberg First Word -
                                                                                                          Bloomberg, 09/02/2015 08:00 AM)
                                                                                                          Navient Corp Goes Ex-Dividend, Trades Without Payout (BLOOMBERG News -
                                                                                                          Bloomberg, 09/02/2015 08:15 AM)
                                                                                                          Navient Foundation donates $5,600 to Community Action for Wyoming County
                                                                                                          (GlobeNewswire - Factiva, 09/02/2015 11:32 AM)



                                                                                                                                                                                    p. 101 of 106
                         Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 965 of 1145 PageID #: 5751


                                                                                Appendix C
                                                                 Navient News Chronology with Daily Statistics

    [1]            [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]       [11]                                           [12]
                                                   Excess                                       Abnormal
                                           Market Industry Predicted Abnormal                     Price
   Date          Volume    Price    Return Return Return Return       Return t-stat   p-Value   Reaction                                         Events

                                                                                                           Navient Foundation donates $5,600 to Community Action for Wyoming County
                                                                                                           (PrimeZone Media Network - Bloomberg, 09/02/2015 11:32 AM)
9/3/2015 Thu     3,555,263 $12.15 -0.08%     0.12%   0.52%    0.09%    -0.17%   -0.14 88.67%      -$0.02   S&P Global Compustat Research Report (S&P Global Compustat - Manual Entry,
                                                                                                           09/03/2015)
                                                                                                           Student Lending Giant's Shares Fall to Record Low (PaymentsSource - Factiva,
                                                                                                           09/03/2015)
                                                                                                           HIGH YIELD: Top Ten Leading Movers Yesterday (Bloomberg First Word -
                                                                                                           Bloomberg, 09/03/2015 07:29 AM)
9/4/2015 Fri     3,019,932 $11.94 -1.73% -1.52%      -0.07%   -1.67%   -0.06%   -0.05 96.14%      -$0.01   Security Brokers, Dealers and Flotation Companies; Navient Corp. Files SEC
                                                                                                           Form 8-K, Current Report (Aug. 24, 2015) (Investment Weekly News - Factiva,
                                                                                                           09/04/2015)
                                                                                                           HIGH YIELD: Top Ten Lagging Movers Yesterday (Bloomberg First Word -
                                                                                                           Bloomberg, 09/04/2015 07:39 AM)
                                                                                                           S&P 500 With Biggest Gap Between Price and Estimate (BLOOMBERG News -
                                                                                                           Bloomberg, 09/04/2015 12:34 PM)
9/5/2015   Sat
9/6/2015   Sun
9/7/2015   Mon
9/8/2015   Tue   5,676,822 $12.30    3.02%   2.52%   -0.21%   2.28%     0.73%   0.64 52.13%       $0.09    Largest Weekly Put vs Call Skew Changes for S&P 500 Companies (BLOOMBERG
                                                                                                           News - Bloomberg, 09/08/2015 08:53 AM)
                                                                                                           Performance of Bloomberg U.S. Spun-off Companies Index (Table) (BLOOMBERG
                                                                                                           News - Bloomberg, 09/08/2015 09:00 AM)
                                                                                                           HIGH YIELD: Top 5 Best & Worst Performing CDS (Bloomberg First Word -
                                                                                                           Bloomberg, 09/08/2015 11:45 AM)
                                                                                                           Navient President and CEO to present at 2015 Barclays Global Financial Services
                                                                                                           Conference on Sept. 17 (GlobeNewswire - Factiva, 09/08/2015 04:53 PM)
                                                                                                           Navient President and CEO to present at 2015 Barclays Global Financial Services
                                                                                                           Conference on Sept. 17 (PrimeZone Media Network - Bloomberg, 09/08/2015 04:53
                                                                                                           PM)
9/9/2015 Wed     4,643,493 $12.29 -0.08% -1.38%      0.69%    -1.43%    1.35%   1.19 23.76%       $0.17    Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                           Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                           Blue Chips - Factiva, 09/09/2015)
                                                                                                           ABS: Moodyâ€™s Extended RFC Period a Positive Development, DB Says
                                                                                                           (Bloomberg First Word - Bloomberg, 09/09/2015 08:24 AM)
                                                                                                           Navient announces call of $636 million in student loan trusts (GlobeNewswire -
                                                                                                           Factiva, 09/09/2015 04:20 PM)




                                                                                                                                                                                    p. 102 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 966 of 1145 PageID #: 5752


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]        [11]                                           [12]
                                                  Excess                                        Abnormal
                                          Market Industry Predicted Abnormal                      Price
    Date        Volume    Price    Return Return Return Return       Return t-stat    p-Value   Reaction                                         Events
                                                                                                           Navient announces call of $636 million in student loan trusts (PrimeZone Media
                                                                                                           Network - Bloomberg, 09/09/2015 04:20 PM)
                                                                                                           *NAVIENT REPORTS CALL OF $636M IN STUDENT LOAN TRUSTS
                                                                                                           (BLOOMBERG News - Bloomberg, 09/09/2015 04:20 PM)
                                                                                                           *NAVIENT CITES TRUSTS BACKED BY FEDERALLY GUARANTEED
                                                                                                           LOANS (BLOOMBERG News - Bloomberg, 09/09/2015 04:21 PM)
9/10/2015 Thu   5,694,657 $12.64    2.85%   0.54%   -0.26%   0.31%     2.54%   2.33   2.14% *     $0.31    Navient boards Battleship New Jersey for veterans job fair on Sept. 16
                                                                                                           (GlobeNewswire - Factiva, 09/10/2015 09:00 AM)
                                                                                                           Navient boards Battleship New Jersey for veterans job fair on Sept. 16 (PrimeZone
                                                                                                           Media Network - Bloomberg, 09/10/2015 09:00 AM)
9/11/2015 Fri   7,487,718 $12.45 -1.50%     0.48%   -0.42%   0.25%    -1.76%   -1.58 11.75%       -$0.22   Smart borrowing can save students money (U-Wire - Factiva, 09/11/2015)
                                                                                                           S&P 500 With Biggest Gap Between Price and Estimate (BLOOMBERG News -
                                                                                                           Bloomberg, 09/11/2015 01:31 PM)
9/12/2015 Sat
9/13/2015 Sun
9/14/2015 Mon   4,123,232 $12.44 -0.08% -0.40%      0.22%    -0.54%    0.46%   0.41 68.22%        $0.06    Navient Ponders Expansion Into Tax Collection, Medical Bills (Bloomberg First
                                                                                                           Word - Bloomberg, 09/14/2015 11:48 AM)
9/15/2015 Tue   4,440,029 $12.37 -0.56%     1.28%   0.12%    1.18%    -1.74%   -1.55 12.33%       -$0.22   Compass Point Research Report (Compass Point - Manual Entry, 09/15/2015)
                                                                                                           Indiana awards Tax Amnesty 2015 contract to Navient (Reuters Significant
                                                                                                           Developments - Factiva, 09/15/2015)
                                                                                                           Zacks Investment Research Research Report (Zacks Investment Research - Manual
                                                                                                           Entry, 09/15/2015)
                                                                                                           HIGH YIELD: Top Ten Leading Movers Yesterday (Bloomberg First Word -
                                                                                                           Bloomberg, 09/15/2015 07:29 AM)
                                                                                                           Indiana Awards Tax Amnesty 2015 Contract To Navient (Benzinga.com - Factiva,
                                                                                                           09/15/2015 08:30 AM)
                                                                                                           Indiana awards Tax Amnesty 2015 contract to Navient (GlobeNewswire - Factiva,
                                                                                                           09/15/2015 08:30 AM)
                                                                                                           *IN AWARDS TAX AMNESTY '15 CONTRACT TO NAVIENT (BLOOMBERG
                                                                                                           News - Bloomberg, 09/15/2015 08:30 AM)
                                                                                                           Indiana awards Tax Amnesty 2015 contract to Navient (PrimeZone Media Network -
                                                                                                           Bloomberg, 09/15/2015 08:30 AM)
                                                                                                           Navient to present at Deutsche Bank's 23rd Annual Leveraged Finance Conference
                                                                                                           on Sept. 29 (GlobeNewswire - Factiva, 09/15/2015 09:00 AM)




                                                                                                                                                                                    p. 103 of 106
                        Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 967 of 1145 PageID #: 5753


                                                                               Appendix C
                                                                Navient News Chronology with Daily Statistics

     [1]          [2]      [3]      [4]     [5]     [6]      [7]       [8]    [9]      [10]        [11]                                            [12]
                                                  Excess                                        Abnormal
                                          Market Industry Predicted Abnormal                      Price
    Date        Volume    Price    Return Return Return Return       Return t-stat    p-Value   Reaction                                         Events
                                                                                                           Navient to present at Deutsche Bank's 23rd Annual Leveraged Finance Conference
                                                                                                           on Sept. 29 (PrimeZone Media Network - Bloomberg, 09/15/2015 09:00 AM)

                                                                                                           Indiana tax amnesty begins, aims to collect at least $90M (Associated Press
                                                                                                           Newswires - Factiva, 09/15/2015 04:59 PM)
9/16/2015 Wed   7,558,031 $12.65    2.26%   0.87%   0.22%    0.75%     1.52%   1.34 18.37%        $0.19    Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                           09/16/2015)
                                                                                                           Compass Point Research Report (Compass Point - Manual Entry, 09/16/2015)
                                                                                                           Credit Suisse Research Report (Credit Suisse - Manual Entry, 09/16/2015)
                                                                                                           Credit Suisse Research Report (Credit Suisse - Manual Entry, 09/16/2015)
                                                                                                           Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                           Entry, 09/16/2015)
                                                                                                           HIGH YIELD: Top Ten Leading Movers Yesterday (Bloomberg First Word -
                                                                                                           Bloomberg, 09/16/2015 07:30 AM)
                                                                                                           Navient announces transaction agreement amendment for 16 ABS trusts
                                                                                                           (GlobeNewswire - Factiva, 09/16/2015 09:00 AM)
                                                                                                           *NAVIENT REPORTS TRANSACTION PACT AMENDMENT FOR 16 ABS
                                                                                                           TRUSTS (BLOOMBERG News - Bloomberg, 09/16/2015 09:00 AM)
                                                                                                           Navient announces transaction agreement amendment for 16 ABS trusts
                                                                                                           (PrimeZone Media Network - Bloomberg, 09/16/2015 09:00 AM)
                                                                                                           Navient announces online investor forum to facilitate communication with ABS
                                                                                                           bondholders (GlobeNewswire - Factiva, 09/16/2015 04:51 PM)
                                                                                                           Navient announces online investor forum to facilitate communication with ABS
                                                                                                           bondholders (PrimeZone Media Network - Bloomberg, 09/16/2015 04:51 PM)
9/17/2015 Thu   5,278,393 $12.55 -0.79% -0.24%      -0.49%   -0.54%   -0.25%   -0.22 82.59%       -$0.03   CFRA Equity Research Research Report (CFRA Equity Research - Manual Entry,
                                                                                                           09/17/2015)
                                                                                                           Credit Suisse Research Report (Credit Suisse - Manual Entry, 09/17/2015)
                                                                                                           Navient amends transaction agreements for 16 trusts (SNL Financial Services Daily -
                                                                                                           Factiva, 09/17/2015)
                                                                                                           Navient Corp at Barclays Global Financial Services Conference - Final (CQ FD
                                                                                                           Disclosure - Factiva, 09/17/2015)
                                                                                                           Navient Amendment Wonâ€™t Hit Corp., FFELP ABS Ratings, Fitch Says
                                                                                                           (Bloomberg First Word - Bloomberg, 09/17/2015 08:28 AM)
9/18/2015 Fri   9,403,097 $12.66    0.88% -1.62%    -0.30%   -1.91%    2.79%   2.44   1.64% *     $0.35    Buckingham Research Research Report (Buckingham Research - Manual Entry,
                                                                                                           09/18/2015)




                                                                                                                                                                                      p. 104 of 106
                          Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 968 of 1145 PageID #: 5754


                                                                                  Appendix C
                                                                   Navient News Chronology with Daily Statistics

     [1]            [2]       [3]      [4]     [5]     [6]      [7]       [8]    [9]       [10]         [11]                                            [12]
                                                     Excess                                          Abnormal
                                             Market Industry Predicted Abnormal                        Price
    Date          Volume     Price    Return Return Return Return       Return t-stat     p-Value    Reaction                                         Events
9/19/2015 Sat
9/20/2015 Sun
9/21/2015 Mon      4,151,190 $12.65 -0.08%     0.46%   0.77%    0.47%    -0.55%   -0.47 64.01%         -$0.07   Largest Weekly Put vs Call Skew Changes for S&P 500 Companies (BLOOMBERG
                                                                                                                News - Bloomberg, 09/21/2015 08:49 AM)
9/22/2015 Tue      3,926,577 $12.40 -1.98% -1.23%      -0.09%   -1.42%   -0.55%   -0.48 63.18%         -$0.07   Zacks Investment Research Research Report (Zacks Investment Research - Manual
                                                                                                                Entry, 09/22/2015)
                                                                                                                Navient organizes golf tournament to raise money for local charity (GlobeNewswire
                                                                                                                - Factiva, 09/22/2015 02:45 PM)
                                                                                                                Navient organizes golf tournament to raise money for local charity (PrimeZone
                                                                                                                Media Network - Bloomberg, 09/22/2015 02:45 PM)
9/23/2015 Wed      3,997,011 $12.47    0.56% -0.20%    -0.02%   -0.38%    0.94%   0.82 41.60%          $0.12    Agentur fÃƒÂ¼r Unternehmensnachrichten GmbH, mutual fund holdings -
                                                                                                                Navient Corp. (AfU Company Information: Mutual Fund Holdings Ã¢â‚¬â€œ USA
                                                                                                                Blue Chips - Factiva, 09/23/2015)
                                                                                                                FORM 8-K: NAVIENT FUNDING FILES CURRENT REPORT (US Fed News -
                                                                                                                Factiva, 09/23/2015)
                                                                                                                Navient and the ghost of John Galt (SNL Financial Extra - Factiva, 09/23/2015)
                                                                                                                Debt Relief for Students Snarls Market for Their Loans (Dow Jones Top Energy
                                                                                                                Stories - Factiva, 09/23/2015 03:11 PM)
                                                                                                                Debt Relief for Students Snarls Market for Their Loans (Dow Jones Top North
                                                                                                                American Financial Services Stories - Factiva, 09/23/2015 03:26 PM)
9/24/2015 Thu      4,376,088 $12.50    0.24% -0.34%    -0.54%   -0.60%    0.84%   0.72 47.04%          $0.10    Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                                Entry, 09/24/2015)
9/25/2015   Fri    4,674,003 $12.44 -0.48% -0.05%      0.94%    -0.05%   -0.43%   -0.37 71.06%         -$0.05
9/26/2015   Sat
9/27/2015   Sun
9/28/2015   Mon    5,161,008 $12.16 -2.25% -2.54%       0.02%   -2.72%    0.47%    0.40 68.68%          $0.06
9/29/2015   Tue    8,504,178 $11.63 -4.36% 0.13%       -0.34%   -0.07%   -4.29%   -3.72 0.03% **       -$0.52   Navient Corp at Deutsche Bank Leveraged Finance Conference - Final (CQ FD
                                                                                                                Disclosure - Factiva, 09/29/2015)
                                                                                                                CFPB May Overhaul Student Loan Payment Processing: WSJ (Bloomberg First
                                                                                                                Word - Bloomberg, 09/29/2015 09:34 AM)
                                                                                                                Consumer agency hears about student loan servicing problems (Associated Press
                                                                                                                Newswires - Factiva, 09/29/2015 05:49 PM)
9/30/2015 Wed     10,417,236 $11.24 -3.35%     1.91%   -0.51%   1.70%    -5.06%   -4.38   0.00% **     -$0.59   Compass Point Research Report (Compass Point - Manual Entry, 09/30/2015)
                                                                                                                Janney Montgomery Scott Research Report (Janney Montgomery Scott - Manual
                                                                                                                Entry, 09/30/2015)
                                                                                                                Navient issues statement regarding positive trends in national student loan cohort
                                                                                                                default rate (SNL Financial Extra - Factiva, 09/30/2015)



                                                                                                                                                                                          p. 105 of 106
                              Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 969 of 1145 PageID #: 5755


                                                                                             Appendix C
                                                                              Navient News Chronology with Daily Statistics

       [1]              [2]        [3]      [4]      [5]  [6]      [7]       [8]    [9]                    [10]        [11]                                                [12]
                                                        Excess                                                      Abnormal
                                                Market Industry Predicted Abnormal                                    Price
      Date           Volume      Price   Return Return Return Return       Return t-stat                p-Value     Reaction                                             Events
                                                                                                                                CFPB Auto Lending Actions Among Most Contentious Items: FBR (Bloomberg
                                                                                                                                First Word - Bloomberg, 09/30/2015 07:37 AM)
                                                                                                                                More Bad News on Student Loan Servicing Likely Ahead: Compass Pt (Bloomberg
                                                                                                                                First Word - Bloomberg, 09/30/2015 10:38 AM)
                                                                                                                                Navient awards grant to Make-A-Wish (GlobeNewswire - Factiva, 09/30/2015 10:47
                                                                                                                                AM)
                                                                                                                                Navient awards grant to Make-A-Wish (PrimeZone Media Network - Bloomberg,
                                                                                                                                09/30/2015 10:47 AM)
                                                                                                                                Navient statement on positive trends in the national student loan Cohort Default
                                                                                                                                Rate (GlobeNewswire - Factiva, 09/30/2015 03:07 PM)
                                                                                                                                *NAVIENT STATEMENT ON POSITIVE TRENDS IN NATIONAL STUDENT
                                                                                                                                LOAN (BLOOMBERG News - Bloomberg, 09/30/2015 03:07 PM)
                                                                                                                                Navient statement on positive trends in the national student loan Cohort Default
                                                                                                                                Rate (PrimeZone Media Network - Bloomberg, 09/30/2015 03:07 PM)
 10/1/2015 Thu      11,040,348 $10.96 -2.49%         0.20%    -0.37%       0.01%      -2.50%    -2.16   3.28% *        -$0.28   S&P Global Compustat Research Report (S&P Global Compustat - Manual Entry,
                                                                                                                                10/01/2015)
                                                                                                                                EQT Among Most Oversold as It Retraces Half of 6-Yr Rally (Bloomberg First
                                                                                                                                Word - Bloomberg, 10/01/2015 08:27 AM)
                                                                                                                                U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG
                                                                                                                                News - Bloomberg, 10/01/2015 11:30 AM)
                                                                                                                                U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG
                                                                                                                                News - Bloomberg, 10/01/2015 03:00 PM)

Notes:
[1] to [10] See Appendix E.
[11] = [8] * [3] on prior trading day.
[12] For the Navient chronology, I compiled lists of SEC filings, analyst reports, and news articles. I compiled the list of all of Navient’s SEC filings from April 17, 2014 to October 1, 2015 from the SEC website.
The list of analyst reports is based on reports available from the Thomson Eikon and Capital IQ electronic databases. While some other reports may exist, this is a reasonably comprehensive list of the analyst reports
issued concernting Navient. For news articles, I searched Bloomberg and Factiva. For Bloomberg, I used the ticker symbol “NAVI” and searched “medium” relevance for the sources Bloomberg News, Bloomberg
First Word, GlobeNewswire, and Business Wire. For Factiva, I searched all sources for the company code for “Navient Corp.” To eliminate duplicate stories for each of the news providers (Bloomberg and Factiva),
a news story was considered a duplicate and eliminated if it had exactly the same date, timestamp, headline, news source, and lead paragraph as another news story from the same provider.




                                                                                                                                                                                                               p. 106 of 106
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 970 of 1145 PageID #: 5756




                                                 Appendix D

              A. Regression Specification Used in the Event Study

              1.    For event study analysis, I use generally-accepted econometric methods and
      specify a regression model that includes certain explanatory variables – i.e., the variables
      that explain the outside influences on the variation in the daily returns to Navient common
      stock. I use a widely-used market model that includes as explanatory variables the general
      market returns and the returns to an industry index. This specification can be written as:

                                    Rt =  + 1(Rmt) + 2(INDUSTRYt) + et.1

              2.    In this equation, Rt is daily percentage return of Navient common stock, Rmt
      is a proxy for the daily market return (represented by the S&P 500 Total Return Index with
      Bloomberg identifier “SPTR”) and INDUSTRYt is a proxy for the daily industry return
      (represented by the S&P Supercomposite Consumer Finance Sub Industry Total Return
      Index with Bloomberg identifier “STRCFIN”).2,3               The parameters  represents the
      intercept coefficient or constant term, while the coefficients represent the empirical
      relationship between movements of Navient common stock prices and the movements of


      1
          This equation is a time-series where the variables are measured at comparable times. In this
          case, the time interval is at the daily close of trading.
      2
          Navient used both the S&P 500 Index and the S&P 500 Financials Index to evaluate its
          investment performance. See Navient Forms 10-K filed February 27, 2015 (p. 36). I use the
          S&P Supercomposite Consumer Finance Sub Industry Total Return Index as a proxy for the
          industry because the regression with this index has a better fit than using the S&P 500 Financial
          Sector Total Return Index. The industry index is measured net of market. To net the market
          return, I regress the industry return on the market return and use the obtained residual return
          (i.e., the industry return netting out market effects) as the industry return in my market models
          for Navient.
      3
          From May 1, 2014 through the end of the Exchange Act Class Period, Navient was a member
          of the S&P Supercomposite Consumer Finance Sub Industry Total Return Index (with a weight
          ranging from 3% to 6%). Source: Bloomberg. I removed the impact of Navient’s daily stock
          price movements from the changes in the daily value of the industry index. I removed
          Navient’s daily return based on its daily index weight (source: Bloomberg), where the daily
          industry return on date t is equal to: Return of the STRCFIN on date t minus the product of
          Navient’s weight on date t-1 times U.S. Steel’s daily return on date t, all divided by one minus
          Navient’s weight on date t-1.


                                                      D-1
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 971 of 1145 PageID #: 5757




      the market and industry indexes. The et term represents an estimation error for each date.
      Data from a period immediately prior to each date when the firm-specific abnormal return
      is to be examined is generally used as the Control (or estimation) Period to estimate the
      parameters or coefficients of the regression, as it is here with the use of rolling regressions
      (described below).4

              3.    For each trading day of the Exchange Act Class Period+5, except the first 121
      trading days (April 17, 2014 to October 8, 2014) and September 30 and October 1, 2015, I
      use a rolling period of 120 trading days before each date, to estimate a separate set of
      parameters or coefficients (namely , 1, and 2) used to calculate the abnormal return and
      the standard error for that date. Therefore, for October 9, 2014 through September 29,
      2015, I have run 245 separate market model regressions using 245 Control Periods, with
      each Control Period ending on the trading date immediately prior to the date for which I
      calculate the abnormal return. For the first 120 trading days with returns, I use the initial
      120 trading days with returns as a Control Period;6 and, for September 30 and October 1,
      2015, I use the market model used for September 29, 2015.

              4.    In addition to the two explanatory variables, for the 245 regressions I include
      “dummy variables”7 to account and adjust for atypical variation in the daily returns to the



      4
          “There are essentially four choices for the estimation period: before the event window, during
          the window, after the window, and around the window. The majority of events studies use an
          estimation period before the event.” Glenn V. Henderson, Jr., Problems and Solutions in
          Conducting Event Studies, 57 J. of Risk and Ins., 282-306, 291 (June 1990).
      5
          I refer to the “Exchange Act Class Period+” to mean the Exchange Act Class Period plus the
          two additional alleged price impact days of September 30, and October 1, 2015 following the
          end of the Exchange Act Class Period.
      6
          That is, for April 21, 2014 to October 8, 2014, I use the same market model used for October
          9, 2014, the 122nd day of the Exchange Act Class Period. I do not estimate market model for
          April 17, 2015, the first day of the Exchange Act Class Period, because it is the first day with
          a price and therefore no return is calculated.
      7
          A dummy variable is an additional explanatory variable that takes on the value of 1 on the date
          indicated and 0 for all other dates. In econometric time-series analysis, dummy variables are
          often used to indicate a non-recurring event that is unique, unusual or anomalous, such as a
          specific earnings announcement.


                                                     D-2
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 972 of 1145 PageID #: 5758




      common stock that results from the disclosures during the Control Period of significant
      firm-specific information. I use a dummy variable on 11 dates.8 The 11 dates are the
      corrective disclosure dates alleged in the Complaint and days on which the Company
      announced earnings, earnings guidance, or updated earnings. These are dates on which
      Navient’s stock price might be affected by disclosures of unexpected firm-specific material
      information. For each disclosure, I determined whether the disclosure was after the market
      closed and, if so, the following trading day was used as the price impact date.9

              5.    I include a dummy variable when there is a release of important Navient-
      specific information, because should that single date have a large abnormal return caused
      not by chance, but by Navient’s disclosure of material, unanticipated firm-specific
      information, this could possibly change the mix of information in the market that is
      important to investors. The use of dummy, indicator, control, or intervention variables, as
      well as simply excluding anomalous dates or periods, is a widely used and generally
      accepted econometric technique employed in the academic finance literature.10               For
      example, Professor Carol Alexander states that “one might consider creating a dummy
      [variable] to model the timing of important news announcements… [or] whenever the data




      8
           The impact dates for the 11 earnings-related or alleged corrective disclosure dates are:
           5/12/2014, 7/17/2014, 10/16/2014, 1/22/2015, 3/2/2015, 4/22/2015, 4/27/2015, 7/8/2015,
           7/14/2015, 7/22/2015, and 8/25/2015. The alleged corrective disclosure date of 7/23/2015 in
           the Complaint appears to be a typo, which should be 7/22/2015.
      9
           I obtained the time stamps and determined the impact date for the releases. See Appendix C.
      10
           For example, see: Nihat Aktas, Eric de Bodt, & Jean-Gabriel Cousin, Event Studies with a
           Contaminated Estimation Period, 13 J. Corp. Fin., 129-145, 129 (2007); Ekkehart Boehmer,
           Jim Musumeci, & Annette B. Poulsen, Event-study Methodology under Conditions of Event-
           Induced Variance, 30 J. Fin. Econ., 253-272, 254 (1991); G. E. P. Box & G. C. Tiao,
           Intervention Analysis with Applications to Economic and Environmental Problems, 70 J. Am.
           Stat. Assn., 70-79, 71 (1975); David F. Larcker, Lawrence A. Gordon & George E. Pinches,
           Testing for Market Efficiency: A Comparison of the Cumulative Average Residual
           Methodology and Intervention Analysis, 15 J. Fin. & Quant. Analysis, 267-287, 272 (1980);
           Paul H. Malatesta, Measuring Abnormal Performance: The Event Parameter Approach Using
           Joint Generalized Least Squares, 21 J. Fin. & Quant. Analysis, 27-38, 27-28 (1986).


                                                    D-3
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 973 of 1145 PageID #: 5759




      period covers … a temporary shift due to an extreme market movement.”11 Prof. Alexander
      adds, “If dummies are omitted there will be residual problems that lead to inefficient
      parameter estimates on the real explanatory variables.”12 It is also consistent with methods
      courts have relied upon to certify securities classes.13

               6.    Using the specifications of the market model above, including the dummy
      variables, and a rolling period of 120 trading days prior to each date (except for the first
      121 trading days for the start of the Exchange Act Class Period and September 30 to
      October 1, 2015), I estimate a set of parameters for each trading day of the Exchange Act
      Class Period+ starting from October 9, 2014. For the second to the 121st trading days of
      the Exchange Act Class Period, I use the market model estimated for October 9, 2014. For
      September 30 to October 1, 2015, I use the market model estimated for September 29,
      2015. For the 245 regressions I ran over the Exchange Act Class Period+, the coefficients



      11
           Carol Alexander, Market Models: A Guide to Financial Data Analysis, 440 (John Wiley &
           Sons 2001). Carol Alexander is a Professor of Finance at the University of Sussex and
           Managing Editor of the Journal of Banking and Finance.
      12
           Id. at 441. Without accounting for these dates, atypical price movements would then be used
           for the subsequent 120 days to estimate 120 sets of regression parameters, 120 predicted
           returns, and thus 120 abnormal returns and 120 standard errors. Therefore, if there is a large
           abnormal return caused by the release of material, unanticipated firm-specific important
           information, which is obviously not a random event, its influence on the Navient common stock
           price movement must be accounted for. If it is not accounted for via a dummy variable, this
           non-random influence might contaminate the estimation process during the Control Period and
           induce a distortion or bias in the parameter estimates, predicted returns, and thus the abnormal
           returns and standard errors for all 120 subsequent days. Using dummy variables to control for
           the price impact of potentially important non-random or atypical informational disclosures in
           each of the 557 different regression Control Periods, results in regression model coefficients
           that more precisely reflect the normal or typical return relationship between Navient and the
           market and industry indexes, and thus improves the efficiency of the estimated parameters,
           predicted returns and abnormal returns.
      13
           For example, see In re Groupon, Inc. Sec. Litig., 2015 WL 1043321, at *7: “Dr. Feinstein
           explained that dummy variables are widely used during a control period to extract atypical
           days. Consistent with other experts, he used dummy variables to control for potentially
           abnormal returns related to earnings announcements. Accordingly, he used dummy variables
           during the control period for all earnings-related trading dates, including the event days. He
           also used a dummy variable for May 14, 2012, because it was not only an unusual trading day,
           but also because it was contemporaneously described as atypical by the news media.” (citations
           omitted).
                                                      D-4
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 974 of 1145 PageID #: 5760




      explaining the variation in the returns of Navient common stock range from 0.62 to 1.04
      for 1 and range from -0.14 to 0.27 for . The 245 adjusted R-squared measures range
      from 17.5% to 67.0%. The average adjusted R-squared measure is approximately 37.0%.
      The results for each regression are provided in Appendix E.

              B. Estimating Navient-Specific Price Movements

              7.    The second step of the event study methodology uses the estimated
      coefficients from the 245 regressions, namely 245 measures of , 1, and 2, and multiplies
      them by the actual observed daily return measures for their respective explanatory variables
      on the date immediately following the end of each Control Period (or the first rolling
      regression also applies to the first 120 days of the Exchange Act Class Period with returns,
      and the last rolling regression also apply to September 30, 2015 and October 1, 2015). On
      each day during the Exchange Act Class Period+, the products of these multiplications are
      summed to calculate the predicted daily return. On each of the 367 days of the Exchange
      Act Class Period+, the portion of Navient’s stock price movement or the “firm-specific
      effect” is calculated as the abnormal return (also referred to as the excess return or
      residual). The abnormal return is calculated by subtracting the predicted daily return from
      the actual daily return. This subtraction yields the portion of the daily return (i.e., the firm-
      specific portion of the return) that is not predicted or explained by market- and industry-
      wide influences.

              C. Determining Whether Navient-Specific Price Movements Are Outside the
                 Bounds of What Would Be Expected by Chance

              8.    In the third step of the event study, I determine whether the abnormal return
      on each date is outside the bounds of what would be expected by chance. I do this by
      presenting empirical evidence showing whether or not the 367 firm-specific abnormal
      returns are what economists call statistically significantly different from zero (hereinafter
      referred to as “significant returns”).

              9.    A statistical test called the t-test is employed to assess the statistical
      significance of Navient’s abnormal return for each date. The t-test is based on a t-statistic,
      which is calculated by taking the estimated abnormal return and dividing it by the standard

                                                    D-5
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 975 of 1145 PageID #: 5761




      error of the regression. The standard error represents the typical or normal volatility of the
      unexplained or residual price movements of the common stock. This statistical test is used
      to determine whether the abnormal return is outside the bounds of what would be expected
      from random volatility alone; or, in other words, whether it is significantly different from
      zero with a specified degree of certainty. I use the scientifically accepted level of certainty
      and declare statistical significance at a 95% level. This means that when Navient’s
      abnormal return is statistically significant, I can conclude that the Navient abnormal return
      is outside the bounds of what would be expected by chance, with at least 95% confidence.

             10.   Finally, in the typical event study performed in the context of class
      certification, there is an examination of the relationship between the abnormal returns, the
      statistical significance of those abnormal returns and unexpected news related to the subject
      company. I present such an analysis in my Report.




                                                   D-6
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 976 of 1145 PageID #: 5762


                                                           Appendix E
                                              Navient Corporation Common Stock Data
   [1]        [2]      [3]     [4]     [5]     [6]      [7]    [8]      [9]       [10]     [11]     [12]     [13]       [14]         [15]
                                                      Excess         Coefficient
                   Navient Corporation        Market Industry                    Excess Predicted Abnormal   Root
  Date      Volume      Price Dividend Return Return Return Intercept Market Industry Return       Return    MSE     t-statistic   p-Value
  4/17/14      951,088 $16.99 $0.00
  4/21/14      444,213 $16.82 $0.00 -1.00% 0.38% -0.09%         0.00    0.74       0.24   0.27%    -1.27%    0.009      -1.35      18.12%
  4/22/14      576,707 $16.80 $0.00 -0.12% 0.41% -0.14%         0.00    0.74       0.24   0.28%    -0.40%    0.009      -0.42      67.36%
  4/23/14    1,608,932 $16.78 $0.00 -0.12% -0.21% 0.06%         0.00    0.74       0.24  -0.13%     0.01%    0.009       0.01      98.93%
  4/24/14      368,892 $16.63 $0.00 -0.89% 0.17% -0.10%         0.00    0.74       0.24   0.11%    -1.01%    0.009      -1.07      28.74%
  4/25/14    1,086,546 $16.89 $0.00 1.56% -0.81% -0.05%         0.00    0.74       0.24  -0.61%     2.17%    0.009       2.30       2.33%   *
  4/28/14    1,187,928 $16.67 $0.00 -1.30% 0.33% -0.36%         0.00    0.74       0.24   0.17%    -1.47%    0.009      -1.56      12.18%
  4/29/14      648,522 $16.68 $0.00 0.06% 0.48% 0.13%           0.00    0.74       0.24   0.39%    -0.33%    0.009      -0.35      72.46%
  4/30/14   26,746,201 $16.55 $0.00 -0.78% 0.30% -0.33%         0.00    0.74       0.24   0.15%    -0.93%    0.009      -0.99      32.47%
   5/1/14    3,650,133 $17.00 $0.00 2.72% -0.01% 0.04%          0.00    0.74       0.24   0.01%     2.71%    0.009       2.87       0.49%   **
   5/2/14    2,995,032 $16.95 $0.00 -0.29% -0.14% 0.87%         0.00    0.74       0.24   0.12%    -0.41%    0.009      -0.44      66.38%
   5/5/14    3,978,423 $16.81 $0.00 -0.83% 0.19% -0.02%         0.00    0.74       0.24   0.15%    -0.97%    0.009      -1.03      30.39%
   5/6/14   14,309,226 $16.34 $0.00 -2.80% -0.90% -0.20%        0.00    0.74       0.24  -0.70%    -2.09%    0.009      -2.22       2.86%   *
   5/7/14    5,692,881 $16.60 $0.00 1.59% 0.60% 1.32%           0.00    0.74       0.24   0.77%     0.82%    0.009       0.87      38.85%
   5/8/14    5,668,216 $16.45 $0.00 -0.90% -0.11% 0.77%         0.00    0.74       0.24   0.11%    -1.01%    0.009      -1.08      28.44%
   5/9/14    2,797,016 $16.28 $0.00 -1.03% 0.17% 0.14%          0.00    0.74       0.24   0.17%    -1.20%    0.009      -1.27      20.53%
  5/12/14    6,980,098 $15.95 $0.00 -2.03% 0.97% 0.33%          0.00    0.74       0.24   0.81%    -2.84%    0.009      -3.01       0.32%   **
  5/13/14    8,292,045 $15.85 $0.00 -0.63% 0.07% -0.69%         0.00    0.74       0.24  -0.11%    -0.52%    0.009      -0.55      58.29%
  5/14/14    4,577,476 $15.74 $0.00 -0.69% -0.45% -0.68%        0.00    0.74       0.24  -0.49%    -0.20%    0.009      -0.22      82.89%
  5/15/14    4,919,040 $15.74 $0.00 0.00% -0.92% 0.35%          0.00    0.74       0.24  -0.59%     0.59%    0.009       0.62      53.41%
  5/16/14    2,786,872 $15.86 $0.00 0.76% 0.38% -0.63%          0.00    0.74       0.24   0.14%     0.63%    0.009       0.66      50.80%
  5/19/14    4,532,436 $16.02 $0.00 1.01% 0.39% 0.26%           0.00    0.74       0.24   0.36%     0.65%    0.009       0.68      49.48%
  5/20/14    9,754,753 $15.94 $0.00 -0.50% -0.65% -0.36%        0.00    0.74       0.24  -0.56%     0.06%    0.009       0.06      95.14%
  5/21/14    1,743,568 $15.93 $0.00 -0.06% 0.83% 0.39%          0.00    0.74       0.24   0.72%    -0.78%    0.009      -0.83      41.10%
  5/22/14    2,128,896 $15.97 $0.00 0.25% 0.25% 0.10%           0.00    0.74       0.24   0.22%     0.03%    0.009       0.03      97.28%
  5/23/14    2,826,416 $16.07 $0.00 0.63% 0.43% 0.26%           0.00    0.74       0.24   0.39%     0.24%    0.009       0.25      80.10%
  5/27/14    1,726,939 $15.98 $0.00 -0.56% 0.60% 1.41%          0.00    0.74       0.24   0.79%    -1.35%    0.009      -1.43      15.43%
  5/28/14    4,219,138 $15.68 $0.00 -1.88% -0.10% 0.38%         0.00    0.74       0.24   0.03%    -1.91%    0.009      -2.02       4.57%   *
  5/29/14    3,463,351 $15.68 $0.00 0.00% 0.55% -0.37%          0.00    0.74       0.24   0.33%    -0.33%    0.009      -0.35      72.97%
  5/30/14    5,260,986 $15.80 $0.00 0.77% 0.19% 0.16%           0.00    0.74       0.24   0.18%     0.58%    0.009       0.62      53.91%
   6/2/14    2,986,807 $15.81 $0.00 0.06% 0.08% 0.24%           0.00    0.74       0.24   0.13%    -0.06%    0.009      -0.07      94.64%
   6/3/14    3,483,548 $15.83 $0.00 0.13% -0.03% -0.06%         0.00    0.74       0.24  -0.03%     0.16%    0.009       0.17      86.91%
   6/4/14    3,231,455 $15.89 $0.15 1.33% 0.21% 0.12%           0.00    0.74       0.24   0.19%     1.14%    0.009       1.20      23.10%
   6/5/14    4,582,403 $16.67 $0.00 4.91% 0.66% 0.28%           0.00    0.74       0.24   0.57%     4.34%    0.009       4.60       0.00%   **
   6/6/14    1,622,717 $16.67 $0.00 0.00% 0.48% 1.61%           0.00    0.74       0.24   0.75%    -0.75%    0.009      -0.79      42.84%
   6/9/14    3,169,291 $16.81 $0.00 0.84% 0.10% 0.75%           0.00    0.74       0.24   0.26%     0.58%    0.009       0.61      54.12%
  6/10/14    3,441,830 $16.80 $0.00 -0.06% -0.02% -0.18%        0.00    0.74       0.24  -0.05%    -0.01%    0.009      -0.01      99.41%
  6/11/14    1,857,115 $16.88 $0.00 0.48% -0.34% -0.19%         0.00    0.74       0.24  -0.29%     0.77%    0.009       0.81      41.71%
  6/12/14    2,336,412 $16.74 $0.00 -0.83% -0.68% 0.48%         0.00    0.74       0.24  -0.38%    -0.45%    0.009      -0.47      63.68%
  6/13/14    1,485,582 $16.67 $0.00 -0.42% 0.32% -0.50%         0.00    0.74       0.24   0.12%    -0.54%    0.009      -0.57      56.79%
  6/16/14      804,878 $16.78 $0.00 0.66% 0.08% -0.08%          0.00    0.74       0.24   0.05%     0.61%    0.009       0.65      51.96%
  6/17/14    1,268,810 $16.84 $0.00 0.36% 0.22% 0.11%           0.00    0.74       0.24   0.20%     0.16%    0.009       0.17      86.58%
  6/18/14    2,268,103 $17.06 $0.00 1.31% 0.77% 0.18%           0.00    0.74       0.24   0.62%     0.68%    0.009       0.72      47.15%
  6/19/14    3,753,998 $17.19 $0.00 0.76% 0.14% -0.35%          0.00    0.74       0.24   0.03%     0.73%    0.009       0.78      43.88%
  6/20/14    3,907,893 $17.46 $0.00 1.57% 0.17% 0.76%           0.00    0.74       0.24   0.32%     1.25%    0.009       1.33      18.71%
  6/23/14    4,459,996 $17.68 $0.00 1.26% -0.01% -0.06%         0.00    0.74       0.24  -0.02%     1.28%    0.009       1.35      17.88%
  6/24/14    2,609,214 $17.66 $0.00 -0.14% -0.63% -0.39%        0.00    0.74       0.24  -0.56%     0.42%    0.009       0.44      66.06%
  6/25/14    5,173,531 $17.61 $0.00 -0.25% 0.49% -0.30%         0.00    0.74       0.24   0.30%    -0.56%    0.009      -0.59      55.66%
  6/26/14      931,667 $17.67 $0.00 0.34% -0.10% -0.01%         0.00    0.74       0.24  -0.07%     0.41%    0.009       0.44      66.41%
  6/27/14    4,649,509 $17.84 $0.00 0.96% 0.20% 0.44%           0.00    0.74       0.24   0.26%     0.70%    0.009       0.74      45.85%
  6/30/14    2,023,702 $17.71 $0.00 -0.73% -0.03% -0.10%        0.00    0.74       0.24  -0.04%    -0.69%    0.009      -0.73      46.71%
   7/1/14    2,274,049 $17.77 $0.00 0.35% 0.69% 0.08%           0.00    0.74       0.24   0.54%    -0.19%    0.009      -0.20      84.30%
   7/2/14    2,509,893 $17.77 $0.00 -0.01% 0.07% 0.04%          0.00    0.74       0.24   0.07%    -0.08%    0.009      -0.09      93.09%
   7/3/14    1,953,706 $17.70 $0.00 -0.39% 0.55% 0.38%          0.00    0.74       0.24   0.51%    -0.90%    0.009      -0.96      34.13%
   7/7/14    1,747,251 $17.65 $0.00 -0.28% -0.39% -0.35%        0.00    0.74       0.24  -0.37%     0.08%    0.009       0.09      93.02%
   7/8/14    4,540,638 $17.60 $0.00 -0.28% -0.68% -0.07%        0.00    0.74       0.24  -0.51%     0.23%    0.009       0.24      80.99%
   7/9/14    2,496,945 $17.72 $0.00 0.68% 0.47% 0.35%           0.00    0.74       0.24   0.44%     0.24%    0.009       0.26      79.86%
  7/10/14    2,692,521 $17.78 $0.00 0.34% -0.41% -0.09%         0.00    0.74       0.24  -0.32%     0.66%    0.009       0.70      48.68%
  7/11/14    6,752,732 $17.89 $0.00 0.62% 0.16% -0.05%          0.00    0.74       0.24   0.11%     0.51%    0.009       0.54      59.34%
  7/14/14    2,796,720 $18.00 $0.00 0.61% 0.48% -0.40%          0.00    0.74       0.24   0.27%     0.34%    0.009       0.36      71.68%
  7/15/14    3,716,181 $17.70 $0.00 -1.67% -0.19% 0.66%         0.00    0.74       0.24   0.02%    -1.69%    0.009      -1.79       7.57%
  7/16/14    3,180,617 $17.82 $0.00 0.68% 0.43% -0.26%          0.00    0.74       0.24   0.27%     0.41%    0.009       0.44      66.38%




                                                                                                                                       p. 1 of 7
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 977 of 1145 PageID #: 5763


                                                                 Appendix E
                                                    Navient Corporation Common Stock Data
   [1]        [2]       [3]    [4]        [5]       [6]        [7]     [8]      [9]       [10]     [11]     [12]     [13]       [14]         [15]
                                                             Excess          Coefficient
                  Navient Corporation             Market    Industry                     Excess Predicted Abnormal   Root
  Date      Volume     Price Dividend   Return    Return     Return Intercept Market Industry Return       Return    MSE     t-statistic    p-Value
  7/17/14   2,805,828 $17.70 $0.00       -0.67%    -1.17%    -0.24%     0.00    0.74       0.24  -0.92%     0.25%    0.009        0.26     79.35%
  7/18/14   2,191,662 $17.69 $0.00       -0.06%     1.03%    -0.72%     0.00    0.74       0.24   0.60%    -0.66%    0.009       -0.69     48.87%
  7/21/14   2,268,473 $17.86 $0.00        0.96%    -0.23%    -0.42%     0.00    0.74       0.24  -0.26%     1.22%    0.009        1.30     19.72%
  7/22/14   1,774,509 $17.97 $0.00        0.62%     0.50%     0.12%     0.00    0.74       0.24   0.41%     0.21%    0.009        0.22     82.75%
  7/23/14   1,414,425 $17.98 $0.00        0.06%     0.18%    -0.51%     0.00    0.74       0.24   0.02%     0.04%    0.009        0.04     96.81%
  7/24/14   2,131,840 $17.97 $0.00       -0.06%     0.05%     0.24%     0.00    0.74       0.24   0.10%    -0.16%    0.009       -0.17     86.60%
  7/25/14   1,967,620 $17.87 $0.00       -0.56%    -0.48%    -0.61%     0.00    0.74       0.24  -0.50%    -0.06%    0.009       -0.06     94.90%
  7/28/14   2,900,432 $17.99 $0.00        0.67%     0.03%    -0.04%     0.00    0.74       0.24   0.02%     0.65%    0.009        0.69     49.08%
  7/29/14   3,500,376 $17.70 $0.00       -1.61%    -0.45%     0.20%     0.00    0.74       0.24  -0.28%    -1.33%    0.009       -1.41     15.98%
  7/30/14   3,032,346 $17.58 $0.00       -0.68%     0.02%    -0.14%     0.00    0.74       0.24  -0.01%    -0.67%    0.009       -0.71     47.87%
  7/31/14   3,567,958 $17.20 $0.00       -2.16%    -1.99%    -0.70%     0.00    0.74       0.24  -1.64%    -0.52%    0.009       -0.55     58.20%
   8/1/14   1,832,520 $17.34 $0.00        0.81%    -0.29%    -0.79%     0.00    0.74       0.24  -0.39%     1.21%    0.009        1.28     20.26%
   8/4/14   1,700,359 $17.17 $0.00       -0.98%     0.72%    -0.01%     0.00    0.74       0.24   0.54%    -1.52%    0.009       -1.61     10.96%
   8/5/14   2,091,317 $16.95 $0.00       -1.28%    -0.96%    -0.01%     0.00    0.74       0.24  -0.71%    -0.57%    0.009       -0.61     54.40%
   8/6/14   2,538,550 $16.99 $0.00        0.24%     0.03%     0.01%     0.00    0.74       0.24   0.03%     0.20%    0.009        0.21     83.02%
   8/7/14   1,392,808 $16.86 $0.00       -0.77%    -0.53%     0.05%     0.00    0.74       0.24  -0.38%    -0.39%    0.009       -0.41     68.02%
   8/8/14   3,591,830 $17.28 $0.00        2.49%     1.16%     0.33%     0.00    0.74       0.24   0.95%     1.55%    0.009        1.64     10.40%
  8/11/14   1,096,330 $17.10 $0.00       -1.04%     0.29%    -0.49%     0.00    0.74       0.24   0.11%    -1.15%    0.009       -1.22     22.52%
  8/12/14   1,166,896 $17.10 $0.00        0.00%    -0.16%     0.55%     0.00    0.74       0.24   0.02%    -0.02%    0.009       -0.02     98.16%
  8/13/14     940,892 $17.17 $0.00        0.41%     0.70%    -0.15%     0.00    0.74       0.24   0.49%    -0.08%    0.009       -0.08     93.26%
  8/14/14   1,448,196 $17.15 $0.00       -0.12%     0.44%    -0.55%     0.00    0.74       0.24   0.20%    -0.32%    0.009       -0.34     73.62%
  8/15/14   1,595,089 $17.02 $0.00       -0.76%     0.01%    -0.65%     0.00    0.74       0.24  -0.14%    -0.61%    0.009       -0.65     51.58%
  8/18/14   2,932,780 $17.38 $0.00        2.12%     0.86%     0.19%     0.00    0.74       0.24   0.69%     1.42%    0.009        1.51     13.44%
  8/19/14   1,413,903 $17.32 $0.00       -0.35%     0.52%     0.15%     0.00    0.74       0.24   0.43%    -0.78%    0.009       -0.82     41.30%
  8/20/14   1,279,188 $17.50 $0.00        1.04%     0.25%     0.36%     0.00    0.74       0.24   0.28%     0.76%    0.009        0.80     42.44%
  8/21/14   1,167,229 $17.46 $0.00       -0.23%     0.30%     0.44%     0.00    0.74       0.24   0.33%    -0.56%    0.009       -0.60     55.15%
  8/22/14   1,061,992 $17.45 $0.00       -0.06%    -0.19%    -0.26%     0.00    0.74       0.24  -0.19%     0.13%    0.009        0.14     88.73%
  8/25/14     769,614 $17.63 $0.00        1.03%     0.48%     0.36%     0.00    0.74       0.24   0.45%     0.58%    0.009        0.61     54.00%
  8/26/14     917,005 $17.61 $0.00       -0.11%     0.11%    -0.36%     0.00    0.74       0.24   0.00%    -0.11%    0.009       -0.12     90.45%
  8/27/14     840,227 $17.71 $0.00        0.57%     0.03%     0.18%     0.00    0.74       0.24   0.07%     0.50%    0.009        0.53     59.87%
  8/28/14     911,179 $17.72 $0.00        0.06%    -0.16%    -0.21%     0.00    0.74       0.24  -0.16%     0.21%    0.009        0.23     82.02%
  8/29/14   1,990,289 $17.94 $0.00        1.24%     0.34%     0.16%     0.00    0.74       0.24   0.30%     0.94%    0.009        1.00     31.96%
   9/2/14   1,560,694 $17.98 $0.00        0.22%    -0.05%     0.71%     0.00    0.74       0.24   0.14%     0.08%    0.009        0.09     93.17%
   9/3/14   1,309,433 $17.98 $0.00        0.00%    -0.06%     0.32%     0.00    0.74       0.24   0.04%    -0.04%    0.009       -0.04     96.52%
   9/4/14   1,609,867 $17.96 $0.00       -0.11%    -0.15%    -0.13%     0.00    0.74       0.24  -0.14%     0.02%    0.009        0.03     97.96%
   9/5/14   2,305,249 $17.79 $0.00       -0.95%     0.51%    -0.35%     0.00    0.74       0.24   0.30%    -1.25%    0.009       -1.32     18.88%
   9/8/14   1,883,296 $17.69 $0.00       -0.56%    -0.29%    -0.34%     0.00    0.74       0.24  -0.29%    -0.27%    0.009       -0.29     77.29%
   9/9/14   1,588,756 $17.48 $0.00       -1.19%    -0.65%    -0.30%     0.00    0.74       0.24  -0.55%    -0.64%    0.009       -0.68     49.94%
  9/10/14   1,206,080 $17.35 $0.15        0.11%     0.37%    -0.12%     0.00    0.74       0.24   0.26%    -0.14%    0.009       -0.15     88.03%
  9/11/14   1,300,354 $17.46 $0.00        0.63%     0.12%    -0.08%     0.00    0.74       0.24   0.07%     0.56%    0.009        0.59     55.42%
  9/12/14   1,343,128 $17.62 $0.00        0.92%    -0.59%     0.00%     0.00    0.74       0.24  -0.43%     1.35%    0.009        1.43     15.52%
  9/15/14   1,394,414 $17.36 $0.00       -1.48%    -0.07%     0.23%     0.00    0.74       0.24   0.01%    -1.49%    0.009       -1.58     11.79%
  9/16/14     981,544 $17.50 $0.00        0.81%     0.75%     0.23%     0.00    0.74       0.24   0.62%     0.19%    0.009        0.20     84.33%
  9/17/14   1,182,687 $17.82 $0.00        1.83%     0.13%     0.90%     0.00    0.74       0.24   0.32%     1.51%    0.009        1.60     11.33%
  9/18/14   1,817,421 $17.85 $0.00        0.17%     0.50%     0.72%     0.00    0.74       0.24   0.56%    -0.39%    0.009       -0.41     68.21%
  9/19/14   2,140,327 $17.86 $0.00        0.06%    -0.05%    -0.13%     0.00    0.74       0.24  -0.06%     0.11%    0.009        0.12     90.35%
  9/22/14   1,560,020 $17.82 $0.00       -0.22%    -0.80%     0.09%     0.00    0.74       0.24  -0.57%     0.34%    0.009        0.36     71.76%
  9/23/14   1,775,999 $17.60 $0.00       -1.23%    -0.57%    -0.45%     0.00    0.74       0.24  -0.52%    -0.71%    0.009       -0.76     45.16%
  9/24/14   1,968,623 $17.91 $0.00        1.76%     0.79%    -0.27%     0.00    0.74       0.24   0.53%     1.23%    0.009        1.31     19.31%
  9/25/14   1,543,644 $17.73 $0.00       -1.01%    -1.62%    -0.25%     0.00    0.74       0.24  -1.25%     0.25%    0.009        0.26     79.47%
  9/26/14     956,200 $17.68 $0.00       -0.28%     0.88%     0.67%     0.00    0.74       0.24   0.82%    -1.10%    0.009       -1.17     24.57%
  9/29/14   1,386,657 $17.65 $0.00       -0.17%    -0.25%    -0.09%     0.00    0.74       0.24  -0.20%     0.03%    0.009        0.03     97.86%
  9/30/14   1,678,906 $17.71 $0.00        0.34%    -0.27%    -0.06%     0.00    0.74       0.24  -0.21%     0.55%    0.009        0.58     56.22%
  10/1/14   2,330,367 $17.44 $0.00       -1.52%    -1.32%     0.01%     0.00    0.74       0.24  -0.97%    -0.56%    0.009       -0.59     55.55%
  10/2/14   1,741,525 $17.40 $0.00       -0.23%     0.01%     0.39%     0.00    0.74       0.24   0.11%    -0.34%    0.009       -0.36     72.00%
  10/3/14   1,739,285 $17.43 $0.00        0.17%     1.12%     0.43%     0.00    0.74       0.24   0.94%    -0.77%    0.009       -0.81     41.73%
  10/6/14   3,435,225 $17.57 $0.00        0.80%    -0.15%     0.09%     0.00    0.74       0.24  -0.08%     0.89%    0.009        0.94     34.90%
  10/7/14   2,698,982 $17.30 $0.00       -1.54%    -1.51%    -0.37%     0.00    0.74       0.24  -1.20%    -0.33%    0.009       -0.35     72.37%
  10/8/14   4,953,239 $17.34 $0.00        0.23%     1.78%     0.57%     0.00    0.74       0.24   1.47%    -1.24%    0.009       -1.31     19.29%
  10/9/14   3,039,139 $17.26 $0.00       -0.46%    -2.06%     0.33%     0.00    0.74       0.24  -1.44%     0.98%    0.009        1.04     30.00%
 10/10/14   4,295,154 $17.13 $0.00       -0.78%    -1.13%     0.05%     0.00    0.70       0.26  -0.75%    -0.03%    0.009       -0.03     97.56%
 10/13/14   3,456,579 $17.30 $0.00        1.02%    -1.65%    -0.11%     0.00    0.71       0.25  -1.16%     2.18%    0.009        2.32      2.20% *




                                                                                                                                               p. 2 of 7
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 978 of 1145 PageID #: 5764


                                                                 Appendix E
                                                    Navient Corporation Common Stock Data
   [1]        [2]       [3]    [4]        [5]       [6]        [7]     [8]      [9]       [10]     [11]     [12]     [13]       [14]         [15]
                                                             Excess          Coefficient
                  Navient Corporation             Market    Industry                     Excess Predicted Abnormal   Root
  Date      Volume     Price Dividend   Return    Return     Return Intercept Market Industry Return       Return    MSE     t-statistic    p-Value
 10/14/14   3,239,694 $17.47 $0.00        0.98%     0.16%     0.40%     0.00    0.62       0.27   0.26%     0.73%    0.010        0.76     45.11%
 10/15/14   3,793,116 $17.42 $0.00       -0.29%    -0.80%    -0.65%     0.00    0.63       0.27  -0.62%     0.33%    0.010        0.34     73.13%
 10/16/14   3,868,309 $17.64 $0.00        1.26%     0.02%    -0.68%     0.00    0.66       0.26  -0.11%     1.37%    0.009        1.46     14.58%
 10/17/14   4,878,778 $18.61 $0.00        5.50%     1.29%    -0.45%     0.00    0.68       0.22   0.84%     4.66%    0.009        5.00      0.00% **
 10/20/14   2,515,974 $18.64 $0.00        0.16%     0.92%     0.16%     0.00    0.83       0.07   0.89%    -0.73%    0.010       -0.71     47.92%
 10/21/14   3,410,493 $18.79 $0.00        0.80%     1.96%     0.38%     0.00    0.83       0.05   1.76%    -0.96%    0.010       -0.94     34.97%
 10/22/14   4,271,022 $18.53 $0.00       -1.38%    -0.72%    -1.48%     0.00    0.80       0.05  -0.56%    -0.82%    0.010       -0.83     40.99%
 10/23/14   2,624,968 $18.71 $0.00        0.97%     1.23%     0.32%     0.00    0.80       0.11   1.10%    -0.12%    0.010       -0.13     90.06%
 10/24/14   1,436,577 $18.90 $0.00        1.02%     0.71%     0.26%     0.00    0.80       0.11   0.68%     0.34%    0.010        0.34     73.50%
 10/27/14   1,602,448 $18.84 $0.00       -0.32%    -0.15%     0.26%     0.00    0.76       0.11   0.03%    -0.34%    0.010       -0.35     72.35%
 10/28/14   1,842,489 $19.04 $0.00        1.06%     1.19%     0.61%     0.00    0.76       0.05   1.05%     0.01%    0.010        0.01     98.87%
 10/29/14   1,961,049 $19.26 $0.00        1.16%    -0.13%     0.54%     0.00    0.76       0.09   0.06%     1.09%    0.010        1.14     25.79%
 10/30/14   1,859,731 $19.50 $0.00        1.25%     0.63%    -0.19%     0.00    0.75       0.12   0.58%     0.67%    0.010        0.70     48.81%
 10/31/14   3,215,094 $19.78 $0.00        1.44%     1.17%     0.26%     0.00    0.76       0.11   1.05%     0.38%    0.010        0.40     68.96%
  11/3/14   2,863,163 $20.00 $0.00        1.11%    -0.01%     0.45%     0.00    0.77       0.09   0.18%     0.94%    0.010        0.98     32.89%
  11/4/14   2,013,661 $19.46 $0.00       -2.70%    -0.28%     0.72%     0.00    0.76       0.09   0.01%    -2.71%    0.010       -2.83      0.55% **
  11/5/14   3,538,759 $19.62 $0.00        0.82%     0.60%    -0.06%     0.00    0.81      -0.01   0.62%     0.20%    0.010        0.20     83.96%
  11/6/14   2,726,273 $20.10 $0.00        2.45%     0.41%    -0.30%     0.00    0.81       0.00   0.46%     1.99%    0.010        2.01      4.67% *
  11/7/14   2,476,343 $20.21 $0.00        0.55%     0.05%     0.62%     0.00    0.82      -0.05   0.16%     0.39%    0.010        0.39     69.84%
 11/10/14   2,319,392 $20.20 $0.00       -0.05%     0.32%     0.15%     0.00    0.82      -0.04   0.40%    -0.45%    0.010       -0.45     65.36%
 11/11/14   1,819,417 $20.30 $0.00        0.50%     0.07%    -0.75%     0.00    0.83      -0.03   0.23%     0.26%    0.010        0.26     79.28%
 11/12/14   2,179,877 $20.13 $0.00       -0.84%    -0.04%    -0.25%     0.00    0.83      -0.04   0.13%    -0.97%    0.010       -0.96     33.67%
 11/13/14   2,629,723 $20.78 $0.00        3.23%     0.06%    -0.54%     0.00    0.83      -0.03   0.21%     3.02%    0.010        3.00      0.33% **
 11/14/14   2,158,055 $20.41 $0.00       -1.78%     0.04%    -0.37%     0.00    0.84      -0.04   0.22%    -2.00%    0.010       -1.93      5.59%
 11/17/14   1,436,762 $20.81 $0.00        1.96%     0.08%    -0.53%     0.00    0.83       0.04   0.22%     1.74%    0.010        1.67      9.71%
 11/18/14   1,472,078 $20.87 $0.00        0.29%     0.53%    -0.26%     0.00    0.84      -0.03   0.65%    -0.36%    0.010       -0.35     72.88%
 11/19/14   1,031,334 $20.71 $0.00       -0.77%    -0.14%    -0.26%     0.00    0.84      -0.02   0.08%    -0.84%    0.010       -0.80     42.29%
 11/20/14   2,741,860 $20.70 $0.00       -0.05%     0.20%    -0.09%     0.00    0.84      -0.01   0.35%    -0.40%    0.011       -0.38     70.22%
 11/21/14   2,867,071 $21.18 $0.00        2.32%     0.54%    -0.49%     0.00    0.84      -0.01   0.64%     1.68%    0.011        1.60     11.23%
 11/24/14   2,107,232 $20.94 $0.00       -1.13%     0.29%     0.61%     0.00    0.86      -0.06   0.40%    -1.53%    0.011       -1.45     15.12%
 11/25/14   2,540,107 $20.95 $0.00        0.05%    -0.10%     0.57%     0.00    0.82      -0.14  -0.02%     0.07%    0.010        0.07     94.46%
 11/26/14   1,734,105 $20.91 $0.00       -0.19%     0.30%    -0.27%     0.00    0.82      -0.11   0.42%    -0.61%    0.010       -0.62     53.78%
 11/28/14     632,426 $20.96 $0.00        0.24%    -0.25%     1.07%     0.00    0.82      -0.13  -0.21%     0.44%    0.010        0.45     65.47%
  12/1/14   2,833,376 $20.91 $0.00       -0.24%    -0.68%     0.15%     0.00    0.81      -0.10  -0.43%     0.19%    0.010        0.19     85.13%
  12/2/14   1,333,695 $20.97 $0.00        0.29%     0.64%    -0.11%     0.00    0.81      -0.10   0.67%    -0.38%    0.010       -0.38     70.11%
  12/3/14   2,045,715 $20.90 $0.15        0.38%     0.40%    -1.44%     0.00    0.80      -0.08   0.58%    -0.20%    0.010       -0.20     84.23%
  12/4/14   1,446,810 $20.82 $0.00       -0.38%    -0.11%     0.36%     0.00    0.80      -0.09   0.02%    -0.40%    0.010       -0.41     68.59%
  12/5/14   2,982,823 $21.00 $0.00        0.86%     0.17%     0.60%     0.00    0.80      -0.10   0.21%     0.65%    0.010        0.66     51.01%
  12/8/14   2,183,500 $21.29 $0.00        1.38%    -0.71%     1.34%     0.00    0.80      -0.08  -0.54%     1.92%    0.010        1.94      5.52%
  12/9/14   2,398,485 $21.49 $0.00        0.94%    -0.02%     0.04%     0.00    0.76       0.03   0.14%     0.80%    0.010        0.80     42.56%
 12/10/14   2,887,488 $21.28 $0.00       -0.98%    -1.63%     0.46%     0.00    0.75       0.04  -1.05%     0.07%    0.010        0.07     94.21%
 12/11/14   4,588,901 $21.49 $0.00        0.99%     0.48%    -0.14%     0.00    0.75       0.00   0.51%     0.48%    0.010        0.48     63.17%
 12/12/14   1,542,726 $20.83 $0.00       -3.07%    -1.62%    -0.70%     0.00    0.76       0.00  -1.08%    -1.99%    0.010       -2.00      4.78% *
 12/15/14   1,978,560 $21.07 $0.00        1.15%    -0.63%    -0.25%     0.00    0.81       0.05  -0.40%     1.56%    0.010        1.54     12.56%
 12/16/14   2,667,813 $20.88 $0.00       -0.90%    -0.85%    -0.81%     0.00    0.80       0.03  -0.56%    -0.34%    0.010       -0.33     73.91%
 12/17/14   1,731,681 $21.26 $0.00        1.82%     2.04%     0.40%     0.00    0.81       0.04   1.79%     0.03%    0.010        0.03     97.84%
 12/18/14   1,684,515 $21.50 $0.00        1.13%     2.42%     0.77%     0.00    0.81       0.03   2.10%    -0.97%    0.010       -0.95     34.18%
 12/19/14   7,128,021 $22.35 $0.00        3.95%     0.46%    -0.43%     0.00    0.77       0.01   0.48%     3.47%    0.010        3.42      0.09% **
 12/22/14   2,311,778 $22.57 $0.00        0.98%     0.40%     0.42%     0.00    0.81      -0.06   0.45%     0.53%    0.011        0.50     61.85%
 12/23/14   1,288,767 $22.35 $0.00       -0.97%     0.18%     0.25%     0.00    0.81      -0.05   0.30%    -1.27%    0.011       -1.20     23.43%
 12/24/14     616,905 $22.17 $0.00       -0.81%    -0.01%     0.12%     0.00    0.81      -0.05   0.15%    -0.95%    0.011       -0.89     37.30%
 12/26/14     836,280 $21.96 $0.00       -0.95%     0.33%    -0.10%     0.00    0.81      -0.06   0.43%    -1.38%    0.011       -1.29     20.04%
 12/29/14   1,055,440 $21.84 $0.00       -0.55%     0.10%    -0.03%     0.00    0.81      -0.05   0.23%    -0.78%    0.011       -0.72     47.32%
 12/30/14   1,645,233 $21.99 $0.00        0.66%    -0.48%     0.54%     0.00    0.81      -0.05  -0.28%     0.94%    0.011        0.87     38.61%
 12/31/14   1,057,798 $21.61 $0.00       -1.71%    -1.03%    -0.10%     0.00    0.80      -0.03  -0.68%    -1.02%    0.011       -0.95     34.62%
   1/2/15     942,587 $21.82 $0.00        0.97%    -0.02%    -0.04%     0.00    0.82      -0.03   0.11%     0.86%    0.011        0.79     43.11%
   1/5/15   1,102,299 $21.10 $0.00       -3.30%    -1.82%    -0.62%     0.00    0.81      -0.03  -1.33%    -1.97%    0.011       -1.81      7.33%
   1/6/15   1,419,926 $20.90 $0.00       -0.95%    -0.89%    -1.16%     0.00    0.85       0.05  -0.68%    -0.27%    0.011       -0.25     80.53%
   1/7/15   2,889,334 $20.92 $0.00        0.10%     1.19%     0.51%     0.00    0.85       0.06   1.17%    -1.08%    0.011       -0.98     32.76%
   1/8/15   3,124,252 $20.60 $0.00       -1.53%     1.79%    -0.40%     0.00    0.83       0.05   1.60%    -3.13%    0.011       -2.86      0.51% **
   1/9/15   1,664,465 $20.54 $0.00       -0.29%    -0.84%    -0.62%     0.00    0.77       0.09  -0.60%     0.31%    0.011        0.28     78.36%
  1/12/15   1,431,640 $20.17 $0.00       -1.80%    -0.81%     0.13%     0.00    0.77       0.10  -0.51%    -1.29%    0.011       -1.15     25.27%




                                                                                                                                               p. 3 of 7
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 979 of 1145 PageID #: 5765


                                                                  Appendix E
                                                     Navient Corporation Common Stock Data
   [1]        [2]       [3]     [4]        [5]       [6]        [7]     [8]      [9]       [10]     [11]     [12]     [13]       [14]         [15]
                                                              Excess          Coefficient
                   Navient Corporation             Market    Industry                     Excess Predicted Abnormal   Root
  Date      Volume      Price Dividend   Return    Return     Return Intercept Market Industry Return       Return    MSE     t-statistic    p-Value
  1/13/15    2,188,825 $20.22 $0.00        0.25%    -0.25%    -0.18%     0.00    0.78       0.09  -0.13%     0.37%    0.011        0.33     74.11%
  1/14/15    1,753,463 $20.14 $0.00       -0.40%    -0.58%    -1.50%     0.00    0.78       0.09  -0.49%     0.10%    0.011        0.09     93.17%
  1/15/15    1,608,205 $20.11 $0.00       -0.15%    -0.92%     0.01%     0.00    0.78       0.08  -0.63%     0.48%    0.011        0.43     67.06%
  1/16/15    1,804,628 $20.15 $0.00        0.20%     1.34%    -1.20%     0.00    0.78       0.08   1.04%    -0.84%    0.011       -0.75     45.70%
  1/20/15    1,791,675 $19.67 $0.00       -2.38%     0.16%     0.98%     0.00    0.76       0.12   0.33%    -2.71%    0.011       -2.40      1.82% *
  1/21/15    3,084,051 $19.96 $0.00        1.47%     0.49%    -0.29%     0.00    0.76       0.05   0.43%     1.05%    0.012        0.91     36.49%
  1/22/15    2,551,708 $19.69 $0.00       -1.35%     1.53%    -4.73%     0.00    0.76       0.03   1.11%    -2.46%    0.012       -2.14      3.45% *
  1/23/15    2,134,458 $19.47 $0.00       -1.12%    -0.55%     0.75%     0.00    0.75       0.02  -0.30%    -0.82%    0.012       -0.71     47.94%
  1/26/15    2,113,521 $19.55 $0.00        0.41%     0.26%    -0.44%     0.00    0.76       0.02   0.27%     0.14%    0.012        0.13     90.03%
  1/27/15    3,047,923 $19.80 $0.00        1.28%    -1.34%    -0.16%     0.00    0.77       0.01  -0.94%     2.22%    0.011        1.94      5.50%
  1/28/15    2,721,528 $19.47 $0.00       -1.67%    -1.34%    -0.27%     0.00    0.72       0.02  -0.85%    -0.81%    0.012       -0.70     48.44%
  1/29/15    5,054,293 $19.50 $0.00        0.15%     0.96%    -0.64%     0.00    0.74       0.02   0.81%    -0.65%    0.012       -0.56     57.50%
  1/30/15    4,173,880 $19.74 $0.00        1.23%    -1.30%    -0.40%     0.00    0.72       0.04  -0.84%     2.07%    0.012        1.78      7.75%
   2/2/15    3,120,747 $20.05 $0.00        1.57%     1.30%     0.48%     0.00    0.67       0.01   1.00%     0.58%    0.012        0.49     62.38%
   2/3/15    2,543,134 $21.08 $0.00        5.14%     1.45%     0.47%     0.00    0.69      -0.01   1.12%     4.01%    0.012        3.45      0.08% **
   2/4/15    2,554,434 $21.00 $0.00       -0.38%    -0.39%     0.47%     0.00    0.75       0.03  -0.11%    -0.27%    0.012       -0.22     82.40%
   2/5/15    2,165,708 $21.31 $0.00        1.48%     1.05%     0.22%     0.00    0.75       0.03   0.96%     0.52%    0.012        0.42     67.34%
   2/6/15    1,764,050 $21.35 $0.00        0.19%    -0.32%     0.97%     0.00    0.76       0.02  -0.05%     0.24%    0.012        0.20     84.56%
   2/9/15    2,107,723 $21.57 $0.00        1.03%    -0.42%     0.61%     0.00    0.76       0.00  -0.13%     1.16%    0.012        0.96     34.08%
  2/10/15    1,598,800 $21.67 $0.00        0.46%     1.07%    -0.41%     0.00    0.74       0.03   0.97%    -0.50%    0.012       -0.42     67.89%
  2/11/15    1,928,712 $21.95 $0.00        1.29%     0.03%     0.07%     0.00    0.74       0.04   0.21%     1.08%    0.012        0.89     37.58%
  2/12/15    2,427,991 $22.21 $0.00        1.18%     0.99%    -3.05%     0.00    0.74       0.03   0.83%     0.36%    0.012        0.30     76.84%
  2/13/15    2,490,613 $22.37 $0.00        0.72%     0.42%    -1.76%     0.00    0.75       0.01   0.49%     0.23%    0.012        0.19     84.99%
  2/17/15    3,000,023 $21.98 $0.00       -1.74%     0.18%     0.56%     0.00    0.75       0.00   0.33%    -2.08%    0.012       -1.71      9.03%
  2/18/15    1,882,322 $21.65 $0.00       -1.50%    -0.03%     0.37%     0.00    0.74      -0.03   0.15%    -1.65%    0.012       -1.34     18.25%
  2/19/15    1,418,279 $21.66 $0.00        0.05%    -0.09%    -0.50%     0.00    0.75      -0.05   0.12%    -0.08%    0.012       -0.06     94.95%
  2/20/15    1,670,522 $21.72 $0.00        0.28%     0.63%     1.00%     0.00    0.75      -0.05   0.58%    -0.30%    0.012       -0.25     80.59%
  2/23/15    1,290,575 $21.81 $0.00        0.41%    -0.03%     0.26%     0.00    0.75      -0.06   0.13%     0.29%    0.012        0.23     81.59%
  2/24/15    1,657,127 $21.68 $0.00       -0.60%     0.28%     0.28%     0.00    0.74      -0.06   0.35%    -0.94%    0.012       -0.76     44.64%
  2/25/15    2,443,935 $21.70 $0.00        0.09%    -0.06%     0.68%     0.00    0.74      -0.06   0.06%     0.03%    0.012        0.03     97.91%
  2/26/15    1,742,617 $21.85 $0.00        0.69%    -0.13%     0.62%     0.00    0.74      -0.06   0.01%     0.68%    0.012        0.55     58.49%
  2/27/15    2,271,775 $21.40 $0.00       -2.06%    -0.29%    -1.02%     0.00    0.74      -0.05  -0.01%    -2.05%    0.012       -1.65     10.07%
   3/2/15   10,895,823 $19.51 $0.00       -8.83%     0.62%    -0.38%     0.00    0.75      -0.02   0.62%    -9.46%    0.012       -7.58      0.00% **
   3/3/15    4,902,313 $20.05 $0.00        2.77%    -0.45%     0.34%     0.00    0.75      -0.03  -0.19%     2.96%    0.013        2.36      1.97% *
   3/4/15    3,011,930 $20.01 $0.16        0.60%    -0.42%    -0.73%     0.00    0.72      -0.01  -0.11%     0.71%    0.013        0.55     58.12%
   3/5/15    1,830,410 $19.99 $0.00       -0.10%     0.12%     0.37%     0.00    0.72      -0.02   0.28%    -0.38%    0.013       -0.30     76.64%
   3/6/15    2,117,156 $19.64 $0.00       -1.75%    -1.40%     0.88%     0.00    0.72      -0.02  -0.84%    -0.91%    0.013       -0.71     47.82%
   3/9/15    2,075,723 $19.59 $0.00       -0.25%     0.40%     0.17%     0.00    0.75      -0.04   0.47%    -0.72%    0.013       -0.57     57.28%
  3/10/15    4,398,944 $19.37 $0.00       -1.12%    -1.69%    -0.33%     0.00    0.74      -0.03  -1.06%    -0.06%    0.013       -0.05     96.02%
  3/11/15    3,948,114 $19.16 $0.00       -1.08%    -0.18%     0.71%     0.00    0.74      -0.03   0.03%    -1.11%    0.013       -0.87     38.49%
  3/12/15    2,605,666 $19.54 $0.00        1.98%     1.29%     1.87%     0.00    0.74      -0.08   0.96%     1.02%    0.013        0.81     42.24%
  3/13/15    3,043,634 $19.28 $0.00       -1.33%    -0.61%    -0.52%     0.00    0.76      -0.04  -0.27%    -1.06%    0.013       -0.84     40.48%
  3/16/15    2,566,837 $19.66 $0.00        1.97%     1.36%    -0.24%     0.00    0.76      -0.03   1.20%     0.77%    0.013        0.60     54.66%
  3/17/15    2,691,388 $20.11 $0.00        2.29%    -0.33%     0.00%     0.00    0.78      -0.04  -0.09%     2.38%    0.013        1.87      6.42%
  3/18/15    1,887,751 $20.06 $0.00       -0.25%     1.22%    -0.62%     0.00    0.76      -0.04   1.15%    -1.40%    0.013       -1.08     28.15%
  3/19/15    2,907,554 $20.67 $0.00        3.04%    -0.49%    -0.09%     0.00    0.73      -0.02  -0.18%     3.22%    0.013        2.49      1.42% *
  3/20/15    4,797,564 $20.70 $0.00        0.15%     0.90%     0.31%     0.00    0.72      -0.02   0.84%    -0.70%    0.013       -0.52     60.18%
  3/23/15    2,750,105 $20.75 $0.00        0.24%    -0.17%    -0.10%     0.00    0.72      -0.01   0.08%     0.16%    0.013        0.12     90.38%
  3/24/15    1,757,346 $20.70 $0.00       -0.24%    -0.61%    -0.57%     0.00    0.72      -0.01  -0.22%    -0.02%    0.013       -0.02     98.69%
  3/25/15    2,999,606 $20.33 $0.00       -1.79%    -1.45%    -0.09%     0.00    0.72      -0.01  -0.84%    -0.95%    0.013       -0.72     47.57%
  3/26/15    1,710,428 $20.16 $0.00       -0.84%    -0.24%    -1.13%     0.00    0.72      -0.01   0.05%    -0.88%    0.013       -0.67     50.73%
  3/27/15    1,749,064 $20.16 $0.00        0.00%     0.26%    -0.54%     0.00    0.72       0.01   0.38%    -0.38%    0.013       -0.29     77.57%
  3/30/15    2,021,002 $20.08 $0.00       -0.40%     1.23%    -0.87%     0.00    0.73       0.02   1.09%    -1.49%    0.013       -1.12     26.52%
  3/31/15    3,828,183 $20.33 $0.00        1.25%    -0.87%     0.86%     0.00    0.71       0.04  -0.39%     1.64%    0.013        1.23     22.08%
   4/1/15    2,074,275 $20.24 $0.00       -0.44%    -0.38%     1.74%     0.00    0.68       0.07   0.07%    -0.51%    0.013       -0.38     70.35%
   4/2/15    1,849,372 $20.36 $0.00        0.59%     0.36%     0.56%     0.00    0.71       0.07   0.50%     0.09%    0.013        0.07     94.68%
   4/6/15    1,347,582 $20.32 $0.00       -0.20%     0.66%    -0.70%     0.00    0.73       0.06   0.65%    -0.84%    0.013       -0.63     52.75%
   4/7/15    1,593,250 $20.11 $0.00       -1.03%    -0.20%    -0.90%     0.00    0.72       0.07  -0.01%    -1.02%    0.013       -0.77     44.46%
   4/8/15    1,793,076 $20.25 $0.00        0.70%     0.31%     0.26%     0.00    0.77       0.09   0.43%     0.27%    0.013        0.20     84.16%
   4/9/15    2,456,847 $20.34 $0.00        0.44%     0.45%    -0.14%     0.00    0.77       0.08   0.50%    -0.06%    0.013       -0.04     96.65%
  4/10/15    1,910,766 $20.26 $0.00       -0.39%     0.52%     0.02%     0.00    0.77       0.09   0.57%    -0.96%    0.013       -0.73     46.78%
  4/13/15    1,251,305 $20.43 $0.00        0.84%    -0.45%     0.46%     0.00    0.77       0.09  -0.15%     0.98%    0.013        0.75     45.69%




                                                                                                                                                p. 4 of 7
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 980 of 1145 PageID #: 5766


                                                                 Appendix E
                                                    Navient Corporation Common Stock Data
   [1]        [2]       [3]    [4]        [5]       [6]        [7]     [8]      [9]       [10]     [11]     [12]     [13]       [14]         [15]
                                                             Excess          Coefficient
                  Navient Corporation             Market    Industry                     Excess Predicted Abnormal   Root
  Date      Volume     Price Dividend   Return    Return     Return Intercept Market Industry Return       Return    MSE     t-statistic    p-Value
  4/14/15   1,517,674 $20.39 $0.00       -0.20%     0.16%     0.30%     0.00    0.69       0.13   0.29%    -0.48%    0.013       -0.39     70.04%
  4/15/15   1,644,465 $20.34 $0.00       -0.25%     0.51%     0.40%     0.00    0.70       0.13   0.55%    -0.79%    0.013       -0.63     52.83%
  4/16/15   2,021,057 $20.29 $0.00       -0.25%    -0.08%     0.95%     0.00    0.71       0.13   0.21%    -0.45%    0.013       -0.36     71.99%
  4/17/15   1,922,822 $19.93 $0.00       -1.77%    -1.13%    -1.42%     0.00    0.70       0.10  -0.80%    -0.98%    0.013       -0.78     43.69%
  4/20/15   1,566,051 $20.49 $0.00        2.81%     0.93%    -0.58%     0.00    0.72       0.12   0.73%     2.08%    0.013        1.66     10.00%
  4/21/15   2,664,510 $20.53 $0.00        0.20%    -0.15%    -0.12%     0.00    0.74       0.10   0.02%     0.17%    0.013        0.13     89.34%
  4/22/15   2,812,837 $20.61 $0.00        0.39%     0.51%    -0.07%     0.00    0.74       0.10   0.52%    -0.13%    0.013       -0.10     91.76%
  4/23/15   1,883,471 $20.49 $0.00       -0.58%     0.25%     0.04%     0.00    0.74       0.10   0.34%    -0.92%    0.013       -0.72     47.33%
  4/24/15   1,790,384 $20.28 $0.00       -1.02%     0.23%    -0.88%     0.00    0.74       0.09   0.22%    -1.24%    0.013       -0.98     33.10%
  4/27/15   1,487,952 $19.85 $0.00       -2.12%    -0.41%     0.18%     0.00    0.73       0.11  -0.16%    -1.96%    0.013       -1.53     12.88%
  4/28/15   2,135,871 $19.90 $0.00        0.25%     0.29%     0.05%     0.00    0.72       0.11   0.33%    -0.08%    0.013       -0.06     95.31%
  4/29/15   1,755,813 $19.71 $0.00       -0.95%    -0.37%    -0.13%     0.00    0.72       0.10  -0.17%    -0.78%    0.013       -0.61     54.34%
  4/30/15   2,319,491 $19.54 $0.00       -0.86%    -1.01%     1.17%     0.00    0.72       0.14  -0.44%    -0.42%    0.013       -0.34     73.60%
   5/1/15   2,618,453 $19.74 $0.00        1.02%     1.09%    -0.07%     0.00    0.72       0.13   0.90%     0.13%    0.013        0.10     91.89%
   5/4/15   1,913,619 $19.64 $0.00       -0.51%     0.29%     0.26%     0.00    0.71       0.14   0.35%    -0.85%    0.012       -0.69     49.38%
   5/5/15   2,989,339 $19.58 $0.00       -0.31%    -1.17%     0.78%     0.00    0.71       0.13  -0.64%     0.33%    0.012        0.27     78.89%
   5/6/15   1,883,639 $19.58 $0.00        0.00%    -0.41%     0.56%     0.00    0.70       0.14  -0.11%     0.11%    0.012        0.09     92.74%
   5/7/15   1,753,565 $19.78 $0.00        1.02%     0.40%    -0.11%     0.00    0.70       0.14   0.36%     0.66%    0.012        0.53     59.69%
   5/8/15   1,442,255 $20.02 $0.00        1.21%     1.35%    -0.24%     0.00    0.71       0.14   1.03%     0.19%    0.012        0.15     88.05%
  5/11/15   3,269,881 $19.97 $0.00       -0.25%    -0.49%     1.10%     0.00    0.71       0.17  -0.08%    -0.17%    0.012       -0.14     88.86%
  5/12/15   1,283,463 $20.12 $0.00        0.75%    -0.29%    -0.38%     0.00    0.71       0.15  -0.17%     0.92%    0.012        0.77     44.35%
  5/13/15   2,002,389 $19.79 $0.00       -1.64%    -0.01%     1.04%     0.00    0.70       0.16   0.25%    -1.89%    0.012       -1.60     11.25%
  5/14/15   3,173,318 $19.83 $0.00        0.20%     1.09%     0.04%     0.00    0.71       0.13   0.85%    -0.64%    0.012       -0.54     59.12%
  5/15/15   2,791,140 $19.16 $0.00       -3.38%     0.09%    -0.80%     0.00    0.69       0.13   0.03%    -3.41%    0.012       -2.85      0.51% **
  5/18/15   2,606,585 $19.06 $0.00       -0.52%     0.31%     0.00%     0.00    0.69       0.17   0.26%    -0.78%    0.012       -0.63     52.78%
  5/19/15   3,048,606 $19.31 $0.00        1.31%    -0.04%     1.09%     0.00    0.68       0.19   0.20%     1.11%    0.012        0.91     36.48%
  5/20/15   1,788,827 $19.34 $0.00        0.16%    -0.08%    -0.16%     0.00    0.68       0.22  -0.05%     0.20%    0.012        0.17     86.83%
  5/21/15   2,003,130 $19.45 $0.00        0.57%     0.25%    -0.61%     0.00    0.68       0.22   0.08%     0.49%    0.012        0.40     69.08%
  5/22/15   1,273,674 $19.33 $0.00       -0.62%    -0.22%     0.53%     0.00    0.69       0.21   0.01%    -0.63%    0.012       -0.52     60.60%
  5/26/15   2,441,408 $19.13 $0.00       -1.03%    -1.03%    -0.27%     0.00    0.69       0.21  -0.72%    -0.32%    0.012       -0.26     79.43%
  5/27/15   1,625,358 $19.37 $0.00        1.25%     0.93%    -0.42%     0.00    0.69       0.21   0.60%     0.65%    0.012        0.53     59.45%
  5/28/15   1,390,198 $19.29 $0.00       -0.41%    -0.11%    -0.09%     0.00    0.70       0.20  -0.04%    -0.37%    0.012       -0.30     76.35%
  5/29/15   1,854,960 $19.27 $0.00       -0.10%    -0.63%    -0.12%     0.00    0.70       0.21  -0.42%     0.32%    0.012        0.26     79.51%
   6/1/15   1,257,553 $19.34 $0.00        0.36%     0.22%    -0.37%     0.00    0.70       0.21   0.12%     0.24%    0.012        0.20     84.43%
   6/2/15   2,236,456 $19.38 $0.00        0.21%    -0.10%     0.65%     0.00    0.70       0.21   0.12%     0.09%    0.012        0.07     94.10%
   6/3/15   1,496,264 $19.44 $0.16        1.14%     0.23%     0.45%     0.00    0.71       0.17   0.28%     0.86%    0.012        0.71     48.03%
   6/4/15   1,638,129 $19.06 $0.00       -1.95%    -0.86%    -0.49%     0.00    0.71       0.18  -0.67%    -1.29%    0.012       -1.06     29.11%
   6/5/15   1,449,331 $19.09 $0.00        0.16%    -0.14%     0.89%     0.00    0.73       0.19   0.09%     0.07%    0.012        0.06     95.45%
   6/8/15   1,276,347 $19.06 $0.00       -0.16%    -0.63%     0.13%     0.00    0.73       0.19  -0.42%     0.26%    0.012        0.21     83.22%
   6/9/15   1,779,443 $18.90 $0.00       -0.84%     0.04%     0.41%     0.00    0.68       0.17   0.14%    -0.97%    0.012       -0.81     42.08%
  6/10/15   1,741,554 $19.40 $0.00        2.65%     1.21%     0.34%     0.00    0.70       0.17   0.92%     1.73%    0.012        1.44     15.26%
  6/11/15   1,745,192 $19.53 $0.00        0.67%     0.20%     0.27%     0.00    0.72       0.18   0.22%     0.45%    0.012        0.37     71.29%
  6/12/15     972,312 $19.43 $0.00       -0.51%    -0.69%     0.30%     0.00    0.72       0.18  -0.41%    -0.10%    0.012       -0.08     93.53%
  6/15/15   1,381,641 $19.09 $0.00       -1.75%    -0.46%     0.01%     0.00    0.75       0.19  -0.31%    -1.44%    0.012       -1.19     23.49%
  6/16/15   1,887,736 $19.14 $0.00        0.26%     0.57%    -0.27%     0.00    0.73       0.22   0.35%    -0.09%    0.012       -0.08     93.90%
  6/17/15   2,300,645 $18.64 $0.00       -2.61%     0.20%     0.30%     0.00    0.73       0.21   0.19%    -2.81%    0.012       -2.41      1.75% *
  6/18/15   2,723,891 $18.99 $0.00        1.85%     1.00%    -0.21%     0.00    0.72       0.20   0.65%     1.20%    0.012        1.01     31.62%
  6/19/15   5,057,832 $18.93 $0.00       -0.29%    -0.53%     0.29%     0.00    0.74       0.20  -0.35%     0.06%    0.012        0.05     96.22%
  6/22/15   1,546,264 $19.06 $0.00        0.69%     0.61%     0.53%     0.00    0.75       0.20   0.56%     0.13%    0.012        0.11     91.48%
  6/23/15   1,635,551 $19.10 $0.00        0.21%     0.07%     0.35%     0.00    0.75       0.20   0.13%     0.08%    0.012        0.07     94.53%
  6/24/15   2,881,345 $18.83 $0.00       -1.41%    -0.73%     0.21%     0.00    0.75       0.19  -0.51%    -0.90%    0.012       -0.76     44.84%
  6/25/15   1,487,690 $18.56 $0.00       -1.46%    -0.29%    -0.46%     0.00    0.75       0.19  -0.31%    -1.15%    0.012       -0.98     33.12%
  6/26/15   3,702,122 $18.44 $0.00       -0.62%    -0.02%     0.14%     0.00    0.76       0.20  -0.01%    -0.61%    0.012       -0.52     60.69%
  6/29/15   1,975,671 $18.11 $0.00       -1.79%    -2.08%    -0.23%     0.00    0.70       0.17  -1.51%    -0.28%    0.012       -0.24     80.94%
  6/30/15   1,641,632 $18.21 $0.00        0.55%     0.27%     0.06%     0.00    0.71       0.17   0.19%     0.36%    0.012        0.31     76.00%
   7/1/15   2,452,605 $18.45 $0.00        1.32%     0.72%     0.26%     0.00    0.73       0.18   0.57%     0.75%    0.012        0.64     52.31%
   7/2/15   1,941,471 $18.45 $0.00        0.00%    -0.03%    -0.18%     0.00    0.82       0.17  -0.03%     0.03%    0.011        0.02     98.23%
   7/6/15   2,253,678 $18.61 $0.00        0.87%    -0.38%    -0.26%     0.00    0.82       0.18  -0.33%     1.20%    0.011        1.05     29.37%
   7/7/15   2,724,954 $18.97 $0.00        1.93%     0.61%    -0.47%     0.00    0.80       0.17   0.45%     1.48%    0.011        1.30     19.64%
   7/8/15   1,865,451 $18.57 $0.00       -2.11%    -1.64%    -0.49%     0.00    0.81       0.16  -1.35%    -0.75%    0.011       -0.66     51.18%
   7/9/15   1,422,322 $18.53 $0.00       -0.22%     0.23%     0.37%     0.00    0.82       0.17   0.30%    -0.52%    0.012       -0.45     65.40%
  7/10/15   2,492,940 $18.37 $0.00       -0.86%     1.23%     0.07%     0.00    0.82       0.17   1.07%    -1.94%    0.012       -1.68      9.54%




                                                                                                                                               p. 5 of 7
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 981 of 1145 PageID #: 5767


                                                                 Appendix E
                                                    Navient Corporation Common Stock Data
   [1]         [2]        [3]     [4]      [5]      [6]       [7]     [8]      [9]       [10]     [11]      [12]    [13]       [14]         [15]
                                                            Excess          Coefficient
                   Navient Corporation           Market    Industry                     Excess Predicted Abnormal   Root
  Date      Volume      Price Dividend Return    Return     Return Intercept Market Industry Return        Return   MSE     t-statistic    p-Value
  7/13/15    2,258,746 $18.36 $0.00 -0.05%         1.12%     0.52%     0.00    0.80       0.14   1.00%     -1.06%   0.012       -0.91     36.49%
  7/14/15    8,538,103 $16.42 $0.00 -10.57%        0.45%    -0.15%     0.00    0.79       0.18   0.37%    -10.94%   0.011       -9.60      0.00% **
  7/15/15    4,133,519 $16.56 $0.00 0.85%         -0.07%     0.23%     0.00    0.78       0.19   0.03%      0.83%   0.011        0.72     47.00%
  7/16/15    3,180,562 $16.67 $0.00 0.66%          0.80%    -0.08%     0.00    0.78       0.19   0.66%      0.01%   0.011        0.01     99.57%
  7/17/15    3,114,756 $16.86 $0.00 1.14%          0.11%     0.01%     0.00    0.77       0.20   0.14%      1.00%   0.011        0.88     38.06%
  7/20/15    4,692,554 $16.42 $0.00 -2.61%         0.08%     0.24%     0.00    0.77       0.21   0.17%     -2.78%   0.011       -2.44      1.61% *
  7/21/15    3,615,854 $16.60 $0.00 1.10%         -0.42%     0.28%     0.00    0.83       0.21  -0.28%      1.37%   0.011        1.20     23.31%
  7/22/15    3,441,288 $16.23 $0.00 -2.23%        -0.23%     0.29%     0.00    0.80       0.21  -0.09%     -2.14%   0.012       -1.85      6.63%
  7/23/15    2,610,848 $16.39 $0.00 0.99%         -0.56%    -1.66%     0.00    0.81       0.20  -0.76%      1.74%   0.012        1.51     13.47%
  7/24/15    2,282,239 $16.22 $0.00 -1.04%        -1.07%    -4.21%     0.00    0.85       0.17  -1.58%      0.55%   0.011        0.48     63.49%
  7/27/15    2,518,530 $15.72 $0.00 -3.08%        -0.58%    -0.40%     0.00    0.83       0.13  -0.50%     -2.58%   0.011       -2.25      2.62% *
  7/28/15    2,272,992 $15.83 $0.00 0.70%          1.24%    -1.02%     0.00    0.75       0.12   0.78%     -0.08%   0.011       -0.08     93.94%
  7/29/15    2,008,183 $15.77 $0.00 -0.38%         0.74%     0.19%     0.00    0.75       0.12   0.56%     -0.94%   0.011       -0.84     40.05%
  7/30/15    2,955,214 $15.53 $0.00 -1.52%         0.01%     1.26%     0.00    0.72       0.12   0.12%     -1.65%   0.011       -1.48     14.20%
  7/31/15    2,987,248 $15.70 $0.00 1.09%         -0.23%     0.09%     0.00    0.73       0.09  -0.21%      1.30%   0.011        1.16     24.81%
   8/3/15    2,109,996 $15.66 $0.00 -0.25%        -0.28%     0.10%     0.00    0.73       0.08  -0.25%     -0.01%   0.011       -0.01     99.43%
   8/4/15    1,749,373 $15.58 $0.00 -0.51%        -0.22%    -0.02%     0.00    0.74       0.07  -0.22%     -0.29%   0.011       -0.26     79.32%
   8/5/15    2,891,250 $15.61 $0.00 0.19%          0.35%    -0.38%     0.00    0.74       0.07   0.16%      0.03%   0.011        0.03     97.98%
   8/6/15    3,549,583 $15.37 $0.00 -1.54%        -0.75%    -0.06%     0.00    0.72       0.11  -0.62%     -0.92%   0.011       -0.83     41.04%
   8/7/15    2,263,907 $15.61 $0.00 1.56%         -0.28%     3.35%     0.00    0.73       0.13   0.15%      1.41%   0.011        1.27     20.83%
  8/10/15    1,713,108 $15.91 $0.00 1.92%          1.28%     0.71%     0.00    0.72       0.21   1.02%      0.91%   0.011        0.82     41.49%
  8/11/15    2,697,594 $15.39 $0.00 -3.27%        -0.94%    -0.08%     0.00    0.74       0.23  -0.75%     -2.51%   0.011       -2.29      2.42% *
  8/12/15    2,995,734 $15.31 $0.00 -0.52%         0.12%    -0.40%     0.00    0.78       0.23  -0.07%     -0.45%   0.011       -0.40     68.83%
  8/13/15    3,443,567 $14.79 $0.00 -3.40%        -0.11%    -0.13%     0.00    0.79       0.24  -0.19%     -3.21%   0.011       -2.85      0.52% **
  8/14/15    4,360,301 $14.76 $0.00 -0.20%         0.39%     0.21%     0.00    0.79       0.25   0.26%     -0.47%   0.012       -0.40     68.98%
  8/17/15    3,502,979 $14.83 $0.00 0.47%          0.54%    -0.39%     0.00    0.80       0.25   0.23%      0.24%   0.012        0.21     83.73%
  8/18/15    2,603,689 $14.77 $0.00 -0.40%        -0.24%     0.25%     0.00    0.80       0.25  -0.23%     -0.18%   0.012       -0.15     87.98%
  8/19/15    1,921,647 $14.62 $0.00 -1.02%        -0.82%     0.29%     0.00    0.80       0.24  -0.69%     -0.32%   0.012       -0.28     78.01%
  8/20/15    3,007,665 $14.06 $0.00 -3.83%        -2.11%     0.21%     0.00    0.80       0.22  -1.73%     -2.10%   0.012       -1.82      7.18%
  8/21/15    2,829,301 $13.89 $0.00 -1.21%        -3.17%     0.77%     0.00    0.87       0.21  -2.72%      1.51%   0.012        1.30     19.69%
  8/24/15    7,450,659 $13.06 $0.00 -5.98%        -3.94%     0.50%     0.00    0.82       0.21  -3.27%     -2.71%   0.011       -2.39      1.83% *
  8/25/15    9,032,839 $12.04 $0.00 -7.81%        -1.35%    -0.29%     0.00    0.95       0.21  -1.50%     -6.31%   0.011       -5.49      0.00% **
  8/26/15    4,831,183 $12.52 $0.00 3.99%          3.91%    -0.74%     0.00    0.95       0.21   3.43%      0.56%   0.012        0.49     62.85%
  8/27/15    4,580,211 $13.00 $0.00 3.83%          2.44%     0.04%     0.00    0.97       0.21   2.24%      1.60%   0.012        1.38     16.89%
  8/28/15    2,634,685 $13.05 $0.00 0.38%          0.07%    -0.29%     0.00    1.01       0.22  -0.11%      0.50%   0.012        0.43     66.92%
  8/31/15    5,772,299 $12.79 $0.00 -1.99%        -0.83%     1.06%     0.00    1.02       0.22  -0.74%     -1.25%   0.012       -1.08     28.39%
   9/1/15    3,658,508 $12.35 $0.00 -3.44%        -2.95%    -1.03%     0.00    1.03       0.21  -3.39%     -0.05%   0.012       -0.04     96.89%
   9/2/15    3,843,304 $12.16 $0.16 -0.24%         1.85%    -0.62%     0.00    1.03       0.20   1.64%     -1.89%   0.012       -1.62     10.73%
   9/3/15    3,555,263 $12.15 $0.00 -0.08%         0.12%     0.52%     0.00    1.00       0.21   0.09%     -0.17%   0.012       -0.14     88.67%
   9/4/15    3,019,932 $11.94 $0.00 -1.73%        -1.52%    -0.07%     0.00    0.98       0.21  -1.67%     -0.06%   0.012       -0.05     96.14%
   9/8/15    5,676,822 $12.30 $0.00 3.02%          2.52%    -0.21%     0.00    0.99       0.21   2.28%      0.73%   0.011        0.64     52.13%
   9/9/15    4,643,493 $12.29 $0.00 -0.08%        -1.38%     0.69%     0.00    1.02       0.20  -1.43%      1.35%   0.011        1.19     23.76%
  9/10/15    5,694,657 $12.64 $0.00 2.85%          0.54%    -0.26%     0.00    1.02       0.22   0.31%      2.54%   0.011        2.33      2.14% *
  9/11/15    7,487,718 $12.45 $0.00 -1.50%         0.48%    -0.42%     0.00    1.04       0.22   0.25%     -1.76%   0.011       -1.58     11.75%
  9/14/15    4,123,232 $12.44 $0.00 -0.08%        -0.40%     0.22%     0.00    1.03       0.23  -0.54%      0.46%   0.011        0.41     68.22%
  9/15/15    4,440,029 $12.37 $0.00 -0.56%         1.28%     0.12%     0.00    1.03       0.24   1.18%     -1.74%   0.011       -1.55     12.33%
  9/16/15    7,558,031 $12.65 $0.00 2.26%          0.87%     0.22%     0.00    1.01       0.23   0.75%      1.52%   0.011        1.34     18.37%
  9/17/15    5,278,393 $12.55 $0.00 -0.79%        -0.24%    -0.49%     0.00    1.03       0.23  -0.54%     -0.25%   0.011       -0.22     82.59%
  9/18/15    9,403,097 $12.66 $0.00 0.88%         -1.62%    -0.30%     0.00    1.03       0.24  -1.91%      2.79%   0.011        2.44      1.64% *
  9/21/15    4,151,190 $12.65 $0.00 -0.08%         0.46%     0.77%     0.00    1.00       0.20   0.47%     -0.55%   0.012       -0.47     64.01%
  9/22/15    3,926,577 $12.40 $0.00 -1.98%        -1.23%    -0.09%     0.00    1.01       0.17  -1.42%     -0.55%   0.011       -0.48     63.18%
  9/23/15    3,997,011 $12.47 $0.00 0.56%         -0.20%    -0.02%     0.00    1.02       0.17  -0.38%      0.94%   0.012        0.82     41.60%
  9/24/15    4,376,088 $12.50 $0.00 0.24%         -0.34%    -0.54%     0.00    1.01       0.17  -0.60%      0.84%   0.012        0.72     47.04%
  9/25/15    4,674,003 $12.44 $0.00 -0.48%        -0.05%     0.94%     0.00    1.02       0.16  -0.05%     -0.43%   0.012       -0.37     71.06%
  9/28/15    5,161,008 $12.16 $0.00 -2.25%        -2.54%     0.02%     0.00    1.01       0.14  -2.72%      0.47%   0.012        0.40     68.68%
  9/29/15    8,504,178 $11.63 $0.00 -4.36%         0.13%    -0.34%     0.00    1.00       0.14  -0.07%     -4.29%   0.012       -3.72      0.03% **
  9/30/15   10,417,236 $11.24 $0.00 -3.35%         1.91%    -0.51%     0.00    1.00       0.14   1.70%     -5.06%   0.012       -4.38      0.00% **
  10/1/15   11,040,348 $10.96 $0.00 -2.49%         0.20%    -0.37%     0.00    1.00       0.14   0.01%     -2.50%   0.012       -2.16      3.28% *

Notes:
[1] Trading day.
[2] Reported composite U.S. volume. Source: Bloomberg.




                                                                                                                                              p. 6 of 7
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 982 of 1145 PageID #: 5768


                                                                     Appendix E
                                                        Navient Corporation Common Stock Data
   [1]          [2]         [3]      [4]       [5]      [6]          [7]       [8]       [9]        [10]       [11]         [12]        [13]        [14]         [15]
                                                                   Excess            Coefficient
                        Navient Corporation              Market Industry                          Excess Predicted Abnormal Root
   Date        Volume         Price Dividend Return Return Return Intercept Market Industry Return                        Return       MSE t-statistic p-Value
[3] Reported composite U.S. price. Source: Bloomberg.
[4] Dividend. Source: Bloomberg.
[5] = ([3] + [4]) / [3] on previous trading day - 1.
[6] Daily return for the S&P 500 Total Return Index. Source: Bloomberg.
[7] Daily industry return is the daily return for the S&P Supercomposite Consumer Finance Sub Industry Total Return Index (after removing Navient Corporation's
daily return based on its daily index weight from the index return). The Excess INDUSTRYt returns are used to account for industry-wide effects in the market model,
after removing the effect of market returns. The formula for removing the effect of market returns from the industry return is {industry return – (intercept + beta *
market return)}. The intercept (-0.0004) and beta (0.9799) are estimated by regressing daily industry returns on market returns over the period 4/21/2014 to
10/1/2015.
[8] Intercept from a market model regression estimated over the prior 120 trading days, starting on 10/9/2014. For days prior to 10/9/2014, intercept is equal to the
intercept from a market model regression estimated for 10/9/2014. The model regresses Navient daily returns on the returns of the S&P 500 Total Return Index and
the Excess INDUSTRYt returns. The following dummy dates are used based on earnings, earnings guidance or updated earnings dates and corrective disclosure dates
alleged in the Complaint: 5/12/2014, 7/17/2014, 10/16/2014, 1/22/2015, 3/2/2015, 4/22/2015, 4/27/2015, 7/8/2015, 7/14/2015, 7/22/2015, and 8/25/2015.
[9] Coefficient for the market return from a market model regression estimated over the prior 120 trading days, starting on 10/9/2014. For days prior to 10/9/2014,
coefficient for the market return is equal to the that from a market model regression estimated for 10/9/2014.
[10] Coefficient for the excess industry return from a market model regression estimated over the prior 120 trading days, starting on 10/9/2014. For days prior to
10/9/2014, coefficient for the excess industry return is equal to the that from a market model regression estimated for 10/9/2014.
[11] = [8] + {[9] x [6]} + {[10] x [7]}.
[12] = [5] - [11].
[13] Root MSE of a market model estimated over the prior 120 trading days, starting on 10/9/2014. For days prior to 10/9/2014, root MSE is equal to the that from a
market model regression estimated for 10/9/2014.
[14] = [12] / [13].
[15] Two-tailed p-value associated with the t-statistic in [14]. ** denotes p-value is less than or equal to 1% and * denotes p-value is less than or equal to 5%.




                                                                                                                                                                p. 7 of 7
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 983 of 1145 PageID #: 5769


                                     Appendix F
        Weekly Trading Volume and Turnover of Navient Corporation Common Stock
                [1]             [2]           [3]           [4]          [5]
                               Daily       Weekly         Shares        Weekly
                Date          Volume       Volume       Outstanding    Turnover
           4/17/2014   Thu      951,088      951,088    422,703,287      0.2%
           4/21/2014   Mon      444,213           ---            ---        ---
           4/22/2014   Tue      576,707           ---            ---        ---
           4/23/2014   Wed    1,608,932           ---            ---        ---
           4/24/2014   Thu      368,892           ---            ---        ---
           4/25/2014   Fri    1,086,546    4,085,290    422,703,287      1.0%
           4/28/2014   Mon    1,187,928           ---            ---        ---
           4/29/2014   Tue      648,522           ---            ---        ---
           4/30/2014   Wed   26,746,201           ---            ---        ---
            5/1/2014   Thu    3,650,133           ---            ---        ---
            5/2/2014   Fri    2,995,032   35,227,816    422,739,239      8.3%
            5/5/2014   Mon    3,978,423           ---            ---        ---
            5/6/2014   Tue   14,309,226           ---            ---        ---
            5/7/2014   Wed    5,692,881           ---            ---        ---
            5/8/2014   Thu    5,668,216           ---            ---        ---
            5/9/2014   Fri    2,797,016   32,445,762    422,739,239      7.7%
           5/12/2014   Mon    6,980,098           ---            ---        ---
           5/13/2014   Tue    8,292,045           ---            ---        ---
           5/14/2014   Wed    4,577,476           ---            ---        ---
           5/15/2014   Thu    4,919,040           ---            ---        ---
           5/16/2014   Fri    2,786,872   27,555,531    422,739,239      6.5%
           5/19/2014   Mon    4,532,436           ---            ---        ---
           5/20/2014   Tue    9,754,753           ---            ---        ---
           5/21/2014   Wed    1,743,568           ---            ---        ---
           5/22/2014   Thu    2,128,896           ---            ---        ---
           5/23/2014   Fri    2,826,416   20,986,069    422,739,239      5.0%
           5/27/2014   Tue    1,726,939           ---            ---        ---
           5/28/2014   Wed    4,219,138           ---            ---        ---
           5/29/2014   Thu    3,463,351           ---            ---        ---
           5/30/2014   Fri    5,260,986   14,670,414    422,739,239      3.5%
            6/2/2014   Mon    2,986,807           ---            ---        ---
            6/3/2014   Tue    3,483,548           ---            ---        ---
            6/4/2014   Wed    3,231,455           ---            ---        ---
            6/5/2014   Thu    4,582,403           ---            ---        ---
            6/6/2014   Fri    1,622,717   15,906,930    422,739,239      3.8%
            6/9/2014   Mon    3,169,291           ---            ---        ---
           6/10/2014   Tue    3,441,830           ---            ---        ---
           6/11/2014   Wed    1,857,115           ---            ---        ---
           6/12/2014   Thu    2,336,412           ---            ---        ---
           6/13/2014   Fri    1,485,582   12,290,230    422,739,239      2.9%
           6/16/2014   Mon      804,878           ---            ---        ---
           6/17/2014   Tue    1,268,810           ---            ---        ---
           6/18/2014   Wed    2,268,103           ---            ---        ---
           6/19/2014   Thu    3,753,998           ---            ---        ---
           6/20/2014   Fri    3,907,893   12,003,682    422,739,239      2.8%
           6/23/2014   Mon    4,459,996           ---            ---        ---


                                                                                  p. 1 of 9
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 984 of 1145 PageID #: 5770


                                     Appendix F
        Weekly Trading Volume and Turnover of Navient Corporation Common Stock
                [1]            [2]           [3]           [4]          [5]
                              Daily       Weekly         Shares        Weekly
                Date         Volume       Volume       Outstanding    Turnover
           6/24/2014   Tue   2,609,214           ---            ---        ---
           6/25/2014   Wed   5,173,531           ---            ---        ---
           6/26/2014   Thu     931,667           ---            ---        ---
           6/27/2014   Fri   4,649,509   17,823,917    422,739,239      4.2%
           6/30/2014   Mon   2,023,702           ---            ---        ---
            7/1/2014   Tue   2,274,049           ---            ---        ---
            7/2/2014   Wed   2,509,893           ---            ---        ---
            7/3/2014   Thu   1,953,706    8,761,350    419,438,459      2.1%
            7/7/2014   Mon   1,747,251           ---            ---        ---
            7/8/2014   Tue   4,540,638           ---            ---        ---
            7/9/2014   Wed   2,496,945           ---            ---        ---
           7/10/2014   Thu   2,692,521           ---            ---        ---
           7/11/2014   Fri   6,752,732   18,230,087    419,438,459      4.3%
           7/14/2014   Mon   2,796,720           ---            ---        ---
           7/15/2014   Tue   3,716,181           ---            ---        ---
           7/16/2014   Wed   3,180,617           ---            ---        ---
           7/17/2014   Thu   2,805,828           ---            ---        ---
           7/18/2014   Fri   2,191,662   14,691,008    419,438,459      3.5%
           7/21/2014   Mon   2,268,473           ---            ---        ---
           7/22/2014   Tue   1,774,509           ---            ---        ---
           7/23/2014   Wed   1,414,425           ---            ---        ---
           7/24/2014   Thu   2,131,840           ---            ---        ---
           7/25/2014   Fri   1,967,620    9,556,867    419,438,459      2.3%
           7/28/2014   Mon   2,900,432           ---            ---        ---
           7/29/2014   Tue   3,500,376           ---            ---        ---
           7/30/2014   Wed   3,032,346           ---            ---        ---
           7/31/2014   Thu   3,567,958           ---            ---        ---
            8/1/2014   Fri   1,832,520   14,833,632    419,438,459      3.5%
            8/4/2014   Mon   1,700,359           ---            ---        ---
            8/5/2014   Tue   2,091,317           ---            ---        ---
            8/6/2014   Wed   2,538,550           ---            ---        ---
            8/7/2014   Thu   1,392,808           ---            ---        ---
            8/8/2014   Fri   3,591,830   11,314,864    419,438,459      2.7%
           8/11/2014   Mon   1,096,330           ---            ---        ---
           8/12/2014   Tue   1,166,896           ---            ---        ---
           8/13/2014   Wed     940,892           ---            ---        ---
           8/14/2014   Thu   1,448,196           ---            ---        ---
           8/15/2014   Fri   1,595,089    6,247,403    419,438,459      1.5%
           8/18/2014   Mon   2,932,780           ---            ---        ---
           8/19/2014   Tue   1,413,903           ---            ---        ---
           8/20/2014   Wed   1,279,188           ---            ---        ---
           8/21/2014   Thu   1,167,229           ---            ---        ---
           8/22/2014   Fri   1,061,992    7,855,092    419,438,459      1.9%
           8/25/2014   Mon     769,614           ---            ---        ---
           8/26/2014   Tue     917,005           ---            ---        ---
           8/27/2014   Wed     840,227           ---            ---        ---


                                                                                 p. 2 of 9
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 985 of 1145 PageID #: 5771


                                     Appendix F
        Weekly Trading Volume and Turnover of Navient Corporation Common Stock
                [1]            [2]           [3]           [4]          [5]
                              Daily       Weekly         Shares        Weekly
                Date         Volume       Volume       Outstanding    Turnover
           8/28/2014   Thu     911,179           ---            ---        ---
           8/29/2014   Fri   1,990,289    5,428,314    419,438,459      1.3%
            9/2/2014   Tue   1,560,694           ---            ---        ---
            9/3/2014   Wed   1,309,433           ---            ---        ---
            9/4/2014   Thu   1,609,867           ---            ---        ---
            9/5/2014   Fri   2,305,249    6,785,243    419,438,459      1.6%
            9/8/2014   Mon   1,883,296           ---            ---        ---
            9/9/2014   Tue   1,588,756           ---            ---        ---
           9/10/2014   Wed   1,206,080           ---            ---        ---
           9/11/2014   Thu   1,300,354           ---            ---        ---
           9/12/2014   Fri   1,343,128    7,321,614    419,438,459      1.7%
           9/15/2014   Mon   1,394,414           ---            ---        ---
           9/16/2014   Tue     981,544           ---            ---        ---
           9/17/2014   Wed   1,182,687           ---            ---        ---
           9/18/2014   Thu   1,817,421           ---            ---        ---
           9/19/2014   Fri   2,140,327    7,516,393    419,438,459      1.8%
           9/22/2014   Mon   1,560,020           ---            ---        ---
           9/23/2014   Tue   1,775,999           ---            ---        ---
           9/24/2014   Wed   1,968,623           ---            ---        ---
           9/25/2014   Thu   1,543,644           ---            ---        ---
           9/26/2014   Fri     956,200    7,804,486    419,438,459      1.9%
           9/29/2014   Mon   1,386,657           ---            ---        ---
           9/30/2014   Tue   1,678,906           ---            ---        ---
           10/1/2014   Wed   2,330,367           ---            ---        ---
           10/2/2014   Thu   1,741,525           ---            ---        ---
           10/3/2014   Fri   1,739,285    8,876,740    410,219,225      2.2%
           10/6/2014   Mon   3,435,225           ---            ---        ---
           10/7/2014   Tue   2,698,982           ---            ---        ---
           10/8/2014   Wed   4,953,239           ---            ---        ---
           10/9/2014   Thu   3,039,139           ---            ---        ---
          10/10/2014   Fri   4,295,154   18,421,739    410,219,225      4.5%
          10/13/2014   Mon   3,456,579           ---            ---        ---
          10/14/2014   Tue   3,239,694           ---            ---        ---
          10/15/2014   Wed   3,793,116           ---            ---        ---
          10/16/2014   Thu   3,868,309           ---            ---        ---
          10/17/2014   Fri   4,878,778   19,236,476    410,219,225      4.7%
          10/20/2014   Mon   2,515,974           ---            ---        ---
          10/21/2014   Tue   3,410,493           ---            ---        ---
          10/22/2014   Wed   4,271,022           ---            ---        ---
          10/23/2014   Thu   2,624,968           ---            ---        ---
          10/24/2014   Fri   1,436,577   14,259,034    410,219,225      3.5%
          10/27/2014   Mon   1,602,448           ---            ---        ---
          10/28/2014   Tue   1,842,489           ---            ---        ---
          10/29/2014   Wed   1,961,049           ---            ---        ---
          10/30/2014   Thu   1,859,731           ---            ---        ---
          10/31/2014   Fri   3,215,094   10,480,811    410,219,225      2.6%


                                                                                 p. 3 of 9
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 986 of 1145 PageID #: 5772


                                     Appendix F
        Weekly Trading Volume and Turnover of Navient Corporation Common Stock
                [1]            [2]           [3]           [4]          [5]
                              Daily       Weekly         Shares        Weekly
                Date         Volume       Volume       Outstanding    Turnover
           11/3/2014   Mon   2,863,163           ---            ---        ---
           11/4/2014   Tue   2,013,661           ---            ---        ---
           11/5/2014   Wed   3,538,759           ---            ---        ---
           11/6/2014   Thu   2,726,273           ---            ---        ---
           11/7/2014   Fri   2,476,343   13,618,199    410,219,225      3.3%
          11/10/2014   Mon   2,319,392           ---            ---        ---
          11/11/2014   Tue   1,819,417           ---            ---        ---
          11/12/2014   Wed   2,179,877           ---            ---        ---
          11/13/2014   Thu   2,629,723           ---            ---        ---
          11/14/2014   Fri   2,158,055   11,106,464    410,219,225      2.7%
          11/17/2014   Mon   1,436,762           ---            ---        ---
          11/18/2014   Tue   1,472,078           ---            ---        ---
          11/19/2014   Wed   1,031,334           ---            ---        ---
          11/20/2014   Thu   2,741,860           ---            ---        ---
          11/21/2014   Fri   2,867,071    9,549,105    410,219,225      2.3%
          11/24/2014   Mon   2,107,232           ---            ---        ---
          11/25/2014   Tue   2,540,107           ---            ---        ---
          11/26/2014   Wed   1,734,105           ---            ---        ---
          11/28/2014   Fri     632,426    7,013,870    410,219,225      1.7%
           12/1/2014   Mon   2,833,376           ---            ---        ---
           12/2/2014   Tue   1,333,695           ---            ---        ---
           12/3/2014   Wed   2,045,715           ---            ---        ---
           12/4/2014   Thu   1,446,810           ---            ---        ---
           12/5/2014   Fri   2,982,823   10,642,419    410,219,225      2.6%
           12/8/2014   Mon   2,183,500           ---            ---        ---
           12/9/2014   Tue   2,398,485           ---            ---        ---
          12/10/2014   Wed   2,887,488           ---            ---        ---
          12/11/2014   Thu   4,588,901           ---            ---        ---
          12/12/2014   Fri   1,542,726   13,601,100    410,219,225      3.3%
          12/15/2014   Mon   1,978,560           ---            ---        ---
          12/16/2014   Tue   2,667,813           ---            ---        ---
          12/17/2014   Wed   1,731,681           ---            ---        ---
          12/18/2014   Thu   1,684,515           ---            ---        ---
          12/19/2014   Fri   7,128,021   15,190,590    410,219,225      3.7%
          12/22/2014   Mon   2,311,778           ---            ---        ---
          12/23/2014   Tue   1,288,767           ---            ---        ---
          12/24/2014   Wed     616,905           ---            ---        ---
          12/26/2014   Fri     836,280    5,053,730    410,219,225      1.2%
          12/29/2014   Mon   1,055,440           ---            ---        ---
          12/30/2014   Tue   1,645,233           ---            ---        ---
          12/31/2014   Wed   1,057,798           ---            ---        ---
            1/2/2015   Fri     942,587    4,701,058    401,734,806      1.2%
            1/5/2015   Mon   1,102,299           ---            ---        ---
            1/6/2015   Tue   1,419,926           ---            ---        ---
            1/7/2015   Wed   2,889,334           ---            ---        ---
            1/8/2015   Thu   3,124,252           ---            ---        ---


                                                                                 p. 4 of 9
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 987 of 1145 PageID #: 5773


                                     Appendix F
        Weekly Trading Volume and Turnover of Navient Corporation Common Stock
                [1]             [2]           [3]           [4]          [5]
                               Daily       Weekly         Shares        Weekly
                Date          Volume       Volume       Outstanding    Turnover
            1/9/2015   Fri    1,664,465   10,200,276    401,734,806      2.5%
           1/12/2015   Mon    1,431,640           ---            ---        ---
           1/13/2015   Tue    2,188,825           ---            ---        ---
           1/14/2015   Wed    1,753,463           ---            ---        ---
           1/15/2015   Thu    1,608,205           ---            ---        ---
           1/16/2015   Fri    1,804,628    8,786,761    401,734,806      2.2%
           1/20/2015   Tue    1,791,675           ---            ---        ---
           1/21/2015   Wed    3,084,051           ---            ---        ---
           1/22/2015   Thu    2,551,708           ---            ---        ---
           1/23/2015   Fri    2,134,458    9,561,892    401,734,806      2.4%
           1/26/2015   Mon    2,113,521           ---            ---        ---
           1/27/2015   Tue    3,047,923           ---            ---        ---
           1/28/2015   Wed    2,721,528           ---            ---        ---
           1/29/2015   Thu    5,054,293           ---            ---        ---
           1/30/2015   Fri    4,173,880   17,111,145    401,734,806      4.3%
            2/2/2015   Mon    3,120,747           ---            ---        ---
            2/3/2015   Tue    2,543,134           ---            ---        ---
            2/4/2015   Wed    2,554,434           ---            ---        ---
            2/5/2015   Thu    2,165,708           ---            ---        ---
            2/6/2015   Fri    1,764,050   12,148,073    401,460,484      3.0%
            2/9/2015   Mon    2,107,723           ---            ---        ---
           2/10/2015   Tue    1,598,800           ---            ---        ---
           2/11/2015   Wed    1,928,712           ---            ---        ---
           2/12/2015   Thu    2,427,991           ---            ---        ---
           2/13/2015   Fri    2,490,613   10,553,839    401,460,484      2.6%
           2/17/2015   Tue    3,000,023           ---            ---        ---
           2/18/2015   Wed    1,882,322           ---            ---        ---
           2/19/2015   Thu    1,418,279           ---            ---        ---
           2/20/2015   Fri    1,670,522    7,971,146    401,460,484      2.0%
           2/23/2015   Mon    1,290,575           ---            ---        ---
           2/24/2015   Tue    1,657,127           ---            ---        ---
           2/25/2015   Wed    2,443,935           ---            ---        ---
           2/26/2015   Thu    1,742,617           ---            ---        ---
           2/27/2015   Fri    2,271,775    9,406,029    401,460,484      2.3%
            3/2/2015   Mon   10,895,823           ---            ---        ---
            3/3/2015   Tue    4,902,313           ---            ---        ---
            3/4/2015   Wed    3,011,930           ---            ---        ---
            3/5/2015   Thu    1,830,410           ---            ---        ---
            3/6/2015   Fri    2,117,156   22,757,632    401,460,484      5.7%
            3/9/2015   Mon    2,075,723           ---            ---        ---
           3/10/2015   Tue    4,398,944           ---            ---        ---
           3/11/2015   Wed    3,948,114           ---            ---        ---
           3/12/2015   Thu    2,605,666           ---            ---        ---
           3/13/2015   Fri    3,043,634   16,072,081    401,460,484      4.0%
           3/16/2015   Mon    2,566,837           ---            ---        ---
           3/17/2015   Tue    2,691,388           ---            ---        ---


                                                                                  p. 5 of 9
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 988 of 1145 PageID #: 5774


                                     Appendix F
        Weekly Trading Volume and Turnover of Navient Corporation Common Stock
                [1]            [2]           [3]           [4]          [5]
                              Daily       Weekly         Shares        Weekly
                Date         Volume       Volume       Outstanding    Turnover
           3/18/2015   Wed   1,887,751           ---            ---        ---
           3/19/2015   Thu   2,907,554           ---            ---        ---
           3/20/2015   Fri   4,797,564   14,851,094    401,460,484      3.7%
           3/23/2015   Mon   2,750,105           ---            ---        ---
           3/24/2015   Tue   1,757,346           ---            ---        ---
           3/25/2015   Wed   2,999,606           ---            ---        ---
           3/26/2015   Thu   1,710,428           ---            ---        ---
           3/27/2015   Fri   1,749,064   10,966,549    401,460,484      2.7%
           3/30/2015   Mon   2,021,002           ---            ---        ---
           3/31/2015   Tue   3,828,183           ---            ---        ---
            4/1/2015   Wed   2,074,275           ---            ---        ---
            4/2/2015   Thu   1,849,372    9,772,832    389,021,445      2.5%
            4/6/2015   Mon   1,347,582           ---            ---        ---
            4/7/2015   Tue   1,593,250           ---            ---        ---
            4/8/2015   Wed   1,793,076           ---            ---        ---
            4/9/2015   Thu   2,456,847           ---            ---        ---
           4/10/2015   Fri   1,910,766    9,101,521    389,021,445      2.3%
           4/13/2015   Mon   1,251,305           ---            ---        ---
           4/14/2015   Tue   1,517,674           ---            ---        ---
           4/15/2015   Wed   1,644,465           ---            ---        ---
           4/16/2015   Thu   2,021,057           ---            ---        ---
           4/17/2015   Fri   1,922,822    8,357,323    389,021,445      2.1%
           4/20/2015   Mon   1,566,051           ---            ---        ---
           4/21/2015   Tue   2,664,510           ---            ---        ---
           4/22/2015   Wed   2,812,837           ---            ---        ---
           4/23/2015   Thu   1,883,471           ---            ---        ---
           4/24/2015   Fri   1,790,384   10,717,253    389,021,445      2.8%
           4/27/2015   Mon   1,487,952           ---            ---        ---
           4/28/2015   Tue   2,135,871           ---            ---        ---
           4/29/2015   Wed   1,755,813           ---            ---        ---
           4/30/2015   Thu   2,319,491           ---            ---        ---
            5/1/2015   Fri   2,618,453   10,317,580    389,021,445      2.7%
            5/4/2015   Mon   1,913,619           ---            ---        ---
            5/5/2015   Tue   2,989,339           ---            ---        ---
            5/6/2015   Wed   1,883,639           ---            ---        ---
            5/7/2015   Thu   1,753,565           ---            ---        ---
            5/8/2015   Fri   1,442,255    9,982,417    389,021,445      2.6%
           5/11/2015   Mon   3,269,881           ---            ---        ---
           5/12/2015   Tue   1,283,463           ---            ---        ---
           5/13/2015   Wed   2,002,389           ---            ---        ---
           5/14/2015   Thu   3,173,318           ---            ---        ---
           5/15/2015   Fri   2,791,140   12,520,191    389,021,445      3.2%
           5/18/2015   Mon   2,606,585           ---            ---        ---
           5/19/2015   Tue   3,048,606           ---            ---        ---
           5/20/2015   Wed   1,788,827           ---            ---        ---
           5/21/2015   Thu   2,003,130           ---            ---        ---


                                                                                 p. 6 of 9
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 989 of 1145 PageID #: 5775


                                     Appendix F
        Weekly Trading Volume and Turnover of Navient Corporation Common Stock
                [1]            [2]           [3]           [4]          [5]
                              Daily       Weekly         Shares        Weekly
                Date         Volume       Volume       Outstanding    Turnover
           5/22/2015   Fri   1,273,674   10,720,822    389,021,445      2.8%
           5/26/2015   Tue   2,441,408           ---            ---        ---
           5/27/2015   Wed   1,625,358           ---            ---        ---
           5/28/2015   Thu   1,390,198           ---            ---        ---
           5/29/2015   Fri   1,854,960    7,311,924    389,021,445      1.9%
            6/1/2015   Mon   1,257,553           ---            ---        ---
            6/2/2015   Tue   2,236,456           ---            ---        ---
            6/3/2015   Wed   1,496,264           ---            ---        ---
            6/4/2015   Thu   1,638,129           ---            ---        ---
            6/5/2015   Fri   1,449,331    8,077,733    389,021,445      2.1%
            6/8/2015   Mon   1,276,347           ---            ---        ---
            6/9/2015   Tue   1,779,443           ---            ---        ---
           6/10/2015   Wed   1,741,554           ---            ---        ---
           6/11/2015   Thu   1,745,192           ---            ---        ---
           6/12/2015   Fri     972,312    7,514,848    389,021,445      1.9%
           6/15/2015   Mon   1,381,641           ---            ---        ---
           6/16/2015   Tue   1,887,736           ---            ---        ---
           6/17/2015   Wed   2,300,645           ---            ---        ---
           6/18/2015   Thu   2,723,891           ---            ---        ---
           6/19/2015   Fri   5,057,832   13,351,745    389,021,445      3.4%
           6/22/2015   Mon   1,546,264           ---            ---        ---
           6/23/2015   Tue   1,635,551           ---            ---        ---
           6/24/2015   Wed   2,881,345           ---            ---        ---
           6/25/2015   Thu   1,487,690           ---            ---        ---
           6/26/2015   Fri   3,702,122   11,252,972    389,021,445      2.9%
           6/29/2015   Mon   1,975,671           ---            ---        ---
           6/30/2015   Tue   1,641,632           ---            ---        ---
            7/1/2015   Wed   2,452,605           ---            ---        ---
            7/2/2015   Thu   1,941,471    8,011,379    374,032,762      2.1%
            7/6/2015   Mon   2,253,678           ---            ---        ---
            7/7/2015   Tue   2,724,954           ---            ---        ---
            7/8/2015   Wed   1,865,451           ---            ---        ---
            7/9/2015   Thu   1,422,322           ---            ---        ---
           7/10/2015   Fri   2,492,940   10,759,345    374,032,762      2.9%
           7/13/2015   Mon   2,258,746           ---            ---        ---
           7/14/2015   Tue   8,538,103           ---            ---        ---
           7/15/2015   Wed   4,133,519           ---            ---        ---
           7/16/2015   Thu   3,180,562           ---            ---        ---
           7/17/2015   Fri   3,114,756   21,225,686    374,032,762      5.7%
           7/20/2015   Mon   4,692,554           ---            ---        ---
           7/21/2015   Tue   3,615,854           ---            ---        ---
           7/22/2015   Wed   3,441,288           ---            ---        ---
           7/23/2015   Thu   2,610,848           ---            ---        ---
           7/24/2015   Fri   2,282,239   16,642,783    374,032,762      4.4%
           7/27/2015   Mon   2,518,530           ---            ---        ---
           7/28/2015   Tue   2,272,992           ---            ---        ---


                                                                                 p. 7 of 9
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 990 of 1145 PageID #: 5776


                                     Appendix F
        Weekly Trading Volume and Turnover of Navient Corporation Common Stock
                [1]             [2]           [3]           [4]          [5]
                               Daily       Weekly         Shares        Weekly
                Date          Volume       Volume       Outstanding    Turnover
           7/29/2015   Wed    2,008,183           ---            ---        ---
           7/30/2015   Thu    2,955,214           ---            ---        ---
           7/31/2015   Fri    2,987,248   12,742,167    374,032,762      3.4%
            8/3/2015   Mon    2,109,996           ---            ---        ---
            8/4/2015   Tue    1,749,373           ---            ---        ---
            8/5/2015   Wed    2,891,250           ---            ---        ---
            8/6/2015   Thu    3,549,583           ---            ---        ---
            8/7/2015   Fri    2,263,907   12,564,109    374,032,762      3.4%
           8/10/2015   Mon    1,713,108           ---            ---        ---
           8/11/2015   Tue    2,697,594           ---            ---        ---
           8/12/2015   Wed    2,995,734           ---            ---        ---
           8/13/2015   Thu    3,443,567           ---            ---        ---
           8/14/2015   Fri    4,360,301   15,210,304    374,032,762      4.1%
           8/17/2015   Mon    3,502,979           ---            ---        ---
           8/18/2015   Tue    2,603,689           ---            ---        ---
           8/19/2015   Wed    1,921,647           ---            ---        ---
           8/20/2015   Thu    3,007,665           ---            ---        ---
           8/21/2015   Fri    2,829,301   13,865,281    374,032,762      3.7%
           8/24/2015   Mon    7,450,659           ---            ---        ---
           8/25/2015   Tue    9,032,839           ---            ---        ---
           8/26/2015   Wed    4,831,183           ---            ---        ---
           8/27/2015   Thu    4,580,211           ---            ---        ---
           8/28/2015   Fri    2,634,685   28,529,577    374,032,762      7.6%
           8/31/2015   Mon    5,772,299           ---            ---        ---
            9/1/2015   Tue    3,658,508           ---            ---        ---
            9/2/2015   Wed    3,843,304           ---            ---        ---
            9/3/2015   Thu    3,555,263           ---            ---        ---
            9/4/2015   Fri    3,019,932   19,849,306    374,032,762      5.3%
            9/8/2015   Tue    5,676,822           ---            ---        ---
            9/9/2015   Wed    4,643,493           ---            ---        ---
           9/10/2015   Thu    5,694,657           ---            ---        ---
           9/11/2015   Fri    7,487,718   23,502,690    374,032,762      6.3%
           9/14/2015   Mon    4,123,232           ---            ---        ---
           9/15/2015   Tue    4,440,029           ---            ---        ---
           9/16/2015   Wed    7,558,031           ---            ---        ---
           9/17/2015   Thu    5,278,393           ---            ---        ---
           9/18/2015   Fri    9,403,097   30,802,782    374,032,762      8.2%
           9/21/2015   Mon    4,151,190           ---            ---        ---
           9/22/2015   Tue    3,926,577           ---            ---        ---
           9/23/2015   Wed    3,997,011           ---            ---        ---
           9/24/2015   Thu    4,376,088           ---            ---        ---
           9/25/2015   Fri    4,674,003   21,124,869    374,032,762      5.6%
           9/28/2015   Mon    5,161,008           ---            ---        ---
           9/29/2015   Tue    8,504,178           ---            ---        ---
           9/30/2015   Wed   10,417,236           ---            ---        ---
           10/1/2015   Thu   11,040,348           ---            ---        ---


                                                                                  p. 8 of 9
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 991 of 1145 PageID #: 5777


                                     Appendix F
        Weekly Trading Volume and Turnover of Navient Corporation Common Stock
                  [1]                [2]                 [3]                 [4]                  [5]
                                    Daily             Weekly              Shares                 Weekly
                 Date              Volume             Volume            Outstanding             Turnover
            10/2/2015 Fri          7,013,749         42,136,519         362,308,654              11.6%

       Notes:
       [1] Trading date.
       [2] Reported composite U.S. volume. Source: Bloomberg.
       [3] Volume over entire week of trading.
       [4] Last available shares outstanding as of the end of each week. Source: SEC filings.
       [5] Weekly turnover = [3] / [4].




                                                                                                           p. 9 of 9
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 992 of 1145 PageID #: 5778


                                           Appendix G
                          Weekly Analyst Coverage of Navient Corporation

                       [1]                   [2]                            [3]
                                   Bloomberg Total Analyst    Number of Analysts in Thomson
                      Date            Recommendations           Reuters I/B/E/S Consensus

                Average                       10                                   8

                Minimum                        2                                   3
                Median                        10                                   8
                Maximum                       11                                   9

             Weekly Analyst Coverage during the Exchange Act Class Period

                  4/17/2014 Thu               n/a                                 n/a
                  4/25/2014 Fri                 2                                 n/a
                   5/2/2014 Fri                 8                                   3
                   5/9/2014 Fri                 8                                   6
                  5/16/2014 Fri                 9                                   7
                  5/23/2014 Fri               10                                    8
                  5/30/2014 Fri               10                                    8
                   6/6/2014 Fri               10                                    8
                  6/13/2014 Fri               10                                    8
                  6/20/2014 Fri               10                                    8
                  6/27/2014 Fri               10                                    8
                   7/3/2014 Thu               10                                    8
                  7/11/2014 Fri               10                                    8
                  7/18/2014 Fri               10                                    8
                  7/25/2014 Fri               10                                    8
                   8/1/2014 Fri               10                                    8
                   8/8/2014 Fri               10                                    8
                  8/15/2014 Fri               10                                    8
                  8/22/2014 Fri               10                                    8
                  8/29/2014 Fri               10                                    8
                   9/5/2014 Fri               10                                    8
                  9/12/2014 Fri               10                                    8
                  9/19/2014 Fri               10                                    8
                  9/26/2014 Fri               10                                    8
                  10/3/2014 Fri               10                                    8
                 10/10/2014 Fri               10                                    8
                 10/17/2014 Fri               10                                    8
                 10/24/2014 Fri               10                                    8
                 10/31/2014 Fri               10                                    8
                  11/7/2014 Fri               10                                    8
                 11/14/2014 Fri               10                                    8
                 11/21/2014 Fri               10                                    8
                 11/28/2014 Fri               10                                    8
                  12/5/2014 Fri               10                                    8
                 12/12/2014 Fri               10                                    8
                 12/19/2014 Fri               10                                    8
                 12/26/2014 Fri               10                                    8
                   1/2/2015 Fri               10                                    8
                   1/9/2015 Fri               10                                    8
                  1/16/2015 Fri               10                                    8
                  1/23/2015 Fri               10                                    8



                                                                                              p. 1 of 2
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 993 of 1145 PageID #: 5779


                                           Appendix G
                          Weekly Analyst Coverage of Navient Corporation

                        [1]                     [2]                               [3]
                                     Bloomberg Total Analyst      Number of Analysts in Thomson
                      Date              Recommendations             Reuters I/B/E/S Consensus
                  1/30/2015 Fri                 10                                  8
                   2/6/2015 Fri                 10                                  8
                  2/13/2015 Fri                 11                                  9
                  2/20/2015 Fri                 11                                  9
                  2/27/2015 Fri                 11                                  9
                   3/6/2015 Fri                 10                                  9
                  3/13/2015 Fri                 10                                  9
                  3/20/2015 Fri                 10                                  9
                  3/27/2015 Fri                 10                                  9
                   4/2/2015 Thu                  9                                  9
                  4/10/2015 Fri                  9                                  8
                  4/17/2015 Fri                  9                                  8
                  4/24/2015 Fri                  9                                  8
                   5/1/2015 Fri                  9                                  7
                   5/8/2015 Fri                  9                                  7
                  5/15/2015 Fri                  9                                  7
                  5/22/2015 Fri                  9                                  7
                  5/29/2015 Fri                  9                                  7
                   6/5/2015 Fri                  9                                  7
                  6/12/2015 Fri                  9                                  7
                  6/19/2015 Fri                  9                                  7
                  6/26/2015 Fri                  9                                  7
                   7/2/2015 Thu                  9                                  7
                  7/10/2015 Fri                  9                                  7
                  7/17/2015 Fri                  9                                  7
                  7/24/2015 Fri                  9                                  7
                  7/31/2015 Fri                  9                                  7
                   8/7/2015 Fri                  9                                  7
                  8/14/2015 Fri                  9                                  7
                  8/21/2015 Fri                  9                                  7
                  8/28/2015 Fri                  9                                  7
                   9/4/2015 Fri                  9                                  7
                  9/11/2015 Fri                  9                                  7
                  9/18/2015 Fri                  9                                  7
                  9/25/2015 Fri                  9                                  7

             Notes:
             [1] Last trading day of a week during the Exchange Act Class Period.
             [2] Most recent available Bloomberg total analyst recommendations. Bloomberg defines
                 "total analyst recommendations" as the total number of analysts making
                 recommendations for the security. Source: Bloomberg.
             [3] Number of analysts in Thomson Reuters I/B/E/S consensus EPS estimates for current
                 fiscal year. Source: S&P Capital IQ.




                                                                                                     p. 2 of 2
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 994 of 1145 PageID #: 5780


                                         Appendix H
                 Daily Bid-Ask Spread in Navient Corporation Common Stock
       [1]                               [2]                               [3]
      Date                   Closing Bid-Ask Spread ($)       Closing Bid-Ask Spread (%)
     4/17/2014                         $0.28                            1.69%
     4/21/2014                         $0.15                            0.90%
     4/22/2014                         $0.05                            0.30%
     4/23/2014                         $0.08                            0.48%
     4/24/2014                         $0.02                            0.12%
     4/25/2014                         $0.11                            0.65%
     4/28/2014                         $0.07                            0.42%
     4/29/2014                         $0.09                            0.54%
     4/30/2014                         $0.05                            0.30%
      5/1/2014                         $0.02                            0.12%
      5/2/2014                         $0.01                            0.06%
      5/5/2014                         $0.01                            0.06%
      5/6/2014                         $0.01                            0.06%
      5/7/2014                         $0.01                            0.06%
      5/8/2014                         $0.01                            0.06%
      5/9/2014                         $0.01                            0.06%
     5/12/2014                         $0.01                            0.06%
     5/13/2014                         $0.01                            0.06%
     5/14/2014                         $0.01                            0.06%
     5/15/2014                         $0.01                            0.06%
     5/16/2014                         $0.01                            0.06%
     5/19/2014                         $0.01                            0.06%
     5/20/2014                         $0.01                            0.06%
     5/21/2014                         $0.01                            0.06%
     5/22/2014                         $0.01                            0.06%
     5/23/2014                         $0.01                            0.06%
     5/27/2014                         $0.01                            0.06%
     5/28/2014                         $0.01                            0.06%
     5/29/2014                         $0.01                            0.06%
     5/30/2014                         $0.01                            0.06%
      6/2/2014                         $0.01                            0.06%
      6/3/2014                         $0.01                            0.06%
      6/4/2014                         $0.01                            0.06%
      6/5/2014                         $0.01                            0.06%
      6/6/2014                         $0.01                            0.06%
      6/9/2014                         $0.01                            0.06%
     6/10/2014                         $0.01                            0.06%
     6/11/2014                         $0.01                            0.06%
     6/12/2014                         $0.01                            0.06%
     6/13/2014                         $0.01                            0.06%
     6/16/2014                         $0.01                            0.06%
     6/17/2014                         $0.01                            0.06%
     6/18/2014                         $0.01                            0.06%
     6/19/2014                         $0.01                            0.06%
     6/20/2014                         $0.01                            0.06%
     6/23/2014                         $0.01                            0.06%
     6/24/2014                         $0.01                            0.06%


                                                                                           p. 1 of 8
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 995 of 1145 PageID #: 5781


                                         Appendix H
                 Daily Bid-Ask Spread in Navient Corporation Common Stock
       [1]                               [2]                               [3]
      Date                   Closing Bid-Ask Spread ($)       Closing Bid-Ask Spread (%)
     6/25/2014                         $0.01                            0.06%
     6/26/2014                         $0.01                            0.06%
     6/27/2014                         $0.01                            0.06%
     6/30/2014                         $0.01                            0.06%
      7/1/2014                         $0.01                            0.06%
      7/2/2014                         $0.01                            0.06%
      7/3/2014                         $0.01                            0.06%
      7/7/2014                         $0.01                            0.06%
      7/8/2014                         $0.01                            0.06%
      7/9/2014                         $0.01                            0.06%
     7/10/2014                         $0.01                            0.06%
     7/11/2014                         $0.01                            0.06%
     7/14/2014                         $0.01                            0.06%
     7/15/2014                         $0.01                            0.06%
     7/16/2014                         $0.02                            0.11%
     7/17/2014                         $0.01                            0.06%
     7/18/2014                         $0.01                            0.06%
     7/21/2014                         $0.01                            0.06%
     7/22/2014                         $0.01                            0.06%
     7/23/2014                         $0.01                            0.06%
     7/24/2014                         $0.01                            0.06%
     7/25/2014                         $0.01                            0.06%
     7/28/2014                         $0.01                            0.06%
     7/29/2014                         $0.01                            0.06%
     7/30/2014                         $0.01                            0.06%
     7/31/2014                         $0.01                            0.06%
      8/1/2014                         $0.01                            0.06%
      8/4/2014                         $0.01                            0.06%
      8/5/2014                         $0.01                            0.06%
      8/6/2014                         $0.01                            0.06%
      8/7/2014                         $0.01                            0.06%
      8/8/2014                         $0.01                            0.06%
     8/11/2014                         $0.01                            0.06%
     8/12/2014                         $0.01                            0.06%
     8/13/2014                         $0.01                            0.06%
     8/14/2014                         $0.01                            0.06%
     8/15/2014                         $0.01                            0.06%
     8/18/2014                         $0.01                            0.06%
     8/19/2014                         $0.01                            0.06%
     8/20/2014                         $0.01                            0.06%
     8/21/2014                         $0.01                            0.06%
     8/22/2014                         $0.01                            0.06%
     8/25/2014                         $0.01                            0.06%
     8/26/2014                         $0.01                            0.06%
     8/27/2014                         $0.01                            0.06%
     8/28/2014                         $0.01                            0.06%
     8/29/2014                         $0.01                            0.06%


                                                                                           p. 2 of 8
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 996 of 1145 PageID #: 5782


                                         Appendix H
                 Daily Bid-Ask Spread in Navient Corporation Common Stock
       [1]                               [2]                               [3]
      Date                   Closing Bid-Ask Spread ($)       Closing Bid-Ask Spread (%)
      9/2/2014                         $0.01                            0.06%
      9/3/2014                         $0.01                            0.06%
      9/4/2014                         $0.01                            0.06%
      9/5/2014                         $0.01                            0.06%
      9/8/2014                         $0.01                            0.06%
      9/9/2014                         $0.01                            0.06%
     9/10/2014                         $0.01                            0.06%
     9/11/2014                         $0.01                            0.06%
     9/12/2014                         $0.01                            0.06%
     9/15/2014                         $0.01                            0.06%
     9/16/2014                         $0.01                            0.06%
     9/17/2014                         $0.01                            0.06%
     9/18/2014                         $0.01                            0.06%
     9/19/2014                         $0.01                            0.06%
     9/22/2014                         $0.01                            0.06%
     9/23/2014                         $0.01                            0.06%
     9/24/2014                         $0.01                            0.06%
     9/25/2014                         $0.01                            0.06%
     9/26/2014                         $0.01                            0.06%
     9/29/2014                         $0.01                            0.06%
     9/30/2014                         $0.01                            0.06%
     10/1/2014                         $0.01                            0.06%
     10/2/2014                         $0.01                            0.06%
     10/3/2014                         $0.01                            0.06%
     10/6/2014                         $0.01                            0.06%
     10/7/2014                         $0.01                            0.06%
     10/8/2014                         $0.01                            0.06%
     10/9/2014                         $0.01                            0.06%
    10/10/2014                         $0.01                            0.06%
    10/13/2014                         $0.01                            0.06%
    10/14/2014                         $0.02                            0.11%
    10/15/2014                         $0.01                            0.06%
    10/16/2014                         $0.01                            0.06%
    10/17/2014                         $0.01                            0.05%
    10/20/2014                         $0.01                            0.05%
    10/21/2014                         $0.01                            0.05%
    10/22/2014                         $0.01                            0.05%
    10/23/2014                         $0.01                            0.05%
    10/24/2014                         $0.01                            0.05%
    10/27/2014                         $0.01                            0.05%
    10/28/2014                         $0.01                            0.05%
    10/29/2014                         $0.01                            0.05%
    10/30/2014                         $0.01                            0.05%
    10/31/2014                         $0.02                            0.10%
     11/3/2014                         $0.01                            0.05%
     11/4/2014                         $0.01                            0.05%
     11/5/2014                         $0.01                            0.05%


                                                                                           p. 3 of 8
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 997 of 1145 PageID #: 5783


                                         Appendix H
                 Daily Bid-Ask Spread in Navient Corporation Common Stock
       [1]                               [2]                               [3]
      Date                   Closing Bid-Ask Spread ($)       Closing Bid-Ask Spread (%)
     11/6/2014                         $0.01                            0.05%
     11/7/2014                         $0.01                            0.05%
    11/10/2014                         $0.01                            0.05%
    11/11/2014                         $0.01                            0.05%
    11/12/2014                         $0.01                            0.05%
    11/13/2014                         $0.01                            0.05%
    11/14/2014                         $0.01                            0.05%
    11/17/2014                         $0.01                            0.05%
    11/18/2014                         $0.01                            0.05%
    11/19/2014                         $0.01                            0.05%
    11/20/2014                         $0.01                            0.05%
    11/21/2014                         $0.01                            0.05%
    11/24/2014                         $0.01                            0.05%
    11/25/2014                         $0.01                            0.05%
    11/26/2014                         $0.01                            0.05%
    11/28/2014                         $0.01                            0.05%
     12/1/2014                         $0.02                            0.10%
     12/2/2014                         $0.01                            0.05%
     12/3/2014                         $0.01                            0.05%
     12/4/2014                         $0.01                            0.05%
     12/5/2014                         $0.01                            0.05%
     12/8/2014                         $0.01                            0.05%
     12/9/2014                         $0.01                            0.05%
    12/10/2014                         $0.01                            0.05%
    12/11/2014                         $0.01                            0.05%
    12/12/2014                         $0.01                            0.05%
    12/15/2014                         $0.01                            0.05%
    12/16/2014                         $0.01                            0.05%
    12/17/2014                         $0.01                            0.05%
    12/18/2014                         $0.01                            0.05%
    12/19/2014                         $0.01                            0.04%
    12/22/2014                         $0.01                            0.04%
    12/23/2014                         $0.01                            0.04%
    12/24/2014                         $0.01                            0.05%
    12/26/2014                         $0.01                            0.05%
    12/29/2014                         $0.02                            0.09%
    12/30/2014                         $0.01                            0.05%
    12/31/2014                         $0.01                            0.05%
      1/2/2015                         $0.01                            0.05%
      1/5/2015                         $0.02                            0.09%
      1/6/2015                         $0.01                            0.05%
      1/7/2015                         $0.02                            0.10%
      1/8/2015                         $0.01                            0.05%
      1/9/2015                         $0.02                            0.10%
     1/12/2015                         $0.02                            0.10%
     1/13/2015                         $0.01                            0.05%
     1/14/2015                         $0.01                            0.05%


                                                                                           p. 4 of 8
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 998 of 1145 PageID #: 5784


                                         Appendix H
                 Daily Bid-Ask Spread in Navient Corporation Common Stock
       [1]                               [2]                               [3]
      Date                   Closing Bid-Ask Spread ($)       Closing Bid-Ask Spread (%)
     1/15/2015                         $0.01                            0.05%
     1/16/2015                         $0.01                            0.05%
     1/20/2015                         $0.01                            0.05%
     1/21/2015                         $0.01                            0.05%
     1/22/2015                         $0.01                            0.05%
     1/23/2015                         $0.01                            0.05%
     1/26/2015                         $0.01                            0.05%
     1/27/2015                         $0.02                            0.10%
     1/28/2015                         $0.02                            0.10%
     1/29/2015                         $0.01                            0.05%
     1/30/2015                         $0.01                            0.05%
      2/2/2015                         $0.02                            0.10%
      2/3/2015                         $0.01                            0.05%
      2/4/2015                         $0.01                            0.05%
      2/5/2015                         $0.01                            0.05%
      2/6/2015                         $0.01                            0.05%
      2/9/2015                         $0.01                            0.05%
     2/10/2015                         $0.01                            0.05%
     2/11/2015                         $0.01                            0.05%
     2/12/2015                         $0.01                            0.05%
     2/13/2015                         $0.01                            0.04%
     2/17/2015                         $0.01                            0.05%
     2/18/2015                         $0.01                            0.05%
     2/19/2015                         $0.01                            0.05%
     2/20/2015                         $0.01                            0.05%
     2/23/2015                         $0.01                            0.05%
     2/24/2015                         $0.01                            0.05%
     2/25/2015                         $0.01                            0.05%
     2/26/2015                         $0.01                            0.05%
     2/27/2015                         $0.01                            0.05%
      3/2/2015                         $0.01                            0.05%
      3/3/2015                         $0.01                            0.05%
      3/4/2015                         $0.01                            0.05%
      3/5/2015                         $0.01                            0.05%
      3/6/2015                         $0.01                            0.05%
      3/9/2015                         $0.01                            0.05%
     3/10/2015                         $0.01                            0.05%
     3/11/2015                         $0.01                            0.05%
     3/12/2015                         $0.01                            0.05%
     3/13/2015                         $0.01                            0.05%
     3/16/2015                         $0.01                            0.05%
     3/17/2015                         $0.01                            0.05%
     3/18/2015                         $0.01                            0.05%
     3/19/2015                         $0.01                            0.05%
     3/20/2015                         $0.01                            0.05%
     3/23/2015                         $0.01                            0.05%
     3/24/2015                         $0.02                            0.10%


                                                                                           p. 5 of 8
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 999 of 1145 PageID #: 5785


                                         Appendix H
                 Daily Bid-Ask Spread in Navient Corporation Common Stock
       [1]                               [2]                               [3]
      Date                   Closing Bid-Ask Spread ($)       Closing Bid-Ask Spread (%)
     3/25/2015                         $0.01                            0.05%
     3/26/2015                         $0.01                            0.05%
     3/27/2015                         $0.01                            0.05%
     3/30/2015                         $0.01                            0.05%
     3/31/2015                         $0.01                            0.05%
      4/1/2015                         $0.01                            0.05%
      4/2/2015                         $0.01                            0.05%
      4/6/2015                         $0.01                            0.05%
      4/7/2015                         $0.01                            0.05%
      4/8/2015                         $0.01                            0.05%
      4/9/2015                         $0.01                            0.05%
     4/10/2015                         $0.01                            0.05%
     4/13/2015                         $0.01                            0.05%
     4/14/2015                         $0.01                            0.05%
     4/15/2015                         $0.01                            0.05%
     4/16/2015                         $0.01                            0.05%
     4/17/2015                         $0.01                            0.05%
     4/20/2015                         $0.01                            0.05%
     4/21/2015                         $0.01                            0.05%
     4/22/2015                         $0.01                            0.05%
     4/23/2015                         $0.01                            0.05%
     4/24/2015                         $0.01                            0.05%
     4/27/2015                         $0.01                            0.05%
     4/28/2015                         $0.02                            0.10%
     4/29/2015                         $0.01                            0.05%
     4/30/2015                         $0.01                            0.05%
      5/1/2015                         $0.01                            0.05%
      5/4/2015                         $0.01                            0.05%
      5/5/2015                         $0.01                            0.05%
      5/6/2015                         $0.01                            0.05%
      5/7/2015                         $0.01                            0.05%
      5/8/2015                         $0.01                            0.05%
     5/11/2015                         $0.01                            0.05%
     5/12/2015                         $0.01                            0.05%
     5/13/2015                         $0.01                            0.05%
     5/14/2015                         $0.02                            0.10%
     5/15/2015                         $0.01                            0.05%
     5/18/2015                         $0.01                            0.05%
     5/19/2015                         $0.01                            0.05%
     5/20/2015                         $0.01                            0.05%
     5/21/2015                         $0.01                            0.05%
     5/22/2015                         $0.01                            0.05%
     5/26/2015                         $0.01                            0.05%
     5/27/2015                         $0.01                            0.05%
     5/28/2015                         $0.01                            0.05%
     5/29/2015                         $0.01                            0.05%
      6/1/2015                         $0.01                            0.05%


                                                                                           p. 6 of 8
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1000 of 1145 PageID #: 5786


                                          Appendix H
                  Daily Bid-Ask Spread in Navient Corporation Common Stock
        [1]                               [2]                               [3]
       Date                   Closing Bid-Ask Spread ($)       Closing Bid-Ask Spread (%)
       6/2/2015                         $0.01                            0.05%
       6/3/2015                         $0.01                            0.05%
       6/4/2015                         $0.01                            0.05%
       6/5/2015                         $0.01                            0.05%
       6/8/2015                         $0.01                            0.05%
       6/9/2015                         $0.01                            0.05%
      6/10/2015                         $0.01                            0.05%
      6/11/2015                         $0.01                            0.05%
      6/12/2015                         $0.01                            0.05%
      6/15/2015                         $0.01                            0.05%
      6/16/2015                         $0.01                            0.05%
      6/17/2015                         $0.01                            0.05%
      6/18/2015                         $0.01                            0.05%
      6/19/2015                         $0.01                            0.05%
      6/22/2015                         $0.01                            0.05%
      6/23/2015                         $0.01                            0.05%
      6/24/2015                         $0.01                            0.05%
      6/25/2015                         $0.01                            0.05%
      6/26/2015                         $0.01                            0.05%
      6/29/2015                         $0.01                            0.06%
      6/30/2015                         $0.01                            0.05%
       7/1/2015                         $0.01                            0.05%
       7/2/2015                         $0.01                            0.05%
       7/6/2015                         $0.01                            0.05%
       7/7/2015                         $0.01                            0.05%
       7/8/2015                         $0.01                            0.05%
       7/9/2015                         $0.01                            0.05%
      7/10/2015                         $0.01                            0.05%
      7/13/2015                         $0.01                            0.05%
      7/14/2015                         $0.01                            0.06%
      7/15/2015                         $0.01                            0.06%
      7/16/2015                         $0.01                            0.06%
      7/17/2015                         $0.01                            0.06%
      7/20/2015                         $0.01                            0.06%
      7/21/2015                         $0.01                            0.06%
      7/22/2015                         $0.01                            0.06%
      7/23/2015                         $0.01                            0.06%
      7/24/2015                         $0.01                            0.06%
      7/27/2015                         $0.01                            0.06%
      7/28/2015                         $0.01                            0.06%
      7/29/2015                         $0.01                            0.06%
      7/30/2015                         $0.01                            0.06%
      7/31/2015                         $0.01                            0.06%
       8/3/2015                         $0.01                            0.06%
       8/4/2015                         $0.01                            0.06%
       8/5/2015                         $0.01                            0.06%
       8/6/2015                         $0.01                            0.07%


                                                                                            p. 7 of 8
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1001 of 1145 PageID #: 5787


                                                Appendix H
                        Daily Bid-Ask Spread in Navient Corporation Common Stock
          [1]                                         [2]                                              [3]
         Date                             Closing Bid-Ask Spread ($)                      Closing Bid-Ask Spread (%)
         8/7/2015                                   $0.01                                           0.06%
        8/10/2015                                   $0.01                                           0.06%
        8/11/2015                                   $0.01                                           0.06%
        8/12/2015                                   $0.01                                           0.07%
        8/13/2015                                   $0.01                                           0.07%
        8/14/2015                                   $0.01                                           0.07%
        8/17/2015                                   $0.01                                           0.07%
        8/18/2015                                   $0.01                                           0.07%
        8/19/2015                                   $0.01                                           0.07%
        8/20/2015                                   $0.01                                           0.07%
        8/21/2015                                   $0.01                                           0.07%
        8/24/2015                                   $0.01                                           0.08%
        8/25/2015                                   $0.01                                           0.08%
        8/26/2015                                   $0.01                                           0.08%
        8/27/2015                                   $0.01                                           0.08%
        8/28/2015                                   $0.01                                           0.08%
        8/31/2015                                   $0.01                                           0.08%
         9/1/2015                                   $0.01                                           0.08%
         9/2/2015                                   $0.01                                           0.08%
         9/3/2015                                   $0.01                                           0.08%
         9/4/2015                                   $0.01                                           0.08%
         9/8/2015                                   $0.01                                           0.08%
         9/9/2015                                   $0.01                                           0.08%
        9/10/2015                                   $0.01                                           0.08%
        9/11/2015                                   $0.01                                           0.08%
        9/14/2015                                   $0.01                                           0.08%
        9/15/2015                                   $0.01                                           0.08%
        9/16/2015                                   $0.01                                           0.08%
        9/17/2015                                   $0.01                                           0.08%
        9/18/2015                                   $0.01                                           0.08%
        9/21/2015                                   $0.01                                           0.08%
        9/22/2015                                   $0.01                                           0.08%
        9/23/2015                                   $0.01                                           0.08%
        9/24/2015                                   $0.01                                           0.08%
        9/25/2015                                   $0.01                                           0.08%
        9/28/2015                                   $0.01                                           0.08%
        9/29/2015                                   $0.01                                           0.09%

 Notes:
 The percent bid-ask spread was calculated as (i) the closing ask quote less the closing bid quote divided by (ii) the average of
 the bid and ask quotes.
 Source:
 Bloomberg.




                                                                                                                          p. 8 of 8
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1002 of 1145 PageID #: 5788




                                         Appendix I
                 Methodology Employed to Use TRACE Data for Event Studies,
        Calculations of Average Weekly Turnover and Estimates of the Bid-Ask Spreads


           1.     The Trade Reporting and Compliance Engine, better known as TRACE, is an

   over-the-counter real-time price dissemination service for the fixed income (i.e., bond)

   market owned and operated by the Financial Industry Regulatory Authority (“FINRA”). I

   relied upon TRACE transaction data for several analyses of the Exemplar Notes (which

   excludes the exchange-traded 2043 Note), including event studies, calculations of average

   weekly turnover, determination of the number of brokers and market makers, and estimates

   of the bid-ask spreads.1

           2.     Staff, at my direction, imported, closely examined, and evaluated the original

   TRACE records as described below. Staff then organized the TRACE files to limit the

   dataset to include only those trade records that are relevant in determining whether the

   FINRA-based Exemplar Notes traded in open, developed and efficient markets.

           3.     To determine which records would be included in the various analyses, I relied

   upon a TRACE Excel file2 with data field definitions and prior experience working with

   similar TRACE data provided by FINRA.

           4.     The TRACE data contains a field or variable called “Market Indicator.” I

   included in the analyses only trades with the code “S1,” signifying “Trade was executed in


   1
       The datasets I relied upon in my analyses are Microsoft Excel files produced in response to a
       subpoena issued by the Lead Plaintiffs’ Counsel. The Excel files for the Exemplar Notes are all titled
       “TRACE Data [CUSIP of note] (DIVER).xlsx.” The Excel files contain data (where available) for
       the period January 2013 through July 2019.
   2
       The file with data field definitions I relied upon is a Microsoft Excel file produced in response to a
       subpoena issued by the Lead Plaintiffs’ Counsel titled “Trade Data Fields and Definitions for CA
       Bonds (DIVER-CA Trade Details) May172019.xlsx.”


                                                        I-1
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1003 of 1145 PageID #: 5789




   the secondary market.” The only data without such a code are trades in the offerings of the

   2020B Note, the 2021 Note, and the 2024B Note, which have the code “P1.”3

           5.      The TRACE data includes a field or variable called “Status” that indicates the

   status of entered transactions. Records have the following Status codes:

              1) T = Newly Reported Trade;

              2) Y = Reversal (Historical Trade Cancels);

              3) X = Cancelled;

              4) C = Correction (cancelled portion); and

              5) R = Correction (new trade portion).4

           6.      I only included records with Status codes of “Newly Reported Trade” and

   “Correction (new trade portion)” (i.e., observations where Status = “T” or Status = “R”) and

   also removed the original records that I was able to match to a Correction (cancelled portion,

   Status = “C”), Cancelled trade (Status = “X”), or Reversal (Historical Trade Cancels, Status

   = “Y”).5

           7.      The data field “Media Report Indicator” identifies whether or not trade entries

   in the TRACE system are disseminated to the public. There are two possible codes for this

   field, “Y” meaning Yes, the entry is reported to the public, and “N” meaning No, the

   3
       These trades are used to determine the offering price of the respective Notes. None of the records in
       the data that I used have a Market Indicator code of “F1” denoting “Free Trading.”
   4
       There are different status codes for “NYSE” trades, but the records in the data are for “MPP” trades.
   5
       I used the following algorithm to identify original records (status code equal to “T” or “R”) that
       match to records with Status codes of C, X, or Y (“C/X/Y”). Original records were identified by
       matching the variable “First System Control ID” from a C/X/Y record to the “System Control ID”
       variable for the original record and also matching the variables “Execution Dt” and “Report Side
       MPID”. I applied this algorithm to transactions occurring between April 17, 2014 and January 31,
       2016 for all the Exemplar Notes and also for transactions in the 2020B, 2021 and 2024B Notes
       through July 2019. For these 83,643 transactions, 2.9% (2,421 transactions) had Status codes of C,
       X, or Y, which I matched to 2,336 original transactions.


                                                      I-2
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1004 of 1145 PageID #: 5790




   transaction is not reported to the public. FINRA only disseminates one side of a trade when

   both parties report their transaction to TRACE (in the case of trades between two brokers).6

   Unless otherwise indicated, I include only publicly-reported trades in my analysis. For the

   date of the trade, I use the variable “Execution Dt.” For time of the trade, I use the variable

   “Execution Tm.”

           8.     In addition, unless otherwise specified, I include only days on which the stock

   market was open for trading and I also exclude any additional dates that are “Recommended

   Full Close” by SIFMA (the Securities Industry and Financial Markets Association).7

           Calculation of daily volume and dollar amount traded series

           9.     I calculated daily volume by summing the volume for all records on a given

   day (subject to the conditions listed above). In other words, I summed up the “Entered

   Volume” for each transaction record on that day. In addition, I calculated the daily dollar

   amount traded by summing up the dollar amount (or market value) of each transaction record

   on that day. The market value of each trade is equal to the “Entered Volume” multiplied by

   “Entered Pr” and divided by 100. “Entered Pr” is the price per $100 in face value of the

   Note, while “Entered Volume” is equal to the total face value of the Notes traded (with each

   Note having a face value of $1,000 per bond).




   6
       In the data I analyzed (see note 5), there were only three instances of a trade that was not reported to
       the public where the Contra Side MPID was code “C” (Customer). In addition, less than 0.6% of the
       transactions had a non-customer Contra Side MPID, were not reported, and were report side sale
       transactions (Buy/Sell of “S”).
   7
       The addition “Recommended Full Close Dates” are 10/13/2014, 11/11/2014, 10/12/2015, and
       11/11/2015 (https://www.sifma.org/wp-content/uploads/2017/06/misc-us-historical-holiday-market-
       recommendations-sifma.pdf; https://www.sifma.org/about/.; last visited August 26, 2019).


                                                       I-3
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1005 of 1145 PageID #: 5791




           Calculation of daily volume-weighted average price (“VWAP”) series

           10.    Each day I calculated a volume-weighted average price (VWAP) by using all

   records for that specific day subject to the restrictions listed above and an additional

   restriction that the trade take place between 9:30 am and 4:00 pm (matching the standard

   trading hours of the US stock market). For Price, I used “Entered Pr,” which was then

   weighted by the “Entered Volume.”

           Determination of unique brokers

           11.    To determine the list of brokers trading each Note, I extracted each unique

   broker name from the variable “Report Side MPID.”8                 I created this list without any

   restriction as to whether the trade was publicly reported.

           Calculation of daily bid-ask spread series

           12.    Because I do not have access to bid or ask quotation data, but only trade data, I

   created proxies for the market makers’ bid-ask spreads based on actual purchase and sale

   prices.9 For this analysis, I restricted the trades to only those within the stock market trading

   hours of 9:30 am to 4:00 pm.

           13.    I created two subsets of records. For the first subset of records, I gathered all

   purchases and sales made by customers (non-brokers), which are all the records where the

   variable “Contra Side MPID” is identified with a code = “C”. I used this subset to create two

   proxies: one “ask proxy” based on each customer purchase record (which represents a market

   8
       Trades that are not publicly reported are generally between two brokers, who both report the trade.
       The sell-side report is then publicly disseminated.
   9
       It is my understanding of the TRACE data that the prices include mark-ups that substitute for fees
       and/or commissions. For common stock transactions, fees and/or commissions are separate from the
       bid-ask spreads. Thus, to the extent that fees and/or commissions are included in the transaction
       prices, a bid-ask spread that includes only customer transactions would be wider than a spread that is
       associated with market making activities.


                                                       I-4
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1006 of 1145 PageID #: 5792




   maker sale at the market maker ask price); and one “bid proxy” based on each customer sale

   record (which represents a market maker buy at the market maker bid price). For each

   record with a customer buy (sale),10 I found whether there are any corresponding sale (buy)

   records that are within 15 minutes of the record of interest. I required that all matched

   records create a positive spread (i.e., because the customer purchases from a market maker,

   the customer buys (sells) at the market maker’s ask (bid) price that is greater than the

   customer sale (purchase) or market maker bid (ask) price).

            14.    I then volume-weighted the matched customer sale (buy) records to determine

   the market makers’ bid (ask) price proxy for use in calculating a bid-ask spread for the buy

   (sale) record. Once I determined the spread (measured in percentage terms)11 for each buy

   (sale) record, for each date I then calculated a volume-weighted bid-ask spread (using as

   weight the volume for each buy (sale) transaction on that specific day).

            15.    The second subset of records is based on gathering all purchases and sales

   made by brokers (i.e., transactions between customers and broker, and between two brokers).

   For this analysis, I used broker trades within the stock market trading hours of 9:30 am to

   4:00 pm, including those that were not publicly reported. As before, I created two proxies:

   one based on each broker purchase or bid record; and one based on each broker sale or ask

   record. For these proxies, I matched each buy (sale) transaction by a specific broker (based

   on the variable “Report Side MPID”) to any sale (buy) transactions by the same broker


   10
        Using the variable “Buy/Sell,” a customer buy is identified in the database with an “S,” while a
        customer sale is identified with a “B”. These codes are opposite to the customer action because they
        are based on the reporting broker’s side of the trade – i.e., when a customer buys, the broker sells and
        thus the broker reports the activity as an “S” transaction.
   11
        The percentage spread is equal to ask price less the bid price, then divided by the average of the bid
        and ask prices.


                                                        I-5
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1007 of 1145 PageID #: 5793




   within 15 minutes of the record of interest. I required that all matched records create a

   positive spread (i.e., an ask price greater than a bid price). I then volume-weighted the

   matched sale (buy) records to determine the ask (bid) price for use in calculating a bid-ask

   spread for the buy (sale) record. Once I determined the spread (measured in percentage

   terms)12 for each buy (sale) record, I then volume-weighted these spreads to obtain a volume

   weighted average daily bid-ask spread.




   12
        The percentage spread is equal to ask price less the bid price, then divided by the average of the bid
        and ask prices.


                                                        I-6
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1008 of 1145 PageID #: 5794


                                                                                     Appendix J
                                                                              Credit Rating Definitions

                                                                                         Moody's
                                                                                      Issuer Ratings

     Foreign Currency: Moody's Foreign Currency Issuer Ratings are opinions of the ability of entities to honor senior unsecured financial obligations and contracts
     denominated in foreign currency. These ratings are subject to Moody's Foreign Currency Country Ceilings. Issuer Ratings are unlike our long term debt ratings in that
     they are assigned to issuers rather than specific debt issues. Specific debt issues of the issuer may be rated differently, and are considered unrated unless individually
     rated by Moody's. Unless specified, obligations guaranteed by the issuer are considered unrated and are not covered by the issuer rating.


     Domestic Currency: Moody's Domestic Currency Issuer Ratings are opinions of the ability of entities to honor senior unsecured financial obligations and contracts
     denominated in their domestic currency.


     Derivative Product Companies: Issuer ratings that are assigned to derivative product companies are opinions of the financial capacity of an obligor to honor its senior
     obligations under financial contracts, given appropriate documentation and authorizations.


     Aaa Counterparties rated Aaa offer exceptional financial security and have the smallest degree of risk. While the financial strength of these entities may change, such
     changes as can be visualized are most unlikely to impair the entities' strong position.


     Aa Counterparties rated Aa offer excellent financial security but are rated lower than Aaa counterparties because long-term risks appear somewhat larger. The
     margins of protection may not be as large as with Aaa counterparties, or fluctuations of protective elements may be of greater amplitude.


     A   Counterparties rated A offer good financial security. However, elements may be present that suggest a susceptibility to impairment at some time in the future.


     Baa Counterparties rated Baa offer adequate financial security. However, certain protective elements may be lacking or may be characteristically unreliable over any
     great length of time.


     Ba Counterparties rated Ba offer questionable financial security. Often the ability of these entities to meet counterparty obligations may be uncertain and thereby
     not well safeguarded in the future.

     B   Counterparties rated B offer poor financial security. Assurance of punctual payment of obligations over any long period of time is small.

     Caa Counterparties rated Caa offer very poor financial security. Such counterparties may be in default, or there may be present elements of danger with regard to
     financial capacity.

     Ca Counterparties rated Ca offer extremely poor financial security. Such counterparties are often in default on their obligations.

     C   Counterparties rated C are the lowest rated class of counterparties, are usually in default on their obligations, and potential recovery values are low.

     WR Withdrawn


     Moody's applies numerical modifiers 1, 2, and 3 in each generic rating category from Aa to Caa. The modifier 1 indicates that the counterparty is in the higher end of its letter-rating
     category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates that the counterparty is in the lower end of the letter-rating category.




                                                                                                                                                                                                p. 1 of 5
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1009 of 1145 PageID #: 5795


                                                                                     Appendix J
                                                                              Credit Rating Definitions
                                                                             Moody's Investors Service
                                                                             Long-Term Debt Ratings

     Aaa Highest quality with minimal risk.


     Aa High quality, subject to very low default risk.


     A   Upper-medium grade, subject to low credit risk.

     Baa Medium-grade, moderate credit risk, may have speculative characteristics.


     Ba Substantial credit risk, have speculative characteristics.


     B   High credit risk, considered speculative.

     Caa Very high credit risk, poor standing.


     Ca Highly speculative. Likely in or very near default with some prospect of recovery of principal and interest.


     C   Lowest rated class of bonds. Typically in default with little prospect for recovery of principal or interest.

     WR Withdrawn


     NR An unrated issuer, obligation, and/or program.


     Ratings from Aaa to Baa3 are investment grade ratings. Ratings from Ba1 to C are non-investment grade ratings.


     Moody's long-term obligation ratings are opinions of the relative credit risk of fixed-income obligations with an original maturity of one year or more. They address the possibility
     that a financial obligation will not be honored as promised. Such ratings reflect both the likelihood of default and any financial loss suffered in the event of default.


     Moody's applies numerical modifiers 1, 2, and 3 in each generic rating classification from Aa through Caa. The modifier 1 indicates that the obligation ranks in the higher end of its
     generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category.




                                                                                                                                                                                              p. 2 of 5
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1010 of 1145 PageID #: 5796


                                                                                     Appendix J
                                                                              Credit Rating Definitions
                                                                                       Fitch
                                                                         International Long-Term Credit

     AAA Highest credit quality. 'AAA' ratings denote the lowest expectation of credit risk. They are assigned only in case of exceptionally strong capacity for timely
     payment of financial commitments. This capacity is highly unlikely to be adversely affected by foreseeable events.


     AA Very high credit quality. 'AA' ratings denote a very low expectation of credit risk. They indicate very strong capacity for timely payment of financial
     commitments. This capacity is not significantly vulnerable to foreseeable events.


     A   High credit quality. 'A' ratings denote a low expectation of credit risk. The capacity for timely payment of financial commitments is considered strong. This
     capacity may, nevertheless, be more vulnerable to changes in circumstances or in economic conditions than is the case for higher ratings.


     BBB Good credit quality. 'BBB' ratings indicate that there is currently a low expectation of credit risk. The capacity for timely payment of financial commitments is
     considered adequate, but adverse changes in circumstances and in economic conditions are more likely to impair this capacity. This is the lowest investment-grade
     category.


     Speculative Grade


     BB Speculative. 'BB' ratings indicate that there is a possibility of credit risk developing, particularly as the result of adverse economic change over time; however,
     business or financial alternatives may be available to allow financial commitments to be met. Securities rated in this category are not investment grade.


     B  Highly speculative. 'B' ratings indicate that significant credit risk is present, but a limited margin of safety remains. Financial commitments are currently being
     met; however, capacity for continued payment is contingent upon a sustained, favorable business and economic environment.


     CCC, CC, C High default risk. Default is a real possibility. Capacity for meeting financial commitments is solely reliant upon sustained, favorable business or
     economic developments. A 'CC' rating indicates that default of some kind appears probable. 'C' ratings signal imminent default.


     RD An entity that has failed to make due payments (within the applicable grace period) on some but not all material financial obligations, but continues to honor other classes of
     obligations.


     D An issuer that in Fitch Ratings' opinion has entered into bankruptcy filings, administration, receivership, liquidation or other formal winding-up procedure, or which has
     otherwise ceased business.


     WD Rating has been removed and the issue is no longer rated by Fitch.


     PIF Trache has reached maturity, regardless of whether it was amortized or called early. Used for structured finance transactions. As the issue no longer exists, it is no longer
     rated.


     NR Not rated.

     "+" or "-" may be appended to a rating to denote relative status within major rating categories. Such suffixes are not added to the 'AAA' long-term rating category
     or to categories below 'CCC'.


     Rating Watch and Rating Outlook Ratings are placed on Rating Watch or Rating Outlook to indicate that there is a reasonable likelihood of a rating change as well as the likely
     direction of such change. Rating Watch is typically resolved over a relatively shorter period (12 months), than Rating Outlook (beyond 1 to 2 years).


     Indicators are designated as "Positive", indicating a potential upgrade, "Negative", for a potential downgrade, or "Evolving", if ratings are raised, lowered, or maintained.




                                                                                                                                                                                          p. 3 of 5
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1011 of 1145 PageID #: 5797


                                                                                      Appendix J
                                                                               Credit Rating Definitions
                                                                                 Standard & Poor's
                                                                               Long-Term Issue Ratings
     AAA Highest rating assigned by S&P. The obligor's capacity to meet its financial commitment on the obligation is EXTREMELY STRONG.


     AA Differs from the highest rated obligations only in small degree. The obligor's capacity to meet its financial commitment on the obligation is VERY STRONG.


     A Somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions that obligations in higher rated categories. However, the
     obligor's capacity to meet its financial commitment on the obligation is still STRONG.


     BBB ADEQUATE protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the
     obligor to meet its financial commitment on the obligation.


     Obligors rated 'BB', 'B', 'CCC', and 'CC' and 'C' are regarded as having significant speculative characteristics. 'BB' indicates the least degree of speculation and 'C' the highest. While
     such obligations will likely have some quality and protective characteristics, these may be outweighed by large uncertainties or major exposures to adverse conditions.


     BB LESS VULNERABLE to non payment that other speculative issues. However, it faces major ongoing uncertainties or exposure to adverse business, financial, or
     economic conditions which could lead to the obligor's inadequate capacity to meet its financial commitment on the obligation.


     B MORE VULNERABLE to nonpayment than obligations rated 'BB,' but the obligor currently has the capacity to meet its financial commitment on the obligation.
     Adverse business, financial, or economic conditions will likely impair the obligor's capacity or willingness to meet its financial commitment on the obligation.


     CCC CURRENTLY VULNERABLE to nonpayment, and it dependent upon favorable business, financial, and economic conditions for the obligor to meet its
     financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its
     financial commitment on the obligation.


     CC Highly vulnerable to nonpayment. The 'CC' rating is used when a default has not yet occurred, but S&P expects default to be a virtual certainty, regardless of the
     anticipated time to default.


     C Highly vulnerable to nonpayment, and the obligation is expected to have lower relative seniority or lower ultimate recovery compared to obligations that are rated
     higher.


     C Withdrawn.


     D In default or in breach of an imputed promise. For non-hybrid capital instruments, the 'D' rating category is used when payments on an obligation are not made on the date due,
     unless S&P believes that such payments will be made within 5 business days in the absence of a stated grace period or within the earlier of the stated grace period or 30 calendar
     days. The 'D' rating also wille be used upon the filing of a bankruptcy petition or the taking of similar action and where default on an obligation is a virtual certainty (e.g., due to
     automatic stay provisions). An obligation's rating is lowered to'D' if it is subject to a distressed exchange offer.


     NR No rating has been requested, or that there is insufficient information on which to base a rating, or that S&P does not rate a particular obligation as a matter of policy.


     Plus (+) or minus (-): The ratings from 'AA' to 'CCC' may be modified by the addition of a plus or minus sign to show relative standing within the major rating categories.


     Public Information Ratings Ratings with a 'pi' subscript are based on an analysis of an issuer's published financial information, as well as additional information in the public
     domain. They do not, however, reflect indepth meetings with an issuer's management and are therefore based on less comprehensive information than ratings without a 'pi'
     subscript. Ratings with a 'pi' subscript are reviewed annually based on a new year's financial statements, but may be reviewed on an interim basis if a major event occurs that may
     affect the issuer's credit quality. Outlooks are not provided for ratings with a 'pi' subscript, nor are they subject to potential CreditWatch listings. Ratings with a 'pi' subscript
     generally are not modified with '+' or '-' designations. However, such designations may be assigned when the issuer's credit rating is constrained by sovereign risk or the credit
     quality of a parent company or affiliated group.

                                                                                                                                                                                                   p. 4 of 5
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1012 of 1145 PageID #: 5798


                                                                               Appendix J
                                                                        Credit Rating Definitions

                                                                               Standard & Poor's
                                                                                  CreditWatch


     CreditWatch highlights the potential direction of a short- or long-term rating. It focuses on identifiable events and short-term trends that cause ratings to be placed
     under special surveillance by S&P analytical staff. These may include mergers, recapitalizations, voter referendums, regulatory action, or anticipated operating
     developments. Ratings appear on CreditWatch when such an event or a deviation from an expected trend occurs and additional information is necessary to evaluate
     the current rating. A listing, however, does not mean a rating change is inevitable, and whenever possible, a range of alternative ratings will be shown. CreditWatch is
     not intended to include all ratings under review, and rating changes may occur without the ratings having first appeared on CreditWatch. The "positive" designation
     means that a rating may be raised; negative means a rating may be lowered; and "developing" means that a rating may be raised, lowered, or affirmed.


     Source: Bloomberg as of October 2016.




                                                                                                                                                                                p. 5 of 5
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1013 of 1145 PageID #: 5799


                                                        Exhibit I
           Weekly Trading Volume and Turnover of Navient Corporation Common Stock
                             During the Exchange Act Class Period
  "Turnover measured by average weekly trading of 2% or more of the outstanding shares would justify a strong
  presumption that the market for the security is an efficient one; 1% would justify a substantial presumption." [Cammer
  v. Bloom, 711 F. Supp. 1264 (D.N.J. 1989) at 1293.]

                                  Daily                  Weekly                  Shares                  Weekly
                                 Volume                  Volume                Outstanding              Turnover

  Summary Statistics of Trading Volume and Turnover
   Including All Days in the First and Last Weeks of the Exchange Act Class Period
     Total                  1,038,396,892         1,038,396,892
     Average                    2,814,084             13,485,674          401,791,959                      3.4%

      Minimum                       368,892                 951,088                                        0.2%
      Median                      2,271,775              11,252,972                                        2.8%
      Maximum                    26,746,201              42,136,519                                       11.6%

  Summary Statistics of Trading Volume and Turnover
   Excluding All Days in the First and Last Weeks of the Exchange Act Class Period
     Total                   995,309,285           995,309,285
     Average                    2,741,899            13,270,790          402,039,586                       3.3%

      Minimum                       368,892               4,085,290                                        1.0%
      Median                      2,268,103              11,252,972                                        2.8%
      Maximum                    26,746,201              35,227,816                                        8.3%

  Notes:
  See Appendix F for daily and weekly statistics. The first week contains only one day (April 17, 2014).
  Total traded volume over the Exchange Act Class Period was 1,001,421,381 shares with average daily volume of
  2,743,620 shares.
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1014 of 1145 PageID #: 5800


                                           Exhibit II
                         Weekly Analyst Coverage of Navient Corporation

                       [1]                      [2]                        [3]
                                    Bloomberg Total Analyst   Number of Analysts in Thomson
                      Date             Recommendations          Reuters I/B/E/S Consensus

               Average                          10                               8

               Minimum                           2                               3
               Median                           10                               8
               Maximum                          11                               9

            Notes:
            See Appendix G for weekly statistics.
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1015 of 1145 PageID #: 5801


                                                Exhibit III-A
             Numbers of Analyst Reports Issued for Navient During the Exchange Act Class Period+
                        Exchange Act Class Period+: April 17, 2014 - October 1, 2015

                                                             2014                 2015
     No. Analyst                                      (Apr. 17 - Dec. 31)   (Jan. 1 - Oct. 1)   Total
     1   Barclays                                                9                  12           21
     2   BMO Capital Markets                                     0                    2           2
     3   BofA Merrill Lynch                                      0                    1           1
     4   Buckingham Research Group Inc.                        18                   15           33
     5   CFRA Equity Research                                    4                    4           8
     6   Compass Point Research & Trading LLC                  21                   27           48
     7   Credit Suisse                                         10                   14           24
     8   Evercore ISI                                            5                    4           9
     9   Height Analytics, LLC                                   2                    2           4
     10 Janney Montgomery Scott LLC                            12                   13           25
     11 Keefe, Bruyette & Woods North America                  30                   24           54
     12 MarketLine                                               6                    2           8
     13 Moody’s                                                  0                    2           2
     14 Pechala's Reports                                        0                    3           3
     15 R.W. PRESSPRICH & CO                                     1                    1           2
     16 S&P Global Compustat                                     4                  10           14
     17 S&P Global Ratings                                       3                    3           6
     18 Smart Insider Ltd.                                       1                    0           1
     19 Validea                                                  0                    1           1
     20 ValuEngine, Inc.                                         0                    6           6
     21 Valu-Trac Investments                                    0                    4           4
     22 Zacks Investment Research Inc.                           1                  10           11
     TOTAL                                                    127                  160          287

     Note:
     For analysts available on Thomson EIKON, I count reports only from Thomson EIKON;
     otherwise, I count reports available from Capital IQ.
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1016 of 1145 PageID #: 5802


                                       Exhibit III-B
                     Analyst Participation in Navient Conference Calls
                Exchange Act Class Period+: April 17, 2014 - October 1, 2015

                             [1]                  [2]        [3]         [4]   [5]   [6]                      [7]
                                                                         Conference Calls




                                                                         10/16/2014
                                                             7/17/2014




                                                                                      1/22/2015


                                                                                                  4/22/2015


                                                                                                              7/22/2015
                                              Count of
                                             Conference
               Analyst/Investor                Calls
               Barclays                          5              x           x            x           x           x
               Compass Point                     5              x           x            x           x           x
               KBW                               5              x           x            x           x           x
               Credit Suisse                     4              x           x                        x           x
               Goldman Sachs                     4              x           x                        x           x
               Janney Montgomery Scott           4              x                        x           x           x
               Buckingham Research               4              x           x                        x           x
               Schroder's                        4              x           x            x                       x
               Bank of America                   1                                                               x
               Evercore                          2              x           x

               Notes:
                [1] Analyst/Investor identified as asking a question during a conference call.
                [2] Equals count of "x"s in [3] through [7].
                [3] "Q2 2014 Earnings Call, " Bloomberg Transcripts, July 17, 2014.
                [4] "Q3 2014 Earnings Call, " Bloomberg Transcripts, October 16, 2014.
                [5] "Q4 2014 Earnings Call, " Bloomberg Transcripts, January 22, 2015.
                    According to the Bloomberg transcript, Mark DeVries and Conor Pigott
                    both participated in the call and Mark DeVries was with Barclays.
                    According to google search, Conor Pigott was also with Barclays as of
                    1/22/2015.
                [6] "Q1 2015 Earnings Call, " Bloomberg Transcripts, April 22, 2015.
                [7] "Q2 2015 Earnings Call, " Bloomberg Transcripts, July 22, 2015.
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1017 of 1145 PageID #: 5803


                                         Exhibit III-C
                            Investor Conferences Hosted by Analysts
                   Exchange Act Class Period+: April 17, 2014 - October 1, 2015

                                    Date       Analyst Firms
                        [1]       5/13/2014    Barclays
                        [2]         9/8/2014   Barclays
                        [3]       9/30/2014    Deutsche Bank
                        [4]      11/12/2014    Bank of America Merrill Lynch
                        [5]       12/3/2014    Bank of America Merrill Lynch
                        [6]       12/9/2014    Goldman Sachs
                        [7]       2/11/2015    Credit Suisse
                        [8]       2/23/2015    JPMorgan
                        [9]       6/11/2015    Barclays
                        [10]      9/17/2015    Barclays
                        [11]      9/29/2015    Deutsche Bank


     Notes:
      [1] "Barclays Americas Select Franchise Conference," Bloomberg EVTS, May 13, 2014.
      [2] "Barclays Global Financial Services Conference," Bloomberg EVTS, September 8, 2014.
      [3] "Deutsche Bank Leveraged Finance Conference," Bloomberg EVTS, September 30, 2014.
      [4] "Bank of America Merrill Lynch Banking & Financial Services Conference," Bloomberg EVTS,
          November 12, 2014.
      [5] "Bank of America Merrill Lynch Leveraged Finance Conference," Bloomberg EVTS, December 3, 2014.
      [6] "Goldman Sachs U.S. Financial Services Conference," Bloomberg EVTS, December 9, 2014.
      [7] "Credit Suisse Financial Services Forum," Bloomberg EVTS, February 11, 2015.
      [8] "JPMorgan High Yield & Leveraged Finance Conference," Bloomberg EVTS, February 23, 2015.
      [9] "Barclays High Yield Bond and Syndicated Loan Conference," Bloomberg EVTS, June 11, 2015.
     [10] "Barclays Global Financial Services Conference," Bloomberg EVTS, September 17, 2015.
     [11] "Deutsche Bank Leveraged Finance Conference," Bloomberg EVTS, September 29, 2015.
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1018 of 1145 PageID #: 5804


                                                                    Exhibit IV
                                                Broker Trades in Navient Corporation Common Stock

 Total reported volume:                                                            815,933,225
 Total broker volume:                                                              321,242,267
 Total broker volume / Total reported volume:                                        39.37%
 Number of brokers with volume > 1% of Reported Volume                                  10

                                                                        Broker Volume and Broker Volume as a Percent of Total Reported Volume
        Broker Name                                                                          May 2014 - September 2015
    [1] GOLDMAN SACHS                                                                  46,131,325                                5.65%
    [2] MORGAN STANLEY & CO. LLC                                                       45,587,623                               5.59%
    [3] CREDIT SUISSE FIRST BOSTON LLC                                                 34,722,787                               4.26%
    [4] J.P. MORGAN SECURITIES INC.                                                    26,371,493                               3.23%
    [5] UBS SECURITIES LLC.                                                            25,198,816                               3.09%
    [6] BARCLAYS CAPITAL INC.                                                          24,405,861                               2.99%
    [7] Instinet                                                                       19,453,737                               2.38%
    [8] DEUTSCHE BANK SECURITIES INC.                                                  15,979,059                               1.96%
    [9] VIRTU AMERICAS LLC                                                               8,514,004                              1.04%
   [10] TRADEBOT SYSTEMS, INC.                                                           8,163,827                              1.00%
   [11] Electronic Transaction Clearing, Inc.                                            7,248,851                              0.89%
   [12] CITIGROUP GLOBAL MARKETS INC.                                                    7,150,356                              0.88%
   [13] JUMP TRADING, LLC                                                                5,376,972                              0.66%
   [14] LIME BROKERAGE LLC                                                               4,850,669                              0.59%
   [15] BAY CREST PARTNERS, LLC                                                          4,227,597                              0.52%
   [16] WEDBUSH SECURITIES INC                                                           4,030,027                              0.49%
   [17] ITG INC.                                                                         3,524,289                              0.43%
   [18] Quantlab Securities LP                                                           3,342,844                              0.41%
   [19] BNP PARIBAS SECURITIES CORP.                                                     3,153,329                              0.39%
   [20] XAMBALA CAPITAL, LLC                                                             2,507,028                              0.31%
   [21] SANFORD C. BERNSTEIN AND CO. I                                                   2,154,915                              0.26%
   [22] INTERACTIVE BROKERS LLC                                                          1,745,102                              0.21%
   [23] CITADEL SECURITIES LLC                                                           1,711,206                              0.21%
   [24] Fox River Execution Tehnology, LLC                                               1,309,784                              0.16%
   [25] JANE STREET CAPITAL                                                               993,905                               0.12%
   [26] Investors Exchange                                                                985,227                               0.12%
   [27] BTIG, LLC                                                                         882,577                               0.11%
   [28] GOLDMAN SACHS EXECUTION & CLEARING, L.P.                                          881,902                               0.11%
   [29] COWEN & CO., LLC                                                                  791,794                               0.10%
   [30] Wells Fargo Securities, LLC                                                       725,764                               0.09%
   [31] FIMAT USA, INC.                                                                   604,109                               0.07%
   [32] NATIONAL FINANCIAL SERVICES LL                                                    567,100                               0.07%
   [33] Automated Trading Desk Financial Services, LLC                                    554,825                               0.07%
   [34] GTS SECURITIES LLC                                                                498,354                               0.06%
   [35] CLEARPOOL EXECUTION SERVICES                                                      480,146                               0.06%
   [36] COWEN CAPITAL LLC                                                                 410,755                               0.05%
   [37] Electronic Brokerage Systems, LLC                                                 407,855                               0.05%
   [38] BNY MELLON CAPITAL MARKETS, LLC                                                   376,179                               0.05%
   [39] BMO CAPITAL MARKETS                                                               362,143                               0.04%
   [40] CANTOR FITZGERALD & CO.                                                           347,068                               0.04%
   [41] CUTLER GROUP, LP                                                                  290,148                               0.04%
   [42] FIRST MANHATTAN CO                                                                255,750                               0.03%
   [43] JEFFERIES & COMPANY, INC.                                                         245,101                               0.03%
   [44] SJ LEVINSON LLC                                                                   235,998                               0.03%
   [45] OPPENHEIMER & CO. INC.                                                            215,719                               0.03%
   [46] WEEDEN & CO.L.P.                                                                  213,998                               0.03%
   [47] SOUTHWEST SECURITIES, INC.                                                        198,765                               0.02%
   [48] LEK SECURITIES CORPORATION                                                        189,242                               0.02%
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1019 of 1145 PageID #: 5805


                                                                Exhibit IV
                                            Broker Trades in Navient Corporation Common Stock

 Total reported volume:                                                        815,933,225
 Total broker volume:                                                          321,242,267
 Total broker volume / Total reported volume:                                    39.37%
 Number of brokers with volume > 1% of Reported Volume                              10

                                                                    Broker Volume and Broker Volume as a Percent of Total Reported Volume
        Broker Name                                                                      May 2014 - September 2015
   [49] TIMBER HILL LLC                                                               180,627                                0.02%
   [50] BATS TRADING, INC.                                                            176,839                               0.02%
   [51] Dart Executions, LLC                                                          157,252                               0.02%
   [52] WOLVERINE EXECUTION SERVICES                                                  146,909                               0.02%
   [53] DRESDNER KLEINWORT                                                            125,032                               0.02%
   [54] SPEEDROUTE LLC                                                                124,837                               0.02%
   [55] BRUT, LLC                                                                     122,963                               0.02%
   [56] STIFEL NICOLAUS                                                               122,358                               0.01%
   [57] Raffensperger, Hughes & Co., Inc.                                             116,420                               0.01%
   [58] E*TRADE CLEARING LLC                                                           95,507                               0.01%
   [59] FIRST CLEARING, LLC                                                            85,523                               0.01%
   [60] LEERINK SWANN & CO., INC.                                                      61,603                               0.01%
   [61] TD SECURITIES (USA) INC.                                                       60,372                               0.01%
   [62] KEEFE BRUYETTE AND WOODS INC.                                                  51,409                               0.01%
   [63] SANDLER O'NEILL & PARTNERS, L.                                                 49,671                               0.01%
   [64] PDQ ATS. Inc.                                                                  47,255                               0.01%
   [65] W.R. HAMBRECHT + CO., LLC                                                      46,403                               0.01%
   [66] MISMI, Inc.                                                                    30,628                               0.00%
   [67] Macquarie Capital (USA) Inc.                                                   30,000                               0.00%
   [68] CRT CAPITAL GROUP LLC                                                          29,297                               0.00%
   [69] POTAMUS TRADING, LLC                                                           26,634                               0.00%
   [70] Lightspeed Trading Llc                                                         25,650                               0.00%
   [71] PRINCETON SECURITIES GROUP, LLC                                                25,000                               0.00%
   [72] WHITE BAY PT LLC                                                               22,292                               0.00%
   [73] FRIEDMAN, BILLINGS, RAMSEY & C                                                 20,783                               0.00%
   [74] TRADESTATION SECURITIES, INC.                                                  18,600                               0.00%
   [75] JONES AND ASSOCIATES INC.                                                      18,449                               0.00%
   [76] AMERITRADE, INC.                                                               17,840                               0.00%
   [77] GATES CAPITAL CORPORATION                                                      17,702                               0.00%
   [78] CLSA AMERICAS, LLC                                                             15,879                               0.00%
   [79] VANDHAM SECURITIES CORP                                                        15,717                               0.00%
   [80] SPOT TRADING L.L.C.                                                            12,988                               0.00%
   [81] Newedge USA, LLC                                                               11,791                               0.00%
   [82] MAPLE SECURITIES U.S.A. INC.                                                   10,252                               0.00%
   [83] GABELLI AND CO INC.                                                            10,000                               0.00%
   [84] WELLS FARGO PRIME SERVICES, LLC                                                10,000                               0.00%
   [85] LIQUIDNET, INC.                                                                 8,435                               0.00%
   [86] WALL STREET ACCESS                                                              7,227                               0.00%
   [87] COMPASS POINT RESEARCH & TRADI                                                  7,000                               0.00%
   [88] CMT TRADING LLC                                                                 6,249                               0.00%
   [89] E*TRADE CAPITAL MKTS LLC                                                        5,378                               0.00%
   [90] GARBAN CORPORATES LLC                                                           5,338                               0.00%
   [91] THE BENCHMARK COMPANY, LLC                                                      5,193                               0.00%
   [92] LADENBURG, THALMANN & CO. INC.                                                  5,000                               0.00%
   [93] MIZUHO SECURITIES USA INC.                                                      4,647                               0.00%
   [94] MKM PARTNERS                                                                    4,401                               0.00%
   [95] MAXIM GROUP, LLC                                                                4,035                               0.00%
   [96] DAIWA SECURITIES AMERICA INC.                                                   3,050                               0.00%
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1020 of 1145 PageID #: 5806


                                                                   Exhibit IV
                                               Broker Trades in Navient Corporation Common Stock

 Total reported volume:                                                                   815,933,225
 Total broker volume:                                                                     321,242,267
 Total broker volume / Total reported volume:                                               39.37%
 Number of brokers with volume > 1% of Reported Volume                                         10

                                                                              Broker Volume and Broker Volume as a Percent of Total Reported Volume
        Broker Name                                                                                May 2014 - September 2015
   [97] SUN TRADING, LLC                                                                          2,776                                0.00%
   [98] ROBERT W. BAIRD & CO. INCORPOR                                                               2,500                                  0.00%
   [99] OLD MISSION CAPITAL, LLC                                                                     2,300                                  0.00%
  [100] JANNEY MONTGOMERY SCOTT LLC                                                                  2,238                                  0.00%
  [101] R.W. PRESSPRICH & CO., INC.                                                                  2,000                                  0.00%
  [102] VIEWTRADE SECURITIES, INC.                                                                   1,600                                  0.00%
  [103] STEPHENS INC.                                                                                1,200                                  0.00%
  [104] STATE STREET GLOBAL MARKETS, L                                                               1,088                                  0.00%
  [105] JNK SECURITIES CORP.                                                                            871                                 0.00%
  [106] PIPER JAFFRAY & CO.                                                                             531                                 0.00%
  [107] SCOTT AND STRINGFELLOW INC.                                                                     300                                 0.00%
  [108] CAPITAL INSTITUTIONAL SERVICES                                                                   89                                 0.00%
  [109] Others                                                                                    442,414                                   0.05%


 Notes:
 [1] Data for May 2014 to September 2015 (except for December 2014, January 2015 and August 2015) are considered. Broker volume for December 2014,
 January 2015 and August 2015 are not available from Bloomberg. Total volume includes dates from May 1, 2014 to September 30, 2015, but excludes December
 2014, January 2015 and August 2015.
 [2] The following brokers (with similar names) were combined into one broker based on having the same Central Registration Depository number (CRD number
 available at https://brokercheck.finra.org/): Baypoint Trading LLC and BTIG, LLC have been combined as BTIG, LLC; Electronic Brokerage Systems I and
 Electronic Brokerage Systems, LLC have been combined as Electronic Brokerage Systems, LLC; Instinet Corporation and Instinet, LLC have been combined as
 Instinet; Morgan Stanley & Co. LLC adn Morgan Stanley & Co., Incorpor have been combined as Morgan Stanley & Co. LLC; Wedbush Morgan Securities Inc.,
 Wedbush Securities Inc and Wedbush Securities Inc. have been combined as Wedbush Securities Inc; Wolverine Execution Services, and Wolverine Execution
 Services, LLC have been combined as Wolverine Execution Services; and data with missing broker name have been combined as Others (not included in count of
 brokers with >1% of reported volume).

 Source:
 Bloomberg.
                    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1021 of 1145 PageID #: 5807


                                                                        Exhibit V
                        Institutions that Held Navient Corporation Common Stock at Some Point During the Exchange Act Class Period
No                                          Institution                        No                                            Institution
 1   1919 Investment Counsel, LLC                                              42   American Money Management, LLC
 2   361 Capital LLC                                                           43   Ameritas Investment Partners Inc.
 3   683 Capital Management, LLC                                               44   Amici Capital, LLC
 4   A.R.T. Advisors, LLC                                                      45   AMP Capital Investors Limited
 5   AB Trust & Investment Services Group                                      46   Amundi Asset Management
 6   Abbey Life Assurance Co Ltd, Insurance Investments                        47   Analytic Investors, LLC
 7   Aberdeen Asset Management PLC                                             48   AP Fonden 2
 8   ABN AMRO Investment Solutions                                             49   AP Fonden 4
 9   Abrams Capital Management LP                                              50   AP Fonden 7
10   Absolute Return Capital, LLC                                              51   Aperio Group, LLC
11   Achievement Asset Management LLC                                          52   AQR Capital Management, LLC
12   Acker Finley Asset Management Inc.                                        53   Architas Multi-Manager Limited
13   ACR Alpine Capital Research, LLC                                          54   Arden Asset Management LLC
14   Ada Investment Management LP                                              55   Arizona State Retirement System
15   Adage Capital Management, L.P.                                            56   Aronson+Johnson+Ortiz, LP
16   Adams Diversified Equity Fund, Inc. (NYSE:ADX)                            57   Arrow Investment Advisors, LLC
17   Addenda Capital Inc.                                                      58   ArrowMark Colorado Holdings, LLC
18   Adi Capital Management LLC                                                59   Arrowstreet Capital, Limited Partnership
19   Advance Asset Management Limited                                          60   Ascend Capital, LLC
20   Advance Capital Management, Inc.                                          61   Aspiriant, LLC
21   Advenis Investment Managers                                               62   Asset Management Group of Bank of Hawaii
22   Advisors Asset Management, Inc.                                           63   Asset Management One Co., Ltd.
23   Advisory Services Network, LLC                                            64   Asset Management, Inc.
24   AGF Investments LLC                                                       65   Aurora Investment Management L.L.C.
25   AHL Partners LLP, Asset Management Arm                                    66   Aviance Capital Management, LLC
26   AIMcapital AG, Asset Management Arm                                       67   Aviva Investors Global Services Limited
27   Airain Ltd.                                                               68   AXA Equitable Funds Management Group, LLC
28   Alberta Investment Management Corporation                                 69   AXA Investment Managers S.A.
29   Alethea Capital Management, LLC                                           70   B. Riley Capital Management, LLC
30   Alexandria Capital, LLC                                                   71   Baldwin Brothers, Inc.
31   Alfred Berg Kapitalförvaltning AB                                         72   Balentine, LLC
32   Allen Investment Management, LLC                                          73   Balter Liquid Alternatives, LLC
33   AllianceBernstein L.P.                                                    74   Bank of America Corporation, Asset Management Arm
34   Allianz Asset Management AG                                               75   Bank Of Oklahoma, N.A., Asset Management Arm
35   Allianz Global Investors Fund Management LLC                              76   Bankinter Gestion de Activos, SGIIC
36   Allra Pension AB, Asset Management Arm                                    77   Barclays Bank PLC, Securities Investments
37   Alpenglow Capital Lp                                                      78   Barclays Bank PLC, Wealth and Investment Management Division
38   Alpha Centauri Finanz-Beratungsgesellschaft mbH                           79   Barclays PLC Private Banking & Investment Banking Investment
39   Alpine Partners VI, LLC                                                   80   Barings LLC
40   Alyeska Investment Group, L.P.                                            81   Barrow, Hanley, Mewhinney & Strauss, Inc.
41   American Beacon Advisors, Inc.                                            82   Bartlett Wealth Management


                                                                                                                                                   p. 1 of 8
                    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1022 of 1145 PageID #: 5808


                                                                        Exhibit V
                        Institutions that Held Navient Corporation Common Stock at Some Point During the Exchange Act Class Period
 No                                          Institution                       No                                           Institution
 83   BB&T Asset Management, Inc.                                             124   Carlson Capital, L.P.
 84   BBVA Asset Management, S.A., S.G.I.I.C.                                 125   Carroll Financial Associates, Asset Management Arm
 85   BCV Asset Management                                                    126   Cavanal Hill Investment Management, Inc.
 86   Beech Hill Advisors, Inc.                                               127   CCM Partners, L.P.
 87   Bellevue Asset Management AG                                            128   Centre Asset Management, LLC
 88   Bessemer Investment Management LLC                                      129   CenturyLink Investment Management Company
 89   BlackRock, Inc. (NYSE:BLK)                                              130   Certium Asset Management LLC
 90   Bluefin Trading, Llc, Asset Management Arm                              131   Charles Schwab Investment Management, Inc.
 91   BlueMountain Capital Management LLC                                     132   Checchi Capital Advisers, LLC
 92   BMO Global Asset Management                                             133   Chicago Equity Partners LLC
 93   BNP Paribas Arbitrage Sa, Asset Management Arm                          134   Chickasaw Capital Management, LLC
 94   BNP Paribas Securities Corp, Asset Management Arm                       135   CIBC Asset Management Inc.
 95   BNPP Asset Management Holding                                           136   CIBC Private Wealth Advisors, Inc.
 96   BNY Mellon Asset Management                                             137   Citadel Advisors, LLC
 97   Bogle Investment Management, L.P.                                       138   Citigroup Inc.,Banking and Securities Investments
 98   Bosera Asset Management Co., Ltd.                                       139   ClearArc Capital, Inc.
 99   Boston Financial Management, Inc.                                       140   ClearBridge Investments, LLC
100   Boston Partners Global Investors, Inc.                                  141   Clinton Group, Inc
101   Boston Private Bank & Trust Company, Asset Management Arm               142   CMI Asset Management (Luxembourg) S.A.
102   Brandywine Global Investment Management, LLC                            143   CNH Partners, LLC
103   Bridgeway Capital Management, Inc.                                      144   Colonial First State Asset Management (Australia) Limited
104   British Columbia Investment Management Corporation                      145   Columbia Management Investment Advisers, LLC
105   Brompton Funds Limited                                                  146   Columbia Partners, L.L.C. Investment Management
106   Brookstone Capital Management, LLC                                      147   Comerica Bank, Banking Investments
107   Brown Advisory Incorporated                                             148   Commerzbank AG, Asset Management Arm
108   Buckingham Capital Management, Inc.                                     149   Conning Asset Management Co.
109   Cable Hill Partners, LLC                                                150   Continental Advisors, LLC
110   Cadence Capital Management LLC                                          151   Convergence Investment Partners, LLC
111   Caisse de dépôt et placement du Québec                                  152   Cornerstone Advisors, Inc.
112   Calamos Advisors LLC                                                    153   Counsel Portfolio Services Inc.
113   California Public Employees' Retirement System                          154   Cowen Investment Management LLC
114   Calvert Investment Management, Inc.                                     155   Creative Planning, Inc.
115   Cambiar Investors, LLC                                                  156   Credit Suisse Asset Management (Switzerland)
116   Canada Pension Plan Investment Board                                    157   Credit Suisse Fund Management S.A.
117   Canadian Imperial Bank of Commerce, Asset Management Arm                158   Credit Suisse, Investment Banking and Securities Investments
118   Candriam Luxembourg S.A.                                                159   Crosby Advisors LLC
119   Canoe Financial LP                                                      160   Crossmark Global Investments, Inc.
120   Canso Investment Counsel Ltd.                                           161   D. E. Shaw & Co., L.P.
121   Capital Analysts, Inc.                                                  162   Dacheng Fund Management Company Limited
122   Capital Group International Inc.                                        163   Daiwa Asset Management Co. Ltd.
123   Capital Management Associates, Inc.                                     164   Danske Capital AS


                                                                                                                                                   p. 2 of 8
                     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1023 of 1145 PageID #: 5809


                                                                         Exhibit V
                         Institutions that Held Navient Corporation Common Stock at Some Point During the Exchange Act Class Period
 No                                         Institution                         No                                            Institution
165   Decatur Capital Management, Inc.                                         206   First Financial Bank, National Association, Asset Management Arm
166   Degroof Petercam Asset Management                                        207   First Horizon National Corp.,Asset Management Arm
167   Deka Investment GmbH                                                     208   First Manhattan Co.
168   Delta Lloyd Asset Management N.V.                                        209   First National Investment Services
169   Denali Advisors, LLC                                                     210   First Personal Financial Services Inc.
170   Desjardins Global Asset Management Inc.                                  211   First Trust Advisors L.P.
171   Deutsche Asset & Wealth Management                                       212   Florida State Board of Administration
172   Deutsche Bank, Private Banking and Investment Banking Investments        213   FMR LLC
173   Digilog Global Equity Llc                                                214   Fonds de Réserve pour les Retraites
174   Dimensional Fund Advisors L.P.                                           215   Fort Washington Investment Advisors, Inc.
175   DNB Asset Management AS                                                  216   Frank Russell Company
176   Dreman Value Management, L.L.C.                                          217   French Wolf & Farr, Inc.
177   Dubuque Bank & Trust, Asset Management Arm                               218   Frontier Capital Management Co., LLC
178   Dynamic Technology Lab Pte Ltd                                           219   FSC Securities Corporation, Asset Management Arm
179   E. Öhman J:or Fonder AB                                                  220   FSI Group, LLC
180   Eagleclaw Capital Management LLC                                         221   Fukoku Mutual Life Insurance Co., Asset Management Arm
181   Eastspring Asset Management Korea Co. Ltd.                               222   GAM Holding AG (SWX:GAM)
182   Eaton Vance Management                                                   223   GAMCO Investors, Inc. (NYSE:GBL)
183   Ellington Management Group, L.L.C.                                       224   Gargoyle Investment Advisor L.L.C.
184   Emerson Investment Management, Inc.                                      225   Garrison Bradford & Associates Inc.
185   Employees Retirement System of Texas                                     226   Gateway Investment Advisers, LLC
186   Endeavour Capital Advisors Inc.                                          227   Gemmer Asset Management LLC
187   Engineers Gate Manager LP                                                228   General Motors Investment Management Corporation
188   Enigma Capital Markets, Ltd                                              229   Geode Capital Management, LLC
189   Enterprise Bank & Trust., Asset Management Arm                           230   Gescooperativo S.A. SGIIC
190   Envestnet Asset Management, Inc.                                         231   GLG LLC
191   Epsilon Mutual Funds Management (1991) Ltd.                              232   GLG Partners, Inc.
192   Equitec Group, LLC, Asset Management Arm                                 233   Global X Management Company LLC
193   Espalier Global Management LLC                                           234   Golden Capital Management, LLC
194   Euclid Advisors LLC                                                      235   Goldman Sachs Asset Management Co.,Ltd.
195   Eurizon Capital S.A.                                                     236   Goldman Sachs Asset Management, L.P.
196   Everence Capital Management, Inc.                                        237   Goldman Sachs Group, Investment Banking and Securities Investments
197   Exchange Traded Concepts, LLC                                            238   Gotham Asset Management, LLC
198   ExxonMobil Investment Management Inc.                                    239   Grantham Mayo Van Otterloo & Co. LLC
199   Federated Investors, Inc. (NYSE:FII)                                     240   Great-West Capital Management, LLC
200   Fideuram Asset Management (Ireland) Limited                              241   Ground Swell Capital, LLC
201   Fiera Capital Corporation (TSX:FSZ)                                      242   Group One Trading LP, Asset Management Arm
202   Financeware, Inc., Asset Management Arm                                  243   Gruss Capital Management LP
203   Financial Architects, Inc.                                               244   GSA Capital Partners LLP
204   Finemark Holdings Inc., Asset Management Arm                             245   Guardian Investor Services LLC
205   FinEx Capital Management LLP                                             246   Guggenheim Partners, LLC


                                                                                                                                                          p. 3 of 8
                     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1024 of 1145 PageID #: 5810


                                                                         Exhibit V
                         Institutions that Held Navient Corporation Common Stock at Some Point During the Exchange Act Class Period
 No                                             Institution                     No                                          Institution
247   GuideStone Capital Management                                            288   Jane Street Group, LLC, Asset Management Arm
248   Gulf International Bank (UK) Limited                                     289   Janney Montgomery Scott LLC, Asset Management Arm
249   Gupta Wealth Management LLC                                              290   Janus Capital Management LLC
250   Gustavia Fonder AB                                                       291   Janus Henderson Group plc (NYSE:JHG)
251   GWL Investment Management Ltd.                                           292   Jefferies Group LLC, Asset Management Arm
252   Hagin Capital, LLC                                                       293   Jennison Associates LLC
253   Hamblin Watsa Investment Counsel Ltd.                                    294   Joel Isaacson & Co., Inc.
254   Handelsbanken Asset Management                                           295   Johnson Financial Group, Inc., Asset Management Arm
255   Hartford Funds Management Company, LLC                                   296   JPMorgan Chase & Co, Brokerage and Securities Investments
256   Hartford Investment Management Company                                   297   JPMorgan Chase & Co, Private Banking and Investment Banking Investments
257   Hatteras Capital Investment Management, LLC                              298   Juristernes Og Økonomernes Pensionskasse
258   Hatteras Funds, LP                                                       299   Kahn Brothers Advisors LLC
259   HBK Investments L.P.                                                     300   Kathrein Privatbank Aktiengesellschaft
260   Heritage Investors Management Corp.                                      301   KBC Asset Management NV
261   Highbridge Capital Management, LLC                                       302   KBC Fund Management Limited
262   Highland Associates Inc                                                  303   KBI Global Investors Ltd
263   Highmark Capital Management, Inc.                                        304   KCG Holdings Inc, Asset Management Arm
264   HighTower Advisors, LLC                                                  305   Kentucky Retirement Systems
265   Hirtle, Callaghan & Co., LLC                                             306   Kentucky Retirement Systems Insurance Trust Fund
266   Hitachi Investment Management, Ltd.                                      307   Kestrel Investment Management Corporation
267   Howe and Rusling, Inc.                                                   308   Keybank National Association, Asset Management Arm
268   Hoxton Financial, Inc, Asset Management Arm                              309   Kingstown Capital Management, LP
269   HSBC Global Asset Management (UK) Limited                                310   KLP Kapitalforvaltning AS
270   Hutchin Hill Capital, LP                                                 311   Knightsbridge Asset Management LLC
271   IBM Retirement Fund                                                      312   Korea Investment Corporation
272   ID-Sparinvest, Filial af Sparinvest S.A., Luxembourg                     313   Kutxabank Gestion, SGIIC , S.A.
273   IG Investment Management, Ltd.                                           314   LA Banque Postale Asset Management
274   IM Gestão de Ativos, Sociedade Gestora de Fundos de Investimento, S.A.   315   Ladenburg Thalmann Asset Management Inc.
275   Independent Portfolio Consultants, Inc.                                  316   Landry Investment Management Inc.
276   Index Management Solutions, LLC                                          317   Landscape Capital Management, LLC
277   ING Groep NV, Insurance and Banking Investments                          318   Lansforsakringar Fondforvaltning AB
278   ING Investment Management Asia Pacific (Hong Kong) Limited               319   LBBW Asset Management Investmentgesellschaft mbH
279   INTECH Investment Management LLC                                         320   Lebenthal Asset Management LLC
280   Integrated Wealth Management                                             321   Legal & General Investment Management Limited
281   Invesco Capital Management LLC                                           322   Lenox Wealth Advisors, Inc.
282   Invesco Ltd. (NYSE:IVZ)                                                  323   Leuthold Weeden Capital Management, LLC
283   Invictus RG Pte. Ltd.                                                    324   Liberty Mutual Insurance Company, Asset Management Arm
284   Iridian Asset Management LLC                                             325   Lincoln Investment Advisors Corporation
285   J.P. Morgan Asset Management, Inc.                                       326   Livforsakringsaktiebolaget Skandia AB, Asset Management Arm
286   J.P. Morgan Whitefriars LLC                                              327   LMR Partners LLP
287   James Alpha Advisors, Llc                                                328   Lockwood Advisors, Inc.


                                                                                                                                                               p. 4 of 8
                    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1025 of 1145 PageID #: 5811


                                                                        Exhibit V
                        Institutions that Held Navient Corporation Common Stock at Some Point During the Exchange Act Class Period
 No                                          Institution                       No                                           Institution
329   Lombard Odier Asset Management (Switzerland) SA                         370   MV Capital Management Inc
330   Loomis, Sayles & Company L.P.                                           371   myCIO Wealth Partners, LLC
331   Lord, Abbett & Co. LLC                                                  372   National Asset Management, Inc.
332   Los Angeles Capital                                                     373   National Pension Service
333   Louisiana State Employees' Retirement System                            374   National Planning Corporation, Securities Investments
334   LS Investment Advisors, LLC                                             375   Nationwide Fund Advisors
335   LSV Asset Management                                                    376   Natixis Advisors, L.P.
336   M&G Investment Management Limited                                       377   Natixis, Investment Banking and Corporate Banking Investments
337   Macquarie Investment Management Business Trust                          378   Neuberger Berman BD LLC
338   Macquarie Investment Management Limited                                 379   New Mexico Educational Retirement Board
339   Madison Street Partners, LLC                                            380   New York Life Investment Management LLC
340   Managed Account Advisors LLC                                            381   New York State Common Retirement Fund
341   Manchester Capital Management, LLC                                      382   New York State Teachers' Retirement System
342   Manifold Fund Advisors, LLC                                             383   NFJ Investment Group LLC
343   Manulife Asset Management                                               384   Nikko Asset Management Co., Ltd.
344   Mariner Wealth Advisors-San Diego, LLC                                  385   NISA Investment Advisors, L.L.C.
345   Marshall Wace LLP                                                       386   Nissay Asset Management Corporation
346   Mason Street Advisors, LLC                                              387   NN Investment Partners International Holdings B.V.
347   Massachusetts Financial Services Company                                388   Nomura Asset Management Co., Ltd.
348   Maverick Capital, Ltd.                                                  389   Nomura Holdings Inc, Securities & Investment Arm
349   MEAG MUNICH ERGO Kapitalanlagegesellschaft mbH                          390   Nordea Investment Management AB
350   Mediolanum Asset Management Limited                                     391   Norges Bank Investment Management
351   Meeder Asset Management, Inc.                                           392   Norinchukin-Zenkyoren Asset Management Co., Ltd.
352   Meiji Yasuda Life Insurance Co., Asset Management Arm                   393   North Star Asset Management, Inc.
353   Mellon Investments Corporation                                          394   North Star Investment Management Corporation
354   Mercer Limited,Asset Management Arm                                     395   NorthCoast Asset Management LLC
355   Merian Global Investors (UK) Limited                                    396   Northern Trust Global Investments
356   Merrill Lynch & Co. Inc., Banking Investments                           397   Northwestern Mutual Investment Management Company, LLC
357   Metlife Investment Advisors, LLC                                        398   Northwestern Mutual Wealth Management Company
358   Michigan Department of Treasury, Bureau of Investments                  399   Numeric Investors LLC
359   Millennium Management LLC                                               400   NumerixS Investment Technologies Inc.
360   Mirae Asset Global Investments Co., Ltd                                 401   Nuveen Investments, Inc.
361   Mitsubishi UFJ Kokusai Asset Management Co., Ltd.                       402   Nykredit Asset Management A/S
362   Mitsubishi UFJ Trust and Banking Corporation, Asset Management Arm      403   OakBrook Investments LLC
363   Mizuho Asset Management Co., Ltd.                                       404   OFI Advisors, LLC
364   Moore Capital Management, LP                                            405   Ohio National Investments, Inc.
365   Morgan Stanley Investment Management Inc.                               406   Ohio Public Employees Retirement System
366   Morgan Stanley, Investment Banking and Brokerage Investments            407   Old Mutual Customised Solutions (Pty) Limited
367   Mount Lucas Management Corporation                                      408   Omega Advisors, Inc.
368   Municipal Employees' Retirement System of Michigan                      409   OMERS Administration Corp.
369   Mutual of America Capital Management LLC                                410   Ontario Teachers' Pension Plan Board


                                                                                                                                                    p. 5 of 8
                     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1026 of 1145 PageID #: 5812


                                                                         Exhibit V
                         Institutions that Held Navient Corporation Common Stock at Some Point During the Exchange Act Class Period
 No                                           Institution                       No                                             Institution
411   OP Varainhoito Oy                                                        452   Public Employees Retirement Association of Colorado
412   OppenheimerFunds, Inc.                                                   453   Public Sector Pension Investment Board
413   Oregon Public Employees Retirement System                                454   Putnam LLC
414   O'Shaughnessy Asset Management, LLC                                      455   QCM Cayman, Ltd.
415   Owl Creek Asset Management, L.P.                                         456   QS Investors LLC
416   Pacific Investment Management Company LLC                                457   Quaestio Capital Management SGR S.p.A Unipersonale
417   Pacific Life Fund Advisors LLC                                           458   Quantbot Technologies, LP
418   Palisade Capital Management LLC                                          459   Quantitative Investment Management, LLC
419   Paloma Partners Management Co                                            460   Quantitative Systematic Strategies, LLC
420   PanAgora Asset Management, Inc.                                          461   R.H. Bluestein & Company
421   Parallax Volatility Advisers, L.P.                                       462   Rafferty Asset Management, LLC
422   Parametric Portfolio Associates LLC                                      463   Rainier Investment Management, LLC
423   Park Avenue Institutional Advisers LLC                                   464   RAM Active Investments S.A.
424   Park National Bank, Asset Management Arm                                 465   Raymond James Financial Inc., Asset Management Arm
425   Parkwood Corporation, Asset Management Arm                               466   RBC Dominion Securities Inc., Asset Management Arm
426   PartnerRe Asset Management Corporation                                   467   RBC Global Asset Management Inc.
427   PDT Partners, LLC                                                        468   RBC Private Counsel (USA) Inc.
428   PEAK6 Investments, L.P.                                                  469   Regal Investment Advisors LLC
429   Pendal Group Limited (ASX:PDL)                                           470   RegentAtlantic Capital, LLC
430   Pennsylvania Public School Employees' Retirement System                  471   Regions Investment Management, Inc.
431   Perkins Investment Management LLC                                        472   Renaissance Technologies Corp.
432   PGGM                                                                     473   Renta 4 Gestora SGIIC S.A.
433   PGIM, Inc.                                                               474   Retirement Systems Of Alabama
434   Pictet Asset Management Limited                                          475   Rhumbline Advisers Ltd Partnership
435   Pine River Capital Management L.P.                                       476   Riggs Asset Management Company, Inc.
436   PineBridge Investments LLC                                               477   Riverhead Capital Management LLC
437   Pioneer Global Asset Management S.p.A.                                   478   Ropes & Gray LLP, Private Client Group
438   Plante & Moran Financial Advisors                                        479   Royal Alliance Associates, Inc., Securities Investments
439   PNC Capital Advisors, LLC                                                480   Royal Bank of Canada Trust Company (Bahamas) Limited, Asset Management Arm
440   PNC Financial Services Group Inc., Banking Investments                   481   Royal Bank of Canada, Banking & Securities Investments
441   Point72 Asset Management, L.P.                                           482   Royal London Asset Management Limited
442   Portolan Capital Management, LLC                                         483   RS Investment Management Co. LLC
443   Prescott Group Capital Management L.L.C.                                 484   Russell Investments Limited
444   Princeton Alpha                                                          485   Saba Capital Management, L.P.
445   Principal Global Investors, LLC                                          486   Sagara Financière
446   ProFund Advisors LLC                                                     487   SagePoint Financial Advisors, Inc., Securities Investments
447   Prognosia AB                                                             488   San Francisco Sentry Investment Group
448   ProShare Advisors LLC                                                    489   Sanlam Investment Management (Pty) Ltd.
449   Prospera Financial Services, Asset Management Arm                        490   Santander Asset Management UK Limited
450   Prudential International Investments Advisers, LLC                       491   Savant Capital, LLC
451   Prudential Trust Company, Trust Investments                              492   Schaper, Benz & Wise Investment Counsel, Inc.


                                                                                                                                                                  p. 6 of 8
                    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1027 of 1145 PageID #: 5813


                                                                        Exhibit V
                        Institutions that Held Navient Corporation Common Stock at Some Point During the Exchange Act Class Period
 No                                            Institution                     No                                           Institution
493   Schroder Investment Management (Hong Kong) Limited                      534   Strategic Global Advisors, LLC
494   Schroder Investment Management Limited                                  535   Strategic Investment Management, LLC
495   Schroder Investment Management North America Inc.                       536   Stratos Wealth Partners Ltd
496   Seawolf Capital, LLC                                                    537   Sumitomo Mitsui DS Asset Management Company, Limited
497   SEB Investment Management AB                                            538   Sumitomo Mitsui Trust Asset Management Co., Ltd.
498   SECOR Capital Advisors, LP                                              539   SunAmerica Asset Management, LLC
499   Securian Asset Management Inc.                                          540   SunTrust Banks Inc, Asset Management Arm
500   Securities America Advisors, Inc.                                       541   Susquehanna Fundamental Investments, LLC
501   Security Investors, LLC                                                 542   Susquehanna International Group, LLP, Asset Management Arm
502   Security Kapitalanlage AG                                               543   Swedbank Robur Fonder AB
503   SEI Investments Company (NasdaqGS:SEIC)                                 544   Swiss Life Asset Management Limited
504   Sentry Investment Management, L.L.C.                                    545   Swisscanto Asset Management AG
505   Seven Canyons Advisors, LLC                                             546   Systematic Financial Management LP
506   Seven Eight Capital, LLC                                                547   T&D Asset Management Co., Ltd.
507   Shell Asset Management Company B.V.                                     548   T. Rowe Price Group, Inc. (NasdaqGS:TROW)
508   Shinko Asset Management Co., Ltd.                                       549   Tangerine Investment Management Inc.
509   Siemens Fonds Invest GmbH                                               550   Tarbox Group, Inc., Asset Management Arm
510   SignatureFD, LLC                                                        551   TCI Wealth Advisors, Inc., Asset Management Arm
511   Simplex Trading, LLC, Asset Management Arm                              552   TD Asset Management, Inc.
512   Skandia Fonder AB                                                       553   Teacher Retirement System of Texas
513   Smead Capital Management, Inc.                                          554   Teachers Insurance and Annuity Association of America - College Retirement Equities Fund
514   Societe Generale, Securities Investments                                555   Teachers' Retirement System of the State of Kentucky
515   Sompo Japan Nipponkoa Asset Management Co., Ltd.                        556   Tegean Capital Management, LLC
516   Source for Alpha (Deutschland) AG                                       557   Tennessee Department of Treasury, Investment Division
517   Spark Investment Management LLC                                         558   Terrain- Und Finanzgesellschaft Basel
518   Spiderrock Trading Llc                                                  559   Texas Education Agency, Endowment Arm
519   Spot Trading L.L.C., Asset Management Arm                               560   The Boston Company Asset Management, LLC
520   SPP Fonder AB                                                           561   The California State Teachers Employees' Retirement System
521   Squarepoint Ops LLC                                                     562   The Colony Group, LLC
522   SSN Advisory, Inc.                                                      563   The Dai-Ichi Life Insurance Company, Limited, Asset Management Arm
523   Standard Life Investments Limited                                       564   The Glenmede Trust Company, N.A.
524   State Farm Insurance Companies, Asset Management Arm                    565   The Huntington Trust Company, National Association
525   State Street Global Advisors, Inc.                                      566   The Index Group, Inc
526   State Teachers Retirement System of Ohio                                567   The London Company of Virginia, LLC
527   Sterling Capital Management LLC                                         568   The MassMutual Trust Company, F.S.B. , Trust Investments
528   Stevens Capital Management LP                                           569   The State of Wisconsin Investment Board
529   Stichting Pensioenfonds ABP                                             570   The TCW Group, Inc.
530   Stifel Asset Management Corp.                                           571   The Vanguard Group, Inc.
531   Stone Toro Asset Management, LLC                                        572   THEAM SAS
532   Storebrand Asset Management AS                                          573   Third Avenue Management, LLC
533   Strategic Advisers, Inc                                                 574   Third Swedish National Pension Fund


                                                                                                                                                                     p. 7 of 8
                       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1028 of 1145 PageID #: 5814


                                                                           Exhibit V
                           Institutions that Held Navient Corporation Common Stock at Some Point During the Exchange Act Class Period
   No                                             Institution                                          No                                          Institution
  575 Thompson Davis Asset Management                                                                 612 Visionary Asset Management, Inc.
  576 Thompson, Siegel & Walmsley LLC                                                                 613 Visium Asset Management, LP
  577 Thrivent Investment Management, Inc.                                                            614 Voya Investment Management LLC
  578 Tillar-Wenstrup Advisors, LLC                                                                   615 Walleye Trading Advisors, LLC
  579 Timber Hill LLC, Asset Management Arm                                                           616 Warburg Invest AG
  580 TOBAM                                                                                           617 Warren Averett Asset Management LLc
  581 Tocqueville Asset Management LP                                                                 618 Wasatch Advisors Inc.
  582 Tompkins Investment Services                                                                    619 Washington Trust Bank, Asset Management Arm
  583 Toronto-Dominion Bank, Banking Investments                                                      620 Wealthfront Inc.
  584 Toronto-Dominion Bank, Securities Investments                                                   621 Wealthtrust Fairport, LLC
  585 Toscafund Asset Management LLP                                                                  622 Wellington Management Group LLP
  586 Tower Research Capital LLC                                                                      623 Wellington Shields Capital Management, LLC
  587 Transamerica Asset Management, Inc.                                                             624 Wells Capital Management Incorporated
  588 Transtrend BV                                                                                   625 Wells Fargo & Company, Private Banking and Investment Banking Arm
  589 Trexquant Investment LP                                                                         626 Wells Fargo & Company, Securities and Brokerage Investments
  590 Tudor Investment Corporation                                                                    627 Welzia Management SGIIC SA
  591 Turner Investments, LP                                                                          628 Westchester Capital Management, LLC
  592 Two Sigma Advisers, LP                                                                          629 Westfield Capital Management Company, L.P.
  593 Two Sigma Investments, LP                                                                       630 Westport Resources, A Division Of United Capital
  594 U.S. Bancorp Asset Management, Inc.                                                             631 Westwood Management Corp.
  595 UBS Asset Management                                                                            632 WFG Advisors, LP
  596 UBS O'Connor LLC                                                                                633 White Bay Pt Llc, Asset Management Arm
  597 Union Investment Management Group                                                               634 Wilcoxson Wealth Management
  598 United Capital Financial Advisers LLC                                                           635 Wilmington Funds Management Corporation
  599 USAA Asset Management Company                                                                   636 Wilmington Trust Company, Banking & Trust Investments
  600 USAA Investment Management Company                                                              637 Wilmington Trust Investment Management, LLC
  601 Utah Retirement Systems                                                                         638 Winslow, Evans & Crocker, Inc., Asset Management Arm
  602 Van Eck Associates Corporation                                                                  639 Wolverine Asset Management, LLC
  603 Venor Capital Management LP                                                                     640 World Asset Management
  604 Veritable LP                                                                                    641 XACT Fonder AB
  605 VG Asset Management S.A.                                                                        642 Xact Kapitalförvaltning AB
  606 Victory Capital Management Inc.                                                                 643 Zacks Investment Management, Inc.
  607 Vident Investment Advisory, LLC                                                                 644 Zebra Capital Management, LLC
  608 Virginia Retirement System                                                                      645 Zenit Asset Management AB
  609 Virtus Alternative Investment Advisers, Inc.                                                    646 Zions Capital Advisors, Inc.
  610 Virtus Fund Advisers, LLC                                                                       647 ZKB Asset Management
  611 Virtus Investment Advisers, Inc.                                                                648 Zweig-DiMenna Associates, Inc.
Note:
Institutions with positive holdings of Navient Corporation common stock for quarters during the Exchange Act Class Period (6/30/2014 - 6/30/2015).
Source:
S&P Capital IQ.


                                                                                                                                                                              p. 8 of 8
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1029 of 1145 PageID #: 5815


                                                        Exhibit VI
          Positions of Large Institutions as of the End of Each Quarter during the Exchange Act Class Period

 No.   Institution                                                    6/30/2014   9/30/2014 12/31/2014    3/31/2015   6/30/2015
  1    Abrams Capital Management LP                                   5,170,518           0           0           0           0
  2    Allianz Asset Management AG                                    9,803,529  22,025,360  18,778,691  18,839,239  15,277,150
  3    AQR Capital Management, LLC                                    4,719,475   4,620,689   5,096,898   5,683,308   6,355,047
  4    Barrow, Hanley, Mewhinney & Strauss, Inc.                     39,996,056  38,169,283  38,756,362  39,166,547  35,835,726
  5    BlackRock, Inc. (NYSE:BLK)                                    23,361,475  22,302,467  22,512,878  21,802,633  20,973,076
  6    BNY Mellon Asset Management                                    6,847,639   6,636,205   6,919,441   6,732,172   6,470,594
  7    Boston Partners Global Investors, Inc.                         6,341,392   6,769,173   7,126,873   7,566,325   8,519,245
  8    Citadel Advisors, LLC                                          2,455,147   4,561,244     325,350     791,293      43,349
  9    Columbia Management Investment Advisers, LLC                   4,664,421   5,100,346   9,229,969   9,323,120  10,481,164
 10    D. E. Shaw & Co., L.P.                                        11,559,516   7,484,702   8,419,738   7,516,294   8,929,543
 11    FMR LLC                                                       17,359,383  19,285,380  18,406,825  18,353,825  16,434,065
 12    Geode Capital Management, LLC                                  3,319,977   3,291,391   3,562,585   3,857,456   3,980,516
 13    Goldman Sachs Asset Management, L.P.                          33,813,104  35,444,295  32,736,087  28,399,455  27,013,949
 14    Goldman Sachs Group, Investment Banking and Securities Inves   3,012,968   5,098,552   5,225,699   2,074,556   1,876,453
 15    INTECH Investment Management LLC                               3,144,107   1,823,698   1,761,898   6,083,387   6,506,970
 16    Jennison Associates LLC                                        2,629,871   2,604,030   2,001,130   5,244,026   5,256,184
 17    Managed Account Advisors LLC                                   3,839,823   4,313,601   4,050,979   3,976,076   3,676,060
 18    Morgan Stanley, Investment Banking and Brokerage Investments   4,511,313   2,865,111   3,138,929   2,340,888   2,990,322
 19    Norges Bank Investment Management                              4,562,049   4,914,218   3,724,053   3,763,694   3,972,116
 20    Northern Trust Global Investments                              5,289,746   5,250,976   5,286,131   5,175,897   5,135,846
 21    Numeric Investors LLC                                          2,073,366   3,166,072   3,689,405   1,907,586     374,833
 22    Omega Advisors, Inc.                                          10,135,751   9,834,251   9,578,247   8,178,979   7,729,839
 23    OppenheimerFunds, Inc.                                         2,480,977   2,511,917   2,567,267   6,446,786   6,608,033
 24    SEB Investment Management AB                                     318,762     318,762   4,611,293   4,666,893   4,529,493
 25    State Street Global Advisors, Inc.                            19,066,782  19,082,390  19,731,303  18,836,211  17,552,606
 26    T. Rowe Price Group, Inc. (NasdaqGS:TROW)                      4,612,468   4,347,907   2,372,496     718,243     733,033
 27    The TCW Group, Inc.                                            5,065,777   5,613,325   6,778,774   5,733,485   5,632,300
 28    The Vanguard Group, Inc.                                      31,795,005  33,437,132  35,360,055  37,226,102  37,149,044
 29    Westchester Capital Management, LLC                            5,024,964   2,457,115           0           0           0
       Positions of the 29 Institutions on Each Date                276,975,361 283,329,592 281,749,356 280,404,476 270,036,556
       Shares Outstanding                                           419,438,459 410,219,225 401,734,806 389,021,445 374,032,762
          29 Institutional Positions as a % of Shares Outstanding          66%         69%         70%         72%         72%
       Public Float                                                 418,381,036 409,161,802 400,677,383 387,765,760 372,777,077
          29 Institutional Positions as a % of Public Float                66%         69%         70%         72%         72%

       Number of Institutions with Positive Positions on Each Date                    433             459             470             464             491

 Note:
 To be included in this list, the institution positions ranked in the top 20 of all institutional positions as of any one of the five dates: 6/30/2014,
 9/30/2014, 12/31/2014, 3/31/2015, and 6/30/2015.

 Source:
 S&P Capital IQ and SEC filings.
                                               Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1030 of 1145 PageID #: 5816



                                                                                               Exhibit VII
                                                                    Short Interest Levels of Navient Corporation Common Stock and
                                                                   Short Interest as a Percent of Shares Outstanding and Public Float
                               16                                                                                                                                            4.0%



                               14                                                                                                                                            3.5%



                               12                                                                                                                                            3.0%
Short Interest (in Millions)




                               10                                                                                                                                            2.5%




                                                                                                                                                                                    Percent
                               8                                                                                                                                             2.0%



                               6                                                                                                                                             1.5%



                               4                                                                                                                                             1.0%



                               2                                                                                                                                             0.5%



                               0                                                                                                                                             0.0%




                                    Short Interest (in Millions)   Short Interest as a Percent of Shares Outstanding (Including Insiders)   Short Interest as a Percent of Public Float
                               Sources:
                               Bloomberg and SEC filings.
                            Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1031 of 1145 PageID #: 5817



                                                                      Exhibit VIII
                                              Market Capitalization of Navient Corporation Common Stock
                 $10.0                                      April 17, 2014 - October 1, 2015


                  $9.0


                  $8.0


                  $7.0


                  $6.0
(in $Billions)




                  $5.0


                  $4.0


                  $3.0


                  $2.0


                  $1.0


                  $0.0




                                                                   Market Capitalization
                 Sources:
                 Bloomberg and SEC filings.
           Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1032 of 1145 PageID #: 5818


                                                         Exhibit IX
                                    Bid-Ask Spread in Navient Corporation Common Stock

          Navient Common Stock Daily Bid-Ask Spread          NYSE/AMEX Common Stocks                    NASDAQ Common Stocks

                     4/17/2014 - 9/29/2015                 Monthly Data     Yearly Data             Monthly Data     Yearly Data
                $ Spread               % Spread                 2009 CRSP % Spread                       2009 CRSP % Spread

Average           $0.01                 0.07%                  1.03%              1.15%                 2.55%               2.91%

Median            $0.01                 0.06%                  0.35%              0.40%                 0.69%               0.92%


Notes:
See Appendix H for Navient Corporation daily statistics and methodology.
Statistics for 2009 CRSP spread for NYSE/AMEX and NASDAQ common stocks are obtained from Kee H. Chung and Hao Zhang, A Simple
Approximation of Intraday Spreads Using Daily Data, 17 J. Fin. Markets, 94, Table 2 (2014).
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1033 of 1145 PageID #: 5819


                                        Exhibit X
       Relationship Between Volume and Abnormal Returns for Navient Common Stock

                     Date Range             Coefficient           t-stat         Observations        R-Squared

               04/21/2014 - 10/01/2015            0.01                7.40            367               13.05%


     Note:
     Based on a regression of absolute value of daily abnormal returns on the natural log of daily trading volume.
     See Appendix E for daily abnormal returns and volume.
                       Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1034 of 1145 PageID #: 5820


                                                                          Exhibit XI
                                  Analysis of the Relationship between News and Abnormal Returns for Navient Common Stock

                                                                                                                      EXPECTED                    RATIO OF ACTUAL
                                                                                        ACTUAL
                                                                                                                    NUMBER OF DAYS                  TO EXPECTED
                            Observation on a Date                                    NUMBER OF DAYS                                                                              Total
                                                                                                                         [A]                      NUMBER OF DAYS
                                                                                  No-News [B]      News [B]      No-News [B]      News [B]     No-News [B]      News [B]
[1]   Number of Days                                                                  91             15              91              15             1               1             106
[2]   No Statistically Significant Abnormal Return                                    87              9             82.42          13.58          1.06            0.66             96
[3]   Statistically Significant Abnormal Return                                        4              6             8.58            1.42          0.47            4.24             10
[4]   Percent of Statistically Significant Abnormal Return Days of Total Days        4.4%           40.0%           9.4%           9.4%                                           9.4%

Notes:
[A] Expected number of statistically significant days and no statistically significant days are based on their relative proportion in total multiplied by number of days in respective news
    and no-news groups.
[B] News released after 4 pm or during non-trading days are treated as impacting the following stock trading day. The "no-news" days are defined as days without any news with a
    time stamp. "News" days are defined as days that meet all of the following criteria: (1) total number of news with a time stamp is at or greater than the 90th percentile of all days
    during Exchange Act Class Period+ (i.e., greater than or equal to 7 news articles); (2) number of news articles with a time stamp and "Bloomberg News" source is at or greater
    than the 90th percentile of all days during Exchange Act Class Period+ (i.e., greater than or equal to 3 news articles); (3) number of news articles with a time stamp and
    "Bloomberg First Word" source is at or greater than the 90th percentile of all days during Exchange Act Class Period+ (i.e., greater than or equal to 2 news articles); and (4)
    number of news articles with a time stamp and either "Bloomberg News" or "Bloomberg First Word" sources is at or greater than the 90th percentile of all days during Exchange
    Act Class Period+ (i.e., greater than or equal to 4 news articles). Source: Appendix C.
[1]   Number of news/no-news trading days for Navient common stock.
[2]   Number of news/no-news trading days without significant abnormal returns for Navient common stock. Source: Appendix E.
[3]   Number of news/no-news trading days with significant abnormal returns for Navient common stock. Source: Appendix E.
[4]   = [3] / [1].
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1035 of 1145 PageID #: 5821


                                                 Exhibit XII
                                 Descriptive Data of Navient Exemplar Notes

                                                                                                           Amount
   Defined Note                                                                        Issued           Outstanding
      Name           Maturity Date    Coupon        CUSIP           Issue Date        Amount           as of 9/28/2015
 2018A Note            6/15/2018       5.000      78442FAX6          6/16/2003         $200,000,000        $200,000,000
 2018B Note            6/15/2018       8.450      78442FEH7          6/18/2008       $2,500,000,000      $2,500,000,000
 2019A Note            1/15/2019       5.500      78442FER5          9/20/2013       $1,250,000,000      $1,250,000,000
 2019B Note            6/17/2019       4.875      78442FES3        12/16/2013        $1,000,000,000      $1,000,000,000
 2020A Note            3/25/2020       8.000      78442FEJ3          3/22/2010       $1,500,000,000      $1,500,000,000
 2020B Note           10/26/2020       5.000      63938CAA6          11/3/2014         $500,000,000        $500,000,000
 2021 Note             3/25/2021       5.875      63938CAC2          3/25/2015         $500,000,000        $500,000,000
 2022 Note             1/25/2022       7.250      78442FEL8          1/27/2012         $750,000,000        $750,000,000
 2023 Note             1/25/2023       5.500      78442FEQ7          1/28/2013       $1,000,000,000      $1,000,000,000
 2024A Note            3/25/2024       6.125      78442FET1          3/27/2014         $850,000,000        $850,000,000
 2024B Note           10/25/2024       5.875      63938CAB4          11/3/2014         $500,000,000        $500,000,000
 2033 Note               8/1/2033      5.625      78442FAZ1          7/21/2003         $750,000,000        $676,492,000
 2043 Note            12/15/2043       6.000      63938C405        12/15/2003          $300,000,000        $300,000,000
 Aggregate                                                                          $11,600,000,000     $11,526,492,000

 Notes:
 The 2043 Note (CUSIP: 63938C405) was issued at $25 per note. Others were issued at $1,000 per note.
 All descriptive data are obtained from Bloomberg, except for the issue dates for the 2020B Note, 2021 Note, and 2024B
 Note, for which FINRA TRACE Data is available since issuance. Based on FINRA TRACE Data, the issue date for the
 2020B Note and 2024B Note is 11/3/2014 (Bloomberg issue date is 11/6/2014) and the issue date for the 2021 Note is
 3/25/2015 (Bloomberg issue date is 3/27/2015).

 Sources:
 Bloomberg and FINRA TRACE Data.
           Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1036 of 1145 PageID #: 5822


                                                         Exhibit XIII
                                 Weekly Trading Volume and Turnover of Navient Exemplar Notes
"Turnover measured by average weekly trading of 2% or more of the outstanding shares would justify a strong presumption that the market for the
security is an efficient one; 1% would justify a substantial presumption." [Cammer v. Bloom, 711 F. Supp. 1264 (D.N.J. 1989) at 1293.]


                                             [1]                                               [2]                                     [3]
                                       Daily Volume                                       Weekly Volume                          Weekly Turnover
       Note                Total         Average          Median                Total       Average            Median           Average Median
2018A Note               105,253,000          289,157         98,500          105,173,000     1,402,307           905,000         0.70%     0.45%
2018B Note             2,988,092,000        8,209,044      3,247,500        2,978,726,000    39,716,347        28,064,000         1.59%     1.12%
2019A Note             1,735,821,000        4,768,739      2,100,000        1,729,708,000    23,062,773        17,620,000         1.85%     1.41%
2019B Note             1,121,366,000        3,080,676        995,000        1,111,216,000    14,816,213        12,281,000         1.48%     1.23%
2020A Note             2,052,852,000        5,639,703      2,599,000        2,042,667,000    27,235,560        21,003,000         1.82%     1.40%
2020B Note               849,148,000        3,740,740      1,345,000          847,122,000    18,023,872        12,630,000         3.60%     2.53%
2021 Note                481,490,000        3,675,496        965,000          382,810,000    14,723,462        11,187,500         2.94%     2.24%
2022 Note                705,298,000        1,937,632        400,000          696,538,000     9,287,173         5,695,000         1.24%     0.76%
2023 Note              1,471,032,000        4,041,297      1,572,000        1,465,685,000    19,542,467        15,554,000         1.95%     1.56%
2024A Note             1,837,157,000        5,047,135      1,495,500        1,833,745,000    24,449,933        18,016,000         2.88%     2.12%
2024B Note               897,356,000        3,953,110      1,000,000          897,308,000    19,091,660        12,390,000         3.82%     2.48%
2033 Note                458,490,000        1,259,588        124,500          458,336,000     6,111,147         3,310,000         0.84%     0.46%
2043 Note                252,031,525          688,611        593,800          246,088,875     3,281,185         3,177,900         1.09%     1.06%
Aggregate                                                                                                                         1.82%     1.71%

Sources:
FINRA TRACE Data and Bloomberg.

Notes:
Weekly turnover is computed as total volume traded over a week divided by the amount outstanding at the end of the week. Volume and amount
outstanding are in par value. For the exchange-traded 2043 Note, the reported volume is the number of notes traded multiplied by par value of $25 per
note. Source: Bloomberg. For other Notes, see Appendix I for methodology to compute the reported volume. Source: FINRA TRACE Data. Daily
volume statistics are summarized over the Exchange Act Class Period. Weekly volume and turnover are summarized over the full weeks within the
Exchange Act Class Period. For the notes issued on Monday, November 3, 2014 (the 2020B Note and the 2024B Note), the first full week starts on
November 3, 2014. For the the 2021 Note issued on Wednesday, March 25, 2015, the first full week starts on Monday, March 30, 2015.
Aggregate weekly turnover is based on a weekly turnover series. For each week, turnover is computed as total dollar value traded for Navient Exemplar
Notes during a week divided by the total par value outstanding for Navient Exemplar Notes at the end of the week. Notes issued during the Exchange
Act Class Period are included into the aggregate analysis starting from the first full week since their trading.
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1037 of 1145 PageID #: 5823


                                                                          Exhibit XIV
                                                           Trade Frequency for Navient Exemplar Notes

Panel A: Number of Trade Days
                                             2014                                                  2015                                          2014 and 2015
                                                             Annualized                                      Annualized                                          Annualized
                      Potential Bond Actual Traded        Actual Traded      Potential Bond Actual Traded Actual Traded          Potential Bond Actual Traded Actual Traded
Note                   Traded Days            Days                 Days       Traded Days            Days          Days           Traded Days            Days          Days
2018A Note                      177             163                 232                187             162              218               364              325                225
2018B Note                      177             175                 249                187             182              245               364              357                247
2019A Note                      177             163                 232                187             178              240               364              341                236
2019B Note                      177             169                 241                187             179              241               364              348                241
2020A Note                      177             170                 242                187             180              243               364              350                242
2020B Note                       40               31                195                187             175              236               227              206                229
2021 Note                        n/a             n/a                n/a                131             122              235               131              122                235
2022 Note                       177             138                 196                187             159              214               364              297                206
2023 Note                       177             176                 251                187             186              251               364              362                251
2024A Note                      177             171                 243                187             183              247               364              354                245
2024B Note                       40               36                227                187             173              233               227              209                232
2033 Note                       177             147                 209                187             143              193               364              290                201
2043 Note                       179             179                 252                187             187              252               366              366                252
Aggregate                     1,852            1,718                234              2,375           2,209              234              4,227           3,927                234

Panel B: Percent of Actual Traded Days to Potential Bond Traded Days
Note                             2014            2015     2014 and 2015
2018A Note                       92%             87%                 89%
2018B Note                       99%             97%                 98%
2019A Note                       92%             95%                 94%
2019B Note                       95%             96%                 96%
2020A Note                       96%             96%                 96%
2020B Note                       78%             94%                 91%
2021 Note                          n/a           93%                 93%
2022 Note                        78%             85%                 82%
2023 Note                        99%             99%                 99%
2024A Note                       97%             98%                 97%
2024B Note                       90%             93%                 92%
2033 Note                        83%             76%                 80%
2043 Note                       100%            100%               100%
Aggregate                        93%             93%                93%

Sources:
FINRA TRACE Data and Bloomberg.

Notes:
For the 2043 Note, the potential bond traded days is the same as the stock trade days. For the other notes, potential bond traded days is based on "SIFMA U.S. Holiday
Recommendations." During the Exchange Act Class Period, SIFMA recommended two full day close on which the stock market traded (10/13/2014 and 11/11/2014).
For the 2020B Note and 2024B Note issued on 11/3/2014, trading for year 2014 covers trading between 11/3/2014 and 12/31/2014. For the other notes, trading for year 2014
covers trading between 4/17/2014 and 12/31/2014. For the 2021 Note issued on 3/25/2015, trading for year 2015 covers trading between 3/25/2015 and 9/29/2015. For other
notes, trading for year 2015 covers trading between 1/1/2015 and 9/29/2015.
Annualized actual traded days is equal to actual traded days divided by potential bond traded days, multiplied by 252 trading days.
Aggregate statistics are computed as the sum of actual traded days for the Navient Exemplar Notes divided by the sum of potential bond traded days for the Navient Exemplar
Notes.




                                                                                                                                                                          p. 1 of 1
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1038 of 1145 PageID #: 5824


                                          Exhibit XV
                 Average Days Elapsed Between Trades for Navient Exemplar Notes
                           as Compared to That from Academic Paper

         Panel A: Average Days Elapsed Between Trades for Navient Exemplar Notes
         Note                       2014*       2015**
         2018A Note                  0.086       0.154
         2018B Note                  0.011       0.027
         2019A Note                  0.086       0.051
         2019B Note                  0.048       0.045
         2020A Note                  0.041       0.039
         2020B Note                  0.233       0.080
         2021 Note                      n/a      0.074
         2022 Note                   0.277       0.182
         2023 Note                   0.006       0.005
         2024A Note                  0.029       0.027
         2024B Note                  0.086       0.081
         2033 Note                   0.205       0.308
         2043 Note                   0.000       0.000
         Aggregate                   0.076       0.077

         Panel B: Distribution of Time Elapsed between Trades in Academic Paper
         This table presents the distribution of time elapsed between trades (in days) in dollar-denominated US
         corporate bonds in the State Street Corporation custody trades database during the period from January
         2003 to December 2005. The time elapsed is defined as the number of days between successive trades
         of a given bond. Bonds that trade in a given year are sorted in the order of increasing time elapsed and
         the decile cut-off values are computed. The values shown are the average time elapsed of the bond for
         the given percentile range. For example, the data shows that the median trade had an elapsed time of
         13 days in 2003 between successive trades and 12 days in 2005. (Mahanti et al., p. 282).


               Percentile            2003        2004        2005
                  10                    1          1           1
                  20                    2          2           2
                  30                    4          4           4
                  40                    7          8           8
                  50                   13         13          12
                  60                   24         23          21
                  70                   42         40          39
                  80                   82         79          78
                  90                  184        187         188

         Sources:
         FINRA TRACE Data; Bloomberg; and Sriketani Mahanti, Amrut Nashikkar, Marti Subrahmanyam,
         George Chacko and Gaurav Mallik, "Latent Liquidity: A New Measure of Liquidity, with an
         Application to Corporate Bonds," Journal of Financial Economics, Volume 88, Issue 2, pp. 272–298
         (May 2008).
         Notes:
         * For the 2020B Note and the 2024B Note, which were issued on 11/3/2014, the average statistics
         cover 11/4/2014 to 12/31/2014. For the other notes, the average statistics covers 4/21/2014, which is
         the second trading day in the Exchange Act Class Period, to 12/31/2014.
         ** For the 2021 Note, which was issued on 3/25/2015, the average statistics covers 3/26/2015 to
         9/29/2015. For the other notes, the average statistics cover 1/1/2015 to 9/29/2015.
         Aggregate statistics are aggregate average of days elapsed between trades for all Navient Exemplar
         Notes.
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1039 of 1145 PageID #: 5825


                                             Exhibit XVI
                                  Navient Exemplar Notes Trade Size

                                                       Average Daily Trade Size
                  Note               Minimum           Average         Median               Max
           2018A Note                     $2,000           $38,929        $19,932          $1,685,057
           2018B Note                     $3,468          $957,023       $494,613          $8,999,524
           2019A Note                     $2,040          $801,876       $455,449          $9,738,693
           2019B Note                     $3,090          $483,538       $166,284          $5,187,694
           2020A Note                     $3,336          $861,945       $450,099         $11,690,534
           2020B Note                     $4,378          $554,251       $159,242         $14,014,208
           2021 Note                      $5,019          $536,480       $204,044          $4,376,555
           2022 Note                      $2,227          $615,581       $218,730          $9,354,613
           2023 Note                      $3,697          $157,405        $62,982          $1,602,635
           2024A Note                     $4,038          $483,303       $175,500          $6,658,577
           2024B Note                     $3,770          $510,248       $121,068         $15,108,938
           2033 Note                        $840          $350,262        $47,815         $13,869,063
           2043 Note                          n/a               n/a             n/a                n/a
           Aggregate                     $21,784          $469,891       $366,119          $2,732,216

           Source:
           FINRA TRACE Data.

           Note:
           Daily trade size is computed as total value ($) traded during stock market hours divided by
           the number of transactions during stock market hours.
           Aggregate statistics are based on daily aggregate trade size for the Navient Exemplar Notes,
           except for the 2043 Note. Data for the exchange-traded 2043 Note is not available.
                    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1040 of 1145 PageID #: 5826


                                                                     Exhibit XVII
                                 Brokers for Navient Exemplar Notes at Some Point during the Exchange Act Class Period

                 Note    2018A   2018B      2019A      2019B       2020A      2020B       2021       2022        2023    2024A   2024B   2033
       Broker   Totals    110     139        113         98         147         90         78        101         207      132      91    101
 [1]   BCAP       12       X       X          X          X           X          X          X          X           X        X       X      X
 [2]   BKCM       12       X       X          X          X           X          X          X          X           X        X       X      X
 [3]   BNDS       12       X       X          X          X           X          X          X          X           X        X       X      X
 [4]   BOFA       12       X       X          X          X           X          X          X          X           X        X       X      X
 [5]   CHAS       12       X       X          X          X           X          X          X          X           X        X       X      X
 [6]   CITI       12       X       X          X          X           X          X          X          X           X        X       X      X
 [7]   DEAN       12       X       X          X          X           X          X          X          X           X        X       X      X
 [8]   FIBS       12       X       X          X          X           X          X          X          X           X        X       X      X
 [9]   GSCO       12       X       X          X          X           X          X          X          X           X        X       X      X
[10]   JANY       12       X       X          X          X           X          X          X          X           X        X       X      X
[11]   JPMS       12       X       X          X          X           X          X          X          X           X        X       X      X
[12]   JVBG       12       X       X          X          X           X          X          X          X           X        X       X      X
[13]   MADV       12       X       X          X          X           X          X          X          X           X        X       X      X
[14]   MKTX       12       X       X          X          X           X          X          X          X           X        X       X      X
[15]   MSCO       12       X       X          X          X           X          X          X          X           X        X       X      X
[16]   NFSC       12       X       X          X          X           X          X          X          X           X        X       X      X
[17]   PERS       12       X       X          X          X           X          X          X          X           X        X       X      X
[18]   PWJC       12       X       X          X          X           X          X          X          X           X        X       X      X
[19]   TDAR       12       X       X          X          X           X          X          X          X           X        X       X      X
[20]   TMCC       12       X       X          X          X           X          X          X          X           X        X       X      X
[21]   UBSW       12       X       X          X          X           X          X          X          X           X        X       X      X
[22]   VGRD       12       X       X          X          X           X          X          X          X           X        X       X      X
[23]   WCHV       12       X       X          X          X           X          X          X          X           X        X       X      X
[24]   WRET       12       X       X          X          X           X          X          X          X           X        X       X      X
[25]   BGCF       11       ---     X          X          X           X          X          X          X           X        X       X      X
[26]   CGWM       11       X       X          X          ---         X          X          X          X           X        X       X      X
[27]   DBKS       11       X       X          X          X           X          X          X          X           X        X       X      ---
[28]   EDFC       11       ---     X          X          X           X          X          X          X           X        X       X      X
[29]   FBCO       11       ---     X          X          X           X          X          X          X           X        X       X      X
[30]   FCCP       11       X       X          X          X           X          X          X          X           X        X       ---    X
[31]   FNET       11       X       ---        X          X           X          X          X          X           X        X       X      X
[32]   GFIG       11       ---     X          X          X           X          X          X          X           X        X       X      X
[33]   JEFF       11       ---     X          X          X           X          X          X          X           X        X       X      X
[34]   JSCA       11       ---     X          X          X           X          X          X          X           X        X       X      X
[35]   MLCO       11       X       X          X          X           X          X          X          X           X        X       ---    X
[36]   ODNC       11       X       X          X          X           X          X          ---        X           X        X       X      X
[37]   RBCD       11       X       X          X          X           X          X          ---        X           X        X       X      X
[38]   SMRD       11       X       X          X          X           X          X          ---        X           X        X       X      X
[39]   STFL       11       X       X          X          X           X          X          X          X           X        X       X      ---
[40]   VABD       11       X       X          X          X           X          X          X          X           X        X       ---    X
[41]   YLPL       11       X       X          X          X           X          X          ---        X           X        X       X      X



                                                                                                                                          p. 1 of 9
                    Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1041 of 1145 PageID #: 5827


                                                                     Exhibit XVII
                                 Brokers for Navient Exemplar Notes at Some Point during the Exchange Act Class Period

                 Note    2018A   2018B      2019A      2019B       2020A      2020B       2021       2022        2023    2024A   2024B   2033
       Broker   Totals    110     139        113         98         147         90         78        101         207      132      91    101
[42]   ETRS       11       X       X          X          X           X          ---        X          X           X        X       X      X
[43]   BGCX       10       ---     X          X          X           X          X          X          X           X        X       X      ---
[44]   BGIS       10       ---     X          X          X           X          X          ---        X           X        X       X      X
[45]   BIGG       10       ---     X          X          X           X          X          ---        X           X        X       X      X
[46]   INGS       10       ---     X          X          ---         X          X          X          X           X        X       X      X
[47]   NATL       10       ---     X          X          X           X          X          ---        X           X        X       X      X
[48]   NMRA       10       ---     X          X          X           X          X          X          X           X        X       X      ---
[49]   PATR       10       ---     X          X          X           X          X          X          X           X        X       X      ---
[50]   GARB       10       ---     X          X          X           X          ---        X          X           X        X       X      X
[51]   PARI       10       ---     X          X          X           X          ---        X          X           X        X       X      X
[52]   CSTI        9       X       X          ---        ---         X          X          X          X           X        X       ---    X
[53]   MZHO        9       ---     ---        X          ---         X          X          X          X           X        X       X      X
[54]   RSSE        9       ---     X          X          X           X          X          ---        X           X        X       ---    X
[55]   SEID        9       ---     X          ---        X           X          X          ---        X           X        X       X      X
[56]   SSIC        9       X       X          X          X           ---        X          ---        ---         X        X       X      X
[57]   ZDNF        9       X       X          X          X           X          X          X          ---         X        X       ---    ---
[58]   MESF        9       X       X          X          X           X          ---        X          ---         X        X       X      ---
[59]   SWST        9       X       X          X          ---         X          ---        ---        X           X        X       X      X
[60]   AEFA        8       X       ---        X          X           X          X          ---        X           X        ---     X      ---
[61]   BBNT        8       X       X          X          ---         X          X          X          X           X        ---     ---    ---
[62]   FBPC        8       ---     X          ---        X           X          X          X          ---         X        X       X      ---
[63]   HRBF        8       X       ---        X          X           X          X          ---        X           X        ---     X      ---
[64]   IBCO        8       ---     X          X          X           X          X          ---        X           X        X       ---    ---
[65]   MURF        8       ---     X          X          X           X          X          ---        X           X        X       ---    ---
[66]   RCMA        8       ---     X          X          X           X          X          ---        X           X        X       ---    ---
[67]   SSLL        8       X       ---        X          X           ---        X          ---        ---         X        X       X      X
[68]   TMBR        8       ---     X          X          X           X          X          ---        X           X        X       ---    ---
[69]   WUND        8       X       ---        X          ---         X          X          X          X           X        X       ---    ---
[70]   BDDK        8       X       X          X          ---         X          ---        ---        X           X        X       X      ---
[71]   CFCS        8       ---     X          X          X           X          ---        ---        X           X        X       X      ---
[72]   IBKR        8       ---     X          X          X           X          ---        ---        ---         X        X       X      X
[73]   MLMA        8       X       X          ---        ---         X          ---        ---        X           X        X       X      X
[74]   BDTR        8       X       X          X          X           X          ---        ---        ---         X        X       ---    X
[75]   RAJA        8       X       X          X          X           X          ---        ---        ---         X        X       ---    X
[76]   CFCO        7       ---     X          X          ---         X          X          ---        ---         ---      X       X      X
[77]   FATS        7       ---     X          ---        X           X          X          X          ---         X        ---     X      ---
[78]   LATG        7       ---     X          ---        X           X          X          ---        X           X        X       ---    ---
[79]   OPCO        7       ---     X          ---        ---         X          X          X          ---         X        X       X      ---
[80]   SCSI        7       ---     X          ---        X           ---        X          X          ---         X        ---     X      X
[81]   SPGS        7       ---     ---        X          X           ---        X          X          ---         X        X       ---    X
[82]   CFSC        7       ---     X          ---        ---         X          ---        ---        X           X        X       X      X



                                                                                                                                          p. 2 of 9
                     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1042 of 1145 PageID #: 5828


                                                                      Exhibit XVII
                                  Brokers for Navient Exemplar Notes at Some Point during the Exchange Act Class Period

                  Note    2018A   2018B      2019A      2019B       2020A      2020B       2021       2022        2023    2024A   2024B   2033
        Broker   Totals    110     139        113         98         147         90         78        101         207      132      91    101
 [83]   RWPS       7        ---     X          X          ---         X          ---        ---        ---         X        X       X      X
 [84]   VMEX       7        ---     ---        X          ---         X          ---        X          ---         X        X       X      X
 [85]   MAXC       7        ---     X          X          X           X          ---        ---        X           X        X       ---    ---
 [86]   GATS       6        ---     X          ---        ---         X          X          X          ---         ---      X       ---    X
 [87]   NTRC       6        ---     X          ---        ---         X          X          ---        X           X        ---     ---    X
 [88]   WBLR       6        ---     X          X          ---         X          X          X          X           ---      ---     ---    ---
 [89]   DCSD       6        X       ---        ---        ---         X          ---        X          ---         X        X       X      ---
 [90]   EBKR       6        ---     X          X          ---         X          ---        ---        ---         X        X       X      ---
 [91]   HBCO       6        X       X          ---        ---         X          ---        ---        ---         X        X       X      ---
 [92]   SUFI       6        ---     X          X          X           ---        ---        ---        X           X        ---     X      ---
 [93]   MAXM       6        ---     X          ---        X           X          ---        X          ---         X        X       ---    ---
 [94]   NBLB       6        X       ---        X          X           ---        ---        X          ---         X        X       ---    ---
 [95]   CSMI       6        X       X          ---        X           ---        ---        ---        X           X        X       ---    ---
 [96]   EDJO       6        X       X          X          ---         ---        ---        ---        ---         X        X       ---    X
 [97]   ESPO       6        X       X          X          ---         X          ---        ---        ---         X        X       ---    ---
 [98]   FISB       6        X       X          ---        ---         X          ---        ---        X           X        X       ---    ---
 [99]   RJFS       6        X       X          X          X           ---        ---        ---        ---         X        ---     ---    X
[100]   MACC       6        ---     X          X          ---         X          ---        ---        ---         X        X       ---    X
[101]   ROYL       6        ---     X          X          ---         X          ---        ---        ---         X        X       ---    X
[102]   BARD       5        ---     X          X          ---         ---        X          X          ---         X        ---     ---    ---
[103]   DOTC       5        X       X          ---        ---         X          X          ---        ---         ---      ---     ---    X
[104]   MWIL       5        X       ---        ---        ---         ---        X          X          ---         X        ---     X      ---
[105]   WEGI       5        X       ---        X          ---         X          X          ---        ---         X        ---     ---    ---
[106]   WTKR       5        ---     ---        X          X           ---        X          X          ---         X        ---     ---    ---
[107]   NESC       5        ---     ---        ---        ---         X          ---        ---        ---         X        X       X      X
[108]   FUND       5        ---     X          ---        ---         ---        ---        X          ---         X        X       ---    X
[109]   CRTS       5        X       X          ---        ---         X          ---        ---        X           X        ---     ---    ---
[110]   TAFI       5        X       ---        ---        ---         X          ---        ---        X           X        ---     ---    X
[111]   WEDB       5        X       ---        X          X           ---        ---        ---        ---         X        ---     ---    X
[112]   EFGC       5        ---     ---        ---        X           X          ---        ---        X           X        ---     ---    X
[113]   CREW       4        X       ---        X          ---         X          X          ---        ---         ---      ---     ---    ---
[114]   SALC       4        ---     X          ---        ---         ---        X          X          ---         ---      ---     X      ---
[115]   VFIN       4        ---     ---        ---        ---         ---        X          ---        X           ---      X       ---    X
[116]   AGIS       4        X       ---        ---        ---         ---        ---        ---        X           X        ---     X      ---
[117]   FINW       4        ---     ---        ---        ---         X          ---        X          ---         X        X       ---    ---
[118]   LISI       4        ---     ---        ---        ---         X          ---        X          ---         X        X       ---    ---
[119]   NITE       4        ---     X          X          X           ---        ---        X          ---         ---      ---     ---    ---
[120]   WMBU       4        ---     ---        ---        X           ---        ---        X          ---         X        X       ---    ---
[121]   BOSC       4        X       X          ---        ---         X          ---        ---        ---         X        ---     ---    ---
[122]   JNFS       4        X       X          ---        ---         X          ---        ---        ---         X        ---     ---    ---
[123]   NORC       4        X       ---        ---        ---         ---        ---        ---        X           X        X       ---    ---



                                                                                                                                           p. 3 of 9
                     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1043 of 1145 PageID #: 5829


                                                                      Exhibit XVII
                                  Brokers for Navient Exemplar Notes at Some Point during the Exchange Act Class Period

                  Note    2018A   2018B      2019A      2019B       2020A      2020B       2021       2022        2023    2024A   2024B   2033
        Broker   Totals    110     139        113         98         147         90         78        101         207      132      91    101
[124]   WAYN       4        X       ---        X          ---         ---        ---        ---        X           ---      X       ---    ---
[125]   CMCA       4        ---     ---        X          ---         ---        ---        ---        ---         X        X       ---    X
[126]   CMMW       4        ---     X          ---        ---         ---        ---        ---        X           X        ---     ---    X
[127]   ULAT       4        ---     ---        ---        X           X          ---        ---        ---         X        ---     ---    X
[128]   KRTH       4        ---     X          ---        ---         X          ---        ---        X           X        ---     ---    ---
[129]   STTT       4        ---     X          X          ---         ---        ---        ---        ---         X        X       ---    ---
[130]   CICI       4        ---     ---        ---        ---         X          ---        ---        X           X        X       ---    ---
[131]   AJCO       3        ---     X          ---        ---         ---        X          ---        ---         ---      ---     ---    X
[132]   BDBS       3        ---     ---        ---        ---         ---        X          ---        ---         ---      X       X      ---
[133]   TDSI       3        ---     ---        ---        ---         ---        X          ---        ---         ---      X       X      ---
[134]   LATN       3        X       ---        X          ---         ---        ---        ---        ---         ---      ---     X      ---
[135]   SALI       3        ---     ---        ---        ---         X          ---        ---        ---         X        ---     X      ---
[136]   BANK       3        ---     ---        ---        ---         ---        ---        X          ---         X        X       ---    ---
[137]   FNIC       3        ---     ---        ---        ---         ---        ---        X          ---         X        X       ---    ---
[138]   AALC       3        X       ---        X          ---         ---        ---        ---        ---         ---      X       ---    ---
[139]   CALT       3        X       X          ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[140]   CSAI       3        X       ---        ---        X           ---        ---        ---        ---         X        ---     ---    ---
[141]   DAVA       3        X       ---        ---        ---         ---        ---        ---        X           ---      X       ---    ---
[142]   FBLT       3        X       ---        ---        ---         ---        ---        ---        ---         ---      X       ---    X
[143]   ICCP       3        X       ---        ---        ---         ---        ---        ---        ---         X        X       ---    ---
[144]   LTCO       3        X       ---        ---        ---         ---        ---        ---        X           X        ---     ---    ---
[145]   RGLS       3        X       ---        ---        ---         ---        ---        ---        X           ---      X       ---    ---
[146]   RJFI       3        X       X          ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[147]   SBRO       3        X       ---        ---        X           X          ---        ---        ---         ---      ---     ---    ---
[148]   STOS       3        X       ---        ---        ---         ---        ---        ---        ---         X        ---     ---    X
[149]   WISI       3        X       ---        ---        ---         X          ---        ---        ---         ---      ---     ---    X
[150]   WRIS       3        X       X          ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[151]   BTSS       3        ---     ---        ---        ---         X          ---        ---        X           ---      ---     ---    X
[152]   MUFG       3        ---     X          ---        ---         X          ---        ---        ---         ---      ---     ---    X
[153]   OXPS       3        ---     ---        X          ---         ---        ---        ---        ---         X        ---     ---    X
[154]   SEIC       3        ---     X          ---        ---         ---        ---        ---        ---         X        ---     ---    X
[155]   SEMT       3        ---     ---        ---        ---         ---        ---        ---        ---         X        X       ---    X
[156]   HSBK       3        ---     X          ---        ---         X          ---        ---        ---         X        ---     ---    ---
[157]   IESI       3        ---     X          ---        ---         X          ---        ---        ---         X        ---     ---    ---
[158]   SAIN       3        ---     X          ---        ---         X          ---        ---        X           ---      ---     ---    ---
[159]   SUSQ       3        ---     X          X          X           ---        ---        ---        ---         ---      ---     ---    ---
[160]   TRNP       3        ---     X          ---        ---         X          ---        ---        ---         ---      X       ---    ---
[161]   WHCG       3        ---     X          ---        X           ---        ---        ---        ---         X        ---     ---    ---
[162]   BWEL       3        ---     ---        ---        ---         X          ---        ---        ---         X        X       ---    ---
[163]   CGDN       3        ---     ---        X          ---         X          ---        ---        X           ---      ---     ---    ---
[164]   LNKS       3        ---     ---        X          X           X          ---        ---        ---         ---      ---     ---    ---



                                                                                                                                           p. 4 of 9
                     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1044 of 1145 PageID #: 5830


                                                                      Exhibit XVII
                                  Brokers for Navient Exemplar Notes at Some Point during the Exchange Act Class Period

                  Note    2018A   2018B      2019A      2019B       2020A      2020B       2021       2022        2023    2024A   2024B   2033
        Broker   Totals    110     139        113         98         147         90         78        101         207      132      91    101
[165]   RAYG       3        ---     ---        X          ---         X          ---        ---        ---         X        ---     ---    ---
[166]   BECM       3        ---     ---        ---        ---         ---        ---        ---        X           X        X       ---    ---
[167]   GFSI       3        ---     ---        ---        X           ---        ---        ---        X           X        ---     ---    ---
[168]   SIIW       3        ---     ---        ---        ---         ---        ---        ---        X           X        X       ---    ---
[169]   FLTU       3        ---     ---        X          X           ---        ---        ---        ---         X        ---     ---    ---
[170]   ASLB       2        ---     ---        ---        ---         ---        X          X          ---         ---      ---     ---    ---
[171]   LNCL       2        X       ---        ---        ---         ---        X          ---        ---         ---      ---     ---    ---
[172]   ANDG       2        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     X      ---
[173]   CTSC       2        ---     ---        ---        ---         ---        ---        ---        ---         ---      X       X      ---
[174]   FORE       2        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     X      ---
[175]   MITR       2        ---     ---        ---        ---         ---        ---        X          ---         ---      ---     X      ---
[176]   SSPR       2        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     X      ---
[177]   STOV       2        ---     X          ---        ---         ---        ---        ---        ---         ---      ---     X      ---
[178]   FALC       2        ---     X          ---        ---         ---        ---        X          ---         ---      ---     ---    ---
[179]   HTDX       2        ---     ---        ---        ---         ---        ---        X          ---         ---      X       ---    ---
[180]   CCMM       2        X       ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[181]   CGAM       2        X       ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[182]   DADA       2        X       ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[183]   FFEC       2        X       X          ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[184]   HJSC       2        X       ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[185]   IMPC       2        X       ---        X          ---         ---        ---        ---        ---         ---      ---     ---    ---
[186]   JPTC       2        X       ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[187]   NWML       2        X       ---        ---        ---         ---        ---        ---        ---         ---      X       ---    ---
[188]   ADSO       2        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    X
[189]   GSIL       2        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    X
[190]   LMKO       2        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    X
[191]   MOLO       2        ---     ---        ---        ---         ---        ---        ---        ---         ---      X       ---    X
[192]   POLI       2        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    X
[193]   SSCO       2        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    X
[194]   WPCC       2        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    X
[195]   BGHT       2        ---     X          ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[196]   CTLA       2        ---     X          ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[197]   FAST       2        ---     X          ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[198]   KING       2        ---     X          ---        X           ---        ---        ---        ---         ---      ---     ---    ---
[199]   PICE       2        ---     X          ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[200]   PPSL       2        ---     X          ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[201]   PRBC       2        ---     X          ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[202]   PRGI       2        ---     X          ---        X           ---        ---        ---        ---         ---      ---     ---    ---
[203]   SGAS       2        ---     X          ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[204]   ICMI       2        ---     ---        ---        ---         X          ---        ---        X           ---      ---     ---    ---
[205]   SEEL       2        ---     ---        ---        ---         X          ---        ---        X           ---      ---     ---    ---



                                                                                                                                           p. 5 of 9
                     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1045 of 1145 PageID #: 5831


                                                                      Exhibit XVII
                                  Brokers for Navient Exemplar Notes at Some Point during the Exchange Act Class Period

                  Note    2018A   2018B      2019A      2019B       2020A      2020B       2021       2022        2023    2024A   2024B   2033
        Broker   Totals    110     139        113         98         147         90         78        101         207      132      91    101
[206]   SPAC       2        ---     ---        ---        ---         X          ---        ---        ---         X        ---     ---    ---
[207]   UPLN       2        ---     ---        X          ---         X          ---        ---        ---         ---      ---     ---    ---
[208]   WBFS       2        ---     ---        ---        X           X          ---        ---        ---         ---      ---     ---    ---
[209]   FBSB       2        ---     ---        ---        ---         ---        ---        ---        ---         X        X       ---    ---
[210]   BRGE       2        ---     ---        ---        ---         ---        ---        ---        ---         X        X       ---    ---
[211]   DOMK       2        ---     ---        ---        X           ---        ---        ---        ---         X        ---     ---    ---
[212]   FDSC       2        ---     ---        ---        ---         ---        ---        ---        ---         X        X       ---    ---
[213]   INTA       2        ---     ---        X          ---         ---        ---        ---        ---         X        ---     ---    ---
[214]   MULT       2        ---     ---        ---        ---         ---        ---        ---        ---         X        X       ---    ---
[215]   SMPR       2        ---     ---        ---        ---         ---        ---        ---        ---         X        X       ---    ---
[216]   TSPI       2        ---     ---        X          ---         ---        ---        ---        ---         X        ---     ---    ---
[217]   FFCB       1        ---     ---        ---        ---         ---        X          ---        ---         ---      ---     ---    ---
[218]   REGR       1        ---     ---        ---        ---         ---        X          ---        ---         ---      ---     ---    ---
[219]   VSRF       1        ---     ---        ---        ---         ---        X          ---        ---         ---      ---     ---    ---
[220]   WCSC       1        ---     ---        ---        ---         ---        X          ---        ---         ---      ---     ---    ---
[221]   EXCS       1        ---     ---        ---        ---         ---        ---        ---        ---         ---      ---     X      ---
[222]   NHWI       1        ---     ---        ---        ---         ---        ---        ---        ---         ---      ---     X      ---
[223]   TRIP       1        ---     ---        ---        ---         ---        ---        ---        ---         ---      ---     X      ---
[224]   VNDM       1        ---     ---        ---        ---         ---        ---        ---        ---         ---      ---     X      ---
[225]   WING       1        ---     ---        ---        ---         ---        ---        ---        ---         ---      ---     X      ---
[226]   FCST       1        ---     ---        ---        ---         ---        ---        X          ---         ---      ---     ---    ---
[227]   SABS       1        ---     ---        ---        ---         ---        ---        X          ---         ---      ---     ---    ---
[228]   ASPN       1        X       ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[229]   BFEC       1        X       ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[230]   CBTD       1        X       ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[231]   DOVE       1        X       ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[232]   EKRI       1        X       ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[233]   GLYN       1        X       ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[234]   HAZL       1        X       ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[235]   HENN       1        X       ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[236]   INSC       1        X       ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[237]   JWCF       1        X       ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[238]   MISL       1        X       ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[239]   MJDW       1        X       ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[240]   RAIN       1        X       ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[241]   RILY       1        X       ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[242]   SEMQ       1        X       ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[243]   SGLC       1        X       ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[244]   SSET       1        X       ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[245]   IPAC       1        ---     ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    X
[246]   IRMD       1        ---     ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    X



                                                                                                                                           p. 6 of 9
                     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1046 of 1145 PageID #: 5832


                                                                      Exhibit XVII
                                  Brokers for Navient Exemplar Notes at Some Point during the Exchange Act Class Period

                  Note    2018A   2018B      2019A      2019B       2020A      2020B       2021       2022        2023    2024A   2024B   2033
        Broker   Totals    110     139        113         98         147         90         78        101         207      132      91    101
[247]   LAKE       1        ---     ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    X
[248]   LEBO       1        ---     ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    X
[249]   NTBC       1        ---     ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    X
[250]   WEGE       1        ---     ---        ---        ---         ---        ---        ---        ---         ---      ---     ---    X
[251]   AGFA       1        ---     X          ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[252]   ALAC       1        ---     X          ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[253]   CBSE       1        ---     X          ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[254]   FISA       1        ---     X          ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[255]   INPR       1        ---     X          ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[256]   ISCN       1        ---     X          ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[257]   MHSI       1        ---     X          ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[258]   MIAM       1        ---     X          ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[259]   MWRI       1        ---     X          ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[260]   NESS       1        ---     X          ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[261]   SUMI       1        ---     X          ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[262]   WBRO       1        ---     X          ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[263]   WELD       1        ---     X          ---        ---         ---        ---        ---        ---         ---      ---     ---    ---
[264]   ACSL       1        ---     ---        ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[265]   APFS       1        ---     ---        ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[266]   AVIL       1        ---     ---        ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[267]   CPFS       1        ---     ---        ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[268]   CREF       1        ---     ---        ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[269]   CSPI       1        ---     ---        ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[270]   CTAS       1        ---     ---        ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[271]   CUNA       1        ---     ---        ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[272]   EFSP       1        ---     ---        ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[273]   INST       1        ---     ---        ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[274]   ITCC       1        ---     ---        ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[275]   KOVP       1        ---     ---        ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[276]   KOVS       1        ---     ---        ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[277]   LPSP       1        ---     ---        ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[278]   ROAR       1        ---     ---        ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[279]   SSIN       1        ---     ---        ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[280]   TRYN       1        ---     ---        ---        ---         X          ---        ---        ---         ---      ---     ---    ---
[281]   BCCS       1        ---     ---        ---        ---         ---        ---        ---        X           ---      ---     ---    ---
[282]   BFFI       1        ---     ---        ---        ---         ---        ---        ---        ---         ---      X       ---    ---
[283]   CIRI       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[284]   LASS       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[285]   RAFF       1        ---     ---        X          ---         ---        ---        ---        ---         ---      ---     ---    ---
[286]   BOKI       1        ---     ---        ---        ---         ---        ---        ---        X           ---      ---     ---    ---
[287]   IPGR       1        ---     ---        ---        ---         ---        ---        ---        X           ---      ---     ---    ---



                                                                                                                                           p. 7 of 9
                     Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1047 of 1145 PageID #: 5833


                                                                      Exhibit XVII
                                  Brokers for Navient Exemplar Notes at Some Point during the Exchange Act Class Period

                  Note    2018A   2018B      2019A      2019B       2020A      2020B       2021       2022        2023    2024A   2024B   2033
        Broker   Totals    110     139        113         98         147         90         78        101         207      132      91    101
[288]   JKRC       1        ---     ---        ---        ---         ---        ---        ---        X           ---      ---     ---    ---
[289]   TITL       1        ---     ---        ---        ---         ---        ---        ---        X           ---      ---     ---    ---
[290]   CARC       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[291]   GWWD       1        ---     ---        X          ---         ---        ---        ---        ---         ---      ---     ---    ---
[292]   MORA       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[293]   NEXT       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[294]   TFSS       1        ---     ---        ---        X           ---        ---        ---        ---         ---      ---     ---    ---
[295]   GACC       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[296]   ACII       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[297]   ACPL       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[298]   AISG       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[299]   BLTK       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[300]   CATE       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[301]   CNSI       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[302]   COSL       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[303]   DRSC       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[304]   FINT       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[305]   FNSJ       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[306]   HIAI       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[307]   HSAI       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[308]   IATS       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[309]   IVEX       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[310]   JEFM       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[311]   KEYB       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[312]   KMSF       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[313]   LQNF       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[314]   LYON       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[315]   MWMS       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[316]   NAPK       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[317]   OHIO       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[318]   PNCC       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[319]   PNCM       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[320]   PWPR       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[321]   SSGR       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[322]   STSE       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[323]   SUMT       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[324]   TRID       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[325]   VBSL       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[326]   VSIN       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[327]   WISC       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---
[328]   WOOD       1        ---     ---        ---        ---         ---        ---        ---        ---         X        ---     ---    ---



                                                                                                                                           p. 8 of 9
                          Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1048 of 1145 PageID #: 5834


                                                                                    Exhibit XVII
                                                Brokers for Navient Exemplar Notes at Some Point during the Exchange Act Class Period

                      Note        2018A          2018B          2019A         2019B           2020A          2020B          2021               2022   2023   2024A   2024B   2033
         Broker      Totals        110            139            113            98             147             90            78                101    207     132      91    101
 [329]   WYNS          1            ---            ---            ---           ---             ---            ---           ---                ---    X       ---     ---    ---
 [330]   ALEN          1            ---            ---            X             ---             ---            ---           ---                ---    ---     ---     ---    ---
 [331]   CGAT          1            ---            ---            X             ---             ---            ---           ---                ---    ---     ---     ---    ---
 [332]   GARR          1            ---            ---            X             ---             ---            ---           ---                ---    ---     ---     ---    ---
 [333]   JHDI          1            ---            ---            X             ---             ---            ---           ---                ---    ---     ---     ---    ---
 [334]   ROTH          1            ---            ---            X             ---             ---            ---           ---                ---    ---     ---     ---    ---
 [335]   CNFI          1            ---            ---            ---           X               ---            ---           ---                ---    ---     ---     ---    ---
 [336]   LDLW          1            ---            ---            ---           X               ---            ---           ---                ---    ---     ---     ---    ---
 [337]   MKTI          1            ---            ---            ---           X               ---            ---           ---                ---    ---     ---     ---    ---
 [338]   WHBB          1            ---            ---            ---           X               ---            ---           ---                ---    ---     ---     ---    ---
 [339]   ARTI          1            ---            ---            ---           ---             ---            ---           ---                ---    ---     X       ---    ---
 [340]   DSIS          1            ---            ---            ---           ---             ---            ---           ---                ---    ---     X       ---    ---
 [341]   FMAT          1            ---            ---            ---           ---             ---            ---           ---                ---    ---     X       ---    ---
 [342]   MSII          1            ---            ---            ---           ---             ---            ---           ---                ---    ---     X       ---    ---
 [343]   TRNS          1            ---            ---            ---           ---             ---            ---           ---                ---    ---     X       ---    ---

Source:
FINRA TRACE Data.

Notes:
Broker data for the exchange-traded 2043 Note is not available. For other notes, see Appendix I for methodology for determining the brokers.




                                                                                                                                                                              p. 9 of 9
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1049 of 1145 PageID #: 5835


                                            Exhibit XVIII
                          Market Value of Navient Exemplar Notes Outstanding

                                                     Market Value of Notes Outstanding
             Note                 Minimum               Average             Median                     Max
      2018A Note                    $187,027,786         $198,845,888        $199,461,358             $203,818,000
      2018B Note                  $2,587,541,778       $2,827,115,248      $2,820,649,650           $2,976,368,346
      2019A Note                  $1,178,823,594       $1,286,307,413      $1,288,376,744           $1,354,687,500
      2019B Note                    $914,509,560       $1,005,849,460      $1,010,316,121           $1,055,500,000
      2020A Note                  $1,452,257,651       $1,675,581,090      $1,686,895,393           $1,786,275,000
      2020B Note                    $423,750,000         $487,628,130        $495,023,333             $514,673,750
      2021 Note                     $431,173,889         $485,971,921       $497,857,143              $518,526,440
      2022 Note                     $670,365,458         $804,108,983       $816,296,250              $858,525,075
      2023 Note                     $813,073,276         $957,710,132       $970,005,377            $1,005,188,207
      2024A Note                    $682,635,000         $829,142,675       $839,996,032              $882,178,333
      2024B Note                    $408,585,185         $469,049,858        $476,091,000             $507,450,000
      2033 Note                     $411,421,294         $586,284,761       $582,894,322              $689,542,500
      2043 Note                     $217,440,000         $259,809,770       $262,620,000              $276,120,000
      Aggregate                  $10,403,643,055      $11,202,259,608    $11,173,432,579           $11,945,536,479

      Sources:
      FINRA TRACE Data and Bloomberg.

      Notes:
      For the 2043 Note, market value of notes outstanding is equal to number of notes outstanding (12,000,000
      notes) from Bloomberg multiplied by the volume weighted average price (VWAP) per note obtained from
      Bloomberg.
      For the other notes, market value of notes outstanding is equal to notes outstanding (in par value) from
      Bloomberg multiplied by the VWAP between 9:30 am and 4:00 pm, divided by 100. See Appendix I for
      methodology to compute VWAP for all Navient Exemplar Notes except for the 2043 Note. Source: FINRA
      TRACE Data. For days on which VWAP is not available, prior VWAP is used. If VWAP is not available
      on the first day in the Exchange Act Class Period (i.e., 4/17/2014 or issuance day for notes issued during the
      Exchange Act Class Period), the first available VWAP is used.
      Aggregate market value of notes outstanding is the total market value of all Navient Exemplar Notes.




                                                                                                                       p. 1 of 1
                  Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1050 of 1145 PageID #: 5836



                                                           Exhibit XIX
                                              Market Value of Navient Exemplar Notes
$12,500,000,000


                                                                                 Issuance of the
                                         Issuance of the                         2021 Note
$12,000,000,000
                                         2020B and
                                         2024B Notes

$11,500,000,000




$11,000,000,000




$10,500,000,000




$10,000,000,000




 $9,500,000,000




 $9,000,000,000




                                                                    Total Market Value

Sources: Bloomberg and FINRA Trade Data.
Notes: The total amount of notes outstanding (in par value) has changed over the Exchange Act Class Period due to the issuance of the 2020B Note,
the 2021 Note and the 2024B Note; as well as multiple debt repurchases of the 2033 Note.
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1051 of 1145 PageID #: 5837


                                           Exhibit XX
            Navient Exemplar Notes Bid-Ask Spread during the Exchange Act Class Period

                                 Customer-Based Bid-Ask Spreads                       Broker-Based Bid-Ask Spreads
                                 Mean      Median        Daily                       Mean      Median        Daily
           Note                   %          %       Observations                     %           %       Observations
 2018A Note                       0.97%      0.85%         46                         0.52%      0.27%        187
 2018B Note                       0.41%      0.22%        109                         0.27%      0.11%        211
 2019A Note                       0.69%      0.30%         54                         0.42%      0.17%        141
 2019B Note                       0.93%      0.49%         54                         0.51%      0.24%        140
 2020A Note                       0.56%      0.24%         94                         0.42%      0.22%        196
 2020B Note                       1.67%      1.04%         31                         0.68%      0.28%          79
 2021 Note                        0.87%      0.27%         21                         0.77%      0.26%          63
 2022 Note                        0.92%      0.26%         32                         0.44%      0.12%        108
 2023 Note                        1.40%      1.29%        202                         0.68%      0.53%        332
 2024A Note                       1.21%      0.77%         75                         0.66%      0.28%        201
 2024B Note                       0.81%      0.28%         33                         0.88%      0.76%        141
 2033 Note                        1.24%      0.37%         24                         0.81%      0.48%        137
 2043 Note                        0.56%      0.51%        366                         0.56%      0.51%        366
 Aggregate                       0.85%      0.51%        1141                        0.57%       0.32%       2302

 Sources:
 FINRA TRACE Data and Bloomberg.

 Notes:
 For the 2043 Note, bid-ask spread is equal to closing ask price less closing bid price divided by the average of ask and bid
 prices. For the other notes, see Appendix I for methodology to compute the bid-ask spreads. "Daily observations" counts
 each day only once.
               Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1052 of 1145 PageID #: 5838


                                                                 Exhibit XXI
                                              Institution Positions in Navient Exemplar Notes

                                                                     Institution Positions as a % of              Number of Institutions with
                       Positions of All Institutions
                                                                           Notes Outstanding                         Positive Positions
   Note            6/30/2014    12/31/2014     6/30/2015           6/30/2014    12/31/2014     6/30/2015       6/30/2014    12/31/2014     6/30/2015
2018A Note       113,561,000 111,387,000 111,799,000                    57%           56%           56%               23            22            22
2018B Note     1,418,362,000 1,488,851,000 1,471,112,000                57%           60%           59%              110           115           109
2019A Note       723,938,000 758,617,000 780,422,000                    58%           61%           62%               71            75            81
2019B Note       590,257,000 577,238,000 600,490,000                    59%           58%           60%               59            59            59
2020A Note       845,905,000 862,215,000 836,996,000                    56%           57%           56%               93            93            95
2020B Note                n/a 228,263,000 215,009,000                     n/a         46%           43%               n/a           67            64
2021 Note                 n/a           n/a 196,462,000                   n/a           n/a         39%               n/a           n/a           30
2022 Note        362,066,000 394,458,000 416,147,000                    48%           53%           55%               52            54            55
2023 Note        441,063,000 501,149,000 540,089,000                    44%           50%           54%               50            51            46
2024A Note       522,974,000 547,291,000 527,891,000                    62%           64%           62%               53            65            67
2024B Note                n/a 214,371,000 283,697,000                     n/a         43%           57%               n/a           41            55
2033 Note        365,248,000 332,917,000 311,345,000                    49%           46%           46%               37            42            35
2043 Note         24,007,900    23,813,300    23,201,500                 8%            8%            8%               17            16            15
Aggregate                                                               54%           55%           55%              239           264           269

Source:
Bloomberg.

Notes:
Positions of institutions are in par value. Institution positions as a % of notes outstanding is computed as positions of all institutions divided by
the notes outstanding (in par value) for each note. Aggregate institution position as a % of notes outstanding is computed as total par value held
by institutions for all Navient Exemplar Notes divided by total amount of notes outstanding (in par value) for all Navient Exemplar Notes. If
same institution held more than one note, it is counted only once in the aggregate number of institutions with positive positions.
Per Bloomberg, the institution data "may not represent all institutions, if they are not required to publicly disclose their holdings. Especially for
fixed income securities, [Bloomberg] may not cover all holders, since public disclosure is not generally required."
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1053 of 1145 PageID #: 5839


                                          Exhibit XXII
         Relationship Between Stock Volume and Navient Exemplar Notes Abnormal Returns


                    Date Range                Coefficient              t-stat           Observations           R-Squared

              04/21/2014 - 10/01/2015             0.0013                5.63                3,535                   0.89%


Note:
Based on a regression of absolute value of daily abnormal returns for Navient Exemplar Notes on the natural log of daily
trading volume of Navient common stock, where single day abnormal return is available during the Exchange Act Class
Period+. Multiday returns are excluded from the analysis. Daily abnormal returns and volume are provided in backups.
                           Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1054 of 1145 PageID #: 5840


                                                                                        Exhibit XXIII
                                                 Analysis of the Relationship between News and Abnormal Returns for Navient Exemplar Notes

                                                                                                                                        EXPECTED                        RATIO OF ACTUAL
                                                                                                      ACTUAL
                                                                                                                                      NUMBER OF DAYS                      TO EXPECTED
                                   Observation on a Date                                           NUMBER OF DAYS
                                                                                                                                           [A]                          NUMBER OF DAYS                    Total
                                                                                               No-News [B]        News [B]        No-News [B]        News [B]       No-News [B]         News [B]
 [1]   Number of Days                                                                              874              175               874               175              1                  1              1049
 [2]   No Statistically Significant Abnormal Return                                                815              151             804.85            161.15           1.01               0.94             966
 [3]   Statistically Significant Abnormal Return                                                    59               24              69.15             13.85           0.85               1.73              83
 [4]   Percent of Statistically Significant Abnormal Return Days of Total Days                    6.8%             13.7%             7.9%              7.9%                                                7.9%

Notes:
[A] Expected number of statistically significant days and no statistically significant days are based on their relative proportion in total multiplied by number of days in respective news
    and no-news groups.
[B] News released after 4 pm or during non-trading days are treated as impacting the following stock trading day. The "no-news" days are defined as days without any news with a time stamp. "News" days are
    defined as days that meet all of the following criteria: (1) total number of news with a time stamp is at or greater than the 90th percentile of all days during Exchange Act Class Period+ (i.e., greater than or
    equal to 7 news articles); (2) number of news articles with a time stamp and "Bloomberg News" source is at or greater than the 90th percentile of all days during Exchange Act Class Period+ (i.e., greater than
    or equal to 3 news articles); (3) number of news articles with a time stamp and "Bloomberg First Word" source is at or greater than the 90th percentile of all days during Exchange Act Class Period+ (i.e.,
    greater than or equal to 2 news articles); and (4) number of news articles with a time stamp and either "Bloomberg News" or "Bloomberg First Word" sources is at or greater than the 90th percentile of all
    days during Exchange Act Class Period+ (i.e., greater than or equal to 4 news articles). If a bond does not trade on one day, a multiday trade window is used. A multiday window is considered a "no-news"
    day if every day during this window is a "no-news" day. A multiday window is considered as a "news" day if any day in this window is a "news" day. Source: Appendix C.

 [1]   Number of news/no-news trading days for all Navient Exemplar Notes.
 [2]   Number of news/no-news trading days without significant abnormal returns for all Navient Exemplar Notes.
 [3]   Number of news/no-news trading days with significant abnormal returns for all Navient Exemplar Notes.
 [4]   = [3] / [1].
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1055 of 1145 PageID #: 5841


                                           Exhibit XXIV-A
                     Navient Exemplar Notes Reaction to the July 13, 2015 Disclosure

                                                             Abnormal
                 Note         Date       Price   Return       Return  t-stat       p-value   Sig
             2018A Note     7/13/2015      99.74
                            7/14/2015      98.82 -0.92%          -0.68%    -0.93    35.51%

             2018B Note     7/13/2015     111.48
                            7/14/2015     110.36    -1.00%       -0.89%    -2.82     0.57% **

             2019A Note     7/13/2015     102.26
                            7/14/2015     100.67    -1.55%       -1.52%    -4.28     0.00% **

             2019B Note     7/13/2015     102.15
                            7/14/2015      98.55    -3.53%       -3.59%    -4.09     0.01% **

             2020A Note     7/13/2015     111.73
                            7/14/2015     110.21    -1.35%       -1.45%    -3.34     0.11% **

             2020B Note     7/13/2015      98.51
                            7/14/2015      96.19    -2.35%       -2.30%    -2.22     2.82% *

             2021 Note      7/10/2015     102.77
                            7/14/2015      98.49    -4.16%       -4.70%    -3.42     0.09% **

             2022 Note      7/13/2015     105.03
                            7/14/2015     103.72    -1.25%       -1.19%    -1.04    30.13%

             2023 Note      7/13/2015      95.73
                            7/14/2015      92.78    -3.09%       -3.08%    -4.53     0.00% **

             2024A Note     7/13/2015      97.21
                            7/14/2015      93.70    -3.61%       -3.80%    -4.00     0.01% **

             2024B Note     7/13/2015      94.26
                            7/14/2015      91.23    -3.22%       -3.44%    -2.55     1.23% *

             2033 Note       7/8/2015      80.30
                            7/14/2015      77.60    -3.36%       -3.51%    -1.79     7.55%

             2043 Note      7/13/2015      21.68
                            7/14/2015      21.35    -1.50%       -1.56%    -2.89     0.47% **

             Sources:
             Bloomberg and FINRA TRACE Data.

             Notes:
             Daily statistics are computed based on the event study method described in Section X
             of the report. Only days with volume weighted average prices (VWAP) between 9:30
             am and 4:00 pm are included. VWAP for the 2043 Note is obtained from Bloomberg.
             The methodology to compute VWAP for other notes are described in Appendix I.
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1056 of 1145 PageID #: 5842


                                         Exhibit XXIV-B
                  Navient Exemplar Notes Reaction to the July 21-22, 2015 Disclosure

                                                          Abnormal
                 Note       Date       Price     Note      Return  t-stat     p-value   Sig
             2018A Note   7/21/2015      99.32
                          7/22/2015      98.26   -1.07%      -0.90%   -1.29    20.03%
                          7/23/2015      99.85    1.62%       1.56%    2.22     2.82% *
                          7/24/2015      99.58   -0.27%      -0.41%   -0.58    56.01%
                          Cumulative              0.26%       0.23%    0.20    83.98%

             2018B Note   7/21/2015     110.04
                          7/22/2015     109.84   -0.18%       0.13%    0.41    68.41%
                          7/23/2015     109.40   -0.40%      -0.37%   -1.21    23.06%
                          7/24/2015     108.84   -0.51%      -0.24%   -0.76    44.63%
                          Cumulative             -1.09%      -0.48%   -0.90    36.91%

             2019A Note   7/21/2015     100.63
                          7/22/2015     100.02   -0.60%      -0.22%   -0.61    54.14%
                          7/23/2015      99.98   -0.05%      -0.09%   -0.25    80.16%
                          7/24/2015      98.14   -1.83%      -1.69%   -4.70     0.00% **
                          Cumulative             -2.47%      -2.00%   -3.21     0.17% **

             2019B Note   7/21/2015      97.57
                          7/22/2015      96.95   -0.63%      -0.12%   -0.17    86.90%
                          7/23/2015      96.18   -0.80%      -0.38%   -0.51    61.26%
                          7/24/2015      94.56   -1.68%      -0.50%   -0.66    50.82%
                          Cumulative             -3.08%      -1.00%   -0.77    44.18%

             2020A Note   7/21/2015     107.96
                          7/22/2015     107.28   -0.62%      -0.30%   -0.72    47.12%
                          7/23/2015     107.14   -0.13%      -0.10%   -0.25    80.34%
                          7/24/2015     104.89   -2.10%      -1.98%   -4.76     0.00% **
                          Cumulative             -2.84%      -2.37%   -3.31     0.13% **

             2020B Note   7/21/2015      95.01
                          7/22/2015      93.86   -1.21%      -0.88%   -0.95    34.55%
                          7/23/2015      94.10    0.25%       0.03%    0.04    97.20%
                          7/24/2015      92.51   -1.68%      -2.34%   -2.72     0.75% **
                          Cumulative             -2.63%      -3.17%   -2.10     3.81% *

             2021 Note    7/21/2015      95.83
                          7/22/2015      95.57   -0.27%      0.03%    0.02     98.30%
                          7/23/2015      96.79    1.27%      1.43%    1.04     30.16%
                          7/24/2015      96.78   -0.01%      0.14%    0.10     91.96%
                          Cumulative              0.99%      1.60%    0.67     50.42%

             2022 Note    7/21/2015     102.87
                          7/22/2015     100.50   -2.30%      -1.88%   -1.62    10.78%
                          7/23/2015     100.26   -0.24%      -0.31%   -0.26    79.23%
                          7/24/2015      98.54   -1.72%      -2.18%   -1.89     6.14%
                          Cumulative             -4.21%      -4.31%   -2.18     3.14% *
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1057 of 1145 PageID #: 5843


                                           Exhibit XXIV-B
                    Navient Exemplar Notes Reaction to the July 21-22, 2015 Disclosure

                                                               Abnormal
                 Note         Date        Price       Note      Return  t-stat        p-value   Sig
             2023 Note      7/21/2015       91.73
                            7/22/2015       90.50     -1.35%       -1.02%     -1.48    14.06%
                            7/23/2015       89.02     -1.64%       -1.34%     -1.94     5.44%
                            7/24/2015       88.12     -1.01%       -0.22%     -0.31    75.49%
                            Cumulative                -3.94%       -2.56%     -2.16     3.29% *

             2024A Note     7/21/2015        93.75
                            7/22/2015        93.75     0.00%        0.55%      0.58    56.51%
                            7/23/2015        91.75    -2.13%       -2.04%     -2.12     3.62% *
                            7/24/2015        89.64    -2.30%       -1.55%     -1.58    11.65%
                            Cumulative                -4.39%       -3.03%     -1.80     7.39%

             2024B Note     7/21/2015        91.53
                            7/22/2015        90.17    -1.49%       -1.11%     -0.84    40.08%
                            7/23/2015        89.13    -1.15%       -1.16%     -0.87    38.56%
                            7/24/2015        87.56    -1.76%       -1.33%     -1.00    31.87%
                            Cumulative                -4.34%       -3.55%     -1.57    11.97%

             2033 Note      7/21/2015        76.10
                            7/22/2015        74.05    -2.69%       -2.85%     -1.45    14.86%
                            7/23/2015        72.61    -1.94%       -1.40%     -0.71    47.83%
                            7/24/2015        72.97     0.49%        1.91%      0.97    33.33%
                            Cumulative                -4.11%       -2.38%     -0.69    49.19%

             2043 Note      7/21/2015        21.45
                            7/22/2015        21.40    -0.23%       -0.04%     -0.06    94.85%
                            7/23/2015        21.27    -0.59%       -0.84%     -1.54    12.76%
                            7/24/2015        21.00    -1.28%       -1.59%     -2.91     0.43% **
                            Cumulative                -2.10%       -2.46%     -2.61     1.04% *

             Sources:
             Bloomberg and FINRA TRACE Data.

             Notes:
             Daily statistics are computed based on the event study method described in Section X
             of the report. Only days with volume weighted average prices (VWAP) between 9:30
             am and 4:00 pm are included. VWAP for the 2043 Note is obtained from Bloomberg.
             The methodology to compute VWAP for other notes are described in Appendix I.
             For cumulative statistics, return and abnormal return are computed as compounded
             return from 7/22/2015 to 7/24/2015; t-statistic is the sum of daily t-statistics divided
             by the squared root of number of days with bond returns; p-value is computed based
             on the degrees of freedom for the market model estimated for the first impact date,
             July 22, 2015; p-values less than or equal to 1% and 5% are denoted by ** and *,
             respectively.
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1058 of 1145 PageID #: 5844


                                               Exhibit XXIV-C
                      Navient Exemplar Notes Reaction to the September 29, 2015 Disclosure

                                                                Abnormal
                     Note       Date       Price      Note       Return     t-stat   p-value   Sig
                 2018A Note    9/24/2015     93.51
                               9/29/2015     94.56      1.12%       2.95%     3.00     0.33% **
                               9/30/2015     93.74     -0.87%      -0.82%    -0.84    40.43%
                               10/1/2015     94.00      0.28%       0.98%     1.00    31.93%
                               10/2/2015     94.54      0.57%       1.70%     1.73     8.61%
                              Cumulative                1.09%       4.86%     2.45     1.60% *

                 2018B Note    9/25/2015    104.81
                               9/29/2015    103.50     -1.25%       0.37%     1.18    24.12%
                               9/30/2015    102.84     -0.64%      -0.80%    -2.56     1.20% *
                               10/1/2015    101.74     -1.07%      -0.55%    -1.76     8.20%
                               10/5/2015     99.00     -2.69%      -3.10%    -9.92     0.00% **
                              Cumulative               -5.54%      -4.04%    -6.53     0.00% **

                 2019A Note    9/28/2015      95.00
                               9/29/2015      94.31    -0.73%      -0.37%    -0.86    39.37%
                               9/30/2015      94.35     0.05%      -0.18%    -0.42    67.72%
                               10/1/2015      90.28    -4.32%      -3.92%    -9.13     0.00% **
                               10/2/2015      87.23    -3.38%      -3.05%    -7.10     0.00% **
                              Cumulative               -8.18%      -7.36%    -8.75     0.00% **

                 2019B Note    9/28/2015      92.54
                               9/29/2015      91.45    -1.18%      -0.77%    -0.86    39.44%
                               9/30/2015      91.05    -0.44%      -0.73%    -0.81    42.25%
                               10/1/2015      86.18    -5.35%      -4.92%    -5.46     0.00% **
                               10/2/2015      84.23    -2.26%      -1.78%    -1.97     5.10%
                              Cumulative               -8.98%      -8.00%    -4.55     0.00% **

                 2020A Note    9/28/2015      97.00
                               9/29/2015      96.82    -0.19%       0.24%   0.44      66.01%
                               9/30/2015      96.02    -0.83%      -0.98% -1.83        6.95%
                               10/1/2015      96.13     0.11%       0.52%   0.98      33.06%
                               10/2/2015      89.41    -6.98%      -6.46% -12.06       0.00% **
                              Cumulative               -7.82%      -6.67% -6.24        0.00% **

                 2020B Note    9/28/2015      90.50
                               9/29/2015      84.75    -6.35%      -6.39%    -5.81     0.00% **
                               9/30/2015      84.10    -0.77%      -1.45%    -1.32    18.98%
                               10/1/2015      82.25    -2.20%      -2.10%    -1.91     5.94%
                               10/2/2015      80.46    -2.17%      -2.66%    -2.41     1.75% *
                              Cumulative              -11.09%     -12.09%    -5.72     0.00% **

                 2021 Note     9/28/2015      86.50
                               9/29/2015      86.23    -0.30%      -0.05%    -0.04    96.89%
                               9/30/2015      84.18    -2.39%      -3.14%    -2.28     2.46%   *
                               10/1/2015      81.00    -3.77%      -3.68%    -2.68     0.86%   **
                               10/2/2015      75.97    -6.21%      -6.36%    -4.63     0.00%   **
                              Cumulative              -12.17%     -12.68%    -4.81     0.00%   **

                 2022 Note     9/28/2015      90.00
                               9/29/2015      89.38    -0.69%      -0.32%    -0.37    71.16%
                               10/1/2015      87.35    -2.28%      -2.36%    -2.71     0.79% **
                               10/2/2015      87.00    -0.39%      -0.21%    -0.25    80.61%
                              Cumulative               -3.33%      -2.88%    -1.92     5.76%
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1059 of 1145 PageID #: 5845


                                                Exhibit XXIV-C
                       Navient Exemplar Notes Reaction to the September 29, 2015 Disclosure

                                                                       Abnormal
                     Note           Date         Price        Note      Return       t-stat    p-value     Sig

                 2023 Note       9/28/2015          81.99
                                 9/29/2015          81.31     -0.84%       -0.35%      -0.47     63.95%
                                 9/30/2015          79.40     -2.35%       -2.89%      -3.85      0.02%   **
                                 10/1/2015          77.58     -2.30%       -1.99%      -2.66      0.90%   **
                                 10/5/2015          75.35     -2.87%       -4.16%      -5.55      0.00%   **
                                Cumulative                    -8.10%       -9.11%      -6.27      0.00%   **

                 2024A Note      9/28/2015          80.31
                                 9/29/2015          80.95      0.79%        1.16%       0.96     34.06%
                                 9/30/2015          81.48      0.66%       -0.15%      -0.12     90.36%
                                 10/1/2015          78.90     -3.17%       -2.66%      -2.20      3.00% *
                                 10/5/2015          76.50     -3.04%       -5.27%      -4.36      0.00% **
                                Cumulative                    -4.74%       -6.86%      -2.86      0.51% **

                 2024B Note        9/28/2015        82.92
                                   10/6/2015        78.53     -5.29%       -6.04%      -4.63      0.00% **

                 2033 Note       9/25/2015          61.70
                                 9/29/2015          62.42   1.16%           1.67%       0.79     42.99%
                                 9/30/2015          64.88   3.94%           4.30%       2.04      4.36% *
                                 10/1/2015          56.71 -12.59%         -12.37%      -5.87      0.00% **
                                 10/2/2015          54.95 -3.10%           -2.56%      -1.22     22.65%
                                Cumulative                -10.95%          -9.45%      -2.13      3.58% *

                 2043 Note       9/28/2015          18.10
                                 9/29/2015          18.10     0.03%         0.31%       0.36     72.16%
                                 9/30/2015          17.89    -1.19%        -2.02%      -2.30      2.34%   *
                                 10/1/2015          16.41    -8.25%        -8.10%      -9.22      0.00%   **
                                 10/2/2015          15.67    -4.55%        -4.99%      -5.68      0.00%   **
                                Cumulative                  -13.44%       -14.18%      -8.42      0.00%   **

                 Sources:
                 Bloomberg and FINRA TRACE Data.

                 Notes:
                 Daily statistics are computed based on the event study method described in Section X of
                 the report. Only days with volume weighted average prices (VWAP) between 9:30 am
                 and 4:00 pm are included. VWAP for the 2043 Note is obtained from Bloomberg. The
                 methodology to compute VWAP for other notes are described in Appendix I.
                 For cumulative statistics, return and abnormal return are computed as compounded
                 returns from 9/29/2015 to 10/2/2015 (or if a bond does not trade on 10/2/2015, then the
                 first day with trade after 10/2/2015); t-statistic is the sum of daily t-statistics divided by
                 the squared root of number of days with bond returns (multiday return due to no trading
                 counts as one day); p-value is computed based on the degreess of freedom for the
                 market model estimated for the first impact date, 9/29/2015, or 10/6/2015 for the 2024B
                 Note; p-values less than or equal to 1% and 5% are denoted by ** and *, respectively.
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1060 of 1145 PageID #: 5846




                      EXHIBIT J
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1061 of 1145 PageID #: 5847
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1062 of 1145 PageID #: 5848
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1063 of 1145 PageID #: 5849
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1064 of 1145 PageID #: 5850




                     EXHIBIT K
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1065 of 1145 PageID #: 5851
                                                                                            Trusted
                                                                                            Advocacy.
                                                                                            Proven
                                                                                            Results.




                 Bernstein Litowitz Berger & Grossmann LLP
                 Attorneys at Law


                 Firm Resume




     New York                             California                         Louisiana
     1251 Avenue of the Americas          2121 Avenue of the Stars           2727 Prytania Street
     44th Floor                           Suite 2575                         Suite 14
     New York, NY 10020                   Los Angeles, CA 90067              New Orleans, LA 70130
     Tel: 212-554-1400                    Tel: 310-819-3470                  Tel: 504-899-2339
     Fax: 212-554-1444                                                       Fax: 504-899-2342

                       Illinois                              Delaware
                       875 North Michigan Avenue             500 Delaware Avenue
                       Suite 3100                            Suite 901
                       Chicago, IL 60611                     Wilmington, DE 19801
                       Tel: 312-373-3880                     Tel: 302-364-3600
                       Fax: 312-794-7801


                                       www.blbglaw.com
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1066 of 1145 PageID #: 5852




                                                                   TABLE OF CONTENTS




   FIRM OVERVIEW .......................................................................................................................................................1
        More Top Securities Recoveries ............................................................................................................................1
        Giving Shareholders a Voice and Changing Business Practices for the Better .....................................................2
        Advocacy for Victims of Corporate Wrongdoing..................................................................................................2
   PRACTICE AREAS ......................................................................................................................................................4
      Securities Fraud Litigation ........................................................................................................................................4
      Corporate Governance and Shareholders’ Rights .....................................................................................................4
      Employment Discrimination and Civil Rights ..........................................................................................................4
      General Commercial Litigation and Alternative Dispute Resolution .......................................................................5
      Distressed Debt and Bankruptcy Creditor Negotiation .............................................................................................5
      Consumer Advocacy .................................................................................................................................................5
   THE COURTS SPEAK .................................................................................................................................................6
   RECENT ACTIONS & SIGNIFICANT RECOVERIES ..............................................................................................7
      Securities Class Actions ............................................................................................................................................7
      Corporate Governance and Shareholders’ Rights ................................................................................................... 13
      Employment Discrimination and Civil Rights ........................................................................................................ 18
   CLIENTS AND FEES ................................................................................................................................................. 19
   IN THE PUBLIC INTEREST ..................................................................................................................................... 20
        Bernstein Litowitz Berger & Grossmann Public Interest Law Fellows .................................................. 20
        Firm sponsorship of Her Justice .......................................................................................................................... 20
        The Paul M. Bernstein Memorial Scholarship ..................................................................................................... 20
        Firm sponsorship of City Year New York ........................................................................................................... 20
        Max W. Berger Pre-Law Program ....................................................................................................................... 20
        New York Says Thank You Foundation .............................................................................................................. 20
   OUR ATTORNEYS .................................................................................................................................................... 21
      Members ................................................................................................................................................................. 21
          Max W. Berger ................................................................................................................................................ 21
          Gerald H. Silk .................................................................................................................................................. 23
          Salvatore J. Graziano ....................................................................................................................................... 24
          John C. Browne ............................................................................................................................................... 25
          Mark Lebovitch ............................................................................................................................................... 26
          Hannah Ross .................................................................................................................................................... 28
          Timothy A. DeLange ....................................................................................................................................... 29
          David L. Wales ................................................................................................................................................ 29
          Avi Josefson .................................................................................................................................................... 31
          John Rizio-Hamilton ........................................................................................................................................ 31
          James A. Harrod .............................................................................................................................................. 32
          Jeroen van Kwawegen ..................................................................................................................................... 33
          Katherine M. Sinderson ................................................................................................................................... 34
          Jonathan D. Uslaner ......................................................................................................................................... 35
          Jeremy P. Robinson ......................................................................................................................................... 35
          Adam H. Wierzbowski .................................................................................................................................... 36
          Michael D. Blatchley ....................................................................................................................................... 37
          Lauren McMillen Ormsbee .............................................................................................................................. 38
          Gregory V. Varallo .......................................................................................................................................... 38
      Of Counsel .............................................................................................................................................................. 40
          G. Anthony Gelderman, III .............................................................................................................................. 40
          Kurt Hunciker .................................................................................................................................................. 40
          Peter Russell .................................................................................................................................................... 41
      Senior Counsel ........................................................................................................................................................ 42
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1067 of 1145 PageID #: 5853



          Jai K. Chandrasekhar ....................................................................................................................................... 42
          Richard D. Gluck ............................................................................................................................................. 43
          Rebecca Boon .................................................................................................................................................. 43
          Adam Hollander .............................................................................................................................................. 44
          Abe Alexander ................................................................................................................................................. 45
     Associates ............................................................................................................................................................... 46
          Kate Aufses...................................................................................................................................................... 46
          Andrew Blumberg ........................................................................................................................................... 46
          Lauren M. Cruz................................................................................................................................................ 46
          David L. Duncan .............................................................................................................................................. 47
          R. Ryan Dykhouse ........................................................................................................................................... 47
          James M. Fee ................................................................................................................................................... 48
          Scott R. Foglietta ............................................................................................................................................. 48
          Tamara Gavrilova ............................................................................................................................................ 48
          Mathew Hough ................................................................................................................................................ 49
          Jesse L. Jensen ................................................................................................................................................. 49
          Rebecca N. Kim ............................................................................................................................................... 50
          Jacqueline Y. Ma ............................................................................................................................................. 50
          Michael Mathai ................................................................................................................................................ 50
          John J. Mills ..................................................................................................................................................... 51
          Brenna Nelinson .............................................................................................................................................. 51
          Christopher J. Orrico ....................................................................................................................................... 51
          Kyle Panton ..................................................................................................................................................... 52
          Julia Tebor ....................................................................................................................................................... 52
          Edward G. Timlin ............................................................................................................................................ 53
          Matthew Traylor .............................................................................................................................................. 54
          Catherine E. van Kampen ................................................................................................................................ 54
          Alla Zayenchik ................................................................................................................................................ 55
     Staff Associate ........................................................................................................................................................ 55
          David Steacie ................................................................................................................................................... 55
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1068 of 1145 PageID #: 5854




          Since our founding in 1983, Bernstein Litowitz Berger &
   Grossmann LLP has obtained many of the largest monetary recoveries in
   history – over $33 billion on behalf of investors. Unique among our
   peers, the firm has obtained the largest settlements ever agreed to by
   public companies related to securities fraud, including three of the ten
   largest in history. Working with our clients, we have also used the
   litigation process to achieve precedent-setting reforms which have
   increased market transparency, held wrongdoers accountable and
   improved corporate business practices in groundbreaking ways.

               FIRM OVERVIEW
               Bernstein Litowitz Berger & Grossmann LLP (“BLB&G”), a national law firm with offices
               located in New York, California, Louisiana and Illinois, prosecutes class and private actions on
               behalf of individual and institutional clients. The firm’s litigation practice areas include securities
               class and direct actions in federal and state courts; corporate governance and shareholder rights
               litigation, including claims for breach of fiduciary duty and proxy violations; mergers and
               acquisitions and transactional litigation; alternative dispute resolution; distressed debt and
               bankruptcy; civil rights and employment discrimination; consumer class actions and antitrust. We
               also handle, on behalf of major institutional clients and lenders, more general complex commercial
               litigation involving allegations of breach of contract, accountants’ liability, breach of fiduciary
               duty, fraud, and negligence.

               We are the nation’s leading firm in representing institutional investors in securities fraud class
               action litigation. The firm’s institutional client base includes the New York State Common
               Retirement Fund; the California Public Employees’ Retirement System (CalPERS); the Ontario
               Teachers’ Pension Plan Board (the largest public pension funds in North America); the Los
               Angeles County Employees Retirement Association (LACERA); the Chicago Municipal, Police
               and Labor Retirement Systems; the Teacher Retirement System of Texas; the Arkansas Teacher
               Retirement System; Forsta AP-fonden (“AP1”); Fjarde AP-fonden (“AP4”); the Florida State
               Board of Administration; the Public Employees’ Retirement System of Mississippi; the New York
               State Teachers’ Retirement System; the Ohio Public Employees Retirement System; the State
               Teachers Retirement System of Ohio; the Oregon Public Employees Retirement System; the
               Virginia Retirement System; the Louisiana School, State, Teachers and Municipal Police
               Retirement Systems; the Public School Teachers’ Pension and Retirement Fund of Chicago; the
               New Jersey Division of Investment of the Department of the Treasury; TIAA-CREF and other
               private institutions; as well as numerous other public and Taft-Hartley pension entities.


               M O RE T O P S E CU R I T I ES R E CO V E R I E S

               Since its founding in 1983, Bernstein Litowitz Berger & Grossmann LLP has litigated some of the
               most complex cases in history and has obtained over $33 billion on behalf of investors. Unique
               among its peers, the firm has negotiated the largest settlements ever agreed to by public companies
               related to securities fraud, and obtained many of the largest securities recoveries in history
               (including 6 of the top 13):
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1069 of 1145 PageID #: 5855



                       In re WorldCom, Inc. Securities Litigation – $6.19 billion recovery
                       In re Cendant Corporation Securities Litigation – $3.3 billion recovery
                       In re Bank of America Corp. Securities, Derivative, and Employee Retirement Income
                        Security Act (ERISA) Litigation – $2.43 billion recovery
                       In re Nortel Networks Corporation Securities Litigation (“Nortel II”) – $1.07 billion
                        recovery
                       In re Merck & Co., Inc. Securities Litigation – $1.06 billion recovery
                       In re McKesson HBOC, Inc. Securities Litigation – $1.05 billion recovery*

                                                                           *Source: ISS Securities Class Action Services

               For over a decade, ISS Securities Class Action Services has compiled and published data on
               securities litigation recoveries and the law firms prosecuting the cases. BLB&G has been at or
               near the top of their rankings every year – often with the highest total recoveries, the highest
               settlement average, or both.

               BLB&G also eclipses all competitors on ISS SCAS’s “Top 100 Settlements of All Time” report,
               having recovered nearly 40% of all the settlement dollars represented in the report (over $25
               billion), and having prosecuted over a third of all the cases on the list (35 of 100).


               G I V I N G S H AR E HO L D E R S     A   VOICE   AN D   C H AN GI N G B USI N E S S P R AC T I CE S   FO R
               T H E B ET T E R

               BLB&G was among the first law firms ever to obtain meaningful corporate governance reforms
               through litigation. In courts throughout the country, we prosecute shareholder class and derivative
               actions, asserting claims for breach of fiduciary duty and proxy violations wherever the conduct of
               corporate officers and/or directors, as well as M&A transactions, seek to deprive shareholders of
               fair value, undermine shareholder voting rights, or allow management to profit at the expense of
               shareholders.

               We have prosecuted seminal cases establishing precedents which have increased market
               transparency, held wrongdoers accountable, addressed issues in the boardroom and executive
               suite, challenged unfair deals, and improved corporate business practices in groundbreaking ways.

               From setting new standards of director independence, to restructuring board practices in the wake
               of persistent illegal conduct; from challenging the improper use of defensive measures and deal
               protections for management’s benefit, to confronting stock options backdating abuses and other
               self-dealing by executives; we have confronted a variety of questionable, unethical and
               proliferating corporate practices. Seeking to reform faulty management structures and address
               breaches of fiduciary duty by corporate officers and directors, we have obtained unprecedented
               victories on behalf of shareholders seeking to improve governance and protect the shareholder
               franchise.


               A DV O C A CY   FO R   V I CT I M S   OF   C O R P O R AT E W R O N G DO I N G

               While BLB&G is widely recognized as one of the leading law firms worldwide advising
               institutional investors on issues related to corporate governance, shareholder rights, and securities
               litigation, we have also prosecuted some of the most significant employment discrimination, civil
               rights and consumer protection cases on record. Equally important, the firm has advanced novel
               and socially beneficial principles by developing important new law in the areas in which we
               litigate.




                                                             2
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1070 of 1145 PageID #: 5856




               The firm served as co-lead counsel on behalf of Texaco’s African-American employees in Roberts
               v. Texaco Inc., which resulted in a recovery of $176 million, the largest settlement ever in a race
               discrimination case. The creation of a Task Force to oversee Texaco’s human resources activities
               for five years was unprecedented and served as a model for public companies going forward.

               In the consumer field, the firm has gained a nationwide reputation for vigorously protecting the
               rights of individuals and for achieving exceptional settlements. In several instances, the firm has
               obtained recoveries for consumer classes that represented the entirety of the class’s losses – an
               extraordinary result in consumer class cases.




                                                       3
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1071 of 1145 PageID #: 5857




               PRACTICE AREAS

               S ECURITIES F RAUD L ITIGATION
               Securities fraud litigation is the cornerstone of the firm’s litigation practice. Since its founding,
               the firm has had the distinction of having tried and prosecuted many of the most high-profile
               securities fraud class actions in history, recovering billions of dollars and obtaining unprecedented
               corporate governance reforms on behalf of our clients. BLB&G continues to play a leading role in
               major securities litigation pending in federal and state courts, and the firm remains one of the
               nation’s leaders in representing institutional investors in securities fraud class and derivative
               litigation.

               The firm also pursues direct actions in securities fraud cases when appropriate. By selectively
               opting out of certain securities class actions, we seek to resolve our clients’ claims efficiently and
               for substantial multiples of what they might otherwise recover from related class action
               settlements.

               The attorneys in the securities fraud litigation practice group have extensive experience in the laws
               that regulate the securities markets and in the disclosure requirements of corporations that issue
               publicly traded securities. Many of the attorneys in this practice group also have accounting
               backgrounds. The group has access to state-of-the-art, online financial wire services and
               databases, which enable it to instantaneously investigate any potential securities fraud action
               involving a public company’s debt and equity securities.


               C ORPORATE G OVERNANCE                   AND    S HARE HOLDERS ’ R IGHTS
               The Corporate Governance and Shareholders’ Rights Practice Group prosecutes derivative actions,
               claims for breach of fiduciary duty, and proxy violations on behalf of individual and institutional
               investors in state and federal courts throughout the country. The group has obtained
               unprecedented victories on behalf of shareholders seeking to improve corporate governance and
               protect the shareholder franchise, prosecuting actions challenging numerous highly publicized
               corporate transactions which violated fair process and fair price, and the applicability of the
               business judgment rule. We have also addressed issues of corporate waste, shareholder voting
               rights claims, workplace harassment, and executive compensation. As a result of the firm’s high-
               profile and widely recognized capabilities, the corporate governance practice group is increasingly
               in demand by institutional investors who are exercising a more assertive voice with corporate
               boards regarding corporate governance issues and the board’s accountability to shareholders.

               The firm is actively involved in litigating numerous cases in this area of law, an area that has
               become increasingly important in light of efforts by various market participants to buy companies
               from their public shareholders “on the cheap.”


               E MPLOYMENT D ISCRIMINATION                      AND    C IVI L R IGHTS
               The Employment Discrimination and Civil Rights Practice Group prosecutes class and multi-
               plaintiff actions, and other high-impact litigation against employers and other societal institutions
               that violate federal or state employment, anti-discrimination, and civil rights laws. The practice
               group represents diverse clients on a wide range of issues including Title VII actions: race, gender,
               sexual orientation and age discrimination suits; sexual harassment, and “glass ceiling” cases in
               which otherwise qualified employees are passed over for promotions to managerial or executive
               positions.

               Bernstein Litowitz Berger & Grossmann LLP is committed to effecting positive social change in
               the workplace and in society. The practice group has the necessary financial and human resources
               to ensure that the class action approach to discrimination and civil rights issues is successful. This

                                                        4
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1072 of 1145 PageID #: 5858



               litigation method serves to empower employees and other civil rights victims, who are usually
               discouraged from pursuing litigation because of personal financial limitations, and offers the
               potential for effecting the greatest positive change for the greatest number of people affected by
               discriminatory practice in the workplace.


               G ENERAL C OMMERCI AL L ITIGATION                     AND    A LTERNATIVE D IS PUTE
               R ESOLUTION
               The General Commercial Litigation practice group provides contingency fee representation in
               complex business litigation and has obtained substantial recoveries on behalf of investors,
               corporations, bankruptcy trustees, creditor committees and other business entities. We have faced
               down powerful and well-funded law firms and defendants – and consistently prevailed. However,
               not every dispute is best resolved through the courts. In such cases, BLB&G Alternative Dispute
               practitioners offer clients an accomplished team and a creative venue in which to resolve conflicts
               outside of the litigation process. BLB&G has extensive experience – and a marked record of
               successes – in ADR practice. For example, in the wake of the credit crisis, we successfully
               represented numerous former executives of a major financial institution in arbitrations relating to
               claims for compensation. Our attorneys have led complex business-to-business arbitrations and
               mediations domestically and abroad representing clients before all the major arbitration tribunals,
               including the American Arbitration Association (AAA), FINRA, JAMS, International Chamber of
               Commerce (ICC) and the London Court of International Arbitration.


               D ISTRESSED D E BT          AND    B ANKRUPTCY C REDITOR N EGOTIATION
               The BLB&G Distressed Debt and Bankruptcy Creditor Negotiation Group has obtained billions of
               dollars through litigation on behalf of bondholders and creditors of distressed and bankrupt
               companies, as well as through third-party litigation brought by bankruptcy trustees and creditors’
               committees against auditors, appraisers, lawyers, officers and directors, and other defendants who
               may have contributed to client losses. As counsel, we advise institutions and individuals
               nationwide in developing strategies and tactics to recover assets presumed lost as a result of
               bankruptcy. Our record in this practice area is characterized by extensive trial experience in
               addition to completion of successful settlements.


               C ONSUMER A DVOCACY
               The Consumer Advocacy Practice Group at Bernstein Litowitz Berger & Grossmann LLP
               prosecutes cases across the entire spectrum of consumer rights, consumer fraud, and consumer
               protection issues. The firm represents victimized consumers in state and federal courts nationwide
               in individual and class action lawsuits that seek to provide consumers and purchasers of defective
               products with a means to recover their damages. The attorneys in this group are well versed in the
               vast array of laws and regulations that govern consumer interests and are aggressive, effective,
               court-tested litigators. The Consumer Practice Advocacy Group has recovered hundreds of
               millions of dollars for millions of consumers throughout the country. Most notably, in a number
               of cases, the firm has obtained recoveries for the class that were the entirety of the potential
               damages suffered by the consumer. For example, in actions against MCI and Empire Blue Cross,
               the firm recovered all of the damages suffered by the class. The group achieved its successes by
               advancing innovative claims and theories of liabilities, such as obtaining decisions in
               Pennsylvania and Illinois appellate courts that adopted a new theory of consumer damages in mass
               marketing cases. Bernstein Litowitz Berger & Grossmann LLP is, thus, able to lead the way in
               protecting the rights of consumers.




                                                       5
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1073 of 1145 PageID #: 5859




               THE COURTS SPEAK
               Throughout the firm’s history, many courts have recognized the professional excellence and
               diligence of the firm and its members. A few examples are set forth below.

               IN RE   WORLDCOM, INC. SECURITIES LITIGATION
               THE HONORABLE DENISE COTE OF THE UNITED STATES DISTRICT COURT FOR
               THE SOUTHERN DISTRICT OF NEW YORK

                  “I have the utmost confidence in plaintiffs’ counsel…they have been doing a superb
                 job…. The Class is extraordinarily well represented in this litigation.”

                  “The magnitude of this settlement is attributable in significant part to Lead Counsel’s
                 advocacy and energy…. The quality of the representation given by Lead Counsel...has
                 been superb...and is unsurpassed in this Court’s experience with plaintiffs’ counsel in
                 securities litigation.”

                 “Lead Counsel has been energetic and creative. . . . Its negotiations with the Citigroup
                 Defendants have resulted in a settlement of historic proportions.”


               IN RE CLARENT CORPORATION SECURITIES LITIGATION
               T H E H O N O R A B L E C H A R L E S R. B R E Y E R O F T H E U N I T E D S T A T E S D I S T R I C T
               COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA

                 “It was the best tried case I’ve witnessed in my years on the bench . . .”

                 “[A]n extraordinarily civilized way of presenting the issues to you [the jury]. . . . We’ve
                 all been treated to great civility and the highest professional ethics in the presentation of
                 the case….”

                 “These trial lawyers are some of the best I’ve ever seen.”


               LANDRY’S RESTAURANTS, INC. SHAREHOLDER LITIGATION
               VICE CHANCELLOR J. TRAVIS LASTER OF THE DELAWARE COURT OF
               CHANCERY

                 “I do want to make a comment again about the excellent efforts . . . put into this case. . . .
                 This case, I think, shows precisely the type of benefits that you can achieve for
                 stockholders and how representative litigation can be a very important part of our
                 corporate governance system . . . you hold up this case as an example of what to do.”


               M C C A L L V . S C O T T (C O L U M B I A /HCA D E R I V A T I V E L I T I G A T I O N )
               THE HONORABLE THOMAS A. HIGGINS OF THE UNITED STATES DISTRICT
               COURT FOR THE MIDDLE DISTRICT OF TENNESSEE

                 “Counsel’s excellent qualifications and reputations are well documented in the record,
                 and they have litigated this complex case adeptly and tenaciously throughout the six years
                 it has been pending. They assumed an enormous risk and have shown great patience by
                 taking this case on a contingent basis, and despite an early setback they have persevered
                 and brought about not only a large cash settlement but sweeping corporate reforms that
                 may be invaluable to the beneficiaries.”


                                                            6
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1074 of 1145 PageID #: 5860




                   RECENT ACTIONS & SIGNIFICANT RECOVERIES
                   Bernstein Litowitz Berger & Grossmann LLP is counsel in many diverse nationwide class and
                   individual actions and has obtained many of the largest and most significant recoveries in history.
                   Some examples from our practice groups include:

                   S ECURITIES C LASS A CTIONS
   CASE:            IN RE WORLDCOM, INC. SECURITIES LITIGATION
   COURT:           United States District Court for the Southern District of New York
   HIGHLIGHTS:      $6.19 billion securities fraud class action recovery – the second largest in history; unprecedented
                    recoveries from Director Defendants.
   CASE SUMMARY:    Investors suffered massive losses in the wake of the financial fraud and subsequent bankruptcy of
                    former telecom giant WorldCom, Inc. This litigation alleged that WorldCom and others
                    disseminated false and misleading statements to the investing public regarding its earnings and
                    financial condition in violation of the federal securities and other laws. It further alleged a
                    nefarious relationship between Citigroup subsidiary Salomon Smith Barney and WorldCom,
                    carried out primarily by Salomon employees involved in providing investment banking services to
                    WorldCom, and by WorldCom’s former CEO and CFO. As Court-appointed Co-Lead Counsel
                    representing Lead Plaintiff the New York State Common Retirement Fund, we obtained
                    unprecedented settlements totaling more than $6 billion from the Investment Bank Defendants who
                    underwrote WorldCom bonds, including a $2.575 billion cash settlement to settle all claims against
                    the Citigroup Defendants. On the eve of trial, the 13 remaining “Underwriter Defendants,”
                    including J.P. Morgan Chase, Deutsche Bank and Bank of America, agreed to pay settlements
                    totaling nearly $3.5 billion to resolve all claims against them. Additionally, the day before trial
                    was scheduled to begin, all of the former WorldCom Director Defendants had agreed to pay over
                    $60 million to settle the claims against them. An unprecedented first for outside directors, $24.75
                    million of that amount came out of the pockets of the individuals – 20% of their collective net
                    worth. The Wall Street Journal, in its coverage, profiled the settlement as literally having “shaken
                    Wall Street, the audit profession and corporate boardrooms.” After four weeks of trial, Arthur
                    Andersen, WorldCom’s former auditor, settled for $65 million. Subsequent settlements were
                    reached with the former executives of WorldCom, and then with Andersen, bringing the total
                    obtained for the Class to over $6.19 billion.


   CASE:            IN RE CENDANT CORPORATION SECURITIES LITIGATION
   COURT:           United States District Court for the District of New Jersey
   HIGHLIGHTS:      $3.3 billion securities fraud class action recovery – the third largest in history; significant corporate
                    governance reforms obtained.
   CASE SUMMARY:    The firm was Co-Lead Counsel in this class action against Cendant Corporation, its officers and
                    directors and Ernst & Young (E&Y), its auditors, for their role in disseminating materially false
                    and misleading financial statements concerning the company’s revenues, earnings and expenses for
                    its 1997 fiscal year. As a result of company-wide accounting irregularities, Cendant restated its
                    financial results for its 1995, 1996 and 1997 fiscal years and all fiscal quarters therein. Cendant
                    agreed to settle the action for $2.8 billion to adopt some of the most extensive corporate
                    governance changes in history. E&Y settled for $335 million. These settlements remain the
                    largest sums ever recovered from a public company and a public accounting firm through securities
                    class action litigation. BLB&G represented Lead Plaintiffs CalPERS – the California Public
                    Employees’ Retirement System, the New York State Common Retirement Fund and the New
                    York City Pension Funds, the three largest public pension funds in America, in this action.




                                                            7
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1075 of 1145 PageID #: 5861



   CASE:          IN RE BANK OF AMERICA CORP. SECURITIES, DERIVATIVE, AND EMPLOYEE RETIREMENT
                  I N C O M E S E C U R I T Y A C T (E R IS A ) L I T I G A T I O N
   COURT:         United States District Court for the Southern District of New York
   HIGHLIGHTS:    $2.425 billion in cash; significant corporate governance reforms to resolve all claims. This
                  recovery is by far the largest shareholder recovery related to the subprime meltdown and credit
                  crisis; the single largest securities class action settlement ever resolving a Section 14(a) claim – the
                  federal securities provision designed to protect investors against misstatements in connection with a
                  proxy solicitation; the largest ever funded by a single corporate defendant for violations of the
                  federal securities laws; the single largest settlement of a securities class action in which there was
                  neither a financial restatement involved nor a criminal conviction related to the alleged misconduct;
                  and one of the 10 largest securities class action recoveries in history.
   DESCRIPTION:   The firm represented Co-Lead Plaintiffs the State Teachers Retirement System of Ohio, the Ohio
                  Public Employees Retirement System, and the Teacher Retirement System of Texas in this
                  securities class action filed on behalf of shareholders of Bank of America Corporation (“BAC”)
                  arising from BAC’s 2009 acquisition of Merrill Lynch & Co., Inc. The action alleges that BAC,
                  Merrill Lynch, and certain of the companies’ current and former officers and directors violated the
                  federal securities laws by making a series of materially false statements and omissions in
                  connection with the acquisition. These violations included the alleged failure to disclose
                  information regarding billions of dollars of losses which Merrill had suffered before the BAC
                  shareholder vote on the proposed acquisition, as well as an undisclosed agreement allowing Merrill
                  to pay billions in bonuses before the acquisition closed despite these losses. Not privy to these
                  material facts, BAC shareholders voted to approve the acquisition.

   CASE:          I N R E N O R T E L N E T W O R K S C O R P O R A T I O N S E C U R I T I E S L I T I G A T I O N ( “N O R T E L II ” )
   COURT:         United States District Court for the Southern District of New York
   HIGHLIGHTS:    Over $1.07 billion in cash and common stock recovered for the class.
   DESCRIPTION:   This securities fraud class action charged Nortel Networks Corporation and certain of its officers
                  and directors with violations of the Securities Exchange Act of 1934, alleging that the Defendants
                  knowingly or recklessly made false and misleading statements with respect to Nortel’s financial
                  results during the relevant period. BLB&G clients the Ontario Teachers’ Pension Plan Board
                  and the Treasury of the State of New Jersey and its Division of Investment were appointed as
                  Co-Lead Plaintiffs for the Class in one of two related actions (Nortel II), and BLB&G was
                  appointed Lead Counsel for the Class. In a historic settlement, Nortel agreed to pay $2.4 billion in
                  cash and Nortel common stock (all figures in US dollars) to resolve both matters. Nortel later
                  announced that its insurers had agreed to pay $228.5 million toward the settlement, bringing the
                  total amount of the global settlement to approximately $2.7 billion, and the total amount of the
                  Nortel II settlement to over $1.07 billion.

   CASE:          IN RE MERCK & CO., INC. SECURITIES LITIGATION
   COURT:         United States District Court, District of New Jersey
   HIGHLIGHTS:    $1.06 billion recovery for the class.
   DESCRIPTION:   This case arises out of misrepresentations and omissions concerning life-threatening risks posed by
                  the “blockbuster” Cox-2 painkiller Vioxx, which Merck withdrew from the market in 2004. In
                  January 2016, BLB&G achieved a $1.062 billion settlement on the eve of trial after more than 12
                  years of hard-fought litigation that included a successful decision at the United States Supreme
                  Court. This settlement is the second largest recovery ever obtained in the Third Circuit, one of the
                  top 11 securities recoveries of all time, and the largest securities recovery ever achieved against a
                  pharmaceutical company. BLB&G represented Lead Plaintiff the Public Employees’ Retirement
                  System of Mississippi.




                                                                   8
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1076 of 1145 PageID #: 5862



   CASE:          I N R E M C K E S S O N HB OC, I N C . S E C U R I T I E S L I T I G A T I O N
   COURT:         United States District Court for the Northern District of California
   HIGHLIGHTS:    $1.05 billion recovery for the class.
   DESCRIPTION:   This securities fraud litigation was filed on behalf of purchasers of HBOC, McKesson and
                  McKesson HBOC securities, alleging that Defendants misled the investing public concerning
                  HBOC’s and McKesson HBOC’s financial results. On behalf of Lead Plaintiff the New York
                  State Common Retirement Fund, BLB&G obtained a $960 million settlement from the company;
                  $72.5 million in cash from Arthur Andersen; and, on the eve of trial, a $10 million settlement from
                  Bear Stearns & Co. Inc., with total recoveries reaching more than $1 billion.


   CASE:          IN RE LEHMAN BROTHERS EQUITY/DEBT SECURITIES LITIGATION
   COURT:         United States District Court for the Southern District of New York
   HIGHLIGHTS:    $735 million in total recoveries.
   DESCRIPTION:   Representing the Government of Guam Retirement Fund, BLB&G successfully prosecuted this
                  securities class action arising from Lehman Brothers Holdings Inc.’s issuance of billions of dollars
                  in offerings of debt and equity securities that were sold using offering materials that contained
                  untrue statements and missing material information.
                  After four years of intense litigation, Lead Plaintiffs achieved a total of $735 million in recoveries
                  consisting of: a $426 million settlement with underwriters of Lehman securities offerings; a $90
                  million settlement with former Lehman directors and officers; a $99 million settlement that
                  resolves claims against Ernst & Young, Lehman’s former auditor (considered one of the top 10
                  auditor settlements ever achieved); and a $120 million settlement that resolves claims against UBS
                  Financial Services, Inc. This recovery is truly remarkable not only because of the difficulty in
                  recovering assets when the issuer defendant is bankrupt, but also because no financial results were
                  restated, and that the auditors never disavowed the statements.


   CASE:          HEALTHSOUTH CORPORATION BONDHOLDER LITIGATION
   COURT:         United States District Court for the Northern District of Alabama
   HIGHLIGHTS:    $804.5 million in total recoveries.

   DESCRIPTION:   In this litigation, BLB&G was the appointed Co-Lead Counsel for the bond holder class,
                  representing Lead Plaintiff the Retirement Systems of Alabama. This action arose from
                  allegations that Birmingham, Alabama based HealthSouth Corporation overstated its earnings at
                  the direction of its founder and former CEO Richard Scrushy. Subsequent revelations disclosed
                  that the overstatement actually exceeded over $2.4 billion, virtually wiping out all of HealthSouth’s
                  reported profits for the prior five years. A total recovery of $804.5 million was obtained in this
                  litigation through a series of settlements, including an approximately $445 million settlement for
                  shareholders and bondholders, a $100 million in cash settlement from UBS AG, UBS Warburg
                  LLC, and individual UBS Defendants (collectively, “UBS”), and $33.5 million in cash from the
                  company’s auditor. The total settlement for injured HealthSouth bond purchasers exceeded $230
                  million, recouping over a third of bond purchaser damages.




                                                                  9
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1077 of 1145 PageID #: 5863



   CASE:          IN RE CITIGROUP, INC. BOND ACTION LITIGATION
   COURT:         United States District Court for the Southern District of New York
   HIGHLIGHTS:    $730 million cash recovery; second largest recovery in a litigation arising from the financial crisis.
   DESCRIPTION:   In the years prior to the collapse of the subprime mortgage market, Citigroup issued 48 offerings of
                  preferred stock and bonds. This securities fraud class action was filed on behalf of purchasers of
                  Citigroup bonds and preferred stock alleging that these offerings contained material
                  misrepresentations and omissions regarding Citigroup’s exposure to billions of dollars in mortgage-
                  related assets, the loss reserves for its portfolio of high-risk residential mortgage loans, and the
                  credit quality of the risky assets it held in off-balance sheet entities known as “structured
                  investment vehicles.” After protracted litigation lasting four years, we obtained a $730 million cash
                  recovery – the second largest securities class action recovery in a litigation arising from the
                  financial crisis, and the second largest recovery ever in a securities class action brought on behalf
                  of purchasers of debt securities. As Lead Bond Counsel for the Class, BLB&G represented Lead
                  Bond Plaintiffs Minneapolis Firefighters’ Relief Association, Louisiana Municipal Police
                  Employees’ Retirement System, and Louisiana Sheriffs’ Pension and Relief Fund.


   CASE:          IN RE WASHINGTON PUBLIC POWER SUPPLY SYSTEM LITIGATION
   COURT:         United States District Court for the District of Arizona
   HIGHLIGHTS:    Over $750 million – the largest securities fraud settlement ever achieved at the time.

   DESCRIPTION:   BLB&G was appointed Chair of the Executive Committee responsible for litigating the action on
                  behalf of the class in this action. The case was litigated for over seven years, and involved an
                  estimated 200 million pages of documents produced in discovery; the depositions of 285 fact
                  witnesses and 34 expert witnesses; more than 25,000 introduced exhibits; six published district
                  court opinions; seven appeals or attempted appeals to the Ninth Circuit; and a three-month jury
                  trial, which resulted in a settlement of over $750 million – then the largest securities fraud
                  settlement ever achieved.


   CASE:          I N R E S C H E R I N G - P L O U G H C O R P O R A T I O N /E N HA NCE S E C U R I T I E S L I T I G A T I O N ; I N R E
                  MERCK & CO., INC. VYTORIN/ZETIA SECURITIES LITIGATION
   COURT:         United States District Court for the District of New Jersey
   HIGHLIGHTS:    $688 million in combined settlements (Schering-Plough settled for $473 million; Merck settled for
                  $215 million) in this coordinated securities fraud litigations filed on behalf of investors in Merck
                  and Schering-Plough.
   DESCRIPTION:   After nearly five years of intense litigation, just days before trial, BLB&G resolved the two actions
                  against Merck and Schering-Plough, which stemmed from claims that Merck and Schering
                  artificially inflated their market value by concealing material information and making false and
                  misleading statements regarding their blockbuster anti-cholesterol drugs Zetia and Vytorin.
                  Specifically, we alleged that the companies knew that their “ENHANCE” clinical trial of Vytorin
                  (a combination of Zetia and a generic) demonstrated that Vytorin was no more effective than the
                  cheaper generic at reducing artery thickness. The companies nonetheless championed the
                  “benefits” of their drugs, attracting billions of dollars of capital. When public pressure to release
                  the results of the ENHANCE trial became too great, the companies reluctantly announced these
                  negative results, which we alleged led to sharp declines in the value of the companies’ securities,
                  resulting in significant losses to investors. The combined $688 million in settlements (Schering-
                  Plough settled for $473 million; Merck settled for $215 million) is the second largest securities
                  recovery ever in the Third Circuit, among the top 25 settlements of all time, and among the ten
                  largest recoveries ever in a case where there was no financial restatement. BLB&G represented
                  Lead Plaintiffs Arkansas Teacher Retirement System, the Public Employees’ Retirement
                  System of Mississippi, and the Louisiana Municipal Police Employees’ Retirement System.



                                                                  10
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1078 of 1145 PageID #: 5864



   CASE:          IN RE LUCENT TECHNOLOGIES, INC. SECURITIES LITIGATION
   COURT:         United States District Court for the District of New Jersey
   HIGHLIGHTS:    $667 million in total recoveries; the appointment of BLB&G as Co-Lead Counsel is especially
                  noteworthy as it marked the first time since the 1995 passage of the Private Securities Litigation
                  Reform Act that a court reopened the lead plaintiff or lead counsel selection process to account for
                  changed circumstances, new issues and possible conflicts between new and old allegations.
   DESCRIPTION:   BLB&G served as Co-Lead Counsel in this securities class action, representing Lead Plaintiffs the
                  Parnassus Fund, Teamsters Locals 175 & 505 D&P Pension Trust, Anchorage Police and Fire
                  Retirement System and the Louisiana School Employees’ Retirement System. The complaint
                  accused Lucent of making false and misleading statements to the investing public concerning its
                  publicly reported financial results and failing to disclose the serious problems in its optical
                  networking business. When the truth was disclosed, Lucent admitted that it had improperly
                  recognized revenue of nearly $679 million in fiscal 2000. The settlement obtained in this case is
                  valued at approximately $667 million, and is composed of cash, stock and warrants.


   CASE:           I N R E W A C H O V I A P R E F E R R E D S E C U R I T I E S A N D B O N D /N O T E S L I T I G A T I O N
   COURT:          United States District Court for the Southern District of New York
   HIGHLIGHTS:     $627 million recovery – among the 20 largest securities class action recoveries in history; third
                   largest recovery obtained in an action arising from the subprime mortgage crisis.
   DESCRIPTION:    This securities class action was filed on behalf of investors in certain Wachovia bonds and
                   preferred securities against Wachovia Corp., certain former officers and directors, various
                   underwriters, and its auditor, KPMG LLP. The case alleges that Wachovia provided offering
                   materials that misrepresented and omitted material facts concerning the nature and quality of
                   Wachovia’s multi-billion dollar option-ARM (adjustable rate mortgage) “Pick-A-Pay” mortgage
                   loan portfolio, and that Wachovia’s loan loss reserves were materially inadequate. According to
                   the Complaint, these undisclosed problems threatened the viability of the financial institution,
                   requiring it to be “bailed out” during the financial crisis before it was acquired by Wells Fargo.
                   The combined $627 million recovery obtained in the action is among the 20 largest securities
                   class action recoveries in history, the largest settlement ever in a class action case asserting only
                   claims under the Securities Act of 1933, and one of a handful of securities class action recoveries
                   obtained where there were no parallel civil or criminal actions brought by government authorities.
                   The firm represented Co-Lead Plaintiffs Orange County Employees Retirement System and
                   Louisiana Sheriffs’ Pension and Relief Fund in this action.


   CASE:           BEAR STEARNS MORTGAGE PASS-THROUGH LITIGATION
   COURT:          United States District Court for the Southern District of New York
   HIGHLIGHTS:     $500 million recovery - the largest recovery ever on behalf of purchasers of residential mortgage-
                   backed securities.
   DESCRIPTION:    BLB&G served as Co-Lead Counsel in this securities action, representing Lead Plaintiffs the
                   Public Employees’ Retirement System of Mississippi. The case alleged that Bear Stearns &
                   Company, Inc.'s sold mortgage pass-through certificates using false and misleading offering
                   documents. The offering documents contained false and misleading statements related to, among
                   other things, (1) the underwriting guidelines used to originate the mortgage loans underlying the
                   certificates; and (2) the accuracy of the appraisals for the properties underlying the certificates.
                   After six years of hard-fought litigation and extensive arm’s-length negotiations, the $500 million
                   recovery is the largest settlement in a U.S. class action against a bank that packaged and sold
                   mortgage securities at the center of the 2008 financial crisis.




                                                                 11
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1079 of 1145 PageID #: 5865



   CASE:          GARY HEFLER ET AL. V. WELLS FARGO & COMPANY ET AL
   COURT:         United States District Court for the Northern District of California
   HIGHLIGHTS:    $480 million recovery - the fourth largest securities settlement ever achieved in the Ninth Circuit
                  and the 31st largest securities settlement ever in the United States.
   DESCRIPTION:   BLB&G served as Lead Counsel for the Court-appointed Lead Plaintiff Union Asset Management
                  Holding, AG in this action, which alleged that Wells Fargo and certain current and former officers
                  and directors of Wells Fargo made a series of materially false statements and omissions in
                  connection with Wells Fargo’s secret creation of fake or unauthorized client accounts in order to
                  hit performance-based compensation goals. After years of presenting a business driven by
                  legitimate growth prospects, U.S. regulators revealed in September 2016 that Wells Fargo
                  employees were secretly opening millions of potentially unauthorized accounts for existing Wells
                  Fargo customers. The Complaint alleged that these accounts were opened in order to hit
                  performance targets and inflate the “cross-sell” metrics that investors used to measure Wells
                  Fargo’s financial health and anticipated growth. When the market learned the truth about Wells
                  Fargo’s violation of its customers’ trust and failure to disclose reliable information to its investors,
                  the price of Wells Fargo’s stock dropped, causing substantial investor losses.

   CASE:          OHIO PUBLIC EMPLOYEES RETIREMENT SYSTEM V. FREDDIE MAC
   COURT:         United States District Court for the Southern District of Ohio
   HIGHLIGHTS:    $410 million settlement.
   DESCRIPTION:   This securities fraud class action was filed on behalf of the Ohio Public Employees Retirement
                  System and the State Teachers Retirement System of Ohio alleging that Federal Home Loan
                  Mortgage Corporation (“Freddie Mac”) and certain of its current and former officers issued false
                  and misleading statements in connection with the company’s previously reported financial results.
                  Specifically, the Complaint alleged that the Defendants misrepresented the company’s operations
                  and financial results by having engaged in numerous improper transactions and accounting
                  machinations that violated fundamental GAAP precepts in order to artificially smooth the
                  company’s earnings and to hide earnings volatility. In connection with these improprieties,
                  Freddie Mac restated more than $5 billion in earnings. A settlement of $410 million was reached
                  in the case just as deposition discovery had begun and document review was complete.

   CASE:          IN RE REFCO, INC. SECURITIES LITIGATION
   COURT:         United States District Court for the Southern District of New York
   HIGHLIGHTS:    Over $407 million in total recoveries.
   DESCRIPTION:   The lawsuit arises from the revelation that Refco, a once prominent brokerage, had for years
                  secreted hundreds of millions of dollars of uncollectible receivables with a related entity
                  controlled by Phillip Bennett, the company’s Chairman and Chief Executive Officer. This
                  revelation caused the stunning collapse of the company a mere two months after its initial public
                  offering of common stock. As a result, Refco filed one of the largest bankruptcies in U.S. history.
                  Settlements have been obtained from multiple company and individual defendants, resulting in a
                  total recovery for the class of over $407 million. BLB&G represented Co-Lead Plaintiff RH
                  Capital Associates LLC.




                                                        12
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1080 of 1145 PageID #: 5866




                  C ORPORATE G OVERNANCE                AND    S HARE HOLDERS ’ R IGHTS
   CASE:          CITY OF MONROE EMPLOYEES' RETIREMENT SYSTEM, DERIVATIVELY ON BEHALF
                  OF TWENTY-FIRST CENTURY FOX, INC. V. RUPERT MURDOCH, ET AL.
   COURT:         Delaware Court of Chancery
   HIGHLIGHTS:    Landmark derivative litigation establishes unprecedented, independent Board-level council to
                  ensure employees are protected from workplace harassment while recouping $90 million for the
                  company’s coffers.
   DESCRIPTION:   Before the birth of the #metoo movement, BLB&G led the prosecution of an unprecedented
                  shareholder derivative litigation against Fox News parent 21st Century Fox, Inc. arising from the
                  systemic sexual and workplace harassment at the embattled network. After nearly 18 months of
                  litigation, discovery and negotiation related to the shocking misconduct and the Board’s extensive
                  alleged governance failures, the parties unveil a landmark settlement with two key components: 1)
                  the first ever Board-level watchdog of its kind – the "Fox News Workplace Professionalism and
                  Inclusion Council" of experts (WPIC) – majority independent of the Murdochs, the Company and
                  Board; and 2) one of the largest financial recoveries – $90 million – ever obtained in a pure
                  corporate board oversight dispute. The WPIC is expected to serve as a model for public companies
                  in all industries. The firm represented 21st Century Fox shareholder the City of Monroe
                  (Michigan) Employees' Retirement System.


   CASE:          IN RE ALLERGAN, INC. PROXY VIOLATION SECURITIES LITIGATION
   COURT:         United States District Court for the Central District of California
   HIGHLIGHTS:    Litigation recovered over $250 million for investors in challenging unprecedented insider trading
                  scheme by billionaire hedge fund manager Bill Ackman.
   DESCRIPTION:   As alleged in groundbreaking litigation, billionaire hedge fund manager Bill Ackman and his
                  Pershing Square Capital Management fund secretly acquire a near 10% stake in pharmaceutical
                  concern Allergan, Inc. as part of an unprecedented insider trading scheme by Ackman and Valeant
                  Pharmaceuticals International, Inc. What Ackman knew – but investors did not – was that in the
                  ensuing weeks, Valeant would be launching a hostile bid to acquire Allergan shares at a far higher
                  price. Ackman enjoys a massive instantaneous profit upon public news of the proposed
                  acquisition, and the scheme works for both parties as he kicks back hundreds of millions of his
                  insider-trading proceeds to Valeant after Allergan agreed to be bought by a rival bidder. After a
                  ferocious three-year legal battle over this attempt to circumvent the spirit of the U.S. securities
                  laws, BLB&G obtains a $250 million settlement for Allergan investors, and creates precedent to
                  prevent similar such schemes in the future. The Plaintiffs in this action were the State Teachers
                  Retirement System of Ohio, the Iowa Public Employees Retirement System, and Patrick T.
                  Johnson.




                                                        13
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1081 of 1145 PageID #: 5867



   CASE:          UNITEDHEALTH GROUP, INC. SHAREHOLDER DERIVATIVE LITIGATION
   COURT:         United States District Court for the District of Minnesota

   HIGHLIGHTS:    Litigation recovered over $920 million in ill-gotten compensation directly from former officers for
                  their roles in illegally backdating stock options, while the company agreed to far-reaching reforms
                  aimed at curbing future executive compensation abuses.
   DESCRIPTION:   This shareholder derivative action filed against certain current and former executive officers and
                  members of the Board of Directors of UnitedHealth Group, Inc. alleged that the Defendants
                  obtained, approved and/or acquiesced in the issuance of stock options to senior executives that
                  were unlawfully backdated to provide the recipients with windfall compensation at the direct
                  expense of UnitedHealth and its shareholders. The firm recovered over $920 million in ill-gotten
                  compensation directly from the former officer Defendants – the largest derivative recovery in
                  history. As feature coverage in The New York Times indicated, “investors everywhere should
                  applaud [the UnitedHealth settlement]…. [T]he recovery sets a standard of behavior for other
                  companies and boards when performance pay is later shown to have been based on ephemeral
                  earnings.” The Plaintiffs in this action were the St. Paul Teachers’ Retirement Fund
                  Association, the Public Employees’ Retirement System of Mississippi, the Jacksonville Police
                  & Fire Pension Fund, the Louisiana Sheriffs’ Pension & Relief Fund, the Louisiana Municipal
                  Police Employees’ Retirement System and Fire & Police Pension Association of Colorado.


   CASE:          CAREMARK MERGER LITIGATION
   COURT:         Delaware Court of Chancery – New Castle County

   HIGHLIGHTS:    Landmark Court ruling orders Caremark’s board to disclose previously withheld information,
                  enjoins shareholder vote on CVS merger offer, and grants statutory appraisal rights to Caremark
                  shareholders. The litigation ultimately forced CVS to raise offer by $7.50 per share, equal to more
                  than $3.3 billion in additional consideration to Caremark shareholders.
   DESCRIPTION:   Commenced on behalf of the Louisiana Municipal Police Employees’ Retirement System and
                  other shareholders of Caremark RX, Inc. (“Caremark”), this shareholder class action accused the
                  company’s directors of violating their fiduciary duties by approving and endorsing a proposed
                  merger with CVS Corporation (“CVS”), all the while refusing to fairly consider an alternative
                  transaction proposed by another bidder. In a landmark decision, the Court ordered the Defendants
                  to disclose material information that had previously been withheld, enjoined the shareholder vote
                  on the CVS transaction until the additional disclosures occurred, and granted statutory appraisal
                  rights to Caremark’s shareholders—forcing CVS to increase the consideration offered to
                  shareholders by $7.50 per share in cash (over $3 billion in total).



   CASE:          IN RE PFIZER INC. SHAREHOLDER DERIVATIVE LITIGATION
   COURT:         United States District Court for the Southern District of New York

   HIGHLIGHTS:    Landmark settlement in which Defendants agreed to create a new Regulatory and Compliance
                  Committee of the Pfizer Board that will be supported by a dedicated $75 million fund.
   DESCRIPTION:   In the wake of Pfizer’s agreement to pay $2.3 billion as part of a settlement with the U.S.
                  Department of Justice to resolve civil and criminal charges relating to the illegal marketing of at
                  least 13 of the company’s most important drugs (the largest such fine ever imposed), this
                  shareholder derivative action was filed against Pfizer’s senior management and Board alleging they
                  breached their fiduciary duties to Pfizer by, among other things, allowing unlawful promotion of
                  drugs to continue after receiving numerous “red flags” that Pfizer’s improper drug marketing was
                  systemic and widespread. The suit was brought by Court-appointed Lead Plaintiffs Louisiana
                  Sheriffs’ Pension and Relief Fund and Skandia Life Insurance Company, Ltd. In an
                  unprecedented settlement reached by the parties, the Defendants agreed to create a new Regulatory


                                                       14
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1082 of 1145 PageID #: 5868



                  and Compliance Committee of the Pfizer Board of Directors (the “Regulatory Committee”) to
                  oversee and monitor Pfizer’s compliance and drug marketing practices and to review the
                  compensation policies for Pfizer’s drug sales related employees.


   CASE:          M I L L E R E T A . V . I AC/ I N T E R A C T I V E C O R P E T A L .
   COURT:         Delaware Court of Chancery
   HIGHLIGHTS:    Litigation shuts down efforts by controlling shareholders to obtain “dynastic control” of the
                  company through improper stock class issuances, setting valuable precedent and sending strong
                  message to boards and management in all sectors that such moves will not go unchallenged.
   DESCRIPTION:   BLB&G obtained this landmark victory for shareholder rights against IAC/InterActiveCorp and its
                  controlling shareholder and chairman, Barry Diller. For decades, activist corporate founders and
                  controllers seek ways to entrench their position atop the corporate hierarchy by granting themselves
                  and other insiders “supervoting rights.” Diller lays out a proposal to introduce a new class of non-
                  voting stock to entrench “dynastic control” of IAC within the Diller family. BLB&G litigation on
                  behalf of IAC shareholders ends in capitulation with the Defendants effectively conceding the case
                  by abandoning the proposal. This becomes critical corporate governance precedent, given trend of
                  public companies to introduce “low” and “no-vote” share classes, which diminish shareholder
                  rights, insulate management from accountability, and can distort managerial incentives by
                  providing controllers voting power out of line with their actual economic interests in public
                  companies.


   CASE:          IN RE DELPHI FINANCIAL GROUP SHAREHOLDER LITIGATION
   COURT:         Delaware Court of Chancery – New Castle County
   HIGHLIGHTS:    Dominant shareholder is blocked from collecting a payoff at the expense of minority investors.
   DESCRIPTION:   As the Delphi Financial Group prepared to be acquired by Tokio Marine Holdings Inc., the conduct
                  of Delphi’s founder and controlling shareholder drew the scrutiny of BLB&G and its institutional
                  investor clients for improperly using the transaction to expropriate at least $55 million at the
                  expense of the public shareholders. BLB&G aggressively litigated this action and obtained a
                  settlement of $49 million for Delphi’s public shareholders. The settlement fund is equal to about
                  90% of recoverable Class damages – a virtually unprecedented recovery.


   CASE:          QUALCOMM BOOKS & RECORDS LITIGATION
   COURT:         Delaware Court of Chancery – New Castle County
   HIGHLIGHTS:    Novel use of “books and records” litigation enhances disclosure of political spending and
                  transparency.
   DESCRIPTION:   The U.S. Supreme Court’s controversial 2010 opinion in Citizens United v. FEC made it easier for
                  corporate directors and executives to secretly use company funds – shareholder assets – to support
                  personally favored political candidates or causes. BLB&G prosecuted the first-ever “books and
                  records” litigation to obtain disclosure of corporate political spending at our client’s portfolio
                  company – technology giant Qualcomm Inc. – in response to Qualcomm’s refusal to share the
                  information. As a result of the lawsuit, Qualcomm adopted a policy that provides its shareholders
                  with comprehensive disclosures regarding the company’s political activities and places Qualcomm
                  as a standard-bearer for other companies.




                                                                  15
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1083 of 1145 PageID #: 5869



   CASE:          IN RE NEWS CORP. SHAREHOLDER DERIVATIVE LITIGATION
   COURT:         Delaware Court of Chancery – Kent County
   HIGHLIGHTS:    An unprecedented settlement in which News Corp. recoups $139 million and enacts significant
                  corporate governance reforms that combat self-dealing in the boardroom.
   DESCRIPTION:   Following News Corp.’s 2011 acquisition of a company owned by News Corp. Chairman and CEO
                  Rupert Murdoch’s daughter, and the phone-hacking scandal within its British newspaper division,
                  we filed a derivative litigation on behalf of the company because of institutional shareholder
                  concern with the conduct of News Corp.’s management. We ultimately obtained an unprecedented
                  settlement in which News Corp. recouped $139 million for the company coffers, and agreed to
                  enact corporate governance enhancements to strengthen its compliance structure, the independence
                  and functioning of its board, and the compensation and clawback policies for management.


   CASE:          I N R E ACS S H A R E H O L D E R L I T I G A T I O N (X E R O X )
   COURT:         Delaware Court of Chancery – New Castle County
   HIGHLIGHTS:    BLB&G challenged an attempt by ACS CEO to extract a premium on his stock not shared with the
                  company’s public shareholders in a sale of ACS to Xerox. On the eve of trial, BLB&G obtained a
                  $69 million recovery, with a substantial portion of the settlement personally funded by the CEO.
   DESCRIPTION:   Filed on behalf of the New Orleans Employees’ Retirement System and similarly situated
                  shareholders of Affiliated Computer Service, Inc., this action alleged that members of the Board of
                  Directors of ACS breached their fiduciary duties by approving a merger with Xerox Corporation
                  which would allow Darwin Deason, ACS’s founder and Chairman and largest stockholder, to
                  extract hundreds of millions of dollars of value that rightfully belongs to ACS’s public shareholders
                  for himself. Per the agreement, Deason’s consideration amounted to over a 50% premium when
                  compared to the consideration paid to ACS’s public stockholders. The ACS Board further breached
                  its fiduciary duties by agreeing to certain deal protections in the merger agreement that essentially
                  locked up the transaction between ACS and Xerox. After seeking a preliminary injunction to enjoin
                  the deal and engaging in intense discovery and litigation in preparation for a looming trial date,
                  Plaintiffs reached a global settlement with Defendants for $69 million. In the settlement, Deason
                  agreed to pay $12.8 million, while ACS agreed to pay the remaining $56.1 million.



   CASE:          IN RE DOLLAR GENERAL CORPORATION SHAREHOLDER LITIGATION
   COURT:         Sixth Circuit Court for Davidson County, Tennessee; Twentieth Judicial District, Nashville
   HIGHLIGHTS:    Holding Board accountable for accepting below-value “going private” offer.
   DESCRIPTION:   A Nashville, Tennessee corporation that operates retail stores selling discounted household goods,
                  in early March 2007, Dollar General announced that its Board of Directors had approved the
                  acquisition of the company by the private equity firm Kohlberg Kravis Roberts & Co. (“KKR”).
                  BLB&G, as Co-Lead Counsel for the City of Miami General Employees’ & Sanitation
                  Employees’ Retirement Trust, filed a class action complaint alleging that the “going private”
                  offer was approved as a result of breaches of fiduciary duty by the board and that the price offered
                  by KKR did not reflect the fair value of Dollar General’s publicly-held shares. On the eve of the
                  summary judgment hearing, KKR agreed to pay a $40 million settlement in favor of the
                  shareholders, with a potential for $17 million more for the Class.




                                                                16
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1084 of 1145 PageID #: 5870



   CASE:          LANDRY’S RESTAURANTS, INC. SHAREHOLDER LITIGATION
   COURT:         Delaware Court of Chancery – New Castle County
   HIGHLIGHTS:    Protecting shareholders from predatory CEO’s multiple attempts to take control of Landry’s
                  Restaurants through improper means. Our litigation forced the CEO to increase his buyout offer by
                  four times the price offered and obtained an additional $14.5 million cash payment for the class.
   DESCRIPTION:   In this derivative and shareholder class action, shareholders alleged that Tilman J. Fertitta –
                  chairman, CEO and largest shareholder of Landry’s Restaurants, Inc. – and its Board of Directors
                  stripped public shareholders of their controlling interest in the company for no premium and
                  severely devalued remaining public shares in breach of their fiduciary duties. BLB&G’s
                  prosecution of the action on behalf of Plaintiff Louisiana Municipal Police Employees’
                  Retirement System resulted in recoveries that included the creation of a settlement fund composed
                  of $14.5 million in cash, as well as significant corporate governance reforms and an increase in
                  consideration to shareholders of the purchase price valued at $65 million.




                                                      17
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1085 of 1145 PageID #: 5871




                  E MPLOYMENT D ISCRIMINATION                         AND     C IVI L R IGHTS

   CASE:          ROBERTS V. TEXACO, INC.
   COURT:         United States District Court for the Southern District of New York
   HIGHLIGHTS:    BLB&G recovered $170 million on behalf of Texaco’s African-American employees and
                  engineered the creation of an independent “Equality and Tolerance Task Force” at the company.
   DESCRIPTION:   Six highly qualified African-American employees filed a class action complaint against Texaco
                  Inc. alleging that the company failed to promote African-American employees to upper level jobs
                  and failed to compensate them fairly in relation to Caucasian employees in similar positions.
                  BLB&G’s prosecution of the action revealed that African-Americans were significantly under-
                  represented in high level management jobs and that Caucasian employees were promoted more
                  frequently and at far higher rates for comparable positions within the company. The case settled
                  for over $170 million, and Texaco agreed to a Task Force to monitor its diversity programs for five
                  years – a settlement described as the most significant race discrimination settlement in history.

   CASE:          E CO A - G MAC /N MA C/ F O R D / T O Y O T A /C H R Y S L E R - C O N S U M E R F I N A N C E
                  DISCRIMINATION LITIGATION
   COURT:         Multiple jurisdictions

   HIGHLIGHTS:    Landmark litigation in which financing arms of major auto manufacturers are compelled to cease
                  discriminatory “kick-back” arrangements with dealers, leading to historic changes to auto financing
                  practices nationwide.
   DESCRIPTION:   The cases involve allegations that the lending practices of General Motors Acceptance Corporation,
                  Nissan Motor Acceptance Corporation, Ford Motor Credit, Toyota Motor Credit and
                  DaimlerChrysler Financial cause African-American and Hispanic car buyers to pay millions of
                  dollars more for car loans than similarly situated white buyers. At issue is a discriminatory
                  kickback system under which minorities typically pay about 50% more in dealer mark-up which is
                  shared by auto dealers with the Defendants.
                   NM AC : The United States District Court for the Middle District of Tennessee granted final
                   approval of the settlement of the class action against Nissan Motor Acceptance Corporation
                   (“NMAC”) in which NMAC agreed to offer pre-approved loans to hundreds of thousands of
                   current and potential African-American and Hispanic NMAC customers, and limit how much it
                   raises the interest charged to car buyers above the company’s minimum acceptable rate.

                   GM AC : The United States District Court for the Middle District of Tennessee granted final
                   approval of a settlement of the litigation against General Motors Acceptance Corporation
                   (“GMAC”) in which GMAC agreed to take the historic step of imposing a 2.5% markup cap on
                   loans with terms up to 60 months, and a cap of 2% on extended term loans. GMAC also agreed to
                   institute a substantial credit pre-approval program designed to provide special financing rates to
                   minority car buyers with special rate financing.
                   D A I M L E R C H R Y S L E R : The United States District Court for the District of New Jersey granted
                   final approval of the settlement in which DaimlerChrysler agreed to implement substantial
                   changes to the company’s practices, including limiting the maximum amount of mark-up dealers
                   may charge customers to between 1.25% and 2.5% depending upon the length of the customer’s
                   loan. In addition, the company agreed to send out pre-approved credit offers of no-markup loans
                   to African-American and Hispanic consumers, and contribute $1.8 million to provide consumer
                   education and assistance programs on credit financing.
                   F O R D M O T O R C R E D I T : The United States District Court for the Southern District of New York
                   granted final approval of a settlement in which Ford Credit agreed to make contract disclosures
                   informing consumers that the customer’s Annual Percentage Rate (“APR”) may be negotiated and
                   that sellers may assign their contracts and retain rights to receive a portion of the finance charge.


                                                             18
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1086 of 1145 PageID #: 5872




               CLIENTS AND FEES
               We are firm believers in the contingency fee as a socially useful, productive and satisfying basis of
               compensation for legal services, particularly in litigation. Wherever appropriate, even with our
               corporate clients, we will encourage retention where our fee is contingent on the outcome of the
               litigation. This way, it is not the number of hours worked that will determine our fee, but rather
               the result achieved for our client.

               Our clients include many large and well known financial and lending institutions and pension
               funds, as well as privately-held companies that are attracted to our firm because of our reputation,
               expertise and fee structure. Most of the firm’s clients are referred by other clients, law firms and
               lawyers, bankers, investors and accountants. A considerable number of clients have been referred
               to the firm by former adversaries. We have always maintained a high level of independence and
               discretion in the cases we decide to prosecute. As a result, the level of personal satisfaction and
               commitment to our work is high.




                                                       19
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1087 of 1145 PageID #: 5873




               IN THE PUBLIC INTEREST
               Bernstein Litowitz Berger & Grossmann LLP is guided by two principles: excellence in legal
               work and a belief that the law should serve a socially useful and dynamic purpose. Attorneys at
               the firm are active in academic, community and pro bono activities, as well as participating as
               speakers and contributors to professional organizations. In addition, the firm endows a public
               interest law fellowship and sponsors an academic scholarship at Columbia Law School.

               B ERNSTEIN L ITOWITZ B ERGER & G ROSSMANN P UBLIC I NTEREST L AW F ELLOWS
               C O L U M B I A L A W S C H O O L − BLB&G is committed to fighting discrimination and effecting
               positive social change. In support of this commitment, the firm donated funds to Columbia Law
               School to create the Bernstein Litowitz Berger & Grossmann Public Interest Law Fellowship.
               This newly endowed fund at Columbia Law School will provide Fellows with 100% of the
               funding needed to make payments on their law school tuition loans so long as such graduates
               remain in the public interest law field. The BLB&G Fellows are able to begin their careers free of
               any school debt if they make a long-term commitment to public interest law.

               FIRM   SP O N SO R S HI P O F H ER J US T I CE
               N E W Y O R K , N Y − BLB&G is a sponsor of Her Justice, a non-profit organization in New York
               City dedicated to providing pro bono legal representation to indigent women, principally battered
               women, in connection with the myriad legal problems they face. The organization trains and
               supports the efforts of New York lawyers who provide pro bono counsel to these women. Several
               members and associates of the firm volunteer their time to help women who need divorces from
               abusive spouses, or representation on issues such as child support, custody and visitation. To read
               more about Her Justice, visit the organization’s website at www.herjustice.org.

               T H E P AU L M. B ER N ST E I N M E MO R I A L S C HO L A R S HI P
               C O L U M B I A L A W S C H O O L − Paul M. Bernstein was the founding senior partner of the firm. Mr.
               Bernstein led a distinguished career as a lawyer and teacher and was deeply committed to the
               professional and personal development of young lawyers. The Paul M. Bernstein Memorial
               Scholarship Fund is a gift of the firm and the family and friends of Paul M. Bernstein, and is
               awarded annually to one or more second-year students selected for their academic excellence in
               their first year, professional responsibility, financial need and contributions to the community.

               FIRM    SP O N SO R S HI P O F C I T Y Y E A R N EW Y O R K
               N E W Y O R K , N Y − BLB&G is also an active supporter of City Year New York, a division of
               AmeriCorps. The program was founded in 1988 as a means of encouraging young people to
               devote time to public service and unites a diverse group of volunteers for a demanding year of
               full-time community service, leadership development and civic engagement. Through their
               service, corps members experience a rite of passage that can inspire a lifetime of citizenship and
               build a stronger democracy.

               M AX W. B E R GE R P R E -L AW P R O G R A M
               B A R U C H C O L L E G E − In order to encourage outstanding minority undergraduates to pursue a
               meaningful career in the legal profession, the Max W. Berger Pre-Law Program was established at
               Baruch College. Providing workshops, seminars, counseling and mentoring to Baruch students,
               the program facilitates and guides them through the law school research and application process,
               as well as placing them in appropriate internships and other pre-law working environments.

               N E W Y O R K S AY S T H AN K Y O U F O U N D AT I O N
               N E W Y O R K , N Y − Founded in response to the outpouring of love shown to New York City by
               volunteers from all over the country in the wake of the 9/11 attacks, The New York Says Thank
               You Foundation sends volunteers from New York City to help rebuild communities around the
               country affected by disasters. BLB&G is a corporate sponsor of NYSTY and its goals are a
               heartfelt reflection of the firm’s focus on community and activism.


                                                        20
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1088 of 1145 PageID #: 5874




               OUR ATTORNEYS

               M EMBERS

               M A X W. B E R G E R , the firm’s senior founding partner, supervises BLB&G’s litigation practice
               and prosecutes class and individual actions on behalf of the firm’s clients.

               He has litigated many of the firm's most high-profile and significant cases, and has negotiated
               seven of the largest securities fraud settlements in history, each in excess of a billion dollars:
               Cendant ($3.3 billion); Citigroup–WorldCom ($2.575 billion); Bank of America/Merrill Lynch
               ($2.4 billion); JPMorgan Chase–WorldCom ($2 billion); Nortel ($1.07 billion); Merck ($1.06
               billion); and McKesson ($1.05 billion). In addition, he has prosecuted seminal cases establishing
               precedents which have increased market integrity and transparency; held corporate wrongdoers
               accountable; and improved corporate business practices in groundbreaking ways.

               Most recently, before the #metoo movement came alive, on behalf of an institutional investor
               client, he handled the prosecution of an unprecedented shareholder derivative litigation against
               Fox News parent 21st Century Fox, Inc. arising from the systemic sexual and workplace
               harassment at the embattled network. After nearly 18 months of litigation, discovery and
               negotiation related to the shocking misconduct and the Board’s extensive alleged governance
               failures, the parties unveiled a landmark settlement with two key components: 1) the first-ever
               Board-level watchdog of its kind – the “Fox News Workplace Professionalism and Inclusion
               Council” of experts (WPIC) – majority independent of the Murdochs, the Company and Board;
               and 2) one of the largest financial recoveries – $90 million – ever obtained in a pure corporate
               board oversight dispute. The WPIC is expected to serve as a model for public companies in all
               industries.

               Mr. Berger’s work has garnered him extensive media attention, and he has been the subject of
               feature articles in a variety of major media publications. Unique among his peers, The New York
               Times highlighted his remarkable track record in an October 2012 profile entitled “Investors’
               Billion-Dollar Fraud Fighter,” which also discussed his role in the Bank of America/Merrill Lynch
               Merger litigation. In 2011, Mr. Berger was twice profiled by The American Lawyer for his role in
               negotiating a $627 million recovery on behalf of investors in the In re Wachovia Corp. Securities
               Litigation, and a $516 million recovery in In re Lehman Brothers Equity/Debt Securities
               Litigation. Previously, Mr. Berger’s role in the WorldCom case generated extensive media
               coverage including feature articles in BusinessWeek and The American Lawyer. For his
               outstanding efforts on behalf of WorldCom investors, The National Law Journal profiled Mr.
               Berger (one of only eleven attorneys selected nationwide) in its annual 2005 “Winning Attorneys”
               section. He was subsequently featured in a 2006 New York Times article, “A Class-Action
               Shuffle,” which assessed the evolving landscape of the securities litigation arena.

               One of the “100 Most Influential Lawyers in America”

               Widely recognized as the “Dean” of the US plaintiff securities bar for his remarkable career and
               his professional excellence, Mr. Berger has a distinguished and unparalleled list of honors to his
               name.

               He was selected one of the “100 Most Influential Lawyers in America” by The National Law
               Journal for being “front and center” in holding Wall Street banks accountable and obtaining over
               $5 billion in cases arising from the subprime meltdown, and for his work as a “master negotiator”
               in obtaining numerous multi-billion dollar recoveries for investors.




                                                       21
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1089 of 1145 PageID #: 5875




               Described as a “standard-bearer” for the profession in a career spanning over 40 years, he was the
               recipient of Chambers USA’s award for Outstanding Contribution to the Legal Profession. In
               presenting this prestigious honor, Chambers recognized Mr. Berger’s “numerous headline-
               grabbing successes,” as well as his unique stature among colleagues – “warmly lauded by his
               peers, who are nevertheless loath to find him on the other side of the table.”

               Benchmark Litigation recently inducted him into its exclusive “Hall of Fame” in recognition of his
               career achievements and impact on the field of securities litigation.

               Upon its tenth anniversary, Lawdragon named Mr. Berger a “Lawdragon Legend” for his
               accomplishments.

               Law360 published a special feature discussing his life and career as a “Titan of the Plaintiffs Bar,”
               named him one of only six litigators selected nationally as a “Legal MVP,” and selected him as
               one of “10 Legal Superstars” nationally for his work in securities litigation.

               Since their various inceptions, Mr. Berger has been recognized as a litigation “star” and leading
               lawyer in his field by Chambers USA and the Legal 500 US Guide, as well as being named one of
               the “500 Leading Lawyers in America” and “100 Securities Litigators You Need to Know” by
               Lawdragon magazine. Further, The Best Lawyers in America® guide has named Mr. Berger a
               leading lawyer in his field.

               Mr. Berger has lectured extensively for many professional organizations, and is the author and co-
               author of numerous articles on developments in the securities laws and their implications for
               public policy. He was chosen, along with several of his BLB&G partners, to author the first
               chapter – “Plaintiffs’ Perspective” – of Lexis/Nexis’s seminal industry guide Litigating Securities
               Class Actions. An esteemed voice on all sides of the legal and financial markets, in 2008 the SEC
               and Treasury called on Mr. Berger to provide guidance on regulatory changes being considered as
               the accounting profession was experiencing tectonic shifts shortly before the financial crisis.

               Mr. Berger also serves the academic community in numerous capacities. A long-time member of
               the Board of Trustees of Baruch College, he is now the President of the Baruch College Fund. A
               member of the Dean’s Council to Columbia Law School, he has taught Profession of Law, an
               ethics course at Columbia Law School, and serves on the Advisory Board of Columbia Law
               School’s Center on Corporate Governance. In May 2006, he was presented with the Distinguished
               Alumnus Award for his contributions to Baruch College, and in February 2011, Mr. Berger
               received Columbia Law School’s most prestigious and highest honor, “The Medal for
               Excellence.” This award is presented annually to Columbia Law School alumni who exemplify
               the qualities of character, intellect, and social and professional responsibility that the Law School
               seeks to instill in its students. As a recipient of this award, Mr. Berger was profiled in the Fall
               2011 issue of Columbia Law School Magazine.

               Mr. Berger is currently a member of the New York State, New York City and American Bar
               Associations, and is a member of the Federal Bar Council. He is also a member of the American
               Law Institute and an Advisor to its Restatement Third: Economic Torts project. In addition, Mr.
               Berger is a member of the Board of Trustees of The Supreme Court Historical Society.

               Mr. Berger lectures extensively for many professional organizations. In 1997, Mr. Berger was
               honored for his outstanding contribution to the public interest by Trial Lawyers for Public Justice,
               where he was a “Trial Lawyer of the Year” Finalist for his work in Roberts, et al. v. Texaco, the
               celebrated race discrimination case, on behalf of Texaco’s African-American employees.




                                                       22
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1090 of 1145 PageID #: 5876



               Among numerous charitable and volunteer works, Mr. Berger is an active supporter of City Year
               New York, a division of AmeriCorps, dedicated to encouraging young people to devote time to
               public service. In July 2005, he was named City Year New York’s “Idealist of the Year,” for his
               long-time service and work in the community. He and his wife, Dale, have also established The
               Dale and Max Berger Public Interest Law Fellowship at Columbia Law School and the Max
               Berger Pre-Law Program at Baruch College.

               EDUCATION: Baruch College-City University of New York, B.B.A., Accounting, 1968;
               President of the student body and recipient of numerous awards. Columbia Law School, J.D.,
               1971, Editor of the Columbia Survey of Human Rights Law.

               BAR ADMISSIONS: New York; U.S. District Courts for the Eastern and Southern Districts of
               New York; U.S. Court of Appeals for the Second Circuit; U.S. Supreme Court.


               G E R A L D H. S I L K ’S practice focuses on representing institutional investors on matters
               involving federal and state securities laws, accountants’ liability, and the fiduciary duties of
               corporate officials, as well as general commercial and corporate litigation. He also advises
               creditors on their rights with respect to pursuing affirmative claims against officers and directors,
               as well as professionals both inside and outside the bankruptcy context.

               Mr. Silk is a member of the firm’s Management Committee. He also oversees the firm’s New
               Matter department in which he, along with a group of attorneys, financial analysts and
               investigators, counsels institutional clients on potential legal claims. In December 2014, Mr. Silk
               was recognized by The National Law Journal in its inaugural list of “Litigation Trailblazers &
               Pioneers” — one of several lawyers in the country who have changed the practice of litigation
               through the use of innovative legal strategies — in no small part for the critical role he has played
               in helping the firm’s investor clients recover billions of dollars in litigation arising from the
               financial crisis, among other matters.

               In addition, Lawdragon magazine, which has named Mr. Silk one of the “100 Securities Litigators
               You Need to Know,” one of the “500 Leading Lawyers in America” and one of America’s top 500
               “rising stars” in the legal profession, also recently profiled him as part of its “Lawyer Limelight”
               special series, discussing subprime litigation, his passion for plaintiffs’ work and the trends he
               expects to see in the market. Recognized as one of an elite group of notable practitioners by
               Chambers USA, he is also named as a “Litigation Star” by Benchmark, is recommended by the
               Legal 500 USA guide in the field of plaintiffs’ securities litigation, and has been selected as a New
               York Super Lawyer every year since 2006.

               In the wake of the financial crisis, he advised the firm’s institutional investor clients on their rights
               with respect to claims involving transactions in residential mortgage-backed securities (RMBS)
               and collateralized debt obligations (CDOs). His work representing Cambridge Place Investment
               Management Inc. on claims under Massachusetts state law against numerous investment banks
               arising from the purchase of billions of dollars of RMBS was featured in a 2010 New York Times
               article by Gretchen Morgenson titled, “Mortgage Investors Turn to State Courts for Relief.”

               Mr. Silk also represented the New York State Teachers’ Retirement System in a securities
               litigation against the General Motors Company arising from a series of misrepresentations
               concerning the quality, safety, and reliability of the Company’s cars which resulted in a $300
               million settlement. He was also a member of the litigation team responsible for the successful
               prosecution of In re Cendant Corporation Securities Litigation in the District of New Jersey,
               which was resolved for $3.2 billion. In addition, he is actively involved in the firm's prosecution
               of highly successful M&A litigation, representing shareholders in widely publicized lawsuits,
               including the litigation arising from the proposed acquisition of Caremark Rx, Inc. by CVS
               Corporation — which led to an increase of approximately $3.5 billion in the consideration offered
               to shareholders.



                                                        23
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1091 of 1145 PageID #: 5877




               A graduate of the Wharton School of Business, University of Pennsylvania and Brooklyn Law
               School, in 1995-96, Mr. Silk served as a law clerk to the Hon. Steven M. Gold, U.S.M.J., in the
               United States District Court for the Eastern District of New York.

               Mr. Silk lectures to institutional investors at conferences throughout the country, and has written
               or substantially contributed to several articles on developments in securities and corporate law,
               including “Improving Multi-Jurisdictional, Merger-Related Litigation,” American Bar Association
               (February 2011); “The Compensation Game,” Lawdragon, Fall 2006; “Institutional Investors as
               Lead Plaintiffs: Is There A New And Changing Landscape?,” 75 St. John’s Law Review 31
               (Winter 2001); “The Duty To Supervise, Poser, Broker-Dealer Law and Regulation,” 3rd Ed.
               2000, Chapter 15; “Derivative Litigation In New York after Marx v. Akers,” New York Business
               Law Journal, Vol. 1, No. 1 (Fall 1997).

               He has also been a commentator for the business media on television and in print. Among other
               outlets, he has appeared on NBC’s Today, and CNBC’s Power Lunch, Morning Call, and
               Squawkbox programs, as well as being featured in The New York Times, Financial Times,
               Bloomberg, The National Law Journal, and the New York Law Journal.

               EDUCATION: Wharton School of the University of Pennsylvania, B.S., Economics, 1991.
               Brooklyn Law School, J.D., cum laude, 1995.

               BAR ADMISSIONS: New York; U.S. District Courts for the Southern and Eastern Districts of
               New York.


               S A L V A T O R E J. G R A Z I A N O is widely recognized as one of the top securities litigators in the
               country. He has served as lead trial counsel in a wide variety of major securities fraud class
               actions, recovering billions of dollars on behalf of institutional investors and hedge fund clients.

               Over the course of his distinguished career, Mr. Graziano has successfully litigated many high-
               profile cases, including: Merck & Co., Inc. (Vioxx) Sec. Litig. (D.N.J.); In re Schering-Plough
               Corp./ENHANCE Sec. Litig. (D.N.J.); New York State Teachers' Retirement System v. General
               Motors Co. (E.D. Mich.); In re MF Global Holdings Limited Sec. Litig. (S.D.N.Y); In re Raytheon
               Sec. Litig. (D. Mass.); In re Refco Sec. Litig. (S.D.N.Y.); In re MicroStrategy, Inc. Sec. Litig.
               (E.D. Va.); In re Bristol Myers Squibb Co. Sec. Litig. (S.D.N.Y.); and In re New Century Sec.
               Litig. (C.D. Cal.).

               Industry observers, peers and adversaries routinely honor Mr. Graziano for his accomplishments.
               He is one of the “Top 100 Trial Lawyers” in the nation according to Benchmark Litigation, which
               credits him for performing “top quality work.” Chambers USA describes Mr. Graziano as
               “wonderfully talented…a smart, aggressive lawyer who works hard for his clients,” while Legal
               500 praises him as a “highly effective litigator.” Heralded multiple times as one of a handful of
               Securities Litigation and Class Action “MVPs” in the nation by Law360, he is also one of
               Lawdragon’s “500 Leading Lawyers in America,” and named as a leading mass tort and plaintiff
               class action litigator by Best Lawyers®, as well as a New York “Super Lawyer” by Thomson
               Reuters.

               A highly esteemed voice on investor rights, regulatory and market issues, in 2008 he was called
               upon by the Securities and Exchange Commission’s Advisory Committee on Improvements to
               Financial Reporting to give testimony as to the state of the industry and potential impacts of
               proposed regulatory changes being considered. He is the author and co-author of numerous
               articles on developments in the securities laws, and was chosen, along with several of his BLB&G
               partners, to author the first chapter – “Plaintiffs’ Perspective” – of Lexis/Nexis’s seminal industry
               guide Litigating Securities Class Actions.



                                                         24
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1092 of 1145 PageID #: 5878



               A managing partner of the firm, Mr. Graziano has previously served as the President of the
               National Association of Shareholder & Consumer Attorneys, and has served as a member of the
               Financial Reporting Committee and the Securities Regulation Committee of the Association of the
               Bar of the City of New York. He regularly lectures on securities fraud litigation and shareholder
               rights.

               Prior to entering private practice, Mr. Graziano served as an Assistant District Attorney in the
               Manhattan District Attorney’s Office.

               EDUCATION: New York University College of Arts and Science, B.A., psychology, cum laude,
               1988. New York University School of Law, J.D., cum laude, 1991.

               BAR ADMISSIONS: New York; U.S. District Courts for the Southern and Eastern Districts of
               New York; U.S. Courts of Appeals for the First, Second, Third, Fourth, Ninth and Eleventh
               Circuits.


               J O H N C. B R O W N E ’s practice focuses on the prosecution of securities fraud class actions. He
               represents the firm’s institutional investor clients in jurisdictions throughout the country and has
               been a member of the trial teams of some of the most high-profile securities fraud class actions in
               history.

               Mr. Browne was Lead Counsel in the In re Citigroup, Inc. Bond Action Litigation, which resulted
               in a $730 million cash recovery – the second largest recovery ever achieved for a class of
               purchasers of debt securities. It is also the second largest civil settlement arising out of the
               subprime meltdown and financial crisis. Mr. Browne was also a member of the team representing
               the New York State Common Retirement Fund in In re WorldCom, Inc. Securities Litigation,
               which culminated in a five-week trial against Arthur Andersen LLP and a recovery for investors of
               over $6.19 billion – one of the largest securities fraud recoveries in history.

               Other notable litigations in which Mr. Browne served as Lead Counsel on behalf of shareholders
               include In re Refco Securities Litigation, which resulted in a $407 million settlement, In re the
               Reserve Fund Securities and Derivative Litigation, which settled for more than $54 million, In re
               King Pharmaceuticals Litigation, which settled for $38.25 million, In re RAIT Financial Trust
               Securities Litigation, which settled for $32 million, and In re SFBC Securities Litigation, which
               settled for $28.5 million.

               Most recently, Mr. Browne served as lead counsel in the In re BNY Mellon Foreign Exchange
               Securities Litigation, which settled for $180 million, In re State Street Corporation Securities
               Litigation, which settled for $60 million, and the Anadarko Petroleum Corporation Securities
               Litigation, which settled for $12.5 million. Mr. Browne also represents the firm’s institutional
               investor clients in the appellate courts, and has argued appeals in the Second Circuit, Third Circuit
               and, most recently, the Fifth Circuit, where he successfully argued the appeal in the In re Amedisys
               Securities Litigation.

               In recognition of his achievements and legal excellence, Law360 named Mr. Browne a “Class
               Action MVP” (one of only four litigators selected nationally), and he was selected by legal
               publication Lawdragon to its exclusive list as one of the “500 Leading Lawyers in America.” He
               is ranked a New York Super Lawyer by Thomson Reuters, and is recommended by Legal 500 for
               his work in securities litigation.

               Prior to joining BLB&G, Mr. Browne was an attorney at Latham & Watkins, where he had a wide
               range of experience in commercial litigation, including defending corporate officers and directors
               in securities class actions and derivative suits, and representing major corporate clients in state and
               federal court litigations and arbitrations.




                                                       25
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1093 of 1145 PageID #: 5879



               Mr. Browne has been a panelist at various continuing legal education programs offered by the
               American Law Institute (“ALI”) and has authored and co-authored numerous articles relating to
               securities litigation.

               EDUCATION: James Madison University, B.A., Economics, magna cum laude, 1994. Cornell
               Law School, J.D., cum laude, 1998; Editor of the Cornell Law Review.

               BAR ADMISSIONS: New York; U.S. District Court for the Southern District of New York; U.S.
               Courts of Appeals for the Second, Third and Fifth Circuits.


               M A R K L E B O V I T C H heads the firm’s corporate governance litigation practice, focusing on
               derivative suits and transactional litigation. Working with his institutional investor clients, he
               fights to hold management accountable, pursuing meaningful and novel challenges to alleged
               corporate governance-related misconduct and anti-shareholder practices. His cases have created
               key legal precedents while helping recoup billions of dollars for investors and improving corporate
               governance practices in numerous industries.

               Most recently, Mr. Lebovitch led the Allergan Proxy Violation Litigation, alleging an
               unprecedented insider trading scheme by billionaire hedge fund manager Bill Ackman, Ackman’s
               Pershing Square Capital Management fund and Valeant Pharmaceuticals International, Inc. After
               a ferocious three-year legal battle over this attempt to circumvent the spirit of the U.S. securities
               laws, defendants accepted a $290 million settlement for Allergan investors. Last year, before the
               birth of the #metoo movement, he led the prosecution of an unprecedented shareholder derivative
               litigation against Fox News parent 21st Century Fox, Inc. arising from the systemic sexual and
               workplace harassment at the embattled network. The case resulted in one of the largest financial
               recoveries – $90 million – ever obtained in a pure corporate board oversight dispute; and the
               creation of an independent council of experts – named the “Fox News Workplace Professionalism
               and Inclusion Council” – which is expected to serve as a model for public companies in all
               industries.

               Other select current and past representations include:
                  In re DISH Corp. Shareholder Litigation: derivative suit challenging misappropriation and
                   front-running by a controlling shareholder, costing investors over $800 million;
                  Insys Derivative Litigation: challenging a board-approved illegal marketing scheme that
                   actively encouraged off-label marketing of a deadly opioid fentanyl drug;
                  In re TIBCO Software Stockholder Litigation: pursued novel and precedent-setting merger
                   agreement reformation claims and received 33% of potential damages shortly before trial;
                  In re Freeport-McMoRan Derivative Litigation: settled for a cash recovery of nearly $154
                   million, plus corporate governance reforms;
                  In re Jefferies, Inc. Stockholder Litigation: settled for a $75 million net payment paid entirely
                   to a class of former Jefferies investor through a first-of-its-kind dividend;
                  Safeway Appraisal Litigation: provided clients with a nearly 30% increase in value above the
                   negotiated merger consideration;
                  In re News Corp. Shareholder Derivative Litigation: settled for a $139 million cash recovery,
                   and an unprecedented package of corporate governance and oversight enhancements;
                  In re El Paso Corp. Shareholder Litigation: resulted in a $110 million post-closing settlement
                   and a ruling that materially improved the way M&A financial advisors address conflicts of
                   interest;
                  In re Delphi Financial Group Shareholder Litigation: challenged the controlling
                   shareholder’s unlawful demand for an additional $55 million in connection with the sale of
                   the company, resulting in the recovery of $49 million;

                                                       26
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1094 of 1145 PageID #: 5880



                  In re Pfizer Derivative Litigation: resulted in a $75 million payment and creation of a new
                   Healthcare Law Regulatory Committee, which sets an improved standard for regulatory
                   compliance oversight by a public company board of directors; and
                  In re ACS Shareholder Litigation: settled on the eve of trial for a $69 million cash payment to
                   ACS shareholders.

               Mr. Lebovitch pioneered challenges to the improper but widespread practice of using “Proxy Put”
               provisions in corporate debt agreements, obtaining pro-shareholder rulings in cases like In re
               Amylin Shareholders Litigation, In re SandRidge Energy, Inc. Shareholder Litigation, and In re
               Healthways, Inc. Shareholder Litigation, which have caused the industry to materially change its
               use of such provisions. He also prosecutes securities litigations, and in that capacity, was the lead
               litigation attorney in In re Merrill Lynch Bondholders Litigation, which settled for $150 million;
               and a member of the team prosecuting In re Bank of America Securities Litigation, which settled
               for $2.425 billion. Currently, he is the lead attorney prosecuting In re Allergan Proxy Securities
               Litigation.

               Mr. Lebovitch has received national recognition for his work in securities and M&A litigation.
               The National Law Journal named Mr. Lebovitch, as a “Plaintiffs’ Lawyers Trailblazer,”
               recognizing him among the top practitioners in the nation. He was selected 2016 national
               “Plaintiff Attorney of the Year” by Benchmark Litigation and is regularly honored as a New York
               “Litigation Star” by Benchmark in its exclusive annual list of top practitioners. Named a leading
               lawyer in M&A litigation by Best Lawyers®, Mr. Lebovitch was selected as its 2016 M&A
               Litigation “Lawyer of the Year” for New York City. He is one of Lawdragon’s “500 Leading
               Lawyers in America,” a New York Super Lawyer, and is recognized by Chambers USA and Legal
               500 as one of an elite group of notable practitioners in securities and M&A litigation. In 2013,
               Law360 named him as one of its five “Rising Stars” nationally in the area of securities litigation –
               the only plaintiff-side attorney so selected, and in 2018 honored him as a “Titan of the Plaintiffs
               Bar.” In 2012, The Deal magazine prominently profiled Mr. Lebovitch as one of the top three
               lawyers nationally representing shareholder plaintiffs in M&A litigation in its feature article, “The
               Troika Atop the M&A Plaintiffs’ Bar.”

               Mr. Lebovitch serves as an Adviser on the prestigious American Law Institute’s Restatement of
               the Law, Corporate Governance project. He is also a member of the Board of Advisors for both
               the Institute for Law and Economics and the NYU Institute for Corporate Governance and
               Finance, and is an author and a frequent speaker and commentator at industry events on a wide
               range of corporate governance and securities related issues. His publications include “Of Babies
               and Bathwater: Deterring Frivolous Stockholder Suits Without Closing the Courthouse Doors to
               Legitimate Claims” (Delaware Journal of Corporate Law, Vol. 40, 2015), “Making Order Out of
               Chaos: A Proposal To Improve Organization and Coordination in Multi-Jurisdictional Merger-
               Related Litigation” (ABA Journal), “’Novel Issues’ or a Return to Core Principles? Analyzing the
               Common Link Between the Delaware Chancery Court’s Recent Rulings in Option Backdating and
               Transactional Cases” (NYU Journal of Law & Business, Volume 4, Number 2), “Calling a Duck a
               Duck: Determining the Validity of Deal Protection Provisions in Merger of Equals Transactions”
               (2001 Columbia Business Law Review 1) and “Practical Refinement” (The Daily Deal, January
               2002), each of which discussed evolving developments in the law of directors’ fiduciary duties.

               Mr. Lebovitch clerked for Vice Chancellor Stephen P. Lamb on the Court of Chancery of the State
               of Delaware, and was a litigation associate at Skadden, Arps, Slate, Meagher & Flom in New
               York, where he represented clients in a variety of corporate governance, commercial and federal
               securities matters.

               EDUCATION: Binghamton University – State University of New York, B.A., cum laude, 1996.
               New York University School of Law, J.D., cum laude, 1999.

               BAR ADMISSIONS: New York; U. S. District Courts for the Southern and Eastern Districts of
               New York.


                                                       27
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1095 of 1145 PageID #: 5881




               H A N N A H R O S S is involved in a variety of the firm’s litigation practice areas, focusing in
               particular on securities fraud, shareholder rights and other complex commercial matters. She has
               two decades of experience as a civil and criminal litigator, and represents the firm’s institutional
               investor clients as counsel in a number of major pending actions.

               A key member and leader of trial teams that have recovered billions of dollars for investors, Ms.
               Ross is widely recognized by industry observers for her professional achievements. Euromoney/
               Legal Media Group named her one of the top female litigators in the country (1 of 9 finalists for
               its “Best in Litigation” category). Named a “Litigation Star” and one of the “Top 250 Women in
               Litigation” in the nation by Benchmark, she has earned praise as one of a small elite of notable
               practitioners from Legal 500 US for her achievements, and is one of the “500 Leading Lawyers in
               America,” part of an exclusive list of the top practitioners in the nation as compiled by leading
               legal journal Lawdragon.

               In addition to her direct litigation responsibilities, she is one of the senior partners at the firm
               responsible for client development and client relations. A significant part of her practice is
               dedicated to initial case evaluation and counseling the firm’s institutional investor clients on
               potential claims. Ms. Ross is also one of the partners who oversees the firm’s Foreign Securities
               and Litigation Monitoring Team, which monitors global equities traded in non-U.S. jurisdictions
               on prospective and pending international securities matters. In that capacity, she advises the
               firm’s institutional investor clients on their options to recover losses incurred on securities
               purchased in non-U.S. markets.

               Ms. Ross was a senior member of the team that prosecuted In re Bank of America Securities
               Litigation, which resulted in a landmark settlement shortly before trial of $2.425 billion, one of the
               largest securities recoveries ever obtained, and by far the largest recovery achieved in a litigation
               arising from the financial crisis. Most recently, she was the lead partner in the securities class
               action arising from the failure of major mid-Atlantic bank Wilmington Trust, which settled for
               $210 million. Ms. Ross was also a senior member of the trial team that prosecuted the litigation
               arising from the collapse of former leading brokerage MF Global, which recovered $234.3 million
               on behalf of investors. In addition, she led the prosecution against Washington Mutual and certain
               of its former officers and directors for alleged fraudulent conduct in the thrift’s home lending
               operations, an action which settled for $216.75 million and represents one of the largest
               settlements achieved in a case related to the fallout of the subprime crisis and the largest recovery
               ever achieved in a securities class action in the Western District of Washington. Ms. Ross was also
               a key member of the team prosecuting In re The Mills Corporation Securities Litigation, which
               settled for $202.75 million, the largest recovery ever achieved in a securities class action in
               Virginia and the second largest recovery ever in the Fourth Circuit.

               She has been a member of the trial teams in numerous other major securities litigations resulting
               in recoveries for investors in excess of $2 billion. These include securities class actions against
               Nortel Networks, New Century Financial Corporation, and the Federal Home Loan Mortgage
               Corporation (“Freddie Mac”), as well as In re Altisource Portfolio Solutions S.A. Securities
               Litigation, In re DFC Global Corp. Securities Litigation, In re Tronox Securities Litigation, In re
               Delphi Corporation Securities Litigation, In re Affiliated Computer Services, Inc. Derivative
               Litigation, In re OM Group, Inc. Securities Litigation, and In re BioScrip, Inc. Securities
               Litigation.

               Ms. Ross serves on the Corporate Leadership Committee of the New York Women’s Foundation
               and has also served as an adjunct faculty member in the trial advocacy program at the Dickinson
               School of Law of the Pennsylvania State University.




                                                        28
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1096 of 1145 PageID #: 5882




               Before joining BLB&G, Ms. Ross was a prosecutor in the Massachusetts Attorney General’s
               Office as well as an Assistant District Attorney in the Middlesex County (Massachusetts) District
               Attorney’s Office.

               EDUCATION: Cornell University, B.A., cum laude, 1995. The Dickinson School of Law of the
               Pennsylvania State University, J.D., with distinction, 1998; Woolsack Honor Society; Comments
               Editor of the Dickinson Law Review; D. Arthur Magaziner Human Services Award.

               BAR ADMISSIONS: Massachusetts; New York; U.S. District Court for the Southern District of
               New York.


               T I M O T H Y A. D E L A N G E practices in the firm’s California office, where he focuses on
               complex litigation in state and federal courts nationwide. He has extensive experience
               representing prominent private and public institutional investors in class actions, individual
               actions and derivative cases. Mr. DeLange is a senior member of the firm’s team representing
               investors who were harmed by the abusive practices of the many players in the mortgage lending
               arena. He is currently in charge of litigation on behalf of numerous institutions that invested
               directly in mortgage-backed securities, including litigation involving Morgan Stanley, Bear
               Stearns, JPMorgan, and others.

               Since joining the firm, Mr. DeLange has prosecuted and successfully resolved a number of
               prominent securities class actions, recovering billions of dollars on behalf of investors. Most
               recently, along with his partners, Mr. DeLange led the litigation against Washington Mutual,
               which settled for $216.75 million, the largest recovery ever achieved in a securities class action in
               the Western District of Washington. In addition, he served as co-lead counsel on behalf of
               institutional investors in In re Maxim Integrated Products, Inc. Securities Litigation, which settled
               for $173 million and represents the largest stock option backdating settlement reached in the Ninth
               Circuit and the third largest backdating settlement overall. Among other major cases are In re
               McKesson Securities Litigation, which settled before trial for a total of over $1.04 billion, the
               largest settlement amount in history for any securities class action within the Ninth Circuit; In re
               Accredo Health, Inc., which settled less than 6 weeks before trial for $33 million; In re HCA, Inc.,
               which settled for $20 million; and In re Network Associates Securities Litigation, which settled for
               $70 million.

               Mr. DeLange lectures on securities litigation and institutional investor interests and has authored
               and co-authored several articles concerning securities litigation and class actions.

               EDUCATION: University of California, Riverside, B.A., 1994. University of San Diego School
               of Law, J.D., 1997; Recipient of the American Jurisprudence Award in Contracts.

               BAR ADMISSIONS: California; U.S. District Courts for the Central, Eastern, Northern and
               Southern Districts of California.


               D A V I D L. W A L E S , one of the leaders of the firm’s Corporate Governance litigation practice,
               prosecutes a variety of derivative, class and private litigation arising from breaches of fiduciary
               duty and other misconduct by boards of directors and senior executives at public companies.

               He is an experienced trial attorney who has recovered billions of dollars on behalf of his
               institutional investor clients. A former Assistant United States Attorney for the Southern District
               of New York, Mr. Wales has tried numerous cases both as a prosecutor and in private practice.




                                                       29
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1097 of 1145 PageID #: 5883



               His current and recent cases including the following:
                  In re 21st Century Fox Derivative Action – derivative action against the Board of Directors
                   and controlling stockholders, and a senior executive, for breach of fiduciary duty for a
                   systemic culture of sexual harassment and discrimination; a landmark settlement with two key
                   components: 1) the first-ever Board-level watchdog of its kind – the “Fox News Workplace
                   Professionalism and Inclusion Council” of experts (WPIC) – majority independent of the
                   Murdochs, the Company and Board; and 2) one of the largest financial recoveries – $90
                   million – ever obtained in a pure corporate board oversight dispute; the WPIC is expected to
                   serve as a model for public companies in all industries;
                  In re Alphabet Shareholder Derivative Action – derivative action against the Board of
                   Directors and senior executives of Alphabet for violating anti-trust laws, including for the
                   recent European Commission fine of $2.7 billion;
                  In re Sorrento Therapeutics, Inc. Derivative Litigation – derivative action alleging a scheme
                   to grant large amounts of options and warrants in subsidiaries of the Company to the board of
                   directors and executives of the Company, without shareholder approval;
                  In re Yahoo!, Inc. Derivative Litigation – action alleging that the Board and senior executives
                   of Yahoo breached their duties by failing to disclose large hacks of Yahoo email users,
                   resulting in the price of the sale of internet business being reduced by $350 million, as well as
                   numerous consumer lawsuits; and
                  In re New Senior Investment Group, Inc. Derivative Litigation – derivative action alleging
                   that a conflicted board of directors allowed a self-dealing and over-priced transaction with
                   entities controlled by Fortress Investment Group.

               As lead counsel in numerous major securities litigations, some of Mr. Wales’s significant
               recoveries include:
                  In re Merck & Co., Inc. Securities Litigation – a recovery of $1.06 billion in a certified class
                   action on behalf of investors in Merck Securities;
                  In re Citigroup Inc. Bond Litigation – a class action on behalf of investors in numerous
                   securities offerings which resulted in $730 million recovery;
                  Public Employees’ Retirement System of Mississippi v. Merrill Lynch & Co. Inc. – $315
                   million settlement in a class action on behalf of investors in residential mortgage-backed
                   securities;
                  In re Pfizer Inc. Shareholder Derivative Action – $75 million settlement and substantial
                   corporate governance changes in a derivative action that set new benchmark for highly
                   regulated businesses;
                  In re Jefferies Group, Inc. Shareholders Litigation – $70 million settlement on behalf of
                   shareholders in the sale of the company;
                  In re Sepracor Corp. Securities Litigation – $52.5 million recovery in a certified class action;
                   and
                  In re Cablevision Systems Corp. Derivative Litigation – $34.4 million recovery in a back-
                   dated stock option action.

               Mr. Wales is rated AV, the highest rating possible from Martindale-Hubbell®. He has also been
               regularly recognized by Legal 500 as a top practitioner, and by Thomson Reuters as a New York
               Super Lawyer for his work in securities litigation. In addition, he is a frequent speaker and author
               on corporate governance and securities fraud matters.

               EDUCATION: State University of New York at Albany, B.A., magna cum laude, 1984.
               Georgetown University Law Center, J.D., cum laude, 1987; Notes and Comments Editor for the
               Journal of Law and Technology.


                                                       30
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1098 of 1145 PageID #: 5884




               BAR ADMISSIONS: New York; District of Columbia; U.S. Courts of Appeals for the Second,
               Third and Fourth Circuits; U.S. District Courts for the Eastern, Northern, Southern and Western
               Districts of New York; U.S. District Court for the Eastern District of Michigan; U.S. District
               Court for the District of Columbia; U.S. District Court for the Northern District of Illinois and
               Trial Bar.


               A V I J O S E F S O N prosecutes securities fraud litigation for the firm’s institutional investor clients,
               and has participated in many of the firm’s significant representations, including In re SCOR
               Holding (Switzerland) AG Securities Litigation, which resulted in a recovery worth in excess of
               $143 million for investors. He was also a member of the team that litigated the In re OM Group,
               Inc. Securities Litigation, which resulted in a settlement of $92.4 million.

               As a member of the firm’s New Matter department, Mr. Josefson counsels institutional clients on
               potential legal claims. He has presented argument in several federal and state courts, including an
               appeal he argued before the Delaware Supreme Court.

               Mr. Josefson is also actively involved in the M&A litigation practice, and represented
               shareholders in the litigation arising from the proposed acquisitions of Ceridian Corporation and
               Anheuser-Busch. A member of the firm’s subprime litigation team, he has participated in
               securities fraud actions arising from the collapse of subprime mortgage lender American Home
               Mortgage and the actions against Lehman Brothers, Citigroup and Merrill Lynch, arising from
               those banks’ multi-billion-dollar loss from mortgage-backed investments. Mr. Josefson has
               prosecuted actions against Deutsche Bank and Morgan Stanley arising from their sale of
               mortgage-backed securities, and is advising U.S. and foreign institutions concerning similar
               claims arising from investments in mortgage-backed securities.

               Mr. Josefson practices in the firm’s Chicago and New York Offices.

               EDUCATION: Brandeis University, B.A., cum laude, 1997. Northwestern University, J.D., 2000;
               Dean’s List; Justice Stevens Public Interest Fellowship (1999); Public Interest Law Initiative
               Fellowship (2000).

               BAR ADMISSIONS: Illinois, New York; U.S. District Courts for the Southern District of New
               York and the Northern District of Illinois.


               J O H N R I Z I O -H A M I L T O N is involved in a variety of the firm’s litigation practice areas,
               focusing specifically on securities fraud, corporate governance, and shareholder rights. He
               currently represents the firm’s institutional investor clients as counsel in a number of major
               pending actions.

               Mr. Rizio-Hamilton was a member of the trial team prosecuting In re Bank of America Securities
               Litigation, which settled for $2.425 billion, the single largest securities class action recovery ever
               resolving violations of Sections 14(a) and 10(b) of the Securities Exchange Act, and one of the top
               securities litigation recoveries in history. He also served as counsel on behalf of the institutional
               investor plaintiffs in In re Citigroup, Inc. Bond Action Litigation, which settled for $730 million,
               the second largest recovery ever in a securities class action brought on behalf of purchasers of debt
               securities. In addition, Mr. Rizio-Hamilton was a member of the team that prosecuted the In re
               Wachovia Corp. Bond/Notes Litigation, in which the firm recovered a total of $627 million on
               behalf of investors, one of the 15 largest securities class action recoveries in history. Most
               recently, he served as a key member of the team that recovered $150 million for investors in In re
               JPMorgan Chase & Co. Securities Litigation, a securities fraud class action arising out of
               misrepresentations and omissions concerning JPMorgan’s Chief Investment Office, the company’s
               risk management systems, and the trading activities of the so-called “London Whale.”


                                                         31
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1099 of 1145 PageID #: 5885



               Mr. Rizio-Hamilton has also been a member of the trial teams in several additional securities
               litigations through which the firm has successfully recovered hundreds of millions of dollars on
               behalf of injured investors. Among other matters, he was part of the trial teams that prosecuted
               Eastwood Enterprises LLC v. WellCare, In re MBIA, Inc. Securities Litigation, and In re RAIT
               Financial Trust Securities Litigation.

               In addition to his direct litigation responsibilities, Mr. Rizio-Hamilton is also responsible for the
               firm's client outreach in Canada, where he advises institutional investor clients on potential
               securities fraud and investor claims. He is one of the partners who oversees the firm’s Foreign
               Securities and Litigation Monitoring Team, which monitors global equities traded in non-U.S.
               jurisdictions on prospective and pending international securities matters, and provides critical
               analysis of options to recover losses incurred on securities purchased in non-U.S. markets.

               For his remarkable accomplishments, Mr. Rizio-Hamilton was recognized by Law360 as one of
               the country’s “Top Attorneys Under 40,” and a national “Rising Star” in the area of class action
               litigation.

               Before joining BLB&G, Mr. Rizio-Hamilton clerked for the Honorable Chester J. Straub of the
               United States Court of Appeals for the Second Circuit, and the Honorable Sidney H. Stein of the
               United States District Court for the Southern District of New York.

               EDUCATION: The Johns Hopkins University, B.A., with honors, 1997. Brooklyn Law School,
               J.D., summa cum laude; Editor-in-Chief of the Brooklyn Law Review; first-place winner of the J.
               Braxton Craven Memorial Constitutional Law Moot Court Competition.

               BAR ADMISSIONS: New York; U.S. District for the Southern District of New York.


               J A M E S A. H A R R O D ’s practice focuses on representing the firm’s institutional investor clients
               in securities fraud-related matters. He has over seventeen years’ experience prosecuting complex
               litigation in federal courts.

               Over the course of his career, he has obtained over a billion dollars on behalf of investor classes.
               His high-profile cases include In re Motorola Securities Litigation, in which he was a key member
               of the team that represented the State of New Jersey’s Division of Investment and obtained a $190
               million recovery three days before trial. Recently, Mr. Harrod represented the class of investors in
               the securities litigation against General Motors arising from GM’s recall of vehicles with defective
               ignition switches, and recovered $300 million for investors – the second largest securities class
               action recovery in the Sixth Circuit.

               Mr. Harrod represented institutional investors in several cases concerning the issuance of
               residential mortgage-backed securities prior to the financial crisis. He worked on the team that
               recovered $500 million for investors in In re Bear Stearns Mortgage Pass-Through Certificates
               Litigation, which brought claims related to the issuance of mortgage pass-through certificates
               during 2006 and 2007. In a similar action, Plumbers’ & Pipefitters’ Local #562 Supplemental
               Plan & Trust v. J.P. Morgan Acceptance Corp. I, he recovered $280 million on behalf of a class of
               investors. Other mortgage-backed securities cases that Mr. Harrod worked on include In re
               Lehman Bros. Mortgage-Backed Securities Litigation ($40 million recovery), and Tsereteli v.
               Residential Asset Securitization Trust 2006-A8 ($10.9 million recovery).

               Among his other notable recoveries are The Department of the Treasury of the State of New Jersey
               and its Division of Investment v. Cliffs Natural Resources Inc. (class recovery of $84 million);
               Anwar, et al., v. Fairfield Greenwich Limited (settlement valued at $80 million); In re Service
               Corporation International ($65 million recovery); Danis v. USN Communications, Inc. ($44.6
               million recovery); In re Tower Group International, Ltd. Securities Litigation ($20.5 million
               recovery); In re Navistar International Securities Litigation ($13 million recovery); and In re
               Sonus Networks, Inc. Securities Litigation-II ($9.5 million recovery).

                                                        32
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1100 of 1145 PageID #: 5886




               In connection with his representation of institutional investors, he is a frequent speaker to public
               pension fund organizations and trustees concerning fiduciary duties, emerging issues in securities
               litigation and the financial markets.

               Mr. Harrod is recognized as a New York Super Lawyer for his securities litigation achievements.

               EDUCATION: Skidmore College, B.A.; George Washington University Law School, J.D.

               BAR ADMISSIONS: New York; U.S. Courts of Appeals for the Second, Third, Sixth and
               Seventh Circuits; U.S. District Courts for the Eastern and Southern Districts of New York.


               J E R O E N V A N K W A W E G E N is one of America’s top shareholder litigators and serves as the co-
               head of the firm’s Department of Governance, focusing on the fiduciary duties of boards of
               directors and senior executives, including in the context of mergers and acquisitions, shareholder
               voting rights and shareholder activism, and board oversight. He is also the head of the firm’s
               European client development efforts and devotes a significant part of his practice to initial case
               evaluation and counseling the firm’s European institutional investor clients in all shareholder
               litigation matters, including securities class actions and fiduciary duty matters. Jeroen is one of the
               partners who oversees the firm’s Foreign Securities and Litigation Monitoring Team, which
               monitors securities class and group actions around the world, and advises institutional clients on
               potential avenues for recovering damages in those actions.

               Jeroen has been widely recognized within the legal industry for his accomplishments. Most
               recently, Lawdragon named Jeroen one of the “500 Leading Lawyers” in America in 2019 – the
               only shareholder litigator from Europe to receive that professional recognition. Jeroen has also
               been lauded by The National Law Journal as a “Plaintiffs’ Lawyers Trailblazer,” including him
               among the top 26 practitioners in the nation “who continue to make their mark in various aspects
               of legal work on the Plaintiffs’ side.” He has also been recognized as a leading practitioner in his
               field by Legal 500 and Super Lawyers, and was named a New York “Rising Star” by Thomson
               Reuters.

               Jeroen has served as lead counsel in securities class actions and in class and derivative actions
               involving breaches of fiduciary duty by boards of directors and senior executives in courts across
               the United States. Over the course of his career, Jeroen has recovered hundreds of millions of
               dollars for investors, improving corporate governance practices at numerous companies, and
               vindicating fundamental shareholder voting and franchise rights, including Public Employees’ Ret.
               Sys. of Mississippi v. Merrill Lynch & Co. (U.S. District Court for the Southern District of New
               York), In re Pfizer Inc. Shareholder Derivative Litigation (U.S. District Court for the Southern
               District of New York), In re Starz Stockholder Litigation (Delaware Chancery Court), and
               Teamsters Local 443 Health Servs. & Ins. Plan v. Darden Restaurants, Inc. (Florida Circuit
               Court).

               Among other cases, Jeroen is currently prosecuting In re Scana Corp. Securities Litigation (U.S.
               District Court of South Carolina), In re Symantec Corp. Securities Litigation (U.S. District Court
               for the Northern District of California), In re Qualcomm Inc. Securities Litigation (U.S. District
               Court for the Southern District of California), In re NVIDIA Corp. Securities Litigation (U.S.
               District Court for the Northern District of California), In re DXC Technology Co. Securities
               Litigation (U.S. District Court for the Eastern District of Virginia), and In re Synchrony Financial
               Corp. Securities Litigation (U.S. District Court of Connecticut). In addition, Jeroen is prosecuting
               In re Straight Path Communications Shareholder Litig. (Delaware Chancery Court), In re BGC
               Partners, Inc. Derivative Litigation (Delaware Chancery Court), In re Appraisal of Columbia
               Pipeline Group, Inc. (Delaware Chancery Court), and In re Sinclair Broadcast Corp. Derivative
               Litigation (U.S. District Court of Maryland).




                                                        33
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1101 of 1145 PageID #: 5887



               Jeroen is a frequent speaker at industry events on a wide range of corporate governance and
               securities related issues, and co-authored “Of Babies and Bathwater: Deterring Frivolous
               Stockholder Suits Without Closing the Courthouse Doors to Legitimate Claims” that was
               published in the Delaware Journal of Corporate Law (DJCL), Vol. 40, 2015.

               Before joining BLB&G, Jeroen was a litigator at Latham & Watkins (New York) and Schut &
               Grosheide (Amsterdam).

               EDUCATION: University of Amsterdam School of Law, LLM, 1998. Columbia University Law
               School, J.D., 2003; Harlan Fiske Stone Scholar.

               BAR ADMISSIONS: New York; U.S. Courts of Appeals for the Second and Third Circuits; U.S.
               District Courts for the Eastern and Southern Districts of New York; U.S. District Court for the
               District of Colorado.


               K A T H E R I N E M. S I N D E R S O N is involved in a variety of the firm’s practice areas, including
               securities fraud, corporate governance, and advisory services. She is currently leading the teams
               prosecuting securities class actions against FleetCor Technologies, Frontier Communications, and
               Novo Nordisk, as well as litigation arising from the failure of SunEdison, Inc.

               Ms. Sinderson played a key role in two of the largest cases in the firm’s history, both of which
               settled shortly before trial for billions of dollars on behalf of investors. In In re Merck Securities
               Litigation, she was a member of the small trial team that achieved a $1.062 billion settlement.
               This settlement is twelfth largest in history, and the largest recovery ever achieved against a
               pharmaceutical company. She was also a member of the trial team prosecuting In re Bank of
               America Securities Litigation, which resulted in a recovery of $2.425 billion, the single largest
               securities class action recovery ever resolving violations of Sections 14(a) and 10(b) of the
               Securities Exchange Act and one of the largest shareholder recoveries in history. Most recently,
               Ms. Sinderson was a senior member of the team that led the securities litigation concerning
               Wilmington Trust, which resulted in a $210 million recovery for the class.

               Ms. Sinderson has also been part of the trial teams in numerous other securities litigations that
               have successfully recovered hundreds of millions of dollars on behalf of injured investors. She
               served as a senior member of the teams that recovered $210 million in In re Salix
               Pharmaceuticals, Ltd. Securities Litigation, and $74 million in the take-private merger litigation
               San Antonio Fire and Police Pension Fund et al v. Dole Food Co. et al. She was also a member
               of the trial team that prosecuted the action against Washington Mutual, Inc. and certain of its
               former officers and directors for alleged fraudulent conduct in the thrift’s home lending
               operations. The action resulted in a recovery of $216.75 million, the largest recovery ever
               achieved in a securities class action in the Western District of Washington. Some of her other
               prominent prosecutions include the In re Bristol-Myers Squibb Co. Securities Litigation, which
               resulted in a recovery of $125 million; and In re Biovail Corporation Securities Litigation, which
               resulted in a recovery of $138 million for defrauded investors and represents the second largest
               recovery in any securities case involving a Canadian issuer.

               In 2016, Ms. Sinderson was recognized as a national “Rising Star” by Law360 for her work in
               securities litigation and, in 2016, 2017, 2018, and 2019 was named to Benchmark Litigation’s
               “Under 40 Hot List,” which recognizes her as one the nation’s most accomplished legal partners
               under the age of 40. She is also regularly selected as a New York “Rising Star” by Super
               Lawyers.

               EDUCATION: Baylor University, B.A., cum laude, 2002. Georgetown University, J.D., cum
               laude, 2006; Dean’s Scholar; Articles Editor for The Georgetown Journal of Gender and the Law.

               BAR ADMISSIONS: New York; U.S. District Court for the Southern District of New York; U.S.
               Court of Appeals for the Second Circuit.


                                                        34
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1102 of 1145 PageID #: 5888




               J O N A T H A N D. U S L A N E R prosecutes class and direct actions on behalf of the firm’s
               institutional investor clients.

               Mr. Uslaner has litigated many of the firm’s most high-profile litigations. These include, among
               others, In re Bank of America Securities Litigation, which resulted in a historic settlement shortly
               before trial of $2.43 billion, one of the largest shareholder recoveries ever obtained; In re
               Genworth Financial, Inc. Securities Litigation, which settled for $219 million, the largest recovery
               ever obtained in a securities class action in Virginia; In re JPMorgan Chase & Co. Securities
               Litigation, which settled for $150 million; In re Wells Fargo Mortgage-Backed Certificates
               Litigation, which settled for $125 million; and In re Rayonier Securities Litigation, which settled
               for $73 million.

               Mr. Uslaner is also actively involved in the firm’s direct action opt-out practice. He currently
               represents the Firm’s clients in direct actions brought against American Realty Capital Properties
               and Valeant Pharmaceuticals International Inc.

               Mr. Uslaner has been a member of the Board of Governors of the Association of Business Trial
               Lawyers (ABTL). He is also a member of the Federal Bar Association (FBA) and the San Diego
               County Bar Association (SDCBA).

               Mr. Uslaner is an editor of the American Bar Association’s Class Actions and Derivative Suits
               Committee’s Newsletter. He has authored multiple articles relating to class actions and the federal
               securities laws, including “Much More Than ‘Housekeeping’: Rule 23(c)(4) in Action,” “Keeping
               Plaintiffs in the Driver’s Seat: The Supreme Court Rejects ‘Pick-off’ Settlement Offers,” and
               “Combating Objectionable Objections.”

               For his achievements, Mr. Uslaner was featured by Law360 as a national “Rising Star” and has
               been named among the “Top 40 Under 40” legal professionals in California by the Daily Journal.
               He was also featured by Benchmark Litigation in its “Under 40 Hot List,” which honors the
               nation’s most accomplished legal partners under the age of 40.

               Mr. Uslaner is also a board member of Home of Guiding Hands, a non-profit organization that
               serves individuals with developmental disabilities and their families in the San Diego community.
               For his work and contributions to the organization, he was named “Volunteer of the Year.”

               Prior to joining BLB&G, Mr. Uslaner was a senior litigation associate at the law firm of Skadden,
               Arps, Slate, Meagher & Flom LLP, where he successfully prosecuted and defended claims from
               the discovery stage through trial. He also gained significant trial experience as a volunteer
               prosecutor for the City of Inglewood, California, as well as a judicial extern for Justice Steven
               Wayne Smith of the Supreme Court of Texas.

               EDUCATION: Duke University, B.A., magna cum laude, 2001, William J. Griffith Award for
               Leadership; Chairperson, Duke University Undergraduate Publications Board. The University of
               Texas School of Law, J.D., 2005; University of Texas Presidential Academic Merit Fellowship;
               Articles Editor, Texas Journal of Business Law.

               BAR ADMISSIONS: California; New York; U.S. District Courts for the Central and Northern
               Districts of California; U.S. District Court for the Southern District of New York.


               J E R E M Y P. R O B I N S O N has extensive experience in securities and civil litigation. Since
               joining BLB&G, Mr. Robinson has been involved in prosecuting many high-profile securities
               cases. He was an integral member of the teams that prosecuted significant securities cases such as
               In re Refco Securities Litigation (total recoveries in excess of $425 million) and In re WellCare
               Health Plans, Inc. Securities Litigation ($200 million settlement, representing the second largest


                                                        35
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1103 of 1145 PageID #: 5889



               settlement of a securities case in Eleventh Circuit history). He served as counsel on behalf of the
               institutional investor plaintiffs in In re Citigroup, Inc. Bond Action Litigation, which settled for
               $730 million, representing the second largest recovery ever in a securities class action brought on
               behalf of purchasers of debt securities and ranking among the fifteen largest recoveries in the
               history of securities class actions. He also recently represented investors in In re Bank of New
               York Mellon Corp. Forex Transactions Litigation, which settled for $180 million, and in In re
               Freeport-McMoRan Derivative Litigation, which settled for a cash recovery of nearly $154
               million plus corporate governance reforms. He is presently a member of the teams prosecuting In
               re Allergan, Inc. Proxy Violation Securities Litigation; Fernandez et al. v. UBS AG et al.; and The
               Department of the Treasury of the State of New Jersey and its Division of Investment v. Cliffs
               Natural Resources Inc.

               In 2000-01, Mr. Robinson spent a year working with barristers and judges in London, England as
               a recipient of the Harold G. Fox Education Fund Scholarship. In 2005, Mr. Robinson completed
               his Master of Laws degree at Columbia Law School where he was honored as a Harlan Fiske
               Stone Scholar.

               EDUCATION: Queen’s University, Faculty of Law in Kingston, Ontario, Canada, LL.B., 1998;
               Best Brief in the Niagara International Moot Court Competition; David Sabbath Prizes in Contract
               Law and in Wills & Trusts Law. Columbia Law School, LL.M., 2005; Harlan Fiske Stone
               Scholar.

               BAR ADMISSIONS: Ontario, Canada; New York; U.S. District Court for the Eastern District of
               Michigan; U.S. District Court for the Southern District of New York.


               A D A M H. W I E R Z B O W S K I was a senior member of the team that recovered over $1.06 billion
               on behalf of investors in In re Merck Vioxx Securities Litigation, which arose out of the
               Defendants’ alleged misrepresentations about the cardiovascular safety of Merck’s painkiller
               Vioxx. The case was settled just months before trial and after more than 10 years of litigation,
               during which time plaintiffs achieved a unanimous and groundbreaking victory for investors at the
               U.S. Supreme Court. The settlement is the second largest recovery ever obtained in the Third
               Circuit, among the 15 largest recoveries of all time, and the largest securities recovery ever
               achieved against a pharmaceutical company.

               Mr. Wierzbowski was also a senior member of the team that achieved a total settlement of $688
               million on behalf of investors in In re Schering-Plough Corp./ENHANCE Securities Litigation and
               In re Merck & Co., Inc. Vytorin/Zetia Securities Litigation, which related to Schering and Merck’s
               alleged misrepresentations about the multi-billion dollar blockbuster drugs Vytorin and Zetia. The
               combined $688 million in settlements is the third largest securities class action settlement in the
               Third Circuit and among the top 25 securities class action settlements of all time. The cases
               settled after nearly five years of litigation and less than a month before trial.

               Most recently, Mr. Wierzbowski was a senior member of the team that obtained $480 million for
               investors in the securities class action against Wells Fargo & Co. related to its fake accounts
               scandal. The settlement, if approved by the Court, would be the fourth largest settlement in the
               Ninth Circuit.

               In the UnitedHealth Derivative Litigation, which involved executives’ illegal backdating of
               UnitedHealth stock options, Mr. Wierzbowski helped recover in excess of $920 million from the
               individual Defendants. He also represented investors in the securities litigation against General
               Motors and certain of its senior executives stemming from that company’s delayed recall of
               vehicles with defective ignition switches, where the parties recovered $300 million for investors,
               in the second largest securities class action recovery in the Sixth Circuit.




                                                      36
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1104 of 1145 PageID #: 5890



               Mr. Wierzbowski also helped obtain significant recoveries on behalf of investors in Minneapolis
               Firefighters’ Relief Association v. Medtronic, Inc. et al. ($85 million recovery); Bach v. Amedisys,
               et al. ($43.75 million recovery); In re Facebook, Inc., IPO Securities and Derivative Litigation
               ($35 million recovery); In re Altisource Portfolio Solutions, S.A. Securities Litigation ($32 million
               recovery), and the Monster Worldwide Derivative Litigation (recovery valued at $32 million). He
               is currently a member of the teams prosecuting Town of Davie Police Pension Plan v. Pier 1
               Imports, Inc. Securities Litigation and In re Stericycle, Inc. Securities Litigation.

               In 2016, Mr. Wierzbowski was named to Benchmark Litigation’s “Under 40 Hot List,” in
               recognition of his achievements as one of the nation’s most accomplished legal partners under the
               age of 40. He is also regularly named as one of Super Lawyers’ New York “Rising Stars.” No
               more than 2.5% of the lawyers in New York are selected to receive this honor each year.

               EDUCATION: Dartmouth College, B.A., magna cum laude, 2000. The George Washington
               University Law School, J.D., with honors, 2003; Notes Editor for The George Washington
               International Law Review; Member of the Moot Court Board.

               BAR ADMISSIONS: New York; U.S. Supreme Court; U.S. District Courts for the Eastern and
               Southern Districts of New York; U.S. District Court for the Eastern District of Michigan; U.S.
               Courts of Appeals for the Third, Fifth and Sixth Circuits.


               M I C H A E L D. B L A T C H L E Y ’s practice focuses on securities fraud litigation. He is currently a
               member of the firm’s New Matter department in which he, along with a team of attorneys,
               financial analysts, forensic accountants, and investigators, counsels the firm’s clients on their legal
               claims.

               Mr. Blatchley has also served as a member of the litigation teams responsible for prosecuting a
               number of the firm’s significant cases. For example, Mr. Blatchley was a key member of the team
               that recovered $150 million for investors in In re JPMorgan Chase & Co. Securities Litigation, a
               securities fraud class action arising out of misrepresentations and omissions concerning
               JPMorgan’s Chief Investment Office, the company’s risk management systems, and the trading
               activities of the so-called “London Whale.” He was also a member of the litigation team in In re
               Medtronic, Inc. Securities Litigation, an action arising out of allegations that Medtronic promoted
               the Infuse bone graft for dangerous “off-label” uses, which resulted in an $85 million recovery for
               investors. In addition, Mr. Blatchley prosecuted a number of cases related to the financial crisis,
               including several actions arising out of wrongdoing related to the issuance of residential mortgage-
               backed securities and other complex financial products. Currently, Mr. Blatchley is a member of
               the team prosecuting In re Allergan, Inc. Proxy Violation Securities Litigation.

               Mr. Blatchley was recently named to Benchmark Litigation’s “Under 40 Hot List,” which
               recognizes him as one the nation’s most accomplished legal partners under the age of 40.

               While attending Brooklyn Law School, Mr. Blatchley held a judicial internship position for the
               Honorable David G. Trager, United States District Judge for the Eastern District of New York. In
               addition, he worked as an intern at The Legal Aid Society’s Harlem Community Law Office, as
               well as at Brooklyn Law School’s Second Look and Workers’ Rights Clinics, and provided legal
               assistance to victims of Hurricane Katrina in New Orleans, Louisiana.

               EDUCATION: University of Wisconsin, B.A., 2000. Brooklyn Law School, J.D., cum laude,
               2007; Edward V. Sparer Public Interest Law Fellowship, William Payson Richardson Memorial
               Prize, Richard Elliott Blyn Memorial Prize, Editor for the Brooklyn Law Review, Moot Court
               Honor Society.

               BAR ADMISSIONS: New York, New Jersey; U.S. District Courts for the Southern District of
               New York and the District of New Jersey.



                                                         37
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1105 of 1145 PageID #: 5891




               L A U R E N M C M I L L E N O R M S B E E practices out of the firm’s New York office, focusing on
               complex commercial and securities litigation. She has prosecuted a variety of class and direct
               actions involving securities fraud and other fiduciary violations, obtaining hundreds of millions of
               dollars in recoveries on behalf of the firm’s institutional and private investor clients.

               Ms. Ormsbee has been an integral part of trial teams in numerous major actions, including: In re
               HealthSouth Bondholder Litigation, which obtained $230 million for the HealthSouth bondholder
               Class; In re New Century Securities Litigation, which resulted in $125 million for its investors
               after the mortgage originator became one of the first casualties of the subprime crisis; In re State
               Street Corporation Securities Litigation, which obtained $60 million in the wake of a series of
               alleged misrepresentations about the company’s own internal portfolio; In re Ambac Financial
               Group Securities Litigation, which obtained $33 million from the now-bankrupt insurer; In re
               Altisource Portfolio Solutions, S.A. Securities Litigation, which obtained $32 million from the
               mortgage loan servicer; In re Goldman Sachs Mortgage Pass-Through Litigation, which obtained
               $26.6 million for the benefit of the class of RMBS purchasers; and Barron v. Union Bancaire
               Privée, which recovered $8.9 million on behalf of the class of investors harmed by investments
               with Bernard Madoff, among others.

               Ms. Ormsbee graduated from the University of Pennsylvania Law School, where she was an editor
               of the Law Review. Following law school, she served as a law clerk for the Honorable Colleen
               McMahon of the Southern District of New York. Prior to joining the firm in 2007, Ms. Ormsbee
               was a litigation associate at Paul, Weiss, Rifkind, Wharton & Garrison LLP, where she had
               extensive experience in securities litigation and complex commercial litigation.

               EDUCATION: Duke University, B.A., History, 1996. University of Pennsylvania Law School,
               J.D., cum laude, 2000; Research Editor for the University of Pennsylvania Law Review.

               BAR ADMISSIONS: New York; U. S. District Courts for the Eastern and Southern Districts of
               New York; U.S. Courts of Appeals for the Second and Third Circuits.


               G R E G O R Y V. V A R A L L O heads BLB&G’s Delaware office. Greg focuses his practice on
               protecting investor rights, trying cases in Delaware and around the US. Greg’s cases, while
               primarily derivative and class actions, also include plaintiffs’ side business-to-business disputes,
               fiduciary litigation in Bankruptcy Court, and, where appropriate, ADR.

               Prior to joining the firm, Greg spent a distinguished 36-year career with elite corporate defense
               firm Richards, Layton & Finger, capped by a three-year term as its President, where he
               represented top U.S. and global corporations on various Delaware business matters. He has
               litigated hundreds of complex business disputes in state and federal courts throughout the United
               States, including Delaware, and has earned a reputation as one of the country’s leading corporate
               governance experts and trial lawyers.

               Greg brings a unique and varied background to his practice. As an active director of both for-
               profit and not-for-profit companies, and the past CEO of a large defense firm who has also
               prosecuted cases from the plaintiffs’ side, his experience crosses traditional boundaries. That
               unusually wide perspective helps shape BLB&G's creative approach to problem solving for its
               clients.

               Greg is widely recognized by the industry for his many accomplishments. Hailed as one of the
               nation’s leading business litigators by Chambers USA, Legal 500 USA, Benchmark Litigation,
               Best Lawyers, Thomson Reuters’ Super Lawyers and Lawdragon, he was named a “Top Lawyer”
               by Delaware Today.




                                                       38
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1106 of 1145 PageID #: 5892




               Significant representative matters in which Greg has served as lead counsel or co-lead counsel
               include:
                  Lead counsel for 21st Century Fox and its directors in settlement of derivative litigation
                   arising from sexual abuse scandal;
                  Lead counsel for News Corp. and its board in settlement of derivative litigation arising from
                   hacking scandal;
                  Lead trial and appellate counsel for Goldman Sachs Group in connection with challenge to
                   worldwide compensation in In Re Goldman Sachs Group, Inc. Litig., Del, Ch., C.A. No.
                   5215-VCG (Oct. 12, 2011), aff’d., No. 608, 2011 (Del. May 3, 2012);
                  Lead counsel in first confidential Chancery arbitrations;
                  Lead counsel for the tobacco industry in Delaware in connection with the entry of the
                   landmark consent decree between that industry and the state attorneys general; and
                  Lead counsel in PL Capital, LLC v. Central Bancorp, Inc., No. 03-0554 BLS, Van Gestel, J.
                   (Mass. Super. June 30, 2003), in which the client succeeded in enjoining and then defeating
                   the first attempted use of the "poison pill" or stockholder rights plan against a stockholder.

               A frequent speaker and author on a wide range of corporate governance and securities related
               issues, Greg was involved in the drafting and passage of the 2018 Delaware Certification of
               Adoption of Transparency and Sustainability Standards Act and the 2015 Delaware Rapid
               Arbitration Act. He has been published in The Business Lawyer, The Securities Regulation Law
               Journal, M&A Lawyer, Corporate Governance Advisor, Insights, and Business Law Today. He is
               co-author of several publications, including The Practitioner's Guide to the Delaware Rapid
               Arbitration Act, Special Committees: Law and Practice, and Fundamentals of Corporate
               Governance.

               Greg is an active member in various respected legal organizations. He currently serves on the
               Delaware Supreme Court Rules Committee and is the Founding Trustee, Vice President and
               Secretary of the American College of Governance Counsel. He is also a fellow of the American
               College of Trial Lawyers, the Litigation Counsel of America and the Salzburg Global Seminar,
               Corporate Governance. Greg also served as a past Chair and Co-Chair on several committees and
               forums with the American Bar Association.

               Among his charitable and volunteer works, Greg currently serves as President of the Board of
               Directors for the Ministry of Caring, Inc., and is a Trustee for The American University of Rome.

               EDUCATION: University of Pennsylvania, B.A., 1980. Temple University School of Law, J.D.,
               1983; President, Moot Court.

               BAR ADMISSIONS: Delaware; U.S. Courts of Appeals for the Second, Third, and Fifth Circuits;
               Certified Superior Court Mediator.




                                                      39
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1107 of 1145 PageID #: 5893




               Of Counsel

               G. A N T H O N Y G E L D E R M A N , III is a trusted advisor to the public pension fund community
               and a leading voice on shareholder rights and corporate governance issues. He heads the firm’s
               Louisiana office and is responsible for the firm's institutional investor and client outreach. He is a
               frequent speaker at U.S. investor conferences and has written numerous articles on securities
               litigation and asset protection.

               Earlier in his career, Mr. Gelderman served as Chief of Staff and General Counsel to the Treasurer
               of the State of Louisiana, (1992-1996) and prior to that served as General Counsel to the Louisiana
               Department of the Treasury. Mr. Gelderman also coordinated all legislative matters for the State
               Treasurer during his tenure with the Treasury Department. Earlier in Mr. Gelderman’s legal
               career, he served as law clerk to U.S. District Judge Charles Schwartz, Jr., Eastern District of
               Louisiana (1986-1987).

               Mr. Gelderman is a former adjunct professor of law at the Tulane Law School where he has taught
               a course in legislative process.

               Mr. Gelderman is a member of the Louisiana State Bar Association, where he served as Chairman
               for the Young Lawyers Continuing Legal Education Committee between 1990 and 1993, and the
               American Bar Association.

               BAR ADMISSIONS: Louisiana; U.S. District Courts for the Eastern and Middle Districts of
               Louisiana.


               K U R T H U N C I K E R ’s practice is concentrated in complex business and securities litigation.
               Prior to joining BLB&G, Mr. Hunciker represented clients in a number of class actions and other
               actions brought under the federal securities laws and the Racketeer Influenced and Corrupt
               Organizations Act. He has also represented clients in actions brought under intellectual property
               laws, federal antitrust laws, and the common law governing business relationships.

               Mr. Hunciker served as a member of the trial team for the In re WorldCom, Inc. Securities
               Litigation and, more recently, teams that prosecuted various litigations arising from the financial
               crisis, including In re Citigroup, Inc. Bond Litigation, In re Wachovia Preferred Securities and
               Bond/Notes Litigation, In re MBIA Inc. Securities Litigation and, In re Ambac Financial Group,
               Inc. Securities Litigation. Mr. Hunciker also was a member of the team that prosecuted the In re
               Schering-Plough Corp./Enhance Securities Litigation and In re Merck & Co., Inc. Vytorin/Zetia
               Securities Litigation. He presently is a member of the team prosecuting the In re Merck & Co.,
               Inc. Securities Litigation, which arises out of Merck’s alleged failure to disclose adverse facts to
               investors regarding the risks of Vioxx.

               EDUCATION: Stanford University, B.A.; Phi Beta Kappa. Harvard Law School, J.D., Founding
               Editor of the Harvard Environmental Law Review.

               BAR ADMISSIONS: New York; U.S. District Courts for the Eastern and Southern Districts of
               New York; U.S. Courts of Appeals for the Second, Fourth and Ninth Circuits.




                                                        40
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1108 of 1145 PageID #: 5894




               P E T E R R U S S E L L , a trusted legal advisor to dozens of public pension and labor union funds,
               works on the firm’s institutional investor outreach and is an active member of several institutional
               investor advocacy organizations.

               An experienced litigator and prosecutor, earlier in his career he served as an Assistant Attorney
               General in the Massachusetts Attorney General’s office. Prior to that served as an Assistant
               District Attorney in Middlesex County where he prosecuted major felonies in Superior Court. Mr.
               Russell was a Director in the Attorney General’s Office where he tried cases in both state superior
               and federal courts, as well as arguing numerous matters before the Massachusetts Appeals Court.
               He also served in the Executive Bureau where he was the Attorney General’s liaison to all of the
               Mayors in the Commonwealth and Union Business Managers. In addition, he coordinated
               legislative matters for the Attorney General during his time in the Executive Bureau. Prior to the
               joining the firm, he was a leading criminal defense attorney practicing throughout New England
               and New York.

               Mr. Russell is a frequent lecturer at Boston College Law School and Suffolk Law School. He is
               recognized as a top practitioner by Best Lawyers, and as a Super Lawyer by Thomson Reuters, for
               his many professional achievements.

               A former semi-professional soccer player, he coaches youth league soccer, and trains young
               players to be collegiate scholarship level athletes, as he was. (He captained the Providence College
               Varsity Soccer team as a scholar athlete.)

               EDUCATION: Providence College, B.A. Boston College Law School, J.D.

               BAR ADMISSION: Massachusetts.




                                                        41
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1109 of 1145 PageID #: 5895




               S ENIOR C OUNSEL

               J A I K . C H A N D R A S E K H A R prosecutes securities fraud litigation for the firm's institutional
               investor clients. He has been a member of the litigation teams on many of the firm's high-profile
               securities cases, including In re JPMorgan Chase & Co. Securities Litigation, in which a
               settlement of $150 million was achieved for the class; In re MF Global Holdings Ltd. Securities
               Litigation, in which settlements totaling $234.3 million were achieved for the class; In re Refco,
               Inc. Securities Litigation, in which settlements totaling $367.3 million were achieved for the class;
               In re Bristol Myers Squibb Co. Securities Litigation, in which a settlement of $125 million was
               achieved for the class; In re Schering-Plough Corp./ENHANCE Securities Litigation, in which a
               settlement of $473 million was achieved for the class; In re comScore, Inc. Securities Litigation,
               in which a settlement of $27 million in cash and $83 million in stock was achieved for the class;
               and In re Volkswagen AG Securities Litigation, in which a settlement of $48 million was achieved
               on behalf of purchasers of Volkswagen AG American Depositary Receipts (“ADRs”).

               Mr. Chandrasekhar is currently counsel for the plaintiffs in In re Evoqua Water Technologies
               Corp. Securities Litigation, a securities class action arising from misrepresentations in the
               registration statement for Evoqua’s initial public offering of common stock and subsequent
               statements to investors. Plaintiffs allege that the registration statement and subsequent statements
               included false and misleading statements about Evoqua’s numerous purportedly successful
               acquisitions and purportedly effective salesforce. He is also counsel for the plaintiffs in In re
               Micro Focus International, plc Securities Litigation, a securities class action arising from
               misrepresentations in the registration statement for shares issued in Micro Focus’s acquisition of
               the software business of Hewlett Packard Enterprise and in subsequent statements to investors.
               Plaintiffs allege that the registration statement and subsequent statements included false and
               misleading statements about the impact of the acquisition, including disruptions in customer
               accounts, worsening revenue trends, and massive employee attrition.

               Mr. Chandrasekhar is also a member of the firm’s Foreign Securities Litigation Team, which
               monitors global equities traded in non-U.S. jurisdictions for prospective and pending international
               securities matters, and provides critical analysis of options to recover losses incurred on securities
               purchased in non-U.S. markets.

               Before joining BLB&G, Mr. Chandrasekhar was a Staff Attorney with the Division of
               Enforcement of the United States Securities and Exchange Commission, where he investigated
               securities law violations and coordinated investigations involving multiple SEC offices and other
               government agencies. Before his tenure at the SEC, he was an associate at Sullivan & Cromwell
               LLP, where he represented corporate issuers and underwriters in public and private offerings of
               stocks, bonds, and complex securities and advised corporations on periodic reporting under the
               Securities Exchange Act of 1934, compliance with the Sarbanes-Oxley Act of 2002, and other
               corporate and securities matters.

               Mr. Chandrasekhar is a member of the New York County Lawyers Association, where he serves
               as Secretary and is a member of the Federal Courts Committee and the Board of Directors of the
               New York County Lawyers Association Foundation. He is also a member of the New York City
               Bar Association, where he serves on the Professional Responsibility Committee, and the New
               York State Bar Association.

               EDUCATION: Yale University, B.A., summa cum laude, 1987; Phi Beta Kappa. Yale Law
               School, J.D., 1997; Book Review Editor of the Yale Law Journal.

               BAR ADMISSIONS: New York; U.S. District Courts for the Eastern and Southern Districts of
               New York; U.S. Courts of Appeals for Second, Third, Fifth, and Federal Circuits.



                                                          42
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1110 of 1145 PageID #: 5896



               R I C H A R D D. G L U C K has almost 30 years of litigation and trial experience in bet-the-company
               cases. His practice focuses on securities fraud, corporate governance, and shareholder rights
               litigation. He has been named a Super Lawyer in securities litigation, recognized for achieving
               “the highest levels of ethical standards and professional excellence” by Martindale Hubbell®, and
               named one of San Diego’s “Top Lawyers” practicing complex business litigation.

               Since joining BLB&G, Mr. Gluck has been a key member of the teams prosecuting a number of
               high-profile cases, including several RMBS class and direct actions against a number of large
               Wall Street Banks. He was a senior attorney on the team prosecuting the In re Lehman Brothers
               Equity/Debt Securities Litigation, which resulted in over $615 million for investors and is

               considered one of the largest total recoveries for shareholders in any case arising from the
               financial crisis. Specifically, he was instrumental in developing important evidence that led to the
               $99 million settlement with Lehman’s former auditor, Ernst & Young – one of the top 10 auditor
               settlements ever achieved. He also was a senior member of the teams that prosecuted the RMBS
               class actions against Bear Stearns, which settled for $500 million; JPMorgan, which settled for
               $280 million; Wilmington Trust, which settled for $210 million; and Morgan Stanley, which
               settled for $95 million. He was also a key member of the trial teams that prosecuted the litigations
               against MF Global, which recovered $234.3 million on behalf of investors; and Genworth, which
               settled for $219 million.

               Before joining BLB&G, Mr. Gluck represented corporate and individual clients in securities fraud
               and consumer class actions, SEC investigations and enforcement actions, and in actions involving
               claims of fraud, breach of contract and misappropriation of trade secrets in state and federal courts
               and in arbitration. He has substantial trial experience, having obtained verdicts or awards for his
               clients in multi-million dollar lawsuits and arbitrations. Prior to entering private practice, Mr.
               Gluck clerked for Judge William H. Orrick of the United States District Court for the Northern
               District of California.

               Mr. Gluck currently is a senior member of the teams prosecuting In re Vale, S.A. Securities
               Litigation, In re Intel Securities Litigation, Qualcomm, Inc. Securities Litigation, and a number of
               direct actions against Valeant Pharmaceuticals International, Inc. on behalf of almost two dozen
               institutional investors and government retirement systems. He practices out of the firm’s San
               Diego office.

               Mr. Gluck is a former President of the San Diego Chapter of the Association of Business Trial
               Lawyers and currently is a member of its Board of Governors.

               EDUCATION: California State University Sacramento, B.S., Business Administration, with
               honors, 1987. Santa Clara University, J.D., summa cum laude, 1990; Articles Editor of the Santa
               Clara Computer and High Technology Law Journal.

               BAR ADMISSIONS: California; U.S. District Courts for the Central, Northern and Southern
               Districts of California.


               R E B E C C A B O O N has been litigating securities fraud and shareholder rights actions for over 10
               years, recovering more than a billion dollars for the Firm’s institutional investor clients.

               Among numerous other of her notable recoveries, Ms. Boon was a senior member of the team that
               obtained $480 million for investors in the securities class action against Wells Fargo & Co. related
               to its fake accounts scandal, one of the largest settlements in Ninth Circuit history. Ms. Boon also
               represented the New York State Teachers’ Retirement System in a securities litigation against the
               General Motors Company arising from a series of misrepresentations concerning the quality,
               safety, and reliability of the Company’s cars, which resulted in a $300 million settlement — the
               second largest securities class action recovery in the Sixth Circuit.


                                                        43
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1111 of 1145 PageID #: 5897




               Recently, Ms. Boon was a senior member of the trial team that prosecuted an unprecedented
               shareholder derivative litigation against Fox News parent 21st Century Fox, Inc. arising from the
               systemic sexual and workplace harassment at the embattled network. After nearly 18 months of
               litigation, the team obtained a landmark settlement with two key components: 1) the first ever
               Board-level watchdog of its kind – the “Fox News Workplace Professionalism and Inclusion
               Council” of experts – majority independent of the Murdochs, the Company, and Board; and 2) one
               of the largest financial recoveries – $90 million – ever obtained in a pure corporate board
               oversight dispute. Because of her work on the case, Ms. Boon subsequently narrated a feature
               documentary by Dow Jones’ MarketWatch discussing both the Fox litigation and the ways that
               investors can harness their power to create meaningful social change through shareholder
               litigation. Ms. Boon has lectured at Columbia Law School and multiple conferences on the topics
               of social change, sexual harassment, and shareholder litigation.

               Ms. Boon is currently prosecuting securities class actions against Signet Jewelers Limited and
               Qualcomm, Inc. She has been recognized by Super Lawyers for her accomplishments.

               EDUCATION: Vassar College, B.A., 2004 (History, Correlate in Women’s Studies); Social
               Justice Community Fellow. Hofstra University School of Law, 2007, J.D., cum laude; Charles H.
               Revson Foundation Law Students Public Interest Fellow; Hofstra Law Review; Distinguished
               Contribution to the School and Excellence in International Law Awards; Merit Scholarship.

               BAR ADMISSIONS: New York; U.S. District Court for the Southern District of New York, U.S.
               Courts of Appeals for the Second, Fourth, and Sixth Circuits.


               A D A M H O L L A N D E R prosecutes securities fraud, corporate governance, and shareholder rights
               litigation on behalf of the firm’s clients.

               Mr. Hollander has represented investors and corporations in state and federal trial and appellate
               courts throughout the country. He was an integral member of the teams that prosecuted, among
               other cases, In re Salix Pharmaceuticals Ltd., recovering $210 million for investors; San Antonio
               Fire & Police Pension Fund v. Dole Food Company, Inc., recovering $74 million for investors;
               and Bach v. Amedisys, Inc., recovering $43.75 million for investors after a successful appeal to the
               U.S. Court of Appeals for the Fifth Circuit following a previous dismissal.

               Currently, Mr. Hollander represents clients in a number of disputes relating to corporate
               misconduct and alleging harm to investors, including a securities-fraud class action against
               Volkswagen which recently resulted in a $48 million recovery for Volkswagen investors
               arising out of the “Dieselgate” emissions-cheating scandal; a securities-fraud class action on
               behalf of investors in the now-bankrupt renewable energy company SunEdison, Inc.; a securities-
               fraud class action against Novo Nordisk concerning pricing of its insulin drugs; and a class action
               on behalf of Puerto Rico investors to whom UBS improperly recommended risky Puerto Rico
               securities.

               Prior to joining BLB&G, Mr. Hollander clerked for the Honorable Barrington D. Parker, Jr. of the
               U.S. Court of Appeals for the Second Circuit, and for the Honorable Stefan R. Underhill of the
               U.S. District Court for the District of Connecticut. He has also been associated with two New
               York defense firms, where he gained significant experience representing clients in various civil,
               criminal, and regulatory matters, including white-collar and complex commercial litigation.

               EDUCATION: Brown University, A.B., magna cum laude, 2001, Urban Studies. Yale Law
               School, J.D., 2006; Editor, Yale Law and Policy Review.

               BAR ADMISSIONS: New York; Connecticut; U.S. District Courts for the Southern District of
               New York and the District of Connecticut; U.S. Court of Appeals for the Second Circuit.

                                                         44
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1112 of 1145 PageID #: 5898




               A B E A L E X A N D E R practices out of the New York office, where he focuses on securities fraud,
               corporate governance and shareholder rights litigation.

               As a principal member of the trial team prosecuting In re Merck Vioxx Securities Litigation, Mr.
               Alexander helped recover over $1.06 billion on behalf of injured investors. The case, which
               asserted claims arising out of the Defendants’ alleged misrepresentations concerning the safety
               profile of Merck’s pain-killer, VIOXX, was settled shortly before trial and after more than 10
               years of litigation, during which time plaintiffs achieved a unanimous and groundbreaking victory
               for investors at the U.S. Supreme Court. The settlement is the largest securities recovery ever
               achieved against a pharmaceutical company and among the 15 largest recoveries of all time.

               Mr. Alexander was also a principal member of the trial team that prosecuted In re Schering-
               Plough Corp./ENHANCE Securities Litigation and In re Merck & Co., Inc. Vytorin/Zetia
               Securities Litigation, which settled on the eve of trial for a combined $688 million. This $688
               million settlement represents the second largest securities class action recovery against a
               pharmaceutical company in history and is among the largest securities class action settlements of
               any kind.

               Mr. Alexander has also obtained several additional significant recoveries on behalf of investors in
               pharmaceutical and life sciences companies, including a $142 million recovery in Medina v.
               Clovis Oncology, Inc., a securities fraud class action arising from Defendants’ alleged
               misstatements about the efficacy and safety of its most important drug, and a $55 million recovery
               in In re HeartWare International, Inc. Securities Litigation, a case arising from Defendants’
               alleged misstatements about the device-maker’s compliance with FDA regulations and the
               performance of its key heart pump in clinical and bench testing.

               As lead associate on the firm’s trial team, Mr. Alexander helped achieve a $150 million settlement
               of investors’ claims against JPMorgan Chase arising from alleged misrepresentations concerning
               the trading activities of the so-called “London Whale.” Mr. Alexander also played a key role in
               obtaining a substantial recovery on behalf of investors in In re Penn West Petroleum Ltd.
               Securities Litigation. He is currently prosecuting In re Cognizant Technology Solutions Corp.
               Securities Litigation; In re Equifax, Inc. Securities Litigation; In re Akorn, Inc. Securities
               Litigation; In re Adeptus Health, Inc. Securities Litigation; and City of Sunrise Firefighters’
               Pension Fund v. Oracle Corp., among others.

               Prior to joining the firm, Mr. Alexander represented institutional clients in a number of high-
               profile securities, corporate governance, and antitrust matters.

               Mr. Alexander was an award-winning member of his law school’s national moot court team.
               Following law school, he served as a judicial clerk to Chief Justice Michael L. Bender of the
               Colorado Supreme Court.

               Super Lawyers has regularly selected Mr. Alexander as a New York “Rising Star” in recognition
               of his accomplishments.

               EDUCATION: New York University – The College of Arts and Science, B.A., Analytic
               Philosophy, cum laude, 2003. University of Colorado Law School, J.D., 2008; Order of the Coif.

               BAR ADMISSIONS: Delaware; New York; U.S. District Court for the District of Delaware; U.S.
               District Courts for the Eastern and Southern Districts of New York; U.S. Court of Appeals for the
               First Circuit.




                                                       45
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1113 of 1145 PageID #: 5899




               A SSOCIATES


               K A T E A U F S E S prosecutes securities fraud, corporate governance and shareholder rights
               litigation out of the firm’s New York office. She is currently a member of the teams prosecuting
               securities class actions against Insulet Corporation and Volkswagen AG – which recently
               resulted in a recovery of $48 million for Volkswagen investors, among others.

               In addition to her direct litigation responsibilities, Ms. Aufses is also a member of the firm’s
               Foreign Securities and Litigation Monitoring Team, which monitors global equities traded in non-
               U.S. jurisdictions on prospective and pending international securities matters, and provides critical
               analysis of options to recover losses incurred on securities purchased in non-U.S. markets.

               Prior to joining the firm, Ms. Aufses was an associate at Hughes Hubbard & Reed, where she
               worked on complex commercial litigation. Prior to graduating law school, she also served as a
               judicial intern for the Honorable Jack B. Weinstein.

               EDUCATION: Kenyon College, B.A., English, magna cum laude, 2008. University of
               Cambridge, MPhil, American Literature, 2009. University of Cambridge, MPhil, History of Art,
               2010. University of Michigan Law School, J.D., 2015; Managing Symposium Editor, Michigan
               Journal of Law Reform.

               BAR ADMISSIONS: New York; U.S. District Courts for the Eastern and Southern Districts of
               New York.


               A N D R E W B L U M B E R G practices out of the New York office, where he prosecutes corporate
               governance and fiduciary duty litigation on behalf of the firm's institutional investor clients.

               Prior to joining the firm, Mr. Blumberg was a securities litigation associate at Weil, Gotshal &
               Manges LLP, where he, among other things, represented clients in corporate governance and
               securities actions. Prior to joining Weil, Mr. Blumberg clerked for Chancellor Andre G. Bouchard
               of the Delaware Court of Chancery.

               Mr. Blumberg is currently a member of the teams prosecuting In re BGC Partners, Inc. Derivative
               Litigation and In re Pilgrim’s Pride Corporation Derivative Litigation.

               EDUCATION: Johns Hopkins University, B.A., Economics, 2007. Washington University
               Business School, MBA, 2014. Washington University School of Law, J.D., 2014.

               BAR ADMISSION: New York


               L A U R E N M. C R U Z practices out of the firm’s Los Angeles office, where she prosecutes class
               and direct actions on behalf of the firm’s institutional investor clients. She is currently a member
               of the teams prosecuting securities class actions against NVIDIA Corporation, Impinj, Inc., and
               Qualcomm, Inc.




                                                        46
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1114 of 1145 PageID #: 5900




               Prior to joining BLB&G, Ms. Cruz was a litigation associate at Sullivan & Cromwell LLP, where
               she represented domestic and international clients in complex civil litigation and alternative
               dispute resolution. She also gained considerable experience advising company boards following
               internal investigations of shareholder demands. In addition, Ms. Cruz’s practice included
               substantial pro bono civil rights work on behalf of detainees with mental health concerns.

               While attending New York University School of Law, Ms. Cruz worked at the Legal Aid Society,
               Juvenile Rights Practice as part of NYU Law’s Children’s Rights Clinic and served as a Senior
               Articles Editor for the Journal of Law and Liberty and a Staff Editor for the Environmental Law
               Journal.

               EDUCATION: California State University Channel Islands, B.A., Business, summa cum laude,
               2008. New York University School of Law, J.D., 2014. Senior Articles Editor, Journal of Law
               and Liberty; Staff Editor, Environmental Law Journal.

               BAR ADMISSIONS: California; U.S. District Courts for the Central, Eastern, Northern, and
               Southern Districts of California; US. Court of Appeals for the Ninth Circuit.


               D A V I D L. D U N C A N ’s practice concentrates on the settlement of class actions and other
               complex litigation and the administration of class action settlements.

               Prior to joining BLB&G, Mr. Duncan worked as a litigation associate at Debevoise & Plimpton,
               where he represented clients in a wide variety of commercial litigation, including contract
               disputes, antitrust and products liability litigation, and in international arbitration. In addition, he
               has represented criminal defendants on appeal in New York State courts and has successfully
               litigated on behalf of victims of torture and political persecution from Sudan, Côte d’Ivoire and
               Serbia in seeking asylum in the United States.

               While in law school, Mr. Duncan served as an editor of the Harvard Law Review. After law
               school, he clerked for Judge Amalya L. Kearse of the U.S. Court of Appeals for the Second
               Circuit.

               EDUCATION: Harvard College, A.B., Social Studies, magna cum laude, 1993. Harvard Law
               School, J.D., magna cum laude, 1997.

               BAR ADMISSIONS: New York; Connecticut; U.S. District Court for the Southern District of
               New York.


               R. R Y A N D Y K H O U S E practices out of the firm’s New York office and prosecutes securities
               fraud, corporate governance, and shareholder rights litigation on behalf of the firm’s institutional
               investor clients.

               Prior to joining the firm, he was a Disputes Resolution Associate with Freshfields Bruckhaus
               Deringer, where he represented public and private companies on internal and government
               investigations, sanctions compliance, and litigation matters.

               While attending Harvard Law School, Mr. Dykhouse served as the Executive Managing Editor of
               the Harvard Civil Rights-Civil Liberties Law Review. He also represented clients in housing
               eviction cases as counsel with the Harvard Legal Aid Bureau, and served as a Legal Intern for the
               Civil Division of the United States Attorney’s Office, Southern District of New York.




                                                        47
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1115 of 1145 PageID #: 5901



               EDUCATION: Olivet Nazarene University, B.A., 2012. Hunter College, M.S.Ed., 2014.
               Harvard Law School, J.D. 2017; Executive Managing Editor, Harvard Civil Rights-Civil Liberties
               Law Review.

               BAR ADMISSION: New York.


               J A M E S M. F E E practices out of the firm’s New York office where he works on complex
               commercial and securities litigation matters on behalf of the firm’s institutional investor clients.

               Before joining the firm, Mr. Fee served as an associate at Cadwalader, Wickersham & Taft, where
               he represented clients in securities class actions, business disputes, bankruptcy matters, and
               corporate governance litigation.

               While attending Boston College Law School, Mr. Fee served as the Executive Articles Editor for
               the Boston College International & Comparative Law Review. Prior to law school, he served as a
               financial services legislative aide in the United States Senate.

               EDUCATION: University of Pennsylvania, B.A., 2010. Boston College Law School, J.D., 2015.

               BAR ADMISSIONS: New York; Massachusetts.


               S C O T T R. F O G L I E T T A focuses his practice on securities litigation and is a member of the
               firm’s New Matter group, in which he, as part of a team of attorneys, financial analysts, and
               investigators, counsels institutional investors on potential legal claims.

               Mr. Foglietta also serves as a member of the litigation team responsible for prosecuting In re
               Lumber Liquidators Holdings, Inc. Securities Litigation. For his accomplishments, Mr. Foglietta
               was recently named a New York “Rising Star” in the area of securities litigation.

               Before joining the firm, Mr. Foglietta represented institutional and individual clients in a wide
               variety of complex litigation matters, including securities class actions, commercial litigation, and
               ERISA litigation. While in law school, Mr. Foglietta served as a legal intern in the Financial
               Industry Regulatory Authority’s (FINRA) Enforcement Division, and in the general counsel’s
               office of NYSE Euronext. Prior to law school, Mr. Foglietta earned his M.B.A. in finance from
               Clark University and worked as a capital markets analyst for a boutique investment banking firm.

               EDUCATION: Clark University, B.A., Management, cum laude, 2006. Clark University,
               Graduate School of Management, M.B.A., Finance, 2007. Brooklyn Law School, J.D., 2010.

               BAR ADMISSIONS: New York; New Jersey.


               T A M A R A G A V R I L O V A prosecutes securities fraud, corporate governance and shareholder
               rights litigation for the firm's institutional investor clients.

               Prior to joining the firm, she represented institutional and individual investors in takeover cases
               involving violations of federal securities laws and corporate governance rules, before being
               recruited to clerk for the Honorable Daphne Barak-Erez of the Supreme Court of Israel. Ms.
               Gavrilova subsequently practiced in Israel where she represented and advised local and
               international clients on U.S. securities and governance related matters, including with respect to
               mergers and acquisitions, venture capital and capital markets transactions.

               During law school, she was a full-time extern in the enforcement division of the U.S. Securities &
               Exchange Commission, supporting primary liability prosecutions and compliance investigations of
               brokers and IPOs.

                                                          48
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1116 of 1145 PageID #: 5902




               EDUCATION: Baruch College, B.B.A., Finance & Investments, magna cum laude, 2010.
               Cornell Law School, J.D., 2013; Articles Editor, Cornell Journal of Law and Public Policy.

               BAR ADMISSIONS: New York; New Jersey; Pennsylvania.

               LANGUAGES: Hebrew, Russian.


               M A T H E W H O U G H ’s practice focuses on securities litigation, corporate governance, and
               shareholder rights litigation. As a member of the firm’s New Matter department, he counsels
               institutional clients on potential legal claims as part of a team of attorneys, financial analysts, and
               investigators.

               Prior to joining the firm, Mr. Hough was an associate at Sullivan & Cromwell LLP, where he
               worked extensively on complex commercial litigation, securities litigation, enforcement, and
               internal investigations. While in law school, he also served as a legal intern with the King County
               Northwest Defenders Division.

               EDUCATION: Washington State University, B.A., Distinguished Writing Academic Scholar,
               2012. Boston University School of Law, J.D., 2017; Staff Editor, Boston University Law Review;
               G. Joseph Tauro Distinguished Scholar.

               BAR ADMISSION: New York.


               J E S S E L. J E N S E N prosecutes securities fraud, corporate governance and shareholder rights
               litigation on behalf of the firm’s institutional clients.

               Prior to joining the firm, Mr. Jensen was a litigation associate at Hughes Hubbard & Reed, where
               he represented accounting firms, banks, investment firms and high-net-worth individuals in
               complex commercial, securities, commodities and professional liability civil litigation and
               alternative dispute resolution. He also gained considerable experience in responding to
               investigations and inquiries by government regulators such as the SEC and CFTC. In addition,
               Mr. Jensen actively litigated several pro bono civil rights cases, including a federal suit in which
               he secured a favorable settlement for an inmate alleging physical abuse by corrections officers.
               Since joining the firm, he has helped investors achieve hundreds of millions in recoveries,
               including a $110 million settlement in Fresno County Employees’ Retirement Association v.
               comScore, Inc.; a $32 million cash settlement in an action against real estate service provider
               Altisource Portfolio Solutions, S.A.; a $210 million dollar settlement in In re Wilmington Trust
               Securities Litigation; and a $22 million settlement in an action against mutual fund company
               Virtus Investment Partners, Inc. (pending court approval). He is currently assisting the firm in its
               prosecution of In re Frontier Communications Corp. Sec. Litig.; Roofer’s Pension Fund v. Papa et
               al.; In re Bristol-Myers Squibb Company Sec. Litig.; and In re Cognizant Technology Solutions
               Co. Sec. Litig.

               In recognition of his professional achievements and reputation, Mr. Jensen has been named a
               “Rising Star” for the past five years by Thomson Reuters Super Lawyers (no more than 2.5% of
               the lawyers in New York are selected to receive this honor each year).

               EDUCATION: New York University School of Law, J.D., 2009; Staff Editor, NYU Journal of
               Law and Business.

               BAR ADMISSIONS: New York; U.S. District Courts for the Eastern and Southern Districts of
               New York; U.S. Court of Appeals for the Second Circuit.



                                                         49
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1117 of 1145 PageID #: 5903



               R E B E C C A N. K I M practices out of the firm’s New York office, prosecuting securities fraud,
               corporate governance, and shareholder rights litigation on behalf of the firm’s institutional
               investor clients.

               She is a member of the firm’s New Matter Department, in which she, as part of a team of
               attorneys, financial analysts, and investigators, counsels public pension funds and other
               institutional investors on potential legal claims.

               Prior to joining the firm, Ms. Kim was an associate at Wollmuth Maher & Deutsch where she
               focused primarily on securities, antitrust, bankruptcy, and reinsurance litigation.

               While attending Columbia Law School, Ms. Kim was honored as a Harlan Fiske Stone Scholar.
               Additionally, she completed an internship at the Securities and Exchange Commission,
               Enforcement Division; participated in the Immigrants’ Rights Clinic; and served as Articles Editor
               for the Columbia Journal of Tax Law and Submissions Editor for the Columbia Journal of Race
               and Law.

               EDUCATION: Columbia Law School, J.D., 2017; Harlan Fiske Stone Scholar. University of
               California, Berkeley, B.A., 2011.

               BAR ADMISSIONS: New York; U.S. District Courts for the Eastern and Southern District of
               New York.

               LANGUAGE: Korean


               J A C Q U E L I N E Y . M A practices out of the firm’s New York office, where she prosecutes
               corporate governance and fiduciary duty litigation on behalf of the firm's institutional investor
               clients.

               Prior to joining BLB&G, Ms. Ma was a dispute resolution associate at Linklaters LLP, where she
               represented financial institutions, companies, and individuals in complex commercial litigation
               and shareholder rights cases, including a Delaware appraisal trial. While attending Columbia Law
               School, she served as the Executive Managing Editor of the Columbia Journal of Gender and
               Law, as the Student Director of the CLS Writing Center, and as a judicial extern for the Honorable
               Lorna G. Schofield.

               EDUCATION: University of Washington, B.A., magna cum laude, 2011. Columbia Law School,
               J.D., 2016; Harlan Fiske Stone Scholar; Executive Managing Editor, Columbia Journal of Gender
               and Law.

               BAR ADMISSIONS: New York; U.S. District Courts for the Eastern and Southern Districts of
               New York; U.S. Court of Appeals for the Second Circuit.


               M I C H A E L M A T H A I ’s practice focuses on securities fraud, corporate governance and
               shareholder rights litigation.

               Prior to joining the firm, Mr. Mathai was a litigation associate at O’Melveny & Myers LLP, where
               he represented financial services and other companies in securities class action, shareholder rights,
               antitrust, and commercial litigation matters in state and federal court. He also gained considerable
               experience representing companies and individuals in investigations and inquiries by regulatory
               bodies including the SEC, DOJ, FTC, and FINRA.

               He is currently a member of the teams prosecuting securities class actions against Wells Fargo &
               Company, Signet Jewelers Limited, CenturyLink, Inc., and Henry Schein, Inc., among others.


                                                       50
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1118 of 1145 PageID #: 5904



               EDUCATION: Harvard University, A.B., cum laude, 2006, Economics. London School of
               Economics and Political Science, 2008, M.Sc., Economics. Columbia Law School, J.D., 2012;
               Harlan Fiske Stone Scholar.

               BAR ADMISSION: New York.


               J O H N J. M I L L S ’ practice concentrates on Class Action Settlements and Settlement
               Administration. Mr. Mills also has experience representing large financial institutions in
               corporate finance transactions.

               EDUCATION: Duke University, B.A., 1997. Brooklyn Law School, J.D., cum laude, 2000;
               Member of The Brooklyn Journal of International Law; Carswell Merit Scholar recipient.

               BAR ADMISSIONS: New York; U.S. District Courts for the Eastern and Southern Districts of
               New York.


               B R E N N A N E L I N S O N ’s practice focuses on securities fraud, corporate governance and
               shareholder rights litigation.

               She is currently a member of the firm’s teams prosecuting securities class actions against Virtus
               Investment Partners and Signet Jewelers.

               Prior to joining the firm, Ms. Nelinson was a Litigation Associate at Hogan Lovells US LLP. She
               represented a variety of defendants in all aspects of corporate litigation.

               EDUCATION: New York University, B.A., 2011, Individualized Study – Psychology and
               Philosophy. American University Washington College of Law, J.D., cum laude, 2014; Note &
               Comment Editor, American University International Law Review; Moot Court Honor Society.

               BAR ADMISSION: Maryland.


               C H R I S T O P H E R J. O R R I C O ’s practice is focused on complex litigation, including matters
               involving securities fraud, corporate governance and shareholder rights litigation on behalf of the
               firm’s institutional investor clients.

               Mr. Orrico has significant experience in complex litigation, representing investor plaintiffs in
               major securities, antitrust and ERISA litigation, as well as a variety of other business tort
               litigation. He has also represented insurers in matters involving directors and officers liability
               policies, errors and omissions, and fiduciary liability.

               Mr. Orrico obtained his joint J.D. and M.B.A. from Villanova University School of Law and
               School of Business. He completed the four-year joint degree program in only three years and has
               since served as a guest lecturer on securities litigation for the school. Additionally, Mr. Orrico
               obtained his B.A. in Economics from Yale University where he was Captain of the Varsity
               Baseball Team. He is the co-author of “Entire Fairness Or Business Judgment? It’s Anyone’s
               Guess,” which was published by Law360.com in 2015 and “The X’s and O’s of Football’s
               Offseason of Discontent,” which was published by the New York Law Journal in 2011. He is the
               author of “If You Ain’t Cheating You Ain’t Trying!” and “The Shifting Meaning of ‘Fair Value,’
               From Corwin to Dell: Recent Rulings and Reversals in Delaware’s Courts May Spell Trouble for
               Investors” which were published by The Advocate for Institutional Investors in 2016 and 2018,
               respectively.




                                                        51
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1119 of 1145 PageID #: 5905



               Mr. Orrico is a member of the American Bar Association, the New York State Bar Association
               and the Connecticut Bar Association, as well as the National Italian American Foundation. He is
               also a member of the Villanova Law Alumni Mentoring Program.

               Mr. Orrico was a key member of the teams that successfully litigated: In re Appraisal of Towers
               Watson & Co. (n/k/a WTW Delaware Holding LLC); Williams v. Ji, et al. (Sorrento Therapeutics,
               Inc.); California Public Employees’ Retirement System v. IAC/InterActiveCorp, et al.; 3-Sigma
               Value Financial Opportunities LP, et al. v. Jones (CertusHoldings, Inc.); In re Globe Specialty
               Metals, Inc. Stockholders Litigation; In re Appraisal of Diamond Resorts International, Inc.; In re
               Vaalco Energy, Inc. Consolidated Stockholder Litigation and In re Sanchez Energy Derivative
               Litigation. He is currently a member of the teams prosecuting: In re Appraisal of Columbia
               Pipeline Group, Inc. and In re Starz Stockholder Litigation.

               EDUCATION: Yale University, B.A., Economics, 2005. Villanova University School of Law and
               School of Business, J.D., MBA, 2009.

               BAR ADMISSIONS: New York; Connecticut.


               K Y L E P A N T O N focuses his practice on securities fraud, corporate governance, and shareholder
               rights litigation.

               Prior to joining the firm, he was a Litigation Associate with Fried Frank Harris Shriver &
               Jacobson, where he practiced broad-based litigation, including general commercial litigation,
               internal investigations, securities litigation, and white-collar litigation.

               While attending the University of Chicago Law School, he served as a Representative on the Vice-
               President’s Advisory Council on Diversity and Inclusion and as President of the law school’s
               Black Law Students Association

               EDUCATION: University of Chicago, B.A., 2014. University of Chicago Law School, J.D.,
               MBA, 2017.

               BAR ADMISSIONS: New York; U.S. District Courts for the Eastern and Southern Districts of
               New York.


               J U L I A T E B O R practices out of the New York office and prosecutes securities fraud, corporate
               governance, and shareholder rights litigation on behalf of the firm’s institutional investor clients.
               She was a member of the trial team that recovered $210 million on behalf of defrauded investors
               in In re Wilmington Trust Securities Litigation. She is currently a member of the teams
               prosecuting In re Green Mountain Coffee Roasters, Inc. Securities Litigation, and St. Paul
               Teachers’ Retirement Fund Association v. HeartWare International, Inc.

               A former litigation associate with Seward & Kissel, Ms. Tebor also has broad experience in white-
               collar, general commercial, and employment litigation matters on behalf of clients in the financial
               services industry, as well as in connection with SEC and DOJ investigations.

               EDUCATION: Tufts University, B.A., Spanish and English, 2006; Dean’s List. Boston
               University School of Law, J.D., cum laude, 2012; Notes Editor, American Journal of Law and
               Medicine.

               BAR ADMISSIONS: Massachusetts; New York.




                                                       52
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1120 of 1145 PageID #: 5906



               E D W A R D G. T I M L I N practices out of the firm’s New York office, where he prosecutes
               securities fraud, corporate governance and shareholder rights litigation on behalf of the firm’s
               institutional clients.

               He has been a senior member of the trial teams prosecuting a number of the firm’s most
               significant recent litigations, including the Allergan Proxy Violation Litigation, in which the team
               obtained a $250 million settlement for Allergan, Inc. investors after fighting a ferocious three-year
               legal battle to stop an unprecedented and sophisticated insider-trading scheme by billionaire hedge
               fund manager Bill Ackman.

               Some of his other representative litigations include:
                  In re TIBCO Software Stockholder Litigation, where the team pursued novel and precedent-
                   setting merger agreement reformation claims and recovered 33% of potential damages shortly
                   before trial;
                  In re Jefferies, Inc. Stockholder Litigation, which challenged Leucadia’s 2013 acquisition of
                   Jefferies Financial Group, and settled for a $75 million net payment paid entirely to a class of
                   former Jefferies investors;
                  In re Intuitive Surgical Shareholder Derivative Litigation, a corporate misconduct case
                   alleging that insiders at the robotic surgical platforms manufacturer sold hundreds of millions
                   of dollars’ worth of stock at near highs, while hiding safety defects in its electrified
                   instruments that were causing deaths, burns, and other injuries – the suit resulted in $15
                   million recovery from the insiders and a variety of critical corporate governance reforms to
                   improve the Company’s FDA and insider-trading compliance;
                  In re GFI Group Inc. Stockholder Litigation, which challenged a transaction whereby the
                   company’s founder would take a valuable piece of the business private for a pittance, while
                   the balance was sold to the Chicago Mercantile Exchange – by challenging the transaction,
                   the team forced the insiders to allow a far superior sale to BGC Partners and secured a $10.75
                   net recovery to the class;
                  In re Appraisal of Diamond Resorts, which secured a confidential recovery for appraisal
                   petitioners in connection with Apollo Global Management’s 2016 acquisition of Diamond
                   Resorts;
                  In re Appraisal of Jarden Corporation, which secured a confidential recovery for appraisal
                   petitioners in connection with Newell Brands’ 2016 acquisition of Jarden Corporation.

               Mr. Timlin is currently a member of the teams prosecuting In re AmTrust Financial Services, Inc.;
               Cummings v. Edens (New Senior Investment Group); In re Pilgrim’s Pride; Dieckman v. Regency
               GP LP; West Palm Beach Firefighters v. Spectrum Brands Holdings, Inc.; In re Straight Path
               Communications, Inc.; and In re Xerox Corporation.

               Prior to joining BLB&G, Mr. Timlin was a senior litigation associate at a major corporate law
               firm. Among other matters, he successfully represented corporate clients in complex litigation,
               including securities class actions, derivative actions, and merger and acquisitions matters.
               Mr. Timlin received his law degree from Columbia Law School in 2009 and bachelor’s degree
               from Cornell University in 2006, both with academic honors.

               EDUCATION: Cornell University, B.A., Philosophy and History, 2006. Columbia Law School,
               J.D., 2009; Harlan Fiske Stone Scholar.

               BAR ADMISSION: New York.




                                                       53
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1121 of 1145 PageID #: 5907




               M A T T H E W T R A Y L O R practices out of the firm’s New York office, prosecuting securities
               fraud litigation on behalf of the firm’s institutional investor clients.

               Prior to joining the firm, Mr. Traylor was an associate at Cahill Gordon & Reindel where he
               specialized in complex litigation and investigations, including: securities, antitrust and complex
               commercial litigation, as well as FCPA compliance and internal investigations.

               While attending law school, Mr. Traylor served as Vice President of the Black Law Student
               Association. In addition, he was also a member of the Public Interest Law Union, and a 2L
               Representative for the American Constitutional Society.

               EDUCATION: Cornell Law School, J.D., 2017; General Editor, Cornell Journal of Law and
               Public Policy. Binghamton University, B.A., magna cum laude, 2014.

               BAR ADMISSION: New York.


               C A T H E R I N E E. V A N K A M P E N ’s practice concentrates on class action settlement
               administration. She has extensive experience in complex litigation and litigation management,
               having overseen attorney teams in many of the firm’s most high-profile cases. Fluent in Dutch,
               she has served as lead investigator and led discovery efforts in several actions involving
               international corporations and financial institutions headquartered in Belgium and the Netherlands.

               Prior to joining BLB&G, Ms. van Kampen focused on complex litigation initiated by institutional
               investors and the Federal Government. She has worked on litigation and investigations related to
               regulatory enforcement actions, corporate governance and compliance matters as well as
               conducted extensive discovery in English and Dutch in cross-border litigation.

               A committed humanitarian, Ms. van Kampen was honored as the 2018 Ambassador Medalist at
               the New Jersey Governor’s Jefferson Awards for Outstanding Public Service for her international
               humanitarian and pro bono work with refugees. The Jefferson Awards, issued by the Jefferson
               Awards Foundation that was founded by Jacqueline Kennedy Onassis, are awarded by state
               governors and are considered America’s highest honor for public service bestowed by the United
               States Senate. Ms. van Kampen was also honored in Princeton, New Jersey by her high school
               alma mater, Stuart Country Day School, in its 2018 Distinguished Alumnae Gallery for her
               humanitarian and pro bono efforts on behalf of women and children afflicted by war in Iraq and
               Syria.

               Ms. van Kampen clerked for the Honorable Mary M. McVeigh in the Superior Court of New
               Jersey, where she was also trained as a court-certified mediator. While in law school, she was a
               legal intern at the Center for Social Justice’s Immigration Law Clinic at Seton Hall University
               School of Law.

               EDUCATION: Indiana University, B.A., Political Science, 1988. Seton Hall University School
               of Law, J.D., 1998.

               BAR ADMISSION: New Jersey

               LANGUAGES: Dutch, German




                                                         54
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1122 of 1145 PageID #: 5908




               A L L A Z A Y E N C H I K practices out of the firm’s New York office, where she prosecutes securities
               fraud, corporate governance, and shareholder rights litigation on behalf of the firm’s institutional
               investor clients. She was a key member of the trial team that successfully litigated In re Starz
               Stockholder Litigation, a breach of fiduciary duty action arising from Starz’s sale to Lionsgate,
               which led to a $92.5 million recovery. She has successfully litigated numerous representative
               actions, including In re TIBCO Software Stockholder Litigation; In re DreamWorks Animation
               SKG, Inc.; Williams v. Ji, et al. (Sorrento Therapeutics, Inc.); In re Sanchez Energy Derivative
               Litigation; In re Appraisal of Towers Watson & Co.; and In Re Appraisal of Diamond Resorts
               International, Inc. Among other cases, Ms. Zayenchik is currently prosecuting Dieckman v.
               Regency GP LP and In re Straight Path Communications, Inc.

               Prior to joining BLB&G, Ms. Zayenchik was a litigation associate at a New York law firm, where
               she successfully represented clients in class action and corporate governance litigation. While in
               law school, Ms. Zayenchik was a Symposium Editor for the Cardozo Public Law, Policy, and
               Ethics Journal. She also served as a judicial intern for the Honorable Melvin L. Schweitzer of the
               New York Supreme Court, Commercial Division, and as a legal intern for The Innocence Project.

               EDUCATION: Baruch School of the City College of New York, B.A., summa cum laude,
               Philosophy, 2010. Benjamin N. Cardozo School of Law, J.D., 2013.

               BAR ADMISSION: New York.




               S TAFF A SSOCIATE

               D A V I D S T E A C I E has represented institutional investors in numerous securities fraud class
               actions. He was a member of the teams that prosecuted In re Refco Securities Litigation (total
               recoveries in excess of $400 million), Ohio Public Employees Retirement System, et al. v. Freddie
               Mac, et al. ($410 million settlement) and In re Biovail Corp. Securities Litigation ($138 million
               settlement). Mr. Steacie also supervises the attorneys at BLB&G who are primarily focused on
               electronic discovery.

               Prior to joining BLB&G, Mr. Steacie was an attorney in private practice where he focused on
               securities and consumer fraud class action litigation.

               EDUCATION: University of Massachusetts at Amherst, B.B.A., cum laude, 1986. Suffolk
               University Law School, J.D., 1994.

               BAR ADMISSION: Massachusetts.




                                                        55
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1123 of 1145 PageID #: 5909




                     EXHIBIT L
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1124 of 1145 PageID #: 5910


      Friedlander & Gorris, P.A.                               1201 N. Market Street, Suite 2200
                                                                   Wilmington, Delaware 19801
                                                                                (302) 573-3500
                                                                     www.friedlandergorris.com

      The Firm

      Friedlander & Gorris, P.A. is a litigation boutique focusing on corporate law litigation,
      alternative entity disputes, commercial litigation, and federal securities law cases in
      Delaware state and federal courts.

      The firm was founded in 1996 as Lamb & Bouchard, P.A. It was renamed Bouchard &
      Friedlander, P.A. in 1997, when Stephen Lamb became Vice Chancellor of the Delaware
      Court of Chancery. The firm’s current name dates to 2014, when Andre Bouchard
      became Chancellor of the Court of Chancery.

      From its inception, the firm has litigated against, and worked as co-counsel with, the
      most prestigious national law firms. Our clients are typically referred to us by counsel
      knowledgeable about the Delaware legal market and the Delaware Court of Chancery.
      We bring to every case a high level of partner involvement, devotion to the highest
      standards of written and oral advocacy, and a willingness to litigate cases through trial.

      Benchmark Litigation recognized us as “Delaware Firm of the Year” for 2015 and 2017,
      and rates us as “Highly Recommended.” Chambers USA designates us as “Band 1,”
      describes us as an “esteemed litigation boutique,” and has compiled the following quotes
      about the firm:

             •   “The firm put everything into cases and will find the winning
                 argument. The lawyers have an encyclopedic knowledge of Delaware
                 law and good instincts.”

             •   “a top-tier plaintiffs and defense firm”

             •   “All the attorneys are very smart and very good writers.”

      Notable representations:

             •   obtained largest-ever cash settlement in the Court of Chancery and largest-
                 ever cash settlement of a stockholder derivative action in the United States,
                 $275 million, on behalf of Activision Blizzard, Inc.

             •   obtained and collected $98 million final judgment, after affirmance on appeal,
                 against RBC Capital Markets, LLC

             •   defended the members of the Court of Chancery in their official capacity in
                 litigation challenging the constitutionality of a state statute

             •   defended the Governor of Delaware in litigation brought by the major sports
                 leagues to invalidate sports betting in Delaware
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1125 of 1145 PageID #: 5911


             •   represented Trinity Wall Street in an action under SEC Rule 14a-8 against
                 Wal-Mart Stores, Inc. respecting the sale of guns with high-capacity
                 magazines; while the litigation was pending before the United States Supreme
                 Court, Wal-Mart discontinued the sale of such products

      Various representations in which the current partners of the firm have had a substantial
      role are described on the practice area sections of our website in reverse chronological
      order. We invite you to learn more about us by browsing this site, or by contacting us by
      phone or email. We are always willing to discuss retentions on a contingent or non-
      traditional basis that aligns our compensation with the client’s economic objectives.




                                                  2
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1126 of 1145 PageID #: 5912


      Defending Officers, Directors and Corporations

      The firm often works with leading law firms in defending officers, directors or
      corporations in stockholder litigation, or in representing directors, officers and
      corporations in advancement and indemnification litigation. Such representations include
      the defense of:

          •   The former CEO of 21st Century Oncology Holdings, Inc., in advancement and
              indemnification litigation
          •   Members of Esco Advisors, LLC, in advancement litigation
          •   TransCanada Corporation, in litigation arising out of its acquisition of Columbia
              Pipeline Group, Inc.
          •   Envestnet, Inc., in litigation arising out of its acquisition of Yodlee, Inc.
          •   Affiliates of Coca-Cola Iberian Partners, S.A., in litigation arising out of the
              acquisition of Coca-Cola Enterprises, Inc.
          •   NTELOS Holdings Corp. in an action challenging its merger with Shenandoah
              Telecommunications Company
          •   Aligned Founders, LLC, in a books and records action filed by an equityholder
          •   Certain directors and officers of Prospect Medical Holdings, Inc., in litigation
              challenging the acquisition of the company
          •   The CEO of El Paso Corporation, in litigation challenging the acquisition of the
              company
          •   Harbinger Group Inc., as nominal defendant in a stockholder derivative action
              over its acquisition of a majority interest in Spectrum Brands Holdings, Inc.
          •   A member of the board of directors of GSI Commerce, Inc., in litigation
              challenging a proposed transaction with eBay Inc.
          •   Bioalliance Pharma SA and one of its officers, in a case against them dismissed
              by the Third Circuit Court of Appeals
          •   Former directors and officers of Advanced Polymer Sciences, Inc., in a case
              against them dismissed by the Delaware District Court
          •   The members of the board of directors of Atmel Corporation, in litigation
              challenging modifications to a shareholder rights plan
          •   The members of a special committee of directors of XO Holdings, Inc., in
              litigation arising out of a proposed sale of assets by the company
          •   Jos. A. Bank Clothiers, Inc., in a stockholder action for inspection of books and
              records
          •   Citigroup Global Markets, Inc., in a stockholder class and derivative action
          •   Certain former directors of Tele-Communications, Inc., in litigation arising out of
              its merger with a subsidiary of AT&T Corp.
          •   UBS Securities, LLC, in shareholder litigation challenging its investment in the
              Philadelphia Stock Exchange
          •   The Walt Disney Corporation, as nominal defendant in a shareholder derivative
              action arising from the hiring and termination of Michael Ovitz
          •   Certain former directors of HBOC, Inc., in litigation arising out of its merger
              with McKesson Corporation




                                                  3
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1127 of 1145 PageID #: 5913


      Prosecuting Stockholder Actions

      The firm represents individuals and institutions in prosecuting a wide variety of
      stockholder actions, such as access to corporate books and records, election disputes,
      dissolution actions, appraisal and valuation disputes, and corporate control litigation,
      including hostile acquisitions and proxy fights. In select situations, we represent
      stockholders on a contingent basis. We only undertake a contingent stockholder
      representation if the firm will have a lead role in devising and implementing litigation
      strategy.

      Monetary Recoveries and Value Creation ($975 Million in the Aggregate):

             Class and Derivative Actions:

      Cumming v. Edens

         •   Derivative settlement of $53 million for claims challenging $640 million
             acquisition by New Senior Investment Group, Inc.
         •   Vice Chancellor Slights characterized the settlement as “impressive” and
             described the litigation as “hard fought, but fought in the right way”

      In re Calamos Asset Management, Inc. Stockholder Litigation

         •   Settlement of over $22 million, which represents nearly a 23% premium to the
             buyout price
         •   Vice Chancellor McCormick stated: “In this case, plaintiffs’ counsel have only
             built a considerable track record, never burned it, which gave them the
             credibility necessary to extract the benefits achieved.”

      Mesirov v. Enbridge Energy Co., Inc.

         •   Special committee of directors of Enbridge Energy Partners, L.P. valued
             derivative claims at $111.2 million when conducting merger negotiations with
             Enbridge Inc.

      In re Good Technology Corporation Stockholder Litigation

         •   Settlement of $35 million for claim against J.P. Morgan Securities LLC and
             proposed settlement of $17 million for claims against director defendants and
             their affiliated venture capital funds arising out of challenge to dual-track
             sale/IPO process that resulted in sale of company to BlackBerry Limited

      In re Third Avenue Trust Shareholder and Derivative Litigation

         •   Settlement of $25 million arising out of collapse of open-end mutual fund

      3-Sigma Value Financial Opportunities LP v. Jones

         •   Settlement of $19.2 million arising out of collapse of Certus Holdings, Inc.
                                                   4
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1128 of 1145 PageID #: 5914


         •   Vice Chancellor Glasscock stated: “I think, in fact, it was a rather extraordinary
             result for the class…. I commend those involved here.”

      Laborers’ Local #231 Pension Fund v. Merrill Lynch, Pierce, Fenner & Smith Inc.

         •   Obtained additional class settlement consideration of $28 million following
             assertion of aiding and abetting claim against financial advisor to the board of
             directors of Websense, Inc.

      Virtus Capital L.P. v. Eastman Chemical Company

         •   Class settlement two months before trial of $17.5 million, or $14.125 per share,
             for minority stockholders who had received $3.1 million, or $2.50 per share, in
             the challenged transaction
         •   Vice Chancellor Laster stated: “It’s hard to be understated about this recovery.
             This amounts to a 565 percent premium over what the common stock received
             in the merger…. [T]he representation provided by class counsel was …
             excellent.”

      In re Activision Blizzard, Inc. Stockholders Litigation

         •   Derivative settlement on eve of trial of $275 million, by far the largest settlement
             in the history of the Court of Chancery and the largest cash derivative settlement
             in the country
         •   Vice Chancellor Laster stated: “Lead Counsel brought a particular blend of
             expertise, initiative, and ingenuity to the case. In my view, few litigation teams
             could have achieved this result against the determined, well-represented, and
             aggressive adversaries that Lead Counsel faced.”
         •   Corporate governance reforms discussed below

      In re Rural/Metro Corporation Stockholders Litigation

         •   Successfully objected to a proposed disclosure-only settlement
         •   Settled on eve of trial with Moelis & Company for $5 million and with director
             defendants for $6.6 million
         •   Successfully litigated the case through trial, final judgment, and appeal against
             sole non-settling defendant RBC Capital Markets LLC, and collected $97.8
             million, the full amount of the judgment, based on a fair value determination 24%
             above the merger price




                                                   5
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1129 of 1145 PageID #: 5915


      In re Gardner Denver, Inc. Shareholders Litigation

         •   Obtained settlement of $29 million and elimination of “Don’t Ask, Don’t Waive”
             standstill provisions in confidentiality agreements with prospective bidders
         •   Vice Chancellor Noble stated: “a $29 million cash settlement …, frankly, is an
             outstanding result…. When I first looked at the case, I concede that I did not
             expect plaintiff to recover anything along the lines of the cash settlement
             presented today. Recoveries of this size don’t just happen. The lawyers took a
             case and made something of it…. The litigation was not easy. Some of it may
             be fairly characterized as novel.”

      In re Chaparral Resources, Inc. Shareholders Litigation

         •   Obtained settlement of $41 million (45% above merger price) after trial in
             shareholder class action against Lukoil; successfully intervened on behalf of a
             group of individual investors at outset of litigation
         •   Vice Chancellor Lamb stated: “I think the performance was outstanding, and
             frankly, without the efforts of counsel, nothing would have been achieved. The
             class would have gotten zero. I don’t think that can be more clear.”

      In re Prime Hospitality, Inc. Shareholders’ Litigation

         •   Successfully objected to a proposed disclosure-only settlement
         •   Subsequently settled the case for $25 million
         •   Chancellor Chandler described the successful objection to the initial settlement as
             “quite an achievement” and described the ultimate settlement as an “outstanding
             benefit” to the class

      Berger v. Ford

         Recovered $13.4 million in a settlement of a shareholder derivative demand regarding
         the allocation of IPO shares to William Clay Ford, Jr.; settlement amount
         approximated first-day unrealized gains plus pre-judgment interest

      Joseph v. Heisley

         Co-lead counsel in shareholder derivative action challenging repurchase of control
         block in WorldPort Communications, Inc. The case settled after trial on terms that
         effected acquisition of the public stockholders’ interests at 38% above market price.

      In re TeleCorp PCS Inc. Shareholders Litigation

         •   settled shortly before trial for $47.5 million

         •   Then-Vice Chancellor Strine described the settlement as a “very, very, high
             quality result” in a case “very complexly, aggressively defended, ably litigated,
             efficiently litigated”



                                                   6
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1130 of 1145 PageID #: 5916


             Appraisal Actions:

      Virtus Capital L.P. v. Sterling Chemicals, Inc.

         Settlement of appraisal case converted to class action; recovery for appraisal shares
         estimated to be 597% premium above merger price

      Merion Capital LP et al. v. Safeway Inc.

         Obtained appraisal settlement, as reported in The Wall Street Journal, of
         approximately $102.8 million representing 26% premium above merger price

      Merion Capital LP v. Emergency Medical Services Corp.

         Obtained appraisal settlement, as reported in SEC filings, of approximately $13.7
         million representing 35% premium above merger price

      Significant Corporate Governance Reforms:

      Williams v. Ji

         Obtained cancellation of insider subsidiary options and warrants and equity grants,
         rescission of super-voting shares, neutralization of voting agreement, and procedural
         protections respecting any future subsidiary stock awards and related-party
         transactions at Sorrento Therapeutics, Inc.

      In re IAC/InterActivCorp Class C Reclassification Litigation

         Obtained abandonment of proposed issuance of a new class of non-voting stock,
         which would have secured dynastic control for the family of Barry Diller

      In re VAALCO Energy, Inc. Consolidated Stockholder Litigation

         Invalidated charter and bylaw provisions that purported to prevent stockholder
         removal without cause of directors of an unstaggered board

      In re Activision Blizzard, Inc. Stockholders Litigation

         As part of settlement on eve of trial, CEO Robert Kotick, Chairman Brian Kelly and
         entities they control agreed to expand Activision’s Board by two spots to be filled by
         persons independent of and unaffiliated with them (thereby making independent,
         unaffiliated directors a Board majority) and agreed to reduce their voting power from
         24.9% to 19.9%




                                                   7
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1131 of 1145 PageID #: 5917


      Arris Group, Inc.
      B/E Aerospace, Inc.
      Healthways, Inc.
      Joy Global Inc.
      MGM Resorts International
      Microsemi, Inc.
      Patterson-UTI Energy, Inc.
      QEP Resources, Inc.

         In breach of fiduciary duty litigation involving each of the above companies and their
         bank lenders, the firm obtained elimination in each company’s credit agreement of a
         “Dead Hand Proxy Put” – an acceleration provision triggered by the election of a new
         board majority nominated by dissident stockholders

      Oklahoma Firefighters Pension & Retirement System v. Steven A. Davis

         Obtained elimination of supermajority bylaw provision that impeded potential
         consent solicitation to change control of board of directors of Bob Evans Farms, Inc.

      Kurz v. Holbrook

         •   Obtained rescission of transaction that conferred 28% voting power and other
             rights on preferred stockholder; obtained post-trial ruling upheld on appeal
             invalidating bylaw amendments that would have given preferred stockholder
             control over Board of Directors
         •   Chief Justice Steele stated: “As the Vice Chancellor found, this case presented
             complex and novel legal issues, made more difficult by the fact that plaintiff’s
             counsel faced five large law firms and a rapidly evolving case. Counsel worked
             on a contingency basis, and the Vice Chancellor credited counsel’s standing
             and ability. Finally, he found the benefits were sizeable: ‘This was a strong
             challenge brought to a transaction where there was . . . real evidence of loyalty
             breaches; and rescinding the transaction fundamentally changed the corporate
             governance landscape.’”

      San Antonio Fire & Police Pension Fund v. Amylin Pharmaceuticals, Inc.

         •   Obtained relief from acceleration provisions in debt instruments triggered by a
             change in the composition of the board of directors
         •   Vice Chancellor Noble stated: “Because of the fundamental importance to the
             shareholder franchise of having a choice of candidates for election to the
             board, significant and substantial benefits unquestionably accrued to Amylin’s
             stockholders from this litigation…. This was a complex engagement. The
             quality of the work was excellent. The standing and ability of Plaintiff’s
             Counsel cannot be questioned.”




                                                 8
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1132 of 1145 PageID #: 5918


      In re Yahoo! Inc. Shareholders Litigation

         •   Obtained comprehensive changes to Yahoo’s Change In Control Employee
             Severance Plans, which were adopted in response to merger proposal from
             Microsoft Corporation
         •   Chancellor Chandler found that the settlement “amounted to a substantial benefit
             to Yahoo’s shareholders because the key terms of the settlement made it less
             expensive to sell Yahoo, making the company a more attractive target to
             potential suitors.”

      Walker v. American International Group, Inc.

         Obtained public commitment that AIG would obtain the consent of common
         stockholders prior to converting into common stock the Series C Preferred Stock that
         had been issued for the benefit of the U.S. Treasury in the original bailout of AIG

      Minneapolis Firefighters’ Relief Ass’n v. Ceridian Corp.

         •   Settled expedited litigation on terms that eliminated a “Don’t Ask, Don’t Waive”
             standstill with a disappointed bidder, broadened superior proposal definition, and
             eliminated “election walkaway” provision in merger agreement
         •   Chancellor Chandler described the settlement as “a fairly remarkable
             achievement and a very successful achievement” by “serious lawyers, seriously
             litigating some rather interesting and novel claims.”

      Hollinger International, Inc. v. Black

         Represented Tweedy, Browne Company LLC in its landmark efforts to investigate,
         challenge, and force dramatic reform of the “corporate kleptocracy” at Hollinger
         International, Inc.

      In re PeopleSoft, Inc. Shareholder Litigation

         Successfully objected to proposed compromise of class claims arising from takeover
         defenses by PeopleSoft, Inc. to thwart an acquisition by Oracle Corp.

      In re Dairy Mart Convenience Stores, Inc.

         •   Settled after trial on terms that effected a change of control from insiders to the
             public stockholders
         •   Chancellor Chandler described the firm’s efforts as “truly an amazing
             performance” and “very well lawyered” and described counsel fees as “not only
             deserved; they were earned”

      Other Notable Stockholder Plaintiff Representations:

         •   New York State Common Retirement Fund, in Section 220 litigation against
             Oracle Corporation and Qualcomm Incorporated to obtain books and records
             concerning political expenditures; obtained books and records from Oracle

                                                   9
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1133 of 1145 PageID #: 5919


             Corporation; obtained Qualcomm’s agreement to implement an industry-leading
             political spending disclosure policy

         •   Third Point LLC, in connection with a Section 220 demand on Yahoo! Inc. that
             led to the resignation of Yahoo’s then-CEO

         •   Pentwater Capital Management, LP, in settlement of advance notice bylaw
             litigation against Leap Wireless International, Inc., obtained the appointment of
             certain persons as new directors




                                                 10
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1134 of 1145 PageID #: 5920


      Commercial Litigation

      We often represent corporations involved in significant commercial disputes, serving
      both as primary and Delaware counsel. Sample representations include:

         •   The Chemours Company, in a declaratory judgment action relating to its spinoff
         •   Eisai Inc., in a dispute with SpePharm AG
         •   Trimble Inc., in an action for damages concerning an acquisition
         •   Affiliates of Zurich Insurance Company, in a dispute with other insurance
             companies
         •   Nestlé Purina PetCare Company, in an action to enforce a post-closing
             determination by an accounting arbitrator
         •   The Related Companies, L.P. in an action for damages against individuals and
             entities involved in a joint venture
         •   Roche Diagnostics Corp. and affiliates in multi-forum litigation to enforce patent
             and contractual rights against Meso Scale Diagnostics LLC and affiliates
         •   CHA, LLC, in an action to enforce drag-along rights in an LLC agreement
         •   Plaza Management Overseas S.A., in a dispute with The Carlyle Group and
             certain of its affiliates
         •   Strategic Value Partners, LLC and affiliates, in seeking a temporary restraining
             order enjoining a recapitalization of Bicent Power LLC
         •   Wypie Investments, LLC in a fraud and breach of contract action against the
             former executive of a restaurant franchise
         •   TBI Overseas Holdings, Inc., in a dispute over indemnification under a purchase
             agreement
         •   Harland Financial Solutions, Inc., in an earn-out dispute
         •   Certain Underwriters At Lloyd’s, London, in a coverage dispute with Oracle
             Corporation
         •   Bloomberg News, in various actions to enforce access to court documents
         •   El Paso Corporation, in a contractual dispute with the co-owner of a pipeline
             transmission company
         •   American Centuries Companies, Inc., in a contractual dispute with its former 40%
             stockholder, JP Morgan Chase & Co.
         •   Orbital Sciences Corporation, in a purchase price adjustment and breach of
             representations dispute with General Dynamics Corporation
         •   Transocean Offshore Deepwater Drilling, Inc., in a dispute arising out of the
             Deepwater Horizon oil spill
         •   Certain holders of a junior participation in a loan securitization, in a dispute over
             the proposed restructuring of a loan secured by the Atlantis Resort and Casino
         •   Lerner Master Fund, LLC, an investment vehicle of the Lerner family, in an
             action that obtained post-trial redemption of its seed investment in a hedge fund
         •   The Bank of New York Mellon Trust Company, N.A., as indenture trustee
         •   Alliance Data Systems, in an action to collect a termination fee
         •   SLM Corporation, in an action to collect a termination fee
         •   Horizon Personal Communications Inc., Bright Personal Communication
             Services, LLC, and iPCS Wireless, Inc. in litigations against Sprint Corporation
         •   A landowner in Argentina, in litigation through jury trial on claims against an oil
             company for damage to its property
                                                  11
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1135 of 1145 PageID #: 5921


      Major Local Disputes

      Some of our cases involve companies or persons based in Delaware. Local
      representations in which one or both current partners of the firm have had a substantial
      role include:

         •   The State of Delaware and the members of the Court of Chancery, in their official
             capacity, to defend the constitutionality of a statute authorizing confidential
             arbitration by members of the Court of Chancery
         •   Delaware’s Governor and Lottery Director, in litigation brought by major sports
             leagues challenging the Delaware Sports Lottery Act
         •   Family members and real estate companies in litigation arising from the
             retirement of a co-owner
         •   Appointment by Delaware Supreme Court to brief and argue position in response
             to Governor’s request for an advisory opinion
         •   Obtained $3.8 million judgment in a breach of contract and unjust enrichment
             action against a local Internet payment gateway
         •   Family members in dispute over governance of a limited partnership that owns a
             large tract of land


      Special Committee Representations

      We bring our litigation expertise to bear in advising special committees and performing
      internal investigations. We represented a special committee of a Fortune 50 company for
      purposes of an internal investigation in response to a stockholder demand. We acted as
      Delaware counsel to special committees of independent directors of infoGROUP, Inc.,
      Brocade Communications Systems, Inc. and Union Pacific Corporation. For the special
      committee of Union Pacific Corporation, the firm performed an internal investigation
      respecting oversight issues related to railroad safety and wrote a 150-page report that
      became the basis for a motion to dismiss and subsequent settlement of the action.




                                                  12
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1136 of 1145 PageID #: 5922


      Attorneys

      Joel Friedlander
      jfriedlander@friedlandergorris.com
      Office: (302) 573-3502
      Cell: (302) 593-3007

      Mr. Friedlander has 25 years of experience litigating breach of fiduciary duty actions and
      contract disputes relating to the control of Delaware entities. The 2020 and 2017 editions
      of The Best Lawyers in America recognized him as “Litigation – Mergers and
      Acquisitions ‘Lawyer of the Year’ for Wilmington, Delaware.” The current edition of
      Chambers USA designates him as “Band 1” and states:
              Joel Friedlander is considered to be “the toughest plaintiff lawyer there is”
              by market sources. He comes highly recommended for his work
              representing clients in litigation involving contract disputes and breach of
              fiduciary duty actions. Interviewees reveal: “He has an encyclopedic
              knowledge and is well respected by judges.”
      Mr. Friedlander has been profiled in The Wall Street Journal and named “Litigator of the
      Week” in The Am Law Litigation Daily. He repeatedly has been selected for annual
      inclusion in The Best Lawyers in America, Benchmark Litigation, Chambers & Partners,
      and Delaware “Super Lawyers”.

      Education:

      University of Pennsylvania Law School, J.D., 1992
             Executive Editor, University of Pennsylvania Law Review
             Recipient, Fred G. Leebron Award for Constitutional Law
      The Wharton School of the University of Pennsylvania, B.S., cum laude, 1988
             Benjamin Franklin Scholar; General Honors Program

      Professional and Community Activities:

      Lecturer on Law, Harvard Law School
      Intermittent Lecturer, University of Michigan Law School
      Adviser, American Law Institute, Restatement of the Law, Corporate Governance
      Board of Advisors, University of Pennsylvania Institute of Law and Economics
      Chairman of the Board and President, Rodney Street Tennis & Tutoring Association
      World Chairman’s Council, Jewish National Fund
      Member, Delaware Supreme Court Rules Committee (2009-2016)
      Member, Delaware State Advisory Committee,
              U.S. Commission on Civil Rights (2014-2015)
      Past President, The Milton & Hattie Kutz Home, Inc., a skilled nursing facility
      Delaware State Bar Association
              Nominating Committee (2015-2018)
              Executive Committee (2005-2006)
              Assistant to the President (1998-1999)
      Master, Richard S. Rodney Inn of Court (2002-2005)
      Associate Member, Delaware Board of Bar Examiners (1998-2003)
      Editorial Board, Delaware Lawyer (1998-2003)

                                                 13
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1137 of 1145 PageID #: 5923


      President, Delaware Chapter, Lawyers Division,
             Federalist Society for Law & Public Policy Studies (1994-1999)
      Adjunct Professor, Widener Law School (1998)

      Publications and Public Speaking:

      “Confronting the Problem of Fraud on the Board,”
      Business Lawyer (forthcoming Winter 2019-2020)

      “Vindicating the Duty of Loyalty: Using Data Points of Successful Stockholder
      Litigation As a Tool for Reform,”
      72(3) Business Lawyer 623 (Summer 2017)

      “Is Delaware’s ‘Other Major Political Party’ Really Entitled To Half of Delaware’s
      Judiciary?,”
      58 Arizona Law Review 1139 (2016)

      “How Rural/Metro Exposed the Systemic Problem of Disclosure Settlements,”
      40 Delaware Journal of Corporate Law 877 (2016)

      “Overturn Time-Warner Three Different Ways,”
      33 Delaware Journal of Corporate Law 631 (2008)

      “The Rule of Law at Century’s End,”
      5 Texas Review of Law & Politics 317 (2001)

      “Corporation and Kulturkampf: Time Culture as Illegal Fiction,”
      29 University of Connecticut Law Review 31 (1996)

      “Constitution and Kulturkampf: A Reading of the Shadow Theology of Justice Brennan,”
      140 University of Pennsylvania Law Review 1049 (1992)

      Mr. Friedlander has spoken on corporate law issues at University of Pennsylvania Law
      School; Harvard Law School, New York University School of Law, University of
      Michigan Law School, Columbia Law School, Yale Law School Center for the Study of
      Corporate Law, University of Colorado Law School, James E. Rogers College of Law at
      the University of Arizona, Widener University Delaware Law School, Mercatus Center at
      George Mason University, Hebrew University of Jerusalem, Salzburg Forum on Global
      Developments in Corporate Governance, Practising Law Institute, and Tulane University
      Law School Corporate Law Institute.

      Prior Experience:

      Skadden, Arps, Slate, Meagher & Flom, 1993-1995
      Law Clerk to The Honorable Jack B. Jacobs, Delaware Court of Chancery, 1992-1993

      State Bar Admission:

      Delaware, 1993

                                                 14
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1138 of 1145 PageID #: 5924


      Jeffrey M. Gorris
      jgorris@friedlandergorris.com
      Office: (302) 573-3508
      Cell: (302) 545-8211

      Education:

      University of Pennsylvania Law School, J.D., cum laude, 2007
             Levy Scholar
             Editor, University of Pennsylvania Law Review
      University of Notre Dame, B.B.A., summa cum laude, 2000

      Publications:

      “Delaware Corporate Law and the Model Business Corporation Act: A Study in
      Symbiosis,”
      74 Law and Contemporary Problems 107 (2011)(with Leo E. Strine, Jr. and Lawrence A.
      Hamermesh)

      “A Practical Response to a Hypothetical Analysis of Section 203’s Constitutionality,”
      65 The Business Lawyer 771 (2010) (with Stephen P. Lamb)

      “Loyalty’s Core Demand: The Defining Role of Good Faith in Corporation Law,”
      98 Georgetown Law Journal 629 (2010)
      (with Leo E. Strine, Jr., Lawrence A. Hamermesh & R. Franklin Balotti)

      “Recent Delaware Law Developments in Advancement and Indemnification: An
      Analytical Guide,”
      6 New York University Journal of Law & Business (2009)
      (with Andy Johnston & Amy Simmerman)

      “Waivers of ERISA Plan Benefits: Preventing Judicial Interpretations of a Complex
      Statute from Frustrating the Statute’s Simple Purpose,”
      155 University of Pennsylvania Law Review 717 (2007)

      Prior Experience:

      Paul, Weiss, Rifkind, Wharton & Garrison LLP, 2009-2010
      Morris, Nichols, Arsht & Tunnell LLP, 2008-2009
      Law Clerk to The Honorable Leo E. Strine, Jr., Delaware Court of Chancery, 2007-2008

      State Bar Admission:

      Delaware, 2007




                                                 15
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1139 of 1145 PageID #: 5925


      Christopher M. Foulds (Partner)
      cfoulds@friedlandergorris.com
      Office: (302) 573-3509
      Cell: (302) 559-8526

      Education:

      University of Pennsylvania Law School, J.D., 2008
             Editor, University of Pennsylvania Law Review
             Recipient, Award for Civil Procedure
      University of Sussex (U.K.), M.A., highest distinction, 2003
      Muhlenberg College, B.A., summa cum laude, 2000

      Professional Activities:

      Recipient, 2014 Delaware State Bar Association Christopher W. White Distinguished
             Access to Justice Achievement Award
      University of Pennsylvania Institute of Law and Economics
      The Richard S. Rodney American Inn of Court
      2016-2018 Delaware Super Lawyers Rising Star

      Publications:

      Board of Editors, Folk on the Delaware General Corporation Law (6th ed.)

      “For Whom Should the Corporation Be Sold? Diversified Investors and Efficient Breach
      in Omnicare v. NCS,”
      38 Journal of Corporate Law 733 (2013)

      “My Banker’s Conflicted and I Couldn’t Be Happier: The Curious Durability of Staple
      Financing,”
      34 Delaware Journal of Corporate Law 519 (2009)

      Prior Experience:

      Skadden, Arps, Slate, Meagher & Flom LLP, 2009-2014
      Law Clerk to The Honorable Donald F. Parsons, Jr., Delaware Court of Chancery, 2008-
      2009

      State Bar Admissions:

      Delaware and Pennsylvania, 2008




                                                 16
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1140 of 1145 PageID #: 5926


      Christopher P. Quinn (Associate)
      cquinn@friedlandergorris.com
      Office: (302) 573-3506

      Education:

      Villanova University School of Law, J.D., cum laude, 2012
             Staff Writer and Associate Editor, Villanova Law Review
      University of Delaware, B.S., 2009

      Prior Experience:

      Morris, Nichols, Arsht & Tunnell LLP, 2012-2016

      State Bar Admission:

      Delaware, 2013




                                               17
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1141 of 1145 PageID #: 5927




                    EXHIBIT M
 Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1142 of 1145 PageID #: 5928

                                        Phil Weiser
                                 COLORADO ATTORNEY GENERAL


                                                                               FILE A COMPLAINT




Attorney General Phil Weiser joins bipartisan
coalition ghting for student borrowers

Sept. 3, 2019 (DENVER, Colo.) – Attorney General Phil Weiser has joined a bipartisan coalition of
32 state attorneys general in defending the states’ ability to enforce state and federal consumer
protection laws against student loan servicers. In an amicus brief led in the U.S. Court of Appeals
for the Third Circuit, the attorneys general argue that the case brought by the Commonwealth of
Pennsylvania against student loan servicer Navient for exploiting student loan borrowers should be
permitted to go forward in the federal courts.

“Many student loan servicers have engaged in a broad range of unfair, deceptive, and abusive
practices such as overcharging borrowers and steering them into expensive repayment plans,” said
Weiser, whose of ce is investigating Navient. “The U.S. Department of Education has abandoned
students and is shielding companies like Navient from accountability; we in Colorado are going to
hold them accountable. I am committed to defending Colorado’s laws that protect students who
have crippling debt. The level of student debt and improper student loan servicing is cause for
alarm, as it makes it dif cult for people to start families, buy homes, or open businesses.”

The 32 state attorneys general argue that states have a substantial interest in protecting their
residents from all unfair and deceptive business practices committed by businesses operating
within their borders, including federal student loan servicers. Consumer protection is and has
always been an area of traditional state enforcement.
 Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1143 of 1145 PageID #: 5929
Over half of Colorado students graduate with debt, with an average balance of $26,530 per
student. There are approximately 734,000 student loan borrowers in the state, and the total
student loan debt outstanding for Coloradans is approximately $26.4 billion. Private student loan
servicing companies are responsible for collecting payments, facilitating payoff, and otherwise
assisting borrowers.

In Colorado, the Student Loan Servicers Act, which was enacted in May of this year, not only
requires student loan servicers to be licensed by Colorado’s Uniform Consumer Credit Code (UCCC)
Administrator, but also directly prohibits servicers from misleading borrowers. The law also
created a Student Loan Ombudsman position within the Colorado Attorney General’s of ce, which
is responsible for enforcing this law and processing complaints about student loan servicers in the
state.

Other states joining the amicus brief include: Alaska, California, Connecticut, Delaware, Hawaii,
Idaho, Illinois, Indiana, Iowa, Kentucky, Maine, Maryland, Massachusetts, Michigan, Minnesota,
Mississippi, Nebraska, Nevada, New Jersey, New Mexico, New York, North Carolina, Oregon, Rhode
Island, South Dakota, Tennessee, Vermont, Virginia, Washington, Wisconsin, and the District of
Columbia.

                                               ###




Attachments
Pa v. Navient — States Amicus Brief


Related Posts

    Attorney General Phil Weiser calls on Education Department to
    automatically discharge student loans for totally or permanently
    disabled veterans
    Learn More →


    Attorney General Phil Weiser Secures $1.6 million in Debt Relief
    for 168 Former ITT Tech Students
 Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1144 of 1145 PageID #: 5930
     o     68 o       e          ec Stude ts
    Learn More →



Most Recent

State asks full 10th Circuit Court of Appeals to hear TABOR challenge

Sept. 4, 2019 (DENVER, Colo.)—Attorney General Phil Weiser today led a petition with the U.S.
10th Circuit Court of Appeals asking the full court to reconsider Kerr v. Polis. In 2011, several state
legislators and others sued in federal court […]


Attorney General Phil Weiser joins bipartisan coalition ghting for student
borrowers

Sept. 3, 2019 (DENVER, Colo.) – Attorney General Phil Weiser has joined a bipartisan coalition of
32 state attorneys general in defending the states’ ability to enforce state and federal consumer
protection laws against student loan servicers. In an amicus […]


Attorney General Phil Weiser vows to challenge federal rollback of methane
standards

Aug. 29, 2019 (DENVER, Colo.)— Colorado Attorney General Phil Weiser released the following
statement regarding the U.S. Environmental Protection Agency’s (EPA) announcement that it will
rollback standards for reducing methane emissions from oil and gas operations: “In Colorado, we
are […]




                               Of ce of the Attorney General
                               Colorado Department of Law
                               Ralph L. Carr Judicial Building
                                1300 Broadway, 10th Floor
                                    Denver, CO 80203
                                      (720) 508-6000

                       Contact the Of ce of the Attorney General

                                              CONTACT
Case 1:16-cv-00112-MN Document 109-2 Filed 09/13/19 Page 1145 of 1145 PageID #: 5931




  Copyright 2019 The Of ce of the Attorney General. All rights reserved.
                     CORA | WEBSITE PRIVACY POLICY
